Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 1 of 482




  EXHIBIT 121
Definition of cancer - NCI Dictionary of Cancer Terms - National Cancer Institute                    7/1/20, 4:15 PM
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 2 of 482




cancer
           (KAN-ser)

A term for diseases in which abnormal cells divide without control and can invade nearby tissues. Cancer cells
can also spread to other parts of the body through the blood and lymph systems. There are several main
types of cancer. Carcinoma is a cancer that begins in the skin or in tissues that line or cover internal organs.
Sarcoma is a cancer that begins in bone, cartilage, fat, muscle, blood vessels, or other connective or
supportive tissue. Leukemia is a cancer that begins in blood-forming tissue, such as the bone marrow, and
causes too many abnormal blood cells to be made. Lymphoma and multiple myeloma are cancers that begin
in the cells of the immune system. Central nervous system cancers are cancers that begin in the tissues of the
brain and spinal cord. Also called malignancy.



More Information
What Is Cancer?



Search NCI's Dictionary of Cancer Terms

       Starts with                   Contains


 Enter keywords or phrases                                                          Search




https://www.cancer.gov/publications/dictionaries/cancer-terms/def/cancer                                 Page 1 of 1


                                                                                1            Exhibit 121
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 3 of 482




  EXHIBIT 122
Cancer in Children and Adolescents - National Cancer Institute                                        7/1/20, 4:17 PM
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 4 of 482




Cancer in Children and Adolescents

How common is cancer in children?

Although cancer in children is rare, it is the leading cause of death by disease past infancy among children in
the United States. In 2018, it is estimated that 15,590 children and adolescents ages 0 to 19 will be diagnosed
with cancer and 1,780 will die of the disease in the United States (1). Among children ages 0 to 14 years, it is
estimated that, in 2018, 10,590 will be diagnosed with cancer and 1,180 will die of the disease (1). Among
adolescents ages 15 to 19 years, about 5000 will be diagnosed with cancer and about 600 will die of the
disease.

Overall, among children and adolescents (ages 0 to 19) in the United States, the most common types of
cancer are leukemias, brain and central nervous system tumors, and lymphomas. Among children (ages 0 to
14 years), the most common types of cancer are leukemias, followed by brain and other central nervous
system tumors, lymphomas, soft tissue sarcomas (of which half are rhabdomyosarcoma), neuroblastoma,
and kidney tumors (1). Among adolescents (ages 15 to 19 years), the most common types of cancer are brain
and other central nervous system tumors and lymphomas, followed by leukemias, gonadal (testicular and
ovarian) germ cell tumors, thyroid cancer, and melanoma (1).

As of January 1, 2015 (the most recent date for which data exist), approximately 429,000 survivors of
childhood and adolescent cancer (diagnosed at ages 0 to 19 years) were alive in the United States (2). The
number of survivors will continue to increase, given that the incidence of childhood cancer has been rising
slightly in recent decades and that survival rates overall are improving.


What is the outlook for children and adolescents with cancer?

The overall outlook for children and adolescents with cancer has improved greatly over the last half-century.
In the mid-1970s, 58% of children (ages 0 to 14 years) and 68% of adolescents (ages 15 to 19 years) diagnosed
with cancer survived at least 5 years (1). In 2008–2014, 83.4% of children and 84.6% of adolescents diagnosed
with cancer survived at least 5 years (2).

Although survival rates for most childhood cancers have improved in recent decades, the improvement has
been especially dramatic for a few cancers, particularly acute lymphoblastic leukemia, which is the most
common childhood cancer. Improved treatments introduced beginning in the 1960s and 1970s raised the 5-
year survival rate for children diagnosed with acute lymphoblastic leukemia at ages 0 to 14 years from 57% in

https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet                       Page 1 of 10


                                                                           1               Exhibit 122
Cancer in Children and Adolescents - National Cancer Institute                                         7/1/20, 4:17 PM
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 5 of 482
1975 to 92% in 2012 (3). The 5-year survival rate for children diagnosed with non-Hodgkin lymphoma at ages
0 to 14 years has also increased dramatically, from 43% in 1975 to 91% in 2012 (3).

Because of these survival improvements, in more recent years brain cancer has replaced leukemia as the
leading cause of cancer death among children (4).

By contrast, survival rates remain very low for some cancer types, for some age groups, and for some cancers
within a site. For example, half of children with diffuse intrinsic pontine glioma (a type of brain tumor) survive
less than 1 year from diagnosis (5). Among children with Wilms tumor (a type of kidney cancer), older
children (those diagnosed between ages 10 and 16 years) have lower 5-year survival rates than younger
children (6). For soft tissue sarcomas, 5-year survival rates in 2008–2014 among children and adolescents
ages 0 to 19 years ranged from 65% (rhabdomyosarcoma) to 95% (chondrosarcoma) (7), but children with
sarcomas who present with metastatic disease have much lower 5-year survival rates. And the 5-year survival
rate for acute lymphoblastic leukemia in 2008-2014 was 91% for children younger than 15 years, compared
with 74% for adolescents ages 15 to 19 years (7).

Some evidence suggests that adolescents and young adults with acute lymphoblastic leukemia may have
better outcomes if they are treated with pediatric treatment regimens than if they receive adult treatment
regimens (8). The improvement in 5-year survival rates for 15- to 19-year-olds with acute lymphoblastic
leukemia may reflect greater use of these pediatric treatment regimens.

The cancer mortality rate—the number of deaths due to cancer per 100,000 people per year—among children
and adolescents ages 0 to 19 years declined by more than 50% from 1975 to 2015 (2). Specifically, the
mortality rate was 5.1 per 100,000 children and adolescents in 1975 and 2.3 per 100,000 children and
adolescents in 2015. However, despite the overall decrease in mortality, approximately 1,800 children and
adolescents still die of cancer each year in the United States, indicating that new advances and continued
research to identify effective treatments are required to further reduce childhood cancer mortality.

Between 1999 and 2014, the cancer death rate dropped the most for 1- to-4-year-olds (a 26% drop), followed
by that for 15- to 19-year-olds (a 22% drop), 10- to 14-year-olds (a 19% drop), and 5- to 9-year-olds (a 14%
drop) (4).


What are the possible causes of cancer in children?

The causes of most childhood cancers are not known. Up to 10% of all cancers in children are caused by a
heritable (germline) mutation (a mutation that can be passed from parents to their children). For example,
about 45% of children with retinoblastoma, a cancer of the eye that develops mainly in children, inherited a
mutation in a gene called RB1 from a parent (9). Inherited mutations associated with certain familial
syndromes, such as Li-Fraumeni syndrome, Beckwith-Wiedemann syndrome, Fanconi anemia syndrome,
Noonan syndrome, and von Hippel-Lindau syndrome, also increase the risk of childhood cancer.


https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet                       Page 2 of 10


                                                                           2               Exhibit 122
Cancer in Children and Adolescents - National Cancer Institute                                        7/1/20, 4:17 PM
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 6 of 482
Genetic mutations that initiate cancer can also arise during the development of a fetus in the womb. Evidence
for this comes from studies of monozygotic (identical) twins in which both twins developed leukemia with an
identical leukemia-initiating gene mutation (10).

Children who have Down syndrome, a genetic condition caused by the presence of an extra copy of
chromosome 21, are 10 to 20 times more likely to develop leukemia than children without Down syndrome
(11). However, only a very small proportion of childhood leukemia is linked to Down syndrome.

Most cancers in children, like those in adults, are thought to develop as a result of mutations in genes that
lead to uncontrolled cell growth and eventually cancer. In adults, these gene mutations are often the result of
exposure to cancer-causing environmental factors, such as cigarette smoke, asbestos, and ultraviolet
radiation from the sun. One study found that melanoma in children and adolescents (ages 11–20 years) has
many genomic similarities to melanoma that occurs in adults, including an enrichment of UV-induced
mutations (12).

However, environmental causes of childhood cancer have been difficult to identify, partly because cancer in
children is rare, and partly because it is difficult to determine what children might have been exposed to early
in their development. In fact, most childhood cancers are not thought of as being caused by environmental
exposures.

Nevertheless, several environmental exposures have been linked to childhood cancer. One is ionizing
radiation, which can lead to the development of leukemia and other cancers in children and adolescents. For
example, children and adolescents who were exposed to radiation from the atomic bombs dropped in Japan
during the Second World War had an elevated risk of leukemia (13), and children who were exposed to
radiation from the Chernobyl nuclear plant accident had an elevated risk for thyroid cancer (14). Children
whose mothers had x-rays during pregnancy (that is, children who were exposed before birth) and children
who were exposed after birth to diagnostic medical radiation from computed tomography (CT) scans have
also been found to have an increased risk of leukemia and brain tumors, and possibly other cancers (15).

A number of other environmental exposures have also been reported to have possible associations with
childhood cancer. However, because of challenges in studying these associations, such as recall bias and the
difficulty of determining exposure at the relevant time period in a child’s development, it is difficult to draw
firm conclusions. Some types of childhood leukemia have been associated with father’s tobacco smoking (16,
17); with exposure to certain pesticides used in and around the home (18) or by parents at their workplace
(19, 20); with solvents, which are organic chemicals that are found in some household products; and with
outdoor air pollution. Studies of childhood brain tumors have suggested possible associations with
exposures to pesticides in and around the home (21) and maternal consumption of cured meats (22).

Researchers have also identified factors that may be associated with reduced risk of childhood cancer. For
example, maternal consumption of folate has been associated with reduced risks of both leukemia and brain
tumors in children (23). And being breastfed and having been exposed to routine childhood infections are


https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet                      Page 3 of 10


                                                                           3              Exhibit 122
Cancer in Children and Adolescents - National Cancer Institute                                        7/1/20, 4:17 PM
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 7 of 482
both associated with a lowered risk of developing childhood leukemia (24).


What does a child’s cancer diagnosis mean for cancer risk in the rest of
the family?

First- and second-degree relatives of a child diagnosed with cancer, particularly if diagnosed before age five,
may be at increased risk for developing cancer if there is already a family history of cancer—that is, if the
child’s cancer is likely due to an inherited genetic syndrome (25). A clinician may advise as to whether a child
could benefit from genetic testing or referral to a medical geneticist for evaluation (25–27).


How do cancers in adolescents and young adults differ from those in
younger children?

Cancer occurs more frequently in adolescents and young adults ages 15 to 39 years than in younger children,
although incidence in this group is still much lower than in older adults. According to the NCI Surveillance,
Epidemiology, and End Results (SEER) program (7), each year in 2011–2015 there were:

   • 16 cancer diagnoses per 100,000 children ages 0 to 14 years
   • 72 cancer diagnoses per 100,000 adolescents and young adults ages 15 to 39 years
   • 953 cancer diagnoses per 100,000 adults aged 40 years or older

The most frequent cancers diagnosed in adolescents and young adults (AYAs) are cancers that are more
common among adults than younger children, such as breast cancer, melanoma, and thyroid cancer (28). But
certain cancers, such as testicular cancer, are more typical of AYAs than of either younger children or adults
(7). However, the incidence of specific cancer types varies widely across the adolescent and young adult age
continuum.


Where do children with cancer get treated?

Children who have cancer are often treated at a children’s cancer center, which is a hospital or a unit within a
hospital that specializes in diagnosing and treating children and adolescents who have cancer. Most
children’s cancer centers treat patients through 20 years of age. The health professionals at these centers
have specific training and expertise to provide comprehensive care for children, adolescents, and their
families.

Recently, many Adolescent and Young Adult (AYA) cancer programs have been created to address the unique
needs of teens and young adults. Areas of focus include long-term survivor care, access to clinical trial

https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet                      Page 4 of 10


                                                                           4               Exhibit 122
Cancer in Children and Adolescents - National Cancer Institute                                                 7/1/20, 4:17 PM
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 8 of 482
enrollment, discussing and preserving future fertility, peer support, and psychosocial support that addresses
their personal issues, including finances, education, occupational impacts, and transition to independence.

Children’s cancer centers also participate in clinical trials. The improvements in survival for children with
cancer that have occurred over the past half century have been achieved because of treatment advances that
were studied and proven to be effective in clinical trials.

More than 90% of children and adolescents who are diagnosed with cancer each year in the United States are
cared for at a children’s cancer center that is affiliated with the NCI-supported Children’s Oncology Group
(COG). COG is the world’s largest organization that performs clinical research to improve the care and
treatment of children and adolescents with cancer. Each year, approximately 4,000 children who are
diagnosed with cancer enroll in a COG-sponsored clinical trial. COG trials are sometimes open to individuals
aged 29 years or even older when the type of cancer being studied is one that occurs in children, adolescents,
and young adults.

Every children’s cancer center that participates in COG has met strict standards of excellence for childhood
cancer care. A directory of COG locations is available on their website. Families can ask their pediatrician or
family doctor for a referral to a children’s cancer center. Families and health professionals can call NCI's
Cancer Information Service at 1–800–4–CANCER (1–800–422–6237) to learn more about children’s cancer
centers that belong to COG.


If my child is treated at a children’s cancer center, will he or she
automatically be part of a clinical trial?

No. Participation in a clinical trial is voluntary, and it is up to each family to decide if clinical trial participation
is right for their child.


Can children who have cancer be treated at the National Institutes of
Health (NIH) Clinical Center?

Children with cancer may be eligible to be treated in clinical trials at the NIH Clinical Center in Bethesda,
Maryland. Because the NIH Clinical Center is a research hospital, only patients who have a specific type or
stage of cancer that is under study can be accepted for treatment. In some cases, patients with conditions
that are rare or difficult to diagnose may also be accepted for treatment at the Clinical Center. All patients
who are treated at the Clinical Center must be referred by a physician.

NCI’s Pediatric Oncology Branch conducts clinical trials for children, adolescents, and young adults with a
wide variety of cancers. Patients with newly diagnosed cancer, as well as patients whose cancers have come


https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet                               Page 5 of 10


                                                                           5                      Exhibit 122
Cancer in Children and Adolescents - National Cancer Institute                                           7/1/20, 4:17 PM
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 9 of 482
back after treatment, may be eligible to participate in a clinical trial. Physicians at the Pediatric Oncology
Branch can also provide a second opinion on a patient’s diagnosis or treatment plan. To refer a patient to the
Pediatric Oncology Branch, the patient’s health care provider should call 301–496–4256 (local) or 1–877–624–
4878 (toll-free) weekdays between 8:30 a.m. and 5:00 p.m. ET. Parents can also call these numbers to learn if
their child is eligible to participate in a clinical trial.


What should survivors of childhood cancer consider after they
complete treatment?

Survivors of childhood cancer need follow-up care and enhanced medical surveillance for the rest of their
lives because of the risk of complications related to the disease or its treatment that can last for, or arise,
many years after they complete treatment for their cancer. Health problems that develop months or years
after treatment has ended are known as late effects.

The specific late effects that a person who was treated for childhood cancer might experience depend on the
type and location of his or her cancer, the type of treatment he or she received, and patient-related factors,
such as age at diagnosis.

Children who were treated for bone cancer, brain tumors, and Hodgkin lymphoma, or who received radiation
to their chest, abdomen, or pelvis, have the highest risk of serious late effects from their cancer treatment,
including second cancers, joint replacement, hearing loss, and congestive heart failure (29, 30).

Long-term follow-up analysis of a cohort of survivors of childhood cancer treated between 1970 and 1986 has
shown that cancer survivors remain at risk of complications and premature death as they age, with more
than half of survivors having experienced a severe or disabling complication or even death by the time they
reach age 50 years (31). Children treated in more recent decades may have lower risks of late effects due to
modifications in treatment regimens to reduce exposure to radiotherapy and chemotherapy, increased
efforts to detect late effects, and improvements in medical care for late effects (32).

It’s important for childhood cancer survivors to have regular medical follow-up examinations so any health
problems that occur can be identified and treated as soon as possible. The Children’s Oncology Group (COG)
has developed long-term follow-up guidelines for survivors of childhood, adolescent, and young adult
cancers.

It is also important to keep a record of the cancer treatment that a child received. This record should include:

   • The type and stage of cancer
   • Date of diagnosis and dates of any relapses
   • Types and dates of imaging tests


https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet                         Page 6 of 10


                                                                           6                 Exhibit 122
Cancer in Children and Adolescents - National Cancer Institute                                              7/1/20, 4:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 10 of 482
   • Contact information for the hospitals and doctors who provided treatment
   • Names and total doses of all chemotherapy drugs used in treatment
   • The parts of the body that were treated with radiation and the total doses of radiation that were given
   • Types and dates of all surgeries
   • Any other cancer treatments received
   • Any serious complications that occurred during treatment and how those complications were treated
   • The date that cancer treatment was completed

The record should be kept in a safe place, and copies of the record should be given to all doctors or other
health care providers who are involved with the child’s follow-up care, even as the child grows into
adulthood.

Many children’s cancer centers have clinics where survivors of childhood cancer can go for follow-up until
they reach their early 20s. Some cancer centers are now creating clinics dedicated to follow-up care for long-
term survivors of pediatric and adolescent cancers.

Selected References
    1. Siegel RL, Miller KD, Jemal A. Cancer statistics, 2018. CA: A Cancer Journal for Clinicians 2018; 68(1):7-30.
        [PubMed Abstract]
    2. Noone AM, Howlader N, Krapcho M, et al. (eds). SEER Cancer Statistics Review, 1975-2015, National
        Cancer Institute. Bethesda, MD, https://seer.cancer.gov/csr/1975_2015/, based on November 2017 SEER
        data submission, posted to the SEER web site, April 2018.
    3. Jemal A, Ward EM, Johnson CJ, et al. Annual Report to the Nation on the status of cancer, 1975-2014,
        featuring Survival. Journal of the National Cancer Institute 2017; 109(9). [PubMed Abstract]

    4. Curtin SC, Minino AM, Anderson RN. Declines in cancer death rates among children and adolescents in
       the United States, 1999-2014. National Center for Health Statistics Data Brief 2016; (257):1-8. [PubMed
        Abstract]

    5. Warren KE. Diffuse intrinsic pontine glioma: poised for progress. Frontiers in Oncology 2012; 2:205.
       [PubMed Abstract]

    6. Popov SD, Sebire NJ, Pritchard-Jones K, Vujanić GM. Renal tumors in children aged 10-16 Years: a report
        from the United Kingdom Children's Cancer and Leukaemia Group. Pediatric and Developmental
        Pathology 2011; 14(3):189-193. [PubMed Abstract]

    7. Childhood cancer rates calculated using the Incidence SEER18 Research Database, November 2017
        submission (Katrina/Rita Population Adjustment). All cancer site rates are based on the SEER site codes
        with the exception of medulloblastoma, which used site code C71.6 and International Classification
        Code of Diseases for Oncology, Third Edition (ICD-O-3) malignant histologic codes 9470/3, 9471/3, and
        9474/3.

https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet                            Page 7 of 10


                                                                           7                   Exhibit 122
Cancer in Children and Adolescents - National Cancer Institute                                        7/1/20, 4:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 11 of 482
    8. Ram R, Wolach O, Vidal L, et al. Adolescents and young adults with acute lymphoblastic leukemia have a
        better outcome when treated with pediatric-inspired regimens: Systematic review and meta-analysis.
        American Journal of Hematology 2012; 87(5):472-478. [PubMed Abstract]
    9. Dimaras H, Corson TW, Cobrinik D, et al. Retinoblastoma. Nature Reviews. Disease Primers. 2015; 1:15021.
        [PubMed Abstract]
  10. Greaves MF, Maia AT, Wiemels JL, Ford AM. Leukemia in twins: lessons in natural history. Blood 2003;
        102(7):2321-2333. [PubMed Abstract]

  11. Ross JA, Spector LG, Robison LL, Olshan AF. Epidemiology of leukemia in children with Down syndrome.
        Pediatric Blood and Cancer 2005; 44(1):8-12. [PubMed Abstract]
  12. Lu C, Zhang J, Nagahawatte P, et al. The genomic landscape of childhood and adolescent melanoma.
        Journal of Investigative Dermatology 2015; 135(3):816-823. [PubMed Abstract]
  13. Hsu WL, Preston DL, Soda M, et al. The incidence of leukemia, lymphoma and multiple myeloma among
        atomic bomb survivors: 1950-2001. Radiation Research 2013; 179(3):361-82. [PubMed Abstract]
  14. Cardis E, Hatch M. The Chernobyl accident--an epidemiological perspective.Clinical Oncology: A Journal of
        the Royal College of Radiologists 23(4):251-260. [PubMed Abstract]

  15. Pearce MS, Salotti JA, Little MP, et al. Radiation exposure from CT scans in childhood and subsequent
      risk of leukaemia and brain tumours: a retrospective cohort study. Lancet 2012; 380(9840):499–505.
        [PubMed Abstract]

  16. Ji BT, Shu XO, Linet MS, et al. Paternal cigarette smoking and the risk of childhood cancer among
      offspring of nonsmoking mothers. Journal of the National Cancer Institute 1997; 89(3):238-244. [PubMed
        Abstract]

  17. Sorahan T, McKinney PA, Mann JR, et al. Childhood cancer and parental use of tobacco: findings from
      the inter-regional epidemiological study of childhood cancer (IRESCC). British Journal of Cancer 2001;
        84(1):141-146. [PubMed Abstract]

  18. Bailey HD, Infante-Rivard C, Metayer C, et al. Home pesticide exposures and risk of childhood leukemia:
      Findings from the childhood leukemia international consortium. International Journal of Cancer 2015;
        137(11):2644-2663. [PubMed Abstract]

  19. Van Maele-Fabry G, Lantin AC, Hoet P, Lison D. Childhood leukaemia and parental occupational
      exposure to pesticides: a systematic review and meta-analysis. Cancer Causes & Control 2010; 21(6):787-
        809. [PubMed Abstract]

  20. Vinson F, Merhi M, Baldi I, Raynal H, Gamet-Payrastre L. Exposure to pesticides and risk of childhood
      cancer: a meta-analysis of recent epidemiological studies. Occupational and Environmental Medicine
        2011; 68(9):694-702. [PubMed Abstract]

  21. Chen M, Chang CH, Tao L, Lu C. Residential exposure to pesticide during childhood and childhood
      cancers: A meta-Analysis. Pediatrics 2015; 136(4):719-729. [PubMed Abstract]

  22. Johnson KJ, Cullen J, Barnholtz-Sloan JS, et al. Childhood brain tumor epidemiology: a brain tumor

https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet                      Page 8 of 10


                                                                           8             Exhibit 122
Cancer in Children and Adolescents - National Cancer Institute                                         7/1/20, 4:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 12 of 482
        epidemiology consortium review. Cancer Epidemiology, Biomarkers & Prevention 2014; 23(12):2716-2736.
        [PubMed Abstract]
  23. Chiavarini M, Naldini G, Fabiani R. Maternal folate intake and risk of childhood brain and spinal cord
        tumors: A systematic review and meta-analysis. Neuroepidemiology 2018; 51(1-2):82-95. [PubMed
        Abstract]
  24. Amitay EL, Keinan-Boker L. Breastfeeding and childhood leukemia incidence: A meta-analysis and
        systematic review. JAMA Pediatrics 2015; 169(6):e151025. [PubMed Abstract]
  25. Curtin K, Smith KR, Fraser A, Pimentel R, Kohlmann W, Schiffman JD. Familial risk of childhood cancer
        and tumors in the Li-Fraumeni spectrum in the Utah Population Database: implications for genetic
        evaluation in pediatric practice. International Journal of Cancer 2013; 133(10):2444-2453. [PubMed
        Abstract]
  26. Malkin D, Nichols KE, Schiffman JD, Plon SE, Brodeur GM. The future of surveillance in the context of
        cancer predisposition: Through the murky looking glass. Clinical Cancer Research 2017; 23(21):e133-
        e137. [PubMed Abstract]
  27. Schiffman JD. Hereditary cancer syndromes: if you look, you will find them. Pediatric Blood & Cancer
        2012; 58(1):5-6. DOI: 10.1002/pbc.23336
  28. Barr RD, Ries LA, Lewis DR, et al. Incidence and incidence trends of the most frequent cancers in
        adolescent and young adult Americans, including "nonmalignant/noninvasive" tumors. Cancer 2016;
        122(7):1000-1008. [PubMed Abstract]
  29. Oeffinger KC, Mertens AC, Sklar CA, et al. Chronic health conditions in adult survivors of childhood
        cancer. New England Journal of Medicine 2006; 355(15):1572-1582. [PubMed Abstract]

  30. Meadows AT, Friedman DL, Neglia JP, et al. Second neoplasms in survivors of childhood cancer: findings
      from the Childhood Cancer Survivor Study cohort. Journal of Clinical Oncology 2009; 27(14):2356-2362.
        [PubMed Abstract]

  31. Armstrong GT, Kawashima T, Leisenring W, et al. Aging and risk of severe, disabling, life-threatening,
      and fatal events in the Childhood Cancer Survivor Study. Journal of Clinical Oncology 2014; 32(12):1218-
        1227. [PubMed Abstract]

  32. Armstrong GT, Chen Y, Yasui Y, et al. Reduction in late mortality among 5-year survivors of childhood
      cancer. New England Journal of Medicine 2016; 374(9):833-842. [PubMed Abstract]



Related Resources
Adolescents and Young Adults with Cancer
Care for Childhood Cancer Survivors
Childhood Cancers
Childhood Cancers Research


https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet                       Page 9 of 10


                                                                           9                Exhibit 122
Cancer in Children and Adolescents - National Cancer Institute                                               7/1/20, 4:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 13 of 482
Children with Cancer: A Guide for Parents
National Organizations That Offer Cancer-Related Support Services
NCI-COG Pediatric MATCH

Reviewed: October 8, 2018


If you would like to reproduce some or all of this content, see Reuse of NCI Information for guidance about
copyright and permissions. In the case of permitted digital reproduction, please credit the National Cancer Institute
as the source and link to the original NCI product using the original product's title; e.g., “Cancer in Children and
Adolescents was originally published by the National Cancer Institute.”




https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet                            Page 10 of 10


                                                                          10                    Exhibit 122
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 14 of 482




  EXHIBIT 123
Key Statistics for Childhood Cancers                                                                                               7/1/20, 4:19 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 15 of 482

Skip




                                        Key Statistics for Childhood
                                        Cancers
                                        About 11,050 children in the United States under the age of 15 will be diagnosed with cancer in 2020.
                                        Overall, this accounts for less than 1% of all cancers. Childhood cancer rates have been rising slightly
                                        for the past few decades.

                                        Because of major treatment advances in recent decades, 84% of children with cancer now survive 5
                                        years or more. Overall, this is a huge increase since the mid-1970s, when the 5-year survival rate
                                        was about 58%. Still, survival rates can vary a great deal depending on the type of cancer and other
                                        factors. The survival rates for a specific type of childhood cancer can be found in our information for
                                        that cancer type.

                                        After accidents, cancer is the second leading cause of death in children ages 1 to 14. About 1,190
                                        children under the age of 15 are expected to die from cancer in 2020.



                                        References


                                        American Cancer Society. Cancer Facts & Figures 2020. American Cancer
                                        Society. Atlanta, Ga. 2020.



                                        Last Medical Review: October 14, 2019   Last Revised: January 8, 2020




                                        American Cancer Society medical information is copyrighted material. For reprint requests, please
                                        see our Content Usage Policy.




https://www.cancer.org/cancer/cancer-in-children/key-statistics.html                                                                   Page 1 of 1


                                                                                1                                    Exhibit 123
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 16 of 482




  EXHIBIT 124
                        Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 17 of 482

                                                                                                JNCI J Natl Cancer Inst (2017) 109(8): djw322

                                                                                                doi: 10.1093/jnci/djw322
                                                                                                First published online February 28, 2017
                                                                                                Article




          ARTICLE

          Colorectal Cancer Incidence Patterns in the United




                                                                                                                                                                                  Downloaded from https://academic.oup.com/jnci/article-abstract/109/8/djw322/3053481 by guest on 25 June 2020
          States, 1974–2013
          Rebecca L. Siegel, Stacey A. Fedewa, William F. Anderson, Kimberly D. Miller,
          Jiemin Ma, Philip S. Rosenberg, Ahmedin Jemal
          Affiliations of authors: Surveillance and Health Services Research, American Cancer Society, Atlanta, GA (RLS, SAF, KDM, JM, AJ); Division of Cancer Epidemiology and
          Genetics, National Cancer Institute, Rockville, MD (WFA, PSR).
          Correspondence to: Rebecca L. Siegel, MPH, Surveillance and Health Services Research, American Cancer Society, 250 Williams Street, NW, Atlanta, GA (e-mail: rebecca.
          siegel@cancer.org).




          Abstract
          Background: Colorectal cancer (CRC) incidence in the United States is declining rapidly overall but, curiously, is increasing
          among young adults. Age-specific and birth cohort patterns can provide etiologic clues, but have not been recently examined.
          Methods: CRC incidence trends in Surveillance, Epidemiology, and End Results areas from 1974 to 2013 (n ¼ 490 305) were
          analyzed by five-year age group and birth cohort using incidence rate ratios (IRRs) and age-period-cohort modeling.
          Results: After decreasing in the previous decade, colon cancer incidence rates increased by 1.0% to 2.4% annually since the
          mid-1980s in adults age 20 to 39 years and by 0.5% to 1.3% since the mid-1990s in adults age 40 to 54 years; rectal cancer inci-
          dence rates have been increasing longer and faster (eg, 3.2% annually from 1974–2013 in adults age 20–29 years). In adults age
          55 years and older, incidence rates generally declined since the mid-1980s for colon cancer and since 1974 for rectal cancer.
          From 1989–1990 to 2012–2013, rectal cancer incidence rates in adults age 50 to 54 years went from half those in adults age 55
          to 59 to equivalent (24.7 vs 24.5 per 100 000 persons: IRR ¼ 1.01, 95% confidence interval [CI] ¼ 0.92 to 1.10), and the proportion
          of rectal cancer diagnosed in adults younger than age 55 years doubled from 14.6% (95% CI ¼ 14.0% to 15.2%) to 29.2% (95%
          CI ¼ 28.5% to 29.9%). Age-specific relative risk by birth cohort declined from circa 1890 until 1950, but continuously increased
ARTICLE




          through 1990. Consequently, compared with adults born circa 1950, those born circa 1990 have double the risk of colon cancer
          (IRR ¼ 2.40, 95% CI ¼ 1.11 to 5.19) and quadruple the risk of rectal cancer (IRR ¼ 4.32, 95% CI ¼ 2.19 to 8.51).
          Conclusions: Age-specific CRC risk has escalated back to the level of those born circa 1890 for contemporary birth cohorts,
          underscoring the need for increased awareness among clinicians and the general public, as well as etiologic research to eluci-
          date causes for the trend. Further, as nearly one-third of rectal cancer patients are younger than age 55 years, screening initi-
          ation before age 50 years should be considered.



          Colorectal cancer (CRC) incidence rates have been declining in                        these studies examined the temporal pattern simultaneously
          the United States for several decades, with the pace accelerating                     by age, calendar period, and year of birth for a comprehensive
          to 3% annually from 2003 to 2012 (1). The reduction in risk from                      interpretation of the contemporary trend. To our knowledge,
          1975 to 2000 is attributed equally to changes in the prevalence                       the last paper that examined trends in CRC by period and birth
          of risk factors and the uptake of screening (2), while the recent                     cohort was published in 1994 based on data through 1990 (9).
          steep decline is thought to be primarily driven by screening. A                       Herein, we characterize trends in population-based CRC occur-
          recent study speculated that underlying CRC risk also continues                       rence by tumor location, age at diagnosis, and year of birth
          to decline (3), while others have reported increasing risk in                         using incidence data from 1974 to 2013 and age-period-cohort
          adults younger than age 50 years, for whom screening is not                           modeling (10). Age-period-cohort modeling is a quantitative
          recommended for those at average risk (4–8). However, none of                         tool used to enhance the understanding of disease trends by



          Received: September 27, 2016; Revised: November 10, 2016; Accepted: December 5, 2016
          © The Author 2017. Published by Oxford University Press. All rights reserved. For Permissions, please e-mail: journals.permissions@oup.com.


                                                                                                                                                                     1 of 6
                                                                                            1                                                            Exhibit 124
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 18 of 482
                                                                                                             R. L. Siegel et al. | 2 of 6



attempting to disentangle factors that influence all ages (period         (1974–1978, 1979–1983. . .2009–2013) and 14 five-year age groups
effects), such as changes in medical practice, from those that            (20–24, 25–29. . .80–84, 85þ) spanning 21 partially overlapping
vary by generation (cohort effects), typically as a consequence           10-year birth cohorts. Cohorts are referred to by mid-year of
of behavioral changes.                                                    birth (1889, 1894. . .1989) corresponding to patients born begin-
                                                                          ning in 1887 through 1991. Cohort effects are presented graphi-
                                                                          cally as IRRs adjusted for age and calendar period effects. To
Methods                                                                   facilitate data interpretation, we chose reference values corre-
                                                                          sponding to the 1949 cohort, which had the lowest rates. (The
Study Design and Data Source                                              choice of reference values is arbitrary and does not affect the
                                                                          interpretation of results.) We also present the local drift, which
We conducted a retrospective cohort study of patients age 20
                                                                          estimates the age-specific net annual percent change in inci-
years and older diagnosed with invasive CRC from 1974 through
                                                                          dence rates. Heat maps of residuals by age vs period were con-
2013 in the nine oldest Surveillance, Epidemiology, and End
                                                                          structed to screen for systematic lack of fit. In addition, we




                                                                                                                                                Downloaded from https://academic.oup.com/jnci/article-abstract/109/8/djw322/3053481 by guest on 25 June 2020
Results (SEER) Program areas (Atlanta [from 1975], Connecticut,
                                                                          examined how well observed rates agreed with confidence
Detroit, Hawaii, Iowa, New Mexico, Seattle-Puget Sound, San
                                                                          bands from the age-period-cohort model when the former
Francisco-Oakland, and Utah) (11,12). The SEER program is the
                                                                          were plotted together with the latter (Supplementary Figure 1,
only source for historical population-based cancer incidence in
                                                                          available online).
the United States and is considered the gold standard for cancer
registration worldwide because of the high quality of data.
Diagnosis years 1974–2013 were selected to utilize the most
recent available data while maintaining equivalent time period            Results
and age intervals, which are required for age-period-cohort
                                                                          There were 490 305 patients age 20 years and older diagnosed
modeling. Cases were stratified by tumor subsite (colon, ICD-O-
                                                                          with CRC in the nine oldest SEER registries during 1974–2013.
3 codes C18.0, C18.2-C18.9, C26.0 [proximal colon, C18.0, C18.2-
                                                                          During the late 1970s and early 1980s, colon cancer incidence
C18.4; distal colon, C18.5-C18.7]; rectum, C19.9, C20.9) and
                                                                          rates were declining in age groups younger than age 50 years
excluded appendiceal malignancies, which are considered dis-
                                                                          and increasing in those age 50 years and older (Figure 1).
tinct from those arising in the colorectum (13). Five percent of
                                                                          Conversely, from the mid-1980s through 2013, rates declined in
colon tumors were coded as overlapping or unspecified ana-
                                                                          adults age 55 years and older, while increasing by 2.4% per year
tomic location and could not be included in subsite analysis.
                                                                          in adults age 20–29 years and by 1.0% per year in adults age 30–
Because incidence trends during this time period are the same
                                                                          39 years. In the mid-1990s, rates also began increasing in adults
in men and women (14), data were not stratified by sex to
                                                                          age 40 to 49 years (1.3% per year) and 50 to 54 years (0.5% per
improve statistical power.
                                                                          year). Increasing trends in adults younger than age 50 years
                                                                          were confined to tumors in the distal colon, with the exception
                                                                          of adults age 40 to 49 years, among whom rates are also increas-
Statistical Analysis
                                                                          ing for proximal tumors (Supplementary Table 1, available
SEER*Stat (version 8.3.2; National Cancer Institute [NCI]) was            online). This is also the only age group for which tumors of
used to access CRC cases and calculate delay-adjusted inci-               unspecified or overlapping location are increasing. Notably,
dence rates, which correct for the lag in case capture affecting          declines in adults age 55 years or older were also generally
recent data years (15), and incidence rate ratios (IRRs) with             larger for distal than for proximal tumors.
accompanying 95% confidence intervals (CIs). All tests of statis-             Compared with colon cancer, incidence trends for rectal can-
tical significance were two-sided, and a P value of less than .05         cer are more prolonged for all age groups and the rise in young




                                                                                                                                                                                                                                 ARTICLE
was considered statistically significant. Incidence rate ratios           adults is steeper. Specifically, rectal cancer incidence rates
were considered statically significant when the 95% confidence            increased by 3.2% per year from 1974 to 2013 in adults age 20 to
interval did not include one. Incidence rates were calculated for         29 years and since 1980 in adults age 30 to 39 years, and by 2.3%
eleven age groups (20–29, 30–39, 40–49, 50–54, 55–59. . .80–84,           per year since beginning in the 1990s in adults age 40 to 49 years
85þ), presented per 100 000 person-years, and age-adjusted to             and 50 to 54 years (Figure 2). In contrast, rates generally
the 2000 US standard population for collective age groups (eg,            declined throughout the entire 40-year study period in adults
age > 55 years). The magnitude and direction of temporal trends           age 55 years and older. The stronger, more sustained trends for
were quantified using the Joinpoint Regression Program (ver-              rectal than for colon tumors are reflected in a notable crossover
sion 4.3.1.0; NCI), which uses permutation analysis to fit a series       in the local drift, with rectal cancer incidence exhibiting a net
of joined straight lines on a logarithmic scale to observed rates         increase of 3.9% to 4.0% annually in adults age 20 to 29 years
to estimate the annual percent change (APC) and average                   coupled with a net decrease of 2.1% or more annually in adults
annual percent change (16). We calculated the change in pro-              age 75 and older (Figure 3A).
portion of cases diagnosed in young adults (defined as age < 55               Oppositional trends by age are also causing a convergence in
years based on like contemporary incidence trends) between                CRC incidence rates in adults age 50 to 54 years and 55 to 59
1989–1990 and 2012–2013 by adjusting to the 2012–2013 popula-             years (Supplementary Figure 1, available online). Whereas in
tion in order to account for temporal shifts in underlying age            the early 1990s both colon and rectal cancer incidence rates in
distribution.                                                             adults age 50 to 54 years were half those in adults age 55 to 59
    Birth cohort models were fitted using NCI’s Age Period                years, in 2012 to 2013 they were just 12.4% lower for colon (31.9
Cohort web tool (17). Age-period-cohort modeling provides esti-           vs 36.4: IRR ¼ 0.88, 95% CI ¼ 0.81 to 0.94) and equivalent for rec-
mates of parameters that describe relationships between observed          tum (24.7 vs 24.5: IRR ¼ 1.01, 95% CI ¼ 0.92 to 1.10). In addition,
incidence rates and age, calendar period, and birth cohort based          the age-adjusted proportion of incident cases in adults age 55
on age groups and time periods of equal length (18). Input data           years and younger increased from 11.6% (95% CI ¼ 11.1% to 12.2%)
were case and population counts for eight five-year time periods          in 1989–1990 to 16.6% (95% CI ¼ 16.0% to 17.1%) in 2012 to 2013 for



                                                                      2                                                  Exhibit 124
                                             Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 19 of 482
                              3 of 6 | JNCI J Natl Cancer Inst, 2017, Vol. 109, No. 8


                                   20–29 y                                                30–39 y                                                    40–49 y                                             50–54 y
                             1.5                                                      5                                                         20                                                 50


                                                                                      4                                                                                                            40
                                                                                                                                                15
          Rate per 100 000




                             1.0
                                                                                      3                                                                                                            30
                                                                                                                                                10
                                                                                      2                                                                                                            20
                             0.5
                                                                                                                                                 5                                                       1974-1985 APC = 0.7
                                                                                      1                                                                                                            10
                                     1974-1983 APC = -4.9                                   1974-1988 APC = -2.0*                                      1974-1996 APC = -1.4*                             1985-1994 APC = -2.3*
                                     1983-2013 APC = 2.4*                                   1988-2013 APC = 1.0*                                       1996-2013 APC = 1.3*                              1994-2013 APC = 0.5*
                             0.0                                                      0                                                          0                                                  0
                                   1975 1980 1985 1990 1995 2000 2005 2010                1975 1980 1985 1990 1995 2000 2005 2010                    1975 1980 1985 1990 1995 2000 2005 2010            1975 1980 1985 1990 1995 2000 2005 2010



                                   55–59 y                                                60–64 y                                                    65–69 y                                             70–74 y
                             100                                                    150                                                        200                                                250

                                                                                    125                                                        175                                                225
                              75
                                                                                                                                               150




                                                                                                                                                                                                                                                    Downloaded from https://academic.oup.com/jnci/article-abstract/109/8/djw322/3053481 by guest on 25 June 2020
          Rate per 100 000




                                                                                    100                                                                                                           200
                                                                                                                                               125
                              50                                                     75
                                                                                                                                                                                                  175
                                                                                                                                               100     1974–1985 APC = 1.2*
                                                                                     50                                                                1985–1997 APC = -1.4*
                                                                                                                                                75                                                150
                              25     1974–1985 APC = 1.1*                                   1974–1985 APC = 1.0*                                       1997–2000 APC = 1.2                               1974–1984 APC = 0.9*
                                     1985–2007 APC = -1.6*                           25     1985–2001 APC = -1.1*                                      2000–2007 APC = -3.5*                             1984–2004 APC = -1.1*
                                     2007–2013 APC = -4.1*                                  2001–2013 APC = -4.4*                               50                                                125    2004–2013 APC = -5.2*
                                                                                                                                                       2007–2013 APC = -6.0*
                               0                                                      0                                                          0                                                  0
                                   1975 1980 1985 1990 1995 2000 2005 2010                1975 1980 1985 1990 1995 2000 2005 2010                    1975 1980 1985 1990 1995 2000 2005 2010            1975 1980 1985 1990 1995 2000 2005 2010



                                   75–79 y                                                80–84 y                                                    85+ y
                             350                                                    450                                                        500

                                                                                    400
                             300
                                                                                                                                               400
          Rate per 100 000




                                                                                    350
                             250
                                                                                    300
                                                                                                                                               300     1974–1983 APC = 2.6*
                             200     1974–1985 APC = 1.4*                           250                                                                1983–1995 APC = -1.7*
                                     1985–1995 APC = -2.0*                                  1974–1984 APC = 2.2*                                       1995–1998 APC = 2.2
                                     1995–2001 APC = -0.1                           200     1984–2002 APC = -1.5*                                      1998–2008 APC = -3.3*
                             150                                                                                                               200
                                     2001–2013 APC = -4.1*                                  2002–2013 APC = -3.7*                                      2008–2013 APC = -5.2*
                               0                                                      0                                                          0
                                   1975 1980 1985 1990 1995 2000 2005 2010                1975 1980 1985 1990 1995 2000 2005 2010                    1975 1980 1985 1990 1995 2000 2005 2010


           Figure 1. Annual percent change (APC) in age-specific colon cancer incidence rates in the United States, 1974–2013. An asterisk indicates that the APC is statistically sig-
           nificantly different from zero (P < .05) using a two-sided test based on the permutation method. In order to highlight trends, the scale of the y-axis varies.



                                   20–29 y                                                30–39 y                                                    40–49 y                                            50–54 y
                             1.5                                                     5                                                         20                                                 50
                                                            1974–2013 APC = 3.2*                                    1974–1980 APC = -5.9                                  1974–1991 APC = -0.8                              1974–1996 APC = -0.6*
                                                                                                                    1980–2013 APC = 3.2*                                  1991–2013 APC = 2.3*                              1996–2013 APC = 2.3*
                                                                                     4                                                                                                            40
                                                                                                                                               15
          Rate per 100 000




                             1.0
                                                                                     3                                                                                                            30
                                                                                                                                               10
                                                                                     2                                                                                                            20
                             0.5
                                                                                                                                                5
                                                                                     1                                                                                                            10


                             0.0                                                     0                                                          0                                                  0
ARTICLE




                                   1975 1980 1985 1990 1995 2000 2005 2010                1975 1980 1985 1990 1995 2000 2005 2010                    1975 1980 1985 1990 1995 2000 2005 2010            1975 1980 1985 1990 1995 2000 2005 2010



                                   55–59 y                                                60–64 y                                                    65–69 y                                            70–74 y
                             50                                                     100                                                        100                                                150
                                                            1974–2013 APC = -0.8*                                   1974–1986 APC = 0.5                                   1974–1999 APC = -0.8*                             1974–1987 APC = -0.2
                                                                                                                    1986–1994 APC = -3.0*                                 1999–2013 APC = -3.8*                             1987–2007 APC = -2.3*
                                                                                                                    1994–1997 APC = 2.9                                                           125                       2007–2013 APC = -6.3*
                             40
                                                                                    75                              1997–2013 APC = -2.9*      75
          Rate per 100 000




                                                                                                                                                                                                  100
                             30
                                                                                    50                                                         50                                                 75
                             20
                                                                                                                                                                                                  50
                                                                                    25                                                         25
                             10
                                                                                                                                                                                                  25

                              0                                                      0                                                          0                                                  0
                                   1975 1980 1985 1990 1995 2000 2005 2010                1975 1980 1985 1990 1995 2000 2005 2010                    1975 1980 1985 1990 1995 2000 2005 2010            1975 1980 1985 1990 1995 2000 2005 2010



                                   75–79 y                                                80–84 y                                                    85+ y
                             150                                                    200                                                        200
                                                            1974–1988 APC = -0.4                                    1974–1998 APC = -1.3*                                 1974–1977 APC = 9.3
                                                            1988–2004 APC = -2.2*                                   1998–2013 APC = -4.2*                                 1977–1994 APC = -2.8*
                             125
                                                            2004–2013 APC = -5.4*                                                                                         1994–1999 APC = 0.5
                                                                                    150                                                        150
                                                                                                                                                                          1999–2013 APC = -4.1*
          Rate per 100 000




                             100

                             75                                                     100                                                        100

                             50
                                                                                    50                                                         50
                             25

                              0                                                      0                                                          0
                                   1975 1980 1985 1990 1995 2000 2005 2010                1975 1980 1985 1990 1995 2000 2005 2010                    1975 1980 1985 1990 1995 2000 2005 2010


           Figure 2. Annual percent change (APC) in age-specific rectal cancer incidence rates in the United States, 1974–2013. An asterisk indicates that the APC is statistically sig-
           nificantly different from zero (P < .05) using a two-sided test based on the permutation method. In order to highlight trends, the scale of the y-axis varies.




                                                                                                                                           3                                                                         Exhibit 124
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 20 of 482
                                                                                                                                        R. L. Siegel et al. | 4 of 6



                 A                                                                         B
                                          6                                  Colon                          10          Colon
                                                                             Rectum
                                                                                                                        Rectum


                                          4                                                                 8
                  Annual percent change


                                          2                                                                 6




                                                                                               Rate ratio
                                          0                                                                 4




                                                                                                                                                                            Downloaded from https://academic.oup.com/jnci/article-abstract/109/8/djw322/3053481 by guest on 25 June 2020
                                          -2                                                                2


                                          -4                                                                0
                                               20   30   40   50   60   70     80     90                         1900   1920     1940       1960   1980
                                                              Age, y                                                         Birth cohort

Figure 3. Summary age-specific annual percent change (i.e., local drift) and birth cohort rate ratios of colorectal cancer incidence rates in the United States. A) Local
drift: summary age-specific annual percent change for colon and rectal cancer. B) Incidence rate ratios by birth cohort for colon and rectal cancer (referent
cohort ¼ 1949). Shaded bands indicate 95% confidence interval.


colon cancer and from 14.6% (95% CI ¼ 14.0% to 15.2%) to 29.2%                                 risk of CRC dropped for successive generations in the first half of
(95% CI ¼ 28.5% to 29.9%) for rectal cancer.                                                   the twentieth century, but has escalated back to the level of those
    Age-period-cohort modeling of CRC incidence data indicates                                 born circa 1890 for current birth cohorts. The cohort effect was
both period and cohort effects, with deviations for each gener-                                qualitatively similar for colon and rectal cancers, but quantita-
ally statistically significantly different from zero, particularly                             tively larger for rectal cancer, for which there was a net increase
for rectal cancer (Supplementary Figure 2, available online).                                  of 4% annually for people in their 20s coinciding with a net
Quantitatively, however, period effects were dwarfed by cohort                                 decrease of 2% annually for those age 75 years and older. As a
effects, with cohort deviations 10-fold higher than period devia-                              consequence of these oppositional trends, the probability of a
tions. Further, the local drift (net age-specific annual percent                               rectal cancer diagnosis for someone in their early 50s is now the
change) was statistically significant for all ages for colon cancer                            same as it is for someone in their late 50s, whereas two decades
and, with the exception of adults age 50 to 54 years for rectal                                ago it was just half.
cancer (Figure 3A), consistent with the age-specific trend for                                     In contrast to colon cancer, rectal cancer incidence has gen-
that group shown in Figure 2.                                                                  erally been declining in age groups older than 55 years since at
    Age-specific trends by birth cohort are presented as incidence                             least 1974, well before widespread screening, which was self-
rate ratios, for which the 1949 cohort is the referent group.                                  reported at less than 25% in 1987 (19). This may partly reflect
Relative risks decreased for consecutive cohorts born from the                                 detection and removal of precancerous lesions during clinical
late 1880s until the 1940s, then increased for subsequent cohorts                              inspection of the rectum, which was common practice well




                                                                                                                                                                                                                                                             ARTICLE
(Figure 3B). Specifically, compared with people born circa 1950,                               before formal CRC screening (20). Inherent differences within
those born circa 1890 had double the age-specific risk of colon                                the colorectum in the way environmental factors initiate and/or
cancer (IRR ¼ 2.12, 95% CI ¼ 1.91 to 2.36) and triple the risk of rec-                         promote carcinogenesis (21), as well as the influence of unknown
tal cancer (IRR ¼ 3.06, 95% CI ¼ 2.71 to 3.47). These age-specific                             risk factors, may also have contributed.
relative risks are comparable with those for the youngest birth                                    While early-onset CRC has a familial component more often
cohort for both colon (IRR ¼ 2.40, 95% CI ¼ 1.11 to 5.19) and rectal                           than late-onset disease, the majority of cases are sporadic (22).
cancer (IRR ¼ 4.32, 95% CI ¼ 2.19 to 8.51), despite wider confidence                           The strong birth cohort effects we observed signal relatively
intervals because data are limited to young individuals, who have                              recent changes in exposures that influence risk. Established
substantially lower disease rates. While the increase for colon can-                           lifestyle factors associated with CRC include excess body
cer is primarily driven by distal tumors, risk for proximal tumors                             weight, high consumption of processed meat and alcohol, low
also appears to be increasing (Supplementary Figure 3, available                               levels of physical activity and fiber consumption, and cigarette
online). Age-specific incidence trends by year of birth confirm the                            smoking (23,24). The rise in CRC in young adults has likely been
strong cohort effect (Supplementary Figure 4, available online).                               attenuated by long-term declines in alcohol consumption and
Residual analysis conducted to evaluate the goodness of fit of the                             smoking (25), but fueled by increases in cumulative exposure to
age-period-cohort models revealed adequate agreement between                                   excess body fat, which have been demonstrated by studies of
the modeled and observed data (Supplementary Figure 1, available                               obesity trends by birth cohort (26). It is not surprising that the
online).                                                                                       timing of the obesity epidemic parallels the rise in CRC because
                                                                                               many behaviors thought to drive weight gain, such as unhealthy
                                                                                               dietary patterns and sedentary lifestyles (27), independently
                                                                                               increase CRC risk. Moreover, there are undoubtedly complex epi-
Discussion                                                                                     genetic interactions between obesity, sedentary behavior, and
We found variations in CRC incidence patterns by age, tumor sub-                               diet (28,29). Evolving research suggests that specific, unhealthy
site, calendar period, and particularly birth cohort. The age-specific                         dietary elements, like high–glycemic load carbohydrates, may



                                                                                           4                                                        Exhibit 124
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 21 of 482
             5 of 6 | JNCI J Natl Cancer Inst, 2017, Vol. 109, No. 8



          trigger a cascade of detrimental health effects beyond caloric            although temporal trends are similar; reported receipt of a
          content (30). A recent study found that de novo introduction of a         colonoscopy in the past 10 years increased from 14% in 2000 to
          Western-style high-fat, low-fiber diet initiates inflammation and         41% in 2013 in adults age 50 to 54 years and from 16% to 52% in
          proliferation in the colonic mucosa within two weeks (31). These          adults age 55 to 59 years (Supplementary Table 2, available
          findings are consistent with the one-generation jump in CRC               online). While national surveys do not collect information on
          risk that has been observed among Japanese migrants to the                age at screening initiation, one population-based study of non-
          United States that is attributed to diet (32).                            Hispanic whites with higher-than-average educational attain-
              Some of the increased CRC in recent birth cohorts may be              ment, one-quarter of whom were employed in health care,
          due to the detection of prevalent subclinical disease because of          found a mean age at CRC screening initiation of 55 years (46).
          rising colonoscopy utilization for diagnostic and screening pur-              Reversing increasing trends in adults age 50 to 54 years
          poses. According to the National Health Interview Survey, 13.6%           requires not only increased adherence to screening guidelines
          of adults age 40 to 49 years reported having a colonoscopy in             but also screening before age 50 years because the full benefit of
          the past 10 years in 2013, compared with 6.4% in 2000                     polypectomy for preventing CRC requires about a decade to




                                                                                                                                                         Downloaded from https://academic.oup.com/jnci/article-abstract/109/8/djw322/3053481 by guest on 25 June 2020
          (Supplementary Table 2, available online) (33). During 2000 to            realize (47,48). Beginning screening at age 45 years is not sup-
          2011, approximately 17% of colonoscopies were performed in                ported by a recent review of the evidence for CRC screening
          patients younger than age 50 years based on data from the                 (49,50) and would add approximately 20 million people to the
          National Endoscopic Database (34). Nevertheless, this is prob-            screening-eligible population. Yet it is worth noting that in 2013
          ably not a driving factor for the trends in early-onset disease           there were about 10 400 new CRCs diagnosed in adults age 40 to
          because the most rapid gains are for individuals in their 20s and         49 years and 12 800 cases in adults age 50 to 54 years, similar to
          30s, who are least likely to be screened. Moreover, rates have            the total number of cervical cancers (12 300) (51), for which
          risen at a similar magnitude for early- and advanced-stage dis-           screening of 95 million women age 21 to 65 years is recom-
          ease (7), which is inconsistent with a screening effect.                  mended (52). Moreover, Cancer Intervention and Surveillance
              While primary prevention is the preferable course of action           Modeling Network (CISNET) researchers recently reported that
          for cancer control, improving health behaviors and further iden-          beginning screening at age 45 years is “more effective and pro-
          tifying etiologic agents for CRC are long-term endeavors. In the          vided a more favorable balance between life-years gained and
          meantime, a number of actions should be taken to ameliorate               screening burden than starting at age 50 years” (49). Endoscopic
          the rising burden of CRC in young adults. One is to educate the           screening could be particularly useful in stemming the tide of
          public and clinicians about the rising probability of disease in          tumors in the distal colon and rectum (53), which are prepon-
          people younger than age 55 years. Young patients are 58% more             derant in young patients.
          likely than older patients to be diagnosed with distant- vs                   Our study is somewhat limited by its ecologic nature and the
          localized-stage CRC (35), largely due to delayed follow-up of             assumptions of the age-period-cohort model, specifically that
          symptoms, sometimes for years (36), because cancer is typically           interactions between age and period can be well described as a
          not on the radar of young adults or their providers (37). Another         birth cohort phenomenon. Also, although the data fit our mod-
          obstacle to timely diagnosis is less access to medical care;              els well, existing models do not incorporate information on
          adults younger than age 55 years are three times more likely to           population-level screening or risk factors. Hence, parameters
          be uninsured than those age 55 years and older—22% vs 7% in               can help identify emerging trends and generate etiologic
          2013 (38). The Affordable Care Act (ACA) may facilitate earlier           hypotheses, but the results do not provide any direct evidence
          detection for young CRC patients, as it has for other malignan-           about the role of specific exposures or interventions. Even so, as
          cies (39). The Commonwealth Fund ACA Tracking Survey                      incidence trends in young adults often provide a bellwether of
          reported that the proportion of adults age 19 to 34 years who             the future disease burden, our results are sobering. Additionally,
          were uninsured reduced from 28% in 2013, prior to the first               long-term population-based cancer occurrence data in the
ARTICLE




          open enrollment, to 18% in 2016, following the third open                 United States are limited to nine SEER registries, and thus may
          enrollment, with a similar decline (18% to 11%) among adults              not be generalizable to the broader population. However, a
          age 35 to 49 years (40).                                                  recent analysis of age-specific CRC incidence trends from 1998 to
              Rapid declines in CRC incidence in the past decade in age             2009 based on national data reported results similar to ours and
          groups older than 55 years are likely the result of increased             those of other SEER-based studies (4,6).
          uptake of screening, which rose from 38% in 2000 to 59% in 2013               In summary, the age-specific risk of a CRC diagnosis dropped
          in adults age 50 years or older (33). The larger decreases for dis-       for successive generations in the first half of the twentieth cen-
          tal than proximal tumors may reflect the longstanding effects             tury, but escalated back to the level of those born in the late
          of fecal occult blood tests and flexible sigmoidoscopy, which             1800s for current birth cohorts. As the proportion of rectal
          were the most common screening modalities among older                     cancer diagnosed in adults younger than age 55 years years
          adults until 2005, and possibly higher efficacy of colonoscopy            has doubled in just two decades, adherence to guideline-
          for preventing distal cancers (41–43). However, our finding of            recommended screening initiation should be emphasized and
          rising CRC incidence rates for people in their early 50s, as well         initiation before age 50 years should be reconsidered. These
          as younger age groups, highlights the need for increased adher-           results highlight the need for etiologic research to elucidate
          ence to recommended screening. Guidelines state that screen-              causes for the underlying increase in disease risk in young birth
          ing should commence at age 50 years for individuals at average            cohorts, as well as creative new strategies to curb the obesity
          risk of disease, but earlier for those at increased risk, which           epidemic and shift Americans toward healthier eating and
          includes people with a family history of CRC or adenomatous               more active lifestyles. Beyond awaiting scientific discovery and
          polyps (44). Despite these recommendations, among people                  the widespread adoption of healthier living, meaningful action
          with an affected first-degree relative, those younger than age 50         can be taken to mitigate premature morbidity and mortality
          years are half as likely to have had a colonoscopy as those age 50        from this disease through educational campaigns about the
          years or older (45). Nationally, colonoscopy prevalence is lower          importance of timely follow-up of CRC symptoms, regardless of
          in adults age 50 to 54 years than in adults age 55 to 59 years,           patient age, and age-appropriate screening.



                                                                                5                                                  Exhibit 124
               Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 22 of 482
                                                                                                                                          R. L. Siegel et al. | 6 of 6



Funding                                                                                      23. Huxley RR, Ansary-Moghaddam A, Clifton P, Czernichow S, Parr CL,
                                                                                                 Woodward M. The impact of dietary and lifestyle risk factors on risk of colo-
This work was supported by the Intramural Research                                               rectal cancer: A quantitative overview of the epidemiological evidence. Int J
                                                                                                 Cancer. 2009;125(1):171–180.
Department of the American Cancer Society and the                                            24. Aune D, Chan DS, Lau R, et al. Dietary fibre, whole grains, and risk of colorec-
Intramural Research program of the National Institutes of                                        tal cancer: systematic review and dose-response meta-analysis of prospec-
Health/National Cancer Institute.                                                                tive studies. BMJ. 2011;343:d6617.
                                                                                             25. Ezzati M, Riboli E. Behavioral and dietary risk factors for noncommunicable
                                                                                                 diseases. N Engl J Med. 2013;369(10):954–964.
                                                                                             26. Lee JM, Pilli S, Gebremariam A, et al. Getting heavier, younger: Trajectories of
Notes                                                                                            obesity over the life course. Int J Obes (Lond). 2010;34(4):614–623.
                                                                                             27. French SA, Story M, Jeffery RW. Environmental influences on eating and
The funders had no role in the design of the study; the collection,                              physical activity. Annu Rev Public Health. 2001;22:309–335.
analysis, or interpretation of the data; the writing of the manu-                            28. Brownson RC, Boehmer TK, Luke DA. Declining rates of physical activity in the
                                                                                                 United States: What are the contributors? Annu Rev Public Health. 2005;26:421–443.
script; or the decision to submit the manuscript for publication.                            29. Nielsen SJ, Popkin BM. Patterns and trends in food portion sizes, 1977–1998.
                                                                                                 JAMA. 2003;289(4):450-3.




                                                                                                                                                                                      Downloaded from https://academic.oup.com/jnci/article-abstract/109/8/djw322/3053481 by guest on 25 June 2020
                                                                                             30. Ludwig DS. LIfespan weighed down by diet. JAMA. 2016;315(21):2269–2270.
References                                                                                   31. O’Keefe SJ, Li JV, Lahti L, et al. Fat, fibre and cancer risk in African Americans
                                                                                                 and rural Africans. Nat Commun. 2015;6:6342.
1. Siegel RL, Miller KD, Jemal A. Cancer statistics, 2016. CA Cancer J Clin. 2016;
                                                                                             32. Marchand LL. Combined influence of genetic and dietary factors on colorectal
    66(1):7–30.
                                                                                                 cancer incidence in Japanese Americans. J Natl Cancer Inst Monogr. 1999. http://
2. Edwards BK, Ward E, Kohler BA, et al. Annual report to the nation on the sta-
                                                                                                 www.ncbi.nlm.nih.gov/pubmed/10854493(26):101-5. Accessed June 24, 2016.
    tus of cancer, 1975–2006, featuring colorectal cancer trends and impact of in-
                                                                                             33. Centers for Disease Control and Prevention, National Center for Health
    terventions (risk factors, screening, and treatment) to reduce future rates.
                                                                                                 Statistics. National Health Interview Surveys 2000 and 2013. Public use data
    Cancer. 2010;116(3):544–573.
                                                                                                 files 2001, 2014.
3. Welch HG, Robertson DJ. Colorectal cancer on the decline—why screening
                                                                                             34. Lieberman DA, Williams JL, Holub JL, et al. Colonoscopy utilization and out-
    can’t explain it all. N Engl J Med. 2016;374(17):1605–1607.
                                                                                                 comes 2000 to 2011. Gastrointest Endosc. 2014;80(1):133–143.
4. Austin H, Henley SJ, King J, Richardson LC, Eheman C. Changes in colorectal
                                                                                             35. Abdelsattar ZM, Wong SL, Regenbogen SE, Jomaa DM, Hardiman KM,
    cancer incidence rates in young and older adults in the United States: What
                                                                                                 Hendren S. Colorectal cancer outcomes and treatment patterns in patients
    does it tell us about screening. Cancer Causes Control. 2014;25(2):191–201.
                                                                                                 too young for average-risk screening. Cancer. 2016;122(6):929–934.
5. O’Connell JB, Maggard MA, Liu JH, Etzioni DA, Livingston EH, Ko CY. Rates of
                                                                                             36. O’Connell JB, Maggard MA, Livingston EH, Yo CK. Colorectal cancer in the
    colon and rectal cancers are increasing in young adults. Am Surg. 2003;69(10):
                                                                                                 young. Am J Surg. 2004;187(3):343–348.
    866–872.
                                                                                             37. Bleyer A. CAUTION! Consider cancer: Common symptoms and signs for early
6. Bailey CE, Hu CY, You YN, et al. Increasing disparities in the age-related inci-
                                                                                                 detection of cancer in young adults. Semin Oncol. 2009;36(3):207–212.
    dences of colon and rectal cancers in the United States, 1975–2010. JAMA
                                                                                             38. U.S. Census Bureau. 5-year American Community Survey. 2009–2013. http://
    Surg. 2015;150(1):17–22.
                                                                                                 factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?pid=
7. Siegel RL, Jemal A, Ward EM. Increase in incidence of colorectal cancer
                                                                                                 ACS_13_5YR_B27001&prodType=table. Accessed May 18, 2016.
    among young men and women in the United States. Cancer Epidemiol
                                                                                             39. Han X, Zang Xiong K, Kramer MR, Jemal A. The Affordable Care Act and can-
    Biomarkers Prev. 2009;18(6):1695–1698.
                                                                                                 cer stage at diagnosis among young adults. J Natl Cancer Inst. 2016. doi:
8. Singh KE, Taylor TH, Pan CG, Stamos MJ, Zell JA. Colorectal cancer incidence
                                                                                                 10.1093/jnci/djw258.
    among young adults in California. J Adolesc Young Adult Oncol. 2014;3(4):176–184.
                                                                                             40. Collins SR, Gunja M, Doty MM, Beutel S. Americans’ experiences with ACA
9. Chu KC, Tarone RE, Chow WH, Hankey BF, Ries LAG. Temporal patterns in
                                                                                                 Marketplace and Medicaid coverage: Access to care and satisfaction:
    colorectal cancer incidence, survival, and mortality from 1950 through 1990.
                                                                                                 Findings from the Commonwealth Fund Affordable Care Act Tracking
    J Natl Cancer Inst. 1994;86(13):997–1006.
                                                                                                 Survey, February–April 2016. Issue Brief (Commonw Fund). 2016;14:1–18.
10. Rosenberg PS, Anderson WF. Age-period-cohort models in cancer surveil-
                                                                                             41. Chen X, White MC, Peipins LA, Seeff LC. Increase in screening for colorectal
    lance research: Ready for prime time? Cancer Epidemiol Biomarkers Prev. 2011;
                                                                                                 cancer in older Americans: Results from a national survey. J Am Geriatr Soc.
    20(7):1263–1268.
                                                                                                 2008;56(8):1511–1516.
11. Surveillance, Epidemiology and End Results Program. SEER*Stat Database:
                                                                                             42. Doubeni CA. The impact of colorectal cancer screening on the US population:
    Incidence - SEER 9 Regs Research Data. National Cancer Institute, DCCPS,
                                                                                                 Is it time to celebrate? Cancer. 2014;120(18):2810–2813.
    Surveillance Research Program, Surveillance Systems Branch. 2016. http://
                                                                                             43. Brenner H, Hoffmeister M, Arndt V, Stegmaier C, Altenhofen L, Haug U.
    www.seer.cancer.gov. Accessed June 2, 2016.
                                                                                                 Protection from right- and left-sided colorectal neoplasms after colonoscopy:
12. Surveillance, Epidemiology and End Results Program. SEER*Stat Database:
                                                                                                 Population-based study. J Natl Cancer Inst. 2010;102(2):89–95.
    Incidence - SEER 9 Regs Research Data with Delay-Adjustment, Malignant
                                                                                             44. Levin B, Lieberman DA, McFarland B, et al. Screening and surveillance for the




                                                                                                                                                                                                                                                                       ARTICLE
    Only. National Cancer Institute, DCCPS, Surveillance Research Program,
                                                                                                 early detection of colorectal cancer and adenomatous polyps, 2008: A joint
    Surveillance Systems Branch. 2016. http://www.seer.cancer.gov. Accessed
                                                                                                 guideline from the American Cancer Society, the US Multi-Society Task Force
    June 2, 2016.
                                                                                                 on Colorectal Cancer, and the American College of Radiology. CA Cancer J Clin.
13. Carr NJ, McCarthy WF, Sobin LH. Epithelial noncarcinoid tumors and tumor-
                                                                                                 2008;58(3):130–160.
    like lesions of the appendix. A clinicopathologic study of 184 patients with a
                                                                                             45. Tsai MH, Xirasagar S, Li YJ, de Groen PC. Colonoscopy screening among US
    multivariate analysis of prognostic factors. Cancer. 1995;75(3):757–768.
                                                                                                 adults aged 40 or older with a family history of colorectal cancer. Prev Chronic
14. Siegel R, Desantis C, Jemal A. Colorectal cancer statistics, 2014. CA Cancer J
                                                                                                 Dis. 2015;12:E80.
    Clin. 2014;64(2):104–117.
                                                                                             46. Sinicrope PS, Goode EL, Limburg PJ, et al. A population-based study of preva-
15. Clegg LX, Feuer EJ, Midthune DN, Fay MP, Hankey BF. Impact of reporting de-
                                                                                                 lence and adherence trends in average risk colorectal cancer screening, 1997
    lay and reporting error on cancer incidence rates and trends. J Natl Cancer
                                                                                                 to 2008. Cancer Epidemiol Biomarkers Prev. 2012;21(2):347–350.
    Inst. 2002;94(20):1537–1545.
                                                                                             47. Stryker SJ, Wolff BG, Culp CE, Libbe SD, Ilstrup DM, MacCarty RL. Natural his-
16. Kim HJ, Fay MP, Feuer EJ, Midthune DN. Permutation tests for joinpoint re-
                                                                                                 tory of untreated colonic polyps. Gastroenterology. 1987;93(5):1009–1013.
    gression with applications to cancer rates. Stat Med. 2000;19(3):335–351.
                                                                                             48. Winawer SJ, Zauber AG, Ho MN, et al. Prevention of colorectal cancer by colo-
17. Rosenberg PS, Check DP, Anderson WF. A web tool for age-period-cohort
                                                                                                 noscopic polypectomy. The National Polyp Study Workgroup. N Engl J Med.
    analysis of cancer incidence and mortality rates. Cancer Epidemiol Biomarkers
                                                                                                 1993;329(27):1977–1981.
    Prev. 2014;23(11):2296–2302.
                                                                                             49. Knudsen AB, Zauber AG, Rutter CM, et al. Estimation of benefits, burden, and
18. Holford TR. Understanding the effects of age, period, and cohort on incidence
                                                                                                 harms of colorectal cancer screening Strategies: Modeling study for the US
    and mortality rates. Annu Rev Public Health. 1991;12:425–457.
                                                                                                 Preventive Services Task Force. JAMA. 2016;315(23):2595–2609.
19. Holden DJ, Harris R, Porterfield DS, et al. Enhancing the use and quality of co-
                                                                                             50. Lin JS, Piper MA, Perdue LA, et al. Screening for colorectal cancer: Updated ev-
    lorectal cancer screening. Evid Rep Technol Assess (Full Rep). 2010. https://
                                                                                                 idence report and systematic review for the US Preventive Services Task
    www.ncbi.nlm.nih.gov/pubmed/20726624(190):1-195, v. Accessed September
                                                                                                 Force. JAMA. 2016;315(23):2576–2594.
    14, 2016.
                                                                                             51. US Cancer Statistics Working Group. United States Cancer Statistics: 1999–2013
20. Dickinson WL. Inspection of the rectum and sigmoid flexure by mechanical
                                                                                                 Cancer Incidence and Mortality Data. Atlanta, GA: US Department of Health and
    means. Trans Mich State Med Soc 1901. 1901;(25):476–480.
                                                                                                 Human Services, CDC; 2016.
21. Lee GH, Malietzis G, Askari A, Bernardo D, Al-Hassi HO, Clark SK. Is right-
                                                                                             52. Moyer VA, Force USPST. Screening for cervical cancer: US Preventive Services
    sided colon cancer different to left-sided colorectal cancer? A systematic re-
                                                                                                 Task Force recommendation statement. Ann Intern Med. 2012;156(12):
    view. Eur J Surg Oncol. 2015;41(3):300–308.
                                                                                                 880–891, W312.
22. Silla IO, Rueda D, Rodriguez Y, Garcia JL, de la Cruz Vigo F, Perea J. Early-onset
                                                                                             53. Nishihara R, Wu K, Lochhead P, et al. Long-term colorectal-cancer incidence
    colorectal cancer: A separate subset of colorectal cancer. World J Gastroenterol.
                                                                                                 and mortality after lower endoscopy. N Engl J Med. 2013;369(12):1095–1105.
    2014;20(46):17288–17296.




                                                                                         6                                                                Exhibit 124
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 23 of 482




  EXHIBIT 125
Infertility | Reproductive Health | CDC                                                                           7/1/20, 4:25 PM
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 24 of 482




     Reproductive Health

  Infertility FAQs

  Frequently Asked Questions
      What is infertility?


     In general, infertility is deﬁned as not being able to get pregnant (conceive) after one
     year (or longer) of unprotected sex. Because fertility in women is known to decline
     steadily with age, some providers evaluate and treat women aged 35 years or older
     after 6 months of unprotected sex. Women with infertility should consider making an
     appointment with a reproductive endocrinologist—a doctor who specializes in
     managing infertility. Reproductive endocrinologists may also be able to help women
     with recurrent pregnancy loss, deﬁned as having two or more spontaneous
     miscarriages.


     Pregnancy is the result of a process that has many steps.

     To get pregnant

         A woman’s body must release an egg from one of her ovaries ! (ovulation ! ).
         A man’s sperm must join with the egg along the way (fertilize).
         The fertilized egg must go through a fallopian tube ! toward the uterus ! (womb).
         The fertilized egg must attach to the inside of the uterus (implantation).

     Infertility may result from a problem with any or several of these steps.

     Impaired fecundity is a condition related to infertility and refers to women who have diﬃculty getting pregnant or
     carrying a pregnancy to term.



      Is infertility a common problem?


     Yes. About 6% of married women aged 15 to 44 years in the United States are unable to get pregnant after one year
     of trying (infertility). Also, about 12% of women aged 15 to 44 years in the United States have diﬃculty getting
     pregnant or carrying a pregnancy to term, regardless of marital status (impaired fecundity).




https://www.cdc.gov/reproductivehealth/infertility/index.htm                                                          Page 1 of 2


                                                                 1                                    Exhibit 125
Infertility | Reproductive Health | CDC                                                                                                  7/1/20, 4:25 PM
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 25 of 482
      Is infertility just a woman's problem?

      What causes infertility in men?

      What increases a man’s risk of infertility?

      What causes infertility in women?

      What increases a woman's risk of infertility?

      How long should couples try to get pregnant before seeing a doctor?

      How will doctors ﬁnd out if a woman and her partner have fertility problems?

      How do doctors treat infertility?

      What are some of the speciﬁc treatments for male infertility?

      What medicines are used to treat infertility in women?

      What is intrauterine insemination (IUI)?

      What is assisted reproductive technology (ART)?

      How often is assisted reproductive technology (ART) successful?

      What are the diﬀerent types of assisted reproductive technology (ART)?

      Related links

                                                                                                                  Page last reviewed: January 16, 2019
                                  Content source: Division of Reproductive Health, National Center for Chronic Disease Prevention and Health Promotion




https://www.cdc.gov/reproductivehealth/infertility/index.htm                                                                                 Page 2 of 2


                                                                            2                                              Exhibit 125
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 26 of 482




  EXHIBIT 126
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 27 of 482




                                1                            Exhibit 126
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 28 of 482




  EXHIBIT 127
Allergic Case
         rhinitis   | definition of allergic
              2:20-cv-02470-WBS-JDP Document 7rhinitis   by Medical
                                               Filed 12/29/20 Page 29 of dictionary
                                                                         482
                                                                    https://medical-dictionary.thefreedictionary.com/allergic+rhinitis




allergic rhinitis
Also found in: Dictionary, Thesaurus, Acronyms, Encyclopedia, Wikipedia.
Related to allergic rhinitis: asthma, sinusitis


Allergic Rhinitis
Definition
   Allergic rhinitis, more commonly referred to as hay fever, is an inflammation of the nasal passages caused by allergic
   reaction to airborne substances.

Description
   Allergic rhinitis (AR) is the most common allergic condition and one of the most common of all minor afflictions. It affects
   between 10-20% of all people in the United States, and is responsible for 2.5% of all doctor visits. Antihistamines and
   other drugs used to treat allergic rhinitis make up a significant fraction of both prescription and over-the-counter drug sales
   each year.
   There are two types of allergic rhinitis: seasonal and perennial. Seasonal AR occurs in the spring, summer, and early fall,
   when airborne plant pollens are at their highest levels. In fact, the term hay fever is really a misnomer, since allergy to grass
   pollen is only one cause of symptoms for most people. Perennial AR occurs all year and is usually caused by home or
   workplace airborne pollutants. A person can be affected by one or both types. Symptoms of seasonal AR are worst after
   being outdoors, while symptoms of perennial AR are worst after spending time indoors.
   Both types of allergies can develop at any age, although onset in childhood through early adulthood is most common.
   Although allergy to a particular substance is not inherited, increased allergic sensitivity may "run in the family." While
   allergies can improve on their own over time, they can also become worse over time.

Causes and symptoms
Causes
   Allergic rhinitis is a type of immune reaction. Normally, the immune system responds to foreign microorganisms, or particles,
   like pollen or dust, by producing specific proteins, called antibodies, that are capable of binding to identifying molecules, or
   antigens, on the foreign particle. This reaction between antibody and antigen sets off a series of reactions designed to
   protect the body from infection. Sometimes, this same series of reactions is triggered by harmless, everyday substances.
   This is the condition known as allergy, and the offending substance is called an allergen.
   Like all allergic reactions, AR involves a special set of cells in the immune system known as mast cells. Mast cells, found in
   the lining of the nasal passages and eyelids, display a special type of antibody, called immunoglobulin type E (IgE), on their
   surface. Inside, mast cells store reactive chemicals in small packets, called granules. When the antibodies encounter
   allergens, they trigger release of the granules, which spill out their chemicals onto neighboring cells, including blood vessels
   and nerve cells. One of these chemicals, histamine, binds to the surfaces of these other cells, through special proteins
   called histamine receptors. Interaction of histamine with receptors on blood vessels causes neighboring cells to become
   leaky, leading to the fluid collection, swelling, and increased redness characteristic of a runny nose and red, irritated eyes.
   Histamine also stimulates pain receptors, causing the itchy, scratchy nose, eyes, and throat common in allergic rhinitis.
   The number of possible airborne allergens is enormous. Seasonal AR is most commonly caused by grass and tree pollens,
   since their pollen is produced in large amounts and is dispersed by the wind. Showy flowers, like roses or lilacs, that attract
                                                                1                                           Exhibit 127
              Case
  insects produce    2:20-cv-02470-WBS-JDP
                  a sticky                                Document
                           pollen that is less likely to become        7 Different
                                                                airborne. Filed 12/29/20       Page
                                                                                   plants release their30  of 482
                                                                                                       pollen at different times of
  the year, so seasonal AR sufferers may be most affected in spring, summer, or fall, depending on which plants provoke a
  response. The amount of pollen in the air is reflected in the pollen count, often broadcast on the daily news during allergy
  season. Pollen counts tend to be lower after a good rain that washes the pollen out of the air and higher on warm, dry,
  windy days.
  Virtually any type of tree or grass may cause AR. A few types of weeds that tend to cause the most trouble for people
  include the following:
     ragweed
     sagebrush
     lamb's-quarters
     plantain
     pigweed
     dock/sorrel
     tumbleweed

Key terms
  Allergen — A substance that provokes an allergic response.
  Anaphylaxis — Increased sensitivity caused by previous exposure to an allergen1 that can result in blood vessel dilation
  (swelling) and smooth muscle contraction. Anaphylaxis can result in sharp blood pressure drops and difficulty breathing.
  Antibody — A specific protein produced by the immune system in response to a specific foreign protein or particle called
  an antigen.
  Antigen — A foreign protein to which the body reacts by making antibodies.
  Granules — Small packets of reactive chemicals stored within cells.
  Histamine — A chemical released by mast cells that activates pain receptors and causes cells to become leaky.
  Mast cells — A type of immune system cell that is found in the lining of the nasal passages and eyelids, displays a type of
  antibody called immunoglobulin type E (IgE) on its cell surface, and participates in the allergic response by releasing
  histamine from intracellular granules.
  Perennial AR is often triggered by house dust, a complicated mixture of airborne particles, many of which are potent
  allergens. House dust contains some or all of the following:
     house mite body parts. All houses contain large numbers of microscopic insects called house mites. These harmless
     insects feed on fibers, fur, and skin shed by the house's larger occupants. Their tiny body parts easily become airborne.
     animal dander. Animals constantly shed fur, skin flakes, and dried saliva. Carried in the air, or transferred from pet to
     owner by direct contact, dander can cause allergy in many sensitive people.
     mold spores. Molds live in damp spots throughout the house, including basements, bathrooms, air ducts, air
     conditioners, refrigerator drains, damp windowsills, mattresses, and stuffed furniture. Mildew and other molds release
     airborne spores that circulate throughout the house.
  Other potential causes of perennial allergic rhinitis include the following:
     cigarette smoke
     perfume
     cosmetics
     cleansers
     copier chemicals
     industrial chemicals
     construction material gases
Symptoms
  Inflammation of the nose, or rhinitis, is the major symptom of AR. Inflammation causes itching, sneezing, runny nose,
  redness, and tenderness. Sinus swelling can constrict the eustachian tube that connects the inner ear to the throat, causing
  a congested feeling and "ear popping." The drip of mucus from the sinuses down the back of the throat, combined with

                                                                2                                          Exhibit 127
             Case 2:20-cv-02470-WBS-JDP
  increased sensitivity, can also lead to throat irritation Document
                                                            and redness. 7AR Filed
                                                                             usually12/29/20
                                                                                     also causesPage  31itching,
                                                                                                redness,  of 482and watery
  eyes. Fatigue and headache are also common.

Diagnosis
  Diagnosing seasonal AR is usually easy and can often be done without a medical specialist. When symptoms appear in
  spring or summer and disappear with the onset of cold weather, seasonal AR is almost certainly the culprit. Other causes of
  rhinitis, including infection, can usually be ruled out by a physical examination and a nasal smear, in which a sample of
  mucus is taken on a swab for examination.
  Allergy tests, including skin testing and provocation testing, can help identify the precise culprit, but may not be done
  unless a single source is suspected and subsequent avoidance is possible. Skin testing involves placing a small amount of
  liquid containing a specific allergen on the skin and then either poking, scratching, or injecting it into the skin surface to
  observe whether redness and swellings occurs. Provocation testing involves challenging an individual with either a small
  amount of an inhalable or ingestable allergen to see if a response is elicited.
  Perennial AR can also usually be diagnosed by careful questioning about the timing of exposure and the onset of
  symptoms. Specific allergens can be identified through allergy skin testing.

Treatment
  Avoidance of the allergens is the best treatment, but this is often not possible. When it is not possible to avoid one or more
  allergens, there are two major forms of medical treatment, drugs and immunotherapy.
Drugs
  ANTIHISTAMINES. Antihistamines block the histamine receptors on nasal tissue, decreasing the effect of histamine release
  by mast cells. They may be used after symptoms appear, though they may be even more effective when used preventively,
  before symptoms appear. A wide variety of antihistamines are available.
  Older antihistamines often produce drowsiness as a major side effect. Such antihistamines include the following:
     diphenhydramine (Benadryl and generics)
     chlorpheniramine (Chlor-trimeton and generics)
     brompheniramine (Dimetane and generics)
     clemastine (Tavist and generics).
  Newer antihistamines that do not cause drowsiness are available by prescription and include the following:
     astemizole (Hismanal)
     fexofenadine (Allegra)
     cetirizine (Zyrtec)
     azelastin HCl (Astelin).
  Loratidine (Claritin) was available only by prescription but was released to over-the-counter status by the FDA.
  Hismanal has the potential to cause serious heart arrhythmias when taken with the antibiotic erythromycin, the antifungal
  drugs ketoconazole and itraconazole, or the antimalarial drug quinine. Taking more than the recommended dose of
  Hismanal can also cause arrhythimas. Seldane (terfenadine), the original nondrowsy antihistamine, was voluntarily
  withdrawn from the market by its manufacturers in early 1998 because of this potential and because of the availability of an
  equally effective, safer alternative drug, fexofenadine.
  LEUKOTRIENE RECEPTOR ANTAGONISTS. Leukotriene receptor antagonists (montelukast or Singulair and zafirlukast or
  Accolate) are a newer class of drugs used daily to help prevent asthma. They've also become approved in the United
  States to treat allergic rhinitis.
  DECONGESTANTS. Decongestants constrict blood vessels to counteract the effects of histamine. This decreases the
  amount of blood in the nasopahryngeal and sinus mucosa and reduces swelling. Nasal sprays are available that can be
  applied directly to the nasal lining and oral systemic preparations are available. Decongestants are stimulants and may
  cause increased heart rate and blood pressure, headaches, isomnia, agitation and difficulty emptying the bladder. Use of
  topical decongestants for longer than several days can cause loss of effectiveness and rebound congestion, in which nasal
  passages become more severely swollen than before treatment.


                                                              3                                           Exhibit 127
              Case 2:20-cv-02470-WBS-JDP
  TOPICAL CORTICOSTEROIDS.                              Document
                                     Topical corticosteroids         7 Filed
                                                             reduce mucous      12/29/20
                                                                              membrane         Page 32and
                                                                                          inflammation   of are
                                                                                                             482available by
  prescription. Allergies tend to become worse as the season progresses because the immune system becomes sensitized to
  particular antigens and can produce a faster, stronger response. Topical corticosteroids are especially effective at reducing
  this seasonal sensitization because they work more slowly and last longer than most other medication types. As a result,
  they are best started before allergy season begins. Side effects are usually mild, but may include headaches, nosebleeds,
  and unpleasant taste sensations.
  MAST CELL STABILIZERS. Cromolyn sodium prevents the release of mast cell granules, thereby preventing release of
  histamine and the other chemicals contained in them. It acts as a preventive treatment if it is begun several weeks before
  the onset of the allergy season. It can be used for perennial AR as well.
Immunotherapy
  Immunotherapy, also known as desensitization or allergy shots, alters the balance of antibody types in the body, thereby
  reducing the ability of IgE to cause allergic reactions. Immunotherapy is preceded by allergy testing to determine the precise
  allergens responsible. Injections involve very small but gradually increasing amounts of allergen, over several weeks or
  months, with periodic boosters. Full benefits may take up to several years to achieve and are not seen at all in about one in
  five patients. Individuals receiving all shots will be monitored closely following each shot because of the small risk of
  anaphylaxis, a condition that can result in difficulty breathing and a sharp drop in blood pressure.

Alternative treatment
  Alternative treatments for AR often focus on modulation of the body's immune response, and frequently center around diet
  and lifestyle adjustments. Chinese herbal medicine can help rebalance a person's system, as can both acute and
  constitutional homeopathic treatment. Vitamin C in substantial amounts can help stabilize the mucous membrane response.
  For symptom relief, western herbal remedies including eyebright (Euphrasia officinalis) and nettle (Urtica dioica) may be
  helpful. Bee pollen may also be effective in alleviating or eliminating AR symptoms. A 2004 report said that phototherapy
  (treatment with a combination of ultraviolet and visible light) decreased the symptoms of allergic rhinitis in a majority of
  patients who did not respond well to traditional drug treatment.

Prognosis
  Most people with AR can achieve adequate relief with a combination of preventive strategies and treatment. While allergies
  may improve over time, they may also get worse or expand to include new allergens. Early treatment can help prevent an
  increased sensitization to other allergens.

Prevention
  Reducing exposure to pollen may improve symptoms of seasonal AR. Strategies include the following:
     stay indoors with windows closed during the morning hours, when pollen levels are highest
     keep car windows up while driving
     use a surgical face mask when outside
     avoid uncut fields
     learn which trees are producing pollen in which seasons, and avoid forests at the height of pollen season
     wash clothes and hair after being outside
     clean air conditioner filters in the home regularly
     use electrostatic filters for central air conditioning
  Moving to a region with lower pollen levels is rarely effective, since new allergies often develop
  Preventing perennial AR requires identification of the responsible allergens.
  Mold spores:
     keep the house dry through ventilation and use of dehumidifiers
     use a disinfectant such as dilute bleach to clean surfaces such as bathroom floors and walls
     have ducts cleaned and disinfected
     clean and disinfect air conditioners and coolers
     throw out moldy or mildewed books, shoes, pillows, or furniture

                                                               4                                        Exhibit 127
   House dust:Case       2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 33 of 482
       vacuum frequently, and change the bag regularly. Use a bag with small pores to catch extra-fine particles
       clean floors and walls with a damp mop
       install electrostatic filters in heating and cooling ducts, and change all filters regularly
   Animal dander:
       avoid contact if possible
       wash hands after contact
       vacuum frequently
       keep pets out of the bedroom, and off furniture, rugs, and other dander-catching surfaces
       have your pets bathed and groomed frequently

Resources
Periodicals
   Finn, Robert. "Rhinoohototherapy Targets Allergic Rhinitis." Skin & Allergy News (July 2004): 62.
   "What's New in: Asthma and Allergic Rhinitis." Pulse (September 20, 2004): 50.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.




rhinitis [ri-ni´tis]
inflammation of the mucous membrane of the nose; it may be either mild and chronic or acute. Viruses, bacteria, and allergens
are responsible for its varied manifestations. Often a viral rhinitis is complicated by a bacterial infection caused by streptococci,
staphylococci, and pneumococci or other bacteria.                 , an acute type of allergic rhinitis, is also subject to bacterial
complications. Many factors assist the invasion of the mucous membranes by bacteria, including allergens, excessive dryness,
exposure to dampness and cold, excessive inhalation of dust, and injury to the nasal cilia due to viral infection.




It usually is not serious, but some forms may be contagious. The mucous membrane of the nose becomes swollen and there is
a nasal discharge. Some types are accompanied by fever, muscle aches, and general discomfort with sneezing and running
eyes. Breathing through the nose may become difficult or impossible. Often rhinitis is accompanied by inflammation of the
throat and sinuses. If bacterial infection develops, the nasal discharge is thick and contains pus.

Acute rhinitis is the medical term for the               . Chronic rhinitis may result in permanent thickening of the nasal
mucosa. Treatment of rhinitis is aimed at eliminating the primary cause and administration of decongestants to relieve nasal
congestion.
   acute rhinitis common cold.
   allergic rhinitis any allergic reaction of the nasal mucosa, occurring perennially (nonseasonal allergic               ) or
   seasonally (             ).
   atrophic rhinitis a chronic form of nonallergic noninfectious rhinitis marked by wasting of the mucous membrane and the
   glands. It is sometimes the result of trauma, vascular damage by radiation therapy, and environmental irritants, and disease
   has also been implicated.
   rhinitis caseo´sa that with a caseous, gelatinous, and fetid discharge.
   fibrinous rhinitis membranous rhinitis.
   hypertrophic rhinitis that with thickening and swelling of the mucous membrane.
   membranous rhinitis chronic rhinitis with the formation of a false membrane, as in nasal                   ; called also
   fibrinous rhinitis.



                                                                       5                                     Exhibit 127
    nonseasonalCase    2:20-cv-02470-WBS-JDP
                  allergic                                  Document
                           rhinitis allergic rhinitis occurring          7 orFiled
                                                                continuously       12/29/20
                                                                              intermittently      Page
                                                                                             all year    34due
                                                                                                      round, of 482
                                                                                                                to exposure to a
    more or less ever-present allergen, marked by sudden attacks of sneezing, swelling of the nasal mucosa with profuse
    watery discharge, itching of the eyes, and lacrimation. Called also nonseasonal or perennial hay fever.
    seasonal allergic rhinitis hay fever.
    vasomotor rhinitis
        1. nonallergic rhinitis in which transient changes in vascular tone and permeability (with the same symptoms of allergic
        rhinitis) are brought on by such stimuli as mild chilling, fatigue, anger, and anxiety.
        2. any condition of allergic or nonallergic rhinitis, as opposed to infectious rhinitis.

Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition. © 2003 by Saunders, an imprint of Elsevier, Inc.
All rights reserved.




                                                                         6                                                Exhibit 127
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 35 of 482




  EXHIBIT 128
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 36 of 482




                                1                            Exhibit 128
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 37 of 482




  EXHIBIT 129
                             Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 38 of 482
Atopic dermatitis | definition of atopic dermatitis by Medical
dictionary
                                                                https://medical-dictionary.thefreedictionary.com/atopic+dermatitis


  Prescription treatm…   ▼   Atopic Dermatitis Symptoms - Learn About A Treatment Option
                             Ad Discover A Treatment Option For Adults With Moderate-To-Severe Eczema Today. Financial
   ➤ Visit Website           Support. Patient Support Program. Prescribing Information. Copay Card. Patient Support. Patient
                             Savings. Instructions For Use. Safety Information. Services: Patient Education, Savings Program,
                             Prescribing Info, Copay Card, Safety Information.




atopic dermatitis
Also found in: Dictionary, Thesaurus, Acronyms, Encyclopedia, Wikipedia.
Related to atopic dermatitis: eczema


Atopic Dermatitis
Definition
   Eczema is a general term used to describe a variety of conditions that cause an itchy, inflamed skin rash. Atopic
   dermatitis, a form of eczema, is a non-contagious disorder characterized by chronically inflamed skin and sometimes
   intolerable itching.
                                         FEATURED VIDEOS                    Powered by




                                        go bananas over (something)
                                        go bananas over (something)To express great
                                        excitement about something in an exuberant manner.
                                        She totally went bananas over that… Go To Ar ticle
                                                                 1                                      Exhibit 129
                        Case 2:20-cv-02470-WBS-JDP          Document
                                 She totally went bananas over that… Go To7Ar ticle
                                                                               Filed 12/29/20 Page 39 of 482

                                    RELATED ITEMS
                                                               pack up
                                                               To put one's belongings
                                                               into a box, suitcase, or
                                                               other… Watch Video


                                                               hang on
                                                               (someone's) lips
                                                               hang on (someone's)
                                                               lipsTo listen very closely,
                                                               intently, or… Watch Video
                                                               let (one) have it
                                                               Watch Video




Description
  Atopic dermatitis refers to a wide range of diseases that are often associated with stress and allergic disorders that
  involve the respiratory system, like asthma and hay fever. Although atopic dermatitis can appear at any age, it is most
  common in children and young adults. Symptoms usually abate before the age of 25 and do not affect the patient's
  general health.
  About one in ten babies develop a form of atopic dermatitis called infantile eczema. Characterized by skin that oozes
  and becomes encrusted, infantile eczema most often occurs on the face and scalp. The condition usually improves
  before the child's second birthday, and medical attention can keep symptoms in check until that time.
  When atopic dermatitis develops after infancy, inflammation, blistering, oozing, and crusting are less pronounced. The
  patient's sores become dry, turn from red to brownish-gray, and skin may thicken and become scaly. In dark-skinned
  individuals, this condition can cause the complexion to lighten or darken. Itching associated with this condition is usually
  worst at night. It can be so intense that patients scratch until their sores bleed, sometimes causing scarring and infection.

  Atopic dermatitis affects about 3% of the population of the United States, and about 80% of the people who have the
  condition have one or more relatives with the same condition or a similar one. Symptoms tend to be most severe in
  females. Atopic dermatitis can erupt on any part of the skin, and crusted, thickened patches on the fingers, palms, or the
  soles of the feet can last for years. In teenagers and young adults, atopic dermatitis often appears on one or more of the
  following areas:
     elbow creases
     backs of the knees
     ankles
     wrists
     face
     neck
     upper chest
     palms and between the fingers

Causes and symptoms
  While allergic reactions often trigger atopic dermatitis, the condition is thought to be the result of an inherited over-active
  immune system or a genetic defect that causes the skin to lose abnormally large amounts of moisture. The condition can
  be aggravated by a cycle that develops in which the skin itches, the patient scratches, the condition worsens, the itching
                                                              2                                        Exhibit 129
                        Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 40 of 482
  worsens, the patient scratches,
  etc. This cycle must be broken by
  relieving the itching to allow the
  skin time to heal. If the skin
  becomes broken, there is also a
  risk of developing skin infections
  which, if not recognized and
  treated promptly, can become
  more serious.




                                        Atopic dermatitis can erupt on any part of the skin. In infants, it often appears on the
                                        face, scalp, and knees, while it develops on the elbows, neck, back of the knees, and
                                        ankles in adults.
                                                                 (Illustration by Electronic Illustrators Group.)



Key terms
  Corticosteroid — A steroid hormone produced by the adrenal gland or as a synthetic compound that reduces inflammation,
  redness, rashes, and irritation.

  Dermatitis — Inflammation of the skin.
  Symptoms of atopic dermatitis include the following:
     an itchy rash and dry, thickened skin on areas of the body where moisture can be trapped
     continual scratching
     chronic fatigue, caused when itching disrupts sleep
  An individual is more at-risk for developing the condition if there is a personal or family history of atopic dermatitis, hay
  fever, asthma, or other allergies. Exposure to any of the following can cause a flare-up:
     hot or cold temperatures
     wool and synthetic fabrics
     detergents, fabric softeners, and chemicals
     use of drugs that suppress immune-system activity

                                                                3                                                   Exhibit 129
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 41 of 482
  Certain foods, such as peanuts, cow's milk, eggs, and fish, can trigger symptoms of atopic dermatitis. A small
  percentage of patients with atopic dermatitis find that their symptoms worsen after having been exposed to dust, feather
  pillows, rough-textured fabrics, or other materials to which dust adheres.

Diagnosis
  Diagnosis of atopic dermatitis is usually based on the patient's symptoms and personal and family health history. Skin
  tests do not generally provide reliable information about this condition.

Treatment
  Atopic dermatitis cannot be cured, but the severity and duration of symptoms can be controlled. A dermatologist should
  be consulted when symptoms first appear, and is likely to recommend warm baths to loosen encrusted skin, followed by
  applications of petroleum jelly or vegetable shortening to prevent the skin's natural moisture from escaping.
  Externally applied (topical) steroids or preparations containing coal tar can relieve minor itching, but coal tar has an
  unpleasant odor, stains clothes, and may increase skin-cancer risk. Excessive use of steroid creams in young children
  can alter growth. Pregnant women should not use products that contain coal tar. Topical steroids can cause itching,
  burning, acne, permanent stretch marks, and thinning and spotting of the skin. Applying topical steroids to the area
  around the eyes can cause glaucoma.
  Oral antihistamines, such as diphenhydramine (Benadryl), can relieve symptoms of allergy-related atopic dermatitis.
  More concentrated topical steroids are recommended for persistent symptoms. A mild tranquilizer may be prescribed to
  reduce stress and help the patient sleep, and antibiotics are used to treat secondary infections.
  Cortisone ointments should be used sparingly, and strong preparations should never be applied to the face, groin,
  armpits, or rectal area. Regular medical monitoring is recommended for patients who use cortisone salves or lotions to
  control widespread symptoms. Oral cortisone may be prescribed if the patient does not respond to other treatments, but
  patients who take the medication for more than two weeks have a greater-than-average risk of developing severe
  symptoms when the treatment is discontinued.
  Allergy shots rarely improve atopic dermatitis and sometimes aggravate the symptoms. Since food allergies may trigger
  atopic dermatitis, the doctor may suggest eliminating certain foods from the diet if other treatments prove ineffective.
  If symptoms are extremely severe, ultraviolet light therapy may be prescribed, and a wet body wrap recommended to
  help the skin retain moisture. This technique, used most often with children, involves sleeping in a warm room while
  wearing wet pajamas under dry clothing, rain gear, or a nylon sweatsuit. The patient's face may be covered with wet
  gauze covered by elastic bandages, and his hands encased in wet socks covered by dry ones.
  A physician should be notified if the condition is widespread or resists treatment, or the skin oozes, becomes encrusted,
  or smells, as this may indicate an infection.

Alternative treatment
  Alternative therapies can sometimes bring relief or resolution of atopic dermatitis when conventional therapies are not
  helping. If the condition becomes increasingly widespread or infected, a physician should be consulted.
  Helpful alternative treatments for atopic dermatitis may include:
     Taking regular brisk walks, followed by bathing in warm water sprinkled with essential oil of lavender (Lavandula
     officinalis); lavender oil acts as a nerve relaxant for the whole body including the skin
     Supplementing the diet daily with zinc, fish oils, vitamin A, vitamin E, and evening primrose oil (Oenothera biennis)-all
     good sources of nutrients for the skin
     Reducing or eliminating red meat from the diet
     Eliminating or rotating potentially allergic foods such as cow's milk, peanuts, wheat, eggs, and soy
     Implementing stress reduction techniques in daily life.
  Herbal therapies also can be helpful in treating atopic dermatitis. Western herbal remedies used in the treatment of this
                                                             4                                       Exhibit 129
                            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 42 of 482
   condition include burdock (Arctium lappa) and Ruta (Ruta graveolens). Long-term herbal therapy requires monitoring
   and should be guided by an experienced practitioner.
   Other alternative techniques that may be useful in the treatment of atopic dermatitis include:
       Acupressure (acupuncture without needles) to relieve tension that may trigger a flare
       Aromatherapy, using essential oils like lavender, thyme (Thymus vulgaris), jasmine (Jasminum officinale) and
       chamomile (Matricaria recutita) in hot water, to add a soothing fragrance to the air
       Shiatsu massage and reflexology, performed by licensed practitioners, to alleviate symptoms by restoring the
       body's natural balance
       Homeopathy, which may temporarily worsen symptoms before relieving them, and should be supervised by a trained
       alternative healthcare professional
       Hydrotherapy, which uses water, ice, liquid, and steam, to stimulate the immune system
       Juice therapy to purify the liver and relieve bowel congestion
       Yoga to induce a sense of serenity.

Prognosis
   Atopic dermatitis is unpredictable. Although symptoms occur less often with age and sometimes disappear altogether,
   they can recur without warning. Atopic dermatitis lowers resistance to infection and increases the risk of developing
   cataracts. Sixty percent of patients with atopic dermatitis will experience flares and remissions throughout their lives.

Prevention
   Research has shown that babies weaned from breast milk before they are four months old are almost three times more
   likely than other babies to develop recurrent eczema. Feeding eggs or fish to a baby less than one year old can activate
   symptoms, and babies should be shielded from such irritants as mites, molds, pet hair, and smoke.
   Possible ways to prevent flare-ups include the following:
       eliminate activities that cause sweating
       lubricate the skin frequently
       avoid wool, perfumes, fabric softeners, soaps that dry the skin, and other irritants
       avoid sudden temperature changes
   A doctor should be notified whenever any of the following occurs:
       fever or relentless itching develop during a flare
       an unexplained rash develops in someone who has a personal or family history of eczema or asthma
       inflammation does not decrease after seven days of treatment with an over-the-counter preparation containing coal
       tar or steroids
       a yellow, tan, or brown crust or pus-filled blisters appear on top of an existing rash
       a person with active atopic dermatitis comes into contact with someone who has cold sores, genital herpes, or
       another viral skin disease

Resources
Organizations
   American Academy of Dermatology. 930 N. Meacham Road, P.O. Box 4014, Schaumburg, IL 60168-4014. (847) 330-
   0230. Fax: (847) 330-0050. http://www.aad.org.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.




                                                                      5                               Exhibit 129
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 43 of 482




  EXHIBIT 130
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 44 of 482
Anaphylaxis | definition of anaphylaxis by Medical dictionary
                                                                     https://medical-dictionary.thefreedictionary.com/anaphylaxis




anaphylaxis
Also found in: Dictionary, Thesaurus, Acronyms, Encyclopedia, Wikipedia.
Related to anaphylaxis: anaphylaxis management, idiopathic anaphylaxis


Anaphylaxis
Definition
   Anaphylaxis is a rapidly progressing, life-threatening allergic reaction.
                                     FEATURED VIDEOS                        Powered by




                                     cause a scene
                                     To create a loud, typically angry disturbance or display
                                     in public, such that it draws attention to those
                                     involved. Go To Ar ticle

                                     RELATED ITEMS
                                                                 hew down
                                                                 hew downTo cut
                                                                 something down,
                                                                 typically a… Watch Video

                                                                 have a pink It
                                                                 have a pink ItTo become
                                                                 angry. Primarily heard in
                                                                 UK. Don't… Watch Video

                                                                 have a cadenza
                                                                 have a cadenzaTo
                                                                 become angry, agitated,
                                                                 or irritated.… Watch Video


                                                                1                                       Exhibit 130
                   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 45 of 482
Description
  Anaphylaxis is a type of allergic reaction, in which the immune system responds to otherwise harmless substances from
  the environment. Unlike other allergic reactions, however, anaphylaxis can kill. Reaction may begin within minutes or
  even seconds of exposure, and rapidly progress to cause airway constriction, skin and intestinal irritation, and altered
  heart rhythms. In severe cases, it can result in complete airway obstruction, shock, and death.

Causes and symptoms
Causes
  Like the majority of other allergic reactions, anaphylaxis is caused by the release of histamine and other chemicals from
  mast cells. Mast cells are a type of white blood cell and they are found in large numbers in the tissues that regulate
  exchange with the environment: the airways, digestive system, and skin.
  On their surfaces, mast cells display antibodies called IgE (immunoglobulin type E). These antibodies are designed to
  detect environmental substances to which the immune system is sensitive. Substances from a genuinely threatening
  source, such as bacteria or viruses, are called antigens. A substance that most people tolerate well, but to which others
  have an allergic response, is called an allergen. When IgE antibodies bind with allergens, they cause the mast cell to
  release histamine and other chemicals, which spill out onto neighboring cells.
  The interaction of these chemicals with receptors on the surface of blood vessels causes the vessels to leak fluid into
  surrounding tissues, causing fluid accumulation, redness, and swelling. On the smooth muscle cells of the airways and
  digestive system, they cause constriction. On nerve endings, they increase sensitivity and cause itching.
  In anaphylaxis, the dramatic response is due both to extreme hypersensivity to the allergen and its usually systemic
  distribution. Allergens are more likely to cause anaphylaxis if they are introduced directly into the circulatory system by
  injection. However, exposure by ingestion, inhalation, or skin contact can also cause anaphylaxis. In some cases,
  anaphylaxis may develop over time from less severe allergies.
  Anaphylaxis is most often due to allergens in foods, drugs, and insect venom. Specific causes include:
     Fish, shellfish, and mollusks
     Nuts and seeds
     Stings of bees, wasps, or hornets
     Papain from meat tenderizers
     Vaccines, including flu and measles vaccines
     Penicillin
     Cephalosporins
     Streptomycin
     Gamma globulin
     Insulin
     Hormones (ACTH, thyroid-stimulating hormone)
     Aspirin and other NSAIDs
     Latex, from exam gloves or condoms, for example.
  Exposure to cold or exercise can trigger anaphylaxis in some individuals.

Key terms
  ACTH — Adrenocorticotropic hormone, a hormone normally produced by the pituitary gland, sometimes taken as a
  treatment for arthritis and other disorders.
  Antibody — An immune system protein which binds to a substance from the environment.
  NSAIDs — Non-steroidal antiinflammatory drugs, including aspirin and ibuprofen.
  Tracheostomy tube — A tube which is inserted into an incision in the trachea (tracheostomy) to relieve upper airway
                                                             2                                        Exhibit 130
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 46 of 482
   obstruction.
Symptoms
   Symptoms may include:
        Urticaria (hives)
        Swelling and irritation of the tongue or mouth
        Swelling of the sinuses
        Difficulty breathing
        Wheezing
        Cramping, vomiting, or diarrhea
        Anxiety or confusion
        Strong, very rapid heartbeat (palpitations)
        Loss of consciousness.
   Not all symptoms may be present.

Diagnosis
   Anaphylaxis is diagnosed based on the rapid development of symptoms in response to a suspect allergen. Identification
   of the culprit may be done with RAST testing, a blood test that identifies IgE reactions to specific allergens. Skin testing
   may be done for less severe anaphylactic reactions.

Treatment
   Emergency treatment of anaphylaxis involves injection of adrenaline (epinephrine) which constricts blood vessels and
   counteracts the effects of histamine. Oxygen may be given, as well as intravenous replacement fluids. Antihistamines
   may be used for skin rash, and aminophylline for bronchial constriction. If the upper airway is obstructed, placement of a
   breathing tube or tracheostomy tube may be needed.

Prognosis
   The rapidity of symptom development is an indication of the likely severity of reaction: the faster symptoms develop, the
   more severe the ultimate reaction. Prompt emergency medical attention and close monitoring reduces the likelihood of
   death. Nonetheless, death is possible from severe anaphylaxis. For most people who receive rapid treatment, recovery
   is complete.

Prevention
   Avoidance of the allergic trigger is the only reliable method of preventing anaphylaxis. For insect allergies, this requires
   recognizing likely nest sites. Preventing food allergies requires knowledge of the prepared foods or dishes in which the
   allergen is likely to occur, and careful questioning about ingredients when dining out. Use of a Medic-Alert tag detailing drug
   allergies is vital to prevent inadvertent administration during a medical emergency.

   People prone to anaphylaxis should carry an "Epi-pen" or "Ana-kit," which contain an adrenaline dose ready for injection.

Resources
Other
   The Meck Page. February 20, 1998. http://www.merck.com.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.



                                                                      3                                Exhibit 130
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 47 of 482




  EXHIBIT 131
Allergy Facts | AAFA.org                                                                                                                                 7/1/20, 4:32 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 48 of 482
   Health Professionals            Partners   Media                                                                                               Stay in Touch


                                                                                                                       GET SUPPORT                     DONATE

                                                                                                                                 Search:     Resources     Community

                                                                                                                       Enter search term




        Home       About AAFA           Asthma       Allergies      Programs         Advocacy        Research        Get Involved          News      Communities




                                     Asthma Research        Allergy Research        Get Involved In Research         Research News



 ALLERGY RESEARCH                         Allergy Facts and Figures
                                          An allergy is when your immune system reacts to a foreign substance, called an allergen. It could be something you eat,
 Allergy Facts
                                          inhale into your lungs, inject into your body or touch. This reaction could cause coughing, sneezing, itchy eyes, a runny
 Allergy Capitals
                                          nose and a scratchy throat. In severe cases, it can cause rashes, hives, low blood pressure, breathing trouble, asthma
 Anaphylaxis in America
                                          attacks and even death.
 Atopic Dermatitis in America
 Access to Pseudoephedrine                There is no cure for allergies. You can manage allergies with prevention and treatment. More Americans than ever say
 Consensus Study of Food                  they manage allergies. It is among the country’s most common, but overlooked, diseases.
 Allergies
 Extreme Allergies and Climate
 Change                                   How Many People Do Allergies Affect?
 My Life With Food Allergy
 Report                                          More than 50 million Americans have experienced various types of allergies each year.13
 Patient Focused Drug                            Allergies are the 6th leading cause of chronic illness in the U.S.1
 Development
                                          How Many People Get Sick from Allergies?
 CERTIFIED PRODUCTS                              Allergic conditions are the most common health issues affecting children in the U.S.1 In 2015, 8.2 percent of adults
                                                 and 8.4 percent of children were diagnosed with hay fever.2
                                                 People visit the emergency room about 200,000 times each year because of food allergies.1


                                          How Many People Die from Allergies?
                                                 The most common triggers for anaphylaxis, a life-threatening reaction, are medicines, food and insect stings.3
                                                 Medicines cause the most allergy related deaths.3
                                                 African-Americans and the elderly have the deadliest reactions to medicines, food or unknown allergens.5


                                          What Are the Costs of Allergies?
                                                 Annual cost of allergies exceeds $18 billion.1
                                                 Food allergies cost about $25 billion each year.6


                                          What Are Indoor and Outdoor Allergies?
 Look for this mark to find               Types of indoor and outdoor allergies include sinus swelling, seasonal and returning allergies, hay fever and nasal
 products proven more suitable            allergies. Many people with allergies often have more than one type of allergy. The most common indoor/outdoor allergy
 for people with asthma and               triggers are: tree, grass and weed pollen, mold spores, dust mites, cockroaches, and cat, dog and rodent dander.
 allergies.
                                                 Immunotherapy (allergy shots) helps reduce hay fever symptoms in about 85 percent of people with allergic
 Visit www.aafa.org/certified to                 rhinitis.1
 learn more.                                     Allergic rhinitis, often called hay fever1 affects 6.1 million of the children population and 20 million of the adult
                                                 population.2,1
                                                 In 2015, white children were more likely to have hay fever than African-American children.2


https://www.aafa.org/allergy-facts/                                                                                                                           Page 1 of 3


                                                                                   1                                                    Exhibit 131
Allergy Facts | AAFA.org                                                                                                                                                                                 7/1/20, 4:32 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 49 of 482
                                                The same triggers for indoor/outdoor allergies also often cause eye allergies.


                                      How Common Are Skin Allergies?
                                      Skin allergies include skin inflammation, eczema, hives, chronic hives and contact allergies. Plants like poison ivy, poison
                                      oak and poison sumac are the most common skin allergy triggers. But skin contact with cockroaches and dust mites,
                                      certain foods or latex may also cause skin allergy symptoms.

                                                In 2015, 8.8 million children had skin allergies.2
                                                Children age 0-4 are most likely to have skin allergies.2
                                                In 2015, African-American children in the U.S. were more likely to have skin allergies than white children.2


                                      How Common Are Food Allergies?
                                      Children have food allergies more often than adults. Eight foods cause most food allergy reactions. They are milk, soy,
                                      eggs, wheat, peanuts, tree nuts, fish and shellfish.

                                                Peanut is the most common allergen followed by milk and shelfish.3
                                                In 2015, 4.2 million children in the US have food allergies.2
                                                In 2014, 5.4 percent of US children under age 18 had food allergies.1


                                      How Common Are Drug Allergies?
                                                Penicillin is the most common allergy trigger for those with drug allergies. Up to 10 percent of people report being
                                                allergic to this common antibiotic.7
                                                Bad drug reactions may affect 10 percent of the world’s population. These reactions affect up to 20 percent of all
                                                hospital patients.3


                                      How Common Is Latex Allergy?
                                                About 1 to 6 percent of people in the U.S. have a latex allergy.8
                                                Health care workers are becoming more concerned about latex allergies. About 8-12 percent of health care
                                                workers will get a latex allergy.8


                                      How Common Is Insect Allergy?
                                      People who have insect allergies are often allergic to bee and wasp stings and poisonous ant bites. Cockroaches and
                                      dust mites may also cause nasal or skin allergy symptoms.

                                                Insect sting allergies affect 5 percent of the population.9
                                                At least 90-100 deaths occur each year in the United States due to insect sting anaphylaxis.10

                                      References

                                      [1] American College of Allergy, Asthma, and Immunology. Allergy Facts. http://acaai.org/news/facts-statistics/allergies (Retrieved March 14 2018)


                                      [2] CDC. National Center for Health Statistics. FastStats: Allergies and Hay Fever. https://www.cdc.gov/nchs/fastats/allergies.htm (Retrieved March 14 2018)


                                      [3] American Academy of Allergy Asthma and Immunology. Allergy Statistics. http://www.aaaai.org/about-aaaai/newsroom/allergy-statistics (Retrieved March 14 2018)


                                      [4] Wood R, Camargo C, Lieberman P, etc. Anaphylaxis in America: the prevalence and characteristics of anaphylaxis in the United States. J Allergy Clin Immunol. Feb 2014; 133(2): 461-7.

                                      Doi:10.1016/j.jaci.2013.08.016. http://www.ncbi.nlm.nih.gov/pubmed/24144575 (Retrieved March 14 2018)


                                      [5] Einstein. Anaphylaxis Research: Comprehensive Study of Allergic Deaths in US Finds Medications are Main Culprit. Sept

                                      2014.http://www.einstein.yu.edu/news/releases/1043/comprehensive-study-of-allergic-deaths-in-u-s--finds-medications-are-main-culprit/ (Retrieved March 14 2018)


                                      [6] Gupta R, Holdford D, Bilaver L, etc. The economic impact of childhood food allergy in the United States. Jama Pediatr. 2013 Nov; 167(110):1026-31.

                                      Doi:10.1001/jamapediatrics.2013.2376. http://www.ncbi.nlm.nih.gov/pubmed/24042236 (Retrieved March 14 2018)


                                      [7] American College of Allergy, Asthma, and Immunology. PENICILLIN ALLERGY FAQ. https://www.aaaai.org/conditions-and-treatments/library/allergy-library/penicillin-allergy-faq.

                                      (Retrieved March 14 2018)


                                      [8] CDC. Gateway to Health Communication and Social Marketing Practice. Latex Allergy.

                                      2011.http://www.cdc.gov/healthcommunication/toolstemplates/entertainmented/tips/latexallergy.html (Retrieved March 14 2018)


                                      [9] American College of Allergy, Asthma, and Immunology. The Rise of Deadly Insect Sting Allergies: Is There a Cure? August 2013.http://acaai.org/news/rise-deadly-insect-sting-allergies-




https://www.aafa.org/allergy-facts/                                                                                                                                                                             Page 2 of 3


                                                                                                  2                                                                              Exhibit 131
Allergy Facts | AAFA.org                                                                                                                                                                                   7/1/20, 4:32 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 50 of 482
                                      there-cure. (Retrieved March 14 2018)


                                      [10] American College of Allergy, Asthma, and Immunology. Types of Allergies: Insect Stings. http://acaai.org/allergies/types/insect-sting-allergies(Retrieved March 14 2018)


                                      [11] CDC. Healthy Schools. Food Allergies in Schools. https://www.cdc.gov/healthyschools/foodallergies/index.htm (Retrieved March 14 2018)


                                      [12] Clark S, Espinola J, Rudders S, etc. Frequency of US emergency department visits of food-related acute allergic reactions. J Allergy Clin Immunol. March

                                      2011. http://www.jacionline.org/article/S0091-6749(10)01655-6/pdf (Retrieved March 14 2018)


                                      [13] CDC, Gateway to Health Communication and Social Marketing Practice. Allergies.

                                      https://www.cdc.gov/healthcommunication/toolstemplates/entertainmented/tips/Allergies.html (Retrieved March 14 2018)




  HELPFUL LINKS

  Asthma Capitals                        Allergy Capitals                                                AAFA Chapters                                                  Join Our Asthma Community
  Asthma Facts                           Allergy Facts                                                   Find a Local Support Group                                     Health Professionals
  Asthma Research                        Allergy Research                                                Join Our Action Network                                        Fundraise for AAFA
  Asthma Triggers                        Allergy Treatment                                               Kids With Food Allergies                                       Make a Donation
                                                                                                                                                                        Shop to Support




                                                                         for life without limits™
                                                               Asthma and Allergy Foundation of America
                                                           1235 South Clark Street Suite 305, Arlington, VA 22202
                                                                Phone: 1-800-7-ASTHMA (1.800.727.8462)
                                                                                        Contact Us Online




                                                                                      Privacy and Terms

                                                   Copyright © 1995-2020. Asthma and Allergy Foundation of America.
                                                                                       All rights reserved.




https://www.aafa.org/allergy-facts/                                                                                                                                                                               Page 3 of 3


                                                                                                   3                                                                              Exhibit 131
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 51 of 482




  EXHIBIT 132
FastStats - Allergies and Hay Fever                                                                                7/1/20, 4:34 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 52 of 482




    National Center for Health Statistics

  Allergies and Hay Fever
  Data are for the U.S.


     Morbidity: Adults aged 18 and over

         Number with diagnosed hay fever in the past 12 months: 19.2 million
         Percent with diagnosed hay fever in the past 12 months: 7.7%

     Source: Summary Health Statistics Tables for U.S. Adults: National Health Interview Survey, 2018, Tables A-2b, A-2c
      ! [PDF – 166 KB]



     Morbidity: Children under age 18 years

         Number with reported hay fever in the past 12 months: 5.2 million
         Percent with reported hay fever in the past 12 months: 7.2%
         Number with reported respiratory allergies in the past 12 months: 7.1 million
         Percent with reported respiratory allergies in the past 12 months: 9.6%
         Number with reported food allergies in the past 12 months: 4.8 million
         Percent with reported food allergies in the past 12 months: 6.5%
         Number with reported skin allergies in the past 12 months: 9.2 million
         Percent with reported skin allergies in the past 12 months: 12.6%

     Source: Summary Health Statistics Tables for U.S. Children: National Health Interview Survey, 2018, Tables C-2b, C-2c
      ! [PDF – 244 KB]



     Physician oﬃce visits

         Number of physician oﬃce visits with allergic rhinitis as the primary diagnosis: 12.0 million
         Number of physician oﬃce visits with contact dermatitis or other eczema as the primary diagnosis: 3 million

     Source: National Ambulatory Medical Care Survey: 2016 National Summary Tables, table 15 ! [PDF – 906 KB]




https://www.cdc.gov/nchs/fastats/allergies.htm                                                                         Page 1 of 2


                                                                1                                        Exhibit 132
FastStats - Allergies and Hay Fever                                                                                      7/1/20, 4:34 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 53 of 482
     Emergency department visits

         Number of emergency room visits with contact dermatitis or other eczema as the primary diagnosis: 277,000

     Source: National Hospital Ambulatory Medical Care Survey: 2017 Emergency Department Summary Tables, table 12
      ! [PDF – 863 KB]




  More data
         Trends in Allergy from Health, United States


     Related Links

         Ambulatory Health Care Data
         National Health Interview Survey
         Centers for Disease Control and Prevention: Food Allergies in Schools
         Centers for Disease Control and Prevention: Asthma and Allergies in the Workplace
         National Institute of Allergy and Infectious Diseases "
         American Academy of Allergy Asthma & Immunology "


                                                                                                 Page last reviewed: January 20, 2017
                                                                             Content source: CDC/National Center for Health Statistics




https://www.cdc.gov/nchs/fastats/allergies.htm                                                                               Page 2 of 2


                                                               2                                          Exhibit 132
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 54 of 482




  EXHIBIT 133
     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 55 of 482




                        Food Allergy Facts and Statistics for the U.S.

What Is a Food Allergy?
   A food allergy is an adverse health effect resulting from a specific immune response that
       occurs reproducibly on exposure to a given food. 1 The health effect, called an allergic
       reaction, occurs because the immune system attacks food proteins that are normally
       harmless.
   Food-induced anaphylaxis is a serious allergic reaction that is sudden in onset and may
       cause death.1
   A treatment for peanut allergy was approved in January 2020 by the U.S. Food and Drug
       Administration, but this treatment is not appropriate for every peanut allergy patient and is
       approved only for patients from age 4 through age 17. 69 There are no approved treatments
       for other food allergies. Strict avoidance of food allergens and early recognition and
       management of allergic reactions to food are important measures to prevent serious health
       consequences. 1
To Which Foods Are People Allergic?
    More than 170 foods have been reported to cause reactions in the U.S. 1
    Eight major food allergens – milk, egg, peanut, tree nuts, wheat, soy, fish and crustacean
      shellfish – are responsible for most of the serious food allergy reactions in the United
      States. 1
    The most common food allergies in children are allergies to peanut, milk, shellfish and tree
      nut.9
    The most common food allergies in adults are allergies to shellfish, milk, peanut and tree
      nut.7
    Allergists consider sesame allergy to be an emerging concern. Sesame has caused severe
      reactions, including fatal anaphylaxis. 2,3,4,5,6
How Many People Have Food Allergies?
   Approximately 32 million people in the United States have food allergies. 7,8,9
   Nearly 11 percent of people age 18 or older – more than 26 million adults – have food
     allergies.7,8
   Results from a 2015-2016 survey of more than 38,000 children indicate that 5.6 million
     children, or nearly 8 percent, have food allergies. 8,9 That’s one in 13 children, or roughly two
     in every classroom.
   Studies published in 2018 and 2019 estimate the U.S. population that reports convincing
     symptoms of allergic reactions to specific foods. 2,7,9
         o shellfish: 8.2 million
         o milk: 6.1 million
         o peanut: 6.1 million
         o tree nuts: 3.9 million
         o egg: 2.6 million
         o fin fish: 2.6 million
         o wheat: 2.4 million
         o soy: 1.9 million
         o sesame: 0.7 million



                                                  1                                       Exhibit 133
       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 56 of 482




       In a 2007 survey of 9,500 children conducted by the Centers for Disease Control and
        Prevention, 3.9 percent were reported to have a food or digestive allergy within the past
        year.10
       About 40 percent of children with food allergies have multiple food allergies (more than one
        food to which they’re allergic). 9
Food Allergies Are on the Rise
    The Centers for Disease Control & Prevention report that between 1997-1999 and 2009-
       2011, food allergy prevalence among children increased by 50 percent.11
    In the United States, the prevalence of childhood peanut or tree nut allergy appears to have
       more than tripled between 1997 and 2008. 12
    The prevalence of childhood food allergy has increased at a rate of 2.1 percent per decade
       among blacks, 1.2 percent per decade among Hispanics and 1 percent per decade among
       whites, according to a study of self-reported allergy. 13
Food Allergy Is a Serious Public Health and Economic Issue
    A food allergy is an impairment that limits a major life activity and may qualify an individual
       for protection under the Americans with Disabilities Act of 1990 (ADA) and Section 504 of
       the Rehabilitation Act of 1973. 14
    Caring for children with food allergies costs U.S. families nearly $25 billion annually.15
Food Allergy Reactions Are Serious and Can Be Life-Threatening
    Every three minutes, a food allergy reaction sends someone to the emergency room. 16
    Each year in the U.S., 200,000 people require emergency medical care for allergic reactions
       to food.16
    Pediatric hospitalizations for food allergy tripled between the late 1990s and the mid-2000s.
       Between 2004 and 2006, an average of 9,500 children received in-patient hospital care for
       food allergies each year. 10
    More than 40 percent of children with food allergies have experienced a severe allergic
       reaction such as anaphylaxis. 9
    Medical procedures to treat anaphylaxis resulting from food increased by 377 percent
       between 2007 and 2016. 68
Serious Allergic Reactions (Anaphylaxis) Require Immediate Treatment
    Prompt injection of epinephrine (adrenaline) within minutes of the onset of anaphylaxis
       symptoms is crucial to successfully treating an anaphylactic reaction. A self -injectable
       epinephrine device is available by prescription. 17
    Not recognizing the severity of an anaphylactic reaction and treating promptly (i.e., within
       minutes) with epinephrine is a risk factor for fatalities. 18,19,20
    More than one dose of epinephrine may be required. 21
    It is possible to have anaphylaxis without any skin symptoms, such as rash or hives. 22
   
       Symptoms of anaphylaxis may recur after initially subsiding (known as a biphasic reaction).
       Experts recommend an observation period of 4 to 6 hours in the emergency room to monitor
       that the reaction has been resolved.21,23




                                                  2                                      Exhibit 133
     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 57 of 482




Food Allergy Impacts Quality of Life
    About one in three children with food allergy reports being bullied as a result. Among children
       with allergies to more than two foods, over half report being bullied due to food allergy. 24
    Compared to children who do not have a medical condition, children with food allergy are
       twice as likely to be bullied. 25
    More than one-quarter of parents surveyed during food allergy appointments report that their
       children do not participate in camp or sleepovers because of food allergy. More than 15
       percent do not go to restaurants, and more than 10 percent avoid child care settings or
       playdates at friends’ houses. Ten percent home-school their children to prevent food allergen
       exposure.26
    Among parents of young children in the first year after food allergy diagnosis, most avoid
       restaurants and about half restrict social activities or travel. 25
    Mothers of food-allergic children under age five have significantly higher blood-pressure
       measurements and report significantly greater levels of psychosocial stress than mothers
       whose preschool-aged children do not have food allergies. 27
Who is at Highest Risk for Developing Food Allergy?
   Compared to non-Hispanic white children, African American children are at significantly
       elevated risk of developing food allergy. 9
   Children from rural communities are less likely to have food allergies than children from
       urban centers. 28
   Children from households earning less than $50,000 per year are less likely to report food
       allergies than are children from households earning more than $50,000 per year.9
   Among inner-city children with a family history of hay fever, eczema or asthma, one
       preschool-aged child in 10 is allergic to eggs, milk, or peanuts. 29
   Compared to children without food allergy, children with food allergy are more than twice as
       likely to have asthma and more than three times as likely to have respiratory allergy or
       eczema.10
   Food allergies may trigger or be linked to eosinophilic gastrointestinal diseases. 30
   While most food allergies develop during childhood, medical records data suggest that at
       least 15 percent of patients with food allergies are first diagnosed in adulthood. 31 More than
       one in four adults with food allergies report that all of their food allergies developed during
       adulthood, and nearly half of adults with food allergy report developing at least one food
       allergy during adulthood. 7
Who Is at Highest Risk for Fatal Anaphylaxis?
   Although a severe or fatal reaction can happen at any age, teenagers and young adults with
       food allergies are at the highest risk of fatal food-induced anaphylaxis. 18,19,20
   Individuals with food allergies who also have asthma may be at increased risk for severe or
       fatal food allergy reactions. 18,20
Under What Circumstances Do Reactions Occur?
    Food allergy reactions typically involve foods that are believed to be safe. Allergic reactions
      can result from mislabeling or cross-contact during food preparation. 19,32,33,34
    Limited skin contact with peanut butter or inhaling peanut butter from a short distance is
      unlikely to elicit a significant allergic reaction. These results cannot be generalized to more



                                                  3                                       Exhibit 133
       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 58 of 482




        extensive contact or to other forms of peanut.35,36 Note: Limited contact with peanut butter
        presents a greater risk to young children, who frequently put their hands in their mouths.
       Food proteins released into the air in vapor or steam from cooked foods can potentially
        cause allergic reactions. Reactions from vapor or steam can resemble reactions to inhaled
        allergens that cause hay fever or asthma symptoms, such as pollen or animal dander. 37,38
Where Do Reactions Occur?
   Reports suggest that the majority of fatal food allergy reactions are triggered by food
      consumed outside the home. 18,19,20
   One study looking at peanut and tree nut allergy reactions in restaurants and other food
      establishments found that reactions were frequently attributed to desserts, that Asian
      restaurants and take-out dessert stores (bakeries, ice cream shops) were common sources
      of foods that triggered reactions, and that the food establishment was often not properly
      notified of a food allergy by the customer with the allergy. 39
   Research on self-reported reactions occurring on commercial airlines indicates that peanut
      and tree nut reactions on planes have resulted from ingestion, contact and inhalation.
      Ingestion of an allergen remains the main concern for severe reactions. 40,41,42
Are Food Allergy Reactions Common at School?
    More than 15 percent of school-aged children with food allergies have had a reaction in
       school.43,44
    In a 2013-2014 survey of schools participating in a program to provide undesignated (stock)
       epinephrine for emergency use, over 600 schools – more than 10 percent – reported at
       least one case of anaphylaxis. 45
    Approximately 20-25 percent of epinephrine administrations in schools involve individuals
       whose allergy was unknown at the time of the reaction. 46
    In one large school district during the 2012-2013 school year, more than half of the 38
       individuals who were treated with district-supplied emergency epinephrine were experiencing
       their first severe reaction. 47
    Food allergy reactions can happen in multiple locations throughout the school, and are not
       limited to the cafeteria. Care must be exercised during bake sales, classroom parties and
       opportunities for snacking. 20,46
Avoiding Allergens Requires Careful Reading of Labels and Stringent Cleaning Procedures
    Even trace amounts of a food allergen can cause a reaction. 48,49,50,51,52,53
    Some studies have shown that most individuals with peanut and soy allergies can safely eat
       highly refined oils made from these ingredients. However, cold-pressed, expeller-pressed, or
       extruded oils should be avoided. Talk to your doctor about oils made from ingredients to
       which you are allergic. 54,55,56,57,58,48
    According to the Food Allergen Labeling and Consumer Protect Act (FALCPA) the major eight
       allergens must be declared in simple terms, either in the ingredient list or via a separate
       allergen statement. However, FALCPA does not regulate the use of advisory/precautionary
       labeling (e.g., “may contain,” “made in a facility that also processes”). 59
    Advisory/precautionary labeling is voluntary. The terms do not reflect specific risks, and
       random product testing has found allergen levels ranging from undetectable to amounts that
       can cause allergic reactions.1,32



                                                 4                                       Exhibit 133
       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 59 of 482




       A study showed that peanut protein was detected in 7.3 percent of products bearing
        advisory/precautionary labeling for peanut.33
       A study showed that peanut can be cleaned from the hands of adults by using running water
        and soap or commercial wipes, but not by applying antibacterial gels. In addition, peanut was
        easily removed from surfaces by using common household cleaning sprays or sanitizing
        wipes but not by wiping with dishwashing liquid. 60
Can Food Allergies Be Outgrown?
    Although allergies to milk, egg, wheat and soy often resolve in childhood, research suggests
      that children may outgrow at least some of these food sensitivities more slowly than was
      found in previous decades, with many children still allergic beyond age 5. 1
    Allergies to peanuts, tree nuts and shellfish are generally lifelong. 1
Food Allergy Prevention and Treatment
    The Learning Early About Peanut Allergy (LEAP) study provided evidence that the age at which
       a child first eats peanut and the frequency of peanut in the diet can influence whether the
       child develops an allergy to peanut. LEAP findings demonstrate that early, sustained
       consumption of peanut products is associated with a substantial and significant decrease in
       the likelihood of developing peanut allergy. 61
    In 2017, findings from LEAP and related studies led to the release of new guidelines for
       introduction of peanut. 62
    A follow-up to the LEAP trial, Persistence of Oral Tolerance to Peanut (LEAP-On), showed that
       decreased peanut allergy risk among children who consumed peanut throughout early
       childhood persists even after the children avoid peanut from ages 5 to 6. 63
    Several immunotherapy approaches are being investigated. Immunotherapy involves
       intentional exposure to the food allergen, starting with very small amounts and increasing
       more or less gradually depending on the approach and the protocol. The goal of
       immunotherapy is to raise the threshold dose of food protein that results in a food allergy
       reaction. Successful immunotherapy can result in the ability to eat a significant/increased
       amount of the problem food without a reaction. This can be lost if the problem food is not
       consumed on an ongoing basis. Immunotherapy results in sustained unresponsiveness when
       a patient can discontinue exposure for a period of time and still safely eat the problem food.
       However this is typically only for weeks to several months. Some therapies under
       investigation include:
           o Oral immunotherapy (OIT)* – To raise the threshold dose at which food allergy
                reactions occur, progressively greater amounts of allergen are eaten (usually every 2
                weeks and under medical supervision) until a maintenance dose is reached.
                Reported rates of desensitization – that is, increased food allergen tolerance,
                typically to a preset target amount – vary widely for OIT, ranging from 30 percent to
                more than 90 percent of trial participants. 64,65 Side effects can be severe, including
                anaphylaxis and eosinophilic esophagitis. 65 A treatment for peanut allergy was
                approved in January 2020 by the U.S. Food and Drug Administration, but this
                treatment is not appropriate for every peanut allergy patient and is approved only for
                patients from age 4 through age 17. 69
           o Sublingual immunotherapy (SLIT)* – Food protein is dissolve in liquid and held under
                the tongue for a time before being spat out or swallowed. As with OIT, the dose of
                allergen is increased over time until a maintenance dose is reached, although the
                doses typically used in SLIT are smaller. The desensitization achieved with SLIT can



                                                  5                                       Exhibit 133
         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 60 of 482




                   be equivalent to desensitization achieved with OIT, but SLIT is less likely to cause
                   serious allergic reactions. 66
               o   Epicutaneous immunotherapy (EPIT, or skin patch) – EPIT delivers food protein via
                   patches applied to the skin. Clinical trials indicate that EPIT can result in
                   desensitization, especially to peanut. Compared to OIT, EPIT has a better safety
                   profile. 67

    *Oral immunotherapy and sublingual immunotherapy are being conducted both in clinical trials and
    in private practice.


1 NIAID-Sponsored Expert Panel. Guidelines for the diagnosis and management of food allergy in the
     United States: Report of the NIAID-sponsored expert panel. J Allergy Clin Immunol. 2010; 126(6):S1-
     58.
2 Warren CM, Chadha AS, Sicherer SH, Jiang J, Gupta RS. Prevalence and Severity of Sesame Allergy in

     the United States. JAMA Network Open 2019; 2(8):e199144. doi:
     10.1001/jamanetworkopen.2019.9144.
3 Ben-Shoshan M, Harrington DW, Soller L, Fragapane J, Joseph L, St Pierre Y, Godefroy SB, Elliott SJ,

     Clarke AE. A population-based study on peanut, tree nut, fish, shellfish, and sesame allergy
     prevalence in Canada. J Allergy Clin Immunol. 2010; 125(6):1327-1335.
4 Morisset M, Moneret-Vautrin DA, Kanny G, Guénard L, Beaudouin E, Flabbée J, Hatahet R. Thresholds

     of clinical reactivity to milk, egg, peanut and sesame in immunoglobulin E-dependent allergies:
     evaluation by double-blind or single-blind placebo-controlled oral challenges. Clin Exp Allergy. 2003;
     33(8):1046-1051.
5 Gangur V, Kelly C, Navuluri L. Sesame allergy: a growing food allergy of global proportions? Ann Allergy

     Asthma Immunol. 2005; 95(1):4-11.
6 Patel A, Bahna SL. Hypersensitivities to sesame and other common edible seeds. Allergy. 2016 Oct;

     71(10):1405-13.
7 Gupta RS, Warren CM, Smith BM, Jiang J, Blumenstock JA, Davis MM, Schleimer RP, Nadeau KC.

     Prevalence and Severity of Food Allergies Among US Adults. JAMA Network Open 2019;
     2(1):e185630.doi:10.1001/jamanetworkopen.2018.5630.
8 United States Census Bureau Quick Facts (2015 and 2016 estimates).
9 Gupta RS, Warren CM, Smith BM, Blumenstock JA, Jiang J, Davis MM, Nadeau KC. The Public Health

     Impact of Parent-Reported Childhood Food Allergies in the United States. Pediatrics 2018;
     142(6):e20181235.
10 Branum A, Lukacs S. Food allergy among U.S. children: Trends in prevalence and hospitalizations.

     NCHS data brief, no 10. Hyattsville, MD: National Center for Health Statistics. 2008. Retrieved from
     www.cdc.gov/nchs/data/databriefs/db10.pdf on August 15, 2019.
11 Jackson KD, Howie LD, Akinbami LJ. Trends in allergic conditions among children: United States,

     1997-2011. NCHS data brief, no 121. Hyattsville, MD: National Center for Health Statistics. 2013.
     Retrieved from http://www.cdc.gov/nchs/products/databriefs/db121.htm.
12 Sicherer SH, Muñoz-Furlong A, Godbold JH, Sampson HA. US prevalence of self-reported peanut, tree

     nut, and sesame allergy: 11-year follow-up. J Allergy Clin Immunol. 2010; 125(6):1322-1326.
13 Keet CA, Savage JH, Seopaul S, Peng RD, Wood RA, Matsui EC. Temporal trends and racial/ethnic

     disparity in self-reported pediatric food allergy in the United States. Ann Allergy Asthma Immunol.
     2014 Mar; 112(3):222-229.
14 U.S. Department of Education, Office for Civil Rights. Questions and Answers on the AD A Amendments

     Act of 2008 for Students with Disabilities Attending Public Elementary and Secondary Schools.
     http://www2.ed.gov/about/offices/list/ocr/docs/dcl-504faq-201109.html, retrieved December 28,
     2015.


                                                      6                                       Exhibit 133
         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 61 of 482




15 Gupta R, Holdford D, Bilaver L, Dyer A, Holl JL, Meltzer D. The economic impact of childhood food
     allergy in the United States. JAMA Pediatr. 2013 Nov; 167(11):1026-31.
16 Clark S, Espinola J, Rudders SA, Banerji, A, Camargo CA. Frequency of US emergency department visits

     for food-related acute allergic reactions. J Allergy Clin Immunol. 2011; 127(3):682-683.
17 American Academy of Allergy, Asthma and Immunology, and American College of Allergy, Asthma and

     Immunology. Joint Task Force on Practice Parameters; Joint Council of Allergy, Asthma and
     Immunology. The diagnosis and management of anaphylaxis: an updated practice parameter. J
     Allergy Clin Immunol. 2005; 115:S483-523.
18 Bock SA, Muñoz-Furlong A, Sampson HA. Further fatalities caused by anaphylactic reactions to food,

     2001–2006. J Allergy Clin Immunol. 2007; 119(4):1016-1018.
19 Bock SA, Muñoz-Furlong A, Sampson HA. Fatalities due to anaphylactic reactions to foods. J Allergy Clin

     Immunol. 2001; 107(1):191-193.
20 Sampson HA, Mendelson L, Rosen J. Fatal and near-fatal anaphylactic reactions to food in children

     and adolescents. N Engl J Med.1992; 327(6):380-384.
21 Korenblat P, Lundie MJ, Danker RE, Day JH. A retrospective study of epinephrine administration for

     anaphylaxis: how many doses are needed? Allergy Asthma Proc. 1999; 20:383-386.
22 Sampson HA. Anaphylaxis and Emergency Treatment. Pediatrics 2003; 111(S6):1601-1608.
23 Ellis AK, Day JH. Incidence and characteristics of biphasic anaphylaxis: a prospective evaluation of

     103 patients. Ann Allergy Asthma Immunol. 2007 Jan; 98(1) 64-69.
24 Shemesh E, Annunziato RA, Ambrose MA, Ravid NL, Mullarkey C, Rubes M, Chuang K, Sicherer M,

     Sicherer S. Child and parental reports of bullying in a consecutive sample of children with food
     allergy. Pediatrics 2013; 131:e10-e17.
25 Herbert L, Shemesh E, Bender B. Clinical management of psychosocial concerns related to food

     allergy. J Allergy Clin Immunol Pract. 2016; 4(2):205-213.
26 Bollinger ME; Dahlquist LM, Mudd K; Sonntag C, Dillinger L, McKenna K. The impact of food allergy on

     the daily activities of children and their families. Ann Allergy Asthma Immunol. 2006; 96:415-421.
27 Walker SO, Mao G, Caruso D, Hong X, Pongracic JA, Wang X. Cardiovascular risk factors in parents of

     food-allergic children. Medicine (Baltimore). 2016 Apr; 95(15): e3156.
28 Gupta RS, Springston EE, Smith B, Warrier MR, Pongracic J, Holl JL. Geographic variability of childhood

     food allergy in the United States. Clin Pediatr (Phila). 2012; 51(9):856-861.
29 McGowan EC, Bloomberg GR, Gergen PJ, Visness CM, Jaffee KF, Sandel M, O'Connor G, Kattan M,

     Gern J, Wood RA. Influence of early-life exposures on food sensitization and food allergy in an inner-
     city birth cohort. J Allergy Clin Immunol. 2015; 135(1):171-178.
30 Liacouras CA, Furuta GT, Hirano I, Atkins D, Attwood SE, Bonis PA, Burks AW, Chehade M, Collins MH,

     Dellon ES, Dohil R, Falk GW, Gonsalves N, Gupta SK, Katzka DA, Lucendo AJ, Markowitz JE, Noel RJ,
     Odze RD, Putnam PE, Richter JE, Romero Y, Ruchelli E, Sampson HA, Schoepfer A, Shaheen NJ,
     Sicherer SH, Spechler S, Spergel JM, Straumann A, Wershil BK, Rothenberg ME, Aceves SS.
     Eosinophilic esophagitis: Updated consensus recommendations for children and adults. J Allergy Clin
     Immunol. 2011 Jul; 128(1):3-20.
31 Kamdar TA, Peterson S, Lau CH, Saltoun CA, Gupta RS, & Bryce PJ. Prevalence and characteristics of

     adult-onset food allergy. J Allergy Clin Immunol Pract. 2015; 3(1):114–115.e1.
32 Ford LS, Taylor SL, Pacenza R, Niemann LM, Lambrecht DM, Sicherer SH. Food allergen advisory

     labeling and product contamination with egg, milk, and peanut. J Allergy Clin Immunol. 2010;
     126(2):384-385.
33 Hefle SL, Furlong TJ, Niemann L, Lemon-Mule H, Sicherer S, and Taylor SL. Consumer attitudes and

     risks associated with packaged foods having advisory labeling regarding the presence of peanuts. J
     Allergy Clin Immunol. 2007; 120:171-176.
34 Taylor SL, Baumert JL. Cross-contamination of foods and implications for food allergic patients. Curr

     Allergy Asthma Rep. 2010 Jul; 10(4):265-70.
35 Simonte SJ, Sonhui M, Shideh M, Sicherer S. Relevance of casual contact with peanut butter in




                                                      7                                       Exhibit 133
         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 62 of 482




     children with peanut allergy. J Allergy Clin Immunol, 2003; (112):180-182.
36 Wainstein BK, Kashef S, Ziegler M, Jelley D, Ziegler JB. Frequency and significance of immediate
     contact reactions to peanut in peanut-sensitive children. Clin Exp Allergy. 2007; 37(6):839–845.
37 Crespo JF, Pascual C, Dominguez C, Ojeda I, Munoz FM, Esteban MM. Allergic reactions associated

     with airborne fish particles in IgE-mediated fish hypersensitive patients. Allergy. 1995; 50(3):257-61.
38 Roberts G, Golder N, Lack G. Bronchial challenges with aerosolized food in asthmatic, food-allergic

     children. Allergy. 2002; 57:713-7.
39 Furlong TJ, DeSimone J, Sicherer SH. Peanut and tree nut allergic reactions in restaurants and other

     food establishments. J Allergy Clin Immunol. 2001; 108:867-870.
40 Sicherer SH, Furlong TJ, DeSimone J, Sampson HA. Self-reported allergic reactions to peanut on

     commercial airliners. J Allergy Clin Immunol. 1999; 103(103):186-189.
41 Comstock SS, DeMera R, Vega L, Boren EJ, Deanne S, Haapanen LA, Teuber SS. Allergic reactions to

     peanuts, tree nuts, and seeds aboard commercial airliners. Ann Allergy Asthma Immunol. 2008;
     101:51-56.
42 Greenhawt MJ, McMorris MS, Furlong TJ. Self-reported allergic reactions to peanut and tree nuts on

     commercial airlines. J Allergy Clin Immunol. 2009; 124(3):598-599.
43 Nowak-Wegrzyn A, Conover-Walker MK, Wood RA. Food-allergic reactions in schools and preschools.

     Arch Pediatr Adolesc Med. 2001; 155(7):790-795.
44 Sicherer SH, Furlong TJ, DeSimone J, Sampson HA. The US peanut and tree nut allergy registry:

     characteristics of reactions in schools and day care. J Pediatr. 2011; 138(4): 560-565.
45 White MV, Hogue SL, Bennett ME, Goss D, Millar K, Hollis K, Siegel PH, Wolf RA, Wooddell MJ, Silvia S.

     EpiPen4Schools pilot survey: Occurrence of anaphylaxis, triggers, and epinephrine administration in
     a U.S. school setting. Allergy Asthma Proc. 2015 Jul-Aug; 36(4):306-312.
46 McIntyre CL, Sheetz AH, Carroll CR, Young MC. Administration of epinephrine for life-threatening

     allergic reactions in school settings. Pediatrics 2005; 116(5):1134-1140.
47 DeSantiago-Cardenas L, Rivkina V, Whyte SA, Harvey-Gintoft BC, Bunning BJ, Gupta RS. Emergency

     Epinephrine Use for Food Allergy Reactions in Chicago Public Schools. Amer J Prev Med. 2015;
     48(2): 170-173.
48 Hefle SL, Taylor SL. Allergenicity of edible oils. Food Technol. 1999; 53:62-70.
49 Laoprasert N, Wallen ND, Jones RT, Hefle SL, Taylor SL, Yunginger JW. Anaphylaxis in a milk -allergic

     child following ingestion of lemon sorbet containing trace quantities of milk. J Food Prot. 1998;
     61:1522-1524.
50 Gern JE, Yang E, Evrard HM, Sampson HA. Allergic reactions to milk-contaminated nondairy products.

     N Engl J Med. 1991; 324:976-979.
51 Yunginger JW, Gauerke MB, Jones RT, Dahlberg MJE, Ackerman SJ. Use of radioimmunoassay to

     determine the nature, quantity and source of allergenic contamination of sunflower butter. J Food
     Prot. 1983; 46:625-628.
52 Jones R, Squillace D, Yunginger J. Anaphylaxis in a milk-allergic child after ingestion of milk

     contaminated kosher-pareve-labeled “dairy-free” dessert. Ann Allergy. 1992; 68:223-227.
53 Hourihane J, Kilbrun S, Nordlee J, et al. An evaluation of the sensitivity of subjects with peanut allergy

     to very low doses of peanut: a randomized, double-blind, placebo-controlled food challenge study. J
     Allergy Clin Immunol. 1997; 100:596-600.
54 Bush RK, Taylor SL, Nordlee JA, Busse WW. Soybean oil is not allergenic to soybean-sensitive

     individuals. J Allergy Clin Immunol. 1985; 76:242-245.
55 Taylor SL, Busse WW, Sachs M, Parker JL, Yunginger JW. Peanut oil is not allergenic to peanut -

     sensitive individuals. J Allergy Clin Immunol. 1981; 68:372-375. 56 Hoffman DR, Collins-Williams C.
     Cold-pressed peanut oils may contain peanut allergen. J Allergy Clin Immunol. 1994; 93:801-802.
57 Keating MU, Jones RT, Worley NJ, Shively A, Yunginger JW. Immunoassay of peanut allergens in food-

     processing materials and finished foods. J Allergy Clin Immunol. 1990; 86:41-44.
58 Crevel RW, Kerkhoff MA, Koning MG. Allergenicity of refined vegetable oils. Food Chem Toxicol. 2000;




                                                       8                                       Exhibit 133
         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 63 of 482




     38(4):385-393.
59 U.S. Food and Drug Administration. Food allergen labeling and consumer protection act of 2004
     (public law 108-282, title II). Retrieved from
     http://www.fda.gov/food/labelingnutrition/FoodAllergensLabeling/GuidanceComplianceRegulatoryIn
     formation/ucm106187.htm
60 Perry TT, Conover-Walker MK, Pomes A, Chapman MD, Wood RA. Distribution of peanut allergen in the

     environment. J Allergy Clin Immunol. 2004; 113(5):973-976.
61 Du Toit G, Roberts G, Sayre PH, Bahnson HT, Radulovic S, Santos AF, Brough HA, Phippard D, Basting

     M, Feeney M, Turcanu V, Sever ML, Gomez Lorenzo M, Plaut M, Lack G for the LEAP Study Team.
     Randomized trial of peanut consumption in infants at risk for peanut allergy. New Engl J Med. 2015;
     372:803-813.
62 Togias A, Cooper SF, Acebal ML, Assa'ad A, Baker JR, Beck LA, Block J, Byrd-Bredbenner C, Chan ES,

     Eichenfield LF, Fleischer DM, Fuchs GJ, Furuta GT, Greenhawt MJ, Gupta RS, Habich M, Jones SM,
     Keaton K, Muraro A, Plaut M, Rosenwasser LJ, Rotrosen D, Sampson HA, Schneider LC, Sicherer SH,
     Sidbury R, Spergel J, Stukus DR, Venter C, Boyce JA. Addendum guidelines for the prevention of
     peanut allergy in the United States: Report of the National Institute of Allergy and Infectious
     Diseases– sponsored expert panel. J Allergy Clin Immunol. 2017; 39(1):29-44.
63 Du Toit G, Sayre PH, Roberts G, Sever ML, Lawson K, Bahnson HT, Brough HA, Santos AF, Harris KM,

     Radulovic S, Basting M, Turcanu V, Plaut M, Lack G for the Immune Tolerance Network LEAP-On
     Study Team. N Engl J Med 2016; 374:1435-1443.
64 Lanser BJ, Wright BL, Orgel KA, Vickery BP, Fleischer DM. Current Options for the Treatment of Food

     Allergy. Pediatr Clin North Am. 2015; 62(6):1531-1549.
65 Wood RA. Food allergen immunotherapy: Current status and prospects for the future. J Allergy Clin

     Immunol. 2016; 137(4): 973-982.
66 Kim EH, Yang L, Ye P, Guo R, Li Q, Kulis MD, Burks AW. Long-Term Sublingual Immunotherapy for

     Peanut Allergy in Children: Clinical and Immunologic Evidence of Desensitization. J Allergy Clin
     Immunol. 2019; 144(5): 1320-1326.
67 Fleischer DM, Greenhawt M, Sussman G, Bégin P, Nowak-Wegrzyn A, Petroni D, Beyer K, Brown-

     Whitehorn T, Hebert J, Hourihane JO’B, Campbell DE, Leonard S, Chinthrajah RS, MD12, Pongracic
     JA, Jones SM, Lange L, Chong H, Green TD, Wood R, Cheema A, Prescott SL, Smith P; Yang W, Chan,
     ES, Byrne A, Assa’ad A, Bird JA, Kim EH, Schneider L, Davis CM, Lanser BJ, Lambert R, Shreffler W.
     Effect of Epicutaneous Immunotherapy vs Placebo on Reaction to Peanut Protein Ingestion Among
     Children With Peanut Allergy: The PEPITES Randomized Clinical Trial. J Am Med Assoc. 2019;
     321(10):946-955.children and young adults. J. Allergy Clin Immunol. 2017; 139(4):1242-1252.
68 FAIR Health. Food Allergy in the United States: Recent Trends and Costs – An Analysis of Private

     Claims Data. FARE Health White Paper, November 2017.
69 What You Need to Know About the First Peanut Allergy Treatment Approved by the FDA. American

     Academy of Allergy, Asthma & Immunology. February 1, 2020. https://www.aaaai.org/about-
     aaaai/newsroom/news-releases/peanut-treatment.




                                                    9                                      Exhibit 133
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 64 of 482




  EXHIBIT 134
          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 65 of 482
                           NCHS Data Brief ■ No. 121 ■ May 2013



            Trends in Allergic Conditions Among Children:
                       United States, 1997–2011
        Kristen D. Jackson, M.P.H.; LaJeana D. Howie, M.P.H., C.H.E.S.; Lara J. Akinbami, M.D.


                                    Allergic conditions are among the most common medical conditions affecting
                                    children in the United States (1–5). An allergic condition is a hypersensitivity
Data from the National              disorder in which the immune system reacts to substances in the environment
Health Interview Survey,            that are normally considered harmless (6,7). Food or digestive allergies, skin
1997–2011                           allergies (such as eczema), and respiratory allergies (such as hay fever) are the
                                    most common allergies among children. Allergies can affect a child’s physical
• The prevalence of food
                                    and emotional health and can interfere with daily activities, such as sleep,
and skin allergies increased in
children under age 18 years         play, and attending school (8,9). A severe allergic reaction with rapid onset,
from 1997–2011.                     anaphylaxis, can be life threatening. Foods represent the most common cause
                                    of anaphylaxis among children and adolescents (10,11). Early detection and
• The prevalence of skin            appropriate interventions can help to decrease the negative impact of allergies
allergies decreased with age.       on quality of life (6). This report presents recent trends in the prevalence of
In contrast, the prevalence of
                                    allergies and differences by selected sociodemographic characteristics for
respiratory allergies increased
                                    children under age 18 years.
with age.
• Hispanic children had a           Keywords: allergy t National Health Interview Survey
lower prevalence of food
allergy, skin allergy, and          The prevalence of food and skin allergies increased in
respiratory allergy compared
                                    children aged 0–17 years from 1997–2011.
with children of other race or
ethnicities. Non-Hispanic black     Figure 1. Percentage of children aged 0–17 years with a reported allergic condition in the past
children were more likely to        12 months: United States, 1997–2011

have skin allergies and less                      20
likely to have respiratory                                      Respiratory allergy
allergies compared with non-
Hispanic white children.                          15

• Food and respiratory
                                        Percent




allergy prevalence increased                      10
                                                                Skin allergy1
with income level. Children
with family income equal to
                                                   5            Food allergy1
or greater than 200% of the
poverty level had the highest
prevalence rates.                                  0
                                                         1997–1999         2000–2002              2003–2005             2006–2008   2009–2011
                                                                                                3-year period

                                    Significant increasing linear trend for food and skin allergy from 1997–1999 to 2009–2011.
                                    1

                                    SOURCE: CDC/NCHS, Health Data Interactive, National Health Interview Survey.




                            U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                                   Centers for Disease Control and Prevention
                                                  National Center for Health Statistics


                                                                   1                                                             Exhibit 134
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 66 of 482
                    NCHS Data Brief ■ No. 121 ■ May 2013

Among children aged 0–17 years, the prevalence of food allergies increased from 3.4% in 1997–
1999 to 5.1% in 2009–2011. The prevalence of skin allergies increased from 7.4% in 1997–1999
to 12.5% in 2009–2011. There was no significant trend in respiratory allergies from 1997–1999
to 2009–2011, yet respiratory allergy remained the most common type of allergy among children
throughout this period (17.0% in 2009–2011). Skin allergy prevalence was also higher than food
allergy prevalence for each period from 1997–2011 (Figure 1).

Younger children were more likely to have skin allergies, while older
children were more likely to have respiratory allergies.
Food allergy prevalence was similar among all age groups. Skin allergy prevalence decreased
with the increase of age (14.2% among 0–4 years, 13.1% among 5–9 years, and 10.9% among
10–17 years); while respiratory allergy prevalence increased with the increase of age (10.8%
among 0–4 years, 17.4% among 5–9 years, and 20.8% among 10–17 years) (Figure 2).
Figure 2. Percentage of children aged 0–17 years with a reported allergic condition in the past 12 months, by age group:
United States, average annual 2009–2011

              25                                                                       0–4 years   5–9 years        10–17 years



              20



              15
    Percent




              10



               5



               0
                           Food allergy                                 Skin allergy1                Respiratory allergy1
                                                                        Allergy type

Significant trend by age group.
1

SOURCE: CDC/NCHS, Health Data Interactive, National Health Interview Survey.




                                                                      ■ 2 ■
                                                                         2                                              Exhibit 134
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 67 of 482
                    NCHS Data Brief ■ No. 121 ■ May 2013

Hispanic children had lower rates of all three types of allergies compared
with children of other race or ethnicities. Non-Hispanic black children
were more likely to have skin allergies and less likely to have respiratory
allergies compared with non-Hispanic white children.
Hispanic children had a lower prevalence of food allergy (3.6%), skin allergy (10.1%), and
respiratory allergy (13.0%) compared with non-Hispanic white and non-Hispanic black children.
Non-Hispanic black children had a higher percentage of reported skin allergy (17.4%) compared
with non-Hispanic white children (12.0%) and a lower percentage of respiratory allergy (15.6%)
compared with non-Hispanic white children (19.1%) (Figure 3).
Figure 3. Percentage of children aged 0–17 years with a reported allergic condition in the past 12 months, by race and
ethnicity: United States, average annual 2009–2011

              25                                                  Non-Hispanic white    Non-Hispanic black        Hispanic



              20



              15
    Percent




              10



              5



               0
                           Food allergy1                                Skin allergy2           Respiratory allergy2
                                                                        Allergy type

Hispanic significantly different than all other race groups.
1

The differences between all race groups are statistically significant.
2

SOURCE: CDC/NCHS, Health Data Interactive, National Health Interview Survey.




                                                                      ■ 3 ■
                                                                         3                                         Exhibit 134
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 68 of 482
                    NCHS Data Brief ■ No. 121 ■ May 2013

The prevalence of food and respiratory allergy, but not skin allergy,
increased with higher income levels.
The prevalence of both food allergy and respiratory allergy increased with the increase of income
level. Among children with family income less than 100% of the poverty level, 4.4% had a
food allergy and 14.9% had a respiratory allergy. Food allergy prevalence among children with
family income between 100% and 200% of the poverty level was 5.0%, and respiratory allergy
prevalence was 15.8%. Among children with family income above 200% of the poverty level,
food allergy prevalence was 5.4%, and respiratory allergy prevalence was 18.3%. There was no
significant difference in the prevalence of skin allergy by poverty status (Figure 4).

Figure 4. Percentage of children aged 0–17 years with a reported allergic condition in the past 12 months, by poverty
status: United States, average annual 2009–2011

              25                              Less than 100%                    100%–less than 200%           Greater than 200%
                                              of the poverty level              of the poverty level          of the poverty level


              20



              15
    Percent




              10



               5



               0
                           Food allergy1                                 Skin allergy                  Respiratory allergy1
                                                                         Allergy type

Significant trend by poverty status.
1

SOURCE: CDC/NCHS, Health Data Interactive, National Health Interview Survey.




                                                                      ■ 4 ■
                                                                         4                                                Exhibit 134
 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 69 of 482
                 NCHS Data Brief ■ No. 121 ■ May 2013

Summary
Among children under age 18 years in the United States, the prevalence of food and skin allergies
increased from 1997–1999 to 2009–2011. The prevalence of respiratory allergy, which is the
most prevalent type of allergy among children, did not change during this period. There was
no significant difference in food allergy prevalence between age groups. However, skin allergy
decreased with the increase of age, and respiratory allergy increased with the increase of age.
The prevalence of allergies varies by race and ethnicity, with Hispanic children having the lowest
prevalence of food, skin, and respiratory allergies compared with non-Hispanic white and non-
Hispanic black children. Non-Hispanic black children were more likely to have skin allergies
and less likely to have respiratory allergies compared with non-Hispanic white children. The
prevalence of allergies differed by poverty status. Food allergy and respiratory allergy increased
with the increase of income level, but there was no difference in the prevalence of skin allergy by
poverty status.




Respiratory allergy prevalence: Estimated based on affirmative responses to either of the two
National Health Interview Survey (NHIS) question(s): “During the past 12 months, has your
child had hay fever?” and “During the past 12 months, has your child had any kind of respiratory
allergy?”

Food allergy prevalence: Estimated based on an affirmative response to the NHIS question:
“During the past 12 months, has your child had any kind of food or digestive allergy?”

Skin allergy prevalence: Estimated based on an affirmative response to the NHIS question:
“During the past 12 months, has your child had eczema or any kind of skin allergy?”

Poverty status: Based on family income, family size, and the number of children in the family;
and for families with two or fewer adults, on the age of the adults in the family. The poverty
level is based on a set of income thresholds that vary by family size and composition. Families
or individuals with income below their appropriate thresholds are classified as below the poverty
level. These thresholds are updated annually by the U.S. Census Bureau to reflect changes in the
Consumer Price Index for all urban consumers (12). Estimates by poverty status from NHIS are
based on both reported and imputed family income (13).




                                              ■ 5 ■
                                                5                                        Exhibit 134
 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 70 of 482
                 NCHS Data Brief ■ No. 121 ■ May 2013

Data source and methods
Prevalence estimates for allergic conditions were obtained from the Health Data Interactive
(HDI) table, “Allergic conditions, ages 0–17: U.S., 1997–2011,” available from the Health Data
Interactive website: http://www.cdc.gov/nchs/hdi.htm. NHIS data were used to estimate the
prevalence of allergic conditions for this HDI table.

NHIS data are collected continuously throughout the year for the Centers for Disease Control and
Prevention’s National Center for Health Statistics by interviewers from the U.S. Census Bureau.
NHIS collects information about the health and the health care of the civilian noninstitutionalized
U.S. population. Interviews are conducted in respondents’ homes, but follow-ups to complete the
interviews may be conducted over the telephone. The Sample Child component collects detailed
data on health conditions for a randomly selected child in households with at least one child. All
of the data in the Sample Child component are obtained from a proxy respondent and not from
medical records. A responsible adult, usually a parent, responds to the survey questions as proxy
for the sample child. For further information about NHIS and the questionnaire, visit the NHIS
website at http://www.cdc.gov/nchs/nhis.htm.

NHIS is designed to yield a sample that is representative of the civilian noninstitutionalized
population of the United States, and the survey uses weighting to produce national estimates.
Data weighting procedures are described in more detail elsewhere (14). Point estimates and
estimates of corresponding variances for the HDI estimates were calculated using SUDAAN
software (15) to account for the complex sample design of NHIS. The Taylor series linearization
method was chosen for variance estimation.

Differences between percentages were evaluated using two-sided significance tests at the 0.05
level. Terms such as “higher” and “lower” indicate statistically significant differences. Terms
such as “no difference” indicate that the statistics being compared were not significantly different.
Lack of comment regarding the difference between any two statistics does not necessarily suggest
that the difference was tested and found to be not significant. All estimates shown in this report
have a relative standard error less than or equal to 30%. The significance of trends was tested
using weighted least squares regression models of the log of each outcome and Joinpoint software
(16) to determine whether an apparent change over time was statistically significant, taking into
account the standard error for each data point. Because there were limited data points over the
period, linear regression (zero joinpoints) was specified for all models.


About the authors
Kristen D. Jackson, LaJeana D. Howie, and Lara J. Akinbami are with the Centers for Disease
Control and Prevention’s National Center for Health Statistics, Office of Analysis and Epidemiology.




                                               ■ 6 ■
                                                 6                                         Exhibit 134
 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 71 of 482
                 NCHS Data Brief ■ No. 121 ■ May 2013

References
1. Friedman AH, Morris TL. Allergies and anxiety in children and adolescents: A review of the
literature. J Clin Psychol Med Settings 13(3):318–31. 2006.
2. Gupta RS, Springston EE, Smith B, Kim JS, Pongracic JA, Wang X, Holl J. Food allergy
knowledge, attitudes, and beliefs of parents with food-allergic children in the United States.
Pediatr Allergy Immunol 21(6):927–34. 2010.
3. Vassallo MF, Banerji A, Rudders SA, Clark S, Mullins RJ, Camargo CA Jr. Season of birth
and food allergy in children. Ann Allergy Asthma Immunol 104(4):307–13. 2010.
4. Akinbami LJ, Moorman JE, Garbe PL, Sondik EJ. Status of childhood asthma in the
United States, 1980–2007. Pediatrics 123 Suppl 3:S131–45. 2009.
5. Mailhol C, Lauwers-Cances V, Rancé F, Paul C, Giordano-Labadie F. Prevalence and risk
factors for allergic contact dermatitis to topical treatment in atopic dermatitis: A study in 641
children. Allergy 64(5):801–6. 2009.
6. Stone KD. Atopic diseases of childhood. Curr Opin Pediatr 14(5):634–46. 2002.

7. Muraro A, Roberts G, Clark A, Eigenmann PA, Halken S, Lack G. The management of
anaphylaxis in childhood: Position paper of the European Academy of Allergology and Clinical
Immunology. Allergy 62(8):857–71. 2007.
8. Baiardini I, Braido F, Brandi S, Canonica GW. Allergic diseases and their impact on quality
of life. Ann Allergy Asthma Immunol 97(4):419–28. 2006.
9. Marklund B, Ahlstedt S, Nordstrom G. Health-related quality of life among adolescents with
allergy-like conditions—with emphasis on food hypersensitivity. Health Qual Life Outcomes
2:65. 2004.
10. De Silva IL, Mehr SS, Tey D, Tang ML. Paediatric anaphylaxis: A 5 year retrospective
review. Allergy 63(8):1071–6. 2008.
11. Lee JK, Vadas P. Anaphylaxis: Mechanisms and management. Clin Exp Allergy 41(7):923–
38. 2011.
12. U.S. Census Bureau. Poverty. 2012. Available from: http://www.census.gov/hhes/www/
poverty/index.html.
13. Schenker N, Raghunathan TE, Chiu PL, et al. Multiple imputation of family income and
personal earnings in the National Health Interview Survey: Methods and examples. Hyattsville,
MD: National Center for Health Statistics. 2010.
14. Botman SL, Moore TF, Moriarity CL, Parsons VL. Design and estimation for the National
Health Interview Survey, 1995–2004. National Center for Health Statistics. Vital Health Stat
2(130). 2000.
15. SUDAAN, release 9.1 [computer software]. Research Triangle Park, NC: RTI International.
2004.
16. Joinpoint Regression Program, version 3.4 [computer software]. Bethesda, MD: National
Institutes of Health, National Cancer Institute. 2010.




                                               ■ 7 ■
                                                 7                                         Exhibit 134
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 72 of 482
U.S. DEPARTMENT OF
                                                                                                 FIRST CLASS MAIL
HEALTH & HUMAN SERVICES                                                                        POSTAGE & FEES PAID
                                                                                                    CDC/NCHS
Centers for Disease Control and Prevention                                                       PERMIT NO. G-284
National Center for Health Statistics
3311 Toledo Road
Hyattsville, MD 20782

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE, $300




                                       NCHS Data Brief ■ No. 121 ■ May 2013

                                                                        Suggested citation
                                                                        Jackson KD, Howie LD, Akinbami LJ.
                                                                        Trends in allergic conditions among
                                                                        children: United States, 1997–2011.
                                                                        NCHS data brief, no 121. Hyattsville, MD:
                                                                        National Center for Health Statistics. 2013.

                                                                        Copyright information
                                                                        All material appearing in this report is in
                                                                        the public domain and may be reproduced
                                                                        or copied without permission; citation as to
                                                                        source, however, is appreciated.

                                                                        National Center for Health
                                                                        Statistics
                                                                        Charles J. Rothwell, M.S., Acting Director
                                                                        Jennifer H. Madans, Ph.D., Associate
                                                                          Director for Science
                                                                        Office of Analysis and Epidemiology
                                                                        Irma E. Arispe, Ph.D., Director




                                                                        For e-mail updates on NCHS publication
                                                                        releases, subscribe online at:
                                                                        http://www.cdc.gov/nchs/govdelivery.htm.

                                                                        For questions or general information
                                                                        about NCHS:
                                                                        Tel: 1–800–232–4636
                                                                        E-mail: cdcinfo@cdc.gov
                                                                        Internet: http://www.cdc.gov/nchs

                                                                        ISSN 1941–4927 (Print ed.)
                                                                        ISSN 1941–4935 (Online ed.)
                                                                        CS239456
                                                                        DHHS Publication No. (PHS) 2013–1209

                                                        8                                      Exhibit 134
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 73 of 482




  EXHIBIT 135
             Case Rep
Curr Allergy Asthma 2:20-cv-02470-WBS-JDP
                       (2012) 12:641–649                       Document 7 Filed 12/29/20 Page 74 of 482
DOI 10.1007/s11882-012-0284-1

 PEDIATRIC ALLERGY AND IMMUNOLOGY (JM PORTNOY AND CE CIACCIO, SECTION EDITORS)



Anaphylaxis in Children: Current Understanding and Key
Issues in Diagnosis and Treatment
Chitra Dinakar




Published online: 20 July 2012
# The Author(s) 2012. This article is published with open access at Springerlink.com


Abstract Anaphylaxis is a severe allergic reaction that is              crucial [2••, 3••]. Previously, the lack of a universal defini-
rapid in onset and may cause death. Since it is unpredictable           tion for anaphylaxis resulted in misdiagnosis, underreport-
and potentially fatal, prompt recognition and treatment are             ing, and miscoding, impeding epidemiological research on
vital to maximize a positive outcome. The occurrence of                 this condition. To address this issue, a definition was stan-
anaphylaxis is increasing across all ages in the United                 dardized in 2005 by the Joint Task Force on Practice Param-
States, with increased risk of worse outcome in teenagers/              eters, representing the American Academy of Allergy, Asthma
young adults and in those with comorbid conditions such as              and Immunology (AAAAI), the American College of Allergy,
asthma. Gaps in the assessment of patient-specific risk fac-            Asthma and Immunology (ACAAI), and the Joint Council of
tors, identification and prevention of triggers, recognition of         Allergy, Asthma and Immunology (JCAAI) [4]. The Joint
signs/symptoms, and pharmacologic treatment of anaphy-                  Task Force defined anaphylaxis as “a condition caused by an
laxis have been identified at the physician and caregiver/              [immunoglobulin E] IgE-mediated reaction” that is “often
patient level. A PubMed literature search (January 2000–                life-threatening and almost always unanticipated.” Anaphy-
December 2011) was conducted to identify publications on                lactoid reactions were defined as non-IgE-mediated reactions
childhood anaphylaxis using the following terms: food                   with the same clinical picture as anaphylaxis. When both IgE-
allergy, food allergens, food hypersensitivity, epinephrine,            mediated and non-IgE-mediated mechanisms were a possible
epinephrine auto-injectors, anaphylactic triggers, and ana-             cause, the term anaphylactic was used to describe the reaction.
phylaxis. This review will critically appraise these key                    Due to the wide variability in defining anaphylaxis, inci-
issues and highlight strategies that might result in improved           dence and prevalence data should be interpreted with cau-
management of anaphylaxis in children.                                  tion [5]. In a population-based study in Rochester,
                                                                        Minnesota from 1990–2000, the annual age- and sex-
Keywords Epinephrine . Food allergy . Food                              adjusted incidence of anaphylaxis was estimated to be 49.8
hypersensitivity . Pediatric . Children . Anaphylaxis .                 per 100,000 person-years [6]. In this study, age-specific
Diagnosis . Treatment                                                   rates were highest for ages 0–9 years (75.1 per 100,000
                                                                        person-years) and 10–19 years (65.2 per 100,000 person-
                                                                        years). In contrast, a previous study in Seattle, Washington
                                                                        from 1991–1997 estimated the rate of anaphylaxis in chil-
Introduction                                                            dren and adolescents to be 10.5 per 100,000 person-years
                                                                        [7]. The reason for this difference is likely due to differences
Anaphylaxis is a potentially fatal condition that can occur             in the definitions of anaphylaxis used. In addition, although
without warning [1]. Prompt diagnosis and treatment are                 both studies also reviewed samples of records with less
                                                                        specific “allergy” codes, only the Rochester study included
C. Dinakar (*)                                                          these cases in the estimated incidence.
Section of Allergy, Asthma and Immunology, Children’s Mercy                 Although overdiagnosis of anaphylaxis can occur (due to
Hospital and Clinics, University of Missouri-Kansas City,
                                                                        overlap of symptoms with panic attack, hyperventilation,
2401 Gillham Road,
Kansas City, MO 64108, USA                                              vasovagal episode, etc.), underdiagnosis is more common
e-mail: cdinakar@cmh.edu                                                as an episode may not be recognized due to the absence of




                                                                       1                                              Exhibit 135
642        Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20
                                                         Curr Allergy Page   75 (2012)
                                                                      Asthma Rep of 48212:641–649


cutaneous findings or misinterpretation of nonspecific signs     of age, all food-induced anaphylaxis fatalities were in
(eg, confusion, nausea, dyspnea). Underreporting and mis-        patients between 8 and 35 years of age. Similarly, although
coding can also lead to an underestimation of preva-             insect sting-induced admissions peaked between 5 and
lence [5, 8]. Of the approximately 12.4 million allergy-         9 years of age, most insect sting-induced anaphylaxis deaths
related emergency department visits from 1993–2004,              occurred between 35 and 84 years of age. Based on extrap-
only 1 % received the diagnosis of anaphylaxis [9].              olation of data from a United States-based population study,
Several studies have shown that anaphylaxis is often             it is estimated that there are about 150 deaths annually due
miscoded or misclassified, with 21 %–57 % of food                to food-induced allergic reactions [18]. In this study, fatal-
allergy or anaphylaxis cases coded with less specific            ities occurred in patients aged 2 to 33 years, with 9 % in
allergy or anaphylaxis codes (eg, unspecified allergy)           children less than 7 years of age and 53 % in teenagers.
[6–8]. As the percentage of cases identified from review             In addition to these IgE-mediated triggers of anaphylaxis,
of nonspecific diagnoses was similar in the Rochester            other causes of anaphylaxis that should be considered in-
study (25 %), and the Seattle study (21 %), the fre-             clude: galactose alpha-1,3-galactose, a carbohydrate
quency of miscoding appears to be similar in both                contained in red meat that was recently described to cause
adults and children.                                             anaphylaxis [19]; non-IgE-triggered mechanisms, such as
                                                                 through the complement and coagulation pathways initiated
                                                                 by oversulfated chondroitin components in heparin [20];
Anaphylaxis Triggers                                             reactions in patients with mastocytosis and mast cell disor-
                                                                 ders; and idiopathic anaphylaxis [21••].
Across all age groups, the most common triggers for ana-
phylaxis are ingested foods (33 %), insect stings (19 %), and
medications (14 %) [6]. Less common triggers include cats,       Diagnosis and Management
latex, cleaning agents, environmental allergens, and exer-
cise. For about a quarter of cases, the trigger is unknown. In   Recommendations for the management of anaphylaxis are
children, food-induced anaphylaxis is the most common            predominantly based on expert opinion and consensus. The
trigger and accounts for 37 %–85 % of cases, whereas insect      AAAAI/ACAAI/JCAAI practice parameter and the World
bites/stings account for 5 %–13 % and medications account        Allergy Organization guidelines provide an evidence-based
for 5 %–12 % [10–12]. Despite differences between studies,       approach to diagnosis and management of anaphylaxis [3••,
food allergy is clearly the most common cause of anaphy-         21••]. In addition, guidelines published by the National
laxis in children.                                               Institute of Allergy and Infectious Diseases (NIAID) for
    In children, the most common food allergens are milk         the diagnosis and management of food allergy [2••] provide
products (19 %–29 %), peanuts (9 %–36 %), tree nuts              a paradigm for the acute management of food-induced ana-
(9 %–19 %), eggs (5 %–22 %), shellfish (4 %–17 %),               phylaxis, which is similar to treatment of anaphylaxis as a
and fruits and vegetables (9 %) [10, 13, 14••, 15•];             result of other causes. A version of this guideline that
regional differences most likely account for the differences     focuses on the pediatric population is also available [22].
between studies. In the United States, shellfish is the most        Guidelines for both adults and children stress rapid diag-
common food allergen in persons aged ≥5 years, whereas           nosis as being key to optimal management [2••, 3••, 21••,
eggs, fruits, peanuts, and tree nuts are more common in those    22]. Anaphylaxis affects multiple organs, including the skin,
aged <5 years [8]. The most common medication allergens are      respiratory tract, gastrointestinal tract, cardiovascular sys-
antibiotics (67 %) [10, 12].                                     tem, and central nervous system [23]. Signs and symptoms
    Data suggest that the prevalence of food allergy is          of anaphylaxis for adults and children are summarized in
increasing. An analysis of multiple United States national       Table 1 [3••, 11]. Although cutaneous symptoms predomi-
surveys showed that food allergy in school-aged children         nate in adults, the primary presenting symptoms in children
increased from 3.3 % in 1997 to 3.9 % in 2007 [16]. In a         are respiratory in nature (e.g., wheezing, shortness of breath)
recent United States survey of 38,480 children, the prevalence   [11]. In addition, cardiovascular symptoms tend to be less
of food allergy was 8 %, with 38.7 % of those having a history   common in children (17 %) than in adults (30 %–35 %) [3••,
of severe reactions [14••].                                      11]. This could be due to increasing age and comorbid
    Information regarding the prevalence of fatal allergic       disease in adults; however, it could also be due to differ-
reactions is limited. In an Australian study, the causes of      ences in the prevalence of triggers between adults and
anaphylaxis fatalities were drugs or probably drugs (58 %),      children. Food related causes, which tend to cause respira-
insect bites/stings (18 %), undetermined (13 %), food (6 %),     tory tract involvement, are more common in children where-
and other (5 %) [17]. Although most admissions for food-         as medication and venom causes, which tend to cause
induced anaphylaxis occurred in children less than 5 years       cardiovascular reactions, are more common in adults [10].




                                                                 2                                             Exhibit 135
             Case Rep
Curr Allergy Asthma 2:20-cv-02470-WBS-JDP
                       (2012) 12:641–649                    Document 7 Filed 12/29/20 Page 76 of 482                                 643

Table 1 Signs and symptoms of
anaphylaxis                      Symptoms         All ages [3••]                         Children [11]

                                                  Clinical features       Frequency      Clinical features                  Frequency

                                 Respiratory      Dyspnea, wheeze         45 %–50 %      Difficulty/noisy breathing         83 %
                                                  Upper airway            50 %–60 %      Wheeze                             59 %
                                                   angioedema
                                                  Rhinitis                15 %–20 %      Cough                              33 %
                                                                                         Swelling tongue                    13   %
                                                                                         Swelling/tightness in throat       11   %
                                                                                         Difficulty talking/hoarse voice    13   %
                                 Cutaneous        Urticaria,              85 %–90 %      Urticaria                          72   %
                                                    angioedema
                                                  Flushing                45 %–55 %      Angioedema                         55 %
                                                  Pruritus without rash   2 %–5 %        Pruritus                           11 %
                                 Gastrointestinal Nausea, vomiting,       25 %–30 %      Vomiting, diarrhea,                29 %
                                                    diarrhea, cramping                    abdominal cramps
                                                    pain
                                 Cardiovascular Dizziness, syncope,       30 %–35 %      Hypotension, pale and floppy,      17 %
                                                    hypotension                           impaired/loss of consciousness,
                                                                                          collapse




    Typically, exposure to the triggering allergen is followed        the school setting (46 % were of elementary age), school
by the rapid development of symptoms over minutes to                  personnel were unaware that the individual had a life-
several hours. In both adults and children, the time course           threatening allergy in 24 % of cases [27].
of the reaction may be uniphasic (occurring immediately                  Physicians may also be unable to correctly diagnose
after exposure and resolving with or without treatment in             food-induced anaphylaxis because of inadequate knowledge
minutes to hours), biphasic (recurring after the apparent             of food allergies. In a case-based survey of 419 pediatricians
resolution of initial symptoms, usually about 8 h after the           without specialized allergy training, only 56 % of respond-
first reaction), or protracted (persisting for hours or days          ents could appropriately recognize and treat food-induced
following the initial reaction) [2••, 22]. Early recognition of       anaphylaxis [28]. An analysis of referrals to a pediatric
signs and symptoms, timing of the reaction, and existence of          allergy clinic found that only 34.5 % of food allergy cases
comorbid conditions and concomitant factors can aid in                were accurately diagnosed [26]. These observations under-
diagnosis [2••].                                                      score a need to educate physicians and families on recogni-
    The development of diagnostic criteria represents an              tion of anaphylaxis and improve competence in recognizing
important advancement in anaphylaxis management, and                  this potentially fatal condition.
it is estimated that these criteria enable health care
providers to identify about 95 % of cases [1]. Never-
theless, accurate diagnosis in children presents chal-                Treatment
lenges. This is partially due to the inability of children
to accurately describe their symptoms [24], and the lack              First-Line Treatment
of cutaneous symptoms in about 18 % of cases [10].
    Parents and caregivers of children with food allergies are        Evidence-based guidelines recommend the prompt adminis-
often unable to recognize and manage anaphylaxis. In stud-            tration of epinephrine as first-line treatment for an anaphy-
ies evaluating parents, only 48 % of parents could identify           lactic episode [2••, 3••, 21••]. Timely administration of
more than one symptom that would require use of epineph-              epinephrine can be life-saving and help delay the progres-
rine [25], and only 43.5 % reported receiving education               sion of a life-threatening reaction so that medical attention
regarding their child’s food allergy and management of                can be provided [29]. Table 2 outlines the basic steps for
his/her reactions [26]. Venues where children are supervised          management of anaphylaxis [21••].
or receive care, such as schools and child care centers, also            In children, the recommended dose of epinephrine is
need to be prepared to recognize and manage anaphylaxis.              0.01 mg/kg of a 1:1000 (1 mg/mL) solution via intramus-
In a study of anaphylactic events in 48 Massachusetts public          cular injection into the mid-anterolateral thigh [3••]. Auto-
school districts, of 114 subjects who received epinephrine in         injector dosing for epinephrine is 0.15 mg for children who




                                                                      3                                               Exhibit 135
644           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20
                                                            Curr Allergy Page   77 (2012)
                                                                         Asthma Rep of 48212:641–649

Table 2 Basic management of anaphylaxis

1. Have a written emergency protocol for the recognition and treatment of anaphylaxis and rehearse it regularly.
2. Remove exposure to the trigger if possible (eg, discontinue an intravenous diagnostic or therapeutic agent that seems to be triggering symptoms).
3. Assess the patient’s circulation, airway, breathing, mental status, skin, and body weight (mass).
Promptly and simultaneously, perform steps 4–6
4. Call for help: resuscitation team (hospital) or emergency medical services (community) if available.
5. Inject epinephrine (adrenaline) intramuscularly in the mid-anterolateral aspect of the thigh (0.01 mg/kg of a 1:1000 (1 mg/mL) solution),
  maximum of 0.3 mg for children (0.5 mg for adults); record the time of the dose and repeat it in 5–15 min, if needed. Most patients respond to 1
  or 2 doses.
6. Place the patient in a position of comfort and elevate the lower extremities. (Note: in adults, fatality can occur within seconds if the patient stands
  or sits suddenly. It is not known if this also applies to children.)
7. When indicated, give high-flow supplemental oxygen (6–8 L/min) by face mask or oropharyngeal airway.
8. Establish intravenous access using needles or catheters with wide-bore cannulae (14–16 gauge). When indicated, give 1–2 L of 0.9 % (isotonic)
  saline rapidly (e.g., 10 mL/kg in the first 5–10 min to a child).
9. When indicated at any time, perform cardiopulmonary resuscitation with continuous chest compressions.a
In addition,
10. At frequent, regular intervals monitor patient’s blood pressure, cardiac rate and function, respiratory status, and oxygenation (monitor
  continuously, if possible).
a
 Resuscitation guidelines recommend initiating cardiopulmonary resuscitation with chest compressions only (hands-only), before giving rescue
breaths. In children, the rate should be at least 100 compressions/min at a depth of 5 cm (4 cm in infants)
(Adapted from Simons et al. [21••])



weigh 10–25 kg and 0.3 mg for those who weigh >25 kg                           overdose of epinephrine by any route of administration,
[22]. Repeated dosing of epinephrine is recommended for                        although typically they are reported after intravenous dosing
suboptimal response or symptom progression [2••, 3••].                         (e.g., rapid infusion, bolus administration, dosing error due
Intravenous infusion of epinephrine or intravenous bolus                       to administration of concentrated solution appropriate for
should be considered if shock has developed or cardiac                         intramuscular injection). Misunderstanding about the cor-
arrest is imminent [22].                                                       rect dose and route of epinephrine administration in hospital
   According to a consensus statement from the AAAAI                           and emergency department settings can lead to serious car-
regarding the management of anaphylaxis in patients with                       diovascular complications from overdose [32•]. In infants
a previous anaphylactic reaction in the child care setting,                    especially, it is important to use caution when calculating
epinephrine should be given at the start of any reaction                       and drawing up an epinephrine dose, to stay vigilant for
occurring subsequent to contact with a known or suspected                      changes in vital signs, and to ensure use of age-appropriate
allergen [30]. Calling for medical help and concurrent elim-                   blood pressure norms [21••].
ination of additional allergen exposure is also recommended
[2••]. Although it is generally recommended to place the                       Epinephrine Auto-Injectors
patient in a recumbent position with lower extremities ele-
vated, individuals who are experiencing respiratory distress,                  Epinephrine auto-injectors (EAIs) are the cornerstone of
which is common in children, and/or vomiting should instead                    treatment in the first-aid management of anaphylaxis in the
be placed in a comfortable position with lower extremities                     community setting. For allergic reactions occurring in the
elevated [21••]. If possible, supplemental oxygen and fluid                    community setting, it is recommended to administer the
resuscitation should be provided [31].                                         patient’s EAI without delay [31]. A second dose can be
   Epinephrine has alpha- and beta-adrenergic properties                       administered after 5–10 min based on patient status.
through which it increases blood pressure, prevents and                            EAIs are often prescribed because of their ease of use and
relieves hypotension and shock, decreases upper airway                         ability to rapidly produce peak epinephrine concentrations
obstruction (e.g., in the larynx), decreases urticaria and                     following intramuscular injection [33, 34]. Children at risk
angioedema, and decreases wheezing [21••]. Patients may                        for anaphylaxis may need to carry 2 doses of epinephrine for
experience self-limiting effects after epinephrine administra-                 several reasons: the first dose may not be administered
tion, such as pallor, tremor, anxiety, palpitations, dizziness,                effectively; symptoms may persist despite a successful first
and headache [21••]. In both adults and children, significant                  injection; or the patient may experience biphasic anaphylax-
adverse effects, such as ventricular arrhythmias, hyperten-                    is. In a study of children with multiple food allergies, 19 %
sive crisis and pulmonary edema, can occur after an                            of food-induced anaphylactic reactions required ≥2 doses of




                                                                              4                                                       Exhibit 135
             Case Rep
Curr Allergy Asthma 2:20-cv-02470-WBS-JDP
                       (2012) 12:641–649                    Document 7 Filed 12/29/20 Page 78 of 482                              645


epinephrine and 6 % of reactions required ≥3 doses [35].            to achieve intramuscular injection in children who are over-
Existing EAIs, EpiPen (Dey Pharma, L.P., Basking Ridge,             weight or obese [40•]. Therefore, with currently available
NJ), TwinJect (Shionogi Inc, Florham Park, NJ), Adrena-             EAIs, it is important to recognize that children who are
click (Shionogi Inc.), Anapen (Lincoln Medical Ltd, Salis-          overweight or obese may be inadvertently receiving a subcu-
bury, Wiltshire, UK), and Jext (ALK Abelló Ltd, Reading,            taneous injection, which will result in delayed epinephrine
Berkshire, UK) are available in 2 pre-set doses of epineph-         absorption and a lower plasma concentration of epinephrine
rine (0.15 and 0.3 mg). It is important to note that at the time    [33]. To address this problem, additional research on needle
this review was written, Twinject was no longer manufac-            length is necessary. The United States Food and Drug Admin-
tured in the United States and Adrenaclick was not marketed         istration has issued guidance to the medical device industry
anymore.                                                            regarding the incorporation of human-factor engineering prin-
   While EAIs have significantly improved emergency care            ciples into improving the design and safety of medical
of anaphylactic reactions, there are several limitations with       devices [41]. Much of this guidance involves identifying and
the devices currently available. One of the primary limita-         preventing user-related hazards. As this guidance becomes
tions is their symmetrical, pen-like appearance, which can          operational, it is hoped that further research will be undertaken
result in accidental needle sticks [35]. From 1994–2007,            to address the discussed unmet needs.
prior to the redesign of the EpiPen, a total of 15,190 cases            In order for EAIs to be effective, they must be used
of unintentional injections from EAIs were reported with the        correctly and in a timely manner. However, there is a lack
number of reports increasing significantly (P<0.001) annu-          of patient/caregiver education and ongoing skill-retention
ally across all age groups [24]. In addition to adverse effects     regarding symptom recognition and proper epinephrine admin-
such as local ischemia of the digit [36•], accidental finger        istration in several settings [25, 42]. In a survey that assessed
injections may also result in partial or complete loss of the       patient/parent knowledge and usage of EAIs, 86 % of families
epinephrine dose for the person having an anaphylactic              indicated they kept the epinephrine device with them at all
episode, known as the “lost dose hazard”. The symptoms              times, yet only 71 % of participants had their device with them
and signs of local ischemia reported include pain or numb-          at their office visit, and only 32 % of participants could
ness, pallor, cyanosis, hypothermia, absence of sensation or        correctly demonstrate how to use the EAI [29]. Furthermore,
hyperesthesia, and weak or absent pulse, as well as skin            10 % of participants possessed devices that were expired,
peeling, sensory loss, neuropraxia, and protracted ischemia         leaving just 55 % of families with unexpired epinephrine on
reperfusion pain. It is to be noted that none developed tissue      hand at the time of the survey [29]. School-aged children (aged
necrosis and that overall epinephrine is associated with a          ≥5 years) were less likely than younger children to have their
good safety profile and most adverse events related to unin-        EAI with them when eating lunch (25 % vs 42 %) or a snack
tentional injection of epinephrine resolve without additional       (28 % vs 37 %) [37•]. In a recent study of 14,677 patients who
complications within 2–24 h with or without treatment [36•].        filled an initial prescription for an EAI only 46 % ever refilled
Studies indicate that only 25 %–55 % of patients carry their        the prescription (63 % for children), and only 11 % refilled it at
EAI with them at all times, as recommended [29, 37•]. This          all the expected refill times [43]. It has been shown that
may be due, at least in part, to the bulky size and shape of        parental empowerment and training on the use of an EAI
currently available EAIs. It is important to note that the          significantly (P≤0.05) correlates with greater parental comfort
second-dose feature available in some types of EAIs (i.e.,          with administration [44], and EAI-training improves the odds
TwinJect; Shionogi Inc) requires handling an exposed, used          of having an EAI readily available [37•]. In a quality-
needle [38••]. In the school setting, such injectors should be      improvement project at the Children’s Mercy Hospital (Kansas
disposed of after the first dose has been used to reduce the risk   City, MO) in which data from 277 patients at-risk for anaphy-
of needle-stick injury. Therefore, a separate unit should be        laxis was collected, less than half (44 %) of the patients had
used if a second dose is required [38••]. The pre-set, fixed dose   their EAI devices with them. The most common reason cited
ranges (0.15 and 0.3 mg) of currently available auto-injectors      (47%−56%) for not having the EAI device during their visit
can be a limitation in the pediatric setting as the 0.15-mg dose    was not realizing they had to carry it at all times (other reasons
may be too strong for infants and toddlers weighing <15 kg,         included forgot, expired, lost, etc.). At the initial visit, only
and the 0.3-mg dose may be subtherapeutic for children              about 3 out of 5 caregivers were able to correctly perform all
weighing >30 kg, particularly those who are overweight or           the steps to use the device. Our study reveals that a systematic
obese [39]. However, data to indicate what dose is correct,         and periodic process of screening, education, and re-education
inadequate, or adequate in children are currently lacking and       on carriage, and knowledge of use of this device is needed.
further studies are needed.                                         This process is now routine and mandatory in our clinics for all
   Current EAIs have a needle length of 1.27 cm for the             patients at risk for anaphylaxis.
0.15 mg dose EAI and 1.58 cm for the 0.3 mg dose EAI,                   Preparedness for appropriately treating anaphylactic reac-
which may be too short to penetrate the subcutaneous tissue         tions is suboptimal in child care centers. In a survey of 42




                                                                    5                                               Exhibit 135
646         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20
                                                          Curr Allergy Page   79 (2012)
                                                                       Asthma Rep of 48212:641–649


child care centers tending children aged 6 months to 6 years        required to ensure patients and child care providers always
in the suburbs of Chicago, only 24 % of center directors            have an unexpired EAI with them, know how to correctly
initially stated that they would administer EpiPen for a            use their EAI, and know what to do in case of a severe
severe allergic reaction and only 55 % had trained staff for        allergic reaction. In addition, health care professionals need
this emergency [13]. An assessment of the long-term effec-          to become comfortable with EAI usage and provide appro-
tiveness of an allergy seminar identified a need for recurring      priate education for patients/caregivers.
anaphylaxis education among child care providers [42].
Although 77 % of child care center directors could demon-           Second-Line Treatment
strate EAI technique at 4 weeks post-training, knowledge
decreased to 48 % at 6 months, and 31 % at 1 year.                  Second-line treatment options in the outpatient setting in-
   Gaps in anaphylaxis management extend to clinicians as           clude β2-agonists, antihistamines, and glucocorticoids.
well, including incomplete understanding of how and when            These agents may be administered in a hospital-based set-
to use EAIs, and inadequate provision of, or arrangement for        ting, along with vasopressors, glucagon, and activated char-
patient education. An assessment of 29 attending pediatri-          coal [2••, 3••, 48]. Although commonly used, data
cians found that only 24 % provided families with written           supporting the role or effectiveness of second-line treatment
indications for use of the EAI, only 21 % could correctly           options in the management of anaphylaxis are limited [49,
demonstrate technique, and 14 % of pediatricians familiar           50]. Hence, these second-line treatments should be consid-
with EpiPen/EpiPen Jr incorrectly thought the device should         ered only as adjunct therapy to epinephrine.
be refrigerated [29]. In a separate survey of food-allergic
individuals or caregivers (n01887), only 58.7 % of respond-
ents reported receiving training from the prescriber on the         Preventive Measures
use of auto-injectors [45]. Further, 86.6 % of participants did
not recall receiving oral counseling during dispensation of         Preventive measures may reduce the risk of anaphylaxis in
EAI at the pharmacy [45]. These findings highlight the need         susceptible individuals. Anaphylaxis education should begin
for all health care professionals to become comfortable with        prior to discharge from the health care facility and include a
EAI usage and to educate patients and their families appro-         prescription for an EAI, education on technique, recommen-
priately. Health care professionals should also remind              dation of a medical identification bracelet or wallet card, and
patients that EAIs expire 1 year after dispensing [2••], and        referral to an allergy/immunology specialist for assessment of
need to be stored at room temperature [38••].                       triggers. Anaphylaxis triggers should be identified by taking a
   Physicians can help strengthen parental education by             detailed history, and be confirmed when possible by using
appropriate referral to an allergist for children with anaphy-      allergen skin tests or serum allergen specific IgE levels [21••].
laxis [3••]. Just 1 visit to an allergy clinic has been reported        Avoidance of suspected triggers or co-triggers is key to the
to improve parental knowledge of allergen avoidance, man-           management of anaphylaxis; however, this approach is often
agement of allergic reactions, and use of an EAI [26].              unsuccessful due to inadequate patient education and under-
Physicians should also develop emergency action plans               standing of allergen avoidance, and a lack of awareness of
(e.g., http://www.foodallergy.org/files/FAAP.pdf) for chil-         triggers, particularly during a first episode [51, 52]. Physicians
dren with food allergies [3••]. An e-mail survey of 1885            should provide families of allergic children with detailed
individuals who had survived anaphylaxis or had been respon-        information regarding relevant triggers and how to avoid
sible for someone who had survived anaphylaxis, reported            them. In addition, the Food Allergy and Anaphylaxis Network
that 62 %–64 % of participants did not have a plan of action        website contains information on food allergen avoidance,
readily available [46]. Food-allergy emergency action plans         among other issues, and may be a useful resource for families
are essential in the school setting also. A recent survey of        and physicians (http://www.foodallergy.org).
elementary and middle school nurses from 43 schools in                  In addition to avoidance, the guidelines recommend
South Carolina found food-allergy emergency action plans            patients should receive a prescription for an EAI and referral
in place in only 44 % of schools [47]. As an added consider-        to an allergy/immunology specialist [3••]. However, retro-
ation, Bansal et al. reported that most child care centers (98 %;   spective studies report low compliance with these guidelines
n041) do not have medications on hand to treat an allergic          in both adults and children, although concordance with
reaction unless provided by the caregiver [13]. Thus, in addi-      recommended care was somewhat better among patients
tion to establishing a standard anaphylaxis-management pro-         who were admitted to the hospital (59 % prescribed EAI;
tocol, state/federal policy must permit schools to have a           35 % referred to allergist) [53]. In children considered to
supply of epinephrine on hand for general use [27, 38••].           have food-induced anaphylaxis, 51 %–63 % received an
   In summary, in the community, prompt administration of           EAI prescription and 24 %–33 % were referred for follow-
epinephrine via an EAI is crucial. Ongoing education is             up [14••, 15•]. Among those admitted to hospital, 94 % were




                                                                    6                                               Exhibit 135
             Case Rep
Curr Allergy Asthma 2:20-cv-02470-WBS-JDP
                       (2012) 12:641–649                          Document 7 Filed 12/29/20 Page 80 of 482                                   647


prescribed an EAI and 69 % were referred to an allergist                  Disclosure No potential conflicts of interest relevant to this article
[15•]. These data indicate that many patients are not receiv-             were reported.
ing basic tools to prevent or manage subsequent anaphylaxis
events.                                                                   Open Access This article is distributed under the terms of the Crea-
    Several other preventive measures are available for allergen          tive Commons Attribution License which permits any use, distribution,
triggers, such as immunotherapy for insect bites/sting reac-              and reproduction in any medium, provided the original author(s) and
tions, avoidance of the drug or therapeutic substitution with a           the source are credited.
non–cross-reacting medication, and desensitization protocols
for drug allergy. Patients with frequent episodes of idiopathic
anaphylaxis may benefit from prophylactic treatment with a                References
systemic glucocorticoid and an H1-antihistamine [3••] or pro-
phylactic omalizumab injections [21••].                                   Papers of particular interest, published recently, have been
    Experimental approaches to prevent food-allergy reac-                 highlighted as:
tions include immunotherapy [54, 55], anti-IgE therapy                    • Of importance
[56], and possibly early introduction of solids and allergenic            •• Of major importance
food contrary to past infant-feeding guidelines [57]. Preclin-
ical data hint at the potential efficacy of Chinese herbal                 1. Sampson HA, Muñoz-Furlong A, Campbell RL, et al. Second
medicine [58] and probiotic supplementation [59] in food                      symposium on the definition and management of anaphylaxis:
                                                                              summary report–Second National Institute of Allergy and Infec-
allergy prevention. However, studies are needed to investi-                   tious Disease/Food Allergy and Anaphylaxis Network symposium.
gate the effectiveness and safety of the above approaches for                 J Allergy Clin Immunol. 2006;117:391–7.
preventing anaphylaxis in children with food allergy.                      2. •• NIAID-Sponsored Expert Panel, Boyce JA, Assa'ad A, et al.
                                                                              Guidelines for the diagnosis and management of food allergy in the
                                                                              United States: report of the NIAID-sponsored expert panel. J
                                                                              Allergy Clin Immunol. 2010;126(Suppl 1):S1–58. This is a must-
Conclusions                                                                   read for all practitioners taking care of individuals with food
                                                                              allergy. The guidelines succinctly review published literature and
Numerous gaps in the diagnosis and management of ana-                         present both evidence-based recommendations and expert opin-
                                                                              ions on controversial aspects of care.
phylaxis in children exist at both the physician and caregiv-              3. •• Lieberman P, Nicklas RA, Oppenheimer J, et al. The diagnosis
er/patient level. The key to successful management involves                   and management of anaphylaxis practicparameter: 2010 Update. J
recognition of populations at risk (e.g., children with food                  Allergy Clin Immunol. 2010;126:477–80. An outstanding and
allergies) and rapid diagnosis with early initiation of effec-                comprehensive evidence- based practice parameter on diagnosis
                                                                              and management of anaphylaxis.
tive evidence-based therapy. Ongoing education is required                 4. Lieberman P, Kemp S, Oppenheimer J, et al. The diagnosis and
to improve the ability of physicians and families to recog-                   management of anaphylaxis: an updated practice parameter. J
nize anaphylaxis in children. Epinephrine is the recommen-                    Allergy Clin Immunol. 2005;115:S483–523.
ded first-line treatment for anaphylaxis in both inpatient and             5. Clark S, Gaeta TJ, Kamarthi GS, Camargo CA. ICD-9-CM coding
                                                                              of emergency department visits for food and insect sting allergy.
outpatient settings, and should be administered promptly                      Ann Epidemiol. 2006;16:696–700.
upon recognition of signs and symptoms. Although                           6. Decker WW, Campbell RL, Manivannan V, et al. The etiology and
second-line treatments are available, they should be consid-                  incidence of anaphylaxis in Rochester, Minnesota: a report from
ered only as adjunct therapy to epinephrine. Ongoing edu-                     the Rochester Epidemiology Project. J Allergy Clin Immunol.
                                                                              2008;122:1161–5.
cation is required to ensure patients and child care providers             7. Bohlke K, Davis RL, DeStefano F, et al. Epidemiology of anaphy-
understand the importance of always having an unexpired                       laxis among children and adolescents enrolled in a health mainte-
EAI with them, knowing how to correctly use their EAI, and                    nance organization. J Allergy Clin Immunol. 2004;113:536–42.
knowing what to do in case of a severe allergic reaction.                  8. Ross MP, Ferguson M, Street D, Klontz K, Schroeder T, Luccioli
                                                                              S. Analysis of food-allergic and anaphylactic events in the Nation-
    Epinephrine auto-injectors allow for the prompt admin-                    al Electronic Injury Surveillance System. J Allergy Clin Immunol.
istration of epinephrine in the community setting and must                    2008;121:166–71.
be prescribed to all patients at risk. Advances in the design              9. Gaeta TJ, Clark S, Pelletier AJ, Camargo CA. National study of
of these devices to improve safety and convenience of                         US emergency department visits for acute allergic reactions, 1993
                                                                              to 2004. Ann Allergy Asthma Immunol. 2007;98:360–5.
carriage and use, may further aid in successful management                10. Braganza SC, Acworth JP, Mckinnon DR, Peake JE, Brown AF.
of children with anaphylaxis.                                                 Paediatric emergency department anaphylaxis: different patterns
                                                                              from adults. Arch Dis Child. 2006;91:159–63.
                                                                          11. de Silva IL, Mehr SS, Tey D, Tang ML. Paediatric anaphylaxis: a 5
Acknowledgments The author received editorial/writing support in              year retrospective review. Allergy. 2008;63:1071–6.
the preparation of this manuscript provided by Marinella Calle, PhD, of   12. Russell S, Monroe K, Losek JD. Anaphylaxis management in the
Excerpta Medica, funded by Sanofi US. The author did not receive              pediatric emergency department: opportunities for improvement.
honoraria related to the preparation of this manuscript.                      Pediatr Emerg Care. 2010;26:71–6.




                                                                          7                                                   Exhibit 135
648           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20
                                                            Curr Allergy Page   81 (2012)
                                                                         Asthma Rep of 48212:641–649


13. Bansal PJ, Marsh R, Patel B, Tobin MC. Recognition, evaluation,               threatening problem with a potential solution. Ann Emerg Med.
    and treatment of anaphylaxis in the child care setting. Ann Allergy           2010;55:341–4. Cases where incorrect doses of epinephrine given
    Asthma Immunol. 2005;94:55–9.                                                 in an emergency resulted in cardiac complications are presented,
14. •• Gupta RS, Springston EE, Warrier MR, et al. The prevalence,                emphasizing the need to have pre-prepared appropriately pack-
    severity, and distribution of childhood food allergy in the United            aged and labeled syringes.
    States. Pediatrics. 2011;128:e9–17. This randomized, cross-             33.   Simons FE, Roberts JR, Gu X, Simons KJ. Epinephrine absorption
    sectional survey of over 40,000 US households not only indicates              in children with a history of anaphylaxis. J Allergy Clin Immunol.
    that more children in the US have food allergies than previously              1998;101:33–7.
    reported, with one third of food-allergic children reporting severe     34.   Simons FE, Chan ES, Gu X, Simons KJ. Epinephrine for the out-
    food-induced reactions, but that racial disparities exist in food             of-hospital (first-aid) treatment of anaphylaxis in infants: is the
    allergy diagnoses.                                                            ampule/syringe/needle method practical? J Allergy Clin Immunol.
15. • Rudders SA, Banerji A, Corel B, Clark S, Camargo CA Jr. Multi-              2001;108:1040–4.
    center study of repeat epinephrine treatment for food-related anaphy-   35.   Järvinen KM, Sicherer SH, Sampson HA, Nowak-Wegrzyn A. Use
    laxis. Pediatrics. 2010;125:e711–8. Data from medical chart review            of multiple doses of epinephrine in food-induced anaphylaxis in
    shows data supporting the recommendation that children at risk for            children. J Allergy Clin Immunol. 2008;122:133–8.
    food-related anaphylaxis carry 2 doses of epinephrine.                  36.   • Simons FE, Lieberman PL, Read EJ Jr, Edwards ES. Hazards of
16. Branum AM, Lukacs SL. Food allergy among children in the                      unintentional injection of epinephrine from autoinjectors: a sys-
    United States. Pediatrics. 2009;124:1549–55.                                  tematic review. Ann Allergy Asthma Immunol. 2009;102:282–7. A
17. Liew WK, Williamson E, Tang ML. Anaphylaxis fatalities and                    systematic review describing safety concerns due to unintentional
    admissions in Australia. J Allergy Clin Immunol. 2009;123:434–42.             injection of epinephrine from an autoinjector.
18. Bock SA, Muñoz-Furlong A, Sampson HA. Fatalities due to                 37.   • DeMuth KA, Fitzpatrick AM. Epinephrine autoinjector availability
    anaphylactic reactions to foods. J Allergy Clin Immunol.                      among children with food allergy. Allergy Asthma Proc.
    2001;107:191–3.                                                               2011;32:295–300. This survey highlights that many children do not
19. Commins SP, Satinover SM, Hosen J, et al. Delayed anaphylaxis,                have their autoinjectors readily available despite parental report.
    angioedema, or urticaria after consumption of red meat in patients      38.   •• Sicherer SH, Mahr T. American Academy of Pediatrics Section
    with IgE antibodies specific for galactose-alpha-1,3-galactose. J             on Allergy and Immunology. Management of food allergy in the
    Allergy Clin Immunol. 2009;123:426–33.                                        school setting. Pediatrics. 2010;126:1232–9. An informative report
20. Kishimoto TK, Viswanathan K, Ganguly T, et al. Contaminated                   outlining the role of the pediatric health care provider in managing
    heparin associated with adverse clinical events and activation of             students with food allergies.
    the contact system. N Engl J Med. 2008;358:2457–67.                     39.   Simons FE, Gu X, Silver NA, Simons KJ. EpiPen Jr vs EpiPen in
21. •• Simons FE, Ardusso LR, Bilò MB, et al. World Allergy Orga-                 young children weighing 15 to 30 kg at risk for anaphylaxis. J
    nization anaphylaxis guidelines: summary. J Allergy Clin Immu-                Allergy Clin Immunol. 2002;109:171–5.
    nol. 2011;127:587–93. Another excellent, must-read guide for            40.   • Stecher D, Bulloch B, Sales J, Schaefer C, Keahey L. Epinephrine
    clinical practitioners.                                                       auto-injectors: is needle length adequate for delivery of epinephrine
22. Burks AW, Jones SM, Boyce JA, Sicherer SH, Wood RA. Assa’ad                   intramuscularly? Pediatrics. 2009;124:65–70. This study of 256 chil-
    A, et al. NIAID-sponsored 2010 guidelines for managing food                   dren shows that the needle length in autoinjectors is not long enough
    allergy: applications in the pediatric population. Pediatrics.                to reach the muscle in a significant number of children.
    2011;128:955–65.                                                        41.   Kaye R, Crowley J. Guidance for industry and FDA premar-
23. Brown SG. Clinical features and severity grading of anaphylaxis. J            ket and design control reviewers. Medical device use-safety: incorpo-
    Allergy Clin Immunol. 2004;114:371–6.                                         rating human factors engineering into risk management. Document
24. Simons FE, Edwards ES, Read Jr EJ, Clark S, Liebelt EL. Volun-                issued on July 18, 2000. Available at: http://www.fda.gov/downloads/
    tarily reported unintentional injections from epinephrine auto-               MedicalDevices/DeviceRegulationandGuidance/GuidanceDocuments/
    injectors. J Allergy Clin Immunol. 2010;125:419–23.                           UCM094461.pdf. Accessed March 1, 2012.
25. Pouessel G, Deschildre A, Castelain C, et al. Parental knowledge        42.   Patel BM, Bansal PJ, Tobin MC. Management of anaphylaxis in
    and use of epinephrine auto-injector for children with food allergy.          child care centers: evaluation 6 and 12 months after an intervention
    Pediatr Allergy Immunol. 2006;17:221–6.                                       program. Ann Allergy Asthma Immunol. 2006;97:813–5.
26. Kapoor S, Roberts G, Bynoe Y, Gaughan M, Habibi P, Lack G.              43.   Kaplan MS, Jung SY, Chiang ML. Epinephrine autoinjector refill
    Influence of a multidisciplinary paediatric allergy clinic on paren-          history in an HMO. Curr Allergy Asthma Rep. 2011;11:65–70.
    tal knowledge and rate of subsequent allergic reactions. Allergy.       44.   Kim JS, Sinacore JM, Pongracic JA. Parental use of EpiPen for
    2004;59:185–91.                                                               children with food allergies. J Allergy Clin Immunol.
27. McIntyre CL, Sheetz AH, Carroll CR, Young MC. Administration                  2005;116:164–8.
    of epinephrine for life-threatening allergic reactions in school set-   45.   Barnett CW. Need for community pharmacist-provided food-
    tings. Pediatrics. 2005;116:1134–40.                                          allergy education and auto-injectable epinephrine training. J Am
28. Krugman SD, Chiaramonte DR, Matsui EC. Diagnosis and man-                     Pharm Assoc (2003). 2005;45:479–85.
    agement of food- induced anaphylaxis: a national survey of pedia-       46.   Simons FE, Clark S, Camargo Jr CA. Anaphylaxis in the commu-
    tricians. Pediatrics. 2006;118:e554–60.                                       nity: learning from the survivors. J Allergy Clin Immunol.
29. Sicherer SH, Forman JA, Noone SA. Use assessment of self-                     2009;124:301–6.
    administered epinephrine among food-allergic children and pedia-        47.   Pulcini JM, Sease KK, Marshall GD. Disparity between the pres-
    tricians. Pediatrics. 2000;105:359–62.                                        ence and absence of food allergy action plans in one school district.
30. AAAAI Board of Directors; American Academy of Allergy,                        Allergy Asthma Proc. 2010;31:141–6.
    Asthma and Immunology. Anaphylaxis in schools and other                 48.   Vadas P, Perelman B. Activated charcoal forms non-IgE binding
    childcare settings. J Allergy Clin Immunol. 1998;102:173–6.                   complexes with peanut proteins. J Allergy Clin Immunol.
31. Liberman DB, Teach SJ. Management of anaphylaxis in children.                 2003;112:175–9.
    Pediatr Emerg Care. 2008;24:861–6.                                      49.   Choo KJ, Simons E, Sheikh A. Glucocorticoids for the treatment
32. • Kanwar M, Irvin CB, Frank JJ, Weber K, Rosman H. Confusion                  of anaphylaxis: Cochrane systematic review. Allergy.
    about epinephrine dosing leading to iatrogenic overdose: a life-              2010;65:1205–11.




                                                                            8                                                      Exhibit 135
             Case Rep
Curr Allergy Asthma 2:20-cv-02470-WBS-JDP
                       (2012) 12:641–649                        Document 7 Filed 12/29/20 Page 82 of 482                                  649

50. Sheikh A, ten Broek V, Brown SG, Simons FE. H1-antihistamines       55. Anagnostou K, Clark A, King Y, Islam S, Deighton J, Ewan P.
    for the treatment of anaphylaxis with and without shock. Cochrane       Efficacy and safety of high-dose peanut oil immunotherapy with
    Database Syst Rev. 2007:CD006160.                                       factors predicting outcome. Clin Exp Allergy. 2011;41:1273–81.
51. Bock SA, Muñoz-Furlong A, Sampson HA. Further fatalities            56. Leung DY, Sampson HA, Yunginger JW, et al. Effect of anti-IgE
    caused by anaphylactic reactions to food, 2001–2006. J Allergy          therapy in patients with peanut allergy. N Engl J Med.
    Clin Immunol. 2007;119:1016–8.                                          2003;348:986–93.
52. Gupta RS, Springston EE, Smith B, et al. Food allergy               57. Katz Y, Rajuan N, Goldberg MR, et al. Early exposure to cow’s
    knowledge, attitudes, and beliefs of parents with food-                 milk protein is protective against IgE-mediated cow’s milk protein
    allergic children in the United States. Pediatr Allergy Immu-           allergy. J Allergy Clin Immunol. 2010;126:77–82.
    nol. 2010;21:927–34.                                                58. Srivastava KD, Kattan JD, Zou ZM, et al. The Chinese herbal
53. Banerji A, Rudders SA, Corel B, Garth AM, Clark S, Camargo Jr           medicine formula FAHF-2 completely blocks anaphylactic reac-
    CA. Repeat epinephrine treatments for food-related allergic reac-       tions in a murine model of peanut allergy. J Allergy Clin Immunol.
    tions that present to the emergency department. Allergy Asthma          2005;115:171–8.
    Proc. 2010;31:308–16.                                               59. Schiavi E, Barletta B, Butteroni C, Corinti S, Boirivant M, Di
54. Blumchen K, Ulbricht H, Staden U, Dobberstein K,                        Felice G. Oral therapeutic administration of a probiotic mix-
     Beschorner J, de Oliveira LC. Oral peanut immunotherapy                ture suppresses established Th2 responses and systemic ana-
     in children with peanut anaphylaxis. J Allergy Clin Immunol.           phylaxis in a murine model of food allergy. Allergy.
     2010;126:83–91.                                                        2011;66:499–508.




                                                                        9                                                  Exhibit 135
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 83 of 482




  EXHIBIT 136
               Research   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 84 of 482

               Original Investigation

               The Economic Impact of Childhood Food Allergy
               in the United States
               Ruchi Gupta, MD, MPH; David Holdford, RPh, PhD; Lucy Bilaver, PhD; Ashley Dyer, MPH;
               Jane L. Holl, MD, MPH; David Meltzer, MD, PhD


                                                                                                                                     Related article page 1083
                  IMPORTANCE Describing the economic impact of childhood food allergy in the United States                           Supplemental content at
                  is important to guide public health policies.                                                                      jamapediatrics.com

                  OBJECTIVE To determine the economic impact of childhood food allergy in the United States
                  and caregivers’ willingness to pay for food allergy treatment.

                  DESIGN, SETTING, AND PARTICIPANTS A cross-sectional survey was conducted from
                  November 28, 2011, through January 26, 2012. A representative sample of 1643 US caregivers
                  of a child with a current food allergy were recruited for participation.

                  MAIN OUTCOMES AND MEASURES Caregivers of children with food allergies were asked to
                  quantify the direct medical, out-of-pocket, lost labor productivity, and related opportunity
                  costs. As an alternative valuation approach, caregivers were asked their willingness to pay for                Author Affiliations: Smith Child
                  an effective food allergy treatment.                                                                           Health Research Program, Ann &
                                                                                                                                 Robert H. Lurie Children’s Hospital of
                                                                                                                                 Chicago, Chicago, Illinois (Gupta);
                  RESULTS The overall economic cost of food allergy was estimated at $24.8 (95% CI,                              Center for Healthcare Studies,
                  $20.6-$29.4) billion annually ($4184 per year per child). Direct medical costs were $4.3 (95%                  Northwestern University Feinberg
                  CI, $2.8-$6.3) billion annually, including clinician visits, emergency department visits, and                  School of Medicine, Chicago, Illinois
                                                                                                                                 (Gupta, Bilaver, Dyer, Holl);
                  hospitalizations. Costs borne by the family totaled $20.5 billion annually, including lost labor
                                                                                                                                 Department of Pediatrics,
                  productivity, out-of-pocket, and opportunity costs. Lost labor productivity costs totaled                      Northwestern University Feinberg
                  $0.77 (95% CI, $0.53-$1.0) billion annually, accounting for caregiver time off work for medical                School of Medicine, Chicago, Illinois
                  visits. Out-of-pocket costs were $5.5 (95% CI, $4.7-$6.4) billion annually, with 31% stemming                  (Gupta, Holl); Department of
                                                                                                                                 Pharmacotherapy and Outcomes
                  from the cost of special foods. Opportunity costs totaled $14.2 (95% CI, $10.5-$18.4) billion                  Science, Virginia Commonwealth
                  annually, relating to a caregiver needing to leave or change jobs. Caregivers reported a                       University School of Pharmacy,
                  willingness to pay of $20.8 billion annually ($3504 per year per child) for food allergy                       Richmond (Holdford); School of
                  treatment.                                                                                                     Nursing and Health Studies, Northern
                                                                                                                                 Illinois University, DeKalb (Bilaver);
                                                                                                                                 Departments of Medicine and
                  CONCLUSIONS AND RELEVANCE Childhood food allergy results in significant direct medical                         Economics and Harris School of
                  costs for the US health care system and even larger costs for families with a food-allergic                    Public Policy, University of Chicago,
                                                                                                                                 Chicago, Illinois (Meltzer).
                  child.
                                                                                                                                 Corresponding Author: Ruchi Gupta,
                                                                                                                                 MD, MPH, Center for Healthcare
                  JAMA Pediatr. 2013;167(11):1026-1031. doi:10.1001/jamapediatrics.2013.2376                                     Studies, 750 N Lake Shore Dr,
                  Published online September 16, 2013.                                                                           Chicago, IL 60611 (r-gupta
                                                                                                                                 @northwestern.edu).




               F
                      ood allergy is a growing public health concern in the                    indirect costs associated with food-induced allergic events in
                      United States that affects 8% of children.1 Childhood                    children and adults, relied primarily on data from federal data
                      food allergy results in significant direct medical costs to              sources to identify significant health care costs.2 The authors
               the health care system and imposes substantial costs on fami-                   acknowledge that costs were underestimated because not all
               lies. Direct medical costs to the health care system stem from                  food allergy cases could be identified using International Clas-
               office visits, rescue medications, emergency department (ED)                    sification of Diseases, Ninth Revision codes. Moreover, many
               visits, and hospitalizations. Costs borne by families include                   critical costs to families were not captured from these data.
               medical and nonmedical expenses, specifically out-of-                                Indeed, not much data exist about the costs borne by fami-
               pocket, lost productivity, and opportunity costs.                               lies such as buying special foods or forgoing full-time employ-
                    To our knowledge, no research has offered a comprehen-                     ment to care for a child with a food allergy. Previous research
               sive assessment of the economic burden of food allergies in the                 has articulated how having a child with a food allergy impairs
               United States. A previous study, which examined direct and                      families’ overall quality of life through limiting social interac-

        1026   JAMA Pediatrics November 2013 Volume 167, Number 11                                                                                 jamapediatrics.com


                                                                                               1                                                    Exhibit 136
Downloaded From: http://archpedi.jamanetwork.com/ by a Tulane University User on 05/12/2015
                        Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page
                  Economic Impact of Childhood Food Allergy                          85Investigation
                                                                               Original   of 482 Research

                  tions and adversely affecting family finances.3-7 However, the
                                                                                       Table 1. Characteristics of Study Sample Among 1643 Children Surveyed
                  total effect of direct medical and nonmedical costs on fami-         With Childhood Food Allergy
                  lies has yet to be comprehensively described.
                                                                                       Characteristic                                        % (95% CI)
                       To better allocate resources dedicated to preventing and
                                                                                       Sex
                  treating food allergy, policy makers must first understand its
                                                                                          Male                                            50.6 (46.4-54.8)
                  economic effect on the health care system and families. To
                                                                                          Female                                          49.4 (45.2-53.6)
                  quantify the overall economic impact of food allergy, we con-
                                                                                       Age, y
                  ducted a national survey of caregivers of food-allergic chil-
                  dren. We hypothesized that the economic impact of food al-              ≤2                                              13.4 (10.7-16.5)

                  lergy in the United States is significant and has been                  3-5                                             18.2 (15.5-21.3)

                  underestimated.                                                         6-10                                            27.0 (23.5-30.7)
                                                                                          11-13                                           17.0 (14.0-20.6)
                                                                                          14-17                                           24.5 (20.8-28.5)
                                                                                       Race/ethnicity
                  Methods                                                                 White                                           75.9 (71.6-79.6)
                  Study Design                                                            Black                                           10.7 (8.0-14.3)
                  Caregivers of a child with a current food allergy were sur-             Asian                                            4.1 (2.7-6.2)
                  veyed between November 28, 2011, and January 26, 2012, and              Hispanic                                         7.6 (5.4-10.6)
                  asked to assess direct medical, out-of-pocket, lost labor pro-          Other                                            1.6 (0.8-3.2)
                  ductivity, and opportunity costs due to their child’s food al-       Annual household income, US$
                  lergy. Caregivers were also asked about their willingness to pay        <25 000                                         14.5 (11.3-18.4)
                  (WTP) for an effective food allergy treatment as an alterna-            25 000-49 999                                   27.1 (23.2-31.4)
                  tive valuation method. The sample (N = 1643) was weighted               50 000-99 999                                   39.2 (35.2-43.3)
                  to represent the population of US children with current food
                                                                                          100 000-149 999                                 12.8 (10.7-15.2)
                  allergies (Table 1). The institutional review board of Lurie Chil-
                                                                                          ≥150 000                                         6.4 (5.3-7.8)
                  dren’s Hospital of Chicago approved the study protocol.
                                                                                       Geographic region
                                                                                          Midwest                                         24.4 (21.1-28.1)
                  Survey Development
                                                                                          Northeast                                       20.5 (17.4-24.0)
                  The survey was developed by physicians, health services re-
                                                                                          South                                           33.4 (29.5-37.6)
                  searchers, and health economists. Cognitive interviews (n = 5)
                                                                                          West                                            21.7 (18.3-25.4)
                  were conducted to ensure general understandability and con-
                                                                                       Health insurance status
                  sistency of response. Quality control testing was carried out
                  to ensure that skip logic and randomization were met. A pre-            Insured                                         88.9 (85.4-91.7)

                  test of 52 surveys was electronically administered to verify the        Not insured                                     11.1 (8.3-14.6)

                  reliability of question responses and to assess respondent bur-      Type of food allergy
                  den, which is the effort that is required for caregivers to pro-        Milk                                            22.3 (19.3-25.6)
                  vide adequate responses to the survey.                                  Egg                                             11.1 (9.4-13.1)
                       The final survey, which incorporated feedback from the             Peanut                                          28.7 (25.7-31.9)
                  cognitive interviews, quality control testing, and pretest, con-        Soy                                              5.3 (4.1-6.9)
                  sisted of items assessing child and household demographics,             Wheat                                            5.8 (4.4-7.5)
                  food allergy severity and reaction history, estimates of re-            Tree nut                                        15.0 (13.1-17.1)
                  source use, lost productivity, health insurance coverage, and           Fin fish                                         6.2 (4.4-8.7)
                  WTP. Household information comprised zip code, income, and              Shellfish                                       18.6 (15.3-22.4)
                  other demographic descriptors. The survey is available upon             Pea                                              3.7 (2.6-5.3)
                  request.                                                                Sesame                                           4.6 (3.4-6.0)
                                                                                          Other                                           37.6 (33.3-42.2)
                  Study Participants                                                   Severity of food allergy
                  Eligible participants included caregivers able to complete the
                                                                                          Mild reaction in lifetime                       91.1 (88.4-93.2)
                  survey in English who resided in US households with at least
                                                                                          Severe reaction in lifetime                     41.2 (37.3-45.2)
                  1 child with a current food allergy. Caregivers were recruited
                                                                                          An anaphylactic reaction occurred               10.0 (8.3-12.1)
                  using a dual-sample approach. The first sample of 629 care-
                  givers was selected by resampling a previous sample of US fami-
                  lies with a food-allergic child (N = 3339). The earlier study,
                  which recruited families to estimate the prevalence of child-        multiple food-allergic children, 1 child was randomly se-
                  hood food allergy in the United States, is described in depth        lected and caregivers were instructed to complete the survey
                  by Gupta et al.1 The second sample consisted of 1014 care-           for the selected child. Caregiver recruitment and survey ad-
                  givers who were recruited electronically through a food al-          ministration were conducted by Knowledge Networks, a sur-
                  lergy support and advocacy organization. In households with          vey research firm based in Menlo Park, California.

                  jamapediatrics.com                                                                       JAMA Pediatrics November 2013 Volume 167, Number 11   1027


                                                                                   2                                                       Exhibit 136
Downloaded From: http://archpedi.jamanetwork.com/ by a Tulane University User on 05/12/2015
                         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20
               Research Original Investigation                                   Page
                                                                           Economic Impact of86   of 482
                                                                                             Childhood Food Allergy




               Table 2. Direct Medical Costs of Childhood Food Allergya

                                                      Children       Visits                   Cost, US$
                                                     With Visit,   per Child,                             Overall Annual
                Characteristic                         % (SE)      Mean (SE)     Visit         Child       (in Millions)
                Visits
                  Pediatrician                        42 (2)       .82 (.05)    112b             92             543
                  Allergist                           41 (2)       .79 (.05)    175b           138              819
                                                                                                                           a
                  Pulmonologist                       14 (1)       .07 (.01)    175b             12              71            Direct medical costs are medical
                                                                                                                               costs borne by the health care
                                                                                     b
                  Nutritionist                        17 (1)       .16 (.04)    100              16              96            system associated with the
                  Alternative provider                17 (1)       .23 (.05)    100b             23             136            prevention, diagnosis, and
                  Emergency department                13 (1)       .18 (.02)     711c          129              764            treatment of food allergies.
                                                                                                                           b
                                                                                                                               Source: Hospital Outpatient
                  Inpatient hospitalization stays      4 (1)       .05 (.01)    6269c          314              1863
                                                                                                                               Prospective Payment System.8
                Total direct medical costs                                                     724              4292       c
                                                                                                                               Source: Patel et al.2


               Measuring Direct Medical Costs                                            Measuring WTP
               Direct medical costs include the costs to the health care sys-            The WTP questions were based on established elicitation meth-
               tem for the diagnosis, treatment, and prevention of child-                ods to assess individuals’ valuation of health care treatments
               hood food allergy. Events resulting in resource use were iden-            and outcomes.9 Caregivers were asked 2 questions to deter-
               tified by asking caregivers of allergic children about the number         mine the maximum amount they would be willing to pay per
               of times a child had outpatient visits, ED visits, and inpatient          month (out of pocket or through insurance) for a safe and ef-
               hospitalizations related to a food allergy in the past year. Costs        fective treatment that allowed the child to eat all foods.
               associated for each event were estimated from several sources.            Monthly costs were used since consumers typically pay for pre-
               Costs for outpatient visits were taken from Medicare cost data.8          scription drugs and insurance on a monthly basis. For each re-
               The mean cost associated with an ED visit was based on prior              sponse, caregivers had to select an expenditure range (eg,
               calculations using the Healthcare Cost and Utilization Project            $1000-$5000) and then report the maximum amount they
               Nationwide Emergency Department Sample for visits due to                  would be willing to spend within the range. To assess for po-
               food allergy and food-induced anaphylaxis.2 The mean cost for             tential bias due to the predetermined ranges, we randomized
               an inpatient admission was also taken from prior estimates                caregivers to a second version of the survey with expenditure
               based on the Healthcare Cost and Utilization Project Nation-              ranges that were twice as large. Answers from these 2 ver-
               wide Inpatient Sample2 and inflated using the inpatient care              sions were pooled, and differences in WTP were compared to
               component of the consumer price index for 2011.8 The direct               assess any bias. To reduce the sensitivity of mean estimates
               medical costs per child were estimated by multiplying the mean            of WTP to outliers, we excluded responses of more than
               number of each type of visit by the mean cost per visit. This             $10 000 per month from the analysis. The total WTP was cal-
               number was then multiplied by the total number of US chil-                culated by multiplying the mean annual amount by the num-
               dren with food allergies (5.9 million).1 The sum of costs for all         ber of food-allergic children in the United States.
               visits equals the total direct medical costs (Table 2).
                                                                                         Statistical Analysis
               Measuring Total Costs Borne by the Family                                 Data were weighted using base and poststratification weights
               Costs borne by families comprised lost labor productivity, out-           to adjust for potential biases from sampling design and sur-
               of-pocket, and opportunity costs.                                         vey response. Base and panel demographic poststratification
                    Total lost labor productivity costs were estimated by mul-           weights were adjusted for known selection deviations in the
               tiplying the mean number of hours reported by caregivers ac-              sampling design used in the study by Gupta et al.1 Additional
               companying the child to health visits for food allergy by the             poststratification weights were constructed when the study
               mean number of each type of visit and the total number of US              sample was finalized using age, sex, income, type of food al-
               children with food allergies. The time spent for each of these            lergy, and reaction severity. The study-specific poststratifica-
               visits was then valued using the mean national hourly labor               tion weights were devised to match benchmark distributions
               wage from September 2011 ($30.11/hr).8 The sum of caregiver               from Gupta et al. Means, proportions, and medians used to cal-
               hours spent for all health care visits equals the total lost labor        culate costs were computed using the sample weights. All
               productivity (eTable in the Supplement).                                  analyses were conducted using Stata 12.0 (StataCorp).
                    Total direct out-of-pocket costs were estimated by multi-                 Monte Carlo probabilistic sensitivity analyses were per-
               plying the percentage of caregivers reporting each type of cost           formed to develop 95% CIs around mean cost estimates. A total
               by the mean caregiver-reported cost and the number of US chil-            of 10 000 simulations were run for mean estimates of direct
               dren with food allergies (Table 3).                                       medical costs, direct out-of-pocket costs, lost labor produc-
                    Total opportunity costs were estimated by multiplying the            tivity costs, opportunity costs, and all costs combined. Distri-
               percentage of caregivers reporting lost opportunity in the la-            butions were fit for each input using the means and SEs where
               bor market by the mean caregiver-reported cost and the num-               appropriate. The method of moments approach was used to
               ber of US children with food allergies (Table 4).                         estimate α and β parameters for the γ and β distributions. Vari-

        1028   JAMA Pediatrics November 2013 Volume 167, Number 11                                                                               jamapediatrics.com


                                                                                         3                                                        Exhibit 136
Downloaded From: http://archpedi.jamanetwork.com/ by a Tulane University User on 05/12/2015
                        Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page
                  Economic Impact of Childhood Food Allergy                          87Investigation
                                                                               Original   of 482 Research


                  Table 3. Out-of-Pocket Costs of Childhood Food Allergya
                                                                              Mean Direct              Cost          Overall Annual
                                                          % Reporting Cost   Out-of-pocket           per Child,     Cost (in Millions),
                  Variable                                     (SE)          Costs, US$ (SE)           US$                 US$
                  Visits to the physician’s office or         52.5 (2.2)       160 (14)                 84                 499
                  health clinic (including copays)
                  Visits to the emergency room (in-           16.1 (1.6)       247 (42)                 40                 235
                  cluding copays)
                  Overnight stays at the hospital              10 (1.4)        411 (182)                41                 244
                  Travel to and from health care visits       27.7 (1.8)        91 (14)                 25                 149
                  (including ambulance use; parking
                  expenses)
                  Epinephrine injectors (Epipen,              35.9 (1.9)        87 (4)                  31                 184
                  Epipen Jr)
                  Antihistamines (Allegra, Benadryl,          50.8 (2.2)        62 (4)                  32                 188
                  Claritin, Zyrtec)
                  Other prescription/nonprescription          29.3 (1.9)       122 (13)                 36                 211
                  medication
                  Non-traditional medicine (such as            15 (1.6)        123 (30)                 19                 110
                  herbal products)
                  Costs associated with special diets         37.7 (2.0)       756 (59)                285                1689
                  and allergen-free foods
                  Additional/change in child care              6.7 (0.8)      2158 (323)               145                 857
                                                                                                                                          a
                                                                                                                                              Out-of-pocket costs: medical costs
                  Legal guidance                               2.3 (0.6)       402 (122)                  9                 55
                                                                                                                                              borne by patient associated with
                  Counseling or mental health services         4.5 (0.7)       571 (123)                26                 152                the prevention, diagnosis, and
                  Special summer camp                            3 (0.7)       702 (183)                21                 125                treatment of food allergies. Includes
                                                                                                                                              all costs associated with protecting
                  A change in schools was needed due           4.2 (0.7)      2611 (497)               110                 650
                                                                                                                                              the child from exposure to
                  to this child’s food allergy
                                                                                                                                              allergens, including special child
                  Other out-of-pocket expenses (eg,            9.2 (1.1)       396 (86)                 36                 216
                                                                                                                                              care arrangements. The
                  cleaning supplies, skin care prod-
                  ucts, transportation)                                                                                                       out-of-pocket costs exclude the top
                                                                                                                                              1% of reported costs in each
                  Any out-of-pocket costs                     74.3 (2.1)      1252 (90)                931                5516
                                                                                                                                              category.


                  Table 4. Opportunity Cost of Childhood Food Allergya

                                                                                           Cost
                                                                                                       US$                                a
                                                                                                                                              Opportunity cost is the additional
                                                              Reporting,        Opportunity,               Per        Overall Annual          cost associated with activities
                  Characteristic                                % (SE)           Mean (SE)                Child        (in Billions)          forgone as a result of a child’s
                  Choice of career has been restricted        5.7 (0.9)       15 655 (2471)                   892           5.3               allergy. The opportunity costs
                  A job had to be given up                    4.9 (0.7)        29 657 (4151)              1453              8.6               exclude the top 1% of reported
                                                                                                                                              costs in each category.
                  A job was lost through dismissal            1.9 (0.6)        14 849 (7479)                  282           1.7           b
                                                                                                                                              All possible responses were used to
                  A job change was required                   2.5 (0.6)        10 605 (3161)                  265           1.6               calculate job-related opportunity
                  Any job-related opportunity cost            9.1 (1.0)        32 719 (4166)              2977             17.6               cost.
                  (total amount)b                                                                                                         c
                                                                                                                                              Only the maximum of 4 possible
                  Any job-related opportunity cost            9.1 (1.0)        26 363 (2545)              2399             14.2               responses was used to calculate
                  (maximum amount)c
                                                                                                                                              job-related opportunity cost.

                  ance for ED costs and inpatient costs was calculated with the                   evenly distributed across 4 US geographic regions, with a
                  SDs and sample sizes from a previous study.2 Outpatient phy-                    slightly higher concentration in the South (33.4%). The most
                  sician costs and the hourly wage rate were varied between ±25%                  common food allergies were peanut (28.7%), milk (22.3%), and
                  of the base estimate. Nonparametric 95% CIs were con-                           shellfish (18.6%). Consistent with previous findings, 91.1% re-
                  structed using the lower and upper 2.5% of all simulations.                     ported ever having a mild reaction, and 41.2% reported ever
                                                                                                  having a severe reaction.
                                                                                                       Total annual direct medical costs due to food allergy were
                                                                                                  estimated at $4.3 billion or $724 per child (Table 2). Hospital-
                  Results                                                                         izations accounted for the largest proportion of direct medi-
                  After weighting, the sample of 1643 children with a current food                cal cost ($1.9 billion), followed by outpatient visits to aller-
                  allergy matched the distribution of US children with a food al-                 gists ($819 million), ED visits ($764 million), and pediatrician
                  lergy on key characteristics, including race (75.9% white non-                  visits ($543 million).
                  Hispanic), sex (50.6% male), and age (68.5% aged 6 years and                         Annual lost labor productivity costs associated with care-
                  older) (Table 1). Most families reported an annual household                    givers accompanying their child to medical visits totaled $773
                  income above $50 000 (58.4%), and 88.9% reported that their                     million or $130 per child (eTable in the Supplement). Lost la-
                  food-allergic child had health insurance. The sample was                        bor productivity due to caregiver time attending allergist vis-

                  jamapediatrics.com                                                                                JAMA Pediatrics November 2013 Volume 167, Number 11               1029


                                                                                          4                                                                 Exhibit 136
Downloaded From: http://archpedi.jamanetwork.com/ by a Tulane University User on 05/12/2015
                            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20
               Research Original Investigation                                      Page
                                                                              Economic Impact of88   of 482
                                                                                                Childhood Food Allergy




               Table 5. Comparison of WTP and Total Reported Costs

                                                                                                                        Annual Costs, US$
                                                                                                                                                      95% CI
                   Characteristic                                             Total (in Billions)           Per Child           Total (in Billions)              Per Child
                   WTPa                                                            20.8                       3504                 15.7-25.7                   2652-4344
                   Total costs borne by families                                   20.5                       3457                 16.7-24.9                   2816-4208
                     Out-of-pocket costs for treatmentb                              5.5                       931                  4.7-6.4                     793-1080
                     Lost labor productivity                                         0.77                      130                 0.53-1.00                     89-175
                     Opportunity costsb,c                                          14.2                       2399                 10.5-18.4                   1771-3104
                   Total direct medical costs                                        4.3                       724                  2.8-6.3                     472-1063
                   Total reported costs                                            24.8                       4184                 20.6-29.4                   3475-4960
                                                                                                    b
               Abbreviation: WTP, willingness to pay.                                                   Top 1% of responses from each question in these categories has been
               a
                   The 95% CIs for WTP estimates were computed using linearized SEs while all           excluded.
                                                                                                    c
                   other 95% CIs were computed with the probabilistic method. Monthly WTP               Only the maximum of 4 possible responses was used to calculate any
                   responses greater than $10 000 have been excluded.                                   job-related opportunity cost.


               its accounted for the largest proportion of costs ($318 mil-
               lion), followed by pediatrician visits ($165 million) and ED visits                  Discussion
               ($148 million).
                    Annual out-of-pocket costs borne by the caregivers of chil-                     To our knowledge, this is the first study to comprehensively
               dren with food allergy totaled $5.5 billion or $931 per child                        quantify the economic impact of childhood food allergy in the
               (Table 3). The highest proportion of direct out-of-pocket costs                      United States. Overall, food allergy costs $24.8 billion annu-
               stemmed from caregiver estimates of the cost of special diets                        ally or $4184 per child. The total cost comprises significant di-
               and allergen-free foods ($1.7 billion). The second largest driver                    rect medical costs for food allergy ($4.3 billion) and even larger
               of costs was due to additional or changes in child care due to                       costs borne by families ($20.5 billion). The cost borne by fami-
               food allergy ($857 million), followed by changes in schools                          lies is remarkably similar to caregivers’ WTP for a food allergy
               ($650 million).                                                                      treatment ($20.8 billion).
                    Annual opportunity costs due to forgone labor market ac-                             Few studies describe the economic impact of food allergy
               tivities were estimated at $14 billion or $2399 per child (Table 4).                 on children and their families. One study by Patel et al2 esti-
               A job-related opportunity cost was reported by 9.1% of care-                         mated that the annual cost of food-induced allergic reactions
               givers. The largest proportion of caregivers reported restric-                       in a combined child and adult population was $500 million.
               tion of career choice (5.7%), followed by giving up a job (4.9%),                    The authors acknowledge they underestimated the preva-
               needing to change jobs (2.5%), and losing a job (1.9%).                              lence of childhood food allergy and excluded many other costs,
                    Annual medical, out-of-pocket, lost labor productivity,                         including those borne by families. In addition, a recent Euro-
               and lost opportunity costs in the United States totaled $24.8                        pean study found that food-allergic children had 4 more an-
               billion or $4184 per child (Table 5). Caregivers’ WTP for an                         nual visits to health care professionals than children without
               effective treatment totaled $20.8 billion or $3504 per child.                        food allergies, which resulted in an additional annual direct
               After excluding direct medical costs, which are typically                            medical cost of $1334 per child.10 Similar to the Patel et al study,
               covered by insurance, the total $20.8 billion WTP for treat-                         the European study did not report other costs, especially those
               ment almost equaled the $20.5 billion for reported costs                             borne by families.
               borne by caregivers.                                                                      To put food allergy costs in context, we compare them with
                    A probabilistic sensitivity analysis was performed to ac-                       asthma costs as asthma affects a similar number of US
               count for the uncertainty relating to all costs. Simulations of                      children.10 Direct medical costs for asthma have been esti-
               each type of cost yielded 95% CIs presented in Table 5. Total                        mated at $3259 per person (child or adult), which is about 5
               reported costs spanned a 95% CI from $20.6 billion to $29.4 bil-                     times the cost per food-allergic child ($724 per child).11 Pre-
               lion annually.                                                                       scription medications account for more than 50% of direct
                    The results of the probabilistic sensitivity analysis reflect                   medical costs associated with asthma.10 In contrast, few pre-
               uncertainty surrounding the model parameters, including each                         scription medication options exist for treating food allergies.
               event associated with resource use, the number of adults ac-                         Overall costs for outpatient visits for persons with asthma are
               companying the child for prevention and care, the time in-                           also considerably higher.10 In contrast, costs for ED and inpa-
               volved in accessing health care services, and the costs as-                          tient visits are similar for asthma and food allergy.10
               signed to allergic events.                                                                This study found that direct medical costs were a small por-
                    The 95% CI around WTP spanned $15.7 billion to $25.7 bil-                       tion of the total economic burden of childhood food allergy.
               lion (Table 5). By comparing responses across randomly as-                           For example, out-of-pocket costs due to copayments, medi-
               signed expenditure ranges, we assessed the sensitivity of the                        cations, special diets, and special child care arrangements
               WTP estimates. We found insignificant differences in mean                            amounted to $5.5 billion ($931 per child). Food allergy places
               WTP by expenditure range.                                                            unique out-of-pocket cost burdens on families such as pur-

        1030   JAMA Pediatrics November 2013 Volume 167, Number 11                                                                                               jamapediatrics.com


                                                                                                    5                                                            Exhibit 136
Downloaded From: http://archpedi.jamanetwork.com/ by a Tulane University User on 05/12/2015
                         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page
                  Economic Impact of Childhood Food Allergy                           89Investigation
                                                                                Original   of 482 Research

                  chasing allergen-free foods ($1.7 billion). Other unique out-of-                            This study has several limitations common to survey re-
                  pocket costs are incurred to avoid unintentional exposure to                           search since it relies on self-reporting by caregivers of events
                  food allergens, including special child care arrangements ($857                        and costs during 1 year. Poor recall and misunderstanding of
                  million), changing schools ($650 million), and attending spe-                          the question may influence the results. Another potential limi-
                  cial summer camps ($125 million).                                                      tation is that the sample of families used in this study may not
                       Lost opportunities, including a change or loss of a job, had                      be representative of the population of families with food-
                  the highest associated cost at $14.2 billion. This cost was higher                     allergic children in the United States. For example, the sec-
                  than all other food allergy–related costs combined. Although                           ond sample of caregivers was recruited from a food allergy sup-
                  assessing lost opportunities is complex, evidence now sug-                             port and advocacy organization. To address this issue, we
                  gests that childhood food allergy has a profound effect on fami-                       weighted and adjusted the data for known selection devia-
                  lies’ finances by altering caregivers’ careers. Previous studies                       tions in the sampling design and finalized them using age, sex,
                  have clearly articulated how food allergy affects daily life for                       income, type of food, and reaction severity. Another limita-
                  the food-allergic child and his or her caregiver(s).3-7 The con-                       tion is that the cost estimates did not include childhood mor-
                  stant threat of an accidental exposure of the allergen through-                        tality or missed school days due to food allergy.
                  out a child’s environment, including school, extracurricular,                               In summary, childhood food allergy in the United States
                  and social activities, may limit social interactions for the child                     places a considerable economic burden on families and soci-
                  or require a caregiver to be present more frequently.7 More-                           ety. Results from this study reveal significant direct medical
                  over, caregivers often need to be at school, social events, or                         costs to the US health care system and even larger costs to fami-
                  camp to educate and affirm the seriousness of their child’s                            lies with a food-allergic child. Furthermore, we found that care-
                  condition.6,7,12,13 In case of an emergency, caregivers may not                        givers’ WTP for food allergy treatment is similar to the total
                  be able or willing to take a job that requires travel or many hours                    costs borne by families associated with out-of-pocket ex-
                  away from their child.                                                                 penses, lost labor productivity, and lost opportunity. Given
                       Caregivers reported they would pay $3504 per year per                             these findings, research to develop an effective food allergy
                  child for food allergy treatment. These WTP estimates are re-                          treatment and cure is critically needed. Moreover, unlike other
                  markably similar to estimates of total food allergy costs mi-                          common childhood diseases in which most costs are borne by
                  nus direct medical costs ($3457 per family). The human capi-                           the health care system, childhood food allergy disproportion-
                  tal method used alongside WTP has estimated costs of other                             ately burdens family finances. Ultimately, to reduce the eco-
                  disease states.14 The fact that parents were willing to pay a simi-                    nomic effect on families due to lost opportunity, additional poli-
                  lar amount for treatment that they currently incur due to food                         cies to ensure safe environments and to provide health
                  allergy seems to confirm the consistency and validity of the 2                         insurance coverage of special needs for food-allergic children
                  analytical approaches.                                                                 are essential.


                  ARTICLE INFORMATION                                       REFERENCES                                               caregivers of food allergic children. Ann Allergy
                  Accepted for Publication: March 18, 2013.                 1. Gupta RS, Springston EE, Warrier MR, et al. The       Asthma Immunol. 2010;105(4):287-294.

                  Published Online: September 16, 2013.                     prevalence, severity, and distribution of childhood      8. Hospital Outpatient Prospective Payment
                  doi:10.1001/jamapediatrics.2013.2376.                     food allergy in the United States [published online      System. 2010. www.cms.gov/Medicare/Medicare
                                                                            June 20, 2011]. Pediatrics. doi:10.1542                  -Fee-for-Service-Payment/HospitalOutpatientPPS
                  Author Contributions: Study concept and design:           /peds.2011-0204.                                         /index.html?redirect=/HospitalOutpatientPPS/.
                  Gupta, Holdford, Dyer, Meltzer.                                                                                    Accessed July 30, 2013.
                  Acquisition of data: Gupta, Dyer, Meltzer.                2. Patel DA, Holdford DA, Edwards E, Carroll NV.
                  Analysis and interpretation of data: Gupta,               Estimating the economic burden of food-induced           9. Ryan M, Scott DA, Reeves C, et al. Eliciting public
                  Holdford, Bilaver, Holl, Meltzer.                         allergic reactions and anaphylaxis in the United         preferences for healthcare: a systematic review of
                  Drafting of the manuscript: All authors.                  States. J Allergy Clin Immunol. 2011;128(1):110-115.     techniques. Health Technol Assess. 2001;5(5):1-186.
                  Critical revision of the manuscript for important         3. Akeson N, Worth A, Sheikh A. The psychosocial         10. Fox M, Mugford M, Voordouw J, et al. Health
                  intellectual content: Holdford, Bilaver, Holl, Meltzer.   impact of anaphylaxis on young people and their          sector costs of self-reported food allergy in Europe:
                  Statistical analysis: Bilaver, Meltzer.                   parents. Clin Exp Allergy. 2007;37(8):1213-1220.         a patient-based cost of illness study [published
                  Obtained funding: Gupta, Holdford, Dyer.                  4. Avery NJ, King RM, Knight S, Hourihane JO.            online February 11, 2013]. Eur J Public Health.
                  Administrative, technical, or material support:           Assessment of quality of life in children with peanut    doi:10.1093/eurpub/ckt010.
                  Gupta, Dyer, Holl, Meltzer.                               allergy. Pediatr Allergy Immunol. 2003;14(5):            11. Barnett SB, Nurmagambetov TA. Costs of
                  Study supervision: Gupta, Holl, Meltzer.                  378-382.                                                 asthma in the United States: 2002-2007. J Allergy
                  Conflict of Interest Disclosures: None reported.          5. Ostblom E, Egmar AC, Gardulf A, Lilja G,              Clin Immunol. 2011;127(1):145-152.
                  Funding/Support: This study was supported by              Wickman M. The impact of food hypersensitivity           12. Bollinger ME, Dahlquist LM, Mudd K, Sonntag C,
                  Food Allergy Research Education (FARE;                    reported in 9-year-old children by their parents on      Dillinger L, McKenna K. The impact of food allergy
                  www.foodallergy.org/).                                    health-related quality of life. Allergy.                 on the daily activities of children and their families.
                  Additional Contributions: Timothy Inocencio,              2008;63(2):211-218.                                      Ann Allergy Asthma Immunol. 2006;96(3):415-421.
                  PharmD, PhD, provided assistance with the                 6. Primeau MN, Kagan R, Joseph L, et al. The             13. Sicherer SH, Noone SA, Munoz-Furlong A. The
                  sensitivity analysis, and Claudia Lau interpreted         psychological burden of peanut allergy as perceived      impact of childhood food allergy on quality of life.
                  out-of-pocket cost data.                                  by adults with peanut allergy and the parents of         Ann Allergy Asthma Immunol. 2001;87(6):461-464.
                  Correction: This article was corrected on October         peanut-allergic children. Clin Exp Allergy.              14. Meigs JB, Cagliero E, Dubey A, et al. A
                  9, 2013, to fix Tables 3 and 5.                           2000;30(8):1135-1143.                                    controlled trial of web-based diabetes disease
                                                                            7. Springston EE, Smith B, Shulruff J, Pongracic J,      management: the MGH diabetes primary care
                                                                            Holl J, Gupta RS. Variations in quality of life among    improvement project. Diabetes Care.
                                                                                                                                     2003;26(3):750-757.


                  jamapediatrics.com                                                                                          JAMA Pediatrics November 2013 Volume 167, Number 11              1031


                                                                                                    6                                                               Exhibit 136
Downloaded From: http://archpedi.jamanetwork.com/ by a Tulane University User on 05/12/2015
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 90 of 482




  EXHIBIT 137
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 91 of 482




 Role of aluminum adjuvant in producing an
 allergic rhinitis animal model
                          L. Xi1,2, E. Fan2, Y. Zhao1,2, Y. Li2, Y. Zhang1,2 and L. Zhang1,2

                          1
                           Department of Otolaryngology, Head and Neck Surgery,
                          Beijing Tongren Hospital, Capital Medical University, Beijing, China
                          2
                           Key Laboratory of Otolaryngology,
                          Head and Neck Surgery, Ministry of Education of China
                          Beijing Institute of Otolaryngology, Beijing, China

                          Corresponding author: L. Zhang
                          E-mail: luozhangcn@163.com


                          Genet. Mol. Res. 13 (3): 5173-5181 (2014)
                          Received May 16, 2013
                          Accepted September 20, 2013
                          Published July 7, 2014
                          DOI http://dx.doi.org/10.4238/2014.July.7.10


                          ABSTRACT. This study evaluated different dosage forms of
                          aluminum adjuvant in generating allergic rhinitis animal models. Forty
                          female BALB/c mice were assigned to four groups, including three
                          dosage forms of aluminum adjuvant [powder, gel, and hydrosolvent
                          of aluminum hydroxide, Al(OH)3] mixed with ovalbumin to simulate
                          the symptoms of allergic rhinitis and one control group. Although the
                          aluminum adjuvants were in different dosage forms, the content was 5
                          mg after conversion in all groups. The fourth group was given normal
                          saline instead as a control. Mice of the powder group displayed typical
                          symptoms of allergic rhinitis. We also found discrete eosinophils
                          in the nasal mucosa of mice from the hydrosolvent group; however,
                          no eosinophils were found in the gel group. These two groups both
                          displayed cytotoxic symptoms and foreign body granuloma. Aluminum
                          adjuvant used in producing animal models can induce foreign body
                          granuloma and other untoward reactions, which are associated with the

 Genetics and Molecular Research 13 (3): 5173-5181 (2014)              ©FUNPEC-RP www.funpecrp.com.br




                                                       1                                          Exhibit 137
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 92 of 482




                                                 L. Xi et al.                               5174

                          dosage level and form.

                          Key words: Aluminum adjuvant; Animal model; Allergic rhinitis;
                          Foreign body granuloma; Colloid chemistry

 INTRODUCTION

          Immunoadjuvants are commonly used to reinforce the immunogenicity of an antigen
 in inducing an allergic rhinitis (AR) animal model. The ideal immunoadjuvant must promote
 the antigen to generate classical symptoms and pathological changes without inducing untow-
 ard reactions. Because of their good adsorbability, aluminum adjuvants can be used to induce
 humoral immunity reactions and stimulate T-helper2 (Th2) cells to generate a high level of
 antibodies, and are thus the first choice as immunoadjuvants. However, different dosage forms
 and methods applying aluminum adjuvants have yielded different results in different experi-
 ments. Inevitably, unexpected damage on organs will often disturb such studies. This study
 focused on the issue of using an aluminum adjuvant to establish an AR animal model and the
 comparison of three different dosage forms of aluminum adjuvant.

 MATERIAL AND METHODS

 Animals

          The BALB/c mice were provided by the animal center of Capital Medicine Univer-
 sity, and were maintained in a specific pathogen free environment. All forty mice were fe-
 males in good health, 6 to 8 weeks of age, and ranged in weight from 17 to 24 g. This study
 was carried out in strict accordance with the recommendations in the Guide for the Care and
 Use of Laboratory Animals of the National Institutes of Health. The animal use protocol was
 reviewed and approved by the Institutional Animal Care and Use Committee (IACUC) of
 Capital Medicine University.

 Grouping and establishment of AR animal model

          We used 50 μg ovalbumin (OVA) blended with 5 mg different dosage forms of alu-
 minum hydroxide [Al(OH)3] as a sensitogen to produce the animal models of AR (de Serres,
 1988). The forty mice were randomly assigned to four groups by the drawing lots method.
 The first group was treated with 50 μg OVA and 5 mg Al(OH)3 powder. The second group was
 treated with 50 μg OVA and 0.385 mL aluminum hydroxide gel. The third group was treated
 with 50 μg OVA and 0.125 mL injected aluminum. The fourth group was treated with 0.9%
 sodium chloride instead, and acted as the control group. The animal model was produced in
 two stages: sensitization and provocation. In the first stage, mice in the case groups (groups 1
 to 3) were injected with 50 μg OVA and 5 mg/mL Al(OH)3 through an enterocoelic injection
 every two days for a total of seven times while mice in the control group were treated with
 0.9% sodium chloride instead. The provocation stage started at the end of the sensitization
 stage. Mice in the case groups were nasally administrated 20 μL OVA in 10 μL 0.9% sodium
 chloride in each nasal cavity and the control group was administrated 0.9% sodium chloride

 Genetics and Molecular Research 13 (3): 5173-5181 (2014)       ©FUNPEC-RP www.funpecrp.com.br




                                                       2                                      Exhibit 137
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 93 of 482




                                        Allergic rhinitis animal model                                  5175

 only. At the same time, we observed and recorded behaviors and symptoms. Twenty-four
 hours after the last provocation treatment, mice were scarified by cervical dislocation and the
 necessary tests were conducted.

 Electron microscopy observations of pathology and transmission

         The nasal cavities of mice were removed and were fixed in neutral methanol for 24 h.
 After using 10% EDTA for decalcification for 3 weeks, 4 μm nasal cavity coronal slices was
 embedded in paraffin and stained with hematoxylin and eosin (HE) for microscope observa-
 tions. The abdominal cavities of all mice were observed for histopathological assessments.
         The granulation tissue on the surfaces of the liver and spleen was observed through
 transmission electron microscopy in the second group of mice. Several 1 mm3 sections living
 tissue were immediately fixed in 2.5% glutaraldehyde, rinsed with phosphate-buffered saline
 (PBS), fixed in osmic acid, dehydrated in acetone step by step, embedded in EP-812, and then
 were made into ultrathin sections, stained with lead acetate and sodium citrate, and then fea-
 tures were examined under a JME-1010 transmission electron microscope. At the same time,
 the chemical constituent of granuloma was examined by JEM-2100F industry transmission
 electron microscopy and energy spectrum analysis.

 RESULTS

 Physical examination and behavioral observations

          The appearance of mice in the first group was normal, and after basic sensitization and
 challenging, the most frequently observed symptoms included nose scratching, rhinorrhoea,
 sneezing, and swelling of the mucosa around the nasal cavity. The mice in the second group
 showed enlargement of the abdominal region, slowed movement, dull fur, and these mice became
 thin and emaciated. Administration of celiocentesis resulted in hemorrhagic ascites (Figure 1A).
 However, this group did not show classic symptoms after sensitization and challenging. Interest-
 ingly, 5 of the 10 mice of the third group showed ascites (Figure 1B) and their general conditions
 were better than those of the second group. In the sensitization stage, nose scratching and rhinor-
 rhea were evident. The fourth group of mice (controls) showed no changes in behavior.




 Figure 1. A. Second group [Al (OH)3 gel] = Bloody ascites from the abdominocentesis. B. Third group [Al (OH)3
 hydrosolvent] = the chylia ascites.


 Genetics and Molecular Research 13 (3): 5173-5181 (2014)                ©FUNPEC-RP www.funpecrp.com.br




                                                        3                                                 Exhibit 137
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 94 of 482




                                                  L. Xi et al.                                          5176

 Observation of nasal mucosa under HE staining

           In the first group [Al(OH)3 powder], there were abundant eosinophils aggregating at
 the lateral nasal walls and in the mucosa of the inferior turbinate (Figure 2A). Mucosa and
 goblet cells showed obvious proliferation and active secretion. Staining with Alcian blue-
 periodic acid Schiff (AB-PAS) revealed a large quantity of acid mucopolysaccharides in gob-
 let cells. Lymphocyte and neutrophil infiltration and the quantity of plasmocytes increased in
 the lamina propria. In the second group [Al(OH)3 gel], there were no eosinophils found in the
 nasal mucosa of the mice. Cilia were arranged in a disorderly manner and there were some
 coloboma in the nasal mucosa. In the third group [Al(OH)3 hydrosolvent], eosinophils were
 occasionally found in the nasal mucosa. In the fourth group (control), the nasal mucosa was
 intact and the ciliated epithelium lined up. There were discrete goblet cells and a small amount
 of eosinophils. The basement membrane was intact (Figure 2B).




 Figure 2. A. First group [Al (OH)3 powder] = there were eosnophiles in the nasal inferior Turbinate (40X). B.
 Control group = the normal nasal cavity and nasal septum (40X).


 Coelom pathological examination

          In the first group, the mice showed normal activity and flesh fur. There were no ab-
 normalities found in the examination of the viscera. In the second group, the structure of
 the hepatic lobule was clear, whereas foreign body granuloma emerged inside the tunication
 of the liver (Figure 3A). A granular gray substance was found in the granuloma cells and it
 showed a strong refraction (Figure 3B). Moreover, halos could also be seen around some of
 this substance. Similarly, the splenci cortex nodule atrophied, granuloma was found in the
 tunication of the spleen, and there were many neutrophils in the areas combined of the granu-
 loma and spleen. Discrete polymorphonuclear macrophagocytes emerged in the splenic sinus.
 The structure of all levels of bronchia, alveola, and alveolar ducts were clear, but hyperemia
 of the alveolar septum capillary was obvious. A small amount of neutrophils and eosinophils
 were found in the bronchial mucosa. The structures of the glomerulus and renal tubule were
 clear. Early stage granuloma emerged in the retroperitoneum of the kidney. Except for some
 granuloma emerging in the lobule, the structure of the thymus was normal. In the third group,
 the focal granuloma was the same as that of the second group, and emerged in the liver, spleen,
 and kidney, and some lymphocytes and eosinophils were also found in the mesenchyme. In the
 fourth group, the pathological examinations of the liver, spleen, and kidney were all normal.

 Genetics and Molecular Research 13 (3): 5173-5181 (2014)                ©FUNPEC-RP www.funpecrp.com.br




                                                        4                                                 Exhibit 137
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 95 of 482




                                        Allergic rhinitis animal model                                   5177




 Figure 3. A. Second group = many white nodules emerged in the liver. B. Second group = there were foreign body
 granulomas found inside of the tunication of liver.


 JEM-1010 transmission microscope observations

         Many phagocytes were found collected in the granuloma of the spleen and liver. In the
 cytoplasm, a large number of phagosomes emerged, whose single layer was full of phagocytosed
 substance (Figure 4A). There were two types of phagocytosed substances. One was observed
 under high magnification and was arranged in bundles, and the other was observed under low
 magnification and appeared as tiny particles. Around the phagocytes, the mitochondria were
 swelling and some of the mitochondrion ridges disappeared. Moreover, the double layer of some
 mitochondria disappeared and formed vacuole structures. Fibroblasts and several lymphocytes
 and phagocytes could be seen around the capillary in the granuloma tissue. There was a small
 amount of collagen fibers in the mesenchyme. The structure of the granuloma of the third group
 was similar to that of the second group except for a smaller amount of phagocytes.




 Figure 4. A. JEM-1010 observation of the second group, the arrows pointed out the needle-like structure in the
 cytoplasm of phagocyte (5000X). B. Second group [Al (OH)3 gel] = JEM-2100F energy spectrum analysis of
 spleen, the foreign body in the sample showed peak value at aluminum.


 Genetics and Molecular Research 13 (3): 5173-5181 (2014)                 ©FUNPEC-RP www.funpecrp.com.br




                                                        5                                                  Exhibit 137
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 96 of 482




                                                 L. Xi et al.                                 5178

 JEM-2100F energy spectrum analysis

          The electron microscope analysis showed a peak value at aluminum. This demon-
 strated that high magnification fine needles and oval substances and low magnification tiny
 particles both contained aluminum (Figure 4B).

 DISCUSSION

          Establishment of an animal model for AR is crucial for studying the mechanism of
 AR. The main principle of producing the animal model is that the induced symptoms and pa-
 thology can be easily duplicated. As the basic step for AR functional studies, a successful ani-
 mal model is determined by observations of the behavior of animals and histological changes.
          OVA is a protein with good antigenicity and carrier activity. Although OVA also has
 immunogenicity, the addition of some adjuvants are still necessary to reinforce the immunoge-
 nicity in establishing an animal model. Al(OH)3 is widely used in animal experiments owing to
 its nontoxic properties and good adsorbability. It can induce humoral immunity reactions and
 simulate Th2 cells to generate antibodies at high levels, and also satisfies safety requirements.
 At present, OVA+ Al(OH)3 is widely accepted as fundamental material for producing animal
 models around the word (Sehmi et al., 1997).
          However, there are some problems associated with the use of Al(OH)3 as an adjuvant.
 The adjuvant should be able to effectively generate the accurate animal model while not re-
 sulting in unacceptable pathological changes. Therefore, it is better to minimize the amount of
 adjuvant-allergen complex used in order to induce the expected immune response and the least
 adverse reaction (Wiedermann-Schmidt and Maurer, 2005). Two traditional dosage forms of
 aluminum adjuvant are widely used by researchers. The first involves placing the aluminum
 suspension into the solution containing the antigen to form a protein-aluminum salt complex,
 and the other is putting the solution containing the antigen into Al(OH)3 solution or aluminum
 phosphate to form aluminum-containing vaccines. Recent studies found that making the alu-
 minum adjuvant into nanometer form could induce the specific antibody in mice quickly and
 at a high level, and that compared with other forms of aluminum adjuvant, it could induce
 humoral immunity earlier (Frey et al., 1999). After consulting the relevant literature, we found
 the amount of OVA used in animal models generally ranges from 10 to 100 μg (Yamaki et al.,
 2005; Tumes et al., 2007; Liu et al., 2010; Oh et al., 2011), whereas the amount of Al(OH)3
 ranges from 1 and 5 mg. Moreover, there are several forms of Al(OH)3 used in these experi-
 ments including powder, gel, solution, and other dosage forms (Yamaki et al., 2005; Zhao et
 al., 2005; Su et al., 2006; Tumes et al., 2007; Mo et al., 2011). Our study focused on these three
 dosage forms (powder, gel, and solution) in the production of an AR animal model.
          In the first group of mice (powder), there were no abdominal bulges and no white
 precipitated substance appeared. A large amount of eosinophils aggregated in the mucosa of
 the nasal lateral wall and inferior turbinate. Goblet cells proliferated, lymphocytes infiltrated,
 and the amount of plasmocytes increased. These observations demonstrated that the animal
 model was successfully produced. Because of the difficulty for Al(OH)3 powder to dissolve,
 we observed some powder precipitating on the bottom of the bottle, and the adjuvant-allergen
 complex existed in the form of suspension. Although we tried to blend the solution suffi-
 ciently, the liquid extracted in the syringe still contained relatively less Al(OH)3. Therefore,

 Genetics and Molecular Research 13 (3): 5173-5181 (2014)         ©FUNPEC-RP www.funpecrp.com.br




                                                       6                                       Exhibit 137
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 97 of 482




                                       Allergic rhinitis animal model                            5179

 we estimated that the effective concentration was below that specifically designed [50 μg OVA
 + 5 mg Al(OH)3 powder]. We could then extrapolate that the concentration of the suspension
 was appropriate for establishing successful animal models.
           Mice of the Al(OH)3 gel group showed toxic symptoms and foreign body granuloma was
 found in all ten mice. The aluminum was detected by energy spectrum analysis of the needle-like
 foreign body. Early evidence about the safety problem of aluminum adjuvants were discussed
 in a workshop focused on the use of aluminum adjuvants in vaccine acquisition that was held in
 Puerto Rico in May of 2000. During the meeting, the scientists discussed macrophages myofas-
 cial inflammation (MMF), which was first found in France, and then pointed out that there were
 many macrophages around the muscle fibers containing PAS-positive crystal structures, which
 were ultimately identified as aluminum. This supported that damage of the MMF was caused by
 the aluminum adjuvant. Thus, although aluminum adjuvants have been widely used in the pro-
 duction of animal models, this method still has safety problems that require attention.
           In the third group of mice (solution), we used the same amount Al(OH)3 solvents as
 used in the Al(OH)3 gel; however, no AR symptoms were apparent, although foreign body
 granuloma was observed in the viscera. Compared with the Al(OH)3 gel, the particles of
 Al(OH)3 solvents were smaller, ranging between 1 nm and 100 nm. Based on colloid chem-
 istry, Al(OH)3 solvents easily form a colloidal dispersion system, in which the particles range
 from 1 to 100 nm. Although there were still physical boundary surfaces because of the lower
 sinker rate, we could nonetheless obtain an approximate concentration compared with previ-
 ous designs. Thus, we speculated that the overdose of aluminum in the third group caused the
 foreign body granuloma and immunosuppression instead of AR symptoms and pathological
 changes. Aluminum metabolism in the animals showed that the aluminum adjuvants were
 absorbed by citric acid in the tissue fluid and were then quickly discharged from the body.
           We administrated 5 mg Al(OH)3 in three different dosage forms in 6-8 week-old fe-
 male mice, and only the powder group successfully produced the allergic rhinitis animal mod-
 el. We can speculate various reasons to explain these results. Because of the slight solubility
 of Al(OH)3, it will form a colloidal dispersion system. The sedimentation rate of the colloidal
 solid is much slower than that of the solute particles in the suspension. Although we blended
 the liquid well when we extracted the liquid from test tubes, we nonetheless obtained different
 concentrations. The gel group was set to 5 mg/mL, and the concentration of the powder group
 was lower than that of the hydrosolvent group, and they were both lower than that of the gel
 group. Therefore, after the intraperitoneal injection, the extra colloidal solid could not be well
 absorbed and instead aggregated in the viscera, stimulating phagocytocis around the cell, and
 ultimately forming the foreign body granuloma. Accordingly, we speculated that excessive
 aluminum could cause foreign body granuloma and other adverse reactions. A previous study
 demonstrated that excessive aluminum could result in different kinds of inflammation caused
 by complement activation (Clements and Griffiths, 2002).
           There are few reports available that focus on the concentration and toxicological
 effects of aluminum. Our animal model experiment showed that when the dosage form of
 aluminum adjuvant was changed, we could not simply convert the concentration because of
 consequent changes in the isoelectric point and physical and chemical properties, which can
 play important roles in influencing the results. Understanding how to use the different dos-
 age forms of aluminum adjuvant in animal experiments could help to guarantee the safety of
 experimental animals and generate accurate AR animal models.

 Genetics and Molecular Research 13 (3): 5173-5181 (2014)               ©FUNPEC-RP www.funpecrp.com.br




                                                       7                                           Exhibit 137
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 98 of 482




                                                       L. Xi et al.                                                5180

          Another interesting finding was that there was not an increase in the number of eosin-
 ophils in the nasal mucosa of mice from the gel and hydrosolvent groups, which demonstrated
 that extra aluminum adjuvant could induce immunosuppression and other adverse actions.
 To generate successful animal models, researchers need to understand the extrinsic factors
 (type of allergen, concentration, dosage form, and correct method of immunoadjuvant use)
 and animal factors (genetic background, gender, age), and so on. Ignoring any of the factors
 mentioned above could result in a bad outcome. In particular, scientists should pay particular
 attention to these factors when aluminum adjuvants are used in the establishment of animal
 models, which will benefit the animal experiment.

 CONCLUSION

          The immunoadjuvant Al(OH)3 was routinely administered during the establishment of
 AR animal models for the enhancement of the immunogenicity of antigenic substances. The
 dosage form of immunoadjuvants directly determined whether or not a model was successful-
 ly established, and moreover, an overdose of Al(OH)3 could result in immunosuppressive ac-
 tion, leading to foreign body granuloma and ascites of internal organs. This study is expected
 to provide an experimental basis for the safe use of Al(OH)3 in animal models and serves as a
 reminder of the importance and considerations in using Al(OH)3 in AR studies.

 Conflicts of interest

           The authors declare no conflict of interest.

 ACKNOWLEDGMENTS

         Research supported by the National Science Fund for Distinguished Young Scholars
 (#81025007), the Beijing Natural Science Foundation (#7131006), the Capital Health Re-
 search and Development of Special (#2011-1017-06), the Science Foundation for High-Level
 Medical Talents of Beijing Health System (#2009-02-007), the Health Ministry Special Fund
 (#201202005), and the Beijing Nova Program (#2010B022) to L. Zhang and Y. Zhang.

 REFERENCES

 Clements CJ and Griffiths E (2002). The global impact of vaccines containing aluminium adjuvants. Vaccine 20 Suppl.
      3: S24-S33.
 de Serres FJ (1988). Banbury Center DNA Adducts Workshop. Workshop on DNA Adducts, Banbury Center, Cold Spring
      Harbor Laboratory, Cold Spring Harbor, New York, NY (U.S.A.), Sept. 30-Oct. 2, 1986. Mutat. Res. 203: 55-68.
 Frey A, Mantis N, Kozlowski PA, Quayle AJ, et al. (1999). Immunization of mice with peptomers covalently coupled to
      aluminum oxide nanoparticles. Vaccine 17: 3007-3019.
 Liu Y, Lu X, Yu HJ, Hua XY, et al. (2010). The expression of osteopontin and its association with Clara cell 10 kDa
      protein in allergic rhinitis. Clin. Exp. Allergy 40: 1632-1641.
 Mo JH, Kang EK, Quan SH, Rhee CS, et al. (2011). Anti-tumor necrosis factor-alpha treatment reduces allergic responses
      in an allergic rhinitis mouse model. Allergy 66: 279-286.
 Oh HA, Kim HM and Jeong HJ (2011). Beneficial effects of chelidonic acid on a model of allergic rhinitis. Int.
      Immunopharmacol. 11: 39-45.
 Sehmi R, Wood LJ, Watson R, Foley R, et al. (1997). Allergen-induced increases in IL-5 receptor alpha-subunit expression


 Genetics and Molecular Research 13 (3): 5173-5181 (2014)                       ©FUNPEC-RP www.funpecrp.com.br




                                                             8                                                       Exhibit 137
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 99 of 482




                                           Allergic rhinitis animal model                                        5181

     on bone marrow-derived CD34+ cells from asthmatic subjects. A novel marker of progenitor cell commitment
     towards eosinophilic differentiation. J. Clin. Invest. 100: 2466-2475.
 Su YC, Rolph MS, Cooley MA and Sewell WA (2006). Cyclophosphamide augments inflammation by reducing
     immunosuppression in a mouse model of allergic airway disease. J. Allergy Clin. Immunol. 117: 635-641.
 Tumes DJ, Cormie J, Calvert MG, Stewart K, et al. (2007). Strain-dependent resistance to allergen-induced lung
     pathophysiology in mice correlates with rate of apoptosis of lung-derived eosinophils. J. Leukoc. Biol. 81: 1362-
     1373.
 Wiedermann-Schmidt U and Maurer W (2005). Adjuvants and additives in vaccines-medical relevance. Wien. Klin.
     Wochenschr. 117: 510-519.
 Yamaki K, Alam AH, Hossain MA, Taneda S, et al. (2005). Effect of rolipram, a phosphodiesterase IV inhibitor, on
     allergic footpad swelling using various adjuvants in mice. Scand. J. Immunol. 62: 378-384.
 Zhao J, Wang S and Ma F (2005). Changes of Th1, Th2 cells and correlative cytokines in allergic rhinitis. Lin. Chuang.
     Er. Bi Yan Hou Ke. Za Zhi 19: 794-796.




 Genetics and Molecular Research 13 (3): 5173-5181 (2014)                      ©FUNPEC-RP www.funpecrp.com.br




                                                            9                                                      Exhibit 137
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 100 of 482




   EXHIBIT 138
                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 101 of 482
                                                      Original Paper

                                                      Int Arch Allergy Immunol 2014;164:89–96                                 Received: June 2, 2013
                                                                                                                              Accepted after revision: April 18, 2014
                                                      DOI: 10.1159/000363109
                                                                                                                              Published online: June 4, 2014




Development of an Animal Model
to Evaluate the Allergenicity of
Food Allergens
Birgit Ahrens a David Quarcoo a, c Sabine Buhner b, d Gerald Reese f
Stefan Vieths f Eckard Hamelmann a, e
Departments of a Pediatric Pneumology and Immunology, b Gastroenterology and c Institute of Occupational
Medicine, Charité Universitätsmedizin, Berlin, d Human Biology Technische Universität, Munich, e University
Children’s Hospital, Ruhr University, Bochum, and f Paul-Ehrlich-Institut, Division of Allergology, Langen, Germany




Key Words                                                                   tential (peanut, OVA, soy) caused a stronger immunological
Food allergy · Immunological responses ·                                    response than allergens with low allergenic potential, such
Permeability index                                                          as RuBisCO and apple. Moreover, the immunological re-
                                                                            sponses were reduced when using boiled instead of raw soy
                                                                            and pea proteins. Conclusion: This model mimics key fea-
Abstract                                                                    tures of FA and facilitates investigating the allergenicity of
Scope: Considering the increasing numbers of patients suf-                  allergens in novel food or food compositions in vivo.
fering from food allergy (FA) as well as the great variety of                                                                             © 2014 S. Karger AG, Basel
novel foods and food compositions, an unmet need exists
for the development of preclinical approaches to character-
ize the allergenic potential of proteins. The aim of our study                  Introduction
was to evaluate the allergenicity of different food allergens
in a rat model. Methods: Brown Norway rats were sensitized                      Food allergy (FA) is an important health issue in west-
to protein extracts (RuBisCO, apple, soy, peanut, garden pea)               ernized countries, with around 8% of children and 5% of
or ovalbumin (OVA) combined with Bordetella pertussis and                   adults affected [1]. Although any food protein can pos-
aluminium hydroxide, followed by oral allergen challenges.                  sibly act as an allergen, relatively few protein families
Results: Allergen-specific serum immunoglobulin produc-                     cause the majority of allergic reactions [2]. Foods with the
tion and the proliferation of mononuclear cells from spleen                 highest number of published reports are cow’s milk, hen’s
confirmed sensitization. To assess functional alterations in                egg, peanut, fish and shellfish [3]. The severity of reac-
the gut, intestinal permeability was measured, which in-                    tions elicited by these food allergens may vary substan-
creased in sensitized and challenged animals compared to                    tially, ranging from fatal reactions mostly observed in re-
non-sensitized controls. Allergens with high allergenic po-                 gards to peanut allergy [4] to milder responses detected
                                                                                                                                                                        Siriraj Medical Library, Mahidol University
                                                                                                                                                                        202.28.191.34 - 3/13/2015 7:53:04 AM




                           © 2014 S. Karger AG, Basel                       Correspondence to: Prof. Eckard Hamelmann
                           1018–2438/14/1642–0089$39.50/0                   University Children’s Hospital, Ruhr University
                                                                            Alexandrinenstrasse 5
                                                                                                                                                                        Downloaded by:




E-Mail karger@karger.com
                                                                            DE–44791 Bochum (Germany)
www.karger.com/iaa
                                                                            E-Mail eckard.hamelmann@rub.de
                                                                           1                                                               Exhibit 138
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 102 of 482

in, for example, soybean- or apple-allergic patients [5–7].    typical changes after sensitization with oral allergen chal-
The particular allergenicity of a food allergen is not only    lenges in order to better delineate the allergic potential of
determined by its source, but also relies on the condition     different common food allergens.
and the state of processing (cooked, boiled, roasted, etc.)
of the food products [8]. Interestingly, although the epit-
opes of many known allergens have yet to be identified,            Material and Methods
there seems to be no clear structural or other property
                                                                   Animals
common to all food allergens allowing the reliable predic-         All experiments were approved by the animal research ethical
tion of their allergenicity [9].                               institution, LAGetSi (Berlin, Germany). Male Brown Norway
    Considering the overall prevalence of FA [1] and the       (BN) rats, aged 6–8 weeks, weighing 180–230 g (BfR, Berlin,
rising accessibility of novel foods and or food composi-       Germany) and maintained on a peanut-, ovalbumin (OVA)-, ap-
tions, for example from transgenic crop plants, there is       ple-, pea- and soybean-free diet, arrived pathogen-free and were
                                                               kept under controlled conditions.
a growing need for the development of preclinical ap-
proaches that may help to characterize the allergenic po-          Sensitization and Treatment
tentials of proteins and to predict their risk of initiating       Animals were sensitized by intraperitoneal (i.p.) injections on
severe anaphylactic reactions [9]. The example of the in-      days 1, 5 and 10 with the following food allergens adsorbed on
troduction of lupine flour (Lupinus albus), a member of        aluminium hydroxide: 10 μg of OVA (main egg white protein, as
                                                               the reference allergen), 2.5 μg of RuBisCO (ribulose-1,5-biphos-
the legume family, to a variety of foods nearly 2 decades      phate carboxylase/oxygenase, a protein in green plants and the
ago showed how important a careful selection in ad-            main abundant protein on earth), 2.5 μg of apple (extracted pro-
vance would have been. Lupine was supplied for food            tein), 2.5 μg of green garden pea (protein extract from raw and/or
manufacturing for its textural properties in bakery prod-      boiled pea), 2.5 μg of soy (protein extract from raw and/or boiled
ucts [10]. Unfortunately, lupine allergy develops by           soy) and 2.5 μg of peanut (protein extract from roasted peanut).
                                                               The protein extract preparation has been described in detail previ-
cross-reactivity in patients who are already sensitized to     ously [19]. In addition to the first allergen injection, animals were
other members of the legume family, in particular pea-         given a booster with a single i.p. injection of Bordetella pertussis
nut, soy or pea [10]. As allergic reactions to lupine be-      whole-body vaccine (2 × 106).
came more and more frequent, lupine was added to the               Sensitized animals were challenged by gavage feeding with the
list of commonly allergenic foods in the EU 10 years after     following allergens on days 20 and 21: 100 μg of OVA (in 1 ml of
                                                               PBS), 1 mg of RuBisCO, 1 mg of apple extract protein, 1 mg of
its introduction (Annex IIIa; directive 2000/13/EC).           soybean extract protein, 1 mg of pea extract protein and 1 mg of
    Currently, the strategy for assessing the potential al-    peanut extract protein. Animals of the negative control groups
lergenicity of (genetically engineered) food is based on       were sham-sensitized and challenged with PBS according to the
guidelines from the European Food Safety Authority             same protocols. All animals were sacrificed and analyzed 24 h after
(EFSA) and the Food and Agriculture Organization               the last allergen challenge, on day 22 (fig. 1).
(FAO)/World Health Organization (WHO) [11–13]. A                   Assessment of Immunoglobulin Levels
weight of evidence approach includes comparing the in-             Serum antibody levels of total IgE and allergen-specific IgE and
troduced protein with known allergens based on gene            IgG were measured by enzyme-linked immunosorbent assay
source, sequence homology and, if necessary, reactivity        (ELISA) as previously described [20]. Briefly, mircrotiter plates
with serum from allergic patients, as well as evaluating the   coated with monoclonal anti-rat IgE antibody were incubated with
                                                               diluted serum samples and biotinylated allergen, and streptavidin-
protein’s stability against digestive enzymes [14].            peroxidase was used as a substrate. For biotinylation of RuBisCO,
    Animal models have played a valuable role in increas-      apple extract, pea extract, soybean extract, peanut extract and
ing our understanding of the immunology and pathology          OVA, the biotinylation kit of Sigma® (Sigma, Deisenhofen,
involved in allergic responses to food proteins [15, 16].      Germany) was used according to the manufacture’s instructions.
Oral sensitization with food allergens in genetically apt      For quantification of specific IgE-serum levels, in-house controls
                                                               were utilized, thus allowing no direct comparison between spe-
rodents has resulted in the production of allergen-specif-     cific IgE levels against different allergens.
ic IgE and various phenotypical changes that mimicked
the disease in human FA patients [17]. However, most of            Cell Culture
these studies did not assess responses in the gastrointes-         Spleen and mesenteric lymph node mononuclear cells were pu-
tinal tract upon local (oral) allergen provocation and,        rified by density gradient centrifugation (Lympholyte Rat; Cedar-
                                                               lane Laboratories, Hornby, Ont., Canada; 1,000 g, 20 min at room
therefore, missed a cardinal feature of the human disease.     temperature) and suspended in RPMI 1640 containing 10% FCS
In the current study, we utilized our established rat mod-     (Biochrome, Berlin, Germany) for proliferation assays and cyto-
el of FA [18] to associate immune responses and pheno-         kine production.
                                                                                                                                       Siriraj Medical Library, Mahidol University
                                                                                                                                       202.28.191.34 - 3/13/2015 7:53:04 AM




90                   Int Arch Allergy Immunol 2014;164:89–96                           Ahrens/Quarcoo/Buhner/Reese/Vieths/
                     DOI: 10.1159/000363109                                            Hamelmann
                                                                                                                                       Downloaded by:




                                                               2                                                Exhibit 138
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 103 of 482


                                                  BN rats
                                                  Age: 6–8 weeks
                                                  Day    1         5       10                  20    21        22
                                                                                                                             4. Final analysis


                                                                                                                3HUPHDELOLW\WHVW
                                                         Allergen i.p.                         Allergen p.o.       KDIWHUVHFRQGFKDOOHQJH

Fig. 1. Treatment protocol: BN rats were                     1. Sensitization i.p.                  2UDO&KDOOHQJH
sensitized to different allergens i.p. on days                  3%6                                  3%6
1, 5 and 10. The negative control group was                     5X%LV&2JLQMHFWLRQ             5X%LV&2PJSR
sham-sensitized with PBS. The animals                           $SSOHJLQMHFWLRQ               $SSOHPJSR
were challenged by gavage feeding of spe-                       6R\JLQMHFWLRQ                 6R\PJSR
                                                                3HDJLQMHFWLRQ                 3HDPJSR
cific allergen extracts on days 20 and 21.                      3HDQXWJLQMHFWLRQ              3HDQXWPJSR
Control animals received only PBS p.o. The                      29$JLQMHFWLRQ           29$PJSR
BN rats were analyzed 24 h after the last
challenge, on day 22.



    Proliferative Responses                                                     Results
    Mononuclear cells (3 × 105/well) were incubated in 96-well U-
bottomed tissue-culture plates (Costar, Cambridge, Mass., USA) at            Immunoglobulin Production after Allergen
37 ° C and 5% CO2, and stimulated for 96 h with mitogen (Concan-
avalin A, 2.5 μg/ml, Sigma) or allergen (100 μg/ml of OVA, Sigma;            Sensitization
100 μg/ml of RuBisCO, and 100 μg/ml of protein extracts from,                In order to analyze the sensitization status of BN rats,
apple, pea, soy, peanut). 3[H]-thymidine (Amershan Buchler,               total and specific IgE serum levels were measured before
Braunschweig, Germany) was added for the last 18 h of the cell cul-       (‘naive’; fig. 2) and after allergen sensitization and oral
ture (1 μCi/well), and thymidine uptake was measured in a liquid          challenges (day 17; fig. 2a). In naive BN rats, total IgE av-
scintillation counter (Wallac, Väsby, Sweden). The proliferation
rate was calculated as multiples of 3[H]-thymidine incorporation          eraged 534 ± 273 ng/ml. After sensitization with the dif-
by stimulated cells compared to that of non-stimulated cells.             ferent allergens, a significant increase of total IgE in each
                                                                          group was detected, showing the expected allergic im-
    Intestinal Permeability                                               mune response. The strongest increase was measured af-
    Intestinal permeability was assessed using a sugar-recovery test      ter sensitization with members of the legume family: raw
as previously described and reported in detail [18]. The test is          pea (7,932 ± 4,978 ng/ml), raw soy (11,206 ± 8,727 ng/ml)
based on the measurement of the urinary excretion of orally (p.o.)
administered non-metabolized sugar probe molecules. Lactulose             and peanut (12,471 ± 7,936 ng/ml).
and mannitol have been demonstrated to meet the criteria for us-             Allergen-specific IgE was detected by ELISA. A sig-
age as tracers [21]. Two hours after the second allergen challenge,       nificant increase of specific IgE was detected after soy-
the animals received 2 ml of PBS by oral route, containing lactulose      bean, OVA and peanut sensitization. There was no sig-
(10 mg) and mannitol (5 mg), followed 2 h later by 2 ml of drink-         nificant increase of allergen-specific IgE after sensitiza-
ing water. The tracers recovered in the first 8 h in the urine were
detected and quantified by high-performance liquid chromatogra-           tion with pea; administration of extract of raw and boiled
phy (HPLC), with pulsed electrochemical detection (Dionex, Id-            pea did not induce significant increases of pea-specific
stein, Germany), chromatography module 250 × 40 mm Carbopac               IgE (fig. 2b).
PA-1 column (Dionex), eluent 150 mmol NaOH and flow 1 ml/
min [21]. Results were expressed as the percentage recovery of the           Proliferative Response of Mononuclear Cells
ingested dose of the sugars. The ratio of recovered lactulose and
mannitol (permeability index) served as a marker for intestinal              Spleen mononuclear cells from allergen-sensitized
permeability.                                                             and challenged BN rats were stimulated in vitro with the
                                                                          respective allergen to measure allergen-specific prolifera-
   Statistical Analysis                                                   tive responses. We detected significantly enhanced re-
   Calculations were performed with the statistical software SPSS         sponses compared to cells from non-sensitized controls
(SPSS Inc., Chicago, Ill., USA) and R (R Foundation for Statistical       after sensitization with raw pea, raw soybean, peanut and
Computing, Vienna, Austria). Graphs were generated in GraphPad
Prism (version 4; GraphPad Software Inc., San Diego, Calif., USA)         OVA (fig. 3). No significant increase was detected after
and R. We performed the non-parametric two-sample Wilcoxon test           sensitization with RuBisCO, apple, and extracts of boiled
(Mann-Whitney test) and p values <0.05 were regarded as significant.      pea and soybeans.
                                                                                                                                                      Siriraj Medical Library, Mahidol University
                                                                                                                                                      202.28.191.34 - 3/13/2015 7:53:04 AM




Different Immunological Responses by                                      Int Arch Allergy Immunol 2014;164:89–96                                91
Food Allergens                                                            DOI: 10.1159/000363109
                                                                                                                                                      Downloaded by:




                                                                         3                                                      Exhibit 138
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 104 of 482


                                                                                                                                  *                                                               p < 0.0001 OVA
                                                                                                                             *                                                               p < 0.0001 Peanut
                                                                                                                         *                                                           p = 0.0015 Pea boiled
                                                                                                                     *                                                      p < 0.0001 Pea raw
                                                                                                                 *                                             p = 0.0015 Soy boiled
                                                                                                            *                     p < 0.0001 Soy raw
                                                                                                        *                p = 0.0015 Apple
                                                                                                   *            p = 0.0002 RuBisCO
                                                                             100,000




                                                                              10,000


                                                  Total lgE (ng/ml)
                                                                               1,000




                                                                                   100




                                                                                    10
                                                                                         ve


                                                                                                   l

                                                                                                            O


                                                                                                                     e

                                                                                                                             w




                                                                                                                                                                    w
                                                                                                                                      d




                                                                                                                                                                             d


                                                                                                                                                                                     t

                                                                                                                                                                                             VA
                                                                                                ro




                                                                                                                                                                                    nu
                                                                                                                  pl




                                                                                                                                  ile




                                                                                                                                                                            ile
                                                                                                                         ra




                                                                                                                                                                    ra
                                                                                                        sC
                                                                                         ai

                                                                                               nt




                                                                                                                                                                                         O
                                                                                                                Ap




                                                                                                                                                                                     a
                                                                                                                                 bo




                                                                                                                                                                          bo
                                                                                     N




                                                                                                       Bi




                                                                                                                         y




                                                                                                                                           a




                                                                                                                                                                                  Pe
                                                                                              Co




                                                                                                                     So




                                                                                                                                        Pe
                                                                                                    Ru




                                                       a


                                                                                                                              y




                                                                                                                                                                        a
                                                                                                                             So




                                                                                                                                                                     Pe
                                                                                              p = 0.1165
                                                                                                                                                                                         p = 0.007
                                                                             100                                                                                    400
                                                                                                                                      Peanut-specific IgE (Iu/ml)
                                                                                                                                                                                              *
                                                  Pea-specific IgE (Iu/ml)




                                                                                                                                                                    300

                                                                              50                                                                                    200

                                                                                                                                                                    100

                                                                               0                                                                                      0
                                                                                    Pea control     Pea raw       Pea boiled                                                Peanut control            Peanut


                                                                                                   p = 0.0358                                                                            p < 0.0001
                                                                             700                                                                                    500
Fig. 2. Immunoglobulin levels in allergen-                                                      *                                                                                             *
                                                                                                                                      OVA-specific IgE (Iu/ml)
                                                  Soy-specific IgE (Iu/ml)




sensitized and challenged BN rats: total IgE                                 600
(a), specific IgE (b). BN rats were treated as                               500
described in figure 1. On day 1 (before sen-                                 400                                                                                    250
sitization, ‘naive’) and on day 22, immuno-                                  300
globulin levels in the serum of the animals                                  200
were measured. Animals of the control                                        100
                                                                                                                                                                      0
groups were sham-sensitized and chal-                                          0
                                                         b                          Soy control Soy raw           Soy boiled                                                   OVA control             OVA
lenged with PBS according to the same pro-
tocols.



   Intestinal Permeability upon Local Allergen Challenge                                               uptake of the tracers. The lactulose-mannitol ratio (per-
   In order to evaluate local functional alterations follow-                                           meability index) served as a marker for intestinal perme-
ing oral allergen challenges of sensitized animals, we ana-                                            ability. Intestinal absorption of lactulose, a disaccharide
lyzed changes in intestinal permeability. Urinary excre-                                               containing galactose and fructose, occurs predominantly
tion of lactulose and mannitol was evaluated after oral                                                through a paracellular pathway via tight junctions, where-
                                                                                                                                                                                                                   Siriraj Medical Library, Mahidol University
                                                                                                                                                                                                                   202.28.191.34 - 3/13/2015 7:53:04 AM




92                      Int Arch Allergy Immunol 2014;164:89–96                                                                          Ahrens/Quarcoo/Buhner/Reese/Vieths/
                        DOI: 10.1159/000363109                                                                                           Hamelmann
                                                                                                                                                                                                                   Downloaded by:




                                                                                                    4                                                                                             Exhibit 138
             Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 105 of 482


                                                                                                             *                                        p < 0.0001 OVA
                                                                                                        *                                    p < 0.0001 Peanut
                                                                                               *                                p < 0.0001 Pea raw
                                                                                      *                  p = 0.0163 Soy raw
                                                                    30
                                                                    20
                                                                    10

                                                                     7

                                                                     6




                                              Proliferation index
                                                                     5

                                                                     4

                                                                     3

                                                                     2
Fig. 3. Influence of allergen sensitization
and challenge on allergen-specific prolif-                           1
eration. On day 22, spleen mononuclear
cells were stimulated for 96 h with 100 μg/                          0
ml of OVA or 100 μg/ml of protein extracts
                                                                            l




                                                                                                    w
                                                                                  O


                                                                                          e




                                                                                                             d


                                                                                                                     w


                                                                                                                                 d


                                                                                                                                         t


                                                                                                                                               VA
                                                                         ro




                                                                                                                                        nu
                                                                                          pl




                                                                                                            ile




                                                                                                                                ile
                                                                                                ra




                                                                                                                    ra
                                                                                sC
                                                                         nt




                                                                                                                                              O
                                                                                      Ap




                                                                                                                                         a
                                                                                                        bo




                                                                                                                           bo
                                                                                Bi




                                                                                               y




                                                                                                                     a
from RuBisCO, apple, pea, soybean and




                                                                                                                                      Pe
                                                                    Co




                                                                                               So




                                                                                                                  Pe
                                                                              Ru




                                                                                                        y




                                                                                                                            a
                                                                                                    So




                                                                                                                         Pe
peanut, and 3[H]-thymidine was added for
the last 18 h.



as mannitol is absorbed mainly through an intracellular                               IgE response. We used the purified protein OVA as a ref-
pathway. Allergen sensitization and repeated oral aller-                              erence allergen for comparison with a range of food al-
gen challenges led to a significant increase in permeabil-                            lergen extracts, since OVA is the most widely applied al-
ity after sensitization with RuBisCO, raw soybean, raw                                lergen in animal models. In this way we hoped to take
pea, roasted peanut and OVA. Sensitization solely with                                account of the need ‘to compare the allergenicity of food
apple did not lead to a significant change in intestinal per-                         extracts versus the purified allergens’ [22].
meability (fig. 4). These data confirmed the loss of gut                                 Our final resulting model comprised two hallmark fea-
mucosal integrity and elevated intestinal permeability af-                            tures of FA in patients: allergen-specific immune re-
ter local allergen challenges in animals sensitized with                              sponses and sensitization and alterations in the intestinal
specific allergens.                                                                   tract upon local allergen challenges. This distinguishes
                                                                                      this model from most other existing animal models of FA
                                                                                      and allowed testing for allergenicity of different food al-
   Discussion                                                                         lergens in a somewhat more ‘clinical situation’. The dis-
                                                                                      ruption of the intestinal barrier [23, 24] may very well be
   We have presented data from a rat model of FA [18]                                 taken as a direct sign of the local allergic response. It in-
established to quantify and compare the allergenicity of                              dicates a pivotal event in the course of allergic gut inflam-
different food allergens. This model was set up in analogy                            mation since it allows peptides (epitopes) to cross the in-
to the well-recognized model of allergic asthma, where a                              testinal barrier and to stimulate the submucosal immune
systemic i.p. sensitization with a model allergen is fol-                             system, thus enhancing the local production of inflam-
lowed by an airway allergen challenge. Accordingly, in                                matory cytokines, mediators and most probably specific
the model of FA presented here, the allergen-specific sys-                            IgE antibodies [25, 26]. The importance of barrier disrup-
temic sensitization is followed by an oral allergen chal-                             tion has been highlighted in recent years, especially by
lenge. The optimal sensitization protocol, concerning                                 publications regarding the loss-of-function variants of
doses of allergen and choice and doses of adjuvant were                               the epidermal barrier protein, filaggrin, which display a
determined in advance to induce a high and long-lasting                               predisposing factor for atopic eczema [26]. The magni-
                                                                                                                                                                            Siriraj Medical Library, Mahidol University
                                                                                                                                                                            202.28.191.34 - 3/13/2015 7:53:04 AM




Different Immunological Responses by                                                  Int Arch Allergy Immunol 2014;164:89–96                                          93
Food Allergens                                                                        DOI: 10.1159/000363109
                                                                                                                                                                            Downloaded by:




                                                                                      5                                                              Exhibit 138
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 106 of 482


                                                                                                             *                                              p = 0.0010 OVA
                                                                                                        *                                       p = 0.0004 Peanut
                                                                                                   *                                p = 0.0028 Pea raw
                                                                 0.6                          *                  p = 0.0028 Soy raw


                                                                 0.5           *        p = 0.0206 RuBisCO


                                                                 0.4


                                                                 0.3




                                                      PI
Fig. 4. Influence of allergen sensitization
and challenge on intestinal permeability.                        0.2
BN rats were treated as described in figure
1. Two hours after the 2nd allergen chal-                        0.1
lenge, animals received lactulose/mannitol
in PBS p.o. The tracers recovered in the
first 8 h in urine were detected by HPLC.                         0        l




                                                                                                             w



                                                                                                                        w




                                                                                                                                           t
                                                                                    O



                                                                                                   e




                                                                                                                                                      VA
                                                                        ro




                                                                                                                                          nu
The ratio of recovered lactulose/mannitol



                                                                                                  pl



                                                                                                            ra



                                                                                                                   ra
                                                                                    sC
                                                                       nt




                                                                                                                                                     O
                                                                                              Ap




                                                                                                                                           a
                                                                                   Bi




                                                                                                        y



                                                                                                                    a



                                                                                                                                        Pe
                                                                     Co




                                                                                                        So



                                                                                                                 Pe
(permeability index, PI) served as a marker
                                                                               Ru


for intestinal permeability.



Fig. 5. Ranking of the allergenicity. Based
upon the systemic and local responses after
allergic sensitization and challenges, a scor-
ing system was built. After calculation of the
                                                 Allergenicity




                                                                                                                   Allergenicity
rank sum of the median total IgE levels and
proliferative responses (a), as well as of the
median total IgE levels, proliferative re-
sponses and intestinal permeability (b), a
quantification of the allergenicity of the
specific allergens by correlation with the
specific score was performed and a ranking
                                                                 t

                                                                       w

                                                                               w

                                                                                    d

                                                                                            d

                                                                                                   O

                                                                                                        e




                                                                                                                                   t


                                                                                                                                               w


                                                                                                                                                      w


                                                                                                                                                                O


                                                                                                                                                                     e
                                                             nu




                                                                                                                                   nu
                                                                                                       pl




                                                                                                                                                                    pl
                                                                                   ile

                                                                                           ile




of the allergenicity of the employed food al-
                                                                       ra

                                                                            ra




                                                                                                                                           ra


                                                                                                                                                     ra
                                                                                                  sC




                                                                                                                                                            sC
                                                                                                       Ap




                                                                                                                                                                    Ap
                                                     a




                                                                                                                             a
                                                                                   bo

                                                                                         bo

                                                                                                 Bi




                                                                                                                                                           Bi
                                                                   y

                                                                           a




                                                                                                                                          y


                                                                                                                                                      a
                                                  Pe




                                                                                                                          Pe
                                                                 So




                                                                                                                                        So
                                                                        Pe




                                                                                                                                                   Pe
                                                                                              Ru




lergens was depicted. Specific IgE levels          a                                                                 b                                     Ru
                                                                               y

                                                                                       a
                                                                            So

                                                                                    Pe




were not calculated since levels are allergen
specific and therefore not comparable.



tude of the changes in the intestinal permeability caused                                   The systemic and local immune responses induced by
by a given allergen is thus a suitable parameter for the (lo-                            allergic sensitization and challenges with apple, raw or
cal) allergenicity.                                                                      boiled green garden pea, raw or boiled soybean, roasted
   On the basis of the assessment of these two aspects of                                peanut and RuBisCO differed significantly. Based upon
FA, we compared different common food protein (plant)                                    the responses, we built a scoring system depicting the al-
extracts, all of which are considered to have a different al-                            lergenic potential of the different allergens. We calcu-
lergenicity, starting with RuBisCO, the most abundant                                    lated the rank sum of the median total IgE levels and
protein on earth and major spinach protein, which is gen-                                proliferative responses (fig. 5a) as well as of the median
erally accepted as being non-allergic [27]. We further                                   total IgE levels, proliferative responses and intestinal
compared the effect of extracts from apple, raw or boiled                                permeability (fig. 5b). We excluded specific IgE levels for
green garden pea, raw or boiled soybean, and finally                                     this calculation, since the ELISA system is based on com-
roasted peanut, which is considered to be the most ag-                                   parison of serum levels with allergen-specific controls
gressive allergenic food.                                                                for each food allergen and utilizes biotinylation of the
                                                                                                                                                                             Siriraj Medical Library, Mahidol University
                                                                                                                                                                             202.28.191.34 - 3/13/2015 7:53:04 AM




94                      Int Arch Allergy Immunol 2014;164:89–96                                                   Ahrens/Quarcoo/Buhner/Reese/Vieths/
                        DOI: 10.1159/000363109                                                                    Hamelmann
                                                                                                                                                                             Downloaded by:




                                                                                        6                                                                  Exhibit 138
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 107 of 482

allergen extracts that may differ gradually for the differ-                 et al. [8] who showed that methods of frying or boiling
ent foods.                                                                  peanuts reduced their allergenicity compared with the
   The scoring allowed us to build a ranking of the aller-                  method of dry roasting. Likewise, it is known that the al-
genicity of the employed food allergens in our model,                       lergenicity of soybeans is altered after manipulation [34].
with highest values for members of the legume family –                      Little is known about pea, which in westernized diet is
roasted peanut, raw soy and raw pea – and lowest values                     mostly consumed blanched or cooked [32]. Raw pea is
for apple and RuBisCO. In regard to clinical symptoms,                      ranked rather high in our scoring, prompting one to con-
the rank of intestinal permeability may be more impor-                      sider its potential allergenicity in different forms of pro-
tant than the rank of median total IgE levels and prolif-                   cessed foods, especially in regard to the increasingly pop-
erative responses. When we overestimated the ‘clinical                      ular pea flour in bakery products.
symptom’ intestinal permeability by multiplying it by 2,                        In line with our method, Selgrade et al. [22] have also
5 or 10, the ranking order did not change between peanut,                   undertaken a ranking approach. They visualized a ‘spec-
soy and pea.                                                                trum of allergenic potency of food extract based on per-
   In humans peanut allergy is accepted as the ‘most seri-                  ceived allergenicity in humans’ by sketching 12 allergens
ous of the hypersensitivity reactions to foods due to its                   in an allergic order, including peanut, egg and spinach,
persistence and high risk of severe anaphylaxis’ [28].                      among others. Although this assortment lacks the basis of
When taking anaphylaxis as a parameter for severe aller-                    direct assessment, it is reflected to a great extent by our
gic reactions, epidemiological data on elicitors of anaphy-                 ranking order obtained from a straightforward compari-
laxis often suggest legumes, especially peanut, to be a food                son of different food allergens.
group with all too frequent registered anaphylactic reac-                       In conclusion, we utilized a rat model of FA to assess
tions. Other often-reported foods to elicit anaphylaxis are                 the allergenic potential of different employed food pro-
animal-derived food (including hen’s egg, cow’s milk,                       teins and their potency to induce immunological changes
fish), tree nuts and fruits [29–31].                                        on T and B cell responses as well as functional alterations.
   Epidemiological data have to be evaluated with care                      Of course, due to ethical reasons such an analysis is not
since they are influenced by many factors, such as allergy                  possible in humans. Even more, the comparability is ob-
definitions, study populations, methodologies, ages and                     scured by different genetic and/or environmental predis-
eating habits in different countries, etc. This represents                  positions and backgrounds. We are fully aware that ani-
one important reason for the development of the FA                          mal models per se have limitations in transferring ob-
model presented here.                                                       served reactions to clinical problems or symptoms in
   Pea, soy and peanut comprise up to 70% of their pro-                     patients. Nevertheless, we believe, that this model pro-
tein content in the form of 7S globulin storage proteins                    vides an interesting tool to assess the potential allergenic-
[32]. These belong (next to 11S globulins) to the cupin                     ity of novel food or food compositions. It may serve as a
superfamily. 7S globulins (vicilin) share extensive immu-                   suitable test system for the allergenicity of unknown or
nological cross-reactivity in vitro and show a high se-                     modified allergens and may thus be used as a tool in fu-
quence homology [32, 33]. However, clinically significant                   ture safety assessments.
cross-reactivity is very rare [32, 33]. Importantly, the al-
lergenicity in our model was scored much lower after
boiling processes for pea and soy, compared with raw                            Acknowledgements
protein extracts. These differences were confirmed in im-
                                                                                This work was supported by a grant from the Bundesministe-
munoblot analysis of the sera of animals sensitized and                     rium für Bildung und Forschung to E.H. (BMBF 0312216). We
challenged with either raw or boiled protein extracts (data                 thank Christine Seib and Kathrin Borgwald for excellent technical
not shown). Our observation confirms reports by Beyer                       assistance.


   References
1 Sicherer SH, Sampson HA: Food allergy: epi-        protein families and possess a restricted num-     Bride D, Madsen C: The prevalence of food
  demiology, pathogenesis, diagnosis, and            ber of biochemical functions. J Allergy Clin       allergy: a meta-analysis. J Allergy Clin Immu-
  treatment. J Allergy Clin Immunol 2014;133:        Immunol 2008;121:847–852.                          nol 2007;120:638–646.
  291–307.                                         3 Rona RJ, Keil T, Summers C, Gislason D,          4 Pumphrey RS: Lessons for management of
2 Radauer C, Bublin M, Wagner S, Mari A, Bre-        Zuidmeer L, Sodergren E, Sigurdardottir ST,        anaphylaxis from a study of fatal reactions.
  iteneder H: Allergens are distributed into few     Lindner T, Goldhahn K, Dahlstrom J, Mc-            Clin Exp Allergy 2000;30:1144–1150.
                                                                                                                                                         Siriraj Medical Library, Mahidol University
                                                                                                                                                         202.28.191.34 - 3/13/2015 7:53:04 AM




Different Immunological Responses by                                        Int Arch Allergy Immunol 2014;164:89–96                                95
Food Allergens                                                              DOI: 10.1159/000363109
                                                                                                                                                         Downloaded by:




                                                                           7                                                    Exhibit 138
                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 108 of 482

 5 Matricardi PM, Bockelbrink A, Beyer K, et al:       14 Bucchini L, Goldman LR: Starlink corn: a risk      25 Heymann M, Desjeux JF: Cytokine-induced
   Primary versus secondary immunoglobulin E              analysis. Environ Health Perspect 2002; 110:          alteration of the epithelial barrier to food an-
   sensitization to soy and wheat in the Multi-           5–13.                                                 tigens in disease. Ann NY Acad Sci 2000;915:
   Centre Allergy Study cohort. Clin Exp Allergy       15 Finkleman FD: Anaphylaxis: lessons from               303–311.
   2008;38:493–500.                                       mouse models. J Allergy Clin Immunol 2007;         26 Hudson TJ: Skin barrier function and allergic
 6 Savage JH, Kaeding AJ, Matsui EC, Wood RA:             120:506–515.                                          risk. Nature Genetics 2006;38:399–400.
   The natural history of soy allergy. J Allergy       16 Lemon-Mule H, Nowak-Wegryzn A, Berin C,            27 Fu TJ, Abbott UR, Hatzos C: Digestibility of
   Clin Immunol 2010;125:683–686.                         Knight AK: Pathophysiology of food-induced            food allergens and nonallergenic proteins in
 7 De Swert LF, Gadisseur R, Sjölander S, Raes            anaphylaxis. Curr Allergy Asthma Rep 2008;            simulated gastric fluid and simulated intesti-
   M, Leus J, Van Hoeyveld E: Secondary soy al-           8:201–208.                                            nal fluid – a comparative study. J Agric Food
   lergy in children with birch pollen allergy may     17 Knippels LM, Penninks AH, Smit JJ, Houben             Chem 2002;50:7154–7160.
   cause both chronic and acute symptoms. Pe-             GF: Immune-mediated effects upon oral chal-        28 Scurlock AM, Burks AW: Peanut allergenici-
   diatr Allergy Immunol 2012;23:117–123.                 lenge of ovalbumin-sensitized Brown Norway            ty. Ann Allergy Asthma Immunol 2004;
 8 Beyer K, Morrow E, Li XM, Bardina L, Ban-              rats: further characterization of a rat food al-      93(suppl 3):S12–S18.
   non GA, Burks AW, Sampson HA: Effects of               lergy model. Toxicol Appl Pharmacol 1999;          29 Worm M, Edenharter G, Ruëff F, Scherer K,
   cooking methods on peanut allergenicity. J             156:161–169.                                          Pföhler C, Mahler V, Treudler R, Lang R,
   Allergy Clin Immunol 2001;107:1077–1081.            18 Ahrens B, Quarcoo D, Buhner S, Matricardi             Nemat K, Koehli A, Niggemann B, Hompes S:
 9 Lehrer SB, McClain S: Utility of animal mod-           PM, Hamelmann E: Oral administration of               Symptom profile and risk factors of anaphy-
   els for predicting human allergenicity. Regul          bacterial lysates attenuates experimental food        laxis in Central Europe. Allergy 2012;67:691–
   Toxicol Pharmacol 2009; 54(suppl 3):S46–               allergy. Int Arch Allergy Immunol 2011; 156:          698.
   S51.                                                   196–204.                                           30 Hompes S, Koehli A, Nemat K, Scherer K,
10 Peeters KABM, Koppelman SJ, Penninks AH,            19 Vieths S, Hoffmann A, Holzhauser T, Müller            Lange L, Rueff F, Rietschel E, Reese T, Szepfa-
   Lebens A, Bruijnzeel-Koomen CAFM, Hefle                U, Reindl J, Haustein D: Factors influencing          lusi Z, Schwerk N, Beyer K, Hawranek T,
   SL, Taylor SL, van Hoffen E, Knulst AC: Clin-          the quality of food extracts for in vitro and in      Niggemann B, Worm M: Provoking allergens
   ical relevance of sensitization to lupine in pea-      vivo diagnosis. Allergy 1998;53(suppl):65–71.         and treatment of anaphylaxis in children and
   nut-sensitized adults. Allergy 2009; 64: 549–       20 Hirano T, Yamakawa N, Miyajima H, Maeda               adolescents – data from the anaphylaxis reg-
   555.                                                   K, Takai S, Ueda A, Taniguchi O, Hashimoto            istry of German-speaking countries. Pediatr
11 Food and Agriculture Organization of the               H, Hirose S, Okumura K, et al: An improved            Allergy Immunol 2011;22:568–574.
   United Nations/World Health Organization               method for the detection of IgE antibody of        31 Dinakar C: Anaphylaxis in children: current
   (FAO/WHO): Report of a Joint FAO/WHO                   defined specificity by ELISA using rat mono-          understanding and key issues in diagnosis
   Expert Consultation on Allergenicity of                clonal anti-IgE antibody. J Immunol Methods           and treatment. Curr Allergy Asthma Rep
   Foods Derived from Biotechnology. Rome,                1989;119:145–150.                                     2012;12:641–649.
   Food and Agriculture Organization of the            21 Buhner S, Buning C, Genschel J, Kling K, Her-      32 Kroghsbo S, Bogh KL, Rigby NM, Mills
   United Nations, 2001.                                  rmann D, Dignass A, Kuechler I, Krueger S,            ENC, Rogers A, Madsen CB: Sensitization
12 Food and Agriculture Organization of the               Schmidt HH-J, Lochs H: Genetic basis for in-          with 7S globulins from peanut, hazelnut, soy
   United Nations/World Health Organization               creased intestinal permeability in families           or pea induces IgE with different biological
   (FAO/WHO): Codex Alimentarius Guideline                with Crohn’s disease: role of CARD15                  activities which are modified by soy toler-
   for Conduct of Food Safety Assessments of              3020insC mutation? Gut 2006;55:342–347.               ance. Int Arch Allergy Immunol 2011; 155:
   Foods Derived from Recombinant-DNA                  22 Selgrade MK, Bowman CC, Ladics GS, Pri-               212–224.
   Plants; Appendix IV: Annex on Assessment               valle L, Laessig SA: Safety assessment of bio-     33 Wensing M, Knulst AC, Piersma S, O’Kane F,
   of Possible Allergenicity. Geneva, Codex Ali-          technology products for potential risk of food        Knol EF, Koppelman SJ: Patients with ana-
   mentarius Commission, 2003, pp 47–60.                  allergy: implications of new research. Toxicol        phylaxis to pea can have peanut allergy caused
13 EFSA Panel on Genetically Modified Organ-              Sci 2009;110:31–39.                                   by cross-reactive IgE to vicilin (Ara h 1). J Al-
   isms: Guidance for risk assessment of food          23 Van Elburg RM, Heymanns HS, De Monchy                 lergy Clin Immunol 2003;111:420–424.
   and feed from genetically modified plants.             JG: Effect of disodiumcromoglycate on intes-       34 Wilson S, Blaschek K, de Mejia E: Allergenic
   EFSA J 2011; 9: 2150. http://www.efsa.europa.          tinal permeability changes and clinical re-           proteins in soybean: processing and reduc-
   eu/en/efsajournal/pub/2150.htm.                        sponse during cow’s milk challenge. Pediatr           tion of P34 allergenicity. Nutr Rev 2005; 63:
                                                          Allergy Immunol 1993;4:79–85.                         47–58.
                                                       24 Jalonen T: Identical intestinal permeability
                                                          changes in children with different clinical
                                                          manifestations of cow’s milk allergy. J Allergy
                                                          Clin Immunol 1991;88:737–742.


                                                                                                                                                                    Siriraj Medical Library, Mahidol University
                                                                                                                                                                    202.28.191.34 - 3/13/2015 7:53:04 AM




96                          Int Arch Allergy Immunol 2014;164:89–96                                          Ahrens/Quarcoo/Buhner/Reese/Vieths/
                            DOI: 10.1159/000363109                                                           Hamelmann
                                                                                                                                                                    Downloaded by:




                                                                                 8                                                       Exhibit 138
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 109 of 482




   EXHIBIT 139
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 110 of 482
Asthma | definition of asthma by Medical dictionary
                                                                       https://medical-dictionary.thefreedictionary.com/asthma




asthma
Also found in: Dictionary, Thesaurus, Acronyms, Encyclopedia, Wikipedia.
Related to asthma: asthma attack


Asthma
Definition

Asthma is a chronic (long-lasting) inflammatory disease of the airways. In those susceptible to asthma, this inflammation
causes the airways to spasm and swell periodically so that the airways narrow. The individual then must wheeze or gasp for
air. Obstruction to air flow either resolves spontaneously or responds to a wide range of treatments, but continuing
inflammation makes the airways hyper-responsive to stimuli such as cold air, exercise, dust mites, pollutants in the air, and
even stress and anxiety.

Description

According to the American Lung Association, as of 2007, about 34.1 million Americans, including 9 million children, had
been diagnosed with asthma during their lifetime. This number appears to be both increasing, especially among children
under age 6, while at the same time the disease is becoming more severe. Asthma is estimated to cause between 3,500
and 5,000 deaths annually in the United States. In 2007, it was responsible for 217,000 emergency room visits and 10.4
million office visits. Its estimated cost to the United States economy is $19.7 billion. Worldwide, asthma is estimated to
affect 300 million people. Asthma is closely linked to allergies; about 75% of people with asthma also have allergies.
The changes that take place in the lungs of people with asthma makes the airways (the "breathing tubes," or bronchi and
the smaller bronchioles) hyper-reactive to many different types of stimuli that do not affect healthy lungs. In an asthma
attack, the muscle tissue in the walls of bronchi go into spasm, and the cells lining the airways swell and secrete mucus into
the airways. Both these actions cause the bronchi to become narrowed (bronchoconstriction). As a result, an asthmatic
person has to make a much greater effort to breathe in air and to expel it.
Cells in the bronchial walls, called mast cells, release certain substances that cause the bronchial muscle to contract and
stimulate mucus formation. These substances, which include histamine and a group of chemicals called leukotrienes, also
bring white blood cells into the area, which is a key part of the inflammatory response. Many individuals with asthma are
prone to react to such "foreign" substances as pollen, house dust mites, or animal dander; these substances are called
allergens. On the other hand, asthma affects many individuals who are not allergic in this way.
About two-thirds of all cases of asthma are diagnosed in people under age 18, but asthma also may first appear during
adult years. While the symptoms may be similar, certain important aspects of asthma differ in children and adults.

Child-onset asthma

About 9 million American children have been diagnosed with asthma. Approximately 20% of cases begin in the first year of
life. When asthma begins in childhood, it often does so in a child who is likely, for genetic reasons, to become sensitized to
common allergens in the environment (atopic person). When these children are exposed to dust mites, animal proteins (i.e.,
                                                              1                                       Exhibit 139
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 111 of 482
animal hair, dander), fungi, or other potential allergens, they produce a type of antibody that is intended to engulf and
destroy the foreign materials. This has the effect of making the airway cells sensitive to particular materials. Further
exposure can lead rapidly to an asthmatic response. This condition of atopy is present in at least one-third and as many as
one-half of the general population.

Adult-onset asthma

Allergies also may play a role when adults become asthmatic. Adults who develop asthma may be exposed to allergens in
the workplace, such as certain forms of plastic, solvents, and wood dust. Other adults may be sensitive to aspirin,
nonsteroidal anti-inflammatory drugs (NSAIDs such as ibuprofen), or other drugs. More women than men are diagnosed
with adult-onset asthma. Compared to childhood-onset asthma, adult-onset asthma tends to be more continuous, while
childhood asthma often is marked by asthmatic episodes followed by asthma-free periods.

Exercise-induced asthma

People who may not have allergies can still develop a form of asthma that is brought on by aerobic exercise. These
episodes can last for several minutes and leave the individual gasping for breath. Some estimates suggest that 12-15% of
Americans are susceptible to exercise-induced asthma. Breathing in cold air, aerobic exercise lasting more than 10
minutes, or shorter periods of very heavy aerobic exercise tend to bring on an exercise-induced asthma attack in
susceptible individuals. Polluted air and certain chemicals (e.g., chlorine in pools, herbicides on a playing field) appear to
increase the likelihood of an asthma episodes in sensitive individuals.

Causes and symptoms

In most cases, asthma is caused by inhaling an allergen that sets off the chain of biochemical and tissue changes leading to
airway inflammation, bronchoconstriction, and wheezing. Avoiding or at least minimizing exposure to asthma triggers is the
most effective way of treating asthma, so it is helpful to identify which specific allergen or irritant is causing symptoms in a
particular individual. Once asthma is present, symptoms may be triggered or aggravated if the individual also has rhinitis
(inflammation of the lining of the nose) or sinusitis (sinus inflammation). When stomach acid passes back up the esophagus
(acid reflux), this also may worsen asthma symptoms. A viral infection of the respiratory tract (e.g., a cold) also may trigger
or worsen an asthmatic reaction. Aspirin, NSAIDs, and beta-blocker drugs also may worsen the symptoms of asthma.
The most common inhaled allergens that trigger asthma attacks are:
     animal dander

   mites in house dust

   fungi (molds) that grow indoors

   cockroach allergens

   pollen

   chemicals, fumes, or airborne industrial pollutants

   smoke




                                                               2                                       Exhibit 139
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 112 of 482




Inhaling tobacco smoke, either by smoking or being around people who are smoking, can irritate the airways and trigger an
asthmatic attack. Air pollutants such as wood smoke can have a similar effect. In addition, three factors that regularly
produce attacks in certain asthmatic individuals, and may sometimes be the sole cause of symptoms are:
   inhaling cold air (cold-induced asthma)

   exercise-induced asthma

   stress or a high level of anxiety

Wheezing is often obvious, but mild asthma attacks may be confirmed only when the physician listens to the individual's
chest with a stethoscope. Besides wheezing and being short of breath, the individual may cough and/or may report a feeling
of "tightness" in the chest. Wheezing is often loudest when the individual breathes out (exhales) in an attempt to expel air
through the narrowed airways. Some people with asthma are free of symptoms most of the time but occasionally may have
episodes of shortness of breath. Others spend much of their time wheezing or have frequent bouts of shortness of breath

                                                            3                                       Exhibit 139
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 113 of 482
until properly treated. Crying or laughing may bring on an attack. Severe episodes often develop when the individual has a
viral respiratory tract infection or is exposed to a heavy load of an allergen or irritant (e.g., breathing in smoke from a
campfire). Asthma attacks may last only a few minutes or can continue for hours or even days (a condition called status
asthmaticus).
Being short of breath may cause an individual to become visibly anxious, sit upright, lean forward, and use the muscles of
the neck and chest wall to help move air in and out of the lungs. The individual may be able to say only a few words at a
time before stopping to take a breath. Confusion and a bluish tint to the skin are clues that the oxygen supply is seriously
low and that emergency treatment is needed. In a severe attack that lasts for an extended period, some of the air sacs in
the lung may rupture so that air collects within the chest. This makes it even harder for the lungs to exchange enough air.

Diagnosis

Apart from listening to the individual's chest, the examiner should look for maximum chest expansion while taking in air.
Hunched shoulders and contracted neck muscles are other signs of narrowed airways. Nasal polyps or increased amounts
of nasal secretions often are noted in asthmatic individuals. Skin changes, such as atopic dermatitis or eczema, are
indications that the individual is likely to allergies.
The physician will ask about a family history of asthma or allergies. A diagnosis of asthma may be strongly suggested when
typical signs and symptoms are present. A test called spirometry measures how rapidly air is exhaled and how much air is
retained in the lungs. Repeating the test after the individual inhales a bronchodilator drug that widens the airways will show
whether the airway narrowing is reversible, which is a very typical finding in asthma. Often individuals use a related
instrument, called a peak flow meter, to keep track of asthma severity when at home.
It often is difficult to determine what is triggering asthma attacks. Allergy skin testing may be used, although an allergic skin
response does not always mean that the allergen being tested is causing the asthma. The body's immune system produces
specific antibody to fight off each allergen. Measuring the amount of a specific antibody in the blood may indicate how
sensitive the individual is to a particular allergen. If the diagnosis is still in doubt, the individual can inhale a suspect allergen
while using a spirometer to detect airway narrowing. Spirometry also can be repeated after a bout of exercise when
exercise-induced asthma is suspected. A chest x ray may be done to help rule out other lung disorders.

Treatment

The goals of asthma treatment are to prevent troublesome symptoms, maintain lung function as close to normal as
possible, and allow individuals to pursue their normal activities including those requiring exertion. Individuals should
periodically be examined and have their lung function measured by spirometry to make sure that treatment goals are being
met. The best drug therapy is that which controls asthmatic symptoms while causing few or no side effects. Many people
with asthma are treated with a combination of long-acting drugs taken on a regular basis to help prevent asthma attacks
and short-acting (quick relief) drugs given by inhaler to reduce the immediate symptoms of an attack.

Drugs

The choice of initial drug treatment often depends on whether the asthma is classified as intermittent, mildly persistent,
moderately persistent, or severely persistent, the age of the individual, other medical conditions that may be present, and
other drugs the patient may be taking. It make take several attempts to find the best combination of drugs to control the
asthma.

Beta-receptor agonists (bronchodilators)

These drugs, which relax the airways, often are the best choice for relieving sudden attacks of asthma and for preventing
attacks of exercise-induced asthma. Some bronchodilators, such as albuterol (Ventolin, Proventil) and levalbuterol
                                                                 4                                          Exhibit 139
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 114 of 482
(Xopenex), act mainly in lung cells and have little effect on other organs. Bronchodilators occasionally may be taken orally
(i.e., pills or liquid), but normally they are administered through inhalers. The inhaled drugs go directly into the lungs and
cause fewer side effects. These drugs generally start acting within minutes, but their effects last only four to six hours.
Long-acting beta agonists LABAs) have been developed that can last up to 12 hours. These include salmeterol (Severent
Diskus), fluticasone/salmeterol (Advair Diskus), arformoterol (Brovana), formoterol (Perforomist, Foradil), and
budesonide/formoterol (Symbacort). In January 2008, the United States Food and Drug Administration (FDA) issued a
warning that LABAs may increase the chance of severe asthma episodes and asthma-caused death. LABAs are not
recommended as a first-line treatment for asthma. Additional information on these drugs was being gathered at the time this
entry was written. The FDA suggests that people taking LABAs discuss the risks and benefits with their physician.

Leukotriene receptor antagonists

The leukotriene receptor antagonists such as montelukast (Singulair), zafirlukast (Accolate), and Zyflo (zileuton) control
inflammation of the airways by blocking the action of leukotrienes, which are chemicals involved in producing inflammation.
These drugs are tablets taken by mouth on a regular basis to treat or prevent symptoms of asthma and exercise-induced
asthma. In March 2008, the FDA released a preliminary warning that Singulair might cause behavior and mood changes,
suicidal thinking and behavior, and suicide. The warning was preliminary, meaning a cause and effect relationship between
these adverse reactions and the drug had not been definitely established, and that more information was needed. The FDA
recommended that individuals taking Singulair or any other leukotriene receptor antagonist drug should be alert to these
behavioral side effects but not stop taking these drugs until they had discussed their condition with a physician.

Corticosteroids

These drugs, which resemble natural body hormones, block inflammation and are often effective in relieving symptoms of
chronic asthma and preventing asthma episodes, but they generally are not used to treat asthma attacks once they have
begun. Examples include fluticasone (Flovent), triamcinolone (Azmacort), and beclomethasone (Vanceril, Beclovent, QVAR)
all of which are taken by inhalation. When corticosteroids are taken by inhalation over a long time, asthma attacks become
less frequent as the airways become less sensitive to allergens. Prendisone (Deltasone, Orasone, Meticorten) is given by
mouth (i.e., pills) to speed recovery after treatment of initial symptoms of an asthma attack and sometimes to treat chronic
asthma.
Corticosteroids are strong drugs and usually can control even severe cases of asthma over the long term and maintain
good lung function. Corticosteroids may cause numerous side effects, however, including bleeding from the stomach, loss
of calcium from bones, cataracts in the eye, and a diabetes-like state. Individuals using corticosteroids for lengthy periods
also may have problems with wound healing, may gain weight, and may experience psychological problems. In children,
growth may be slowed.

Other drugs

Cromolyn (Intal) and nedocromil (Tilade) are anti-inflammatory drugs that affect mast cells. They may be used as initial
treatment to prevent asthmatic attacks. They may also prevent attacks when given before exercise or when exposure to an
allergen cannot be avoided. To be effective, these drugs must be taken regularly even if there are no asthma symptoms.
Anticholinergic drugs, such as atropine, may be useful in controlling severe attacks when added to an inhaled beta-receptor
agonist. They help widen the airways and suppress mucus production.

Managing asthmatic attacks

A severe asthma attack should be treated as quickly as possible; professional emergency medical assistance may be
needed, as an individual experiencing an acute attack may need to be given extra oxygen. Rarely is it necessary to use a
                                                             5                                       Exhibit 139
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 115 of 482
mechanical ventilator to help the individual breathe. An inhaler, usually containing a beta-receptor agonist, is inhaled
repeatedly or continuously. If the individual does not respond promptly and completely, a corticosteroid may be given. A
course of corticosteroid therapy, given after the attack is over, may make a recurrence less likely.
Many asthma experts recommend a device called a "spacer" to be used along with metered-dose inhalers. The spacer is a
tube or bellows-like device held in or around the mouth into which the metered-dose inhaler is puffed. This device enables
more medication from a metered-dose inhaler to reach the lungs.

Maintaining control

Long-term asthma treatment is based on inhaling appropriate drugs using a special inhaler that meters the dose. Individuals
must be instructed in proper use of an inhaler to be sure that it will deliver the right amount of drug. Once asthma has been
controlled for several weeks or months, a physician may recommend that the patient gradually cut down on drug treatment.
The last drug added usually is the first to be reduced. Individuals should be seen by their physician every one to six months,
or as needed, depending on the frequency of asthma episodes.
School-age and older children may also be prescribed peak flow meters, simple devices which measure how easy or
difficult it is for a person to exhale. With home peak-flow monitoring, it is possible for many children with asthma to discern
at an early stage that a flare-up is just beginning and adjust their medications appropriately.
Individuals with asthma do best when they have a written action plan to follow if symptoms suddenly become worse. This
plan should address how to adjust their medication and when to seek medical help. A 2004 report found that individuals with
self-management written action plans had fewer hospitalizations, fewer emergency department visits, and improved lung
function. They also had a 70% lower mortality rate.
Referral to an asthma specialist should be considered if:
     a life-threatening asthma attack has occurred or if asthma is severe and persistent

   treatment for three to six months has not met its goals

   some other condition, such as nasal polyps or chronic lung disease, is complicating asthma treatment

   special tests, such as allergy skin testing or an allergen challenge, are needed

   intensive long-term corticosteroid therapy has been needed to control asthma.

Special populations
Infants and young children

It is especially important to closely watch the course of asthma in young individuals. Treatment is cut down when possible,
and if there is no clear improvement, treatment should be modified. Asthmatic children often need medication at school to
control acute symptoms or to prevent exercise-induced attacks. Parents or guardians of these children should consult the
school district on their drug policy in order to assure that a procedure is in place to permit their child to carry an inhaler. The
health care provider should write an asthma treatment plan for the child's school. Proper management will usually allow a
child to take part in play activities. Only as a last resort should activities be limited.

The elderly

Older persons often have other types of lung disease, such as chronic bronchitis or emphysema. These must be taken into
account when treating asthma symptoms. Side effects from beta-receptor agonist drugs (including a speeding heart and
tremor) may be more common in older individuals.

                                                                6                                         Exhibit 139
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 116 of 482
Prognosis

More than half of all asthma cases in children resolve by young adulthood, but chronic infection, pollution, cigarette smoke,
and chronic allergen exposure are factors which make resolution less likely. Infants and toddlers who have persistent
wheezing even without viral infections and those who have a family history of allergies are most likely to continue to have
asthma into the school-age years.
Most individuals with asthma respond well once the proper drug or combination of drugs is found, and most asthmatics are
able to lead relatively normal, active lives. A few individuals will have progressively more trouble breathing and run a risk of
going into respiratory failure, for which they must receive intensive treatment.

Prevention
Minimizing allergy episodes

Exposure to the common allergens and irritants that provoke asthmatic attacks often can be reduced or avoided by
implementing the following:
   If the individual is sensitive to a family pet, remove the animal from the home. If this is not acceptable, keep the pet out
   of the bedroom (with the bedroom door closed), remove carpeting, and keep the animal away upholstered furniture.

   To reduce exposure to dust mites, remove wall-to-wall carpeting, keep humidity low, and use special covers for pillows
   and mattresses. Reduce the number of stuffed toys and wash them weekly in hot water.

   If cockroach allergen is causing asthma attacks, killing the roaches using poison, traps, or boric acid is preferable to
   using sprayed pesticides. Avoid leaving food or garbage exposed to discourage re-infestation.

   Keep indoor air clean by vacuuming carpets once or twice a week (with the asthmatic individual absent). Avoid using
   humidifiers and use air conditioning during warm weather so that windows can be kept closed. Change heating and air
   conditioning filters regularly. High-efficiency particulate air (HEPA) filters are available that are very effective in removing
   allergens from household air.

   Avoid exposure to tobacco or wood smoke.

   Do not exercise outdoors when air pollution levels are high or when air is extremely cold.

   When asthma is related to exposure at work, take all precautions, including wearing a mask and, if necessary, arranging
   to work in a safer area. Occupational safety and health (OSHA) regulations limit exposure to certain pollutants and
   potential allergens in the workplace.

Key Terms


Allergen
      A foreign substance, such as mites in house dust or animal dander which, when inhaled, causes the airways to
      narrow and produces symptoms of asthma.

Atopy
        A state that makes persons more likely to develop allergic reactions of any type, including the inflammation and
        airway narrowing typical of asthma.

                                                                7                                         Exhibit 139
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 117 of 482
Beta blockers
      Drugs used to treat high blood pressure (hypertension) that limit the activity of epinephrine, a hormone that
      increases blood pressure.

Hypersensitivity
     The state where even a tiny amount of allergen can cause the airways to constrict and bring on an asthmatic attack.

Spirometry
      A test using an instrument called a spirometer that shows how difficult it is for an asthmatic individual to breathe. It is
      used to determine the severity of asthma and to see how well it is responding to treatment.

For Your Information
Resources

Books

   Allen, Julian Lewis et al. eds.The Children's Hospital of Philadelphia Guide to Asthma: How to Help You Child Live a
   Healthier Life. Hoboken, NJ: J. Wiley, 2004.

Websites

   "Asthma." United States Centers for Disease Control and Prevention. [cited January 20, 2009].
   http://www.cdc.gov/asthma.

   "Asthma." MedlinePlus. January 16, 2009 [cited January 20, 2009]. http://www.nlm.nih.gov/medlineplus/asthma.html .

   Morris, Michael. "Asthma." eMedicine.com. July 10, 2008 [cited January 20, 2009].
   http://emedicine.medscape.com/article/296301-overview.

Organizations

   Allergy and Asthma Network: Mothers of Asthmatics (AANMA). 2751 Prosperity Ave., Suite 150, Fairfax, VA 22031.
   Telephone: (800) 878-4403. Fax: (703) 573-7794. http://www.aanma.org.

   American Academy of Allergy, Asthma, and Immunology (AAAAI) 555 East Wells Street, Suite 1100, Milwaukee, WI
   53202-3823. Telephone: (414) 272-6071. http://www.aaaai.org.

   American College of Allergy, Asthma, and Immunology 85 West Algonquin Road, Suite 550, Arlington Heights, IL 60005.
   Telephone: (847) 427-1200). Email: mail@acaai.org http://www.acaai.org.

Antiasthmatic agents
Allergens
Allergy
Asthma

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.

                                                                      8                                 Exhibit 139
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 118 of 482
asthma         [az´mah]
a condition marked by recurrent attacks of DYSPNEA, with airway inflammation and wheezing due to spasmodic constriction of
the bronchi; it is also known as bronchial asthma. Attacks vary greatly from occasional periods of wheezing and slight dyspnea
severe attacks that almost cause suffocation. An acute attack that lasts for several days is called status asthmaticus; this is
medical emergency that can be fatal. adj., adj asthmat´ic.
   CAUSES. Asthma can be classified into three types according to causative factors. Allergic or atopic asthma (sometimes
   called extrinsic asthma) is due to an ALLERGY to ANTIGENS; usually the offending allergens are suspended in the air in the
   form of pollen, dust, smoke, automobile exhaust, or animal dander. More than half of the cases of asthma in children and
   young adults are of this type. Intrinsic asthma is usually secondary to chronic or recurrent infections of the bronchi,
   sinuses, or tonsils and adenoids. There is evidence that this type develops from a HYPERSENSITIVITY to the bacteria or, more
   commonly, viruses causing the infection. Attacks can be precipitated by infections, emotional factors, and exposure to
   nonspecific irritants. The third type of asthma, mixed, is due to a combination of extrinsic and intrinsic factors.

   There is an inherited tendency toward the development of extrinsic asthma. It is related to a HYPERSENSITIVITY REACTION of
   the IMMUNE RESPONSE. The patient often gives a family medical history that includes allergies of one kind or another and a
   personal history of allergic disorders. Secondary factors affecting the severity of an attack or triggering its onset include
   events that produce emotional stress, environmental changes in humidity and temperature, and exposure to noxious
   fumes or other airborne allergens.

   SYMPTOMS. Typically, an attack of asthma is characterized by dyspnea and a wheezing type of respiration. The patient
   usually assumes a classic sitting position, leaning forward so as to use all the accessory muscles of respiration. The skin
   is usually pale and moist with perspiration, but in a severe attack there may be cyanosis of the lips and nailbeds. In the
   early stages of the attack coughing may be dry; but as the attack progresses the cough becomes more productive of a
   thick, tenacious, mucoid sputum.
   TREATMENT. The treatment of extrinsic asthma begins
   with attempts to determine the allergens causing the
   attacks. The cooperation of the patient is needed to
   relate onset of attacks with specific environmental
   substances and emotional factors that trigger or
   intensify symptoms. The patient with nonallergic
   asthma should avoid infections, nonspecific irritants,
   such as cigarette smoke, and other factors that
   provoke attacks.

   Drugs given for the treatment of asthma are
   primarily used for the relief of symptoms. There is no
   cure for asthma but the disease can be controlled
   with an individualized regimen of drug therapy
   coupled with rest, relaxation, and avoidance of
   causative factors. Bronchodilators such as
   epinephrine and aminophylline may be used to
   enlarge the bronchioles, thus relieving respiratory
   embarrassment. Other drugs that thin the secretions
   and help in their ejection (expectorants) may also be
   prescribed.


                                                               9                                        Exhibit 139
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 119 of 482
The patient with status asthmaticus is very seriously
ill and must receive special attention and medication
to avoid excessive strain on the heart and severe
respiratory difficulties that can be fatal.
PATIENT CARE. Because asthma is a chronic condition
with an irregular pattern of remissions and
exacerbations, education of the patient is essential
to successful treatment. The plan of care must be
highly individualized to meet the needs of the patient
and must be designed to encourage active
participation in the prescribed program and in self
care. Most patients welcome the opportunity to learn
more about their disorder and ways in which they
can exert some control over the environmental and
emotional events that are likely to precipitate an
attack.

Exercises that improve posture are helpful in
maintaining good air exchange. Special deep
breathing exercises can be taught to the patient so
that elasticity and full expansion of lung and
bronchial tissues are maintained. (See also LUNG
and CHRONIC OBSTRUCTIVE PULMONARY DISEASE.) Some
asthmatic patients have developed a protective
breathing pattern that is shallow and ineffective
because of a fear that deep breathing will bring on
an attack of coughing and wheezing. They will need
help in breaking this pattern and learning to breathe
deeply and fully expand the bronchi and lungs.

The patient should be encouraged to drink large
quantities of fluids unless otherwise contraindicated.
                                                              An asthma attack with respiratory distress. From Frazier et al.,
The extra fluids are needed to replace those lost
                                                          2000.
during respiratory distress. The increased intake of
fluids also can help thin the bronchial secretions so
that they are more easily removed by coughing and
deep breathing.

The patient should be warned of the hazards of
extremes in eating, exercise, and emotional events
such as prolonged laughing or crying. The key
words are modification and moderation to avoid
overtaxing and overstimulating the body systems.
Relaxation techniques can be very helpful,
especially if the patient can find a method that
effectively reduces tension.

Asthmatic patients fare better if they feel that they
                                                         10                                            Exhibit 139
                            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 120 of 482
     do have some control over their disease and are not
     necessarily helpless victims of a debilitating
     incurable illness. There is no cure for asthma but
     there are ways in which one can adjust to the illness
     and minimize its effects.

     allergic asthma (atopic asthma) that due to an atopic ALLERGY; see ASTHMA.
     bronchial asthma asthma.
     cardiac asthma a term applied to breathing difficulties due to pulmonary edema in heart disease, such as left ventricular
     failure.
     extrinsic asthma
        asthma caused by some factor in the environment, usually atopic in nature.
     atopic asthma.
     intrinsic asthma that due to a chronic or recurrent infection; see ASTHMA.
     occupational asthma extrinsic asthma due to an allergen present in the workplace.

Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition. © 2003 by Saunders, an imprint of Elsevier,
Inc. All rights reserved.

Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition. © 2003 by Saunders, an imprint of Elsevier,
Inc. All rights reserved.




asth·ma              (az'mă), [MIM*600807]
        An inflammatory disease of the lungs characterized by (in most cases) reversible airway obstruction. Originally, a
        term used to mean "difficult breathing"; now used to denote bronchial asthma.
        [G.]

Farlex Partner Medical Dictionary © Farlex 2012

Farlex Partner Medical Dictionary © Farlex 2012




asthma             (ăz′mə, ăs′-)
n.
        A chronic inflammatory disease of the lungs characterized by a narrowing of the airways and attacks of wheezing,
        coughing, and shortness of breath that are induced by triggers such as allergens, exercise, infections, and stress.

     asth·mat′ic (-măt′ĭk) adj. & n.
     asth·mat′i·cal·ly adv.

The American Heritage® Medical Dictionary Copyright © 2007, 2004 by Houghton Mifflin Company. Published by Houghton Mifflin Company. All
rights reserved.

The American Heritage® Medical Dictionary Copyright © 2007, 2004 by Houghton Mifflin Company. Published by Houghton Mifflin Company. All
rights reserved.




                                                                     11                                              Exhibit 139
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 121 of 482




   EXHIBIT 140
Most Recent National Asthma Data | CDC                                                                            7/1/20, 4:47 PM
                   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 122 of 482




    Asthma

  Most Recent National Asthma Data
  These tables feature the latest national and state statistics on the burden of asthma among children and adults. The data
  are from national and state surveillance systems administered by the Centers for Disease Control and Prevention (CDC).
  Links to sources are provided with each table to assist with ﬁnding additional information on the data and relevant tables
  and reports.

  See also: State or Territory Data, Archived Most Recent Data


  National Data
     Prevalence          Asthma Attacks          Health Care Use      Mortality


                                                             National
                                                 Current Asthma 1 Prevalence (2018)

     Characteristic 2                                              Weighted Number with Current Asthma 1   Percent (SE)


     Total                                                         24,753,379                              7.7 (0.20)


     Child (Age <18 years)                                         5,530,131                               7.5 (0.37)


     Adult (Age 18+ years)                                         19,223,248                              7.7 (0.22)


     All Age Groups

     0–4 years                                                     744,172                                 3.8 (0.49)


     5–14 years                                                    3,552,191                               8.6 (0.56)

     15–19 years                                                   2,204,217                               11.0 (0.93)


     20–24 years                                                   1,741,490                               8.1 (0.93)

     25–34 years                                                   2,895,111                               6.5 (0.49)


     35–64 years                                                   9,587,682                               7.7 (0.30)


https://www.cdc.gov/asthma/most_recent_national_asthma_data.htm                                                         Page 1 of 4


                                                                      1                               Exhibit 140
Most Recent National Asthma Data | CDC                                                                           7/1/20, 4:47 PM
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 123 of 482
       65+ years                                                  4,028,516                            7.8 (0.40)


       Child Age Group


       0–4 years                                                  744,172                              3.8 (0.49)


       5–11 years                                                 2,349,889                            8.1 (0.60)

       12–17 years                                                2,436,070                            9.9 (0.73)


        Young Teens (12–14 years)                                 1,202,302                            9.8 (1.15)


        Teenagers (15–17 years)                                   1,233,768                            10.0 (0.91)


       Adolescents (11–21 years)                                  4,601,301                            10.3 (0.65)

       Young Adults (22–39 years)                                 5,102,853                            6.5 (0.36)


       Sex


       Males                                                      9,786,413                            6.2 (0.25)


        Boys (Age <18 years)                                      3,121,842                            8.3 (0.54)

        Men (Age 18+ years)                                       6,664,571                            5.5 (0.27)


       Females                                                    14,966,966                           9.1 (0.29)


        Girls (Age <18 years)                                     2,408,289                            6.7 (0.52)


        Women (Age 18+ years)                                     12,558,677                           9.8 (0.33)

       Poverty Level 3


       Below 100% of the poverty threshold                        4,432,695                            10.8 (0.60)

       100% to less than 250% of the poverty threshold            7,069,790                            8.1 (0.40)


       250% to less than 450% of the poverty threshold            6,028,021                            7.3 (0.40)


       450% of poverty threshold or higher                        7,222,873                            6.5 (0.32)


   Note: NH = Non-Hispanic, SE = Standard Error
   1
    Includes persons who answered "yes" to the questions: "Have you EVER been told by a doctor or other health
   professional that you had asthma?" and "Do you still have asthma?"
   2

https://www.cdc.gov/asthma/most_recent_national_asthma_data.htm                                                      Page 2 of 4


                                                                     2                            Exhibit 140
Most Recent National Asthma Data | CDC                                                                                7/1/20, 4:47 PM
                   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 124 of 482
   2
    Numbers within selected characteristics may not sum to total due to rounding
   3
    Poverty level is based on family income and family size using the U.S. Census Bureau's poverty thresholds.
   Source: 2018 National Health Interview Survey (NHIS) Data, Table 3-1 and Table 4-1 (Note: Some Child Age Group data
   analyzed separately)



                             Current Asthma 1 Prevalence by Race and Ethnicity (2016-2018)

                                            Total                             Child                          Adult


                                                                    Weighted                     Weighted
                                Weighted                           Number with                  Number with
                              Number with               Percent      Current          Percent     Current            Percent
       Race/Ethnicity        Current Asthma 1             (SE)       Asthma 1           (SE)      Asthma 1             (SE)


       White NH              15,496,008                 8.0       2,560,627           6.8       12,935,381           8.2
                                                        (0.13)                        (0.27)                         (0.14)


       Black NH              4,159,143                  10.7      1,391,780           14.2      2,767,363            9.6
                                                        (0.35)                        (0.75)                         (0.39)

       AIAN NH               252,177                    10.4      64,276              10.2      187,901              10.5
                                                        (1.42)                        (2.96)                         (1.53)


       Asian NH              829,238                    4.5       142,508             3.8       686,730              4.7
                                                        (0.36)                        (0.50)                         (0.42)

       Multiple NH           952,212                    13.1      398,771             13.0      553,441              13.3
                                                        (0.96)                        (1.17)                         (1.33)


       Hispanic              3,746,988                  6.5       1,380,782           7.5       2,366,206            6.0
                                                        (0.30)                        (0.46)                         (0.35)

       Puerto Rican2         780,533                    14.0      228,118             13.6      552,414              14.2
                                                        (1.17)                        (1.89)                         (1.40)

       Mexican2              1,916,450                  5.4       782,776             6.6       1,133,674            4.8
                                                        (0.31)                        (0.49)                         (0.39)

       Other Hispanic2       1,050,005                  6.3       369,888             7.6       680,117              5.7
                                                        (0.52)                        (0.87)                         (0.57)


   Note: NH = Non-Hispanic, AIAN = American Indian/ Alaska Native, SE = Standard Error
   1
    Includes persons who answered "yes" to the questions: "Have you EVER been told by a doctor or other health
   professional that you had asthma?" and "Do you still have asthma?"

   2

https://www.cdc.gov/asthma/most_recent_national_asthma_data.htm                                                           Page 3 of 4


                                                                    3                                     Exhibit 140
Most Recent National Asthma Data | CDC                                                                            7/1/20, 4:47 PM
                   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 125 of 482
   2
    As a subset of Hispanic
   Source: 2016–2018 National Health Interview Survey (NHIS)
                                                                                            Page last reviewed: March 24, 2020
                                                                      Content source: National Center for Environmental Health




https://www.cdc.gov/asthma/most_recent_national_asthma_data.htm                                                       Page 4 of 4


                                                                  4                                Exhibit 140
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 126 of 482




   EXHIBIT 141
Asthma in the US | VitalSigns | CDC                                                                                     7/1/20, 4:50 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 127 of 482




    Vital Signs

  Asthma in the US
  Growing every year


     May 2011




                                              1 in 12
                                              About 1 in 12 people (about 25 million) have asthma, and the numbers
                                              are increasing every year.



                                              12M
                                              About 1 in 2 people (about 12 million) with asthma had an asthma attack
                                              in 2008, but many asthma attacks could have been prevented.



                                              56 Billion
                                              Asthma cost the US about $56 billion in medical costs, lost school and
                                              work days, and early deaths in 2007.


  Asthma is a lifelong disease that causes wheezing, breathlessness, chest tightness, and coughing. It can limit a person’s
  quality of life. While we don’t know why asthma rates are rising, we do know that most people with asthma can control
  their symptoms and prevent asthma attacks by avoiding asthma triggers and correctly using prescribed medicines, such
  as inhaled corticosteroids.


  The number of people diagnosed with asthma grew by 4.3 million from 2001 to 2009. From 2001 through 2009 asthma
  rates rose the most among black children, almost a 50% increase. Asthma was linked to 3,447 deaths (about 9 per day) in
  2007. Asthma costs in the US grew from about $53 billion in 2002 to about $56 billion in 2007, about a 6% increase.
  Greater access to medical care is needed for the growing number of people with asthma.



     Latest Findings


     Asthma is increasing every year in the US.
https://www.cdc.gov/vitalsigns/asthma/index.html                                                                            Page 1 of 6


                                                                       1                                      Exhibit 141
Asthma in the US | VitalSigns | CDC                                                                                  7/1/20, 4:50 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 128 of 482
     Asthma is increasing every year in the US.


     Too many people have asthma.

         The number of people with asthma continues to grow. One in 12 people (about 25 million, or 8% of the
         population) had asthma in 2009, compared with 1 in 14 (about 20 million, or 7%) in 2001.
         More than half (53%) of people with asthma had an asthma attack in 2008. More children (57%) than adults (51%)
         had an attack.
         185 children and 3,262 adults died from asthma in 2007.
         About 1 in 10 children (10%) had asthma and 1 in 12 adults (8%) had asthma in 2009. Women were more likely
         than men and boys more likely than girls to have asthma.
         About 1 in 9 (11%) non-Hispanic blacks of all ages and about 1 in 6 (17%) of non-Hispanic black children had
         asthma in 2009, the highest rate among racial/ethnic groups.
         The greatest rise in asthma rates was among black children (almost a 50% increase) from 2001 through 2009.



          Asthma Action Plan Stages
          Green Zone: Doing Well
          No cough, wheeze, chest tightness, or shortness of breath; can do all usual activities. Take prescribed
          longterm control medicine such as inhaled corticosteroids.


          Yellow Zone: Getting Worse
          Cough, wheeze, chest tightness, or shortness of breath; waking at night; can do some, but not all, usual
          activities. Add quick-relief medicine.


          Red Zone: Medical Alert!
          Very short of breath; quick-relief medicines don’t help; cannot do usual activities; symptoms no better after 24
          hours in Yellow Zone. Get medical help NOW.

          Full Action Plan: http://www.cdc.gov/asthma/actionplan.html


     Asthma has a high cost for individuals and the nation.

         Asthma cost the US about $3,300 per person with asthma each year from 2002 to 2007 in medical expenses.
         Medical expenses associated with asthma increased from $48.6 billion in 2002 to $50.1 billion in 2007. About 2 in
         5 (40%) uninsured people with asthma could not aﬀord their prescription medicines and about 1 in 9 (11%)
         insured people with asthma could not aﬀord
         their prescription medicines.
         More than half (59%) of children and one-third (33%) of adults who had an asthma attack missed school or work
         because of asthma in 2008. On average, in 2008 children missed 4 days of school and adults missed 5 days of
         work because of asthma.

     Better asthma education is needed.


https://www.cdc.gov/vitalsigns/asthma/index.html                                                                         Page 2 of 6


                                                                  2                                     Exhibit 141
Asthma in the US | VitalSigns | CDC                                                                                7/1/20, 4:50 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 129 of 482
         People with asthma can prevent asthma attacks if they are taught to use inhaled corticosteroids and other
         prescribed daily long-term control medicines correctly and to avoid asthma triggers. Triggers can include tobacco
         smoke, mold, outdoor air pollution, and colds and ﬂu.
         In 2008 less than half of people with asthma reported being taught how to avoid triggers. Almost half (48%) of
         adults who were taught how to avoid triggers did not follow most of this advice.
         Doctors and patients can better manage asthma by creating a personal asthma action plan that the patient
         follows.




     Who's At Risk?

     Asthma by age and sex US, 2001-2009




     Percentages are age-adjusted

     SOURCE: National Center for Health Statistics; 2010.


     Asthma self-management education by age, US, 2008




     SOURCE: National Health Interview Survey, 2008, asthma supplement.




https://www.cdc.gov/vitalsigns/asthma/index.html                                                                       Page 3 of 6


                                                                  3                                   Exhibit 141
Asthma in the US | VitalSigns | CDC                                                         7/1/20, 4:50 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 130 of 482
     U.S. State Info


     Adults with asthma in the US, 2009




     SOURCE: Behavioral Risk Factor Surveillance System, 2009




https://www.cdc.gov/vitalsigns/asthma/index.html                                                Page 4 of 6


                                                            4                      Exhibit 141
Asthma in the US | VitalSigns | CDC                                                                                7/1/20, 4:50 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 131 of 482
     What Can Be Done

     Federal, state, and local health oﬃcials can
         Track asthma rates and the eﬀectiveness of control measures so continuous improvements can be made in
         prevention eﬀorts.
         Promote inﬂuenza and pneumonia vaccination for people with asthma.
         Promote improvements in indoor air quality for people with asthma through measures such as smoke-free air
         laws and policies, healthy schools and workplaces, and improvements in outdoor air quality.


     Health care providers can
         Determine the severity of asthma and monitor how much control the patient has over it.
         Make an asthma action plan for patients. Use this to teach them how to use inhaled corticosteroids and other
         prescribed medicines correctly and how to avoid asthma triggers such as tobacco smoke, mold, pet dander, and
         outdoor air pollution.
         Prescribe inhaled corticosteroids for all patients with persistent asthma.


     People with asthma and parents of children with asthma can
         Receive ongoing appropriate medical care.
         Be empowered through education to manage their asthma and asthma attacks.
         Avoid asthma triggers at school, work, home, and outdoors. Parents of children with asthma should not smoke, or
         if they do, smoke only outdoors and not in their cars.
         Use inhaled corticosteroids and other prescribed medicines correctly.


     Schools and school nurses can
         Use student asthma action plans to guide use of inhaled corticosteroids and other prescribed asthma medicines
         correctly and to avoid asthma triggers.
         Make students’ quick-relief inhalers readily available for them to use at school as needed.
         Take steps to ﬁx indoor air quality problems like mold and outdoor air quality problems such as idling school
         buses.


     Employers and insurers can
         Promote healthy workplaces by reducing or eliminating known asthma triggers.
         Promote measures that prevent asthma attacks such as eliminating co-payments for inhaled corticosteroids and
         other prescribed medicines.
         Provide reimbursement for educational sessions conducted by clinicians, health educators, and other health
         professionals both within and outside of the clinical setting.
         Provide reimbursement for long-term control medicines, education, and services to reduce asthma triggers that
         are often not covered by health insurers.




https://www.cdc.gov/vitalsigns/asthma/index.html                                                                         Page 5 of 6


                                                                5                                      Exhibit 141
Asthma in the US | VitalSigns | CDC                                                                                        7/1/20, 4:50 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 132 of 482
     Science Behind the Issue

         MMWR
         Science Clips




     Related Pages

         Vital Signs Issue details: Morbidity and Mortality Weekly Report (MMWR)
         Asthma – What You Need to Know [PODCAST – 01:19 minutes]
         Asthma – What You Need to Know [PSA – 0:60 seconds]


     On Other Web Sites
         The Community Guide – Asthma Control
         MedlinePlus – Asthma
         MedlinePlus – Asthma in Children
         Living With Asthma: CDC Vital Signs [VIDEO – 02:08 minutes]
         CDC Medscape Commentary: Asthma Control During Travel [VIDEO – 3:46 minutes]



                                                                                                         Page last reviewed: May 3, 2011
                                                      Content source: Oﬃce of Surveillance, Epidemiology and Laboratory Services (OSELS)




https://www.cdc.gov/vitalsigns/asthma/index.html                                                                               Page 6 of 6


                                                               6                                             Exhibit 141
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 133 of 482




   EXHIBIT 142
                                                                          Serebrisky D and Wiznia A. Pediatric Asthma: A Global
                                                                          Epidemic. Annals of Global Health. 2019; 85(1): 6, 1–6.
        Case 2:20-cv-02470-WBS-JDP Document 7                             Filed   12/29/20 Page 134 of 482
                                                                          DOI: https://doi.org/10.5334/aogh.2416




REVIEW

Pediatric Asthma: A Global Epidemic
Denise Serebrisky and Andrew Wiznia

The global prevalence, morbidity and mortality related to childhood asthma among children has increased
significantly over the last 40 years. Although asthma is recognized as the most common chronic disease
in children, issues of underdiagnosis and undertreatment persist. There are substantial global variations
in the prevalence of asthma symptoms in children, with up to 13-fold differences between countries. The
rising number of hospital admissions for asthma may reflect an increase in asthma severity, poor disease
management and/or the effect of poverty. The financial burden of asthma is relatively high within devel-
oped countries (those for which data is available) spending 1 to 2% of their healthcare budget on this
condition. Established in 1989, the Global Initiative for Asthma (GINA) attempts to raise awareness about
the increasing prevalence of asthma, improve management and reduce the burden of asthma worldwide.
Despite global efforts, GINA has not achieved its goal, even among developed nations. There are multiple
barriers to reducing the global burden of asthma, including limited access to care and/or medications,
and lack of prioritization as a public healthcare priority. In addition, the diversity of healthcare systems
worldwide and large differences in access to care require that asthma management guidelines be tailored
to local needs.


Introduction                                                     Phase III of the study also showed significant geographic
Pediatric asthma is a serious public health problem around       variations in asthma prevalence. While English-speaking
the world. The World Health Organization estimated that          countries and countries in Latin America had the highest
approximately 300 million people currently have asthma           rates of asthma per capita, the disease appeared to be less
worldwide, and with current trends rising, it is expected to     often recognized yet more severe in Africa, the Indian sub-
reach 400 million by 2025 [1]. Nearly 250,000 people die         continent and the Eastern Mediterranean. Several factors
prematurely each year from asthma, and most of all these         may explain these observations. In low-income countries
deaths are preventable. Globally, death rates from asthma        and amongst ethnic minorities in developed countries,
in children range from 0 to 0.7 per 100,000 people [2].          there may be less awareness that wheezing may be a symp-
Among children, asthma is the most common chronic dis-           tom of asthma, even among those with frequent episodes
ease, ranking among the top 20 conditions worldwide for          [8]. This hypothesis is supported by findings showing that
disability-adjusted life years in children [3].                  undiagnosed asthma among current wheezers was more
                                                                 common in children from lower income countries. Sec-
Increasing Prevalence                                            ond, asthma care may be poorer in developing countries,
The most accurate information regarding the prevalence           leading to underdiagnosis. However, recent data showed
of asthma in children around the world is available              that, unfortunately, suboptimal asthma management is a
from the International Study of Asthma and Allergies in          global phenomenon [9, 10]. Differences in environmental
Childhood (ISAAC). Phase I of this study was completed           exposures to air pollutants as well as infective agents may
in 1994–1995 and involved over 700,000 schoolchildren            also contribute to the greater severity observed in devel-
aged 6–7 and 13–14 years from 56 countries. The study            oping countries [6].
revealed marked geographic variations in the prevalence of
asthma. Countries with low prevalence of asthma (2–4%)           Morbidity and Mortality
were mostly in Asia, Northern Africa, Eastern Europe, and        Current statistics show substantial levels of morbidity
Eastern Mediterranean regions, whereas countries with            and mortality among children with asthma. For example,
high prevalence (29–32%) were located in South East              worldwide trends indicate an increasing number of hospi-
Asia, North America and Latin America [4, 5] Phase III of        talizations for asthma among young children, which can
ISAAC was conducted during 2000–2003 and involved                be attributed to increased severity, poor disease manage-
over 1,100,000 school children from 98 countries [5–7].          ment, and poverty [1, 11, 12].
                                                                   A survey of households in 29 countries in North America,
                                                                 Europe and Asia identified individuals with asthma who
Department of Pediatrics, Jacobi Medical Center, Bronx, NY, US   were symptomatic in the last year or were taking asthma
Corresponding author: Denise Serebrisky, MD                      medications [9]. Over 10,000 children and adults were
(Denise.Serebrisky@nychhc.org)                                   interviewed. A substantial negative impact of asthma
                                                                 1                                              Exhibit 142
Art. 6, page 2 of 6                                                                   Serebrisky and Wiznia: Pediatric Asthma

           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 135 of 482
on patients’ lives was documented with a high number           Table 1: Global Ranking of Disability-adjusted Life
of school and work days lost, restrictions on lifestyle and       Years in Children Due to Asthma Compared to Other
requirements for urgent care. Another survey conducted           ­Conditions.
in Norway showed that less than half of children admitted
to a hospital for asthma had taken an inhaled corticos-                       Age Group           Year
teroid on a regular basis, and in Turkey, a similar survey                                   1990     2010
showed that only one fifth of children diagnosed with                         1–4 years          18       18
asthma were on daily anti-inflammatory therapy before
the admission [13]. Interestingly, in all the studies, there                  5–9 years           6        8
was a clear overdependence on short-acting bronchodi-                         10–14 years         6        3
lators to manage acute asthma exacerbations. There are                        15–19 years        16       12
many reasons for these high rates of undertreatment with
controller medications, including failure of medical pro-      countries. Data from the United States, Canada, New
viders to correctly classify the severity of their patient’s   Zealand, Australia, Western Europe, Hong Kong and Japan
asthma, poor access to medications, and low rates of long-     show a mortality rate peak of 0.62/100,000 people in
term adherence.                                                the mid-1980s among children and young adults with a
   Childhood asthma accounts for many lost school days         progressive decline in the mid-2000s to mortality rates as
and may deprive children of both academic achievement          low as 0.23/100,000 people [23, 24]. These findings coin-
and social interaction, particularly in underserved popula-    cide with the introduction of national and international
tions [14] and minorities [15]. The Asthma Insights and        asthma management guidelines, suggesting the potential
Reality (AIR) surveys, conducted worldwide from 1998 to        positive impact of policy measures to curtail asthma mor-
2001, were aimed at assessing variations in asthma sever-      tality [24].
ity and control and the state of asthma management with
respect to the Global Initiative for Asthma (GINA) recom-      Pediatric Asthma and Air Pollution
mendations [9]. These surveys provided direct evidence of      Air pollution is particularly hazardous to the health of
suboptimal asthma control in many patients worldwide,          susceptible populations like children and the elderly.
despite the availability of effective therapies, with long-    ­Children are at the highest risk because they inhale a
term management commonly falling short of the goals of          higher volume of air per body weight than adults [25].
the GINA guidelines. For example, among patients with           Numerous studies have shown that children living in envi-
severe persistent asthma, use of anti-inflammatory ther-        ronments near traffic have increased risk of asthma symp-
apy ranged from 26% in Western Europe to 9% in Japan;           toms, asthma exacerbations, school absences, asthma
the percentage of asthmatic patients with at least one          hospitalizations as well as new-onset asthma [26–29].
unscheduled emergency visit in the past year ranged from        These effects are larger in children living in metropolitan
47% in Japan to 29% in the United States [9].                   than those living in rural areas [30]. Recent data from the
   Hospitalizations for asthma are an important measure         Aphekom project, a study focused on Improving Knowl-
of disease severity, but data from low and middle-income        edge and Communication for Decision Making on Air
countries is mostly unavailable [16]. Countries that            Pollution and Health in Europe, indicated that near-road
implemented asthma management plans have observed               traffic-related pollution accounted for 15% of all pediatric
decreases in hospitalization rates [17, 18] although they       asthma cases [31]. Rapid urbanization and industrializa-
remain elevated among low socioeconomic status and              tion throughout the world have increased air pollution
minority populations [19]. Similarly, a recent European         and therefore population exposures. Worldwide, the main
study showed that a large proportion of asthmatics had          sources of outdoor pollutants are fuel combustion from
uncontrolled asthma; 57% of treated asthmatics were not         vehicles, construction and agricultural operations, power
well-controlled and 17% had an asthma-related hospitali-        plants and industries. Further complicating this problem,
zation over the last year [20].                                 it is now recognized that global warming will increase the
   Disability-adjusted life years (DALYs), a metric that        effect of outdoor air pollution on health [32, 33].
incorporates years of life lost as well as years lived with        Indoor levels of air pollutants (excluding environmental
disability, is an accepted measure of disease burden [21].      tobacco smoke) have also been related to asthma preva-
The global ranking of asthma DALYs in children com-             lence and/or symptoms [34]. Indoor environments depend
pared with other causes of DALYs is shown in Table 1.           on the quality of air that penetrates from outdoors and
Unfortunately, asthma is among the top 20 causes of             on the presence of indoor air pollution. Approximately
DALYs for children of all ages and among the top 10 causes      half of the world’s population burns biomass for cooking
in the mid-childhood (ages 5–14 years). In the older age        and heating purposes, mostly in poorly ventilated areas
group (10–19 years), asthma has become more common              [35]. The combustion process produces pollutants such
cause of DAYLs over the last decade.                            as carbon monoxide, nitrogen oxide, sulfur dioxide and
   It is estimated that asthma death rates have fallen          particular matters known to be risk factors for respira-
worldwide by about one-third between 1990 and 2010;             tory diseases such as asthma, obstructive lung disease and
from 250 per million to 170 per million among males and         cancer [35, 36]. The concentration of these pollutants is
from 130 per million to 90 per million among females            particularly hazardous since most children spend about
[22]. However, there are large differences between              90% of their time in confined environments. The World
                                                               2                                               Exhibit 142
Serebrisky and Wiznia: Pediatric Asthma                                                                              Art. 6, page 3 of 6

        Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 136 of 482
Health Organization classifies indoor air pollution as the        in a 35% decrease in overall hospitalization rates, a 27%
eighth most important risk factor for disease, responsible        decrease in asthma-related visits to the emergency depart-
for approximately 3% of the global burden of asthma (up           ment, and a 19% decrease in outpatient visits; thus, sug-
to 5% in low income countries). According to the Global           gesting a positive impact on care costs [48]. This type of
Burden of Disease Study 2015, household air pollution             program should be implemented in other countries while
from solid fuels accounted for about 5.5 million deaths           also adapting to local socio-economic conditions and cul-
worldwide in 2013 [37]. Many of these studies have dem-           tural practices.
onstrated associations between exposure to indoor pollut-
ants and the risk for several respiratory allergic conditions,    Reducing the Global Burden of Pediatric
including asthma.                                                 Asthma
   Epidemiological studies have also shown an associa-            Unfortunately, there are many barriers to reducing the
tion between indoor dampness and mold with increased              worldwide burden of asthma (Table 2). For the govern-
asthma incidence and prevalence regardless of the pres-           ments of much of the world population, asthma is not a
ence of atopy [38]. The respiratory health effects of smoke       healthcare priority. In developing countries, many patients
exposure have also been well documented. Studies have             have very limited access to care and essential medications.
consistently shown that exposure to environmental                 For example, in Brazil, the proportion of asthmatics using
tobacco smoke is an important risk factor for childhood           inhaled corticosteroids ranges only from 6–9% largely
asthma and as well as greater asthma morbidity in chil-           due to cost-related barriers [49]. In addition, asthma man-
dren of all ages [39–42].                                         agement must compete with other prevalent chronic ill-
                                                                  nesses for a share of available medical care resources. For
The Economic Burden of Pediatric Asthma                           example, in Africa, the most urgent healthcare priorities
The monetary costs of asthma are substantial and include          are poor nutrition, poor housing, and infectious diseases
both direct medical costs (e.g., hospitalizations, emer-          (especially HIV/AIDS). However, even in developed coun-
gency room visits, medical practitioner visits and medica-        tries, access to care and ongoing management may be
tion), and indirect nonmedical costs (e.g., time lost from        suboptimal, particularly for minority populations. Stud-
work or school, decreased productivity at work or school,         ies from the United States and Canada have found that
premature death) [1, 43]. Globally, the economic costs of         minority children are less likely to be prescribed inhaled
asthma exceed those of tuberculosis and human immu-               corticosteroids, even those with full prescription coverage
nodeficiency virus/acquire immune deficiency syndrome             [50, 51]. Moreover, the increasing prevalence of asthma
(HIV/AIDS) combined [44]. Developed economies spend               implies that as the number of asthma patients increases,
1 to 2% of their healthcare budget on asthma [1, 45]. In          asthma-related expenditures will become an even more
the United States, asthma cost about $3,300 per patient           important challenge.
each year in medical expenses. Medical costs associated              GINA guidelines stress that until there is a greater
with asthma increased from $48.6 billion in 2002 to $50.1         understanding of the factors that cause pediatric asthma
­billion in 2007, and will likely keep growing. U
                                                ­ nfortunately,   and measures become available to reduce its preva-
 about 40% of uninsured people and 11% of those with              lence, the focus should be on cost-effective management
 insurance cannot afford their asthma prescription medi-          approaches that are available to most patients [24]. In
 cines, leading to poorer outcomes [46]. Indirect costs are       addition to more research on the fundamental causes and
 also substantial, in England, 69% of parents or partners         pathogenesis of asthma, there are also urgent needs for:
 of parents of asthmatic children reported having to take         1) effective patient management systems, particularly in
 time off work because of their child’s asthma, and 13%           primary care; 2) better and prompter diagnoses; 3) imple-
 had lost their jobs [47].                                        mentation of guidelines that are tailored to the local
    The economic burden of asthma disproportionately              needs; 4) better referral and treatment patterns, includ-
 affects those with the most severe disease. In both Western      ing use of controller medications; and 5) cooperation
 and developing countries, patients with severe asthma
 are responsible for approximately 50% of all direct and              Table 2: Barriers to Reducing the Burden of Asthma.
 indirect costs, even though they represent just 10 to 20%
 of all asthma sufferers [11, 45]. By contrast, the 70% of            Economic
 asthma patients with “mild” disease account for only 20%             Poverty, inadequate resources, poor education, illiteracy, lack
 of total asthma costs.                                               of sanitation and poor infrastructure.
    Despite the high cost of asthma care, several studies             Health Care System
 suggest that cost containing programs can be success-                Low public health priority, poor health-care infrastructure,
 fully implemented. A model of disease management con-                difficulty implementing guidelines developed in wealthier
                                                                      countries, limited availability of and access to medication,
 ducted in Finland from 1994 2004 had a massive effect in
                                                                      lack of patient education and resources.
 reducing asthma mortality, morbidity and costs. The pro-
 gram focused on early diagnosis, active anti-inflammatory            Cultural
 treatment, and networking between primary care provid-               Multiplicity of languages, religious and cultural beliefs, con-
                                                                      cerns about medications.
 ers and pharmacists. Health care costs were reduced from
 €500 million to €230 million [18]. Similarly, an educa-              Environmental
 tion program implemented in the United States resulted               Tobacco, pollution, occupational exposures.
                                                                  3                                                   Exhibit 142
Art. 6, page 4 of 6                                                                Serebrisky and Wiznia: Pediatric Asthma

           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 137 of 482
between healthcare officials and primary care providers to      8. Yeatts K, Davis KJ, Sotir M, Herget C and Shy C.
develop, implement and sustain management programs                 Who gets diagnosed with asthma? Frequent wheeze
that will work at a local level.                                   among adolescents with and without a diagnosis of
  In summary, there has been a significant increase on             asthma. Pediatrics. 2003; 111(5 Pt 1): 1046–1054.
the global prevalence, morbidity and mortality related             DOI: https://doi.org/10.1542/peds.111.5.1046
to asthma among children over the last 40 years.                9. Rabe KF, Adachi M, Lai CK, et al. Worldwide sever-
Governments should commit to research, intervention                ity and control of asthma in children and adults:
and monitoring to reduce the burden of asthma in the               the global asthma insights and reality surveys. The
world, develop cost-effective innovative strategies to pre-        Journal of Allergy and Clinical Immunology. 2004;
vent the disease and more integrated approach to treat-            114(1): 40–47. DOI: https://doi.org/10.1016/j.
ment, thus avoiding premature and unwanted deaths and              jaci.2004.04.042
improving the quality of life of asthmatic children and        10. Cazzoletti L, Marcon A, Janson C, et al. Asthma
their families. It is also important to continue the efforts       control in Europe: a real-world evaluation based
of monitoring asthma prevalence and severity globally              on an international population-based study. The
and to implement new actions to reduce the worldwide               Journal of Allergy and Clinical Immunology. 2007;
burden of asthma.                                                  120(6): 1360–1367. DOI: https://doi.org/10.1016/j.
                                                                   jaci.2007.09.019
Competing Interests                                            11. Beasley R. The burden of asthma with specific
The authors have no competing interests to declare.                reference to the United States. The Journal of
                                                                   ­
                                                                   Allergy and Clinical Immunology. 2002; 109(5
References                                                         Suppl): S482–489. DOI: https://doi.org/10.1067/
  1. Masoli M, Fabian D, Holt S and Beasley R. The                 mai.2002.122716
       global burden of asthma: executive summary              12. Braman SS. The global burden of asthma. Chest.
       of the GINA Dissemination Committee report.                 2006; 130(1 Suppl): 4S–12S. DOI: https://doi.
       Allergy. 2004; 59(5): 469–478. DOI: https://doi.            org/10.1378/chest.130.1_suppl.4S
       org/10.1111/j.1398-9995.2004.00526.x                    13. Karadag B, Karakoc F, Ersu R and Dagli E.
  2. Nakayasu H, Araga S, Takahashi K, Otsuki K and                Is childhood asthma still underdiagnosed and
       Murata M. Two cases of adult Down’s syndrome                undertreated in Istanbul? Pediatrics Interna-
       presenting parietal low uptake in 123I-IMP-SPECT.           tional: Official Journal of the Japan Pediatric Soci-
       Clinical Neurology. 1991; 31(5): 557–560.                   ety. 2007; 49(4): 508–512. DOI: https://doi.
  3. Vos T, Flaxman AD, Naghavi M, et al. Years lived              org/10.1111/j.1442-200X.2007.02400.x
       with disability (YLDs) for 1160 sequelae of 289 dis-    14. Tartasky D. Asthma in the inner city: A grow-
       eases and injuries 1990–2010: a systematic analysis         ing public health problem. Holistic nursing
       for the Global Burden of Disease Study 2010. Lan-           practice. 1999; 14(1): 37–46. DOI: https://doi.
       cet. 2012; 380(9859): 2163–2196. DOI: https://doi.          org/10.1097/00004650-199910000-00007
       org/10.1016/S0140-6736(12)61729-2                       15. Bonilla S, Kehl S, Kwong KY, Morphew T, Kachru
  4. Asher MI, Keil U, Anderson HR, et al. International           R and Jones CA. School absenteeism in children
       Study of Asthma and Allergies in Childhood (ISAAC):         with asthma in a Los Angeles inner city school. The
       rationale and methods. The European Respiratory             Journal of Pediatrics. 2005; 147(6): 802–806. DOI:
       Journal. 1995; 8(3): 483–491. DOI: https://doi.org/         https://doi.org/10.1016/j.jpeds.2005.06.041
       10.1183/09031936.95.08030483                            16. Ait-Khaled N, Enarson DA, Behbehani N, Yeung
  5. The International Study of Asthma and                         MC and Irisen E. The Asthma Workshop. Report of
       Allergies in Childhood (ISAAC) Steering
       ­                                                           a workshop organised by the International Union
      ­Committee. Worldwide variation in prevalence                Against Tuberculosis and Lung Disease, Paris, 15–16
       of symptoms of asthma, allergic rhinoconjuncti-             December 2000. The International Journal of Tuber-
       vitis, and atopic eczema. Lancet. 1998; 351(9111):          culosis and Lung Disease. 2001; 5(10): 973–977.
       1225–1232. DOI: https://doi.org/10.1016/S0140-          17. Fischer GB, Camargos PA and Mocelin HT.
       6736(97)07302-9                                             The ­ burden of asthma in children: a Latin
  6. Pearce N, Ait-Khaled N, Beasley R, et al. World-              ­American perspective. Pediatric Respiratory
       wide trends in the prevalence of asthma symptoms:           Reviews. 2005; 6(1): 8–13. DOI: https://doi.org/
       phase III of the International Study of Asthma              10.1016/j.prrv.2004.11.002
       and Allergies in Childhood (ISAAC). Thorax. 2007;       18. Haahtela T, Tuomisto LE, Pietinalho A, et
       62(9): 758–766. DOI: https://doi.org/10.1136/               al. A 10 year asthma programme in Finland:
       thx.2006.070169                                             Major change for the better. Thorax. Aug 2006;
   7. Lai CK, Beasley R, Crane J, et al. Global variation          61(8): 663–670. DOI: https://doi.org/10.1136/
       in the prevalence and severity of asthma symptoms:          thx.2005.055699
       phase three of the International Study of Asthma        19. Warman KL, Silver EJ and Stein RE. Asthma symp-
       and Allergies in Childhood (ISAAC). Thorax. 2009;           toms, morbidity, and antiinflammatory use in inner-
       64(6): 476–483. DOI: https://doi.org/10.1136/               city children. Pediatrics. Aug 2001; 108(2): 277–282.
       thx.2008.106609                                             DOI: https://doi.org/10.1542/peds.108.2.277
                                                               4                                           Exhibit 142
Serebrisky and Wiznia: Pediatric Asthma                                                                      Art. 6, page 5 of 6

        Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 138 of 482
  20. Demoly P, Gueron B, Annunziata K, Adamek                    33. Shea KM. American Academy of Pediatrics
      L and Walters RD. Update on asthma con-                         Committee on Environmental H. Global climate
                                                                      ­
      trol in five European countries: Results of a                   change and children’s health. Pediatrics. 2007;
      2008 survey. European Respiratory Review.                       120(5): e1359–1367. DOI: https://doi.org/10.1542/
      2010; 19(116): 150–157. DOI: https://doi.                       peds.2007-2646
      org/10.1183/09059180.00002110                               34. Hulin M, Simoni M, Viegi G and Annesi-Maesano
  21. Murray C, Salomon JA, Mathers CD and Lopez                      I. Respiratory health and indoor air pollutants based
      AD. Summary measures of population health:                      on quantitative exposure assessments. The Euro-
      Concepts, ethics, measurement and applications.                 pean Respiratory Journal. 2012; 40(4): 1033–1045.
      Geneva: World Health Organization; 2002.                        DOI: https://doi.org/10.1183/09031936.00159011
  22. The Global Asthma Report. Global Asthma                     35. Torres-Duque C, Maldonado D, Perez-Padilla
      ­Network; 2014.                                                 R, Ezzati M and Viegi G. Forum of International
  23. Martinez FD. Trends in asthma prevalence, admis-                Respiratory Studies Task Force on Health Effects of
       sion rates, and asthma deaths. Respiratory Care.               Biomass E. Biomass fuels and respiratory diseases: A
       2008; 53(5): 561–565; discussion 565–567.                      review of the evidence. Proceedings of the American
  24. World Health Organization. Global surveillance,                 Thoracic Society. 2008; 5(5): 577–590. DOI: https://
       prevention and control of chronic respiratory dis-             doi.org/10.1513/pats.200707-100RP
       eases: A comprehensive approach; 2007.                     36. Kodgule R and Salvi S. Exposure to biomass smoke
  25. Salvi S. Health effects of ambient air pollution                as a cause for airway disease in women and children.
       in children. Pediatric respiratory reviews. 2007;              Current Opinion in Allergy and Clinical Immunology.
       8(4): 275–280. DOI: https://doi.org/10.1016/j.                 2012; 12(1): 82–90. DOI: https://doi.org/10.1097/
       prrv.2007.08.008                                               ACI.0b013e32834ecb65
  26. Habre R, Moshier E, Castro W, et al. The effects            37. Collaborators GBDRF, Forouzanfar MH,
       of PM2.5 and its components from indoor and out-               ­Alexander L, et al. Global, regional, and national
       door sources on cough and wheeze symptoms in                    comparative risk assessment of 79 behavioural,
       asthmatic children. Journal of Exposure Science &               environmental and occupational, and metabolic
                                                                       ­
       Environmental Epidemiology. 2014; 24(4): 380–387.               risks or clusters of risks in 188 countries, 1990–2013:
       DOI: https://doi.org/10.1038/jes.2014.21                        A systematic analysis for the Global Burden of
  27. Perez L, Lurmann F, Wilson J, et al. Near-roadway                Disease Study 2013. Lancet. 2015; 386(10010):
       pollution and childhood asthma: Implications for                2287–2323.          DOI:       https://doi.org/10.1016/
       developing “win-win” compact urban develop-                     S0140-6736(15)00128-2
       ment and clean vehicle strategies. Environmental           38. Mendell MJ, Mirer AG, Cheung K, Tong M and
       Health Perspectives. 2012; 120(11): 1619–1626. DOI:             Douwes J. Respiratory and allergic health effects
       https://doi.org/10.1289/ehp.1104785                             of dampness, mold, and dampness-related agents: a
  28. McConnell R, Islam T, Shankardass K, et al. Child-               review of the epidemiologic evidence. Environmen-
       hood incident asthma and traffic-related air pollu-             tal Health Perspectives. 2011; 119(6): 748–756. DOI:
       tion at home and school. Environmental Health                   https://doi.org/10.1289/ehp.1002410
       Perspectives. 2010; 118(7): 1021–1026. DOI: https://       39. Chilmonczyk BA, Salmun LM, Megathlin KN, et
       doi.org/10.1289/ehp.0901232                                     al. Association between exposure to environmen-
  29. Nishimura KK, Galanter JM, Roth LA, et al.                       tal tobacco smoke and exacerbations of asthma
       Early-life air pollution and asthma risk in minor-              in children. The New England Journal of Medicine.
       ity children. The GALA II and SAGE II studies.                  1993; 328(23): 1665–1669. DOI: https://doi.
       American Journal of Respiratory and Critical Care               org/10.1056/NEJM199306103282303
       Medicine. 2013; 188(3): 309–318. DOI: https://doi.         40. Farber HJ, Batsell RR, Silveira EA, Calhoun
       org/10.1164/rccm.201302-0264OC                                  RT, Giardino AP. The Impact of Tobacco Smoke
  30. Galassi C, De Sario M, Biggeri A, et al. Changes in              Exposure on Childhood Asthma in a Medicaid
                                                                       ­
       prevalence of asthma and allergies among children               ­Managed Care Plan. Chest. 2016; 149(3): 721–728.
       and adolescents in Italy: 1994–2002. Pediatrics.                 DOI: https://doi.org/10.1378/chest.15-1378
       2006; 117(1): 34–42. DOI: https://doi.org/10.1542/         41. Beasley R, Semprini A and Mitchell EA. Risk fac-
       peds.2004-2709                                                   tors for asthma: is prevention possible? Lancet.
  31. Perez L, Declercq C, Iniguez C, et al. Chronic bur-               2015; 386(9998): 1075–1085. DOI: https://doi.
       den of near-roadway traffic pollution in 10 European             org/10.1016/S0140-6736(15)00156-7
       cities (APHEKOM network). The European Respira-            42. Pyle RC, Divekar R, May SM, et al. A   ­ sthma-associated
       tory Journal 2013; 42(3): 594–605. DOI: https://doi.             comorbidities in children with and without
       org/10.1183/09031936.00031112                                    secondhand smoke exposure. Annals of Allergy,
                                                                        ­
  32. Patz JA, Frumkin H, Holloway T, Vimont DJ                         Asthma & Immunology. 2015; 115(3): 205–210. DOI:
       and Haines A. Climate change: Challenges and                     https://doi.org/10.1016/j.anai.2015.06.027
       opportunities for global health. Jama. 2014;               43. Weiss KB and Sullivan SD. The health economics of
       312(15): 1565–1580. DOI: https://doi.org/10.1001/                asthma and rhinitis. Assessing the economic impact.
       jama.2014.13186                                                  The Journal of Allergy and Clinical Immunology.
                                                              5                                               Exhibit 142
Art. 6, page 6 of 6                                                                          Serebrisky and Wiznia: Pediatric Asthma

           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 139 of 482
        2001; 107(1): 3–8. DOI: https://doi.org/10.1067/                  department visits in poor, minority, urban children.
        mai.2001.112262                                                   The Journal of Pediatrics. 2005; 146(5): 591–597.
  44.   World Health Organization. WHO factsheet 206:                     DOI: https://doi.org/10.1016/j.jpeds.2004.12.017
        Bronchial Asthma. www.who.int/mediacentre/                    49. Neffen H, Fritscher C, Schacht FC, et al. Asthma
        factsheets/fs206/en.                                              control in Latin America: the Asthma Insights
  45.   Godard P, Chanez P, Siraudin L, Nicoloyannis N                    and Reality in Latin America (AIRLA) survey.
        and Duru G. Costs of asthma are correlated with                   Pan American Journal of Public Health. 2005;
        severity: a 1-yr prospective study. The European                  17(3): 191–197. DOI: https://doi.org/10.1590/
        Respiratory Journal. Jan 2002; 19(1): 61–67. DOI:                 S1020-49892005000300007
        https://doi.org/10.1183/09031936.02.00232001                  50. Kozyrskyj AL, Mustard CA and Simons FE. Inhaled
  46.   Asthma in the US. Vital Signs; 2011. http://www.                  corticosteroids in childhood asthma: Income differ-
        cdc.gov/VitalSigns/Asthma/index.html, 2015.                       ences in use. Pediatric Pulmonology. 2003; 36(3):
  47.   European Respiratory Society and the E ­ uropean                  241–247. DOI: https://doi.org/10.1002/ppul.10335
        Lung Foundation. European Lung White Book.                    51. Kozyrskyj AL, Mustard CA, Cheang MS and
        Brussels, Belgium; 2003.                                          Simons FE. Income-based drug benefit policy:
  48.   Cloutier MM, Hall CB, Wakefield DB and Bailit                     Impact on receipt of inhaled corticosteroid prescrip-
        H. Use of asthma guidelines by primary care pro-                  tions by Manitoba children with asthma. Canadian
        viders to reduce hospitalizations and emergency                   Medical Association Journal. 2001; 165(7): 897–902.




 How to cite this article: Serebrisky D and Wiznia A. Pediatric Asthma: A Global Epidemic. Annals of Global Health. 2019;
 85(1): 6, 1–6. DOI: https://doi.org/10.5334/aogh.2416

 Published: 22 January 2019

 Copyright: © 2019 The Author(s). This is an open-access article distributed under the terms of the Creative Commons
 Attribution 4.0 International License (CC-BY 4.0), which permits unrestricted use, distribution, and reproduction in any medium,
 provided the original author and source are credited. See http://creativecommons.org/licenses/by/4.0/.

            Annals of Global Health is a peer-reviewed open access journal published by Ubiquity Press.      OPEN ACCESS

                                                                    6                                                  Exhibit 142
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 140 of 482




   EXHIBIT 143
                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 141 of 482




National Center for Environmental Health

You Can Control Your Asthma




You can control your asthma! When you control your asthma, you will breathe easier, be as active as you
would like, sleep well, stay out of the hospital, and be free from coughing and wheezing. Learn about
controlling your asthma at CDC’s asthma site.

Asthma is one of the most common lifelong chronic diseases. One in 13 Americans (nearly 25 million) lives with asthma, a
disease aﬀecting the lungs and causing repeated episodes of wheezing, breathlessness, chest tightness, and coughing.

Although asthma cannot be cured, you can control your asthma successfully to reduce and to prevent asthma attacks,
also called episodes. Successful asthma management includes knowing the warning signs of an attack, avoiding things
that may trigger an attack, and working with your doctor to develop your personal Asthma Action Plan. CDC’s National
Asthma Control Program has worked to help millions of people with asthma in the United States gain control over their
disease since 1999. CCARE, Controlling Childhood Asthma and Reducing Emergencies, is the program’s new objective of
preventing 500,000 Emergency Department (ED) visits and hospitalizations due to asthma by August 31, 2024.


Asthma deaths have decreased over time and varied by demographic characteristics. The rate of asthma deaths
decreased from 15 per million in 2001 to 10 per million in 2018. Deaths due to asthma are rare and are thought to be
largely preventable, particularly among children and young adults.




                                                           1                                   Exhibit 143
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 142 of 482




  Asthma deaths have decreased over time.


In most cases, we don’t know what causes asthma, and we don’t know how to cure it. Some things may make it more
likely for one person to have asthma than another person. If someone in your family has asthma, you are more likely to
have it. Regular physical exams that include checking your lungs and checking for allergies can help your healthcare
provider make the right diagnosis. Then you and your healthcare provider can make your own asthma management plan
so that you know what to do based on your own symptoms.

Using your asthma medicine as prescribed and avoiding common triggers that bring on asthma symptoms, such as
smoke (including second-hand and third-hand tobacco smoke), household pets, dust mites, and pollen will help you
control your asthma.

Make sure you are up to date on vaccinations that help protect your health. Respiratory infections like inﬂuenza (ﬂu), can
be very serious for you, even if your asthma is mild or your symptoms are well-controlled by medication. Respiratory
infections can trigger asthma attacks and make your asthma symptoms worse and is more likely to lead to other
infections like pneumonia. Get the recommended vaccines to help you stay healthier. Learn how to manage your asthma
during an emergency.

Remember—you can control your asthma!
                                                                                                Page last reviewed: May 4, 2020




                                                            2                                    Exhibit 143
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 143 of 482




   EXHIBIT 144
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 144 of 482
      Expert Review of Clinical Immunology




      ISSN: 1744-666X (Print) 1744-8409 (Online) Journal homepage: https://www.tandfonline.com/loi/ierm20




Prevention of asthma: where are we in the 21st
century?

Phaedra Propp & Allan Becker

To cite this article: Phaedra Propp & Allan Becker (2013) Prevention of asthma: where
are we in the 21st century?, Expert Review of Clinical Immunology, 9:12, 1267-1278, DOI:
10.1586/1744666X.2013.858601

To link to this article: https://doi.org/10.1586/1744666X.2013.858601




       Published online: 10 Jan 2014.



       Submit your article to this journal



       Article views: 231



       View related articles



       Citing articles: 7 View citing articles




                      Full Terms & Conditions of access and use can be found at
             https://www.tandfonline.com/action/journalInformation?journalCode=ierm20


                                                    1                                              Exhibit 144
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 145 of 482
                                                                                                                                               Review




                                           Prevention of asthma: where
                                           are we in the 21st century?
                                           Expert Rev. Clin. Immunol. 9(12), 1267–1278 (2013)



Phaedra Propp1,2 and                       Asthma is the most common chronic disease of childhood and, in the latter part of the 20th
Allan Becker*1–3                           century, reached epidemic proportions. Asthma is generally believed to result from
1                                          gene-environment interactions. There is consensus that a ‘window of opportunity’ exists
 The Manitoba Institute of Child Health,
Winnipeg, MB R3E 3P4, Canada               during pregnancy and early in life when environmental factors may influence its development.
2
 Allergy Genes and the Environment         We review multiple environmental, biologic and sociologic factors that may be important in
Network (AllerGen nce) of the Net-         the development of asthma. Meta-analyses of studies have demonstrated that multifaceted
works of Centres of Excellence, McMas-
ter University, 1280 Main Street West,
                                           interventions are required in order to develop asthma prevention. Multifaceted allergen
Hamilton, ON L8S 4K1, Canada               reduction studies have shown clinical benefits. Asthma represents a dysfunctional interaction
3
 Department of Pediatrics and Child        with our genes and the environment to which they are exposed, especially in fetal and early
Health, Section of Allergy and Clinical    infant life. The increasing prevalence of asthma also may be an indication of increased
Immunology, University of Manitoba,
Winnipeg, MB R3T 2N2, Canada               population risk for the development of other chronic non-communicable autoimmune
*Author for correspondence:                diseases. This review will focus on the factors which may be important in the primary
Tel.: +1 204 789 3755                      prevention of asthma. Better understanding of the complex gene–environment interactions
Fax: +1 204 789 3986
                                           involved in the development of asthma will provide insight into personalized interventions for
becker@cc.umanitoba.ca
                                           asthma prevention.

                                            KEYWORDS: allergens • asthma • children • environment • genes • microbiota • nutrition • prevention • stress


                                           Asthma is generally believed to be a disease                the children with atopic dermatitis will subse-
                                           whose inception and persistence is driven by                quently develop asthma, the Early Treatment
                                           gene-environment interactions. The most                     of Atopic Child (ETAC) study was a random-
                                           important of those interactions may occur in                ized controlled trial of pharmacologic therapy
                                           early life and even in utero. Recent Genome-                to prevent asthma in toddlers with atopic der-
                                           Wide Association Studies (GWAS) for asthma                  matitis [2]. Primary prevention is the attempt
                                           have highlighted the importance of genes                    at intervention in advance of any apparent dis-
                                           involving epithelial danger signaling and the               ease and will be the focus of this article.
                                           innate immune response, as well as the more
                                           classic allergy associated pathways [1]. Data               The Canadian asthma primary preven-
                                           supporting the role of environmental risk fac-              tion study
                                           tors for the development of asthma include a                Based on the best available evidence at the
                                           focus on the following factors: nutrition, aller-           time, in 1994 we initiated a multifaceted pri-
                                           gens (both inhalant and ingestant), pollutants              mary prevention study of asthma during the
                                           (particularly environmental tobacco smoke                   last trimester of pregnancy where, based on
                                           [ETS]), microbes and psychosocial factors.                  immediate family history, there was a high risk
                                              There are several forms of prevention to be              of the child developing asthma [3]. We focused
                                           considered: primary, secondary and tertiary.                on avoidance of active smoking and exposure
                                           Tertiary prevention is what we undertake in                 to ETS in home, modifying the maternal diet
                                           our clinical practises. We attempt to modify                to decrease exposure to major food allergens
                                           factors which influence established disease, for            (especially peanut) in utero and during the first
                                           example, avoiding those allergens to which a                year and environmental control of house dust
                                           child is sensitive or introduction of pharmaco-             mites (HDMs) and pets. We encouraged
                                           therapy. Secondary prevention focuses on                    breastfeeding during the first year of life or, if
                                           interventions to prevent progression of a dis-              breastfeeding was not possible, use of a modi-
                                           ease process that may have downstream conse-                fied formula and delay of introduction of solid
                                           quences. For example, knowing that 40% of                   foods until after 6 months of age. We also


www.expert-reviews.com                     10.1586/1744666X.2013.858601                       2013 Informa UK Ltd           ISSN 1744-666X                1267
                                                                               2                                                       Exhibit 144
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 146 of 482
 Review          Propp & Becker



encouraged families to avoid childcare settings with large num-       associated with omega-3 (n-3) fatty acids. In addition, breast-
bers of children.                                                     feeding may reduce the impact of air pollution in children,
   Preventions were introduced without concern that there may         especially among younger children [15].
be any risk of adverse effects. However, within months of                It has been assumed that breastfeeding is preventive for early
beginning the study we began to worry whether we may be cre-          childhood wheezing and the subsequent development of
ating an environment that may be deleterious for these chil-          asthma. However, given that recent studies have questioned
dren. Fortunately, by the age of 7 years old, the multifaceted        this assumption, we ought not to advise families that breast-
intervention program was associated with a highly significant         feeding will prevent development of asthma. Regardless of its
decrease in asthma [4].                                               effect on development of asthma, breastfeeding should be
                                                                      encouraged for all of its other positive benefits, such as its high
Breastfeeding                                                         nutrient content [16], contribution to the transfer of maternal
Most early studies have shown a 20–25% decrease in asthma is          antibodies and its role in protection against infectious
associated with breastfeeding. Oddy found that exclusive breast-      diseases [17].
feeding (or more specifically, delay in introduction of cow’s
milk) during the first 4 months of life was associated with a         Dietary factors
lower risk of childhood asthma by 6 years of age [5]. Other           Nutrients
studies have shown a protective effect of prolonged breastfeed-       Various nutrients have been investigated in terms of their
ing on asthma during the first two years of life [6] and an effect    involvement in the onset of asthma. The increase in asthma
of breastfeeding on asthma risk reduction at ages 4, 5 and 8,         prevalence in the last quarter of the 20th century was paralleled
particularly for children with a family history of asthma [7].        by the increased use of folic acid in pregnancy and increased
Breastfeeding for 4 months or more seems to be protective             fortification of foods with folate. Studies have found that
against later asthma compared to a shorter period of breastfeed-      maternal folate intake during pregnancy was associated with an
ing [8,9]. In one study [9], exclusive breastfeeding per month, for   increased risk of asthma in the offspring [18,19]. This association
up to 15 months reduced the risks of current asthma in chil-          was stronger for synthetic folic acid supplements possibly
dren up to the age of 6 years, however, the protective effects        because they contain more potent methyl donors than dietary
weakened over time.                                                   folate [20]. One could hypothesize that methyl donors may be
   Despite these findings, the benefits of breastfeeding for the      responsible for epigenetic effects on disease expression by
development of asthma are currently somewhat controversial.           increasing DNA methylation, particularly for expression of
Two prospective birth cohorts reported an increased risk for          some immune modulating genes allowing for more likely devel-
asthma associated with breastfeeding. In the Tucson Children’s        opment of asthma. Still, studies are needed to better define
Respiratory Study, Wright and colleagues [10] observed a signifi-     this issue.
cantly increased risk for asthma upon breastfeeding by an asth-          A number of factors associated with pro- or anti-
matic mother if, by the age of 6 year, the child was atopic. In       inflammatory or antioxidant effects have been studied. For
the Dunedin birth cohort, Sears and colleagues have shown             example, higher levels of n-6 polyunsaturated fatty acids
that breastfeeding for >4 weeks was associated with an increase       (PUFAs), which are more pro-inflammatory, in food were
in development of asthma at 9 years of age [11]. As well, in          shown to relate to elevated levels of exhaled nitric oxide and
another cohort, [12] total breastfeeding for <10 months was           asthma symptoms [21]. However, total fat intake, saturated fatty
associated with an increased risk of asthma, specifically non-        acids, monounsaturated fatty acids and cholesterol were found
atopic asthma.                                                        to have no effect on wheeze [21,22]. Hodge et al. [23] have shown
   However, there are multiple variables that may modify the          an association between decreased asthma and regular ingestion
beneficial impact of breastfeeding. Our Study of Asthma Genes         of cold water fish high in n-3 fatty acids.
and the Environment (SAGE), a 1995 birth cohort of children,             Vitamin D intake may be through diet, sunlight or supple-
in the province of Manitoba, Canada has demonstrated an               mentation and may be beneficial in the prevention of child-
interaction between exclusive breastfeeding, overweight and           hood asthma. Currently, clinical trials of vitamin D
asthma [13]. We showed that breastfeeding for <12 weeks was           supplementation on subsequent asthma are being conducted.
associated with overweight by the age of 9 years and breastfeed-      These stem from findings by Weiss and Litonjua [24], suggest-
ing for <12 weeks plus the presence of overweight was associ-         ing that there may be a role for vitamin D in asthma intake
ated with an increased risk for asthma (adjusted odds ratio           and lung function development. Likewise, Erkkola, Kaila and
[OR]: 1.81; 95% CI: 1.11–2.95) [13].                                  Nwaru [25] found that maternal vitamin D levels during preg-
   It is well recognized that breastfeeding decreases wheezing        nancy were associated with a decreased risk of asthma and aller-
episodes in early life; however, the critical issue is whether        gic rhinitis in children at the age of 5 years. Although studies
breastfeeding prevents development of persistent asthma.              seem to point to a beneficial effect of vitamin D on asthma
Oddy et al., [14] found the fatty acid composition in breast          prevention, the issue remains controversial. For example,
milk affected the development of allergy and asthma, possibly         Gale et al. [26] found that maternal exposure to higher concen-
because of anti-inflammatory and immune-modulating effects            trations of vitamin D during pregnancy were associated with

1268                                                                                                      Expert Rev. Clin. Immunol. 9(12), (2013)

                                                                      3                                              Exhibit 144
             Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 147 of 482
                                                                                            Primary prevention of asthma          Review

an increased risk of asthma in children at the age of 9 years.               the first year of life and asthma at the age of 7 years in a cohort
A recent systematic review by Nurmatov, Devereux and                         of 13,116 Manitoba children [45]. Children receiving four or
Sheikh [27] concluded that maternal intake of vitamins D and                 more doses of antibiotics had an even higher risk of developing
E was protective for the development of wheezing illnesses in                asthma at the age of 7 years. The risk of asthma was doubled
the offspring. Although research regarding this topic is still in            when antibiotics were used in the treatment of non-respiratory
its infancy stage, studies have suggested that vitamin D may                 tract infections. Results were evident even after adjusting for
protect infants from asthma through the regulation of chroma-                reverse causation, health-care utilization bias and many well-
tin modification enzymes [28,29].                                            known risk factors for asthma. Marra et al. found similar results
   Childhood asthma had also been associated with reduced                    when they looked at the association between amoxicillin, peni-
dietary vitamin E intake by the mother [30,31] but a meta-                   cillin, cephalosporin, sulfonamide, macrolide and other antibi-
analysis by Allen, Britton and Leonardi-Bee [32] concluded that              otics used in first year and development of asthma in early
vitamin E intake had no effect on asthma.                                    childhood [46]. All of the tested antibiotics, with the exception
   High levels of cord blood selenium and iron in pregnant                   of sulfonamide, were associated with an increased risk of asthma
mothers have been associated with a lower prevalence of persis-              where increasing courses of antibiotics were related to increasing
tent and late onset wheeze in their children [33]. Selenium defi-            risk. These results have been replicated by Stensballe et al., [47]
ciencies in pregnancy have therefore been associated with an                 whereas Celedón et al. could not find any associations [48].
increased risk of persistent asthma in the child [34].                          The intake of paracetamol, a mild analgesic, may be associ-
                                                                             ated with asthma in both children and adults [49]. Frequent use
Introduction of ‘allergenic’ foods                                           of paracetamol by pregnant women was associated with asthma
Beginning in the 1990s, many national pediatric agencies and                 in their offspring.
societies recommended delay of solid food introduction, espe-
cially for children at a high risk for development of allergy. These         Inhalant allergens
recommendations were widely adopted based on a belief that this              Sensitization to indoor inhalant aeroallergens is generally more
would reduce the risk of developing food allergy. The theory that            important than sensitization to outdoor allergens for the presence
the immune system is not yet matured and that the gastrointesti-             or development of asthma. Data suggest a direct relationship
nal tract is more permeable during the first year of life appeared           between exposure to increasing concentration of HDMs, sensiti-
to be the rationale for these recommendations. Data from our                 zation and the development of asthma [50,51]. Sensitization of an
SAGE 1995 provincial birth cohort showed no relationship of                  infant to inhalant allergens may actually begin during pregnancy.
prematurity or low birth weight with development of food                     However, studies have not been able to show a relationship
allergy [35] and there are data showing a lack of protective effect          between exposure during pregnancy and evidence of umbilical
of food restriction on the incidence of childhood asthma [36–38].            cord blood response to a common allergen such as HDM [52,53].
In fact, there are new data comparing early versus delayed intro-               While there appears to be a linear relationship between expo-
duction of peanut that show a much higher prevalence of peanut               sure and sensitization to HDM, exposure to animal allergen
allergy in children where introduction of peanut was delayed [39].           does not appear to be as simple as perceived. There are studies
On the other hand, intake of certain foods may play a preventa-              that demonstrated a decreased risk of developing allergy, espe-
tive role. Nagel et al. [40] found that eating green vegetables, fruit       cially to cat allergen, with increased exposure [54,55]. In a recent
and fish was protective against allergic asthma. Mediterranean               review of over 22,000 school age children from 11 birth
diets have a high vegetable and fruit content and provide a                  cohorts in Europe, no increase or decrease in asthma relating
potential protective factor against asthma [41,42].                          to pets in the home, in early life, was observed [56]. That being
                                                                             said, the results of exposure to pets are conflicting as there have
Probiotics                                                                   been studies that found increased risk of sensitization to pet
An extensively hydrolyzed formula with a mixture of synbiotics               allergens [57,58], asthma and wheezing [59–61].
(prebiotics plus probiotics) has been shown to lower the risk of                At present, we have insufficient data to provide support for
asthma-like symptoms in infants with atopic dermatitis com-                  recommendations to discourage or encourage attempts to
pared to infants receiving a placebo [43]. Even so, researchers              reduce or increase exposure during pregnancy or early life
are uncertain and even doubtful about the role played by pro-                towards common allergens to which sensitization is associated
biotics in development of asthma. In fact, a meta-analysis by                with subsequent development of asthma.
Osborn and Sinn [44] showed insufficient evidence to recom-
mend probiotics for prevention of any allergic disease (asthma,              Pollutants
rhinitis, eczema or food allergy).                                           ETS has been the focus of many studies which have shown
                                                                             that exposure to tobacco smoke both prenatally [62] and after
Medication                                                                   birth is associated with measurable harmful effects, including a
Antibiotic use has been shown to associate with development of               greater risk of developing asthma symptoms in early child-
asthma in the later stages of life [45–47]. Kozyrskyj and colleagues         hood [63]. As well, there are demostrable effects on fetal airway
found an association between broad spectrum antibiotic use in                development and subsequent decrements in lung function in

www.expert-reviews.com                                                                                                                     1269
                                                                         4                                                 Exhibit 144
                   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 148 of 482
 Review            Propp & Becker



Table 1. Primary prevention of asthma studies outcomes.
Study                     Intervention                Intervention                            Outcome                                             Ref.
                          type
Childhood Asthma          Mono-allergen               Avoidance of HDM or dietary             3 years:                                            [130]
Prevention Study                                      restrictions; Avoidance of ETS; first   Reduced cough (in atopic children
(CAPS)                                                5 years of life                         only), reduced sensitization to HDM; no
                                                                                              effect on wheeze
                                                                                              5 years:                                            [131]
                                                                                              For HDM avoidance group: No effect
                                                                                              on asthma, wheeze, atopy; increase in
                                                                                              eczema
                                                                                              For dietary restrictions group: no effect
                                                                                              on asthma, wheezing, eczema and
                                                                                              atopy
Canadian Asthma           Multi-allergen              Avoidance of HDM, pets, ETS, day        2 years:                                            [125]
Primary Prevention                                    care and cow’s milk, seafood or         Reduced asthma, reduced recurrent
Study (CAPPS)                                         peanuts; first year of life             wheeze; no effect on atopy or
                                                                                              recurrent cough
                                                                                              7 years:                                               [4]
                                                                                              Reduced asthma and wheeze; no
                                                                                              effect on allergic rhinitis, atopic
                                                                                              dermatitis or bronchial hyper-
                                                                                              responsiveness
Isle of Wight Study       Multi-allergen              Avoidance of HDM; dairy, nuts,          1 year:                                             [132]
                                                      wheat, eggs or soy introduced after     Reduced physician diagnosed asthma,
                                                      9 months; first 9 months of life        reduced sensitization to food allergens,
                                                                                              reduced eczema
                                                                                              2 years:                                            [133]
                                                                                              Reduced sensitization to cats, reduced
                                                                                              atopy; non-significant trends to
                                                                                              physician diagnosed asthma, eczema
                                                                                              and sensitization to food allergens
                                                                                              4 years:                                            [134]
                                                                                              Reduced sensitization to mite, reduced
                                                                                              sensitization to cats, reduced atopy,
                                                                                              reduced eczema; non-significant trends
                                                                                              to sensitization to food allergens,
                                                                                              wheeze and cough
                                                                                              8 years:                                            [124]
                                                                                              Reduced sensitization to mite, reduced
                                                                                              atopy, reduced nocturnal cough, and
                                                                                              reduced bronchial hyperresponsivenes;s
                                                                                              nonsignificant trends to wheeze,
                                                                                              sensitization to cats, sensitization to
                                                                                              food allergens, and physician
                                                                                              diagnosed asthma
                                                                                              18 years:                                           [127]
                                                                                              Reduced asthma; no effect on atopy
Manchester                Mono-allergen               Avoidance of HDM; implemented           1 year:                                              [58]
Asthma and                                            from prenatal period                    Reduced asthma; no effect on atopy or
Allergy Study                                                                                 eczema
(MAAS)
                                                                                              3 years:                                            [135]
                                                                                              No effect on wheeze, cough, rhinitis or
                                                                                              eczema
ETS: Environmental tobacco smoke; HDM: House dust mite.




1270                                                                                                             Expert Rev. Clin. Immunol. 9(12), (2013)

                                                                           5                                                Exhibit 144
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 149 of 482
                                                                                             Primary prevention of asthma             Review

Table 1. Primary prevention of asthma studies outcomes (cont.).
Study                     Intervention                Intervention                               Outcome                                     Ref.
                          type
Prevention and            Mono-allergen               Avoidance of HDM; implemented              1 year:                                      [136]
Incidence of                                          from prenatal period                       Reduced sensitization to HDM; no
Asthma and Mite                                                                                  effect on atopy
Allergy Study
                                                                                                 2 years:                                     [137]
(PIAMA)
                                                                                                 Reduced nighttime cough without a
                                                                                                 cold; no effect on respiratory
                                                                                                 symptoms, atopic dermatitis or atopic
                                                                                                 sensitization
Prevention of             Multi-allergen              Avoidance of HDM, pets and ETS;            2 years:                                     [126]
Asthma in                                             implemented from prenatal period           No effect on wheeze, cough, rhinitis or
Children Study                                                                                   eczema
(PREVASC)
Study on the              Multi-allergen              Avoidance HDM and pets;                    1 year:                                      [138]
Prevention of                                         introduction of solid foods after          Reduced sensitization to HDM and
Allergy in Children                                   6 months; Introduction of milk,            reduced atopy; no effect on wheeze
in Europe (SPACE )                                    eggs and fish after 12 months;
                                                      implemented from birth
                                                                                                 2 years:                                     [139]
                                                                                                 No effect on sensitization to HDM,
                                                                                                 wheeze, eczema, asthma or rhinitis
ETS: Environmental tobacco smoke; HDM: House dust mite.



later childhood, respiratory infections and increased risk of                    Traffic-related air pollutants have been the focus of a great
chance of wheezing, exercise induced wheezing, nocturnal                      deal of research as well. Children, residing nearby busy road-
cough, physician-diagnosed asthma and allergic sensitization                  ways, had increased asthma hospitalizations, decreased lung
[64–67]. Significant differences have been shown for lung func-               function and increased prevalence and severity of wheezing and
tion between newborn and 4-week-old infants who were born                     allergic rhinitis [73]. In several studies there was a positive rela-
to smoking mothers compared with non-smoking mothers.                         tionship between traffic-related pollution and physician-
Those born to smoking mothers had significantly higher risk of                diagnosed asthma apparent in school aged children [74–77].
wheezing illnesses in the first year of life [68].                            A recent study suggests that exposure to out of door pollutants
   Maternal smoking during pregnancy is the most direct ave-                  may only be important for those children who were exposed to
nue of prenatal ETS exposure [69] and a systematic review and                 ETS in utero and in infancy [78].
meta-analysis [63] concluded that prenatal smoking had the                       Three air pollutants of particular interest regarding asthma
strongest effect at the lower ages and postnatal maternal smok-               prevention are particulate matter, ozone and nitrogen
ing seemed to be only relevant to older children. The relation-               oxides [74–76,79]. Diesel particulates may have a specific impact,
ship between prenatal smoking and wheeze was positive across                  providing adjuvant effect for the development of asthma [80].
all ages but the relationship between prenatal maternal smoking               Socioeconomic status (SES) and amount of exposure are con-
and asthma weakened with increasing age [63]. The relationship                founders which may also influence the impact of traffic-related
of passive smoking with asthma was weaker than with wheeze.                   pollutants. Low-income minority children who, more often, live
Gilliland et al. [70] found that ETS exposure was modified by                 near pollution sites with heavy-traffic seem to be at a high risk
the child’s glutathione-S-trasnferase (GSTM1) genotype, how-                  for asthma [81]. Roadway density and proximity to highway at the
ever, it may only modify the effects of infant lung function but              prenatal residence also may influence asthma [82]. Patel et al. [82]
not later childhood asthma [71].                                              witnessed a stronger association with the individual’s concurrent
   Maternal, paternal and grandmaternal smoking, all have                     proximity to highway than with their proximity only prenatally
been deemed harmful. The risk of ETS exposure on asthma                       or in early childhood exposure. This demonstrates the impor-
development may be transmitted across two generations, specif-                tance of cumulative pollutant exposure on asthma.
ically via grandmaternal smoking [72]. Grandmaternal smoking
during the mother’s pregnancy alone was a risk factor for                     Microbial effects
grandchild asthma independent of maternal smoking, but a                      Viral infections
child had the highest risk of asthma development if both the                  Respiratory viral illness during early life has been associated
grandmother and the mother smoked during pregnancy [72].                      with an increased likelihood for asthma. In particular,


www.expert-reviews.com                                                                                                                      1271
                                                                          6                                                 Exhibit 144
                                   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 150 of 482
 Review                            Propp & Becker



                                             First 3 year of life            endotoxin [94,95]. A lower incidence of asthma was related to
                                                                             higher amount of dust, extracellular polysaccharides and endo-
                                                        OR = 9.8 OR = 10.0   toxin in the mother’s mattress [95]. Farmers may be exposed to
     Asthma at 6 years (%)




                                                          *+        *+       asthma-protective microbiota via other routes, such as through
                             60
                                                                             farm animals’ raw milk consumption, more common in the
                             40              OR = 2.6
                                                                             farming community [96,97]. Similarly, homes with animals, par-
                                                *                            ticularly dogs, have higher levels of endotoxins and children in
                                  OR = 1.0                                   those home have lesser allergy [54]. We have recently shown a
                             20
                                                                             significant difference in the gut microbiota of infants from
                                                                             homes with pets and older siblings [98].
                             0
                                                                                An inverse association has been observed [99–101] between
                                  Neither     RSV          RV       RV &
                                              only         only     RSV
                                                                             Helicobacter pylori infections in infancy and incidence of asthma
                                                                             and allergy. H. pylori infections neonatally, but not in adult-
                                             Wheezing illnesses
                                                                             hood, prevent allergic asthma in mouse models through the
 Figure 1. Risk of asthma at age 6 years in children who                     induction of Tregs [102]. Dendritic cells exposed to H. pylori
 wheezed during the first 3 years of life with rhinovirus,                   can become tolerogenic, driving Treg differentiation through
 respiratory syncytial virus, or both.
                                                                             IL-18 production and causing asthma protection. Intriguingly,
 *p < 0.05 versus Neither; **p < 0.05 versus RSV only.
 OR: Odds ratio; RSV: Respiratory syncytial virus; RV: Rhinovirus.           as the prevalence of asthma has increased [103], the presence of
 Reprinted with permission from [89]  American Thoracic Society             H. pylori also appears to have decreased.
 (2013).                                                                        Exposure to bacteria prenatally and during delivery may be
                                                                             particularly impactful on the child’s development of asthma,
                                                                             either in a positive or detrimental way. Some studies [104,105]
respiratory syncytial virus (RSV) and human rhinovirus virus                 have found that exposure to gram-negative bacteria (Acineto-
(RV) have been implicated as potential important factors in the              bacter lwoffii) in utero provided potential protection against
development of asthma [83–85]. The Tucson Children’s Respira-                development of atopy and asthma. Research has shown that
tory Study identified several potential risk factors associated              infants born via Cesarean section are at an increased risk for
with wheezing in childhood. Family size, birth order and day                 the development of asthma and atopy [106,107]. Exposure of the
care attendance may all influence exposure to viral infections               infant to the mother’s vaginal microflora through vaginal deliv-
and increase the risk of wheezing in early life but may decrease             ery may be beneficial, modifying development of their immune
potential for persistent asthma by school age [86,87].                       responses and prevention of allergic diseases. We have also
   Recently, wheezing episodes associated with human rhinovi-                shown a significant effect of the gut microbiota in infants born
rus (HRV) have been found to be a stronger predictor of                      via Cesarean section compared with those born vaginally [108].
school-age asthma than RSV induced wheezing [88,89]. In the                     Lange et al. [109] found that higher counts of maternal gut
Childhood Origins of Asthma Study (COAST), study of high-                    aerobic bacteria and enterococci in the mothers’ third trimester
risk children, HRV associated wheezing illnesses in infancy                  stool samples were associated with an increased risk of infant
were the most significant predictors of wheezing throughout                  wheeze up to the age of 6 months. This relationship was evi-
the participants first 3 years of life [90] and for asthma at the            dent even when controlling for breastfeeding, day care attend-
age of 6 years (FIGURE 1) [89,91]. In addition, Caliskan and col-            ance and maternal atopy. Benn et al. [110] reported a higher risk
leagues were able to identify a specific gene-environment inter-             of hospitalizations for wheezing when mothers were vaginally
action relating to HRV wheezing episodes [92]. In both the                   colonized with Ureaplasma urealyticum and a higher risk of
COAST and Copenhagen Prospective Study on Asthma in                          asthma when colonized with Staphylococci.
Childhood (COPSAC) birth cohorts, they found associations
between asthma and five asthma-associated 17q21 SNPs that                    Psychosocial factors
were restricted to children with HRV wheezing illness in early               The social environment, in which a child is exposed to, may
childhood [92]. No interaction was discovered between 17q21                  also contribute to the development and severity of asthma.
genotype and RSV wheezing illness.                                           Lower SES has been shown to associate with higher asthma
                                                                             prevalence rates and hospitalizations [111]. Still to be answered
Microbiota                                                                   is whether early life lower SES increases vulnerability for
The ‘hygiene hypothesis’ and the more recently coined                        asthma later in life. Most studies on the topic are cross-sec-
‘microflora hypothesis’ posit that the interaction with micro-               tional, and find associations between current SES and numer-
biota may, in fact, be beneficial as regarding the prevention of             ous child health outcomes [111]. Higher levels of parental stress,
asthma. Studies have shown asthma and allergy risk to be lower               related to the lower SES, may also relate to increases in the risk
in children raised on farms where they are exposed to stables                of infant wheezing [112]. Prenatal maternal stress has also been
and consume raw farm milk [93] and where bedrooms have                       found to associate with elevated cord blood IgE [113] as well as
high levels of bacterial derived lipopolysaccharide                          childhood wheeze [114–116], asthma, eczema and allergic

1272                                                                                                             Expert Rev. Clin. Immunol. 9(12), (2013)

                                                                             7                                              Exhibit 144
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 151 of 482
                                                                                          Primary prevention of asthma            Review

Table 2. What recommendations can we currently offer our patients?
Encourage                                                                         Discourage
Breastfeeding                                                                     Exposure to environmental tobacco smoke
Vaginal delivery                                                                  Use of broad spectrum antibiotics during the first year of life
A positive supportive environment:
decrease stress and encourage families to
make choices with which they are comfortable


rhinitis [116]. Additionally, maternal distress that persisted from        prevention was significant (OR: 0.73; 95% CI: 0.55–0.97).
birth to early school age was associated with an increased risk            Two multifaceted studies had published data beyond the age of
for asthma in the child [117]. These relationships are not                 5 years (CAPPS [4] and the Isle of Wight [124] and demon-
explained by an increased level of stress in the child [118] lead-         strated a significant effect for children younger than 5 years of
ing Wright et al., [119] to propose an impact of the hypothala-            age and for children older than 5 years of age (OR: 0.52; 95%
mic-pituitary-adrenal axis on fetal immune developmental                   CI: 0.32–0.84). The Isle of Wight study [127] has shown con-
processes. Consistent with this, we have shown a lower cortisol            tinuing positive benefits of the early life intervention through
response to a stressor among school aged children with asthma              to 18 years of age. However, exactly which components of the
who had been exposed to persistent maternal stress in early                intervention were important, and what specific mechanistic
life [120].                                                                changes were induced, remain elusive.
    The connection of asthma with psychosocial aspects seems logi-            Large population based studies such as the Canadian healthy
cal because data showing a connection between stress and immune-           infant longitudinal development (CHILD) study, which assess
related Th cells. One murine model looked at the impact of per-            multiple aspects of genetics and the environment, will be crit-
ceived stress and learned helplessness on airway inflammation [121].       ical to better inform future prevention trials. One particularly
Mice that experienced uncontrollable stress also experienced more          effective approach has been demonstrated by the Global Allergy
narrowing of airways and goblet cell hyperplasia, features of asthma       and Asthma European Network (GA2LEN) initiative which
pathogenesis, than those mice in the control group. After an oval-         brings together a number of European birth cohorts and com-
bumin (OVA) challenge, Deshmukh et al., reported a lymphocyte              pares study designs, exposures and outcomes in order to
population highly saturated with CD4+ T cells, indicative of               increase the power of individual birth cohorts [128].
increases in IL-4, IL-13 and lack of IFN-g production. Mice that
experienced control over the stressful situation were able to dampen       Expert commentary
inflammatory disease by limiting CD4+ T cells and production of            What recommendations can we currently offer our
cytokines related to Th2 cells. Helpless mice, however, were unable        patients?
to do this and, in fact, had increased levels of B cells                   When we began the multifaceted CAPPS birth cohort in 1994,
and eosinophils.                                                           we were sure about what was bad (environmental tobacco smoke)
    Research supporting this model has found an association                and what was good that we could encourage (breastfeeding,
between lower levels of family support and higher levels of                delaying introduction of ‘allergenic’ foods, avoidance of pets,
nighttime asthma symptoms, lower pulmonary functioning in                  elimination of HDMs and a ‘clean environment’ including
the morning and higher eosinophil and IL-4. Likewise, in a                 avoiding exposure to lots of other children). The intervening
sample of 15,357 adults, increasing numbers of adverse child-              years have turned much of what we ‘knew’ on its head.
hood experiences related to a 70% increase in risk for hospital-              What do we know now? Do we know enough to begin a
ization with Th1, 80% increase in risk for hospitalization with            new prevention of asthma cohort? Do we know enough to
Th2 and 100% increased risk for rheumatic disease [122].                   advise our patients and their families? Well, ETS is still bad
                                                                           and breastfeeding (for reasons other than prevention of allergy
Is primary prevention of asthma possible?                                  and asthma) is still good. Where possible, vaginal delivery
Birth cohort studies provide some evidence for consideration               should be encouraged and use of broad spectrum antibiotics
(TABLE 1). A meta-analysis by Van Schayck et al., [123] demon-             during the first year of life should be discouraged. Additionally,
strated that studies of intervention focused on a single exposure          for premature infants, recent data have shown that preventative
(mono-allergen), did not significantly affect asthma develop-              treatment with palivizumab can help in preventing develop-
ment, whereas multifaceted interventions had evidence for                  ment of asthma in those high risk children [129]. Possibly the
asthma prevention. When considering multifaceted allergen                  most important factor for us to consider is the need to provide
reduction studies at <5 years, including the Isle of Wight                 a positive supportive environment to decrease stress and
study [124], The Canadian asthma primary prevention study                  encourage families to make choices with which they are com-
(CAPPS) [125] and the Prevention of Asthma in Children (PRE-               fortable. It is time to stop making mothers feel guilty about
VASC) study [126] from the Netherlands, the impact on asthma               choices they make (TABLE 2).


www.expert-reviews.com                                                                                                                     1273
                                                                       8                                                  Exhibit 144
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 152 of 482
    Review            Propp & Becker



Five-year view                                                                    will allow for the approach to become common practice: at
It is increasingly clear that there are multiple genes and envi-                  least for high risk families.
ronmental factors that interact in the development of asthma.
It is critical to have studies, such as CHILD, that are of suffi-                 Financial & competing interests disclosure
cient size and depth to truly understand these gene-                              A Becker is supported by CIHR, AllerGen NCE and NSERC-CHRP. The
environment interactions. That level of understanding will be                     authors have no other relevant affiliations or financial involvement with
critical for us to provide families with truly effective personal-                any organization or entity with a financial interest in or financial conflict
ized approaches toward prevention of asthma, allergies and                        with the subject matter or materials discussed in the manuscript apart
other non-communicable diseases. Over the next decade we                          from those disclosed.
will have data on scientific gene-environment interactions that                      No writing assistance was utilized in the production of this manuscript.


    Key issues
• Asthma has become the most common chronic disease of childhood and has reached epidemic proportions in the past few decades.
• The ‘hygiene hypothesis’ suggests that early exposure to microbiota may be beneficial against asthma development.
• However, certain respiratory viral illnesses during early life have been associated with an increased likelihood for asthma. Most recently,
     wheezing episodes with human rhinovirus, rather than respiratory syncytial virus, have been shown to be highly associated with
     persistent asthma.
• Pollutants, especially tobacco smoke, are associated with an increased risk for asthma.
• The beneficial effect of breastfeeding on asthma prevention is controversial and caution should be taken into account when advising
     families that breastfeeding will prevent asthma. However, breastfeeding should be encouraged for all of its other benefits.
• There is no reason to delay solid foods beyond 4–6 months of life and early introduction of some solids may prevent allergy to
     that food.
• Early life exposure to pets has not been associated with prevalence of asthma. In fact, dogs in the home may be associated with
     less asthma.
• Antibiotic use and paracetamol intake in early life may be associated with an increased risk of asthma.
• Stress in early life has been associated with more asthma.
• Multifaceted interventions have been shown to be effective in the prevention of asthma, whereas single interventions (e.g., eliminating
     dust mite exposure) have not worked.



References                                                 Becker A. A randomized controlled study           7    Brew BK, Kull I, Garden F et al.
                                                           on the effectiveness of a multifaceted                 Breastfeeding, asthma, and allergy: a tale of
Papers of special note have been highlighted as:
• of interest
                                                           intervention program in the primary                    two cities. Pediatr. Allergy Immunol. 23(1),
•• of considerable interest                                prevention of asthma in high-risk infants.             75–82 (2012).
                                                           Arch. Pediatr. Adolesc. Med. 154(7),              8    Kull I, Melen E, Alm J et al. Breast-feeding
1     Moffatt MF, Gurt GI, Demenais F et al.               657–663 (2000).                                        in relation to asthma, lung function, and
      A large-scale, consortium-based genomewide
                                                       4   Chan-Yeung M, Ferguson A, Watson W                     sensitization in young schoolchildren.
      association study of asthma. N. Engl. J.
                                                           et al. The Canadian Childhood Asthma                   J. Allergy Clin. Immunol. 125(5),
      Med. 23(363), 1211–1221 (2010).
                                                           Primary Prevention Study: outcomes at                  1013–1019 (2010).
•     This study compared the genotypes of                 7 years of age. J. Allergy Clin. Immunol.         9    Silvers KM, Frampton CM, Wickens K
      individuals with and without asthma and              116(1), 49–55 (2005).                                  et al.; New Zealand Asthma and Allergy
      observed associations between asthma and
                                                       •   This study demonstrates that a                         Cohort Study Group. Breastfeeding protects
      a number of single-nucleotide                                                                               against current asthma up to 6 years of age.
                                                           multifaceted approach to asthma
      polymorphisms. This study highlights the                                                                    J. Pediatr. 160(6), 991–996 (2012).
                                                           prevention in high risk children can
      role of genes in the epithelial cell danger
                                                           effectively decrease asthma prevalence            10   Wright AL, Holberg CJ, Taussig LM,
      signal pathway in asthma development.
                                                           through to the school years.                           Martinez FD. Factors influencing the
2     No authors listed. Allergic factors associated                                                              relation of infant feeding to asthma and
                                                       5   Oddy WH. Breastfeeding and asthma in
      with the development of asthma and the                                                                      recurrent wheeze in childhood. Thorax
                                                           children: findings from a West Australian
      influence of cetirizine in a double-blind,                                                                  56(3), 192–197 (2001).
                                                           study. Breastfeed Rev. 8(1), 5–11 (2000).
      randomised, placebo-controlled trial: first
                                                       6   Giwercman C, Halkjaer LB, Jensen SM               11   Sears MR, Greene JM, Willan AR et al.
      results of ETAC. Early Treatment of the
                                                           et al. Increased risk of eczema but reduced            Long-term relation between breastfeeding
      Atopic Child. Pediatr. Allergy Immunol.
                                                           risk of early wheezy disorder from exclusive           and development of atopy and asthma in
      9(3), 116–124 (1998).
                                                           breast-feeding in high-risk infants. J. Allergy        children and young adults: a longitudinal
3     Chan-Yeung M, Manfreda J,                                                                                   study. Lancet 360(9337), 901–907 (2002).
                                                           Clin. Immunol. 125(4), 866–871 (2010).
      Dimich-Ward H, Ferguson A, Watson W,



1274                                                                                                                         Expert Rev. Clin. Immunol. 9(12), (2013)

                                                                               9                                                        Exhibit 144
             Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 153 of 482
                                                                                                 Primary prevention of asthma                Review

12   Nwaru BI, Takkinen HM, Niemelä O et al.             the Ryukyus Child Health Study. Clin. Exp.      35   Liem JJ, Kozyrskyj AL, Huq SI, Becker AB.
     Timing of infant feeding in relation to              Allergy 38(10), 1644–1650 (2008).                    The risk of developing food allergy in
     childhood asthma and allergic diseases.         23   Hodge L, Salome CM, Peat JK, Haby MM,                premature or low-birth-weight children.
     J. Allergy Clin. Immunol. 131(1), 78–86              Xuan W, Woolcock AJ. Consumption of                  J. Allergy Clin. Immunol. 119(5),
     (2013).                                              oily fish and childhood asthma risk. Med. J.         1203–1209 (2007).
•    This study investigates the relationship             Aust. 164(3), 137–140 (1996).                   36   Lilja G, Dannaeus A, Foucard T,
     betweeen the development of asthma and          24   Weiss ST, Litonjua AA. The in utero effects          Graff-Lonnevig V, Johansson SG, Oman H.
     other allergic diseases by age 5 and the             of maternal vitamin D deficiency: how it             Effects of maternal diet during late
     duration of breast-feeding and introduction          results in asthma and other chronic diseases.        pregnancy and lactation on the development
     of new foods. Breast-feeding was found to            Am. J. Respir. Crit. Care Med. 183(10),              of atopic diseases in infants up to
     be protective but early introduction of              1286–1287 (2011).                                    18 months of age–in vivo results. Clin. Exp.
     many complimentary foods may also                                                                         Allergy 19(4), 473–479 (1989).
                                                     25   Erkkola M, Kaila M, Nwaru BI. Maternal
     reduce risk.                                         vitamin D intake during pregnancy is            37   Fälth-Magnusson K, Kjellman N.
13   Mai XM, Becker AB, Sellers EA et al. The             inversely associated with asthma and allergic        Development of atopic disease in babies
     relationship of breast-feeding, overweight,          rhinitis in 5-year-old children. Clin. Exp.          whose mothers were receiving exclusion diet
     and asthma in preadolescents. J. Allergy             Allergy 39(6), 875–882 (2009).                       during pregnancy–a randomized study.
     Clin. Immunol. 120(3), 551–556 (2007).                                                                    J. Allergy Clin. Immunol. 80(6), 868–875
                                                     26   Gale CR, Robinson SM, Harvey NC et al.
                                                                                                               (1987).
14   Oddy WH, Pal S, Kusel MM et al. Atopy,               Maternal vitamin D status during pregnancy
     eczema and breast milk fatty acids in a              and child outcomes. Eur. J. Clin. Nutr.         38   Kramer MS, Kakuma R. Maternal dietary
     high-risk cohort of children followed from           62(1), 68–77 (2008).                                 antigen avoidance during pregnancy or
     birth to 5 yr. Pediatr. Allergy Immunol.                                                                  lactation, or both, for preventing or treating
                                                     27   Nurmatov U, Devereux G, Sheikh A.
     17(1), 4–10 (2006).                                                                                       atopic disease in the child. Cochrane
                                                          Nutrients and foods for the primary
                                                                                                               Database Syst. Rev. 12(9), CD000133
15   Dong GH, Qian ZM, Liu MM et al.                      prevention of asthma and allergy: systematic
                                                                                                               (2012).
     Breastfeeding as a modifier of the                   review and meta-analysis. J. Allergy Clin.
     respiratory effects of air pollution in              Immunol. 127(3), 724–733 (2011).                39   Du Toit G, Katz Y, Sasieni P et al. Early
     children. Epidemiology 24(3), 387–394                                                                     consumption of peanuts in infancy is
                                                     28   Hyppönen E, Boucher B. Avoidance of
     (2013).                                                                                                   associated with a low prevalence of peanut
                                                          vitamin D deficiency in pregnancy in the
                                                                                                               allergy. J. Allergy Clin. Immunol. 122(5),
16   Lönnerdal B. Nutritional and physiologic            United Kingdom: the case for a unified
                                                                                                               984–991 (2008).
     significance of human milk proteins. Am. J.          approach in National policy. Br. J. Nutr.
     Clin. Nutr. 77, 1537–1543 (2003).                    104(3), 209–314 (2010).                         40   Nagel G, Weinmayr G, Kleiner A,
                                                                                                               Garcia-Marcos L, Strachan DP; Isaac Phase
17   Newburg DS, Ruiz-Palacios GM,                   29   Sandhu MS, Casale TB. The role of
                                                                                                               Two Study Group. Effect of diet on asthma
     Morrow AL. Human milk glycans protect                vitamin D in asthma. Ann. Allergy Asthma
                                                                                                               and allergic sensitisation in the International
     infants against enteric pathogens. Annu. Rev.        Immunol. 105(3), 191–199 (2010).
                                                                                                               Study on Allergies and Asthma in
     Nutr. 25, 37–58 (2005).                         30   Hijazi N, Abalkhail B, Seaton A. Diet and            Childhood (ISAAC) Phase Two. Thorax
18   Whitrow MJ, Moore VM, Rumbold AR,                    childhood asthma in a society in transition:         65(6), 516–522 (2010).
     Davies MJ. Effect of supplemental folic acid         a study in urban and rural Saudi Arabia.
                                                                                                          41   Castro-Rodriguez JA, Garcia-Marcos L,
     in pregnancy on childhood asthma:                    Thorax 55(9), 775–779 (2000).
                                                                                                               Alfonseda Rojas JD, Valverde-Molina J,
     a prospective birth cohort study. Am. J.        31   Allan K, Devereux G. Diet and asthma:                Sanchez-Solis M. Mediterranean diet as a
     Epidemiol. 170(12), 1486–1493 (2009).                nutrition implications from prevention to            protective factor for wheezing in preschool
19   Håberg SE, London SJ, Stigum H,                     treatment. J. Am. Diet Assoc. 111(2),                children. J. Pediatr. 152(6), 823–828
     Nafstad P, Nystad W. Folic acid                      358–268 (2011).                                      (2008).
     supplements in pregnancy and early              32   Allen S, Britton J, Leonardi-Bee JA.            42   Chatzi L, Kogevinas M. Prenatal and
     childhood respiratory health. Arch. Dis              Association between antioxidant vitamins             childhood Mediterranean diet and the
     Child. 94(3), 180–184 (2009).                        and asthma outcome measures: systematic              development of asthma and allergies in
20   Hollingsworth JW, Marouka S, Boon K                  review and meta-analysis. Thorax 64(7),              children. Public Health Nutr. 12(9A),
     et al. In utero supplementation with methyl          610–619 (2009).                                      1629–1634 (2009).
     donors enhances allergic airway disease in      33   Newson RB, Shaheen S, Henderson AJ,             43   Van Der Aa LB, Van Aalderen WM,
     mice. J. Clin. Invest. 118(10), 3462–3469            Emmett PM, Sherriff A, Calder PC.                    Heymans HS et al. Synbiotics prevent
     (2008).                                              Umbilical cord and maternal blood red cell           asthma-like symptoms in infants with atopic
21   Barros R, Moreira A, Fonseca J et al.                fatty acids and early childhood wheezing             dermatitis. Allergy 66(2), 170–177 (2011).
     Dietary intake of a-linolenic acid and low           and eczema. J. Allergy Clin. Immunol.
                                                                                                          •    This double-blind, placebo-controlled study
     ratio of n-6:n-3 PUFA are associated with            114(3), 531–537 (2004).
                                                                                                               looked at the preventative role that early
     decreased exhaled NO and improved               34   Shaheen SO, Newson RB, Henderson AJ                  introduction of a combination of pre and
     asthma control. Br. J. Nutr. 106(3),                 et al. Umbilical cord trace elements and             probiotics may have on the prevention of
     441–450 (2011).                                      minerals and risk of early childhood                 asthma-related symptoms in children with
22   Miyake Y, Sasaki S, Arakawa M, Tanaka K,             wheezing and eczema. Eur. Respir. J. 24(2),
                                                                                                               atopic dermatitis. However, no significant
     Murakami K, Ohya Y. Fatty acid intake                292–297 (2004).
                                                                                                               impact has been shown for asthma
     and asthma symptoms in Japanese children:
                                                                                                               prevention.



www.expert-reviews.com                                                                                                                                 1275
                                                                           10                                                       Exhibit 144
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 154 of 482
 Review              Propp & Becker



44   Osborn DA, Sinn J. Probiotics in infants               11 European birth cohorts. PLoS ONE 7(8),           adolescence. Epidemiology 17(2), 138–144
     for prevention of allergic disease and food            e43214 (2012).                                      (2006).
     hypersensitivity. Cochrane Database Syst.         •    This large population based study              66   Keil T, Lau S, Roll S et al. Maternal
     Rev. (4), CD006475 (2007).                             demonstrates the overall lack of negative           smoking increases risk of allergic
45   Kozyrskyj AL, Ernst P, Becker AB.                      impact of pets on asthma by school age.             sensitization and wheezing only in children
     Increased risk of childhood asthma from                                                                    with allergic predisposition: longitudinal
                                                       57   Perzanowski MS, Chew GL, Divjan A et al.
     antibiotic use in early life. Chest 131(6),                                                                analysis from birth to 10 years. Allergy
                                                            Cat ownership is a risk factor for the
     1753–1759 (2007).                                                                                          64(3), 445–451 (2009).
                                                            development of anti-cat IgE but not current
46   Marra F, Marra CA, Richardson K et al.                 wheeze at age 5 years in an inner-city         67   Montefort S, Ellul P, Montefort M,
     Antibiotic use in children is associated with          cohort. J. Allergy Clin. Immunol. 121(4),           Caruana S, Grech V, Agius Muscat H. The
     increased risk of asthma. Pediatrics 123(3),           1047–1052 (2008).                                   effect of cigarette smoking on allergic
     1003–1010 (2009).                                                                                          conditions in Maltese children (ISAAC).
                                                       58   Custovic A, Simpson BM, Simpson A et al.
47   Stensballe LG, Simonsen J, Jensen SM et al.                                                                Pediatr. Allergy Immunol. 23(5), 472–480
                                                            Effect of environmental manipulation in
     Use of antibiotics during pregnancy                                                                        (2012).
                                                            pregnancy and early life on respiratory
     increases the risk of asthma in early                  symptoms and atopy during first year of        68   Dezateux C, Stocks J, Wade AM, Dundas I,
     childhood. J. Pediatr. 162(4), 832–838                 life: a randomised trial. Lancet 358(9277),         Fletcher ME. Airway function at one year:
     (2013).                                                188–193 (2001).                                     association with premorbid airway function,
48   Celedón JC, Fuhlbrigge A, Rifas-Shiman S                                                                  wheezing, and maternal smoking. Thorax
                                                       59   Melén E, Wickman M, Nordvall SL et al.
     et al. Antibiotic use in the first year of life                                                            56(9), 680–686 (2001).
                                                            Influence of early and current
     and asthma in early childhood. Clin. Exp.              environmental exposure factors on              69   Wongtrakool C, Wang N, Hyde DM,
     Allergy 34(7), 1011–1016 (2004).                       sensitization and outcome of asthma in              Roman J, Spindel ER. Prenatal nicotine
49   Shaheen SO, Newson RB, Sherriff A et al.               pre-school children. Allergy 56(7), 646–652         exposure alters lung function and airway
     Paracetamol use in pregnancy and wheezing              (2001).                                             geometry through a7 nicotinic receptors.
     in early childhood. Thorax 57, 958–963                                                                     Am. J. Respir. Cell Mol. Biol. 46(5),
                                                       60   Takkouche B, González-Barcala F,
     (2002).                                                                                                    695–702 (2012).
                                                            Etminan M, Fitzgerald M. Exposure to
50   Celedón JC, Milton DK, Ramsey CD et al.               furry pets and the risk of asthma and          70   Gilliland FD, Li YF, Dubeau L et al. Effects
     Exposure to dust mite allergen and                     allergic rhinitis: a meta-analysis. Allergy         of glutathione S-transferase M1, maternal
     endotoxin in early life and asthma and                 63(7), 857–864 (2008).                              smoking during pregnancy, and
     atopy in childhood. J. Allergy Clin.                                                                       environmental tobacco smoke on asthma
                                                       61   Zheng T, Niu S, Lu B et al. Childhood
     Immunol. 120(1), 144–149 (2007).                                                                           and wheezing in children. Am. J. Respir.
                                                            asthma in Beijing, China:
                                                                                                                Crit. Care Med. 166(4), 457–463 (2002).
51   Lodge CJ, Lowe AJ, Gurrin LC et al.                    a population-based case-control study. Am.
     House dust mite sensitization in toddlers              J. Epidemiol. 156(10), 977–983 (2002).         •    This is one of the first studies to show a
     predicts current wheeze at age 12 years.          62   Cohen RT, Raby BA, Van Steen K et al. In            gene-environment interation for asthma.
     J. Allergy Clin. Immunol. 128(4), 782–788              utero smoke exposure and impaired              71   Henderson AJ, Newson RB, Rose-Zerilli M,
     (2011).                                                response to inhaled corticosteroids in              Ring SM, Holloway JW, Shaheen SO.
52   Chan-Yeung M, Ferguson A, Chan H et al.                children with asthma. J. Allergy Clin.              Maternal Nrf2 and
     Umbilical cord blood mononuclear cell                  Immunol. 126(3), 491–497 (2010).                    gluthathione-S-transferase polymorphisms
     proliferative response to house dust mite         63   Burke H, Leonardi-Bee J, Hashim A et al.            do not modify associations of prenatal
     does not predict the development of allergic           Prenatal and passive smoke exposure and             tobacco smoke exposure with asthma and
     rhinitis and asthma. J. Allergy Clin.                  incidence of asthma and wheeze: systematic          lung function in school-aged children.
     Immunol. 104(2 Pt 1), 317–321 (1999).                  review and meta-analysis. Pediatrics 129(4),        Thorax 65(10), 897–902 (2010).
53   Smillie FI, Elderfield AJ, Patel F et al.              735–744 (2012).                                •    This study demonstrates the complexity of
     Lymphoproliferative response in cord blood        •    This systematic review and meta-analysis            that relationship in gene-environment
     and at one year: no evidence for the effect            found that maternal, paternal and                   interactions.
     of in utero exposure to dust mite allergen.            household smoking increased the incidence      72   Li YF, Langholz B, Salam MT,
     Clin. Exp. Allergy 31, 1194–1204 (2001).               of asthma and wheeze by at least 20% in             Gilliland FD. Maternal and grandmaternal
54   Ownby DR, Johnson C, Peterson EL.                      individuals up to 18 years of age.                  smoking patterns are associated with early
     Exposure to dogs and cats in the first year            The strongest effects were from pre and             childhood asthma. Chest 127(4), 1232–1241
     of life and risk of allergic sensitization at          postnatal maternal smoking on asthma in             (2010).
     6 to 7 years of age. JAMA 288(8), 963–972              children 2 years of age.                       73   Weiland SK, Mundt KA, Rückmann A,
     (2002).                                                                                                    Keil U. Self-reported wheezing and allergic
                                                       64   Gilliland FD, Li YF, Peters JM. Effects of
55   Bufford JD, Gern J. Early exposure to pets:            maternal smoking during pregnancy and               rhinitis in children and traffic density on
     good or bad? Curr. Allergy Asthma Rep. 7,              environmental tobacco smoke on asthma               street of residence. Ann. Epidemiol. 4(3),
     375–382 (2007).                                        and wheezing in children. Am. J. Respir.            243–247 (1994).
56   Lødrup Carlsen KC, Roll S, Carlsen KH                  Crit. Care Med. 163(2), 429–436 (2001).        74   Brauer M, Hoek G, Smit HA et al. Air
     et al. Does pet ownership in infancy lead to      65   Alati R, Al Mamun A, O’Callaghan M,                 pollution and development of asthma,
     asthma or allergy at school age? Pooled                Najman JM, Williams GM. In utero and                allergy and infections in a birth cohort. Eur.
     analysis of individual participant data from           postnatal maternal smoking and asthma in            Respir. J. 29(5), 879–888 (2007).




1276                                                                                                                       Expert Rev. Clin. Immunol. 9(12), (2013)

                                                                              11                                                      Exhibit 144
             Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 155 of 482
                                                                                                   Primary prevention of asthma                  Review

75   Morgenstern V, Zutavern A, Cyrys J et al.         87   Taussig LM, Wright A, Holberg CJ,                      allergies? J. Allergy Clin. Immunol. 130(4),
     Atopic diseases, allergic sensitization, and           Halonen M, Morgan WJ, Martinez FD.                     853–858 (2012).
     exposure to traffic-related air pollution in           Tucson Children’s Respiratory Study:             98    Azad MB, Konya T, Maughan H et al.
     children. Am. J. Respir. Crit. Care Med.               1980 to present. J. Allergy Clin. Immunol.             Infant gut microbiota and the hygiene
     177(12), 1331–1337 (2008).                             111(4), 661–675 (2003).                                hypothesis of allergic disease: impact of
76   Nordling E, Berglind N, Melén E et al.           88   Kotaniemi-Syrjänen A, Vainionpää R,                 household pets and siblings on microbiota
     Traffic-related air pollution and childhood            Reijonen Tm, Waris M, Korhonen K,                      composition and diversity. Allergy Asthma
     respiratory symptoms, function and allergies.          Korppi M. Rhinovirus-induced wheezing in               Clin. Immunol. 9(1), 15 (2013).
     Epidemiology 19(3), 401–408 (2008).                    infancy–the first sign of childhood asthma?      99    Chen Y, Blaser MJ. Inverse associations of
77   Gehring U, Wijga A, Brauer M et al.                    J. Allergy Clin. Immunol. 111(1), 66–71                Helicobacter pylori with asthma and allergy.
     Traffic-related air pollution and the                  (2003).                                                Arch. Intern. Med. 167(8), 821–827 (2007).
     development of asthma and allergies during        89   Jackson DJ, Gangnon RE, Evans MD et al.          100   Chen Y, Blaser MJ. Helicobacter pylori
     the first 8 years of life. Am. J. Respir. Crit.        Wheezing rhinovirus illnesses in early life            colonization is inversely associated with
     Care Med. 181(6), 596–603 (2010).                      predict asthma development in high-risk                childhood asthma. J. Infect. Dis. 198(4),
78   Sonnenschein-Van Der Voort AM,                         children. Am. J. Respir. Crit. Care Med.               553–560 (2008).
     de Kluizenaar Y, Jaddoe VW et al. Air                  178(7), 667–672 (2008).
                                                                                                             101   Reibman J, Marmor M, Filner J et al.
     pollution, fetal and infant tobacco smoke         •    This study found a relationship between                Asthma is inversely associated with
     exposure, and wheezing in preschool                    human rhinovirus illnesses at age 1, 2 and             Helicobacter pylori status in an urban
     children: a population-based prospective               3 and asthma development in children at                population. PLoS ONE 3(12), e4060
     birth cohort. Environ. Health 11, 91 (2012).           age 6. HRV was a stronger predictor than               (2008).
79   Kim BJ, Seo JH, Jung YH et al. Air                     RSV, as HRV at 1,2 or 3 years was very           102   Arnold IC, Dehzad N, Reuter S et al.
     pollution interacts with past episodes of              strongly associated with asthma                        Helicobacter pylori infection prevents
     bronchiolitis in the development of asthma.            development.                                           allergic asthma in mouse models through
     Allergy 68(4), 517–523 (2013).                    90   Lemanske RF Jr, Jackson DJ, Gangnon RE                 the induction of regulatory T cells. J. Clin.
80   Porter M, Karp M, Killedar S et al.                    et al. Rhinovirus illnesses during infancy             Invest. 121(8), 3088–3083 (2011).
     Diesel-enriched particulate matter                     predict subsequent childhood wheezing.           103   Eder W, Ege MJ, Von Mutius E. The
     functionally activates human dendritic cells.          J. Allergy Clin. Immunol. 116(3), 571–577              asthma epidemic. N. Engl. J. Med. 355(21),
     Am. J. Respir. Cell Mol. Biol. 37(6),                  (2005).                                                2226–2235 (2006).
     706–719 (2007).                                   91   Lemanske RF Jr. The childhood origins of         104   Ege MJ, Bieli C, Frei R et al. Prenatal farm
81   Meng YY, Wilhelm M, Rull RP, English P,                asthma (COAST) study. Pediatr. Allergy                 exposure is related to the expression of
     Nathan S, Ritz B. Are frequent asthma                  Immunol. 13(Suppl. 15), 38–43 (2002).                  receptors of the innate immunity and to
     symptoms among low-income individuals             92   Caliskan M, Bochkov YA, Kreiner-Møller E               atopic sensitization in school-age children.
     related to heavy traffic near homes,                   et al. Rhinovirus wheezing illness and                 J. Allergy Clin. Immunol. 117(4), 817–823
     vulnerabilities, or both? Ann. Epidemiol.              genetic risk of childhood-onset asthma.                (2006).
     18(5), 343–350 (2008).                                 N. Engl. J. Med. 368(15), 1398–1407              105   Debarry J, Hanuszkiewicz A, Stein K,
82   Patel MM, Quinn J, Jung KH et al. Traffic              (2013).                                                Holst O, Heine H. The allergy-protective
     density and stationary sources of air             93   Riedler J, Braun-Fahrländer C, Eder W et al           properties of Acinetobacter lwoffii F78 are
     pollution associated with wheeze, asthma,              . Exposure to farming in early life and                imparted by its lipopolysaccharide. Allergy
     and immunoglobulin E from birth to age                 development of asthma and allergy:                     65(6), 690–697 (2010).
     5 years among New York City children.                  a cross-sectional survey. Lancet 358(9288),      106   Bager P, Wohlfahrt J, Westergaard T.
     Environ. Res. 111(8), 1222–1229 (2011).                1129–1133 (2001).                                      Caesarean delivery and risk of atopy and
83   Stein RT, Sherrill D, Morgan WJ et al.            94   Braun-Fahrländer C, Riedler J, Herz U et al           allergic disease: meta-analyses. Clin. Exp.
     Respiratory syncytial virus in early life and          . Environmental exposure to endotoxin and              Allergy 38(4), 634–642 (2008).
     risk of wheeze and allergy by age 13 years.            its relation to asthma in school-age children.   107   Roduit C, Scholtens S, De Jongste JC et al.
     Lancet 354(9178), 541–545 (1999).                      N. Engl. J. Med. 347(12), 869–877 (2002).              Asthma at 8 years of age in children born
84   Sigurs N, Gustafsson PM, Bjarnason R et al        95   Karvonen AM, Hyvärinen A, Gehring U                   by caesarean section. Thorax 64(2),
     . Severe respiratory syncytial virus                   et al. Exposure to microbial agents in house           107–113 (2009).
     bronchiolitis in infancy and asthma and                dust and wheezing, atopic dermatitis and         108   Azad MB, Konya T, Maughan H et al.;
     allergy at age 13. Am. J. Respir. Crit. Care           atopic sensitization in early childhood:               Child Study Investigators. Gut microbiota
     Med. 171(2), 137–141 (2005).                           a birth cohort study in rural areas. Clin.             of healthy Canadian infants: profiles by
85   Kusel MM, De Klerk NN, Kebadze T et al.                Exp. Allergy 42(8), 1246–1256 (2012).                  mode of delivery and infant diet at
     Early-life respiratory viral infections, atopic   96   Braun-Fahrländer C, Von Mutius E. Can                 4 months. CMAJ 185(5), 385–394 (2013).
     sensitization, and risk of subsequent                  farm milk consumption prevent allergic           109   Lange NE, Celedón J, Forno E et al.
     development of persistent asthma. J. Allergy           diseases? Clin. Exp. Allergy 41(1), 29–35              Maternal intestinal flora and wheeze in early
     Clin. Immunol. 119(5), 1105–1110 (2007).               (2011).                                                childhood. Clin. Exp. Allergy 42(6),
86   Strachan DP. Hay fever, hygiene, and              97   Van Neerven RJ, Knol E, Heck JM,                       901–908 (2012).
     household size. BMJ 299(6710), 1259–1260               Savelkoul HF. Which factors in raw cow’s         110   Benn CS, Thorsen P, Jensen JS et al.
     (1989).                                                milk contribute to protection against                  Maternal vaginal microflora during



www.expert-reviews.com                                                                                                                                     1277
                                                                             12                                                         Exhibit 144
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 156 of 482
 Review               Propp & Becker



      pregnancy and the risk of asthma                        J. Allergy Clin. Immunol. 125(1), 116–122              modification and house dust mite reduction
      hospitalization and use of antiasthma                   (2010).                                                in the Childhood Asthma Prevention Study.
      medication in early childhood. J. Allergy         •     The potential epigenetic impact of stress in           J. Allergy Clin. Immunol. 114(4), 807–813
      Clin. Immunol. 110(1), 72–77 (2002).                    asthma is nicely demonstrated in this                  (2004).
111   Chen E. Why socioeconomic status affects                article.                                         131   Marks GB, Mihrshahi S, Kemp AS et al.
      the health of children: a psychosocial                                                                         Prevention of asthma during the first
                                                        121   Deshmukh A, Kim BJ, Gonzales X et al.
      perspective. Curr. Dir. Psychol. Sci. 13,                                                                      5 years of life: a randomized controlled trial.
                                                              A murine model of stress controllability
      112–115 (2004).                                                                                                J. Allergy Clin. Immunol. 118(1), 53–61
                                                              attenuates Th2-dominant airway
112   Wright RJ, Cohen S, Carey V, Weiss ST,                                                                         (2006).
                                                              inflammatory responses. J. Neuroimmunol.
      Gold DR. Parental stress as a predictor of              225, 13–21 (2010).                               132   Arshad SH, Matthews S, Gant C,
      wheezing in infancy: a prospective                                                                             Hide DW. Effect of allergen avoidance on
                                                        122   Dube SR, Fairweather D, Pearson WS et al.
      birth-cohort study. Am. J. Respir. Crit. Care                                                                  development of allergic disorders in infancy.
                                                              Cumulative childhood stress and
      Med. 165(3), 358–365 (2002).                                                                                   Lancet 339(8808), 1493–1497 (1992).
                                                              autoimmune diseases in adults. Psychosom.
113   Peters JL, Cohen S, Staudenmayer J,                     Med. 71, 243–250 (2009).                         133   Hide DW, Matthews S, Matthews L et al.
      Hosen J, Platts-Mills TA, Wright RJ.                                                                           Effect of allergen avoidance in infancy on
                                                        123   Van Schayck OCP, Mass T, Kaper J et al.
      Prenatal negative life events increases cord                                                                   allergic manifestations at age two years.
                                                              Is there any role for allergen avoidance in
      blood IgE: interactions with dust mite                                                                         J. Allergy Clin. Immunol. 93(5), 842–846
                                                              the primary prevention of childhood
      allergen and maternal atopy. Allergy 67(4),                                                                    (1994).
                                                              asthma? J. Allergy Clin. Immunol. 119,
      545–551 (2012).                                                                                          134   Hide DW, Matthews S, Tariq S,
                                                              1323–1328 (2007).
114   Reyes M Perzanowski MS, Whyatt RM                                                                              Arshad SH. Allergen avoidance in infancy
                                                        ••    This study assessed the impact of
      et al. Relationship between maternal                                                                           and allergy at 4 years of age. Allergy 51(2),
                                                              monofaceted and mulitfaceted interventions
      demoralization, wheeze, and                                                                                    89–93 (1996).
                                                              on the prevention of asthma. Researchers
      immunoglobulin E among inner-city                                                                        135   Woodcock A, Lowe LA, Murray CS et al.
      children. Ann. Allergy Asthma Immunol.                  concluded that only multifaceted
                                                              interventions were successful in prevention.           Early life environmental control: effect on
      107(1), 42–49 (2011).                                                                                          symptoms, sensitization, and lung function
115   Mathilda Chiu YH, Coull BA, Cohen S,              124   Arshad SH, Bateman B, Matthews SM.                     at age 3 years. Am. J. Respir. Crit. Care
      Wooley A, Wright RJ. Prenatal and                       Primary prevention of asthma and atopy                 Med. 170(4), 433–439 (2004).
      postnatal maternal stress and wheeze in                 during childhood by allergen avoidance in
                                                              infancy: a randomized controlled study.          136   Brunekreef B, Smit J, de Jongste J et al.
      urban children: effect of maternal                                                                             The prevention and incidence of asthma
      sensitization. Am. J. Respir. Crit. Care Med.           Thorax 58, 657–693 (2003).
                                                                                                                     and mite allergy (PIAMA) birth cohort
      186(2), 147–154 (2012).                           125   Becker AB, Watson W, Ferguson A,                       study: design and first results. Pediatr.
116   De Marco R, Pesce G, Girardi P et al.                   Dimich-Ward H, Chan-Yeung M. The                       Allergy Immunol. 13(15), 55–60 (2002).
      Foetal exposure to maternal stressful events            Canadian asthma primary prevention study:
                                                              outcomes at 2 years of age. J. Allergy Clin.     137   Koopman LP, van Strien RT, Kerkhof M
      increases the risk of having asthma and                                                                        et al. Placebo-controlled trial of house dust
      atopic diseases in childhood. Pediatr. Allergy          Immunol. 113(4), 650–656 (2004).
                                                                                                                     mite-impermeable mattress covers: effect on
      Immunol. 23(8), 724–729 (2012).                   126   Schönberger HJ, Dompleing E,                          symptoms in early childhood. Am. J. Respir.
117   Kozyrskyj AL, Mai XM, Mcgrath P,                        Knottnerus JA et al. The PREVASC study:                Crit. Care Med. 266(3), 307–313 (2002).
      Hayglass KT, Becker AB, Macneil B.                      the clinical effect of a multi-facet
                                                              educational intervention to prevent              138   Halmerbauer G, Gartner C, Schierl M et al.
      Continued exposure to maternal distress in                                                                     Study on the Prevention of Allergy in
      early life is associated with an increased risk         childhood asthma. Eur. Respir. J. 25,
                                                              660–670 (2005).                                        Children in Europe (SPACE): allergic
      of childhood asthma. Am. J. Respir. Crit.                                                                      sensitization at 1 year of age in a controlled
      Care Med. 177(2), 142–147 (2008).                 127   Scott M, Roberts G, Kurukulaaratchy RJ,                trial of allergen avoidance from birth.
118   Cookson H, Granell R, Joinson C,                        Matthews S, Nove A, Arshad SH.                         Pediatr. Allergy Immunol. 14(1), 10–17
      Ben-Shlomo Y, Henderson AJ. Mothers’                    Multifaceted allergen avoidance during                 (2003).
      anxiety during pregnancy is associated with             infancy reduces asthma during childhood
                                                              with the effect persisting until age 18 years.   139   Horak F Jr, Matthew S, Ihorst G et al.
      asthma in their children. J. Allergy Clin.                                                                     Effect of mite-impermeable mattress
      Immunol. 123(4), 847–853 (2009).                        Thorax 67(12), 1046–1051 (2012).
                                                                                                                     encasings and an educational package on the
119   Wright RJ, Finn P, Contreras JP et al.            128   Frew AJ. GA2LEN – the Global Allergy and               development of allergies in a multinational
      Chronic caregiver stress and IgE expression,            Asthma European Network. Clin. Exp.                    randomized, controlled birth-cohort study –
      allergen-induced proliferation, and cytokine            Allergy 35(2), 122–125 (2005).                         24 months results of the Study of
      profiles in a birth cohort predisposed to         129   Blanken MO, Rovers MM, Molenaar JM                     Prevention of Allergy in Children in
      atopy. J. Allergy Clin. Immunol. 113(6),                et al. Respiratory syncytial virus and                 Europe. Clin. Exp. Allergy 34(8),
      1051–1057 (2004).                                       recurrent wheeze in healthy preterm infants.           1220–1225 (2004).
120   Dreger LC, Kozyrskyj A, Hayglass KT,                    N. Engl. J. Med. 368(19), 1791–1799
      Becker AB, Macneil BJ. Lower cortisol                   (2013).
      levels in children with asthma exposed to         130   Peat JK, Mihrshahi S, Kemp AS et al.
      recurrent maternal distress from birth.                 Three-year outcomes of dietary fatty acid




1278                                                                                                                            Expert Rev. Clin. Immunol. 9(12), (2013)

                                                                                13                                                         Exhibit 144
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 157 of 482




   EXHIBIT 145
Am J PhysiolCase      2:20-cv-02470-WBS-JDP
              Lung Cell  Mol Physiol 297: L401–L410, 2009.         Document 7 Filed 12/29/20 Page 158 of 482
First published June 26, 2009; doi:10.1152/ajplung.00027.2009.                                                                           Review


Animal models of asthma
               Jason H. T. Bates, Mercedes Rincon, and Charles G. Irvin
               Vermont Lung Center and Center for Immunology and Infectious Disease, University of Vermont College of Medicine,
               Burlington, Vermont
               Submitted 23 January 2009; accepted in final form 19 June 2009


                                    Bates JH, Rincon M, Irvin CG. Animal models of asthma. Am J Physiol Lung
                                 Cell Mol Physiol 297: L401–L410, 2009. First published June 26, 2009;
                                 doi:10.1152/ajplung.00027.2009.—Studies in animal models form the basis for
                                 much of our current understanding of the pathophysiology of asthma, and are
                                 central to the preclinical development of drug therapies. No animal model com-
                                 pletely recapitulates all features of the human disease, however. Research has
                                 focused primarily on ways to generate allergic inflammation by sensitizing and
                                 challenging animals with a variety of foreign proteins, leading to an increased
                                 understanding of the immunological factors that mediate the inflammatory response
                                 and its physiological expression in the form of airways hyperresponsiveness.
                                 Animal models of exaggerated airway narrowing are also lending support to the
                                 notion that asthma may represent an abnormality of the airway smooth muscle. The
                                 mouse is now the species of choice for asthma research involving animals. This
                                 presents practical challenges for physiological study because the mouse is so small,
                                 but modern imaging methodologies, coupled with the forced oscillation technique
                                 for measuring lung mechanics, have allowed the asthma phenotype in mice to be
                                 precisely characterized.
                                 allergic inflammation; mouse; airway smooth muscle; lung impedance


ASTHMA IS A PRIME EXAMPLE of a “complex disease,” a term that                     human syndrome (97). Also, very few animals spontaneously
has become popular for characterizing those pathologies that                      develop a condition with any similarity to asthma, the most
appear to have multifaceted etiologies and an entanglement of                     reminiscent being an allergic syndrome in cats (72) and the
underlying mechanisms. The moniker of complex disease,                            condition known as heaves in horses (24). If asthma is a
however, often tends to belie a general lack of understanding                     condition peculiar to humans for some reason, then having it
about what is going on, and asthma is no exception. Indeed,                       manifest in its entirety in a laboratory animal may simply be
asthma is more properly regarded as a syndrome than a disease                     impossible. On the other hand, given that we still do not fully
because it is defined on the basis of clinical characteristics                    understand what asthma in humans actually is, it remains
rather than underlying mechanisms, and there remains a great                      difficult to know whether an animal really has it or not.
deal of controversy about which of the possible mechanisms                        Accordingly, much of the challenge in studying animal models
are the most important (20). The principal characteristics of                     of asthma lies in phenotyping them properly, particularly as
asthma are reversible airflow obstruction, hyperresponsiveness                    asthma is defined in humans in terms of phenotype rather than
of the lungs to challenge with smooth muscle agonists, and                        underlying pathology. In this review, we therefore focus on the
airway inflammation. Not surprisingly, allergy heads the list of                  issue of how to assess the relevant function and structure in the
causative suspects, but it is by no means alone. Exercise, cold                   lungs of laboratory animals, and what clues this has given us
air, and emotional stress are also known triggers of asthma (1),                  about the possible mechanistic underpinnings of asthma in
leading to the notion that asthma itself represents merely the                    humans.
common clinical endpoint of a number of distinct disease
processes (42, 53, 91).                                                           Development of Animal Models
   As with most human diseases, studies in laboratory animals                        Early animal models of asthma were developed in a variety
have produced much of what we currently think we know                             of species (90) and focused on the phenomenon of airways
about the mechanisms responsible for asthma. Obviously, the                       hyperresponsiveness (AHR), defined as excessive bronchocon-
relevance and validity of these studies are tied to how well we                   striction in response to a standardized challenge. The challeng-
can produce accurate animal equivalents of human asthma. The                      ing agent was usually a smooth muscle agonist such as metha-
development of such “animal models” is still very much a work                     choline or histamine. These agonists were intended to mimic
in progress; although many of the various features of asthma                      the actions of mediators released as part of an overexuberant
have been convincingly recapitulated in animals, invariably                       immune response thought to be behind an attack of allergic
every animal model misses some important aspect of the                            asthma. In a similar vein, some animal models employed
                                                                                  hyperpnea to mimic the asthma brought on by exercise (35). In
   Address for reprint requests and other correspondence: J. H. T. Bates, Univ.
                                                                                  any case, the motivation behind these models arose from the
of Vermont College of Medicine, HSRF 228, 149 Beaumont Ave., Burlington,          idea that asthma is primarily a matter of excessive shortening
VT 05405-0075 (e-mail: jason.h.bates@uvm.edu).                                    of the airway smooth muscle (98). This notion was also
http://www.ajplung.org                    1040-0605/09 $8.00 Copyright © 2009 the American Physiological Society                              L401
                                                                                  1
                                 Downloaded from journals.physiology.org/journal/ajplung (156.057.152.177) on June 6, 2020.   Exhibit 145
          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 159 of 482
Review
L402                                                   ANIMAL MODELS OF ASTHMA

reflected in the predominant use of ␤-agonists to relax smooth             tively low numbers, NKT cells have the capacity to rapidly
muscle as frontline therapy for most asthma cases.                         produce high levels of various cytokines upon antigen recog-
   In the early 1980s, a greater awareness of the role of                  nition (16) and are found in the lung. Transfer of NKT cells
inflammation in asthma developed, driven by an increased                   from mice with allergic airway inflammation to naı̈ve mice is
understanding of allergic immunology together with observa-                sufficient to induce airway hyperreactivity (3).
tions that human asthmatics frequently exhibited marked                       Another CD4 subset that has emerged within the last two
symptoms when challenged with antigens of various kinds.                   years is the Th17 cell. Both TGF␤ and IL-6 are necessary,
The first inflammatory cell to be linked firmly to asthma                  although not sufficient, for the differentiation of Th17 cells (17,
pathogenesis was the eosinophil (27, 63), followed soon after              62, 86). These cells produce mainly IL-17, some IL-22 and
by the T cell (66). This led to increasing use of corticosteroids          IL-21, small amounts of IFN␥, and no IL-4 (46, 69). Although
in the routine treatment of asthma. Current asthma guidelines              IL-17 is clearly detectable in allergically inflamed lungs, its
(1) call for combining corticosteroids with long-acting ␤-ago-             role in the pathogenesis of the allergic response remains
nists in treating persistent asthma, which seems appropriate               unclear. It seems that IL-17 may be needed for the initial
given its current definition comprising both obstructive and               development of airway inflammation in mice, but administra-
inflammatory components. In fact, it now seems that treating               tion of IL-17 decreases eosinophilia. Also, adoptive transfer of
asthma with a ␤-agonist alone may be inadvisable. Indeed,                  Th17 cells induces neutrophilia and imparts resistance to ste-
monotherapy with some long-acting forms has recently been                  roid therapy, suggesting that IL-17 may function to promote
designated as unacceptable by the Food and Drug Administra-                neutrophil recruitment (55) and could therefore be particularly
tion.                                                                      important in severe asthma (64). IL-17 has also been shown to
   As a result of studies with animal models, we now know that             interfere with epithelial cell production of eotaxin (77), which
allergic asthma involves a complex interplay between the                   plays a major role in the recruitment and activation of eosin-
innate and adaptive immune systems. The involvement of                     ophils (70). IL-17 may thus regulate the eosinophil-neutrophil
adaptive immunity begins with naı̈ve CD4 T cells that differ-              balance in the lung.
entiate into T helper (Th) cells with the potential to regulate the           Despite the wealth of knowledge we now have about the role
fate, function, and location of a variety of other immune cell             of immunity in allergic asthma, the complex pathophysiology
components. Different subsets of Th cells have been defined on             of the disease caused researchers to have a difficult time
the basis of the cytokines they secrete, with Th1 and Th2 cells            agreeing over whether asthma is due primarily to altered
being the best known examples. The production of Th1 cells is              immune status or to an abnormality of airway smooth muscle,
promoted primarily by IL-12, whereas differentiation into Th2              or even both simultaneously (5). Work has thus proceeded
cells occurs in the presence of IL-4. In turn, Th1 cells produce           along both fronts, driven by the respective convictions of the
IFN␥, whereas Th2 cells produce IL-4, IL-5, and IL-13. Al-                 scientists involved. The development of animal models of
lergic asthma is associated with a Th2 type of immune re-                  asthma has been correspondingly schizophrenic. Nevertheless,
sponse, since the Th2 cytokines are known to cause many of                 the asthma world has come together on one thing regarding
the features of the disease (36, 52). Th2 cytokines, particularly          animal models: the species. As with most animal-based bio-
IL-5 and to certain extent IL-4, are also responsible for linking          medical research, mice now dominate the scene because of the
adaptive to innate immunity by promoting eosinophil prolifer-              immunological and molecular tools available to study them,
ation in bone marrow and subsequent migration to the lung.                 together with their obvious practical advantages related to cost
Eosinophilia in the airways has long been linked to allergic               and gestation period (23, 50). This is not to say, of course, that
asthma, although exactly why has been controversial. Never-                the mouse is the only species used to model asthma. Rat
theless, their pivotal role in altering lung function in allergic          models have also been widely employed (21, 84), notably the
mice has been demonstrated in experiments with eosinophil                  Brown-Norway strain because of its propensity to exhibit a
knockout animals (58).                                                     later allergic response following antigen challenge (84). Mon-
   The Th2 cytokine IL-4 is also implicated in the dominance               keys have also attracted attention as a useful model that bridges
of antigen-specific IgE over other antibody isotypes in allergic           the gap to human relevance more than rodent species (28, 39,
asthma. Although a number of cytokines such as IL-21 are                   61). Nevertheless, most asthma-related research continues to
involved in promoting B cells to produce antibody and gener-               be pursued in the mouse. The development of transgenic mice
ation of plasma cells, only IL-4 and IL-13 are known to                    that exhibit various lung pathologies is now a huge research
promote isotype switching to IgE (71). Binding of antigen-                 enterprise, and mouse models of lung disease have been the
specific IgE to its Fcε receptor (FcεR) on mast cells then                 subject of a number of recent reviews that cover their various
promotes degranulation, leading to secretion of a number of                pathophysiological features in detail (11, 23, 49, 50, 54, 67).
bronchoactive mediators including histamine. Increased IgE
levels would seem to contribute to the pathogenesis of asthma,             Mouse Models of Allergic Asthma
although clinical trials with anti-IgE therapy (Xolair, omali-
zumab) show only modest therapeutic efficacy (19).                            Allergic mouse models of asthma are generated by first
   Th2 cells are not the only T cell variants associated with              sensitizing an animal to a foreign protein, most commonly
allergic airway inflammation, however. Recently, a role has                ovalbumin. This is typically done by injecting the protein
been demonstrated for natural killer T (NKT) cells, which are              intraperitoneally along with an adjuvant, typically aluminum
characterized (55) by the presence of an invariant T cell                  hydroxide, that serves to enhance the protein’s immunogenic-
receptor (V␣14 J␣18 associated with V␤8, V␤7, and V␤2) and                 ity for reasons that are complex and not entirely understood
are restricted by the CD1d MHC I-like molecule and recognize               (56). After the immune system has had a chance to mount a
glycolipids instead of protein antigen (16). Despite their rela-           reaction against the antigenic protein, which takes several days,
                                     AJP-Lung Cell Mol Physiol • VOL   297 • SEPTEMBER 2009 •   www.ajplung.org
                                                                         2
                            Downloaded from journals.physiology.org/journal/ajplung (156.057.152.177) on June 6, 2020.   Exhibit 145
          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 160 of 482
                                                                                                                                   Review
                                                      ANIMAL MODELS OF ASTHMA                                                          L403
the animal receives a further antigen exposure either directly to         has been discussed extensively elsewhere (7, 65). Of course,
the lungs in the form of an aerosol or via postnasal drip                 because the mechanical properties of the lung have an impor-
following nasal instillation. This elicits an inflammatory reac-          tant bearing on the pattern of breathing (43), it is conceivable
tion in the lungs characterized by an influx of eosinophils,              that a change in the breathing pattern, such as might be
epithelial thickening, and AHR. There is wide variation, how-             reflected in Penh, could signal the presence of some event
ever, in the precise recipe used by different investigators to            worthy of more detailed investigation, such as activation of
perform these various steps. A typical scenario is to sensitize           irritant receptors in the lung (2). On the other hand, one can just
an animal with two intraperitoneal injections spaced a week or            as easily screen for a change in breathing pattern using the
two apart, wait another week, and then challenge the animal by            obvious parameters of breathing frequency and/or tidal volume
exposure to a 1% ovalbumin aerosol for 30 min each day for 3              that seem to be just as efficacious as Penh (2) but do not suffer
days (87). The features of allergic inflammation typically reach          from the latter’s obscurity of meaning. Indeed, we would go so
their peak a day or two after the final exposure, although the            far as to suggest that the use of Penh be avoided completely
time course of this process has not been fully characterized.             (7). In any case, the pattern of breathing can never serve as a
   Many variations on all aspects of the above theme have been            substitute for a measure of mechanical function.
tried. For example, inhalational exposure to NO2 has been used               Recently, two approaches have been used to extend un-
as a means of bolstering the immune response in place of an               restrained plethysmography by combining it with an inde-
intraperitoneal adjuvant (18), invoking the notion that airborne          pendent noninvasive measure of changes in lung volume to
pollutants may play a role in the development of asthma in                estimate specific airway resistance (14, 76). These ap-
industrialized societies. Also, questions about the relevance of          proaches are theoretically sound and may eventually prove
ovalbumin to human asthma have led to the use of antigens                 useful for rapid screening, but the information they provide
such as extracts of house dust mite (30) and aspergillus (40),            is noisy and subject to the vagaries of the animal’s sponta-
which are more representative of those that occur naturally. Of           neous breathing pattern. The problem underlying these ap-
particular recent interest has been the issue of chronicity of            proaches has been ascribed to the “phenotyping uncertainty
antigen exposure. The sensitization and challenge procedure               principle” (11), which states that there is a fundamental
described above is very acute, yet asthma in humans is typi-              trade-off to be made between the maintenance of natural
cally a chronic disease that exhibits clear features of airway            measurement conditions and precision. Penh sits at one
remodeling in its later stages (51). Researchers have thus been           extreme of this trade-off; a conscious animal that is free to
motivated to explore the effects of longer-term antigen expo-             choose its own pattern of activity and breathing exists in its
sures in mice. Somewhat disappointingly, extended exposure                most natural state, but the measurements of lung mechanics
to ovalbumin aerosol in at least some mouse strains such as the           one can obtain under these conditions are noisy and very
BALB/c leads to tolerization, characterized by the waning of              nonspecific.
the inflammatory and hyperresponsive phenotypes (9, 94).                     At the other extreme of the phenotyping uncertainty princi-
There have been some reports that other antigens such as house            ple lies the measurement of lung mechanics using the forced
dust mites produce a more extended asthma-like picture (30).              oscillation technique in anesthetized, tracheostomized, para-
Furthermore, simultaneous exposure to multiple antigens pro-              lyzed mice (11). Here the animal’s breathing pattern is entirely
duces inflammation in the absence of adjuvant, and may even               under the control of the experimenter, and the upper airways
break through the tolerization barrier to produce a chronic               are bypassed so that their mechanical properties do not inter-
phenotype (38). Nevertheless, the chronic model has yet to be             fere with those of interest (i.e., the lung). On the other hand,
optimized, particularly in view of the rather modest degree of            one is left with the conundrum that the extensive interventions
AHR that has so far been demonstrated. Indeed, the generation             employed to achieve this level of experimental control may
of allergic mouse models of asthma remains something of a                 have caused the mechanical properties of the lung to depart
black art, no doubt due to the immensely complex and often                significantly from their natural state. Nevertheless, our under-
poorly understood biological processes involved.                          standing of AHR in mice has advanced considerably in recent
   Fully elucidating the biological complexities of allergic              years using this approach. Intermediate between the above two
mouse models of asthma is going to take some time, but it has             extremes of the phenotyping uncertainty principle lie methods,
moved ahead in recent years thanks to significant technical               such as the measurement of transfer impedance in restrained
advances in phenotyping using both lung function assessment               animals (47), that are based soundly in physical theory, but
and imaging. The measurement of lung mechanical function in               which are subject to greater variation as a result of fewer
mice poses a particular challenge, of course, due to the small            constraints on the behavior of the animal.
size of the animal (50). Measurement techniques developed in
larger animals or humans frequently do not do well when                   Assessing Lung Mechanics in Mice
scaled down to the mouse. The frustration this causes has led
to a temptation to cut corners in the assessment of the mouse                The assessment of lung mechanics in mice, or any experi-
phenotype, the most problematic result of which has been the              mental animal for that matter, boils down, in essence, to
use of the parameter known as enhanced pause (Penh) to assess             determining how difficult (or easy) it is to drive a given volume
AHR (43). Due to its attractions of noninvasiveness and                   of gas into the lungs over a given period of time. At its most
simplicity, as well as its availability in a commercial device            basic level, this process can amount simply to examining the
(31, 32), Penh has become widely used in the study of AHR.                peak airway pressures achieved during regular mechanical
Unfortunately, however, this use has invariably been inappro-             ventilation (11, 29, 50). Clearly, an increased peak pressure
priate. Penh is merely a nonspecific feature of the breathing             indicates an increased impediment to lung inflation, although
pattern and cannot be taken as a measure of lung mechanics, as            in an entirely nonspecific manner. Much greater specificity is
                                    AJP-Lung Cell Mol Physiol • VOL   297 • SEPTEMBER 2009 •   www.ajplung.org
                                                                        3
                           Downloaded from journals.physiology.org/journal/ajplung (156.057.152.177) on June 6, 2020.   Exhibit 145
          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 161 of 482
Review
L404                                                  ANIMAL MODELS OF ASTHMA

achieved with the forced oscillation technique, in which an               the overall resistance of the airway tree (83). G and H together
appropriate oscillatory flow signal is applied to the airway              encapsulate the mechanical properties of the lung periphery.
opening while the airway pressure is measured. In fact, flow              When the lung behaves in a mechanically homogeneous fash-
signals containing a single dominant frequency determined by              ion, G and H reflect the intrinsic dissipative and elastic prop-
the number of breaths per minute have been used for decades               erties, respectively, of the tissues. Experimental studies have
to obtain estimates of lung resistance and elastance (6, 74).             shown, however, that G invariably increases proportionately
Numerical techniques based on the Fourier transform (13) have             more than H when the lung becomes mechanically heteroge-
been used more recently to determine resistance and elastance             neous in such as way that ventilation is not apportioned to
at a number of different frequencies simultaneously when the              different regions of the lung according to the volume of each
oscillatory flow signal contains components at those frequen-             region, but rather becomes differentially affected due to ineq-
cies. This multifrequency information about the respiratory               uities in regional airway resistance and tissue stiffness. This
system is encapsulated in a complex function of frequency                 finding is supported by theoretical analysis (8) and computa-
known as the input impedance (Zin) (74). Being a complex                  tional modeling (60, 82). An increase in the ratio G/H, known
function, Zin actually consists of two independent components             as hysteresivity (34), thus serves as a convenient marker for the
known as the real part and the imaginary part, themselves both            presence of regional heterogeneities, which typically accom-
functions of frequency. The real part is known as the resistance          pany most lung diseases and are also brought on transiently by
because, at any particular frequency, it is equal in value to that        induced bronchoconstriction (87). By contrast, if a fraction of
of the conventional resistance that would be measured by                  the lung becomes isolated from the airway opening either by
oscillating the system at only that frequency. The imaginary              closure of the subtending airways or by atelectasis, collectively
part of Zin is known as the reactance, and is equal to conven-            referred to as derecruitment, estimates of G and H will increase
tional elastance scaled by the inverse of frequency. Obtaining            in the same proportion, leaving hysteresivity unchanged (4).
Zin in a mouse is technically challenging because of the                  The parameters RN, G, and H of the constant phase model
animal’s small size, but is now routinely achieved using either           together thus provide a means for distinguishing changes
a commercially available device known as the Flexivent that is            taking place in the conducting airways vs. changes in the lung
based around a computer-controlled piston oscillator (78) or a            periphery, and of inferring the presence of ventilation hetero-
wavetube coupled to a loudspeaker (44).                                   geneity vs. derecruitment.
   Interpreting Zin is performed on the basis of a mathematical              Figure 1 shows an example of the use of RN, G, and H to
model of the lung with a structure that is interpretable in               infer details about the nature of AHR in mice. Allergic inflam-
physiological terms. The appropriate model depends on the                 mation was induced in BALB/c mice using the standard 3-day
frequency range over which Zin is measured. When frequency                challenge protocol described above. Groups of inflamed and
is kept below ⬃20 Hz in mice, the model that has come to                  control animals were then exposed for 40 s to an aerosol of
dominate the advanced investigation of lung mechanics is the              methacholine and then switched immediately to a 5-min pro-
so-called constant phase model introduced by Hantos and                   tocol during which Zin was measured approximately every
colleagues (45). This model has a particularly simple structure           15 s. All three impedance parameters increased following
consisting of a single viscoelastic lung compartment served by            cessation of the challenge, with the responses from the in-
a single airway. The airway has a resistance Raw that reflects            flamed animals being substantially greater than those in the
its caliber and length. The mass of the air in the airway also            controls. The biggest difference between inflamed and control
provides the model with an inertance, although this is so small           animals, however, occurred in H, the parameter that measures
in mice that it can be neglected below the 20-Hz maximum                  lung elastance, indicating that the major effect of inflammation
frequency typically used to determine Zin (44, 75, 87). The               was manifest in the lung periphery. What is more, the ratio G/H
viscoelastic compartment is characterized by two parameters,              remained largely unchanged throughout, implying that the
G and H, that account for the resistance and elastic properties,          peripheral effect that occurred was due to derecruitment of
respectively, of the lung tissues. It has been found empirically          lung units. Closure of small airways was subsequently con-
that the impedance of the viscoelastic compartment has a                  firmed directly using microcomputed tomography (59) on the
special form in which the ratio of its real part to its imaginary         basis of images such as those shown in Fig. 2, which also serve
part does not change with frequency. It is this feature that gives        to illustrate that the airway tree of the mouse is structurally
rise to the name “constant phase.”                                        rather different to that of the human.
   The equation for the impedance of the constant phase model
of the lung is                                                            Linking Structure to Function
                                       G ⫺ iH                                Despite the technical advance represented by the forced
                Zin共f兲 ⫽ R N ⫹ i2␲fI ⫹                            (1)
                                       共2␲f 兲␣                            oscillation technique over earlier methods that yielded only
                                                                          single values for lung resistance and elastance, the parameters
  where f is frequency in Hz and
                                                                          of the constant phase model still constitute an extremely
                        ␣⫽
                             2 ⫺1 H
                             ␲
                               tan
                                   G
                                     冉冊                           (2)
                                                                          simplistic view of a very complicated organ. Using only
                                                                          measurements of pressure and flow at the airway opening, it is
                                                                          not currently possible to reconstruct a more detailed picture of
   RN in Eq. 1 is referred to as a Newtonian resistance because           the lung than that contained in RN, G, and H. However, one can
it has been found experimentally to behave like a classic                 often use computer simulation to address questions about what
resistor, but experiments with alveolar capsules in open-chest            might be causing experimentally observed changes in these
animals have confirmed that it provides an accurate measure of            parameters. Here one tries to construct as detailed a model of
                                    AJP-Lung Cell Mol Physiol • VOL   297 • SEPTEMBER 2009 •   www.ajplung.org
                                                                        4
                           Downloaded from journals.physiology.org/journal/ajplung (156.057.152.177) on June 6, 2020.   Exhibit 145
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 162 of 482
                                                                                                                                       Review
                                                            ANIMAL MODELS OF ASTHMA                                                        L405
                                                                               effects of formation of a liquid bridge across the airway lumen.
                                                                               In silico experimentation was then performed with the model in
                                                                               an attempt to make it hyperresponsive to methacholine in a
                                                                               way that matched experimental observations in allergically
                                                                               inflamed mice. Simply increasing the extent of smooth muscle
                                                                               shortening reproduced the observed changes in RN but failed to
                                                                               match the changes in G and H. However, if the degree of
                                                                               shortening was kept the same as in control mice, but the
                                                                               epithelial layer in the model was thickened to match histolog-
                                                                               ical observations in the inflamed animals and the critical
                                                                               airway closure radius was also increased somewhat, the model
                                                                               was able to accurately mimic the behavior of all three imped-
                                                                               ance parameters (15). This suggests that the mechanism giving
                                                                               rise to AHR in the acutely inflamed BALB/c mouse does not
                                                                               involve an abnormality of the airway smooth muscle, but
                                                                               instead is linked to physical changes taking place in the
                                                                               periphery of the lung itself. Of course, results such as these are
                                                                               dependent on the validity of the model used to make the
                                                                               simulations, and no model is a perfect representation of reality.
                                                                               However, the model used in this case was based reasonably
                                                                               closely on the anatomy of the mouse lung, so the results of
                                                                               such simulations can lend strong support to one hypothesis
                                                                               over another.
                                                                                  The use of computational modeling can also raise important
                                                                               questions for future investigation. For example, geometric
                                                                               amplification of airway luminal narrowing can potentially
                                                                               occur either by epithelial thickening or by increased mucus
                                                                               secretion. Certainly, epithelial hypertrophy is a characteristic
                                                                               feature of allergic inflammation (87), but so is mucus hyper-
                                                                               secretion. Mucus is produced by goblet cells in the airway
                                                                               epithelium, and the appearance of excessive mucus in the
                                                                               airways can lead to significantly impaired lung function. Fur-
Fig. 1. The parameters of respiratory input impedance (RN, G, and H)           thermore, IL-13, one of the Th2 cytokines, is the major inducer
expressed as fractional changes above baseline (⌬RN, ⌬G, and ⌬H, respec-       of epithelial cell mucus (93), signaling through the IL-13/4
tively) in control and allergically inflamed mice following a 40-s challenge   receptor-␣ complex (92) and epidermal growth factor receptor
with an aerosol of methacholine. MCh, the time of completion of delivery
of methacholine. DI, the time of delivery of 2 deep lung inflations to 25
                                                                               (96). We do not know which of these two factors, epithelial
cmH2O. [From Wagers et al. (87).]                                              thickening or excessive mucus, is dominant in allergically
                                                                               inflamed mice. Experimenting with mice in which these two
                                                                               effects are individually manipulated would thus be an impor-
the lung as anatomical and physiological knowledge will al-                    tant area for future research.
low. The model is then used to simulate measurements of
airway pressure and flow under conditions that match those                     Mouse Models of Excessive Airway Smooth
used experimentally. The model thus serves as a virtual labo-                  Muscle Shortening
ratory in which the feasibility of specific hypotheses can be
addressed, providing in silico experimentation to complement                      Although allergy and inflammation are widely recognized as
conventional in vivo and in vitro experiments.                                 central to the pathogenesis of asthma, there is a school of
   An example of this approach has been employed to inves-                     thought that places the principal blame for asthma squarely at
tigate what might be responsible for the AHR observed in                       the feet of the airway smooth muscle. Although the jury is still
acutely inflamed BALB/c mice (87). A computational model of                    out on this question, considerable effort has been devoted to
the mouse lung was constructed in which every airway in the                    identifying animal models in which AHR results from exces-
entire airway tree was individually accounted for, with tissue                 sive smooth muscle shortening. Related to this, some degree of
units appended to each terminal bronchiole. The model was                      airway smooth muscle hypertrophy has been identified in
calibrated by adjusting its parameters until it exhibited changes              several chronic models of allergic inflammation (57, 79). The
in RN, G, and H similar to those seen in normal mice exposed                   epithelium probably also plays an important role in ASM
to an aerosol of methacholine. To achieve this, however, it was                hyperplasia and subsequent AHR; selectively activating the
not enough simply to simulate the effects of smooth muscle                     nuclear transcription factor NF-␬B in the airway epithelium
shortening by narrowing the model airways. Derecruitment of                    results in airway smooth muscle hyperplasia and associated
some fraction of the model lung was also required to mimic the                 AHR (73). There is also evidence that the alterations in smooth
increases in lung elastance observed experimentally. This was                  muscle associated with inflammatory remodeling result in an
achieved by completely closing any airway in the model that                    increase in the speed of muscle contraction (80). It is not
narrowed to a specified critical radius, thereby mimicking the                 entirely clear why this should be associated with AHR and
                                         AJP-Lung Cell Mol Physiol • VOL   297 • SEPTEMBER 2009 •   www.ajplung.org
                                                                               5
                               Downloaded from journals.physiology.org/journal/ajplung (156.057.152.177) on June 6, 2020.   Exhibit 145
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 163 of 482
Review
L406                                                        ANIMAL MODELS OF ASTHMA




Fig. 2. Minimum intensity projection images of
a normal mouse lung (left) and an allergically
inflamed mouse lung (right) following ventila-
tion with pure oxygen obtained using microcom-
puted tomography. The missing basal air spaces
in the inflamed lung (arrows) represent atelec-
tatic regions that became consolidated after ab-
sorption of the oxygen by the capillary blood.
Note the large bulbous appearance of the central
airways and the asymmetrical branching pattern
of the airway tree, which is typical of the mouse
but very different in the human. [Adapted with
permission from Lundblad et al. (59).]




asthma, although there is speculation that it may allow the                      simply by reducing its lung volume, just as has been demon-
smooth muscle to more easily move into a latch state from                        strated to be the case in human subjects (25). There are also
which escape is difficult (33).                                                  some animal studies showing that chronic alterations in lung
   Enhanced shortening of airway smooth muscle has been                          volume can lead to persistent changes in airways responsive-
induced by treating animals with cationic proteins (Fig. 3).                     ness, suggesting the possibility that airway smooth muscle
Mice receiving an intratracheal instillation of poly-L-lysine                    somehow eventually adapts to a new lung volume (81). Of
were found to be hypersensitive to methacholine when it was                      course, the forces of parenchymal tethering are not the only
delivered as an aerosol but not as an intravenous injection (48),                loads opposing airway smooth muscle shortening; the stiffness
implicating degradation of the normal barrier function of the                    of the airway wall itself has also been shown to play a
epithelium as the causative factor. In other words, by making                    significant role in this regard (12, 68). In addition, the airway
the underlying smooth muscle more accessible to agonists                         remodeling known to accompany some inflammatory condi-
introduced into the airways, bronchoconstriction was enhanced                    tions presumably has the potential to alter wall stiffness, but
both in terms of magnitude and speed of onset. Poly-L-lysine is                  whether this tends to work for or against AHR remains con-
an analog of the highly charged cationic proteins found in all                   troversial. It has recently been shown, for example, that there
inflammatory cells, particularly the eosinophil, suggesting a                    is no evidence of an effect on AHR due to mechanical changes
way in which the events accompanying allergic inflammation                       in the airway wall of the acutely inflamed mouse (22). On the
might lead to hypersensitivity and AHR (85).                                     other hand, more chronic allergen exposures have shown
   Differences in the intrinsic contractility of airway smooth                   evidence of an airway remodeling effect on AHR (79).
muscle also arise spontaneously between different strains of                        It must be mentioned that a great deal of animal work related
animal. The A/J mouse, for example, has been shown to be                         to the hyperresponsiveness or otherwise of airway smooth
hyperresponsive, and, in particular, to exhibit bronchoconstric-                 muscle takes place in vitro, usually with tracheal smooth
tion that develops particularly rapidly following challenge (26,                 muscle, which is easily isolated and subjected to controlled
88). There are also clear differences in natural airways respon-                 force-length studies. The precision of the measurements that
siveness between different strains of rat, the Fischer and                       can be made with this preparation has led to the discovery of
Brown-Norway strains being key examples (37, 89). Accord-                        many intriguing phenomena such as the ability of smooth
ingly, we now recognize that genetic factors play a major role                   muscle to adapt its force generating capacity to baseline length
in determining AHR.                                                              (95). The biochemistry associated with the different phosphor-
                                                                                 ylation states of the smooth muscle crossbridge is also rather
The Role of Lung Volume                                                          complicated (41). It remains to be seen how significant some
   The degree of airway smooth muscle shortening elicited by                     of these phenomena really are for asthma at the level of the
challenge with a standard dose of agonist is highly dependent                    entire animal or human subject. Nevertheless, computa-
on transpulmonary pressure. Most of the pulmonary airways                        tional modeling of the dynamic behavior of activated airway
are embedded in the lung parenchyma, which transmits                             smooth muscle and its mechanical integration into the air-
transpulmonary pressure from the airway lumen to the pleural                     way wall has shown promise in accounting for bronchocon-
surface. The parenchymal attachments to the airway wall exert                    striction in vivo (10, 12, 22).
an outward tethering force that opposes shortening of the                        Mouse Models of Severe Asthma
airway smooth muscle. The mitigating effect of these paren-
chymal forces is dramatically demonstrated by the way in                            In the animal laboratory, AHR is defined in statistical terms;
which airways responsiveness is decreased by an increase in                      a hyperresponsive animal exhibits significantly worse lung
transpulmonary pressure of only a few cmH2O (10, 22). Thus,                      function than a control animal when subjected to a standard-
a normoresponsive animal can be rendered very asthma-like                        ized challenge. Whether or not AHR is biologically significant,
                                           AJP-Lung Cell Mol Physiol • VOL   297 • SEPTEMBER 2009 •   www.ajplung.org
                                                                               6
                                 Downloaded from journals.physiology.org/journal/ajplung (156.057.152.177) on June 6, 2020.   Exhibit 145
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 164 of 482
                                                                                                                                                  Review
                                                             ANIMAL MODELS OF ASTHMA                                                                  L407
                                                                                 the simultaneous presence of multiple mechanisms; allergically
                                                                                 inflamed mice treated with poly-L-lysine were shown to exhibit
                                                                                 an extreme level of AHR that was easily fatal and that could
                                                                                 be attributed to the synergistic interaction between an enhanced
                                                                                 ability of smooth muscle to narrow the conducting airways and
                                                                                 an increased propensity for liquid bridges to occlude peripheral
                                                                                 airways (9). The mechanism behind this synergy is illustrated
                                                                                 in Fig. 4. A severe asthma-like phenotype can also be achieved
                                                                                 by coexpressing IL-5 and eotaxin 2 in the same animal; IL-5
                                                                                 leads to systemic eosinophilia, whereas selective eotaxin 2
                                                                                 upregulation in the airway epithelium directs chemotaxis and
                                                                                 markedly activates the diapedesing eosinophils (70). The phys-
                                                                                 iological manifestations are nearly identical to the antigen/
                                                                                 cationic protein model (9) supporting the multiple mechanism
                                                                                 hypothesis for the genesis of extreme AHR.
                                                                                 Summary and Conclusions
                                                                                    Asthma still appears to be a uniquely human disease
                                                                                 despite decades of attempts to recapitulate its features in
                                                                                 animals. Nevertheless, animal models of AHR have pro-
                                                                                 vided many of the key insights we currently have about the
                                                                                 possible causes of asthma and have served as invaluable test
                                                                                 beds for pharmacotherapy. Mouse models of asthma now
                                                                                 represent the bulk of the scientific industry in this field
                                                                                 because they can be explored with the most complete range
                                                                                 of biological reagents and genomic knowledge. Recent de-
                                                                                 velopments in physiological phenotyping and three-
                                                                                 dimensional imaging have added greatly to the investigative
                                                                                 armamentarium. Combined with computational models of
                                                                                 lung function, we are now able to make some rather precise
                                                                                 links between structure and function in the mouse lung that
                                                                                 enable AHR to be tied to underlying mechanisms. Of
Fig. 3. The time course of bronchoconstriction in BALB/c mice following          course, at the end of the day we are still going to face the
aerosolization of 3.125, 12.5, and 50 mg/ml methacholine. The open circles are   issue that a mouse is not a human, so there will always be
saline-treated animals; the closed circles are animals treated with poly-L-      a gap in our understanding that biological relevance and
lysine. The vertical dotted lines bracket parameter values obtained following    experimental ethics prevent us from bridging completely.
deep lung inflations given to reestablish baseline conditions. Note the exag-
gerated response in RN compared with G and H in the animals treated with
poly-L-lysine compared with controls. This contrasts with the effects of
allergic inflammation shown in Fig. 1. *Significant difference in magnitude of
response; ⫹significant difference in timing of peak. P ⬍ 0.05. [From Bates et
al. (15).]



however, is often not considered. In fact, the degree of AHR is
generally rather modest in most animal models considered to
exhibit the phenomenon; a response in airway resistance of
only two- to threefold above normal is not unusual (87, 88). In
one sense, this may be apropos, given that much of human
asthma also rumbles along chronically in a fashion that is
perhaps more irritating than outright dangerous. On the other
hand, in the subset of individuals who are afflicted with the
severe form of the syndrome, the decrement in lung function
accompanying an asthma attack can be extreme and even fatal.
   What distinguishes severe asthma from its more common
milder form remains an area of active research that has so far                   Fig. 4. Mechanical and geometric mechanisms for airways hyperresponsive-
yielded few answers. It is therefore perhaps not surprising that                 ness. A: a modest degree of shortening of the airway smooth muscle (black
animal models of correspondingly severe AHR are also few in                      ring) impinging on an airway wall that thickened is due to epithelial hyper-
number. One reason for this may be the tendency for research-                    trophy and/or mucus hypersecretion (gray annulus) and leads to a substantial
                                                                                 degree in luminal area (white). B: the same degree of luminal narrowing can
ers to focus on single causes, in pursuit of the most important                  be caused by accentuated smooth muscle shortening in the presence of a
mechanism responsible for the AHR of asthma. It has recently                     normal airway lining. C: both mechanisms together lead to a dramatic reduc-
been suggested, however, that the key to severe asthma may be                    tion in luminal area and may even lead to complete airway closure.

                                          AJP-Lung Cell Mol Physiol • VOL    297 • SEPTEMBER 2009 •   www.ajplung.org
                                                                                 7
                                Downloaded from journals.physiology.org/journal/ajplung (156.057.152.177) on June 6, 2020.           Exhibit 145
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 165 of 482
Review
L408                                                         ANIMAL MODELS OF ASTHMA

Nevertheless, we expect the development and investigation                        20. Brusasco V, Pellegrino R. Complexity of factors modulating airway
of animal models of asthma to continue for some time into                            narrowing in vivo: relevance to assessment of airway hyperresponsive-
                                                                                     ness. J Appl Physiol 95: 1305–1313, 2003.
the future, where a great deal of new knowledge awaits.                          21. Camateros P, Tamaoka M, Hassan M, Marino R, Moisan J, Marion
                                                                                     D, Guiot MC, Martin JG, Radzioch D. Chronic asthma-induced airway
GRANTS                                                                               remodeling is prevented by toll-like receptor-7/8 ligand S28463. Am J
  This work was supported by National Heart, Lung, and Blood Institute               Respir Crit Care Med 175: 1241–1249, 2007.
Grants HL-67273, HL-75593, and HL-87788 and the Centers of Biomedical            22. Cojocaru A, Irvin CG, Haverkamp HC, Bates JH. Computational
Research Excellence Grant P20-RR-15557 from the National Center for                  assessment of airway wall stiffness in vivo in allergically inflamed mouse
Research Resources.                                                                  models of asthma. J Appl Physiol 104: 1601–1610, 2008.
                                                                                 23. Corry DB, Irvin CG. Promise and pitfalls in animal-based asthma
                                                                                     research: building a better mousetrap. Immunol Res 35: 279 –294, 2006.
REFERENCES
                                                                                 24. Couetil LL, Hoffman AM, Hodgson J, Buechner-Maxwell V, Viel L,
 1. Expert Panel Report 3 (EPR-3). Guidelines for the Diagnosis and                  Wood JL, Lavoie JP. Inflammatory airway disease of horses. J Vet Int
    Management of Asthma–Summary Report 2007. J Allergy Clin Immunol                 Med/Am Coll Vet Int Med 21: 356 –361, 2007.
    120: S94 –S138, 2007.                                                        25. Ding DJ, Martin JG, Macklem PT. Effects of lung volume on maximal
 2. Adler A, Cieslewicz G, Irvin CG. Unrestrained plethysmography is an              methacholine-induced bronchoconstriction in normal humans. J Appl
    unreliable measure of airway responsiveness in BALB/c and C57BL/6                Physiol 62: 1324 –1330, 1987.
    mice. J Appl Physiol 97: 286 –292, 2004.                                     26. Duguet A, Biyah K, Minshall E, Gomes R, Wang CG, Taoudi-
 3. Akbari O, Stock P, Meyer E, Kronenberg M, Sidobre S, Nakayama T,                 Benchekroun M, Bates JH, Eidelman DH. Bronchial responsiveness
    Taniguchi M, Grusby MJ, DeKruyff RH, Umetsu DT. Essential role of                among inbred mouse strains. Role of airway smooth-muscle shortening
    NKT cells producing IL-4 and IL-13 in the development of allergen-               velocity. Am J Respir Crit Care Med 161: 839 – 848, 2000.
    induced airway hyperreactivity. Nature Med 9: 582–588, 2003.                 27. Dunn CJ, Elliott GA, Oostveen JA, Richards IM. Development of a
 4. Allen G, Bates JH. Dynamic mechanical consequences of deep inflation             prolonged eosinophil-rich inflammatory leukocyte infiltration in the guinea-
    in mice depend on type and degree of lung injury. J Appl Physiol 96:             pig asthmatic response to ovalbumin inhalation. Am Rev Respir Dis 137:
    293–300, 2004.                                                                   541–547, 1988.
 5. Allen JE, Bischof RJ, Sucie Chang HY, Hirota JA, Hirst SJ, Inman             28. Dybas JM, Andresen CJ, Schelegle ES, McCue RW, Callender NN,
    MD, Mitzner W, Sutherland TE. Animal models of airway inflammation
                                                                                     Jackson AC. Deep-breath frequency in bronchoconstricted monkeys (Ma-
    and airway smooth muscle remodelling in asthma. Pulm Pharmacol Ther.
                                                                                     caca fascicularis). J Appl Physiol 100: 786 –791, 2006.
    In press.
                                                                                 29. Ewart S, Levitt R, Mitzner W. Respiratory system mechanics in mice
 6. Amdur MO, Mead J. Mechanics of respiration in unanesthetized guinea
    pigs. Am J Physiol 192: 364 –368, 1958.                                          measured by end-inflation occlusion. J Appl Physiol 79: 560 –566, 1995.
 7. Bates J, Irvin C, Brusasco V, Drazen J, Fredberg J, Loring S,                30. Fattouh R, Pouladi MA, Alvarez D, Johnson JR, Walker TD, Gon-
    Eidelman D, Ludwig M, Macklem P, Martin J, Milic-Emili J, Hantos                 charova S, Inman MD, Jordana M. House dust mite facilitates ovalbu-
    Z, Hyatt R, Lai-Fook S, Leff A, Solway J, Lutchen K, Suki B, Mitzner             min-specific allergic sensitization and airway inflammation. Am J Respir
    W, Pare P, Pride N, Sly P. The use and misuse of Penh in animal models           Crit Care Med 172: 314 –321, 2005.
    of lung disease. Am J Respir Cell Mol Biol 31: 373–374, 2004.                31. Finotto S, De Sanctis GT, Lehr HA, Herz U, Buerke M, Schipp M,
 8. Bates JH, Allen GB. The estimation of lung mechanics parameters in the           Bartsch B, Atreya R, Schmitt E, Galle PR, Renz H, Neurath MF.
    presence of pathology: a theoretical analysis. Ann Biomed Eng 34: 384 –          Treatment of allergic airway inflammation and hyperresponsiveness by
    392, 2006.                                                                       antisense-induced local blockade of GATA-3 expression. J Exp Med 193:
 9. Bates JH, Cojocaru A, Haverkamp HC, Rinaldi LM, Irvin CG. The                    1247–1260, 2001.
    synergistic interactions of allergic lung inflammation and intratracheal     32. Finotto S, Neurath MF, Glickman JN, Qin S, Lehr HA, Green FH,
    cationic protein. Am J Respir Crit Care Med 177: 261–268, 2008.                  Ackerman K, Haley K, Galle PR, Szabo SJ, Drazen JM, De Sanctis
10. Bates JH, Cojocaru A, Lundblad LK. Bronchodilatory effect of deep                GT, Glimcher LH. Development of spontaneous airway changes consis-
    inspiration on the dynamics of bronchoconstriction in mice. J Appl Physiol       tent with human asthma in mice lacking T-bet. Science 295: 336 –338,
    103: 1696 –1705, 2007.                                                           2002.
11. Bates JH, Irvin CG. Measuring lung function in mice: the phenotyping         33. Fredberg JJ, Inouye D, Miller B, Nathan M, Jafari S, Raboudi SH,
    uncertainty principle. J Appl Physiol 94: 1297–1306, 2003.                       Butler JP, Shore SA. Airway smooth muscle, tidal stretches, and dynam-
12. Bates JH, Lauzon AM. Parenchymal tethering, airway wall stiffness, and           ically determined contractile states. Am J Respir Crit Care Med 156:
    the dynamics of bronchoconstriction. J Appl Physiol 102: 1912–1920,              1752–1759, 1997.
    2007.                                                                        34. Fredberg JJ, Stamenovic D. On the imperfect elasticity of lung tissue.
13. Bates JH, Sobel BE. The conceptual basis of mathematics in cardiology            J Appl Physiol 67: 2408 –2419, 1989.
    III: linear systems theory and integral transforms. Coron Artery Dis 14:     35. Garland A, Jordan JE, Ray DW, Spaethe SM, Alger L, Solway J. Role
    185–196, 2003.                                                                   of eicosanoids in hyperpnea-induced airway responses in guinea pigs.
14. Bates JH, Thompson-Figueroa J, Lundblad LK, Irvin CG. Unre-                      J Appl Physiol 75: 2797–2804, 1993.
    strained video-assisted plethysmography: a noninvasive method for as-        36. Georas SN, Guo J, De Fanis U, Casolaro V. T-helper cell type-2
    sessment of lung mechanical function in small animals. J Appl Physiol
                                                                                     regulation in allergic disease. Eur Respir J 26: 1119 –1137, 2005.
    104: 253–261, 2008.
                                                                                 37. Gil FR, Zitouni NB, Azoulay E, Maghni K, Lauzon AM. Smooth
15. Bates JH, Wagers SS, Norton RJ, Rinaldi LM, Irvin CG. Exaggerated
                                                                                     muscle myosin isoform expression and LC20 phosphorylation in innate rat
    airway narrowing in mice treated with intratracheal cationic protein.
                                                                                     airway hyperresponsiveness. Am J Physiol Lung Cell Mol Physiol 291:
    J Appl Physiol 100: 500 –506, 2006.
16. Bendelac A, Savage PB, Teyton L. The biology of NKT cells. Ann Rev               L932–L940, 2006.
    Immunol 25: 297–336, 2007.                                                   38. Goplen N, Karim MZ, Liang Q, Gorska MM, Rozario S, Guo L, Alam
17. Bettelli E, Carrier Y, Gao W, Korn T, Strom TB, Oukka M, Weiner                  R. Combined sensitization of mice to extracts of dust mite, ragweed, and
    HL, Kuchroo VK. Reciprocal developmental pathways for the generation             Aspergillus species breaks through tolerance and establishes chronic
    of pathogenic effector TH17 and regulatory T cells. Nature 441: 235–238,         features of asthma. J Allergy Clin Immunol 123: 925–932, e911, 2009.
    2006.                                                                        39. Gupta S, Schulz-Maronde S, Kutzleb C, Richter R, Forssmann WG,
18. Bevelander M, Mayette J, Whittaker LA, Paveglio SA, Jones CC,                    Kapp A, Forssmann U, Elsner J. Cloning, expression, and functional
    Robbins J, Hemenway D, Akira S, Uematsu S, Poynter ME. Nitrogen                  characterization of cynomolgus monkey (Macaca fascicularis) CC che-
    dioxide promotes allergic sensitization to inhaled antigen. J Immunol 179:       mokine receptor 1. J Leukoc Biol 78: 1175–1184, 2005.
    3680 –3688, 2007.                                                            40. Haczku A, Atochina EN, Tomer Y, Cao Y, Campbell C, Scanlon ST,
19. Bousquet J, Wenzel S, Holgate S, Lumry W, Freeman P, Fox H.                      Russo SJ, Enhorning G, Beers MF. The late asthmatic response is linked
    Predicting response to omalizumab, an anti-IgE antibody, in patients with        with increased surface tension and reduced surfactant protein B in mice.
    allergic asthma. Chest 125: 1378 –1386, 2004.                                    Am J Physiol Lung Cell Mol Physiol 283: L755–L765, 2002.

                                          AJP-Lung Cell Mol Physiol • VOL    297 • SEPTEMBER 2009 •   www.ajplung.org
                                                                                 8
                                Downloaded from journals.physiology.org/journal/ajplung (156.057.152.177) on June 6, 2020.             Exhibit 145
             Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 166 of 482
                                                                                                                                                        Review
                                                                ANIMAL MODELS OF ASTHMA                                                                      L409
41. Hai CM, Murphy RA. Cross-bridge phosphorylation and regulation of               64. McKinley L, Alcorn JF, Peterson A, Dupont RB, Kapadia S, Logar A,
    latch state in smooth muscle. Am J Physiol Cell Physiol 254: C99 –C106,             Henry A, Irvin CG, Piganelli JD, Ray A, Kolls JK. TH17 cells mediate
    1988.                                                                               steroid-resistant airway inflammation and airway hyperresponsiveness in
42. Haldar P, Pavord ID, Shaw DE, Berry MA, Thomas M, Brightling                        mice. J Immunol 181: 4089 – 4097, 2008.
    CE, Wardlaw AJ, Green RH. Cluster analysis and clinical asthma                  65. Mitzner W, Tankersley C. Noninvasive measurement of airway respon-
    phenotypes. Am J Respir Crit Care Med 178: 218 –224, 2008.                          siveness in allergic mice using barometric plethysmography. Am J Respir
43. Hamelmann E, Schwarze J, Takeda K, Oshiba A, Larsen GL, Irvin                       Crit Care Med 158: 340 –341, 1998.
    CG, Gelfand EW. Noninvasive measurement of airway responsiveness in             66. Mosmann TR, Cherwinski H, Bond MW, Giedlin MA, Coffman RL.
    allergic mice using barometric plethysmography. Am J Respir Crit Care               Two types of murine helper T cell clone. I. Definition according to profiles
    Med 156: 766 –775, 1997.                                                            of lymphokine activities and secreted proteins. J Immunol 136: 2348 –
44. Hantos Z, Collins RA, Turner DJ, Janosi TZ, Sly PD. Tracking of                     2357, 1986.
    airway and tissue mechanics during TLC maneuvers in mice. J Appl                67. Nials AT, Uddin S. Mouse models of allergic asthma: acute and chronic
    Physiol 95: 1695–1705, 2003.                                                        allergen challenge. Dis Models Mech 1: 213–220, 2008.
45. Hantos Z, Daroczy B, Suki B, Nagy S, Fredberg JJ. Input impedance               68. Noble PB, McFawn PK, Mitchell HW. Intraluminal pressure oscillation
    and peripheral inhomogeneity of dog lungs. J Appl Physiol 72: 168 –178,             enhances subsequent airway contraction in isolated bronchial segments.
    1992.                                                                               J Appl Physiol 96: 1161–1165, 2004.
46. Harrington LE, Hatton RD, Mangan PR, Turner H, Murphy TL,                       69. Nurieva R, Yang XO, Martinez G, Zhang Y, Panopoulos AD, Ma L,
    Murphy KM, Weaver CT. Interleukin 17-producing CD4⫹ effector T                      Schluns K, Tian Q, Watowich SS, Jetten AM, Dong C. Essential
    cells develop via a lineage distinct from the T helper type 1 and 2 lineages.       autocrine regulation by IL-21 in the generation of inflammatory T cells.
    Nature Immunol 6: 1123–1132, 2005.                                                  Nature 448: 480 – 483, 2007.
47. Hessel EM, Zwart A, Oostveen E, Van Oosterhout AJ, Blyth DI,                    70. Ochkur SI, Jacobsen EA, Protheroe CA, Biechele TL, Pero RS,
    Nijkamp FP. Repeated measurement of respiratory function and bron-                  McGarry MP, Wang H, O’Neill KR, Colbert DC, Colby TV, Shen H,
    choconstriction in unanesthetized mice. J Appl Physiol 79: 1711–1716,               Blackburn MR, Irvin CC, Lee JJ, Lee NA. Coexpression of IL-5 and
    1995.                                                                               eotaxin-2 in mice creates an eosinophil-dependent model of respiratory
48. Homma T, Bates JH, Irvin CG. Airway hyperresponsiveness induced by                  inflammation with characteristics of severe asthma. J Immunol 178:
    cationic proteins in vivo: site of action. Am J Physiol Lung Cell Mol               7879 –7889, 2007.
    Physiol 289: L413–L418, 2005.                                                   71. Oettgen HC. Regulation of the IgE isotype switch: new insights on
49. Irvin CG. Using the mouse to model asthma: the cup is half full and then            cytokine signals and the functions of epsilon germline transcripts. Curr
    some. Clin Exp Allergy 38: 701–703, 2008.                                           Opin Immunol 12: 618 – 623, 2000.
50. Irvin CG, Bates JH. Measuring the lung function in the mouse: the               72. Padrid P, Snook S, Finucane T, Shiue P, Cozzi P, Solway J, Leff AR.
    challenge of size. Respir Res 4: 4, 2003.                                           Persistent airway hyperresponsiveness and histologic alterations after
51. James AL, Wenzel S. Clinical relevance of airway remodelling in airway              chronic antigen challenge in cats. Am J Respir Crit Care Med 151:
    diseases. Eur Respir J 30: 134 –155, 2007.
                                                                                        184 –193, 1995.
52. Kay AB. Natural killer T cells and asthma. N Engl J Med 354: 1186 –
                                                                                    73. Pantano C, Ather JL, Alcorn JF, Poynter ME, Brown AL, Guala AS,
    1188, 2006.
                                                                                        Beuschel SL, Allen GB, Whittaker LA, Bevelander M, Irvin CG,
53. Kiley J, Smith R, Noel P. Asthma phenotypes. Curr Opin Pulm Med 13:
                                                                                        Janssen-Heininger YM. Nuclear factor-kappaB activation in airway
    19 –23, 2007.
                                                                                        epithelium induces inflammation and hyperresponsiveness. Am J Respir
54. Kips JC, Anderson GP, Fredberg JJ, Herz U, Inman MD, Jordana M,
                                                                                        Crit Care Med 177: 959 –969, 2008.
    Kemeny DM, Lotvall J, Pauwels RA, Plopper CG, Schmidt D, Sterk
                                                                                    74. Peslin R, Fredberg JJ. Oscillation mechanics of the respiratory system.
    PJ, Van Oosterhout AJ, Vargaftig BB, Chung KF. Murine models of
                                                                                        In: Handbook of Physiology Section 3: The Respiratory System, edited by
    asthma. Eur Respir J 22: 374 –382, 2003.
                                                                                        Macklem PT and JM. Bethesda, MD: American Physiological Society,
55. Kolls JK, Linden A. Interleukin-17 family members and inflammation.
    Immunity 21: 467– 476, 2004.                                                        1986, p. 145–178.
56. Kool M, Soullie T, van Nimwegen M, Willart MA, Muskens F, Jung                  75. Petak F, Hantos Z, Adamicza A, Asztalos T, Sly PD. Methacholine-
    S, Hoogsteden HC, Hammad H, Lambrecht BN. Alum adjuvant boosts                      induced bronchoconstriction in rats: effects of intravenous vs. aerosol
    adaptive immunity by inducing uric acid and activating inflammatory                 delivery. J Appl Physiol 82: 1479 –1487, 1997.
    dendritic cells. J Exp Med 205: 869 – 882, 2008.                                76. Reynolds JS, Johnson VJ, Frazer DG. Unrestrained acoustic plethys-
57. Koya T, Kodama T, Takeda K, Miyahara N, Yang ES, Taube C,                           mograph for measuring specific airway resistance in mice. J Appl Physiol
    Joetham A, Park JW, Dakhama A, Gelfand EW. Importance of                            105: 711–717, 2008.
    myeloid dendritic cells in persistent airway disease after repeated allergen    77. Schnyder-Candrian S, Togbe D, Couillin I, Mercier I, Brombacher F,
    exposure. Am J Respir Crit Care Med 173: 42–55, 2006.                               Quesniaux V, Fossiez F, Ryffel B, Schnyder B. Interleukin-17 is a
58. Lee JJ, Dimina D, Macias MP, Ochkur SI, McGarry MP, O’Neill KR,                     negative regulator of established allergic asthma. J Exp Med 203: 2715–
    Protheroe C, Pero R, Nguyen T, Cormier SA, Lenkiewicz E, Colbert                    2725, 2006.
    D, Rinaldi L, Ackerman SJ, Irvin CG, Lee NA. Defining a link with               78. Schuessler TF, Bates JH. A computer-controlled research ventilator for
    asthma in mice congenitally deficient in eosinophils. Science 305: 1773–            small animals: design and evaluation. IEEE Trans Biomed Eng 42:
    1776, 2004.                                                                         860 – 866, 1995.
59. Lundblad LK, Thompson-Figueroa J, Allen GB, Rinaldi L, Norton                   79. Southam DS, Ellis R, Wattie J, Inman MD. Components of airway
    RJ, Irvin CG, Bates JH. Airway hyperresponsiveness in allergically                  hyperresponsiveness and their associations with inflammation and remod-
    inflamed mice: the role of airway closure. Am J Respir Crit Care Med 175:           eling in mice. J Allergy Clin Immunol 119: 848 – 854, 2007.
    768 –774, 2007.                                                                 80. Stephens NL, Morgan G, Kepron W, Seow CY. Changes in cross-bridge
60. Lutchen KR, Greenstein JL, Suki B. How inhomogeneities and airway                   properties of sensitized airway smooth muscle. J Appl Physiol 61: 1492–
    walls affect frequency dependence and separation of airway and tissue               1498, 1986.
    properties. J Appl Physiol 80: 1696 –1707, 1996.                                81. Tepper RS, Ramchandani R, Argay E, Zhang L, Xue Z, Liu Y, Gunst
61. Madwed JB, Jackson AC. Determination of airway and tissue resistances               SJ. Chronic strain alters the passive and contractile properties of rabbit
    after antigen and methacholine in nonhuman primates. J Appl Physiol 83:             airways. J Appl Physiol 98: 1949 –1954, 2005.
    1690 –1696, 1997.                                                               82. Thorpe CW, Bates JH. Effect of stochastic heterogeneity on lung
62. Mangan PR, Harrington LE, O’Quinn DB, Helms WS, Bullard DC,                         impedance during acute bronchoconstriction: a model analysis. J Appl
    Elson CO, Hatton RD, Wahl SM, Schoeb TR, Weaver CT. Transform-                      Physiol 82: 1616 –1625, 1997.
    ing growth factor-beta induces development of the T(H)17 lineage. Nature        83. Tomioka S, Bates JH, Irvin CG. Airway and tissue mechanics in a
    441: 231–234, 2006.                                                                 murine model of asthma: alveolar capsule vs. forced oscillations. J Appl
63. Marsh WR, Irvin CG, Murphy KR, Behrens BL, Larsen GL. Increases                     Physiol 93: 263–270, 2002.
    in airway reactivity to histamine and inflammatory cells in bronchoalveo-       84. Turner DJ, Myron P, Powell WS, Martin JG. The role of endogenous
    lar lavage after the late asthmatic response in an animal model. Am Rev             corticosterone in the late-phase response to allergen challenge in the
    Respir Dis 131: 875– 879, 1985.                                                     brown Norway rat. Am J Respir Crit Care Med 153: 545–550, 1996.

                                            AJP-Lung Cell Mol Physiol • VOL     297 • SEPTEMBER 2009 •   www.ajplung.org
                                                                                    9
                                 Downloaded from journals.physiology.org/journal/ajplung (156.057.152.177) on June 6, 2020.               Exhibit 145
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 167 of 482
Review
L410                                                         ANIMAL MODELS OF ASTHMA

85. Uchida DA, Ackerman SJ, Coyle AJ, Larsen GL, Weller PF, Freed J,                   airway epithelial mucus induced by CD4 T cells and interleukin-9. Am J
    Irvin CG. The effect of human eosinophil granule major basic protein on            Respir Cell Mol Biol 27: 593– 602, 2002.
    airway responsiveness in the rat in vivo. A comparison with polycations.     93.   Wills-Karp M, Luyimbazi J, Xu X, Schofield B, Neben TY, Karp CL,
    Am Rev Respir Dis 147: 982–988, 1993.                                              Donaldson DD. Interleukin-13: central mediator of allergic asthma. Sci-
86. Veldhoen M, Hocking RJ, Atkins CJ, Locksley RM, Stockinger B.                      ence 282: 2258 –2261, 1998.
    TGFbeta in the context of an inflammatory cytokine milieu supports de        94.   Yiamouyiannis CA, Schramm CM, Puddington L, Stengel P, Bara-
    novo differentiation of IL-17-producing T cells. Immunity 24: 179 –189,            daran-Hosseini E, Wolyniec WW, Whiteley HE, Thrall RS. Shifts in
    2006.                                                                              lung lymphocyte profiles correlate with the sequential development of
87. Wagers S, Lundblad LK, Ekman M, Irvin CG, Bates JH. The allergic                   acute allergic and chronic tolerant stages in a murine asthma model. Am J
    mouse model of asthma: normal smooth muscle in an abnormal lung?                   Pathol 154: 1911–1921, 1999.
    J Appl Physiol 96: 2019 –2027, 2004.                                         95.   Zhang W, Gunst SJ. Interactions of airway smooth muscle cells with
88. Wagers SS, Haverkamp HC, Bates JH, Norton RJ, Thompson-
                                                                                       their tissue matrix: implications for contraction. Proc Am Thoracic Soc 5:
    Figueroa JA, Sullivan MJ, Irvin CG. Intrinsic and antigen-induced
                                                                                       32–39, 2008.
    airway hyperresponsiveness are the result of diverse physiological mech-
    anisms. J Appl Physiol 102: 221–230, 2007.                                   96.   Zhen G, Park SW, Nguyenvu LT, Rodriguez MW, Barbeau R, Paquet
89. Wang CG, Almirall JJ, Dolman CS, Dandurand RJ, Eidelman DH.                        AC, Erle DJ. IL-13 and epidermal growth factor receptor have critical but
    In vitro bronchial responsiveness in two highly inbred rat strains. J Appl         distinct roles in epithelial cell mucin production. Am J Respir Cell Mol
    Physiol 82: 1445–1452, 1997.                                                       Biol 36: 244 –253, 2007.
90. Wanner A, Abraham WM, Douglas JS, Drazen JM, Richerson HB,                   97.   Zosky GR, Larcombe AN, White OJ, Burchell JT, Janosi TZ, Hantos
    Ram JS. NHLBI Workshop Summary. Models of airway hyperrespon-                      Z, Holt PG, Sly PD, Turner DJ. Ovalbumin-sensitized mice are good
    siveness. Am Rev Respir Dis 141: 253–257, 1990.                                    models for airway hyperresponsiveness but not acute physiological re-
91. Wenzel SE. Asthma: defining of the persistent adult phenotypes. Lancet             sponses to allergen inhalation. Clin Exp Allergy 38: 829 – 838, 2008.
    368: 804 – 813, 2006.                                                        98.   Zuyderduyn S, Sukkar MB, Fust A, Dhaliwal S, Burgess JK. Treating
92. Whittaker L, Niu N, Temann UA, Stoddard A, Flavell RA, Ray A,                      asthma means treating airway smooth muscle cells. Eur Respir J 32:
    Homer RJ, Cohn L. Interleukin-13 mediates a fundamental pathway for                265–274, 2008.




                                          AJP-Lung Cell Mol Physiol • VOL    297 • SEPTEMBER 2009 •   www.ajplung.org
                                                                             10
                                Downloaded from journals.physiology.org/journal/ajplung (156.057.152.177) on June 6, 2020.              Exhibit 145
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 168 of 482




   EXHIBIT 146
  Case(2008)
Vaccine 2:20-cv-02470-WBS-JDP
             26, 1725—1730                        Document 7 Filed 12/29/20 Page 169 of 482

                                              available at www.sciencedirect.com




                                   journal homepage: www.elsevier.com/locate/vaccine



SHORT COMMUNICATION

Kinetics of asthma- and allergy-associated immune
response gene expression in peripheral blood
mononuclear cells from vaccinated infants after
in vitro re-stimulation with vaccine antigen
Anne I. Lahdenperä a, Lennart J. Nilsson a, Karin Regnström b,c,∗

a
  Division of Paediatrics, Department of Clinical and Experimental Medicine, Faculty of Health Sciences,
Linköping University, 58185 Linköping, Sweden
b
  Department of Pharmacy, Uppsala University, Box 580, 75123 Uppsala, Sweden
c
  Department of Pharmaceutical Sciences, School of Pharmacy, University of Connecticut,
69 North Eagleville Road, Storrs, CT 06269, United States

Received 22 May 2007; received in revised form 13 December 2007; accepted 23 January 2008
Available online 13 February 2008




        KEYWORDS                      Summary The global expression of immune response genes in infants after vaccination and
        Pharmacogenomics;             their role in asthma and allergy is not clearly understood. Pharmacogenomics is ideally suited to
        Asthma;                       study the involved cellular responses, since the expression of thousands of genes can be assessed
        Allergy                       simultaneously. Here, array technology was used to assess the expression kinetics of immune
                                      response genes with association to asthma and allergy in peripheral blood mononuclear cells
                                      (PBMC) of ﬁve healthy infants after vaccination with Infanrix-Polio + Hib. At 12 h after in vitro
                                      re-stimulation of the PBMC with pertussis toxin (PT) antigen, 14 immune response pathways,
                                      33 allergy-related and 66 asthma-related genes were found activated.
                                      © 2008 Elsevier Ltd. All rights reserved.




Introduction                                                           genes expressed during or after immune responses. An
                                                                       often-cited theory is that an imbalance between the Th1 and
Little is known about the gene expression changes involved             Th2 response is responsible for the development of asthma
in immune responses in adults and infants after vaccination,           [1]. A pronounced T-reg and Th1 immune response has
even less is known about asthma- and allergy-associated                been found after speciﬁc immunotherapy of allergic rhinitis
                                                                       patients [2]. Immunisation with pertussis vaccines has been
                                                                       reported to induce both a Th1 and Th2 immune response [3].
    ∗
   Corresponding author at: Department of Pharmaceutical Sci-             Recent studies using microarray technology have lead
ences, School of Pharmacy, University of Connecticut, 69 North         to the discovery of several important markers for asthma
Eagleville Road, Storrs, CT 06269, United States.                      and allergy [4—10], but it is unknown if they are expressed
   E-mail address: karin.regnstrom@uconn.edu (K. Regnström).          during or after immune responses. Pharmacogenomics is ide-

0264-410X/$ — see front matter © 2008 Elsevier Ltd. All rights reserved.
doi:10.1016/j.vaccine.2008.01.041




                                                                      1                                               Exhibit 146
Case
1726 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 170 of 482
                                                                  A.I. Lahdenperä et al.

ally suited to study cellular responses related to immune       was heat-inactivated for 20 min in an 80 ◦ C water bath to
response and it was shown earlier that cytokine markers         avoid the antigen’s high mitogenic potential. Because the
measured on the gene expression level by array technol-         blood volume that can be taken from infants is limited, the
ogy are in good correlation with the corresponding protein      number of cells per infant was too low to allow for the
levels measured by conventional technology [11]. Further-       isolation of a RNA quantity, which was sufﬁcient for array
more, additional gene markers for the adaptive as well as       experiments of four time-points and one control per infant.
the innate immune responses can be evaluated [12,13], as        The cell aliquots per infant were therefore pooled after in
well as genes involved in toxicity, inﬂammation, apoptosis,     vitro re-stimulation at each time-point, respectively. The
stress and oncogenesis [11—15]. Array technology holds the      cells were collected, washed in cold PBS, snap frozen in
promise to ﬁnd hitherto unknown immune response genes           liquid N2 and stored at −70 ◦ C until RNA isolation.
with associations to asthma and allergy-related inﬂamma-
tory processes [16].
                                                                RNA isolation and array analysis
    Earlier it was shown, that the ideal time-points for the
evaluation of immune response gene expression in vacci-
                                                                Total RNA was isolated from the lymphocytes, quality
nated mice are 4 and 24 h after in vitro re-stimulation of
                                                                checked and used in cDNA array experiments as described
lymphocytes with the vaccine antigen [11]. But, the ideal
                                                                previously [11—15]. Brieﬂy, total RNA was isolated from
time-point for the expression of immune response genes
                                                                pooled samples of PBMCs using the RNeasy® Mini Kit (Qia-
with an association to asthma and allergy in peripheral blood
                                                                gen, Hilden, Germany). DNase treatment was performed
mononuclear cells (PBMC) of humans has not yet been deter-
                                                                with DNase I (Promega, Madison, WI) and RNA quantiﬁ-
mined.
                                                                cation was performed with RiboGreen® RNA Quantitation
    Here, array technology was used in a small-scale study
                                                                kit (Molecular Probes, Eugene, OR). RNA (4 ␮g) was con-
to determine the ideal time-point for the expression of
                                                                verted to cDNA (Clontech, Mountain View CA), radioactively
immune response genes with association to asthma and
                                                                labeled with ␣-32 P-dATP (PB10204) (Amersham Biosciences,
allergy in PBMCs, which were isolated from ﬁve infants vac-
                                                                Piscataway, NJ) and hybridized to Atlas Human cDNA Arrays
cinated with Infanrix-Polio + Hib and in vitro re-stimulated
                                                                (Clontech, Mountain View, CA) with 1176 genes, according
with the vaccine antigen, pertussis toxin (PT), for various
                                                                to the manufacturers guidelines. The arrays were exposed
time-points.
                                                                to phosphor imaging screens for 2, 3 or 5 days (at room tem-
                                                                perature). Gene expression levels were quantiﬁed by the
Materials and methods                                           CYCLONE® Storage Phosphor System (PerkinElmer, Waltham
                                                                MA) and the image data were processed using the AtlasImage
Clinical subjects                                               software version 2.0 (Clontech, Mountain View, CA).

Venous blood samples were collected from ﬁve infants at         Bioinformatics analysis
the age of 6 months (born November—December 2000).
The infants were vaccinated with Infanrix-Polio + Hib vac-
                                                                The data was treated statistically as described previously
cine (GlaxoSmithKline Beecham, Rixensart, Belgium) at the
                                                                [11—15]. To identify genes with signiﬁcant gene expression
age of 3 and 5 months, respectively. The study was approved
                                                                changes of at least two times above control and to group
by the Regional Ethics Committee for Human Research at
                                                                them according to their expression levels across all sam-
the University Hospital of Linköping. The identities of the
                                                                ples, the data was clustered using the software GeneCluster
clinical subjects were blinded.
                                                                [17]. Data-mining tools from the World Wide Web, the soft-
                                                                ware PubGene (version 2.6, Oslo, Norway) [18] and Ingenuity
Isolation and in vitro re-stimulation of PBMC                   Pathways Analysis (version 5.0, Redwood City, CA) were used
                                                                to assess the biological functions of the genes and their
The experiments were performed as described previously          associations to asthma and allergy.
in detail [15]. Brieﬂy, venous blood samples were drawn
into heparin-treated tubes (Vacuette, Greiner Labortech-
nik, Kremsmünster, Austria). PBMCs were separated on
                                                                Results and discussion
Ficoll Paque Density gradient (Amersham, Piscataway, NJ)
according to standardised methodology and cryopreserved         Expression kinetics of genes reported in the
in freezing medium (50% fetal calf serum, 40% RPMI 1640         literature
and 10% DMSO) (Sigma—Aldrich, St. Louis MO) until anal-
ysis. After thawing, the cell viability was checked with        As a ﬁrst step of evaluation the literature was searched for
Trypan blue (Sigma—Aldrich) exclusion test. The cells were      immune response genes that were reported to be up- or
resuspended in AIM-V serum free medium (Life Tech-              down-regulated in patients with asthma and allergy (see
nologies, Täby, Sweden) with 20 ␮M ␤-mercaptoethanol           Table 1). The time-points of their gene expression levels
(Sigma—Aldrich, St. Louis MO) to a concentration of             (high, low or not detected) according to our array results
1 × 106 cells/ml. Cell aliquots were in vitro cultivated for    were noted.
0, 4, 12, 24 and 48 h at 37 ◦ C in a humidiﬁed atmosphere          As shown in Table 1 the expression of the majority of
with 5% CO2 , with serum free AIM-V medium alone (negative      these genes (34 genes out of a total of 52 genes) can be
control, at 0 h) or with 1 ␮g/ml pertussis toxin at 4—48 h      assessed at 12 h after in vitro re-stimulation with the PT
(GlaxoSmithKline Biologicals, Rixensart, Belgium). The PT       antigen. This is not surprising, since these genes are involved



                                                                2                                           Exhibit 146
  Caseof2:20-cv-02470-WBS-JDP
Kinetics immune response genes in infants Document      7
                                          after vaccination          Filed 12/29/20 Page 171 of 482                               1727


 Table 1 Kinetics of immune response gene expression in human PBMC after in vitro re-stimulation with PT antigen for 4, 12,
 24 and 48 h compared with negative control

 Gene name                     Genbank accession no.            4h          12 h         24 h         48 h         Asthma association

 CCR1                          NM001925                         −           ++           −            −            Yes
 CCR2                          NM000647                         ++          +            −            −            Yes
 CD4                           M35160                           −           +            −            +            Yes
 CD8                           NM001768                         −           −            −            ++           Yes
 CD27 (T-cell antigen)         M63928                           −           +            −            −            No
 CD30                          M83554                           ++          −            −            ++           Yes
 CD33                          M23197                           −           +            −            −            Yes
 CD40L                         X67878                           ++          +            +            −            Yes
 CD70                          L08096                           −           +            −            −            No
 CD72                          M54992                           −           +            −            −            Yes
 CD102                         NM000873                         −           −            ++           +            No
 CD103                         L25851                           −           −            +            −            Yes
 CD104                         NM001005619                      −           −            ++           +            No
 CD106                         M60335                           −           +            −            −            Yes
 ICAM-1 (CD54)                 NM000201                         −           +            −            −            Yes
 IL-1Rbeta                     X59770                           ++          −            −            ++           No
 IL-2                          A14844                           −           ++           +            −            Yes
 IL-2Rbeta (CD122)             M26062                           +           +            −            −            No
 IL-2R gamma                   D11086                           −           ++           +            +            Yes
 IL-3                          M14743                           −           ++           −            −            Yes
 IL-4                          M13982                           −           ++           −            −            Yes
 IL-4Ralpha (CD124)            X52425                           −           +            −            −            Yes
 IL-5                          X04688                           −           −            ++           +            Yes
 IL-5 R alpha                  M75914                           −           +            −            −            Yes
 IL-6R                         M20566                           +           −            −            −            Yes
 IL-6                          X04602                           +           ++           +            −            Yes
 IL-7                          J04156                           −           ++           +            −            Yes
 IL-8                          Y00787                           −           ++           −            −            Yes
 IL-10                         M57627                           ++          ++           −            −            Yes
 IL-11                         M57765                           −           −            −            ++           Yes
 IL-10R                        U00672                           −           −            ++           −            No
 IL-12 R                       U03187                           ++          −            −            ++           Yes
 IL-13                         L06801                           −           ++           +            −            Yes
 IL-15                         U14407                           −           −            ++           +            Yes
 IL-16                         M90391                           −           ++           +            −            Yes
 IFN beta                      M28622                           −           ++           −            −            No
 IFN gamma                     X01992                           ++          ++           −            −            No
 IFN gamma R                   J03143                           ++          −            −            −            No
 IRF-1                         X14454                           −           ++           −            −            Yes
 ITGB8                         M73780                           +           +            −            −            No
 Jak3                          U31631                           −           −            ++           −            Yes
 CCL13                         NM005408                         +           +            −            −            Yes
 PAX-5                         NM016734                         −           ++           +            −            No
 STAT1                         NM007315                         −           +            ++           −            Yes
 STAT2                         NM005419                         −           −            ++           −            No
 TGF beta R1                   X11695                           −           ++           +            +            No
 TGF beta II                   P61862                           −           +            ++           −            Yes
 TGF beta III                  NM003239                         ++          −            −            ++           No
 TGF beta R III                L07594                           ++          +            −            −            No
 TNF beta                      P01374                           −           −            −            ++           No
 TNF R                         M67454                           −           −            ++           +            No
 YES                           M15990                           −           ++           ++           −            Yes
 Expression levels of the genes are shown as high (++), low (+) or no expression (−). The genes were chosen for their association with
 asthma and allergies according to Refs. [4—9,20—23]. Only genes with sequences represented on the Human 1.2 array are shown.
 Association of the genes with asthma according to the literature was assessed using the data-mining tool PubGene (see also Fig. 2).




                                                                     3                                                Exhibit 146
Case
1728 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 172 of 482
                                                                  A.I. Lahdenperä et al.




Figure 1 Gene expression differences in lymphocytes from infants at 4, 12, 24 and 48 h after in vitro re-stimulation with PT antigen
and non-treated lymphocytes. Self-organizing map clusters according to Tamayo’s algorithm [17] using the criteria for signiﬁcant
gene expression described in ‘‘Materials and methods’’. Bold black lines indicate the mean expression proﬁles; grey lines indicate
the SD. N represents the number of genes in each cluster.



in immune response and it is known from earlier array               using the self-organizing map software [17], which groups
experiments in mice that immune response genes are highly           genes according to their expression behavior, resulted in
activated at 4 h and 24 h after in vitro re-stimulation with        12 clusters (c1—c12) containing between 60 and 125 genes
tetanus toxoid or diphtheria toxoid, respectively [11,12]. In       (Fig. 1). No clusters were found with a signiﬁcant down-
addition, it has been shown earlier in mice, that the expres-       regulation in the 12 h-sample versus the control (0 h) and all
sion level of genes involved in Th1 responses is high between       the other time-point samples. The clusters containing genes
2 and 18 h after stimulation with ovalbumin peptide [19].           with up-regulation at 12 h after in vitro re-stimulation with
There were only 18 genes without measurable gene expres-            PT antigen were c2, c6 and c7 with a total number of genes
sion at 12 h after in vitro re-stimulation of PBMCs with PT         of 233. These three clusters contained the 33 genes listed in
antigen, of which 9 genes had no association with asthma in         Table 1, resulting in 200 additional genes with up-regulation
the literature (see Table 1).                                       at 12 h.
   Other non-immune response genes with association to
allergies, which were reported in the literature (see ref-
erences of Table 1), were also detected at 12 h after in            Additional genes with signiﬁcant expression levels
vitro re-stimulation with PT antigen. These genes com-              at 12 h and their functions
prised thymosin-␤4, HMG-1 (high mobility group box 1), DPP4
(dipeptyl peptidase 4), MMP7 (matrix metalloproteinase 7)           To determine the function of these additional genes found
and SOD1 (superoxide dismutase 1) (data not shown). MMP7            in clusters c2, c6 and c7, the expression data of these genes
and SOD1 have also an additional association with asthma            were submitted to the bioinformatics tool ingenuity, which
according to the literature (see Table 1).                          searches submitted gene lists against a pathway database.
   In the next step, the analysis was focused on ﬁnding addi-       The software’s output shows the number of submitted genes
tional genes with signiﬁcant expression at 12 h after in vitro      per pathway and the corresponding statistical error. Accord-
re-stimulation with PT-antigen and possible involvement in          ing to this software, the main functions associated with the
asthma and allergy. Clustering of the gene expression data          233 genes obtained by GeneCluster (some genes were listed



                                                                 4                                               Exhibit 146
  Caseof2:20-cv-02470-WBS-JDP
Kinetics immune response genes in infants Document      7
                                          after vaccination       Filed 12/29/20 Page 173 of 482                            1729




Figure 2 Literature network of cluster c2 genes. A list of 60 genes was submitted to PubGene to identify the association of
co-expressed genes with asthma in the literature. A dark gray node represents one gene. Black lines indicate co-citation in the
literature (the number of articles varied between 5 and 2320). The association with the keyword asthma is shown as a black-dotted
line.


with more than one function) were immune response (33             bols used by the software and submitted together with the
genes; 9.42 E−17 ), cellular growth and proliferation of lym-     keyword asthma. In clusters c2: 15 genes out of 60; c6: 31
phocytes (37 genes; 3.34 E−24 ), T lymphocytes (29 genes;         genes out of 108 and c7: 20 genes out of 65 were found to be
1.12E−19 ), B lymphocytes (17 genes; 1.15E−14 ), leukocytes       associated with asthma. Of the total of 233 submitted genes
(37 genes; 1.75 E−24 ), activation of lymphocytes (23 genes;      were 66 genes (28%) reported to be involved in asthma.
4.29 E−17 ), T lymphocytes (21 genes; 1.62 E−17 ); B lym-            The results for cluster c2 are shown in Fig. 2. Beside
phocytes (8 genes; 2.57E−8 ), activation of phagocytes (11        the 15 on the array represented and up-regulated genes,
genes; 5.88 E−9 ), activation of mononuclear cells (5 genes;      the software found 9 additional genes, which are associated
(2.54E−8 )), inﬂammatory disease (32 genes; 2.84E−17 ), cyto-     by co-citation in the literature with the keyword asthma
toxic reaction (8 genes; 4.65E−10 ), antibody response (7         and with the other genes of the literature network. These
genes; 4.78E−9 ), phagocytosis (11 genes, 5.29E−9 ). Further-     9 genes were: ALB (serum albumin); IL-4 and IL-13, which
more, cancer genes were up-regulated (67 genes; 7.07 E−18 ),      were represented on the array and measurable at 12 h; IL-5
apoptosis genes involved in hematological disease (35 genes;      which was represented on the array, but was not detectable
1.5 E−12 ) and immunological disease (25 genes; 1.5 E−12 ).       at 12 h; ALRH, IGHE (heavy immunoglobulin component of
   Taken together, this analysis elucidates the suitability       IgE), MS4A2 (Fc fragment of IgE, high afﬁnity I, receptor
of this time-point for the evaluation of immune response          for), RNASE3 (eosinophil cationic protein) and TNF, which
reactions as well as allergy-related processes.                   were not represented on the array, but are well-known to
   The data-mining tool PubGene [18] was used to search           be involved in asthma. In cluster c6 and c7, these 9 genes
the clusters c2, c6 and c7 with up-regulation at 12 h for         were listed again, respectively; but two additional genes for
genes, which are associated with asthma in the literature         each cluster were found: AKT1 (v-akt murine thymoma viral
(the keyword allergy was not recognized by the software).         oncogene homolog 1); FLT1 (vascular endothelial growth fac-
The gene names were translated into the primary gene sym-         tor receptor); MAPK1 (mitogen-activated protein kinase 1)




                                                                  5                                              Exhibit 146
Case
1730 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 174 of 482
                                                                  A.I. Lahdenperä et al.

and TBP (TATA box-binding protein) were found by the soft-              [10] Benson M, Carlsson B, Carlssson LMS, Mostad P, Scensson PA,
ware (data not shown). Taken together, the software found                    Cardell LO. DNA microarray analysis of transforming growth
13 additional genes with involvement in asthma.                              factor-␤ and related transcripts in nasal biopsies from patients
   In summary, these results point towards the suitability of                with allergic rhinits. Cytokine 2002;18:20—5.
the 12 h time-point after in vitro re-stimulation of PBMCs              [11] Regnström K, Ragnarsson EGE, Rydell N, Sjöholm I, Artursson
                                                                             P. Tetanus antigen modulates the gene expression proﬁle of
with PT antigen for the detection of signiﬁcantly expressed
                                                                             aluminum phosphate adjuvant in spleen lymphocytes in vivo.
immune genes with an association to asthma and allergy.                      Pharmacogenomics J 2002;2:57—64.
These comprise the 33 allergy- and asthma-related genes                 [12] Regnström K, Ragnarsson EGE, Artursson P. Gene expression
shown in Table 1, the 14 pathways (containing between 5                      after vaccination of mice with formulations of diphtheria- or
and 37 genes) involved in immune response, related cellu-                    tetanus toxoid and different adjuvants: arrays identify shared
lar reactions and allergic reactions, as well the 66 genes                   immune response genes and vaccine-speciﬁc genes in spleen
associated with asthma in the literature.                                    lymphocytes. Vaccine 2003;21:2307—17.
                                                                        [13] Regnström K, Ragnarsson EGE, Köping-Höggård M, Torstensson
                                                                             L, Nyblom N, Artursson P. PEI—–a potent, but not harmless,
Acknowledgements                                                             mucosal immunostimulator of mixed T-helper cell response and
                                                                             FasL mediated cell death in mice. Gene Ther 2003;10:1575—
We thank Ass. Prof. Maria Jenmalm for useful comments,                       83.
Dr. Eva Ragnarsson and Kicki Helander for technical assis-              [14] Regnström K, Ragnarsson EGE, Fryknäs M, Köping-Höggård M,
tance as well as GlaxoSmithKline Biologicals for providing us                Artursson P. Gene expression proﬁles in mouse lung tissue after
with pertussis toxin. This work was supported by the Swedish                 administration of two cationic polymers used for non-viral gene
National Network for Drug Development Grant B 6 3368/98                      delivery. Pharm Res 2006;23:475—82.
                                                                        [15] Nilsson L, Regnström K. Pharmacogenomics in the evaluation
and the Swedish Research Council Grant 621-2001-3563.
                                                                             of efﬁcacy and adverse events during clinical studies of vac-
                                                                             cines. In: Yan Q, editor. Pharmacogenomics in drug discovery
References                                                                   and development, in methods of molecular biology. Totowa,
                                                                             NJ: Humana Press; 2008: 448, 469—79.
 [1] Joos L, Carlen Brutsche IEA, Laule-Kilian K, Crawen M, Tamm        [16] Gladkevich A, Nelemans SA, Kauffman HF, Korf J. Microar-
     M, Brutsche MH. Systemic Th1-and Th2-gene signals in atopy              ray proﬁling of lymphocytes in internal diseases with an
     and asthma. Swiss Med Wkly 2004;134:159—64.                             altered immune response: potential and methodology. Medi-
 [2] Savolainen J, Laaksonen K, Rantio-Lehtimaki A, Terho EO.                ators Inﬂamm 2005;2005(6):317—30.
     Increased expression of allergen-induced in vitro interleukin-     [17] Tamayo P, Slonim D, Mesirov J, Zhu Q, Kitareewan S, Dmitro-
     10 and interleukin-18 mRNA in peripheral blood mononuclear              vsky E, et al. Interpreting patterns of gene expression with
     cells of allergic rhinitis patients after speciﬁc immunotherapy.        self-organizing maps: methods and application to hematopoi-
     Clin Exp Allergy 2004;34(3):413—9.                                      etic differentiation. Proc Natl Acad Sci USA 1999;96(6):2907—
 [3] Ryan M, Murphy G, Ryan E, Nilsson L, Shackley F, Gothefors L, et        12.
     al. Distinct T-cell subtypes induced with whole cell and acellu-   [18] Jensen TK, Laegreid A, Komorowski J, Hovig E. A literature
     lar pertussis vaccines in children. Immunology 1998;93:1—10.            network of human genes for high-throughput analysis of gene
 [4] Brutsche MH, Joos L, Carlen Brutsche IE, Bissinger R, Tamm M,           expression. Nat Genet 2001;28:21—8.
     Custovic A, et al. Array-based diagnostic gene-expression score    [19] Bucy RP, Panoskaltsis-Mortari A, Huang G, Li J, Karr L, Ross
     for atopy and asthma. J Allergy Clin Immunol 2002;109:271—3.            M, et al. Heterogeneity of single cell cytokine gene expres-
 [5] Wohlfahrt JG, Kunzmann S, Menz G, Kneist W, Akdis CA, Blaser            sion in clonal T-cell populations. J Exp Med 1994;180:1251—
     K, et al. T cell phenotype in allergic asthma and atopic der-           62.
     matitis. Int Arch Allergy Immunol 2003;131:272—82.                 [20] Heishi M, Kagaya S, Katsunuma T, Nakajjima T, Yuki K, Akasawa
 [6] Vercelli D. The functional genomics of CD14 and its role in             A, et al. High-density oligonucleotide array analysis of mRNA
     IgE responses: an integrated view. J Allergy Clin Immunol               transcripts in peripheral blood cells of severe atopic dermatitis
     2002;109(1):14—21.                                                      patients. Int Arch Allergy Immunol 2002;129:57—66.
 [7] Dolganov GM, Woodruff PG, Novikov AA, Zhang Y, Ferrando            [21] Bosco A, McKenna KL, Devitt CJ, Firth MJ, Sly PD, Holtz
     RE, Szubin R, et al. A novel method of gene transcript proﬁl-           PG. Identiﬁcation of novel Th2-associated genes in T mem-
     ing in airway biopsy homogenates reveals increased expression           ory responses to allergens. J Immunol 2006;176:4766—
     of a Na+ K+ Cl− cotransporter (NKCC1) in asthmatic subjects.            77.
     Genome Res 2001;11:1473—83.                                        [22] Sheppard D, Roger S. Mitchell lecture. Uses of expres-
 [8] Brutsche MH, Brutsche IC, Wood P, Brass A, Morrison N, Rattay           sion microarrays in studies of pulmonary ﬁbrosis, asthma,
     M, et al. Apoptosis signals in atopy and asthma measured with           acute lung injury, and emphysema. Chest 2002;121:S21—
     cDNA arrays. Clin Exp Immunol 2001;123(2):181—7.                        5.
 [9] Rolph MS, Sisavanh M, Liu SM, Mackay CR. Clues to asthma           [23] Zou J, Young S, Zhu F, Gheyas F, Skeans S, Wan Y, et al. Microar-
     pathogenesis from microarray expression studies. Pharmacol              ray proﬁle of differentially expressed genes in a monkey model
     Ther 2006;109:284—94.                                                   of allergic asthma. Genome Biol 2002;3(5) [research 0020].




                                                                        6                                                Exhibit 146
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 175 of 482




   EXHIBIT 147
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 176 of 482
Erythema multiforme | definition of erythema multiforme by
Medical dictionary
                                                       https://medical-dictionary.thefreedictionary.com/erythema+multiforme


   hollister.com ▼    Skin Barrier with Ceramide - Designed to help protect skin - hollister.com
                       Ad Maintain moisture balance and ostomy skin barrier adhesion. Learn more. Ceramide and skin
   ➤ Visit Website    health. Living healthy with stoma. Healthy skin around stoma. Minimize moisture loss. Minimize skin
                      irritation. Ceramide-infused barrier. Ostomy care products. Learn about healthy skin. Barrier fit &
                      formulation. Protect skin from damage. Highlights: Learning Center Available, Free Sample
                      Available.




erythema multiforme
Also found in: Dictionary, Thesaurus, Financial, Encyclopedia, Wikipedia.
Related to erythema multiforme: Erythema migrans, erythema marginatum, erythema multiforme major


Erythema Multiforme
Definition
   Erythema multiforme is a skin disease that causes lesions and redness around the lesions.
                                  FEATURED VIDEOS                        Powered by




                                  cause a scene
                                  To create a loud, typically angry disturbance or display
                                  in public, such that it draws attention to those
                                  involved. Go To Ar ticle   1                                    Exhibit 147
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 177 of 482
                                    RELATED ITEMS
                                                               hew down
                                                               hew downTo cut
                                                               something down,
                                                               typically a… Watch Video


                                                               have a pink Jt
                                                               have a pink JtTo become
                                                               angry. Primarily heard in
                                                               UK. Don't… Watch Video


                                                               have a cadenza
                                                               have a cadenzaTo
                                                               become angry, agitated,
                                                               or irritated.… Watch Video



Description
  Erythema multiforme appears on the skin and the mucous membranes (the lining of the mouth, digestive tract, vagina,
  and other organs). Large, symmetrical red blotches appear all over the skin in a circular pattern. On mucous
  membranes, it begins as blisters and progresses to ulcers. A more advanced form, called Stevens-Johnson syndrome,
  can be severe and even fatal.

Causes and symptoms
  Erythema multiforme has many causes, most commonly are drugs. Penicillin, sulfonamides, certain epilepsy drugs,
  aspirin, and acetaminophen are the most likely medication-induced causes. Erythema multiforme can also be caused by
  certain diseases. Herpes virus and mycoplasma pneumonia are likely infectious causes.


Diagnosis
  The appearance of the rash is sufficiently unique to identify it on sight. Having identified it, the physician will determine
  the underlying cause.

Treatment
  Erythema multiforme is inadvertently treated when the causative agent, whether it be a drug or a disease, is treated. In
  severe cases, cortisone-like medication is often used along with general supportive measures and prevention of
  infection.

Prognosis
  As a rule, the rash abates by itself without damaging the skin. Only in the case of infection, severe blistering, or
  continued use of an offending drug does complications occur.

Resources
Books
  Fauci, Anthony S., et al., editors. Harrison's Principles of Internal Medicine. New York: McGraw-Hill, 1997.

Key terms
  Herpes virus — Viruses that can infect the skin, mucous membranes, and brain, and they are responsible for such diseases
  herpes simplex, chicken pox, and shingles.
                                                               2                                        Exhibit 147
                           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 178 of 482
   Mycoplasma pneumonia — An incomplete bacterium that infects the lung.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.




erythema             [er″ĭ-the´mah]
redness of the skin caused by congestion of the capillaries in the lower layers of the skin. It occurs with any skin injury,
infection, or inflammation.
   erythema chro´nicum mi´grans a ring-shaped erythema due to the bite of a tick of the genus Ixodes; it begins as an
   erythematous plaque several weeks after the bite and spreads peripherally with central clearing. Often there are also systemic
   symptoms, including chills, fever, headache, vomiting, backache, and stiff neck. See also LYME DISEASE.

   gyrate erythema (erythema gyra´tum) erythema multiforme characterized by the development of lesions that tend to
   migrate and spread peripherally with central clearing.
   erythema ab ig´ne permanent erythema produced by prolonged exposure to excessive nonburning heat. It is seen most
   often on the legs of women, but under appropriate environmental circumstances, it can occur anywhere on the body in either
   sex.

   erythema indura´tum a chronic necrotizing vasculitis, usually occurring on the calves of young women; see also BAZIN'S
   DISEASE.

   erythema infectio´sum a mild, self-limiting disease of childhood characterized by a lacelike skin rash symmetrically
   distributed on the hands, arms, and legs, with few or no other symptoms; occasionally there is a low grade fever, and the
   condition often clears up without specific treatment. The incubation period is six days to two weeks. This disease is contagious
   and originally was believed to be a form of rubella; because the rash can resemble that of scarlet fever and German measles,
   is important to differentiate this mild condition from those more serious ones. Called also fifth disease.

   erythema margina´tum a type of erythema multiforme in which the reddened areas are disk-shaped, with elevated edges.

   erythema margina´tum rheuma´ticum a superficial, often asymptomatic, form of gyrate erythema associated with some
   cases of rheumatic fever, which is characterized by the presence on the trunk and extensor surfaces of the extremities of a
   transient eruption of flat to slightly indurated, nonscaling, and usually multiple lesions.

   erythema mi´grans geographic tongue.
   erythema multifor´me a symptom complex representing a reaction of the skin and mucous membranes secondary to
   various known, suspected, and unknown factors, including infections, ingestants, physical agents, malignancy, and pregnancy
   The conditions in the complex are characterized by the sudden onset of a reddened macular, bullous, papular, or vesicular
   eruption, the characteristic lesion being the iris, bull's eye, or target lesion, which consists of a central papule with two or more
   concentric rings. The complex includes a mild self-limited mucocutaneous form (erythema multiforme minor) and a severe,
   sometimes fatal, multisystem form (STEVENS-JOHNSON SYNDROME).

   erythema nodo´sum a type of PANNICULITIS occurring usually as a HYPERSENSITIVITY REACTION to multiple provoking agents,
   including various infections, drugs, sarcoidosis, and certain enteropathies. It may also be of idiopathic origin. It most often
   affects young women and is characterized by the development of crops of transient, inflammatory, nonulcerating nodules that
   are usually tender, multiple, and bilateral, and most commonly located on the shins; the lesions involute slowly, leaving bruisel
   patches without scarring. The acute disease is often associated with fever, malaise, and arthralgias. A chronic variant sometim
                                                                      3                                  Exhibit 147
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 179 of 482




   EXHIBIT 148
                   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 180 of 482
Toxic epidermal necrolysis | definition of toxic epidermal
necrolysis by Medical dictionary
                                                   https://medical-dictionary.thefreedictionary.com/toxic+epidermal+necrolysis

Correct all you're your grammar errors instantly. Try it now.

toxic epidermal necrolysis
Also found in: Dictionary, Thesaurus, Acronyms, Encyclopedia, Wikipedia.
Related to toxic epidermal necrolysis: Acute Generalized Exanthematous Pustulosis


       Note: This page may contain content that is offensive or inappropriate for some readers.                             ?


Toxic Epidermal Necrolysis
Definition
   Toxic epidermal necrolysis is a rare condition that causes large portions of the epidermis, the skin's outermost layer, to
   detach from the layers of skin below. A reaction to a medication is the primary cause.

Description
   Toxic epidermal necrolysis (TEN) begins with fever, cough, and other nonspecific symptoms, and is soon followed by
   purplish, bloody-looking lesions on the skin and mucous membranes. These early lesions, typically found on the head,
   neck, and upper chest, soon merge and blister. Sheets of epidermis then begin to detach from the skin layers below. In
   time, the entire surface of the skin may be involved, with detachment of 100% of the epidermis.

Causes and symptoms
   The main cause of TEN is a severe drug reaction. Some investigators believe there may be additional infectious causes.
   A severe reaction in transplant patients, called graft-vs.-host disease, can also produce TEN. One study reported more
   than 100 different drugs as causes of TEN. The drugs most commonly implicated, however, include antibacterial
   sulfonamides such as sulfadiazine, antibiotics such as aminopenicillins and cephalosporins, and anticonvulsants like
   phenytoin. TEN is extremely rare. Researchers estimate that there are 0.2 cases per million users of aminopenicillins
   and 4.5 cases per million users of sulfonamides.
   Exactly what leads to detachment of the epidermis remains unclear. People with TEN seem to have difficulty
   metabolizing the offending drug. Some researchers suggest that certain substances that should be cleared from the
   body instead get deposited on the outer shell of the epidermis, causing an immune response that leads the body to
   "reject" the skin.

Diagnosis
   Diagnosis is made primarily on the appearance and spread of the skin lesions, and on a history that includes
   introduction of a new medication within the previous one to three weeks. A biopsy of the early lesions will confirm the
   diagnosis. Physicians will consider other potential diseases that cause similar symptoms before reaching a diagnosis of
   TEN. One is erythema multiforme, a recurrent skin disorder that produces lesions similar in appearance to TEN.
   However, this disorder is not caused by a drug reaction and does not lead to sheet-like shedding of the skin. Another
   disease, Stevens-Johnson syndrome, is a drug-induced skin disease that some experts believe is really a milder form of
   TEN. Staphylococcal scalded skin syndrome (SSSS) also looks like TEN, but it is caused by a staphylococcal infection.
   Unlike TEN, which occurs rarely in children, SSSS primarily affects infants, young children, and adults with weakened immune
   systems.

                                                              1                                        Exhibit 148
                       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 181 of 482
Treatment
   There is no specific treatment for TEN. Patients are typically treated in an intensive care unit or in a burn unit and
   receive treatment similar to that given to patients with major burns. With the loss of skin, severe dehydration is a major
   risk, so health care workers will attempt to replace fluids intravenously. Nutritional supplementation from a tube routed through
   the nose to the stomach may also be contemplated to promote the healing of the skin. Infection is a major risk, so some
   physicians "paint" the open lesions with topical antiseptics. Others use skin grafts taken from cadavers or cultured skin
   substitutes to cover large open areas until healing can occur. Some investigators believe system corticosteroids are
   useful in the treatment of TEN. But since these medications have also been implicated as a cause in some cases of TEN and
   are known to supress the immune system, their use should be considered carefully.


Key terms
   Epidermis — The outermost layer of the skin.
   Erythema multiforme — A recurrent skin disorder that produces lesions similar in appearance to TEN, but is not caused by
   a drug reaction and does not lead to sheet-like shedding of the skin.

   Staphylococcal scalded skin syndrome — A disease caused by Staphylococcus aureus, in which large sheets of skin
   may peel away from the body. It most often affects infants, young children, and people with weakened immune systems.
   Stevens-Johnson syndrome — A drug-induced skin disease that some experts believe is really a milder form of TEN.

Prognosis
   About 25-30% of patients with TEN die. Elderly patients, those with extensive skin lesions, and those with AIDS have the
   worst prognosis. Widespread systemic infection (sepsis) is the primary cause of death. Survivors, however, will be
   completely healed in three to four weeks.


Prevention
   There is no prevention for TEN. No reliable test can indicate that a specific drug may cause TEN in a specific patient.
   Some researchers believe skin tests of potentially offending drugs may prove useful in the future.

Resources
Organizations
   American Academy of Dermatology. 930 N. Meacham Road, P.O. Box 4014, Schaumburg, IL 60168-4014. (847) 330-
   0230.Fax: (847) 330-0050. http://www.aad.org.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.




necrolysis             [nĕ-krol´ĭ-sis]
separation or exfoliation of necrotic tissue.
   toxic epidermal necrolysis an exfoliative skin disease in which erythema spreads rapidly over the body, followed by blisters
   much like those seen in a second degree burn. It may be caused by drug reactions, infections (viral, bacterial, or fungal),
   neoplastic disease, graft-versus-host reaction, and chemical exposure.


Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition. © 2003 by Saunders, an imprint of Elsevier,

                                                                       2                                             Exhibit 148
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 182 of 482




   EXHIBIT 149
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 183 of 482
                                                                            Vaccine xxx (xxxx) xxx



                                                               Contents lists available at ScienceDirect


                                                                                Vaccine
                                              journal homepage: www.elsevier.com/locate/vaccine




Erythema multiforme, Stevens Johnson syndrome, and toxic epidermal
necrolysis reported after vaccination, 1999–2017
John R. Su a,⇑, Penina Haber a, Carmen S. Ng a,1, Paige L. Marquez a, Graça M. Dores b, Silvia Perez-Vilar b,2,
Maria V. Cano a
a
  Immunization Safety Office, Division of Healthcare Quality Promotion, National Center for Emerging and Zoonotic Infectious Diseases, Centers for Disease Control and
Prevention, Atlanta, GA, United States
b
  Office of Biostatistics and Epidemiology, Center for Biologics Evaluation and Research, U.S. Food and Drug Administration, United States



a r t i c l e        i n f o                            a b s t r a c t

Article history:                                        Background: Since the last review of vaccine safety surveillance data for erythema multiforme (EM),
Received 7 October 2019                                 Stevens Johnson syndrome (SJS), SJS/TEN, and toxic epidermal necrolysis (TEN) (EM/SJS/TEN), over 37
Received in revised form 6 December 2019                new vaccines have been introduced in the United States. We sought to describe reported EM/SJS/TEN
Accepted 13 December 2019
                                                        after vaccines during 1999–2017.
Available online xxxx
                                                        Methods: We identified U.S. reports of EM/SJS/TEN received by the Vaccine Adverse Event Reporting
                                                        System (VAERS) during 1999–2017. We stratified analysis by condition (EM, SJS, or TEN), and analyzed
Keywords:
                                                        reports by serious or non-serious status, sex, age group, time from vaccination to symptom onset, expo-
Erythema multiforme
Stevens Johnson syndrome
                                                        sure to known causes of EM/SJS/TEN, and vaccines administered. We used Empirical Bayesian data min-
Toxic epidermal necrolysis                              ing to detect vaccine-AE pairs reported more frequently than expected.
Vaccine                                                 Results: Of 466,027 reports to VAERS during 1999–2017, we identified 984 reports of EM, 89 reports of
VAERS                                                   SJS, 6 reports of SJS/TEN, and 7 reports of TEN. Few reports of EM (9%), and most reports of SJS (52%),
Vaccine safety                                          SJS/TEN (100%), and TEN (100%) were serious. Overall, 55% of reports described males, 48% described chil-
Surveillance                                            dren aged < 4 years; 58% of EM/SJS/TEN occurred  7 days after vaccination. Few reports (5%) described
Data mining                                             exposure to known causes of EM/SJS/TEN. Overall, childhood vaccines (e.g., combined measles, mumps,
                                                        and rubella vaccine) were most commonly reported. We identified 6 deaths; 4 were exposed to medica-
                                                        tions associated with EM/SJS/TEN. EM after smallpox vaccine was reported disproportionately among
                                                        people aged 19–49 years.
                                                        Conclusions: EM/SJS/TEN were rarely reported after vaccination; data mining identified a known associ-
                                                        ation between EM and smallpox vaccine.
                                                                                                                               Ó 2019 Published by Elsevier Ltd.




                                                                                            1. Introduction

     Abbreviations: AE, adverse event; BSA, body surface area; CDC, Centers for                 Dermatologic adverse events (AEs) are among the most fre-
Disease Control and Prevention; DTaP, combined diphtheria, tetanus, and acellular           quently reported AEs after vaccination. The most common derma-
pertussis vaccine; EM, erythema multiforme; FDA, Food and Drug Administration;
                                                                                            tologic AEs are redness, swelling, and tenderness at the injection
IIV, trivalent inactivated influenza vaccine; MGPS, Multi-Item Gamma Poisson
Shrinker; MedDRA, Medical Dictionary for Regulatory Activities; MMR, combined               site [1], which can occur in up to 90% of persons receiving vaccina-
measles, mumps and rubella vaccine; NDMA, N-methyl-D-aspartate; NSAID, non-                 tions [2]. At the other extreme are AEs, such as Henoch-Schönlein
steroidal anti-inflammatory drug; PNC7, 7-valent conjugated pneumococcal vac-               purpura after the combined measles, mumps, and rubella (MMR)
cine; PT, Preferred Term; SJS, Stevens Johnson Syndrome; TEN, toxic epidermal
                                                                                            vaccine, for which only isolated case reports exist [3]. While some
necrolysis; VAERS, Vaccine Adverse Event Reporting System.
  ⇑ Corresponding author at: Immunization Safety Office, Centers for Disease                dermatologic AEs can be common to many vaccines (such as ten-
Control and Prevention, 1600 Clifton Rd, MS V18-4, Atlanta, GA 30329, United                derness at the injection site), other dermatologic AEs can be speci-
States.                                                                                     fic to a particular vaccine, such as vesicular lesions after varicella
     E-mail address: ezu2@cdc.gov (J.R. Su).                                                vaccine.
  1
     Currently at Division of Health Economics, Policy and Management, Hong Kong
                                                                                                Some dermatologic AEs that have been reported to occur after
University School of Public Health, Hong Kong.
  2
     Currently at Office of Surveillance and Epidemiology, Center for Drug Evaluation
                                                                                            vaccination involve hypersensitivity reactions, such as an allergy
and Research, U.S. Food and Drug Administration, United States.                             to the aluminum in some adjuvanted vaccines [4], or lichen planus

https://doi.org/10.1016/j.vaccine.2019.12.028
0264-410X/Ó 2019 Published by Elsevier Ltd.



Please cite this article as: J. R. Su, P. Haber, C. S. Ng et al., Erythema multiforme, Stevens Johnson syndrome, and toxic epidermal necrolysis reported after
vaccination, 1999–2017, Vaccine, https://doi.org/10.1016/j.vaccine.2019.12.028          1                                                             Exhibit 149
                   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 184 of 482
2                                                              J.R. Su et al. / Vaccine xxx (xxxx) xxx


after hepatitis B vaccine [5]. Erythema multiforme (EM) is a hyper-                  son,” and/or ‘‘necrolysis” was also present. We combined results
sensitivity reaction characterized by papules, classically with a                    from both searches, then deduplicated records.
ringed, target-like appearance often involving the palms of the                          We reviewed the resulting reports for reports of EM/SJS/TEN
hands and soles of the feet [1]. More severe hypersensitivity reac-                  that were diagnosed by physicians (reported by a physician, or a
tions include Stevens-Johnson syndrome (SJS) and toxic epidermal                     physician’s diagnosis was documented in available medical
necrolysis (TEN), both of which involve blistering and sloughing of                  records). For reports of symptoms consistent with EM/SJS/TEN,
skin. [6] SJS and TEN also typically involve lesions on mucosal sur-                 but without a physician’s diagnosis, we defined (1) EM as papular
faces. SJS and TEN are thought to be related conditions of varying                   lesions, classically with a ringed (‘‘targetoid”) appearance, usually
severity, depending upon percentage of body surface area                             beginning peripherally and then spreading to the torso, that could
involved: <10% for SJS, 10–30% for combined SJS/TEN, and >30%                        involve the palms of the hands and/or soles of the feet, without
of body surface area for TEN [7]. Fortunately, EM, SJS, and TEN                      mucosal lesions; (2) SJS as peeling or blistering of the skin with
are rare, occurring with a rate of 4.2 hospitalizations per million                  lesions on mucosal membranes that involved <10% of total body
person-years after exposure to an associated medication [8]; rates                   surface area (BSA); (3) SJS/TEN as signs and symptoms consistent
after vaccinations, as of this writing, are unavailable.                             with SJS, but involving between 10 and 30% BSA; and (4) TEN as
   Ball et al previously identified 99 reports of SJS, TEN, and serious              signs and symptoms consistent with SJS, involving >30% BSA.
reports of EM after vaccination received by the Vaccine Adverse                          We stratified data by condition (EM, SJS, SJS/TEN, and TEN). For
Event Reporting System (VAERS) during July 1990 through                              each condition, we analyzed reports by sex; age group (<4 years, 4–
September 1999 [9]. Since 1999, over 37 vaccines have been                           10 years, 11–18 years, 19–49 years, 50 years, and age not
approved for use in the United States [10]. Thus, we searched                        reported), roughly corresponding with the recommended sched-
and described reports of EM, SJS, SJS/TEN, and TEN after vaccina-                    ules for vaccination [15]; seriousness of report (serious or non-
tion (these specific dermatologic AEs will be referred to collectively               serious); and time from vaccination to onset of symptoms. Reports
as EM/SJS/TEN) reported to VAERS during 1999–2017, and com-                          were further analyzed for persons with exposure to a known trig-
pared the relative frequency of EM/SJS/TEN reported to VAERS by                      ger [8,10] proximal to onset of symptoms (viral or Mycoplasma
vaccine, to better understand if there are any concerning patterns                   infection, medications (anticonvulsants, sulfa drugs, penicillins,
of reported EM/SJS/TEN (e.g., after a specific vaccine, or among a                   non-steroidal anti-inflammatory drugs (NSAIDs), macrolide antibi-
particular age group) or other emerging safety concerns.                             otics, and acetaminophen); history of predisposing conditions
                                                                                     (past history of EM/SJS/TEN, atopic dermatitis, asthma/reactive air-
                                                                                     way disorder, allergies to medications, or malignancy) [16]; and
2. Methods
                                                                                     whether vaccines were given alone or concomitantly with other
                                                                                     vaccines.
2.1. Data source
                                                                                     2.3. Estimated reporting rates
    AEs occurring after vaccination can be reported to VAERS, a
national spontaneous reporting system established in 1990 to
                                                                                         Estimating reporting rates of AEs after vaccination using data
monitor AEs that is jointly administered by the Centers for Disease
                                                                                     from VAERS is challenging because data about doses of vaccine that
Control and Prevention and the U.S. Food and Drug Administration
                                                                                     were distributed or administered are difficult to obtain. However,
[11,12]. VAERS receives reports from healthcare providers, vaccine
                                                                                     we were able to estimate crude reporting rates of EM, SJS, SJS/
manufacturers, vaccine recipients, and other persons. Reported
                                                                                     TEN, and TEN after varicella vaccine using reports received during
symptoms and diagnoses are coded using Medical Dictionary for
                                                                                     2006 through 2016 as the numerator, divided by doses distributed
Regulatory Activities (MedDRA) Preferred Terms (PTs) [13]. Med-
                                                                                     by the manufacturer [17] during the corresponding time period
DRA PTs are not necessarily medically confirmed diagnoses, and
                                                                                     (Merck and Company, Inc., personal communication) as the
multiple MedDRA PTs can be assigned to a VAERS report. Federal
                                                                                     denominator; rates were estimated as reports per 1 million doses
regulations define a serious report as a report in which one or more
                                                                                     distributed. For influenza vaccine (all types), annual crude report-
of the following conditions is reported: death, life-threatening ill-
                                                                                     ing rates for EM, SJS, SJS/TEN, and TEN were estimated during 2010
ness, hospitalization or prolongation of existing hospitalization,
                                                                                     through 2017 using reports received as the numerator, with popu-
permanent disability, congenital anomaly, or birth defect [14]. A
                                                                                     lation estimates and vaccine coverage for that year multiplied as
report might therefore not be classified as serious, despite describ-
                                                                                     the denominator [18,19]; rates for 2 age groups (1–17 years,
ing a clinically severe presentation. VAERS personnel routinely
                                                                                     18 years) were estimated. From these annual crude reporting
request medical records for non-manufacturer serious reports.
                                                                                     rates, median rates of reports per million doses administered were
Vaccine manufacturers that directly receive reports of AEs typically
                                                                                     estimated for 2010–2017.
request and review medical records per regulatory processes [12];
these records are not always available to manufacturers. Serious
                                                                                     2.4. Data mining (disproportionate reporting)
reports from vaccine manufacturers therefore often do not contain
medical records that VAERS personnel can review.
                                                                                        We used Empirical Bayesian data mining to assess whether
                                                                                     vaccine-AE combinations were reported more frequently than
2.2. Descriptive analysis                                                            expected (when compared to all other vaccine-AE combinations
                                                                                     in the VAERS database) using the Multi-Item Gamma Poisson
    We searched the VAERS database for U.S. reports of EM/SJS/TEN                    Shrinker (MGPS) algorithm [20]. We analyzed U.S. reports received
following vaccination received by VAERS during October 1, 1999,                      by VAERS during October 1, 1999 – December 31, 2017 (received as
through December 31, 2017 (among reports received by CDC and                         of April 27, 2018). We stratified by age group (<4, 4–10, 11–18, 19–
FDA through April 27, 2018); reports specifying a vaccination date                   49, 50 years, and unreported), and adjusted for sex, and year in
outside the analytic period were excluded. We searched for reports                   which the report was received by VAERS. We analyzed dispropor-
that included the PTs ‘‘erythema multiforme,” ‘‘Stevens Johnson                      tionate reporting for vaccine-EM/SJS/TEN combinations using: (1)
Syndrome,” and ‘‘toxic epidermal necrolysis.” We also searched                       the PTs ‘‘erythema multiforme,” ‘‘Stevens Johnson Syndrome,”
text fields for the following terms: ‘‘skin ulcer,” ‘‘blister,” ‘‘blister,           and ‘‘toxic epidermal necrolysis”; and (2) PTs included in reports
infected,” and/or ‘‘blister, rupture,” where ‘‘multiforme,” ‘‘John-                  with the words ‘‘skin ulcer,” ‘‘blister,” ‘‘blister infected,” or ‘‘blister

Please cite this article as: J. R. Su, P. Haber, C. S. Ng et al., Erythema multiforme, Stevens Johnson syndrome, and toxic epidermal necrolysis reported after
vaccination, 1999–2017, Vaccine, https://doi.org/10.1016/j.vaccine.2019.12.028       2                                                    Exhibit 149
                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 185 of 482
                                                                   J.R. Su et al. / Vaccine xxx (xxxx) xxx                                                              3


rupture” in the narrative, symptoms text, or comments fields, if the                     malignancy: a male aged 78 years who was undergoing radiation
words ‘‘multiforme”, ‘‘Johnson”, and/or ‘‘necrolysis” were also pre-                     therapy for non-small cell lung cancer, who developed EM 4 days
sent. We conducted our analyses for all reports, and serious reports                     after receiving trivalent inactivated influenza vaccine; notably, this
only, in Oracle’s EmpiricaTM Signal System [20,21]. The main statis-                     patient had been taking phenytoin for 2 months prior to develop-
tical scores computed were the Empirical Bayes Geometric Mean                            ing EM.
(EBGM) and its associated 90% confidence interval (EB05, EB95).                             The most commonly administered vaccines described in reports
We used the lower 5% bound of the 90% confidence interval for                            of EM/SJS/TEN were vaccines commonly administered in infancy
an EBGM (EB05) of 2.0 as the threshold to define vaccine-AE com-                        and childhood: MMR (22%), DTaP (18%), varicella (18%), and 7-
binations reported at least twice as often as expected, indicating                       valent pneumococcal conjugate (13%) vaccines (Table 3). Among
combinations of potential significance [21].                                             reports describing the administration of only one vaccine, the most
                                                                                         common vaccines were smallpox (16%), trivalent inactivated influ-
                                                                                         enza (15%), and varicella (7%) vaccines.
3. Results
                                                                                         3.2. Reported deaths
3.1. Descriptive analysis
                                                                                            We identified 6 reports of persons who developed EM/SJS/TEN
    Of 466,027 reports to VAERS during the analytic period [22], we
                                                                                         after vaccination, and subsequently died (Table 4): 4 received med-
identified 1086 (0.2%) reports of EM/SJS/TEN. Overall, over half
                                                                                         ications known to trigger EM/SJS/TEN prior to or at the time of vac-
(51%) of reported EM occurred among children aged <4 years
                                                                                         cination. Two patients received varicella vaccine, and 2 patients
(Table 1), with a median age of 3 years (range: <1 year to 89 years);
                                                                                         received inactivated trivalent influenza vaccine.
among reports of SJS, overall median age was 15 years (range: <1
year to 84 years). Most (91%) reports of EM were non-serious,
while most (52%) reports of SJS, and all reports of SJS/TEN and                          3.3. Estimated reporting rates
TEN, were serious. Most reports of EM/SJS/TEN described onset of
symptoms within 14 days of vaccination; for cases of SJS with                                During 2006 through 2016, EM after varicella vaccine was
known time to onset, 71% described onset of symptoms within                              reported to VAERS at an estimated rate of 1.0 per 1 million doses
3 days of vaccination.                                                                   distributed; SJS after varicella vaccine was reported at an esti-
    Few reports of EM/SJS/TEN described a known trigger or stimu-                        mated rate of 0.1 per 1 million doses distributed. No reports of
lus for these conditions near when vaccine was administered                              SJS/TEN or TEN after varicella vaccine were identified. Regardless
(Table 2). No reports of SJS/TEN or TEN reported recent infection                        of age group, estimated median reporting rates of EM, SJS, and
(such as with Mycoplasma or herpes simplex virus 1). Of persons                          TEN to VAERS during 2010 through 2017 after influenza vaccine
with a history of EM/SJS/TEN, 4 had a similar reaction to past vac-                      (all types) were 0.1, <0.1, and <0.1 per 1 million doses adminis-
cination: (1) a female aged 15 months with EM after varicella vac-                       tered, respectively; no reports of SJS/TEN after influenza vaccines
cine, who later experienced EM after combined measles, mumps,                            were identified.
and rubella (MMR) vaccine; (2) a female aged 2 years with EM after
influenza vaccine, who later experienced EM after influenza vac-                         3.4. Data mining (disproportionate reporting)
cine; (3) a male aged 10 years with EM after combined diphtheria,
tetanus, and acellular pertussis (DTaP), who later experienced EM                           We found elevated data mining statistics (EB05  2.0) for ‘‘ery-
after a combined diphtheria tetanus booster; and (4) a male aged                         thema multiforme” following smallpox vaccination among persons
27 years with SJS after anthrax vaccine who later experienced SJS                        aged 19–49 years. When we restricted data mining analyses to
after another dose of anthrax vaccine. One patient had an active                         serious reports only, or to reports identified through text field


Table 1
Description of U.S. reports of Erythema Multiforme (EM), Stevens Johnson Syndrome (SJS), Toxic Epidermal Necrolysis (TEN), and SJS/TEN to VAERS, 1999–2017.

                                         EM,                         SJS,                           SJS/TEN,                TEN,                      Total, N = 1086
                                         n = 984                     n = 89                         n=6                     n=7
  Sex, no. (%)
  Male                                   550 (56)                    37 (42)                        1 (17)                  5 (71)                    593 (55)
  Female                                 413 (42)                    49 (55)                        5 (83)                  2 (29)                    469 (43)
  Not reported                           21 (2)                      3 (3)                          0 (0)                   0 (0)                     24 (2)
  Seriousness, no. (%)
  Death                                  1 (<1)                      0 (0)                          1 (17)                  4 (57)                    6 (1)
  Serious, non-death                     88 (9)                      46 (52)                        5 (83)                  3 (43)                    142 (13)
  Non-serious                            895 (91)                    43 (48)                        0 (0)                   0 (0)                     938 (86)
  Age, no. (%)
  <4 years                               502 (51)                    17 (19)                        1   (17)                2   (29)                  522 (48)
  4–10 years                             111 (11)                    9 (10)                         3   (50)                1   (14)                  124 (11)
  11–18 years                            60 (6)                      18 (20)                        0   (0)                 0   (0)                   78 (7)
  19–49 years                            162 (16)                    18 (20)                        2   (33)                2   (29)                  184 (17)
  50+ years                              126 (13)                    20 (22)                        0   (0)                 2   (29)                  148 (14)
  Not reported                           23 (2)                      7 (8)                          0   (0)                 0   (0)                   30 (3)
  Time from vaccination to onset of symptoms, no. (%)
  <1 day                                 113 (11)                    20 (22)                        0   (0)                 0   (0)                   133 (12)
  1–3 days                               326 (33)                    31 (35)                        1   (17)                3   (43)                  361 (33)
  4–6 days                               134 (14)                    5 (6)                          2   (33)                2   (29)                  143 (13)
  7–14 days                              262 (26)                    12 (13)                        0   (0)                 1   (14)                  275 (25)
  15–30 days                             52 (5)                      3 (3)                          0   (0)                 0   (0)                   55 (5)
  >30 days                               16 (2)                      1 (1)                          0   (0)                 0   (0)                   17 (2)
  Not reported                           81 (8)                      17 (19)                        3   (50)                1   (14)                  102 (9)


Please cite this article as: J. R. Su, P. Haber, C. S. Ng et al., Erythema multiforme, Stevens Johnson syndrome, and toxic epidermal necrolysis reported after
vaccination, 1999–2017, Vaccine, https://doi.org/10.1016/j.vaccine.2019.12.028       3                                                        Exhibit 149
                          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 186 of 482
4                                                                            J.R. Su et al. / Vaccine xxx (xxxx) xxx


Table 2
History of hypersensitivity and exposure to known triggers among U.S. reports of Erythema Multiforme (EM), Stevens Johnson Syndrome (SJS), Toxic Epidermal Necrolysis (TEN),
or SJS/TEN to VAERS, 1999–2017.

                                            EM (%), (n = 984)            SJS (%), (n = 89)               SJS/TEN (%), (n = 6)              TEN (%), (n = 7)    Total, N = 1086
        Infection, no. (%)
        Yes                                  4 (<1)                      2 (2)                           0 (0)                             0 (0)               6 (1)
        No                                   980 (>99)                   87 (98)                         6 (100)                           7 (100)             1080 (99)
        Medication,a no. (%)
        Anticonvulsant                       1 (<1)                      5 (6)                           0 (0)                             2 (29)              8 (1)
        Antibiotics
        Sulfa drugs                          4 (<1)                      3   (3)                         0   (0)                           1   (14)            8 (1)
        Penicillin                           52 (5)                      3   (3)                         1   (17)                          0   (0)             56 (5)
        Macrolides                           6 (1)                       3   (3)                         0   (0)                           0   (0)             4 (<1)
        NSAIDsb                              11 (1)                      6   (7)                         0   (0)                           0   (0)             8 (1)
        Acetaminophen                        5 (1)                       5   (6)                         0   (0)                           0   (0)             10 (1)
        Existing/history of hypersensitivity,a no., (%)
        EM-SJS-TEN                           6 (1)                       5 (6)                           0 (0)                             0 (0)               11 (1)
        Atopic dermatitis                    25 (3)                      2 (2)                           1 (17)                            1 (14)              29 (3)
        Respiratory allergiesc               47 (5)                      4 (4)                           0 (0)                             1 (14)              52 (5)
        Drug allergy
        Anticonvulsant                       0 (0)                       1 (1)                           0 (0)                             0 (0)               1 (<1)
        Antibiotics
        Sulfa drugs                          8 (1)                       2   (2)                         0   (0)                           0   (0)             10 (1)
        Penicillin                           27 (3)                      6   (7)                         1   (17)                          0   (0)             34 (3)
        Macrolide                            7 (1)                       0   (0)                         1   (17)                          0   (0)             8 (1)
        NSAIDs                               4 (<1)                      3   (3)                         0   (0)                           0   (0)             7 (1)
        Acetaminophen                        0 (0)                       0   (0)                         0   (0)                           0   (0)             0 (0)
    a
         Not mutually exclusive.
    b
         NSAID = non-steroidal anti-inflammatory drug.
    c
         Includes asthma/reactive airway disease, allergic sinusitis, and allergic bronchitis.



Table 3
Most frequently reported vaccines included in U.S. reports of Erythema Multiforme (EM), Stevens Johnson Syndrome (SJS), Toxic Epidermal Necrolysis (TEN), or SJS/TEN submitted
to VAERS, 1999–2017.

        All vaccines                                                                                             Vaccines administered alone
        Vaccinea                                                       No. (%)                                   Vaccinea                                               No. (%)
        MMR                                                            237 (22)                                  Smallpox                                               80   (16)
        DTaP                                                           199 (18)                                  Inactivated influenza, trivalent                       74   (15)
        Varicella                                                      196 (18)                                  Varicella                                              34   (7)
        7-valent pneumococcal conjugate                                146 (13)                                  Pneumococcal polysaccharide                            29   (6)
        Inactivated influenza, trivalent                               128 (12)                                  Hepatitis A                                            25   (5)
        Haemophilus influenzae b                                       119 (11)                                  MMR                                                    25   (5)
        Inactivated polio                                              119 (11)                                  Hepatitis B                                            22   (5)
        Smallpox                                                       109 (10)                                  Herpes zoster                                          22   (5)
        Hepatitis A                                                    108 (10)                                  DTaP                                                   17   (3)
        Hepatitis B                                                    67 (6)                                    4-valent human papillomavirus                          17   (3)
        13-valent pneumococcal conjugate                               50 (5)                                    7-valent pneumococcal conjugate                        16   (3)
        Pneumococcal polysaccharide                                    43 (4)                                    Live attenuated influenza, trivalent                   13   (3)
  a
    DTaP = combined diphtheria, tetanus, and acellular pertussis vaccine; MMR = combined measles, mumps, and rubella vaccine; unless administered alone, listed vaccines
are not mutually exclusive.




searches, we did not identify disproportional reporting for any                                    both SJS and TEN after vaccination [25,26]. The younger reported
vaccine-EM/SJS/TEN combination.                                                                    median age for EM in our analysis might reflect the younger age
                                                                                                   at which persons receive most of their vaccinations [15]. Reported
                                                                                                   sex was generally consistent with previous analyses [8,27].
4. Discussion                                                                                          Reported times from exposure to the suspected trigger, to onset
                                                                                                   of the rash, vary for SJS and TEN, ranging from a median of 10 days
   Historically, EM/SJS/TEN have rarely been reported after vacci-                                 to a median of 3 weeks or longer [28,29]. A median of 6 days from
nation [1]. Consistent with this history, an analysis of VAERS                                     vaccination to onset of EM has been observed [25]. Similarly, we
reports during 1990 to 1999 found few reports of SJS and/or TEN                                    observed varying reported times to onset of symptoms after vacci-
after vaccination [9]. Our analysis of VAERS data during 1999                                      nation but found that most events occurred within 14 days and
through 2017 identified no new safety concerns, despite the intro-                                 rarely after 30 days; most SJS with known time to onset began
duction of several new vaccines since 1999. While these data are                                   within 3 days of vaccination. Notably, AEs are frequently reported
reassuring, new vaccines continue to be introduced to the market                                   when occurring within a short time after a potentially attributable
[23,24]. Continued surveillance for increased reporting of EM/SJS/                                 trigger, regardless if a true association exists [30].
TEN (SJS and TEN in particular) is therefore warranted.                                                We observed no concerning patterns of reporting of EM/SJS/TEN
   Data from a systematic review by Chahal et al. and case reports                                 after any particular vaccine. Reported vaccines seemed to reflect
from other groups have described median ages of 7 years for EM                                     age groups for which vaccines are recommended: EM/SJS/TEN
(range of <1–49 years) and 13–15 years (range of 1–75 years) for                                   were mostly reported after childhood vaccines among persons

Please cite this article as: J. R. Su, P. Haber, C. S. Ng et al., Erythema multiforme, Stevens Johnson syndrome, and toxic epidermal necrolysis reported after
vaccination, 1999–2017, Vaccine, https://doi.org/10.1016/j.vaccine.2019.12.028                     4                                                          Exhibit 149
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 187 of 482
                                                                    J.R. Su et al. / Vaccine xxx (xxxx) xxx                                                                    5


Table 4
U.S. reports to VAERS of Erythema Multiforme (EM), Stevens Johnson Syndrome (SJS), Toxic Epidermal Necrolysis (TEN), or SJS/TEN with subsequent death of the patient, 1999–
2017.

  Patient   Age,    Sex       Past medical       Vaccine     Diagnosis    Onset,       Clinical course                                            Cause of death
            years             history            (s)                      days
                                                 receiveda
  1         1       Male      Bronchitis,        Hepatitis   TEN          2            Receiving amoxicillin/clavulanate and phenobarbital at     Sepsis with E. coli and S.
                              atopic             B,                                    time of vaccination; developed TEN with desquamation       aureus and disseminated
                              dermatitis         varicella                             on 50% of BSA.                                             intravascular
                                                                                                                                                  coagulopathy
  2         1       Female    Allergies          MMR,        EM           9            Developed fever of 101F, vomiting, dehydration, and       Unknown (autopsy
                              (unspecified),     PNC7,                                 rash consistent with EM; later presented to emergency      declined)
                              atopic             varicella                             room with marked dehydration, suffered from
                              dermatitis                                               hypovolemic shock, and died.
  3         25      Female    None               Anthrax,    TEN          13           Few details available; treated for anti-N-methyl-D-        Cardiopulmonary arrest
                                                 typhoid                               aspartate receptor encephalitis, subsequently
                                                                                       developed TEN and cardiopulmonary arrest
  4         43      Female    Post-herpetic      IIV         SJS/TEN      3            Receiving amoxicillin at time of vaccination; presented    Respiratory failure
                              neuralgia                                                with SJS, was diagnosed with SJS/TEN
  5         71      Male      Multiple           IIV         TEN          1            Began allopurinol for gout 8 weeks prior to vaccination;   Not specified
                              myeloma,                                                 developed TEN with desquamation of 80–90% of BSA.
                              rheumatic heart
                              disease, gout
  6         82      Male      Chronic kidney     Not         TEN          Not          Trimethoprim-sulfamethoxazole administered at time         Not specified
                              disease, type I    reported                 reported     of vaccination, subsequently developed TEN
                              diabetes
 a
   BSA = body surface area; F = Fahrenheit; IIV = trivalent inactivated influenza vaccine; MMR = combined measles, mumps, and rubella vaccine; PNC7 = 7-valent conjugated
pneumococcal vaccine.



receiving multiple vaccines simultaneously, but mostly reported                           vaccination is dubious, given that 4 reports described receipt of a
after smallpox and inactivated influenza vaccines among persons                           medication known to cause SJS or TEN. Additionally, 1 report
receiving single vaccines (Table 3) [15,31]. Likewise, our data min-                      involved treatment for anti-N-methyl-D-aspartate (NDMA) recep-
ing analyses identified no notable vaccine-AE combinations for                            tor encephalitis and subsequent TEN; while treatment was unspec-
EM/SJS/TEN following vaccination overall. Data mining did identify                        ified, cyclophosphamide has been used to treat anti-NDMA
disproportionate reporting of EM following smallpox vaccination                           receptor encephalitis and is known to cause SJS and TEN [44,45].
among persons aged 19–49 years. This age distribution is consis-                          The 1 report of death after EM described a woman who experi-
tent with the age ranges of military personnel and selected civilian                      enced considerable vomiting, subsequent dehydration, and shock;
populations vaccinated due to concerns of potential bioterrorism                          the degree to which EM contributed to her death is uncertain.
and orthopoxvirus outbreaks per U.S. vaccination policy [32–34].                              Previous investigators have estimated rates of EM/SJS/TEN after
EM is a well-documented complication of smallpox vaccination,                             drug exposure as high as 200 per 1 million persons exposed (phe-
and the package insert for ACAM2000TM (live vaccinia virus small-                         nobarbital) [8]. Our estimated reporting rates of EM/SJS/TEN after
pox vaccine) includes a ‘‘boxed warning” alerting about the risk                          varicella and influenza vaccines were well below this figure (i.e.,
of ‘‘EM major” (i.e., SJS), following either primary vaccination or                       the highest estimate was 1.0 report of EM per million doses of vari-
revaccination with live vaccinia virus smallpox vaccine. Overall,                         cella vaccine distributed), a notable observation considering that
our observations are consistent with previous descriptions of EM/                         varicella vaccine was one of the most commonly reported vaccines
SJS/TEN after vaccination [35–37].                                                        after which EM/SJS/TEN occurred. Despite potentially underesti-
    While prior episodes of EM/SJS/TEN in a patient might indicate                        mating rates, our data suggest that EM/SJS/TEN is reported no more
a predisposition to subsequent episodes, the likelihood of such an                        frequently after vaccination than after known causes of these con-
occurrence is unclear. Of the 4 persons we describe who previously                        ditions. Importantly, while EM/SJS/TEN can occur after vaccination,
experienced EM or SJS after vaccination, two experienced another                          previous post-marketing analyses and case-control studies demon-
episode of EM or SJS after the same vaccine (positive rechallenge).                       strate that vaccination itself does not increase the likelihood of
In a case series of nine children with a history of SJS precipitated by                   these conditions [46,47].
Mycoplasma infection, one developed a subsequent episode of SJS                               These data have limitations. As a passive reporting system,
after a repeat infection with Mycoplasma [38,39]. Likewise, persons                       VAERS is subject to reporting biases, under-reporting, inconsistent
with a history of EM after infection with herpes simplex virus                            data quality and completeness, and changes in reporting over time;
(HSV) can develop subsequent episodes of EM with recurrence of                            reports to VAERS also lack an unvaccinated comparison group.
HSV [40]. However, our analysis (Table 2) and reports by other                            These limitations generally do not allow VAERS data to determine
investigators [41] describe few persons with exposure to known                            if a vaccine caused a particular adverse event, including EM/SJS/
precipitants of EM/SJS/TEN, or a history of allergies or other hyper-                     TEN [11]. Because data on doses distributed or administered are
sensitivities. Notably, a patient who experienced SJS after infection                     not available for many of the vaccines in this analysis, our ability
with wild-type influenza B virus received multiple seasonal influ-                        to estimate reporting rates for EM/SJS/TEN was limited to varicella
enza vaccinations with no subsequent episodes of SJS [42].                                and influenza vaccines and are likely underestimates. Despite
Together, these observations suggest further exploration into pre-                        these limitations, results from data mining reflect known associa-
disposing factors for EM/SJS/TEN, including vaccines, is warranted.                       tions (i.e., smallpox vaccine and EM) [48,49].
    SJS and TEN can be dire conditions, with case fatalities as high                          While EM (and to a lesser degree, SJS) is typically benign and
as 35% observed for TEN [43]. Consistent with this observation, 5                         self-limiting [1,50], SJS/TEN and TEN can be life-threatening. [43]
of the 6 deaths among reports of EM/SJS/TEN after vaccination                             Surveillance for unexpected, increased reporting of these condi-
had either TEN or SJS/TEN (Table 4). However, any association with                        tions after vaccination should therefore continue. Fortunately,


Please cite this article as: J. R. Su, P. Haber, C. S. Ng et al., Erythema multiforme, Stevens Johnson syndrome, and toxic epidermal necrolysis reported after
vaccination, 1999–2017, Vaccine, https://doi.org/10.1016/j.vaccine.2019.12.028        5                                                            Exhibit 149
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 188 of 482
6                                                                       J.R. Su et al. / Vaccine xxx (xxxx) xxx


our observations and the observations of other investigators [1,9]                            [11] Shimabukuro TT, Nguyen M, Martin D, DeStefano F. Safety monitoring in the
                                                                                                   Vaccine     Adverse       Event    Reporting     System     (VAERS).     Vaccine
suggest that EM/SJS/TEN rarely occur after vaccination.
                                                                                                   2015;33:4398–405.
                                                                                              [12] Varricchio F, Iskander J, Destefano F, et al. Understanding vaccine safety
5. Note                                                                                            information from the Vaccine Adverse Event Reporting System. Pediatr Infect
                                                                                                   Dis J 2004;23:287–94.
                                                                                              [13] MEDDRA. Available at: www.meddra.com.
   This article reflects the views of the authors and should not be                           [14] Government Publication Office. Electronic Code of Federal Regulations.
construed to represent FDA’s views or policies.                                                    Available             at:             https://www.ecfr.gov/cgi-bin/text-idx?SID=
                                                                                                   9204d57c02b340d41b55e5b26fcfb00c&mc=true&node=se21.7.600_180&
                                                                                                   rgn=div8 Accessed 16 Jul 2019 2019.
6. Disclaimer                                                                                 [15] Robinson CL, Romero JR, Kempe A, Pellegrini C. Advisory Committee on
                                                                                                   Immunization Practices Child/Adolescent Immunization Work G. Advisory
                                                                                                   Committee on Immunization Practices Recommended Immunization Schedule
   The findings and conclusions in this report are those of the                                    for Children and Adolescents Aged 18 Years or Younger - United States, 2017.
authors and do not necessarily represent the official position of                                  MMWR Morb Mortal Wkly Rep 2017;66:134–5.
the Centers for Disease Control and Prevention (CDC), or the US                               [16] Gillis NK, Hicks JK, Bell GC, Daly AJ, Kanetsky PA, McLeod HL. Incidence and
                                                                                                   triggers of Stevens-Johnson syndrome and toxic epidermal necrolysis in a
Food and Drug Administration (FDA). Mention of a product or com-                                   large cancer patient cohort. J Invest Dermatol 2017;137:2021–3.
pany name does not constitute endorsement by the CDC or FDA.                                  [17] Food and Drug Administration. Vaccines Licensed for Use in the United States.
                                                                                                   2018. Available at: https://www.fda.gov/BiologicsBloodVaccines/Vaccines/
                                                                                                   ApprovedProducts/ucm093833.htm. Accessed January 10, 2019.
CRediT authorship contribution statement                                                      [18] Centers for Disease Control and Prevention. CDC Wonder: Bridged-Race
                                                                                                   Population Estimates 2017. Available at: https://wonder.cdc.gov/bridged-
                                                                                                   race-population.html. Accessed January 10, 2019 2019.
   John R. Su: Conceptualization, Formal analysis, Investigation,
                                                                                              [19] Centers for Disease Control and Prevention. Influenza Vaccination Coverage:
Methodology, Supervision, Validation, Visualization, Writing –                                     FluVaxView. 2017. Available at: https://www.cdc.gov/flu/fluvaxview/index.
original draft, Writing – review & editing. Penina Haber:                                          htm. Accessed January 10; 2019.
                                                                                              [20] DuMouchel W. Bayesian data mining in large frequency tables, with an
Conceptualization, Formal analysis, Investigation, Writing – review
                                                                                                   application to the FDA spontaneous reporting system. Am Stat
& editing. Carmen S. Ng: Data curation, Methodology, Validation,                                   1999;53:177–90.
Writing – review & editing. Paige L. Marquez: Data curation,                                  [21] Szarfman A, Machado SG, O’Neill RT. Use of screening algorithms and
Methodology, Validation, Writing – review & editing. Graça M.                                      computer systems to efficiently signal higher-than-expected combinations of
                                                                                                   drugs and events in the US FDA’s spontaneous reports database. Drug Saf
Dores: Conceptualization, Data curation, Formal analysis, Method-                                  2002;25:381–92.
ology, Validation, Writing – original draft, Writing – review & edit-                         [22] Centers for Disease Control and Prevention. About The Vaccine Adverse Event
ing. Silvia Perez-Vilar: Conceptualization, Data curation, Formal                                  Reporting System (VAERS) Available at: https://wonder.cdc.gov/vaers.html.
                                                                                              [23] Food and Drug Administration. Heplisav-B. Available at: https://www.fda.gov/
analysis, Methodology, Validation, Writing – original draft, Writing                               biologicsbloodvaccines/vaccines/approvedproducts/ucm584752.htm.
– review & editing. Maria V. Cano: Conceptualization, Investiga-                                   Accessed 4 March 2019.
tion, Writing – review & editing.                                                             [24] Hesse EM, Shimabukuro TT, Su JR, et al. Postlicensure Safety Surveillance of
                                                                                                   Recombinant Zoster Vaccine (Shingrix) - United States, October 2017-June
                                                                                                   2018. MMWR Morb Mortal Wkly Rep 2019;68:91–4.
Declaration of Competing Interest                                                             [25] Chahal D, Aleshin M, Turegano M, Chiu M, Worswick S. Vaccine-induced toxic
                                                                                                   epidermal necrolysis: a case and systematic review. Dermatol Online J
                                                                                                   2018;24.
    The authors declare that they have no known competing finan-                              [26] Oda T, Sawada Y, Okada E, et al. Stevens-Johnson syndrome after influenza
cial interests or personal relationships that could have appeared                                  vaccine injection. J Investig Allergol Clin Immunol 2017;27:274–5.
to influence the work reported in this paper.                                                 [27] Paquet P, Pierard GE. Erythema multiforme and toxic epidermal necrolysis: a
                                                                                                   comparative study. Am J Dermatopathol 1997;19:127–32.
                                                                                              [28] Mockenhaupt M, Viboud C, Dunant A, et al. Stevens-Johnson syndrome and
References                                                                                         toxic epidermal necrolysis: assessment of medication risks with emphasis on
                                                                                                   recently marketed drugs. The EuroSCAR-study. J Invest Dermatol
 [1] Rosenblatt AE, Stein SL. Cutaneous reactions to vaccinations. Clin Dermatol                   2008;128:35–44.
     2015;33:327–32.                                                                          [29] Wang XQ, Lv B, Wang HF, et al. Lamotrigine-induced severe cutaneous adverse
 [2] World Health Organization. Vaccine Safety Basics e-learning course, Module 3:                 reaction: update data from 1999–2014. J Clin Neurosci 2015;22:1005–11.
     Adverse events following immunization. Available at: http://vaccine-safety-              [30] Speirs CJ, Griffin JP, Weber JC, Glen-Bott M. Demography of the UK adverse
     training.org/vaccine-reactions.html.                                                          reactions register of spontaneous reports. Health Trends 1984;16:49–52.
 [3] Patja A, Davidkin I, Kurki T, Kallio MJ, Valle M, Peltola H. Serious adverse events      [31] Kim DK, Riley LE, Harriman KH, Hunter P, Bridges CB, Advisory Committee on
     after measles-mumps-rubella vaccination during a fourteen-year prospective                    Immunization P. Recommended Immunization Schedule for Adults Aged 19
     follow-up. Pediatr Infect Dis J 2000;19:1127–34.                                              Years or Older, United States, 2017. Ann Intern Med 2017;166:209–19.
 [4] Gente Lidholm A, Bergfors E, Inerot A, Blomgren U, Gillstedt M, Trollfors B.             [32] Greenberg RN, Kennedy JS. ACAM2000: a newly licensed cell culture-based
     Unexpected loss of contact allergy to aluminium induced by vaccine. Contact                   live vaccinia smallpox vaccine. Expert Opin Investig Drugs 2008;17:555–64.
     Dermatitis 2013;68:286–92.                                                               [33] Petersen BW, Harms TJ, Reynolds MG, Harrison LH. Use of vaccinia virus
 [5] Criado PR, de Oliveira Ramos R, Vasconcellos C, Jardim Criado RF, Valente NY.                 smallpox vaccine in laboratory and health care personnel at risk for
     Two case reports of cutaneous adverse reactions following hepatitis B vaccine:                occupational exposure to orthopoxviruses - recommendations of the
     lichen planus and granuloma annulare. J Eur Acad Dermatol Venereol                            Advisory Committee on Immunization Practices (ACIP), 2015. MMWR Morb
     2004;18:603–6.                                                                                Mortal Wkly Rep 2016;65:257–62.
 [6] Alerhand S, Cassella C, Koyfman A. Stevens-Johnson syndrome and toxic                    [34] Voigt EA, Kennedy RB, Poland GA. Defending against smallpox: a focus on
     epidermal necrolysis in the pediatric population: a review. Pediatr Emerg Care                vaccines. Expert Rev Vaccines 2016;15:1197–211.
     2016;32:472–6.                                                                           [35] Frey SE, Newman FK, Yan L, Lottenbach KR, Belshe RB. Response to smallpox
 [7] Bastuji-Garin S, Rzany B, Stern RS, Shear NH, Naldi L, Roujeau JC. Clinical                   vaccine in persons immunized in the distant past. JAMA 2003;289:3295–9.
     classification of cases of toxic epidermal necrolysis, Stevens-Johnson                   [36] Katoulis AC, Liakou A, Bozi E, et al. Erythema multiforme following vaccination
     syndrome, and erythema multiforme. Arch Dermatol 1993;129:92–6.                               for human papillomavirus. Dermatology 2010;220:60–2.
 [8] Chan HL, Stern RS, Arndt KA, et al. The incidence of erythema multiforme,                [37] Stratton KR, Howe CJ, Johnston Jr RB. Adverse events associated with
     Stevens-Johnson syndrome, and toxic epidermal necrolysis. A population-                       childhood vaccines other than pertussis and rubella. Summary of a report
     based study with particular reference to reactions caused by drugs among                      from the Institute of Medicine. JAMA 1994;271:1602–5.
     outpatients. Arch Dermatol 1990;126:43–7.                                                [38] Olson D, Abbott J, Lin C, Prok L, Dominguez SR. Characterization of Children
 [9] Ball R, Ball LK, Wise RP, Braun MM, Beeler JA, Salive ME. Stevens-Johnson                     With Recurrent Episodes of Stevens Johnson Syndrome. J Pediatric Infect Dis
     syndrome and toxic epidermal necrolysis after vaccination: reports to the                     Soc 2017;6:e140–3.
     vaccine adverse event reporting system. Pediatr Infect Dis J 2001;20:219–23.             [39] Olson D, Watkins LK, Demirjian A, et al. Outbreak of Mycoplasma pneumoniae-
[10] Centers for Disease Control and Prevention. U.S. Vaccines: Table 1. Available                 associated Stevens-Johnson Syndrome. Pediatrics 2015;136:e386–94.
     at: http://www.cdc.gov/vaccines/pubs/pinkbook/downloads/appendices/B/us-                 [40] Huff JC. Acyclovir for recurrent erythema multiforme caused by herpes
     vaccines.pdf. Accessed September 26, 2018 2018.                                               simplex. J Am Acad Dermatol 1988;18:197–9.




Please cite this article as: J. R. Su, P. Haber, C. S. Ng et al., Erythema multiforme, Stevens Johnson syndrome, and toxic epidermal necrolysis reported after
vaccination, 1999–2017, Vaccine, https://doi.org/10.1016/j.vaccine.2019.12.028                6                                                           Exhibit 149
                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 189 of 482
                                                                    J.R. Su et al. / Vaccine xxx (xxxx) xxx                                                                  7


[41] Siedner-Weintraub Y, Gross I, David A, Reif S, Molho-Pessach V. Paediatric           [46] Daley MF, Yih WK, Glanz JM, et al. Safety of diphtheria, tetanus, acellular
     erythema multiforme: epidemiological, clinical and laboratory characteristics.            pertussis and inactivated poliovirus (DTaP-IPV) vaccine. Vaccine
     Acta Derm Venereol 2017;97:489–92.                                                        2014;32:3019–24.
[42] Tamez RL, Tan WV, O’Malley JT, et al. Influenza B virus infection and Stevens-       [47] Raucci U, Rossi R, Da Cas R, et al. Stevens-johnson syndrome associated with
     Johnson syndrome. Pediatr Dermatol 2018;35:e45–8.                                         drugs and vaccines in children: a case-control study. PLoS ONE 2013;8:
[43] Miliszewski MA, Kirchhof MG, Sikora S, Papp A, Dutz JP. Stevens-Johnson                   e68231.
     syndrome and toxic epidermal necrolysis: an analysis of triggers and                 [48] Bessinger GT, Smith SB, Olivere JW, James BL. Benign hypersensitivity
     implications for improving prevention. Am J Med 2016;129:1221–5.                          reactions to smallpox vaccine. Int J Dermatol 2007;46:460–5.
[44] Jarrett B, Ghazala S, Chao J, Chaudhary S. Case of Steven-Johnson Syndrome in        [49] Frey SE, Couch RB, Tacket CO, et al. Clinical responses to undiluted and diluted
     a male with breast cancer secondary to docetaxel/cyclophosphamide therapy.                smallpox vaccine. N Engl J Med 2002;346:1265–74.
     BMJ Case Rep 2016.                                                                   [50] Leaute-Labreze C, Lamireau T, Chawki D, Maleville J, Taieb A. Diagnosis,
[45] Patel MP, Kute VB, Vanikar AV, Trivedi HL. Cyclophosphamide-induced toxic                 classification, and management of erythema multiforme and Stevens-Johnson
     epidermal necrolysis: vigilance needed. Clin Kidney J 2014;7:323–4.                       syndrome. Arch Dis Child 2000;83:347–52.




Please cite this article as: J. R. Su, P. Haber, C. S. Ng et al., Erythema multiforme, Stevens Johnson syndrome, and toxic epidermal necrolysis reported after
vaccination, 1999–2017, Vaccine, https://doi.org/10.1016/j.vaccine.2019.12.028        7                                                            Exhibit 149
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 190 of 482




   EXHIBIT 150
Autoimmune    disorder | definition
        Case 2:20-cv-02470-WBS-JDP      of7Autoimmune
                                   Document                   disorder
                                            Filed 12/29/20 Page 191 of 482 by
Medical dictionary
                                                            https://medical-dictionary.thefreedictionary.com/Autoimmune+disorder


  Prescription treatm…   ▼   Managing Adult Chronic Immune - Thrombocytopenia (cITP)
                             Ad Prescription Medicine That Treats cITP. Download A Discussion Guide To Talk To A Doctor. Treat
   ➤ Visit Website           Your Adult cITP. FDA-Approved. Help Find Relief. Download Patient Journal.




Autoimmune disorder
Also found in: Dictionary, Thesaurus, Encyclopedia.


Autoimmune disorder
   A disorder caused by a reaction of an individual's immune system against the organs or tissues of the body. Autoimmune
   processes can have different results: slow destruction of a particular type of cell or tissue, stimulation of an organ into
   excessive growth, or interference in function.
                                        FEATURED VIDEOS                        Powered by




                                        cause a scene
                                        To create a loud, typically angry disturbance or display
                                        in public, such that it draws attention to those
                                        involved. Go To Ar ticle

                                        RELATED ITEMS
                                                                    hew down
                                                                    hew downTo cut
                                                                    something down,
                                                                    typically a… Watch Video


                                                                    have a pink It
                                                                    1                                   Exhibit 150
                  Case 2:20-cv-02470-WBS-JDP Document
                                                  have a7 pink
                                                            Filed
                                                               ItTo12/29/20
                                                                    become  Page 192 of 482
                                                                       angry. Primarily heard in
                                                                       UK. Don't… Watch Video


                                                                       have a cadenza
                                                                       have a cadenzaTo
                                                                       become angry, agitated,
                                                                       or irritated.… Watch Video



       Mentioned in: Discoid Lupus Erythematosus, Goodpasture's Syndrome, Idiopathic Thrombocytopenic
       Purpura, Immune Complex Test, Immunoelectrophoresis, Pernicious Anemia, Rheumatic Fever,
       Scleroderma, Sjögren's Syndrome, Systemic Lupus Erythematosus, Vasculitis

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.




Patient discussion about Autoimmune disorder
Q. Why does the body attack itself in autoimmune diseases? And if it’s possible - How come it doesn’t happen most of the
time?


   A. Some say cell-wall deficient (CWD) bacteria can live inside your cells (were apparently photographed in immune cells
   electron microscope). See www.marshallprotocol.com and autoimmunityresearch.org (run by the autoimmunity research
   foundation). Also see bacteriality.com. I have been on the MP for just over a year. It has helped a lot of my symptoms,
   including lowering my TSH (thyroid) from hashimoto's thyroiditis (autoimmune thyroid condition). I hope that my thyroid will
   eventually regain all of it's function (still taking some thyroid hormone supplement, but less). The MP is not without "side effect
   which are said to be from bacterial die-off and cell death when the bacteria are killed. It is experimental and should only be
   undertaken with that in mind. The marshallprotocol.com website is currently moderated by volunteers. There needs to be
   more research on CWD bacterial colonies and their possible role in autoimmune diseases. Please mention this to your
   doctor(s).


Q. I heard that omega 3 is good for autoimmune diseases- is that true? I have Rheumatoid Arthritis, and I take all sort of
anti inflammatory drugs. And I heard I can take omega 3 and I’ll be able to cut down the medication.


   A. According to studies Omega 3 fatty acids have anti inflammatory effects and a lot of other helpful qualities. Here is a some
   articles I found about it. Any way you should consult your doctor maybe for you specific- it won’t help. But here it is:
   http://www.jacn.org/cgi/content/abstract/21/6/495



Q. My boy has diabetes. Recently he was diagnosed with vitiligo. What is it and what can be the reason for this?
My boy has diabetes. recently he was diagnosed with vitiligo. Our doctor said that he hopes it not a polyglandular autoimmune
syndrome. what is vitiligo and what does this big phrase (polyglandular autoimmune syndrome) mean?


   A. Vitiligo is a pigmentation disorder and the major cause of vitiligo is the autoimmunity. Some internal factor cause the
   destruction of melanocytes cell which produce the melanin a substance responsible for the coloration of skin. this lack of
   melanin infect results in <a href="http://www.antivitiligo.com/">white patch on skin</a> of hypo pigmentation.

                                                                      2                                Exhibit 150
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 193 of 482
    Normally vitiligo is not related with other disease like diabetes. However a little inheritance may include in the occurence
    of vitiligo.

More discussions about Autoimmune disorder

This content is provided by iMedix and is subject to iMedix Terms. The Questions and Answers are not endorsed or recommended and are made
available by patients, not doctors.

This content is provided by iMedix and is subject to iMedix Terms. The Questions and Answers are not endorsed or recommended and are made
available by patients, not doctors.


   cadunraveled.com ▼        Cold Agglutinin Disease (CAD) - You May Have Hemolytic Anemia
   (833) 223-2428            Ad Cold Agglutinin Disease Is A Form Of Autoimmune Hemolytic Anemia. Find More Information.
                             Take A Closer Look At Your Immune System And Learn How The Complement Pathway Works. Sign
    ➤ Visit Website          Up Today. Free Blood Test Tracker. Free Blood Lab Card. Download Resources.




                                                       Copyright © 2003-2020 Farlex, Inc


                                                                      Disclaimer
                    All content on this website, including dictionary, thesaurus, literature, geography, and other reference data is
                    for informational purposes only. This information should not be considered complete, up to date, and is not
                    intended to be used in place of a visit, consultation, or advice of a legal, medical, or any other professional.




                                                                           3                                               Exhibit 150
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 194 of 482




   EXHIBIT 151
Autoimmune Diseases | NIH: National Institute of Allergy and Infectious Diseases                                                          7/1/20, 5:06 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 195 of 482

  COVID-19 is an emerging, rapidly evolving situation.
         Get the latest public health information from CDC: https://www.coronavirus.gov ! (https://www.coronavirus.gov)
         Get the latest research information from NIH: https://www.nih.gov/coronavirus ! (https://www.nih.gov/coronavirus)




                                           (/)




                                                    Autoimmune Diseases
                                                       Overview (/diseases-conditions/autoimmune-diseases)
                                                      Information for Researchers (/diseases-conditions/autoimmune-diseases?
                                                      researchers=true)


                                                    More than 80 diseases occur as a result of the immune system attacking the
                                                    body’s own organs, tissues, and cells. Some of the more common
                                                    autoimmune diseases include type 1 diabetes, rheumatoid arthritis, systemic lupus
                                                    erythematosus, and inJammatory bowel disease.

                                                    Although the causes of many autoimmune diseases remain unknown, a person’s
                                                    genes in combination with infections and other environmental exposures are likely
                                                    to play a signiMcant role in disease development. Treatments are available for many
                                                    autoimmune diseases, but cures have yet to be discovered.


                                                    Why Is the Study of Autoimmune Diseases
                                                    a Priority for NIAID?
                                                    The chronic and debilitating nature of these diseases, which can lead to high
                                                    medical costs and reduced quality of life, is a burden on patients and also affects
                                                    their families and communities.


                                                    How Is NIAID Addressing This Critical
                                                    Topic?
                                                    Although researchers have made considerable progress in understanding how the
                                                    immune system causes organ, tissue, and cell injury in autoimmune diseases, much
                                                    remains to be learned. By supporting a broad range of basic, preclinical, and clinical
                                                    research in autoimmune diseases, NIAID enhances understanding of the causes of
                                                    these diseases, the genetic factors that make people susceptible to them, and the
                                                    regulatory mechanisms that control the production of self-destructive antibodies.




https://www.niaid.nih.gov/diseases-conditions/autoimmune-diseases                                                                             Page 1 of 3


                                                                               1                                         Exhibit 151
Autoimmune Diseases | NIH: National Institute of Allergy and Infectious Diseases                                                     7/1/20, 5:06 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 196 of 482
                                                    NIAID-supported research on autoimmune diseases focuses on the immunologic
                                                    basis of disease, including developing a greater understanding of the fundamental
                                                    immunologic principles underlying disease onset and progression, developing
                                                    improved animal models of disease, developing improved diagnostic tools, and
                                                    identifying and evaluating more effective immune-based treatment and prevention
                                                    strategies.




                                                        To learn about risk factors for autoimmune diseases and current prevention
                                                        and treatment strategies visit the Medline Plus autoimmune diseases site !
                                                        (https://medlineplus.gov/autoimmunediseases.html).




                                                         What's New
                                                         Latest News Releases                   NIAID Now Blog
                                                           New Multiple Sclerosis                 Interferon “Fingerprint” ReMnes
                                                           Treatment Trial Compares Stem          Diagnoses of Rare
                                                           Cell Transplantation to Best           AutoinJammatory Diseases,
                                                           Available Drugs (/news-                IdentiMes Three New Conditions
                                                           events/new-multiple-sclerosis-         (/news-events/interferon-
                                                           treatment-trial-compares-stem-         Mngerprint-reMnes-diagnoses-
                                                           cell-transplantation-best)             rare-autoinJammatory-diseases)
                                                           January 07, 2020                       February 24, 2020
                                                           NIAID and Children’s National          Ready, Set, Go: Immune System
                                                           Partner to Advance Pediatric           Status Predicts Future
                                                           Clinical Research (/news-              Responses (/news-
                                                           events/niaid-and-childrens-            events/immune-system-status-
                                                           national-partner-advance-              predicts-future-responses)
                                                           pediatric-clinical-research)           February 24, 2020
                                                           September 17, 2018                     Distinct Type of Immune Cells
                                                           Epstein-Barr Virus Protein Can         Driving Celiac Disease IdentiMed
                                                           “Switch On” Risk Genes for             in Multiple Autoimmune
                                                           Autoimmune Diseases (/news-            Conditions (/news-
                                                           events/epstein-barr-virus-protein-     events/distinct-type-immune-
                                                           can-switch-risk-genes-                 cells-driving-celiac-disease-
                                                           autoimmune-diseases)                   identiMed-multiple-autoimmune)
                                                           April 16, 2018                         May 31, 2019

                                                         See all Autoimmune Diseases            See all Autoimmune Diseases
                                                         related news releases " (/news-        related NIAID Now posts " (/news-
                                                         events/news-releases?                  events/blog?
                                                         f%5B0%5D=disease%3A74)                 f%5B0%5D=disease%3A74)




https://www.niaid.nih.gov/diseases-conditions/autoimmune-diseases                                                                        Page 2 of 3


                                                                               2                                           Exhibit 151
Autoimmune Diseases | NIH: National Institute of Allergy and Infectious Diseases                                                  7/1/20, 5:06 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 197 of 482


                                                       Disease-Specific                        Women's Health
                                                       Research                                Many autoimmune diseases
                                                                                               disproportionately affect women,
                                                       NIAID supports a broad range of
                                                                                               such as rheumatoid arthritis,
                                                       basic and clinical research on
                                                                                               multiple sclerosis, and systemic
                                                       autoimmunity. Knowledge gained
                                                                                               lupus erythematosus.
                                                       from basic research helps inform
                                                       new experimental methods of
                                                       diagnosis, prevention, and              Read more about women's health
                                                       treatment, which are then                " (/node/12045)
                                                       evaluated in clinical studies.


                                                       Read more about speciMc
                                                       autoimmune diseases that NIAID
                                                       is researching. " (/node/3612)




                                                       Clinical Trials
                                                       NIAID and the National Institutes
                                                       of Health (NIH) conduct ongoing
                                                       clinical trials on autoimmune
                                                       diseases. Read more about
                                                       selected active clinical trials
                                                       below:

                                                          Brentuximab Vendotin
                                                          Treatment for Diffuse
                                                          Cutaneous Systemic Sclerosis
                                                          (BRAVOS) !
                                                          (http://www.bravos-study.org)
                                                          Systemic Lupus Erythematosus
                                                          (Lupus) Studies (/node/5609)
                                                          Strategy to Prevent the Onset of
                                                          Clinically-Apparent Rheumatoid
                                                          Arthritis (StopRA) !
                                                          (https://www.clinicaltrials.gov/ct2/show/NCT02603146)




                                                    Content last reviewed on May 2, 2017




https://www.niaid.nih.gov/diseases-conditions/autoimmune-diseases                                                                     Page 3 of 3


                                                                               3                                    Exhibit 151
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 198 of 482




   EXHIBIT 152
     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 199 of 482
Int. J. Mol. Sci. 2014, 15, 14269-14297; doi:10.3390/ijms150814269
                                                                                    OPEN ACCESS
                                                                          International Journal of
                                                                      Molecular Sciences
                                                                                 ISSN 1422-0067
                                                                        www.mdpi.com/journal/ijms
Review

Expert Panel Workshop Consensus Statement on the Role of the
Environment in the Development of Autoimmune Disease
Christine G. Parks 1,*, Frederick W. Miller 2, Kenneth Michael Pollard 3, Carlo Selmi 4,5,
Dori Germolec 6, Kelly Joyce 7, Noel R. Rose 8 and Michael C. Humble 9
1
    Epidemiology Branch, National Institute of Environmental Health Sciences (NIEHS),
    National Institutes of Health (NIH), Research Triangle Park, NC 27709, USA
2
    Environmental Autoimmunity Group, NIEHS, NIH, Bethesda, MD 20892, USA;
    E-Mail: millerf@mail.nih.gov
3
    Department of Molecular and Experimental Medicine, the Scripps Research Institute, La Jolla,
    CA 92037, USA; E-Mail: mpollard@scripps.edu
4
    Division of Rheumatology, Allergy and Clinical Immunology, University of California,
    Davis, CA 95616, USA; E-Mail: carlo.selmi@unimi.it
5
    Rheumatology and Clinical Immunology, Humanitas Clinical and Research Center,
    Rozzano 20089, Milan, Italy
6
    National Toxicology Program, NIEHS, NIH, Morrisville, NC 27560, USA;
    E-Mail: germolec@niehs.nih.gov
7
    Department of History and Politics, Drexel University, Philadelphia, PA 19104, USA;
    E-Mail: kaj68@drexel.edu
8
    John Hopkins Center for Autoimmune Disease Research, Bloomberg School of Public Health,
    Baltimore, MD 21205, USA; E-Mail: nrose2@jhu.edu
9
    Division of Extramural Research and Training, NIEHS, NIH, Research Triangle Park, NC 27709,
    USA; E-Mail: humble@niehs.nih.gov

* Author to whom correspondence should be addressed; E-Mail: parks1@niehs.nih.gov;
  Tel.: +10-919-541-2577.

Received: 9 June 2014; in revised form: 31 July 2014 / Accepted: 4 August 2014 /
Published: 15 August 2014


      Abstract: Autoimmune diseases include 80 or more complex disorders characterized by
      self-reactive, pathologic immune responses in which genetic susceptibility is largely
      insufficient to determine disease onset. In September 2010, the National Institute of
      Environmental Health Sciences (NIEHS) organized an expert panel workshop to evaluate
      the role of environmental factors in autoimmune diseases, and the state of the science


                                                 1                                    Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 200 of 482
Int. J. Mol. Sci. 2014, 15                                                                     14270

      regarding relevant mechanisms, animal models, and human studies. The objective of the
      workshop was to analyze the existing data to identify conclusions that could be drawn
      regarding environmental exposures and autoimmunity and to identify critical knowledge
      gaps and areas of uncertainty for future study. This consensus document summarizes key
      findings from published workshop monographs on areas in which “confident” and “likely”
      assessments were made, with recommendations for further research. Transcribed notes and
      slides were reviewed to synthesize an overview on exposure assessment and questions
      addressed by interdisciplinary panels. Critical advances in the field of autoimmune
      disease research have been made in the past decade. Collaborative translational and
      interdisciplinary research is needed to elucidate the role of environmental factors in
      autoimmune diseases. A focus on exposure assessment methodology is needed to improve
      the effectiveness of human studies, and more experimental studies are needed to focus on
      causal mechanisms underlying observed associations of environmental factors with
      autoimmune disease in humans.

      Keywords:      National Institute of   Environmental   Health   Sciences   (U.S.);
      consensus; autoimmune diseases; mechanisms; environmental exposures; epidemiology;
      exposure assessment



1. Introduction

    Autoimmune diseases result from a damaging immune response directed against the body’s own
tissues. Of the 80 individual autoimmune diseases, common examples include rheumatoid arthritis
(RA), Type 1 Diabetes (T1D), and the autoimmune thyroid diseases; others may be rarer, but as
a group afflict 5%–9% of the U.S. population [1–5]. Chronic and incurable, these diseases constitute
a major public health problem with high individual suffering and societal costs. The majority of
autoimmune diseases disproportionately affect women with a few notable exceptions (e.g., Type 1
diabetes) [5,6]. Some are more common or severe in different racial/ethnic populations (e.g., lupus in
African Americans) and age-groups (e.g., Type 1 diabetes in children). The reasons for these
differences and underlying cause(s) of autoimmune disorders remain largely unknown, but are likely
to involve both genetic and environmental factors [2]. This is well illustrated by the concordance
rates observed in monozygotic versus dizygotic twins, which differ significantly but remain in most
instances are well below 50% [7].
    Over the years, a number of trans-NIH committees and NIH-supported workshops have examined
the role of the environment in the development of autoimmune disease [8–11]. In 2003, the NIEHS
co-sponsored the “Environmental Factors in Autoimmune Disease” workshop (along with other
NIH partners, the United States Environmental Protection Agency (EPA), and the American
Autoimmune Related Diseases Assoc., Inc., Eastpointe, MI, USA), and in 2005 co-sponsored the
“Workshop on Lupus & the Environment: Disease Development, Progression and Flares” [10,11].
These produced recommendations for research initiatives on the role of the environment in
autoimmune disease. One specific recommendation was to facilitate interactions between specialties

                                                 2                                       Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 201 of 482
Int. J. Mol. Sci. 2014, 15                                                                       14271

and encourage multidisciplinary approaches to improve overall knowledge of the hazard, mechanisms,
and outcomes associated with specific environmental exposures.
   To evaluate the state of the science and provide an opportunity for interactions between specialties,
the NIEHS convened an “Expert Panel Workshop to Examine the Role of the Environment in the
Development of Autoimmune Disease” on 7–8 September 2010. The goal was to bring together
an interdisciplinary group of experts from the environmental health science and autoimmune
research communities to review the literature and evaluate the state of the science, recommending
productive directions for research on environmentally related autoimmune disease via the publication
of a consensus statement.
   The workshop utilized a format implemented in previous expert panel meetings [12–14].
Participants were selected for three panels examining the role of the environment in the development
of autoimmune disease: molecular mechanisms and receptor dynamics; animal models; and
epidemiology/human studies. Each panel defined the areas for review and reported their findings,
grouped by confidence levels: (1) “Based on existing evidence we are confident of the following…”;
and (2) “We consider the following to be likely but require confirmation…”. The panels were asked
to identify key knowledge gaps and broad themes for future research. Each group determined the
scope of environmental factors they would consider, but all included chemical, physical, biological
exposures. A fourth panel was tasked with addressing issues in exposure assessment, a topic of
importance to the advancement of human studies.
   During the second half of the workshop, four trans-disciplinary panels were formed consisting of
members from each of the original review panels. Each panel discussed a common set of over-arching
question using the same framework as the initial reviews and reported the findings according to
confidence level with summary recommendations for broad themes for future investigations.
   In this workshop report and consensus document, we summarize the individual panel reviews on
mechanisms, animal models, and human studies, published elsewhere in full [15–17]. Because of the
volume of literature reviewed, citations here are limited to key publications and examples. This report
also summarizes findings from the panel on human exposure assessment and the interdisciplinary
panel discussions.

2. Workshop Summaries

2.1. Mechanisms

   The specific mechanisms leading to autoimmune diseases and the effects of environmental
exposures on those mechanisms remain largely unknown. A variety of experimental studies are
beginning to identify mechanisms by which environmental agents may induce or enable tolerance
breakdown and/or autoimmune disease. Focusing on environmental exposure-based autoimmunity, the
panel examined six major sub-topics summarized in Table 1 [15] including: effects on innate immunity
such as Toll-like receptor (TLR) activation by xenobiotics; adjuvant effects and inflammatory
responses; B cell activation; direct effect impairing the immune function, such as T-helper 17 (Th17)
cells T regulatory (Treg) cells; and modifications of self-antigens.




                                                  3                                       Exhibit 152
                                  Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 202 of 482

Int. J. Mol. Sci. 2014, 15                                                                                                                                       14272

               Table 1. Panel findings on mechanisms involved in the role of environmental factors and development of autoimmune disease.
 We Are Confident of the Following                                 We Consider the Following Likely,                 Broad Themes to Be Pursued in
                                                                   but Requiring Confirmation                        Future Investigations
 B cells
 Dysfunctions of B cell tolerance checkpoints are directly         B1 cells and marginal zone B cells can modulate   The roles of B1 and marginal zone B cells
 correlated with autoimmune disease in murine models;              autoimmunity by exacerbating it through           in autoimmunity;
 B cells modulate autoimmunity positively and negatively as        secretion of autoreactive antibodies and/or by    The role of the recently discovered B10 cell
 secretors of antibodies and inflammatory cytokines, as            down-modulating it through secretion of           population in autoimmunity;
 antigen presenting cells to autoreactive T cells, and secretors   anti-inflammatory cytokines;                      The survival/apoptotic pathways that when
 of anti-inflammatory cytokines such as IL-10;                     B10 cells appear to exclusively secrete IL-10     dysregulated lead to expansion and survival of
 Follicular B cells (B2) are a major source of autoreactive        may be functionally specialized to carry out      autoreactive B cells (such as the BAFF/BlyS
 pathogenic antibodies;                                            a negative regulatory role in inflammation        receptor system and CD40);
 B cells secreting pathogenic autoantibodies can emerge            and autoimmunity.                                 Tolerance checkpoint mechanisms regulating the
 when somatic hypermutation occurs outside of                                                                        formation of high affinity autoreactive B2 cells
 germinal centers;                                                                                                   both in and outside the germinal center;
 Sex hormones like estrogen and prolactin can differentially                                                         Environmental agents with the potential to disrupt
 activate autoreactive B cell populations from different                                                             B cell function.
 subsets (e.g., B2).
 T-helper 17 (TH17) cells
 Dysregulated Th17 cell activity can lead to pathology, as in      Smoking is an important risk factor for RA; and   The involvement of environmental agents and
 chronic inflammatory diseases such as asthma or                   nicotine exerts effects via Th17 cells;           exacerbation of autoimmune disease through
 inflammatory bowel disease;                                       Aryl-hydrocarbon Receptor (AhR) binding by        Th17 cells;
 Th17 cells are involved in multiple sclerosis (MS),               aromatic hydrocarbons and non-halogenated         Therapeutic modulation of Th17 cells.
 rheumatoid arthritis (RA), Crohn’s disease and psoriasis,         polycyclic aromatic hydrocarbons favors
 where they seem to be involved in disease development             differentiation of Th17 cells and can
 and relapse.                                                      exacerbate autoimmunity.




                                                                                     4                                                              Exhibit 152
                                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 203 of 482

Int. J. Mol. Sci. 2014, 15                                                                                                                                       14273

                                                                           Table 1. Cont.
 We Are Confident of the Following                             We Consider the Following Likely,                    Broad Themes to Be Pursued in
                                                               but Requiring Confirmation                           Future Investigations
 Innate Immunity
 The interaction between xenobiotics and Toll-like receptor    Altered innate immune responses and                  Allergenicity, functional mimicry of
 (TLR) is a major mechanism involved in the interaction of     dysregulated TLR signaling are a key step in         environmental contaminants and
 environmental factors with autoimmunity development;          triggering autoimmune diseases, as in                physical/chemical elements resembling
 Innate immune activation via TLR predisposes to               virus-induced animal models of type I diabetes;      TLR ligands;
 toxic-induced inflammation;                                   TLR activation in macrophages may predispose         Dysregulation of the regulatory B cell
 Adjuvants activate both innate and adaptive immunity,         cells to toxin-induced inflammatory                  (IL-10 producing, CD5+ B cells) through
 inducing release of chemokines and                            cytokine production;                                 modulation of TLR signaling;
 inflammatory cytokines;                                       Active infection or microbial products of            Molecular motifs of adjuvants and their
 Immunization must be accompanied by a strong adjuvant,        infection can provide the adjuvant effect            physiological receptors that are associated with
 such as complete Freunds adjuvant, including the              necessary for the induction of many                  clinical manifestation of autoimmunity;
 mycobacterium component. Incomplete Freund adjuvant           autoimmune disorders.                                Genomic predisposition to innate immunity
 results in production of antibodies, but without occurrence                                                        dysfunctions.
 of autoimmune diseases.
 T-regulatory (Treg) cells
 Quantitative and qualitative Treg changes contribute to a     Most studies suggest that AhR activation in          Specific chemical, infectious, or physical agents
 breakdown in tolerance;                                       T cells or in antigen presenting cells may           capable of modulating Tregs;
 The AhR ligand dioxin 2,4,7,8-tetrachlorodibenzo-p-dioxin     increase Treg production and therefore decrease      Environmental modulators of AhR stimulation;
 (TCDD) induces immunosuppressive T cells expressing           autoimmunity, but the opposite outcome is also       Mechanisms of sex-specific Treg changes.
 specific Treg markers;                                        likely and possibly ligand-specific;
 AhR ligands also affect skewing of the T cell repertoire      Context-specific activation of the AhR by
 towards Treg cells indirectly via antigen presenting cells;   specific ligands may result in either increased or
 TCDD induces indoleamine 2,3-dioxygenase (IDO)                decreased Treg activity;
 transcription to skew the T cell repertoire towards           Sex hormones play an important role in Treg
 FoxP3+ Tregs;                                                 development and may underlie female
 Activation of peroxisome proliferator-activated receptor      predominance of autoimmune diseases.
 gamma (PPARγ) promotes Treg induction from naïve cells.




                                                                                  5                                                                 Exhibit 152
                                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 204 of 482

Int. J. Mol. Sci. 2014, 15                                                                                                                                   14274

                                                                           Table 1. Cont.
 We Are Confident of the Following                              We Consider the Following Likely,                 Broad Themes to Be Pursued in
                                                                but Requiring Confirmation                        Future Investigations
 Modification of self-antigens
 The majority of human proteins undergo                         Multiple self-protein modifications               Mechanisms by which citrullination and
 post-tranlational modification (PTM) and these                 (phosphorylation, glycosylation, acetylation,     glutathionylation lead to tolerance breakdown in
 modifications or lack thereof may lead to                      deamidation) can lead to either T or B cell       susceptible individuals;
 tolerance breakdown;                                           responses to self-antigens;                       The role of glucosylation in MS and other
 PTM may explain the tissue specificity of                      Serum autoantibodies to modified self antigens    autoimmune diseases;
 autoimmune diseases;                                           may bind either modified or unmodified forms      Experimental models to prove that autoantigens
 MS pathogenesis includes PTM that increase the complexity      and thus be crucial to effector immune reaction   can be modified to increase their immunogenicity;
 of myelin proteins through the autoimmune response or          in target tissues;                                Technologies to reverse or induce PTM in animal
 neurodegenerative processes;                                   Mercury-induced cell death results in formation   models of autoimmunity.
 In RA, citrullination is an apoptotic PTM that seems to be     of a unique and more immunogenic 19 kDa
 helpful in opening protein conformation and favoring           cleavage fragment of fibrillarin.
 cleavage processes;
 In PBC, cholangiocytes do not covalently link glutathione to
 lysine-lipoyl groups during apoptosis leading to
 accumulation and exposure to potentially self-reactive
 antigens, accounting for bile duct specific pathology.




                                                                                  6                                                             Exhibit 152
                              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 205 of 482

Int. J. Mol. Sci. 2014, 15                                                                                                                                  14275

                                                                        Table 1. Cont.
 We Are Confident of the Following                          We Consider the Following Likely,                    Broad Themes to Be Pursued in
                                                            but Requiring Confirmation                           Future Investigations
 Modification of DNA methylation
 DNA methylation profiles are associated with               Phenotypic differences are increased with age in     The functional effects in vivo of DNA methylation
 environmental factors including prenatal tobacco smoke,    twins in a trend coined as “epigenetic drift”, due   changes under different environmental and
 alcohol, and environmental pollutants;                     to different environmental exposures, and may        genomic conditions;
 The importance of DNA methylation in regulating immune     explain late-onset autoimmunity;                     The development of new therapeutic molecules
 function is suggested by two rare congenital diseases,     Specific impairments in epigenetic regulation in     capable of preventing or counteracting DNA
 Silver-Russel and Beckwith-Wiedemann syndromes;            immune cells may be responsible for                  methylation changes in a cell-specific manner;
 Changes in DNA methylation in specific peripheral immune   immune-tolerance breakdown through                   The DNA methylation changes in the target cells
 cell types are associated with autoimmune diseases.        hypo-methylation of genes or involvement of          and not only in the rapidly accessible effector
                                                            transcription repressors;                            immune cells.
                                                            Recent genome-wide association studies
                                                            demonstrate that genomics significantly
                                                            predispose to systemic lupus erythematosus
                                                            (SLE) onset, but experimental studies indicate
                                                            that epigenetic mechanisms, especially impaired
                                                            T and B cell DNA methylation, may be one of
                                                            these factors.




                                                                               7                                                               Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 206 of 482
Int. J. Mol. Sci. 2014, 15                                                                          14276

2.1.1. Effects on Innate Immunity

   Two major related mechanisms within innate immunity were discussed: Toll-like receptor (TLR)
activation, and the role of adjuvants. The Toll-like receptors (TLRs) are pattern recognition receptors
that play a key role in the effectiveness and function of the innate immune system. The panel was
confident that TLR activation and signaling is a major mechanism linking environmental factors to
development of autoimmunity. TLR deficiency impacts both disease severity and autoantibody profiles
in pristane-induced autoimmunity [18]. Moreover, TLR-related pathways are likely to play a role in
virally-induced animal models of autoimmune disease (e.g., Type 1 diabetes), and active infections or
microbial exposures may provide the necessary adjuvant effect for the induction of many autoimmune
diseases. Recommendations for further research included investigation of environmental factors and
TLR activation, and TLR-related effects on regulatory B cells [19–21].
   Adjuvants are agents that non-specifically stimulate the immune system without direct antigenic
effects, including TLR-mediated effects on innate immune response and factors that modulate
the adaptive immune response. The panel concluded that adjuvants (e.g., complete Freund’s) are
important in the development of autoimmune disease. Further research is needed to characterize
molecular aspects of adjuvants and receptors involved in autoimmune diseases, and on genetic risk
factors that may modify autoimmune responses to environmental adjuvants and triggers of the innate
immune response [11,22,23].

2.1.2. B Cell Activation

   One of the two major cell types in the adaptive immune response, B cells secrete pathogenic
auto-antibodies and can also present antigens to auto-reactive T cells. A breakdown in central
tolerance (in the bone marrow) is a major contributor to autoimmunity in many experimental models.
Determining the contributions of B cell subtypes in autoimmune disease and the role of environmental
factors in biasing their activation is critical. The panel reported a high degree of confidence in the role
of follicular B cells and the influence of sex hormones (e.g., estrogens) via this mechanism, and that
research is needed to identify effects of environmental exposures on B cell development and function,
e.g., environmental estrogens [24–27].

2.1.3. T-Helper 17 Cells

   T-helper 17 (Th17) cells, an interleukin 17 (IL17)-producing subset of T-helper cells, play an
important role in the adaptive immune response and mechanisms leading to autoimmunity and
chronic inflammation. The panel was confident that dysregulation of Th17 cells contributes to chronic
inflammatory pathology, and that Th17 cells are involved in development and relapse of several
autoimmune diseases [28,29].
   Increasing evidence suggests that xenobiotics, allergens and micronutrients can influence Th17 cells
at multiple levels. For example, smoking, a risk factor for RA and other autoimmune diseases, exerts
effects on Th17 cells through nicotine exposure. Aromatic hydrocarbons and non-halogenated
polycyclic aromatic hydrocarbons also induce differentiation of Th17 cells through binding at the
Aryl hydrocarbon Receptor (AhR), exacerbating autoimmunity. Given the important role of Th17 cells


                                                    8                                        Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 207 of 482
Int. J. Mol. Sci. 2014, 15                                                                          14277

on development and exacerbation of autoimmunity, more research is needed on the effects of
environmental exposures on Th17 cells [30–32].

2.1.4. T Regulatory (Treg) Cells

   T regulatory (Treg) cells play a key role in the maintenance of immune tolerance, and can dampen
or suppress activation of the immune system. Experimental studies demonstrate a number of
mechanisms through which environmental agents may affect Treg induction or function. The panel
was confident that changes in Treg cells play a role in loss of tolerance for self-antigens. Strong
evidence supports 2,4,7,8-tetrachlorodibenzo-p-dioxin (TCDD)-induction of suppressive T cells with
Treg markers, along with mechanisms involving antigen-presentation, through which AhR ligands
skew the T cell repertoire towards Treg production [33–35]. The peroxisome proliferator-activated
receptor gamma (PPARγ) receptor is activated by a wide variety of environmental chemicals
(e.g., phthalate esters), promoting Treg induction [36,37].
   Confirmation is needed that the context-specific activation of the AhR by specific ligands
may result in either increased or decreased Treg activity. Sex-hormones are likely to regulate
Treg development, and may underlie the female predominance of most autoimmune diseases. The
panel concluded that studies should focus on environmental factors capable of modulating Treg and
AhR activity and also consider the role of chemical mixtures and direct stressors, such as ultraviolet
(UV)-light [35,38–40].

2.1.5. Modification of Self-Antigens

   Post-translational modification (PTM) is the chemical modification of a protein following its
synthesis, e.g., methylation, phosphorylation, acetylation, lipidation, or glycosylation, occurring on
50% to 90% of proteins in the human body. An environmental exposure may alter PTM, affecting
immunogenicity of self-proteins and triggering an autoimmune response. PTM may explain tissue
specificity of some autoimmune diseases. For example, PTM increases complexity of myelin
proteins through autoimmune or neurodegenerative processes in MS. Conversely, lack of PTM during
apoptosis alters protein degradation and leads to accumulation of self-reactive antigens related to bile
duct specific pathology of primary biliary cirrhosis (PBC) [41,42].
   Confirmation is needed that multiple types of environmentally-induced PTM may lead to B and
T cell reactivity to self-antigens, and that self-reactive antibodies react to both modified and unmodified
forms of antigen. One example is the binding of mercury to fibrillarin to create a modified self-antigen
and the generation of a new cleavage fragment due to proteolysis following mercury-induced cell
death. Research is also needed on mechanisms by which citrullination (e.g., linking smoking to RA)
leads to loss of self-tolerance and studies of PTM biomarkers across the natural history of autoimmune
diseases [43–47].

2.1.6. Modifications of DNA Methylation

   The field of epigenetics examines the regulation of the genome through modifying mechanisms
not involving changes in the nucleotide sequence itself, such as DNA methylation and histone


                                                    9                                        Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 208 of 482
Int. J. Mol. Sci. 2014, 15                                                                           14278

acetylation. Environmental factors can affect epigenetic gene regulation, and so understanding
the role of epigenetic modifications in the development of autoimmunity is an important topic for
future study. The panel confidently noted the association of DNA methylation profiles with
environmental exposures, including prenatal tobacco smoke, alcohol use, and environmental pollutants
(i.e., particulate matter).
    Confirmation is needed that ageing-related phenotypic changes arise due to exposures over the
lifetime, contributing to development of autoimmune diseases later in life. Studies are needed to show
whether loss of tolerance is related to specific exposure-associated impairments in regulation of epigenetic
processes and confirming impaired methylation of B and T cell DNA in relation to systemic lupus
erythematosus (SLE) risk. Recommendations include research on the in vivo effects of DNA methylation
under different environmental conditions and target tissue differences in DNA methylation associated
with autoimmune diseases [7,48].

2.2. Animal Models

    Animal models have been used extensively in the study of autoimmune disease and the role of
environmental exposures. The panel focused their attention on studies of non-therapeutic chemical,
biological, and physical factors associated with autoimmune outcomes as summarized in Table 2 [17].
A high level of confidence was reached if multiple studies from different laboratories confirmed the
same findings. For findings considered likely and requiring further confirmation, there needed to be
significant support, including multiple studies from a single laboratory, or repetition of some but not
all findings in multiple laboratories.
    The panel noted that autoimmune responses to chemical factors are species and strain-specific.
Autoimmune animal models (predominately rats and mice) are typically genetically manipulated or
inbred strains that spontaneously develop disease or autoimmunity induced by immunization with
specific antigens. Some studies of environmental factors in autoimmunity involve the induction
of autoimmune diseases or autoimmunity in non-susceptible, inbred strains. Due to the genetic
complexity of disease susceptibility, autoimmune effects may not be observed. Thus, studies may also
investigate environmental effects on models of spontaneous autoimmune disease, in which case the
effects of exposure may include exacerbation or acceleration of disease expression. Because of the
great depth of the literature in this area, the published review on animal models and autoimmune
diseases was limited in scope [17]; an additional white paper on the full workshop review session is
available by request.
    Studies provided conclusive evidence that forms of inorganic mercury (HgCl2, vapor, amalgam) can
induce systemic autoimmune disease in rats (transient) and mice [49], and exacerbate or accelerate
systemic disease in lupus-prone mice [50]. Several mineral oil components and other hydrocarbons
can induce inflammatory arthritis in rats [51]; and one component, 2,5,10,14-tetramethylpentadecane
(TMPD or pristine) induces lupus-like disease and inflammatory arthritis in some strains of mice [52].
With a high degree of confidence, the panel also noted a role for specific pathogens (i.e., Streptococcal
group A, Coxsackie B virus) and exacerbation of autoimmune thyroiditis by iodine in genetically
predisposed animal models.




                                                   10                                         Exhibit 152
                                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 209 of 482

Int. J. Mol. Sci. 2014, 15                                                                                                                                       14279

               Table 2. Panel findings studies of animal models in the role of environmental factors and development of autoimmune disease.
We Are Confident of the Following                     We Consider the Following Likely,                            Broad Themes to Be Pursued in
                                                      but Requiring Confirmation                                   Future Investigations
Forms of inorganic mercury (HgCl2, vapor,             Gold causes (transient) nephropathy in rats. Gold and        Studies should be “shaped by what is observed in
amalgam) induce systemic autoimmune disease in        silver cause autoimmune responses, but not autoimmune        humans, not by what is possible in mice” [53];
rats (transient) and mice, and exacerbates systemic   disease, in mice; but the ability of silver and gold to      Studies should not be restricted to a “gold standard”
autoimmune disease in lupus-prone mice;               exacerbate spontaneous autoimmune disease                    animal model. Multiple models should be
Several mineral oil components and certain other      requires study;                                              investigated to reflect human genetic heterogeneity;
hydrocarbons can induced an acute inflammatory        Silica exacerbates autoimmune disease but more studies       When using spontaneous disease models it is
arthritis in some rat strains;                        are needed using more species/strains and                    important to consider whether environmental
The mineral oil component                             a wider range of doses and exposure routes;                  exposures directly impacts idiopathic
2,6,10,14-tetramethylpentadecane (TMPD or             Trichloroethylene (TCE) exacerbates systemic                 autoimmunity, or reflects environmental
pristane) induces lupus-like disease and              autoimmunity although responses are often limited and        factor-specific autoimmunity;
inflammatory arthritis in several strains of mice;    transient. Studies of autoimmune liver disease are           More studies on the effects of environmental factor
For a limited number of pathogens there is a clear    needed with additional species/strains and in                exposure on expression of autoimmunity during
association with development of                       developmental studies;                                       different stages of life (gestational to adulthood)
autoimmune diseases;                                  TCDD exposure during fetal or early neonatal                 are needed.
Excess iodine increases the incidence of              development may promote autoimmunity;
autoimmune thyroiditis in genetically predisposed     Organochlorine pesticides may enhance lupus-like disease
animal models.                                        in a predisposed mouse strain;
                                                      Sunlight/ultraviolet (UV) light exposure exacerbates lupus
                                                      in genetically prone mice.




                                                                                 11                                                                Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 210 of 482
Int. J. Mol. Sci. 2014, 15                                                                     14280

   The panel considered a wide range of other associations to be likely, but needing confirmation.
Examples include some heavy metals (gold and silver), though more studies are needed of other metals
(organic mercury, cadmium, lead, and arsenic) to confirm observed effects. Silica exacerbates
autoimmune disease in lupus models, but studies are needed in different species/strains and across
a wider range of exposure routes and doses. Evidence is suggestive that trichloroethylene (TCE) can
exacerbate systemic autoimmunity in a limited or transient manner, and UV radiation/sunlight is likely
to exacerbate lupus in genetically prone mice. Developmental exposures (fetal/neonatal) to TCDD
may promote systemic autoimmunity, supporting the idea that early exposures may influence the
developing immune system and subsequent development of disease. Findings that organochlorine
pesticides (e.g., dichlorodiphenyltrichloroethane [DDT]) enhance autoimmune disease in a susceptible
mouse model also require confirmation.
   The panel noted several themes for future use of animal models to study environmental
autoimmunity and disease. Above all, it was recommended that findings in animal models should not
be the only driving force for human studies, which should be “shaped by what is observed in humans,
not by what is possible in mice”. A single mouse strain cannot encompass the genetic heterogeneity in
human populations, so studies should not be limited to “gold standard” animal models. Rather, the
effects of environmental exposures should be tested on multiple models, and if necessary, humanized
models. Exposure effects should be examined during all stages of life, from gestation to adulthood.
When using spontaneous autoimmune models, studies should consider whether exposures exacerbate
or accelerate idiopathic autoimmunity or induce more specific “environmentally-associated” forms of
autoimmunity. The panel also recommended specific improvements to animal studies, including use
of disease markers from easily obtained biological fluids (e.g., blood) to enhance comparisons with
human studies.

2.3. Epidemiology/Human Studies

   Findings of the epidemiology/human studies review are summarized in Table 3 [16]. The panel
restricted their focus to peer-reviewed studies published in the last 30 years using defined Medline
searches of the primary literature. Meta-analyses were examined with respect to study identification,
inclusion and exclusion criteria, and the methods used to abstract and derive summary estimates. When
the design and analysis methodology was deemed acceptable, the study estimate was used to summarize
evidence through the period covered by that review; additional studies published subsequent to the
meta-analysis were also reviewed.
   Diseases of focus included: Crohn’s disease (CD), gluten-sensitive enteropathy (GSE, celiac
disease), Graves’ disease (GD), Hashimoto’s thyroiditis (HT), idiopathic inflammatory myopathies
(IIM), multiple sclerosis (MS), primary biliary cirrhosis (PBC), rheumatoid arthritis (RA), systemic
lupus erythematosus (SLE), systemic sclerosis (SSc), type 1 diabetes (T1D), and ulcerative colitis
(UC). Additional diseases were examined if a substantial literature existed for a particular exposure
e.g., eosinophilia myalgia syndrome [54]. Exposures were grouped in three broad classes: chemicals,
physical factors, and biologic agents.




                                                12                                       Exhibit 152
                                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 211 of 482

Int. J. Mol. Sci. 2014, 15                                                                                                                                     14281

                  Table 3. Panel findings on human studies on the role of environmental factors and development of autoimmune disease.
We Are Confident of the Following                           We Consider the Following Likely,     Broad Themes to Be Pursued in Future Investigations
                                                            but Requiring Confirmation
Chemicals
Crystalline silica (quartz) contributes to development of   Solvents contribute to development    There is insufficient evidence on the role of metals, including
several systemic autoimmune diseases, including RA,         of MS.                                those associated with animal models of autoimmunity,
systemic sclerosis (SSc), SLE and anti-neutrophil           Smoking contributes to development    e.g., mercury.
cytoplasmic antibody                                        of seronegative RA, MS, SLE,          The identification of single causal agents within groups of
(ANCA)-related vasculitis.                                  Hashimoto’s thyroiditis (HT),         exposures is needed (e.g., specific solvents or pesticides
Solvents contribute to development SSc.                     Graves’ disease (GD) and Crohn’s      contributing to increased risk for the group).
Smoking contributes to development of                       disease (CD).                         Studies are needed on plasticizers (e.g., phthalates and bisphenol
anti-citrullinated protein antibody (ACPA)-positive and     Current smoking protects against      A), some of which may be endocrine or immune disruptors, and
anti-rheumatoid factor.                                     development of ulcerative             have been associated with other immune mediated diseases.
(RF)-positive RA (with an interaction with the shared       colitis (UC).                         There is insufficient evidence on the role of cosmetics in
eptiope genetic susceptibility factor).                                                           autoimmune diseases.
Physical factors
An inverse association exists between increased             Ionizing radiation contributes to     There is insufficient evidence on a possible protective role of
ultraviolet radiation exposure and risk of developing MS.   development of HT and GD.             ultraviolet radiation on type 1 diabetes (T1D).
                                                                                                  Prospective data are needed on sun exposure as a risk factor for
                                                                                                  SLE (prior to early clinical symptoms) and dermatomyositis.
Biologic agents
Ingestion of gluten contributes to development of           Epstein-Barr virus (EBV) infection    Studies are needed on MS and vitamin D in racial/ethnic groups
gluten-sensitive enteropathy (GSE).                         contributes to MS development.        with darker skin (associated with UV-associated vitamin D
Ingestion of certain lots of L-Tryptophan contributes to    Early introduction of complex foods   deficiency), and examining dose-effects.
development of eosinophilia myalgia syndrome.               contributes to development of T1D     Prospective data are needed on vitamin D and other
Dietary intake of 1,2-di-oleyl ester (DEPAP)- and oleic     and GSE.                              autoimmune diseases.
anilide-contaminated rapeseed oil contributes to            Low dietary vitamin D intake and      Additional studies are needed on associations of food chemicals,
development of toxic oil syndrome.                          blood levels contribute to            dyes, or additives.
                                                            development of MS.                    Prospective studies are needed on nitrates/nitrosamines and T1D.




                                                                                 13                                                              Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 212 of 482
Int. J. Mol. Sci. 2014, 15                                                                        14282

   A “confident” association was based on evidence from multiple studies in different populations
using different designs; robust evidence of an overall association (i.e., high magnitude risks or based
on high quality or established exposure assessment methods); a dose-response relationship, or effect
differences by disease subtype or genetic factors supporting biologic plausibility. “Likely” associations
were based on similar body of research, but missing key evidence, such as a temporal relationship, less
consistent results, or fewer studies.

2.3.1. Chemical Factors

   The panel was confident that crystalline silica exposure contributes to development of several
systemic autoimmune diseases, including RA, SSc, SLE, and anti-neutrophil-cytoplasmic antibody
(ANCA)-associated vasculitis [55,56]. Evidence also supports an association of solvent exposure
(in general) and development of SSc [57]. The panel was confident that smoking contributes to
anti-citrullinated peptide antibody (ANCA) and anti-rheumatoid factor (RF)-positive RA, interacting
with the shared epitope genetic risk factor [58,59].
   Evidence also suggests smoking is likely to play a role in development of seronegative RA, MS,
SLE, HT, GD, and CD, while protecting against UC [60,61]. Research needs varied by disease type;
findings are inconsistent on the relation of smoking with MS and SLE. General solvent exposure
may also contribute to development of MS, but more research is needed using improved exposure
assessment methods. Major research gaps include studies of metals associated with autoimmunity
in animal models and identification of specific causal agents within general groups of exposures
(e.g., pesticides or solvents). Based on their endocrine and immune-disrupting qualities, the panel
recommended studies of plasticizers in development of autoimmune diseases.

2.3.2. Physical Factors

   The panel was confident in the inverse association of higher UV exposure and risk of MS [62].
Ionizing radiation is likely to contribute to development of autoimmune thyroid diseases (HT and GD),
though several limitations contribute to a degree of uncertainty. These include studies of medical
radiation therapy that did not distinguish HT from general hypothyroidism, and inconsistency in
findings from nuclear testing fallout and accidental radiation contamination. Research gaps include the
role of UV exposure as a protective factor against T1D and as a risk factor for dermatomyositis and
SLE, with prospectively collected data and attention given to the period prior to potential clinical
symptoms related to sun sensitivity.

2.3.3. Biological Factors

    The panel was confident about the role of gluten in the development of GSE [63]. Strong evidence
supports a role of specific environmental exposures in eosinophilia myalgia syndrome [54] and toxic
oil syndrome [64].
    It was also deemed likely that Epstein-Barr virus (EBV) infection contributes to development of
MS, and that early introduction of complex (e.g., solid) foods contributes to development of T1D and
GSE. The panel noted that MS may be associated with lower vitamin D intake and blood levels, but


                                                  14                                       Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 213 of 482
Int. J. Mol. Sci. 2014, 15                                                                         14283

research was recommended in non-Caucasian populations at higher risk of UV-related vitamin D
deficiency, and studies of dose-effects. Prospective studies on vitamin D and other autoimmune
diseases were also recommended. A research gap was noted on the role of food additives, dyes, and
chemicals, and prospective studies on the role of nitrates and nitrosamines in T1D.
   Broad recommendations for future epidemiologic research included studies of multiple exposures
and chemical mixtures, reflecting the real life complexity of human exposures. More studies are
needed on exposure-related risks within specific disease phenotypes and in the context of genetic risk
factors, such as the association of smoking with RA in the context of anti-citrullinated peptide
antibody positivity and the shared epitope. Research needs also include defining critical windows in
the timing of exposures and latencies relative to developmental stage, understanding dose-response
relationships, and identifying mechanisms.

2.4. Exposure Assessment in Human Studies

    Addressing a unique need recognized by the epidemiologic and clinical research community,
the workshop also included a focus group on exposure assessment, bringing together experts in
epidemiologic methods and exposure measurement technologies. Most autoimmune diseases are
chronic and the relevant timing of exposures is not well established. Because most of the diseases are
individually rare, retrospective case-control studies are often the most efficient design, with assessment
methods based on questionnaires, relying on self-report and recall. The accuracy of internal dose
estimates may be improved using exposure biomarkers, such as serum pesticides or metals; however,
many exposures (e.g., silica) do not have easily accessible biomarkers, and for others (e.g., pesticides
or metals), current biomarker levels may misclassify exposures during relevant time-periods of disease
initiation or progression.
    The ability to identify environmental risk factors for autoimmune diseases depends heavily on the
availability of rigorous exposure assessment methods that can be applied in different populations
and allow comparisons across studies. Standardized questionnaires, such as those offered by the
PhenX Toolkit [65], may address this need for some exposures, such as smoking. But studies
identifying or confirming risk factors for autoimmune diseases often require greater detail on specific
agents, such as solvents or pesticides, which vary by disease. Assessment methods may also need to be
tailored to specific populations or settings, such as the methods used to assess occupational silica
exposure in women in rural versus urban settings [66,67]. A life-course perspective is also critical,
given the general lack of knowledge on the relevant time-windows of exposures in human studies and
the well-established influence of developmental exposures on the immune system.
    New technologies in exposure measurement are being developed with potential applications in
autoimmune disease research. Personal measurement technologies may have limited usefulness in
assessing exposures years or decades prior to disease onset, but may help validate questionnaires on
current or recent exposures or in long-term follow-up studies. Studies are also using new technologies
to link geographic exposures with autoimmune disease studies, for example: air pollution and RA [68],
UV radiation and dermatomyositis [69].
    The panel recommended an integrated approach to improve exposure assessment in human
autoimmune disease research. While adequate tools may exist to assess some relevant exposures


                                                  15                                        Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 214 of 482
Int. J. Mol. Sci. 2014, 15                                                                         14284

(e.g., smoking, silica), they are not widely accessible to researchers and their use typically requires
collaboration with experts in assessment methodology. The application of new technologies may improve
the accuracy and efficiency of existing methods, for example, using measurement data to validate
questionnaires. Analytic methods that utilize complex data resources to model past exposures [70–72],
or simultaneously take into account multiple exposures (e.g., Exposure-wide association studies;
EWAS, [73,74]), will be important resources for future studies. Applications of information technologies
are also needed to create useful databases incorporating biomarkers, questionnaires, measurement
studies, and data analysis guidelines for autoimmune researchers. These investments require a focus on
the “big picture” and integration across disciplines, with research and infrastructure development that
requires support and cooperation across multiple agencies conducting public health and scientific
research, such as the Centers for Disease Control and Prevention, National Institutes of Health,
Environmental Protection Agency and National Science Foundation.
   Specific recommendations for advancing exposure assessment in environmental autoimmune
diseases research include: (1) improving sensitivity, specificity, and dose estimates for established risk
factors for one or more specific autoimmune diseases (i.e., silica, solvents, UV radiation); (2) a focus
on disease risk in high exposure groups (occupational, military, and other risk populations);
(3) consideration of highly prevalent or emerging “new” exposures (e.g., obesity, phthalates);
and (4) prospective exposure assessment in susceptible populations (e.g., family members autoimmune
disease patients, women). Resources are also needed to guide clinicians in the collection and
interpretation of environmental exposure data [75]. Information collected in clinical settings is often
limited to smoking and current occupation. In order to target specific exposures (e.g., silica or
solvents), clinically applicable questionnaires are need to integrate across a wide variety of industries
and occupations, including past as well as ongoing exposures.

2.5. Transdisciplinary Breakout Panels

   Integrated responses from the four transdisciplinary breakout panels identified a range of specific
needs and opportunities advancing research in environmental autoimmunity.

Topic 1—Do animal models recapitulate disease observed in humans following exposure?

   In the majority of examples animal models do not entirely mimic human autoimmune diseases.
Across the range of 80+ autoimmune diseases, most have complex etiologies, while animal models
are designed to minimize complexity to foster an understanding of mechanisms. Exceptions in
which animal models recapitulate features associated with environmental autoimmunity/disease in
humans include pristane-induced lupus, toxic oil syndrome, Coxsackie virus-induced myocarditis, and
L-tryptophan-associated eosinophilia–myalgia syndrome (EMS). The (NZBxNZW)F1 model also
recapitulates human SLE (with central nervous system (CNS) involvement, vasculitis, dermatitis), and
models of ultraviolet B (UVB) exposure and SLE exacerbation correspond well with the common
clinical perception of flares and lupus. In these cases, however, the complexity of the animal model
approaches that of the human disease, making a mechanistic understanding more difficult to achieve.
A number of models support human data on environmental risk factors for autoimmune diseases, but



                                                  16                                        Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 215 of 482
Int. J. Mol. Sci. 2014, 15                                                                     14285

need further development and characterization, including models of TCE-induced autoimmunity
designed to investigate the relationship of solvents and autoimmune diseases, including SSc.
   In several instances, animal models of environmentally induced autoimmune need to be promoted
when there are good epidemiological data supporting an association. A prime example is that of silica
and silicate exposures, which have been associated with multiple autoimmune diseases in humans.
These findings are corroborated by relatively few studies in animal models, and so more work is
recommended, particularly for the inhalation route of exposure. Other examples include studies of
smoking effects on MS, and early dietary exposures and diabetes. (At the same time, epidemiological
studies should also be promoted when good mechanistic data exists based on animal studies (such as
mercury-induced SLE-like disease, and effects of mercury and other heavy metals associated
with exacerbations)). Panel discussions highlighted a need for genetically diverse animal models of
autoimmunity to reflect the heterogeneity of human populations and for studies of gene-environment
interactions. Models are also needed that reflect relevant doses and exposure mixtures, and that mimic
the sex differences often seen in human autoimmunity.

Topic 2—Do exposures associated with autoimmune disease in vitro and in animal models have
relevance to exposures in human populations?

   Although exposure levels in human studies of autoimmunity are often unclear, animal models
generally use higher doses to shorten experimental periods or reveal underlying mechanisms as
proof-of-principal. Studies of risk factors associated with human autoimmune disease may provide
hints as to what exposure types and doses to evaluate in animal models. There are reasonably good
in vitro data for some exposures (e.g., mercury) where the exposures achieved following animal
dosing in vivo may be comparable to levels found in humans [76]. Other relevant associations
seen in experimental studies may include EBV associated with MS, mineral oil components with
RA/SLE/inflammatory arthritis.
   Further research was recommended to explore similarities and differences between animal models
and humans in the metabolism, pharmacokinetics, distribution/internal dose, and target organ dose of
specific xenobiotics related to autoimmunity. Given the current limitations of exposure assessment in
human studies, efforts are needed to determine the validity of biomarkers of exposure, for example
methylation arrays and self-protein reactivity arrays to citrullinated or glycosylated proteins.

Topic 3—How do susceptible populations, time frames of exposure, or genetic predisposition
contribute to exposure-related autoimmune disease?

   Many intrinsic factors (e.g., genetics, gender, age) work together in complex ways to contribute to
the development of exposure-related autoimmune disease; these interactions are likely to be both
complex within given exposure/disease relationships and variable across different types of exposures
and diseases. Animal models provide examples of differences in autoimmune susceptibility by age or
genetic background (e.g., mercury [77]). Human studies also provide proof of principle—for example
the difference in relationship between smoking, autoantibodies and RA phenotypes depending on the
human leukocyte antigen (HLA)-DR4. Animal models suggest the time frame of exposure is likely to
be important, for example prenatal/early life TCDD exposures may have different outcomes than


                                                17                                       Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 216 of 482
Int. J. Mol. Sci. 2014, 15                                                                        14286

exposures more proximal to autoimmune onset [78,79]. Confirmation is needed in humans that
exposure timing (e.g., early life exposures versus later life exposures) affects disease risk, which may
be difficult given the long latency time and challenges in assessing early life exposures. Other
examples that timing or genetic factors are likely to be important include the timing of the introduction
of complex foods during infancy and T1D, and UV exposure interacting with genetic risk factors in
MS risk [16].
   The interactions of age, gender, genetics and windows/timeframes with environmental exposure(s),
and the impact of their relative contributions, are critical to a more complete understanding of the
development of autoimmune diseases. Recommendations for further investigation included: mechanisms
underlying sex or gender differences in autoimmune-effects of solvents and other environmental
exposures, and timing of exposures and role of genetic susceptibility for several exposures, including
sunlight (e.g., protection against MS), vitamin D, silica, and EBV infection. Findings on genetic
susceptibility in human autoimmune diseases, e.g., HLA-DR4 and RA, should be incorporated into
animal models (e.g., humanized mice) when possible.

Topic 4—To what extent does ability to quantify environmental exposures limit our ability to identify
factors associated with human autoimmune disease?

   Limitations in methods and technologies to assess environmental exposures in humans can
substantially hinder the detection of exposures related to the development of autoimmune disease.
Better exposure data would produce more accurate dose-response estimates and lead to identification
of more risk factors. For example, using a less sensitive and specific method for silica exposure made
a substantial difference in observed association with lupus [66]. Because autoimmune diseases in
humans are relatively uncommon, case-control studies are often needed to achieve sufficient numbers
of cases for analyses. Thus, there is a particular need for the development and dissemination of
methods to assess historical exposures.
   The low incidence of many of the individual diseases (especially in men) presents a logistical
challenge for studies in exposure-enriched populations, e.g., occupational cohorts, which often have
higher levels of specific exposures and sometimes also include measurement data. Likewise the rarity
of some exposures (e.g., high level silica exposure) present challenges in studies conducted in the
general population or patient registries.
   There is an urgent need to develop cost-effective non-invasive methods to quantify those
environmental exposures most likely related to autoimmune disease in both human populations
and animal models. New technologies must be developed, and emerging technologies exploited.
Recommendations were provided in the context of the panel discussion specifically devoted to the
topic of exposure assessment (above).

Topic 5—How well do mechanistic studies in vivo or in vitro relate to clinical outcomes?

   There is a paucity of studies that relate autoimmune disease mechanisms with clinical measures
and exposure-associated autoimmune diseases. It was generally agreed that experimental/mechanistic
studies are focused on models used for proof of principle, and so findings do not correspond well with
what is known in humans. Table 4 reviews knowledge on mechanisms related to three exposures


                                                  18                                       Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 217 of 482
Int. J. Mol. Sci. 2014, 15                                                                             14287

identified with the greatest confidence as being associated with human disease in this workshop:
smoking, silica, and solvents.
   One of the most solid examples is the mechanistic relationship between citrullination, a form of
post-translational modification and the development of autoantibodies to citrullinated proteins, thought
to suggest a causal role for smoking in the development of RA [80]. Experimental data is somewhat
limited, however studies of gene-environment interactions and other human studies are providing
additional clues to etiologic pathways [81–83]. The role of other smoking-related mechanisms in RA
including heat shock gene expression and related autoantibodies is less clear [84,85]. Notably, animal
models suggest nicotine-associated delays in development of arthritis [86,87].
   Despite the strong and consistent associations of silica with multiple systemic autoimmune diseases,
there relatively little evidence on the possible mechanisms underlying this relationship. Silica exposure
can exacerbate lupus in rodent models [88]; though the mechanisms by which this occurs are not
established, hypotheses include an adjuvant effect. Other evidence coming from human studies includes
associations of silica exposure with dysregulation of apoptosis and balances of T-helper/Treg [89,90],
and associations of silica disease-specific autoantibodies in a highly exposed population [91].
   Lastly, although the solvent/SSc association seen in human studies is consistent, it lacks support
from specific animal models of SSc. However, indirect evidence comes from the observed specificity
of the solvent association in patients with disease-specific autoantibodies [92]. By contrast, a large
body of literature provides evidence of one specific solvent, Trichloroethylene, in immune disease
regulation, such as increased IFN-γ and decreased IL-4, and disease aggravation/acceleration in
lupus models [93].

      Table 4. Evidence and hypothesized mechanisms underlying autoimmune disease
      associations with smoking, silica, and solvents.
 Exposure-Disease Association in Humans       Evidence on in Vitro and in Vivo Mechanisms
                                              Post-translational modification—antigen citrullination and
                                              anti-cyclic citrullinated peptides (CCP) antibodies [80,82];
 Smoking and seropositive-RA                  Nicotine and Th17 activation [86,87];
                                              Upregulation of heat shock gene expression [84] *;
                                              Disease relevant autoantibodies (RF, anti-HSP70) [85] *.
                                              Aggravation of lupus in animal models [88];
                                              Adjuvant effect-apoptotic debris [88];
 Silica and RA/SLE/SSc/                       Dysregulation of apoptosis [90] *;
 ANCA-vasculitis                              Disease relevant autoantibodies (anti-dsDNA, anti-Ro/SSA,
                                              anti-La/SSB antibodies in silica associated SLE) [91] *;
                                              Altered CD4+/CD4+ CD25+ T cell ratio [89] *.
                                              Accelerated autoimmunity in animal models [93]
 Solvents and SSc                             SSc disease relevant autoantibodies (anti-Scl-70) [92]
                                              Increased IFN-γ, reduced IL-4 [93] *
                                * Similar observations made in animal studies.

   Patterns of T and B cell skewing, antibody and cytokine profiling may be useful biomarkers of
autoimmune disease or predisposition, and represent mechanisms linking the environment with
disease initiation. Data in human studies on autoantibody profiles in patients, controls and high-risk

                                                    19                                          Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 218 of 482
Int. J. Mol. Sci. 2014, 15                                                                         14288

populations would allow examine exposure-associations with specific autoantibodies and whether
exposures impact development or progression of disease susceptible populations (e.g., due to genetic
or autoantibody profiles). Many models have been established to study mechanisms regulating
autoimmune diseases, and these need to be tested in terms of their role in exposure-mediated disease.
   Inclusion of more mechanistic endpoints in human autoimmune studies will entail important
logistical adjustments. The collection of patient samples must provide access to live cells for in vitro
investigations, e.g., preserving peripheral mononuclear blood cells rather than merely serum samples for
future functional assays and phenotyping. This will require greater collaboration and understanding
between basic environmental health scientists, autoimmune clinicians, and environmental epidemiologists.

Topic 6—How well do in vitro mechanisms relate to in vivo mechanisms in animals or effects of
human exposures?

    There is a growing list of examples (e.g., Hg and silica) showing concordance between mechanistic
findings from in vitro and in vivo studies in laboratory animals. The types of mechanisms for which
there is agreement include: apoptosis, co-stimulation, antigen clearance and presentation, cytokines
and signaling. In most model systems there is good correlation between in vitro and in vivo outcomes,
for example AhR modulation [94,95]. At the same time, in vitro systems are often too limited to
recapitulate observations from animal models.
    At the same time, there is inadequate data on whether most exposure-related autoimmune
mechanisms are found in humans at relevant exposure levels, though there are some suggestive
data regarding cytokines, lymphocyte subsets, DNA methylation and other epigenetic factors, e.g., for
silica and air pollution [90,96–98]. Oxidative stress, specific environmental chemical receptors, and
environmentally-induced TLR activation likely play a role in development of human disease [20,99].
While in vitro evidence suggests AhR ligands can affect T cell differentiation [34,100,101], additional
animal in vivo and human studies are needed to determine the importance of these findings. Analyses
of different molecular and biological outcomes following AhR activation with different classes of
ligands (e.g., dioxins, PCBs, dietary flavonoids) should also be pursued as a model for context-specific
environmental chemical signaling.

3. Summary and Conclusions

3.1. Overall Advances in this Field

   Critical advances in the field of autoimmune disease research include a growing understanding of
the contribution of antigen specific T cell subsets, B cell antibody repertoire, and antigen presentation.
Specific to the role of environmental factors in autoimmune disease etiology, there has been an
improved understanding of the role of specific signaling molecules (e.g., TLRs, AhR). Other advances
include the emergence of new technologies for assessing molecular markers (e.g., gene, methylation,
and antibody arrays), genetic manipulations in animal models to define mechanisms and potential
use of the GWAS (genome-wide association studies) repository. A key finding from human studies
includes the identification an environmental exposure (cigarette smoke), which interacts with genetic
factors to promote specific RA phenotypes and for which there are relevant mechanistic data, which


                                                  20                                        Exhibit 152
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 219 of 482
Int. J. Mol. Sci. 2014, 15                                                                      14289

provides a model for future studies of environmental autoimmunity integrating exposure, genotype,
and phenotype.

3.2. Conclusions and Recommendations

    More “translational” epidemiological studies of environmental autoimmunity are needed and should
be guided by mechanisms defined in model systems and vice versa. An integrated, multidisciplinary
approach is critical, and programs should be established to provide opportunities for collaboration and
improve communication between epidemiologists, exposure scientists, and basic cellular/molecular
biologists, i.e., fostering of interdisciplinary research through forums, funding and training. Funding
opportunities need to be specifically targeted towards autoimmunity and environmental factors. Better
coordination across the diverse disciplines and agencies conducting autoimmune research may help
to encourage collaborations. Such coordinated efforts may also promote a more cohesive body of
knowledge through studies of multiple autoimmune diseases with similar underlying mechanisms, and
shared genetic or environmental risk factors.
    An important need for human autoimmune research is the availability of high-quality,
validated measurement tools. Similar to efforts to characterize the genome, new technologies should
be harnessed to address the critical need to characterize human environmental exposures.
An environment-wide association (i.e., “exposome”) database linked to common questionnaires would
facilitate epidemiological studies. More data are also needed on the contribution of psychosocial
factors, infections, complex mixtures and susceptibility factors to the development of autoimmune
diseases. Biomarkers identified by mechanistic studies should be applied to epidemiologic research in
the context of relevant exposure measures. Investments in high quality exposure measures and biological
markers will increase the ability to identify environmental contributions to the etiopathogenesis of
autoimmune diseases.
    Finally, a consensus-based approach should be developed to define autoimmune phenotypes
(rather than diseases), which may improve comparability between human studies and animal models.
The focus on studying diseases defined by classification criteria may limit interpretation of animal
model data and the ability to identify human exposure cohorts using the broadest disease definitions.
Conversely, there is a need for animal models to better represent phenotypes that occur in human
diseases (e.g., CNS-lupus). Some environmental exposures may cause diseases characterized by a
mixture of outcomes or multiple phenotypes that do not fit standard diagnostic criteria. Outbreak
investigations should collect data to characterize the emerging phenotypes, and include the
preservation and archiving of biological specimens. Long-term follow-up of affected individuals is
critical to assess phenotypes that might develop with long latency.

Acknowledgments

   Meeting support was provided by NIEHS, NIH and AARDA. We also extend our great appreciation
to all of the workshop participants who contributed to these discussions. We are grateful for the
assistance of Linh Pham in summarizing recorded workshop materials, and for the helpful comments
of David Sherr, Eric Gershwin, Pat Mastin and Sheetal Thakur. Manuscript preparation was supported,



                                                 21                                       Exhibit 152
      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 220 of 482
Int. J. Mol. Sci. 2014, 15                                                                        14290

in part, through the Intramural Research Program of the NIH, National Institute of Environmental
Health Science (Z01 ES049028).

Author Contributions

   Parks and Humble organized and wrote the initial manuscript draft, with individual subject matter
contributions of Germolec, Joyce, Miller, Pollard, Rose, and Selmi.

Conflicts of Interest

     The authors declare no conflict of interest.

References

1.     Cooper, G.S.; Bynum, M.L.; Somers, E.C. Recent insights in the epidemiology of autoimmune
       diseases: Improved prevalence estimates and understanding of clustering of diseases. J. Autoimmun.
       2009, 33, 197–207.
2.     Autoimmune Diseases Coordinating Committee, N.I.o.H. Autoimmune Diseases Research
       Plan. Available online: http://www.niaid.nih.gov/topics/autoimmune/Documents/adccreport.pdf
       (assessed on 13 August 2014).
3.     Autoimmune Diseases Coordinating Committee, N.I.o.H. Report of the Autoimmune Diseases
       Coordinating Committee. Available online: http://www.niaid.nih.gov/topics/autoimmune/
       Documents/adccrev.pdf (assessed on 13 August 2014).
4.     Autoimmune Diseases Coordinating Committee. N.I.o.H. Progress in Autoimmune Diseases
       Research; Autoimmune Diseases Coordinating Committee, 2005; NIH Publication No. 05-5140.
       Available     online:    https://www.niaid.nih.gov/topics/autoimmune/Documents/adccfinal.pdf
       (assessed on 13 August 2014).
5.     Jacobson, D.L.; Gange, S.J.; Rose, N.R.; Graham, N.M. Epidemiology and estimated population
       burden of selected autoimmune diseases in the united states. Clin. Immunol. Immunopathol.
       1997, 84, 223–243.
6.     Moroni, L.; Bianchi, I.; Lleo, A. Geoepidemiology, gender and autoimmune disease.
       Autoimmun. Rev. 2012, 11, A386–A392.
7.     Bogdanos, D.P.; Smyk, D.S.; Rigopoulou, E.I.; Mytilinaiou, M.G.; Heneghan, M.A.; Selmi, C.;
       Gershwin, M.E. Twin studies in autoimmune disease: Genetics, gender and environment.
       J. Autoimmun. 2012, 38, J156–J169.
8.     Cooper, G.S.; Germolec, D.; Heindel, J.; Selgrade, M. Linking environmental agents and
       autoimmune diseases. Environ. Health Perspect. 1999, 107, 659–660.
9.     Selgrade, M.K.; Cooper, G.S.; Germolec, D.R.; Heindel, J.J. Linking environmental agents and
       autoimmune disease: An agenda for future research. Environ. Health Perspect. 1999, 107, 811–813.
10.    Mastin, J.P. NIEHS extramural update: Environmental factors in autoimmune disease.
       Environ. Health Perspect. 2003, 111, A483.




                                                    22                                     Exhibit 152
      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 221 of 482
Int. J. Mol. Sci. 2014, 15                                                                           14291

11.   Cooper, G.S.; Gilbert, K.M.; Greidinger, E.L.; James, J.A.; Pfau, J.C.; Reinlib, L.; Richardson, B.C.;
      Rose, N.R. Recent advances and opportunities in research on lupus: Environmental influences
      and mechanisms of disease. Environ. Health Perspect. 2008, 116, 695–702.
12.   Statement, V.C. Vallombrosa consensus statement on environmental contaminants and human
      fertility compromise. Semin. Reprod. Med. 2006, 24, 178–189.
13.   Vom Saal, F.S.; Akingbemi, B.T.; Belcher, S.M.; Birnbaum, L.S.; Crain, D.A.; Eriksen, M.;
      Farabollini, F.; Guillette, L.J., Jr.; Hauser, R.; Heindel, J.J.; et al. Chapel hill bisphenol a expert
      panel consensus statement: Integration of mechanisms, effects in animals and potential to impact
      human health at current levels of exposure. Reprod. Toxicol. 2007, 24, 131–138.
14.   Gwinn, M.R.; DeVoney, D.; Jarabek, A.M.; Sonawane, B.; Wheeler, J.; Weissman, D.N.; Masten, S.;
      Thompson, C. Meeting report: Mode(s) of action of asbestos and related mineral fibers.
      Environ. Health Perspect. 2011, 119, 1806–1810.
15.   Selmi, C.; Leung, P.S.; Sherr, D.H.; Diaz, M.; Nyland, J.F.; Monestier, M.; Rose, N.R.;
      Gershwin, M.E. Mechanisms of environmental influence on human autoimmunity: A national
      institute of environmental health sciences expert panel workshop. J. Autoimmun. 2012, 39,
      272–284.
16.   Miller, F.W.; Alfredsson, L.; Costenbader, K.H.; Kamen, D.L.; Nelson, L.M.; Norris, J.M.;
      de Roos, A.J. Epidemiology of environmental exposures and human autoimmune diseases:
      Findings from a national institute of environmental health sciences expert panel workshop.
      J. Autoimmun. 2012, 39, 259–271.
17.   Germolec, D.; Kono, D.H.; Pfau, J.C.; Pollard, K.M. Animal models used to examine the role of
      the environment in the development of autoimmune disease: Findings from an niehs expert panel
      workshop. J. Autoimmun. 2012, 39, 285–293.
18.   Summers, S.A.; Hoi, A.; Steinmetz, O.M.; O’Sullivan, K.M.; Ooi, J.D.; Odobasic, D.; Akira, S.;
      Kitching, A.R.; Holdsworth, S.R. Tlr9 and Tlr4 are required for the development of autoimmunity
      and lupus nephritis in pristane nephropathy. J. Autoimmun. 2010, 35, 291–298.
19.   Kanta, H.; Mohan, C. Three checkpoints in lupus development: Central tolerance in adaptive
      immunity, peripheral amplification by innate immunity and end-organ inflammation. Genes Immun.
      2009, 10, 390–396.
20.   Lien, E.; Zipris, D. The role of toll-like receptor pathways in the mechanism of type 1 diabetes.
      Curr. Mol. Med. 2009, 9, 52–68.
21.   Rose, N.R. The adjuvant effect in infection and autoimmunity. Clin. Rev. Allergy Immunol. 2008,
      34, 279–282.
22.   Carlson, B.C.; Jansson, A.M.; Larsson, A.; Bucht, A.; Lorentzen, J.C. The endogenous adjuvant
      squalene can induce a chronic T cell-mediated arthritis in rats. Am. J. Pathol. 2000, 156,
      2057–2065.
23.   Sun, H.X.; Xie, Y.; Ye, Y.P. Advances in saponin-based adjuvants. Vaccine 2009, 27, 1787–1796.
24.   Lemoine, S.; Morva, A.; Youinou, P.; Jamin, C. Regulatory B cells in autoimmune diseases:
      How do they work? Ann. N. Y. Acad. Sci. 2009, 1173, 260–267.
25.   Shlomchik, M.J. Sites and stages of autoreactive B cell activation and regulation. Immunity 2008,
      28, 18–28.
26.   Dorner, T.; Jacobi, A.M.; Lipsky, P.E. B cells in autoimmunity. Arthritis Res. Ther. 2009, 11, 247.

                                                   23                                         Exhibit 152
      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 222 of 482
Int. J. Mol. Sci. 2014, 15                                                                         14292

27.   Matsushita, T.; Tedder, T.F. Identifying regulatory B cells (B10 cells) that produce IL-10 in
      mice. Methods Mol. Biol. 2011, 677, 99–111.
28.   Oukka, M. Th17 cells in immunity and autoimmunity. Ann. Rheum. Dis. 2008, 67, iii26–iii29.
29.   Di Cesare, A.; di Meglio, P.; Nestle, F.O. The IL-23/Th17 axis in the immunopathogenesis of
      psoriasis. J. Investig. Dermatol. 2009, 129, 1339–1350.
30.   Sarkar, S.; Fox, D.A. Targeting IL-17 and Th17 cells in rheumatoid arthritis. Rheum. Dis. Clin.
      N. Am. 2010, 36, 345–366.
31.   Segal, B.M. Th17 cells in autoimmune demyelinating disease. Semin. Immunopathol. 2010, 32,
      71–77.
32.   Quintana, F.J.; Weiner, H.L. Environmental control of Th17 differentiation. Eur. J. Immunol.
      2009, 39, 655–657.
33.   Singh, N.P.; Singh, U.P.; Singh, B.; Price, R.L.; Nagarkatti, M.; Nagarkatti, P.S. Activation of
      Aryl hydrocarbon Receptor (AhR) leads to reciprocal epigenetic regulation of FoxP3 and IL-17
      expression and amelioration of experimental colitis. PLoS One 2011, 6, e23522.
34.   Marshall, N.B.; Vorachek, W.R.; Steppan, L.B.; Mourich, D.V.; Kerkvliet, N.I. Functional
      characterization and gene expression analysis of CD4+ CD25+ regulatory T cells generated in
      mice treated with 2,3,7,8-tetrachlorodibenzo-p-dioxin. J. Immunol. 2008, 181, 2382–2391.
35.   Kerkvliet, N.I. AhR-mediated immunomodulation: The role of altered gene transcription.
      Biochem. Pharmacol. 2009, 77, 746–760.
36.   Hontecillas, R.; Bassaganya-Riera, J. Peroxisome proliferator-activated receptor γ is required for
      regulatory CD4+ T cell-mediated protection against colitis. J. Immunol. 2007, 178, 2940–2949.
37.   Sakaguchi, S.; Ono, M.; Setoguchi, R.; Yagi, H.; Hori, S.; Fehervari, Z.; Shimizu, J.; Takahashi, T.;
      Nomura, T. FoxP3+ CD25+ CD4+ natural regulatory T cells in dominant self-tolerance and
      autoimmune disease. Immunol. Rev. 2006, 212, 8–27.
38.   Kerkvliet, N.I.; Shepherd, D.M.; Baecher-Steppan, L. T lymphocytes are direct, Aryl
      hydrocarbon Receptor (AhR)-dependent targets of 2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD):
      AhR expression in both CD4+ and CD8+ T cells is necessary for full suppression of a cytotoxic
      T lymphocyte response by TCDD. Toxicol. Appl. Pharmacol. 2002, 185, 146–152.
39.   Frericks, M.; Meissner, M.; Esser, C. Microarray analysis of the AhR system: Tissue-specific
      flexibility in signal and target genes. Toxicol. Appl. Pharmacol. 2007, 220, 320–332.
40.   Apetoh, L.; Quintana, F.; Pot, C.; Joller, N.; Xiao, S.; Kumar, D.; Burns, E.J.; Sherr, D.H.;
      Weiner, H.L.; Kuchroo, V.K. The Aryl hydrocarbon Receptor (AhR) interacts with c-Maf to
      promote the differentiation of IL-27-induced regulatory type 1 (TR1) cells. Nat. Immunol. 2010,
      11, 854–861.
41.   Lleo, A.; Bowlus, C.L.; Yang, G.X.; Invernizzi, P.; Podda, M.; van de Water, J.; Ansari, A.A.;
      Coppel, R.L.; Worman, H.J.; Gores, G.J.; et al. Biliary apotopes and anti-mitochondrial
      antibodies activate innate immune responses in primary biliary cirrhosis. Hepatology 2010, 52,
      987–998.
42.   Selmi, C.; Meda, F.; Kasangian, A.; Invernizzi, P.; Tian, Z.; Lian, Z.; Podda, M.; Gershwin, M.E.
      Experimental evidence on the immunopathogenesis of primary biliary cirrhosis. Cell. Mol. Immunol.
      2010, 7, 1–10.



                                                  24                                        Exhibit 152
      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 223 of 482
Int. J. Mol. Sci. 2014, 15                                                                         14293

43.   Pollard, K.M.; Lee, D.K.; Casiano, C.A.; Bluthner, M.; Johnston, M.M.; Tan, E.M.
      The autoimmunity-inducing xenobiotic mercury interacts with the autoantigen fibrillarin and
      modifies its molecular and antigenic properties. J. Immunol. 1997, 158, 3521–3528.
44.   Moscarello, M.A.; Mastronardi, F.G.; Wood, D.D. The role of citrullinated proteins suggests a
      novel mechanism in the pathogenesis of multiple sclerosis. Neurochem. Res. 2007, 32, 251–256.
45.   Doyle, H.A.; Mamula, M.J. Posttranslational protein modifications: New flavors in the menu of
      autoantigens. Curr. Opin. Rheumatol. 2002, 14, 244–249.
46.   Doyle, H.A.; Mamula, M.J. Posttranslational modifications of self-antigens. Ann. N. Y. Acad. Sci.
      2005, 1050, 1–9.
47.   Papini, A.M. The use of post-translationally modified peptides for detection of biomarkers of
      immune-mediated diseases. J. Pept. Sci. 2009, 15, 621–628.
48.   Thabet, Y.; Canas, F.; Ghedira, I.; Youinou, P.; Mageed, R.A.; Renaudineau, Y. Altered patterns
      of epigenetic changes in systemic lupus erythematosus and auto-antibody production: Is there a
      link? J. Autoimmun. 2012, 39, 154–160.
49.   Hultman, P.; Turley, S.J.; Enestrom, S.; Lindh, U.; Pollard, K.M. Murine genotype influences the
      specificity, magnitude and persistence of murine mercury-induced autoimmunity. J. Autoimmun.
      1996, 9, 139–149.
50.   Pollard, K.M.; Pearson, D.L.; Hultman, P.; Hildebrandt, B.; Kono, D.H. Lupus-prone mice as models
      to study xenobiotic-induced acceleration of systemic autoimmunity. Environ. Health Perspect. 1999,
      107, 729–735.
51.   Holmdahl, R.; Lorentzen, J.C.; Lu, S.; Olofsson, P.; Wester, L.; Holmberg, J.; Pettersson, U.
      Arthritis induced in rats with nonimmunogenic adjuvants as models for rheumatoid arthritis.
      Immunol. Rev. 2001, 184, 184–202.
52.   Reeves, W.H.; Lee, P.Y.; Weinstein, J.S.; Satoh, M.; Lu, L. Induction of autoimmunity by
      pristane and other naturally occurring hydrocarbons. Trends Immunol. 2009, 30, 455–464.
53.   Von Herrath, M.; Nepom, G.T. Animal models of human type 1 diabetes. Nat. Immunol. 2009,
      10, 129–132.
54.   Kamb, M.L.; Murphy, J.J.; Jones, J.L.; Caston, J.C.; Nederlof, K.; Horney, L.F.; Swygert, L.A.;
      Falk, H.; Kilbourne, E.M. Eosinophilia-myalgia syndrome in L-tryptophan-exposed patients.
      J. Am. Med. Assoc. 1992, 267, 77–82.
55.   Parks, C.G.; Cooper, G.S.; Nylander-French, L.A.; Sanderson, W.T.; Dement, J.M.; Cohen, P.L.;
      Dooley, M.A.; Treadwell, E.L.; St Clair, E.W.; Gilkeson, G.S.; et al. Occupational exposure to
      crystalline silica and risk of systemic lupus erythematosus: A population-based, case-control
      study in the southeastern united states. Arthritis Rheumatol. 2002, 46, 1840–1850.
56.   Stolt, P.; Yahya, A.; Bengtsson, C.; Kallberg, H.; Ronnelid, J.; Lundberg, I.; Klareskog, L.;
      Alfredsson, L.; EIRA Study Group. Silica exposure among male current smokers is associated
      with a high risk of developing ACPA-positive rheumatoid arthritis. Ann. Rheum. Dis. 2010, 69,
      1072–1076.
57.   Kettaneh, A.; Al Moufti, O.; Tiev, K.P.; Chayet, C.; Toledano, C.; Fabre, B.; Fardet, L.; Cabane, J.
      Occupational exposure to solvents and gender-related risk of systemic sclerosis: A metaanalysis
      of case-control studies. J. Rheumatol. 2007, 34, 97–103.



                                                  25                                        Exhibit 152
      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 224 of 482
Int. J. Mol. Sci. 2014, 15                                                                        14294

58.   Sugiyama, D.; Nishimura, K.; Tamaki, K.; Tsuji, G.; Nakazawa, T.; Morinobu, A.; Kumagai, S.
      Impact of smoking as a risk factor for developing rheumatoid arthritis: A meta-analysis of
      observational studies. Ann. Rheum. Dis. 2010, 69, 70–81.
59.   Bang, S.Y.; Lee, K.H.; Cho, S.K.; Lee, H.S.; Lee, K.W.; Bae, S.C. Smoking
      increases rheumatoid arthritis susceptibility in individuals carrying the HLA–DRB1 shared
      epitope, regardless of rheumatoid factor or anti-cyclic citrullinated peptide antibody status.
      Arthritis Rheumatol. 2010, 62, 369–377.
60.   Harel-Meir, M.; Sherer, Y.; Shoenfeld, Y. Tobacco smoking and autoimmune rheumatic
      diseases. Nat. Clin. Pract. Rheumatol. 2007, 3, 707–715.
61.   Mahid, S.S.; Minor, K.S.; Soto, R.E.; Hornung, C.A.; Galandiuk, S. Smoking and inflammatory
      bowel disease: A meta-analysis. Mayo Clin. Proc. 2006, 81, 1462–1471.
62.   Beretich, B.D.; Beretich, T.M. Explaining multiple sclerosis prevalence by ultraviolet exposure:
      A geospatial analysis. Mult. Scler. 2009, 15, 891–898.
63.   Kagnoff, M.F. Coeliac disease: Genetic, immunological and environmental factors in disease
      pathogenesis. Scand. J. Gastroenterol. Suppl. 1985, 114, 45–54.
64.   Posada de la Paz, M.; Philen, R.M.; Borda, A.I. Toxic oil syndrome: The perspective after 20 years.
      Epidemiol. Rev. 2001, 23, 231–247.
65.   Hamilton, C.M.; Strader, L.C.; Pratt, J.G.; Maiese, D.; Hendershot, T.; Kwok, R.K.; Hammond, J.A.;
      Huggins, W.; Jackman, D.; Pan, H.; et al. The phenx toolkit: Get the most from your measures.
      Am. J. Epidemiol. 2011, 174, 253–260.
66.   Parks, C.G.; Cooper, G.S.; Nylander-French, L.A.; Hoppin, J.A.; Sanderson, W.T.; Dement, J.M.
      Comparing questionnaire-based methods to assess occupational silica exposure. Epidemiology
      2004, 15, 433–441.
67.   Parks, C.G.; Cooper, G.S.; Nylander-French, L.A.; Storm, J.F.; Archer, J.D. Assessing exposure
      to crystalline silica from farm work: A population-based study in the southeastern united states.
      Ann. Epidemiol. 2003, 13, 385–392.
68.   Hart, J.E.; Kallberg, H.; Laden, F.; Bellander, T.; Costenbader, K.H.; Holmqvist, M.; Klareskog, L.;
      Alfredsson, L.; Karlson, E.W. Ambient air pollution exposures and risk of rheumatoid arthritis:
      Results from the swedish eira case-control study. Ann. Rheum. Dis. 2012, 72, 888–894.
69.   Love, L.A.; Weinberg, C.R.; McConnaughey, D.R.; Oddis, C.V.; Medsger, T.A., Jr.; Reveille, J.D.;
      Arnett, F.C.; Targoff, I.N.; Miller, F.W. Ultraviolet radiation intensity predicts the relative
      distribution of dermatomyositis and anti-Mi-2 autoantibodies in women. Arthritis Rheumatol.
      2009, 60, 2499–2504.
70.   Verner, M.A.; Charbonneau, M.; Lopez-Carrillo, L.; Haddad, S. Physiologically based
      pharmacokinetic modeling of persistent organic pollutants for lifetime exposure assessment: A
      new tool in breast cancer epidemiologic studies. Environ. Health Perspect. 2008, 116, 886–892.
71.   Peters, S.; Vermeulen, R.; Portengen, L.; Olsson, A.; Kendzia, B.; Vincent, R.; Savary, B.;
      Lavoué, J.; Cavallo, D.; Cattaneo, A.; et al. Modelling of occupational respirable crystalline
      silica exposure for quantitative exposure assessment in community-based case-control studies.
      J. Environ. Monit. 2011, 13, 3262–3268.




                                                  26                                        Exhibit 152
      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 225 of 482
Int. J. Mol. Sci. 2014, 15                                                                       14295

72.   Armstrong, T.W.; Liang, Y.; Hetherington, Y.; Bowes, S.M., 3rd; Wong, O.; Fu, H.; Chen, M.;
      Schnatter, A.R. Retrospective occupational exposure assessment for case-control and case-series
      epidemiology studies based in Shanghai China. J. Occup. Environ. Hyg. 2011, 8, 561–572.
73.   Patel, C.J.; Bhattacharya, J.; Butte, A.J. An environment-wide association study (EWAS) on
      type 2 diabetes mellitus. PLoS One 2010, 5, e10746.
74.   Patel, C.J.; Chen, R.; Butte, A.J. Data-driven integration of epidemiological and toxicological
      data to select candidate interacting genes and environmental factors in association with disease.
      Bioinformatics 2012, 28, i121–i126.
75.   Miller, F.W.; Pollard, K.M.; Parks, C.G.; Germolec, D.R.; Leung, P.S.; Selmi, C.; Humble, M.C.;
      Rose, N.R. Criteria for environmentally associated autoimmune diseases. J. Autoimmun. 2012,
      39, 253–258.
76.   Pollard, K.M.; Pearson, D.L.; Hultman, P.; Deane, T.N.; Lindh, U.; Kono, D.H.
      Xenobiotic acceleration of idiopathic systemic autoimmunity in lupus-prone BXSB mice.
      Environ. Health Perspect. 2001, 109, 27–33.
77.   Kono, D.H.; Park, M.S.; Szydlik, A.; Haraldsson, K.M.; Kuan, J.D.; Pearson, D.L.; Hultman, P.;
      Pollard, K.M. Resistance to xenobiotic-induced autoimmunity maps to chromosome 1. J. Immunol.
      2001, 167, 2396–2403.
78.   Li, J.; McMurray, R.W. Effects of chronic exposure to DDT and TCDD on disease activity in
      murine systemic lupus erythematosus. Lupus 2009, 18, 941–949.
79.   Mustafa, A.; Holladay, S.D.; Witonsky, S.; Sponenberg, D.P.; Karpuzoglu, E.; Gogal, R.M., Jr.
      A single mid-gestation exposure to tcdd yields a postnatal autoimmune signature, differing by
      sex, in early geriatric C57BL/6 mice. Toxicology 2011, 290, 156–168.
80.   Klareskog, L.; Stolt, P.; Lundberg, K.; Kallberg, H.; Bengtsson, C.; Grunewald, J.; Rönnelid, J.;
      Harris, H.E.; Ulfgren, A.K.; Rantapää-Dahlqvist, S.; et al. A new model for an etiology of
      rheumatoid arthritis: Smoking may trigger HLA-DR (shared epitope)-restricted immune
      reactions to autoantigens modified by citrullination. Arthritis Rheumatol. 2006, 54, 38–46.
81.   Mikuls, T.R.; Levan, T.; Gould, K.A.; Yu, F.; Thiele, G.M.; Bynote, K.K.; Conn, D.; Jonas, B.L.;
      Callahan, L.F.; Smith, E.; et al. Impact of interactions of cigarette smoking with NAT2
      polymorphisms on rheumatoid arthritis risk in african americans. Arthritis Rheumatol. 2012, 64,
      655–664.
82.   Karlson, E.W.; Chang, S.C.; Cui, J.; Chibnik, L.B.; Fraser, P.A.; de Vivo, I.; Costenbader, K.H.
      Gene-environment interaction between HLA–DRB1 shared epitope and heavy cigarette smoking
      in predicting incident rheumatoid arthritis. Ann. Rheum. Dis. 2010, 69, 54–60.
83.   Kallberg, H.; Ding, B.; Padyukov, L.; Bengtsson, C.; Ronnelid, J.; Klareskog, L.; Alfredsson, L.;
      EIRA Study Group. Smoking is a major preventable risk factor for rheumatoid arthritis:
      Estimations of risks after various exposures to cigarette smoke. Ann. Rheum. Dis. 2011, 70,
      508–511.
84.   Ospelt, C.; Camici, G.G.; Engler, A.; Kolling, C.; Vogetseder, A.; Gay, R.E.; Michel, B.A.; Gay, S.
      Smoking induces transcription of the heat shock protein system in the joints. Ann. Rheum. Dis.
      2014, 73, 1423–1426.




                                                 27                                        Exhibit 152
      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 226 of 482
Int. J. Mol. Sci. 2014, 15                                                                        14296

85.   Newkirk, M.M.; Mitchell, S.; Procino, M.; Li, Z.; Cosio, M.; Mazur, W.; Kinnula, V.L.;
      Hudson, M.; Baron, M.; Fritzler, M.J.; et al. Chronic smoke exposure induces rheumatoid factor
      and anti-heat shock protein 70 autoantibodies in susceptible mice and humans with lung disease.
      Eur. J. Immunol. 2012, 42, 1051–1061.
86.   Yang, Y.; Yang, J.; Xie, R.; Ren, Y.; Fan, H. Regulatory effect of nicotine on collagen-induced
      arthritis and on the induction and function of in vitro-cultured Th17 cells. Mod. Rheumatol. 2014,
      in press.
87.   Lindblad, S.S.; Mydel, P.; Jonsson, I.M.; Senior, R.M.; Tarkowski, A.; Bokarewa, M. Smoking
      and nicotine exposure delay development of collagen-induced arthritis in mice. Arthritis Res. Ther.
      2009, 11, R88.
88.   Pfau, J.C.; Serve, K.M.; Noonan, C.W. Autoimmunity and asbestos exposure. Autoimmune Dis.
      2014, 2014, 782045.
89.   Hayashi, H.; Miura, Y.; Maeda, M.; Murakami, S.; Kumagai, N.; Nishimura, Y.; Kusaka, M.;
      Urakami, K.; Fujimoto, W.; Otsuki, T. Reductive alteration of the regulatory function of the
      CD4(+) CD25(+) T cell fraction in silicosis patients. Int. J. Immunopathol. Pharmacol. 2010, 23,
      1099–1109.
90.   Otsuki, T.; Hayashi, H.; Nishimura, Y.; Hyodo, F.; Maeda, M.; Kumagai, N.; Miura, Y.;
      Kusaka, M.; Uragami, K. Dysregulation of autoimmunity caused by silica exposure and
      alteration of Fas-mediated apoptosis in T lymphocytes derived from silicosis patients. Int. J.
      Immunopathol. Pharmacol. 2011, 24, 11S–16S.
91.   Conrad, K.; Mehlhorn, J.; Luthke, K.; Dorner, T.; Frank, K.H. Systemic lupus erythematosus
      after heavy exposure to quartz dust in uranium mines: Clinical and serological characteristics.
      Lupus 1996, 5, 62–69.
92.   Nietert, P.J.; Sutherland, S.E.; Silver, R.M.; Pandey, J.P.; Knapp, R.G.; Hoel, D.G.;
      Dosemeci, M. Is occupational organic solvent exposure a risk factor for scleroderma?
      Arthritis Rheumatol. 1998, 41, 1111–1118.
93.   Cooper, G.S.; Makris, S.L.; Nietert, P.J.; Jinot, J. Evidence of autoimmune-related effects of
      trichloroethylene exposure from studies in mice and humans. Environ. Health Perspect. 2009,
      117, 696–702.
94.   Veldhoen, M.; Hirota, K.; Westendorf, A.M.; Buer, J.; Dumoutier, L.; Renauld, J.C.; Stockinger, B.
      The Aryl hydrocarbon Receptor links Th17-cell-mediated autoimmunity to environmental toxins.
      Nature 2008, 453, 106–109.
95.   Quintana, F.J.; Basso, A.S.; Iglesias, A.H.; Korn, T.; Farez, M.F.; Bettelli, E.; Caccamo, M.;
      Oukka, M.; Weiner, H.L. Control of Treg and Th17 cell differentiation by the Aryl hydrocarbon
      Receptor. Nature 2008, 453, 65–71.
96.   Farhat, S.C.; Silva, C.A.; Orione, M.A.; Campos, L.M.; Sallum, A.M.; Braga, A.L. Air pollution
      in autoimmune rheumatic diseases: A review. Autoimmun. Rev. 2011, 11, 14–21.
97.   Lee, S.; Hayashi, H.; Maeda, M.; Chen, Y.; Matsuzaki, H.; Takei-Kumagai, N.; Nishimura, Y.;
      Fujimoto, W.; Otsuki, T. Environmental factors producing autoimmune dysregulation—Chronic
      activation of T cells caused by silica exposure. Immunobiology 2012, 217, 743–748.




                                                  28                                       Exhibit 152
      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 227 of 482
Int. J. Mol. Sci. 2014, 15                                                                       14297

98.  Baccarelli, A.; Wright, R.O.; Bollati, V.; Tarantini, L.; Litonjua, A.A.; Suh, H.H.; Zanobetti, A.;
     Sparrow, D.; Vokonas, P.S.; Schwartz, J. Rapid DNA methylation changes after exposure to
     traffic particles. Am. J. Respir. Crit. Care Med. 2009, 179, 572–578.
99. Kerfoot, S.M.; Long, E.M.; Hickey, M.J.; Andonegui, G.; Lapointe, B.M.; Zanardo, R.C.;
     Bonder, C.; James, W.G.; Robbins, S.M.; Kubes, P. TLR4 contributes to disease-inducing
     mechanisms resulting in central nervous system autoimmune disease. J. Immunol. 2004, 173,
     7070–7077.
100. Kimura, A.; Naka, T.; Nohara, K.; Fujii-Kuriyama, Y.; Kishimoto, T. Aryl hydrocarbon Receptor
     regulates Stat1 activation and participates in the development of Th17 cells. Proc. Natl. Acad.
     Sci. USA 2008, 105, 9721–9726.
101. Ho, P.P.; Steinman, L. The Aryl hydrocarbon Receptor: A regulator of Th17 and Treg cell
     development in disease. Cell Res. 2008, 18, 605–608.

© 2014 by the authors; licensee MDPI, Basel, Switzerland. This article is an open access article
distributed under the terms and conditions of the Creative Commons Attribution license
(http://creativecommons.org/licenses/by/3.0/).




                                                 29                                       Exhibit 152
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 228 of 482




   EXHIBIT 153
    Case 2:20-cv-02470-WBS-JDP
International                                           Document
              Journal of Celiac Disease, 2015, Vol. 3, No. 4, 151-155   7 Filed 12/29/20 Page 229 of 482
Available online at http://pubs.sciepub.com/ijcd/3/4/8
© Science and Education Publishing
DOI:10.12691/ijcd-3-4-8




    The World Incidence and Prevalence of Autoimmune
                  Diseases is Increasing
                                  Aaron Lerner1,*, Patricia Jeremias2, Torsten Matthias2
                      1
                       B. Rappaport School of Medicine, Technion-Israel Institute of Technology, Haifa, Israel
                                        2
                                          AESKU.KIPP Institute, Wendelsheim, Germany
                                      *Corresponding author: aaronlerner1948@gmail.com
                  Received September 27, 2015; Revised October 29, 2015; Accepted November 11, 2015
    Abstract Epidemiological data provide evidence of a steady rise in autoimmune disease throughout Westernized
    societies over the last decades. Multiple publications exist, describing past or actual incidences/prevalence of
    individual autoimmune diseases, however, long term studies on selected populations are scarce. Aims: to calculate
    the % increases per year of autoimmune diseases frequencies worldwide, analyze the differential increases per
    country and disease, and identify geoepidemiological trends. Methods: A systematic review was performed to
    identify incidence and prevalence of autoimmune diseases. 30 Studies from the last 30 years were identified using
    Medline, Google, and Cochrane Library databases. Only long-term regional or national follow-ups are reported.
    Results: The means ± s.d. of the net % increased /year incidence and prevalence of autoimmune diseases worldwide
    were 19.1±43.1 and 12.5±7.9, respectively. Rheumatic, endocrinological, gastrointestinal and neurological
    autoimmune diseases revealed the following annual % increases per year: 7.1, 6.3, 6.2, and 3.7, respectively. In all of
    these, differences between old vs new frequencies were highly significant (p< 0.0001). Comparing various
    autoimmune diseases, celiac disease increased the most and the highest increase in incidence, comparing old to new
    surveys is allocated to myasthenia gravis. Despite considerable variations between the countries, celiac, type 1
    diabetes and myasthenia gravis frequencies increased the most in Canada, Israel and Denmark, respectively.
    Frequencies of the autoimmune diseases increased significantly in the West and North when compared to East and
    South, respectively. Conclusions: Despite multiple reports on autoimmune diseases frequencies, long-term
    longitudinal follow-ups are scarce. Incidences and prevalences have increased significantly over the last 30 years.
    Rheumatic, endocrinological and gastrointestinal autoimmune diseases in Israel, Netherlands, USA and Sweden
    increased the most. These observations point to a stronger influence of environmental factors as opposed to genetic
    factors on autoimmune disease development.
    Keywords: autoimmune disease, incidence, prevalence, surge, geoepidemiology
    Cite This Article: Aaron Lerner, Patricia Jeremias, and Torsten Matthias, “The World Incidence and
    Prevalence of Autoimmune Diseases is Increasing.” International Journal of Celiac Disease, vol. 3, no. 4 (2015):
    151-155. doi: 10.12691/ijcd-3-4-8.

                                                                    recent evolutionary processes [1,2,3,4,5]. Among many
                                                                    others, three major environmental factors, strongly related
1. Introduction                                                     to socioeconomical status are suspected to drive these
                                                                    phenomena: infections, ecology and nutrition. The
   Increasing evidence is accumulating for a steady rise in         purpose of the present review is to calculate the surge per
the frequency of autoimmune diseases (AD), in the last              year of AD frequencies worldwide and analyze the
decades [1]. In fact, the rise in ADs parallels the surge in        differential increases of AD per country and disease
allergic and cancer conditions while infections are less            identifying geoepidemiological trends. There is a plethora
frequent in the Western societies, creating the basis for the       of publications on the incidences/prevalences of ADs in
hygiene hypothesis [2]. Multiple sclerosis (MS), type 1             medical literature, most of them describe past or actual
diabetes (IDDM), inflammatory bowel diseases (mainly                frequencies of individual ADs, however, long term
Crohn’s disease) (IBD), systemic lupus erythematosus                comparative follow-up studies on selected populations, in
(SLE), primary biliary cirrhosis, myasthenia gravis (MS),           individual countries are scarce.
autoimmune thyroiditis (AT), hepatitis and rheumatic
diseases (RA), bullous pemphigoid, and celiac disease
(CD) are several examples [3,4]. Their relationship to              2. Methods
socioeconomic status, their rapid increase in developed
countries and observations in selected migrant populations,           A Medline search was performed using the following
indicate some form of environmental impact, rather than             search words: autoimmune disease or syndrome, incidence,
long-term genetic influences which are driving these                prevalence or frequency, spanning the period 1985-2015.

                                                               1                                                 Exhibit 153
152 Case     2:20-cv-02470-WBS-JDP      Document
                                International            7 Filed
                                              Journal of Celiac Disease12/29/20 Page 230 of 482

Special emphasis was given to the identification of                          disease categories, the highest net % increase per year was
increase/surge or decrease in incidence/prevalence                           noted in the rheumatologic (7.1), followed by endocrine
worldwide. Suitable publications were identified by                          (6.3), gastrointestinal (6.2) and neurological diseases (3.7).
periodical scans of PubMed but also Google, and the                          In all of these, differences between old vs new frequencies
Cochrane Library databases, were screened. Original                          were highly significant (p< 0.0001) (Figure 2). The table
papers, in the English language, especially those on                         inserted in Figure 2 details the diseases and the countries
epidemiology of autoimmune diseases commonly                                 included in the 4 disease categories.
encountered, were identified. Foreign language papers
with English abstracts were also identified. Only long-
term regional or national longitudinal follow-ups are
reported. Hospital archived data, specific high-risk groups
or case reports, were excluded. Entities were validated and
used when directly stating at least one of the
abovementioned epidemiological indices. Chi-square test
or Fisher`s exact test were used for categorical data and p-
values less than 0.05 were considered as statistically
significant. Statistical analyses were performed using the
statistics software MedCalc version 15.6.1.


3. Results
   30 studies were identified. The means ± s.d. of the
net % increased /year incidence and prevalence of ADs
worldwide were 19.1±43.1 and 12.5±7.9, respectively                          Figure 1. The net % increase/year of the incidence and prevalence of
                                                                             autoimmune diseases worldwide
(Figure 1). Of interest, grouping the different ADs to




    Figure 2. (A) The net %/year increases of diseases’ categories. (B) The table below is detailing the different diseases and countries surveyed

   The net increase/year of various diseases in specific                     (Figure 3A and Figure 3B). Geoepidemiologically, the
countries and old vs. new surveys of incidence/prevalence                    following countries had high to low % increases /year of
of various autoimmune diseases, are shown in Figure 3A                       AD frequencies: Israel, Netherlands, USA, Sweden, UK,
and 3B, respectively. Figure 3A shows the total net                          Finland, Canada, and Denmark with 12.9, 10.0, 8.8, 8.4,
increase of Old vs. New surveys of incidence/prevalence                      7.8, 7.6, 7.3 and 6.3 %, respectively. There was no
of various autoimmune diseases, (mean time interval RA                       statistically significant difference between children and
14.5, AT 13.5, Chron`s 11.5, IBD 11.0, IDDM 17.8,                            adults in the increase of AD incidence/ prevalence
Celiac 16.8 and MG 27 years, respectively), During the                       (p=0.8036). Figure 4 shows, as an example, two frequent
reported time interval. CD increased the most                                ADs like CD and IDDM and one, less frequent one like
(26.3/year %) and the higher increase in incidence,                          MG surveys in various countries. A considerable variation
comparing old to new surveys is allocated to MG (432%)                       is noticed between the countries. CD, IDDM and MG


                                                                        2                                                           Exhibit 153
    Case 2:20-cv-02470-WBS-JDP      Document
                            International            7 Filed
                                          Journal of Celiac Disease12/29/20 Page 231 of 482                                                    153

frequencies increased the most in Canada, Israel and                        Denmark, respectively.




Figure 3. (A) Old vs. New surveys of incidence/prevalence of various autoimmune diseases. (B) The list of various diseases in specific countries and
the years’ ranges




                                Figure 4. The net increase %/year of 3 autoimmune diseases in the surveyed countries


                                                                       3                                                         Exhibit 153
154 Case    2:20-cv-02470-WBS-JDP      Document
                               International            7 Filed
                                             Journal of Celiac Disease12/29/20 Page 232 of 482

   The geoepidemiologic trend of the net increase %/year             of the ADs increased significantly in the West and North
of the various ADs is described in Figure 5. Frequencies             when compared to East and South, respectively.




                           Figure 5. The geoepidemiology of the net increase %/year of autoimmune diseases

                                                                     Considering the diseases, what environmental forces
4. Discussion                                                        contributed to the higher surge of CD and MG, compared
                                                                     to IBD and IDDM? Comparing the disease categories,
   Population-based estimates of the incidence/prevalence            why are rheumatic disease surges higher than the
of ADs in different countries are crucial for investigating          neurological ones? Is it the infectious or stress loads? The
possible etiologies or influencing environmental factors or          intestinal disbiosis allocated to specific diseases? Driving
underlining risk factors.                                            openers of the intestinal tight-junctions? Or is it the
   Quantification of the likely healthcare burden and the            increased public/professional awareness or the improved
planning of future strategies to face the ongoing epidemic           diagnosis? A vast list of questions and so few answers.
of ADs is of no less importance. More so, the beneficial                The present study has multiple biases and drawbacks.
aspects of early recognition of ADs are well known.                  The follow up surveys were not done by the same team
Multiple AD related complications can be prevented or                nor by the same methodology, some of the relevant
treated when the disease is diagnosed early enough. The              studies might have escaped detection, the genetic makeup
increased awareness responsible for the surge in                     and the environment are different in the screened countries,
diagnosed patients, needs to continue together with a                the environmental forces are dynamic and most probably
lower threshold for screening high risk populations using            changed during the last decades, the actual public and
a cheap, non-invasive and reliable antibody biomarker to             professional awareness to autoimmunity and the
prevent delays in diagnosing such a common but                       diagnostic bio-markers have evolved tremendously.
preventable disease [6,7,8].                                            Despite those biases, the present study highlights the
   The net increased incidences/prevalences of ADs in the            significant surge in AD incidence and prevalence, detailing
Northern and Western countries, compared to the Southern             the variations in disease entities and the corresponding
and Eastern ones follows the global geoepidemiological               countries and substantiate the geoepidemiological trends.
trends of autoimmune diseases [9,10]. By reviewing                   The present literature survey is not aiming to investigate
available literature, it can be deduced that frequency of            etiologies or environmental factors affecting autoimmune
ADs have increased significantly over the last 30 years.             induction or progression. It is expected that an improved
The recent outbreak of autoimmune diseases in                        knowledge of the worldwide distribution of autoimmune
industrialized countries has brought into question the               disorders will help to understand the role of different
factors contributing to this increased incidence. Given the          genetic factors and different environmental influences
constancy of genetics, growing attention has focused on              involved in autoimmunogenesis. At a public level the
environmental factors, and in particular, the western                epidemiological studies are necessary to assess the social
lifestyle [3,4,11]. Indeed, over the last few decades                and economic burdens impacting the health systems in the
significant changes in western dietary habits,                       different countries, and worldwide.
environmental surroundings and pollution exposure,
infectious habitat and stress load, have led to a parallel
rise in autoimmune diseases. Thus, ADs occupies an                   References
important place in this environmental mosaic of
autoimmunity, allergy and cancer surges [2].                         [1]   Lohi S, Mustalahti K, Kaukinen K, Laurila K, Collin P, Rissanen
                                                                           H et al. Increasing prevalence of coeliac disease over time.
   The present study can serve as a platform for                           Aliment Pharmacol Ther. 2007;26:1217-1225.
geoepidemiological inquiries, concerning offending/                  [2]   Bach JF. The effect of infections on susceptibility to autoimmune
defending environmental changes. If CD is taken as an                      and allergic diseases. N Engl J Med 2002; 347: 911-920.
example, how comes the surge in the disease frequency                [3]   Lerner A, Matthias T. Changes in intestinal tight junction
was much higher in Canada, Israel and Netherlands,                         permeability associated with industrial food additives explain the
                                                                           rising incidence of autoimmune disease. Autoimmun Rev.
compared to the low rates in Estonia and New Zealand?                      2015;14:479-489


                                                               4                                                         Exhibit 153
      Case 2:20-cv-02470-WBS-JDP      Document
                              International            7 Filed
                                            Journal of Celiac Disease12/29/20 Page 233 of 482                                                        155

[4]    Lerner A, Matthias T. Possible association between celiac disease        [8]  Lerner A, Neidhöfer S, Matthias T. Serological markers and/or
       and bacterial transglutaminase in food processing: a hypothesis.              intestinal biopsies in the case-finding of celiac disease. Editorial,
       Nutr Rev. 2015;73:544-552.                                                    Internat. J Celiac dis. 2015;3:53-55.
[5]    Lerner A. The last two millennias eco-catastrophes are the driving       [9] Agmon-Levin N, Lian Z, Shoenfeld Y. Explosion of autoimmune
       forces for the potential genetic advantage mechanisms in celiac               diseases and the mosaic of old and novel factors. Cell Mol
       disease. Med Hypotheses. 2011, 77;773-776.                                    Immunol. 2011;8:189-192.
[6]    Ludvigsson JF, Rubio-Tapia A, van Dyke CT, et al. Increasing             [10] Ramos-Casals M, Brito-Zerón P, Kostov B, et al. Google-driven
       incidence of celiac disease in a North American population. Am J              search for big data in autoimmune geoepidemiology: analysis of
       Gastroenterol. 2013;108:818-824.                                              394,827 patients with systemic autoimmune diseases. Autoimmun
[7]    Lerner A, Matthias T. Increased knowledge and awareness of                    Rev. 2015;14:670-679.
       celiac disease will benefit the elderly. Intern. J of Celiac Dis.        [11] Manzel A, Muller DN, Hafler DA, Erdman SE, Linker RA,
       2015;3:112-114.                                                               Kleinewietfeld M. Role of "Western diet" in inflammatory
                                                                                     autoimmune diseases. Curr Allergy Asthma Rep. 2014;14:404.




                                                                            5                                                         Exhibit 153
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 234 of 482




   EXHIBIT 154
                    Case 2:20-cv-02470-WBS-JDP       Document
                                          Clinical Immunology        7 108384
                                                              214 (2020) Filed 12/29/20 Page 235 of 482

                                                                      Contents lists available at ScienceDirect


                                                                        Clinical Immunology
                                                          journal homepage: www.elsevier.com/locate/yclim


Review Article

Complex syndromes of chronic pain, fatigue and cognitive impairment                                                                                                       T
linked to autoimmune dysautonomia and small ﬁber neuropathy
                                    ⁎
Yehuda Shoenfelda,b, , Varvara A. Ryabkovab, Carmen Scheibenbogenc, Louise Brinthd,
Manuel Martinez-Lavine, Shuichi Ikedaf, Harald Heideckeg, Abdulla Watada,h, Nicola L. Bragazzii,
Joab Chapmana, Leonid P. Churilovb, Howard Amitala
a
  Zabludowicz Center for Autoimmune Diseases, Sheba Medical Center, Tel-Aviv, Israel
b
   Laboratory of the Mosaics of Autoimmunity, Saint Petersburg State University, Russia
c
  Institute for Medical Immunology, Charité—Universitätsmedizin Berlin, Berlin, Germany
d
   Department of Nuclear Medicine, Herlev Gentofte Hospital, Gentofte Hospitalsvej 1, 2900 Hellerup, Denmark
e
  Rheumatology Department, National Institute of Cardiology, Juan Badiano 1, 14080 Mexico City, Mexico
f
  Intractable Disease Care Center, Shinshu University Hospital, Matsumoto 390-0802, Japan
g
  CellTrend GmbH, Luckenwalde, Brandenburg, Germany
h
   Section of Musculoskeletal Disease, Leeds Institute of Molecular Medicine, University of Leeds, NIHR Leeds Musculoskeletal Biomedical Research Unit, Chapel Allerton
Hospital, Leeds, UK.
i
  Postgraduate School of Public Health, Department of Health Sciences (DISSAL), University of Genoa, Genoa, Italy




A R T I C LE I N FO

Keywords:                                                    Abstract
Chronic fatigue syndrome                                         Chronic fatigue syndrome, postural orthostatic tachycardia syndrome, complex regional pain syndrome and
Complex regional pain syndrome                               silicone implant incompatibility syndrome are a subject of debate among clinicians and researchers. Both the
Postural orthostatic tachycardia syndrome                    pathogenesis and treatment of these disorders require further study. In this paper we summarize the evidence
Autoantibodies
                                                             regarding the role of autoimmunity in these four syndromes with respect to immunogenetics, autoimmune co-
Small ﬁber neuropathy
                                                             morbidities, alteration in immune cell subsets, production of autoantibodies and presentation in animal models.
Silicone breast implants
                                                             These syndromes could be incorporated in a new concept of autoimmune neurosensory dysautonomia with the
                                                             common denominators of autoantibodies against G-protein coupled receptors and small ﬁber neuropathy.
                                                             Sjogren's syndrome, which is a classical autoimmune disease, could serve as a disease model, illustrating the
                                                             concept. Development of this concept aims to identify an apparently autoimmune subgroup of the disputable
                                                             disorders, addressed in the review, which may most beneﬁt from the immunotherapy.




1. Introduction                                                                                    each of them. However, these disorders share common features, which
                                                                                                   suggest that underlying alterations of the immune system take place in
     It has been repeatedly noticed in the history of medicine that several                        their pathogenesis. Constellation of typical symptoms may be very si-
diseases which initially are considered being separate nosological en-                             milar between these disorders. In this paper we analyze the evidence of
tities, with time appeared to be forms or components of a single disease.                          autoimmune processes in each of the above-mentioned conditions, de-
     A group of complex disorders associated with fatigue and autonomic                            scribe a common symptom cluster and propose possible mechanisms
dysfunction are in dispute, including chronic fatigue syndrome (CFS),                              (namely small ﬁber neuropathy (SFN) and anti-G protein coupled re-
postural orthostatic tachycardia syndrome (POTS), complex regional                                 ceptors (anti-GPCR) autoantibodies (AAb)), underlying these seemingly
pain syndrome (CRPS) and silicone implant incompatibility syndrome                                 unrelated symptoms. We provide evidence, that these mechanisms
(SIIS). There is a lack of consensus on the etiology and pathogenesis of                           could contribute to the development of the similar symptoms in a



  Abbreviation list: AAb, autoantibody; AChR, acetylcholine receptor; AdR, adrenergic receptor; ASIA, autoimmune syndrome induced by adjuvants; EBV, Epstein-
Barr virus; ESR, erythrocyte sedimentation rate; CFS, chronic fatigue syndrome; CRP, C-reactive protein; CRPS, complex regional pain syndrome; GPCR, G protein-
coupled receptors; HPV, human papilloma virus; IVIG, intravenous immunoglobulin; MBP, myelin basic protein; POTS, postural orthostatic syndrome; SjS, Sjogren's
syndrome; SFN, small ﬁber neuropathy; SIIS, silicone implant incompatibility syndrome
  ⁎
    Corresponding author at: Zabludowicz Center for Autoimmune Diseases, Sheba Medical Center, Tel-Hashomer 52621, Israel.
    E-mail address: shoenfel@post.tau.ac.il (Y. Shoenfeld).

https://doi.org/10.1016/j.clim.2020.108384
Received 4 December 2019; Received in revised form 10 March 2020; Accepted 10 March 2020
1521-6616/ © 2020 Elsevier Inc. All rights reserved.




                                                                                                 1                                                                  Exhibit 154
Y. Shoenfeld, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page    236
                                                                              Clinical      of 482
                                                                                       Immunology 214 (2020) 108384


classical autoimmune disease – Sjogren's syndrome (SjS), which seems




                                                                                                                                                                                                                                                                                                                                                                                  [52,109–111]
                                                                                                                                                                                                                                                                                                                                          [14,15,104]

                                                                                                                                                                                                                                                                                                                                                                     [105–108]
to share some mechanisms of pathogenesis with the described complex




                                                                                                                                                                                                                                                                                                                                                                                                                  [77,112]
medical conditions. Given potential autoimmune contribution to the




                                                                                      Common symptoms of chronic fatigue syndrome, postural orthostatic tachycardia syndrome, complex regional pain syndrome and silicone implant incompatibility syndrome, grouped into several categories.
                                                                                                                                                                                                                                                                                               Ref.
pathogenesis of CFS, POTS, CRPS and SIIS, we also address the eﬃ-
ciency of therapy targeting autoimmunity in their management.




                                                                                                                                                                                                                                                                                                                                        symptoms, weight loss, morning stiﬀness
2. Small ﬁber neuropathy and anti-G protein-coupled receptors




                                                                                                                                                                                                                                                                                                                                        Fever, lymphadenopathy, ﬂu-like
autoantibodies




                                                                                                                                                                                                                                                                                                                                                                                  Regional signs of inﬂammation
    SFN is a subtype of neuropathy characterized by selective involve-




                                                                                                                                                                                                                                                                                               Inﬂammatory symptoms
ment of unmyelinated or thinly myelinated sensory ﬁbers [1]. Its pa-




                                                                                                                                                                                                                                                                                                                                                                                                                  Lymphadenopathy
thogenesis includes a wide range of immune-mediated, metabolic,
toxic, hereditary and genetic disorders [2]. However, SFN in otherwise




                                                                                                                                                                                                                                                                                                                                        Not reported
healthy children and young adults most often appears inﬂammatory,
involving autoreactive B-cells [3]. With respect to autoimmunity, SFN
has been reported in association with Sjogren's syndrome, celiac dis-
ease, systemic lupus erythematosus, rheumatoid arthritis, diabetes
mellitus type 1, inﬂammatory bowel disease, sarcoidosis and para-
neoplastic syndrome [1,2,4]. Some data also suppose the association




                                                                                                                                                                                                                                                                                               General
                                                                                                                                                                                                                                                                                               fatigue
with Hashimoto's thyroiditis [5,6]. Clinical symptoms of SFN may




                                                                                                                                                                                                                                                                                                                                          +

                                                                                                                                                                                                                                                                                                                                                                     +

                                                                                                                                                                                                                                                                                                                                                                                  +



                                                                                                                                                                                                                                                                                                                                                                                                                  +
manifest as isolated sensory disturbances, isolated autonomic disorders,
and mixed conditions [7]. Intravenous immunoglobulin therapy has




                                                                                                                                                                                                                                                                                                                                          Sleep disturbances, cognitive impairment,
                                                                                                                                                                                                                                                                                                                                          sometimes global cognitive impairment,
                                                                                                                                                                                                                                                                                               Sleep problems, aﬀective and cognitive
been used increasingly with signiﬁcant eﬃcacy in the treatment of




                                                                                                                                                                                                                                                                                                                                          Elements of a dysexecutive syndrome,
                                                                                                                                                                                                                                                                                                                                          Memory impairment, sleep disorders,
patients with apparently autoimmune SFN in two large retrospective




                                                                                                                                                                                                                                                                                                                                          Cognitive impairment, insomnia,
series with similar response rates (77% and 83% of patients) [8,9].
Since 25–90% of SFN cases remain idiopathic [10], the nature of this
condition requires further study.
    AAb against GPCR have been reported in the last 20 years with


                                                                                                                                                                                                                                                                                                                                          depression, anxiety

                                                                                                                                                                                                                                                                                                                                          depression, anxiety



                                                                                                                                                                                                                                                                                                                                          depression, anxiety
increasing frequency in various medical conditions from neurological
and cardiovascular diseases to vascular transplant rejection [11]. The




                                                                                                                                                                                                                                                                                                                                          depression
                                                                                                                                                                                                                                                                                               symptoms



fundamental characteristic of these AAb is their ability to bind cell
receptors and activate (agonist autoantibodies) or inhibit (antagonist
autoantibodies) intracellular signaling pathways that are normally
triggered by endogenous ligands [12]. There is evidence that these

                                                                                                                                                                                                                                                                                                                                                                                                                  Breast pain, paresthesia, myalgias,
                                                                                                                                                                                                                                                                                                                                          Distal changes in sensation, visual

                                                                                                                                                                                                                                                                                                                                          Regional allodynia, hyperalgesia

antibodies belong to a functional network of natural AAb, which are
                                                                                                                                                                                                                                                                                                                                          Arthralgia, myalgia, headaches,
                                                                                                                                                                                                                                                                                                                                          light and smell hypersensitivity




present in the sera of healthy individuals in low titers, but dysregulated
                                                                                                                                                                                                                                                                                                                                          disturbances, phonophobia




and probably causative in various diseases including autoimmune ones
[12,13].
                                                                                                                                                                                                                                                                                               Sensory symptoms




3. Chronic fatigue syndrome
                                                                                                                                                                                                                                                                                                                                                                                                                  arthralgias




    CFS, which is also known as myalgic encephalomyelitis/chronic
fatigue syndrome (ME/CFS), is a complex disease which presents with
pronounced disabling fatigue, mental and physical post-exertional
                                                                                                                                                                                                                                                                                                                                          Regional edema, vasomotor and trophic changes; sometimes vasovagal



                                                                                                                                                                                                                                                                                                                                          Orthostatic intolerance, gastrointestinal dysmotility, sicca complaints




malaise, pain, sleep disturbances and cognitive impairment [14]. Di-
                                                                                                                                                                                                                                                                                                                                          Dizziness, coldness of the limbs, orthostatic intolerance, increased




                                                                                                                                                                                                                                                                                                                                          syncope, nausea, constipation, indigestion, dysphagia and lack of




agnostic criteria additionally emphasize symptoms of immune system
dysregulation, autonomic nervous system dysfunction and metabolic
disturbances [15]. Some typical symptoms, combined in ﬁve groups,
                                                                                                                                                                                                                                                                                                                                          Palpitation, nausea, dizziness, syncope and near syncope,




                                                                                                                                                                                                                                                                                                                                                                                                                                                        A signiﬁcant overlap between the disorders can be noticed.




are outlined in Table 1.
    Some evidence for the immune system disturbances, and in parti-
cular for the autoimmune mechanisms in CFS are summarized in
                                                                                                                                                                                                                                                                                                                                          gastrointestinal dysmotility, sicca complaints



                                                                                                                                                                                                                                                                                                                                          appetite, bladder and sphincter disfunction.
                                                                                                                                                                                                                                                                                                                                          perspiration, abdominal discomfort, nausea




Table 2. There is also an animal model of immunologically induced CFS
(systemic injection of poly-I:C, virus-mimicking synthetic double-
stranded RNA, which is an toll-like receptor 3 agonist) [16,17]. Inter-
estingly, that the activation of the poly(I:C)-induced toll-like receptor 3
signaling pathway also results in the aggravation of lupus nephritis and
development of autoimmune diabetes in mice [18].
                                                                                                                                                                                                                                                                                               Autonomic symptoms




3.1. SFN and anti-GPCR AAb in CFS

    Deﬁnite and probable small ﬁber neuropathy, deﬁned as an epi-
dermal nerve ﬁber density below the 5th centile and between the 5th
and 15th centile, was detected correspondingly in 30% and 13% of
patients with CFS and low biventricular ﬁling pressures of the heart
                                                                                      Table 1




                                                                                                                                                                                                                                                                                                                                                                     POTS

                                                                                                                                                                                                                                                                                                                                                                                  CRPS




during exercise [19]. These ﬁndings could underlie the pathophy-
                                                                                                                                                                                                                                                                                                                                                                                                                  SIIS
                                                                                                                                                                                                                                                                                                                                          CFS




siology of autonomic dysfunction in CFS.

                                                                              2
                                                                                  2                                                                                                                                                                                                                                                                                                                                                                                                                                  Exhibit 154
                                                                                                                                                                                                                                                                      Y. Shoenfeld, et al.




              Table 2
              Some evidence for the role of the immune mechanisms in the development of chronic fatigue syndrome, postural orthostatic tachycardia syndrome, complex regional pain syndrome and silicone implant incompatibility
              syndrome at least in subgroups of patients.
                                                  CFS                                                     POTS                                             CRPS                                               SIIS

               Role of the triggers of            Infection of various pathogens, which are also          Frequent onset in the setting of an infection,   Immunoglobulin proﬁles consistent with             Silicone [77]
                   autoimmunity for the onset     known as risk factors for autoimmune diseases           vaccination, physical trauma, concussion,        antecedent infections by parvovirus B19 (59–94%
                   of health problems             (EBV, CMV, HHV 6, parvovirus B19, Enteroviruses,        pregnancy and surgery [107].                     of patients) [116], and campylobacter (up to 42%
                                                  Chlamydia pneumonia, Borrelia burgdorferi)                                                               of patients) [117], which are associated with
                                                  [113–115].                                                                                               autoimmune reactions
               Immunogenetic predisposition       SNP in genes related to cytokine signaling and          HLA DQB1*06:09 (41%); A*33:03-B*58:01-           Association with HLA-A3, B62, B7, DQ8, DQ1,        HLA-DR53 (68%); HLA-DQ2 (57%) [125].
                                                  others located in HLA and immunoglobulin loci           C*03:02-DRB1*13:02-DQB1*06:09 haplotype          DR13 and DR2 [121–124].                            DQA1*0102 (42%) [126].
                                                  [118,119].                                              (35.3%) [120]
               Association with autoimmune        HT, MS, SjS [127–129].                                  HT, SLE, SjS, RA, celiac disease [130,131].      RA [132].                                          Undiﬀerentiated connective tissue disease
                   diseases                                                                                                                                                                                   [77], SjS, scleroderma, RA [133].
               Immune cells subsets alterations   ↑ CD21+, CD 24+ and CD19+ B cells; ↑ activated          ↑ total T cells, α/β double negative T cells,    ↑long-lived central memory CD4+ and CD8 + T        The capsule around the implants contain
                                                  B cells (CD5+) and T cells (CD26+ HLA-DR+), ↑           unswitched memory B cells; ↓decreased HLA-DR-    lymphocytes with increased activation of pro-      inﬂammatory cells that are predominantly




       3
                                                  activated CD8+ T cells (CD38+ HLA-DR+); ↓               to-CD69 ratio, ↑ IL-2 receptor expression in T   inﬂammatory signaling pathway [135].               Th1/Th17 cells, whereas T reg in the




3
                                                  CD45RA + CD4+ T cells                                   cells [134].                                                                                        capsules are defective [136].
               Inﬂammatory markers                Slightly but signiﬁcantly ↑ CRP compared to the         ↑ serum IL-6 compared to HC [139]                ↑ serum TNFa and IL-6 compared to healthy          ↑ CRP in 2 months after implantation
                                                  healthy controls [137,138].                                                                              controls [132,140];                                compared to the controls [142]
                                                                                                                                                           ↑ IL1, IL6, TNFa in the cerebrospinal ﬂuid
                                                                                                                                                           compared to the disease controls [141]
               Autoantibodies besides             ANA (4–68%), AAb against gangliosides (43%),            AAb against nicotinic ganglionic AChR (16–20%)   ANA (33%); antineuronal AAb (7.3%) [149]           ANA (5–87%) [112,150,151]; anti-
                   autoantibodies to GPCR         phospholipids (38%), cardiolipin (4–95%),               [107], ANA (25%), anti-phospholipid AAb (7%)                                                        cardiolipin AAB, ANCA, IgM-RF, anti-SSA/
                                                  cytoplasmic intermediate ﬁlaments (35%), heat           [130], anti-thyroglobulin/anti-thyroperoxidase                                                      SSB, anti-dsDNA, anti-Scl-70 and
                                                  shock protein 60 (24%), citrullinated protein           AAb (33%) [146]. AAb against 40 unique human                                                        anti‑silicone AAb [77,152,153]
                                                  (28%), glial ﬁbrillary acid protein of astrocytes and   heart membrane proteins and against 72 unique
                                                  antibodies against neo-antigens formed by               lipid raft proteins (proteomic approach)
                                                  oxidative or nitrosative damage) [25,143–145].          [147,148].

              AAb autoantibodies, EBV Epstein-Barr virus, CMV Cytomegalovirus, CFS chronic fatigue syndrome, CRP C reactive protein, CRPS complex regional pain syndrome, HHV6 Human Herpes virus 6, HT Hashimoto's
              thyroiditis, IBD inﬂammatory bowel disease, ITP immune thrombocytopenic purpura, MS multiple sclerosis, POTS postural orthostatic tachycardia syndrome, RA rheumatoid arthritis, SjS Sjogren's syndrome, SIIS silicone
              implant incompatibility syndrome, SLE systemic lupus erythematosus, SNP single nucleotide polymorphisms.
                                                                                                                                                                                                                                                          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page
                                                                                                                                                                                                                                                                                                                 Clinical
                                                                                                                                                                                                                                                                                                                       237Immunology
                                                                                                                                                                                                                                                                                                                               of 482214 (2020) 108384




Exhibit 154
Y. Shoenfeld, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page    238
                                                                              Clinical      of 482
                                                                                       Immunology 214 (2020) 108384


    AAb against GPCR are of particular interest in CFS. Higher AAb              patients) [38,39], anti-β2AdR AAb (in 7/14 and in 12/17 POTS pa-
levels against M1, M3 and M4 muscarinic AChR and β2 AdR are found               tients) [38,39], anti-angiotensin II type I receptor AAb (in 12/17 POTS
in CFS patients compared to controls [20,21]. The anti-M1 AChR AAb              patients) [40], anti-M1 and M2 AChR AAb (in 14/16 and 11/16 POTS
are associated with muscle weakness [21]. Elevated anti-β2 AdR AAb              patients) [41] and anti-α1AdR AAb (14/14 and 8/17 POTS patients)
correlate with the immune activation including the presence of acti-            [38,39]. In a recent study of 55 POTS subjects, 89% and 51% of patients
vated HLA-DR+ CD8+ T cells, elevated antinuclear antibodies, anti-              were found to have elevated AAb against α1AdR and M4 AChR re-
thyroperoxidase AAb and IgG1–3 level [20]. This correlation can be              speclively. The functional eﬀects of anti-GPCR AAb in POTS were
attributed to the fact that β AdR are expressed by lymphocytes and              veriﬁed in diﬀerent bioassays: anti-β1AdR, anti-β2AdR and anti-M3
regulate activation, diﬀerentiation, cytokine and antibody production           AChR AAb demonstrate agonistic activity and anti-α1AdR AAb act as
[22]. Loebel et al. [20] observed a signiﬁcant decline of anti-β2 AdR           partial antagonists [38,39]. Therefore, excessive increase in heart rate
and anti-M4 AChR AAb following rituximab treatment in clinical re-              in response to the excessive vasodilation may be at least partially AAb-
sponders. Scheibenbogen et al. have shown in a pilot study that im-             induced in POTS. Regarding the relevant animal model, Li et al. [42]
munoadsorption can eﬀectively remove anti-ß2 AdR and anti-M3/M4                 co-immunized rabbits with peptides from the α1-AdR and β1-AdR to
AChR AAb in ME/CFS and can result in a rapid moderate to marked                 examine the role of adrenergic AAb in vivo in the tilt table test. The
symptom improvement [23]. Since β2 AdR are the primary adrenergic               main ﬁndings of this recent study are that the adrenergic AAb induced a
receptors that causes vasodilation in humans and anti-β2 AdR AAb                POTS-like phenotype in rabbits, including exacerbated orthostatic ta-
were shown to be elevated also in POTS, one could assume they aﬀect             chycardia and adrenergic receptor dysfunction that was suppressed by
vascular regulation in CFS.                                                     selectively clearing the AAb in vivo.

3.2. Treatment targeting autoimmunity in CFS                                    4.2. Treatment targeting autoimmunity in POTS

    Positive eﬀect of immunoadsorption is described above. Signiﬁcant               There have been no prospective trials of plasmapheresis in POTS to
clinical improvements of ME/CFS symptoms were observed in two                   date. The response rate to IVIG in patients with POTS and seropositivity
patients with long-standing ME/CFS who received adjuvant che-                   for one or more AAb that have been associated with autonomic dys-
motherapy including cyclophosphamide for breast cancer, also in one             function was 88,4% (23/26) in one study [9]. Antiphospholipid AAb
ME/CFS patient who received chemotherapy including cyclopho-                    and novel Sjögren's AAb were often present in these patients and cor-
sphamide for Hodgkin lymphoma [24].                                             related with a high response rate to IVIG administration. One clinical
    Three pilot ME/CFS patients without oncological comorbidities               trial of IVIG in POTS is ongoing [43]. Plasmapheresis, IVIG and sub-
were thereafter treated with six intravenous infusions of cyclopho-             cutaneous immunoglobulin were shown to be eﬀective in several case
sphamide 4 weeks apart, in two of these with a signiﬁcant clinical re-          reports of POTS mostly in cases coupled with other immunological
sponse and an open-label, phase 2 trial with cyclophosphamide in 40             disturbances [44–49].
ME/CFS patients is ongoing [24]. Data on eﬃcacy of intravenous im-
munoglobulin (IVIG) and rituximab remain controversial [25,26].                 5. Complex regional pain syndrome
However, it could reﬂect heterogeneity of the patients in the trials with
negative results with regard to the presence of AAb [27].                            CRPS is a enigmatic painful condition typically developing after
                                                                                injury or surgery to a limb [50,51]. CRPS is divided into type I and type
4. Postural orthostatic tachycardia syndrome                                    II, depending on the presence of deﬁnable nerve lesion, which is absent
                                                                                in type I. CRPS was recognized for a long time as a pain condition with
    POTS is a heterogeneous form of autonomic dysfunction char-                 regional sensory, motor and autonomic abnormalities in the aﬀected
acterized by abnormal increment in heart rate (> 30 bpm within                  limb [52]. However, more recent data provide evidence for the sys-
10 min or above 120 bpm) upon assumption of the upright posture                 temic symptoms of CRPS. Thus, an increased heart rate with decreased
[28,29]. This increment is companied by the symptoms of orthostatic             heart rate variability in the rest and a reduction in cardiac output with
intolerance (light-headedness, blurred vision, cognitive diﬃculties,            an increase in total peripheral resistance during tilt test were shown in
generalized weakness) and sympathetic autonomic dominance (palpi-               CRPS, suggesting a general autonomic imbalance [53]. These ﬁndings
tations, chest pain, tremulousness), which are relieved by recumbency           resemble the hemodynamic pattern of elderly individuals with the re-
[29]. The blood pressure remains normal as opposed to orthostatic               duction of the dynamic capacity of cardiac autonomic regulation [54].
hypotension. However, some symptoms are apparently not secondary to             Other regional and systemic manifestations are presented in Table 1.
orthostatic intolerance Table 1. The role of autoimmunity in patho-             The evidence for autoimmunity in CRPS comes from diﬀerent aspects,
physiology of POTS is supported by several aspects, summarized in               outlined in Table 2. Animal models also provided evidence for auto-
Table 2. Interestingly, diﬀerent studies reported comorbidity and high          immune mechanisms of CRPS pathogenesis. Passive transfer of IgG
prevalence of SFN [30], CFS [31], POTS [32] and autoimmune thyr-                from CRPS patients to mice with the limb trauma normally preceding
oiditis [33] in joint hypermobility syndrome and other conditions as-           the development of CRPS, enhanced mechanical hyperalgesia, edema
sociated with inherited dysplasia of connective tissue. The ﬁrst animal         and wound area substation P level [55]. Manifestation of allodynia,
model of autoimmune POTS is described below.                                    postural unweighting, and vascular changes in tibial fracture/cast im-
                                                                                mobilization model of CRPS are all attenuated when the model pro-
4.1. SFN and anti-GPCR AAb in POTS                                              duced in the muMT mice that do not produce mature B cells [56]. The
                                                                                passive transfer of IgM but not IgG antibodies puriﬁed from CRPS
    SFN was detected in 20%, 38%, 45% and 50% of patients with POTS             model in wild-type mice reconstituted nociceptive sensitization in CRPS
in four diﬀerent studies [34–37]. Low intraepidermal nerve ﬁber den-            model in muMT mice [57] CRPS-related IgM AAb could lead to the pain
sity correlated with reduced myocardial postganglionic sympathetic              via a direct interaction with their targets, or via the activation of
innervation detected by the scintigraphy with 123I-metaiodo-                    complement by the deposition of antibodies [50].
benzylguanidine [37]. The possible explanation for abnormal incre-
ment in heart rate on the background of sympathetic denervation is a            5.1. SFN and anti-GPCR AAb in CRPS
denervation hypersensitivity phenomenon [37].
    AAb against GPCR were reported in the majority of patients with                CRPS has been proposed to be partly SFN because of the clinical
POTS in small cohorts: anti-β1AdR AAb (in 14/14 and in 11/17 POTS               similarity between the two medical conditions both in humans and in

                                                                            4
                                                                                4                                                 Exhibit 154
Y. Shoenfeld, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page    239
                                                                              Clinical      of 482
                                                                                       Immunology 214 (2020) 108384


animal models [58]. Several pathological studies have found a decrease          inﬂiximab treated group, although quality of life signiﬁcantly improved
in epidermal nerve ﬁbers and in sweat gland and vascular innervation            compared to the placebo group [73]. IL-1 receptor type 1 blockade with
in skin biopsies of patients with CRPS, which was in line with the small        the IL-1 receptor antagonist anakinra was reported to be eﬀective both
ﬁber aﬀerent pathway dysfunction revealed by quantitative sensory               for prevention and for treatment of CRPS in the animal model of the
testing [59]. Alterations in skin innervation were seen in approximately        passive transfer of this syndrome [74].
20% of CRPS-I patients with standart skin biopsy evaluation procedure
in a more recent study, which conﬁrmed the previous results [60].               6. Silicone implant incompatibility syndrome
    Anti-α1 AdR AAb, anti-β2 AdR AAb and anti-M2 AChR AAb, which
demonstrated receptor agonist activity in functional assays, were re-               Since the introduction of silicone breast implants to the market in
ported to be positive in the majority of CRPS patients but not in healthy       1962, they has been the subject of international debate [75]. At least 49
controls [61,62]. α1 AdR are expressed by skin cells, nerves, and im-           studies in PubMed and Medline databases were identiﬁed, which deal
mune cells, and their activation may directly cause CRPS pain and               with a clinical syndrome resulting from silicone implants insertion [76].
symptoms of dysautonomia [62]. Both β2 AdR and M2 AChR have been                The typical manifestations bears considerable similarities to those of
reported to take part in the modulation of pain and inﬂammation [61].           the medical conditions described above (Table 1). This condition re-
In particular, intradermal injection of epinephrine produces a dose-            ceived during the last 50 years several diﬀerent names: human adjuvant
dependent mechanical hyperalgesia, which is attenuated signiﬁcantly             disease, siliconosis, SIIS and it has also been described in the context of
by intradermal pretreatment with propranolol, a β-AdR antagonist                autoimmune/inﬂammatory syndrome induced by adjuvants (ASIA)
[63]. M2 AChR on peripheral nerve endings were shown to be re-                  [77,78]. Many patients with SIIS also fulﬁl the criteria for CFS/ME,
sponsible for nociceptor desensitization [64]. There is a challenging           ﬁbromyalgia, sarcoidosis and/or undiﬀerentiated connective tissue
question of the matching between the AAb presented in the sera of               disease [77]. The indications of autoimmunity in SIIS are summarized
patients and the symptoms which are mostly regional. The upregulation           in Table 2. Furthermore, it has been shown in animal models that si-
of inhibitory M2 AChR in the dorsal root ganglion neurons after limb            licone implantation induce an adjuvant eﬀect and increase the sus-
trauma ipsilateral to the nerve injury could be responsible for the             ceptibility to and/or exacerbate autoimmune diseases [77].
“symptoms localization” through the interference of AAb binding in the
physiological balance of acetylcholine and M2 AChR [65,66]. The                 6.1. SFN and anti-GPCR AAb in SIIS
possible mechanism underlying anti-M2 AChR AAb production in CRPS
has been recently revealed. Limb nerve trauma was shown to release a                No direct evidence of silicone gel toxicity to peripheral nerves was
potent proalgesic, immunodominant myelin basic protein (MBP) frag-              observed when gel was injected directly into or around the sciatic nerve
ment, and the sequence database analyses reveal a structural homology           of rats, although an inﬂammatory response followed by ﬁbrosis was
of this proalgesic MBP fragment with the M2 AChR [66]. However,                 present [79]. No articles, to our knowledge, have been published spe-
other AAb could be also responsible for regionalized trophic changes            ciﬁcally on SFN in SIIS. In one study the authors diagnosed a poly-
and allodynia in CRPS. Increased IgM deposition in the skin of the af-          neuropathy syndrome in 83 of the 100 patients with SIIS based on
fected hindpaw was detected in animal model suggesting the presence             history and physical examination [80]. EMG and nerve conduction
of auto-antigens in skin tissue [56], which is supported by the case            studies were performed in 93 patients with 44 normal and 49 abnormal
reports of Langerhans antigen presenting cell proliferation in CRPS-af-         results. Given that EMG results are normal in SFN [3], one could sug-
fected skin [67]. Further keratin 16 (KRT16) was identiﬁed to be ele-           gest that SFN contributed to the sensory and autonomic disturbances in
vated in abundance in the skin of mouse which underwent limb fracture           SIIS.
and appeared to be reactive with IgM in sera from fracture mice as well             The study of AAb against GPCR receptors in SIIS is ongoing. In the
as sera from CRPS patients [68]. This suggests that, despite the ubi-           cohort of 11 patients 9 females were positive for ≥1 AAb against GPCR
quitous distribution of keratin 16, it may be a marker for regional au-         and the results for the remaining 2 females were between positive and
toimmunity [68]. Besides AAb, cell-mediated mechanisms could also               negative values (“at risk”)Personal communication. In particular the fol-
contribute to the pathogenesis of CRPS. In the course of Wallerian de-          lowing AAb were detected: anti-α1 AdR AAb (9/11 positive), anti-α2
generation, the repeated exposure of the cryptic MBP epitopes (in               AdR AAb (6/11 positive), anti-β2 AdR AAb (4/11 at risk), anti-M2
particular proalgesic MBP fragment), which are normally sheltered               AChR AAb (6/11 positive), anti-M3 AChR AAb (6/11 positive, 5/11 at
from immunosurveillance, may induce the MBP-speciﬁc T cell clones               risk), anti-M4 AChR AAb (5/11 positive), anti-M5 AChR AAb (2/11
and a self-sustaining immune reaction, which may together contribute            positive), anti-EtAR AAb (1/11 positive, 3/11 at risk), anti-angiotensin
to the transition of acute pain into a chronic neuropathic pain state           II receptor type 1 (2/11 positive, 2/11 at risk).
[69].
                                                                                6.2. Treatment targeting autoimmunity in SIIS
5.2. Treatment targeting autoimmunity in CRPS
                                                                                    Improvement induced by the removal of the inciting agent is one of
    No convincingly eﬀective treatments exist for CRPS. Data on IVIG            the major diagnostic criteria for ASIA syndrome [78]. The explantation
therapy remains controversial [50]. Plasma exchange therapy has been            of the silicone breast was shown to improve silicone-related complaints
shown eﬀective in reducing pain in CRPS patients, but larger trials are         in 60–80% of the patients, according to the recent review article [77].
required to conﬁrm these results [70]. Corticosteroid treatment was             In patients who had developed well-deﬁned autoimmune diseases,
shown to cause decreased proinﬂammatory TNFa and increased anti-                however, the improvement was only infrequently observed without
inﬂammatory IL1-RA concentrations in the skin of patients, which were           additional immunosuppressive therapy [81]. In some cases of SIIS pa-
paralleled by pain reduction [71]. In CRPS model mice treated with              tients respond to the medical management with various agents in-
rituximab, the manifestation of allodynia, postural unweighting, and            cluding hydroxychloroquine, steroids, methotrexate and plasmapher-
vascular changes were all attenuated [56]. The role of cytokines is             esis without the need for explantation [76].
supported by the eﬃcacy of biological therapy: administration of a
TNF-α antibody (inﬂiximab) may produce notable reductions in CRPS               7. Sjogren's syndrome as a real-life model of the established
symptoms in some patients [72]. However, when the entire group of               concept
patients with CRPS was assessed, independent of the individual patient
responses, reduction in clinical signs of regional inﬂammation (based              SjS, chronic systemic inﬂammatory disorder, is among most
on total impairment level sumscore: ISS) was not demonstrated in                common rheumatic diseases and may present as a primary condition or

                                                                            5
                                                                                5                                                   Exhibit 154
Y. Shoenfeld, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page    240
                                                                              Clinical      of 482
                                                                                       Immunology 214 (2020) 108384


as in association with other autoimmune disorders, such as rheumatoid             in this study, the alum group showed higher antinuclear antibodies
arthritis, systemic lupus erythematosus, systemic sclerosis and primary           reactivity. It was noticed, that the pathogenesis of SjS shares similar
biliary cirrhosis. SjS may have diverse manifestations that can aﬀect             mechanisms to ASIA with the up-regulation of innate and adaptive
virtually any organ system and arise from multiple mechanisms not                 immune responses [98]. At least in a subgroup of patients with CFS,
restricted to exocrine gland dysfunction and lymphocytic inﬁltration of           POTS, CRPS and SIIS the onset of the disease also appear to be related
other organs, but also including hyperactivation and dysregulation of             to some triggers with immunostimulatory eﬀects (Table 2).
the adaptive and innate immune system [82,83]. This is one of the
reason which make SjS an ideal model to study autoimmune diseases                 7.1. SFN and anti-GPCR AAb in SjS
[84]. With respect to the several medical conditions with the over-
lapping symptoms, which are discussed above, fatigue is the most                      SjS is the most common systemic autoimmune disorders linked to
common systemic symptom of SjS (70–80% of patients) [83]. Neuro-                  SFN [8]. While the ﬁrst line treatment of SFN in SjS is aimed at
logical manifestations (including autonomic, sensory, aﬀective and                symptom management, IVIG, as reported in small case series, may
cognitive symptoms, listed in Table 1) also occur in ~70% of patients             provide additional relief to patients with progressive or refractory
with SjS altogether [83]. This spectrum demonstrates the possibility of           symptoms [83]. These data suggest the role of immune mechanisms in
both peripheral and central nervous system involvement. Common                    the development of SFN in SjS, although virtually nothing is known
clinical and laboratory aspects have been also observed between SjS               about how systemic autoimmune diseases aﬀect small ﬁbers [8]. In
and ASIA syndrome [85]. The onset of SjS is often linked to infectious            respect to anti-GPCR AAb, evidence has been accumulated in the last
agents exposure (mainly viruses) and the cases of SjS possibly asso-              two decades arguing for a role of AAb against M3 AChR in the devel-
ciated with adjuvants (including silicone) have been described [85].              opment of SjS [99]. These AAb are functional and generally demon-
Viral infection, especially with the Epstein–Barr virus (EBV), take a             strate antagonist-like activity, as summarized recently by Yu et al. [99].
prominent place among environmental factors, which trigger the de-                According to this updated review of the issue, passive transfer of anti-
velopment of primary SjS by causing a damage of epithelium and sti-               M3 AChR AAb recognizing conformational epitopes, but not linear
mulation of the innate and adaptive immune systems [86]. EBV viral                epitopes, into mice can impair the pilocarpine-induced secretion of
load and EBV-directed antibodies can be found in the saliva, salivary             saliva. These AAb also inhibit both carbachol- and nerve-evoked mouse
biopsies and blood of SjS patients in amounts greater than found in               bladder and colon contraction [99], which suggests their potential
normal individuals [87]. Additionally, SjS patients are known to have             contribution to gastrointestinal and bladder dysfunction in SjS.
an increased risk of development of EBV-associated lymphomas [87].
The breakdown of the host immune regulation, B-cell immortalization               8. Conclusions
and stimulation of B-cell proliferation are among the mechanisms
which have been recognized in both primary SjS and EBV driven ma-                     In this paper we focus on the evidence for autoimmunity in CFS,
lignancies [86]. Primary SjS - considering the same target cells (B-cells),       POTS, CRPS and SIIS, the common manifestations of these medical
molecular mimicry between the main primary SjS AAb (Ro-60) and                    conditions, probable mechanisms underlying these manifestations and
viral protein (EBNA-1) and tropism to the same glandular structures –             some therapeutic modalities targeting the immune system. We suggest
seems to be particularly associated with EBV infection among other                that autonomic dysfunction, at least in a subset of patients, could de-
autoimmune diseases, for many of which the link between the disease               velop due to the presence of AAb against GPCR, which were reported in
and EBV virus have been demonstrated [88] SjS has been also asso-                 each of the discussed disorders. This assumption is additionally sup-
ciated with another lymphotropic virus with immunostimulating eﬀect,              ported by the evidence that one of these AAb (anti-M3 AChR AAb) is
namely human T lymphotropic virus type I (HTLV-1), in several studies             responsible for autonomic dysfunction in such a well-known auto-
[89]. The HTLV-1 infects predominantly not only T cells but also B cells          immune disease as SjS. It has been also recently shown, that the levels
and myeloid cell lineage inducing cell activation and proliferation [90].         of anti-GPCR AAb are signiﬁcantly higher in the serum of adolescent
NF-κB pathway plays a critical role in regulating the survival, activation        girls with the complaints which are common for POTS and CRPS after
and diﬀerentiation of innate immune cells and inﬂammatory T cells                 vaccination with human papillomavirus vaccine compared to un-
[91]. HTLV-1 encodes the pleiotropic transactivator protein Tax-1 and             vaccinated controls [100]. These ﬁndings suggest that the increased
Tax-1-mediated deregulation of the NF-κB pathway play a major role in             production of anti-GPCR AAb, which were reported to be present in the
HTLV-1 cellular transformation [92]. Green et al. [93] demonstrated in            sera of healthy individuals, albeit in lower amounts [13], reﬂects the
1989 that HTLV-I tax transgenic mice showed SjS-like sialadenitis. The            hyperstimulation of the immune system. Regarding clinical manifesta-
documentation of a lymphocytic inﬁltration and the Tax-1 expression in            tions, patients with all medical conditions described in this review
the salivary gland of patients with dry mouth infected by the virus are           demonstrate symptoms, typical both for peripheral autoimmune auto-
the main evidences that salivary gland destruction in HTLV-1 infection            nomic dysfunction and for central nervous system involvement, which
is linked to the immunostimulatory properties of this virus [94]. Re-             is also characteristic of SjS. One could propose a role for anti-GPCR AAb
garding adjuvant materials, the analysis of data from 500 subjects ex-            not only in the development of dysautonomia, but also in the patho-
posed to adjuvants from the ASIA syndrome international registry                  genesis of the central nervous system related symptoms, since AdR and
showed that among the well-deﬁned immune diseases, reported by 69%                muscarinic AChR are expressed both in the peripheral and central
of patients, SjS was the second most common disease, following un-                nervous system. Indeed, a PET study demonstrated a reduction of
diﬀerentiated connective tissue disease (16.8% and 38.8% of all re-               neurotransmitter receptor binding in brains of CFS patients with high
ported autoimmune diseases respectively) [95]. These ﬁndings are                  levels of anti-M1 AChR AAb in the sera [101]. These results suggest the
further supported by US FDA Breast Implant Postapproval Studies,                  possibility of the AAb interacting directly with the muscarinic AChR in
which is by far the largest study of breast implant outcomes. According           the brain, although the cognitive function of CFS patients in this study
to this study, silicone implants are associated with higher rates of              did not diﬀer from healthy controls. The other cause of dysautonomia
several autoimmune diseases, of which SjS had the highest Standar-                and sensory disturbances, namely SFN, is also relevant for some pa-
dized incidence ratio [SIR] of 8.14 [96]. Another compound with ad-               tients with each of the medical conditions, which we address, as well as
juvant properties - alum - induces a SjS-like disorder in the NZM2758             for some patients with Sjogren's syndrome. Meanwhile, SFN and anti-
mice, that is characterized by chronic salivary gland dysfunction and             GPCR AAb could be interlinked. Primary sensory neurons normally
the presence of lymphocytic inﬁltrates within the salivary glands [97].           express α1, α2 and β2 AdR, the expression of which is altered after
Although there were no diﬀerences in the levels of anti-Ro/La auto-               injuries of peripheral nerve ﬁbers or inﬂammatory processes [102]. α1
antibodies in sera of alum and phosphate-buﬀered saline treated groups            AdR and M2 AChR are expressed also on nerve ﬁbers distributed to the

                                                                              6
                                                                                  6                                                  Exhibit 154
Y. Shoenfeld, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page    241
                                                                              Clinical      of 482
                                                                                       Immunology 214 (2020) 108384




Fig. 1. Autoimmune aspects, prevalent clinical presentations and common diagnostic parameters of the overlapping clinical entities: chronic fatigue syndrome,
postural orthostatic tachycardia syndrome, complex regional pain syndrome, silicone implant incompatibility syndrome.
In most cases the onset of several enigmatic medical conditions, namely CFS, POTS, CRPS and SIIS appears to be related to some triggers, which are known to provoke
hyperstimulation of the immune system in the pathogenesis of autoimmune diseases, and in particular in the pathogenesis of Sjogren's syndrome. Other evidence for
autoimmunity in the aforementioned medical conditions are also outlined in this review. A symptom cluster, common for all these disorders, was further identiﬁed,
which includes fatigue, cognitive impairment, dysautonmia and sensory disturbance, and thus clearly demonstrates the involvement of both peripheral and central,
somatic and autonomic nervous system. We subsequently propose the role of SFN and anti-GPCR AAb in the development of these common symptoms, which are also
typical for Sjogren's syndrome. SFN was reported in a considerable proportion of cases of almost each of the described disorders (suspected in SIIS) and anti-GPCR
AAb were detected in all of them. Further research is needed, if SFN and anti-GPCR AAb could serve as potential diagnostic biomarkers for these disorders, whose
complaints are often subjective. Notably, that both SFN and anti-GPCR AAb have been described in Sjogren's syndrome. Finally, SFN and anti-GPCR AAb in the
disorders addressed in the review appear to have a potential value as predictive biomarkers of beneﬁt from the therapeutic modalities, which target autoimmunity. A
pilot study provide the evidence that anti-β2 AdR and anti-M4 AChR AAb could determine the positive eﬀect of the immunoadsorption in CFS [23]. In another recent
study 77% of patients with apparently autoimmune SFN and dysautonomia have been described as the responders to IVIG [8].
AAb autoantibodies, ASIA autoimmune syndrome induced by adjuvants, CFS chronic fatigue syndrome, CRPS complex regional pain syndrome, EBV Epstein-Barr
virus, IVIG intravenous immunoglobulin, POTS postural orthostatic syndrome, SFN small ﬁber neuropathy.




                                                                                7
                                                                                    7                                                     Exhibit 154
Y. Shoenfeld, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page    242
                                                                              Clinical      of 482
                                                                                       Immunology 214 (2020) 108384


skin [64,103]. Further studies are necessary to clearly deﬁne the sub-                         [15] Institute of Medicine, Beyond Myalgic Encephalomyelitis/Chronic Fatigue
groups of patients with apparent autoimmune nature of CFS, POTS,                                    Syndrome, National Academies Press, Washington, D.C., 2015, https://doi.org/10.
                                                                                                    17226/19012.
CRPS and SIIS, who would potentially beneﬁt most from the therapy                              [16] T. Katafuchi, T. Kondo, T. Yasaka, K. Kubo, S. Take, M. Yoshimura, Prolonged
targeting autoimmunity (e.g. immunoadsorption/plasmapheresis, IVIG,                                 eﬀects of polyriboinosinic:polyribocytidylic acid on spontaneous running wheel
biological agents etc.). In our opinion, anti-GPCR AAb and SFN could                                activity and brain interferon-alpha mRNA in rats: a model for immunologically
                                                                                                    induced fatigue, Neuroscience 120 (2003) 837–845 http://www.ncbi.nlm.nih.
serve as probable biomarkers for these subgroups. The brief summary of                              gov/pubmed/12895523 accessed March 22, 2019.
the established concept is shown in Fig. 1.                                                    [17] T.A. Filatenkova, S.N. Shanin, E.E. Fomicheva, E.A. Korneva, N.B. Serebryanaya,
                                                                                                    Experimental model of CFS: cognitive, physical and metabolic characteristics of
                                                                                                    pathology development, VII Int. Symp. “INTERACTION Nerv. IMMUNE Syst. Heal.
Funding sources                                                                                     Dis.”, 2019, pp. 74–76.
                                                                                               [18] E. Vercammen, J. Staal, R. Beyaert, Sensing of viral infection and activation of
   This work is supported by the grant of the Government of the                                     innate immunity by toll-like receptor 3, Clin. Microbiol. Rev. 21 (2008) 13–25,
                                                                                                    https://doi.org/10.1128/CMR.00022-07.
Russian Federation for the state support of scientiﬁc research carried
                                                                                               [19] P. Joseph, J. Sanders, A. Oaklander, T. Arevalo Rodriguez, R. Oliveira, A. Faria
out under the supervision of leading scientists, agreement                                          Urbina, M. Waxman, D. Systrom, The pathophysiology of chronic fatigue syn-
14.W03.31.0009.                                                                                     drome: results from an invasive cardiopulmonary exercise laboratory, Am. J.
                                                                                                    Respir. Crit. Care Med. 199 (2019) A6902.
                                                                                               [20] M. Loebel, P. Grabowski, H. Heidecke, S. Bauer, L.G. Hanitsch, K. Wittke,
Author contributions                                                                                C. Meisel, P. Reinke, H.-D. Volk, Ø. Fluge, O. Mella, C. Scheibenbogen, Antibodies
                                                                                                    to β adrenergic and muscarinic cholinergic receptors in patients with Chronic
    All the authors contribute equally to all of the following: (1) analysis                        Fatigue Syndrome, Brain Behav. Immun. 52 (2016) 32–39, https://doi.org/10.
                                                                                                    1016/J.BBI.2015.09.013.
and interpretation of data, (2) drafting the article and revising it criti-                    [21] S. Tanaka, H. Kuratsune, Y. Hidaka, Y. Hakariya, K.-I. Tatsumi, T. Takano,
cally for important intellectual content, (3) ﬁnal approval of the version                          Y. Kanakura, N. Amino, Autoantibodies against muscarinic cholinergic receptor in
to be submitted.                                                                                    chronic fatigue syndrome, Int. J. Mol. Med. 12 (2003) 225–230 http://www.ncbi.
                                                                                                    nlm.nih.gov/pubmed/12851722 accessed February 15, 2019.
                                                                                               [22] X. Fan, Y. Wang, β2 Adrenergic receptor on T lymphocytes and its clinical im-
References                                                                                          plications, Prog. Nat. Sci. 19 (2009) 17–23, https://doi.org/10.1016/J.PNSC.
                                                                                                    2008.10.001.
                                                                                               [23] C. Scheibenbogen, M. Loebel, H. Freitag, A. Krueger, S. Bauer, M. Antelmann,
  [1] F. de A.A. Gondim, A.A. Barreira, R. Claudino, M.W. Cruz, F.M.B. da Cunha,
                                                                                                    W. Doehner, N. Scherbakov, H. Heidecke, P. Reinke, H.-D. Volk, P. Grabowski,
      M.R.G. de Freitas, M.C. França Jr., M.V.M. Gonçalves, W. Marques Jr.,
                                                                                                    Immunoadsorption to remove ß2 adrenergic receptor antibodies in chronic fatigue
      O.J.M. Nascimento, A.S.B. Oliveira, R.C. Pereira, C. Pupe, F.T. Rotta,
                                                                                                    syndrome CFS/ME, PLoS One 13 (2018) e0193672, , https://doi.org/10.1371/
      P. Schestatsky, Deﬁnition and diagnosis of small ﬁber neuropathy: consensus from
                                                                                                    journal.pone.0193672.
      the Peripheral Neuropathy Scientiﬁc Department of the Brazilian Academy of
                                                                                               [24] Hospital Haukeland University, Cyclophosphamide in Myalgic Encephalopathy/
      Neurology, Arq. Neuropsiquiatr. 76 (2018) 200–208, https://doi.org/10.1590/
                                                                                                    Chronic Fatigue Syndrome (ME/CFS) (CycloME) https://clinicaltrials.gov/ct2/
      0004-282x20180015.
                                                                                                    show/study/NCT02444091, (2020) NLM identiﬁer:NCT02444091 (accessed April
  [2] T.D. Levine, Small ﬁber neuropathy: disease classiﬁcation beyond pain and
                                                                                                    25, 2019).
      burning, J. Cent. Nerv. Syst. Dis. 10 (2018), https://doi.org/10.1177/
                                                                                               [25] F. Sotzny, J. Blanco, E. Capelli, J. Castro-Marrero, S. Steiner, M. Murovska,
      1179573518771703 1179573518771703.
                                                                                                    C. Scheibenbogen, European Network on ME/CFS (EUROMENE), Myalgic en-
  [3] A.L. Oaklander, M. Nolano, Scientiﬁc advances in and clinical approaches to small-
                                                                                                    cephalomyelitis/chronic fatigue syndrome – evidence for an autoimmune disease,
      ﬁber polyneuropathy, JAMA Neurol. (2019), https://doi.org/10.1001/
                                                                                                    Autoimmun. Rev. 17 (2018) 601–609, https://doi.org/10.1016/j.autrev.2018.01.
      jamaneurol.2019.2917.
                                                                                                    009.
  [4] L. Ang, M. Jaiswal, B. Callaghan, D. Raﬀel, M.B. Brown, R. Pop-Busui, Sudomotor
                                                                                               [26] Ø. Fluge, I.G. Rekeland, K. Lien, H. Thürmer, P.C. Borchgrevink, C. Schäfer,
      dysfunction as a measure of small ﬁber neuropathy in type 1 diabetes, Auton.
                                                                                                    K. Sørland, J. Aßmus, I. Ktoridou-Valen, I. Herder, M.E. Gotaas, Ø. Kvammen,
      Neurosci. 205 (2017) 87–92, https://doi.org/10.1016/j.autneu.2017.03.001.
                                                                                                    K.A. Baranowska, L.M.L.J. Bohnen, S.S. Martinsen, A.E. Lonar, A.-E.H. Solvang,
  [5] F. Magri, M. Buonocore, A. Oliviero, M. Rotondi, A. Gatti, S. Accornero,
                                                                                                    A.E.S. Gya, O. Bruland, K. Risa, K. Alme, O. Dahl, O. Mella, B-Lymphocyte de-
      A. Camera, L. Chiovato, Intraepidermal nerve ﬁber density reduction as a marker
                                                                                                    pletion in patients with myalgic encephalomyelitis/chronic fatigue syndrome,
      of preclinical asymptomatic small-ﬁber sensory neuropathy in hypothyroid pa-
                                                                                                    Ann. Intern. Med. (2019), https://doi.org/10.7326/M18-1451.
      tients, Eur. J. Endocrinol. 163 (2010) 279–284, https://doi.org/10.1530/EJE-10-
                                                                                               [27] P.C. Rowe, Myalgic encephalomyelitis/chronic fatigue syndrome: trial fails to
      0285.
                                                                                                    conﬁrm earlier observations of rituximab’s eﬀectiveness, Ann. Intern. Med. 170
  [6] A.L. Oaklander, M.M. Klein, Evidence of small-ﬁber polyneuropathy in un-
                                                                                                    (2019) 656, https://doi.org/10.7326/M19-0643.
      explained, juvenile-onset, widespread pain syndromes, Pediatrics 131 (2013),
                                                                                               [28] R.S. Sheldon, B.P. Grubb, B. Olshansky, W.-K. Shen, H. Calkins, M. Brignole,
      https://doi.org/10.1542/PEDS.2012-2597 e1091.
                                                                                                    S.R. Raj, A.D. Krahn, C.A. Morillo, J.M. Stewart, R. Sutton, P. Sandroni,
  [7] N.Y. Basantsova, A.A. Starshinova, A. Dori, Y.S. Zinchenko, P.K. Yablonskiy,
                                                                                                    K.J. Friday, D.T. Hachul, M.I. Cohen, D.H. Lau, K.A. Mayuga, J.P. Moak,
      Y. Shoenfeld, Small-ﬁber neuropathy deﬁnition, diagnosis, and treatment, Neurol.
                                                                                                    R.K. Sandhu, K. Kanjwal, 2015 heart rhythm society expert consensus statement
      Sci. 40 (2019) 1343–1350, https://doi.org/10.1007/s10072-019-03871-x.
                                                                                                    on the diagnosis and treatment of postural tachycardia syndrome, inappropriate
  [8] X. Liu, R. Treister, M. Lang, A.L. Oaklander, IVIg for apparently autoimmune
                                                                                                    sinus tachycardia, and vasovagal syncope, Heart Rhythm. 12 (2015) e41–e63,
      small-ﬁber polyneuropathy: ﬁrst analysis of eﬃcacy and safety, Ther. Adv. Neurol.
                                                                                                    https://doi.org/10.1016/j.hrthm.2015.03.029.
      Disord. 11 (2018), https://doi.org/10.1177/1756285617744484
                                                                                               [29] E.E. Benarroch, Postural tachycardia syndrome: a heterogeneous and multi-
      175628561774448.
                                                                                                    factorial disorder, Mayo Clin. Proc. 87 (2012) 1214–1225, https://doi.org/10.
  [9] J.R. Schoﬁeld, K.R. Chemali, Intravenous immunoglobulin therapy in refractory
                                                                                                    1016/J.MAYOCP.2012.08.013.
      autoimmune dysautonomias, Am. J. Ther. 26 (2019) e570–e582, https://doi.org/
                                                                                               [30] A. Pascarella, V. Provitera, F. Lullo, A. Stancanelli, A.M. Saltalamacchia,
      10.1097/MJT.0000000000000778.
                                                                                                    G. Caporaso, M. Nolano, Evidence of small ﬁber neuropathy in a patient with
 [10] V. Delimar, O. Miloš, E. Bilić, Small ﬁber neuropathy – how to start, where to go?
                                                                                                    Ehlers–Danlos syndrome, hypermobility-type, Clin. Neurophysiol. 127 (2016)
      Neurol. Croat. 64 (2015) 13–21.
                                                                                                    1914–1916, https://doi.org/10.1016/j.clinph.2015.12.004.
 [11] C. Meyer, H. Heidecke, Antibodies against GPCR, Front. Biosci. (Landmark Ed.) 23
                                                                                               [31] O. Danilenko, I. Kalinina, Y. Stroev, L. Churilov, Role of constitutional factors in
      (2018) 2177–2194.
                                                                                                    clinical pathophysiology of chronic fatigue syndrome, Clin. Pathophysiol. 1–3
 [12] O. Cabral-Marques, G. Riemekasten, Functional autoantibodies targeting G pro-
                                                                                                    (2011) 29–33.
      tein-coupled receptors in rheumatic diseases, Nat. Rev. Rheumatol. 13 (2017)
                                                                                               [32] M. Roma, C.L. Marden, I. De Wandele, C.A. Francomano, P.C. Rowe, Postural
      648–656, https://doi.org/10.1038/nrrheum.2017.134.
                                                                                                    tachycardia syndrome and other forms of orthostatic intolerance in Ehlers-Danlos
 [13] O. Cabral-Marques, A. Marques, L.M. Giil, R. De Vito, J. Rademacher, J. Günther,
                                                                                                    syndrome, Auton. Neurosci. 215 (2018) 89–96, https://doi.org/10.1016/j.autneu.
      T. Lange, J.Y. Humrich, S. Klapa, S. Schinke, L.F. Schimke, G. Marschner,
                                                                                                    2018.02.006.
      S. Pitann, S. Adler, R. Dechend, D.N. Müller, I. Braicu, J. Sehouli, K. Schulze-
                                                                                               [33] L.P. Churilov, Y.I. Stroev, I.Y. Serdyuk, O.M. Kaminova-Mudzhikova,
      Forster, T. Trippel, C. Scheibenbogen, A. Staﬀ, P.R. Mertens, M. Löbel,
                                                                                                    I.V. Belyaeva, A.N. Gvozdetsky, N.A. Nitsa, L.R. Mikhailova, Autoimmune thyr-
      J. Mastroianni, C. Plattfaut, F. Gieseler, D. Dragun, B.E. Engelhardt,
                                                                                                    oiditis: centennial jubilee of a social disease and its comorbidity, Pathophysiology
      M.J. Fernandez-Cabezudo, H.D. Ochs, B.K. al-Ramadi, P. Lamprecht, A. Mueller,
                                                                                                    21 (2014) 135–145, https://doi.org/10.1016/j.pathophys.2013.11.002.
      H. Heidecke, G. Riemekasten, GPCR-speciﬁc autoantibody signatures are asso-
                                                                                               [34] C.H. Gibbons, I. Bonyhay, A. Benson, N. Wang, R. Freeman, Structural and func-
      ciated with physiological and pathological immune homeostasis, Nat. Commun. 9
                                                                                                    tional small ﬁber abnormalities in the neuropathic postural tachycardia syndrome,
      (2018) 5224, https://doi.org/10.1038/s41467-018-07598-9.
                                                                                                    PLoS One 8 (2013) e84716, , https://doi.org/10.1371/journal.pone.0084716.
 [14] K. Sharif, A. Watad, N.L. Bragazzi, M. Lichtbroun, M. Martini, C. Perricone,
                                                                                               [35] R. Schondorf, P.A. Low, Idiopathic postural orthostatic tachycardia syndrome: An
      H. Amital, Y. Shoenfeld, On chronic fatigue syndrome and nosological categories,
                                                                                                    attenuated form of acute pandysautonomia? Neurology 43 (1) (1993) 132–137,
      Clin. Rheumatol. 37 (2018) 1161–1170, https://doi.org/10.1007/s10067-018-
                                                                                                    https://doi.org/10.1212/wnl.43.1_part_1.132.
      4009-2.
                                                                                               [36] V. Iodice, D.A. Low, C.J. Mathias, P. Facer, Y. Yiangou, P. Anand, Small ﬁbre


                                                                                           8
                                                                                               8                                                            Exhibit 154
Y. Shoenfeld, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page    243
                                                                              Clinical      of 482
                                                                                       Immunology 214 (2020) 108384


        neuropathy and collagen IV reduction in postural tachycardia syndrome and joint            [60] S. Kharkar, Y.S. Venkatesh, J.R. Grothusen, L. Rojas, R.J. Schwartzman, Skin
        hypermobility syndrome, Auton. Neurosci. 192 (2015) 125, https://doi.org/10.                    biopsy in complex regional pain syndrome: case series and literature review, Pain
        1016/j.autneu.2015.07.227.                                                                      Physician. 15 (2012) 255–266 http://www.ncbi.nlm.nih.gov/pubmed/22622910
 [37]   C.-A. Haensch, M. Tosch, I. Katona, J. Weis, S. Isenmann, Small-ﬁber neuropathy                 (accessed October 14, 2019).
        with cardiac denervation in postural tachycardia syndrome, Muscle Nerve 50                 [61] D. Kohr, P. Singh, M. Tschernatsch, M. Kaps, E. Pouokam, M. Diener, W. Kummer,
        (2014) 956–961, https://doi.org/10.1002/mus.24245.                                              F. Birklein, A. Vincent, A. Goebel, G. Wallukat, F. Blaes, Autoimmunity against the
 [38]   H. Li, X. Yu, C. Liles, M. Khan, M. Vanderlinde-Wood, A. Galloway, C. Zillner,                  β2 adrenergic receptor and muscarinic-2 receptor in complex regional pain syn-
        A. Benbrook, S. Reim, D. Collier, M.A. Hill, S.R. Raj, L.E. Okamoto,                            drome, Pain 152 (2011) 2690–2700, https://doi.org/10.1016/j.pain.2011.06.012.
        M.W. Cunningham, C.E. Aston, D.C. Kem, M. Vanderlinde-Wood, A. Galloway,                   [62] E. Dubuis, V. Thompson, M.I. Leite, F. Blaes, C. Maihöfner, D. Greensmith,
        C. Zillner, A. Benbrook, S. Reim, D. Collier, M.A. Hill, S.R. Raj, L.E. Okamoto,                A. Vincent, N. Shenker, A. Kuttikat, M. Leuwer, A. Goebel, Longstanding complex
        M.W. Cunningham, C.E. Aston, D.C. Kem, Autoimmune basis for postural tachy-                     regional pain syndrome is associated with activating autoantibodies against alpha-
        cardia syndrome, J. Am. Heart Assoc. 3 (2014) e000755, , https://doi.org/10.                    1a adrenoceptors, Pain 155 (2014) 2408–2417, https://doi.org/10.1016/j.pain.
        1161/JAHA.113.000755.                                                                           2014.09.022.
 [39]   A. Fedorowski, H. Li, X. Yu, K.A. Koelsch, V.M. Harris, C. Liles, T.A. Murphy,             [63] S.G. Khasar, G. McCarter, J.D. Levine, Epinephrine produces a β-adrenergic re-
        S.M.S. Quadri, R.H. Scoﬁeld, R. Sutton, O. Melander, D.C. Kem, Antiadrenergic                   ceptor-mediated mechanical hyperalgesia and in vitro sensitization of rat noci-
        autoimmunity in postural tachycardia syndrome, EP Eur. 19 (2017) 1211–1219,                     ceptors, J. Neurophysiol. 81 (1999) 1104–1112, https://doi.org/10.1152/jn.1999.
        https://doi.org/10.1093/europace/euw154.                                                        81.3.1104.
 [40]   X. Yu, H. Li, T.A. Murphy, Z. Nuss, J. Liles, C. Liles, C.E. Aston, S.R. Raj,              [64] H.E. Shannon, C.K. Jones, D.L. Li, S.C. Peters, R.M.A. Simmons, S. Iyengar,
        A. Fedorowski, D.C. Kem, Angiotensin II type 1 receptor autoantibodies in postural              Antihyperalgesic eﬀects of the muscarinic receptor ligand vedaclidine in models
        tachycardia syndrome, J. Am. Heart Assoc. 7 (2018), https://doi.org/10.1161/                    involving central sensitization in rats, Pain 93 (2001) 221–227, https://doi.org/
        JAHA.117.008351.                                                                                10.1016/S0304-3959(01)00319-0.
 [41]   D. Dubey, S. Hopkins, S. Vernino, M1 and M2 muscarinic receptor antibodies                 [65] K.-I. Hayashida, T. Bynum, M. Vincler, J.C. Eisenach, Inhibitory M2 muscarinic
        among patients with postural orthostatic tachycardia syndrome: potential disease                receptors are upregulated in both axotomized and intact small diameter dorsal
        biomarker, J. Clin. Neuromuscul. Dis. 17 (2016) S-9 (abstr).                                    root ganglion cells after peripheral nerve injury, Neuroscience 140 (2006)
 [42]   H. Li, G. Zhang, L. Zhou, Z. Nuss, M. Beel, B. Hines, T. Murphy, J. Liles, L. Zhang,            259–268, https://doi.org/10.1016/j.neuroscience.2006.02.013.
        D.C. Kem, X. Yu, Adrenergic autoantibody-induced postural tachycardia syndrome             [66] V.I. Shubayev, A.Y. Strongin, T.L. Yaksh, Structural homology of myelin basic
        in rabbits, J. Am. Heart Assoc. 8 (2019) 1–9, https://doi.org/10.1161/jaha.119.                 protein and muscarinic acetylcholine receptor: signiﬁcance in the pathogenesis of
        013006.                                                                                         complex regional pain syndrome, Mol. Pain 14 (2018), https://doi.org/10.1177/
 [43]   S. Vernino, IVIG (Gamunex-C) Treatment Study for POTS Subjects (iSTAND), NLM                    1744806918815005 1744806918815005.
        identiﬁer: NCT03919773, 2020. Https://Clinicaltrials.Gov/Ct2/Show/Record/                  [67] J.S. Calder, I. Holten, R.M.R. Mcallister, Evidence for immune system involvement
        NCT03919773.                                                                                    in reﬂex sympathetic dystrophy, J. Hand Sur.: Eur. 23 (2) (1998) 147–150,
 [44]   J.E. Hendrickson, E.T. Hendrickson, E.A. Gehrie, D. Sidhu, G. Wallukat,                         https://doi.org/10.1016/S0266-7681(98)80162-9.
        I. Schimke, C.A. Tormey, Complex regional pain syndrome and dysautonomia in a              [68] M. Tajerian, V. Hung, H. Khan, L.J. Lahey, Y. Sun, F. Birklein, H.H. Krämer,
        14-year-old girl responsive to therapeutic plasma exchange, J. Clin. Apher. 31                  W.H. Robinson, W.S. Kingery, J.D. Clark, Identiﬁcation of KRT16 as a target of an
        (2016) 368–374, https://doi.org/10.1002/jca.21407.                                              autoantibody response in complex regional pain syndrome, Exp. Neurol. 287
 [45]   S. Blitshteyn, J. Brook, Postural tachycardia syndrome (POTS) with anti-NMDA                    (2017) 14–20, https://doi.org/10.1016/j.expneurol.2016.10.011.
        receptor antibodies after human papillomavirus vaccination, Immunol. Res. 65               [69] H. Liu, S.A. Shiryaev, A.V. Chernov, Y. Kim, I. Shubayev, A.G. Remacle,
        (2017) 282–284, https://doi.org/10.1007/s12026-016-8855-1.                                      S. Baranovskaya, V.S. Golubkov, A.Y. Strongin, V.I. Shubayev, Immunodominant
 [46]   B.P. Goodman, Immunoresponsive autonomic neuropathy in Sjögren syn-                             fragments of myelin basic protein initiate T cell-dependent pain, J.
        drome—case series and literature review, Am. J. Ther. 26 (2019) 66–71, https://                 Neuroinﬂammation 9 (2012) 620, https://doi.org/10.1186/1742-2094-9-119.
        doi.org/10.1097/MJT.0000000000000583.                                                      [70] E. Aradillas, R.J. Schwartzman, J.R. Grothusen, A. Goebel, G.M. Alexander,
 [47]   I. Adamec, E. Bilić, M. Lovrić, M. Habek, Postural orthostatic tachycardia syn-                 Plasma exchange therapy in patients with complex regional pain syndrome, Pain
        drome (POTS) as presenting symptom of CIDP, Neurol. Sci. 37 (2016) 1163–1166,                   Physician 18 (2015) 383–394 http://www.ncbi.nlm.nih.gov/pubmed/26218942
        https://doi.org/10.1007/s10072-016-2507-z.                                                      accessed July 22, 2019.
 [48]   L.B. Weinstock, J.B. Brook, T.L. Myers, B. Goodman, Successful treatment of                [71] M. Lenz, N. Üçeyler, J. Frettlöh, O. Höﬀken, E.K. Krumova, S. Lissek,
        postural orthostatic tachycardia and mast cell activation syndromes using nal-                  A. Reinersmann, C. Sommer, P. Stude, A.M. Waaga-Gasser, M. Tegenthoﬀ,
        trexone, immunoglobulin and antibiotic treatment, BMJ Case Rep. 2018 (2018),                    C. Maier, Local cytokine changes in complex regional pain syndrome type I (CRPS
        https://doi.org/10.1136/bcr-2017-221405 bcr-2017-221405.                                        I) resolve after 6 months, Pain 154 (2013) 2142–2149, https://doi.org/10.1016/j.
 [49]   M. Ahsan, T. Thompson, C. Ashangari, A. Suleman, HYQVIA in postural orthostatic                 pain.2013.06.039.
        tachycardia syndrome(POTS), Circ. Res. 119 (2016) A228.                                    [72] S. Bruehl, An update on the pathophysiology of complex regional pain syndrome,
 [50]   J. David Clark, V.L. Tawﬁk, M. Tajerian, W.S. Kingery, Autoinﬂammatory and                      Anesthesiology 113 (2010) 1, https://doi.org/10.1097/ALN.0b013e3181e3db38.
        autoimmune contributions to complex regional pain syndrome, Mol. Pain 14                   [73] M. Dirckx, G. Groeneweg, F. Wesseldijk, D.L. Stronks, F.J.P.M. Huygen, Report of a
        (2018), https://doi.org/10.1177/1744806918799127 1744806918799127.                              preliminary discontinued double-blind, randomized, placebo-controlled trial of
 [51]   A. Goebel, F. Blaes, Complex regional pain syndrome, prototype of a novel kind of               the anti-tnf-α chimeric monoclonal antibody inﬂiximab in complex regional pain
        autoimmune disease, Autoimmun. Rev. 12 (2013) 682–686, https://doi.org/10.                      syndrome, Pain Pract. 13 (2013) 633–640, https://doi.org/10.1111/papr.12078.
        1016/j.autrev.2012.10.015.                                                                 [74] Z. Helyes, V. Tékus, N. Szentes, K. Pohóczky, B. Botz, T. Kiss, Á. Kemény,
 [52]   J. Marinus, G.L. Moseley, F. Birklein, R. Baron, C. Maihöfner, W.S. Kingery,                    Z. Környei, K. Tóth, N. Lénárt, H. Ábrahám, E. Pinteaux, S. Francis, S. Sensi,
        J.J. van Hilten, Clinical features and pathophysiology of complex regional pain                 Á. Dénes, A. Goebel, Transfer of complex regional pain syndrome to mice via
        syndrome, Lancet Neurol. 10 (2011) 637–648, https://doi.org/10.1016/S1474-                      human autoantibodies is mediated by interleukin-1–induced mechanisms, Proc.
        4422(11)70106-5.                                                                                Natl. Acad. Sci. 116 (2019) 13067–13076, https://doi.org/10.1073/pnas.
 [53]   A.J. Terkelsen, H. Mølgaard, J. Hansen, N.B. Finnerup, K. Krøner, T.S. Jensen,                  1820168116.
        Heart rate variability in complex regional pain syndrome during rest and mental            [75] S. Pavlov-Dolijanovic, N. Vujasinovic Stupar, Women with silicone breast implants
        and orthostatic stress, Anesthesiology 116 (2012) 133–146, https://doi.org/10.                  and autoimmune inﬂammatory syndrome induced by adjuvants: description of
        1097/ALN.0b013e31823bbfb0.                                                                      three patients and a critical review of the literature, Rheumatol. Int. 37 (2017)
 [54]   T. Laitinen, L. Niskanen, G. Geelen, E. Länsimies, J. Hartikainen, Age dependency               1405–1411, https://doi.org/10.1007/s00296-017-3731-4.
        of cardiovascular autonomic responses to head-up tilt in healthy subjects, J. Appl.        [76] S.K. Fuzzard, R. Teixeira, R. Zinn, A review of the literature on the management of
        Physiol. 96 (2004) 2333–2340, https://doi.org/10.1152/japplphysiol.00444.                       silicone implant incompatibility syndrome, Aesthet. Plast. Surg. 43 (2019)
        2003.                                                                                           1145–1149, https://doi.org/10.1007/s00266-019-01407-4.
 [55]   V. Tékus, Z. Hajna, É. Borbély, A. Markovics, T. Bagoly, J. Szolcsányi,                    [77] J.W. Cohen Tervaert, M.J. Colaris, R.R. Van Der Hulst, Silicone breast implants
        V. Thompson, Á. Kemény, Z. Helyes, A. Goebel, A CRPS-IgG-transfer-trauma                        and autoimmune rheumatic diseases: myth or reality, Curr. Opin. Rheumatol. 29
        model reproducing inﬂammatory and positive sensory signs associated with                        (2017) 348–354, https://doi.org/10.1097/BOR.0000000000000391.
        complex regional pain syndrome, Pain 155 (2014) 299–308, https://doi.org/10.               [78] Y. Shoenfeld, N. Agmon-Levin, ‘ASIA’ – Autoimmune/inﬂammatory syndrome
        1016/j.pain.2013.10.011.                                                                        induced by adjuvants, J. Autoimmun. 36 (2011) 4–8, https://doi.org/10.1016/j.
 [56]   W.-W. Li, T.-Z. Guo, X. Shi, E. Czirr, T. Stan, P. Sahbaie, T. Wyss-Coray,                      jaut.2010.07.003.
        W.S. Kingery, D.J. Clark, Autoimmunity contributes to nociceptive sensitization in         [79] J.R. Sanger, R. Kolachalam, R.A. Komorowski, N.J. Yousif, H.S. Matloub, Short-
        a mouse model of complex regional pain syndrome, Pain 155 (2014) 2377–2389,                     term eﬀect of silicone gel on peripheral nerves: a histologic study, Plast. Reconstr.
        https://doi.org/10.1016/j.pain.2014.09.007.                                                     Surg. 89 (1992) 931–940 discussion 941–2 http://www.ncbi.nlm.nih.gov/
 [57]   T.-Z. Guo, X. Shi, W.-W. Li, T. Wei, J.D. Clark, W.S. Kingery, Passive transfer                 pubmed/1561264 accessed September 18, 2019.
        autoimmunity in a mouse model of complex regional pain syndrome, Pain 158                  [80] B.O. Shoaib, B.M. Patten, D.S. Calkins, Adjuvant breast disease: an evaluation of
        (2017) 2410–2421, https://doi.org/10.1097/j.pain.0000000000001046.                              100 symptomatic women with breast implants or silicone ﬂuid injections, Keio J.
 [58]   A.L. Oaklander, H.L. Fields, Is reﬂex sympathetic dystrophy/complex regional                    Med. 43 (1994) 79–87 http://www.ncbi.nlm.nih.gov/pubmed/8089958 accessed
        pain syndrome type I a small-ﬁber neuropathy? Ann. Neurol. 65 (2009) 629–638,                   September 18, 2019.
        https://doi.org/10.1002/ana.21692.                                                         [81] M. de Boer, M. Colaris, R.R.W.J. van der Hulst, J.W. Cohen Tervaert, Is ex-
 [59]   A. Yvon, A. Faroni, A.J. Reid, V.C. Lees, Selective ﬁber degeneration in the per-               plantation of silicone breast implants useful in patients with complaints?
        ipheral nerve of a patient with severe complex regional pain syndrome, Front.                   Immunol. Res. 65 (2017) 25–36, https://doi.org/10.1007/s12026-016-8813-y.
        Neurosci. 12 (2018) 207, https://doi.org/10.3389/FNINS.2018.00207.                         [82] J. Kiripolsky, L.G. McCabe, J.M. Kramer, Innate immunity in Sjögren’s syndrome,


                                                                                               9
                                                                                                   9                                                             Exhibit 154
Y. Shoenfeld, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page    244
                                                                              Clinical      of 482
                                                                                       Immunology 214 (2020) 108384


      Clin. Immunol. 182 (2017) 4–13, https://doi.org/10.1016/j.clim.2017.04.003.                 [106] I. Anjum, W. Sohail, B. Hatipoglu, R. Wilson, Postural orthostatic tachycardia
 [83] F.B. Vivino, V.Y. Bunya, G. Massaro-Giordano, C.R. Johr, S.L. Giattino,                           syndrome and its unusual presenting complaints in women: a literature minire-
      A. Schorpion, B. Shafer, A. Peck, K. Sivils, A. Rasmussen, J.A. Chiorini, J. He,                  view, Cureus 10 (2018), https://doi.org/10.7759/CUREUS.2435.
      J.L. Ambrus, Sjogren’s syndrome: an update on disease pathogenesis, clinical                [107] S. Vernino, L.E. Stiles, Autoimmunity in postural orthostatic tachycardia syn-
      manifestations and treatment, Clin. Immunol. 203 (2019) 81–121, https://doi.                      drome: current understanding, Auton. Neurosci. 215 (2018) 78–82, https://doi.
      org/10.1016/J.CLIM.2019.04.009.                                                                   org/10.1016/j.autneu.2018.04.005.
 [84] H.M. Moutsopoulos, Sjögren’s syndrome: a forty-year scientiﬁc journey, J.                   [108] V. Raj, M. Opie, A.C. Arnold, Cognitive and psychological issues in postural ta-
      Autoimmun. 51 (2014) 1–9, https://doi.org/10.1016/j.jaut.2014.01.001.                             chycardia syndrome, Auton. Neurosci. 215 (2018) 46–55, https://doi.org/10.
 [85] S. Colafrancesco, C. Perricone, R. Priori, G. Valesini, Y. Shoenfeld, Sjögren’s syn-              1016/j.autneu.2018.03.004.
      drome: another facet of the autoimmune/inﬂammatory syndrome induced by                      [109] D.J. Libon, R.J. Schwartzman, J. Eppig, D. Wambach, E. Brahin, B. Lee Peterlin,
      adjuvants (ASIA), J. Autoimmun. 51 (2014) 10–16, https://doi.org/10.1016/j.                       G. Alexander, A. Kalanuria, Neuropsychological deﬁcits associated with complex
      jaut.2014.03.003.                                                                                 regional pain syndrome, J. Int. Neuropsychol. Soc. 16 (2010) 566–573, https://
 [86] M. Maślińska, The role of Epstein-Barr virus infection in primary Sjögren’s syn-                  doi.org/10.1017/S1355617710000214.
      drome, Curr. Opin. Rheumatol. 31 (2019) 475–483, https://doi.org/10.1097/                   [110] R. Modi, R. Arena, S.E. Myers, R. Schwartzman, K. Erwin, A.S. Ahmad, Sa1452
      BOR.0000000000000622.                                                                             autonomic dysfunction in complex regional pain syndrome: a possible relationship
 [87] L. Tonoyan, S. Vincent-Bugnas, C.V. Olivieri, A. Doglio, New viral facets in oral                 with the GI tract? Gastroenterology 142 (2012), https://doi.org/10.1016/S0016-
      diseases: the EBV paradox, Int. J. Mol. Sci. 20 (2019), https://doi.org/10.3390/                  5085(12)61159-7 S-309.
      ijms20235861.                                                                               [111] J.A. Lohnberg, E.M. Altmaier, A review of psychosocial factors in complex regional
 [88] A.H. Draborg, K. Duus, G. Houen, Epstein-barr virus in systemic autoimmune                        pain syndrome, J. Clin. Psychol. Med. Settings 20 (2013) 247–254, https://doi.
      diseases, Clin. Dev. Immunol. 2013 (2013), https://doi.org/10.1155/2013/                          org/10.1007/s10880-012-9322-3.
      535738.                                                                                     [112] M.J.L. Colaris, M. de Boer, R.R. van der Hulst, J.W. Cohen Tervaert, M. de Boer,
 [89] H. Nakamura, T. Shimizu, Y. Takagi, Y. Takahashi, Y. Horai, Y. Nakashima,                         R.R. van der Hulst, J.W.C. Tervaert, M. de Boer, R.R. van der Hulst, J.W. Cohen
      S. Sato, H. Shiraishi, T. Nakamura, J. Fukuoka, T. Nakamura, A. Kawakami,                         Tervaert, Two hundreds cases of ASIA syndrome following silicone implants: a
      Reevaluation for clinical manifestations of HTLV-I-seropositive patients with                     comparative study of 30 years and a review of current literature, Immunol. Res. 65
      Sjögren’s syndrome Clinical rheumatology and osteoporosis, BMC Musculoskelet.                     (2017) 120–128 http://www.ncbi.nlm.nih.gov/pubmed/27406737 accessed
      Disord. 16 (2015), https://doi.org/10.1186/s12891-015-0773-1.                                     September 18, 2019.
 [90] M. Yoshida, Multiple viral strategies of htlv-1 for dysregulation of cell growth            [113] S. Rasa, Z. Nora-Krukle, N. Henning, E. Eliassen, E. Shikova, T. Harrer,
      control, Annu. Rev. Immunol. 19 (2001) 475–496, https://doi.org/10.1146/                          C. Scheibenbogen, M. Murovska, B.K. Prusty, the E.N. on M. European Network on
      annurev.immunol.19.1.475.                                                                         ME/CFS (EUROMENE), et al., J. Transl. Med. 16 (2018) 268–293, https://doi.org/
 [91] T. Liu, L. Zhang, D. Joo, S.C. Sun, NF-κB signaling in inﬂammation, Signal                        10.1186/s12967-018-1644-y.
      Transduct. Target. Ther. 2 (2017) 1–9, https://doi.org/10.1038/sigtrans.2017.23.            [114] G. Morris, M. Berk, K. Walder, M. Maes, The putative role of viruses, bacteria, and
 [92] M.P. Martinez, J. Al-Saleem, P.L. Green, Comparative virology of HTLV-1 and                       chronic fungal biotoxin exposure in the genesis of intractable fatigue accompanied
      HTLV-2, Retrovirology 16 (2019) 1–12, https://doi.org/10.1186/s12977-019-                         by cognitive and physical disability, Mol. Neurobiol. 53 (2016) 2550–2571,
      0483-0.                                                                                           https://doi.org/10.1007/s12035-015-9262-7.
 [93] J.E. Green, S.H. Hinrichs, J. Vogel, G. Jay, Exocrinopathy resembling Sjögren’s             [115] S. Appel, J. Chapman, Y. Shoenfeld, Infection and vaccination in chronic fatigue
      syndrome in HTLV-1 tax transgenic mice, Nature 341 (1989) 72–74, https://doi.                     syndrome: myth or reality? Autoimmunity 40 (2007) 48–53, https://doi.org/10.
      org/10.1038/341072a0.                                                                             1080/08916930701197273.
 [94] C.M. Lima, S. Santos, A. Dourado, N.B. Carvalho, V. Bittencourt, M.M. Lessa,                [116] A.C. van de Vusse, V.J. Goossens, M.A. Kemler, W.E. Weber, Screening of patients
      I. Siqueira, E.M. Carvalho, Association of sicca syndrome with proviral load and                  with complex regional pain syndrome for antecedent infections, Clin. J. Pain 17
      proinﬂammatory cytokines in HTLV-1 infection, J Immunol Res 2016 (2016),                          (2001) 110–114 http://www.ncbi.nlm.nih.gov/pubmed/11444711 accessed July
      https://doi.org/10.1155/2016/8402059.                                                             21, 2019.
 [95] A. Watad, N.L. Bragazzi, D. McGonagle, M. Adawi, C. Bridgewood, G. Damiani,                 [117] A. Goebel, H. Vogel, O. Caneris, Z. Bajwa, L. Clover, N. Roewer, R. Schedel,
      J. Alijotas-Reig, E. Esteve-Valverde, M. Quaresma, H. Amital, Y. Shoenfeld,                       H. Karch, G. Sprotte, A. Vincent, Immune responses to campylobacter and serum
      Autoimmune/inﬂammatory syndrome induced by adjuvants (ASIA) demonstrates                          autoantibodies in patients with complex regional pain syndrome, J.
      distinct autoimmune and autoinﬂammatory disease associations according to the                     Neuroimmunol. 162 (2005) 184–189, https://doi.org/10.1016/j.jneuroim.2005.
      adjuvant subtype: insights from an analysis of 500 cases, Clin. Immunol. 203                      01.018.
      (2019) 1–8, https://doi.org/10.1016/j.clim.2019.03.007.                                     [118] M. Perez, R. Jaundoo, K. Hilton, A. Del Alamo, K. Gemayel, N.G. Klimas,
 [96] C.J. Coroneos, J.C. Selber, A.C. Oﬀodile, C.E. Butler, M.W. Clemens, US FDA breast                T.J.A. Craddock, L. Nathanson, Genetic predisposition for immune system, hor-
      implant postapproval studies: long-term outcomes in 99,993 patients, Ann. Surg.                   mone, and metabolic dysfunction in myalgic encephalomyelitis/chronic fatigue
      269 (2019) 30–36, https://doi.org/10.1097/SLA.0000000000002990.                                   syndrome: a pilot study, Front. Pediatr. 7 (2019) 206, https://doi.org/10.3389/
 [97] H. Bagavant, S.R. Nandula, P. Kaplonek, P.D. Rybakowska, U.S. Deshmukh, Alum,                     fped.2019.00206.
      an aluminum-based adjuvant, induces Sjögren’s syndrome-like disorder in mice,               [119] K.A. Schlauch, S.F. Khaiboullina, K.L. De Meirleir, S. Rawat, J. Petereit,
      Clin. Exp. Rheumatol. 32 (2014) 251–255.                                                          A.A. Rizvanov, N. Blatt, T. Mijatovic, D. Kulick, A. Palotás, V.C. Lombardi,
 [98] J. Alijotas-Reig, Human adjuvant-related syndrome or autoimmune/inﬂammatory                       Genome-wide association analysis identiﬁes genetic variations in subjects with
      syndrome induced by adjuvants. Where have we come from? Where are we going?                       myalgic encephalomyelitis/chronic fatigue syndrome, Transl. Psychiatry 6 (2016)
      A proposal for new diagnostic criteria, Lupus 24 (2015) 1012–1018, https://doi.                   e730, https://doi.org/10.1038/tp.2015.208.
      org/10.1177/0961203315579092.                                                               [120] Y. Shin, J. Moon, T. Kim, D. Kim, H. Chang, J. Jun, S. Lee, K. Jung, K. Park,
 [99] X. Yu, G. Riemekasten, F. Petersen, Autoantibodies against muscarinic acet-                       K. Jung, M. Kim, S.K. Lee, K. Chu, Human leukocyte antigen associations in pos-
      ylcholine receptor M3 in Sjogren’s syndrome and corresponding mouse models,                       tural tachycardia syndrome, Ann. Clin. Transl. Neurol. 6 (2019) 962–967, https://
      Front. Biosci. 23 (2018) 2053–2064 (Landmark Ed.), http://www.ncbi.nlm.nih.                       doi.org/10.1002/acn3.766.
      gov/pubmed/29772545 accessed December 2, 2019.                                              [121] D.E. van Rooijen, D.L. Roelen, W. Verduijn, G.W. Haasnoot, F.J.P.M. Huygen,
[100] S.-I. Ikeda, A. Hineno, C. Scheibenbogen, H. Heidecke, K. Shulze-Forster,                         R.S.G.M. Perez, F.H.J. Claas, J. Marinus, J.J. van Hilten, A.M.J.M. van den
      J. Junker, G. Riemekastern, R. Dechend, D. Dragun, Y. Shoenfeld, Autoantibodies                   Maagdenberg, Genetic HLA associations in complex regional pain syndrome with
      against autonomic nerve receptors in adolescent Japanese girls after immunization                 and without dystonia, J. Pain 13 (2012) 784–789, https://doi.org/10.1016/j.
      with human papillomavirus vaccine, Ann. Arthritis Clin. Rheumatol. 2 (2019)                       jpain.2012.05.003.
      1014.                                                                                       [122] M.A. Kemler, A.C. van de Vusse, E.M. van den Berg-Loonen, G.A. Barendse, M. van
[101] S. Yamamoto, Y. Ouchi, D. Nakatsuka, T. Tahara, K. Mizuno, S. Tajima, H. Onoe,                    Kleef, W.E. Weber, HLA-DQ1 associated with reﬂex sympathetic dystrophy,
      E. Yoshikawa, H. Tsukada, M. Iwase, K. Yamaguti, H. Kuratsune, Y. Watanabe,                       Neurology 53 (1999) 1350–1351, https://doi.org/10.1212/wnl.53.6.1350.
      Reduction of [11C](+)3-MPB binding in brain of chronic fatigue syndrome with                [123] A. Mailis, J. Wade, Proﬁle of Caucasian women with possible genetic predisposi-
      serum autoantibody against muscarinic cholinergic receptor, PLoS One 7 (2012)                     tion to reﬂex sympathetic dystrophy: a pilot study, Clin. J. Pain 10 (1994)
      e51515, , https://doi.org/10.1371/journal.pone.0051515.                                           210–217 http://www.ncbi.nlm.nih.gov/pubmed/7833579 accessed July 21,
[102] A. Filippi, C. Caruntu, R.O. Gheorghe, A. Deftu, B. Amuzescu, V. Ristoiu,                         2019.
      Catecholamines reduce transient receptor potential vanilloid type 1 desensitiza-            [124] W.-J.T. van de Beek, B.O. Roep, A.R. van der Slik, M.J. Giphart, B.J. van Hilten,
      tion in cultured dorsal root ganglia neurons, J. Physiol. Pharmacol. 67 (2016)                    Susceptibility loci for complex regional pain syndrome, Pain 103 (2003) 93–97
      843–850 http://www.ncbi.nlm.nih.gov/pubmed/28195064 accessed July 13,                             http://www.ncbi.nlm.nih.gov/pubmed/12749963 accessed July 21, 2019.
      2019.                                                                                       [125] V.L. Young, J.R. Nemecek, B.D. Schwartz, D.L. Phelan, M.W. Schorr, HLA typing in
[103] L.F. Dawson, J.K. Phillips, P.M. Finch, J.J. Inglis, P.D. Drummond, Expression of                 women with breast implants, Plast. Reconstr. Surg. 96 (1995) 1497–1519 dis-
      α1-adrenoceptors on peripheral nociceptive neurons, Neuroscience 175 (2011)                       cussion 1520 http://www.ncbi.nlm.nih.gov/pubmed/7480270 accessed
      300–314, https://doi.org/10.1016/j.neuroscience.2010.11.064.                                      September 18, 2019.
[104] M. Evans, M. Barry, Y. Im, A. Brown, L.A. Jason, An investigation of symptoms               [126] T. O’Hanlon, B. Koneru, E. Bayat, L. Love, I. Targoﬀ, J. Malley, K. Malley, F. Miller,
      predating CFS onset, J. Prev. Interv. Community. 43 (2015) 54–61, https://doi.                    Immunogenetic diﬀerences between Caucasian women with and those without
      org/10.1080/10852352.2014.973240.                                                                 silicone implants in whom myositis develops, Arthritis Rheum. 50 (2004)
[105] M. Watari, S. Nakane, A. Mukaino, M. Nakajima, Y. Mori, Y. Maeda, T. Masuda,                      3646–3650, https://doi.org/10.1002/art.20587.
      K. Takamatsu, Y. Kouzaki, O. Higuchi, H. Matsuo, Y. Ando, Autoimmune postural               [127] L.H. Calabrese, M.E. Davis, W.S. Wilke, Chronic fatigue syndrome and a disorder
      orthostatic tachycardia syndrome, Ann. Clin. Transl. Neurol. 5 (2018) 486–492,                    resembling Sjögren’s syndrome: preliminary report, Clin. Infect. Dis. 18 (Suppl. 1)
      https://doi.org/10.1002/acn3.524.                                                                 (1994) S28–S31 http://www.ncbi.nlm.nih.gov/pubmed/8148449 accessed April


                                                                                             10
                                                                                             10                                                                  Exhibit 154
Y. Shoenfeld, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page    245
                                                                              Clinical      of 482
                                                                                       Immunology 214 (2020) 108384


      24, 2019.                                                                                  [140] Y.-Q. Zhou, Z. Liu, Z.-H. Liu, S.-P. Chen, M. Li, A. Shahveranov, D.-W. Ye, Y.-
[128] J. Castro-Marrero, M. Faro, L. Aliste, N. Sáez-Francàs, N. Calvo, A. Martínez-                   K. Tian, Interleukin-6: an emerging regulator of pathological pain, J.
      Martínez, T.F. de Sevilla, J. Alegre, Comorbidity in chronic fatigue syndrome/                   Neuroinﬂammation 13 (2016) 141, https://doi.org/10.1186/s12974-016-0607-6.
      myalgic encephalomyelitis: a nationwide population-based cohort study,                     [141] G.M. Alexander, M.A. van Rijn, J.J. van Hilten, M.J. Perreault, R.J. Schwartzman,
      Psychosomatics 58 (2017) 533–543, https://doi.org/10.1016/j.psym.2017.04.                        Changes in cerebrospinal ﬂuid levels of pro-inﬂammatory cytokines in CRPS, Pain
      010.                                                                                             116 (2005) 213–219, https://doi.org/10.1016/j.pain.2005.04.013.
[129] T.A.-Z.K. Gaber, W.W. Oo, H. Ringrose, Multiple sclerosis/chronic fatigue syn-             [142] M.M. Silva, M. Modolin, J. Faintuch, C.M. Yamaguchi, C.B. Zandona, W. Cintra,
      drome overlap: when two common disorders collide, NeuroRehabilitation 35                         H. Fujiwara, R. Curi, R. Gemperli, M.C. Ferreira, Systemic inﬂammatory reaction
      (2014) 529–534, https://doi.org/10.3233/NRE-141146.                                              after silicone breast implant, Aesthet. Plast. Surg. 35 (2011) 789–794, https://doi.
[130] S. Blitshteyn, Autoimmune markers and autoimmune disorders in patients with                      org/10.1007/s00266-011-9688-x.
      postural tachycardia syndrome (POTS), Lupus 24 (2015) 1364–1369, https://doi.              [143] A. Elfaitouri, B. Herrmann, A. Bölin-Wiener, Y. Wang, C.-G. Gottfries,
      org/10.1177/0961203315587566.                                                                    O. Zachrisson, R. Pipkorn, L. Rönnblom, J. Blomberg, Epitopes of microbial and
[131] B.H. Shaw, L.E. Stiles, K. Bourne, E.A. Green, C.A. Shibao, L.E. Okamoto,                        human heat shock protein 60 and their recognition in myalgic encephalomyelitis,
      E.M. Garland, A. Gamboa, A. Diedrich, V. Raj, R.S. Sheldon, I. Biaggioni,                        PLoS One 8 (2013) e81155, , https://doi.org/10.1371/journal.pone.0081155.
      D. Robertson, S.R. Raj, The face of postural tachycardia syndrome – insights from a        [144] M. Rincon, G. Webb, T. Naumann, D. Maughan, Identiﬁcation of Anti-Citrullinated
      large cross-sectional online community-based survey, J. Intern. Med. (2019),                     Protein Autoantibodies in CFS, http://immunedysfunction.org/images/citr_whole.
      https://doi.org/10.1111/joim.12895 Accepted for publication.                                     pdf, (2019) accessed April 25, 2019.
[132] Y.-H. Jo, K. Kim, B.-G. Lee, J.-H. Kim, C.-H. Lee, K.-H. Lee, Incidence of and risk        [145] L. Churilov, O. Danilenko, Immunoreactivity in chronic fatigue syndrome during
      factors for complex regional pain syndrome type 1 after surgery for distal radius                remission, exacerbation and virus carriage, In Russian, Clin. Pathophysiol. 25
      fractures: a population-based study, Sci. Rep. 9 (2019) 4871, https://doi.org/10.                (2019) 26–36.
      1038/s41598-019-41152-x.                                                                   [146] W. Singer, C. Klein, P. Low, V. Lennon, Autoantibodies in the postural tachycardia
[133] C.J. Coroneos, J.C. Selber, A.C. Oﬀodile, C.E. Butler, M.W. Clemens, US FDA breast               syndrome, Neurology 84 (2015) P1.272 http://n.neurology.org/content/84/14_
      implant postapproval studies, Ann. Surg. 269 (2019) 30–36, https://doi.org/10.                   Supplement/P1.272 accessed February 19, 2019.
      1097/SLA.0000000000002990.                                                                 [147] X.-L. Wang, T.-Y. Ling, M.C. Charlesworth, J.J. Figueroa, P. Low, W.-K. Shen, H.-
[134] H. Abdallah, T. Vo, O. Alpan, Autoantibodies, T, B and dendritic cell abnormalities              C. Lee, Autoimmunoreactive IgGs against cardiac lipid raft-associated proteins in
      in postural orthostatic tachycardia syndrome (POTS), Auton. Neurosci. 192 (2015)                 patients with postural orthostatic tachycardia syndrome, Transl. Res. 162 (2013)
      123, https://doi.org/10.1016/j.autneu.2015.07.219.                                               34–44, https://doi.org/10.1016/j.trsl.2013.03.002.
[135] M.A. Russo, N.T. Fiore, C. van Vreden, D. Bailey, D.M. Santarelli, H.M. McGuire, B.        [148] X.-L. Wang, Q. Chai, M.C. Charlesworth, J.J. Figueroa, P. Low, W.-K. Shen, H.-
      Fazekas de St Groth, P.J. Austin, Expansion and activation of distinct central                   C. Lee, Autoimmunoreactive IgGs from patients with postural orthostatic tachy-
      memory T lymphocyte subsets in complex regional pain syndrome, J.                                cardia syndrome, Proteomics Clin. Appl. 6 (2012) 615–625, https://doi.org/10.
      Neuroinﬂammation 16 (2019), https://doi.org/10.1186/s12974-019-1449-9 63.                        1002/prca.201200049.
[136] D. Wolfram, E. Rabensteiner, C. Grundtman, G. Böck, C. Mayerl, W. Parson,                  [149] M. Dirckx, M.W.J. Schreurs, M. de Mos, D.L. Stronks, F.J.P.M. Huygen, The pre-
      G. Almanzar, C. Hasenöhrl, H. Piza-Katzer, G. Wick, T regulatory cells and TH17                  valence of autoantibodies in complex regional pain syndrome type I, Mediat.
      cells in peri–silicone implant capsular ﬁbrosis, Plast. Reconstr. Surg. 129 (2012)               Inﬂamm. 2015 (2015) 718201, https://doi.org/10.1155/2015/718201.
      327e–337e, https://doi.org/10.1097/PRS.0b013e31823aeacf.                                   [150] O. Vera-Lastra, M. Cruz-DomAnguez, M. Ramirez, M.G.M. Amigo, A. Peralta-
[137] T. Wang, C. Xu, K. Pan, H. Xiong, Association between C-reactive protein and                     Amaro, G.-R. JA, J. LJ, Autoimmune/inﬂammatory syndrome induced by silicone
      chronic fatigue syndrome: a meta-analysis, Int. J. Clin. Exp. Med. 10 (2017)                     breast implant and risk factors associated to autoimmune diseases, Rheumatol.
      15151–15159.                                                                                     Curr. Res. 9 (2019) 1–6, https://doi.org/10.35248/2161-1149.19.9.248.
[138] N. Groven, E.A. Fors, S.K. Reitan, Patients with Fibromyalgia and Chronic Fatigue          [151] R. Bondurant, S. Ernster, V. Herdman, Safety of Silicone Breast Implants: Report of
      Syndrome show increased hsCRP compared to healthy controls, Brain Behav.                         the Committee on the Safety of Silicone Breast Implants (IOM), (1999).
      Immun. (2019), https://doi.org/10.1016/j.bbi.2019.06.010 Accepted for                      [152] J.G. Hortolam, J.F. Carvalho de, S. Appenzeller, Connective tissue diseases fol-
      publication.                                                                                     lowing silicone breast implantation: where do we stand? Immunol. Res. 68 (3)
[139] L.E. Okamoto, S.R. Raj, A. Gamboa, C.A. Shibao, A.C. Arnold, E.M. Garland,                       (2013) 281, https://doi.org/10.6061/clinics/2013(03)E01.
      B.K. Black, G. Farley, A. Diedrich, I. Biaggioni, Sympathetic activation is asso-          [153] M.J.L. Colaris, R.R. van der Hulst, J.W.C. Tervaert, Vitamin D deﬁciency as a risk
      ciated with increased IL-6, but not CRP in the absence of obesity: lessons from                  factor for the development of autoantibodies in patients with ASIA and silicone
      postural tachycardia syndrome and obesity, Am. J. Physiol. Heart Circ. Physiol.                  breast implants: a cohort study and review of the literature, Clin. Rheumatol. 36
      309 (2015) H2098–H2107, https://doi.org/10.1152/ajpheart.00409.2015.                             (2017) 981–993, https://doi.org/10.1007/s10067-017-3589-6.




                                                                                            11
                                                                                            11                                                                 Exhibit 154
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 246 of 482




   EXHIBIT 155
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 247 of 482

Myalgic Encephalomyelitis/Chronic Fatigue Syndrome

What is ME/CFS?
Myalgic encephalomyelitis/chronic fatigue syndrome (ME/CFS) is a disabling and complex illness.

People with ME/CFS are often not able to do their usual activities. At times, ME/CFS may conﬁne them to bed. People with
ME/CFS have overwhelming fatigue that is not improved by rest. ME/CFS may get worse after any activity, whether it’s
physical or mental. This symptom is known as post-exertional malaise (PEM). Other symptoms can include problems with
sleep, thinking and concentrating, pain, and dizziness. People with ME/CFS may not look ill. However,

     People with ME/CFS are not able to function the same way they did before they became ill.
     ME/CFS changes people’s ability to do daily tasks, like taking a shower or preparing a meal.
     ME/CFS often makes it hard to keep a job, go to school, and take part in family and social life.
     ME/CFS can last for years and sometimes leads to serious disability.
     At least one in four ME/CFS patients is bed- or house-bound for long periods during their illness.

Anyone can get ME/CFS. While most common in people between 40 and 60 years old, the illness aﬀects children,
adolescents, and adults of all ages. Among adults, women are aﬀected more often than men. Whites are diagnosed more
than other races and ethnicities. But many people with ME/CFS have not been diagnosed, especially among minorities.

As noted in the IOM report:

     An estimated 836,000 to 2.5 million Americans suﬀer from ME/CFS.
     About 90 percent of people with ME/CFS have not been diagnosed.
     ME/CFS costs the U.S. economy about $17 to $24 billion annually in medical bills and lost incomes.

Some of the reasons that people with ME/CFS have not been diagnosed include limited access to healthcare and a lack of
education about ME/CFS among healthcare providers.

     Most medical schools in the United States do not have ME/CFS as part of their physician training.
     The illness is often misunderstood and might not be taken seriously by some healthcare providers.
     More education for doctors and nurses is urgently needed so they are prepared to provide timely diagnosis and
     appropriate care for patients.

Researchers have not yet found what causes ME/CFS, and there are no speciﬁc laboratory tests to diagnose
ME/CFS directly. Therefore, doctors need to consider the diagnosis of ME/CFS based on in-depth evaluation of a person’s
symptoms and medical history. It is also important that doctors diagnose and treat any other conditions that can cause
similar symptoms. Even though there is no cure for ME/CFS, some symptoms can be treated or managed.
                                                                                                  Page last reviewed: July 12, 2018




                                                             1                                      Exhibit 155
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 248 of 482




   EXHIBIT 156
                      Case 2:20-cv-02470-WBS-JDP      Document
                                           Autoimmunity               7 691–705
                                                        Reviews 18 (2019) Filed 12/29/20 Page 249 of 482

                                                                       Contents lists available at ScienceDirect


                                                                      Autoimmunity Reviews
                                                          journal homepage: www.elsevier.com/locate/autrev


Review

Myalgia and chronic fatigue syndrome following immunization:                                                                                                 T
macrophagic myofasciitis and animal studies support linkage to aluminum
adjuvant persistency and diﬀusion in the immune system
                                         ⁎
Romain K. Gherardia,b, , Guillemette Crépeauxa,c, François-Jérome Authiera,b
a
    Inserm U955 E10 (Biology of the neuromuscular system), Paris Est Créteil University, 94010 Créteil, France
b
    Neuromuscular Pathology Expert Centre, Henri Mondor University hospital, Assistance Publique-Hôpitaux de Paris, 94010 Créteil, France
c
    Ecole Nationale Vétérinaire d’Alfort, Maisons-Alfort, France




A R T I C LE I N FO                                           A B S T R A C T

Keywords:                                                     Myalgic Encephalomyelitis/Chronic Fatigue Syndrome (ME/CFS) is a multifactorial and poorly undersood dis-
Fibromyalgia                                                  abling disease. We present epidemiological, clinical and experimental evidence that ME/CFS constitutes a major
Chronic fatigue syndrome                                      type of adverse eﬀect of vaccines, especially those containing poorly degradable particulate aluminum ad-
Macrophagic myofasciitis                                      juvants. Evidence has emerged very slowly due to the multiplicity, lack of speciﬁcity, delayed onset, and fre-
Vaccine adverse eﬀects
                                                              quent medical underestimation of ME/CFS symptoms. It was supported by an epidemiological study comparing
Adjuvant
                                                              vaccinated vs unvaccinated militaries that remained undeployed during Gulf War II. Aﬀected patients suﬀer from
Aluminum
                                                              cognitive dysfunction aﬀecting attention, memory and inter-hemispheric connexions, well correlated to brain
                                                              perfusion defects and associated with a stereotyped and distinctive pattern of cerebral glucose hypometabolism.
                                                              Deltoid muscle biopsy performed to investigate myalgia typically yields macrophagic myofasciitis (MMF), a
                                                              histological biomarker assessing longstanding persistency of aluminum agglomerates within innate immune cells
                                                              at site of previous immunization. MMF is seemingly linked to altered mineral particle detoxiﬁcation by the xeno/
                                                              autophagy machinery. Comparing toxicology of diﬀerent forms of aluminum and diﬀerent types of exposure is
                                                              misleading and inadequate and small animal experiments have turned old dogma upside down. Instead of being
                                                              rapidly solubilized in the extracellular space, injected aluminum particles are quickly captured by immune cells
                                                              and transported to distant organs and the brain where they elicit an inﬂammatory response and exert selective
                                                              low dose long-term neurotoxicity. Clinical observations and experiments in sheep, a large animal like humans,
                                                              conﬁrmed both systemic diﬀusion and neurotoxic eﬀects of aluminum adjuvants. Post-immunization ME/CFS
                                                              represents the core manifestation of “autoimmune/inﬂammatory syndrome induced by adjuvants” (ASIA).




1. Introduction                                                                                    diseases by reducing the number of people who can transmit the pa-
                                                                                                   thogens [1]. Vaccines represent the most cost-eﬀective method of in-
    Vaccines and clean water have played major roles in ﬁghting life-                              fectious disease control and appear as globally safe. However, the risk
threatening infectious diseases. During the past century, vaccination                              of adverse eﬀects inherent to any eﬀective pharmaceutical product
allowed the eradication of smallpox, almost eradication of poliomyelitis                           exists for vaccines as well. Despite low signalling rates, adverse eﬀects
and considerable decline of measles and mumps [1]. Large vaccination                               following immunization (AEFI) deserve special attention because (i)
coverage has been shown to avoid the resurgence of several infectious                              unlike conventional medicines, vaccines are administered to healthy



  Abbreviations: AEFIs, Adverse Eﬀects Following Immunization; Al, Aluminum; ASIA, Autoimmune/inﬂammatory Syndrome Induced by Adjuvants; BCG, Bacille
Calmette-Guérin; CCC, Canadian Consensus Criteria; CRPS, Complex Regional Pain Syndrome; FDG-PET, FluoroDeoxyGlucose-Positron Emission Tomography; GWI,
Gulf War Illness; HANS, HPV vaccination Associated Neuro-immunopathetic Syndrome; HAV, Hepatitis A Virus; HBV, Hepatitis B Virus; HPV, Human Papilloma
Virus; IBS, Irritable Bowel Syndrome; ICD, International Classiﬁcation of Diseases; i.m., intramuscular; LPS, LipoPolySaccharide; ME/CFS, Myalgic
Encephalomyelitis/Chronic Fatigue Syndrome; ME-ICC, ME International Consensus Criteria; MMF, Macrophagic MyoFasciitis; MRL, Minimal Risk Level; MS,
Multiple Sclerosis; PGW, Persian Gulf War; POTS, Postural Orthostatic Tachycardia Syndrome; s.c., subcutaneous; SEID, Systemic Exertion Intolerance Disease;
SPECT, Single-Photon Emission Computerized Tomography; Th2, T helper 2; TT, Tetanus Toxoid
  ⁎
    Coresponding author at: Neuromuscular Pathology Expert Centre, Henri Mondor University hospital, 94010 Créteil, France.
    E-mail address: romain.gherardi@aphp.fr (R.K. Gherardi).

https://doi.org/10.1016/j.autrev.2019.05.006
Received 27 January 2019; Accepted 31 January 2019
Available online 04 May 2019
1568-9972/ © 2019 Elsevier B.V. All rights reserved.



                                                                                                 1                                                   Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   250Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


subjects; (ii) an unprecedented expansion of vaccination programs has              Table 1
been announced by America’s biopharmaceutical research companies,                  The 1994 CDC deﬁnition for chronic fatigue syndrome
with more than 260 new vaccines currently being developed [2]; and                  CDC 1994 deﬁnition (Fukuda) criteria
(iii) because AEFI could probably be largely avoided by the optimiza-
tion of both vaccinology products and practices based on the under-                 1. Profound fatigue for 6 or more consecutive months that is not due to ongoing
                                                                                        exertion or other medical conditions associated with fatigue
standing of AEIs pathophysiological mechanisms and risk factors [3]. A
                                                                                    2. The fatigue signiﬁcantly profoundly interferes with daily functioning and work
main concern about vaccine safety relates to the adjuvant compounds                 3. The individual concurrently has four or more of the following symptoms:
that are used in most vaccines to elicit strong and lasting immunization             •  Post-exertion malaise lasting more than 24 h
[4,5]. Particular attention has been paid to aluminum salts that were                •  Unrefreshing sleep
empirically introduced in vaccines by Alexander Glenny in 1926 and                   •  Signiﬁcant impairment of short-term memory or concentration
                                                                                     •  Muscle pain
constitute the main class of adjuvants licensed for human and animal
                                                                                     •  Pain in the joints without swelling or redness
use worldwide [6,7].
                                                                                     •  Headache of a new type pattern or severity
     There are two main aluminium (Al) salts used as vaccine adjuvants.
Al oxy-hydroxide (AlOOH, Alhydrogel®), commonly called Al hydro-
                                                                                     •  Tender lymph node in the neck or the armpit


xide, is composed of nanoparticles of about 2.2 nm × 4.5 nm × 10 nm
which spontaneously form micron-sized aggregates having a nano-ﬁ-                  post-exertional malaise, and tender lymph nodes (Table 1) [22]. The 94
brous appearance at electron microscopy; while Al hydroxyphosphate                 CDC (Fukuda) criteria are still widely used but they put exclusive em-
(AlOHPO4, Adju-Phos®), commonly called Al phosphate, is amorphous                  phasis on the trivial term “fatigue” that proved to be detrimental to
[8]. Both adjuvants strongly potentiate the production of antibodies               patients being seen as suﬀering from a psychiatric or psychological
with very little production of cytotoxic T lymphocytes. The mechanisms             illness. To address this limitation, the 2003 Canadian Consensus Cri-
underlying their adjuvant eﬀect have only been intensely explored in               teria (CCC) document interchangeably used “ME” and “CFS”, the illness
recent years and remain incompletely understood [9]. Al hydroxide is a             being referred to as “ME/CFS” [23]. In this document, fatigue but also
stable hydrated gel with a positive surface charge and high antigen                post-exertional malaise, sleep dysfunction and myalgia/arthralgia were
adsorption capacities driven by hydrostatic interactions and hydroxyl              included as major criteria. The symptoms lasting more than 6 months
group exchanges with phosphate of the ligand. Al phosphate has a                   had to be associated with at least two cognitive/neurological manifes-
negative charge, fewer hydroxyl groups, and lower adsorption capa-                 tations, and at least one symptom from two of the following categories:
cities. The biodisposition kinetics of the two adjuvants are also sig-             (1) autonomic manifestations, (2) neuro-endocrine manifestations, or
niﬁcantly diﬀerent: Al hydroxide is solubilized at a much slower rate,             (3) immune manifestations [23]. In 2011, a novel classiﬁcation derived
and is more avidly internalized and less toxic to phagocytic cells than Al         from the CCC reported as ME International consensus criteria (ME-ICC),
phosphate [8].                                                                     abandoned the term CFS [24], and the condition became recognized as
     The present review will focus on the possible implication of Al ad-           a major health problem in children [25]. In 2015, the Institute of
juvant-containing vaccines in myalgic encephalomyelitis/chronic fa-                Medicine [15] also suggested to replace the confusing name CFS by
tigue syndrome (ME/CFS). Our own experience in the ﬁeld comes from                 Systemic Exertion Intolerance Disease (SEID), and proposed a case de-
clinical phenotyping of a large cohort of patients in whom an unusually            ﬁnition that included the following 4 symptoms: (1) substantial re-
long persistence of Al hydroxide is detected within immune cells at site           duction or impairment in the ability to engage in pre-illness levels of [
of previous immunization, forming a speciﬁc lesion called macrophagic              …] activities; (2) post-exertional malaise, (3) unrefreshing sleep; (4)
myofasciitis (MMF) [10–14]. In 2011, Yehuda Shoenfeld used this                    cognitive impairment and/or orthostatic intolerance. As a whole SEID
MMF-syndrome as one paradigm of the condition he named “auto-                      diagnostic criteria are less speciﬁc than CDC 94, CCC and ME-ICC cri-
immune/inﬂammatory syndrome induced by adjuvants” (ASIA) [5].                      teria [26], since they do not exclude psychiatric disorders “except in the
                                                                                   unlikely event that all symptoms can be accounted for by them” [15].
2. ME/CFS deﬁnitions                                                                   In summary, the variety of proposed case deﬁnitions and their ap-
                                                                                   parent discrepancies may indicate that no ﬁrm consensus on nomen-
    ME/CFS is a common, often severely disabling, costly and still un-             clature or classiﬁcation has yet been reached among diﬀerent countries
explained condition [15]. In the USA between 836,000 and 2.5 million               and researchers to designate and characterize this complex and het-
people have ME/CFS at a cost estimated between 17 and 24 billion                   erogeneous neuroimmune condition with multisystemic dysregulation.
dollars annually [15,16]. ME/CFS ranks as “very poor” in terms of
health-related quality of life [17]. ME/CFS follows a prolonged course             3. ME/CFS overlaps with other conditions
over years, with relapses and remissions. Patients experience a sub-
stantial loss of physical and mental functional capacity and may be-                   ME/CFS frequently overlaps with other syndromes of unknown
come wheelchair dependent, housebound or bed-bound. ME/CSF is                      etiology including ﬁbromyalgia, irritable bowel syndrome (IBS), pos-
associated with an increased risk of developing B-cell non-Hodgkin                 tural orthostatic tachycardia syndrome (POTS) and other syndromes
lymphoma [18].                                                                     [27].
    A variety of names and deﬁnitions have been proposed to designate                  Fibromyalgia share many clinical manifestations with ME/CFS, in-
and characterize a similar constellation of symptoms of unknown cause              cluding myalgia, fatigue, headache, impaired memory, decreased con-
aﬀecting all the major systems and organs of the body [19].                        centration and sleep disturbances. This large clinical overlap has fuelled
    The term “Myalgic encephalomyelitis” was ﬁrst included by the                  a debate on whether ME/CFS and ﬁbromyalgia are distinct entities or
WHO in their International Classiﬁcation of Diseases (ICD) in 1969 and             merely represent phenotypic variations of a single disease including
ME is still listed as a neurologic disease under ICD G93.3. Besides                more severe fatigue in one side of spectrum (ME/CFS) and more
muscle pain and exercise intolerance, ME patients often present with               myalgia in the other (ﬁbromyalgia). To date, the question remains
neurologic dysfunction [20] which was acknowledged by the Oxford                   unsolved [27]. Until a global consensus is reached, and since WHO
criteria in 1991 that emphasized the mental fatigue and neurological               oﬃcially classiﬁes ﬁbromyalgia among musculoskeletal disorders
background of the disease [21]. The so-called CFS was subjected to a               (WHO ICD10M79.7) and not among neurologic diseases like ME/CFS,
revised deﬁnition from the CDC in 1994 [22], including profound in-                we still distinguish the two conditions by using the 1990 ACR criteria
capacitating fatigue of unknown cause lasting more than 6 months with              for ﬁbromyalgia, that are based on tenderness on pressure (tender
at least four concomitant symptoms including myalgia, arthralgia,                  points) in at least 11 of 18 speciﬁed sites and the presence of wide-
headache, memory or concentration impairment, unrefreshing sleep,                  spread pain [28]. Thus, by using both 1994 CDC criteria for ME/CFS

                                                                             692
                                                                               2                                                              Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   251Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


(Fukuda) and 1990 ACR criteria for ﬁbromyalgia [28], ME/CFS patients              4.2. Limitations of epidemiological studies in the assessment of ME/CFS as
may exhibit, or not, ﬁbromyalgia co-morbidity (see below). However,               an AEFI
new criteria for ﬁbromyalgia have been proposed with the support of
Lilly Research Laboratories in 2010, revised in 2011 and 2016 [29],                   In 2012, the Institute of Medicine [49] indicated “the evidence was
abandoning tender points testing and thus becoming much more in-                  inadequate to accept or reject a causal relationship for the vast majority
clusive [30]. The 2016 criteria include (1) generalized pain, deﬁned as           of vaccine adverse eﬀects they examined”, due to the limited number of
pain in at least 4 of 5 regions; (2) symptoms present at a similar level          satisfactory epidemiological studies. Admittedly, recognizing ME/CFS
for > 3 months; (3) widespread pain and other symptoms of suﬃcient                as an AEFI and assessing the causal role of multiple immunizations in
severity (according to a widespread pain index and a severity scale               ME/CFS are challenging tasks because all identiﬁed limitations of AEFI
score); (4) diagnosis of ﬁbromyalgia being valid irrespective of other            epidemiological studies are at play in this setting. According to IOM
diagnoses, i.e. diagnosis of ﬁbromyalgia does not exclude the presence            [50] these limitations (in italic letters) include:
of other clinically important illnesses.
    IBS is one of the most common functional bowel disorders. It is                • Lack of long-term follow-up studies, precluding detection of delayed
characterized by abdominal discomfort and disordered bowel habits.                   eﬀects;
About 50% of IBS patients exhibit co-mobidity: 14% have ME/CFS, and                • Small sample sizes, precluding detection of rare occurrences;
35-90% of ME/CFS patients have IBS [31,32].                                        • Lack of evaluation of multiple vaccinations as a whole;
    POTS is characterized by excessive increase in heart rate (> 30                • Lack of symptoms speciﬁc to vaccination;
beats/min) with positional change from laying to standing up. It is                • Multiple symptoms occurring in combination, at high risk of being
linked to autonomic nervous system dysfunction. POTS is often co-                      trivialized and not being recognized as forming an entity, as pointed
morbid with ME/CFS, especially in young patients [33]. About 40% of                    in the lay press for ME/CFS symptoms in pre-licensure HPV vaccine
ME/CFS patients may suﬀer from POTS [34] and 64% of patients with                      safety trial [51];
POTS fulﬁll criteria for ME/CFS [35].                                              •   Underreporting inherent to passive surveillance systems, ME/CFS
    Complex Regional Pain Syndrome (CRPS) is another chronic pain                      symptoms often being not considered dramatic enough to desserve
and dysautonomic condition. CRPS aﬀects the arms, hands, legs, or feet,                reporting; time lapsed since exposure being highly variable and
and manifests by intense burning pain with hyperalgesia, and dramatic                  often very long, thus blurring the picture; ME/CFS being ignored/
changes in skin temperature, color, or texture which can no longer be                  unbelieved to be possibly linked to vaccine [51]; and poor diligence
explained by an initiating noxious event [36]. CRPS can be associated                  in reporting being the general rule [52];
with body perception disturbances and movement disorders.                          •   High vaccination rates and multiple vaccine administrations precluding
                                                                                       comparison with control groups that did not receive the vaccines;
                                                                                   •   Restricted population in vaccine trials yielding results that may not be
4. ME/CFS and vaccines                                                                 generalizable to the general population (e.g. trials including chil-
                                                                                       dren or individuals without risk factors);
    Idiopathic ME-CFS shares similarities with post-infectious fatigue             •   Changes in vaccine technology precluding safety experience based on
syndromes [37], but no pathogen has been shown to be present in all                    earlier vaccines to be generalizable to substantially diﬀerent new
aﬀected patients [38], leading to the emerging view that similar                       vaccines (see novel Al adjuvants, below).
symptoms could be triggered by a variety of diﬀerent pathogens and
toxic compounds [38–42]. Among possible triggering factors, vaccines              4.3. Insights from the Gulf War Illness in deployed and non-deployed
and their multiple components have long been suspected to play a role             veterans
[43,44].
                                                                                      Fortunately, privileged epidemiological studies linked to the Gulf
                                                                                  War Illness (GWI) compared vaccinated vs un-vaccinated individuals,
4.1. First strong signal: HBV vaccine                                             pointing out a link between multiple vaccine administration and ME/
                                                                                  CFS [53]. At least one quarter of Gulf War Veterans returning from the
    Following the ﬁrst campaign of immunization against Hepatitis B               Persian Gulf War (PGW) in February 1991 has reported a variety of
virus (HBV) in Canada, a nurse declared in 1992 on Canadian television            chronic symptoms that vary somewhat among individuals but share
she had acquired ME/CFS after receipt of the vaccine. Viewers were                striking similarities with ME/CFS [53,54]. As deﬁned by the CDC, cases
asked to report any similar experience. The name of 69 such individuals           of multisymptom GWI must have chronic symptoms from at least two of
were forwarded to the Department of National Health and Welfare who               the following three groups: (1) fatigue; (2) mood/cognition (feeling
committed an ad hoc working group to examine the question. The                    down or depressed, memory problems, diﬃculty concentrating, trouble
committee conﬁrmed the temporal associations between immunization                 ﬁnding words, problems falling or staying asleep); and (3) muscu-
against HBV and ME/CFS onset but recommended to allocate no funds                 loskeletal (joint pain, muscle pain) [55]. Due to biases that regularly
for research on a possible causal link on the basis of arguments such as:         occurred in the course of investigations, there is still uncertainty over
(1) the absence of tight time-clustering between immunization and                 the exact causal factors of GWI but, among other factors, multiple
onset of symptoms; (2) the small proportion of overall Canadian ME/               vaccinations administered within a short period of time have been re-
CFS patients vaccinated against HBV within “3 months” prior to onset of           peatedly suspected [56].
symptoms; and (3) the lack of biological plausibility [45]. Since that                A cross-sectional study from UK showed strong association of CDC-
time numerous patients with histories of ME/CFS occurring at various              deﬁned GWI with multiple vaccinations administered during deploy-
times after immunization against HBV have been reported in the lit-               ment (odds ratio OR 5.0; 95% conﬁdence interval 2.5 to 9.8) [57].
erature [11,46,47], and the aluminium hydroxide adjuvant used in HBV              Moreover, “consistent, speciﬁc, and credible relations” were found
vaccines was shown to be poorly degradable and to persist and dis-                between the reported number of inoculations and health indices in UK
seminate in the immune system for much longer time than previously                Gulf war veterans [58]. Both vaccination against biological warfare
believed [7,48]. Retrospectively, these novel data and those collected            agents (anthrax and plague with pertussis as an adjuvant to boost im-
for other Al-containing vaccines (see below) cast doubt on the validity           mune responses) and multiple routine vaccinations were associated
of temporal and plausibility arguments used by the Canadian ad hoc                with the CDC multisymptom syndrome in the UK Gulf War cohort [59].
committee.                                                                        In Canada, a signiﬁcant association has been reported between “non-
                                                                                  routine immunizations” and several symptom-deﬁned outcomes in Gulf

                                                                            693
                                                                              3                                                        Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   252Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


war veterans [60]. In USA, declines in long-term subjective health of               likely due to: (1) the recommended replacement at the beginning of the
Gulf War veterans were associated with receipt of anthrax vaccine and               decade of the subcutaneous (s.c.) by the intramuscular (i.m) route of
veterans who reported more severe reactions to vaccines were more                   immunization; (2) the huge immunization campaign against hepatitis B
likely to report declines in subjective health [61]. The U.S. licensed              conducted in France, with 90 millions of doses sold in ten years, two
anthrax vaccine (AVA; Biothrax®) is adsorbed on aluminum hydroxide                  thirds of which being administered to adults; and (3) the usual choice of
and can induce MMF [62]. In addition, the vaccine has been suspected                the deltoid muscle for biopsy in adults in France while this muscle is not
to contain squalene because of detection of circulating squalene anti-              preferentially chosen in other countries [10]. For example, only 10% of
bodies in aﬀected veterans [63] but no relationship was found by the                adult muscle biopsies have been performed in the deltoid muscle in one
Department of Defense between squalene antibodies and chronic                       US center, MMF being detected in 1% of these biopsies [14]. Despite the
symptoms [64]. Therefore, the role of vaccines in GWI has remained                  usual routine choice of an incongruent biopsy site precluding detection
elusive, more focus being put on the role of wartime chemical ex-                   of most MMF cases, the lesion could be occasionally documented in
posures, such as pyridostigmine bromide used as prophylaxis against                 Australia [71], Brazil [72], Germany [73–76], India [77], Ireland [78],
chemical warfare attacks or personal pesticide use [54].                            Israel [79], Italy [80,81], Portugal [13,82,83], Saudi Arabia [84], Spain
    Toxicant exposures speciﬁc to PGW, however, could hardly be in-                 [85], UK [86,87], USA [13,62,88,89], and several other countries
criminated in veterans that were not deployed or who served elsewhere               (personal communications to RK Gherardi), thus indicating that MMF is
than in the Persian Gulf, and developed, at lower rate, chronic symp-               not speciﬁc to France.
toms similar to GWI. Lea Steele [53] speciﬁcally studied possible eﬀects
of vaccines in veterans from Kansas who did not serve in the PGW (non-              5.1.2. Clearance of the lesion in animal models
PGW veterans): compared to unvaccinated veterans, non-PGW veterans                      The lesion has been reproduced experimentally in mice, rats,
reporting vaccine administration had signiﬁcantly more fatigue/sleep                monkeys and sheep [10,90–92]. In sharp contrast to the quick elim-
problems, pain symptoms, neurologic/cognitive/mood symptoms, and                    ination of soluble Al injected intravenously [93], intramuscular injec-
gastrointestinal symptoms. Vaccinated (n = 208) vs unvaccinated                     tion of isotopic Al hydroxide is associated with much slower elimina-
(n = 187) non-PGW veterans had signiﬁcantly much higher prevalence                  tion of Al in urine, accounting for 6% of the injected dose 28 days after
of GWI as deﬁned by both Kansas criteria (i.e. chronic symptoms oc-                 injection in rabbits [94]. Based on data of this unique experimental
curring in at least 3 domains: 11.5% vs 3.7%, OR 3.78 [1.50-9.54]) and              toxicokinetic study, the duration for complete translocation of solubi-
CDC criteria (OR 2.04 [1.15–3.60]). In contrast to PGW veterans in                  lized Al ions from the injected site to blood was calculated to be 5.5
whom GWI possibly resulted from “clusters of causes” and “combina-                  months for Al hydroxide [95]. Consistently, experimental MMF in-
tion of eﬀects”, no other cause than self-reported receipt of vaccines              variably shrinks over time [91]. In monkeys, MMF induced by DTP
was found in non-PGW veterans [53].                                                 vaccine injection - corresponding to 14- to 21-fold the human DTP-
                                                                                    equivalent dose of adjuvant- was entirely cleared out from the injected
5. ME/CFS in Al adjuvant-induced macrophagic myofasciitis                           muscle before 6 months (Al phosphate 100%, Al hydroxide 25%) and
                                                                                    between 6 and 12 months (Al hydroxide 25%) after immunization [90].
    Accuracy of self-reported receipt of vaccine is classically open to             Similarly to these animal models the vast majority of humans appear to
question [53], but this is not the case when vaccine ﬁles are available             clear out the adjuvant from the injected muscle within months, but in a
and when a highly speciﬁc histological marker can unambiguously as-                 small proportion of them MMF may be observed up to > 15 years after
sess previous immunization as it is the case in patients with MMF [10].             vaccination (see below).
                                                                                        Thus, longstanding MMF should be considered as a biomarker as-
5.1. Macrophagic myofasciitis: a biomarker of Al adjuvant biopersistency            sessing diﬃculty of some individuals to clear out the adjuvant from
                                                                                    their body [96]. For this reason we recommend to perform biopsy
5.1.1. Characterization in humans                                                   seeking MMF at least 18 months after the last immunization to allow
     Macrophagic myofasciitis (MMF), ﬁrst described in 1998 [65], is a              the assessment of the unusually long persistence time of the lesion.
speciﬁc Al hydroxide-induced granuloma detected at site of previous
vaccine injection [10]. The lesion is characterized by sheets of large              5.1.3. Genetic susceptibility factors
macrophages that constantly enclose submicron to micron-sized ag-                       It is generally assumed that subpopulations of humans exist that are
glomerates of aluminum nano-crystals in their cytoplasm, intermingled               more sensitive to certain chemical or particulate exposures than the
with lymphocytic inﬁltrates [10]. This immunologically active lesion is             average population. Individual susceptibility factors usually reﬂecting
not associated with giant cell formation [66].                                      speciﬁc “genes x environment” interactions likely explain why only a
     The ﬁrst 75 patients reviewed in 2003 [67] had mainly received Al              small proportion of vaccinees develop adverse eﬀects. The exact ground
hydroxide through HBV (84%), Tetanus Toxoid-containing vaccines (TT                 of such individual susceptibility may include: (1) genetically-de-
58%) or Hepatitis A virus vaccines (HAV 19%), usually administered in               termined impairment of cellular defenses against the prooxidant eﬀects
combination. The proportion of vaccine types changed markedly with                  of Al [70]; (2) HLA subgroups, such as HLA-DRB1*0, known to favour
time: our last 70 patients, collected from january 2013 to june 2018, of            autoimmune responses [98]; (3) ageing and/or genetically- based inter-
whom 56 had complete vaccine ﬁles, had mainly received, as their last               individual diﬀerences in production of the chemoattractant MCP1/
immunization or within 10 years before biopsy, TT-containing (86%,                  CCL2 necessary for dissemination of immune cells loaded with Al ad-
48/56), followed by HBV (27%, 15/56), HAV (11%, 6/56), HPV (11%,                    juvant particles [99,100, 101]; (4) individual diﬃculty to clear out Al
6/56), and meningitis C (< 1%, 1/56) vaccines. TT-containing vaccines               adjuvant from immune cells [48]. The size of experimental MMF lesions
(mainly Diphtheria-Tetanus-Poliomyelitis, Diphtheria-Tetanus-Acel-                  in rats markedly diﬀers according to the genetic background [91] and
lular Pertussis, and Diphtheria-Tetanus-Acellular Pertussis-Poliomye-               in humans conspicuous inter-subject variability exists for aluminum
litis), administered alone or in various combinations with non-TT vac-              elimination [97].
cines, was the most recently administered vaccine in 64% of cases.                      An intracellular mechanism called xeno/autophagy is instrumental
These data clearly indicate that MMF is not speciﬁcally associated with             in solubilisation and biodisposition of internalized mineral particles
HBV vaccine.                                                                        [102], as well as in metal toxicity [103] and many crucial functions in
     MMF is rarely detected despite the huge number of immunized in-                the immune and central nervous system. Promising preliminary data
dividuals, but, shortly after its initial description, striking increase of         have been obtained by DNA screening of 34 genes directly involved in
MMF detection rate was noted by all French specialized centers                      the xeno-autophagy machinery (in collaboration with Baharia Mograbi,
[10,68–70]. Prominent detection of MMF in France from 1993 was                      IRCAN, Nice University, France), suggesting that MMF may reﬂect

                                                                              694
                                                                                4                                                      Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   253Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


genetically-determined inability of some individuals to eﬃciently dis-              5.2.2. Consistency analysis
pose of injected aluminum adjuvants (patent deposited), paving the                      Occurrence of myalgia/arthralgia, chronic fatigue and cognitive
way for development of genetic tests predicting an increased risk of                alterations in patients with longstanding MMF is very unlikely to re-
intolerance linked to adjuvant retention.                                           present chance association and rather forms a consistent syndrome.
                                                                                    This is assessed by:
5.2. Macrophagic myofasciitis syndrome: a post-vaccinal ME/CFS
                                                                                    (1) post-immunization onset of symptoms;
5.2.1. Clinical characterization                                                    (2) similar structure of symptoms observed in independent French and for-
    From 1994 to 2012, we have seen 583 adult patients with MMF in                      eign MMF series [10,13,14,70];
the Paris Est University Hospital Henri Mondor, Créteil, France [104],              (3) signiﬁcant association between “myalgia” and “MMF” in patients who
including patients duely registered in the Henri Mondor hospital clin-                  had deltoid muscle biopsy performed in French myopathologic
ical database (350 registered from 1994 to 2018) and additional pa-                     centers before publication of the cause of MMF [10];
tients followed by other centers but punctually referred to us for testing,         (4) signiﬁcant clinical diﬀerences depending on the presence/absence of
biopsy, biobanking, certiﬁcate delivery, or legal expertise. There is no                MMF in deltoid muscle biopsy among myalgic vaccinees: in sharp
national MMF registry, but a total number of 445 MMF cases had been                     contrast to non-MMF myalgic patients, only a minority of MMF
oﬃcially notiﬁed to the French national pharmacogilance system on                       patients had ﬁbromyalgia according to ACR 1990 criteria ( > 11
October 31, 2015. Except cognitive dysfunction data which were spe-                     tender ﬁbromyalgic points) (55.5 vs 16.6%, p < 0.04), and MMF
ciﬁcally collected in our center but not captured at the national level,                patients had much more CNS involvement as assessed by delayed
local and national sources showed similar characteristics of MMF pa-                    evoked potentials (38.5 vs 5.7%, p < 0.01). These data indicate
tients, as also conﬁrmed by series from Portugal [13] and USA [14].                     that MMF and non-MMF patients diﬀer by more than the simple
    The Henri Mondor hospital 1994-2018 MMF database indicates the                      detection of MMF [105];
following characteristics of patients: mean age 52.5 years, female pre-             (5) signiﬁcant association between “chronic fatigue” and “MMF” in a case-
dominance (71%), mean of 5 (range 1–12) Al-containing vaccine shots                     control study ordered by the French drug agency: fatigue was both
in the 10 years preceding biopsy (vaccine ﬁles available in 236/350),                   “more frequent and more severe in patients with MMF than without
mean Al adjuvant persistence time 71 months (range 9–237 months,                        MMF in deltoid muscle” [115]; in sharp contrast to diseased con-
assessed by histology and Morin stain for Al), mean delay from clinical                 trols, MMF patients had strikingly little medical antecedents, fur-
onset to biopsy 67 months, main symptoms including myalgia/ar-                          ther indicating that cases diﬀer from controls by more than the
thralgia (92%, 309/335), fatigue (86%, 298/347) and cognitive com-                      simple detection of MMF [115];
plaints (82%, 154/187). Other symptoms include headaches (49%),                     (6) highly consistent functional neuroimaging changes (SPECT and FDG-
dyspnea (51%), abdominal pain (30%), ocular symptoms (34%), thor-                       PET scanner) in MMF patients, not attributable to chronic pain or de-
acic pain (32%), urinary symptoms (21%), and fever (23%) [67].                          pression, indicating that MMF is detected in an homogeneous subset
    Patients had received intramuscular administration of Al-containing                 of patients with stereotyped condition [109–114];
vaccine prior to the onset of muscular symptoms [13,67]. The delay                  (7) perfect similarity of the MMF syndrome with the GWI multisymptom
before ﬁrst symptoms could substantially vary, ranging from 0 to 72                     complex [116] deﬁned by CDC [55] which has been uniquely as-
months in our initial series. Median delay from last vaccination to ﬁrst                sociated with vaccine exposure in military personnel non-deployed
myalgia was 11 months, 30% of patients complaining of myalgias                          in the Persian gulf [53].
within 3 months, 31% from 3 to 12 months, 19% from 12 to 24 months,
and 20% after 24 months [67].                                                          In summary, MMF is typically detected in adult patients with a
    In our center, one third of myalgic patients that have received Al              homogeneous subset of ME/CFS of post-vaccinal onset.
hydroxide-containing vaccines in the past 10 years had MMF at deltoid
muscle biopsy [105]. Myalgia onset commonly occured after an ex-                    6. ME/CFS and related conditions following HPV vaccines
ercise of unusual intensity, often in lower limbs with progressive ex-              administrations
tension upward, becoming diﬀuse at time of biopsy. Myopathic elec-
tromyogram and CK elevation are found in less than one half of patients             6.1. Current debates
[67].
    Fatigue usually had deep impact on the daily life and most of af-                   In the absence of deltoid muscle biopsy that could determine if
fected patients had rapidly get out of their work after a few months.               longstanding MMF was present or not, a number of papers have re-
Cognitive alterations were found to be stereotyped at systematic                    ported combinations of myalgia, arthralgia, chronic fatigue, cognitive
testing, impacting attention, working and visual memory, and inter-                 dysfunction, unrefreshing sleep and neurovegetative alterations
hemispheric connexions, and were neither attributable to chronic pain               (meeting international criteria for ME/CFS, ﬁbromyalgia, POTS, CRPS,
nor to depression [106–108]. Standard brain MRI was usually normal                  or described as somatoform manifestations) temporally associated with
but functional neuroimaging alterations were conspicuously found,                   administration of multiple injections of Al adjuvant-containing vac-
including: (1) focal brain perfusion defects assessed by SPECT (single-             cines, in Australia [117], Canada [118], Denmark [119,120], Italy
photon emission computerized tomography), well correlated to both                   [121], Israël [47,122], Japan [123–125], Mexico [126], and USA
attention/memory alterations and inter-hemispheric dysconnexion                     [127]. Whether or not, such temporal associations may indicate pos-
[109]; (2) a characteristic pattern of posterior cerebral glucose hypo-             sible causal link has been the matter of continuous controversy.
metabolism assessed by FDG-PET (ﬂuorodeoxyglucose -positron emis-                       Controversy ﬁrst emerged following the HBV vaccine campaign,
sion tomography) scanner, involving occipital cortex, hippocampus and               running in parallel for ME/CFS [47] and multiple sclerosis (MS)
cerebellum, and predictive of MMF detection at muscle biopsy                        [128–130], which occasionally occurred in combination [131] fol-
[110–114].                                                                          lowing immunization. Most epidemiological studies failed to sub-
    The main symptoms of patients with MMF, i.e. arthromyalgia, fa-                 stantiate the unprecedented increase of post-HBV immunization MS
tigue and cognitive complaints, could occasionally occur in isolation for           claims [129,130], but these short term studies overlooked the “t”
some time. However, a large majority of patients have multiple symp-                factor. The possibility of delayed onset of clinical symptoms after HBV
toms with international criteria for ME/CFS being fulﬁlled in at least              immunization was pointed out by Hernán [128]: in a unique case–-
50% of cases [11,13]. The condition also meets the CDC criteria of                  control study conducted on the long-term in the British population he
multistymptom GWI [5].                                                              found an increased risk of MS (OR 3.1; CI 1.5–6.3) in the 3 years

                                                                              695
                                                                                5                                                     Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   254Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


following HB vaccination. Interestingly, there was no increased risk                  predispose to medical outcomes suspected to be vaccine adverse eﬀects
during the ﬁrst year after immunization (OR 1.8; CI 0.5–6.3), as re-                  are linked to lower vaccine uptake [149]. For example, uptake of HPV
ported in previous short-term studies, but the increased risk of devel-               vaccine dropped in from 82.3% to 39.4% when norvegian girls were
oping MS became obvious at 2 and 3 years after immunization (OR 4.1;                  diagnosed with ME/CFS prior to immunization [145]. This is an im-
CI 1.3–13.6). This result is in keeping with the reported increase of                 portant bias, emphasized by experts from both the Japan Institute of
overall incidence of MS in France following the HBV immunization                      Pharmaco-vigilance [138] and from the CDC who stated “studies that do
campaign [129].                                                                       not control adequately [healthy vaccinnee bias] will tend to underestimate
    Then, controversy culminated with the debate about HPV vaccines                   any real risks associated with vaccination” [149].
safety [132]. Similarly to HBV vaccine that was associated to a dis-                      Feiring et al. [145] studied the quadrivalent HPV vaccine (Gar-
proportionately high level of AEFIs signalling compared to other vac-                 dasil®) which is adjuvanted by amorphous Al hydroxy-phosphate sul-
cines, e.g. 5 fold for MS signaling [130], HPV vaccine programs in                    fate (Merck proprietary AAHS) that signiﬁcantly diﬀers from Al hy-
diﬀerent parts of the world were associated to a 10 fold higher in-                   droxide [150]. The study found that people more at risk of developing
cidence of AEFIs signalling compared to other vaccines [125,133]. Post-               ME/CFS tended to avoid the vaccine. Despite this healthy vaccinee bias,
HPV vaccine AEFIs approximately accounted for 1 per 1000 inocula-                     the authors remained conﬁdent in the reliability of their ﬁnding of no
tions in Spain [132] and 1 per 1000 vaccinees in Canada [134]. How-                   increase of ME/CFS in vaccinated vs non-vaccinated girls (after ad-
ever, HPV vaccine security has been endorsed by international reg-                    justment for age), because there was no higher increase of ME/CFS in
ulatory health agencies [135,136] (EMA, WHO) and the Cochrane                         girls than in boys while only girls had received the HPV vaccine. In-
collaboration [137]. Nevertheless, criticisms were made, pointing out                 deed, a similar increased rate of ME/CFS was found in girls and boys
conﬂicts of interest with the industry and disclosing numerous metho-                 during the studied years, and remained unexplained. Possible implica-
dological ﬂaws in both HPV vaccine safety studies themselves and the                  tion of other vaccines administered to both genders in this increase has
systematic reviews grounding institutional reassuring claims [138-                    apparently not been evaluated. Another critical point resided in the
142].                                                                                 challenge of discriminating comorbid conditions from ME/CFS. Re-
                                                                                      ported Gardasil® adverse eﬀects have been fragmented into multiple
6.2. Limitations of epidemiological studies on ME/CFS in HPV vaccine                  subcategories, such as POTS, CRPS, somatoform syndrome, dysauto-
receivers                                                                             nomic syndrome, ME/CFS, ﬁbromyalgia, HPV vaccine syndrome, and
                                                                                      HPV vaccination associated neuro-immunopathetic syndrome (HANS).
     For the present review, we examined in detail the two studies in-                It may be, therefore, misleading to compare idiopathic ME/CFS to the
dicating no evidence that the overall occurrence of CFS in HPV vacci-                 HPV vaccine syndrome since its symptoms are only partially co-morbid
nated girls was diﬀerent from that expected in the same age groups                    with ME/CFS. The variety and inaccurate designations of HPV vaccine
[144,145].                                                                            adverse events has been viewed as a major obstacle in reporting
     Donegan et al. [144] analyzed the occurrence of ME/CFS in UK girls               [143,151].
immunized the bivalent HPV vaccine (Cervarix®) that contains Al hy-                       Of note, MMF syndrome, which is caused by an adjuvant sub-
droxide mixed with 3-O-desacyl-4’-monophosphoryl lipid A.                             stantially diﬀerent from AAHS, is much less polymorphic than the HPV
     In the ﬁrst part of their study, i.e. “observed vs. expected analysis”,          vaccine syndrome, both POTS and CRPS being nearly never docu-
Donegan et al. [144] considered that underreporting levels could range                mented in the setting of MMF. In the setting of HPV vaccine, the tra-
from 0% to 90%. However underreporting of adverse drug reactions is                   ditional observational epidemiological approach has been complicated
higher, with a median rate of 94% found across 37 studies in a sys-                   by the lack of a case deﬁnition for the multiple symptoms that con-
tematic review, including a maximal level of 98% in UK [146], similar                 stitute the signal, making highly desirable novel epidemiological ap-
underreporting levels also applying to vaccines [147]. Moreover, the                  proaches [151].
highest (90%) underreporting hypothesis tested by Donegan et al. [144]                    For example, the Uppsala Monitoring Center developed a novel
was associated with striking above-the-threshold signal of ME/CFS in                  data-driven cluster analysis of HPV vaccine reports in Vigibase®, the
CervarixR receivers. The authors did not retain this result and preferred             WHO international database, that identiﬁed natural groupings based on
to focus on lower ( < 75%) levels of underreporting that were not as-                 terms used to report AEFI. The analysis revealed clusters of serious AEFI
sociated with increased signal. This is a highly debatable choice given               more frequently reported in HPV vaccine reports compared to non-HPV
the documented failure in the assessment of ME/CFS symptoms in HPV                    vaccine reports in the same sex and age band. They included headache,
vaccine receivers [51], vaccine damage and ME/CFS being concepts to                   dizziness, fatigue and syncope that sometimes contained diagnostic
which the medical establishment remains generally hostile.                            labels of POTS, CRPS and CFS but most often lacked explicit diagnoses,
     In the second part of their study, i.e. “self-controlled case series”,           pointing out marked underestimation of the signal by traditional post-
Donegan et al. [144] has estimated the risk of ME/CFS in the year after               marketing safety evaluation [151].
the ﬁrst CervarixR injection (ﬁrst of three given in 6 months) and paid                   In Japan, Osawa analysed temporality of the AEFI on the population
no attention to other Al-containing vaccines. However, the reported                   level, and showed that the peak of post-vaccination syndrome onset
time to adverse eﬀects after the ﬁrst HPV vaccine dose ranged from 1                  followed the peak period of HPV vaccination and that novel cases were
day to 51 months (mean 10.7+11.6 months) in a series of 72 Japanese                   not seen after 14 months from withdrawal of the government re-
girls [125] and from 1 day to 43 months (mean 14.0 + 11.6 months) in                  commendation for HPV vaccination [125].
another series of 35 girls [148]. In the same way, median time of ﬁrst                    Another approach was based on careful analysis of HPV vaccine
symptom onset was “11 to 12 months after the last Al hydroxide-con-                   randomized trials by Martinez-Lavin [140], who among several dis-
taining vaccine administration” in our ME/CFS cases [105], making                     quieting results, pointed out the shocking fact that pre-licensure ran-
likely that a substantial number of ME/CFS cases possibly linked to Al                domized trials were almost always made against Al adjuvants-con-
hydroxide-containing CervarixR injection have been missed in the Do-                  taining comparators - not inert placebos. The only one quadrivalent
negan study, even when the risk window was extended to 18 months                      HPV vaccine double blind trial using inert saline placebo showed 0.4%
(i.e. about 12 months after the last injection, a time after which nearly             (5/1165) of serious adverse events in HPV-vaccinated subjects vs none
40 % of our MMF patients developed their ﬁrst symptoms). At last, the                 (0/584) in the inert placebo group [140]. None of these eﬀects were
authors felt there was “no reason to suspect that girls with fatigue syndrome         considered vaccine-related, but a potential role of Al adjuvants was
would be less likely to receive HPV vaccination”, thus precluding a healthy           further suggested by the largest Gardasil® trial in which receipt of the 9-
vaccinee bias. This does not respect good practices in the ﬁeld of vac-               valent vaccine that contains 500 μg Al adjuvant AAHS was associated
cine safety science. It is well established that underlying conditions that           with signiﬁcantly higher rates of both local and systemic compared to

                                                                                696
                                                                                  6                                                       Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   255Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


the 4-valent vaccine that only contains 225 μg AAHS [140]. Such a                    regional lymph nodes and then to more distant sites and to the brain
safety imbalance between the two Gardasil® vaccines suggesting a dose-               [99,154] where they persist as long as in the injected muscle [155]. The
eﬀect was recently conﬁrmed by a FDA report showing higher rates of                  distant organs showing collections of Al particle-loaded cells include
injection-site reactions, multiple sclerosis and spontaneous abortions               the regional lymph nodes, spleen and liver, and the brain in which they
with the 9-valent vaccine [152].                                                     enter in using a CCL2-dependent Trojan horse mechanism and from
                                                                                     which they do not recirculate [99]. In line with our studies, it has been
7. Insights from experimental studies                                                shown that removal of the vaccine injection site as early as 2 hours after
                                                                                     administration has no appreciable eﬀect on the immunological response
    In addition to limitations of epidemiological approaches, in-                    in rats, thus indicating that the adjuvant exerts its eﬀect remote from
adequate understanding of biologic mechanisms underlying vaccine                     the injection site which invalidates the depot formation theory [156].
adverse eﬀects is a major factor hindering assessment of causality [49].             This is an important point since there appears to be a ﬁne balance
This led the Institute of Medicine to declare “the value of dialogue be-             between the eﬃcacy of Al adjuvants and their potential toxicity, and
tween both epidemiologic and mechanisms approaches cannot be overstated.             these may be one and the same eﬀect [157]. Obviously, the potential
These conversations between diﬀerent types of research can be diﬃcult, but           toxicity of Al adjuvants depend on whether the bioactive nanomaterial
the results are worth it” [49].                                                      remains localized at injection points or rather scatters and accumulates
    Indeed, the history of vaccines has been largely built on an em-                 in distant organs and tissues [99,154]. The latter appears to take place
pirical basis during the last century. This was speciﬁcally the case for             since systemic diﬀusion of Al adjuvants reported in mice [99,154,155]
the Al adjuvants that were ﬁrst introduced in vaccines in 1926 but                   was also documented in sheep that developed Al-induced granulomas
remained administered a very low rate to the general population until                persisting at injection sites associated to similar large macrophage in-
1985 when they began to be massively injected along with the in-                     ﬁltrates with increased Al levels in the draining lymph nodes [92].
troduction of Al-containing DTP, HiB, HBV, HAV, pneumoccocus, me-                        We ﬁnally showed that, in contrast to previous belief that innocuity
ningoccocus, HPV and other vaccines [153]. This was done without                     of Al adjuvants can be inferred from the low quantities of Al3+ injected
clear knowledge of the injected Al adjuvant fate and, since that time,               with vaccines (“the dose makes the poison” paradigm), neurotoxic ef-
very little eﬀort has been made to clarify the question [7].                         fects of Al hydroxide particles (Alhydrogel®) respond to a non-linear
    Therefore, the classical hypotheses on the injected Al adjuvant fate             dose response curve with selective toxicity of the lowest tested dose
were tested in mouse models in our lab.                                              [158]. Compared to high concentrations, that were associated with
                                                                                     spontaneous formation of large particle aggregates and surprisingly
7.1. Old dogma turned upside down                                                    caused no toxicity, the lowest Alhydrogel® concentration selectively
                                                                                     caused cerebral Al accumulation, microglial activation and long-term
    It was classically believed that once injected in the tissue, Al ad-             neurotoxicity in mouse. Interestingly, the toxic low concentration un-
juvants and the vaccine antigens adsorbed at their surface form an                   iquely formed small ‘bacteria-size’ agglomerates that were presumably
extracellular depot at site of injection, then progressive solubilisation of         easier to capture and to transport to distant sites [158]. It is, therefore,
the particulate adjuvant was thought to take place, mediated by Al                   likely that toxicity of particulate adjuvants taken up by immune cells
chelating acids present in the interstitial ﬂuid, causing gradual deso-              obeys the speciﬁc rules of small particle toxicology rather than any
rption of the vaccine antigen and the observed adjuvant eﬀect [94]. In               simplistic dose-response relationship.
the frame of this pre-conception it was claimed that Al adjuvant in-                     In summary, our experimental results suggest that capture and long-
ocuity could be inferred from the little amount of injected Al and rapid             term Al hydroxide biopersistency within phagocytic cells is a pre-
elimination of soluble Al in the urine [94]. None of these dogmatic                  requisite for its neuromigration and neurotoxicity in mouse.
hypotheses proved to be correct when experimentally tested in our lab.
    We ﬁrst showed that, in contrast to previous belief, Al hydroxide                7.2. Comparing toxicology of diﬀerent forms of Al and diﬀerent types of
particles injected in muscle are not solubilized in the interstitial ﬂuid,           exposure is incorrect
and vaccine derived Al is not quickly eliminated in urine: instead, this
nearly insoluble particulate compound is quickly captured by mono-                       It is often stated that the intake of oral Al is higher than the quantity
cyte/macrophage lineage cells [99] and persists within these cells from              of Al injected with vaccines which, therefore, could cause no harm. This
many months after injection in animals [91] to up to > 15 -years in                  superﬁcial statment ignores the marked diﬀerences of Al fate in the two
some human beings with MMF. As stated above (Section 5.1.2) and                      situations.
below (Section 7.2.2.) results of the sole experimental study on the
toxicokinetics of Al adjuvants [94] are incompatible with rapid bio-                 7.2.1. Oral Al (initial value 100%)
disposition and renal elimination of vaccine-derived Al [7]. In addition,                In case of healthy intestinal barrier, 99.7% of oral Al is eliminated in
theoretical models based on Flarend’s pre-conceptions and short-term                 faeces and only 0.3% can cross the barrier, in an atomic form, and
results are ﬂawed [7]. For example, Mitkus et al. [95] proposed a model              become bound to blood transporters like transferrin, albumin and ci-
to assess the risk of Al vaccines in infants, by reference to an oral                trate. Then > 0,2% is quickly eliminated in the urine [93,159] and the
minimal risk level (MRL) extrapolated from animal studies. They only                 remaining < 0.1% is distributed to the whole body. Of note the body
considered solubilized Al, with erroneous calculations of absorption                 spaces comprise 41% of cells (35 trillions cells) and 59% of extra-
duration. Systemic Al particle diﬀusion and neuro-inﬂammatory eﬀects                 cellular spaces [160]. Preferential Al deposition occurs in bone extra-
were omitted. The MRL they used was both inappropriate (oral Al                      cellular matrix, but other organs may show deposits, mainly extra-
lactate vs. injected Al adjuvant) and too high regarding recent animal               cellular deposits [161]. Intoxication may occur on the long term
studies indicating that MRL should be reduced by at least 7 fold [7]. In             especially in case of combination of high intake with intestinal barrier
summary, systematic analysis of the available “reference” studies has                alteration and/or renal insuﬃciency.
revealed complete failure to support their reassuring claims, and make
mandatory novel experimental studies of Al adjuvant toxicokinetics                   7.2.2. Injected Al hydroxide (initial value 100%)
conducted on the long term and in a suﬃcient number of animals,                          In contrast to oral Al, 100% of the initial adjuvant dose crosses the
under the aegis of health agencies [7].                                              natural barrier with the needle and reaches the internal milieu. In case
    We also showed that, in contrast to the classical depot formation                of Al hydroxide, Al is in a poorly soluble particulate form [8], and more
hypothesis, Al particles do not stay entirely localized in the injected              than 6% of the injected Al is quickly eliminated in the urine [94], the
tissue in mice, but, instead, can disseminate within immune cells to the             remaining 94% being avidly captured by macrophages and transported

                                                                               697
                                                                                 7                                                        Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   256Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


to distant organs where Al particles remain mainly intracellular [99].              stimulation that fails to switch oﬀ” [176] and leading to eventual im-
Thus, in contrast to oral Al, very little of the injected Al diﬀuses in the         mune system “burnout” ﬁts well with recent evidence that ME/CFS
extracellular spaces, the bulk of it being selectively and highly con-              patients are ﬂush with cytokines until around the three-year mark, at
centrated in a small fraction of the phagocytic cells (one of the 200 cell          which point the immune system becomes exhausted and cytokine levels
types of the body), representing about 3% of the body weight [162].                 drop [177]. Consistently with patients with longstanding ME/CFS stu-
This incorporation in phagocytic cells limits extracellular solubilization          died by Hornig et al. [177], MMF patients typically exhibit immune
of the particles, and induces long-term cell survival [163]. The very               system “burnout” assessed by signiﬁcant drop of blood IL1b, IL1ra, IL4,
slow solubilization rate of Al adjuvant particles, especially Al hydroxide          IL10, IL12, IL17 and FGFb, at the exception of the major monocyte
[7], makes determination of Al blood levels nearly useless to assess Al             chemoattractant CCL2 which is selectively increased [101].
adjuvant toxicity. When a single dose of adjuvant corresponding to 0.85                 It has been demonstrated that, even in the absence of initial CNS
mg Al is administered i.m. to an adult human, an increase in the plasma             inﬂammation, brain microglia respond to peripheral inﬂammation by
Al concentration of 0.8% is expected, that would be masked by the Al                increasing their production of MCP-1/CCL2 which attracts circulating
background if an isototpic 26Al-labelled adjuvant is not used [94]. For             CCR2-expressing monocytes [178]. This monocyte inﬂux drives per-
the same reason, the spontaneous cumulative urinary excretion of Al is              ipheral inﬂammatory states-associated sickness behaviour, manifesting
quasi-ﬂat for Al hydroxide a few days after injection [7]. Thus, Al ad-             by fatigue, mood disorders, cognitive dysfunction and sleep dis-
juvants do not usually cause massive intoxication by soluble Al simi-               turbances [179]. In the setting of immunization, MCP1/CCL2 expres-
larly to what was previously documented in patients with renal failure              sion is upregulated by Al hydroxide [180], which likely polarizes re-
undergoing dialysis with Al-containing water. Instead, the particulate              sponse to vaccine towards T helper 2 immune responses [181], and
Al adjuvants exclusively concentrate in immune cells, a very small part             favour Al adjuvant-loaded cells incorporation to the brain [99]. Al
of the human body, in which they chronically exert their im-                        hydroxide particles elicit inﬂammation by activating the so-called
munostimulatory adjuvant eﬀects [164,165], until eventual dispostion.               NALP3 inﬂammasome [182] and NALP3 inﬂamasome activation med-
If one estimates that the diﬀusion space of a locally i.m. injected ad-             iates fatigue-like behaviour in mice via neuroinﬂammation [183]. The
juvant could hardly exceeds 1% of the body space before solubilization              hallmark of this activation is the release of IL1beta, which was detected
of the particle, rough calculation indicates that an oral dose of Al should         in both brain immune cells and neurons loaded with Al hydroxide
be about 1 million fold higher than the vaccine dose to induce the same             particles in our mouse experiments [99]. In the same way, chronic pain
level of Al in phagoctic antigen presenting cells.                                  syndromes arise from hypersensitization within the dorsal horn of the
    Specialized toxicologists are now aware that comparing tox-                     spinal cord and microglia activated by an adjuvant like CFA adminis-
icological properties of diﬀerent forms of Al (soluble vs particulate)              tered at the periphery has been shown to initiate hypersensitization
administered by diﬀerent routes (oral vs i.m.) is incorrect and, there-             through release of IL1b and other inﬂammatory cytokine [184]. Thus,
fore, inadmissible [166]. This constitutes another reason to dismiss “the           Al adjuvants that enter the CNS can amplify activation of microglial
dose makes the poison” rule to adress toxicity of Al hydroxide adjuvant             cells triggered by peripheral inﬂammation which is known to elicit
particles.                                                                          fatigue and pain. The immune system also plays a pivotal role in
                                                                                    modulating learning and memory, and hippocampal synaptic plasticity
7.3. From Al toxicity to chronic immune stimulation                                 is particularly sensitive to neuroinﬂammation [185]. It has been con-
                                                                                    sistently shown that neonatal administration of Al hydroxide-con-
    Several experimental studies of the literature have documented the              taining HBV vaccine induces a T helper 2 (Th2) immune response in the
potential neurotoxicity of Al adjuvants. In a seminal study, Alhydrogel®            periphery, while increasing IL-1β, IL-6, and TNF-α in the hippocampus
adjuvant, subcutaneously injected in mice at doses relevant to the dose             and hampering hippocampal synaptic plasticity, whereas neonatal Ba-
received by US veterans with GWI, induced motor deﬁcits and cognitive               cille Calmette-Guérin (BCG) vaccination induces opposite eﬀects [186].
alterations associated with motor neuron death and a signiﬁcant in-                 Of note, Al hydroxide and Al phosphate are strong Th2 adjuvants that
crease of reactive astrocytes indicative of an inﬂammatory process                  can likely act in synergy with known factors of a Th1 to Th2 shift of the
[167]. Subsequently, toxicity on the adult or developing mouse brain of             adaptive T cell responses, including mental stress, excess sympathetic
either Al adjuvant or whole Al-containing vaccines has been reported in             stimulation, excess glucocorticoids, high female hormones levels, im-
Canada [168–170], Israël [171–172] and France [158]. Of note, small                 munosuppression, chronic infection or overwhelming microbial burden
animal studies showing toxic eﬀects of Al adjuvants are often suspected             [187–189]. Long-term Th2 shift has long been suspected to underpin
to be irrelevant to the human situation but this is not the case of large           clinical manifestations of GWI [190], and, consistently, immune acti-
animal models. Therefore, it should be emphasized that Spanish ve-                  vation with a Th2 shift has been documented in the cerebrospinal ﬂuid
terinarians have reported that multiple Al-containing vaccine admin-                of ME/CFS patients [191].
istrations in sheep can induce a biphasic neurologic disease including
initial meningo-encephalomyelitis with behavioral alterations followed              7.4. Future directions deserving investigation: innate immune memory and
by progressive spinal neurodegenerative changes, oﬀering an invalu-                 microbiome
able model to understand the human ASIA [173–174]. Moreover,
multiple injections of the adjuvant alone (Al hydroxide), compared to               7.4.1. Innate immune memory
saline placebo, was suﬃcient to induce both diﬀusion of Al and gran-                    In almost all MMF patients, ME/CFS manifests after multiple im-
ulomas to draining lymph nodes [92], and the behavioral changes ob-                 munizations. The impact of multiple vaccinations on the immune
served in sheep ASIA, including restlessness, aggressiveness, stereo-               system has been rarely investigated but represents a critical question
typies, dissociation from the group, and lethargic states (Asin J & Llujan          [3]. Increasing attention is currently paid to memory-like character-
L, personal communication). Whole Al vaccine injections resulted in                 istics of innate immune cells, including peripheral monocytes/macro-
even more pronounced immunological eﬀects than Al adjuvant alone                    phages and brain microglia, called trained innate immunity [192]. It
[92,175]. Both the Al adjuvant alone and the whole vaccine groups                   was long believed that, in contrast to cells of the adaptive immune
showed increased biologic unwellness markers, such as high circulating              system, monocytes and macrophages do not have immunological
levels of cortisol, the stress hormone, in winter time.                             memory, mounting an identical naïve response each time they are sti-
    Pathophysiology of ME/CFS remains poorly understood, but the                    mulated. Recent studies have demonstrated that, in fact, the innate
classical hypothesis that ME/CFS patients may suﬀer from an in-                     immune system can adopt a long-term activated phenotype by previous
appropriate clearance of either pathogens or toxic compounds with                   encounters with various microbial or vaccine stimuli. Thus upon in-
immuno-stimulating eﬀects [41] causing “protracted immune                           fection or vaccination, monocytes/macrophages can be functionally

                                                                              698
                                                                                8                                                     Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   257Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


reprogrammed so as to display an enhanced response against unrelated              particles represent the main non-vaccinal mineral particles with ad-
infections [193]. For example, as also described above [186], BCG                 juvant properties [209]. Patients with leaky silicone breast implants
vaccination prevents tuberculosis but also induces non-speciﬁc bene-              develop siliconosis consisting in release of silicone particles that allows
ﬁcial eﬀects, against certain forms of malignancy and unrelated pa-               them, similarly to microbial or vaccine adjuvant particles, to be taken
thogens and autophagy plays a key role in these nonspeciﬁc eﬀects                 up by macrophages and transported to lymphoid organs and mani-
[194]. Besides the beneﬁcial eﬀects of trained innate memory, how-                festing by a disease complex similar to ME/CFS [40,210,211].
ever, deleterious eﬀects may well occur through sequential immune                     Yehuda Shoenfeld has admitted that most ASIA patients have ME/
stimuli causing microglial priming favouring neurodegeneration [195],             CFS [19]. There has been a tendancy, however, to extend the ASIA
or through the induction or maintenance of autoimmune and auto-in-                concept to immune diseases beyond ME/CFS, to include autoimmune
ﬂammatory diseases in case of inappropriate activation or individual              diseases of post-vaccinal onset, such as Sjogren syndrome [212], nar-
susceptibility [196]. To our knowledge, this question has not been in-            colepsy [213], antiphospholipid syndrome [214], and primary ovarian
vestigated yet in ME/CFS and ASIA.                                                failure [215], as well as lymphoma [216]. It is true that idiopathic ME/
                                                                                  CFS (up to around 60 %) may suﬀer from autoimmune responses
7.4.2. Microbiome dysbiosis                                                       [217,218] and that ASIA shares similarities with undiﬀerentiated con-
    Immunosuppression that is typically associated with longstanding              nective tissue disease [219]. It is also true that ME/CFS is associated
ME/CFS, as conﬁrmed in MMF patients (see Section 7.3), makes pos-                 with an increased risk of lymphoma [18], and that the dramatic rate of
sible that opportunistic development of as yet unidentiﬁed pathogens              immune disorders observed in italian militaries, including lymphomas,
or, more likely, microbiote dysregulation could contribute to or per-             leukemias and autoimmune diseases, has been linked to suboptimal
petuate ME/CFS [197]. As stated above (Section 5.1.3), longstanding               vaccine practices, such as injecting 5 vaccine shots simultaneously [3].
MMF reﬂects limitation of cellular disposition of particles by the auto/          In this setting, the Italian Senate committee has calculated that the
xenophagy machinery [48]. Individual limitation of auto/xenophagy                 cumulated amount of non-antigenic vaccine compounds received by
processing, linked to genetic traits or to aging [198], may impede                Italian militaries-including Al adjuvants (7.65 mg corresponding to
macrophage clearance of adjuvant particles and increase the in-                   2.57 mg Al), 44 excipients and 47 contaminants- was always above the
ﬂammatory response but it may similarly aﬀect clearance and immune                oﬃcial security threshold [3]. However, extending too much the scope
response to intracellular microbes, as previously documented in in-               of ASIA is at high risk of blurring the core picture. The initially pro-
testinal epithelial cells of patients with Crohn’s disease and other IBDs         posed deﬁnition of ASIA is probably too loose and, therefore, remains a
linked to microbiome dysbiosis [199–201]. In keeping with this view,              matter of debate despite the extreme practical usefulness of recognizing
patients with MMF often suﬀer from abdominal discomfort and IBD and               that similar clinical presentations may be observed in patients exposed
their general symptoms may occasionally improve after antibiotic                  to a variety of immunostimulatory compounds.
therapy [202]. Both compassionate L-carnitine administration used to                  Whether post-vaccinal ME/CFS represents an authentic auto-
stimulate mitochondrial function and dietetic measures with probiotics            immune disease as suggested by the term ASIA is also still incompletely
intake seem to be of some beneﬁt in many cases. The fact that clinical            settled. On the one hand, a number of autoantibodies have been re-
symptoms typically occur after immunization in both humans and                    ported in patients with idiopathic POTS and ME/CFS [218]. In a subset
sheep suggests that vaccines and their adjuvants, similarly to the dif-           of these patients auto-antibodies may be speciﬁcally directed against
ferent pathogens previously implicated at the origin of ME/CFS cases,             neurotransmitter receptors present in the sympathetic nervous system,
may interact with various stressors to trigger cascading events that              including ß2 adrenergic receptors, and muscarinic 3 and 4 acetylcho-
compromise immunologic, metabolic, neuroendocrine and neuro-ve-                   line receptors, and may likely play a role in clinical manifestations as
getative functions and push the body toward a state of illness (see               suggested by immunoabsorption studies [220]. In the same way, pro-
Fig. 1). Possible implication of microbiome dysbiosis in these events is          longed B-cell depletion with anti CD20 rituximab has been associated
suggested by epipharyngitis documented in Japanese girls with HPV                 with sustained clinical responses in a subgroup of patients with idio-
vaccine-induced ME/CFS [124], and by epidemiological evidence that                pathic ME/CFS [221]. On the other hand, we found no mention in the
French girls immunized against HPV have a slight but signiﬁcant in-               literature of detection of speciﬁc anti-neuroceptor auto-antibodies in
creased risk of developing IBD [203]. Of note, Al per se [204–205] and            post-vaccinal ME/CFS and very little in post-vaccinal POTS [222]. Our
mental stress [206] are established factors of chronic intestinal in-             MMF patients inconstantly presented with low titers of common cir-
ﬂammation. Moreover, it has been clearly shown in mice that given                 culating autoantibodies, mainly antinuclear antibodies that were de-
microbiome strains are important providers of natural adjuvants ne-               tected in about 30% of patients, assessing low grade autoimmunity. In
cessary to elicit immune response to inﬂuenza vaccine [207]. There-               addition, a minority of MMF patients (10-20%) had a well-deﬁned
fore, it is not excluded that persistent microbiome species could induce          concurrent autoimmune disorder (MS, thyroiditis, dermatomyositis,
the immunological alterations previously reported in ME/CFS patients              etc) [67]. We do not remember to have seen MMF cases evolving from
[197], and search for an imbalance of microbiome communities in ASIA              pure initial ME/CFS to full blown speciﬁc autoimmune disease. It is
patients with or without biopsy-proven MMF could well prove con-                  therefore not excluded that speciﬁc autoimmunity only occurs in a
tributory in the future [208].                                                    subset of post-immunization ME/CFS patients, presumably due to either
                                                                                  individual susceptibility to develop an autoimmune disease or to a
8. Post-immunization ME/CFS as a core manifestation of ASIA                       speciﬁc, possibly opportunistic, antigen challenge. For example, it has
                                                                                  been suggested that persistent microbiome pathogens could induce
   Yehuda Shoenfeld had the great merit to coin the concept of ASIA in            immunological alterations previously reported in idiopathic ME/CFS
2011 [5]. Striking clinical similarities between GWI, MMF syndrome                patients, including altered NK cell functions, clonal T-cells, and auto-
and ME/CFS had been previously reported [4], but Yehuda Shoenfeld                 antibodies [197]. Todate, the role of speciﬁc auto-antibodies against
extended the concept to the deleterious eﬀects of every compound with             neurotransmitter receptors, though representing a fascinating new issue
adjuvant properties, including pathogens themselves and non-vaccinal              in ME/CFS, remains elusive in post-immunization ME/CSF.
adjuvant particles. Microbial adjuvants naturally present in pathogens                Nevertheless, the ASIA concept has gained growing popularity in
were among the ﬁrst vaccine adjuvants, including mycobacterial walls              human and veterinary medical communities, with more than 4000 re-
used in Freund’s complete adjuvant which immunostimulating mole-                  ported cases in the literature [223], pointing out that a critical need has
cules are muramyl dipeptide and the tréhalose dimycolate, and gram                been met by ASIA in routine practice of human and veterinary medicine
negative bacteria the endotoxin of which is called lipopolysaccharide             [173,223].
(LPS) and its adjuvant derivative monophosphoryl lipid A. Silicone

                                                                            699
                                                                              9                                                       Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   258Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705




Fig. 1. Schematic representation of the ME/CFS pathophysiology following challenge with infectious or adjuvanted vaccine particles (redrawn from Sotzny et al.,
2018 [207]).
Aluminum adjuvant-containing vaccines, similarly to persistent natural pathogens, can induce immune system dysregulation and metabolic, neuroendocrine and
autonomic nervous system disturbances at the origin of ME/CFS symptoms. Contribution of a variety of risk factors is likely.
Abbreviations: Acetyl-CoA: acetyl coenzyme A, ANS: autonomic nervous system, ME/CFS: Myalgic Encephalomyelitis/Chronic Fatigue Syndrome, NK: natural killer,
OXPHOS: oxidative phosphorylation, TCA: tricarboxylic acid.
Drawings by Servier medical art® https://smart.servier.com/


9. A tentative pathophysiological model                                            vaccine or natural adjuvants in susceptible individuals and likely form
                                                                                   the core ASIA pathophysiology (Fig. 1).
    Post-infectious fatigue is recognized to occur in about one in ten
people infected with Epstein-Barr virus or Coxiella burnetti, the causa-
tive agent of Q fever, and in a number of patients infected by en-                 10. Conclusion
teroviruses, Borrelia burddorferi, and other infectious agents. Long-term
persistency of the infectious agent has been repeatedly shown to cause                 Adjuvant safety is an “important and neglected ﬁeld” [234], suf-
prolonged immune activation and ME/CFS-like syndrome [224–227].                    fering from both misconception of Al adjuvant toxicokinetics [7] and
Both human MMF [10] and relevant small and large animal models                     lack of population-based studies evaluating associations between ex-
[92,99,154,155,173] indicate that the same holds true for ME/CFS                   posure to Al adjuvants and clinical outcomes [235].
following administration of Al adjuvants that persist unusually long                   ME/CFS is a multifactorial condition of major public health and
within immune cells throughout the immune system.                                  clinical importance. Evidence that ME/CFS may represent an important
    ME/CFS has an extremely complex pathophysiology aﬀecting mul-                  type of AEFI has emerged very slowly due to the multiplicity, apparent
tiple systems. The reader is referred to excellent extensive papers on             lack of speciﬁcity, delayed onset, and frequent medical underestimation
each of the impacted systems [228–231] and on their interplays [232].              of symptoms, all characteristics ranging among the main explanations
Basically ME/CFS is associated with: (1) immune system abnormalities               for the “inherent methodological limitations of epidemiological stu-
including impaired natural killer cell function and/or T cell function,            dies” in the ﬁeld of vaccine safety (see above Section 4.2.). Fortunately,
increased and then decreased production of inﬂammatory cytokines                   however, a well-conducted epidemiological study comparing vacci-
[177], and occasional increase in some autoantibodies [218]; (2) cel-              nated vs unvaccinated individuals has provided strong evidence of post-
lular metabolism abnormalities with impaired ability to produce energy             immunization ME/CFS [53]. In depth clinical analysis of patients with
from oxygen, glucose, fatty acids, and amino acids, associated with                post-immunization ME/CFS has revealed highly consistent cognitive
mitochondrial dysfunction and reduced oxidative metabolism; these                  and functional neuroimaging alterations. Biologic plausibility of an
changes cause abnormal response to exercise and mimick an hiberna-                 association between particulate adjuvant administration and ME/CFS
tion state [233]; (3) neuroendocrine and neurovegetative disturbances              was supported by long-term Al adjuvant persistency in immune cells of
including dysregulation of the hypothalamic-pituitary-adrenal axis                 aﬀected individuals (assessed by MMF detection at muscle biopsy), and
(HPA axis) and, particularly in adolescents, orthostatic intolerance with          by Al adjuvant transportation to distant organs documented in small
blood pressure or heart rate regulation abnormalities.                             and large animal models, with long-standing immunostimulating and
    Fig. 1, redrawn from Sotzny et al. 2018 [218], summarizes the dif-             low dose neurotoxic eﬀects.
ferents changes driven by immune dysregulation that may be caused by                   These data, ﬁtting the ASIA concept, have already grounded right to
                                                                                   compensation for damages in USA and France where the highest

                                                                             700
                                                                               10                                                      Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   259Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


administrative court ruled compensation for 8 of our patients that had                                1371/journal.pone.0132421.
received mandatory vaccination for professional reasons. We hope they                            [18] Chang CM, Warren JL, Engels EA. Chronic fatigue syndrome and subsequent risk of
                                                                                                      cancer among elderly US adults. Cancer 2012;118:5929–36.
will trigger solid additional epidemiologic and basic research studies on                        [19] Sharif K, Watad A, Bragazzi NL, Lichtbroun M, Martini M, Perricone C, et al. On
long-term Al adjuvant fate and toxicity, individual susceptibility fac-                               chronic fatigue syndrome and nosological categories. Clin Rheumatol 2018
tors, and satisfactory alternatives to Al adjuvants. Several eﬃcient and                              May;37(5):1161–70.
                                                                                                 [20] Dowsett EG, Ramsay AM, McCartney RA, Bell EJ. Myalgic encephalomyelitis—a
biodegradable adjuvants devoid of noxious metals have been already                                    persistent enteroviral infection? Postgrad Med J 1990;66(777):526–30.
identiﬁed [236–238].                                                                             [21] Sharpe MC, Archard LC, Banatvala JE, Borysiewicz LK, Clare AW, David A, et al. A
                                                                                                      report-chronic fatigue syndrome: guidelines for research. J R Soc Med
                                                                                                      1991;84(2):118–212.
Competing interests statement                                                                    [22] Fukuda K, Straus SE, Hickie I, Sharpe MC, Dobbins JG, Komaroﬀ A. The chronic
                                                                                                      fatigue syndrome: a comprehensive approach to its deﬁnition and study.
    This review paper compiles previous results from our INSERM group                                 International chronic fatigue syndrome study group. Ann Intern Med
                                                                                                      1994;121(12):953–9.
obtained with the help of public sources of funding (Région Ile-de-
                                                                                                 [23] Carruthers BM, Jain AK, De Meirleir KL, Peterson DL, Klimas NG, Lerner AM, et al.
France, Agence Nationale de Sécurité du Médicament) and from pa-                                      Myalgic encephalomyelitis/chronic fatigue syndrome. J Chron Fatigue Syndr
tients associations and charities including Association Française contre                              2003;11(1):7–115.
les Myopathies (AFM), Entraide aux Malades de Myofasciite à                                      [24] Carruthers BM, van de Sande MI, De Meirleir KL, Klimas NG, Broderick G, Mitchell
                                                                                                      T, et al. Myalgic encephalomyelitis: international consensus criteria. J Intern Med
Macrophages (E3M) and Children's Medical Safety Research Institute                                    2011;270:327–38.
(CMSRI/Dwoskin Foundation). Neither AFM nor E3M nor CMSRI                                        [25] Crawley EM, Emond AM, Sterne JA, outcomes from school. Unidentiﬁed Chronic
played any role in the design, data analysis, interpretation of results and                           Fatigue Syndrome/myalgic encephalomyelitis (CFS/ME) is a major cause of school
                                                                                                      absence: surveillance outcomes from school-based clinics. BMJ Open Dec 12
writing of this or any other papers from our group. None of the authors                               2011;1(2). https://doi.org/10.1136/bmjopen-2011-000252. (e000252, Print
received payment from these non-proﬁt organizations. Romain                                           2011. PubMed PMID: 22155938; PubMed Central PMCID: PMC3244656.).
Gherardi and François-Jérôme Authier have occasionally done expert                               [26] Jason LA, McManimen S, Sunnquist M, Newton JL, Strand EB. Examining those
                                                                                                      Meeting IOM Criteria Versus IOM Plus Fibromyalgia. Neurology (ECronicon)
testimony and have deposited one patent relevant to the ﬁeld of vaccine                               2017;5(1):19–28.
safety.                                                                                          [27] Aaron LA, Buchwald D. A review of the evidence for overlap among unexplained
                                                                                                      clinical conditions. Ann Intern Med 2001;134(9):868–81.
                                                                                                 [28] Wolfe F, Smythe HA, Yunus MB, Bennett RM, Bombardier C, Goldenberg DL, et al.
References                                                                                            The American College of Rheumatology 1990 criteria for the classiﬁcation of ﬁ-
                                                                                                      bromyalgia. Report of the multicenter criteria committee. Arthritis Rheum
  [1] Launay O. Dossier vaccins et vaccination. http://www.inserm.fr/thematiques/                     1990;33(2):160–72.
      immunologie-inﬂammation-infectiologie-et-microbiologie/dossiers-d'information/             [29] Wolfe F, Clauw DJ, Fitzcharles MA, Goldenberg DL, Häuser W, Katz RL, et al. 2016
      vaccins-et-vaccination/; 2015.                                                                  Revisions to the 2010/2011 ﬁbromyalgia diagnostic criteria. Semin Arthritis
  [2] America’s biopharmaceutical research companies (PhRMA). Medicines in devel-                     Rheum 2016;46(3):319–29.
      opment for vaccines 2017 update. 2017https://www.phrma.org/report/                         [30] Jones GTL, Atzeni F, Beasley M, Flüß E, Sarzi-Puttini P, Macfarlane GJ. The pre-
      medicines-in-development-vaccines-2017-update (accessed on 10 January 2019).                    valence of ﬁbromyalgia in the general population: a comparison of the American
  [3] Scanu GP. Parliamentary commission of inquiry into cases of death and severe                    College of Rheumatology 1990, 2010, and modiﬁed 2010 classiﬁcation criteria.
      illnesses aﬀecting military personnels…. Final report, February 7, 2018 Acts of                 Arthritis Rheumatol 2015;67(2):568–75.
      Parliament, XVII legislature, Chamber of deputies, Doc XVII-bis N23. 2018https://          [31] Hausteiner-Wiehle C, Henningsen P. Irritable bowel syndrome: relations with
      lifebiomedguru.ﬁles.wordpress.com/2018/03/2018feb7_commissione_uranio_                          functional, mental, and somatoform disorders. World J Gastroenterol
      impoverito_relazione_ﬁnale_inglese1.pdf, Accessed date: 29 May 2018.                            2014;20(20):6024–30.
  [4] Gherardi RK. Lessons from macrophagic myofasciitis: towards deﬁnition of a                 [32] Kim SE, Chang L. Overlap between functional GI disorders and other functional
      vaccine adjuvant-related syndrome. Rev Neurol (Paris) 2003 Feb;159(2):162–4.                    syndromes: what are the underlying mechanisms? Neurogastroenterol Motil
      [French].                                                                                       2012;24(10):895–913.
  [5] Shoenfeld Y, Agmon-Levin N. 'ASIA' - autoimmune/inﬂammatory syndrome in-                   [33] Stewart JM, Gewitz MH, Weldon A, Arlievsky N, Li K, Munoz J. Orthostatic in-
      duced by adjuvants. J Autoimmun 2011;36:4–8.                                                    tolerance in adolescent chronic fatigue syndrome. Pediatrics. 1999;103(1):116–21.
  [6] Tomljenovic L, Shaw CA. Aluminum vaccine adjuvants: are they safe? Curr Med                [34] Schondorf R, Benoit J, Wein T, Phaneuf D. Orthostatic intolerance in the chronic
      Chem 2011;18(17):2630–7. [PubMed PMID: 21568886].                                               fatigue syndrome. J Auton Nerv Syst 1999;75:192–201.
  [7] Masson JD, Crépeaux G, Authier FJ, Exley C, Gherardi RK. Critical analysis of              [35] Okamoto LE, Raj SR, Peltier A, Gamboa A, Shibao C, Diedrich A, et al.
      reference studies on the toxicokinetics of aluminum-based adjuvants. J Inorg                    Neurohumoral and haemodynamic proﬁle in postural tachycardia and chronic
      Biochem 2018;181:87–95.                                                                         fatigue syndromes. Clin Sci (Lond) 2012;122(4):183–92.
  [8] Mold M, Shardlow E, Exley C. Insight into the cellular fate and toxicity of alumi-         [36] Shenker N, Goebel A, Rockett M, Batchelor J, Jones GT, Parker R, et al.
      nium adjuvants used in clinically approved human vaccinations. Sci Rep                          Establishing the characteristics for patients with chronic complex regional pain
      2016;6:31578https://doi.org/10.1038/srep31578.                                                  syndrome: the value of the CRPS-UK Registry. Br J Pain 2015;9(2):122–8.
  [9] Marrack P, McKee AS, Munks MW. Towards an understanding of the adjuvant                    [37] Morris G, Berk M, Walder K, Maes M. The putative role of viruses, bacteria, and
      action of aluminium. Nat Rev Immunol 2009;9:287–93. https://doi.org/10.1038/                    chronic fungal biotoxin exposure in the genesis of intractable fatigue accompanied
      nri2510.                                                                                        by cognitive and physical disability. Mol Neurobiol 2016;53:2550–71.
 [10] Gherardi RK, Coquet M, Cherin P, Belec L, Moretto P, Dreyfus PA, et al.                    [38] Navaneetharaja N, Griﬃths V, Wileman T, Carding SR. A Role for the intestinal
      Macrophagic myofasciitis lesions assess long-term persistence of vaccine-derived                microbiota and virome in Myalgic Encephalomyelitis/Chronic Fatigue Syndrome
      aluminum hydroxide in muscle. Brain 2001;124:1821–31.                                           (ME/CFS)? J Clin Med 2016;5(6):E55.
 [11] Authier FJ, Sauvat S, Champey J, Drogou I, Coquet M, Gherardi R. Chronic fatigue           [39] Treib J, Grauer MT, Haass A, Langenbach J, Holzer G, Woessner R. Chronic fatigue
      syndrome in patients with macrophagic myofasciitis. Arthritis Rheum                             syndrome in patients with Lyme borreliosis. Eur Neurol 2000;43(2):107–9.
      2003;48:569–70.                                                                            [40] Vermeulen RC, Scholte HR. Rupture of silicone gel breast implants and symptoms
 [12] Rigolet M, Aouizerate J, Couette M, Ragunathan-Thangarajah N, Aoun-Sebaiti M,                   of pain and fatigue. J Rheumatol 2003;30(10):2263–7.
      Gherardi RK, et al. Clinical features in patients with long-lasting macrophagic            [41] Rosenblum H, Shoenfeld Y, Amital H. The common immunogenic etiology of
      myofasciitis. Front Neurol 2014;5:230.                                                          chronic fatigue syndrome: from infections to vaccines via adjuvants to the ASIA
 [13] Santiago T, Rebelo O, Negrão L, Matos A. Macrophagic myofasciitis and vaccina-                  syndrome. Infect Dis Clin North Am 2011;25(4):851–63.
      tion: consequence or coincidence? Rheumatol Int 2015 Jan;35(1):189–92.                     [42] Stejskal V. Metals as a common trigger of inﬂammation resulting in non-speciﬁc
 [14] Chkheidze SR, Burns DK, White CL, Castro D, Fuller J, Cai C. Morin stain detects                symptoms: diagnosis and treatment. Isr Med Assoc J 2014;16:753–8.
      aluminum-containing macrophages in macrophagic myofasciitis and vaccination                [43] Hyde B, Goldstein J, Levine P. The clinical and scientiﬁc basis of myalgic en-
      granuloma with high sensitivity and speciﬁcity. J Neuropathol Exp Neurol                        cephalomyelitis/chronic fatigue syndrome. Nightingale Research Foundation,
      2017;76:323–31. h.                                                                              Ottowa, Canada; 1992.
 [15] Institute of Medicine (US) Committee on the Diagnostic Criteria for Myalgic                [44] Shepherd CB. Is CFS linked to vaccinations? The CFS Res Rev 2001;2:6–8 Available
      Encephalomyelitis/Chronic Fatigue Syndrome. Board on the health of select po-                   at http://www.cﬁds.org/archives/2001rr/2001-rr1-article03.asp.
      pulations, institute of medicine. Beyond myalgic encephalomyelitis/chronic fa-             [45] Working group on the possible relationship between hepatitis B vaccination and
      tigue syndrome: redeﬁning an illness. Washington DC: National Academies Press                   the chronic fatigue syndrome. Rep Canad Med Assoc J 1993;149:314–9.
      (US); 2015 Feb. p. 10.                                                                     [46] Agmon-Levin N, Shoenfeld Y. Chronic fatigue syndrome with autoantibodies—the
 [16] Jason LA, Benton MC, Valentine L, Johnson A, Torres-Harding S. The economic                     result of an augmented adjuvant eﬀect of hepatitis-B vaccine and silicone implant.
      impact of ME/CFS: individual and societal costs. Dyn Med 2008;7:6.                              Autoimmun Rev 2008 Oct;8(1):52–5. https://doi.org/10.1016/j.autrev.2008.07.
 [17] Falk Hvidberg M, Brinth LS, Olesen AV, Petersen KD, Ehlers L. The health-related                026.
      quality of life for patients with Myalgic Encephalomyelitis/Chronic Fatigue                [47] Agmon-Levin N, Zafrir Y, Kivity S, Balofsky A, Amital H, Shoenfeld Y. Chronic
      Syndrome (ME/CFS). PLoS One 2015 Jul 6;10(7):e0132421https://doi.org/10.                        fatigue syndrome and ﬁbromyalgia following immunization with the hepatitis B


                                                                                           701
                                                                                            11                                                               Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   260Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


        vaccine: another angle of the 'autoimmune (auto-inﬂammatory) syndrome induced                       Neuromuscul Disord 2004;14(4):246–52.
        by adjuvants' (ASIA). Immunol Res 2014;60:376–83.                                              [80] Di Muzio A, Capasso M, Verrotti A, Trotta D, Lupo S, Pappalepore N, et al.
 [48]   Authier FJ, Gherardi RK, Eidi H, Crépeaux G, Cadusseau J. Biopersistence and                        Macrophagic myofasciitis: an infantile Italian case. Neuromuscul Disord
        brain translocation of aluminum adjuvants of vaccines. Front Neurol 2015;6:4.                       2004;14(2):175–7.
 [49]   Institute of Medicine. Adverse eﬀects of vaccines: evidence and causality.                     [81] Russo GE, De Bono V, Grynyshyn D, Gnerre Musto T, Testorio M, Crespini C, et al.
        Washington, DC: The National Academies Press; 2012.                                                 A young man with persistent myalgia and fatigue: an oﬀ-label therapeutic ap-
 [50]   Institute of Medicine. Vaccine Safety Forum: Summaries of Two Workshops.                            proach. Intern Emerg Med 2015 Feb;10(1):51–3. https://doi.org/10.1007/s11739-
        Washington, DC: National Academies Press; 1997.                                                     014-1138-8.
 [51]   Joelving F. What the Gardasil testing may have missed. Slate dec 17. https://slate.            [82] Polido Pereira J, Barroso C, Evangelista T, Fonseca JE, Pereira da Silva JA.
        com/health-and-science/2017/12/ﬂaws-in-the-clinical-trials-for-gardasil-made-it-                    Macrophagic myofasciitis: a case report of autoimmune/ inﬂammatory syndrome
        harder-to-properly-assess-safety.html; 2017.                                                        induced by adjuvants (ASIA). Acta Reumatol Port 2011;36(1):75–6.
 [52]   Fletcher AP. Spontaneous adverse drug reaction reporting vs event monitoring: a                [83] Soares Santos D, Santos A, Rebelo O, Santos RM. Macrophagic myofasciitis: a
        comparison. J R Soc Med 1991;84(6):341–4.                                                           challenging diagnosis. BMJ Case Rep 2018 Jul 3. https://doi.org/10.1136/bcr-
 [53]   Steele L. Prevalence and patterns of Gulf War Illness in Kansas veterans: associa-                  2018-224602. 2018. pii: bcr-2018-224602.
        tion of symptoms with characteristics of person, place, and time of military service.          [84] Lach B, Cupler EJ. Macrophagic myofasciitis in children is a localized reaction to
        Am J Epidemiol 2000;152:992–1002.                                                                   vaccination. J Child Neurol 2008;23(6):614–9.
 [54]   Steele L, Sastre A, Gerkovich MM, Cook MR. Complex factors in the etiology of                  [85] Rivas E, Gomez-Arnaiz M, Ricoy JR, Mateos F, Simon R, Garcia- Penas JJ, et al.
        Gulf War illness: wartime exposures and risk factors in veteran subgroups. Environ                  Macrophagic myofasciitis in childhood: a controversial entity. Pediatr Neurol
        Health Perspect 2012;120(1):112–8.                                                                  2005;33(5):350–6.
 [55]   Fukuda K, Nisenbaum R, Stewart G, Thompson WW, Robin L, Washko RM, et al.                      [86] Exley C, Swarbrick L, Gherardi RK, Authier FJ. A role for the body burden of
        Chronic multisymptom illness aﬀecting Air Force veterans of the Gulf War. JAMA                      aluminium in vaccine-associated macrophagic myofasciitis and chronic fatigue
        1998;280:981–8.                                                                                     syndrome 1. Med Hypotheses 2009;72(2):135–9.
 [56]   Soetekouw PMMB, de Vries M, van Bergen L, Galama JMD, Keyser A, Bleijenberg                    [87] Shivane A, Hilton DA, Moate RM, Bond PR, Endean A. Macrophagic myofasciitis: a
        G, et al. Somatic hypotheses of war syndromes. Eur J Clin Invest 2000;30:630–41.                    report of second case from UK. Neuropathol Appl Neurobiol 2012;38(7):734–6.
 [57]   Hotopf M, David A, Hull L, Ismail K, Unwin C, Wessely S. Role of vaccinations as               [88] Lacson AG, D'Cruz CA, Gilbert-Barness E, Sharer L, Jacinto S, Cuenca R. Aluminum
        risk factors for ill health in veterans of the Gulf war: cross sectional study. BMJ.                phagocytosis in quadriceps muscle following vaccination in children: relationship
        2000;320(7246):1363–7.                                                                              to macrophagic myofasciitis. Pediatr Dev Pathol 2002 Mar-Apr;5(2):151–8.
 [58]   Cherry N, Creed F, Silman A, Dunn G, Baxter D, Smedley J, et al. Health and                    [89] Gruis KL, Teener JW, Blaivas M. Pediatric macrophagic myofasciitis associated
        exposures of United Kingdom Gulf war veterans. Part II: The relation of health to                   with motor delay. Clin Neuropathol 2006;25(4):172–9.
        exposure. Occup Environ Med 2001;58(5):299–306.                                                [90] Verdier F, Burnett R, Michelet-Habchi C, Moretto P, Fievet-Groyne F, Sauzeat E.
 [59]   Unwin C, Blatchley N, Coker W, Ferry S, Hotopf M, Hull L, et al. Health of UK                       Aluminium assay and evaluation of the local reaction at several time points after
        servicemen who served in Persian Gulf War. Lancet 1999;353(9148):169–78.                            intramuscular administration of aluminium containing vaccines in the cynomolgus
 [60]   Gilroy, G., Inc.. Health study of Canadian forces personnel involved in the 1991                    monkey. Vaccine 2005;23:1359–67.
        conﬂict in the Persian Gulf. vol. 1. Ottawa, Ontario: Department of National                   [91] Authier FJ, Sauvat S, Christov C, Chariot P, Raisbeck G, Poron MF, et al. AlOH3-
        Defense; 1998. Prepared for the Gulf War Illness Advisory Committee, Department                     adjuvanted vaccine-induced macrophagic myofasciitis in rats is inﬂuenced by the
        of National Defence.                                                                                genetic background. Neuromuscul Disord 2006;16:347–52.
 [61]   Schumm WR, Reppert EJ, Jurich AP, Bollman SR, Webb FJ, Castelo CS, et al. Self-                [92] Asín J, Molín J, Pérez M, Pinczowski P, Gimeno M, Navascués N, et al. Granulomas
        reported changes in subjective health and anthrax vaccination as reported by over                   Following Subcutaneous Injection With Aluminum Adjuvant-Containing Products
        900 Persian Gulf War era veterans. Psychol Rep 2002;90(2):639–53.                                   in Sheep. Vet Pathol 2018 Oct 31:300985818809142https://doi.org/10.1177/
 [62]   Theeler BJ, Simper NB, Ney JP. Polyglandular autoimmunity with macrophagic                          0300985818809142.
        myofasciitis 1. Clin Rheumatol 2008;27(5):667–9.                                               [93] Priest ND, Newton D, Day JP, Talbot RJ, Warner AJ. Human metabolism of alu-
 [63]   Asa PB, Wilson RB, Garry RF. Antibodies to squalene in recipients of anthrax                        minium-26 and gallium-67 injected as citrates. Hum Exp Toxicol 1995;14:287–93.
        vaccine. Exp Mol Pathol 2002;73(1):19–27.                                                      [94] Flarend RE, Hem SL, White JL, Elmore D, Suckow M, Rudy AC, et al. In vivo
 [64]   Phillips CJ, Matyas GR, Hansen CJ, Alving CR, Smith TC, Ryan MA. Antibodies to                      absorption of aluminium containing vaccine adjuvants using 26 Al. Vaccine
        squalene in US Navy Persian Gulf War veterans with chronic multisymptom illness.                    1997;15:1314–8.
        Vaccine 2009;27(29):3921–6.                                                                    [95] Mitkus RJ, King DB, Hess MA, Forshee RA, Walderhaug MO. Updated aluminum
 [65]   Gherardi RK, Coquet M, Cherin P, Authier FJ, Laforet P, Belec L, et al. Macrophagic                 pharmacokinetics following infant exposures through diet and vaccination.
        myofasciitis: an emerging entity. Lancet 1998;352(9125):347–52.                                     Vaccine 2011;29:9538–43.
 [66]   Preusse C, Goebel HH, Pehl D, Rinnenthal JL, Kley RA, Allenbach Y, et al. Th2-M2               [96] World Health Organization Vaccine Safety Advisory Committee. Macrophagic
        immunity in lesions of muscular sarcoidosis and macrophagic myofasciitis.                           myofasciitis and aluminum-containing vaccines. Wkly Epidemiol Rec
        Neuropathol Appl Neurobiol 2015 Dec;41(7):952–63. https://doi.org/10.1111/                          1999;74:338–40.
        nan.12231.                                                                                     [97] Talbot RJ, Newton D, Priest ND, Austin JG, Day JP. Inter-subject variability in the
 [67]   Gherardi RK, Authier FJ. Aluminum inclusion macrophagic myofasciitis: a recently                    metabolism of aluminium following intravenous injection as citrate. Hum Exp
        identiﬁed condition. Immunol Allergy Clin North Am 2003;23(4):699–712.                              Toxicol 1995 Jul;14(7):595–9.
 [68]   Amoura Z, Costedoat N, Maisonobe T, Godeau P, Piette JC. Familial macrophagic                  [98] Guis S, Pellissier JF, Nicoli F, et al. HLA-DRB1*01 and macrophagic myofasciitis.
        myofasciitis. Ann Rheum Dis 2000 Nov;59(11):927–8.                                                  Arthritis Rheum 2002;46(9):2535–7.
 [69]   Guis S, Mattei JP, Nicoli F, Pellissier JF, Kaplanski G, Figarella-Branger D, et al.           [99] Khan Z, Combadiere C, Authier FJ, Itier V, Lux F, Exley C, et al. Slow CCL2-de-
        Identical twins with macrophagic myofasciitis: genetic susceptibility and trig-                     pendent translocation of biopersistent particles from muscle to brain. BMC Med
        gering by aluminic vaccine adjuvants? Arthritis Rheum 2002 Oct 15;47(5):543–5.                      2013;11:99.
 [70]   Bonnefont-Rousselot D, Chantalat-Auger C, Teixeira A, Jaudon M-C, Pelletier S,                [100] Cadusseau J, Ragunathan-Thangarajah N, Surenaud M, Hue S, Authier FJ,
        Cherin P. Blood oxidative stress status in patients with macrophagic myofasciitis.                  Gherardi RK. Selective elevation of circulating CCL2/MCP1 levels in patients with
        Biomed Pharmacother 2004;58:516–9.                                                                  longstanding post-vaccinal macrophagic myofasciitis and ASIA. Curr Med Chem
 [71]   Shingde M, Hughes J, Boadle R, Wills EJ, Pamphlett R. Macrophagic myofasciitis                      2014;21(4):511–7.
        associated with vaccine-derived aluminium. Med J Aust 2005;183(3):145–6.                      [101] Gherardi RK, Cadusseau J, Authier FJ. Biopersistence and systemic distribution of
 [72]   Kalil RK, Monteiro Jr. A, Lima MI, Silveira EB, Foltran FS, Martins CE, et al.                      intramuscularly injected particles: what impact on long-term tolerability of alum
        Macrophagic myofasciitis in childhood: the role of scanning electron microscopy/                    adjuvants? Bull Acad Natl Med 2014;198(1):37–48. [in French].
        energy-dispersive spectroscopy for diagnosis. Ultrastruct Pathol                              [102] Sabella S, Carney RP, Brunetti V, et al. A general mechanism for intracellular
        2007;31(1):45–50.                                                                                   toxicity of metal-containing nanoparticles. Nanoscale 2014;6:7052–61.
 [73]   Bornemann A, Bohl J, Schneider HM, Goebel HH, Schmidt PF, Gherardi RK. July                   [103] Chatterjee S, Sarkar S, Bhattacharya S. Toxic Metals and Autophagy. Chem Res
        2003: 62-year-old female with progressive muscular weakness. Brain Pathol                           Toxicol 2014;27(11):1887–900.
        2004;14(1):109–10.                                                                            [104] Gherardi RK, Authier FJ. Aluminum inclusion macrophagic myofasciitis: a re-
 [74]   Sharma MC, Prentice A, Schmidt PF, Sharma N, Goebel HH. Macrophagic myo-                            cently identiﬁed condition. Immunol Allergy Clin North Am 2003;23(4):699–712.
        fasciitis in a 3-month-old child. J Pediatr Neurol Oct–Dec, 2004;vol. 2(4):225–9.             [105] Ragunathan-Thangarajah N, Le Beller C, Boutouyrie P, Bassez G, Gherardi RK,
 [75]   Muller HD, Landeghem FK, Schmidt PF, Sommer C, Goebel HH. Macrophagic                               et al. Distinctive clinical features in arthro-myalgic patients with and without
        myofasciitis plus (distinct types of muscular dystrophy). Neuropediatrics                           aluminum hydroxyde-induced macrophagic myofasciitis: an exploratory study. J
        2009;40(4):174–8.                                                                                   Inorg Biochem 2013;128:262–6.
 [76]   Stenzel W, Heppner FL, Goebel HH, Myofasciitis Alten RH Macrophagic. Dtsch                    [106] Couette M, Boisse MF, Maison P, Brugieres P, Cesaro P, Chevalier X, et al. Long-
        Arztebl Int 2009;106(14):248.                                                                       term persistence of vaccine-derived aluminum hydroxide is associated with
 [77]   Kakkar A, Rajeshwari M, Nalwa A, Suri V, Sarkar C, Chakrabarty B, et al.                            chronic cognitive dysfunction. J Inorg Biochem 2009;103(11):1571–8.
        Childhood macrophagic myofasciitis: A series from the Indian subcontinent.                    [107] Passeri E, Villa C, Couette M, Itti E, Brugieres P, Cesaro P, et al. Long-term follow-
        Muscle Nerve 2017;56(1):71–7.                                                                       up of cognitive dysfunction in patients with aluminum hydroxide-induced mac-
 [78]   Ryan AM, Bermingham N, Harrington HJ, Keohane C. Atypical presentation of                           rophagic myofasciitis (MMF). J Inorg Biochem 2011;105(11):1457–63.
        macrophagic myofasciitis 10 years post vaccination. Neuromuscul Disord                        [108] Aoun Sebaiti M, Kauv P, Charles-Nelson A, Van Der Gucht A, Blanc-Durand P, Itti
        2006;16(12):867–9.                                                                                  E, et al. Cognitive dysfunction associated with aluminum hydroxide-induced
 [79]   Nevo Y, Kutai M, Jossiphov J, Livne A, Neeman Z, Arad T, et al. Childhood                           macrophagic myofasciitis: A reappraisal of neuropsychological proﬁle. J Inorg
        macrophagic myofasciitis-consanguinity and clinicopathological features.                            Biochem 2018;181:132–8.


                                                                                                702
                                                                                                 12                                                                  Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   261Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


[109] Van Der Gucht A, Aoun Sebaiti M, Itti E, Aouizerate J, Evangelista E, Chalaye J,                    article-20-procedure-ema-conﬁrms-evidence-does-not-support-they-cause-crps-
      et al. Neuropsychological Correlates of Brain Perfusion SPECT in Patients with                      pots_en.pdf; 2016.
      Macrophagic Myofasciitis. PLoS One 2015;10(6):e0128353.                                     [137]   Arbyn M, Xu L, Simoens C, et al. Prophylactic vaccination against human pa-
[110] Van Der Gucht A, Aoun-Sebaiti M, Kauv P, Guedj E, Aouizerate J, Verger A, et al.                    pillomaviruses to prevent cervical cancer and its precursors. Cochrane Database
      FDG-PET/CT Brain Findings in a Patient With Macrophagic Myofasciitis. Nucl Med                      Syst Rev 2018(5):CD009069.
      Mol Imaging 2016;50(1):80–4.                                                                [138]   Hama R. Cochrane review on HPV vaccine should be revised due to missing trials,
[111] Van Der Gucht A, Aoun Sebaiti M, Guedj E, Aouizerate J, Yara S, Gherardi RK,                        adjuvant toxicity, mortality and healthy user bias in observational studies. Med
      et al. Brain (18)F-FDG PET Metabolic Abnormalities in Patients with Long-Lasting                    Check-TIP 2018;4:41–9 available at : https://www.npojip.org/english/
      Macrophagic Myofascitis. J Nucl Med 2017;58(3):492–8.                                               MedCheck/Med%20Check-TIP%2012-12-18.pdf.
[112] Van Der Gucht A, Abulizi M, Blanc-Durand P, Aoun-Sebaiti M, Emsen B, Gherardi               [139]   Gøtzsche PC, Jeﬀerson T, Brinth LS, et al. Complaint to the European ombudsman
      RK, et al. Predictive value of brain 18F-FDG PET/CT in macrophagic myofasciitis?:                   over maladministration at the European Medicines Agency (EMA) in relation to
      A case report. Medicine (Baltimore) 2017;96(39):e8134.                                              the safety of the HPV vaccines. http://nordic.cochrane.org/sites/nordic.cochrane.
[113] Blanc-Durand P, Van Der Gucht A, Guedj E, Abulizi M, Aoun-Sebaiti M, Lerman L,                      org/ﬁles/public/uploads/ResearchHighlights/Complaint-to-ombudsman-over-
      et al. Cerebral 18F-FDG PET in macrophagic myofasciitis: An individual SVM-                         EMA.pdf; 2016 [accessedMay 2018].
      based approach. PLoS One 2017;12(7):e0181152.                                               [140]   Martínez-Lavín M, Amezcua-Guerra L. Serious adverse events after HPV vaccina-
[114] Blanc-Durand P, Van Der Gucht A, Sebaiti MA, Abulizi M, Authier FJ, Itti E. Brain                   tion: a critical review of randomized trials and post-marketing case series. Clin
      (18)F-FDG PET Metabolic Abnormalities in Macrophagic Myofasciitis: Are They                         Rheumatol 2017 Oct;36(10):2169–78.
      Stable? J Nucl Med 2017;58(9):1532–3.                                                       [141]   Chandler RE, Edwards IR, Lindquist M. Comment on "safety of human papillo-
[115] Agence Nationale de Sécurité du Médicament. Etude épidémiologique exploratoire                      mavirus vaccines: an updated review". Drug Saf 2018;41(5):537–8.
      de la myofasciite à macrophages. Rapport d’étude octobre 2013. https://ansm.                [142]   Jeﬀerson T, Jorgensen L. Human papillomavirus vaccines, complex regional pain
      sante.fr/var/ansm_site/storage/original/application/                                                syndrome, postural orthostatic tachycardia syndrome, and autonomic dysfunction
      030593fa4e393af7cec8ﬀ7092832215.pdf, Accessed date: 22 February 2019.                               – a review of the regulatory evidence from the European medicines agency. Indian
[116] Cazeneuve B, Rivasi M, Lanfranca C. «Mission d'information sur les conditions                       J Med Ethics 2017;006.
      d'engagement des militaires français ayant pu les exposer, au cours de la guerre du         [143]   Jørgensen L, Gøtzsche PC, Jeﬀerson T. The Cochrane HPV vaccine review was
      Golfe et des opérations conduites ultérieurement dans les Balkans, à des risques                    incomplete and ignored important evidence of bias. BMJ Evid Based Med 2018
      sanitaires spéciﬁques» Rapport d’information n°3055, commission de la défense                       Oct;23(5):165–8. https://doi.org/10.1136/bmjebm-2018-111012.
      nationale. http://www.assemblee-nationale.fr/rap-info/i3055.asp; 2001,                      [144]   Donegan K, Beau-Lejdstrom R, King B, Seabroke S, Thomson A, Bryan P. Bivalent
      Accessed date: 29 May 2018.                                                                         human papillomavirus vaccine and the risk of fatigue syndromes in girls in the UK.
[117] Richards S, Chalkiadis G, Lakshman R, Buttery JP, Crawford NW. Complex re-                          Vaccine. 2013 Oct 9;31(43):4961–7.
      gional pain syndrome following immunisation. Arch Dis Child 2012;97(10):913–5.              [145]   Feiring B, Laake I, Bakken IJ, Greve-Isdahl M, Wyller VB, Håberg SE, et al. HPV
[118] Jastaniah WA, Dobson S, Lugsdin JG, Petty RE. Complex regional pain syndrome                        vaccination and risk of chronic fatigue syndrome/myalgic encephalomyelitis: a
      after hepatitis B vaccine. J Pediatr 2003;143(6):802–4.                                             nationwide register-based study from Norway. Vaccine 2017;35(33):4203–12.
[119] Brinth L, Pors K, Hoppe AAG, Badreldin I, Mehlsen J. Is Chronic fatigue syndrome/           [146]   Hazell L, Shakir SA. Under-reporting of adverse drug reactions : a systematic re-
      Myalgic encephalomyelitis a relevant diagnosis in patients with suspected side                      view. Drug Saf 2006;29(5):385–96.
      eﬀects to Human papilloma virus vaccine? Int J Vaccines Vaccin 2015;1:3.                    [147]   Autret-Leca E, Bensouda-Grimaldi L, Jonville-Béra AP, Beau-Salinas F.
[120] Brinth LS, Pors K, Theibel AC, Mehlsen J. Orthostatic intolerance and postural                      Pharmacovigilance of vaccines. Arch Pediatr 2006;13(2):175–80. [in French].
      tachycardia syndrome as suspected adverse eﬀects of vaccination against human               [148]   Hirai T, Kuroiwa Y, Hayashi T, Uchiyama M, Nakamura I, Yokota S, et al. Adverse
      papilloma virus. Vaccine 2015;33(22):2602–5.                                                        eﬀects of human papilloma virus vaccination on central nervous system. Auton
[121] Palmieri B, Poddighe D, Vadalà M, Laurino C, Carnovale C, Clementi E. Severe                        Nerv Syst 2016;53:49–64.
      somatoform and dysautonomic syndromes after HPV vaccination: case series and                [149]   Fine PEM, Chen RT. Confounding in studies of adverse reactions to vaccines. Am J
      review of literature. Immunol Res 2017;65(1):106–16.                                                Epidemiol 1992;136:121–35.
[122] Tomljenovic L, Colafrancesco S, Perricone C, Shoenfeld Y. Postural orthostatic              [150]   Caulﬁeld MJ, Shi L, Wang S, Wang B, Tobery TW, Mach H, et al. Eﬀect of alter-
      tachycardia with chronic fatigue after HPV vaccination as part of the "auto-                        native aluminum adjuvants on the absorption and immunogenicity of HPV16 L1
      immune/auto-inﬂammatory syndrome induced by adjuvants": case report and                             VLPs in mice. Hum Vaccin 2007;3(4):139–45.
      literature review. J Investig Med High Impact Case Rep 2014;2(1).                           [151]   Chandler RE. Safety Concerns with HPV vaccines continue to linger: are current
      [2324709614527812].                                                                                 vaccine pharmacovigilance practices suﬃcient? Drug Saf 2017;40(12):1167–70.
[123] Kinoshita T, Abe RT, Hineno A, Tsunekawa K, Nakane S, Ikeda S. Peripheral                   [152]   Yang S. Gardasil 9-FDA. STN:125508/0. https://www.fda.gov/downloads/
      sympathetic nerve dysfunction in adolescent Japanese girls following immuniza-                      BiologicsBloodVaccines/Vaccines/ApprovedProducts/UCM429166.pdf, Accessed
      tion with the human papillomavirus vaccine. Intern Med 2014;53:2185–200.                            date: 8 November 2018.
[124] Hotta O, Tanaka A, Torigoe A, Imai K, Ieiri N, Japanese Focal Inﬂammation                   [153]   College of physicians of Philadelphia. The history of vaccines. https://www.
      Research Group. Involvement of chronic epipharyngitis in autoimmune (auto-in-                       historyofvaccines.org/content/history-immunization-schedule; 2013.
      ﬂammatory) syndrome induced by adjuvants (ASIA). Immunol Res                                [154]   Eidi H, David MO, Crépeaux G, Henry L, Joshi V, Berger MH, et al. Fluorescent
      2017;65(1):66–71.                                                                                   nanodiamonds as a relevant tag for the assessment of alum adjuvant particle
[125] Ozawa K, Hineno A, Kinoshita T, Ishihara S, Ikeda S. Suspected adverse eﬀects                       biodisposition. BMC Med 2015;13(144).
      after Human Papillomavirus vaccination: a temporal relationship between vaccine             [155]   Crépeaux G, Eidi H, David MO, Tzavara E, Giros B, Exley C, et al. Highly delayed
      administration and the appearance of symptoms in Japan. Drug Saf                                    systemic translocation of aluminum-based adjuvant in CD1 mice following in-
      2017;40:1219–29.                                                                                    tramuscular injections. J Inorg Biochem 2015;152:199–205.
[126] Martínez-Lavín M, Martínez-Martínez LA, Reyes-Loyola P. HPV vaccination syn-                [156]   Hutchison S, Benson RA, Gibson VB, Pollock AH, Garside P, Brewer JM. Antigen
      drome. A questionnaire-based study. Clin Rheumatol 2015;34:1981–3.                                  depot is not required for alum adjuvanticity. FASEB J 2012;26:1272–9.
[127] Blitshteyn S. Postural tachycardia syndrome following human papillomavirus                  [157]   Exley C, Siesjö P, Eriksson H. The immunobiology of aluminium adjuvants: how do
      vaccination. Eur J Neurol 2014;21:135–9.                                                            they really work? Trends Immunol 2010;31:103–9.
[128] Hernán MA, Jick SS, Olek MJ, Jick H. Recombinant hepatitis B vaccine and the                [158]   Crépeaux G, Eidi H, David MO, Baba-Amer Y, Tzavara E, Giros B, et al. Non-linear
      risk of multiple sclerosis: a prospective study. Neurology 2004;63(5):838–42.                       dose-response of aluminium hydroxide adjuvant particles: selective low dose
[129] Le Houézec D. Evolution of multiple sclerosis in France since the beginning of                      neurotoxicity. Toxicology 2017;375:48–57.
      hepatitis B vaccination. Immunol Res 2014 Dec;60(2–3):219–25. https://doi.org/              [159]   Fatemi SJA, Kadir FHA, Moore GR. Aluminium transport in blood serum. Binding
      10.1007/s12026-014-8574-4.                                                                          of aluminium by human transferrin in the presence of human albumin and citrate.
[130] Mouchet J, Bégaud B. Central demyelinating diseases after vaccination against                       Biochem J 1991;280:527–32.
      Hepatitis B Virus: A disproportionality analysis within the VAERS database. Drug            [160]   Freitas Jr. RA. Nanomedicine, Volume I: basic capabilities. Georgetown, TX:
      Saf 2018 Mar 20. https://doi.org/10.1007/s40264-018-0652-4.                                         Landes Bioscience; 1999.
[131] Authier FJ, Cherin P, Creange A, Bonnotte B, Ferrer X, Abdelmoumni A, et al.                [161]   Mirza A, King A, Troakes C, Exley C. The identiﬁcation of aluminum in human
      Central nervous system disease in patients with macrophagic myofasciitis. Brain                     brain tissue using Lumogallion and ﬂuorescence microscopy. J Alzheimers Dis
      2001;124(5):974–83. https://doi.org/10.1093/brain/124.5.974.                                        2016 Oct 18;54(4):1333–8.
[132] Phillips A, Patel C, Pillsbury A, Brotherton J, Macartney K. Safety of human pa-            [162]   Lee GR, Bithell TC, Foerster J, Athens JW, Lukens JN, editors. Wintrobe's Clinical
      pillomavirus vaccines: an updated review. Drug Saf 2018;41(4):329–46.                               hematology. 9th ed.Philadelphia PA: Lea & Febiger; 1993.
[133] Rodríguez-Galán MA, Pérez-Vilar S, Díez-Domingo J, Tuells J, Gomar-Fayos J,                 [163]   Hamilton JA, Byrne R, Whitty G. Particulate adjuvants can induce macrophage
      Morales-Olivas F, et al. Adverse reactions to human papillomavirus vaccine in the                   survival, DNA synthesis, and a synergistic, proliferative response to GM-CSF and
      Valencian Community (2007–2011). An Pediatr (Barc) 2014;81:303–9.                                   CSF-1. J Leukoc Biol 2000;67:226–32.
[134] Liu XC, Bell CA, Simmonds KA, Svenson LW, Russell ML. Adverse events following              [164]   Moreﬁeld GL, Sokolovska A, Jiang D, HogenEsch H, Robinson JP, Hem SL. Role of
      HPV vaccination, Alberta 2006-2014. Vaccine 2016;34:1800–5.                                         aluminum-containing adjuvants in antigen internalization by dendritic cells in
[135] WHO. Human papillomavirus vaccines: WHO position paper, May 2017-                                   vitro. Vaccine 2005;23:1588–95.
      Recommendations. Vaccine 2017 Oct 13;35(43):5753–5. https://doi.org/10.                     [165]   Wang XY, Yao X, Wan YM, Wang B, Xu JQ, Wen YM. Responses to multiple in-
      1016/j.vaccine.2017.05.069. [Epub 2017 Jun 5].                                                      jections with alum alone compared to injections with alum adsorbed to proteins in
[136] European Medicines Agency. HPV vaccines: EMA conﬁrms evidence does not                              mice. Immunol Lett 2012;149:88–92.
      support that they cause CRPS or POTS reports after HPV vaccination consistent               [166]   Willhite CC, Karyakina NA, Yokel RA, Yenugadhati N, Wisniewski TM, Arnold IM,
      with what would be expected in this age group 12 January 2016 EMA/788882/                           et al. Systematic review of potential health risks posed by pharmaceutical, occu-
      2015 Available at https://www.ema.europa.eu/documents/referral/hpv-vaccines-                        pational and consumer exposures to metallic and nanoscale aluminum, aluminum


                                                                                            703
                                                                                             13                                                                 Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   262Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


        oxides, aluminum hydroxide and its soluble salts. Crit Rev Toxicol 2014                           10.1371/journal.ppat.1004485.
        Oct;44(Suppl. 4):1–80. https://doi.org/10.3109/10408444.2014.934439.                        [195] Cunningham C. Microglia and neurodegeneration: the role of systemic in-
[167]   Petrik MS, Wong MC, Tabata RC, Garry RF, Shaw CA. Aluminum adjuvant linked                        ﬂammation. Glia 2013;61:71–90.
        to Gulf War illness induces motor neuron death in mice. Neuromolecular Med                  [196] Arts RJW, Joosten LAB, Netea MG. The potential role of trained immunity in
        2007;9:83–100.                                                                                    autoimmune and autoinﬂammatory disorders. Front Immunol 2018 Feb
[168]   Shaw CA, Petrik MS. Aluminum hydroxide injections lead to motor deﬁcits and                       20;9:298https://doi.org/10.3389/ﬁmmu.2018.00298.
        motor neuron degeneration. J Inorg Biochem 2009;103:1555–62.                                [197] Proal A, Marshall T. Myalgic Encephalomyelitis/Chronic Fatigue Syndrome in the
[169]   Shaw CA, Li Y, Tomljenovic L. Administration of aluminium to neonatal mice in                     era of the human microbiome: persistent pathogens drive chronic symptoms by
        vaccine-relevant amounts is associated with adverse long term neurological out-                   interfering with host metabolism, gene expression, and immunity. Front Pediatr
        comes. J Inorg Biochem 2013 Nov;128:237–44. https://doi.org/10.1016/j.                            2018 Dec 4;6:373https://doi.org/10.3389/fped.2018.00373.
        jinorgbio.2013.07.022. [Epub 2013 Jul 19].                                                  [198] Cuervo AM, Macian F. Autophagy and the immune function in aging. Curr Opin
[170]   Sheth SKS, Li Y, Shaw CA. Is exposure to aluminium adjuvants associated with                      Immunol 2014;29:97–104.
        social impairments in mice? A pilot study. J Inorg Biochem 2018;181:96–103.                 [199] Lapaquette P, Glasser AL, Huett A, Xavier RJ, Darfeuille-Michaud A. Crohn's dis-
[171]   Inbar R, Weiss R, Tomljenovic L, Arango MT, Deri Y, Shaw CA, et al. Behavioral                    ease-associated adherent-invasive E. coli are selectively favoured by impaired
        abnormalities in female mice following administration of aluminum adjuvants and                   autophagy to replicate intracellularly. Cell Microbiol 2010;12:99–113. https://
        the huma papillomavirus (HPV) vaccine Gardasil. Immunol Res                                       doi.org/10.1111/j.1462-5822.2009.01381.x.
        2017;65(1):136–49.                                                                          [200] Brest P, Lapaquette P, Souidi M, Lebrigand K, Cesaro A, Vouret-Craviari V, et al. A
[172]   Kivity S, Arango MT, Molano-Gonzalez N, Blank M, Shoenfeld Y. Phospholipid                        synonymous variant in IRGM alters a binding site for miR-196 and causes de-
        supplementation can attenuate vaccine-induced depressive-like behavior in mice.                   regulation of IRGM-dependent xenophagy in Crohn's disease. Nat Genet 2011
        Immunol Res 2017;65(1):99–105.                                                                    Mar;43(3):242–5. https://doi.org/10.1038/ng.762.
[173]   Lujan L, Perez M, Salazar E, Alvarez N, Gimeno M, Pinczowski P, et al.                      [201] Patel KK, Stappenbeck TS. Autophagy and intestinal homeostasis. Annu Rev
        Autoimmune/autoinﬂammatory syndrome induced by adjuvants (ASIA syndrome)                          Physiol 2013;75:241–62. https://doi.org/10.1146/annurev-physiol-030212-
        in commercial sheep. Immunol Res 2013;56(2-3):317–24.                                             183658.
[174]   González JM, Figueras L, Ortega ME, Lozano M, de Arcaute MR, Royo R, et al.                 [202] Chérin P, Gherardi RK, Pennaforte JL. Macrophagic myofasciitis: improvement
        Possible adverse reactions in sheep after vaccination with inactivated BTV vac-                   with antibiotic therapy. J Rheumatol 1999 Oct;26(10):2286–7.
        cines. Vet Rec 2010 Jun 12;166(24):757–8. https://doi.org/10.1136/vr.b4849.                 [203] ANSM. Vaccins anti-HPV et risque de maladies autoimmunes: étude
[175]   Varela-Martínez E, Abendaño N, Asín J, Sistiaga-Poveda M, Pérez MM, Reina R, de                   pharmacoépidémiologique Rapport ﬁnal. https://ansm.sante.fr/var/ansm_site/
        Andrés D, Luján L, Jugo BM. Molecular Signature of Aluminum Hydroxide                             storage/original/application/ea5e12b9c18ae41c2b8163ae5d7cb6f3.pdf; 2015.
        Adjuvant in Ovine PBMCs by Integrated mRNA and microRNA Transcriptome                       [204] Lerner A. Aluminum as an adjuvant in Crohn's disease induction. Lupus 2012
        Sequencing. Front Immunol. Oct 23 2018;9:2406. https://doi.org/10.3389/                           Feb;21(2):231–8. https://doi.org/10.1177/0961203311430090.
        ﬁmmu.2018.02406. (eCollection 2018).                                                        [205] Esquerre N, Basso L, Dubuquoy C, Djouina M, Chappard D, Blanpied C, et al.
[176]   Landay AL, Jessop C, Lennette ET, Levy JA. Chronic fatigue syndrome: clinical                     Aluminum ingestion promotes colorectal hypersensitivity in rodents. Cell Mol
        condition associated with immune activation. Lancet 1991;338(8769):707–12.                        Gastroenterol Hepatol 2018 Sep 20;7(1):185–96. https://doi.org/10.1016/j.
[177]   Hornig M, Montoya JG, Klimas NG, et al. Distinct plasma immune signatures in                      jcmgh.2018.09.012.
        ME/CFS are present early in the course of illness. Sci Adv 2015 Feb;1(1). [pii:             [206] Gao X, Cao Q, Cheng Y, Zhao D, Wang Z, Yang H, et al. Chronic stress promotes
        e1400121].                                                                                        colitis by disturbing the gut microbiota and triggering immune system response.
[178]   D'Mello C, Le T, Swain MG. Cerebral microglia recruit monocytes into the brain in                 Proc Natl Acad Sci U S A 2018 Mar 27;115(13):E2960–9. https://doi.org/10.
        response to tumor necrosis factor alpha signaling during peripheral organ in-                     1073/pnas.1720696115.
        ﬂammation. J Neurosci 2009 Feb 18;29(7):2089–102. https://doi.org/10.1523/                  [207] Oh JZ, Ravindran R, Chassaing B, Carvalho FA, Maddur MS, Bower M, et al. TLR5-
        JNEUROSCI.3567-08.2009.                                                                           mediated sensing of gut microbiota is necessary for antibody responses to seasonal
[179]   D'Mello C, Swain MG. Liver-brain interactions in inﬂammatory liver diseases:                      inﬂuenza vaccination. Immunity 2014 Sep 18;41(3):478–92.
        implications for fatigue and mood disorders. Brain Behav Immun 2014                         [208] Yuan L, Tsai PCC, Bell K. Do gut microbiota mediate adverse vaccine reaction?
        Jan;35:9–20. https://doi.org/10.1016/j.bbi.2013.10.009.                                           Ann Clin Trials Vaccines Res 2018;2(2):11–2.
[180]   Seubert A, Monaci E, Pizza M, O'Hagan DT, Wack A. The adjuvants aluminum                    [209] Miyoshi K, Miyamura T, Kobayashi Y, Itakura T, Nishijo K.
        hydroxide and MF59 induce monocyte and granulocyte chemoattractants and                           Hypergammaglobulinemia by prolonged adjuvanticity in man disorders developed
        enhance monocyte diﬀerentiation toward dendritic cells. J Immunol 2008 Apr                        after augmentation mammoplasty. Jpn Med J 1964;2122:9–14.
        15;180(8):5402–12.                                                                          [210] Hajdu SD, Agmon-Levin N, Shoenfeld Y. Silicone and autoimmunity. Eur J Clin
[181]   Gu L, Tseng S, Horner RM, Tam C, Loda M, Rollins BJ. Control of TH2 polarization                  Invest 2011 Feb;41(2):203–11. https://doi.org/10.1111/j.1365-2362.2010.
        by the chemokine monocyte chemoattractant protein-1. Nature 2000 Mar                              02389.x.
        23;404(6776):407–11.                                                                        [211] Colaris MJL, de Boer M, van der Hulst RR, Cohen Tervaert JW. Two hundreds
[182]   Hornung V, Bauernfeind F, Halle A, Samstad EO, Kono H, Rock KL, et al. Silica                     cases of ASIA syndrome following silicone implants: a comparative study of 30
        crystals and aluminum salts activate the NALP3 inﬂammasome through phago-                         years and a review of current literature. Immunol Res 2017 Feb;65(1):120–8.
        somal destabilization. Nat Immunol 2008;9:847–56.                                                 https://doi.org/10.1007/s12026-016-8821-y.
[183]   Zhang Z, Ma X, Xia Z, Chen J, Liu Y, Chen Y, et al. NLRP3 inﬂammasome acti-                 [212] Colafrancesco S, Perricone C, Priori R, Valesini G, Shoenfeld Y. Sjögren's syn-
        vation mediates fatigue-like behaviors in mice via neuroinﬂammation.                              drome: another facet of the autoimmune/inﬂammatory syndrome induced by
        Neuroscience 2017 Sep 1;358:115–23. https://doi.org/10.1016/j.neuroscience.                       adjuvants (ASIA). J Autoimmun 2014 Jun;51:10–6. https://doi.org/10.1016/j.
        2017.06.048.                                                                                      jaut.2014.03.003.
[184]   Raghavendra V, Tanga FY, DeLeo JA. Complete Freunds adjuvant-induced per-                   [213] Arango MT, Kivity S, Shoenfeld Y. Is narcolepsy a classical autoimmune disease?
        ipheral inﬂammation evokes glial activation and proinﬂammatory cytokine ex-                       Pharmacol Res 2015 Feb;92:6–12. https://doi.org/10.1016/j.phrs.2014.10.005.
        pression in the CNS. Eur J Neurosci 2004 Jul;20(2):467–73.                                  [214] Watad A, Quaresma M, Brown S, Cohen Tervaert JW, Rodríguez-Pint I, Cervera R,
[185]   Min SS, Quan HY, Ma J, Han JS, Jeon BH, Seol GH. Chronic brain inﬂammation                        et al. Autoimmune/inﬂammatory syndrome induced by adjuvants (Shoenfeld's
        impairs two forms of long-term potentiation in the rat hippocampal CA1 area.                      syndrome) - an update. Lupus 2017 Jun;26(7):675–81. https://doi.org/10.1177/
        Neurosci Lett 2009;456:20–4.                                                                      0961203316686406.
[186]   Li Q, Qi F, Yang J, Zhang L, Gu H, Zou J, et al. Neonatal vaccination with bacillus         [215] Colafrancesco S, Perricone C, Tomljenovic L, Shoenfeld Y. Human papilloma virus
        Calmette–Guérin and hepatitis B vaccines modulates hippocampal synaptic plas-                     vaccine and primary ovarian failure: another facet of the autoimmune/in-
        ticity in rats. J Neuroimmunol 15 November 2015;vol. 288:1–12.                                    ﬂammatory syndrome induced by adjuvants. Am J Reprod Immunol 2013
[187]   Kanda N, Tamaki K. Estrogen enhances immunoglobulin production by human                           Oct;70(4):309–16. https://doi.org/10.1111/aji.12151.
        PBMCs. J Allergy Clin Immunol 1999;103:282–8.                                               [216] Butnaru D, Shoenfeld Y. Adjuvants and lymphoma risk as part of the ASIA spec-
[188]   Spellberg B, Edwards JE. Type 1/Type 2 Immunity in infectious diseases. Clin                      trum. Immunol Res 2015 Feb;61(1–2):79–89. https://doi.org/10.1007/s12026-
        Infect Dis 2001;32:76–102.                                                                        014-8622-0.
[189]   Assaf AM, Al-Abbassi R, Al-Binni M. Academic stress-induced changes in Th1- and             [217] Morris G, Maes M. Mitochondrial dysfunctions in myalgic encephalomyelitis/
        Th2-cytokine responseSaudi. Pharm J 2017;25:1237–47.                                              chronic fatigue syndrome explained by activated immuno-inﬂammatory, oxidative
[190]   Rook GAW, Zumla A. Gulf War syndrome: is it due to a systemic shift in cytokine                   and nitrosative stress pathways. Metab Brain Dis 2014;29:19–36.
        balance towards a Th2 proﬁle? Lancet 1997;349:1831–3.                                       [218] Sotzny F, Blanco J, Capelli E, Castro-Marrero J, Steiner S, Murovska M, et al.
[191]   Hornig M, Gottschalk G, Peterson DL, Knox KK, Schultz AF, Eddy ML, et al.                         European network on ME/CFS (EUROMENE). Myalgic Encephalomyelitis/Chronic
        Cytokine network analysis of cerebrospinal ﬂuid in myalgic encephalomyelitis/                     Fatigue Syndrome - Evidence for an autoimmune disease. Autoimmun Rev 2018
        chronic fatigue syndrome. Mol Psychiatry 2016 Feb;21(2):261–9.                                    Jun;17(6):601–9. https://doi.org/10.1016/j.autrev.2018.01.009.
[192]   Wendeln AC, Degenhardt K, Kaurani L, Gertig M, Ulas T, Jain G, et al. Innate                [219] Scanzi F, Andreoli L, Martinelli M, Taraborelli M, Cavazzana I, Carabellese N, et al.
        immune memory in the brain shapes neurological disease hallmarks. Nature 2018                     Are the autoimmune/inﬂammatory syndrome induced by adjuvants (ASIA) and
        Apr;556(7701):332–8. https://doi.org/10.1038/s41586-018-0023-4.                                   the undiﬀerentiated connective tissue disease (UCTD) related to each other? A
[193]   Blok BA, Arts RJ, van Crevel R, Benn CS, Netea MG. Trained innate immunity as                     case-control study of environmental exposures. Immunol Res 2017
        underlying mechanism for the long-term, nonspeciﬁc eﬀects of vaccines. J Leukoc                   Feb;65(1):150–6. https://doi.org/10.1007/s12026-017-8912-4.
        Biol 2015 Sep;98(3):347–56. https://doi.org/10.1189/jlb.5RI0315-096R.                       [220] Scheibenbogen C, Loebel M, Freitag H, Krueger A, Bauer S, Antelmann M, et al.
[194]   Buﬀen K, Oosting M, Quintin J, Ng A, Kleinnijenhuis J, Kumar V, et al. Autophagy                  Immunoadsorption to remove ß2 adrenergic receptor antibodies in Chronic
        controls BCG-induced trained immunity and the response to intravesical BCG                        Fatigue Syndrome CFS/ME. PLoS One 2018 Mar 15;13(3):e0193672https://doi.
        therapy for bladder cancer. PLoS Pathog 2014;10(10):e1004485https://doi.org/                      org/10.1371/journal.pone.0193672.


                                                                                              704
                                                                                               14                                                                  Exhibit 156
R.K. Gherardi, et al.   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page   263Reviews
                                                                              Autoimmunity of 482
                                                                                               18 (2019) 691–705


[221] Fluge Ø, Risa K, Lunde S, Alme K, Rekeland IG, Sapkota D, et al. B-Lymphocyte               [230] Wyller VB. Helland IB Relationship between autonomic cardiovascular control,
      depletion in Myalgic Encephalopathy/Chronic Fatigue Syndrome. An Open-Label                       case deﬁnition, clinical symptoms, and functional disability in adolescent chronic
      Phase II Study with Rituximab maintenance treatment. PLoS One 2015 Jul                            fatigue syndrome: an exploratory study. Biopsychosoc Med 2013 Feb 7;7(1):5.
      1;10(7):e0129898https://doi.org/10.1371/journal.pone.0129898.                               [231] Fluge Ø, Mella O, Bruland O, Risa K, Dyrstad SE, Alme K, et al. Metabolic proﬁling
[222] Blitshteyn S, Brook J. Postural tachycardia syndrome (POTS) with anti-NMDA                        indicates impaired pyruvate dehydrogenase function in myalgic encephalopathy/
      receptor antibodies after human papillomavirus vaccination. Immunol Res 2017                      chronic fatigue syndrome. JCI Insight 2016 Dec 22;1(21):e89376https://doi.org/
      Feb;65(1):282–4. https://doi.org/10.1007/s12026-016-8855-1.                                       10.1172/jci.insight.89376. PMC5161229.
[223] Jara LJ, García-Collinot G, Medina G, Cruz-Dominguez MDP, Vera-Lastra O,                    [232] Morris G, Anderson G, Maes M. Hypothalamic-Pituitary-Adrenal Hypofunction in
      Carranza-Muleiro RA, et al. Severe manifestations of autoimmune syndrome in-                      Myalgic Encephalomyelitis (ME)/Chronic Fatigue Syndrome (CFS) as a
      duced by adjuvants (Shoenfeld's syndrome). Immunol Res 2017 Feb;65(1):8–16.                       Consequence of Activated Immune-Inﬂammatory and Oxidative and Nitrosative
      https://doi.org/10.1007/s12026-016-8811-0.                                                        Pathways. Mol Neurobiol 2017 Nov;54(9):6806–19. https://doi.org/10.1007/
[224] Lerner AM, Beqaj SH, Deeter RG, Fitzgerald JT. Valacyclovir treatment in Epstein-                 s12035-016-0170-2.
      Barr virus subset chronic fatigue syndrome: thirty-six months follow-up. In Vivo            [233] Naviaux RK, Naviaux JC, Li K, Bright AT, Alaynick WA, Wang L, et al. Metabolic
      2007;21(5):707–13.                                                                                features of chronic fatigue syndrome. Proc Natl Acad Sci U S A 2016 Sep
[225] Sukocheva OA, Marmion BP, Storm PA, Lockhart M, Turra M, Graves S. Long-term                      13;113(37):E5472–80. https://doi.org/10.1073/pnas.1607571113.
      persistence after acute Q fever of non-infective Coxiella burnetii cell components,         [234] WHO. Global Advisory Committee on Vaccine Safety. Wkly Epidemiol Rec
      including antigens. QJM 2010;103(11):847–63.                                                      2004;79(29):269.
[226] Chia J, Chia A, Voeller M, Lee T, Chang R. Acute enterovirus infection followed by          [235] Glanz JM, Newcomer SR, Daley MF, McClure DL, Baxter RP, Jackson ML, et al.
      myalgic encephalomyelitis/chronic fatigue syndrome (ME/CFS) and viral persis-                     Cumulative and episodic vaccine aluminum exposure in a population-based cohort
      tence. J Clin Pathol 2010 Feb;63(2):165–8.                                                        of young children. Vaccine 2015;33(48):6736–44.
[227] Middelveen MJ, Sapi E, Burke J, Filush KR, Franco A, Fesler MC, et al. Persistent           [236] Masson JD, Thibaudon M, Bélec L, Crépeaux G. Calcium phosphate: a substitute
      borrelia infection in patients with ongoing symptoms of lyme disease. Healthc                     for aluminum adjuvants? Expert Rev Vaccines 2017 Mar;16(3):289–99. https://
      (Basel) 2018 Apr 14;6(2). https://doi.org/10.3390/healthcare6020033. pii: E33.                    doi.org/10.1080/14760584.2017.1244484.
[228] Lorusso L, Mikhaylova SV, Capelli E, Ferrari D, Ngonga GK, Ricevuti G.                      [237] Didierlaurent AM, Laupèze B, Di Pasquale A, Hergli N, Collignon C, Garçon N.
      Immunological aspects of chronic fatigue syndrome. Autoimmun Rev 2009                             Adjuvant system AS01: helping to overcome the challenges of modern vaccines.
      Feb;8(4):287–91. https://doi.org/10.1016/j.autrev.2008.08.003.                                    Expert Rev Vaccines 2017 Jan;16(1):55–63.
[229] Papadopoulos AS, Cleare AJ. Hypothalamic-pituitary-adrenal axis dysfunction in              [238] Leuthard DS, Kündig TM, Johansen P. Microcrystalline Tyrosine: an apporiate
      chronic fatigue syndrome. Nat Rev Endocrinol 2012;8(1):22–32. https://doi.org/                    alternative to aluminium as adjuvant in vaccines and allergen immunotherapy.
      10.1038/nrendo.2011.153.                                                                          EMJ Allergy Immunol 2018;3(1):74–5.




                                                                                            705
                                                                                             15                                                                Exhibit 156
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 264 of 482




   EXHIBIT 157
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 265 of 482




                                 1                            Exhibit 157
 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 266 of 482




   36                  Infections, Vaccinations, and
                       Chronic Fatigue Syndrome
                       Hussein Mahagna, Naim Mahroum, and Howard Amital
                       Department of Medicine B, Sheba Medical Center, Tel Hashomer, Sackler Faculty of
                       Medicine, Tel Aviv University, Tel Aviv, Israel




                                                          similarly, such as fibromyalgia syndrome (FMS),
Introduction                                              Gulf War syndrome (GWS), and Sjögren syn-
                                                          drome (SjS) (Sirois and Natelson, 2001; Abbi and
Chronic fatigue syndrome (CFS) is a heteroge-             Natelson, 2013; Lewis et al., 2013; Werker et al.,
neous disorder affecting more than 267 people             2013).
in ever 100 000 (Abbi and Natelson, 2013; Moss-             Fukuda et al. (1994) described the significant
Morris et al., 2013). It has been estimated that in       overlap between CFS and FMS, considering CFS
the United States, approximately 1 million people         a subclass of prolonged fatigue. They proposed a
suffer from CFS symptoms (Reynolds et al., 2004).         method for its proper diagnosis: a patient must
Women are nearly twice as likely to be affected as        present with four or more symptoms contempo-
men (Appel et al., 2007). Similar prevalence rates        rary for at least 6 months. Characteristics excluding
have been found in different geographic locations         patients from CFS are: active medications, past or
and in diverse ethnicities (Steele et al., 1998).         current major depressive disorders, alcohol abuse,
The pathophysiology and etiology of CFS are               and severe obesity. However, some of the criteria
unknown, since there are no characteristic phys-          are difficult to interpret, and opinions differ about
ical signs or diagnostic laboratory abnormalities         the classification of chronic fatigue cases with a
(Whistler et al., 2003).                                  history of psychiatric illnesses (Matthews et al.,
  CFS patients suffer from disabling fatigue,             1988). It is important to stratify patients with
headaches, concentration difficulties, and memory         suspected CFS by the assessment of four criteria:
deficits (90%). Additional symptoms, such as              (i) coexisting medical or neuropsychiatric condi-
sore throat (85%), tender lymph nodes (80%),              tion not explaining the chronic fatigue; (ii) level
skeletal muscle pain and feverishness (75%), sleep        of fatigue, including subjective and performance
disruption (70%), psychiatric problems (65%),             aspects; (iii) total duration of fatigue; and (iv) level
and rapid pulse (10%), are often observed (Appel          of overall functional performance (Fukuda et al.,
et al., 2007; Friedberg, 2010; Lewis et al., 2013;        1994). All of these evaluations can be performed
Werker et al., 2013). Due to these complaints,            with available instruments, Medical Outcomes
patients often face familial, social, and vocational      Study Short Form 36, and Sickness Impact Profile
crises (Bell et al., 2001).                               (Bergner et al., 1981; Ware and Sherbourne, 1992;
  The diagnosis of CFS is complex, due to its             Schwartz et al., 1993; Piper et al., 1998; Piper and
similarity to other ill-defined disorders presenting      Cella, 2010).




Vaccines and Autoimmunity, First Edition. Edited by Yehuda Shoenfeld, Nancy Agmon-Levin, and Lucija Tomljenovic.
© 2015 John Wiley & Sons, Inc. Published 2015 by John Wiley & Sons, Inc.



                                                                                                              345
                                                     2                                             Exhibit 157
   Case 2:20-cv-02470-WBS-JDP
H. Mahagna, N. Mahroum, and H. Amital          Document 7 Filed 12/29/20 Page 267 of 482

                                                        poliovirus vaccines (Devanur and Kerr, 2006).
Etiology                                                A case of CFS onset following the double effect
                                                        of exposure to silicone and HBV vaccine was
CFS was first described in the 1980s, when it was       reported. It was suggested that the breast implants
thought to be a consequence of a viral or bacterial     and vaccination acted as facilitators and triggers
infection. One of the first suspected pathogens         for the emergence of CFS onset in the patient
was Epstein–Barr virus (EBV), because patients          (Agmon-Levin and Shoenfeld, 2008). Such reports
often have higher titers of IgM to the EBV viral        have made researchers concerned regarding the
capsid antigen (Lerner et al., 2004). In addition,      role of vaccinations in the onset of CFS and the
antibodies against cytomegalovirus (CMV) and            safety of their use in CFS patients.
human herpes virus 6 (HHV-6) are also detected            HBV is one of the most controversial vaccines
more often in CFS patients (Ablashi et al., 2000;       with regard to the potential risk of inducing CFS.
Lerner et al., 2004; Yao et al., 2010), although        Several researchers advocate for a contributory
other reports have failed to repeat these results       role of the vaccine in the development of CFS
(Soto and Straus, 2000).                                (House, 1992; O’Sullivan, 1992; Delage et al.,
  Another virus family studied as a possible            1993; Agmon-Levin and Shoenfeld, 2008), while
cause of CFS is the enteroviridae, because RNA          others claim the vaccine is safe, with minimal
copies were detected in the muscle biopsies of          adverse effects (Zuckerman, 2004).
CFS patients but not in a healthy control group           In Norway, a vaccine against Neisseria menin-
(Bowles et al., 1993; Lane et al., 2003). Other stud-   gitides group B was administered to teenagers
ies have failed to demonstrate positive serological     in 1988–89. Relative risk for CFS and myalgic
tests or PCR for enteroviridae, however (Straus         encephalomyelitis was calculated in a case–control
1996). Parvovirus B19 is considered to be one           study in 2007, with 201 cases diagnosed at one
of most probable causes of CFS, because there           of two hospitals and 389 controls. The adjusted
are some case reports of patients with a chronic        OR for these two conditions was 1.06 (95% CI:
course of fatigue following infection, fulfilling the   0.67–1.66) for subjects who received the active
criteria for CFS diagnosis. In one of these studies,    vaccine as opposed to those who did not (Magnus
the stress index was significantly associated with      et al., 2009).
development of fatigue during the acute phase of          Another study reported a case of CFS associated
parvovirus B19 infection, and also with chronic         with aluminum overload, suggesting that vacci-
fatigue and arthritis occurring 1–3 years following     nation involving aluminum-containing adjuvants
the acute parvovirus B19 infection, with an             could trigger a cascade of immunological events,
odd ratio (OR) of 25.7 (95% CI: 1.7–121.9; p =          which are associated with immune-disrupting
0.005) (Lane et al., 2003; Kerr, 2005; Kerr and         conditions, including CFS and macrophagic
Mattey, 2008). In addition, a higher prevalence         myofasciitis (Exley et al., 2009). Previous stud-
of Mycoplasma infections has been reported in           ies indicated that, although aluminum-based
CFS patients than in healthy subjects (Nijs et al.,     adjuvants may persist at the site of injection for
2002).                                                  years (“vaccine tattoo”), this does not reflect the
  Although the pathophysiology of the disease           existence of a diffuse inflammatory muscular
is not yet well known, molecular mimicry and            disease and is not associated with a specific clinical
autoimmune processes have been suggested to             disease (Siegrist, 2003, 2005).
be involved, because of reports of post-infectious        Several studies have investigated the safety
onset and the presence of autoantibodies. This is       and efficacy of vaccines in CFS patients. One
also thought to be true of the role of vaccinations     double-blind randomized study checked the
in the onset of the illness.                            safety of oral poliovirus vaccination. It was not
                                                        found to be clinically contraindicated in CFS
                                                        patients, but there was evidence of minimally
Vaccinations and CFS                                    altered immune reactivity to the live vaccine
                                                        virus; the objective responses to the vaccine
It is known that vaccinations can cause                 revealed differences between patients and con-
self-limiting fatigue and flu-like symptoms. CFS        trols, increased poliovirus isolation, earlier peak
has been reported to emerge following vaccination       proliferative responses, lower T cell subsets on
in several reports, including after measles, mumps,     certain days post-vaccination, and a trend for
and rubella (MMR), Pneumovax, influenza, hep-           reduced gamma-interferon in the CFS vaccine
atitis B virus (HBV), tetanus, typhoid, and             group (Vedhara et al., 1997).



346
                                                        3                                          Exhibit 157
 Case 2:20-cv-02470-WBS-JDP Document    7 Vaccinations,
                               Infections, Filed 12/29/20     PageFatigue
                                                        and Chronic 268 ofSyndrome
                                                                            482

  One study tested the effect of staphylococcal               Bowles, N.E., Bayston, T.A., Zhang, H.Y., et al. (1993). Per-
toxoid on patients with fibromyalgia and CFS. In                 sistence of enterovirus RNA in muscle biopsy samples
this double-blind randomized study, treatment                    suggests that some cases of chronic fatigue syndrome
with staphylococcus toxoid injections over 6                     result from a previous, inflammatory viral myopathy.
months led to significant improvement in patients                J Med, 24(2–3): 145–60.
                                                              Delage, G., Salit, I., Pennie, R., et al. (1993). [The possible
with a symptom reduction of ≥50% showed on
with FMS and CFS. The proportion of patients
                                                                 relation between hepatitis B vaccination and chronic
an intention-to-treat analysis as 32/49 (65%)                    fatigue syndrome]. Union Med Can, 122(4): 278–9.
responders in the vaccinated group, compared                  Devanur, L.D. and Kerr, J.R. (2006). Chronic fatigue syn-
                                                                 drome. J Clin Virol, 37(3): 139–50.
to 9/49 (18%) in the placebo group (p < 0.001)
                                                              Exley, C., Swarbrick, L., Gherardi, R.K., and Authier,
(Zachrisson et al., 2002).
                                                                 F.J. (2009). A role for the body burden of aluminium
  Regarding influenza vaccination, it appears to
                                                                 in vaccine-associated macrophagic myofasciitis and
provide protective antibody levels without wors-
                                                                 chronic fatigue syndrome. Med Hypotheses, 72(2):
ening CFS symptoms or causing excessive adverse
                                                                 135–9.
effects (Sleigh et al., 2002). Recently, a study aimed
                                                              Friedberg, F. (2010). Chronic fatigue syndrome,
at comparing the humoral and cellular immune                     fibromyalgia, and related illnesses: a clinical model
responses following influenza vaccination found                  of assessment and intervention. J Clin Psychol, 66(6):
that CFS patients have comparable outcomes to                    641–65.
healthy controls. Putative aberrations in immune              Fukuda, K., Straus, S.E., Hickie, I., et al. (1994). The
responses in CFS patients were not evident for                   chronic fatigue syndrome: a comprehensive approach
immunity toward influenza. Standard seasonal                     to its definition and study. International Chronic
influenza vaccination is thus justified and, when                Fatigue Syndrome Study Group. Ann Intern Med,
indicated, should be recommended for patients                    121(12): 953–9.
suffering from CFS (Prinsen et al., 2012).                    House, A. (1992). Alleged link between hepatitis B
  In conclusion, except for several case reports,                vaccine and chronic fatigue syndrome. CMAJ, 146(7):
there are no studies that indicate vaccines might                1145.
have a deleterious effect in patients with CFS.               Kerr, J.R. (2005). Pathogenesis of parvovirus B19
However, it is possible that various vaccines or                 infection: host gene variability, and possible means
exposures to various pathogens might take part in                and effects of virus persistence. J Vet Med B Infect Dis Vet
the induction of CFS.                                            Public Health, 52(7–8): 335–9.
                                                              Kerr, J.R. and Mattey, D.L. (2008). Preexisting psy-
                                                                 chological stress predicts acute and chronic fatigue
                                                                 and arthritis following symptomatic parvovirus B19
References
                                                                 infection. Clin Infect Dis, 46(9): e83–7.
Abbi, B. and Natelson, B.H. (2013). Is chronic fatigue syn-   Lane, R.J., Soteriou, B.A., Zhang, H., and Archard, L.C.
  drome the same illness as fibromyalgia: evaluating the         (2003). Enterovirus related metabolic myopathy:
  “single syndrome” hypothesis. QJM, 106(1): 3–9.                a postviral fatigue syndrome. J Neurol Neurosurg
Ablashi, D.V., Eastman, H.B., Owen, C.B., et al. (2000).         Psychiatry, 74(10): 1382–6.
  Frequent HHV-6 reactivation in multiple sclerosis (MS)      Lerner, A.M., Beqaj, S.H., Deeter, R.G., and Fitzgerald,
  and chronic fatigue syndrome (CFS) patients. J Clin            J.T. (2004). IgM serum antibodies to Epstein-Barr virus
  Virol, 16(3): 179–91.                                          are uniquely present in a subset of patients with the
Agmon-Levin, N. and Shoenfeld, Y. (2008). Chronic                chronic fatigue syndrome. In Vivo, 18(2): 101–6.
  fatigue syndrome with autoantibodies – the result of        Lewis, I., Pairman, J., Spickett, G., and Newton, J.L.
  an augmented adjuvant effect of hepatitis-B vaccine            (2013). Is chronic fatigue syndrome in older patients
  and silicone implant. Autoimmun Rev, 8(1): 52–5.               a different disease? – a clinical cohort study. Eur J Clin
Appel, S., Chapman, J., and Shoenfeld, Y. (2007). Infec-         Invest, 43(3): 302–8.
  tion and vaccination in chronic fatigue syndrome:           Magnus, P., Brubakk, O., Nyland, H., et al. (2009). Vacci-
  myth or reality? Autoimmunity, 40(1): 48–53.                   nation as teenagers against meningococcal disease and
Bell, D.S., Jordan, K., and Robinson, M. (2001).                 the risk of the chronic fatigue syndrome. Vaccine, 27(1):
  Thirteen-year follow-up of children and adolescents            23–7.
  with chronic fatigue syndrome. Pediatrics, 107(5):          Matthews, D.A., Lane, T.J., and Manu, P. (1988). Defini-
  994–8.                                                         tion of the chronic fatigue syndrome. Ann Intern Med,
Bergner, M., Bobbitt, R.A., Carter, W.B., and Gilson, B.S.       109(6): 511–12.
  (1981). The Sickness Impact Profile: development and        Moss-Morris, R., Deary, V., and Castell, B. (2013).
  final revision of a health status measure. Med Care,           Chronic fatigue syndrome. Handb Clin Neurol, 110:
  19(8): 787–805.                                                303–14.




                                                                                                                        347
                                                          4                                                  Exhibit 157
   Case 2:20-cv-02470-WBS-JDP
H. Mahagna, N. Mahroum, and H. Amital                  Document 7 Filed 12/29/20 Page 269 of 482

Nijs, J., Nicolson, G.L., De, B.P., et al. (2002). High preva-   Sleigh, K.M., Marra, F.H., and Stiver, H.G. (2002).
   lence of Mycoplasma infections among European                    Influenza vaccination: is it appropriate in chronic
   chronic fatigue syndrome patients. Examination of                fatigue syndrome? Am J Respir Med, 1(1): 3–9.
   four Mycoplasma species in blood of chronic fatigue           Soto, N.E. and Straus, S.E. (2000). Chronic fatigue syn-
   syndrome patients. FEMS Immunol Med Microbiol,                   drome and herpesviruses: the fading evidence. Herpes,
   34(3): 209–14.                                                   7(2): 46–50.
O’Sullivan, S.J. (1992). Alleged link between hepatitis B        Steele, L., Dobbins, J.G., Fukuda, K., et al. (1998). The
   vaccine and chronic fatigue syndrome. CMAJ, 147(4):              epidemiology of chronic fatigue in San Francisco. Am J
   399–402.                                                         Med, 105(3A): 83S–90S.
Piper, B.F. and Cella, D. (2010). Cancer-related fatigue:        Straus, S.E. (1996). Chronic fatigue syndrome. BMJ,
   definitions and clinical subtypes. J Natl Compr Canc             313(7061): 831–2.
   Netw, 8(8): 958–66.                                           Vedhara, K., Llewelyn, M.B., Fox, J.D., et al. (1997). Con-
Piper, B.F., Dibble, S.L., Dodd, M.J., et al. (1998). The           sequences of live poliovirus vaccine administration in
   revised Piper Fatigue Scale: psychometric evaluation             chronic fatigue syndrome. J Neuroimmunol, 75(1–2):
   in women with breast cancer. Oncol Nurs Forum, 25(4):            183–95.
   677–84.                                                       Ware, J.E. Jr, and Sherbourne, C.D. (1992). The MOS
Prinsen, H., de Vries, I.J., Torensma, R., et al. (2012).           36-item short-form health survey (SF-36). I. Con-
   Humoral and cellular immune responses after                      ceptual framework and item selection. Med Care, 30(6):
   influenza vaccination in patients with chronic fatigue           473–83.
   syndrome. BMC Immunol, 13: 71.                                Werker, C.L., Nijhof, S.L., and van de Putte, E.M. (2013).
Reynolds, K.J., Vernon, S.D., Bouchery, E., and Reeves,             Clinical practice: chronic fatigue syndrome. Eur J Pedi-
   W.C. (2004). The economic impact of chronic fatigue              atr, 172(10): 1293–8.
   syndrome. Cost Eff Resour Alloc, 2(1): 4.                     Whistler, T., Unger, E.R., Nisenbaum, R., and Vernon,
Schwartz, J.E., Jandorf, L., and Krupp, L.B. (1993). The            S.D. (2003). Integration of gene expression, clinical,
   measurement of fatigue: a new instrument. J Psychosom            and epidemiologic data to characterize chronic fatigue
   Res, 37(7): 753–62.                                              syndrome. J Transl Med, 1(1): 10.
Siegrist, C.A. (2003). [Vaccine adjuvants and macro-             Yao, K., Crawford, J.R., Komaroff, A.L., et al. (2010).
   phagic myofasciitis]. Bull Acad Natl Med, 187(8):                Review part 2: human herpesvirus-6 in central
   1511–18.                                                         nervous system diseases. J Med Virol, 82(10): 1669–78.
Siegrist, C.A. (2005). [Vaccine adjuvants and macro              Zachrisson, O., Regland, B., Jahreskog, M., et al.
   phagic myofasciitis]. Arch Pediatr, 12(1): 96–101.               (2002). Treatment with staphylococcus tox-
Sirois, D.A. and Natelson, B. (2001). Clinicopathological           oid in fibromyalgia/chronic fatigue syndrome–a
   findings consistent with primary Sjogren’s syndrome in           randomised controlled trial. Eur J Pain, 6(6):
   a subset of patients diagnosed with chronic fatigue syn-         455–66.
   drome: preliminary observations. J Rheumatol, 28(1):          Zuckerman, A.J. (2004). Safety of hepatitis B vaccines.
   126–31.                                                          Travel Med Infect Dis, 2(2): 81–4.




348
                                                                 5                                              Exhibit 157
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 270 of 482




   EXHIBIT 158
                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 271 of 482


Vaccine Safety

Guillain-Barré Syndrome
Guillain-Barré syndrome (GBS) is a rare disorder where the body’s immune system damages nerve cells, causing muscle
weakness and sometimes paralysis. While its cause is not fully understood, the syndrome often follows infection with a
virus or bacteria. Each year in the United States, an estimated 3,000 to 6,000 people develop GBS. Most people fully
recover from GBS, but some have permanent nerve damage.



GBS is rare.
Anyone can develop GBS, but people older than 50 are at greatest risk. In addition, about two-thirds of people who get
GBS do so several days or weeks after they have been sick with diarrhea or a lung or sinus illness. Infection with the
bacteria Campylobacter jejuni, which causes gastroenteritis (including symptoms of nausea, vomiting and diarrhea), is
one of the most common risk factors for GBS. People also can develop GBS after having the ﬂu or other infections such
as cytomegalovirus and Epstein Barr virus. On very rare occasions, people develop GBS in the days or weeks after getting
a vaccination.


To study whether a new vaccine might be causing GBS, CDC would compare the usual rate of GBS to the observed rate of
GBS in persons getting vaccinated. This helps to determine whether a vaccine could be causing more cases.



GBS and the link to flu vaccine
In 1976, there was a small increased risk of GBS after swine ﬂu vaccination, which was a special ﬂu vaccine for a potential
pandemic strain of ﬂu virus. The National Academy of Medicine, formerly known as Institute of Medicine, conducted a
scientiﬁc review of this issue in 2003 and found that people who received the 1976 swine ﬂu vaccine had an increased
risk for developing GBS. The increased risk was approximately one additional case of GBS for every 100,000 people who
got the swine ﬂu vaccine. Scientists have several theories about the cause, but the exact reason for this link remains
unknown.

There have been several studies of the risk of GBS after ﬂu vaccine and CDC monitors for GBS during each ﬂu season. The
data on an association between seasonal inﬂuenza vaccine and GBS have been variable from season-to-season. When
there has been an increased risk, it has consistently been in the range of 1-2 additional GBS cases per million ﬂu vaccine
doses administered.


Studies suggest that it is more likely that a person will get GBS after getting the ﬂu than after vaccination. It is important
to keep in mind that severe illness and death are associated with ﬂu, and getting vaccinated is the best way to prevent ﬂu
infection and its complications.

  CDC and FDA closely monitor the safety of all vaccines.

  CDC and the Food and Drug Administration (FDA) are committed to ensuring that all vaccines are as safe as possible.
  Once vaccines are licensed in the United States, they are continuously monitored through several safety systems and
  programs. Learn more about the nation’s vaccine safety eﬀorts.

                                                              1                                      Exhibit 158
Related Scientific      Articles
        Case 2:20-cv-02470-WBS-JDP                    Document 7 Filed 12/29/20 Page 272 of 482
Kawai AT, Li L, Kulldorﬀ M, Vellozzi C, et al. Absence of associations between inﬂuenza vaccines and increased risks of
seizures, Guillain-Barré syndrome, encephalitis, or anaphylaxis in the 2012-2013 season ! . Pharmacoepidemiol Drug
Saf. 2014 May;23(5):548-53.

Nordin JD, Kharbanda EO, Vazquez-Benitez G, et al. Monovalent H1N1 inﬂuenza vaccine safety in pregnant women, risks
for acute adverse events ! . Vaccine. 2014 Sep 3;32(39):4985-92.


Greene SK, Rett MD, Vellozzi C, et al. Guillain-Barré Syndrome, Inﬂuenza Vaccination, and Antecedent Respiratory and
Gastrointestinal Infections: A Case-Centered Analysis in the Vaccine Safety Datalink, 2009-2011 ! . PLoS One. 2013 Jun
26;8(6):e67185.

DA Salmon, M Proschan, R Forshee, et al.: Association between Guillain-Barre syndrome and inﬂuenza A (H1N1) 2009
monovalent inactivated vaccines in the USA: a meta-analysis ! . Lancet 2013. 381:1461-1468.

Nelson KE. Invited commentary: Inﬂuenza vaccine and Guillain-Barre syndrome–is there a risk? ! Am J Epidemiol. 2012
Jun 1;175(11):1129-32.

Greene SK, Rett M, Weintraub ES, et al. Risk of conﬁrmed Guillain-Barre syndrome following receipt of monovalent
inactivated inﬂuenza A (H1N1) and seasonal inﬂuenza vaccines in the Vaccine Safety Datalink Project, 2009-2010. ! Am J
Epidemiol. 2012 Jun 1;175(11):1100-9.

JI Tokars, P Lewis, F DeStefano, et al.: The risk of Guillain-Barre syndrome associated with inﬂuenza A (H1N1) 2009
monovalent vaccine and 2009-2010 seasonal inﬂuenza vaccines: results from self-controlled analyses !
. Pharmacoepidemiol Drug Saf.2012, 21:546-552.

R Baxter, N Lewis, N Bakshi, et al.CISA Network: Recurrent Guillain-Barre syndrome following vaccination ! . Clin Infect
Dis.2012. 54:800-804.

ME Wise, M Viray, JJ Sejvar, et al.: Guillain-Barre syndrome during the 2009-2010 H1N1 inﬂuenza vaccination campaign:
population-based surveillance among 45 million Americans ! . Am J Epidemiol.2012. 175:1110-1119.

V Sivadon-Tardy, D Orlikowski, R Porcher, et al.: Guillain-Barre syndrome and inﬂuenza virus infection ! . Clin Infect
Dis.2009 Jan 48:48-56 2009.

DN Juurlink, TA Stukel, J Kwong, et al.: Guillain-Barre syndrome after inﬂuenza vaccination in adults: a population-based
study. ! Arch Intern Med.2006. 166:2217-2221.

RA Hughes, J Charlton, R Latinovic, et al.: No association between immunization and Guillain-Barre syndrome in the
United Kingdom, 1992 to 2000 ! . Arch Intern Med.2006. 166:1301-1304.

P Haber, F DeStefano, FJ Angulo, et al.: Guillain-Barre syndrome following inﬂuenza vaccination ! . JAMA. 292:2478-2481
2004.

T Lasky, GJ Terracciano, L Magder, et al.: The Guillain-Barre syndrome and the 1992-1993 and 1993-1994 inﬂuenza
vaccines. ! N Engl J Med.1998. 339:1797-1802.


JE Kaplan, P Katona, ES Hurwitz, et al.: Guillain-Barre syndrome in the United States, 1979-1980 and 1980-1981. Lack of an
association with inﬂuenza vaccination ! . JAMA 1982. 248:698-700.
                                                             2                                      Exhibit 158
                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 273 of 482



ES Hurwitz, LB Schonberger, DB Nelson, et al.: Guillain-Barre syndrome and the 1978-1979 inﬂuenza vaccine ! . N Engl J
Med 1981. 304:1557-1561.



Related Links
    Guillain-Barré Syndrome Fact Sheet !
    Guillain-Barré Syndrome (GBS): Questions & Answers
    Meningococcal Vaccine Safety

                                                                                    Page last reviewed: June 28, 2019, 12:00 AM




                                                           3                                      Exhibit 158
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 274 of 482




   EXHIBIT 159
      Case 2:20-cv-02470-WBS-JDP Document
                                    Vaccine 29 7    Filed
                                               (2011)       12/29/20 Page 275 of 482
                                                      886–889



                                                                Contents lists available at ScienceDirect


                                                                                 Vaccine
                                               journal homepage: www.elsevier.com/locate/vaccine




Guillain–Barré syndrome after Gardasil vaccination: Data from Vaccine Adverse
Event Reporting System 2006–2009
Nizar Souayah a,∗ , P.A. Michas-Martin c , Abu Nasar d , Nataliya Krivitskaya a , Hussam A. Yacoub a ,
Haﬁz Khan e , Adnan I. Qureshi b
a
  Department of Neurology, University of Medicine and Dentistry of New Jersey, Newark, NJ 07103, United States
b
  Zeenat Qureshi Stroke Research Center, University of Minnesota, Minneapolis, MN 55454, United States
c
  New York Medical College, Valhalla, NY 10595, United States
d
  Department of Surgery, Columbia University Medical Center, New York, NY 10032, United States
e
  Department of Epidemiology & Biostatistics, Robert Stempel College of Public Health & Social Work, Florida International University, Miami, FL 33199, United States




a r t i c l e         i n f o                            a b s t r a c t

Article history:                                         Using data from Vaccine Adverse Event Reporting System, we identiﬁed 69 reports of Guillain–Barré
Received 11 June 2010                                    Syndrome (GBS) after Gardasil vaccination that occurred in the United States between 2006 and 2009.
Accepted 9 September 2010                                The onset of symptoms was within 6 weeks after vaccination in 70% of the patients in whom the date
Available online 23 September 2010
                                                         of vaccination was known. The estimated weekly reporting rate of post-Gardasil GBS within the ﬁrst 6
                                                         weeks (6.6 per 10,000,000) was higher than that of the general population, and higher than post-Menactra
Keywords:
                                                         and post-inﬂuenza vaccinations. Further prospective active surveillance for accurate ascertainment and
Gardasil
                                                         identiﬁcation of high-risk groups of GBS after Gardasil vaccination is warranted.
Vaccination
Guillain–Barré syndrome                                                                                                   © 2010 Elsevier Ltd. All rights reserved.
Papillomavirus
Adverse effect




1. Introduction                                                                             other vaccinations, and to the incidence of GBS in the general
                                                                                            population.
    On June 8, 2006, a quadrivalent vaccine (Gardasil) that pro-
vides protection against four human papilloma virus (HPV) variants
associated with approximately 70% of cervical cancers and more                              2. Methods
than 90% of genital warts was licensed for use in the United
States in women between 9 and 26 years of age [1]. The avail-                                   We used data derived from the Vaccine Adverse Event Report-
ability of cervical cancer vaccine has elicited enormous enthusiasm                         ing System (VAERS) supplemented by data from the Center for
from the medical community, particularly after the publication of                           Biologics and Research under the freedom of information act.
several reports showing the effectiveness of the vaccine in prevent-                        The VAERS is a national cooperative program instituted by the
ing precancerous cervical lesions caused by HPV-16 and HPV-18                               Centers for Disease Control and Prevention (CDC) and the Food
[2–4]. However, several reports derived from analysis of data from                          and Drug Administration (FDA). The VAERS collects informa-
the Vaccine Adverse Events Reporting System (VAERS) pointed                                 tion about adverse events that occur after the administration of
to several cases of post-Gardasil vascular and neurological com-                            licensed vaccines in the United States. The database records the
plications [5]. Since Guillain–Barré syndrome (GBS) is considered                           demographics and clinical characteristics of the events, results of
one of the most common neurological sequelae of vaccination,                                diagnostic tests, and outcome using a non-standardized format. We
we investigated the occurrence of GBS after vaccination with Gar-                           searched the database between June 2006 and September 2009
dasil to provide further information about the characteristics and                          using the following keywords and subject terms: “Guillain–Barré
temporal proﬁle of these occurrences. We also compared the occur-                           syndrome”, “acute polyneuropathy”, “Miller–Fisher syndrome”,
rence of GBS in patients vaccinated with Gardasil to that following                         “paraparesis”, “paraplegia”, “paralysis”, “ﬂaccid paralysis”, “weak-
                                                                                            ness”, and “numbness”. The clinical ﬁndings and diagnostic test
                                                                                            results were reviewed by a board-certiﬁed neuromuscular spe-
  ∗ Corresponding author at: 90 Bergen Street, DOC 8100, Newark, NJ, 07103, United          cialist to identify events that met the diagnostic criteria of GBS
States. Tel.: +1 973 972 8577; fax: +1 973 072 8738.                                        deﬁned by progressive arm and leg weakness and areﬂexia. The
    E-mail address: souayani@umdnj.edu (N. Souayah).                                        diagnosis was supported by the presence of elevated cerebrospinal

0264-410X/$ – see front matter © 2010 Elsevier Ltd. All rights reserved.
doi:10.1016/j.vaccine.2010.09.020



                                                                                            1                                                             Exhibit 159
  Case 2:20-cv-02470-WBS-JDP Document
                              N. Souayah et al. /7    Filed
                                                  Vaccine       12/29/20
                                                          29 (2011) 886–889 Page 276 of 482                                                          887


ﬂuid protein concentration with fewer than 10 cells/mm2 or by                                18
electrodiagnostic study ﬁndings consistent with primary demyeli-                             16
nation. Cases of Miller–Fisher syndrome, a variant of GBS, were also                         14




                                                                           Number of Cases
included in the study.
                                                                                             12
    The occurrence of GBS within 6 weeks of Gardasil vaccination
was suggestive of a causal association [6,7]. The estimated report-                          10
ing rate of GBS cases identiﬁed after vaccination with Gardasil was                          8
compared to that after vaccination with the meningococcal (Men-                              6
actra) and the inﬂuenza vaccines. We chose the Menactra vaccine,
                                                                                             4
licensed by the FDA in January 2005, as a comparative control
since it is used in a similar patient population, including children                         2
approximately 11 years of age or older. Since Menactra and Gar-                              0
dasil vaccines are indicated for the same patient population, they                                Week 1   Week 2   Week 3   Week 4    Week 5   Week 6
are frequently co-administrated. The reporting rates of GBS asso-
                                                                           Fig. 1. The incidence of Guillain–Barré syndrome within 6 weeks after Gardasil
ciated with Menactra and inﬂuenza vaccines, both of which have
                                                                           vaccination.
been associated with GBS, were used to provide the relative values
for comparative purposes [6–10].
    The crude reporting rate of occurrence of GBS was estimated            In two subjects, the date of vaccination was unknown. Of the 42
by dividing the number of events reported within 6 weeks by the            patients who developed GBS within 6 weeks post-vaccination, 26
total number of vaccinations administered each year. We used               (62%) developed GBS within the ﬁrst 2 weeks.
the ﬁrst 2 weeks after Gardasil vaccination to determine peak                  Between June 2006 and September 2009, 166 cases of GBS were
weekly incidence of GBS based on previous observations that the            reported following the inﬂuenza vaccine. GBS occurred after the
highest incidence of GBS occurred within the ﬁrst 2 weeks of sea-          administration of the inﬂuenza vaccine as a single vaccine in 145
sonal inﬂuenza vaccination [9,11]. The total number of vaccinations        (87%) cases and in combination with other vaccines in 21 (13%)
administered each year was derived from either estimates provided          cases. The onset of GBS occurred within 6 weeks after vaccination
by the CDC or the National Health Interview Survey. The incidence          in 132 (80%) subjects and after 6 weeks of vaccination in 14 (8%)
of GBS in the general population was estimated based on a literature       subjects. In 20 (12%) subjects, the date of vaccination was unknown.
review. We searched the medical literature using MEDLINE, BIOSIS,              According to the CDC, as of September 1, 2009, approximately
and Cochrane databases for pertinent publications from 1966 to             26 million Gardasil doses were distributed in the United States [12].
2009 using the keywords mentioned above. The weekly incidence              This corresponds to approximately 8.6 million subjects vaccinated
of GBS was derived from the annual incidence and based on events           with Gardasil since its approval in the United States. The estimated
that were reported within 2 and 6 weeks of vaccination.                    annual reporting rate of GBS after vaccination with Gardasil was
    We estimated the total number of reported events, life-                approximately 80.23 per 10 million patients. The average weekly
threatening events, emergency department visits, hospitalizations,         reporting rate of GBS within the ﬁrst 6 weeks after vaccination with
and disability per 100,000 vaccinated subjects for Gardasil, Menac-        Gardasil was 6.6 events per week per 10 million subjects. The aver-
tra, and inﬂuenza vaccines using the VAERS database.                       age weekly reporting rate within the ﬁrst 2 weeks after Gardasil
                                                                           vaccination was higher and estimated to be 14.5 cases per week
                                                                           per 10 million subjects.
3. Results                                                                     According to the CDC, approximately 22.6 million doses of Men-
                                                                           actra have been distributed in the United States between June 2006
    There were 69 reported cases of GBS after vaccination with             and September 2009 [13,14]. Consequently, the annual reporting
Gardasil in the United States between June 2006 and Septem-                rate of GBS occurrence post-Menactra vaccination is approximately
ber 2009. The mean patient’s age (±standard deviation) was 16.7            23 cases per 10 million treated patients. The average weekly report-
(±6.2) years. GBS occurred after administration of Gardasil as a           ing rate within the ﬁrst 6 weeks after vaccination with Menactra
single vaccine in 47 (68%) subjects, in combination with Menac-            was three events per week per 10 million treated patients. The aver-
tra in 18 (26%) subjects, and in combination with vaccines other           age weekly reporting rate within the ﬁrst 2 weeks after Menactra
than Menactra in 4 (6%) subjects. Among 48 patients with a known           vaccination was 5.7 cases per week per 10 million patients treated.
date of occurrence, 34 (70%) GBS cases occurred within 6 weeks                 From June 2006 to September 2009, it is estimated using the
of vaccination with Gardasil. The number of days between vac-              National Health Interview Survey that approximately 173 million
cine administration and symptoms onset was unknown in 21 cases.            inﬂuenza vaccines were administered in the United States [15]. The
The distribution of time interval between Gardasil vaccination and         annual reporting rate of GBS following the inﬂuenza vaccination is
occurrence of GBS showed a peak within the ﬁrst 2 weeks post-              estimated to be 9.6 cases per 10 million patients treated. The aver-
vaccination (Fig. 1). Of the 34 patients who developed GBS within 6        age weekly reporting rate within the ﬁrst 6 weeks after vaccination
weeks post-vaccination, 25 (74%) developed symptoms within the             with inﬂuenza was 1.3 events per week per 10 million patients
ﬁrst 2 weeks. The probability of observing an asymmetrical dis-            treated.
tribution over the 6 weeks by chance alone was low (p = 0.0002).               In the general population, the annual incidence of GBS is
Hospitalization after Gardasil vaccination occurred in 42 (61%) sub-       reported to be 34–134 cases per 10 million [16]. This corresponds
jects. Disability, deﬁned by a substantial disruption of subject’s         to an average weekly incidence of 0.65–2.57 cases per week per 10
ability to conduct normal life function, occurred in 12 (17%) sub-         million.
jects. Death was not reported in any of the cases.                             The average weekly reporting rate of post-Gardasil GBS within
    Between June 2006 and September 2009, 52 cases of GBS were             the ﬁrst 6 weeks of vaccine administration was higher than the
reported following Menactra vaccination. GBS occurred after the            estimated incidence of GBS in the general population: 29 cases
administration of Menactra as a single vaccine in 18 (34.6%) cases         per 10 million within the ﬁrst 2 weeks of Gardasil vaccination
and in combination with other vaccines in 34 (65.4%) cases. GBS            compared to 1.3–5 per 10 million cases in the general population.
occurred within 6 weeks after Menactra vaccination in 42 (80.1%)           According to the VAERS, there were more life-threatening events,
subjects and after 6 weeks of vaccination in 10 (19.2%) subjects.          emergency department visits, hospitalizations, and disability


                                                                       2                                                              Exhibit 159
888   Case 2:20-cv-02470-WBS-JDP N.Document           7 Filed
                                    Souayah et al. / Vaccine 29 (2011)12/29/20
                                                                      886–889  Page 277 of 482
Table 1
Events reported after Gardasil, Menactra, and inﬂuenza vaccine administration between June 2006 and September 2009 (VAERS).

 Events                                               Gardasil vaccination treated           Menactra vaccination treated              Inﬂuenza vaccination treated
                                                      persons (n)                            persons (n)                               persons (n)

 Total reports                                       13,115                                  4903                                     13,801
 Total reports per 105 subjects                         152.5                                  21.7                                        8
 Life-threatening                                       269                                    71                                        352
 Life-threatening per 105 subjects                        3.1                                   0.31                                       0.2
 Emergency department visits                          5851                                   1813                                      5021
 Emergency department visits per 105 subjects            68                                     8                                          3
 Hospitalizations                                     1444                                    305                                      1326
 Hospitalizations per 105 subjects                       16.8                                   1.3                                        0.76
 Disability                                             456                                    46                                        284
 Disability per 105 subjects                              5.3                                   0.2                                        0.16
 GBS per 105 subjects                                    69                                    52                                        166



reports associated with the Gardasil vaccine compared with Men-                          Our study has some limitations that need to be addressed prior
actra and inﬂuenza vaccines between June 2006 and September                          to interpreting the data. Case ascertainment was based on VAERS
2009 (p < 0.0001) (Table 1).                                                         reports, a passive surveillance system that is subject to underre-
                                                                                     porting, differential reporting, ascertainment bias, and variability
4. Discussion                                                                        in report quality and completeness [11]. The actual reporting rate
                                                                                     of GBS following vaccination is probably higher because the report-
    An increased risk of GBS associated with Gardasil vaccination                    ing system is voluntary, and it is therefore likely that an undeﬁned
may cause public concern, inﬂuence public policy on vaccination,                     proportion of GBS events were not reported to the VAERS. On the
and reduce utilization of vaccination [17]. There was nearly a 2.5-                  other hand, over-diagnosis of GBS following vaccination should be
to 10-times greater risk of acquiring GBS within 6 weeks after                       taken into consideration due to lack of a standard deﬁnition and
Gardasil vaccination when compared with the general population.                      diagnostic criteria. Therefore, besides the true increase of risk of
Compared to Menactra, the VAERS database reported more post-                         GBS with vaccination, an increase in reports to the VAERS may be
Gardasil GBS within the ﬁrst 2 weeks post-vaccination (29 cases                      due to an increase in efﬁciency of reporting, vaccine coverage, and
versus 11.4 cases per 10 million vaccinated subjects). Gardasil                      background rate of GBS.
vaccination was associated with approximately 8.5-times more                             Despite the limitations of our study, there is evidence that GBS
emergency department visits, 12.5-times more hospitalizations,                       was reported more frequently within 6 weeks of Gardasil vacci-
10-times more life-threatening events, and 26.5-times more dis-                      nation compared with other vaccines and the general population.
ability than the Menactra vaccination (Table 1).                                     Because of possible underestimation incurred during ascertain-
    The distribution of time interval between Gardasil vaccination                   ment using passive surveillance, a prospective active surveillance
and onset of GBS suggested a peak occurrence within the ﬁrst 2                       for accurate ascertainment and identiﬁcation of high-risk groups is
weeks post-vaccination followed by a decline in occurrence in the                    warranted.
third week and a value close to the risk observed in the general
population in the fourth to sixth weeks (Fig. 1). A similar pattern
of association between GBS and inﬂuenza vaccine was observed by                      References
Lasky et al. [9] and Haber et al. [11] with more GBS cases reported
in the second week after vaccination. The highest relative risk of                   [1] Product approval information-licensing action. GARDASIL® questions
                                                                                         and answers. http://www.asccp.org/pdfs/hpv/FDAFactSheet.pdf [accessed
GBS onset after respiratory infection, a potential triggering factor,                    01.03.10].
was also reported in the ﬁrst 2 weeks after infection [18].                          [2] Quadrivalent vaccine against human papillomavirus to prevent high-grade cer-
    Molecular mimicry and other immune system stimulation                                vical lesions. N Engl J Med 2007;356(May (19)):1915–27.
                                                                                     [3] Paavonen J, Jenkins D, Bosch FX, Naud P, Salmeron J, Wheeler CM, et al. Efﬁ-
mechanisms may play a role in mediating GBS after Gardasil vac-
                                                                                         cacy of a prophylactic adjuvanted bivalent L1 virus-like-particle vaccine against
cination. Some vaccines, such as the Gardasil vaccine, may be                            infection with human papillomavirus types 16 and 18 in young women: an
more likely to trigger GBS because of the high antigenicity of the                       interim analysis of a phase III double-blind, randomised controlled trial. Lancet
vaccince’s recombinant proteins, antigenicity of components of                           2007;369(June (9580)):2161–70.
                                                                                     [4] Joura EA, Leodolter S, Hernandez-Avila M, Wheeler CM, Perez G, Koutsky LA,
the vaccine other than the recombinant proteins (especially alu-                         et al. Efﬁcacy of a quadrivalent prophylactic human papillomavirus (types 6,
minum), and the genetic predisposition of vaccinated subjects to                         11, 16, and 18) L1 virus-like-particle vaccine against high-grade vulval and
develop vaccine-induced autoimmunity [19–21]. The Gardasil vac-                          vaginal lesions: a combined analysis of three randomised clinical trials. Lancet
                                                                                         2007;369(May (9574)):1693–702.
cine leads to a 40-fold increase in HPV antibodies compared with                     [5] An analysis by the National Vaccine Information Center of Gardasil &
the physiological antibody level triggered by a natural HPV infec-                       Menactra adverse event reports to the Vaccine Adverse Events Reporting
tion [22]. The antibody titer against the HPV genotypes 16 and                           System (VAERS). Vienna, VA: National Vaccine Information Center; 2009.
                                                                                         http://www.nvic.org/Downloads/NVICGardasilvsMenactraVAERSReportFeb-
18 may remain 11-times higher than those induced by a natural                            2009u.aspx [accessed 01.03.10].
infection 5.5 years after vaccination [23]. Polyclonal sera from Gar-                [6] Schonberger LB, Bregman DJ, Sullivan-Bolyai JZ, Keenlyside RA, Ziegler DW,
dasil recipients cross neutralize HPV 45 pseudovirions inducing a                        Retailliau HF, et al. Guillain–Barre syndrome following vaccination in the
                                                                                         National Inﬂuenza Immunization Program, United States, 1976–1977. Am J
cross protection against persistent infection with HPV 45 [21,23].                       Epidemiol 1979;110(August (2)):105–23.
Immediate and long-term elevation in non-physiological immuno-                       [7] Safranek TJ, Lawrence DN, Kurland LT, Culver DH, Wiederholt WC, Hayner NS,
genicity with cross reactivity with other antigens may explain                           et al. Reassessment of the association between Guillain–Barre syndrome and
                                                                                         receipt of swine inﬂuenza vaccine in 1976–1977: results of a two-state study.
the higher occurrence of GBS in genetically predisposed subjects.
                                                                                         Expert Neurology Group. Am J Epidemiol 1991;133(May (9)):940–51.
Amorphous aluminum hydroxyphosphate sulfate is used as an                            [8] Souayah N, Nasar A, Suri MF, Qureshi AI. Guillain–Barre syndrome after vac-
adjuvant to Gardasil vaccine. Although aluminum has been asso-                           cination in United States a report from the CDC/FDA Vaccine Adverse Event
ciated with post-vaccination macrophagic myofasciitis and heavy                          Reporting System. Vaccine 2007;July (25)(29):5253–5.
                                                                                     [9] Lasky T, Terracciano GJ, Magder L, Koski CL, Ballesteros M, Nash D, et al. The
metal ingestion has been associated with a single case of GBS, the                       Guillain–Barre syndrome and the 1992–1993 and 1993–1994 inﬂuenza vac-
role of aluminum in the genesis of GBS is not clear [24–27].                             cines. N Engl J Med 1998;339(December (25)):1797–802.



                                                                                     3                                                            Exhibit 159
   Case 2:20-cv-02470-WBS-JDP Document
                               N. Souayah et al. /7    Filed
                                                   Vaccine       12/29/20
                                                           29 (2011) 886–889 Page 278 of 482                                                                          889


[10] Souayah N, Nasar A, Suri MF, Qureshi AI. Guillain–Barre syndrome after vac-    [18] Winer JB, Hughes RA, Anderson MJ, Jones DM, Kangro H, Watkins RP. A prospec-
     cination in United States: data from the Centers for Disease Control and            tive study of acute idiopathic neuropathy. II. Antecedent events. J Neurol
     Prevention/Food and Drug Administration Vaccine Adverse Event Report-               Neurosurg Psychiatry 1988;51(5):613–8.
     ing System (1990–2005). J Clin Neuromuscul Dis 2009;11(September (1)):1–       [19] Shoenfeld Y, Aron-Maor A. Vaccination and autoimmunity-’vaccinosis’: a dan-
     6.                                                                                  gerous liaison? J Autoimmun 2000;14(1):1–10.
[11] Haber P, DeStefano F, Angulo FJ, Iskander J, Shadomy SV, Weintraub             [20] Geier MR, Geier DA, Zahalsky AC. Inﬂuenza vaccination and Guillain–Barre
     E, et al. Guillain–Barre syndrome following inﬂuenza vaccination. JAMA              syndrome small star, ﬁlled. Clin Immunol 2003;107(2):116–21.
     2004;292(November (20)):2478–81.                                               [21] Smith JF, Brownlow M, Brown M, Kowalski R, Esser MT, Ruiz W, et al. Antibodies
[12] Reports     of     health     concerns     following     HPV    vaccination.        from women immunized with Gardasil cross-neutralize HPV 45 pseudovirions.
     http://www.cdc.gov/vaccinesafety/Vaccines/HPV/gardasil.html        [accessed        Hum Vaccin 2007;3(4):109–15.
     31.01.10].                                                                     [22] Harro CD, Pang YY, Roden RB, Hildesheim A, Wang Z, Reynolds MJ, et al. Safety
[13] Sanoﬁ Pasteur presents safety data on Menactra(R) vaccine given to infants          and immunogenicity trial in adult volunteers of a human papillomavirus 16 L1
     at infectious disease society meeting. http://www.prnewswire.com/news-              virus-like particle vaccine. J Natl Cancer Inst 2001;93(February (4)):284–92.
     releases/sanoﬁ-pasteur-presents-safety-data-on-menactrar-vaccine-given-        [23] Bayas JM, Costas L, Munoz A. Cervical cancer vaccination indications, efﬁcacy,
     to-infants-at-infectious-disease-society-meeting-68531367.html [accessed            and side effects. Gynecol Oncol 2008;110(September (3 Suppl. 2)):S11–4.
     01.03.10].                                                                     [24] Piyasirisilp S, Hemachudha T. Neurological adverse events associated with vac-
[14] Menactra     meningococcal      vaccine   and    Guillain–Barré   syndrome.         cination. Curr Opin Neurol 2002;15(3):333–8.
     http://www.who.int/vaccine safety/topics/meningococcal/GBS/en/index.html       [25] Berlot G, Viviani M, Bussani R. An uncommon cause of lower limb weakness.
     [accessed 01.03.10].                                                                Intensive Care Med 2000;26(1):128–30.
[15] National Health Interview Survey (NHIS). http://www.cdc.gov/nchs/nhis.htm      [26] Gherardi RK, Coquet M, Cherin P, Authier FJ, Laforet P, Belec L, et al.
     [accessed 02.02.10].                                                                Macrophagic myofasciitis: an emerging entity. Groupe d’Etudes et Recherche
[16] McGrogan A, Madle GC, Seaman HE, de Vries CS. The epidemiology of                   sur les Maladies Musculaires Acquises et Dysimmunitaires (GERMMAD) de
     Guillain–Barre syndrome worldwide. A systematic literature review. Neuroepi-        l’Association Francaise contre les Myopathies (AFM). Lancet 1998;352(August
     demiology 2009;32(2):150–63.                                                        (9125)):347–52.
[17] Patja A, Paunio M, Kinnunen E, Junttila O, Hovi T, Peltola H. Risk of          [27] Authier FJ, Cherin P, Creange A, Bonnotte B, Ferrer X, Abdelmoumni A, et al. Cen-
     Guillain–Barre syndrome after measles-mumps-rubella vaccination. J Pediatr          tral nervous system disease in patients with macrophagic myofasciitis. Brain
     2001;138(2):250–4.                                                                  2001;124(5):974–83.




                                                                                    4                                                         Exhibit 159
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 279 of 482




   EXHIBIT 160
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 280 of 482
                                                                                                            NEUROMUSCULAR
                                                                                                            DISEASE
                                                                                                            Volume 11, Number 1
                                                                                                            September 2009




Guillain-Barré Syndrome after Vaccination
in United States: Data From the Centers for
Disease Control and Prevention/Food and
Drug Administration Vaccine Adverse
Event Reporting System (1990–2005)
Nizar Souayah, MD,* Abu Nasar, MS,† M. Fareed K. Suri, MD,* and
Adnan I. Qureshi, MD*

                                                       Key Words: vaccination, Guillain-Barré, syndrome,
Abstract                                               morbidity, mortality, influenza vaccine

Background:                                            ( J Clin Neuromusc Dis 2009;11:1–6)
There are isolated reports of Guillain-Barré
syndrome (GBS) after receiving vaccination.
Objective:                                                           INTRODUCTION
To determine the rates and characteristics of GBS
after administration of vaccination in United States
                                                             Although vaccination substantially re-
Methods:                                               duces morbidity and mortality from many
We used data for 1990 to 2005 from the Vaccine
                                                       infections, cases of Guillain-Barré syndrome
Adverse Event Reporting System, which is a co-
operative program of the Centers for Disease           (GBS) after vaccination have been reported.
Control and Prevention and the US Food and Drug        Concern about developing postvaccination
Administration.                                        GBS arose first during the 1976 to 1977 ‘‘swine
Results:                                               influenza’’ vaccine season.1 A statistically
There were 1000 cases (mean age, 47 years) of GBS      significant elevation of GBS within weeks
reported after vaccination in the United States
                                                       after vaccination was found in swine flu
between 1990 and 2005. The onset of GBS was
within 6 weeks in 774 cases, >6 weeks in 101, and      vaccinees relative to nonvaccinees.2 Subse-
unknown in 125. Death and disability after the         quently, there has been a rising interest
event occurred in 32 (3.2%) and 167 (16.7%)            whether other vaccines also increase the risk
subjects, respectively. The highest number (n =
632) of GBS cases was observed in subjects re-
                                                       of GBS. Without evidence of clear relationship
ceiving influenza vaccine followed by hepatitis B      of cause and effect, few studies have attemp-
vaccine (n = 94). Other vaccines or combinations of    ted to address a linkage between GBS and             From the *Epidemiological and
vaccines were associated with 274 cases of GBS. The                                                         Outcomes Research Division,
                                                       vaccines other than influenza vaccine.3,4 The        Zeenat Qureshi Stroke Research
incidence of GBS after influenza vaccination was                                                            Center, and the Department of
marginally higher in subjects <65 years compared       aim of this study is to determine the occur-
                                                                                                            Neurology, University of
with those $65 years (P = 0.09); for hepatitis         rence of GBS after vaccination for a variety of      Medicine and Dentistry of New
vaccine, the incidence was significantly higher        diseases and to provide further information          Jersey, Newark, NJ; and
(P < 0.0001) in the <65 group. Death was more                                                               †Department of Surgery,
                                                       about the characteristics and temporal profile       Columbia University, New York,
frequent in subjects $65 years compared with
those <65 years (P < 0.0001).                          of these occurrences.                                NY.
                                                                                                            Reprints: Nizar Souayah, MD, 90
Conclusions:
                                                                                                            Bergen Street, DOC 8100,
Our results suggest that vaccines other than           METHODS                                              Newark NJ, 07103 (e-mail:
influenza vaccine can be associated with GBS.                We used the data derived from the              souayani@umdnj.edu).
Vaccination-related GBS results in death or disabil-
                                                       Vaccine Adverse Event Reporting System
ity in one fifth of affected individuals, which is
comparable to the reported rates in the general GBS    (VAERS), which is a cooperative program              Copyright Ó 2009 by
population.                                            instituted by Centers for Disease Control and        Lippincott Williams & Wilkins




                                                                   1                                                Exhibit 160
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 281 of 482
NEUROMUSCULAR
       DISEASE
  Volume 11, Number 1
       September 2009
                        Prevention and the US Food and Drug                     two vaccines administered as a single vacci-
                        Administration. VAERS collects information              nation) or a combination of two or more
                        about adverse events that occur after the               different vaccines (Table 1). The onset of GBS
                        administration of US-licensed vaccines. GBS             was within 6 weeks in 773 subjects,
                        cases reported after vaccination in the United          in 102 subjects, and unknown in 125. Death
                        States were recorded between 1990 and 2005.             and disability after the event occurred in 32
                        The occurrence of GBS within 6 weeks of                 (3%) and 167 (16.7%) subjects, respectively.
                        vaccination was considered suggestive of                      The highest percentage of GBS with
                        causal association.1,2 This was based on the            a single vaccine was observed in subjects
                        fact that in studies that showed an increased           receiving influenza vaccine. Of these 632
                        risk of GBS after vaccination, most of the risk         cases, 511 (81%) developed GBS within 6
                        was within 6 weeks after vaccination.1,5                weeks of vaccination, 53 (8%) >
                                                                                in 68 others (11%), the time between GBS and
                                            RESULTS                             vaccination was unknown. Death occurred in
                                                                                29 (4%) of these cases and disability in 98
                               There were 1000 cases of GBS reported            (15%). Based on data obtained from the
                        after vaccination in the United States between          National Health Interview Survey from 1997
                        1990 and 2005. The mean age was 47 years.               to 2005, it is estimated that an average of 54
                        Four hundred ninety-seven subjects (49.7%)              million patients are vaccinated with influenza
                        were male, 466 (46.6%) were female, and in              vaccine each year. Thus, the incidence of
                        37 (3.7%), subjects’ gender was unknown.                postinfluenza vaccination GBS is approxi-
                        The mean number of GBS after vaccination is             mately 0.75 per million vaccinations. Hepati-
                        62.5 cases per year (6 19.67). The trends in            tis B vaccination was the second most
                        GBS incidence were stable over the study                frequently linked with postvaccination GBS
                        time. GBS occurred either after the adminis-            with 94 cases. Of these, 55 subjects (59%)
                        tration of a single vaccine (or combination of          developed GBS within 6 weeks of vaccination,


                        TABLE 1. Guillain-Barré Syndrome Associated With Vaccination*

                                                           Number                   Number
                                                          of Cases     Number       of Cases
                                                          Observed     of cases  With Unknown
                                                            Within    Observed   Time Interval
                                                   Total   6 Weeks    >6 Weeks      Between
                                                   No. of    After      After     Vaccination
                               Vaccines            Cases Vaccination Vaccination   and Event               Death     Disability

                        Influenza virus vaccine      632      511 (81%)        53 (8.4%)      68 (11%)     29 (4%)    98 (15%)
                        Hepatitis B vaccine           94       55 (59%)        14 (15%)       25 (27%)      1 (1%)    21 (22%)
                        Tetanus and diphtheria        32       28 (88%)         2 (6%)         2 (6%)        0         5 (16%)
                           toxoids, adult
                        Measles–mumps–rubella          24      19 (79%)         4 (17%)        1 (4%)        0         4 (17%)
                           virus vaccine live
                        Pneumococcal vaccine           23      14 (61%)         1 (4.3%)       8 (35%)       0         6 (26%)
                           polyvalent
                        Single vaccine                 73      43 (59%)        14 (19%)       16 (22%)       0        13 (18%)
                          other than the
                          mentioned vaccines
                        Combination of two or        122      103 (84%)        14 (12%)        5 (4%)       2 (2%)    20 (16%)
                          more vaccines
                        Total                       1000      773 (77%)      102 (10%)       125 (13%)     32 (3%) 167 (17%)

                           *Data from the Vaccine Adverse Event Reporting System (VAERS).


                        Ó 2009 Lippincott Williams & Wilkins




                                                            2                                              Exhibit 160
          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 282 of 482
                                                                                                    NEUROMUSCULAR
                                                                                                    DISEASE
                                                                                                    Volume 11, Number 1
                                                                                                    September 2009
14 (15%) >6 weeks, and in 25 (27%) un-                  The percentage of posthepatitis vaccine
known. One case of death (1%) and 21 cases of     GBS and postinfluenza vaccine was signifi-
disability (22%) were reported after GBS after    cantly higher in subjects <65 years compared
hepatitis vaccination. Based on data obtained     with those $65 years (Table 2). Death was
from the National Health Interview Survey         more frequent in subjects $65 years com-
from 2000 to 2005, it is estimated that an        pared with <65 years (P < 0.0001).
average of 2.4 million patients are vaccinated          The distribution of vaccine-associated
with influenza vaccine each year. Thus, the       GBS according to the date of reported onset of
incidence of posthepatitis B vaccination GBS      the disease in our study demonstrated a peak
is approximately 2.4 per million vaccinations.    in the first 2 weeks postvaccination for
      Tetanus and diphtheria toxoids vaccina-     influenza vaccine as well as for hepatitis
tion (TD) was the third most frequently           vaccine and other vaccines administered as
reported cause of postvaccination GBS with        a single vaccine or in combination. Then, the
a single vaccine. Of a total of 32 subjects who   number of postvaccination GBS declines in
developed GBS after TD vaccination, 28 (88%)      the third week postvaccination to reach a
developed GBS within 6 weeks of vaccination.      baseline at 6 weeks postvaccination (Fig. 1).
Disability was reported in five subjects (16%).   This pattern is similar to the previously
      Postvaccination GBS occurred in 24          reported pattern of distribution postinfluenza
subjects after measles, mumps, and rubella        vaccine-associated cases of GBS.5,6
virus vaccination. In 19 of them (79%), GBS
occurred within 6 weeks of vaccination and                         DISCUSSION
four (17%) sustained disability. Pneumococcal
vaccine was associated with GBS in 23                   The possibility of an association be-
subjects. Fourteen of them (61%) developed        tween GBS and vaccination, even without
GBS within 6 weeks postvaccination and six        establishing causality, may cause public con-
(26%) developed disability.                       cern that could influence public policy on
      Seventy-three subjects developed post-      vaccination and perhaps reduce vaccination
vaccination GBS after a single vaccine other      coverage.7 Any possible association should be
than the vaccines mentioned previously.           carefully evaluated. If there is a true linkage
Forty-three of them (59%) developed GBS           between GBS and vaccination, current vacci-
within 6 weeks of vaccination. Seventeen          nation policies should be modified to target
(23%) developed postvaccination disability.       subjects at high risk, in whom the benefit of
      Postvaccination GBS occurred in 122         vaccination outweighs the risk of postvacci-
subjects after the administration of a combi-     nation GBS. If no evidence of causal relation-
nation of two or more vaccines. In 103 of         ships is found, the public should be informed
them (84%), GBS occurred within 6 weeks           and the actual vaccination policies should be
after vaccination. Death and disability oc-       reinforced.7
curred in, respectively, two (2%) and 20 (19%)          The incidence of GBS in the general
subjects.                                         population has been reported to be uniform


TABLE 2. Postvaccination Guillain-Barré Syndrome Stratified by Age

                                       Number          Number          Number
                           Total       of Cases        of Cases       of Cases of       P Value
                           No. of       Aged            Aged          Unknown         (>65 versus
                           Cases      #65 Years       >65 Years           Age          younger)

Influenza virus vaccine     632       408 (65%)       179 (28%)        45 (7%)          0.09
Hepatitis B vaccine          94        75 (80%)         2 (2%)         17 (18%)        <0.0001
Death                        32        12 (38%)        17 (535)         3 (9%)         <0.0001


                                                                                    www.jcnmd.com




                                                               3                                           Exhibit 160
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 283 of 482
NEUROMUSCULAR
       DISEASE
  Volume 11, Number 1
       September 2009




                        FIGURE 1. Guillain-Barré syndrome reported after vaccination, 1990 to 2005; distribution of cases in
                        the first 42 days after vaccination.


                        between 0.6 and four cases per 100,000              the fourth to sixth week (Fig. 1). This was true
                        person-year.8 Although the estimated inci-          for all of the vaccines in our study, not just
                        dence of postinfluenza vaccination is not           influenza vaccine. A similar pattern was
                        different from the incidence in the general         observed by Lasky et al when they studied
                        population, the occurrence of most cases            the association between GBS and influenza
                        within 6 weeks after vaccination support the        vaccines.5 The probability to observe this
                        common understanding that GBS is more               distribution over 6 weeks with such degree of
                        strongly associated with vaccination for in-        imbalance by chance alone was considered to
                        fluenza than for vaccination for other dis-         be low.5 When Haber et al6 analyzed data from
                        eases. However, it is also apparent that            the VAERS for GBS related to influenza
                        influenza vaccine is not the only one that          vaccine, they also noted the peak of GBS
                        presents a risk. We hypothesize that the GBS        onset in the second week
                        observed after vaccination may arise by either            Although the incidence of GBS after
                        molecular mimicry or nonspecific activation         influenza vaccination is low (the risk of GBS
                        of the immune system. Some vaccines may be          increases by one case per million person
                        more likely to trigger GBS because of high          vaccinated)5, the swine influenza experience
                        dose or high antigenicity of its endotoxin,         suggests that continued monitoring of GBS
                        antigenicity of other components of the vac-        occurrence after vaccination would be
                        cine (other than the endotoxin), and genetic        prudent.3,6,7,11
                        predisposition of the vaccinated subjects to              Within 1 year after GBS occurrence in
                        develop vaccine-induced autoimmunity.9,10           the general population, 4% to 15% of subjects
                              In our study, the distribution of post-       die and up to 20% are disabled despite
                        vaccination GBS according to the date of onset      advances in patient management.
                        of the disease follows a pattern with a peak        study, 3.2% of subjects died and 16.7% were
                        occurrence within the first 2 weeks post-           disabled, which figures are comparable to
                        vaccination followed by declining occurrence        those reported rates in the general GBS
                        starting in the third week to reach a baseline in   population.

                        Ó 2009 Lippincott Williams & Wilkins




                                                          4                                              Exhibit 160
          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 284 of 482
                                                                                                                 NEUROMUSCULAR
                                                                                                                 DISEASE
                                                                                                                 Volume 11, Number 1
                                                                                                                 September 2009
       Because the VAERS data do not record        vaccination the first-line strategy for many
the total number of vaccinated subjects in the     viral and bacterial infection prevention.13–16
general population for each vaccine, it was
not possible to estimate the incidence of          CONCLUSIONS
postvaccination GBS for most vaccines in                 Our results suggest that vaccines other
our study.                                         than influenza vaccine can be associated
       Our study has some limitations because      with GBS. Vaccination-related GBS results in
it is based on data from VAERS, a passive          death or disability in one fifth of affected indi-
surveillance system. Like all passive surveil-     viduals, which is comparable to the reported
lance systems, VAERS may be subject to             rates in general GBS population. However,
underreporting, differential reporting, ascer-     because of the lack of a case cohort control
tainment bias, and variability in report quality   group in our study, which was based on
and completeness.6 Thus, besides the true          data from passive surveillance system, further
increase of risk of GBS with vaccination, an       controlled studies are needed to confirm the
increase in reports to VAERS may be the result     association of GBS with vaccines other than
of an increase in efficiency of reporting,         influenza vaccine.
vaccine coverage, and background rate of
GBS. However, the objective of our study was                           REFERENCES
to identify the occurrence of GBS without           1. Schonberger LB, Bregman DJ, Sullivan-Bolyai JZ,
attempting to determine incidences of GBS.             et al. Guillain-Barré syndrome following vaccination
                                                       in the National Influenza Immunization Program,
We think that our report provides adequate             United States, 1976–1977. Am J Epidemiol. 1979;
information on occurrence of GBS with the              110:105–123.
available vaccines from 1990 to 2005 in the         2. Safranek TJ, Lawrence DN, Kurland LT, et al.
                                                       Reassessment of the association between Guillain-
United States. Vaccination dramatically re-            Barré syndrome and receipt of swine influenza
duced fatalities caused by many infections             vaccine in 1976–1977: results of a two-state study.
                                                       Expert Neurology Group. Am J Epidemiol. 1991;
including influenza infection.12 In the pre-           133:940–951.
vaccination era, the mortality from diphtheria      3. Hughes RA, Charlton J, Latinovic R, et al. No
was 8.654%, tetanus 81.3%, hepatitis B 0.35%,          association between immunization and Guillain-
                                                       Barré syndrome in the United Kingdom, 1992 to
pneumococcal infection was 10.3%, measles              2000. Arch Intern Med. 2006;166:1301–1304.
0.08%, mumps 0.024%, and rubella 0.036%.12          4. Souayah N, Nasar A, Suri MF, et al. Guillain-Barré
An estimated >20,000 influenza-associated              syndrome after vaccination in United States a report
                                                       from the CDC/FDA Vaccine Adverse Event Reporting
deaths occurred during each of 11 different US         System. Vaccine. 2007;25:5253–5255.
epidemics from 1972 to 1973 through 1994 to         5. Lasky T, Terracciano GJ, Magder L, et al. The Guillain-
1995, and 40,000 influenza-associated deaths           Barré syndrome and the 1992–1993 and 1993–1994
                                                       influenza vaccines. N Engl J Med. 1998;339:
occurred during each of six of these 11                1797–1802.
epidemics.5 The total number of deaths              6. Haber P, DeStefano F, Angulo FJ, et al. Guillain-Barré
reported in our study (32 deaths) is much              syndrome following influenza vaccination. JAMA.
                                                       2004;292:2478–2481.
lower than death related to one influenza
                                                    7. Patja A, Paunio M, Kinnunen E, et al. Risk of Guillain-
epidemic. The number of cases of most                  Barré syndrome after measles–mumps–rubella vac-
vaccine-preventable diseases is at an all-time         cination. J Pediatr. 2001;138:250–254.
low; hospitalizations and deaths have also          8. Hughes RA, Cornblath DR. Guillain-Barré syndrome.
                                                       Lancet. 2005;366:1653–1666.
shown striking decreases.12 Although our            9. Shoenfeld Y, Aron-Maor A. Vaccination and auto-
study may suggest that some cases of GBS               immunity—ÔvaccinosisÕ: a dangerous liaison? J Auto-
are caused by vaccination, the very low                immun. 2000;14:1–10.
                                                   10. Geier MR, Geier DA, Zahalsky AC. Influenza
incidence of vaccine-associated GBS, the               vaccination and Guillain Barré syndrome small star,
significantly increased complications from             filled. Clin Immunol. 2003;107:116–121.
influenza virus infection as well as from other    11. Sejvar JJ, Labutta RJ, Chapman LE, et al. Neurologic
                                                       adverse events associated with smallpox vaccination
viral and bacterial infections, and the rise of        in the United States, 2002–2004. JAMA. 2005;294:
drug resistance to infections make                     2744–2750.

                                                                                           www.jcnmd.com




                                                                 5                                                      Exhibit 160
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 285 of 482
NEUROMUSCULAR
       DISEASE
  Volume 11, Number 1
       September 2009   12. Roush SW, Murphy TV. Historical comparisons of            liver transplant on FK506. Liver Transpl
                            morbidity and mortality for vaccine-preventable           1537–1539.
                            diseases in the United States. JAMA. 2007;298:         15. Gaeta GB, Pariani E, Amendola A, et al. Influenza
                            2155–2163.                                                 vaccination in patients with cirrhosis and in liver
                        13. Burbach G, Bienzle U, Stark K, et al. Influenza            transplant recipients. Vaccine. 2009;27:3373–3375.
                            vaccination in liver transplant recipients. Trans-     16. Bright RA, Medina MJ, Xu X, et al. Incidence of
                            plantation. 1999;67:753–755.                               adamantine resistance among influenza A (H3N2)
                        14. Moon JS, Souayah N. Guillain-Barré syndrome               viruses isolated worldwide from 1994 to 2005:
                            triggered by influenza vaccination in a recipient of       a cause for concern. Lancet. 2005;366:1175–1181.




                        Ó 2009 Lippincott Williams & Wilkins




                                                              6                                                    Exhibit 160
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 286 of 482




   EXHIBIT 161
Multiple sclerosis - Symptoms and causes - Mayo Clinic                                                                                7/1/20, 5:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 287 of 482



                                                                                                                               MENU


                                Log in to Patient Account

Request an Appointment
                                English
Find a Doctor
Find a Job
Give Now



Patient Care & Health Information         Diseases & Conditions
                                                                                                                  Request an
Multiple sclerosis                                                                                                Appointment



   Symptoms & causes                  Diagnosis & treatment             Doctors & departments              Care at Mayo Clinic




                                                                                                 Print                    Advertisement


             We're welcoming patients at Mayo Clinic
             See our safety precautions in response to COVID-19.

             Request an appointment.




Overview
Multiple sclerosis (MS) is a potentially
disabling disease of the brain and spinal cord
(central nervous system).


In MS, the immune system attacks the                                                                     Mayo Clinic does not endorse companies or
protective sheath (myelin) that covers nerve                                                             products. Advertising revenue supports our not-
fibers and causes communication problems                                                                 for-profit mission.

between your brain and the rest of your body.                                                            Advertising & Sponsorship
                                                                   Multiple sclerosis                    Policy   Opportunities   Ad Choices
Eventually, the disease can cause permanent
damage or deterioration of the nerves.

                                                                                                         Mayo Clinic Marketplace

https://www.mayoclinic.org/diseases-conditions/multiple-sclerosis/symptoms-causes/syc-20350269                                            Page 1 of 8


                                                                          1                                           Exhibit 161
Multiple sclerosis - Symptoms and causes - Mayo Clinic                                                                      7/1/20, 5:18 PM
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 288 of 482
Signs and symptoms of MS vary widely and depend on the amount of          Check out these best-sellers and special
                                                                          offers on books and newsletters from Mayo
nerve damage and which nerves are affected. Some people with severe
                                                                          Clinic.
MS may lose the ability to walk independently or at all, while others may
                                                                          FREE book offer – Mayo Clinic Health Letter
experience long periods of remission without any new symptoms.
                                                                                                 NEW – Mayo Clinic Guide to Arthritis
There's no cure for multiple sclerosis. However, treatments can help
                                                                                                 The latest digestive health guidance
speed recovery from attacks, modify the course of the disease and
manage symptoms.                                                                                 Live stronger and healthier at any age

                                                                                                 The Mayo Clinic Diet Online


     Products & Services

     Book: Mayo Clinic Family Health Book, 5th Edition

      Show more products from Mayo Clinic




Symptoms
Multiple sclerosis signs and symptoms may
differ greatly from person to person and over
the course of the disease depending on the
location of affected nerve fibers. Symptoms
often affect movement, such as:

       Numbness or weakness in one or more
       limbs that typically occurs on one side of                  Myelin damage and
       your body at a time, or your legs and                       the nervous system
       trunk

       Electric-shock sensations that occur with
       certain neck movements, especially bending the neck forward
       (Lhermitte sign)

       Tremor, lack of coordination or unsteady gait


Vision problems are also common, including:

       Partial or complete loss of vision, usually in one eye at a time, often
       with pain during eye movement

https://www.mayoclinic.org/diseases-conditions/multiple-sclerosis/symptoms-causes/syc-20350269                                 Page 2 of 8


                                                                          2                                   Exhibit 161
Multiple sclerosis - Symptoms and causes - Mayo Clinic                                                 7/1/20, 5:18 PM
                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 289 of 482
       Prolonged double vision

       Blurry vision


Multiple sclerosis symptoms may also include:

       Slurred speech

       Fatigue

       Dizziness

       Tingling or pain in parts of your body

       Problems with sexual, bowel and bladder function


When to see a doctor

See a doctor if you experience any of the above symptoms for unknown
reasons.


Disease course

Most people with MS have a relapsing-remitting disease course. They
experience periods of new symptoms or relapses that develop over days
or weeks and usually improve partially or completely. These relapses are
followed by quiet periods of disease remission that can last months or
even years.

Small increases in body temperature can temporarily worsen signs and
symptoms of MS, but these aren't considered true disease relapses.

At least 50% of those with relapsing-remitting MS eventually develop a
steady progression of symptoms, with or without periods of remission,
within 10 to 20 years from disease onset. This is known as secondary-
progressive MS.

The worsening of symptoms usually includes problems with mobility and
gait. The rate of disease progression varies greatly among people with
secondary-progressive MS.



https://www.mayoclinic.org/diseases-conditions/multiple-sclerosis/symptoms-causes/syc-20350269            Page 3 of 8


                                                                          3                      Exhibit 161
Multiple sclerosis - Symptoms and causes - Mayo Clinic                                                 7/1/20, 5:18 PM
               Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 290 of 482
Some people with MS experience a gradual onset and steady progression
of signs and symptoms without any relapses, known as primary-
progressive MS.



     More Information

     Multiple sclerosis care at Mayo Clinic

     Cannabis for MS: Can it help treat symptoms?

     Multiple sclerosis: Can it cause seizures?




         Request an Appointment at Mayo Clinic



Causes
The cause of multiple sclerosis is unknown. It's considered an
autoimmune disease in which the body's immune system attacks its own
tissues. In the case of MS, this immune system malfunction destroys the
fatty substance that coats and protects nerve fibers in the brain and spinal
cord (myelin).

Myelin can be compared to the insulation coating on electrical wires.
When the protective myelin is damaged and the nerve fiber is exposed,
the messages that travel along that nerve fiber may be slowed or blocked.

It isn't clear why MS develops in some people and not others. A
combination of genetics and environmental factors appears to be
responsible.


Risk factors
These factors may increase your risk of developing multiple sclerosis:




https://www.mayoclinic.org/diseases-conditions/multiple-sclerosis/symptoms-causes/syc-20350269            Page 4 of 8


                                                                          4                      Exhibit 161
Multiple sclerosis - Symptoms and causes - Mayo Clinic                                                 7/1/20, 5:18 PM
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 291 of 482
       Age. MS can occur at any age, but onset usually occurs around 20
       and 40 years of age. However, younger and older people can be
       affected.

       Sex. Women are more than two to three times as likely as men are
       to have relapsing-remitting MS.

       Family history. If one of your parents or siblings has had MS, you
       are at higher risk of developing the disease.

       Certain infections. A variety of viruses have been linked to MS,
       including Epstein-Barr, the virus that causes infectious
       mononucleosis.

       Race. White people, particularly those of Northern European
       descent, are at highest risk of developing MS. People of Asian,
       African or Native American descent have the lowest risk.

       Climate. MS is far more common in countries with temperate
       climates, including Canada, the northern United States, New
       Zealand, southeastern Australia and Europe.

       Vitamin D. Having low levels of vitamin D and low exposure to
       sunlight is associated with a greater risk of MS.

       Certain autoimmune diseases. You have a slightly higher risk of
       developing MS if you have other autoimmune disorders such as
       thyroid disease, pernicious anemia, psoriasis, type 1 diabetes or
       inflammatory bowel disease.

       Smoking. Smokers who experience an initial event of symptoms that
       may signal MS are more likely than nonsmokers to develop a second
       event that confirms relapsing-remitting MS.



Complications
People with multiple sclerosis may also develop:

       Muscle stiffness or spasms

       Paralysis, typically in the legs

       Problems with bladder, bowel or sexual function

       Mental changes, such as forgetfulness or mood swings

       Depression

https://www.mayoclinic.org/diseases-conditions/multiple-sclerosis/symptoms-causes/syc-20350269            Page 5 of 8


                                                                          5                      Exhibit 161
Multiple sclerosis - Symptoms and causes - Mayo Clinic                                                    7/1/20, 5:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 292 of 482
       Epilepsy




     More Information

     Multiple sclerosis care at Mayo Clinic

     Managing anxiety in MS: What works?

     Managing depression in MS




By Mayo Clinic Staff


Multiple sclerosis care at Mayo Clinic




         Request an Appointment at Mayo Clinic




                                                         Diagnosis &
                                                         treatment


                            Share on:      Facebook        Twitter        Print     June 12, 2020


 Show references




https://www.mayoclinic.org/diseases-conditions/multiple-sclerosis/symptoms-causes/syc-20350269               Page 6 of 8


                                                                          6                         Exhibit 161
Multiple sclerosis - Symptoms and causes - Mayo Clinic                                                 7/1/20, 5:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 293 of 482
Related
Acetyl-L-carnitine: Can it relieve MS fatigue?

Cannabis for MS: Can it help treat symptoms?

Demyelinating disease: What can you do about it?

Show more related content



Associated Procedures

Lumbar puncture (spinal tap)

MRI


News from Mayo Clinic

Diagnosing multiple sclerosis: Mayo Clinic Radio Health Minute
Dec. 12, 2019, 02:48 p.m. CDT

What is MS: Mayo Clinic Radio Health Minute
Nov. 11, 2019, 09:49 p.m. CDT

Infographic: Individualized treatment for multiple sclerosis
March 20, 2019, 05:00 p.m. CDT

Show more news from Mayo Clinic



Products & Services

Book: Mayo Clinic Family Health Book, 5th Edition

Show more products and services from Mayo Clinic




    Mayo Clinic in Rochester, Minn., and
    Mayo Clinic in Jacksonville, Fla., have
    been ranked among the best
    Neurology & Neurosurgery hospitals
    in the nation for 2019-2020 by U.S.
    News & World Report.
    Learn more about this top honor



https://www.mayoclinic.org/diseases-conditions/multiple-sclerosis/symptoms-causes/syc-20350269            Page 7 of 8


                                                                          7                      Exhibit 161
Multiple sclerosis - Symptoms and causes - Mayo Clinic                                                               7/1/20, 5:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 294 of 482

Multiple sclerosis

Symptoms & causes


Diagnosis & treatment


Doctors & departments


Care at Mayo Clinic


Patient Care & Health Information      Diseases & Conditions       Multiple sclerosis                               CON-20130950




                             Request Appointment            Contact Us
                                                                                                      Mayo Clinic is a not-for-
                             About Mayo Clinic           Employees       Find a Job                   profit organization. Make
                                                                                                      a donation.
                             Site Map      About This Site




Any use of this site constitutes your                    A single copy of these materials may be          This site complies with
agreement to the Terms and Conditions                    reprinted for noncommercial personal use         the HONcode standard
and Privacy Policy linked below.                         only. "Mayo," "Mayo Clinic,"                     for trustworthy health
                                                         "MayoClinic.org," "Mayo Clinic Healthy           information:
Terms and Conditions                                     Living," and the triple-shield Mayo Clinic       verify here.
                                                         logo are trademarks of Mayo Foundation
Privacy Policy
                                                         for Medical Education and Research.
Notice of Privacy Practices
Notice of Nondiscrimination




© 1998-2020 Mayo Foundation for Medical Education and Research (MFMER). All rights reserved.




https://www.mayoclinic.org/diseases-conditions/multiple-sclerosis/symptoms-causes/syc-20350269                          Page 8 of 8


                                                                              8                        Exhibit 161
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 295 of 482




   EXHIBIT 162
  ARTICLE       Case  2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 296 of 482
                 OPEN ACCESS



The prevalence of MS in the United States
A population-based estimate using health claims data
Mitchell T. Wallin, MD, MPH, William J. Culpepper, PhD, Jonathan D. Campbell, PhD, Lorene M. Nelson, PhD,                                      Correspondence
Annette Langer-Gould, MD, PhD, Ruth Ann Marrie, MD, PhD, Gary R. Cutter, PhD, Wendy E. Kaye, PhD,                                              Dr. Wallin
Laurie Wagner, MPH, Helen Tremlett, PhD, Stephen L. Buka, ScD, Piyameth Dilokthornsakul, PharmD, PhD,                                          mitchell.wallin@va.gov
Barbara Topol, MS, Lie H. Chen, DrPH, and Nicholas G. LaRocca, PhD, on behalf of the US Multiple Sclerosis
Prevalence Workgroup

            ®
Neurology 2019;92:e1029-e1040. doi:10.1212/WNL.0000000000007035


Abstract                                                                                                                                       RELATED ARTICLES

Objective                                                                                                                                      Article
To generate a national multiple sclerosis (MS) prevalence estimate for the United States by                                                    Validation of an algorithm
applying a validated algorithm to multiple administrative health claims (AHC) datasets.                                                        for identifying MS cases in
                                                                                                                                               administrative health
Methods                                                                                                                                        claims datasets
A validated algorithm was applied to private, military, and public AHC datasets to identify adult                                              Page e1016
cases of MS between 2008 and 2010. In each dataset, we determined the 3-year cumulative
                                                                                                                                               Views and Reviews
prevalence overall and stratiﬁed by age, sex, and census region. We applied insurance-speciﬁc
                                                                                                                                               A new way to estimate
and stratum-speciﬁc estimates to the 2010 US Census data and pooled the ﬁndings to calculate
                                                                                                                                               neurologic disease
the 2010 prevalence of MS in the United States cumulated over 3 years. We also estimated the                                                   prevalence in the United
2010 prevalence cumulated over 10 years using 2 models and extrapolated our estimate to 2017.                                                  States: Illustrated with MS
                                                                                                                                               Page 469
Results
The estimated 2010 prevalence of MS in the US adult population cumulated over 10 years was                                                     MORE ONLINE
309.2 per 100,000 (95% conﬁdence interval [CI] 308.1–310.1), representing 727,344 cases.
                                                                                                                                                  Podcast
During the same time period, the MS prevalence was 450.1 per 100,000 (95% CI 448.1–451.6)                                                      Dr. Stacey Clardy talks with
for women and 159.7 (95% CI 158.7–160.6) for men (female:male ratio 2.8). The estimated                                                        Dr. Mitchell Wallin about
2010 prevalence of MS was highest in the 55- to 64-year age group. A US north-south                                                            his paper on the prevalence
decreasing prevalence gradient was identiﬁed. The estimated MS prevalence is also presented                                                    of MS in the United States.
for 2017.
                                                                                                                                               NPub.org/bsqqt1
Conclusion
The estimated US national MS prevalence for 2010 is the highest reported to date and provides
evidence that the north-south gradient persists. Our rigorous algorithm-based approach to
estimating prevalence is eﬃcient and has the potential to be used for other chronic neurologic
conditions.




From the Department of Veterans Affairs Multiple Sclerosis Center of Excellence (M.T.W., W.J.C.); Georgetown University School of Medicine (M.T.W.), Washington, DC; University of
Maryland (W.J.C.), Baltimore; University of Colorado (J.D.C., P.D.), Aurora; Stanford University School of Medicine (L.M.N., B.T.), CA; Southern California Permanente Medical Group
(A.L.-G., L.H.C.), Pasadena; Departments of Internal Medicine and Community Health Sciences (R.A.M.), Max Rady College of Medicine, Rady Faculty of Health Sciences, University of
Manitoba, Winnipeg, Canada; University of Alabama at Birmingham (G.R.C.); McKing Consulting Corp (W.E.K., L.W.), Atlanta, GA; Faculty of Medicine (Neurology) and Centre for Brain
Health (H.T.), University of British Columbia, Vancouver, Canada; Brown University (S.L.B.), Providence, RI; and National Multiple Sclerosis Society (N.G.L.), New York, NY.

Go to Neurology.org/N for full disclosures. Funding information and disclosures deemed relevant by the authors, if any, are provided at the end of the article.

United States Multiple Sclerosis Prevalence Workgroup (MSPWG) coinvestigators are listed in appendix 2 at the end of the article.

The Article Processing Charge was funded by the National Multiple Sclerosis Society.
This is an open access article distributed under the terms of the Creative Commons Attribution-NonCommercial-NoDerivatives License 4.0 (CC BY-NC-ND), which permits downloading
and sharing the work provided it is properly cited. The work cannot be changed in any way or used commercially without permission from the journal.


Copyright © 2019 The Author(s). Published by Wolters Kluwer Health, Inc. on behalf of the American Academy of Neurology.                                                               e1029
                                                                                          1                                                                  Exhibit 162
                    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 297 of 482
        Glossary
        AHC = administrative health claims; CI = conﬁdence interval; ICD-9 = International Classiﬁcation of Disease-9th revision;
        KPSC = Kaiser Permanente Southern California; MEPS = Medical Expenditure Panel Survey; MS = multiple sclerosis; NMSS =
        National Multiple Sclerosis Society; OP = Optum; TH = Truven Health; VA = Department of Veterans Aﬀairs.


        Chronic disease morbidity is challenging to assess within the     and their health care use for the years 2008 to 2010. The
        United States because it lacks a uniﬁed health system, and        breakdown of the population within speciﬁc health insurance
        limited infrastructure exists for identifying and tracking        programs varies by income, sex, disability, and age group.1
        patients across their lifespan. Options for determining in-
        cidence and prevalence estimates include surveys, registries,     Private insurance
        or administrative health claims (AHC) datasets. Each method       In 2016, most adults <65 years of age (73%) obtained their
        has strengths and limitations; however, the increasing avail-     health care coverage from private insurance plans.11 Because
        ability of large AHC datasets has made this approach eﬃcient      the AHC datasets available for the private insurance sector
        and cost-eﬀective.1                                               vary in terms of geographic coverage and the types of pro-
                                                                          viders represented, we accessed 3 datasets: Optum (OP),
        Multiple sclerosis (MS) is the most common progressive            Truven Health (TH), and Kaiser Permanente Southern
        neurologic disease of young adults worldwide.2,3 Current          California (KPSC). These 3 private health datasets represent
        estimates suggest that 300,000 to 400,000 individuals are af-     a broad sample of all such plans in the US insurance market.
        fected in the United States, but this is based largely on revi-   Two of these datasets (OP and TH for 2008–2010) were used
        sions of estimates from older data.2–6 These estimates do not     in the prevalence calculations and collectively capture ≈35%
        reﬂect the changing demographics of the United States or          of the privately insured in the United States.
        potential changes in the ascertainment of MS due to mod-
        iﬁcations in the diagnostic criteria and new treatment options.   Public insurance
        Moreover, studies in neighboring Canada have reported steep       Low-income adults and those with particular disabilities may
        increases in the prevalence of MS over the past few decades       obtain health care coverage through government-funded
        across several provinces.7–9                                      Medicaid plans. In 2016, 96% of US adults ≥65 years of age
                                                                          were enrolled in government-funded Medicare.11 In the
        Because of the challenges in estimating MS prevalence for the     public sector, the Centers for Medicare & Medicaid Services
        United States, the National Multiple Sclerosis Society            datasets captured all eligible persons (100%) enrolled in
        (NMSS) formed the Multiple Sclerosis Prevalence Work-             Medicare or Medicaid across the United States (>50 million
        group, made up of scientists and policy advocates with the        individuals).12 All active-duty military enrollees receive their
        goal of producing a scientiﬁcally sound and economically          health care from the Department of Defense, and based on
        feasible national MS prevalence estimate. By applying a vali-     current eligibility criteria, ≈30% to 40% transfer to the
        dated case algorithm for MS to multiple large AHC datasets,       Department of Veterans Aﬀairs (VA) health care and
        we aimed to generate a robust national MS prevalence esti-        beneﬁt system when they leave active duty. To assess the
        mate for the adult population, stratiﬁed by age, sex, and         military sector, we used the VA database, which included all
        region.                                                           persons enrolled in the VA health care system. Collectively,
                                                                          these datasets provided health care information for >125
                                                                          million persons.
        Methods
        Setting and data sources                                          The AHC datasets varied with respect to the information
        The United States includes 48 contiguous states, Hawaii, and      captured. Therefore, we developed a common data dictionary
        Alaska. The 48 contiguous states range from ≈24.52° N to          and variable list for this study. These included a denominator
        49.28° N latitude and from ≈66.95° W to 124.77° W longi-          ﬁle for all enrollees, including dates of insurance eligibility,
        tude. The US population encompassing all 50 states is steadily    sex, year of birth, and geographic region of residence. Because
        growing, having increased from 309.3 million in 2010 to 325.8     race and ethnicity were not available in all data sources, they
        million in 2017.10 In the United States, health insurance may     were not considered in this analysis. We also accessed data on
        be obtained from several private or public (government)           health care encounters in the inpatient and outpatient set-
        sources, and a proportion of the population is uninsured. We      tings, as well as prescription drug claims. Each inpatient and
        acquired several AHC datasets representing the US private         outpatient encounter included ≥1 diagnostic codes, recorded
        and government-sponsored insurance programs, reasoning            with the ICD-9 system, as well as the date of the encounter. In
        that nearly all persons with MS, except the uninsured, Native     the ICD-9 system, MS is uniquely identiﬁed by the 340 code.
        Americans using the Indian Health Service, and the in-            For inpatient encounters, we used the date of admission.
        carcerated, would receive health services through one of these    Prescription drug claims included the name of the medication
        programs. Each included the adult population (≥18 years)          and the date of release.

e1030   Neurology | Volume 92, Number 10 | March 5, 2019                                                                  Neurology.org/N
                                                                          2                                               Exhibit 162
          Case 2:20-cv-02470-WBS-JDP Document
Diagnostic algorithm for MS
                                              7 Filed
                                          To obtain       12/29/20
                                                    a national          Page
                                                               US prevalence    298 of
                                                                             estimate for482
                                                                                         MS, we un-
As described elsewhere,13 we developed and tested several         dertook several analytic steps. First, we treated estimates from
algorithms to identify people with MS using AHC datasets          OP and TH as random samples drawn from the same un-
compared with physician-adjudicated MS cases as the refer-        derlying population (the commercially insured), so their age-
ence standard. The optimal algorithm in terms of sensitivity,     and sex-stratiﬁed estimates were pooled with the use of
speciﬁcity, and simplicity required the accumulation of ≥3        a random-eﬀects model to represent the US private insurance
MS-related hospitalizations, outpatient visits, or pre-           populations. Because KPSC was included in the general
scription release encounters for an MS disease-modifying          population denominator in the West region, it was not in-
therapy in any combination within a 1-year period. For            cluded in these calculations. Sensitivity analyses examining
prescription drug claims, we considered only disease-             the eﬀects of including or excluding KPSC from the West
modifying therapies approved by the US Food and Drug              region were conducted, and the ﬁndings did not diﬀer sig-
Administration for MS by 2010, including the interferon           niﬁcantly (data not shown). Second, we used data from the
betas, glatiramer acetate, natalizumab, and ﬁngolimod.14          US Census to determine the total size of the US population in
To avoid misclassiﬁcation, claims for natalizumab were not        each age and sex stratum and the proportion with private,
included if the individual also had an ICD-9 code for in-         public, and military health insurance coverage.15 Medicaid,
ﬂammatory bowel disease, another disorder for which this          Medicare, and military veteran prevalence estimates fully
medication is approved.                                           captured these populations.10,15 The stratum-speciﬁc estimate
                                                                  was multiplied by the total insured US population in that
When tested among individuals with at least 1 MS claim,           stratum to determine the number of individuals aﬀected. In
the sensitivity of the MS algorithm was 86% to 92% and the        2010, 16% of the US population was uninsured, but the
speciﬁcity was 66% to 83%, depending on the dataset.13            proportion uninsured varies across conditions.11,16 To ac-
When tested in a Canadian population that included indi-          count for the uninsured MS population, we used data from
viduals with and without any MS claims (i.e., general             both the Sonya Slifka cohort study17 and the NMSS, which
population), the sensitivity was 96.0% and the speciﬁcity         reported a 5.0% uninsured rate within the MS population
was 99.5%.13                                                      before the initiation of the Aﬀordable Care Act. Thus, the
                                                                  number of individuals aﬀected in each stratum was summed,
Prevalence estimates                                              inﬂated by 5.0% to account for the uninsured across all strata,
For the TH, OP, VA, and KPSC datasets, enrollees who also         and then divided by the total US population to generate
had Medicare coverage were removed from both the                  a summary prevalence estimate for the United States.
numerators and the denominators within each dataset to
prevent double counting. The annual prevalence within             The term cumulative prevalence applies to our case ﬁnding
a given dataset was demarcated as all those who met the MS        approach within datasets in that once an individual meets the
case deﬁnition divided by the annual population at risk, de-      MS case deﬁnition for a given year, that person is counted as
ﬁned as all enrollees ≥18 years of age at the beginning of the    a case for subsequent years through 2010 if he or she remains
calendar year and with health plan eligibility for a total of 6   active in the health plan. This method of case ascertainment
months within the calendar year. Because individuals with MS      eﬀectively represents a limited-duration (3-year) prevalence.
may have variable contact with the health system, once an         Ultimately, the prevalence estimate of interest is lifetime
enrollee met the case deﬁnition and remained eligible for care,   prevalence, which is the proportion of a population that at
he or she was considered a case thereafter. Applying the al-      some point in life (up to the time of assessment) has de-
gorithm to each dataset, we determined the prevalence at the      veloped MS. In chronic, predominantly relapsing diseases
end of the 3-year study period by identifying all persons who     such as MS that start in early adult life, individuals may forgo
met the case deﬁnition in any 1 of the 3 study years who were     contact with the health system for extended periods. Thus,
still alive and eligible for care in the last year of the study   long periods of observation (minimum 10 years) are needed
period (2010) and dividing this by the population at risk in      to approach lifetime prevalence in the assessment of AHC
2010. These 3-year prevalence estimates were stratiﬁed by sex,    datasets, as described previously for systemic lupus eryth-
age (18–24, 25–34, 35–44, 45–54, 55–64, 67–74, and ≥75            ematosus18 and as widely recognized in the cancer literature.19
years) and US Census region (North, East, South, and West).       As noted elsewhere,13 by using AHC datasets available from
They were directly age and sex standardized to the 2010 US        Intercontinental Marketing Services, the VA, and the province
Census.10 Conﬁdence intervals (CIs) were calculated for the       of Manitoba over the period of 2000 to 2016, we determined
ﬁnal total number of cases using binomial CIs (±1.96 ×            the proportion of cases missed by using a 3-year vs 10-year
√(NPQ, where P and Q are the proportions of cases and             cumulative prevalence estimate. On the basis of these ﬁnd-
noncases and N is the estimated US population in 2010). The       ings, undercount adjustment factors for the 10-year cumula-
95% CIs were then adjusted for the rate per 100,000, and the      tive prevalence were required and were estimated to range
inﬂation factors were calculated with a ﬁxed-eﬀects model.        from 1.37 (lower bound, 95% CI 1.13–1.66) to 1.47 (upper
Veriﬁcation of the prevalence estimates was performed for         bound, 95% CI 1.23–1.76). We applied these factors to derive
each dataset by 2 independent reviewers (W.E.K. and L.W.)         estimates for the 2010 prevalence of MS cumulated over 10
for quality control.                                              years.13

Neurology.org/N                                                            Neurology | Volume 92, Number 10 | March 5, 2019          e1031
                                                                  3                                             Exhibit 162
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 299 of 482
        Complementary analysis                                                         Results
        The cumulative prevalence of MS grows at variable rates and
        eventually levels oﬀ when an algorithm is applied to a given                   The characteristics of the AHC datasets during the study
        health system AHC dataset.7,13 We have shown that the av-                      period are summarized in table 1; in total, they captured 125
        erage annual growth in the MS prevalence rate between 2010                     million persons ≥18 years of age. The 3 private insurance
        and 2017 for 2 AHC datasets was 2.3%/y.13 This growth rate                     datasets collectively captured 58 million individuals, approx-
        can be applied to the 2010 prevalence estimates to obtain                      imately half of the privately insured US adult population (age
        a more recent prevalence ﬁgure.                                                18–64 years). Collectively, the public (government) in-
                                                                                       surance sources captured all 68 million individuals nationwide
        SAS version 9.4 (SAS Institute Inc, Cary, NC) and SPSS                         who are insured through these plans.
        version 22 (IBM Inc, Armonk, NY) were used to conduct the
        statistical analyses.                                                          The prevalence estimates reported refer to the adult population.
                                                                                       The age- and sex-stratiﬁed prevalence estimates for MS in 2010
        Standard protocol approvals, registrations,                                    cumulated over 3 years (2008–2010) and number of cases from
        and patient consents                                                           these datasets are displayed in tables e-1 through e-5 (available
        The study was approved by the Institutional Review Board at                    from Dryad, https://doi.org/10.5061/dryad.pm793v8). The
        the VA Medical Center–Baltimore/University of Maryland                         prevalences for OP and TH are remarkably similar, while the VA
        Medical Center, KPSC, Colorado Multiple Institutional Re-                      sex-stratiﬁed estimates are highest among the datasets. Denomi-
        view Board, Stanford University, and Quorum Review. Stan-                      nator data from the 2010 US Census are shown in table e-6
        dard contracts and data use agreements were obtained for the                   (available from Dryad, https://doi.org/10.5061/dryad.pm793v8).
        analysis of all datasets.
                                                                                       The annual cumulative prevalence of MS in the United States
        Data availability                                                              for 2008 to 2010 using the MS algorithm is displayed for the 2
        The datasets for this study were purchased and are owned by                    private health insurance datasets (OP and TH) and the 3
        the NMSS. There are no current sharing agreements, and data                    government insurance datasets (Medicaid, Medicare, and
        are held under a data use contract with the NMSS.                              VA) in ﬁgure 1. The average annual increase in prevalence



        Table 1 Characteristics of AHC datasets used for the US MS prevalence estimate
                                           Adult enrollees                                                 Geographic
        Health claims database (URL)       2008–2010, n          Health plan characteristics               coverage        Variables in database

        OP (optum.com)                     15 million            Employer-based, fee-for-service,          All 50 states   Demographic data, hospital
                                                                 preferred provider, or capitated                          admissions, outpatient claims,
                                                                 health plans; United Health Care                          emergency room claims, prescription
                                                                                                                           medications

        TH Market Scan (marketscan.        40 million            Mix of private health insurance           All 50 states   Demographic data, hospital
        truvenhealth.com)                                        companies                                                 admissions, outpatient claims,
                                                                                                                           behavioral health claims, emergency
                                                                                                                           room claims, prescription
                                                                                                                           medications

        KPSC (share.                       2.7 million           Health maintenance organization           Southern        Demographic data, hospital
        kaiserpermanente.org)                                    with integrated clinical and hospital     California      admissions, outpatient claims,
                                                                 network                                                   emergency room claims, prescription
                                                                                                                           medications, clinical records data,
                                                                                                                           laboratory data, imaging data

        VA (va.gov)                        8.5 million           National government health care           All 50 states   Demographic data, hospital
                                                                 program for military veterans;                            admissions, outpatient claims,
                                                                 outpatient clinics, medical centers,                      emergency room claims, prescription
                                                                 rehabilitation facilities, nursing                        medications, clinical records,
                                                                 homes, and service offices                                laboratory data, imaging data

        Medicaid (national) (cms.gov)      27.9 million          State-based health insurance              All 50 states   Demographic data, hospital
                                                                 program supplemented by federal                           admissions, outpatient claims,
                                                                 funding to provide for those in                           emergency room claims, prescription
                                                                 poverty or with designated disabilities                   medications

        Medicare (national) (cms.gov)      31.2 million          Federal health insurance program for      All 50 states   Demographic data, hospital
                                                                 the elderly (≥65 y) and disabled                          admissions, outpatient claims,
                                                                                                                           emergency room claims, prescription
                                                                                                                           medications

        Abbreviations: AHC = administrative health claims; KPSC = Kaiser Permanente Southern California; MS = multiple sclerosis; OP = Optum; TH = Truven Health;
        VA = Department of Veterans Affairs.



e1032   Neurology | Volume 92, Number 10 | March 5, 2019                                                                                      Neurology.org/N
                                                                                       4                                                      Exhibit 162
          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 300 of 482
Figure 1 Average annual prevalence of MS in the United States for 2008, 2009, and 2010 per 100,000 population for private
         (OP and TH, black lines) and government (Medicaid, Medicare, and VA, red lines) health insurance datasets




                                                                                 Multiple sclerosis (MS) cases acquired from the MS
                                                                                 algorithm in year 1 are displayed, along with new cases
                                                                                 added cumulatively in subsequent years. OP = Optum;
                                                                                 TH = Truven Health; VA = Department of Veterans
                                                                                 Affairs.




over this 3-year period for all datasets was 6.3% (SD 3.8%).    higher than in the southern Census region as evidenced by
The 2010 MS prevalence estimate cumulated over 3 years for      nonoverlapping 95% CIs.
the combined datasets was 199.84 (95% CI 199.83–199.85),
corresponding to 470,053 people with MS.
                                                                Discussion
After adjustment for the uninsured and application of the       We report a current national prevalence estimate for MS in
lower-bound inﬂation factor to account for undercounting        the adult population by using a validated algorithm across 5
due to the limited period of observation, the estimated 2010    large US AHC datasets, which also accounted for the un-
prevalence for MS cumulated over 10 years was 265.1 per         insured population and for the limited (3-year period) of
100,000 (95% CI 264.3–265.8), corresponding to 623,437          observation. Our estimates were based on a case-ﬁnding
people with MS. Similarly, after adjustment for the uninsured   strategy that identiﬁed MS cases annually combined with the
and application of the upper-bound inﬂation factor, the 2010    2010 Census for denominator data. Overall, nearly 45% of the
prevalence for MS cumulated over 10 years was 309.2 per         US population was assessed, including 100% of those with
100,000 (95% CI 308.1–310.1), representing a total of           publicly funded insurance. In 2010, our higher 10-year prev-
727,344 people with MS. The 2010 MS prevalence estimates        alence estimate was 309.2 per 100,000 population, repre-
cumulated over 10 years, 95% CIs, and number of cases in the    senting 727,344 adults aﬀected by MS. This higher 2010
United States stratiﬁed by age and sex (lower and higher        estimate is based on the adjustment (3-year vs 10-year) seen
estimates) are shown in table e-7 (available from Dryad,        in a single health insurance payer system covering the entire
https://doi.org/10.5061/dryad.pm793v8). Figure 2 shows          population. The lower-level estimate is based on a dataset
the lower and ﬁgure 3 displays the higher 2010 MS prevalence    adjustment (3-year vs 10-year) for a government insurance
estimates cumulated over 10 years in the United States          carrier for a segment of the population. Our approach
stratiﬁed by age and sex. The overall female:male prevalence    accounted for the demographics of the national population,
ratio for 2010 was 2.8. The peak age-speciﬁc MS prevalence      the sporadic follow-up for a chronic disease with young-adult
was 55 to 64 years, followed by 65 to 74 years.                 onset, the diﬀerent insurance providers within the health care
                                                                system, and the uninsured.
Tables 2 and 3 show the 2010 MS prevalence estimates cu-
mulated over 10 years, 95% CIs, and number of cases in the      When coupled with prior estimates of the prevalence of MS in
US by age, sex, and geography (lower and higher estimates).     the US, our ﬁndings suggest that there has been a steady rise
Figure 3 illustrates the higher estimate for 2010 cumulated     in the prevalence of MS over the past 5 decades, that the
over 10 years by Census regions, along with corresponding       prevalence of MS remains higher for women than men, and
sex ratios. The prevalence in the northern Census regions of    that a north-south geographic gradient still persists.2 The
the US (Northeast and Midwest) was statistically signiﬁcantly   earliest published national US MS prevalence estimate for the

Neurology.org/N                                                          Neurology | Volume 92, Number 10 | March 5, 2019                  e1033
                                                                5                                                 Exhibit 162
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 301 of 482
        Figure 2 2010 Prevalence for MS cumulated over 10 years in the United States per 100,000 population by age and sex




        Higher and lower estimates adjusted to 2010 US Census based on combined datasets from the multiple sclerosis (MS) algorithm inclusive of the following:
        Truven, Optum, Department of Veterans Affairs, Medicare, and Medicaid (full data available for all age and sex estimates in data table e-7 available from
        Dryad, https://doi.org/10.5061/dryad.pm793v8). (A) Lower-estimate and (B) higher-estimate 2010 MS prevalence in the United States per 100,000 population.




        adult and pediatric populations combined was 58 per 100,000                   but with the advantage of a formally validated algorithm and
        for the year 1976,4 corresponding to 123,000 cases with a 1.7                 a broader demographic sample.
        female:male ratio. That study used surveys of hospitals,
        physicians, and patients to estimate prevalence. Subsequent                   We did not assess the prevalence of MS in children, and this
        researchers used this prevalence of 58 per 100,000 as a base-                 should be considered when our ﬁndings are compared to
        line and estimated the number of physician-diagnosed MS                       those reported in other populations. If we use our age-
        cases in the United States as 300,000 by 1990 after factoring in              stratiﬁed rates for 2010 (low and high estimates), they fall
        population changes and more contemporary regional preva-                      within the range of the 2006 MS prevalence estimates in
        lence estimates.5 Using the National Health Interview Survey,                 Manitoba, Canada,7 for all 10-year age groups. Similarly, the
        investigators calculated a national MS prevalence rate of 85                  age-stratiﬁed prevalence estimates for Northern Ireland,
        per 100,000 for the period of 1989 to 1994.20 The corre-                      United Kingdom, in 2004 were slightly higher than our age-
        sponding female:male ratio was reported as 2.6:1, much                        speciﬁc estimates for the following age deciles: 25 to 34, 25 to
        higher than the 1976 sex ratio.4 Authors of a later study                     44, and 45 to 54 years.23 MS prevalence in older age groups
        reported a national annual period prevalence of 0.21% over                    was slightly higher in the 2010 US population. Compared to
        a 10-year period (1998–2009), with cases with MS identiﬁed                    the 2008 age-stratiﬁed prevalence estimates from British
        by at least 1 ICD-9 340 code in the Medical Expenditure Panel                 Columbia, Canada,8 our US rates were variably higher
        Survey (MEPS).21 This corresponded to 572,312 patients                        (2%–30%) for all age categories. Thus, our age-stratiﬁed
        with MS. More recently, a team with a more restrictive al-                    estimates are in line with recent North American and Euro-
        gorithm over 5 years (2008–2012) using the PharMetrics                        pean ﬁgures. If we were to assume that the prevalence of MS
        commercially insured claims database produced an annual                       in children were zero, although this is a conservative as-
        period MS prevalence estimate of 149 per 100,000 with                         sumption, our 2010 prevalence estimates would range from
        403,630 individual cases,22 which is reasonably consistent                    218.6 (low estimate) to 234.5 (high estimate) per 100,000
        with our 3-year estimate in 2010 of 470,053 cases. The cor-                   population.
        responding female:male ratio was 3.1. The higher prevalence
        estimate of the MEPS database over a longer ascertainment                     Thus, our prevalence results are consistent with recent reports
        period than that of the PharMetrics study emphasizes the                      of MS prevalence from other regions that examined the entire
        need to account for undercounting with limited observation                    population. Canada has observed dramatic increases in the
        periods. This also accounts for the fact that our prevalence                  prevalence of MS, with an estimate of 266.9 per 100,000 in
        ﬁgure is most in line with the 10-year MEPS database estimate                 Nova Scotia9 for the year 2010 and a prevalence of 179.9 per

e1034   Neurology | Volume 92, Number 10 | March 5, 2019                                                                                      Neurology.org/N
                                                                                      6                                                       Exhibit 162
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 302 of 482
Figure 3 High-estimate 2010 prevalence of MS in the United States per 100,000 population (2010 US Census) by Census
         region with 95% CI and F:M prevalence ratio




CI = confidence interval; F:M = female:male; MS = multiple sclerosis.




100,000 in the province of British Columbia in 2008.8 In                ensure that our approach is transparent and to support
European regions, the prevalence of MS has been variable,               comparisons to future work in the United States and other
with northern regions having higher estimates. For example,             jurisdictions, we have reported the annual MS prevalence
a 2005 national prevalence of 154.5 per 100,000 (European               rates for our combined and individual datasets.
Standard Population) was reported from Denmark.24 Over
the past decade, France has had national prevalence estimates           A strength of our study is the validation of our algorithm
generally <94.7 per 100,000 (standardized to French pop-                against an available gold standard, that is, medical records in
ulation).25 South American prevalence studies are largely re-           multiple datasets and health systems.13 Our approach also
gional, but a 2005 study from Panama produced a crude                   accounted for the complexity of the current national health
prevalence of 5.2 per 100,000,26 substantially lower than               care system.1 To address the need for accurate morbidity and
North American estimates.                                               mortality data for neurologic conditions, a national surveil-
                                                                        lance system approach compiling electronic AHC datasets
Prevalence is the product of the incidence rate and the average         and vital statistics would be a logical way forward. The Neu-
duration of a condition. Incidence rates for MS have been               rological Disease Surveillance System that was authorized by
generally stable or have slightly increased over the past 4 to 5        the US Congress in 2016 could adopt this relatively time- and
decades in white populations but are higher in selected racial          cost-eﬃcient approach.32
groups.27–29 Therefore, the rising prevalence estimates for MS
across the Western world (i.e., populations of predominately            On the basis of observed increases in prevalence with our VA
European ancestry) largely reﬂect the aging of the population           and Intercontinental Marketing Services datasets after 2010,
with improved survival.7 In addition, the diagnostic criteria for       we estimated that the prevalence of MS in 2017 cumulated
MS have evolved, and an earlier diagnosis of MS is possible             over 17 years would range from 337.9 per 100,000 population
with the use of neuroimaging, and this is likely contributing to        (n = 851,749 persons with MS) to 362.6 per 100,000 pop-
the increased prevalence observed.30,31                                 ulation (n = 913,925 persons with MS). These 17-year cu-
                                                                        mulative estimates approach lifetime prevalence for MS
With the wide availability of electronic datasets within health         within the bounds of our AHC datasets. However, these
care systems and new techniques to analyze data, there has              estimates should be viewed with caution because they assume
been a rise in the number of morbidity and mortality studies            that the factors that have contributed to the rising prevalence
on a global scale.3 However, the methods for identifying cases          observed in the United States as of 2010 based on coding
and other variables of interest have not been standardized. To          records have persisted to 2017 and that substantial changes in

Neurology.org/N                                                                  Neurology | Volume 92, Number 10 | March 5, 2019         e1035
                                                                        7                                            Exhibit 162
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 303 of 482
        Table 2 2010 Prevalence for MS cumulated over 10 years in the United States per 100,000 population by age, sex, and
                geography
        Lower-estimate 2010 MS prevalence in the US per 100,000 population

                            West                         Midwest                      Northeast                     South                         Total

        Age and sex         Cases,     Prevalence        Cases,     Prevalence        Cases,      Prevalence        Cases,     Prevalence         Prevalence
        groups (y)          n          (95% CI)          n          (95% CI)          n           (95% CI)          n          (95% CI)           (95% CI)

        Women 18–24         1,276      36.0              1,506      46.8              1,716       63.9              2,652      47.1               47.4
                                       (33.6–38.4)                  (44.0–49.6)                   (60.3–67.5)                  (45.0–49.3)        (46.1–48.8)

        Men 18–24           759        19.8              599        17.9              832         30.1              1,123      19.2               21.0
                                       (18.2–21.5)                  (16.2–19.7)                   (27.6–32.5)                  (17.8–20.5)        (20.1–21.8)

        Women 25–34         8,921      179.4             10,254     241.0             9,130       258.3             14,769     193.6              211.2
                                       (174.9–183.8)                (235.4–246.6)                 (252.0–264.7)                (189.8–197.3)      (208.8–213.6)

        Men 25–34           2,935      56.8              3,442      80.0              3,548       102.0             5,618      74.5               75.8
                                       (54.3–59.2)                  (76.8–83.3)                   (97.9–106.0)                 (72.1–76.8)        (74.4–77.3)

        Women 35–44         17,235     356.0             23,328     537.7             20,554      543.1             33,574     428.6              455.3
                                       (349.7–362.4)                (529.4–546.0)                 (534.2–552.0)                (423.1–434.1)      (451.8–458.8)

        Men 35–44           6,254      126.7             7,476      174.1             6,834       187.8             10,473     136.4              151.0
                                       (122.9–130.5)                (169.4–178.9)                 (182.5–193.1)                (133.3–139.5)      (149.1–153.1)

        Women 45–54         28,460     561.2             35,392     705.2             33,093      762.3             47,026     561.2              631.2
                                       (553.3–569.0)                (696.4–714.0)                 (752.5–772.2)                (555.1–567.3)      (627.3–635.1)

        Men 45–54           8,765      175.0             11,889     240.9             10,775      260.5             14,107     175.6              205.9
                                       (170.6–179.4)                (235.7–246.1)                 (254.6–266.4)                (172.1–179.1)      (203.6–208.2)

        Women 55–64         27,055     640.1             31,080     745.1             26,874      752.2             39,796     564.0              656.0
                                       (630.9–649.2)                (735.2–755.0)                 (741.4–763.0)                (557.4–570.6)      (651.6–660.3)

        Men 55–64           9,964      248.8             11,753     295.5             10,018      304.8             12,451     193.2              249.4
                                       (242.9–254.6)                (289.1–301.9)                 (297.6–311.9)                (189.1–197.2)      (246.6–252.2)

        Women 65–74         14,304     573.1             17,410     684.9             15,373      703.6             23,247     517.8              600.5
                                       (561.8–584.3)                (672.8–697.1)                 (690.2–716.9)                (509.8–525.7)      (595.2–605.8)

        Men 65–74           5,376      241.2             5,972      270.2             4,867       265.4             7,232      186.0              230.8
                                       (233.5–248.9)                (262.0–278.4)                 (256.5–274.4)                (180.9–191.2)      (227.2–234.3)

        Women ≥75           4,685      204.7             5,838      220.8             6,565       276.9             6,987      174.6              213.0
                                       (197.7–211.7)                (214.0–227.6)                 (268.9–285.0)                (169.7–179.5)      (209.7–216.2)

        Men ≥75             1,749      110.4             1,583      95.6              1,288       89.4              2,084      80.5               92.2
                                       (104.2–116.6)                (89.9–101.2)                  (83.6–95.3)                  (76.3–84.6)        (89.6–94.9)

        Total               137,734    254.1             167,521    329.1             151,467     351.8             221,138    254.0              288.2
                                       (252.5–255.7)                (327.2–331.0)                 (349.6–353.9)                (252.7–255.3)      (287.4–289.0)

        Abbreviations: CI = confidence interval; MS = multiple sclerosis.
        Lower estimates adjusted to 2010 US Census on the basis of combined datasets from the MS algorithm inclusive of the following: Truven, Optum, Department
        of Veterans Affairs, Medicare, and Medicaid.




        the distribution and survival of the population at risk of MS                 There are limitations to our approach. First, we did not in-
        have not occurred. These assumptions include the continued                    clude children, the Indian Health Service, the US prison
        high longevity of patients with MS and the general population,                system, or undocumented US residents in our prevalence
        stable incidence of MS, and similar coding practices from                     estimates. However, these segments of the population are
        2010 to 2017. Extrapolated estimates have been modeled for                    relatively small or, in the case of children, would contribute
        MS and systemic lupus erythematosus within the Canadian                       few cases, and many individuals would be detected by other
        health care system17,33 by assuming stable incidence, which                   health systems, including the Medicare insurance program, at
        has been consistently reported across Canada. In the United                   some point later in life. Furthermore, diagnosing pediatric MS
        States, recent data from the Centers for Disease Control and                  is challenging; the performance of our proposed algorithm
        Prevention show a slight decrease in life expectancy for the US               would need to be tested in this population given the recog-
        population in 2016,34 and the demographic composition of                      nized diﬀerences in relapse rates, more prominent cognitive
        the US population is also changing.35 Future studies can use                  impairment that may aﬀect health care use, and reported
        these methods to reassess the prevalence of MS and to ex-                     diﬀerences in performance of algorithms across the pediatric
        amine how these factors aﬀect the ﬁndings.                                    and adult populations in other chronic diseases.36–38 This

e1036   Neurology | Volume 92, Number 10 | March 5, 2019                                                                                       Neurology.org/N
                                                                                      8                                                        Exhibit 162
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 304 of 482
Table 3 2010 Prevalence for MS cumulated over 10 years in the United States per 100,000 population by age, sex and
        geography
Higher-estimate 2010 MS prevalence in the US per 100,000 population

                  West                        Midwest                    Northeast                   South                      Total

Age and sex       Cases,     Prevalence       Cases,    Prevalence       Cases,      Prevalence      Cases,    Prevalence       Prevalence
groups (y)        n          (95% CI)         n         (95% CI)         n           (95% CI)        n         (95% CI)         (95% CI)

Women 18–24       1,369      38.6             1,616     50.2             1,841       68.6            2,846     50.6             50.9
                             (36.1–41.2)                (47.2–53.3)                  (64.7–72.5)               (48.2–52.9)      (49.5–52.3)

Men 18–24         814        21.3             642       19.2             893         32.3            1,205     20.6             22.5
                             (19.5–23.1)                (17.4–21.1)                  (29.6–34.9)               (19.1–22.0)      (21.6–23.4)

Women 25–34       9,572      192.5            11,003    258.6            9,796       277.2           15,846    207.7            226.7
                             (187.7–197.3)              (252.6–264.6)                (207.4–294.0)             (203.7–211.7)    (224.1–229.2)

Men 25–34         3,149      60.9             3,694     85.9             3,807       109.4           6,029     79.9             81.4
                             (58.2–63.5)                (82.4–89.3)                  (105.1–113.7)             (77.4–82.4)      (79.8–82.9)

Women 35–44       18,493     382.0            25,030    577.0            22,055      582.7           36,024    459.9            488.5
                             (375.2–388.9)              (568.1–585.8)                (573.2–592.2)             (454.0–465.8)    (484.8–492.3)

Men 35–44         6,711      136.0            8,022     186.9            7,333       201.5           11,237    146.4            162.1
                             (131.9–140.0)              (181.8–191.9)                (195.8–207.2)             (143.0–149.7)    (159.9–164.3)

Women 45–54       30,537     602.1            37,975    736.7            35,509      818.0           50,458    602.2            677.2
                             (593.7–610.5)              (747.3–766.2)                (807.4–828.5)             (595.7–608.7)    (673.0–681.4)

Men 45–54         9,404      187.8            12,756    258.4            11,562      279.5           15,136    188.4            220.9
                             (183.1–192.5)              (252.9–264.0)                (273.2–285.8)             (184.7–192.1)    (218.5–223.4)

Women 55–64       29,030     686.8            33,349    800.0            28,835      807.1           42,701    605.2            703.8
                             (677.0–696.6)              (788.8–810.1)                (795.5–818.7)             (598.0–612.3)    (699.1–708.5)

Men 55–64         10,691     266.9            12,611    317.0            10,750      327.0           13,360    207.3            267.6
                             (260.7–273.2)              (310.2–323.9)                (319.3–334.7)             (202.9–211.6)    (264.6–270.6)

Women 65–74       15,349     614.9            18,680    734.9            16,495      754.9           24,945    555.6            644.3
                             (602.8–627.0)              (721.9–748.0)                (740.6–769.2)             (547.0–564.1)    (638.6–650.0)

Men 65–74         5,769      258.8            6,408     290.0            5,222       284.8           7,760     199.6            247.6
                             (250.5–267.1)              (281.1–298.8)                (275.2–294.4)             (194.1–205.1)    (243.8–251.4)

Women ≥75         5,027      219.6            6,264     236.9            7,043       297.2           7,497     187.3            228.5
                             (212.1–227.2)              (229.6–244.2)                (288.5–305.8)             (182.1–192.6)    (225.0–232.0)

Men ≥75           1,877      118.5            1,699     102.6            1,382       95.9            2,236     86.4             98.9
                             (111.8–125.1)              (96.5–108.6)                 (89.7–102.2)              (81.9–90.8)      (96.1–101.8)

Total             147,792    272.7            179,749   353.1            162,523     377.4           237,279   272.6            309.2
                             (271.0–274.4)              (351–355.2)                  (375.2–379.7)             (272.2–274.0)    (308.3–310.1)

Abbreviations: CI = confidence interval; MS = multiple sclerosis.
Higher estimates adjusted to 2010 US Census on the basis of combined datasets from the MS algorithm inclusive of the following: Truven, Optum,
Department of Veterans Affairs, Medicare, and Medicaid.




work was out of the scope of the present project but should be           AHC datasets used. Racial and ethnic diﬀerences in MS sus-
pursued in future studies. Second, those with MS not followed            ceptibility may be a factor contributing to the geographic
in the traditional health care system (e.g., alternative medicine        diﬀerences in prevalence in US Census regions.28 Strengths of
or cash health care practices that bypass health insurance               our approach included the large sample, which captured one-
reimbursement) would be missed by our method. This would                 third of the US population; broad healthcare system repre-
result in an underestimate of MS cases. Third, we had 10 years           sentation; and the use of a validated case-ﬁnding algorithm
of data for the VA health care system and the province of                that performed consistently across diﬀerent health systems.13
Manitoba but shorter lengths of data for other health systems
to assess period eﬀects on prevalence. While a decade of data            The US national MS prevalence estimate for 2010 is the
would have been optimal for all health system datasets, the              highest reported to date and provides a contemporary un-
high costs of obtaining >3 years of data for all insurance pools         derstanding of the disease burden. Our rigorous algorithm-
were prohibitive. Finally, we have not characterized the racial          based approach to estimate prevalence is eﬃcient and can be
or ethnic demographics of our MS population in this report               reproduced in other health systems. We would advocate for
because race and ethnicity were not uniformly collected in the           this approach to be used for other chronic neurologic

Neurology.org/N                                                                    Neurology | Volume 92, Number 10 | March 5, 2019              e1037
                                                                        9                                                    Exhibit 162
                     Case 2:20-cv-02470-WBS-JDP
        conditions. Further work is needed to better understandDocument    7 Filed 12/29/20 Page 305 of 482
                                                                the Disclosure
        current diﬀerences in MS prevalence by race and to evaluate M. Wallin has served on data safety monitoring boards for the
        possible regional diﬀerences in health care use and disease National Institutes of Neurological Disease and Stroke–NIH,
        morbidity for MS.                                           is a member of the NMSS Health Care Delivery and Policy
                                                                    Research study section, and receives funding support from the
        Acknowledgment                                              NMSS and the Department of Veterans Aﬀairs Merit Review
        The authors thank the following coinvestigators and members Research Program. W. Culpepper has research funding from
        of US Multiple Sclerosis Prevalence Workgroup for their the NMSS, receives support from the VHA MS Center of
        contributions: Albert Lo, Robert McBurney, Oleg Muravov, Excellence, and is a member of the NMSS Health Care De-
        Bari Talente, and Leslie Ritter. The authors also thank the livery and Policy Research study section. J. Campbell has
        following key staﬀ members at the NMSS as contributors to consultancy or research grants over the past 5 years from the
        this project: Cathy Carlson, Timothy Coetzee, Sherri Giger, Agency for Healthcare Research and Quality, ALSAM
        Weyman Johnson, Eileen Madray, Graham McReynolds, and Foundation, Amgen, AstraZeneca, Bayer, Biogen Idec,
        Cyndi Zagieboylo.                                           Boehringer Ingelheim, Centers for Disease Control and
                                                                    Prevention, Colorado Medicaid, Enterprise Community
        Study funding                                               Partners Inc, Institute for Clinical and Economic Review,
        This study was funded by a grant from the NMSS (HC-1508- Mallinckrodt, NIH, NMSS, Kaiser Permanente, PhRMA
        05693).                                                     Foundation, Teva, Research in Real Life Ltd, Respiratory


        Appendix 1 Authors
        Name                    Location                                                Role     Contribution

        Mitchell T. Wallin,     Department of Veterans Affairs Medical Center;          Author   Study concept and design, critical review, statistical analyses,
        MD, MPH                 Georgetown University, Washington, DC                            revision of the manuscript for content, approval of final
                                                                                                 manuscript

        William J. Culpepper,   Department of Veterans Affairs Medical Center,          Author   Study concept and design, statistical analyses, critical review,
        PhD                     Washington, DC; University of Maryland, Baltimore, M             preparation of draft manuscript, approval of final
                                D                                                                manuscript

        Jonathan Campbell,      University of Colorado, Denver, CO                      Author   Statistical analyses, critical review of the manuscript for
        PhD                                                                                      content, approval of final manuscript

        Lorene M. Nelson,       Stanford University, Stanford, CA                       Author   Study concept and design, critical review, revision of the
        PhD                                                                                      manuscript for content, approval of final manuscript

        Annette Langer-         Kaiser Permanente Southern California, Los Angeles,     Author   Study concept and design, statistical analyses, critical review,
        Gould, MD               CA                                                               revision of the manuscript for content, approval of final
                                                                                                 manuscript

        Ruth Ann Marrie,        University of Manitoba, Winnipeg, Manitoba, Canada      Author   Study concept and design, critical review, revision of the
        MD, PhD                                                                                  manuscript for content, approval of final manuscript

        Gary R. Cutter, PhD     University of Alabama, Birmingham                       Author   Statistical analyses, study concept and design, revision of the
                                                                                                 manuscript for content, approval of final manuscript

        Wendy Kaye, PhD         McKing Consulting Corp, Atlanta, GA                     Author   Statistical analyses, critical review of the manuscript for
                                                                                                 content

        Laurie Wagner, MPH      McKing Consulting Corp, Atlanta, GA                     Author   Statistical analyses, critical review of the manuscript for
                                                                                                 content

        Helen Tremlett, PhD     University of British Columbia, Vancouver, BC, Canada   Author   Study concept and design, critical review of the manuscript
                                                                                                 for content, approval of final manuscript

        Steven L. Buka, ScD     Brown University, Providence, RI                        Author   Critical review of the manuscript for content, approval of final
                                                                                                 manuscript

        Piyameth                University of Colorado, Aurora, CO                      Author   Statistical analysis, critical review of the manuscript for
        Dilokthornsakul,                                                                         content
        PharmD, PhD

        Barbara Topol, MS       Stanford University, Stanford, CA                       Author   Statistical analysis, critical review of the manuscript for
                                                                                                 content

        Lie H. Chen, DrPH       Southern California Permanente Medical Group,           Author   Statistical analysis, critical review of the manuscript for
                                Pasadena, CA                                                     content

        Nicholas G. LaRocca     National Multiple Sclerosis Society, New York, NY       Author   Study concept and design, critical review of the manuscript
                                                                                                 for content, approval of final manuscript



e1038   Neurology | Volume 92, Number 10 | March 5, 2019                                                                                     Neurology.org/N
                                                                                    10                                                       Exhibit 162
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 306 of 482
Appendix 2 Coinvestigators and members of the US Multiple Sclerosis Prevalence Workgroup
Name                 Location                                                                                      Role                  Contribution

Albert Lo, MD, PhD   Brown University, Providence, RI                                                              Coinvestigator        Study concept and
                                                                                                                                         design

Robert McBurney,     Accelerated Cure Project, Boston, MA                                                          Coinvestigator        Study concept and
PhD                                                                                                                                      design

Oleg Muravov, PhD    Agency for Toxic Substances and Disease Registry Division of Health Studies,                  Coinvestigator        Study concept and
                     Atlanta, GA                                                                                                         design

Bari Talente, Esq    National Multiple Sclerosis Society, Washington, DC                                           Coinvestigator        Study concept and
                                                                                                                                         design

Leslie Ritter        National Multiple Sclerosis Society, Washington, DC                                           Coinvestigator        Study concept and
                                                                                                                                         design




Eﬀectiveness Group, and Zogenix Inc. L. Nelson receives                    addition, in the last 5 years, she has received research support
grants from the Centers for Disease Control and Prevention,                from the Multiple Sclerosis Society of Canada, the Michael
NIH, and NMSS and contracts from the Agency for Toxic                      Smith Foundation for Health Research, and the UK MS
Substances and Diseases Registry. She receives compensation                Trust, as well as travel expenses to attend conferences; all
for serving as a consultant to Acumen, Inc and is on the Data              speaker honoraria are either declined or donated to an MS
Monitoring Committee of Neuropace. A. Langer-Gould was                     charity or to an unrestricted grant for use by her research
site principal investigator for 2 industry-sponsored phase 3               group. S. Buka receives research funding from the NIH and
clinical trials (Biogen Idec and Hoﬀman-LaRoche) and 1                     the NMSS. P. Dilokthornsakul receives research funding from
industry-sponsored observation study (Biogen Idec). She                    Pﬁzer Thailand and the Thai Traditional Medical Knowledge
receives grant support from the NIH, National Institutes of                Fund. B. Topol receives grant support from the Centers for
Neurological Disease and Stroke, Patient-Centered Out-                     Disease Control and Prevention and the NMSS and contracts
comes Research Institute, and the NMSS. R. Marrie is sup-                  from the Agency for Toxic Substances and Diseases Registry.
ported by the Waugh Family Chair in Multiple Sclerosis and                 L. Chen reports no disclosures relevant to the manuscript. N.
receives research funding from Canadian Institutes of Health               LaRocca is employed full-time by the NMSS. Go to Neurol-
Research, Research Manitoba, Multiple Sclerosis Society of                 ogy.org/N for full disclosures.
Canada, Multiple Sclerosis Scientiﬁc Foundation, Consor-
tium of MS Centers, and NMSS. She also serves on the Ed-                   Publication history
itorial Board of Neurology. G. Cutter is a member of Data and              Received by Neurology February 24, 2018. Accepted in ﬁnal form August
Safety Monitoring Boards for AMO Pharmaceuticals, Apotek,                  17, 2018.
Horizon Pharmaceuticals, Modigenetech/Prolor, Merck,
Merck/Pﬁzer, Opko Biologics, Neurim, Sanoﬁ-Aventis, Reata                  References
                                                                           1.    Nelson LM, Wallin MT, Marrie RA, et al. A new way to estimate neurologic disease
Pharmaceuticals, Receptos/Celgene, Teva Pharmaceuticals,                         prevalence in the United States: illustrated with MS. Neurology 2019;92:469–480.
                                                                           2.    Evans C, Beland SG, Kulaga S, et al. Incidence and prevalence of multiple sclerosis in
National Heart, Lung, and Blood Institute (Protocol Review                       the Americas: a systematic review. Neuroepidemiology 2013;40:195–210.
Committee), and National Institute of Child Health and                     3.    GBD 2015 Neurological Disorders Collaborator Group. Global, regional, and na-
                                                                                 tional burden of neurological disorders during 1990-2015: a systematic analysis for the
Human Development (Obstetric Pharmacy Research Unit                              Global Burden of Disease Study 2015. Lancet Neurol 2017;16:877–897.
oversight committee) and on the Consulting or Advisory                     4.    Baum HM, Rothschild BB. The incidence and prevalence of reported multiple scle-
boards for Atara Biotherapeutics, Argenix, Bioeq GmBH,                           rosis. Ann Neurol 1981;10:420–428.
                                                                           5.    Anderson DW, Ellenberg JH, Leventhal CM, Reingold SC, Rodrigues M, Silberberg
Consortium of MS Centers (grant), Genzyme, Genentech,                            DH. Revised estimate of the prevalence of multiple sclerosis in the United States. Ann
Innate Therapeutics, Klein-Buendel Inc, Medimmune, Med-                          Neurol 1992;31:333–336.
                                                                           6.    Mayr WT, Pittock SJ, McClelland RL, Jorgensen NW, Noseworthy JH, Rodrigues M.
day, Novartis, Opexa Therapeutics, Roche, Savara Inc,                            Incidence and prevalence of multiple sclerosis in Olmsted County, Minnesota,
Somahlution, Teva Pharmaceuticals, Transparency Life Sci-                        1985–2000. Neurology 2003;61:1373–1377.
                                                                           7.    Marrie RA, Yu N, Blanchard J, Leung S, Elliott L. The rising prevalence and changing
ences, and TG Therapeutics. W. Kaye receives funding from                        age distribution of multiple sclerosis in Manitoba. Neurology 2010;74:464–471.
the Agency for Toxic Substances and Disease Registry, the                  8.    Kingwell E, Zhu F, Marrie RA, et al. High incidence and increasing prevalence of
                                                                                 multiple sclerosis in British Columbia, Canada: ﬁndings from over two decades
NMSS, and the Association for the Accreditation of Human                         (1991–2010). J Neurol 2015;262:2352–2363.
Research Protection Programs. L. Wagner receives funding                   9.    Marrie RA, Fisk JD, Stadnyk KJ, et al. The incidence and prevalence of multiple
                                                                                 sclerosis in Nova Scotia, Canada. Can J Neurol Sci 2013;40:824–831.
from the Agency for Toxic Substances and Disease Registry                  10.   US Census Bureau. Annual estimates of the resident population for the United States,
and NMSS. H. Tremlett is the Canada Research Chair for                           2010–2017. Available at: census.gov/data/datasets/2017/demo/popest/state-total.
                                                                                 html. Accessed July 14, 2018.
Neuroepidemiology and Multiple Sclerosis. She receives re-                 11.   US Census Bureau. American community survey. Available at: census.gov/data/
search support from the NMSS, the Canadian Institutes of                         tables/time-series/demo/health-insurance/acs-hi.html. Accessed July 14, 2018.
                                                                           12.   Leonard CE, Brensinger CM, Nam YH, et al. The quality of Medicaid and Medicare
Health Research, the Multiple Sclerosis Society of Canada,                       data obtained from CMS and its contractors: implications for pharmacoepidemiology.
and the Multiple Sclerosis Scientiﬁc Research Foundation. In                     BMC Health Serv Res 2017;17:304–311.


Neurology.org/N                                                                         Neurology | Volume 92, Number 10 | March 5, 2019                                   e1039
                                                                     11                                                                       Exhibit 162
        13.              Case 2:20-cv-02470-WBS-JDP Document   7 F, Filed
                                                                    Castillo LC,12/29/20
              Culpepper WJ, Marrie RA, Langer-Gould A, et al. Validation of a Standardized Algorithm
                                                        26. Gracia                                  Page and
                                                                                 Benazdon A, et al. Prevalence 307   of of482
                                                                                                                incidence  multiple scle-
              for Identifying MS Cases across Claims Datasets. Neurology 2019;92:e1016–e1028.                    rosis in Panama (2000–2005). Neuroepidemiology 2009;32:287–293.
        14.   Reich D, Lucchinetti CF, Calabresi PA. Multiple sclerosis. N Engl J Med 2018;378:            27.   Koch-Henriksen, Sorensen PS. The changing demographics of multiple sclerosis
              169–180.                                                                                           epidemiology. Lancet Neurol 2010;9:520–532.
        15.   Ruggles S, Genadek K, Goeken R, Grover J, Sobek M. Integrated public use microdata           28.   Langer-Gould A, Brara SM, Beaber BE, Zhang JL. Incidence of multiple sclerosis in
              series: version 6.0. Minneapolis: University of Minnesota; 2015. Available at: doi.org/            multiple racial and ethnic groups. Neurology 2013;80:1734–1739.
              10.18128/D010.V6.0. Accessed July 14, 2018.                                                  29.   Wallin MT, Culpepper WJ, Coﬀman P, et al. The Gulf War era multiple sclerosis
        16.   Institute of Medicine. Care Without Coverage: Too Little, Too Late. Washington,                    cohort: age and incidence rates by race, sex and service. Brain 2012;135:1778–1785.
              DC: National Academies Press; 2002. Available at: doi.org/10.17226/10367.                    30.   Polman CH, Reingold SC, Banwell B, et al. Diagnostic criteria for multiple sclerosis:
              Accessed July 14, 2018.                                                                            2010 revisions to the McDonald criteria. Ann Neurol 2011;69:292–302.
        17.   Minden SL, Frankel D, Hadden L, Hoaglin DC. Access to health care for people with            31.   Smith-Bindman R, Miglioretti DL, Larson EB. Rising use of diagnostic medical im-
              multiple sclerosis. Mult Scler 2007;13:547–558.                                                    aging in a large integrated health system. Health Aﬀ 2008;27:1491–1502.
        18.   Ng R, Bernatsky S, Rhame E. Observation period eﬀects on estimation of systemic lupus        32.   21st Century Cures Act of 2016. Pub L No. 114-255, section 2061, National Neu-
              erythematosus incidence and prevalence in Quebec. J Rheumatol 2013;40:1334–1336.                   rological Diseases Surveillance System. 2016.
        19.   Capocaccia R, Colonna M, Corazziari I, et al. Measuring cancer prevalence in Europe:         33.   Amankwah N, Marrie RA, Bancej C, et al. Multiple sclerosis in Canada 2011 to 2031:
              the EUROPREVAL project. Ann Oncol 2002;13:831–839.                                                 results of a microsimulation modelling study of epidemiological and economic
        20.   Noonan CW, Kathman SJ, White MC. Prevalence estimates for MS in the United                         impacts. Health Promot Chronic Dis Prev Can 2017;37:37–48.
              States and evidence of an increasing trend for women. Neurology 2002;58:136–138.             34.   Kochanek KD, Murphy SL, Xu J, Arias E. Mortality in the United States, 2016. NCHS
        21.   Campbell JD, Ghushchyan V, Brett McQueen R, et al. Burden of multiple sclerosis on                 Data Brief 2017:1–8.
              direct, indirect costs and quality of life: national US estimates. Mult Scler Relat Disord   35.   Colby SL, Ortman JM. Projections of the Size and Composition of the U.S. Pop-
              2014;3:227–236.                                                                                    ulation: 2014 to 2060, Current Population Reports, P25-1143. Washington, DC: US
        22.   Dilokthornsakul P, Valuck RJ, Nair KV, Corboy JR, Allen RR, Campbell JD. Multiple                  Census Bureau; 2014.
              sclerosis prevalence in the United States commercially insured population. Neurology         36.   Guttmann A, Nakhla M, Henderson M, et al. Validation of a health administrative data
              2016;86:1014–1021.                                                                                 algorithm for assessing the epidemiology of diabetes in Canadian children. Pediatr
        23.   Gray OM, McDonnell GV, Hawkins SA. Factor in the rising prevalence of multiple                     Diabetes 2010;11:122–128.
              sclerosis in the north-east of Ireland. Mult Scler 2008;14:880–886.                          37.   Ghezzi A, Baroncini D, Zaﬀaroni M, Comi G. Pediatric versus adult MS: similar or
        24.   Bentzen J, Flachs EM, Stenager E, Bronnum-Hansen H, Koch-Henriksen N. Preva-                       diﬀerent? Mult Scler Demyelin Disord 2017;2:5.
              lence of multiple sclerosis in Denmark 1950–2005. Mult Scler 2010;16:520–525.                38.   Benchimol EI, Guttmann A, Griﬃths AM, et al. Increasing incidence of paediatric
        25.   Kingwell E, Marriott JJ, Gette N, et al. Incidence and prevalence of multiple sclerosis            inﬂammatory bowel disease in Ontario, Canada: evidence from health administrative
              in Europe: a systematic review. BMC Neurol 2013;13:128.                                            data. Gut 2009;58:1490–1497.




e1040   Neurology | Volume 92, Number 10 | March 5, 2019                                                                                                                       Neurology.org/N
                                                                                                           12                                                                  Exhibit 162
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 308 of 482




The prevalence of MS in the United States: A population-based estimate using health
                                    claims data
        Mitchell T. Wallin, William J. Culpepper, Jonathan D. Campbell, et al.
   Neurology 2019;92;e1029-e1040 Published Online before print February 15, 2019
                      DOI 10.1212/WNL.0000000000007035

                     This information is current as of February 15, 2019




Neurology ® is the official journal of the American Academy of Neurology. Published continuously since
1951, it is now a weekly with 48 issues per year. Copyright Copyright © 2019 The Author(s). Published by
Wolters Kluwer Health, Inc. on behalf of the American Academy of Neurology.. All rights reserved. Print
ISSN: 0028-3878. Online ISSN: 1526-632X.




                                                     13                                          Exhibit 162
    Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 309 of 482



 Updated Information &               including high resolution figures, can be found at:
 Services                            http://n.neurology.org/content/92/10/e1029.full

 References                          This article cites 31 articles, 9 of which you can access for free at:
                                     http://n.neurology.org/content/92/10/e1029.full#ref-list-1
 Citations                           This article has been cited by 6 HighWire-hosted articles:
                                     http://n.neurology.org/content/92/10/e1029.full##otherarticles
 Subspecialty Collections            This article, along with others on similar topics, appears in the
                                     following collection(s):
                                     All epidemiology
                                     http://n.neurology.org/cgi/collection/all_epidemiology
                                     Multiple sclerosis
                                     http://n.neurology.org/cgi/collection/multiple_sclerosis
                                     Prevalence studies
                                     http://n.neurology.org/cgi/collection/prevalence_studies
                                     Screening in epidemiology
                                     http://n.neurology.org/cgi/collection/screening_in_epidemiology
 Errata                              An erratum has been published regarding this article. Please see next
                                     page or:
                                     /content/93/15/688.2.full.pdf
 Permissions & Licensing             Information about reproducing this article in parts (figures,tables) or in
                                     its entirety can be found online at:
                                     http://www.neurology.org/about/about_the_journal#permissions
 Reprints                            Information about ordering reprints can be found online:
                                     http://n.neurology.org/subscribers/advertise




Neurology ® is the official journal of the American Academy of Neurology. Published continuously since
1951, it is now a weekly with 48 issues per year. Copyright Copyright © 2019 The Author(s). Published by
Wolters Kluwer Health, Inc. on behalf of the American Academy of Neurology.. All rights reserved. Print
ISSN: 0028-3878. Online ISSN: 1526-632X.




                                                      14                                               Exhibit 162
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 310 of 482
           CORRECTIONS


      Out-of-pocket costs are on the rise for commonly prescribed
      neurologic medications
                  ®
      Neurology 2019;93:688. doi:10.1212/WNL.0000000000008353

      In the article “Out-of-pocket costs are on the rise for commonly prescribed neurologic medi-
      cations" by Callaghan et al.,1 ﬁrst published online May 1, 2019, the 2004 out-of-pocket costs
      for MS medications (mean [SD]) in the Abstract and Results should be $33 ($50) rather than
      $15 ($23), and the 2004 median/IQR in the Results should be $25 ($20–$32) rather than $14
      ($10–$16). The authors regret the errors.

      Reference
      1.     Callaghan BC, Reynolds E, Banerjee M, et al. Out-of-pocket costs are on the rise for commonly prescribed neurologic medications.
             Neurology 2019;92:e2604–e2613.




      The prevalence of MS in the United States
      A population-based estimate using health claims data
                  ®
      Neurology 2019;93:688. doi:10.1212/WNL.0000000000007915

      In the article “The prevalence of MS in the United States: A population-based estimate using
      health claims data" by Wallin et al.,1 ﬁrst published online February 15, 2019, the text regarding
      the lower bound for MS prevalence in a paragraph in Results should read: “After adjustment for
      the uninsured and application of the lower-bound inﬂation factor to account for undercounting
      due to the limited period of observation, the estimated 2010 prevalence for MS cumulated over
      10 years was 288.2 per 100,000 (95% CI 287.4–289.0), corresponding to 623,437 people with
      MS.” This is correctly represented in table 2. The authors regret the error.

      Reference
      1.     Wallin MT, Culpepper WJ, Campbell JD, et al. The prevalence of MS in the United States: a population-based estimate using health
             claims data. Neurology 2019;92:e1029–e1040.




      Epidemiology of NMOSD in Sweden from 1987 to 2013
      A nationwide population-based study
                  ®
      Neurology 2019;93:688. doi:10.1212/WNL.0000000000008382

      In the article “Epidemiology of NMOSD in Sweden from 1987 to 2013: A nationwide
      population-based study" by Jonsson et al.,1 in ﬁgure 5, the incidence of NMOSD in Australia
      and New Zealand should have been 0.37/1,000,000 person-years (CI: 0.35–0.39). The ﬁgure
      should also have included A and B labels for the panels and a label for the ﬁrst panel’s x-axis,
      “Incidence rate (per 1.000.000 individuals).” The authors and the editorial oﬃce regret the
      errors.

      Reference
      1.     Jonsson DI, Sveinsson O, Hakim R, Brundin L. Epidemiology of NMOSD in Sweden from 1987 to 2013: a nationwide population-based
             study. Neurology 2019;93:e181–e189.




688   Copyright © 2019 American Academy of Neurology
                                                                                                 15
                      Copyright © 2019 American Academy of Neurology. Unauthorized reproduction of this article is prohibited.                  Exhibit 162
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 311 of 482




   EXHIBIT 163
How Common Is Multiple Sclerosis?                                                            7/1/20, 5:21 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 312 of 482




       MS Statistics
                  By Editorial Team · January 8, 2013


       Epidemiology is the branch of medicine that looks for patterns in how a disease
       like multiple sclerosis (MS) affects certain groups of people. It answers questions
       such as, “Who gets MS?” Understanding who gets a disease helps doctors make
       important discoveries about the condition and sheds light on its possible causes.


       Where people with MS live
       Multiple sclerosis is more common in people from Europe, the U.S., Canada, New
       Zealand, and parts of Australia. It is less common among people in Asia, and
       Africa. It is less common in tropical areas near the equator. In high-altitude
       regions far from the equator, cases of MS increase. The color-coded map below
       gives you an idea of the number of people with MS around the world.

       Between 750,000 and 1 million people in the U.S. over the age of 18 are living
       with MS. There are more people living with MS in the Northeast and Midwest
       than in the South.1,2


       Figure 1. Multiple sclerosis rates around the world




https://multiplesclerosis.net/what-is-ms/statistics/                                             Page 1 of 4


                                                        1                           Exhibit 163
How Common Is Multiple Sclerosis?                                                            7/1/20, 5:21 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 313 of 482




       Is MS more common in females than males?
       Like other autoimmune diseases, MS is much more common in females than
       males. Women develop multiple sclerosis 3 times more often than men. Some
       studies show that women with MS are more likely to have other autoimmune
       conditions such as psoriasis, thyroid disease, and inflammatory bowel disease.1,3


       What ages are affected by MS?

https://multiplesclerosis.net/what-is-ms/statistics/                                            Page 2 of 4


                                                       2                            Exhibit 163
How Common Is Multiple Sclerosis?                                                            7/1/20, 5:21 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 314 of 482
       MS can affect people of any age. The average age when symptoms appear
       ranges from 28 to 31 years old. MS symptoms may appear as early as age 15 or
       as late as 45. It rarely occurs in childhood or as late as the 70s. MS appears
       about 5 years earlier in women than in men.3

       Relapsing-remitting MS tends to start around 25 to 29 years, and progress to
       secondary progressive MS in the 40s. Primary progressive MS tends to start
       later, in the late 30s to early 40s.


       Does race or ethnicity impact who gets MS?
       Multiple sclerosis is more common among Caucasians, especially if they live far
       from the equator. People of Danish descent and those living in the Orkney Islands
       have some of the highest rates of MS in the world. It is rare among some ethnic
       groups, such as Inuit, Yakutes, Hungarian Romani, Norwegian Lapps, Australian
       Aborigines, and Maoris.2,3

       Factors such as household income, education, and employment do not seem to
       play a role in who gets MS.4


       Is MS becoming more common?
       The rates of MS have increased worldwide since 1955. The first report of MS in
       the U.S. was published in 1976 and found 123,00 cases. A study from 1990 found
       300,000 cases of MS. This compares to the estimated 750,000 to 1 million cases
       in 2019. Another study found that rates of MS increased by about 10 percent
       between 1990 and 2016.1,3,4


       Cause remains unknown

https://multiplesclerosis.net/what-is-ms/statistics/                                            Page 3 of 4


                                                       3                            Exhibit 163
How Common Is Multiple Sclerosis?                                                                 7/1/20, 5:21 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 315 of 482
       Scientists do not know what is causing this increase in the number of people with
       MS. Some studies point to certain genes that may be inherited. Others believe
       viruses and environmental factors such as vitamin D, sunshine, and place of birth
       may play a role. Some studies show smoking and obesity increase in the risk of
       developing MS.3


       Improving diagnosis and care
       Improvements in medicine also mean that doctors can diagnose MS more
       accurately.

       The North American Registry for Care and Research in Multiple Sclerosis formed
       in 2017 to help scientists pool information about MS patients. The registry will
       help build knowledge about MS over time to improve diagnosis and care.
       Currently, 22 hospitals in the U.S. and Canada participate in the database.5

       Written by: Jonathan Simmons & Jessica Johns Pool | Last revised: December
       2019.

       View References

         1. Wallin MT, Culpepper WJ, Campbell JD, et al. The prevalence of MS in the United States.
            Neurology. 15 Feb 2019. Available from:
            http://n.neurology.org/content/early/2019/02/15/WNL.0000000000007035. Accessed 11/18/19.
         2. National Multiple Sclerosis Society. Who Gets MS? (Epidemiology). Available at:
            https://www.nationalmssociety.org/What-is-MS/Who-Gets-MS. Accessed 11/18/19.
         3. UpToDate.com. Pathogenesis and epidemiology of multiple sclerosis. Available at:
            https://www.uptodate.com/contents/pathogenesis-and-epidemiology-of-multiple-sclerosis.
            Accessed 11/18/19.
         4. Lancet. A global perspective on the burden of multiple sclerosis. Available at:
            https://www.thelancet.com/pdfs/journals/laneur/PIIS1474-4422(18)30498-8.pdf. Accessed
            11/18/19.
         5. North American Registry for Care and Research in Multiple Sclerosis. Available at:
            http://www.narcrms.org. Accessed 11/18/19.



https://multiplesclerosis.net/what-is-ms/statistics/                                                   Page 4 of 4


                                                       4                               Exhibit 163
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 316 of 482




   EXHIBIT 164
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 317 of 482
       Acute disseminated encephalomyelitis
           Silvia Tenembaum, MD; Tanuja Chitnis, MD; Jayne Ness, MD, PhD; and Jin S. Hahn, MD;
                              for the International Pediatric MS Study Group*



Abstract—Acute disseminated encephalomyelitis (ADEM) is an immune-mediated inflammatory disorder of the CNS
characterized by a widespread demyelination that predominantly involves the white matter of the brain and spinal cord.
The condition is usually precipitated by a viral infection or vaccination. The presenting features include an acute
encephalopathy with multifocal neurologic signs and deficits. Children are preferentially affected. In the absence of
specific biologic markers, the diagnosis of ADEM is still based on the clinical and radiologic features. Although ADEM
usually has a monophasic course, recurrent or multiphasic forms have been reported, raising diagnostic difficulties in
distinguishing these cases from multiple sclerosis (MS). The International Pediatric MS Study Group proposes uniform
definitions for ADEM and its variants. We discuss some of the difficulties in the interpretation of available literature due
to the different terms and definitions used. In addition, this review summarizes current knowledge of the main aspects of
ADEM, including its clinical and radiologic diagnostic features, epidemiology, pathogenesis, and outcome. An overview of
ADEM treatment in children is provided. Finally, the controversies surrounding pediatric MS and ADEM are addressed.
NEUROLOGY 2007;68(Suppl 2):S23–S36



Acute disseminated encephalomyelitis (ADEM) is an                              genesis, treatment, and outcomes, and includes a
immune-mediated inflammatory disorder of the                                   proposed definition of this disorder.
CNS, which is commonly preceded by an infection,
and predominantly affects the white matter of the                              Epidemiology. ADEM can occur at any age, but it
brain and spinal cord.1-4 Several terms can be found                           is more common in pediatric patients than in adults.
in the literature to describe patients with ADEM,                              Rare cases in older adults have been reported,17 al-
reflecting the more prominent aspects of the disease:                          though careful exclusion of other diseases should be
                                                                               applied in these cases. The diagnosis is often made
  “Postinfectious or postvaccinial encephalomyelitis,                          in the setting of a defined viral illness or vaccination.
  postinfectious multifocal encephalitis,” when the trig-
  gering events were considered.                                               Although there appears to be no gender predomi-
                                                                               nance in ADEM,18,19 a male predominance has been
  “Acute perivascular myelinoclasia, perivenous en-                            described in two pediatric cohorts, with reported fe-
  cephalitis, disseminated vasculomyelinopathy,” when
                                                                               male:male ratios of 0.620 and 0.8.21 as opposed to a
  emphasizing the histopathologic features and distri-
  bution of lesions.                                                           2:1 female preponderance frequently described for
                                                                               MS. The mean age at presentation in children
  “Acute demyelinating encephalomyelitis, hyperergic                           ranges from 5 to 8 years.21-23
  encephalomyelitis, postvaccinal perivenous encephali-
                                                                                  A seasonal distribution in the winter and spring
  tis, postencephalitis demyelination,” relating to the
  probable immunopathogenetic mechanism.5-16                                   months has been found in studies conducted in the
                                                                               United States.19,20 A recent study conducted in San
   Based on our current clinicopathologic under-                               Diego County, CA, estimated the mean incidence of
standing of the disease, ADEM is probably the most                             ADEM as 0.4/100,000/year among persons less than
appropriate nosologic designation, as the precipitat-                          20 years of age living in that region.19 Five percent of
ing event may be absent and the pathogenesis of the                            these patients had received a vaccination within 1
disease is unclear.                                                            month prior to the ADEM event, and 93% reported
   In the absence of specific biologic markers, the                            signs of infection in the preceding 21 days. There are
diagnosis of ADEM is based on the clinical and ra-                             no clear studies of worldwide distributions of ADEM.
diologic features. Although ADEM usually has a                                 Some regional cases are linked to specific vaccines,
monophasic course, recurrent or multiphasic forms                              as in the case of the Semple rabies vaccine, smallpox
have been reported, raising diagnostic difficulties in                         vaccine, and older forms of the measles vaccine.
distinguishing these cases from multiple sclerosis
(MS). This article reviews what we currently know                              Clinical presentation. ADEM is classically de-
about ADEM, including diagnostic features, patho-                              scribed as a monophasic disorder which typically be-


*Members of the International Pediatric MS Study Group are listed in the Appendix.
From the Department of Pediatric Neurology (S.T.), National Pediatric Hospital, Dr. J.P. Garrahan, Buenos Aires, Argentina; Massachusetts General
Hospital for Children (T.C.), Brigham & Women’s Hospital, Harvard Medical School, Boston; Department of Pediatrics (J.N.), University of Alabama at
Birmingham and Children’s Hospital of Alabama; and Pediatric Neurology Division (J.H.), Stanford University Medical Center, CA.
Disclosure: The authors report no conflicts of interest.
Address correspondence and reprint requests to Dr. Silvia Tenembaum, Pediatric Neurologist, Pediatric Multiple Sclerosis Clinic, Department of Neurology,
National Pediatric Hospital “Dr. J. P. Garrahan,” Buenos Aires, Argentina; e-mail: silviatenembaum@hotmail.com, solier@ciudad.com.ar

                                                                                                       Copyright © 2007 by AAN Enterprises, Inc.     S23


                                                                             1                                                     Exhibit 164
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 318 of 482
Table 1 Demographic characteristics, presenting features, and outcome findings from published ADEM series between 2000 and 2004

                                         Murthy         Dale       Hynson     Hung Tenembaum Gupte         Mikaeloff      Idrissova       Leake         Anlar
                                         et al.,20    et al.,18    et al.,22 et al.,51 et al.,21 et al.,26 et al.,39      et al.,107     et al.,19     et al.,23
                                          USA,        England,    Australia, Taiwan, Argentina, England, France,           Russia,        USA,         Turkey,
                                          2002,         2000,       2001,     2001,     2002,     2003,     2004,           2003,         2004,         2003,
                                         n ⫽ 18        n ⫽ 35      n ⫽ 31    n ⫽ 52*   n ⫽ 84    n ⫽ 18 n ⫽ 119†           n ⫽ 90‡       n ⫽ 42§       n ⫽ 46

Mean age, y (range)                     7.5 (2.5–22) 7.4 ⫾ 0.65 5.9 (2–16)    6.7       5.3⫾3.9     8.6 ⫾ 1.2 7.1 ⫾4.3¶ 9.8 ⫾ 0.5      6.5 (0.8–18)    8 (1–15)
                                                       (3–15)              (0.7–16)     (0.4–16)    (2.5–16) (0.7–16)    (2–16)

Male, %                                     61           54          42        56         64           61        56¶          54         57               63

Mean follow-up, y (range)               1.8 (0.2–5)   5.8 ⫾ 0.8      1.5     ⬎1.5      6.6 (1–19)   1.2 ⫾ 0.2  2.9 ⫾3   Mean NR         Mean NR        Mean NR
                                                       (1–15)                                       (0.25–4) (0.5–14.9)  (1–5)           (1–5)          (1–12)

Preceding illness, %                        72           74          71       100         74           50        51¶         100         93               46

Altered mental status, %                    45           69          74        72         69           33        75¶          44         66               46

Ataxia/cerebellar, %                       NR            51          65         4         50           50        NR           52         50               28

CN deficits (includes vision), %            23           89          45        13         44           50        55¶          24       ⬎50                28

Seizures, %                                 17           17          13        47         35           11        NR           34         19               10

Full recovery, %                            72           57          81        71         89           61         92        43–70‡     86 (2 deaths)      64

Residual focal neurologic deficits, %       16           29          13         8         11           22        NR             4        10               30

Behavior or cognitive problems, %          NR            20           6        15           4          11        NR           15         50               10

Recurrent or multiphasic course, %            6          20          13         2         10           11         29†         12         29 (7 MS)        33

* Hung et al. (2001) separated postinfectious encephalomyelitis (n ⫽ 38) from ADEM (n ⫽ 13) based on the number of MRI lesions, at least three for
  ADEM. No difference in mental status, though 70% in both groups.
† Mikaeloff et al. (2004) initially gave the diagnosis of ADEM to 119 patients (out of 296 with demyelinating event) but reclassified all of them as MS if
  any recurrence. As some patients may be considered multiphasic ADEM, we kept the original 119 in analysis. However, in table 1, “¶” provides data
  from only the 85 monophasic cases.
‡ In the series of Idrissova et al., MRI was only performed in the 14 children with more severe clinical course. They reported full recovery only if no fa-
  tigue was present. However, neurologic disability was identified by telephone contact.
§ Leake et al. (2004) reclassified as MS 7% of the relapsing forms of ADEM.

ADEM ⫽ acute disseminated encephalomyelitis; NR ⫽ not reported; MS ⫽ multiple sclerosis.


gins within 2 days to 4 weeks after an antigenic                                    status, ataxia, motor deficits, and brainstem involve-
challenge. Approximately 70 to 77% of patients re-                                  ment, other features appear to be age related.25
port a clinically evident antecedent infection or vac-                              Long-lasting fever22 and headaches19,21-23,26 occur
cination during the prior few weeks.21,22,24 The typical                            more frequently in children with ADEM, while sen-
symptoms and signs of ADEM include a rapid onset                                    sory deficits predominate in adult patients.17 Sei-
encephalopathy associated with a combination of mul-                                zures are rarely observed in adult patients with
tifocal neurologic deficits. A prodromal phase with fe-                             ADEM,17 and are mainly seen in children younger
ver, malaise, headache, nausea, and vomiting may be                                 than 5 years. One study has documented prolonged
observed shortly before the development of meningeal                                focal motor seizures in 70% of the younger patients,
signs and drowsiness. The clinical course is rapidly                                with 82% of these patients going on to status
progressive and usually develops over hours to maxi-                                epilepticus.21
mum deficits within days (mean, 4.5 days).21                                           Peripheral nervous system (PNS) syndromes such
   The initial neurologic features are determined by                                as acute polyradiculoneuropathy24,27,28 may occur in
the location of the lesions within the CNS. Table 1                                 ADEM but are considered rare in childhood ADEM
summarizes the demographic distribution and pre-                                    cases. The combination of PNS and CNS features
senting features in recently published case studies of                              may be more common in adults and was noted in
patients with ADEM. Frequent neurologic symptoms                                    43.6% of one cohort of adult patients.29
and signs described in various combinations include                                    There is a wide variation in the severity of the
unilateral or bilateral pyramidal signs (60 to 95%),                                illness. Occasionally, ADEM can present as a subtle
acute hemiplegia (76%), ataxia (18 to 65%), cranial                                 disease, with nonspecific irritability, headache, and
nerve palsies (22 to 45%), visual loss due to optic                                 somnolence, or may show a rapid progression of
neuritis (7 to 23%), seizures (13 to 35%), spinal cord                              symptoms and signs to coma and decerebrate rigidi-
involvement (24%), impairment of speech (slow,                                      ty.30 Respiratory failure secondary to brainstem in-
slurred, or aphasia) (5 to 21%), and hemiparesthesia                                volvement or severely impaired consciousness occurs
(2 to 3%), with invariable involvement of mental sta-                               in 11% to 16% of cases.21,30
tus, ranging from lethargy to coma.19-23 Although cer-
tain signs and symptoms may be observed in both                                     MRI features. Neuroimaging is extremely impor-
pediatric and adult cases, such as changes in mental                                tant in establishing the diagnosis of ADEM. MRI
S24   NEUROLOGY 68(Suppl 2)         April 17, 2007


                                                                                2                                                        Exhibit 164
         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 319 of 482




                                                                           Figure 1. Acute disseminated encepha-
                                                                           lomyelitis with small lesions. (A) Axial
                                                                           T2-weighted MRI showing bilateral,
                                                                           poorly marginated hyperintense lesions
                                                                           in central, periventricular, and juxta-
                                                                           cortical white matter, (B) also involving
                                                                           both thalami and internal capsules, in
                                                                           a 17-month-old boy, 2 weeks after mea-
                                                                           sles vaccination.




abnormalities are most frequently identified on T2-       shaped (figure 5), nodular, gyral, or spotty patterns
weighted and fluid-attenuated inversion recovery          have been described.36-38 Meningeal enhancement of
(FLAIR) sequences as patchy, poorly marginated ar-        the brain or spinal cord is unusual.
eas of increased signal intensity. Lesions in ADEM           Spinal cord involvement in ADEM has been de-
are typically large, multiple, and asymmetric. They       scribed in 11 to 28%.18,21-23,39 The typical spinal cord
typically involve the subcortical and central white       lesion is large and swollen, showing variable en-
matter and cortical gray-white junction of both cere-     hancement, and predominantly affects the thoracic
bral hemispheres, cerebellum, brainstem, and spinal       region.
cord.30 The gray matter of the thalami and basal             Sequential MRI scanning during the follow-up pe-
ganglia are frequently involved, typically in a sym-      riod plays an important role in establishing the diag-
metric pattern.21,31 The periventricular white matter     nosis of ADEM. Monophasic ADEM is not associated
is also frequently involved, being described in 30 to     with the development of new lesions. Complete
60% of cases.20,22,30 Lesions confined to the corpus      resolution of MRI abnormalities after treatment
callosum are less common. However, large demyeli-         has been described in 37 to 75% of patients with
nating lesions of the adjacent white matter may ex-       ADEM, and partial resolution in 25 to 53% of
tend into the corpus callosum and cross into the
contralateral hemisphere.
   Four patterns of cerebral involvement have been
proposed to describe the MRI findings in ADEM21: 1)
ADEM with small lesions (less than 5 mm; figure 1);
2) ADEM with large, confluent, or tumefactive le-
sions, with frequent extensive perilesional edema
and mass effect (figure 2); 3) ADEM with additional
symmetric bithalamic involvement (figure 3); and 4)
acute hemorrhagic encephalomyelitis (AHEM), when
some evidence of hemorrhage can be identified in the
large demyelinating lesions (figure 4). The MRI pat-
tern does not appear to correlate with any particular
outcome or disability, as observed in a large pediat-
ric cohort,21 since most lesions tend to resolve on
follow-up imaging studies.21,32 However, this classifi-
cation may be useful when considering the differen-
tial diagnosis of ADEM and may potentially help to
identify those children for whom the initial ADEM-
phenotype is really the first manifestation of MS.
   The incidence of gadolinium enhancing lesions on
T1-weighted sequences is quite variable in ADEM
and may depend on the stage of inflammation.31,33,34      Figure 2. Acute disseminated encephalomyelitis with tu-
Gadolinium enhancing lesions have been described          mefactive lesions. Axial T2-weighted image demonstrating
in 30 to 100% of patients.21,35,36 The pattern of en-     extensive, tumefactive, and bihemispheric lesions with
hancement is variable; complete or incomplete ring-       perilesional edema, in a 13-year-old boy.
                                                                             April 17, 2007   NEUROLOGY 68(Suppl 2)   S25


                                                          3                                           Exhibit 164
         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 320 of 482
                                                          of MRI lesions, SPECT with acetazolamide detects
                                                          persistent cerebral circulatory impairment that may
                                                          contribute to the neurocognitive and language defi-
                                                          cits observed in some patients with ADEM.49,50

                                                          Monophasic and multiphasic ADEM. Although
                                                          ADEM is classically described as a monophasic dis-
                                                          order, several studies have described ADEM re-
                                                          lapses, occurring at the following rates: 1/18 (5.5%),20
                                                          1/14 (7%),51 8/84 (10%),21 4/31 (13%),22 7/46 (15%),23
                                                          7/35 (20%),18 and 9/42 (21%).19 It should be noted
                                                          that different diagnostic criteria for relapses were
                                                          used in these different studies, which may in part
                                                          account for the variability. In addition, the mean
                                                          length of follow-up reported in some of these ADEM
                                                          series varied considerably: 18 months,22 22 months,23
                                                          5.3 years,18 6.6 years,21 and again may contribute to
                                                          the interstudy variability.52
                                                             The final outcome of multiphasic ADEM has been
                                                          described in detail in two pediatric series with long-
                                                          term follow-up.18,21 In one study, no long-term im-
                                                          pairment was observed in 86% of multiphasic ADEM
                                                          patients.18 Similarly, eight children with multiphasic
Figure 3. Acute disseminated encephalomyelitis with       ADEM, who remained relapse-free after a follow-up
bithalamic involvement. Axial T2-weighted MRI showing     of 3 to 16 years (mean 8.2 years), had a median
symmetric increased signal in both thalami, with addi-    EDSS score of 1 (range 0 to 2.5).21 Serial brain-spinal
tional involvement of the insula and subcortical white    MRI performed in these patients revealed complete
matter, in an 18-month-old boy, 3 weeks after having      or almost complete resolution of demyelinating le-
mumps.                                                    sions without evidence of new active lesions.

                                                          Acute hemorrhagic leukoencephalitis. Acute
patients.18,21,24,33,35 Resolution of MRI abnormalities   hemorrhagic leukoencephalitis (AHL), AHEM, and
within 6 months has been positively associated with       acute necrotizing hemorrhagic leukoencephalitis
a final diagnosis of ADEM in one study.40 There are       (ANHLE) of Weston Hurst are variants of an acute,
no clear criteria documenting how long to continue to     rapidly progressive, and frequently fulminant in-
image patients with one ADEM event. However, the          flammatory hemorrhagic demyelination of CNS
authors suggest reassessing the patient with at least     white matter. It is usually triggered by upper respi-
two additional MRI studies after the first normal         ratory tract infections. Death from brain edema is
MRI, over a period of 5 years from the initial episode,   common within 1 week of onset of the encephalopa-
as the appropriate way to confirm the absence of          thy, but increasing evidence of favorable neurologic
ongoing accrual of lesions.                               outcomes has been published with early and aggres-
                                                          sive treatment using various combinations of cortico-
Advanced neuroimaging techniques. Low lev-                steroids, immunoglobulin, cyclophosphamide, and
els of N-acetylaspartate (NAA) and elevated lactate       plasma exchange.21,53-55
levels within regions of prolonged T2-MRI signal,            AHL, AHEM, and ANHLE are considered hyper-
without increase in choline, have been observed with      acute subforms of ADEM and were observed in 2% of
quantitative proton MR spectroscopy during the            children in a large cohort.21 Lesions on MRI tend to
acute stages of ADEM.41,42 These abnormal signals         be large, with perilesional edema and mass effect.56,57
resolved after normalization of clinical and MRI find-    Diffusion-weighted imaging disclosing areas of re-
ings. Diffusion and perfusion weighted MRI show a         stricted diffusion in the affected areas of the brain
diffusion pattern with reduced, normal, or increased      has been recently published,57 and this finding might
diffusion coefficients, or reduced or normal perfusion    be due to acute vasculitis with subsequent vessel
within ADEM lesions.43,44 A global and bilateral de-      occlusion in AHL.
creased cerebral metabolism has been demonstrated
by PET scanning in a case where CT scan had only          Controversies in diagnosis based on published
showed a focal demyelinating lesion.45                    studies: Rationale for proposed definitions.
   SPECT using 99m Tc-HMPAO has consistently              ADEM should be adequately defined and distin-
shown areas of hypoperfusion that are more exten-         guished from other diseases affecting the white mat-
sive than the MRI lesions.46-48 The time course of        ter. In particular, a diagnostic challenge lies in
SPECT abnormalities also reflects the clinical course     distinguishing multiphasic forms of ADEM from MS.
more accurately than MRI. In spite of the resolution      This is especially important, not only for prognostic
S26 NEUROLOGY 68(Suppl 2)   April 17, 2007


                                                          4                                      Exhibit 164
         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 321 of 482




                                                                             Figure 4. Acute hemorrhagic encephalo-
                                                                             myelitis. (A) Axial T2-weighted MRI
                                                                             with prominent bilateral hyperintense
                                                                             lesions, with areas of very low signal,
                                                                             corresponding to breakdown products of
                                                                             hemoglobin, in a 5-month-old boy, 2
                                                                             weeks after pertussis vaccination. (B)
                                                                             Axial T1-weighted MRI of the same
                                                                             case, showing spontaneous hyperintense
                                                                             signal inside the large hypointense
                                                                             lesions.




purposes, but for therapeutic purposes, since a diag-
nosis of MS, at least in adult patients, carries the
recommendation for early treatment with
immunomodulators.
   Historically, different definitions of ADEM have
been used in published cases of pediatric and adult
patients.17-23,26,39,51 The lack of a uniform definition
and clear clinical and neuroimaging diagnostic crite-
ria has led to the classification of other neurologic
conditions as ADEM. Due to this lack of uniformity,
it is difficult to compare neuroimaging aspects or
outcomes, establish prognostic factors, or compare
percentages of patients with ADEM that evolve into
MS. For example, the proportion of patients initially
diagnosed with ADEM who go on to be diagnosed
with MS ranges from 9.5%19 to 27%.18 However, two
children from a cohort of seven diagnosed with “mul-
tiphasic ADEM” had monosymptomatic relapses—
optic neuritis in one, and a brainstem syndrome in         Figure 5. Sagittal T1-weighted imaging demonstrating
the other—suggestive of MS.18 Conversely, a recently       two lesions with open-ring enhancement in an 8-year-old
published study applied the concept that “any second       girl, 1 week after an upper respiratory viral infection.
                                                                              April 17, 2007   NEUROLOGY 68(Suppl 2)   S27


                                                           5                                           Exhibit 164
          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 322 of 482
attack after an initial diagnosis of ADEM had to be          dence of previous destructive white matter changes
reclassified as MS,”39 and reported a frequency of           should be present; and no history of a previous clini-
second attacks as high as 29%. Thus, the use of a            cal episode with features of a demyelinating event. If
uniform definition may help to distinguish ADEM              a relapse takes place within 4 weeks of tapering
from other lifelong demyelinating conditions and             steroid treatment or within the first 3 months from
provide a foundation for consistent prospective out-         the initial event, this early relapse is considered
come studies. Nevertheless, the long-term outcome            temporally related to the same acute monophasic
and evidence of multiple recurrent demyelinating             condition and would replace the terms “steroid de-
events are required conditions to clearly delineate          pendent ADEM” or “pseudorelapsing ADEM.”
MS from ADEM.                                                    Recurrent ADEM: New demyelinating event ful-
   Unusual cases of ADEM have been described in              filling diagnostic criteria for ADEM, occurring at
patients with demyelinating lesions confined to the          least 3 months after the initial ADEM event and at
brainstem, when the presentation was more indica-            least 4 weeks after completing steroid therapy, show-
tive of a clinical isolated syndrome (CIS) with brain-       ing the same clinical presentation and affecting the
stem involvement or brainstem encephalitis.58-60 A           same areas on MRI as the initial ADEM episode.
case of atypical acute disseminated encephalomyeli-              Multiphasic ADEM: Refers to one or more ADEM
tis is described in a 3-year-old girl, with a longitudi-     relapses, including encephalopathy and multifocal
nal lesion restricted to the spinal cord in the absence      deficits, but involving new areas of the CNS on MRI
of brain lesions, consistent with longitudinal myeli-        and neurologic examination. Relapses take place at
tis.61 Unfortunately, the report does not provide im-        least 3 months after initial ADEM attack and at
aging of the brainstem to better explain the child’s         least 4 weeks after completing steroid therapy.
alteration of consciousness. A neurodegenerative pic-
ture with progressive decline in mental and motor            Differential diagnosis. Acute encephalopathy
skills was reported in an 11-month-old baby follow-          and disseminated demyelination of the CNS in chil-
ing a meningoencephalitis.62 This infant was misdi-          dren represent a diagnostic challenge for pediatric
agnosed as having ADEM because the MRI showed                clinicians and neurologists. Many inflammatory and
subtle areas of hyperintense signal in the frontal and       noninflammatory disorders may have a similar clini-
parieto-occipital white matter that seemed to be             cal and radiologic presentation and should be consid-
transitional areas of myelination or delayed myelina-        ered in the diagnostic evaluation.
tion.63 A recent report describes a patient with recur-         If an acute encephalopathy is suspected based on
rent simple and complex partial seizures, who then           history and physical examination, the first priority
progressed to intractable epilepsia partialis continua       should be to rule out an acute bacterial or viral infec-
and cognitive decline.64 Although this case repre-           tion of CNS, and to start empiric antibacterial and
sented a classic picture of chronic Rasmussen’s en-          antiviral treatment. A gadolinium-enhanced MRI of
cephalitis, because the patient started symptoms             the brain and spinal cord (to better define the dis-
after a viral illness and the initial MRI disclosed          ease burden) and a lumbar puncture should be per-
hyperintense lesions (although predominantly in-             formed as soon as possible. Evidence of an
volving cortical and subcortical structures), a diagno-      inflammatory process (CSF pleocytosis, elevated
sis of ADEM was suspected. Furthermore, when the             CSF proteins and immunoglobulin index, gadolinium
seizures recurred after 3 months from onset, the pa-         enhancement on MRI) should be determined in addi-
tient was misdiagnosed with multiphasic ADEM.                tion to screening for viral, bacterial, or fungal infec-
   A variety of terms and definitions have been used         tious agents (See “Differential diagnosis and
to describe patients with ADEM who relapse. Recur-           evaluation of pediatric MS” in this conference report
rent, relapsing, pseudorelapsing, bi- or multiphasic         for complete outline of the workup for infectious
ADEM have all been applied using different crite-            causes of acute encephalopathy). In the absence of
ria18,21,65-74: time from the first event varies from less   clear evidence of an infectious cause, the neuroimag-
than 4 to more than 8 weeks; neurologic deficits are         ing findings should define the regional distribution
defined as same or different; individuals are either         of the demyelinating-inflammatory process.
monosymptomatic or polysymptomatic; and finally                 Neuroimaging at the time of the initial event may
MRI lesions are described as either in the same or           be useful in the diagnosis. When the MRI shows
different areas.                                             large focal tumor-like lesions, one should consider
                                                             brain tumors, Shilder disease, Marburg variant of
ADEM definitions. To avoid misdiagnosis and de-              MS, and brain abscess.75-77 An MRI pattern with
velop a uniform classification, the International Pe-        symmetric bithalamic involvement may be seen in
diatric MS Study Group (Study Group) proposes that           children with acute necrotizing encephalopathy,
the following three terms be applied to variations of        deep cerebral venous thrombosis, hypernatremia,
ADEM (see Krupp et al.,74a in this conference report):       and extrapontine myelinolysis, as well as in children
   ADEM: A first clinical event with a polysymptom-          with ADEM after Japanese B encephalitis
atic encephalopathy, with acute or subacute onset,           vaccination.78-84 Basal ganglia involvement may be
showing focal or multifocal hyperintense lesions pre-        consistent with organic aciduria, poststreptococcal
dominantly affecting the CNS white matter; no evi-           ADEM, or infantile bilateral striatal necrosis.85,86
S28 NEUROLOGY 68(Suppl 2)   April 17, 2007


                                                             6                                      Exhibit 164
          Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 323 of 482
The presence of complete ring-enhanced lesions in               effectiveness in MS is limited. There are multiple
the cerebral white matter is unusual in ADEM, and               case reports of IVIg being used successfully alone92,93
brain abscess, tuberculomas, neurocysticercosis, tox-           or in combination61 with corticosteroids in both pedi-
oplasmosis, and histoplasmosis should be excluded.36            atric and adult cases of ADEM, but there have been
   The diagnosis of MS should be considered in cases            no studies which have directly compared IVIg with
of recurrent or multiphasic demyelination, and is               steroids, plasmapheresis, or other immunomodula-
discussed in detail later in this review.                       tory treatments. In some cases, IVIg was adminis-
                                                                tered after failed IV pulse steroid therapy94-96 or in
Treatment and management. There is no stan-                     cases of recurrent demyelination.68,70 Reported dos-
dard therapy for ADEM. Most treatment approaches                ing for IVIg has been quite consistent, using a total
have employed some form of nonspecific immunosup-               dose of 1 to 2 g/kg, administered either as a single
pressant therapy similar to that used for MS and                dose or over 3 to 5 days. In general, IVIg is well
other autoimmune diseases, including steroids, IV               tolerated in the pediatric population. There have
immunoglobulin (IVIg), or plasmapheresis. Most of               been isolated case reports of repeated IVIg adminis-
the data describing treatment for ADEM are derived              tration to treat recurrent episodes of demyelina-
from case reports and small series. To date, there              tion,97 although it is questionable whether these
have been no randomized, controlled trials for the              cases were definitely MS.
treatment of ADEM in either children or adults.
                                                                Plasma exchange. The use of plasma exchange in
Steroids. Steroid treatment has been the most                   ADEM has been reported in only a small number of
widely reported therapy for ADEM, typically at high             cases, typically severe cases when steroid treatment
doses. However, there has been great variety in the             has failed. A recent series98 examined the outcome
specific steroid formulations employed, routes of ad-           following plasma exchange for 59 patients with a
ministration, dosing, and tapering regimens. The                variety of CNS demyelinating conditions, including
earliest report describing steroid treatment for                10 cases of ADEM, and found that 40% of patients
ADEM was published in 1953 using ACTH.87 Later                  (including the ADEM group) had moderate to
reports in the pre-MRI era described successful use             marked improvement following plasma exchange. In
of prednisone, corticotropin, or dexamethasone with             this cohort, a mean number of seven exchanges was
marked improvement of symptoms in both adult and                performed (range 2 to 20) although a breakdown by
pediatric patients with ADEM.12,88 Several patients             demyelinating disease type was not given. In the
in these reports had recurrence of their symptoms               literature, there were reports of six pediatric ADEM
when the steroid therapy was discontinued and im-               cases treated with plasma exchange. Four of these
proved when steroids were reinstituted.                         patients were reported as having a complete
   Most pediatric groups describing their high dose             recovery,99-101 one had a residual left hemiparesis,102
steroid treatment in detail have used IV methylpred-            and the outcome for one patient was not described.103
nisolone (10 to 30 mg/kg/day up to maximum dose of                 Plasma exchange may serve to remove the autoan-
1 g/day) or dexamethasone (1 mg/kg) for 3 to 5                  tibodies that are presumably triggering the demyeli-
days18,21,22,26,89,90 followed by oral steroid taper for 4 to   nation in ADEM, but may also shift the dynamics of
6 weeks with full recovery reported in 50 to 80% of             B- and T-cell interaction within the immune system.
patients.18,21,22 In the only comparison of specific cor-       There is some evidence from case reviews that
ticosteroid regimens, methylprednisolone-treated pa-            plasma exchange may be more effective when given
tients had significantly better outcome with respect            early in the disease course.104 However, due to the
to EDSS scores compared to those treated with IV                need for trained personnel with specialized equip-
dexamethasone.21 Outcome may also be influenced                 ment and central venous access for multiple treat-
by the length of steroid taper since an increased risk          ments over a period of days to weeks, plasma
of relapse has been reported with steroid taper of 3            exchange has often been used as a last resort. Symp-
weeks or less.18,23                                             tomatic hypotension, severe anemia, and heparin-
   High-dose steroid treatment is not without risk.             associated thrombocytopenia have been described in
Gastric perforation and death due to gastrointestinal           association with plasma exchange.98 The role and
bleeding related to methylprednisolone treatment for            timing of this intensive treatment for ADEM de-
ADEM has been reported.91 Hyperglycemia, hypoka-                serves further investigation; however, for the fore-
lemia, high blood pressure, facial flushing, and mood           seeable future plasma exchange will likely continue
disorders have also been reported in association with           to be used as a rescue therapy in ADEM when other
high-dose corticosteroid treatment. It is advisable to          modalities fail.
provide gastric ulcer prophylaxis while patients are
on high dose steroids, in addition to a careful moni-           Other therapies. To our knowledge, there have
toring of blood pressure, urine glucose, and serum              been no published reports of interferon-␤ or glati-
potassium.                                                      ramer acetate used in the acute stage of ADEM al-
                                                                though there are anecdotal descriptions of
Immunoglobulin. IVIg has been used successfully                 interferon-␤ use for episodes of recurrent demyelina-
in a variety of autoimmune diseases although its                tion consistent with multiphasic ADEM. Some
                                                                                  April 17, 2007   NEUROLOGY 68(Suppl 2)   S29


                                                                7                                          Exhibit 164
         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 324 of 482
improvement has been reported with cyclophospha-         some series. Less frequent late effects included de-
mide use in adult ADEM patients who responded            velopment of seizures following ADEM resolution.
poorly to methylprednisolone,17 but we are unaware          Most patients were treated with high-dose ste-
of any published reports of cyclophosphamide, aza-       roids, although some patients were treated with IVIg
thioprine, or other cytostatic drug use in pediatric     (with or without steroids), and plasmapheresis was
ADEM.                                                    used in some severe steroid-resistant cases. Follow-
                                                         ing initiation of treatment, rapid improvement was
Outcome and prognosis. Untreated ADEM.                   sometimes seen within hours although recovery typ-
Limited data exist about the natural history of          ically evolved over days. More severely affected chil-
ADEM in the post-MRI era. In the available case          dren (sometimes obtunded and mechanically
studies, there is considerable diversity with respect    ventilated) often required weeks or months to im-
to antecedent infections, clinical presentation, and     prove and were often treated with multiple immuno-
neuroimaging findings, further complicating out-         suppressant regimens, making it unclear whether
comes analysis. Classification of recurrence is a ma-    the treatment influenced outcome or whether these
jor inconsistency as there is considerable               patients improved on their own. Complete recovery
disagreement about when to classify recurrent demy-      was reported for some of these severe cases, albeit
elination as multiphasic ADEM vs defining all recur-     less frequently. The prognosis of ADEM in adult pa-
rent demyelination as MS. Case series from Japan,105     tients has been uniformly reported as favorable.17
India,106 and Russia107 suggest that the natural his-
tory of ADEM in most children is one of gradual          Neurocognitive outcome. More attention is be-
improvement over several weeks, with 50 to 70% of        ing given to subtle neurocognitive deficits following
patients experiencing full recovery. Improvement in      CNS demyelination in childhood, including
serial MRIs was also shown in seven Japanese pa-         ADEM.50,108 Even children thought to have full recov-
tients with untreated postinfectious encephalitis, al-   ery demonstrated subtle neurocognitive deficits in
though three patients had residual lesions on MRI.105    attention, executive function, and behavior50 when
Seven of 21 patients with partial recovery in the        reevaluated more than 3 years after ADEM, al-
South India group106 had more extensive white mat-       though these deficits were not as severe as those
ter lesions compared to MRIs of children with            reported for pediatric patients with MS.109 One study
complete recovery. No other factors, including ante-     compared 19 children with ADEM to a normal age-
cedent infections, correlated with outcome.              and sex-matched control group and found that pa-
   In contrast, the Moscow group stratified 90 pedi-     tients younger than 5 years at ADEM diagnosis had
atric ADEM patients with respect to antecedent in-       significantly lower IQ and educational achievement
fections (33% rubella, 29% varicella, 22% with           when evaluated at 3.9 years (mean) since illness,
unknown viral antecedent) and recurrence (11%            while the older-onset patients had slower verbal pro-
were classified as multiphasic ADEM, most with pre-      cessing, having been evaluated at 2.2 years (mean)
ceding upper respiratory symptoms). Diagnosis was        after presentation.108 Behavioral problems were also
based on clinical symptoms following a prior viral       more prominent in the young-onset ADEM group.
infection. MRI was routinely obtained only in the        Additional studies are required to further character-
multiphasic group. Outcome varied with antecedent        ize neurocognitive deficits following ADEM. These
infections with a good outcome reported in 70% of        studies will help to guide assessments in individual
the ADEM cases without definite infection vs 54%         patients and will facilitate appropriate educational
and 43% normal outcome reported for post-varicella       interventions.
and post-rubella ADEM, respectively. Specific recov-        It appears that symptom resolution is more rapid
ery times were described as approximately 3 weeks        in steroid or IVIg-treated patients. However, due to
for post-rubella ADEM and up to 12 weeks for mul-        the heterogeneity of the patient populations and
tiphasic ADEM, with intermediate but more variable       treatment regimens, it is difficult to draw any spe-
recovery time in the post-varicella and unknown          cific conclusions about the impact of treatment rela-
ADEM groups.107 Taken together, these reports sug-       tive to long-term outcome. Multicenter prospective
gest that approximately two-thirds of patients make      trials with consistent diagnostic criteria, treatment
a complete recovery without specific treatment, but      protocols, and uniform data collection are critical to
that recovery may require weeks.                         improve our knowledge regarding management of
                                                         children and adolescents with cognitive deficits.
Treated ADEM. Table 1 summarizes the outcome
information in recently published case series of 15 or   ADEM and MS. MS in children can initially
more patients with ADEM. Over half the patients          present with symptoms and signs that are indistin-
treated had a good recovery with minimal or no def-      guishable from ADEM. However, subsequent neuro-
icit. The most common problems seen following            logic events or changes on MRI typical of MS lead to
ADEM were focal motor deficits ranging from mild         the diagnosis of MS.18,19,110 The possibility that a
clumsiness and ataxia to hemiparesis or blindness.       child may develop MS is a concern for parents and
Behavioral and cognitive problems were identified in     clinicians, particularly in cases of recurrent or mul-
6 to 50% of children, but are likely underreported in    tiphasic ADEM. MS in children can also present
S30 NEUROLOGY 68(Suppl 2)   April 17, 2007


                                                         8                                     Exhibit 164
         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 325 of 482
with CIS that more closely resemble typical neuro-         monly in patients who developed MS.22 However, in
logic events seen in adults with MS. CIS differs clin-     other series the same features have been docu-
ically from ADEM, and is defined as either a               mented in typical cases of ADEM.18,20
monofocal or multifocal demyelinating event in the            Oligoclonal IgG bands in the CSF were found to be
absence of fever or encephalopathy (except in cases        positive in 64 to 92% of pediatric MS cases, and in 0
of brainstem syndromes).                                   to 29% of ADEM cases,18,21,22,111 but this difference
   Our current consensus definition of pediatric MS        was not statistically significant18 and so cannot be
states that a first event of ADEM is not considered        used as a reliable marker of MS. Thus far, immuno-
the first event required for a diagnosis of MS, nor        logic testing has not yielded a reliable marker for the
can it be used to determine dissemination in time          development of MS from initial demyelinating events
and space. In these children, a second demyelinating       in children.
event not meeting criteria for recurrent or multipha-         To date, there are no clear clinical or radiologic
sic ADEM would qualify as an initial event, after          parameters that predict which cases of ADEM or CIS
which subsequent MRI changes or new demyelinat-            will develop MS.112,113 Early treatment of MS is
ing episodes would lead to a diagnosis of MS. While        strongly advocated in adult patients, and has been
studies suggest that children with an initial ADEM         shown to be beneficial in reducing long-term disabil-
event are at higher risk for the eventual develop-         ity.114,115 Moreover, use of beta-interferon-1a in pedi-
ment of MS,18,19,110 the actual risk of MS following       atric MS patients has recently been shown to be safe
ADEM remains unclear. Identifying prognostic indi-         and tolerable.116,117 However, the risk of an inaccu-
cators including biomarkers are needed to further          rate diagnosis of MS, which carries a lifetime burden
clarify the relationship between ADEM and subse-           and requires ongoing treatment, is generally thought
quent risk of an MS diagnosis.                             to outweigh the risk of delaying diagnosis in order to
   At present, there are no clear prognostic factors       be certain of the diagnosis of MS. The proposed defi-
that determine if a child with a first event of either     nition of pediatric MS may eventually require modi-
ADEM or CIS will eventually develop MS. The risk           fication as more information is gathered regarding
of developing MS after ADEM has been reported as           the predictability of developing MS after an initial
0%,21 9.5%,19 to 27%18 and 28%39 by different studies.     demyelinating event. Clinical prognostic indicators
It should be noted that in these studies, varying          or a biomarker that predicts the development of MS
criteria were used to define pediatric MS, and differ-     after an initial demyelinating event in childhood is
ing lengths of follow-up were used, which may con-         needed to facilitate an early and accurate diagnosis
tribute to the wide range in incidence. As a general       of pediatric MS.
trend, ADEM carries a lower risk of developing MS
than CIS events. A study examining patients with a         Pathogenesis. ADEM is characterized histologi-
first demyelinating event, including CIS-like and          cally by perivenular infiltrates of T cells and macro-
ADEM events, showed that overall, 57% developed            phages, associated with perivenular demyelination.
MS as defined by two demyelinating events.39 Of pa-        Although ADEM shares common pathologic features
tients with an initial diagnosis of ADEM, 28% devel-       with MS, distinct pathologic criteria distinguishing
oped MS. Of those with initial CIS-like events, 86%        the two diseases have not been defined. There are no
with optic neuritis and 50% with an initial brain-         systematic studies comparing the histopathology of
stem syndrome developed MS. Overall, positive pre-         ADEM and MS, although such studies would un-
dictive factors for the development of MS were age at      doubtedly yield important information on the rela-
onset 10 years or older (hazard ratio [HR], 1.67; 95%      tionship between these two diseases. A variety of
CI), MS-suggestive initial MRI (HR 1.54), or optic         pathologic features have been described in biopsy
nerve lesion (HR 2.59). A lower risk of developing         and autopsy samples from ADEM and AHEM pa-
MS was found in patients with myelitis (HR 0.23) or        tients. An autopsy from a 5-year-old boy with fatal
mental status change (HR 0.59) at presentation.39          ADEM grossly described diffuse brain edema, uncal
Twenty-nine percent (34 of 119) of children with a prior   and tonsillar herniation.19 Multifocal perivascular
diagnosis of ADEM developed MS, while 75% (134 of          lymphocytic infiltrates associated with fibrin deposi-
177) of children with a first event consistent with CIS    tion within vascular lumens and adjacent demyelina-
developed MS. Although these clinical findings are         tion were observed. There was diffuse anoxic-
helpful and serve as a guide, a definitive diagnosis of    ischemic neuronal degeneration and intersitial
MS cannot be made based on these data. Moreover, use       edema. Viral inclusion bodies were not seen in H-E
of standardized criteria to define MS in future studies    sections. A brain biopsy performed in a 10-year-old
would greatly enhance interpretation.                      girl with severe AHEM demonstrated subcortical
   Radiologic parameters provide supportive evi-           WM with perivascular hemorrhagic necrosis with
dence for the diagnosis of MS; however, they cannot        subacute inflammation consisting of macrophages,
be used as predictors for the development of the dis-      neutrophils, and rare lymphocytes. No evidence of
ease, since many features thought to be unique to          viral, bacterial, fungal, or parasitic infection was
MS are also seen in cases of ADEM.20 Lesions in the        noted. Although ADEM is typically described as de-
corpus callosum, periventricular white matter, and         myelination with relative preservation of axons, ax-
deep gray matter structures were seen more com-            onal damage has been identified in the brains of
                                                                             April 17, 2007   NEUROLOGY 68(Suppl 2)   S31


                                                           9                                          Exhibit 164
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 326 of 482
Table 2 Incidence of vaccination-associated ADEM

Vaccination forms                                                                     Reported incidences of ADEM

Measles
  Live measles vaccine                                           1–2/million131 (compared to 20–30/million incidence of measles
                                                                   virus–induced encephalitis)
Rabies
  Neural vaccine (Semple)                                        1/300–1/7,000128
  Duck embryo vaccine                                            1/25,0003
  Non-neural human diploid cell                                  ⬍1/75,000
Japanese B encephalitis
  Inactivated mouse-brain derived JEV 1993–1999                  0.2/100,000 (Japan)132; 0/813,000 (USA)132
Smallpox
                                                                             135
  New York City Board of Health strain of vaccinia 2002–2004     3/665,000         (reporting encephalitis or myelitis)
                                                                              131
Diphtheria/pertussis/tetanus                                     0.9/100,000
                                                                                                                          133
Hepatitis B                                                      Eight cases of CNS inflammation within 10 weeks                Four cases
                                                                  of partial myelitis within 3 months134

ADEM ⫽ acute disseminated encephalomyelitis.


some patients.118,119 Lesions largely involve the white         pertussis, diphtheria, measles, mumps, rubella,
matter, but can also involve the cortex and deep gray           pneumococcus, varicella, influenza, Japanese en-
matter structures. The CSF is characterized by ele-             cephalitis, and polio.19,21,131-136 Vaccines produced in
vated protein and white blood cells. Oligoclonal                CNS tissue including the Semple form of the rabies
bands are an acute manifestation in up to 30% of                vaccine carry a higher risk of ADEM. It is important
patients with ADEM,18 and may be transient. Ele-                to note that in general, vaccination forms with
vated CSF levels of the pro-inflammatory cytokines              high rates of complications are no longer in use.
IL-6, IL-10, and TNF␣ have been described.120,121               Some reported incidences of encephalomyelitis asso-
   Acute hemorrhagic and acute necrotizing hemor-               ciated with various forms of vaccination are listed in
rhagic leukoencephalitis (AHEM, AHL, ANHLE) of                  table 2.
Weston Hurst shares some inflammatory histologic                   The pathogenesis of ADEM is unclear; however,
features with ADEM; however, demyelination is of-               given its histologic features and typically monopha-
ten more widespread throughout the CNS and is as-               sic course of disease, it has been likened to the
sociated with a pronounced neutrophilic infiltrate.             animal model experimental autoimmune encephalo-
ANHLE is characterized by destruction of small                  myelitis (EAE). EAE is an autoimmune demyelinat-
blood vessels associated with acute hemorrhage and              ing disease, which can be induced in a variety of
fibrin deposition.122 CSF analysis reflects the hemor-          animal species by immunization with myelin pro-
rhagic nature of this disease with elevations in pro-           teins or peptides. Moreover, the postvaccinial form of
tein, RBC, and WBC counts.                                      ADEM associated with the Semple rabies vaccine,
   ADEM may be classified as either postvaccinial or            which contains rabies virus–infected neural tissue,
postinfectious; however, in many cases no clear ante-           reinforces this analogy to EAE. Viral or bacterial
cedent history of either is present. Rare cases of              epitopes resembling myelin antigens have the capac-
ADEM have been described following organ                        ity to activate myelin-reactive T cell clones through
transplantation.123-127 Postinfectious forms of ADEM            molecular mimicry,137 and can thereby elicit a CNS-
typically begin within 2 to 21 days after an infectious         specific autoimmune response. Thus, it has been sug-
event; however, longer intervals have also been de-             gested that microbial infections preceding ADEM
scribed. Viral infections commonly associated with              elicit a cross-reactive anti-myelin response through
ADEM include influenza virus, enterovirus, measles,             molecular mimicry. Alternatively, ADEM may be
mumps, rubella, varicella zoster, Epstein Barr virus,           caused by the activation of existing myelin-reactive
cytomegalovirus, herpes simplex virus, hepatitis A,             T cell clones through a nonspecific inflammatory
and coxsackievirus. Bacterial triggers include Myco-            process.
plasma pneumoniae, Borrelia burgdorferi, Lepto-                    Theiler murine encephalomyelitis virus–induced
spira, and beta-hemolytic Streptococcus. Acute                  demyelinating disease (TMEV-IDD) model is induced
hemorrhagic leukoencephalomyelitis (AHLE) typi-                 by direct CNS infection of the neurotropic TMEV
cally follows influenza or upper respiratory infection.         picornavirus, initially resulting in an immune-
The only epidemiologically and pathologically proven            mediated reaction primarily involving TMEV-specific
association of ADEM with vaccinations is with the               CD4 and CD8 T cells.138,139 However, during the
Semple form of the rabies vaccine.3,128-130 Other vacci-        chronic stages of disease, T cell reactivity to host
nations associated with ADEM include hepatitis B,               myelin peptides has been observed, indicating
S32 NEUROLOGY 68(Suppl 2)      April 17, 2007


                                                               10                                                  Exhibit 164
         Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 327 of 482
epitope spreading has occurred secondary to T cell         associated with the two diseases suggests differences
responses to myelin breakdown products, resulting          in pathogenesis.
in an autoimmune response.140 Both microglia141 and
dendritic cells142 from the CNS of TMEV-infected           Research/future directions. ADEM often poses
mice are able to present myelin peptides to naı̈ve T       both a diagnostic and prognostic dilemma for clini-
cells, thereby facilitating epitope spreading to nonvi-    cians. In the acute stage, there should be a low sus-
ral, host myelin antigens. The TMEV model high-            picion of infection before initiation of corticosteroid
lights the phenomenon of epitope spreading                 or immunosuppressive therapy. Diagnostic tests that
secondary to a destructive CNS viral infection result-     increase the rapidity of an accurate diagnosis are
ing in a secondary autoimmune response and chronic         recommended. Over the long term, one of the most
inflammation. Although this model superficially            pressing questions of a child presenting with ADEM,
bears some resemblance to ADEM, it is important to         particularly recurrent or multiphasic forms of
note that overwhelming evidence has shown that             ADEM, is the potential risk for conversion to MS.
ADEM is not due to direct viral infection of the CNS,      Although ADEM and MS share many similar patho-
but is a secondary immune-mediated phenomenon.             logic features, prognosis is drastically different.
Epitope spreading is likely to be an important phe-        Therefore, identification of a biomarker that can pre-
nomenon in chronic inflammatory diseases such as           dict the development of MS after an ADEM event is
MS, but involvement in ADEM is unknown.                    critical.
   Sequences in myelin basic protein have been                Additional studies are required to understand the
shown to resemble several viral sequences, and in          worldwide epidemiology and distribution of ADEM.
some cases, cross-reactive T cell responses have been      These studies may give insight into the pathogenesis
demonstrated. Examples of cross-reactive T cells           of the disease and potential preventative measures.
with MBP antigens include HHV-6,143 coronavirus,144        Early identification of triggers for ADEM, such as
influenza virus hemagglutinin,145 and EBV.146 Prote-       specific batches of vaccines, is facilitated by strin-
olipid protein (PLP) shares common sequences with          gent monitoring mechanisms.
Haemophilus influenza.147 Semliki forest virus (SFV)          Current treatments for ADEM generally lead to
peptides mimic myelin oligodendrocyte glycoprotein         acceptable outcomes; however, further studies are
(MOG).148 Enhanced myelin basic protein (MBP)-             required to investigate the use of additional agents,
reactive T cell responses have been demonstrated in        particularly for refractory or multiphasic cases.
patients with postinfectious forms of ADEM.149,150 El-     There is a paucity of literature on the use of chemo-
evated titers of anti-myelin antibodies in sera from       therapeutic agents for ADEM, although anecdotal
patients with ADEM have recently been demon-               use is prevalent. In addition, use of ␤-interferons for
strated as compared to patients with MS or viral           multiphasic forms of ADEM requires further
encephalitis.151 Previous studies have demonstrated        investigation.
enhanced anti-MBP antibody titers in patients with            The use of standardized definitions for ADEM and
postvaccinial ADEM following vaccination with the          MS in children and adolescents will help to facilitate
Semple rabies vaccine.152,153 One of these studies         future studies, regarding the prognosis, pathogene-
demonstrated elevated anti-MBP antibody titers in          sis, and treatment of these two diseases.
ADEM samples compared with MS samples. Al-
though there is controversy surrounding the charac-
                                                           Appendix
terization of anti-myelin antibody responses in MS,
                                                           The International Pediatric MS Study Group: Lauren Krupp, MD (chair),
studies in ADEM have consistently shown detectable         Brenda L. Banwell, MD, Anita Belman, MD, Dorothee Chabas, MD, PhD,
levels, suggesting differences in pathogenesis. Col-       Tanuja Chitnis, MD, Peter Dunne, MD, Andrew Goodman, MD, Jin S.
                                                           Hahn, MD, Deborah P. Hertz, MPH, Nancy J. Holland, EdD, RN, MSCN,
lectively, these studies suggest that enhanced T and       Douglas Jeffery, MD, PhD, William MacAllister, PhD, Raul Mandler, MD,
B cell myelin responses play a role in the pathogene-      Maria Milazzo, RN, MS, CPNP, Jayne Ness, MD, PhD, Jorge Oksenberg,
sis of both postinfectious and postvaccinial ADEM;         PhD, Trena L. Pelham, MD, Daniela Pohl, MD, PhD, Kottil Rammohan,
                                                           MD, Mary R. Rensel, MD, Christel Renoux, MD, Dessa Sadovnick, PhD,
however, further studies are required to determine         Steven Robert Schwid, MD, Silvia Tenembaum, MD, Cristina Toporas,
causal relationship.                                       Emmanuelle Waubant, MD, PhD, Bianca Weinstock-Guttman, MD.
   ADEM was associated with the class II alleles
HLA-DRB1*01 and HLA-DRB*03 in a Russian                    References
study.107 A similar study from Korea showed an asso-        1. Rust RS. Multiple sclerosis, acute disseminated encephalomyelitis,
ciation of ADEM with HLA-DRB1*1501, as well as                 and related conditions. Semin Pediatr Neurol 2000;7:66–90.
                                                            2. Dale RC. Acute disseminated encephalomyelitis. Semin Pediatr Infect
HLA-DRB5*0101.154 The same Korean study showed                 Dis 2003;14:90–95.
an association of HLA-DRB3*0202 and HLA-                    3. Garg RK. Acute disseminated encephalomyelitis. Postgrad Med J
DQB1*0502 with acute necrotizing forms of enceph-              2003;79:11–17.
                                                            4. Jones CT. Childhood autoimmune neurologic diseases of the central
alopathy. The gene mostly frequently linked with               nervous system. Neurol Clin 2003;21:745–764.
MS is HLA DRB1,155 with DR215,156 being the most            5. Marsden JP, Hurst EW. Acute perivascular myelinoclasis (“acute dis-
                                                               seminated encephalomyelitis”) in smallpox. Brain 1932;55:181–193.
frequently involved allele. Similar associations have       6. Davison C, Brock S. Acute demyelinating encephalomyelitis following
been found in the pediatric MS population.157 Thus,            respiratory disease. Bull Neurol Inst NY 1937;6:504–514.
                                                            7. Van Bogaert L. Post-infectious encephalomyelitis and multiple sclero-
class II alleles may play a role in MS as well as              sis; the significance of perivenous encephalomyelitis. J Neuropathol
ADEM; however, the disparity between the alleles               Exp Neurol 1950;9:219–249.

                                                                                  April 17, 2007   NEUROLOGY 68(Suppl 2)        S33


                                                          11                                                  Exhibit 164
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 328 of 482
 8. Ferraro A, Roizin L. Hyperergic encephalomyelitides following exan-          40. Richer LR, Sinclair DB, Bhargava R. Neuroimaging features of acute
    thematic diseases, infectious diseases and vaccination. J Neuropathol            disseminated encephalomyelitis in childhood. Pediatr Neurol 2005;32:
    Exp Neurol 1957;16:423–445.                                                      30–36.
 9. DeVries. Postvaccinal perivenous encephalitis. Amsterdam: Elsevier,          41. Bizzi A, Ulug AM, Crawford TO, et al. Quantitative proton MR spec-
    1960.                                                                            troscopic imaging in acute disseminated encephalomyelitis. AJNR
10. Carpenter S, Lampert PW. Postinfectious perivenous encephalitis and              Am J Neuroradiol 2001;22:1125–1130.
    acute hemorrhagic leukoencephalitis. In: Minckler J, ed. Pathology of        42. Mader I, Wolff M, Nagele T, Niemann G, Grodd W, Kuker W. MRI and
    the nervous system. New York: McGraw-Hill, 1968:2260–2269.                       proton MR spectroscopy in acute disseminated encephalomyelitis.
11. Poser ChM. Disseminated vasculomyelinopathy. A review of the clini-              Childs Nerv Syst 2005;21:566–572.
    cal and pathologic reactions of the nervous system in hyperergic dis-        43. Harada M, Hisaoka S, Mori K, Yoneda K, Noda S, Nishitani H. Differ-
    eases. Acta Neurol Scand 1969:37 suppl:33–44.                                    ences in water diffusion and lactate production in two different types
12. Pasternak JF, De Vivo DC, Prensky AL. Steroid responsive encephalo-              of postinfectious encephalopathy. J Magn Reson Imaging 2000;11:559–
    myelitis in childhood. Neurology 1980;30:481–486.                                563.
13. Lukes SA, Norman D. Computed tomography in acute disseminated                44. Bernarding J, Braun J, Koennecke HC. Diffusion- and perfusion-
    encephalomyelitis. Ann Neurol 1983;13:567–572.                                   weighted MR imaging in a patient with acute disseminated encephalo-
14. Dunn V, Bale JF, Zimmerman RA, Perdue Z, Bell WE. MRI in children                myelitis (ADEM). J Magn Reson Imaging 2002;15:96–100.
    with postinfectious disseminated encephalomyelitis. Magn Reson Im-           45. Tabata K, Shishido F, Uemura K, et al. Positron emission tomography
    aging 1986;4:25–32.                                                              in acute disseminated encephalomyelitis: a case report. Kaku Igaku
15. Boulloche J, Parain D, Mallet E, Tron P. Postinfectious encephalitis             1990;27:261–265.
    with multifocal white matter lesions. Neuropediatrics 1989;20:173–           46. Broich K, Horwich D, Alavi A. HMPAO-SPECT and MRI in acute
    175.                                                                             disseminated encephalomyelitis. J Nucl Med 1991;32:1897–1900.
16. Brinar VV. Non-MS recurrent demyelinating diseases. Clin Neurol              47. San Pedro EC, Mountz JM, Liu HG, Deutsch G. Postinfectious cereb-
    Neurosurg 2004;106:197–210.                                                      ellitis: clinical significance of Tc-99m HMPAO brain SPECT compared
17. Schwarz S, Mohr A, Knauth M, Wildemann B, Storch-Agenlocher B.                   with MRI. Clin Nucl Med 1998;23:212–216.
    Acute disseminated encephalomyelitis: a follow-up study of 40 adult          48. Itti E, Huff K, Cornford ME, Itti L, Poruri K, Mishkin FS. Postinfec-
    patients. Neurology 2001;56:1313–1318.                                           tious encephalitis. A coregistered SPECT and magnetic resonance im-
18. Dale RC, de Sousa C, Chong WK, Cox TC, Harding B, Neville BG.                    aging study. Clin Nucl Med 2002;27:129–130.
    Acute disseminated encephalomyelitis, multiphasic disseminated en-           49. Okamoto M, Ashida KI, Imaizumi M. Hypoperfusion following enceph-
    cephalomyelitis and multiple sclerosis in children. Brain 2000;123:              alitis: SPECT with acetazolamide. Eur J Neurol 2001;8:471–474.
    2407–2422.                                                                   50. Hahn CD, Miles BS, MacGregor DL, Blaser SI, Banwell BL, Hether-
19. Leake JAD, Albani S, Kao AS, et al. Acute disseminated encephalomy-              ington CR. Neurocognitive outcome after acute disseminated encepha-
    elitis in childhood: epidemiologic, clinical and laboratory features. Pe-        lomyelitis. Pediatr Neurol 2003;29:117–123.
    diatr Infect Dis J 2004;23:756–764.                                          51. Hung K-L, Liao H-T, Tsai M-L. The spectrum of postinfectious enceph-
20. Murthy KSN, Faden HS, Cohen ME, Bakshi R. Acute disseminated                     alomyelitis. Brain Dev 2001;23:42–45.
    encephalomyelitis in children. Pediatrics 2002;110:21–28.                    52. Tardieu M, Mikaeloff Y. What is acute disseminated encephalomyelitis
21. Tenembaum S, Chamoles N, Fejerman N. Acute disseminated enceph-                  (ADEM)? Eur J Paediatr Neurol 2004;8:239–242.
    alomyelitis: a long-term follow-up study of 84 pediatric patients. Neu-      53. Seales D, Greer M. Acute hemorrhagic leukoencephalitis: a successful
    rology 2002;59:1224–1231.                                                        recovery. Arch Neurol 1991;48:1086–1088.
22. Hynson JL, Kornberg AJ, Coleman LT, Shield L, Harvey AS, Kean                54. Rosman PN, Gottlieb SM, Bernstein CA. Acute hemorrhagic leukoen-
    MJ. Clinical and neuroradiologic features of acute disseminated en-              cephalitis: recovery and reversal of magnetic resonance imaging find-
    cephalomyelitis in children. Neurology 2001;56:1308–1312.                        ings in a child. J Child Neurol 1997;12:448–454.
23. Anlar B, Basaran C, Kose G, et al. Acute disseminated encephalomy-           55. Klein C, Wijdicks EFM, Earnest IVF. Full recovery after acute hemor-
    elitis in children: outcome and prognosis. Neuropediatrics 2003;34:              rhagic leukoencephalitis (Hurst’s disease). J Neurol 2000;247:977–979.
    194–199.                                                                     56. Kuperan S, Ostrow P, Landi MK, Bakshi R. Acute hemorrhagic leu-
24. Amit R, Shapira Y, Blank A, Aker M. Acute, severe, central and                   koencephalitis vs. ADEM: FLAIR MRI and neuropathology findings.
    peripheral nervous system combined demyelination. Pediatr Neurol                 Neurology 2003;60:721–722.
    1986;2:47–50.                                                                57. Mader I, Wolff M, Niemann G, Küker W. Acute haemorrhagic enceph-
25. Menge T, Hemmer B, Nessler S, et al. Acute disseminated encephalo-               alomyelitis (AHEM): MRI findings. Neuropediatrics 2004;35:143–146.
    myelitis. An update. Arch Neurol 2005;62:1673–1680.                          58. Miller DH, Scaravilli F, Thomas DCT, Harvey P, Hirsch NP. Acute
26. Gupte G, Stonehouse M, Wassmer E, Coad NA, Whitehouse WP. Acute                  disseminated encephalomyelitis presenting as a solitary brainstem
    disseminated encephalomyelitis: a review of 18 cases in childhood. J             mass. J Neurol Neurosurg Psychiatry 1993;56:920–922.
    Paediatr Child Health 2003;39:336–342.                                       59. Tateishi K, Takeda K, Mannen T. Acute disseminated encephalomyeli-
27. Amit R, Glick B, Itzchak Y, Dgani Y, Meyeir S. Acute severe combined             tis confined to brainstem. J Neuroimaging 2002;12:67–68.
    demyelination. Child’s Nerv Syst 1992;8:354–356.                             60. Firat AK, Karakas HM, Yakinci C, Altinok T, Alkan A, Biçak U. An
28. Nadkarni N, Lisak R. Guillain-Barré syndrome (GBS) with bilateral               unusual case of acute disseminated encephalomyelitis confined to
    optic neuritis and central white matter disease. Neurology 1993;43:              brainstem. Magn Reson Imaging 2004;22:1329–1332.
    842–843.                                                                     61. Straussberg R, Schonfeld T, Weitz R, Karmazyn B, Harel L. Improve-
29. Marchioni E, Ravaglia S, Piccolo G, et al. Postinfectious inflammatory           ment of atypical acute disseminated encephalomyelitis with steroids
    disorders: subgroups based on prospective follow-up. Neurology 2005;             and intravenous immunoglobulins. Pediatr Neurol 2001;24:139–143.
    65:1057–1065.                                                                62. Garg BP, Kleiman MB. Acute disseminated encephalomyelitis present-
30. Wingerchuk DM. Postinfectious encephalomyelitis. Curr Neurol Neu-                ing as a neurodegenerative disease in infancy. Pediatr Neurol 1994;11:
    rosci Rep 2003;3:256–264.                                                        57–58.
31. Baum PA, Barkovich AJ, Koch TK, Berg BO. Deep grey matter in-                63. van der Knaap MS, Valk J. Myelination and retarded myelination. In:
    volvement in children with acute disseminating encephalomyelitis.                van der Knaap MS, Valk J, eds. Magnetic resonance of myelin, myeli-
    AJNR Am J Neuroradiol 1994;15:1275–1283.                                         nation, and myelin disorders. 2nd ed. Berlin-Heidelberg: Springer-
32. Kimura S, Unayama T, Mori T. The natural history of acute dissemi-               Verlag, 1995:31–52.
    nated leukoencephalitis. A serial magnetic resonance imaging study.          64. Ramaswamy V, Sinclair DB, Wheatley BM, Richer L, Snyder T. Epi-
    Neuropediatrics 1992;23:192–195.                                                 lepsia partialis continua: acute disseminated encephalomyelitis or
33. Kesselring J, Miller DH, Robb SA, et al. Acute disseminated encepha-             Rasmussen’s encephalitis? Pediatr Neurol 2005;32:341–345.
    lomyelitis and MRI findings and the distinction from multiple sclero-        65. Shoji H, Kusuhara T, Honda Y, et al. Relapsing acute disseminated
    sis. Brain 1990;113:291–302.                                                     encephalomyelitis associated with chronic Epstein-Barr virus infec-
34. Singh S, Alexander M, Korah IP. Acute disseminated encephalomyeli-               tion: MRI findings. Neuroradiology 1992;34:340–342.
    tis: MR imaging features. AJR Am J Roentgenol 1999;173:1101–1107.            66. Khan S, Yaqub BA, Poser CMAL, Deeb SM, Bohlega S. Multiphasic
35. Khong PL, Ho HK, Cheng PW, Wong VC, Goh W, Chan FL. Childhood                    disseminated encephalomyelitis presenting as alternating hemiplegia.
    acute disseminated encephalomyelitis: the role of brain and spinal               J Neurol Neurosurg Psychiatry 1995;58:467–470.
    cord MRI. Pediatr Radiol 2002;32:59–66.                                      67. Tsai M-L, Hung K-L. Multiphasic disseminated encephalomyelitis
36. Lim KE, Hsu YY, Hsu WC, Chan CY. Multiple complete ring-shaped                   mimicking multiple sclerosis. Brain Dev 1996;18:412–414.
    enhanced MRI lesions in disseminated encephalomyelitis. Clin Imag-           68. Hahn JS, Siegler DJ, Enzmann D. Intravenous gammaglobulin ther-
    ing 2003;27:281–284.                                                             apy in recurrent acute disseminated encephalomyelitis. Neurology
37. Caldemeyer KS, Smith RR, Harris TM, Edwards MK. MRI in acute                     1996;46:1173–1174.
    disseminated encephalomyelitis. Neuroradiology 1994;36:216–220.              69. Apak RA, Anlar B, Saatci I. A case of relapsing acute disseminated
38. Van Meyden CH, de-Villers JFK, Middlecote BD, Terbalanche J. Gad-                encephalomyelitis with high dose corticosteroid treatment. Brain Dev
    olinium ring enhancement and mass effect in acute disseminating                  1999;21:279–282.
    encephalomyelitis. Neuroradiol 1994;36:221–223.                              70. Revel-Vilk S, Hurvitz H, Klar A, Virozov Y, Korn-Lubetzki I. Recur-
39. Mikaeloff Y, Suissa S, Vallée L, et al. First episode of acute CNS              rent acute disseminated encephalomyelitis associated with acute cyto-
    inflammatory demyelination in childhood: prognostic factors for multi-           megalovirus and Epstein-Barr virus infection. J Child Neurol 2000;15:
    ple sclerosis and disability. J Pediatr 2004;144:246–252.                        421–424.

S34   NEUROLOGY 68(Suppl 2)        April 17, 2007


                                                                                12                                                   Exhibit 164
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 329 of 482
71. Cohen O, Steiner-Birmanns B, Biran I, Abramsky O, Honigman S,                99. Stricker RB, Miller RG, Kiprov DD. Role of plasmapheresis in acute
    Steiner I. Recurrence of acute disseminated encephalomyelitis at the             disseminated (postinfectious) encephalomyelitis. J Clin Apheresis
    previously affected brain site. Arch Neurol 2001;58:797–801.                     1992;7:173–179.
72. Härtel C, Schilling S, Gottschalk S, Sperner J. Multiphasic dissemi-       100. Ramachandrannair R, Rafeequ M, Girija AS. Plasmapheresis in child-
    nated encephalomyelitis associated with streptococcal infection. Eur J           hood acute disseminated encephalomyelitis. Ind Pediatr 2005;42:479–
    Paediatr Neurol 2002;6:327–329.                                                  482.
73. Mariotti P, Batocchi AP, Colosimo C, et al. Multiphasic demyelinating       101. Miyazawa R, Hikima A, Takano Y, Arakawa H, Tomomasa T,
    disease involving central and peripheral nervous system in a child.              Morikawa A. Plasmapheresis in fulminant acute disseminated enceph-
    Neurology 2003;60:348–349.                                                       alomyelitis. Brain Dev 2001;23:424–426.
74. Alper G, Schor NF. Toward the definition of acute disseminated en-          102. Balestri P, Grosso S, Acquaviva A, Bernini M. Plasmapheresis in a
    cephalitis of childhood. Curr Opin Pediatr 2004;16:637–640.                      child affected by acute disseminated encephalomyelitis. Brain Dev
74a. Krupp LB, Banwell B, Tenembaum S, for the International Pediatric               2000;22:123–126.
      MS Study Group. Consensus definitions proposed for pediatric multi-       103. Newton R. Plasma exchange in acute post-infectious demyelination.
      ple sclerosis and related childhood disorders. Neurology 2007;                 Dev Med Child Neurol 1981;23:538–543.
      68(suppl 2):S7–S12.                                                       104. Lin CH, Jeng JS, Yip PK. Plasmapheresis in acute disseminated en-
75. Poser CM, Goutières F, Carpentier MA, Aicardi J. Shilder’s myelino-             cephalomyelitis. J Clin Apheresis 2004;19:154–159.
    clastic diffuse sclerosis. Pediatrics 1986;77:107–112.                      105. Kimura S, Nezu A, Ohtsuki N, Kobayashi T, Osaka H, Uehara S.
76. Kepes JJ. Large focal tumor-like demyelinating lesions of the brain:             Serial magnetic resonance imaging in children with postinfectious
    intermediate entity between MS and acute disseminated encephalo-                 encephalitis. Brain Dev 1996;18:461–465.
    myelitis? A study of 31 patients. Ann Neurol 1993;33:18–27.                 106. Murthy JM, Yangala R, Meena AK, Jaganmohan RJ. Acute dissemi-
77. Tenembaum S, Galicchio S, Grañana N, et al. Demyelinating enceph-               nated encephalomyelitis: clinical and MRI study from South India.
    alopathies with large focal lesions: diagnostic clues. Brain Dev 1998;           J Neurol Sci 1999;165:133–138.
    20:434. Abstract.                                                           107. Idrissova Z, Boldyreva MN, Dekonenko EP, et al. Acute disseminated
78. Mizuguchi M, Abe J, Mikkaichi K, et al. Acute necrotizing encephalop-            encephalomyelitis in children: clinical features and HLA-DR linkage.
    athy of childhood: a new syndrome presenting with multifocal, sym-               Eur J Neurol 2003;10:537–546.
    metric brain lesions. J Neurol Neurosurg Psychiatry 1995;58:555–561.        108. Jacobs RK, Anderson VA, Neale JL, Shield LK, Kornberg AJ. Neuro-
79. Mizuguchi M. Acute necrotizing encephalopathy of childhood: a novel              psychological outcome after acute disseminated encephalomyelitis: im-
    form of acute encephalopathy prevalent in Japan and Taiwan. Brain                pact of age at illness onset. Pediatr Neurol 2004;31:191–197.
    Dev 1997;19:81–92.                                                          109. Banwell BL, Anderson PE. The cognitive burden of multiple sclerosis
80. Suwa K, Yamagata T, Momoi MT, et al. Acute relapsing encephalopa-                in children. Neurology 2005;64:891–894.
    thy mimicking acute necrotizing encephalopathy in a 4-year-old boy.         110. Morimatsu M. Recurrent ADEM or MS? Intern Med 2004;43:647–648.
    Brain Dev 1999;21:554–558.                                                  111. Pohl D, Rostasy K, Reiber H, Hanefeld F. CSF characteristics in early-
81. Ruggieri M, Polizzi A, Pavone L, Musumeci S. Thalamic syndrome in                onset multiple sclerosis. Neurology 2004;63:1966–1967.
    children with measles infection and selective, reversible thalamic in-      112. Mikaeloff Y, Adamsbaum C, Husson B, et al. MRI prognostic factors
    volvement. Pediatrics 1998;101:112–119.                                          for relapse after acute CNS inflammatory demyelination in childhood.
82. Hartfield D, Loewy J, Yager J. Transient thalamic changes on MRI in              Brain 2004;127:1942–1947.
    a child with hypernatremia. Pediatr Neurol 1999;20:60–62.                   113. Tardieu M, Mikaeloff Y. Multiple sclerosis in children. Int MS J 2004;
83. Ohtaki E, Murakami Y, Komori H, et al. Acute disseminated encepha-               11:36–42.
                                                                                114. Rudick RA, Goodman A, Herndon RM, Panitch HS. Selecting relaps-
    lomyelitis after Japanese B encephalitis vaccination. Pediatr Neurol
                                                                                     ing remitting multiple sclerosis patients for treatment: the case for
    1992;8:137–139.
                                                                                     early treatment. J Neuroimmunol 1999;98:22–28.
84. Cusmai R, Bertini E, Di Capua M, et al. Bilateral, reversible, selective
                                                                                115. Coyle PK, Hartung HP. Use of interferon beta in multiple sclerosis:
    thalamic involvement demonstrated by brain MR and acute severe
                                                                                     rationale for early treatment and evidence for dose- and frequency-
    neurological dysfunction with favorable outcome. Neuropediatrics
                                                                                     dependent effects on clinical response. Mult Scler 2002;8:2–9.
    1994;25:44–47.
                                                                                116. Pohl D, Rostasy K, Gärtner J, Hanefeld F. Treatment of early onset
85. Goutières F, Aicardi J. Acute neurological dysfunction associated with
                                                                                     multiple sclerosis with subcutaneous interferon beta-1a. Neurology
    destructive lesions of the basal ganglia in children. Ann Neurol 1982;
                                                                                     2005;64:888–890.
    12:328–332.
                                                                                117. Tenembaum SN, Segura MJ. Interferon beta-1a treatment in child-
86. Dale RC, Church AJ, Cardoso F, et al. Post streptococcal acute dissem-
                                                                                     hood and juvenile-onset multiple sclerosis. Neurology 2006;67:511–
    inated encephalomyelitis with basal ganglia Involvement and auto-
                                                                                     513.
    reactive antibasal ganglia antibodies. Ann Neurol 2001;50:588–595.          118. Ghosh N, DeLuca GC, Esiri MM. Evidence of axonal damage in hu-
87. Miller HG, Gibbons JL. Acute disseminated encephalomyelitis and                  man acute demyelinating diseases. J Neurol Sci 2004;222:29–34.
    acute disseminated sclerosis; results of treatment with A.C.T.H. BMJ        119. DeLuca GC, Ebers GC, Esiri MM. Axonal loss in multiple sclerosis: a
    1953;4850:1345–1348.                                                             pathological survey of the corticospinal and sensory tracts. Brain
88. Ziegler DK. Acute disseminated encephalomyelitis. Arch Neurol 1966;              2004;127:1009–1018.
    14:476–488.                                                                 120. Ichiyama T, Shoji H, Kato M, et al. Cerebrospinal fluid levels of
89. Shahar E, Andraus J, Savitzki D, Pilar G, Zelnik N. Outcome of severe            cytokines and soluble tumour necrosis factor receptor in acute dissem-
    encephalomyelitis in children: effect of high-dose methylprednisolone            inated encephalomyelitis. Eur J Pediatr 2002;161:133–137.
    and immunoglobulins. J Child Neurol 2002;17:810–814.                        121. Dale RC, Morovat A. Interleukin-6 and oligoclonal IgG synthesis in
90. Kotlus BS, Slavin ML, Guthrie DS, Kodsi SR. Ophthalmologic mani-                 children with acute disseminated encephalomyelitis. Neuropediatrics
    festations in pediatric patients with acute disseminated encephalomy-            2003;34:141–145.
    elitis. J AAPOS 2005;9:179–183.                                             122. Kumar V, Cotran RS, Robbins SL. Robbins basic pathology, updated
91. Thomas GS, Hussain IH. Acute disseminated encephalomyelitis: a                   edition. 7th ed. Saunders; 2004.
    report of six cases. Med J Malaysia 2004;59:342–351.                        123. Horowitz MB, Comey C, Hirsch W, Marion D, Griffith B, Martinez J.
92. Nishikawa M, Ichiyama T, Hayashi T, Ouchi K, Furukawa S. Intrave-                Acute disseminated encephalomyelitis (ADEM) or ADEM-like inflam-
    nous immunoglobulin therapy in acute disseminated encephalomyeli-                matory changes in a heart-lung transplant recipient: a case report.
    tis. Pediatr Neurol 1999;21:583–586.                                             Neuroradiology 1995;37:434–437.
93. Kleiman M, Brunquell P. Acute disseminated encephalomyelitis: re-           124. Re A, Giachetti R. Acute disseminated encephalomyelitis (ADEM) af-
    sponse to intravenous immunoglobulin. J Child Neurol 1995;10:481–                ter autologous peripheral blood stem cell transplant for non-Hodgkin’s
    483.                                                                             lymphoma. Bone Marrow Transplant 1999;24:1351–1354.
94. Sahlas DJ, Miller SP, Guerin M, Veilleux M, Francis G. Treatment of         125. Iwanaga T, Ooboshi H, Imamura T, et al. A case of acute disseminated
    acute disseminated encephalomyelitis with intravenous immunoglobu-               encephalomyelitis after renal transplantation. Rinsho Shinkeigaku
    lin. Neurology 2000;54:1370–1372.                                                2001;41:792–796.
95. Pradhan S, Gupta RP, Shashank S, Pandey N. Intravenous immuno-              126. Au WY, Lie AK, Cheung RT, et al. Acute disseminated encephalomy-
    globulin therapy in acute disseminated encephalomyelitis. J Neurol               elitis after para-influenza infection post bone marrow transplantation.
    Sci 1999;165:56–61.                                                              Leuk Lymphoma 2002;43:455–457.
96. Marchioni E, Marinou-Aktipi K, Uggetti C, et al. Effectiveness of in-       127. Tomonari A, Tojo A, Adachi D, et al. Acute disseminated encephalomy-
    travenous immunoglobulin treatment in adult patients with steroid-               elitis (ADEM) after allogeneic bone marrow transplantation for acute
    resistant     monophasic       or    recurrent    acute  disseminated            myeloid leukemia. Ann Hematol 2003;82:37–40.
    encephalomyelitis. J Neurol 2002;249:100–104.                               128. Hemachudha T, Griffin DE, Giffels JJ, Johnson RT, Moser AB, Pha-
97. Pittock SJ, Keir G, Alexander M, Brennan P, Hardiman O. Rapid                    nuphak P. Myelin basic protein as an encephalitogen in encephalomy-
    clinical and CSF response to intravenous gamma globulin in acute                 elitis and polyneuritis following rabies vaccination. N Engl J Med
    disseminated encephalomyelitis. Eur J Neurol 2001;8:725.                         1987;316:369–374.
98. Keegan M, Pineda AA, McClelland RL, Darby CH, Rodriguez M, Wein-            129. Hemachudha T, Griffin DE, Johnson RT, Giffels JJ. Immunologic
    shenker BG. Plasma exchange for severe attacks of CNS demyelina-                 studies of patients with chronic encephalitis induced by post-exposure
    tion: predictors of response. Neurology 2002;58:143–146.                         Semple rabies vaccine. Neurology 1988;38:42–44.

                                                                                                         April 17, 2007   NEUROLOGY 68(Suppl 2)         S35


                                                                               13                                                    Exhibit 164
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 330 of 482
130. Murthy JM. Acute disseminated encephalomyelitis. Neurol India             145. Markovic-Plese S, Hemmer B, Zhao Y, Simon R, Pinilla C, Martin R.
     2002;50: 238–243.                                                              High level of cross-reactivity in influenza virus hemagglutinin-specific
131. Fenichel GM. Neurological complications of immunization. Ann Neu-              CD4⫹ T-cell response: implications for the initiation of autoimmune
     rol 1982;12:119–128.                                                           response in multiple sclerosis. J Neuroimmunol 2005;169:31–38.
132. Takahashi H, Pool V, Tsai TF, Chen RT. Adverse events after Japa-         146. Lang HL, Jacobsen H, Ikemizu S, et al. A functional and structural
     nese encephalitis vaccination: review of post-marketing surveillance           basis for TCR cross-reactivity in multiple sclerosis. Nat Immunol
     data from Japan and the United States. The VAERS Working Group.                2002;3:940–943.
     Vaccine 2000;18:2963–2969.                                                147. Olson JK, Croxford JL, Miller SD. Virus-induced autoimmunity: po-
133. Tourbah A, Gout O, Liblau R, et al. Encephalitis after hepatitis B             tential role of viruses in initiation, perpetuation, and progression of
     vaccination: recurrent disseminated encephalitis or MS? Neurology              T-cell-mediated autoimmune disease. Viral Immunol 2001;14:227–
     1999;53:396–401.                                                               250.
134. Karaali-Savrun F, Altintas A, Saip S, Siva A. Hepatitis B vaccine         148. Mokhtarian F, Zhang Z, Shi Y, Gonzales E, Sobel RA. Molecular mim-
     related-myelitis? Eur J Neurol 2001;8:711–715.                                 icry between a viral peptide and a myelin oligodendrocyte glycoprotein
135. Sejvar JJ, Labutta RJ, Chapman LE, Grabenstein JD, Iskander J,                 peptide induces autoimmune demyelinating disease in mice. J Neuro-
     Lane JM. Neurologic adverse events associated with smallpox vaccina-           immunol 1999;95:43–54.
     tion in the United States, 2002-2004. JAMA 2005;294:2744–2750.            149. Pohl-Koppe A, Burchett SK, Thiele EA, Hafler DA. Myelin basic pro-
136. Ozawa H, Noma S, Yoshida Y, Sekine H, Hashimoto T. Acute dissem-               tein reactive Th2 T cells are found in acute disseminated encephalo-
     inated encephalomyelitis associated with poliomyelitis vaccine. Pedi-          myelitis. J Neuroimmunol 1998;91:19–27.
     atr Neurol 2000;23:177–179.                                               150. Jorens PG, VanderBorght A, Ceulemans B, et al. Encephalomyelitis-
137. Wucherpfennig KW, Strominger JL. Molecular mimicry in T cell-                  associated antimyelin autoreactivity induced by streptococcal exotox-
     mediated autoimmunity: viral peptides activate human T cell clones             ins. Neurology 2000;54:1433–1441.
     specific for myelin basic protein. Cell 1995;80:695–705.                  151. O’Connor KC, Robinson WH, De-Jager PL, et al. High-throughput analy-
138. Clatch RJ, Lipton HL, Miller SD. Characterization of Theiler’s murine          sis of autoantibodies recognizing myelin antigens in acute disseminated
     encephalomyelitis virus (TMEV)-specific delayed-type hypersensitivity          encephalomyelitis. Neurology 2005;64(suppl 1):A417. Abstract.
     responses in TMEV-induced demyelinating disease: correlation with         152. Ubol S, Hemachudha T, Whitaker JN, Griffin DE. Antibody to pep-
     clinical signs. J Immunol 1986;136:920–927.                                    tides of human myelin basic protein in post-rabies vaccine encephalo-
139. Rodriguez M, Pavelko KD, Njenga MK, Logan WC, Wettstein PJ. The                myelitis sera. J Neuroimmunol 1990;26:107–111.
     balance between persistent virus infection and immune cells deter-        153. O’Connor KC, Chitnis T, Griffin DE, et al. Myelin basic protein-
     mines demyelination. J Immunol 1996;157:5699–5709.                             reactive autoantibodies in the serum and cerebrospinal fluid of multi-
140. Miller SD, Vanderlugt CL, Begolka WS, et al. Persistent infection with         ple sclerosis patients are characterized by low-affinity interactions.
     Theiler’s virus leads to CNS autoimmunity via epitope spreading. Nat           J Neuroimmunol 2003;136:140–148.
     Med 1997;3:1133–1136.                                                     154. Oh HH, Kwon SH, Kim CW, et al. Molecular analysis of HLA class
141. Katz-Levy Y, Neville KL, Girvin AM, et al. Endogenous presentation             II-associated susceptibility to neuroinflammatory diseases in Korean
     of self myelin epitopes by CNS-resident APCs in Theiler’s virus-               children. J Korean Med Sci 2004;19:426–430.
     infected mice. J Clin Invest 1999;104:599–610.                            155. Stewart GJ, McLeod JG, Basten A, Bashir HV. HLA family studies
142. McMahon EJ, Bailey SL, Castenada CV, Waldner H, Miller SD.                     and multiple sclerosis: a common gene, dominantly expressed. Hum
     Epitope spreading initiates in the CNS in two mouse models of multi-           Immunol 1981;3:13–29.
     ple sclerosis. Nat Med 2005;11:335–339.                                   156. Haines JL, Ter-Minassian M, Bazyk A, et al. A complete genomic
143. Tejada-Simon MV, Zang YC, Hong J, Rivera VM, Zhang JZ. Cross-                  screen for multiple sclerosis underscores a role for the major histocom-
     reactivity with myelin basic protein and human herpesvirus-6 in mul-           patability complex. The Multiple Sclerosis Genetics Group. Nat Genet
     tiple sclerosis. Ann Neurol 2003;53:189–197.                                   1996;13:469–471.
144. Talbot PJ, Paquette JS, Ciurli C, Antel JP, Ouellet F. Myelin basic       157. Boiko AN, Gusev EI, Sudomoina HA, et al. Association and linkage of
     protein and human coronavirus 229E cross-reactive T cells in multiple          juvenile MS with HLA-DR2(15) in Russians. Neurology 2002;58:658–
     sclerosis. Ann Neurol 1996;39:233–240.                                         660.




S36   NEUROLOGY 68(Suppl 2)       April 17, 2007


                                                                              14                                                     Exhibit 164
 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 331 of 482




                             Acute disseminated encephalomyelitis
                      Silvia Tenembaum, Tanuja Chitnis, Jayne Ness, et al.
                                  Neurology 2007;68;S23-S36
                           DOI 10.1212/01.wnl.0000259404.51352.7f

                        This information is current as of April 16, 2007

 Updated Information &                including high resolution figures, can be found at:
 Services                             http://n.neurology.org/content/68/16_suppl_2/S23.full.html

 References                           This article cites 152 articles, 31 of which you can access for free at:
                                      http://n.neurology.org/content/68/16_suppl_2/S23.full.html##ref-list-1
 Citations                            This article has been cited by 14 HighWire-hosted articles:
                                      http://n.neurology.org/content/68/16_suppl_2/S23.full.html##otherartic
                                      les
 Permissions & Licensing              Information about reproducing this article in parts (figures,tables) or in
                                      its entirety can be found online at:
                                      http://n.neurology.org/misc/about.xhtml#permissions
 Reprints                             Information about ordering reprints can be found online:
                                      http://n.neurology.org/misc/addir.xhtml#reprintsus




Neurology ® is the official journal of the American Academy of Neurology. Published continuously since
1951, it is now a weekly with 48 issues per year. Copyright . All rights reserved. Print ISSN: 0028-3878.
Online ISSN: 1526-632X.




                                                      15                                               Exhibit 164
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 332 of 482




   EXHIBIT 165
   Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 333 of 482




Since January 2020 Elsevier has created a COVID-19 resource centre with
free information in English and Mandarin on the novel coronavirus COVID-
  19. The COVID-19 resource centre is hosted on Elsevier Connect, the
             company's public news and information website.



   Elsevier hereby grants permission to make all its COVID-19-related
research that is available on the COVID-19 resource centre - including this
  research content - immediately available in PubMed Central and other
publicly funded repositories, such as the WHO COVID database with rights
for unrestricted research re-use and analyses in any form or by any means
   with acknowledgement of the original source. These permissions are
 granted for free by Elsevier for as long as the COVID-19 resource centre
                             remains active.




                                    1                            Exhibit 165
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 334 of 482
                                              Available online at www.sciencedirect.com




                                            Journal of Clinical Neuroscience 15 (2008) 1315–1322
                                                                                                                      www.elsevier.com/locate/jocn

                                                                     Review

                    Post-vaccination encephalomyelitis: Literature review
                                    and illustrative case
William Huynh a, Dennis J. Cordato b,*, Elias Kehdi a, Lynette T. Masters c, Chris Dedousis d
                                  a
                                    Department of Neurology, Liverpool Hospital, Liverpool, New South Wales, Australia
                b
                    Department of Neurology, Bankstown-Lidcombe Hospital, Eldridge Rd, Bankstown, 2200, New South Wales, Australia
                                  c
                                    Mayne Radiology, St George Private Hospital, Kogarah, New South Wales, Australia
                                  d
                                    Department of Aged Care, St George Hospital, Kogarah, New South Wales, Australia

                                                    Received 17 April 2007; accepted 4 May 2008




Abstract

    Acute disseminated encephalomyelitis (ADEM) is an inﬂammatory demyelinating disease of the central nervous system that is usually
considered a monophasic disease. ADEM forms one of several categories of primary inﬂammatory demyelinating disorders of the central
nervous system including multiple sclerosis, optic neuropathy, acute transverse myelitis, and neuromyelitis optica (Devic’s disease). Post-
infectious and post-immunisation encephalomyelitis make up about three-quarters of cases, where the timing of a febrile event is asso-
ciated with the onset of neurological disease. Post-vaccination ADEM has been associated with several vaccines such as rabies, diphthe-
ria–tetanus–polio, smallpox, measles, mumps, rubella, Japanese B encephalitis, pertussis, inﬂuenza, hepatitis B, and the Hog vaccine. We
review ADEM with particular emphasis on vaccination as the precipitating factor. We performed a literature search using Medline
(1976–2007) with search terms including ‘‘ADEM”, ‘‘acute disseminated encephalomyelitis”, ‘‘encephalomyelitis”, ‘‘vaccination”, and
‘‘immunisation”. A patient presenting with bilateral optic neuropathies within 3 weeks of ‘‘inactivated” inﬂuenza vaccination followed
by delayed onset of ADEM 3 months post-vaccination is described.
Crown Copyright Ó 2008 Published by Elsevier Ltd. All rights reserved.

Keywords: Inﬂuenza vaccination; Optic neuropathy; Acute disseminated encephalomyelitis; Multiphasic disseminated encephalomyelitis; Corticosteroid
therapy




1. Introduction                                                              precipitant, clinically and pathologically they are very similar.
                                                                             ADEM forms one of several categories of primary inﬂamma-
   Acute disseminated encephalomyelitis (ADEM) is an                         tory demyelinating disorders of the CNS. Others include
inﬂammatory demyelinating disease of the central nervous                     multiple sclerosis (MS), optic neuropathy, acute transverse
system (CNS) that is usually considered a monophasic                         myelitis, and neuromyelitis optica (Devic’s disease).1
disease, but a relapsing variant (distinct from multiple                        ADEM has an estimated annual incidence of 0.8 per
sclerosis) is well recognised – multiphasic disseminated                     100,000 with a median age of onset of 6.5 years.2 Although
encephalomyelitis (MDEM).1 Post-infectious and post-                         ADEM can occur at any age, it is more common in chil-
immunisation encephalomyelitis make up about three-                          dren. Optic neuropathy and ADEM are rare complications
quarters of cases, where the timing of a febrile event is                    associated with vaccinations.1,3–5 Most case reports de-
associated with the onset of neurological disease.2                          scribe patients experiencing a unilateral or bilateral optic
Although the two syndromes are distinguished by their                        neuropathy or ADEM, rather than simultaneous onset of
                                                                             both conditions. Optic neuropathy has also recurred in
 *                                                                           one patient after repeat administration of the inﬂuenza vac-
    Corresponding author. Tel.: +61 2 9553 7444; fax: +61 2 9553 7455.
    E-mail address: DCordato@Southern-Neurology.com.au (D.J. Corda-          cination.4 The presumptive mechanism is immune-medi-
to).                                                                         ated demyelination although immune-complex mediated

0967-5868/$ - see front matter Crown Copyright Ó 2008 Published by Elsevier Ltd. All rights reserved.
doi:10.1016/j.jocn.2008.05.002


                                                                         2                                                 Exhibit 165
               Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 335 of 482
1316                               W. Huynh et al. / Journal of Clinical Neuroscience 15 (2008) 1315–1322

vasculopathy has also been postulated.5 Spontaneous                            (FLAIR) sequences (± gadolinium enhancement on
recovery or improvement after corticosteroids has been re-                     T1 sequences),
ported for post-vaccination optic neuropathy and ADEM3
although permanent visual loss has also been described.5                    AND
    We present a review of ADEM with particular emphasis
on vaccination as the precipitating factor. We searched the                 iv. Monophasic pattern to illness (absence of relapse
literature using Medline (1976–2007), EMBASE (1980–                             within a minimum of 3 months of symptomatic
2007) and PubMed (www.ncbi.nlm.nih.gov/sites/entrez)                            nadir).
with the following search terms: ‘‘ADEM”, ‘‘acute dissem-                   b) Level 2 of diagnostic certainty
inated encephalomyelitis”, ‘‘post-infectious encephalomyelitis”,
‘‘encephalomyelitis”, ‘‘encephalitis”, ‘‘multiphasic dissemi-                i. Focal or multifocal ﬁndings referable to the central
nated encephalomyelitis”, ‘‘vaccination”, ‘‘immunisation”,                      nervous system (as outlined in the Level 1 of diagnos-
‘‘inﬂuenza”, and ‘‘post-inﬂuenza”. We then describe a                           tic certainty section),
patient presenting with bilateral optic neuropathies within
3 weeks of an inﬂuenza vaccination and delayed onset of                     AND
ADEM 3 months post-vaccination.
                                                                            ii. Magnetic resonance imaging (MRI) ﬁndings (as out-
2. Review of the literature                                                     lined in the Level 1 of diagnostic certainty section),

2.1. Case deﬁnitions for ADEM                                               AND

   The following case deﬁnitions for ADEM have been ex-                    iii. Insuﬃcient follow-up time achieved to document
tracted from Sejvar et al. and the Brighton Collaboration                       absence of relapse within a minimum period of 3
Encephalitis Working Group.6                                                    months following symptomatic nadir.
   The case deﬁnitions are structured in three diﬀerent lev-
els of diagnostic certainty.                                                c) Level 3 of diagnostic certainty

  a) Level 1 of diagnostic certainty                                         i. Focal or multifocal ﬁndings referable to the central
                                                                                nervous system (as outlined in the Level 1 of diagnos-
   i. Demonstration of diﬀuse or multifocal areas of                            tic certainty section),
      demyelination by histopathology.
                                                                            d) Exclusion criteria for all levels of diagnostic certainty
   OR
                                                                             i. Presence of a clear alternative acute infectious or
   ii. Focal or multifocal ﬁndings referable to the central ner-                other diagnosis for illness,
       vous system, including one or more of the following:                 ii. Recurrence or relapse of illness at any point following
        Encephalopathy (see case deﬁnition for encephali-                      a 3 month period of clinical improvement from symp-
         tis for speciﬁcation of encephalopathy),                               tomatic nadir, or
        Focal cortical signs (including but not limited to:               iii. If known, MRI ﬁndings or histopathologic data
         aphasia, alexia, agraphia, cortical blindness),                        inconsistent with the diagnosis of ADEM.
        Cranial nerve abnormality/abnormalities,
        Visual ﬁeld defect/defects,
        Presence of primitive reﬂexes (Babinski’s sign, gla-           2.2. Post-vaccination encephalomyelitis
         bellar reﬂex, snout/sucking reﬂex),
        Motor weakness (either diﬀuse or focal; more                      The initially termed ‘‘neuroparalytic accidents” gained
         often focal),                                                  recognition in 1853 after the widespread introduction of
        Sensory abnormalities (either positive or negative;            Jenner’s smallpox (actually cowpox) vaccine, and in 1885
         sensory level),                                                with Pasteur’s rabies vaccine.1 Post-vaccination ADEM is
        Altered deep tendon reﬂexes (hypo- or hyperre-                 associated with several vaccines including those for rabies,
         ﬂexia, asymmetry of reﬂexes), or                               diphtheria–tetanus–polio, smallpox, measles, mumps, ru-
        Cerebellar dysfunction, including ataxia, dysmet-              bella, Japanese B encephalitis, pertussis, inﬂuenza, hepati-
         ria, cerebellar nystagmus,                                     tis B, and the Hog vaccine.1,7–10 For most vaccines,
   AND                                                                  incidence rates are as low as 0.1 to 0.2 per 100,000 vacci-
                                                                        nated individuals.2 ADEM following immunisation seems
  iii. MRI ﬁndings displaying diﬀuse or multifocal white                to occur signiﬁcantly more frequently after primary vacci-
       matter lesions on T2-weighted, diﬀusion-weighted                 nation as compared to revaccination.11 Post-vaccination
       (DWI), or ﬂuid-attenuated inversion recovery                     encephalomyelitis accounts for less than 5% of present


                                                                        3                                             Exhibit 165
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 336 of 482
                                 W. Huynh et al. / Journal of Clinical Neuroscience 15 (2008) 1315–1322                         1317

cases of ADEM.1 It should be emphasized to parents, pa-                alitis vaccine from murine brain.2,21 This theory has been
tients, health care providers, and all others concerned with           highlighted by a signiﬁcant drop in post-vaccination
immunization safety, that encephalomyelitis or ADEM –                  ADEM incidence rates after the development of vaccines
or any other adverse event – that follows administration               based on recombinant proteins rather than from in-vivo in-
of an inactivated component or live vaccine may be tempo-              fected tissue.1,2 Results from experimental allergic encepha-
rally associated with, but is not necessarily the result of,           lomyelitis (EAE) also support this concept. In EAE, a
administration of a vaccine.6 Furthermore, the time inter-             disease that clinically and pathologically resembles ADEM,
val from immunisation to the onset of the clinical event               inﬂammation is produced when an experimental animal is
is not considered part of the deﬁnition itself.                        inoculated with myelin or myelin antigens.1 High-aﬃnity
   Sejvar et al. reviewed the neurological adverse events              antibodies directed against myelin-basic protein (MBP)
associated with the smallpox vaccination in the USA be-                have been identiﬁed in ADEM patients vaccinated with
tween 2002 and 2004. They found 214 such occurrences                   Semple strain rabies, but not MS patients.2 However, this
with only 3 of these suspected of being ADEM,12 giving                 does not explain the origin and cause of post-vaccination
an estimated rate of 5 cases per million vaccines. Reported            ADEM due to smallpox and several other vaccines that
rates vary from 1 in 4000 to 1 in 80,000 after primary vac-            are prepared without the involvement of neural tissues.1
cination, and from 1 in 50,000 to 1 in 450,000 after                       The most common vaccinations associated with ADEM
revaccination.13                                                       are the non-neural measles, mumps and rubella vaccines.
   The reported incidence of ADEM following the Japa-                  The incidence of 1–2 per million for live measles vaccine
nese encephalitis vaccination varies signiﬁcantly depending            is less than the reported 1 in 1000 incidence of post-infec-
on the population.2,14,15 Between 1996 and 1998, the Japa-             tious ADEM following infection with the measles virus it-
nese reported a rate of 0.2 per 100,000 as compared to a               self.1 Arguably, with both the virus and the vaccine as
more frequent occurrence of 1 in 50,000 to 75,000 in Den-              causes, vaccination dramatically reduces the incidence of
mark.15 Meanwhile there were no such events reported in                ADEM.
the USA after administering more than 813,000 doses of
Japanese encephalitis vaccine between 1993 and 1998.15                 2.3. Post-infectious encephalomyelitis
In contrast, Menge et al. quoted an incidence rate as high
as 1 in 600.2                                                             Post-infectious ADEM is associated with a preceding or
   The association between the inﬂuenza vaccination and                concomitant infection that is most commonly viral. Mea-
ADEM has only come to light in the recent years, and hence             sles, mumps, rubella, varicella-zoster, Epstein-Barr virus
there have been no large population studies and no esti-               (EBV), cytomegalovirus (CMV), herpes simplex virus, hep-
mated incidence rates. A 14-year-old female developed                  atitis A or B, Coxsackie virus, inﬂuenza A or B, human
ADEM 2 weeks after an inﬂuenza vaccination,16 while 2                  immunodeﬁciency virus (HIV), human T-cell lymphotropic
adult males, aged 62 and 70, were diagnosed with ADEM                  virus-1 (HTLV-1), human herpes virus 6, vaccinia, Rocky
and transverse myelitis with acute motor axonal neuropa-               Mountain spotted fever, and human corona virus have
thy respectively within 1 week of vaccination.17 In a review           been implicated as causing post-infectious ADEM.1,7,22
of adverse events associated with intranasal inﬂuenza vac-             Bacterial infections are also associated with post-infectious
cine between 2003 and 2005 in the USA, 10 neurological                 forms of ADEM, most commonly Mycoplasma pneumo-
events were reported of the total 460 adverse events,18 which          niae.7 Other culprit pathogens include Borrelia, Campylo-
included 2 people with Guillain-Barre syndrome, 1 with                 bacter, Leptospira, Chlamydia, Legionella, and group A
Bell’s palsy, one ADEM, one febrile convulsion, and 3                  beta-haemolytic streptococci.1,7
non-serious reports of dystonic tongue, tongue paraesthesia
and ataxia/vertigo. Nakayama and Onoda found 3 cases of                2.4. Other causes of ADEM
ADEM and nine of Guillain-Barre among 38.02 million
doses of inﬂuenza vaccine administered between 1994 and                   Reports of ADEM following solid organ transplanta-
2004 by the Kitasato Institute, Japan.19 Giant cell arteritis          tion are rare, and include one in which EBV was identiﬁed
has also been associated recently with the inﬂuenza vaccina-           as the pathogen.22,23 It is unclear, however, whether the
tion.15 All the inﬂuenza vaccines available in Australia are           overall incidence of ADEM is higher in recipients of organ
either split virion or subunit vaccines prepared from puri-            transplantation than in the general population.
ﬁed inactivated inﬂuenza virus cultivated in embryonated                  ADEM has also been described as a paraneoplastic dis-
hens’ eggs. The safety and eﬃcacy of split virion and sub-             order in some cases of leukaemia and non-Hodgkin’s
unit vaccines are generally considered to be equivalent.20             lymphoma.22
   Initially, post-vaccination ADEM was thought to be
caused by the vaccine’s viral component but it was later               2.5. Multiphasic disseminated encephalomyelitis
recognised that it could also be related to contamination
with CNS tissue in which the vaccine was propagated.1,2                   Recurrent ADEM where episodes diﬀer clinically is
For example, the anti-rabies vaccine had been cultured                 termed multiphasic disseminated encephalomyelitis
from rabbit, sheep or goat brain, and the Japanese enceph-             (MDEM). In some cases of ADEM, the premature cessation

                                                                   4                                            Exhibit 165
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 337 of 482
1318                            W. Huynh et al. / Journal of Clinical Neuroscience 15 (2008) 1315–1322

or tapering of therapy may lead to symptom recurrence.               ously primed          virus-speciﬁc   cytotoxic   T   cells   are
Hence, the monophasic nature of ADEM is deﬁned as a lack             reactivated.2
of recurrence (within 3 months) in the absence of treatment
or while on appropriate treatment; and relapse that occurs           2.6.3. The post-infectious aetiology
during cessation or tapering of treatment should be                     The disruption of the blood-brain barrier sustained after
considered as belonging to one monophasic episode.6 The              direct CNS infection with a neurotropic virus may subse-
following criteria apply when diﬀerentiating MS and                  quently result in the leakage of CNS autoantigens into
MDEM:24                                                              the systemic circulation. These autoantigens are then pro-
                                                                     cessed in the systemic lymphatic organs leading to a break-
  a) Altered mental state, relapses <5 months apart, rap-            down in tolerance and emergence of a self-reactive and
     idly evolving deﬁcits and swift, complete recovery              encephalitogenic T cell response.2 Studies on patients
     favour MDEM. Diplopia and asymmetrical deﬁcits                  who developed ADEM following anti-rabies vaccination
     mainly resemble MS.                                             suggest that MBP may be encephalitogenic in this
  b) The number, morphology and distribution of lesions              scenario.7
     on MRI, with lesions >1 cm or involving the cortical
     ribbon or thalamus, or located infratentorially, and            2.6.4. Immuno-inﬂammatory model
     the later disappearance of T2 abnormalities, being                  The immuno-inﬂammatory model combines the concept
     distinctive of ADEM. The subsequent development                 of molecular mimicry with the inﬂammatory cascade pro-
     of new lesions on MRI is quite typical of MS.                   cess.2 A ‘‘ﬁrst hit” is experienced after an antecedent infec-
  c) Marked cerebrospinal ﬂuid (CSF) pleocytosis and a               tion with a virus that expresses determinants allowing
     normal IgG index are typical for ADEM and would                 molecular mimicry. This need not be clinically eventful or
     be highly unusual in MS.                                        signiﬁcant. A second infection with an unrelated virus re-
  d) Bilateral prolonged visual evoked potentials (VEPs)             sults in suﬃcient reactivation of the primed autoreactive
     with no history of optic neuritis occurs commonly               T cells to eventuate in demyelination of the CNS. This con-
     in MS, but rarely in ADEM.                                      stitutes the ‘‘second hit”.

                                                                     2.6.5. Genetic predisposition
2.6. Pathogenesis of ADEM                                               Berkovic et al. noticed that many of the children who
                                                                     experienced vaccination-induced encephalopathy had a
2.6.1. Molecular mimicry                                             similar clinical course to that seen in severe myoclonic epi-
   Antigenic epitopes, comprising of delicate structural or          lepsy in infancy (SMEI), which is an epileptic encephalop-
partial amino-acid sequence homologies, are shared be-               athy associated with prolonged febrile seizures, intractable
tween an inoculated pathogen or vaccine, and a host                  myoclonus and other seizures and psychomotor de-
CNS protein.2 As a result, the pathogen is not recognised            cline.25,26 The authors identiﬁed mutations in the SCN1A
as ‘‘foreign” for elimination, nor ‘‘self” for immune toler-         gene in 11 of 14 patients with suspected vaccine encepha-
ance. At the inoculation site the pathogen is initially pro-         lopathy. This leads to the question of whether the SCN1A
cessed by T cell activation and cross activation of                  mutation was a predisposing factor waiting to be triggered
antigen-speciﬁc B cells. These autoreactive cells can enter          by fever or other stresses. More than 50% of SMEI patients
the CNS during immune surveillance and by chance, may                experienced their ﬁrst seizure after DPT vaccination.25
encounter the homologous myelin protein. The local reac-             Similarly, patients who have a certain underlying genetic
tivation by antigen presenting cells subsequently culmi-             predisposition may be more prone to developing ADEM
nates in a destructive autoimmune process in the CNS.2               post-vaccination.
Much research has focused on T cell mediated autoimmune
response to myelin autoantigens, such as MBP, proteolipid            2.7. Pathology
protein and myelin oligodendrocyte glycoprotein, which
can induce ADEM.23 Some studies have suggested a role                   There is a distinct histopathological pattern of ADEM
for B cells and antibodies to gangliosides such as GM1               lesions of perivenous inﬂammation surrounding small ves-
and GD1a, while others have identiﬁed T helper 2 cells               sels in both the CNS grey and white matter.2 Most of these
reactive to MBP, which were found in the peripheral blood            lesions seem of similar age, and are inﬁltrated by lympho-
of ADEM patients.23                                                  cytes, macrophages and to a lesser degree, neutrophils. Per-
                                                                     ivascular oedema, endothelial swelling and vascular
2.6.2. The re-infectious aetiology                                   endothelial inﬁltrations are additional ﬁndings. Demyelin-
   The re-infectious aetiology theory postulates that CNS            ation may not be evident in hyperacute or acute lesions,
demyelination occurs as a possible result of direct neuro-           but may develop later in the lesion evolution in a patho-
toxicity of a neurotropic virus, and that vaccination with           gnomonic ‘‘sleeve like” fashion where it is conﬁned to the
an attenuated virus strain may cause problems only if                hypercellular areas. There is only a small degree of axonal
administered during a preceding infection, in which previ-           damage.

                                                                     5                                             Exhibit 165
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 338 of 482
                                 W. Huynh et al. / Journal of Clinical Neuroscience 15 (2008) 1315–1322                          1319

2.8. Clinical features                                                     MRI is considered the imaging modality of choice. It
                                                                       can be normal at initial presentation and delays between
   Depending on the inciting agent, the onset of symptoms              5 and 14 days from symptom onset to MRI abnormalities
may vary slightly: from 1 to 14 days with non-neural vac-              may occur.1,2 Cerebral lesions are usually disseminated but
cines, less than 1 week after the appearance of a rash in              solitary lesions occur in about 10% to 30% of cases.31
exanthematous illnesses, and 1 to 3 weeks after rabies vac-            Lesion patterns often seen in ADEM include widespread,
cination.1 Symptom onset is usually rapid with progression             multifocal or extensive white matter lesions and lesions in
over hours to a peak in days, and the neurological features            the deep grey matter (the thalamus and basal ganglia) with
vary with both focal and non-focal elements. No pathogno-              the lesion load greater than 50% of the total white matter
monic clinical features are seen in ADEM, but a combina-               volume.2 Although there is no pathognomic MRI appear-
tion of altered consciousness or behaviour and multifocal              ance for ADEM, in one study cortical involvement or
neurological deﬁcits especially if closely timed to an infec-          lesions in the basal ganglia were present exclusively in
tion or immunisation, should alert the clinician to its pos-           patients with ADEM as compared to MS.29 Certain
sible diagnosis.2 Certain series show that spinal cord                 authors suggested that the diagnostic hallmark of ADEM
dysfunction is more prevalent in adults than in children.27            is the demonstration of scattered, focal or multifocal (dis-
Seizures are seen more in post-infectious disease but are              seminated) areas of inﬂammation and demyelination with-
also associated with vaccination.28 Encephalopathy, fever,             in cerebral subcortical and deep cortical white matter,
seizures, and meningism are very rare in MS, which is                  while grey matter involvement is also seen (particularly in
one of the most important diﬀerential diagnoses.1,29                   the thalamus).6 It was previously claimed that, all lesions
   Focal presentation in ADEM is rather heterogeneous                  should enhance equally following gadolinium contrast
and depends upon the location and the degree of demyelin-              since all lesions should be active and of the same age. New-
ation within the CNS. Multifocal presentations may be                  er studies, however, shown that lesions in ADEM may
combinations of pyramidal and cerebellar signs, which                  evolve over several weeks and consequently only some
are common, as are cranial neuropathies, which include                 lesions may be enhanced, or there may also be no enhance-
bilateral optic neuropathies (more common in ADEM than                 ment.29 Follow-up MRI scans after a minimum interval of
in MS).1 About 25% of patients present with a paraparesis              6 months is recommended to establish or conﬁrm the diag-
or quadriparesis with urinary dysfunction when myelitis is             nosis of ADEM at which time there should be a resolution,
predominant. Interestingly, in these cases the peripheral              partial or complete, of old lesions and no new lesions.1,2
nervous system is also involved more frequently in the                 The appearance of new lesions is strongly suggestive of
post-infectious form30 but it has also been reported after             MS.
vaccination, especially following rabies vaccination, with
radicular complaints being the most frequent mani-                     2.10. Treatment
festation.1
                                                                          There is a lack of controlled clinical trials and no proven
2.9. Investigations                                                    standard treatment for post-vaccination and other causes
                                                                       of ADEM. Most treatment options are based on empirical
   In general, the diagnosis of post-vaccination ADEM is               and observational evidence. Once ADEM is diagnosed and
made on clinical grounds with the guidance of MRI after                an acute infectious aetiology excluded, treatment should be
the exclusion of an acute infective condition by lumbar                instituted as soon as possible. Present treatments are cen-
puncture and other microbiological and serological tests.              tred on immunosuppression and immunomodulation. The
                                                                       options include corticosteroids, plasma exchange, and
2.9.1. Cerebrospinous ﬂuid                                             intravenous immunoglobulin (IVIg).
   Lumbar puncture typically reveals a lymphocytic pleo-
cytosis and raised protein levels both greater than those              2.10.1. Corticosteroids
seen in MS.1 A CSF oligoclonal band is less common in                      Corticosteroid therapy is widely accepted as ﬁrst line
ADEM than in MS and when present (in 0–58% of cases                    therapy for ADEM. The recommended treatment regime
reported), is usually transient, indicating that a disease-            is intravenous methylprednisolone 1g daily with a cumula-
causing antigen is only transiently expressed within or out-           tive dose of 3g to 5g followed by a 1 month to 2 month oral
side the CNS.2                                                         prednisolone taper. If there are relapses (as seen in
                                                                       MDEM), they frequently occur shortly after ADEM.1,2
2.9.2. Radiology
   CT scans of the brain in ADEM can be normal but                     2.10.2. Plasma exchange
when abnormal, usually shows non-speciﬁc, low attenua-                    Plasma exchange is recommended in patients who re-
tion subcortical white matter lesions that may or may not              spond poorly to intravenous corticosteroids. The usual
enhance. In cases of acute haemorrhagic encephalomyelitis,             course involves 7 exchanges over 14 days with improve-
CT scans may reveal haemorrhage and oedema associated                  ments frequently seen after the ﬁrst plasma exchange.1
structural changes.1                                                   Plasma exchange is used because serum antibodies directed

                                                                   6                                            Exhibit 165
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 339 of 482
1320                                   W. Huynh et al. / Journal of Clinical Neuroscience 15 (2008) 1315–1322

against MBP and galactocerebroside are found in patients                     2.11. Prognosis
with post-rabies inoculation ADEM, as well as intrathecal
synthesis of these antibodies.1                                                 Full recovery, and in some cases spontaneous improve-
                                                                             ment, is the expected outcome in most cases and is seen in
2.10.3. Intravenous immunoglobulin                                           about 50% to 75% with a higher proportion (between 70%
   IVIg is reserved for ADEM that fails to respond to cor-                   and 90%) if minor residual deﬁcits are considered.1,2 The
ticosteroid treatment and where plasma exchange is contra-                   average time to recovery ranges from 1 to 6 months.1 Sug-
indicated or diﬃcult to access. IVIg may be preferred to                     gested predictors of poor outcome include older age,
plasma exchange in cases of post-vaccination encephalo-                      female gender, degree of functional impairment at clinical
myelitis.1 The use of IVIg has proven eﬀective with partic-                  onset, CSF protein level, spinal cord involvement, PNS
ular subgroups of patients showing both CNS and                              damage, and poor response to corticosteroids.2,27 Func-
peripheral nervous system (PNS) involvement and some                         tional impairment following ADEM may be assessed by
authors have proposed that in patients with evidence of                      the Scripps neurological rating scale (SNRS), which uses
polyradiculopathy, IVIg should be considered as ﬁrst line                    a standardised neurological examination of mentation
therapy.27                                                                   and mood, visual acuity, eye movements and lower cranial
                                                                             nerves, motor and sensory function, reﬂexes and Babinski
2.10.4. Others                                                               sign, gait and cerebellar function and bladder and bowel
   With failure of the above treatment modalities,                           function (SNRS score range –10 to 100; the higher the
several other therapies have been tried and used with                        score the better the level of function).33 In a study of 60 pa-
anecdotal success. These include intravenous cyclophos-                      tients with post-infectious inﬂammatory disorders, Marchi-
phamide and mitoxantrone.1,2 Miravalle and Roos                              oni et al.27 showed that a mean onset SNRS of 60.3 was
discussed the administration of antivaccinia gamma                           associated with a favourable prognosis while a mean SNS
globulin at the time of smallpox vaccination to prevent                      of 37.4 was associated with a poorer outcome. The same
the complication of post-vaccination ADEM, but it was                        study also demonstrated that lower mean CSF albumin
not eﬀective once the complication had already                               and IgG concentrations of 68.3 mg/dL and 8.1 mg/dL,
occurred.32 It is also advisable to avoid immunisation                       respectively, were associated with a favourable prognosis
for at least 6 months after the diagnosis of ADEM as                         whereas mean concentrations of 106.5 mg/dL and 19.1
relapse into MDEM has occurred following routine                             mg/dL, respectively, were associated with a poor outcome.
vaccinations.1                                                               In a population of 40 adult ADEM patients studied by




Fig. 1. Images of the patient’s optic nerves (see Illustrative case report) taken about 4 weeks after his inﬂuenza vaccination showing bilateral optic
atrophy, more marked in the right eye (lower image).


                                                                             7                                                   Exhibit 165
               Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 340 of 482
                                        W. Huynh et al. / Journal of Clinical Neuroscience 15 (2008) 1315–1322                                      1321




Fig. 2. MRI (a–c) Axial ﬂuid attenuated inversion recovery (FLAIR) images and (d) sagittal FLAIR images performed in October 2005 about 3 months
post-inﬂuenza vaccination showing involvement of central grey matter including (a) the left pons, (b) centromedial thalami, and (c) right and left globus
pallidus.



Schwarz et al., 35% developed clinically deﬁnite MS over a                      A clinical diagnosis of bilateral optic neuropathies compli-
mean observational period of 38 months.29 However, pre-                         cating inﬂuenza vaccination was made. No speciﬁc therapy
ceding infection or vaccination was not a prerequisite in                       was instituted. Over the next 2 months, his visual symp-
their initial diagnoses of ADEM.                                                toms persisted although he was still able to drive and at-
                                                                                tend work.
3. Illustrative case report                                                        In late September 2005, he presented with a 1 week his-
                                                                                tory of increasing daytime somnolence, ﬂuctuating alertness
   A 61-year-old male presented in early July 2005 with a                       and orientation consistent with delirium. His clinical exam-
3-week history of bilateral visual blurring, worse in the                       ination demonstrated hypersomnolence and mild disorien-
right eye, and bilateral pain on eye movement. He had                           tation to time and place. His visual acuity was 6/18 in
received the inactivated inﬂuenza vaccine (Fluvax) 3 weeks                      both eyes. The rest of his neurological examination was nor-
prior to symptom onset. His past medical history was unre-                      mal. Investigations revealed normal full blood count (FBC),
markable and he was not receiving regular medication. On                        erythrocyte sedimentation rate (ESR) and biochemistry. A
examination, his visual acuity was 6/15 in the right eye and                    CT brain scan was normal. An initial lumbar puncture
6/6 in the left eye. He demonstrated an aﬀerent pupillary                       found a CSF protein concentration of 0.71 g/L (Nor-
defect on the right. Fundoscopy revealed pallor of both                         mal < 0.40) and glucose of 3.1 mmol/L (Normal = 2.4–
optic discs, more so on the right (Fig. 1). The remainder                       5.4) with 24  106 white blood cells per lL (87% mononu-
of his neurological and general medical examination was                         clears). CSF cell surface markers were negative for clonal
otherwise unremarkable.                                                         T cells. Herpes simplex and tuberculosis polymerase chain
   He underwent an initial brain MRI, which was within                          reaction (PCR) and cryptococcal antigen were negative.
normal limits. His visual evoked potentials were signiﬁ-                           An MRI brain scan revealed fairly symmetric signal
cantly prolonged at 140 msec bilaterally (N < 110 msec).                        abnormality involving the central grey matter predominantly

                                                                            8                                                   Exhibit 165
                  Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 341 of 482
1322                                      W. Huynh et al. / Journal of Clinical Neuroscience 15 (2008) 1315–1322

(Fig. 2a–d). Signal change extended rostrally to the frontal                     11. Booss J, Davis LE. Smallpox and smallpox vaccination: neurological
periventricular white matter and caudally to the left pons.                          implications. Neurology 2003;60:1241–5.
                                                                                 12. Sejvar JJ, Labutta RJ, Chapman LE, et al. Neurologic adverse events
There was no gadolinium contrast enhancement and fat-                                associated with smallpox vaccination in the United States, 2002–2004.
saturated T1-weighted sequences of the orbits showed no                              JAMA 2005;294:2744–50.
abnormal enhancement. Further investigations including                           13. Johnson RT. Smallpox: the threat of bioterrorism and the risk of the
vitamin B12 and folate levels, antinuclear antibodies,                               vaccine. Neurology 2003;60:1228–9.
antineutrophil cytoplasmic antibodies (ANCA), serum                              14. Plesner A, Arlien-Soborg P, Herning M. Neurological complications
                                                                                     and Japanese encephalitis vaccination. Lancet 1996;348:202–3.
angiotensin-converting enzyme, serum electrophoresis,                            15. Piyasirisilp S, Hemachudha T. Neurological adverse events associated
HIV serology, IgM serology for EBV, CMV and Austra-                                  with vaccination. Curr Opin Neurol 2002;15:333–8.
lian encephalitis, mycoplasma serology, Venereal Disease                         16. Cheong JH, Bak KH, Kim CH, et al. Acute disseminated encepha-
Research Laboratory test (VDRL), antineuronal antibod-                               lomyelitis associated with inﬂuenza vaccination. J Korean Neurosurg
ies and CT scans of the chest, abdomen and pelvis were                               Soc 2004;35:223–5.
                                                                                 17. Nakamura N, Nokura K, Zettsu T, et al. Neurologic complications
normal. The patient was diagnosed with ADEM and trea-                                associated with inﬂuenza vaccination: two adult cases. Intern Med
ted with high dose intravenous steroids consisting of 1g                             2003;42:191–4.
methylprednisolone daily for 5 days followed by oral taper-                      18. Izurieta HS, Haber P, Wise RP, et al. Adverse events reported
ing steroids. His orientation and alertness returned to                              following live, cold adapted, intranasal inﬂuenza vaccine. JAMA
normal within 2 weeks. On follow-up review 2 months                                  2005;294:2720–5.
                                                                                 19. Nakayama T, Onoda K. Vaccine adverse events reported in post-
later, he had fully recovered apart from visual acuity of                            marketing study of the Kitasato Institute from 1994 to 2004. Vaccine
6/12 bilaterally and bilateral optic disc pallor. A repeat                           2007;25:570–6.
MRI of the brain was signiﬁcantly improved. He remained                          20. Immunisation Working Party of the NHMRC. The Australian
clinically well at his last visit in March 2006.                                     Immunisation Handbook. 9th ed. Canberra: Australian Government
    The patient’s clinical presentation was most likely due to                       Publishing Service, 2007:162.
                                                                                 21. Gupta V, Bandyopadhyay S, Bapuraj JR, et al. A. Bilateral optic
post-inﬂuenza vaccination optic neuritis and encephalomy-                            neuritis complicating rabies vaccination. Retina 2004;24:179–81.
elitis. A patient with a similar biphasic presentation                           22. Madan S, Aneja S, Tripathi RP, et al. Acute disseminated encephalitis
followed an anti-rabies vaccination34 has been reported in                           – a case series. Indian Pediatr 2005;42:367–71.
a 45-year-old male who presented with transverse myelitis                        23. Stuv O, Zamvil SS. Pathogenesis, diagnosis, and treatment of
14 days after anti-rabies vaccination and developed bilat-                           acute disseminated encephalomyelitis. Curr Opin Neurol 1999;12:
                                                                                     395–401.
eral optic neuritis 1 month later.                                               24. Bonev VI, Myburgh CJ, Gledhill RF. Relapsing-remitting demyelin-
                                                                                     ating illness: multiple sclerosis, multiphasic disseminated encephalo-
References                                                                           myelitis, or an intermediate entity? Eur J Neurol 2002;9:177–85.
                                                                                 25. Sell E, Minassian BA. Demystifying vaccination-associated enceph-
 1. Bennetto L, Scolding N. Inﬂammatory/post-infectious encephalomy-                 alopathy. Lancet Neurol 2006;5:465–6.
    elitis. J Neurol Neurosurg Psychiatry 2004;75 (Suppl. 1):i22–8.              26. Berkovic SF, Harkin L, McMahon JM, et al. De-novo mutations of
 2. Menge T, Kiesseier BC, Nessler S, et al. Acute disseminated encephalo-           the sodium channel gene SCN1a in alleged vaccine encephalopathy: a
    myelitis: an acute hit against the brain. Curr Opin Neurol 2007;20:247–54.       retrospective study. Lancet Neurol 2006;5:488–92.
 3. Ray CL, Dreizin IJ. Bilateral optic neuropathy associated with               27. Marchioni E, Ravaglia S, Piccolo G, et al. Postinfectious inﬂamma-
    inﬂuenza vaccination. J Neuroophthalmol 1996;16:182–4.                           tory disorders: subgroups based on prospective follow-up. Neurology
 4. Hull TP, Bates JH. Optic neuritis after inﬂuenza vaccination. Am J               2005;65:1057–65.
    Ophthalmol 1997;124:703–4.                                                   28. Hamidon BB, Raymond AA. Acute disseminated encephalomyelitis
 5. Kawasaki A, Purvin VA, Tang R. Bilateral anterior ischemic optic                 (ADEM) presenting with seizures secondary to anti-tetanus toxin
    neuropathy following inﬂuenza vaccination. J Neuroophthalmol                     vaccination. Med J Malaysia 2003;58:780–2.
    1998;18:56–9.                                                                29. Schwarz S, Mohr A, Knauth M, et al. Acute disseminated enceph-
 6. Sejvar JJ, Kohl KS, Bilynsky R, et al. Encephalitis, myelitis, and acute         alomyelitis: a follow-up study of 40 patients. Neurology 2001;56:
    disseminated encephalomyelitis (ADEM): case deﬁnitions and guide-                1313–8.
    lines for collection, analysis, and presentation of immunisation safety      30. Kashyap R, Jaret P, Mahajan S, et al. Post-vaccinal encephalitis after
    data. Vaccine 2007;25:5771–92.                                                   semple type anti-rabies vaccine. JIACM 2004;5:281–3.
 7. Murthy JM. Acute disseminated encephalomyelitis. Neurol India                31. Harloﬀ A, Rauer S, Hofer M, et al. Fulminant acute disseminated
    2002;50:238–43.                                                                  encephalomyelitis mimicking acute bacterial meningoencephalitis. Eur
 8. Koplan JP, Schoenbaum SC, Weinstein MC, et al. Pertussis vaccine –               J Neurol 2005;12:67–9.
    an analysis of beneﬁts, risks and costs. N Engl J Med 1979;301:906–11.       32. Miravelle A, Roos K. Encephalitis complicating smallpox vaccina-
 9. Dodick DW, Silber MH, Noseworthy JH, et al. Acute disseminated                   tion. Arch Neurol 2003;60:925–8.
    encephalomyelitis after accidental injection of a hog vaccine: success-      33. Sipe JC, Knobler RL, Braheny SL, et al. A neurologic rating scale
    ful treatment with plasmapheresis. Mayo Clin Proc 1998;73:1193–5.                (NRS) for use in multiple sclerosis. Neurology 1984;34:1368–72.
10. Tourbah A, Gout O, Liblau R, et al. Encephalitis after hepatitis B           34. Kulkarni V, Nadgir D, Tapiawala S, et al. Biphasic demyelination of
    vaccination: recurrent disseminated encephalitis or MS? Neurology                the nervous system following anti-rabies vaccination. Neurol India
    1999;53:396–401.                                                                 2004;52:106–8.




                                                                                 9                                                   Exhibit 165
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 342 of 482




   EXHIBIT 166
                  Case 2:20-cv-02470-WBS-JDP      Document 7 Filed 12/29/20 Page 343 of 482
                                          Autoimmunity Reviews 13 (2014) 215–224



                                                                    Contents lists available at ScienceDirect


                                                                   Autoimmunity Reviews
                                                    journal homepage: www.elsevier.com/locate/autrev


Review

The spectrum of post-vaccination inﬂammatory CNS
demyelinating syndromes
Dimitrios Karussis ⁎, Panayiota Petrou
Department of Neurology, Multiple Sclerosis Center, Laboratory of Neuroimmunology, The Agnes-Ginges Center for Neurogenetics, Hadassah University Hospital, Jerusalem, Ein-Kerem, Israel




a r t i c l e          i n f o                             a b s t r a c t

Article history:                                           A wide variety of inﬂammatory diseases temporally associated with the administration of various vaccines, has
Received 3 October 2013                                    been reported in the literature. A PubMed search from 1979 to 2013 revealed seventy one (71) documented
Accepted 10 October 2013                                   cases. The most commonly reported vaccinations that were associated with CNS demyelinating diseases includ-
Available online 25 October 2013
                                                           ed inﬂuenza (21 cases), human papilloma virus (HPV) (9 cases), hepatitis A or B (8 cases), rabies (5 cases), mea-
                                                           sles (5 cases), rubella (5 cases), yellow fever (3 cases), anthrax (2 cases), meningococcus (2 cases) and tetanus (2
                                                           cases). The vast majority of post-vaccination CNS demyelinating syndromes, are related to inﬂuenza vaccination
                                                           and this could be attributed to the high percentage of the population that received the vaccine during the HI1N1
                                                           epidemia from 2009 to 2012. Usually the symptoms of the CNS demyelinating syndrome appear few days follo-
                                                           wing the immunization (mean: 14.2days) but there are cases where the clinical presentation was delayed (more
                                                           than 3 weeks or even up to 5 months post-vaccination) (approximately a third of all the reported cases).
                                                           In terms of the clinical presentation and the affected CNS areas, there is a great diversity among the reported cases
                                                           of post-vaccination acute demyelinating syndromes. Optic neuritis was the prominent clinical presentation in 38
                                                           cases, multifocal disseminated demyelination in 30, myelitis in 24 and encephalitis in 17. Interestingly in a rather
                                                           high proportion of the patients (and especially following inﬂuenza and human papiloma virus vaccination-HPV)
                                                           the dominant localizations of demyelination were the optic nerves and the myelon, presenting as optic neuritis
                                                           and myelitis (with or without additional manifestations of ADEM), reminiscent to neuromyelitic optica (or, more
                                                           generally, the NMO-spectrum of diseases). Seven patients suffered an NMO-like disease following HPV and we
                                                           had two similar cases in our Center. One patient with post-vaccination ADEM, subsequently developed NMO.
                                                           Overal, the risk of a demyelinating CNS disease following vaccination, although non-negligible, is relatively low.
                                                           The risk of onset or relapse of CNS demyelination following infections against which the vaccines are aimed to
                                                           protect, is substantially higher and the beneﬁts of vaccinations surpass the potential risks of CNS inﬂammation.
                                                           This does not in any way exempt us from “learning” the lessons taught by the reported cases and searching new
                                                           and safer ways to improve vaccination techniques and increase their safety proﬁle.
                                                                                                                                               © 2013 Published by Elsevier B.V.



Contents

  1.   Introduction . . . . . . . . . . . . . . . . . . . . . . . .                  .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   216
       1.1.   Vaccinations and autoimmunity . . . . . . . . . . .                    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   216
  2.   Vaccinations and CNS inﬂammatory diseases . . . . . . . . .                   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   216
  3.   The spectrum of post-vaccination CNS demyelinating syndromes                  .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   216
       3.1.   Acute disseminated encephalomyelitis (ADEM) . . . .                    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   216
       3.2.   Isolated optic neuritis . . . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   217
       3.3.   Multiple sclerosis . . . . . . . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   217
       3.4.   Myelitis . . . . . . . . . . . . . . . . . . . . . .                   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   220
       3.5.   Neuromyelitis optica . . . . . . . . . . . . . . . .                   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   220
  4.   Discussion . . . . . . . . . . . . . . . . . . . . . . . .                    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   220
  Take-home messages . . . . . . . . . . . . . . . . . . . . . .                     .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   221
  References . . . . . . . . . . . . . . . . . . . . . . . . . . .                   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   221




 ⁎ Corresponding author. Tel.: +972 2 6776939.
   E-mail address: karus@cc.huji.ac.il (D. Karussis).

1568-9972/$ – see front matter © 2013 Published by Elsevier B.V.
http://dx.doi.org/10.1016/j.autrev.2013.10.003



                                                                                                 1                                                                                                       Exhibit 166
216
                    Case 2:20-cv-02470-WBS-JDP                  Document 7 Filed 12/29/20 Page 344 of 482
                                      D. Karussis, P. Petrou / Autoimmunity Reviews 13 (2014) 215–224


1. Introduction                                                               vaccination) the dominant localizations of demyelination were the
                                                                              optic nerves and the myelon, presenting as optic neuritis and myelitis
1.1. Vaccinations and autoimmunity                                            (with or without additional manifestations of ADEM). This predispo-
                                                                              sition to the spinal cord and the optic nerves is reminiscent to
    The prevalence of autoimmunity has been continuously rising during        neuromyelitic optica (or, more generally, the NMO-spectrum of dis-
the last decades, mainly in the “Western” world. Immune mediated              eases) that are highly associated with anti-aquaporin-4 antibodies.
diseases became nowadays one of the leading causes of morbidity and           Indeed, as seen in Table 2, seven patients suffered an NMO-like disease
mortality worldwide [1–3]. A complex of genetic and environmental             following various vaccinations, especially HPV [12–14]. This raises the
factors have been suggested as responsible [4,5], including various infec-    possibility of cross-reactivities between aquaporin epitopes and certain
tions, toxins, and drugs that have been all shown to be linked with the       viral proteins and possibly, a link between ADEM and NMO. The latter is
onset or exacerbation of autoimmune conditions [6,7].                         supported by case reports, such one patient with post-vaccination
    The more prominent increase of the prevalence of autoimmune               ADEM who subsequently developed NMO [15]. However, the incidence
diseases in the “Western” world may be also related to additional factors,    of anti-aquaporin antibodies in ADEM was low, as compared to anti-
such as pollution/accumulation of toxic substances, extensive usage of        MOG antibodies [16].
wireless networks, psychological stress and exaggerated use of antibiotics        Usually the symptoms of CNS demyelination appear few days follow-
which cause an over-sterilized immunological milieu [8]. All of the above     ing the immunization (mean: 14.2 days—Table 2) but there are cases in
may contribute to an immune-dysregulation and disruption of the deli-         which the clinical presentation was delayed (more than 3 weeks or
cate networks/mechanisms that maintain self-tolerance, in genetically         even up to 5 months post-vaccination) (approximately a third of all the
susceptible individuals, or may act as co-players in a complex interaction    reported cases—Table 2).
with various additional risk-factors.
    Other environmental factors that may induce an immune “adjuvant”          3. The spectrum of post-vaccination CNS demyelinating syndromes
effect (boosting the immune response) include infectious agents and
chemical substances such as silicone, alum and pristane, which are by         3.1. Acute disseminated encephalomyelitis (ADEM)
themselves capable to induce autoimmunity in animal models [9–11].
    Vaccines, which contain both attenuated infectious agents or                  Acute disseminated encephalomyelitis (ADEM) is an inﬂammatory
their main immunogenic proteins and chemical adjuvants, repre-                demyelinating disease of the central nervous system (CNS) [17]. It is a
sent one of most debatable and characteristic/unique paradigms                rather rare disease with an incidence of 0.6 to 0.8 per 100,000 per
of “environmentally”-induced trigger of autoimmunity. In this review          year [18–20]. ADEM can occur in any age but is mainly a disease of
we will summarize the worldwide experience, based on the published            children and young adults with a mean age of onset of 5–6 years
cases during the last 25 years, of central nervous system demyelinating       [21–23] and a higher incidence in males [19]. The clinical presentation
diseases (acute disseminating encephalomyelitis—ADEM, multiple                of ADEM is widely variable, depending on the distribution of lesions in
sclerosis—MS, myelitis, neuromyelitis optica—NMO and optic neuritis)          the CNS. Encephalopathy, occurring in up to 74% of patients [24], is con-
associated with various vaccinations. The immunopathogenetic mecha-           sidered mandatory for deﬁnite diagnosis. Other neurological signs include
nisms involved will be discussed.                                             pyramidal syndrome, cranial nerve palsies, ataxia, seizures, optic neuritis
                                                                              and speech impairment. ADEM is deﬁned (according to the criteria pro-
2. Vaccinations and CNS inﬂammatory diseases                                  posed from the International MS Group [17]) as a ﬁrst ever clinical
                                                                              event with presumed inﬂammatory or demyelinating cause, with an
    A wide variety of inﬂammatory diseases temporally associated              acute or subacute onset, that affects multifocal areas of the CNS and is
with the administration of various vaccines has been reported in              usually polysymptomatic and includes encephalopathy (i.e., behavioral
the literature (Table 1). A PubMed search from 1979 to 2013 using             change or altered level of consciousness). Additional criteria include:
the terms “vaccination/encephalitis”, “vaccination/encephalomyelitis”,        the presence of focal/multifocal lesion(s) predominantly affecting the
“vaccination/ADEM”, and “optic neuritis/neuropathy/vaccination”               white (but also the gray) matter without evidence of previous destructive
revealed seventy one [71] cases within the above criteria (Table 2).          white matter changes, the occurrence of clinical/radiologic improvement
The most commonly reported vaccinations that were associated with             (although there may be residual deﬁcits), and the absence of other
CNS demyelinating diseases included inﬂuenza (21 cases), human papil-         etiology that could explain the event.
loma virus (HPV) (9 cases), Hepatitis A or B (8 cases), rabies (5 cases),         ADEM has a monophasic course in the majority of patients; if relapse
measles (5 cases), rubella (5 cases), yellow fever (3 cases), anthrax         occurs, it usually happens within 3 months from its onset. However,
(2 cases), meningococcus (2 cases) and tetanus (2 cases). As can be           cases with relapse with symptoms different than the original ones have
seen from Table 2, the vast majority of post-vaccination CNS demye-           been reported and are deﬁned as recurrent (RADEM) or multiphasic
linating syndromes are related to inﬂuenza vaccination and this could be      disseminated encephalomyelitis (MDEM) [23,25–33]. The existence
attributed to the high percentage of population that received the vaccine     of such forms of ADEM remains controversial.
during the H1N1 epidemia from 2009 to 2012.                                       Differentiation between ADEM, multiple sclerosis (MS), is still a
    In terms of the clinical presentation and the affected CNS areas, there   challenge [21], especially in the case of relapsing ADEM, where the
is a great diversity among the reported cases of post-vaccination acute       border between ADEM and MS is more obscure. The lack of oligoclonal
demyelinating syndromes (Table 2). Optic neuritis was the prominent           antibodies and the high cellularity of the CSF, the involvement of CNS
clinical presentation in 38 cases, multifocal disseminated demyelination      gray matter, and the presence of fever, confusion and headache are
in 30, myelitis in 24 and encephalitis in 17. Interestingly in a very high    some of the main differentiating features between ADEM and MS
proportion of the patients (and especially following inﬂuenza                 [18,24,34]. Histopathologically, focal, perivenous and subependymal

Table 1
The spectrum of post-vaccination CNS demyelinating diseases.

  ADEM                                                                        References: [18,52,135–137,139,141,142,145–148,150–155,158,160,163–166,169–173]
  Encephalitis with white matter involvement                                  References: [135,137,139,140,143,146,147,150,151,153,157,158,160,161,165,171,172]
  Myelitis                                                                    References: [12–14,52,134,137–139,141,142,144,148,159,161,162,167–169,172]
  Optic neuritis                                                              References: [12–14,18,62–77,79,139,145,148,149,151,153,154,156,168,170,173]
  NMO-spectrum                                                                References: [12–14,52,148,162,168]




                                                                              2                                                          Exhibit 166
                Case 2:20-cv-02470-WBS-JDP                 Document 7 Filed 12/29/20 Page 345 of 482
                                    D. Karussis, P. Petrou / Autoimmunity Reviews 13 (2014) 215–224                                                  217


changes (at the early period, mainly T cell inﬁltrates, accompanied by few   [60]. MRI white matter abnormalities identical to those seen in MS can
plasma cells and later microglial inﬁltrates) dominate the histopatholog-    be found in half of the monosymptomatic ON cases [61]. The visual
ical pattern of ADEM, leading to the formation of disseminated masses or     deﬁcits peak over 1 to 2 weeks and usually substantially improve over
conglomerates. Despite the predisposition for the white matter, the corti-   the following month. However, many patients continue to have residual
cal and deep gray matter (frequently the thalamus) is affected and this      visual dysfunction, even when visual acuity improves ad integrum.
further differentiates ADEM from MS. In the long term, only a sparse             Optic neuritis represents a unique paradigm of an association of
gliosis can be detected without signiﬁcant myelin loss in ADEM [18].         vaccines with demyelination. There are numerous reports of isolated
    The current pathogenetic hypothesis in post-vaccination ADEM is          (either unilateral or bilateral) optic neuritis following various types of
that antigens of viral origin cross-react with myelin components             vaccinations against infectious agents [62], including measles [63–65],
(molecular mimicry) and in a secondary manner induce a hyperergic re-        anthrax [66], rubella [63–65], Hepatitis A and B [67–69], inﬂuenza
action, that leads to the development of disseminated demyelination.         [70–75], pneumonococcal vaccine [12], meningococcal vaccine [76],
Myelin proteins have shown resemblance to several viral sequences            rabies [77,78] and BCG [79]. As shown in Table 2, the most often demy-
and anti-MBP antibodies have indeed been detected following vaccina-         elinating clinical presentation associated with vaccinations is optic
tion with Semple rabies vaccine [35,36]. Another hypothesis is that          neuritis, accounting for more than half of the reported cases in the
vaccination may activate in a non-speciﬁc way distinct clones of anti-       literature.
myelin T-cells and that suppressor or regulatory cells that are aimed to
control this abnormal reactivity are compromised or malfunctioning.          3.3. Multiple sclerosis
    Post-vaccination ADEM accounts for 5–10% of all cases [18,34].
However, despite a close temporal relation to vaccinations, there is no          Multiple sclerosis (MS) is a chronic disease of the central nervous
concrete evidence of a clear pathogenetic correlation. The incidence of      system (CNS) that is characterized by loss of motor and sensory func-
post-vaccination ADEM has largely ﬂuctuated over the last decades            tion, caused by immune-mediated inﬂammation, demyelination and
with a peak occurring between 1927 and 1929 and also –seemingly              subsequent axonal damage [80–82]. MS could be considered as the
during the last years. This can be probably related to the methods           chronic form of ADEM and ADEM can sometimes develop to MS, as
used for vaccine production, the amount of myelin antigens included          mentioned above.
and –most importantly– the type of the used adjuvant. The overall                Clinically, most MS patients experience recurrent episodes (re-
incidence of post-vaccination ADEM is estimated to 0.1–0.2 per 100,000       lapses) of neurological impairment but eventually in most of the cases
and the higher risk has been reported following immunization against         the course of the disease becomes chronic and progressive with time,
measles. Other common causes of post-vaccination ADEM include                leading to accumulating motor disability, and cognitive deﬁcits.
vaccines against the varicella zoster, the rubella, the smallpox and             Histologically, perivenular inﬂammatory lesions (consisting of mono-
the inﬂuenza viruses [18]. On the other hand, surprisingly, certain          nuclear inﬁltrations) are evident in the earlier phases of the disease,
vaccines such as anti-tetanus vaccination were shown to have a neg-          resulting in demyelinating plaques, the pathological hallmark of MS
ative correlation with ADEM (statistically signiﬁcant decreased risk)        [81]. Inﬂammation leads to damage of oligodendrocytes and demyelin-
[37].                                                                        ation causes disruption of the conduction of neuronal signals in the affect-
    Vaccination against Hepatitis B is one of the most controversial pos-    ed regions. As the disease progresses disability and neuronal damage [83]
sible causes of demyelinating disease. An increased risk for ADEM was        become permanent and irreversible.
suggested by Touze et al. [38,39] and Mikaeloff et al. reported a slight         The inﬂammatory process in MS is propagated by an autoimmune
increase of the incidence of CNS demyelinating diseases speciﬁcally          cascade, involving mainly T-cells that target myelin self antigens
following Engerix B vaccine [40]. For the present, there is no convincing    [84,85], possibly mediated by mechanisms of molecular mimicry
proof of a causative correlation between HBV and ADEM/MS or other            (cross-reactive antigens expressed by viruses or other microorganisms
acute demyelinating diseases [41–45]. Analysis of the existing data ar-      and myelin components) [86]. An alternative hypothesis is that
gues against such causal relationship and indicates that the beneﬁts of      “naturally” existing myelin-speciﬁc T-cells, especially of the Th17
the vaccine clearly surpass the potential risks of CNS inﬂammation [46].     phenotype, may expand to critical pathogenic quantities [87] due
    Gardasil vaccination is a novel type of vaccine targeting the human      to malfunctioning immunoregulatory mechanisms (such as those
papilloma virus that has been shown to be efﬁcient for the prevention        involving the Th2, Th3, Tr1, Treg, and CD8 + T-cells).
of cervical, vulval and vaginal dysplasia and cervical cancer [47–49].           Additionally, environmental, genetic and infectious factors seem to
Only few cases of post-vaccination ADEM have been reported in the lit-       play important roles in MS pathogenesis, similarly to autoimmunity in
erature (Table 2).                                                           general. MS is not a homogenous disease and several distinct immuno-
    Post-vaccination ADEM is usually observed after primary vaccina-         pathological proﬁles of the disease exist, including forms in which
tion and much less following revaccination [18], but there are reports       humoral immune mechanisms are prominent [88]. Indeed, increased
where a relapse, or a second neurological event was observed after           B-cell numbers, mainly memory cells and short-lived plasmablasts can
repeated immunizations with the same virus [12–14]. Noteworthy,              be detected in the CNS of MS patients [89]. Plasmablasts persist in the
there is a substantial percentage of the reported post-vaccination           cerebrospinal ﬂuid (CSF) and their number correlates with the intrathe-
cases that subsequently developed MS (Table 2) [46,50–52].                   cal IgG synthesis (evidenced by the presence of oligoclonal antibodies in
                                                                             the CSF, one of the hallmarks of MS diagnosis) [89,90]. Moreover, B cells,
3.2. Isolated optic neuritis                                                 plasma cells, autoantibodies and complement have been detected in MS
                                                                             lesions [91,92]. Recently, ectopic lymphoid follicles have been found in
    Optic neuritis (ON) is an inﬂammatory demyelinating condition of         the CNS of patients with MS [93,94], especially in those with progressive
the optic nerve. Most cases are idiopathic or associated with ADEM or        disease.
MS. ON is the most common acute optic neuropathy in young adults                 Numerous studies have shown that the risk of MS relapse is
with an incidence of 1–3 per 100,000 population per year [53–59].            increased by infections (approximately twofold [95]), accompanied
    Acute ON usually presents as an isolated clinical event without addi-    by enhanced lesion activity in the MRI [96]. Moreover, relapses asso-
tional neurological involvement (monosymptomatic ON) [60]. Clinical          ciated with an infection seem to cause more neurological dysfunc-
features include periocular pain, abnormal visual acuity and visual          tion [95].
ﬁeld defects, reduced color vision, a relative afferent pupillary defect,        Vaccinations have been also incriminated/implicated as triggers
and abnormal visual evoked potentials. The fundus appears normal             of the onset of MS in susceptible individuals [97]. Some studies
but occasionally edema of the optic nerve head (papillitis) is observed      [28,37,98] indicated a signiﬁcant risk for CIS or conversion to clinically


                                                                             3                                                  Exhibit 166
                                                                                                                                                                                                                                               218




              Table 2
              A list of case reports with various post-vaccination CNS demyelinating syndromes, published in the literature.

                     Type of vaccine                   Age/        Onset time                    Clinical syndrome                           Response to treatment and outcome                                     Reference
                                                       gender      post-vaccination
                                                                                                 ADEM Encephalitis Myelitis Optic      NMO
                                                                                                                            neuritis

                1    Inﬂuenza                          70/M        7 days                                                 +                  Partial recovery after steroids + PE                                  Nakamura et al. [134]
                2    Inﬂuenza                          62/M        5 days                                                 +                  Partial recovery after steroids + PE in the second                    Nakamura et al. [134]
                3    Inﬂuenza                          75/F        3 weeks                         +          +                              No response to PE and steroids; death                                 Shoamanesh and
                                                                                                                                                                                                                   Traboulsee [135]
                4    Inﬂuenza                          61/M        3 weeks, 3 months               +                            +            IVMP: full recovery except 50% reduction of visual acuity             Huynh et al. [18]
                5    Inﬂuenza                          6/M         16 days                         +                                         Steroids treatment/resolved                                           Iyoda et al. [136]
                6    Inﬂuenza                          83/F        8 days                          +          +           +                  Dramatic response to PE; died later of pneumonia                      Machicado et al. [137]
                7    Inﬂuenza                          61/M        2 weeks                                                +                  I.v. steroids and IVIG; full recovery                                 Ravaglia et al. [138]
                8    Inﬂuenza                          60/F        10 days                                                +                  I.v. steroids and IVIG; full recovery                                 Ravaglia et al. [138]
                9    Inﬂuenza                          NA          NA                              +          +           +     +            Recovery after i.v. steroids                                          Vilain et al. [139]
                10   Inﬂuenza                          59/F        2 weeks                                                      +                                                                                  Hull and Bates [71]
                                                                                                                                                                                                                                               Case 2:20-cv-02470-WBS-JDP




                11   Inﬂuenza                          61/F        NA                                                           +            Good recovery following steroids                                      Ray and Dreizin [74]
                12   Inﬂuenza                          NA          NA                                                           +            Recovery after steroids                                               Perry et al. [73]
                13   Inﬂuenza                          62/F        15 days                                                      +            Improvement with steroids                                             Laffon-Pioger et al. [72]
                14   Inﬂuenza type A + B               18/M        2 weeks                                                      +            Recovery after steroids                                               Rubinov et al. [75]
                15   Inﬂuenza (LAIV) as                13/M        NA                                                           +            Recovery after steroids                                               Crawford et al. [70]
                     nasal ﬂu vaccine




4
                16   H1N1 inﬂuenza                     2/M         25 days                                    +                              Full recovery after steroids treatment                                Fujii et al. [140]
                17   H1N1 inﬂuenza                     33/F        15 days                        (+)                      +                 Improvement with steroids                                             Maeda and Idehara [141]
                18   H1N1 inﬂuenza                     36/M        10 days                         +                      (+)                Marked improvement with steroids                                      Hoshino et al. [142]
                19   H1N1 inﬂuenza                     34/M        5 days                                     +                              Complete recovery with steroids                                       Lee et al. [143]
                                                       months
                20 H1N1 inﬂuenza                       NA/F        4 days                                                  +                 Improved without treatment                                            Arcondo et al. [144]
                21 H1N1 inﬂuenza                       2/M         4 days; 6 days                                                            Full recovery after steroids                                          Lapphra et al. [145]
                22 Rabies                              31/M        5 months                        +         (+)                             Paresis resolved; persisting neurological signs: seizures,            Gamboa et al. [146]
                                                                                                                                                                                                                                                                 D. Karussis, P. Petrou / Autoimmunity Reviews 13 (2014) 215–224




                                                                                                                                             behavioral changes
                23 Rabies                              24/M        1 week                          +          +                              Died after 37 years of encephalopathy; demyelinating                  Iizuka et al. [147]
                                                                                                                                             lesions in pathology
                24   Rabies                            45/M        14 days                         +                      +     +      +     Improvement with steroids                                             Kulkarni, et al. [148]
                25   Rabies                            15/M        25 days                                                      +                                                                                  Gupta et al. [149]
                26   Rabies                            NA          NA                                                           +                                                                                  Dadeya et al. [77]
                27   Polyvaccination                   27/M        10 days                         +          +                              Death (day 21)                                                        Labauge et al. [150]
                28   Early summer                      36/M        After repeated                  +          +                 +            Partial improvement                                                   Schattenfroh [151]
                     encephalitis                                  immunization
                29   Group A + C                       25/F        NA                              +                                         Fast disappearance of symptoms and gradual resolution                 Py and Andre [152]
                     meningococcal vaccine                                                                                                   of lesions in MRI after i.v. MP
                30   Meningococcal C                   13/M        NA                                                           +                                                                                  Laria et al. [76]
                31   Pneumococcal                      87/M        Few days                                               +     +      +     Improvement of vision but not of quadriparesis with steroids          Kitazawa et al., Intern
                     polysaccharide                                                                                                                                                                                Med, 2012 [12]
                32   Hepatitis B                       40/M        6 weeks                         +          +                 +            Partially resolved after steroids                                     Cabrera-Gomez et al.
                                                                                                                                                                                                                   [153]
                                                                                                                                                                                                                                                                                           Document 7 Filed 12/29/20 Page 346 of 482




                33 Hepatitis B                         39/F        4 weeks after the               +                            +            Craniotomy and dexamethasone; residual dyslexia hemianopsia;          Konstantinou et al. [154]
                                                                   2nd dose                                                                  resolution of the MRI lesions, except a poroencephalic cyst
                34 Hepatitis A                         23/F        3–7 days                        +                                         Improvement of CNS signs with steroids but not of axonal neuropathy   Huber et al. [155]
                35 Hepatitis A                         39/M        6 days                                                       +            Partial recovery after steroids                                       Huang et al. [69]




Exhibit 166
                   Type of vaccine                    Age/     Onset time                    Clinical syndrome                           Response to treatment and outcome                                              Reference
                                                      gender   post-vaccination
                                                                                             ADEM Encephalitis Myelitis Optic      NMO
                                                                                                                        neuritis

              36   Hepatitis B                        28/M     10 days                                                      +                                                                                           Albitar et al. [67]
              37   Hepatitis B                        9/F      7 days                                                       +            Recovery after steroids                                                        Erguven et al. [68]
              38   Hepatitis and rabies               40/M     NA                                                           +            Improvement with steroids                                                      van de Geijn et al. [62]
              39   Hepatitis B and polio              NA       NA                                                           +                                                                                           Stewart et al. [156]
              40   Lyssa                              NA       10 days                                   +                               Died 3 days later; demyelinating lesions in CNS and optic nerves               Varga et al. [157]
              41   Measles                            7/M      3 days                         +          +                               Complete resolution of lesions within 2 weeks                                  Shu et al. [158]
              42   Measles                            19/F     4 days                                              +                     Recovery after pulses of steroids                                              Hamano et al. [159]
              43   Measles                            13/M     3 weeks                                                      +                                                                                           Stevenson et al. [65]
              44   Measles                            15/M     Few hours                                                    +            Good improvement with steroids                                                 Moradian and
                                                                                                                                                                                                                        Ahmadieh [63]
              45 Measles, rubella                     16/M     Few hours                                                    +                                                                                           Arshi et al. [64]
              46 Diphtheria, tetanus toxoid,          6/M      6 days                         +          +                               Recovery without treatment                                                     Aydin et al. [160]
                 whole cell pertussis                 months
              47 Yellow fever                         53/M     NA                                        +         +                     Death                                                                          Kengsakul et al. [161]
              48 Yellow fever                         56/M     45 days                                             +               +     Symptoms improved 5 days later                                                 Chaves et al. [162]
              49 Yellow fever                         NA                                      +                                          NA                                                                             Miravalle et al. [163]
              50 Smallpox, typhoid, polio, anthrax    19/M     12 days, 17 days, 17 and       +                                          Full recovery with IVIG, steroids and vaccinia immunoglobulin                  Van Dam et al. [164]
                 doses 1–2                                     5 days
              51 Smallpox                             30/M     10 days                        +          +                               Neurologic sequelae still present 1 year after                                 Sejvar, et al. [165]
              52 Tetanus                              NA       NA                             +                                          Recovery without steroids                                                      Hamidon and
                                                                                                                                                                                                                        Raymond [166]
              53   Tetanus                            28/F     15 days                                             +                     Steroids; partial resolvement                                                  Cisse et al. [167]
              54   Rubella                            31/F     5 days                                              +        +      +     Partial recovery with steroids                                                 Kline et al. [168]
              55   Rubella                            14/M     16 days                        +                    +                     Rapid improvement with steroids                                                Tsuru et al. [169]
              56   Rubella                            23/F     13 days                                                      +                                                                                           Stevenson et al. [65]
                                                                                                                                                                                                                                                   Case 2:20-cv-02470-WBS-JDP




              57   Rubella                            17/M     Few hours                                                    +            Recovery                                                                       Moradian and
                                                                                                                                                                                                                        Ahmadieh [63]
              58   Japanese encephalitis              15/M     3 weeks                                             +        +      +     Recovery after steroids                                                        Furukawa et al. [13]
              59   Diphtheria/tetanus/poliomyelitis   7/M      NA                             +                             +            Full recovery                                                                  Mancini et al. [170]
              60   Anthrax                            39/M     1 month                                                      +            Excellent recovery                                                             Kerrison et al. [66]
              61   Anthrax                            23/M     2 weeks                                                      +            Improvement with immunosuppression                                             Kerrison et al. [66]




5
              62   BCG                                12/F     5 days                                                       +            Recovery                                                                       Yen and Liu [79]
              63   HPV                                20/F     28 days after second           +          +                               Relapsed twice after steroids cessation, required immunosuppression            Wildemann et al. [171]
                                                               immunization
              64 HPV                                  15/F     23 days after second           +          +         +                     Neurological recovery and resolution of lesions after steroid treatment        Schaffer et al. [172]
                                                               immunization
              65 HPV                                  17/F     4 months after the 3rd dose                         +        +      +     Partial improvement with steroids, PE and Rituximab.                           Menge et al. [14]
                                                                                                                                         At 5 months: still paraparesis and ON.
              66 HPV                                  14/F     4 months post-3rd dose                              +        +      +     Steroids, Rituximab, mycophenolate; stopped recurrences                        Menge et al. [14]
              67 HPV                                  13/F     Post-2nd immunization,                              +        +            No response to steroids and PE; Rituximab started                              Menge et al. [14]
                                                                                                                                                                                                                                                                       D. Karussis, P. Petrou / Autoimmunity Reviews 13 (2014) 215–224




                                                               time unknown
              68 HPV                                  18/F     5 months after 2nd                                  +        +            NA                                                                             Menge et al. [14]
                                                               immunization
              69 HPV                                  16/F     10 days post-2nd               +                             +            No further demyelinating events within 18 months follow-up. Patient remained DiMario et al. [173]
                                                               immunization                                                              with severe visual loss
              70 HPV                                  16/F     21 days post-3rd               +                    +               +     NA                                                                           Sutton et al. [52]
                                                               immunization
              71 HPV                                  25/F     16 days post-2nd               +                                          4 months later, the patient suffered from a second event and MRI showed a new Sutton et al. [52]
                                                               immunization                                                              lesion (diagnosed then as CDMS)
                                                                                                                                                                                                                                                   219
                                                                                                                                                                                                                                                                                              Document 7 Filed 12/29/20 Page 347 of 482




Exhibit 166
220
                  Case 2:20-cv-02470-WBS-JDP                  Document 7 Filed 12/29/20 Page 348 of 482
                                    D. Karussis, P. Petrou / Autoimmunity Reviews 13 (2014) 215–224


deﬁnite MS (CDMS) following Hepatitis B (HBV) immunization, where-               myelitis, including 7 cases that met the criteria of NMO-spectrum of
as other investigators did not conﬁrm this observation [99]. A recent ex-        diseases.
tensive review from the US Institute of Medicine did not ﬁnd sufﬁcient
evidence to support a causal relationship between the onset of MS and
                                                                                 3.5. Neuromyelitis optica
various common vaccinations (measles, mumps and rubella, inﬂuenza,
Hepatitis A, Hepatitis B, human papilloma virus (HPV), diphtheria, teta-
                                                                                     Neuromyelitis optica (NMO), also known as Devic's disease, is an
nus, acellular pertussis, or meningococcus) [100]. Furthermore, pooled
                                                                                 idiopathic, severe, demyelinating disease of the central nervous system
analyses found no evidence that vaccination against tuberculosis
                                                                                 that preferentially affects the optic nerve and spinal cord. NMO has long
(BCG), or against Hepatitis B, inﬂuenza, measles, typhoid fever, diph-
                                                                                 been thought to be a variant of multiple sclerosis (MS) but it can be
theria or tetanus, was associated with an increased risk of developing
                                                                                 clearly distinguished from MS by clinical, neuroradiological, and patho-
MS [101].
                                                                                 logical criteria and the presence of the highly speciﬁc serum autoanti-
    Vaccinations have been also linked to the occurrence of relapses of
                                                                                 bodies, against the water channel aquaporin-4 [107–109] in ~75% of
MS [50]. Deterioration or exacerbation of MS has been described in
                                                                                 NMO patients [107–112]. However, the exact role of antibodies against
association with several vaccines [summarized by Loebermann et al.
                                                                                 AQP4 in the pathogenesis of the disease is not clear.
[51]] including lately human papilloma virus vaccination for protection
                                                                                     Among all the reported cases with post-vaccination CNS demyelin-
against gynecological cancers [46,52]. In some studies, this increase was
                                                                                 ating syndromes, there were 7 cases with NMO spectrum of diseases
impressive; for instance a ten-fold increase of relapse risk and higher
                                                                                 (Table 2). Interestingly, in most of these cases the vaccine involved
MRI activity were reported in the 3 months following vaccination for
                                                                                 was Gardasil against human papilloma virus, raising the possibility of
yellow fever [102].
                                                                                 cross-reactivity between the used viral antigens and aquaporin-4. As
    However, Confavreux et al. [103] in a European database study
                                                                                 expected, the dominant presentation included optic neuritis and/or
that evaluated a total of 653 MS relapses showed that of all the
                                                                                 myelitis with longitudinal spinal lesions [14]. Interestingly, in most of
patients with a relapse, only 2.3% had been vaccinated during the
                                                                                 these cases, there was a high incidence of recurrence (second event of
preceding two-month risk period as compared with 2.8 to 4.0%
                                                                                 demyelination/neurological signs few days up to months following the
during the control periods. The relative risk of relapse associated
                                                                                 vaccination).
with exposure to any vaccination during the previous two months
was 0.71. In any case, the risk of a relapse following the infection it-
self seems to be much higher than the risk imposed in vaccination.               4. Discussion
De Keyser et al. reported an overall risk of relapse of 30% in patients
suffering an inﬂuenza infection as compared to only 5% following                     Vaccines are one of the greatest achievements of modern medicine
vaccination against inﬂuenza [104].                                              and are commonly and safely administered to humans worldwide.
                                                                                 However, in rare occasions, vaccines can give rise to enigmatic inﬂam-
3.4. Myelitis                                                                    matory conditions [40,113] and even cause overt autoimmune diseases,
                                                                                 by inducing the production of autoantibodies [113], or by breaking the
   Inﬂammatory diseases of the spinal cord are collectively de-                  mechanisms of self-tolerance. These rare events are usually documented
scribed as myelitis. Myelitis can be either infectious or immune                 within weeks following vaccination [40,114] (Table 2), making difﬁcult if
mediated (autoimmune). It can be classiﬁed according to the areas of             not impossible to delineate a causal relationship between vaccination and
the spinal cord affected as [105,106]:                                           autoimmune disease. Nevertheless, for some vaccines such a causal link
                                                                                 seems very logical. In 1976 an outbreak of Guillain–Barré syndrome
  i. transverse myelitis (affecting one or two segments and predominantly
                                                                                 (GBS) followed immunization with the “swine ﬂu” vaccine [115,116].
     the white matter of the cord—it can involve the whole width of the
                                                                                 Similar causal relationship has been shown in transverse myelitis (after
     cord or half of it),
                                                                                 oral polio vaccine), in arthritis (following diphtheria–tetanus–pertussis
 ii. long extensive myelitis (LETM), which affects most of the width of the
                                                                                 and measles–mumps–rubella vaccine) and in autoimmune thrombocyto-
     cord at more than three consequent segments
                                                                                 penia (after measles–mumps–rubella vaccine) [113].
iii. poliomyelitis, that affects multiple areas of the gray matter of the cord
                                                                                     In addition, a number of animal models enabled a better way of
     (the anterior horns),
                                                                                 studying the link between vaccines and autoimmunity. Immunization
iv. myeloradiculitis, that affects both the white matter of the cord and the
                                                                                 of dogs induced the production of 9 different autoantibodies including
     roots.
                                                                                 lupus-associated ones [117] and vaccination of diabetic prone newborn
    In terms of the causative factors, the most common type of myelitis          animals was associated with an increased occurrence of diabetes mellitus
worldwide is infectious myelitis, either caused by viruses (polio virus,         [118]. Intra-peritoneal immunization of salmon ﬁsh with vaccines
HTLV-1, EBV, CMV, HSV), by bacteria (such as, Borrelia burgdorferi –             embedded in oil-adjuvants also induced autoantibodies and the outbreak
Lyme's disease–, in Europe and North America and Brucella, especially            of granulomatous disease of the liver and peritoneum and immune
in less developed areas of the world where milk is not pasteurized),             mediated glomerulonephritis [119].
by mycoplasma infection and by parasites such as schistosoma. During                 Speciﬁcally, regarding vaccination-induced autoimmunity of the
the last decade, HIV-associated myelitis has emerged, especially in the          central nervous system (CNS), application of unpuriﬁed rubies vaccine
HIV-endemic areas in Africa.                                                     (which contained fragments of myelin with antigenic properties) [18]
    Immune mediated myelitis propagated by autoimmune mechanisms                 was shown to induce encephalomyelitis/ADEM, resembling the induc-
attacking mainly the white matter of the spinal cord is usually presented        tion methods of experimental autoimmune encephalomyelitis (EAE)
as acute transverse myelitis (TM) [105,106], which may be idiopathic             in animals, through immunization with myelin antigens in adjuvant
(isolated or as a part of ADEM/MS), post-infectious or post-vaccination.         [120–122].
TM is characterized by inﬂammation and demyelination across both                     A striking clinical example of post-vaccination CNS inﬂammatory
sides of one level, or segment, of the spinal cord resulting in symptoms         disease is that of development of ADEM in Alzheimer patients, following
of neurological disconnection and dysfunction below the level of the             administration of an experimental vaccine that contained aggregates of
demyelinating area [106]. Myelitis can be also one of the hallmarks of           synthetic Aβ42 fragments of amyloid precursor protein [123,124]. In
neuromyelitis optica (NMO) (see next section).                                   experimental animals, a similar EAE/ADEM disease was induced with
    As shown in Table 2, in 24 out of the 71 reported cases in our review,       Aβ42 vaccination, but only when the vaccine included complete Freund's
one of the major presentations of the CNS demyelinating syndrome was             adjuvant. The latter observation underlines the importance and central


                                                                                 6                                                   Exhibit 166
               Case 2:20-cv-02470-WBS-JDP                 Document 7 Filed 12/29/20 Page 349 of 482
                                   D. Karussis, P. Petrou / Autoimmunity Reviews 13 (2014) 215–224                                                                     221


role of adjuvants in induction of ADEM and of autoimmunity in general            acute optic neuritis (the commonest post-vaccination isolated CNS
[125,126].                                                                       syndrome reported in the literature) and acute transverse myelitis,
    The pathogenic role of adjuvants in the induction of autoimmune              but also the onset and/or exacerbation of a chronic disease such as
syndromes has been highlighted by Yehuda Shoenfeld who introduced                multiple sclerosis (MS) or neuromyelitis optica (NMO) has been
the term ASIA syndrome (autoimmune syndromes in association with                 frequently reported, following various vaccinations.
adjuvants) [125,126]. In general, immunologic adjuvants are substances       •   The most common vaccines that are reportedly associated with
that enhance the antigen-speciﬁc immune responses [127] and are                  CNS demyelinating diseases in the literature are inﬂuenza vaccines
therefore commonly used in vaccines. Eventually, the efﬁcacy of most             (by far the highest number of reported cases) and human papilloma
vaccines depends on the presence of an adjuvant in conjunction with              virus (HPV) vaccination. Other vaccines that have been associated
the infectious antigen [128].                                                    with a spectrum of CNS demyelinating diseases include Hepatitis A or
    The effects of the adjuvants are accomplished via several mechanisms         B, rabies, measles, rubella, yellow fever, anthrax, meningococcus and
that affect both the innate and the adaptive immune systems. Adjuvants           tetanus vaccines. The high number of reported post-vaccination CNS
mimic evolutionarily conserved molecules (e.g. bacterial cell walls, LPS,        demyelinating syndromes related to inﬂuenza vaccination could be
unmethylated CpG-DNA) and bind to Toll-like receptors (TLRs). They               attributed to the high percentage of population that received the
activate dendritic cells (DCs), lymphocytes and macrophages, increasing          vaccine during the H1N1 epidemia from 2009 to 2012.
subsequently the release of chemokines and cytokines from T-helper           •   There is no absolute way to deﬁnitely link the onset or exacerbation of
and mast cells [9,129–131].                                                      demyelination with the vaccine, but the close temporal association
    Currently the most widely used adjuvant in medicine is aluminium.            with the time of vaccination strongly argues in favor of such pathoge-
Aluminium interferes with lysosomal functions and stimulates the                 netic correlation.
production and secretion of cytokines such as IL-1b; IL-18 and IL-33         •   Usually the CNS demyelinating syndrome appears shortly (during the
[128,131]. Adjuvants also provide physical protection to antigens,               3–4 weeks following the vaccination) but there are reports of longer
enabling thus a longer exposure of the immune system to the antigen,             time intervals of up to 6 months.
and a more robust (B-cell and T-cell) response. Adjuvants were thought       •   Immune adjuvants that are included in the vaccine preparations and
to carry little risks, but several animal and human studies have demon-          aim to enhance the immune responses have been incriminated as one
strated the ability of some of them to inﬂict an autoimmune process,             of the main mechanisms responsible for the immunopathogenesis of
such as in the case of Tetramethylpentadecane (TMPD—pristine), which             these syndromes (“ASIA” spectrum of diseases).
was shown to induce a lupus-like disease in mice [132,133].                  •   Molecular mimicry i.e. the molecular similarity between the proteins
    Adjuvants present in the vaccines can induce a non-speciﬁc activation        of the viruses used for the vaccination and self antigens (CNS myelin
of the immune system with a subsequent expansion of autoreactive                 components) represents the second main immunopathogenetic
(in our case, myelin speciﬁc) lymphocytes that may be further accel-             mechanisms in post-vaccination CNS demyelination.
erated by defective regulatory cells/circuits, in genetically susceptible    •   Other vaccine-related factors that may also signiﬁcantly contribute
individuals.                                                                     to the outbreak of an autoimmune response include the type and
    Molecular mimicry i.e. the molecular similarity between the proteins         dose of the infectious agent, the degree of its attenuation (live
of the viruses used for the vaccination and self antigens (for instance,         attenuated or dead) and the way of administration.
CNS myelin components) also represents one of the main immuno-               •   Environmental and host genetic factors seem to play an important
pathogenetic mechanisms in post-vaccination CNS demyelination                    role.
[125–127].                                                                   •   The overall risk of a demyelinating CNS disease following vaccination,
    In addition to the central role of adjuvants and molecular mimicry in        although non-negligible, is relatively low (estimated to around 0.1%)
the pathogenesis of post-vaccination systemic or CNS autoimmunity,               and the risk of onset or relapse of CNS demyelination following
other vaccine-related factors may also signiﬁcantly contribute to the            infections against which the vaccines are aimed to protect is substan-
outbreak of an autoimmune response, including the type and dose of               tially higher.
the infectious agent, the degree of its attenuation (live attenuated or      •   The existing epidemiological data indicate that the beneﬁts of vac-
dead) and the way of administration. It is theoretically possible that           cinations clearly prevail over the potential risks of CNS inﬂammation/
vaccines administered parenterally and not via the “natural” way of              demyelination.
infection could carry a greater risk for induction of an autoimmune          •   This, of course, does not in any way exempt us from “learning” the
reaction, bypassing the control mechanisms of self tolerance.                    lessons taught by the reported cases and searching new and safer ways
    In conclusion, the risk of a demyelinating CNS disease following             to improve vaccination techniques and increase their safety proﬁle.
vaccination, although non-negligible, is relatively low. From the existing
                                                                             References
data it seems that the risk of onset or relapse of CNS demyelination
following infections against which the vaccines are aimed to protect is          [1] Shapira Y, Agmon-Levin N, Shoenfeld Y. Deﬁning and analyzing geoepidemiology
substantially higher.                                                                and human autoimmunity. J Autoimmun May 2010;34(3):J168–77 [PubMed
                                                                                     PMID: 20034761. Epub 2009/12/26. eng].
    Analysis of the existing data from epidemiological studies argues            [2] Shoenfeld Y, Selmi C, Zimlichman E, Gershwin ME. The autoimmunologist:
against a clear causal relationship between vaccines in general, and                 geoepidemiology, a new center of gravity, and prime time for autoimmunity. J
MS or other demyelinating diseases and advocates in favor of the bene-               Autoimmun Dec. 2008;31(4):325–30 [PubMed PMID: 18838248. Epub 2008/10/
                                                                                     08. Eng].
ﬁts of vaccinations versus the potential risks of CNS inﬂammation/               [3] Youinou P, Pers JO, Gershwin ME, Shoenfeld Y. Geo-epidemiology and autoimmu-
demyelination. This does not in any way exempt us from “learning”                    nity. J Autoimmun May 2010;34(3):J163–7 [PubMed PMID: 20056534. Epub 2010/
the lessons taught by the reported cases and searching new and safer                 01/09. eng].
                                                                                 [4] Borchers AT, Naguwa SM, Shoenfeld Y, Gershwin ME. The geoepidemiology of sys-
ways to improve vaccination techniques and increase their safety proﬁle.             temic lupus erythematosus. Autoimmun Rev Mar. 2010;9(5):A277–87 [PubMed
                                                                                     PMID: 20036343. Epub 2009/12/29. eng].
Take-home messages                                                               [5] Shoenfeld Y, Gilburd B, Abu-Shakra M, Amital H, Barzilai O, Berkun Y, et al. The mosaic
                                                                                     of autoimmunity: genetic factors involved in autoimmune diseases—2008. Isr Med
                                                                                     Assoc J Jan. 2008;10(1):3–7 [PubMed PMID: 18300562. Epub 2008/02/28. eng].
• Central nervous system (CNS) myelin can be often the target of an              [6] Zifman E, Amital H, Gilburd B, Shoenfeld Y. Antioxidants and smoking in autoimmune
  autoimmune process that follows various vaccinations and leads to a                disease—opposing sides of the seesaw? Autoimmun Rev Dec. 2008;8(2):165–9
  wide spectrum of immune mediated demyelinating syndromes.                          [PubMed PMID: 18691677. Epub 2008/08/12. eng].
                                                                                 [7] Kivity S, Agmon-Levin N, Blank M, Shoenfeld Y. Infections and autoimmunity—friends
• ADEM is the prototype (and most extensively described) white matter                or foes? Trends Immunol Aug. 2009;30(8):409–14 [PubMed PMID: 19643667. Epub
  disease associated with vaccines. Other common syndromes include                   2009/08/01. eng].



                                                                             7                                                               Exhibit 166
222
                      Case 2:20-cv-02470-WBS-JDP                  Document 7 Filed 12/29/20 Page 350 of 482
                                        D. Karussis, P. Petrou / Autoimmunity Reviews 13 (2014) 215–224

  [8] Jackson-Nakazawa D. The autoimmune epidemic: touchstone; 2008.                               [37] DeStefano F, Verstraeten T, Jackson LA, Okoro CA, Benson P, Black SB, et al. Vaccina-
  [9] Israeli E, Agmon-Levin N, Blank M, Shoenfeld Y. Adjuvants and autoimmunity. Lupus                 tions and risk of central nervous system demyelinating diseases in adults. Arch
      Nov. 2009;18(13):1217–25 [PubMed PMID: 19880572. Epub 2009/11/03. eng].                           Neurol 2003;60(12707063):504–9.
 [10] Satoh M, Reeves WH. Induction of lupus-associated autoantibodies in BALB/c mice by           [38] Touze E, Fourrier A, Rue-Fenouche C, Ronde-Oustau V, Jeantaud I, Begaud B, et al.
      intraperitoneal injection of pristane. J Exp Med Dec. 1 1994;180(6):2341–6 [PubMed                Hepatitis B vaccination and ﬁrst central nervous system demyelinating event: a
      PMID: 7964507. Pubmed Central PMCID: 2191761. Epub 1994/12/01. eng].                              case–control study. Neuroepidemiology Jul.–Aug. 2002;21(4):180–6 [PubMed
 [11] Reeves WH, Lee PY, Weinstein JS, Satoh M, Lu L. Induction of autoimmunity by                      PMID: 12065880. Epub 2002/06/18. eng].
      pristane and other naturally occurring hydrocarbons. Trends Immunol Sep.                     [39] Touze E, Gout O, Verdier-Taillefer MH, Lyon-Caen O, Alperovitch A. The ﬁrst epi-
      2009;30(9):455–64 [PubMed PMID: 19699150. Pubmed Central PMCID:                                   sode of central nervous system demyelinization and Hepatitis B virus vaccination.
      2746238. Epub 2009/08/25. eng].                                                                   Rev Neurol (Paris) Mar. 2000;156(3):242–6 [PubMed PMID: 10740095. Epub
 [12] Kitazawa Y, Warabi Y, Bandoh M, Takahashi T, Matsubara S. Elderly-onset neuro-                    2000/03/31. Premier episode de demyelinisation du systeme nerveux central et
      myelitis optica which developed after the diagnosis of prostate adenocarcinoma                    vaccination contre l'hepatite B. fre].
      and relapsed after a 23-valent pneumococcal polysaccharide vaccination. Intern               [40] Mikaeloff Y, Caridade G, Suissa S, Tardieu M. Hepatitis B vaccine and the risk of CNS
      Med 2012;51(22214633):103–7.                                                                      inﬂammatory demyelination in childhood. Neurology Mar. 10 2009;72(10):873–80
 [13] Furukawa Y, Komai K, Yamada M. Neuromyelitis optica after Japanese encephalitis                   [PubMed PMID: 18843097. Epub 2008/10/10. eng].
      vaccination. Eur J Neurol 2011;18(20825468):26–7.                                            [41] Martinez-Sernandez V, Figueiras A. Central nervous system demyelinating diseases
 [14] Menge T, Cree B, Saleh A, Waterboer T, Berthele A, Kalluri SR, et al. Neuromy-                    and recombinant Hepatitis B vaccination: a critical systematic review of scientiﬁc
      elitis optica following human papillomavirus vaccination. Neurology Jul. 17                       production. J Neurol Aug. 2013;260(8):1951–9 [PubMed PMID: 23086181. Epub
      2012;79(3):285–7 [PubMed PMID: 22722628. Epub 2012/06/23. eng].                                   2012/10/23. eng].
 [15] Beyer AM, Wandinger KP, Siebert E, Zschenderlein R, Klehmet J. Neuromyelitis                 [42] Hocine MN, Farrington CP, Touze E, Whitaker HJ, Fourrier A, Moreau T, et al. Hepatitis
      optica in a patient with an early onset demyelinating episode: clinical and autoan-               B vaccination and ﬁrst central nervous system demyelinating events: reanalysis of a
      tibody ﬁndings. Clin Neurol Neurosurg Dec. 2007;109(10):926–30 [PubMed PMID:                      case–control study using the self-controlled case series method. Vaccine Aug. 1
      17913344. Epub 2007/10/05. eng].                                                                  2007;25(31):5938–43 [PubMed PMID: 17597263. Epub 2007/06/29. eng].
 [16] Mader S, Gredler V, Schanda K, Rostasy K, Dujmovic I, Pfaller K, et al. Complement           [43] Levy-Bruhl D, Desenclos JC, Rebiere I, Drucker J. Central demyelinating disorders
      activating antibodies to myelin oligodendrocyte glycoprotein in neuromyelitis                     and Hepatitis B vaccination: a risk–beneﬁt approach for pre-adolescent vaccination
      optica and related disorders. J Neuroinﬂammation 2011;8:184 [PubMed PMID:                         in France. Vaccine May 15 2002;20(16):2065–71 [PubMed PMID: 11972975. Epub
      22204662. Pubmed Central PMCID: 3278385. Epub 2011/12/30. eng].                                   2002/04/26. eng].
 [17] Krupp LB, Banwell B, Tenembaum S. Consensus deﬁnitions proposed for pediatric                [44] Jefferson T, Heijbel H. Demyelinating disease and Hepatitis B vaccination: is
      multiple sclerosis and related disorders. Neurology 2007;68(17438241):7–12.                       there a link? Drug Saf 2001;24(4):249–54 [PubMed PMID: 11330654. Epub
 [18] Huynh W, Cordato DJ, Kehdi E, Masters LT, Dedousis C. Post-vaccination                            2001/05/02. eng].
      encephalomyelitis: literature review and illustrative case. J Clin Neurosci                  [45] Zipp F, Weil JG, Einhaupl KM. No increase in demyelinating diseases after Hepatitis
      2008;15(18976924):1315–22.                                                                        B vaccination. Nat Med Sep. 1999;5(9):964–5 [PubMed PMID: 10470051. Epub
 [19] Torisu H, Kira R, Ishizaki Y, Sanefuji M, Yamaguchi Y, Yasumoto S, et al. Clinical study          1999/09/02. eng].
      of childhood acute disseminated encephalomyelitis, multiple sclerosis, and acute             [46] Merelli E, Casoni F. Prognostic factors in multiple sclerosis: role of intercur-
      transverse myelitis in Fukuoka Prefecture. Jpn Brain Dev 2010;32(19942388):                       rent infections and vaccinations against inﬂuenza and Hepatitis B. Neurol Sci
      454–62.                                                                                           2000;21(4 Suppl 2):S853–6 [PubMed PMID: 11205362. Epub 2001/02/24. eng].
 [20] Menge T, Kieseier BC, Nessler S, Hemmer B, Hartung H-P, Stuve O. Acute dis-                  [47] Schiller JT, Castellsague X, Garland SM. A review of clinical trials of human papillo-
      seminated encephalomyelitis: an acute hit against the brain. Curr Opin Neurol                     mavirus prophylactic vaccines. Vaccine Nov. 20 2012;30(Suppl. 5):F123–38
      2007;20(17495616):247–54.                                                                         [PubMed PMID: 23199956. Epub 2012/12/05. eng].
 [21] Leake JA, Albani S, Kao AS, Senac MO, Billman GF, Nespeca MP, et al. Acute disseminat-       [48] Malagon T, Drolet M, Boily MC, Franco EL, Jit M, Brisson J, et al. Cross-protective
      ed encephalomyelitis in childhood: epidemiologic, clinical and laboratory features.               efﬁcacy of two human papillomavirus vaccines: a systematic review and meta-
      Pediatr Infect Dis J Aug. 2004;23(8):756–64 [PubMed PMID: 15295226. Epub 2004/                    analysis. Lancet Infect Dis Oct. 2012;12(10):781–9 [PubMed PMID: 22920953.
      08/06. eng].                                                                                      Epub 2012/08/28. eng].
 [22] Murthy SNK, Faden HS, Cohen ME, Bakshi R. Acute disseminated encephalomyelitis               [49] Bryan JT. Developing an HPV vaccine to prevent cervical cancer and genital warts.
      in children. Pediatrics 2002;110(12165620).                                                       Vaccine Apr. 20 2007;25(16):3001–6 [PubMed PMID: 17289220. Epub 2007/02/
 [23] Tenembaum S, Chamoles N, Fejerman N. Acute disseminated encephalomy-                              10. eng].
      elitis: a long-term follow-up study of 84 pediatric patients. Neurology                      [50] Larner AJ, Farmer SF. Myelopathy following inﬂuenza vaccination in inﬂam-
      2002;59(12391351):1224–31.                                                                        matory CNS disorder treated with chronic immunosuppression. Eur J Neurol
 [24] Pavone P, Pettoello-Mantovano M, Le Pira A, Giardino I, Pulvirenti A, Giugno R, et al.            2000;7(11136365):731–3.
      Acute disseminated encephalomyelitis: a long-term prospective study and meta-                [51] Loebermann M, Winkelmann A, Hartung HP, Hengel H, Reisinger EC, Zettl UK.
      analysis. Neuropediatrics 2010;41(21445814):246–55.                                               Vaccination against infection in patients with multiple sclerosis. Nat Rev Neurol
 [25] Dale RC, de Sousa C, Chong WK, Cox TC, Harding B, Neville BG. Acute disseminated                  2011;8(3):143–51 [PubMed PMID: 22270022. Epub 2012/01/25. eng].
      encephalomyelitis, multiphasic disseminated encephalomyelitis and multiple scle-             [52] Sutton I, Lahoria R, Tan I, Clouston P, Barnett M. CNS demyelination and quadriva-
      rosis in children. Brain Dec. 2000;123(Pt 12):2407–22 [PubMed PMID: 11099444.                     lent HPV vaccination. Mult Scler 2009;15(18805844):116–9.
      Epub 2000/12/02. eng].                                                                       [53] Beck RW. The optic neuritis treatment trial. Arch Ophthalmol Aug.
 [26] Hynson JL, Kornberg AJ, Coleman LT, Shield L, Harvey AS, Kean MJ. Clinical and                    1988;106(8):1051–3 [PubMed PMID: 3041942. Epub 1988/08/01. eng].
      neuroradiologic features of acute disseminated encephalomyelitis in children.                [54] Beck RW. The optic neuritis treatment trial: three-year follow-up results.
      Neurology 2001;56(11376179):1308–12.                                                              Arch Ophthalmol Feb. 1995;113(2):136–7 [PubMed PMID: 7864737. Epub
 [27] Khan S, Yaqub BA, Poser CM, al Deeb SM, Bohlega S. Multiphasic disseminated                       1995/02/01. eng].
      encephalomyelitis presenting as alternating hemiplegia. J Neurol Neurosurg Psy-              [55] Beck RW, Cleary PA. Optic neuritis treatment trial. One-year follow-up results.
      chiatry 1995;58(7738557):467–70.                                                                  Arch Ophthalmol Jun. 1993;111(6):773–5 [PubMed PMID: 8512477. Epub
 [28] Mikaeloff Y, Caridade G, Husson B, Suissa S, Tardieu M. Acute disseminated enceph-                1993/06/01. eng].
      alomyelitis cohort study: prognostic factors for relapse. Eur J Paediatr Neurol              [56] Beck RW, Cleary PA, Anderson Jr MM, Keltner JL, Shults WT, Kaufman DI, et al. A
      2007;11(17188007):90–5.                                                                           randomized, controlled trial of corticosteroids in the treatment of acute optic neu-
 [29] Mikaeloff Y, Suissa S, Vallee L, Lubetzki C, Ponsot G, Confavreux C, et al. First epi-            ritis. The Optic Neuritis Study Group. N Engl J Med Feb. 27 1992;326(9):581–8
      sode of acute CNS inﬂammatory demyelination in childhood: prognostic factors                      [PubMed PMID: 1734247. Epub 1992/03/08. eng].
      for multiple sclerosis and disability. J Pediatr 2004;144(14760270):246–52.                  [57] Ebers GC. Optic neuritis and multiple sclerosis. Arch Neurol Jul. 1985;42(7):702–4
 [30] Rust RS. Multiple sclerosis, acute disseminated encephalomyelitis, and related                    [PubMed PMID: 4015469. Epub 1985/07/01. eng].
      conditions. Semin Pediatr Neurol 2000;7(10914409):66–90.                                     [58] Rizzo 3rd JF, Lessell S. Risk of developing multiple sclerosis after uncomplicated
 [31] Shoji H, Kusuhara T, Honda Y, Hino H, Kojima K, Abe T, et al. Relapsing acute dis-                optic neuritis: a long-term prospective study. Neurology Feb. 1988;38(2):185–90
      seminated encephalomyelitis associated with chronic Epstein–Barr virus infection:                 [PubMed PMID: 3340278. Epub 1988/02/01. eng].
      MRI ﬁndings. Neuroradiology 1992;34(1326729):340–2.                                          [59] Sandberg-Wollheim M, Bynke H, Cronqvist S, Holtas S, Platz P, Ryder LP. A long-
 [32] Suwa K, Yamagata T, Momoi MY, Kawakami A, Kikuchi Y, Miyao M, et al. Acute                        term prospective study of optic neuritis: evaluation of risk factors. Ann Neurol
      relapsing encephalopathy mimicking acute necrotizing encephalopathy in a                          Apr. 1990;27(4):386–93 [PubMed PMID: 2353793. Epub 1990/04/01. eng].
      4-year-old boy. Brain Dev 1999;21(10598058):554–8.                                           [60] Kaufman DI, Trobe JD, Eggenberger ER, Whitaker JN. Practice parameter: the role
 [33] Tsai ML, Hung KL. Multiphasic disseminated encephalomyelitis mimicking multiple                   of corticosteroids in the management of acute monosymptomatic optic neuritis.
      sclerosis. Brain Dev 1996;18(8891239):412–4.                                                      Report of the Quality Standards Subcommittee of the American Academy of
 [34] Bennetto L, Scolding N. Inﬂammatory/post-infectious encephalomyelitis. J Neurol                   Neurology, 54(11). Neurology; 2000 Jun 13. p. 2039–44 [PubMed PMID: 10851360.
      Neurosurg Psychiatry 2004;75(Suppl. 1(14978147)):22–8.                                            Epub 2000/06/14. eng].
 [35] O'Connor KC, Chitnis T, Grifﬁn DE, Piyasirisilp S, Bar-Or A, Khoury S, et al. Myelin basic   [61] Beck RW, Arrington J, Murtagh FR, Cleary PA, Kaufman DI. Brain magnetic reso-
      protein-reactive autoantibodies in the serum and cerebrospinal ﬂuid of multiple                   nance imaging in acute optic neuritis. Experience of the Optic Neuritis Study
      sclerosis patients are characterized by low-afﬁnity interactions. J Neuroimmunol                  Group. Arch Neurol 1993 Aug;50(8):841–6 [PubMed PMID: 8352671. Epub 1993/
      Mar. 2003;136(1–2):140–8 [PubMed PMID: 12620653. Epub 2003/03/07. eng].                           08/01. eng].
 [36] Ubol S, Hemachudha T, Whitaker JN, Grifﬁn DE. Antibody to peptides of human                  [62] van de Geijn EJ, Tukkie R, van Philips LA, Punt H. Bilateral optic neuritis with
      myelin basic protein in post-rabies vaccine encephalomyelitis sera. J Neuroimmunol                branch retinal artery occlusion associated with vaccination. Doc Ophthalmol
      1990;26(1688875):107–11.                                                                          1994;86(7835178):403–8.




                                                                                                   8                                                               Exhibit 166
                 Case 2:20-cv-02470-WBS-JDP                 Document 7 Filed 12/29/20 Page 351 of 482
                                     D. Karussis, P. Petrou / Autoimmunity Reviews 13 (2014) 215–224                                                                                     223

[63] Moradian S, Ahmadieh H. Early onset optic neuritis following measles–rubella               [94] Seraﬁni B, Rosicarelli B, Magliozzi R, Stigliano E, Aloisi F. Detection of ectopic B-cell
     vaccination. J Ophthalmic Vis Res 2008;3(23479534):118–22.                                      follicles with germinal centers in the meninges of patients with secondary progres-
[64] Arshi S, Sadeghi-Bazargani H, Ojaghi H, Savadi-Oskouei D, Hekmat S, Jastan M, et al.            sive multiple sclerosis. Brain Pathol Apr. 2004;14(2):164–74 [PubMed PMID:
     The ﬁrst rapid onset optic neuritis after measles–rubella vaccination: case report.             15193029. Epub 2004/06/15. eng].
     Vaccine 2004;22(15308345):3240–2.                                                          [95] Buljevac D, Flach HZ, Hop WC, Hijdra D, Laman JD, Savelkoul HF, et al. Prospective
[65] Stevenson VL, Acheson JF, Ball J, Plant GT. Optic neuritis following measles/rubella            study on the relationship between infections and multiple sclerosis exacerbations.
     vaccination in two 13-year-old children. Br J Ophthalmol 1996;80(9059281):1110–1.               Brain May 2002;125(Pt 5):952–60 [PubMed PMID: 11960885. Epub 2002/04/19. eng].
[66] Kerrison JB, Lounsbury D, Thirkill CE, Lane RG, Schatz MP, Engler RM. Optic neuritis       [96] Correale J, Fiol M, Gilmore W. The risk of relapses in multiple sclerosis during sys-
     after anthrax vaccination. Ophthalmology 2002;109(11772587):99–9104.                            temic infections. Neurology Aug. 22 2006;67(4):652–9 [PubMed PMID: 16870812.
[67] Albitar S, Bourgeon B, Genin R, Fen-Chong M, N'Guyen P, Serveaux MO, et al. Bilateral           Epub 2006/07/28. eng].
     retrobulbar optic neuritis with Hepatitis B vaccination. Nephrol Dial Transplant           [97] Salemi S, D'Amelio R. Could autoimmunity be induced by vaccination? Int Rev
     1997;12(9351086):2169–70.                                                                       Immunol Jun. 2010;29(3):247–69 [PubMed PMID: 20521925. Epub 2010/06/05. eng].
[68] Erguven M, Guven S, Akyuz U, Bilgic O, Laloglu F. Optic neuritis following Hepatitis       [98] Hocine MN, Farrington CP, Touze E, Whitaker HJ, Fourrier A, Moreau T, et al.
     B vaccination in a 9-year-old girl. J Chin Med Assoc 2009;72(19948437):594–7.                   Hepatitis B vaccination and ﬁrst central nervous system demyelinating events:
[69] Huang EHZ, Lim SA, Lim PL, Leo YS. Retrobulbar optic neuritis after Hepatitis A                 reanalysis of a case–control study using the self-controlled case series method.
     vaccination in a HIV-infected patient. Eye (Lond) 2009;23(19730450):2267–71.                    Vaccine 2007;25(17597263):5938–43.
[70] Crawford C, Grazko MB, Raymond WR, Rivers BA, Munson PD. Reversible blindness              [99] Mikaeloff Y, Caridade G, Assi S, Tardieu M, Suissa S. Hepatitis B vaccine and risk of
     in bilateral optic neruritis associated with nasal ﬂu vaccine. Binocul Vis Strabolog Q          relapse after a ﬁrst childhood episode of CNS inﬂammatory demyelination. Brain
     Simms Romano 2012;27(22989339):171–3.                                                           Apr. 2007;130(Pt 4):1105–10 [PubMed PMID: 17276994. Epub 2007/02/06. eng].
[71] Hull TP, Bates JH. Optic neuritis after inﬂuenza vaccination. Am J Ophthalmol             [100] Stratton KF. Adverse effects of vaccines: evidence and causality. Washington, DC:
     1997;124(9372734):703–4.                                                                        National Academies Press; 2011.
[72] Laffon-Pioger M, Rocher F, Cohen M, Chanalet S, Thomas P, Lebrun C. Bilateral             [101] Farez MF, Correale J. Immunizations and risk of multiple sclerosis: systematic
     optic neuropathy with loss of vision after an inﬂuenza vaccination in a                         review and meta-analysis. J Neurol Jul. 2011;258(7):1197–206 [PubMed PMID:
     patient suffering from mixed connective tissue disease. Rev Neurol (Paris)                      21431896. Epub 2011/03/25. eng].
     2010;21067788:1024–7.                                                                     [102] Farez MF, Correale J. Yellow fever vaccination and increased relapse rate in
[73] Perry HD, Mallen FJ, Grodin RW, Cossari AJ. Reversible blindness in optic neuritis              travelers with multiple sclerosis. Arch Neurol Oct. 2011;68(10):1267–71 [PubMed
     associated with inﬂuenza vaccination. Ann Ophthalmol 1979;11(453752):545–50.                    PMID: 21670384. Epub 2011/06/15. eng].
[74] Ray CL, Dreizin IJ. Bilateral optic neuropathy associated with inﬂuenza vaccination.      [103] Confavreux C, Suissa S, Saddier P, Bourdes V, Vukusic S. Vaccinations and the risk of
     J Neuroophthalmol 1996;16(8865010):182–4.                                                       relapse in multiple sclerosis. Vaccines in Multiple Sclerosis Study Group. N Engl J
[75] Rubinov A, Beiran I, Krasnitz I, Miller B. Bilateral optic neuritis after inactivated           Med Feb 1 2001;344(5):319–26.
     inﬂuenza vaccination. Isr Med Assoc J 2012;14(23240380):705–7.                            [104] De Keyser J, Zwanikken C, Boon M. Effects of inﬂuenza vaccination and inﬂuenza
[76] Laria C, Alio J, Rodriguez JL, Sanchez J, Galal A. Optic neuritis after meningococcal           illness on exacerbations in multiple sclerosis. J Neurol Sci Jul. 15 1998;159(1):51–3
     vaccination. Arch Soc Esp Oftalmol 2006;81(16933172):479–82.                                    [PubMed PMID: 9700703. Epub 1998/08/13. eng].
[77] Dadeya S, Guliani BP, Gupta VS, Malik KP, Jain DC. Retrobulbar neuritis following         [105] Beh SC, Greenberg BM, Frohman T, Frohman EM. Transverse myelitis. Neurol Clin
     rabies vaccination. Trop Doct Jul. 2004;34(3):174–5 [PubMed PMID: 15267054.                     Feb. 2013;31(1):79–138 [PubMed PMID: 23186897. Epub 2012/11/29. eng].
     Epub 2004/07/23. eng].                                                                    [106] Wingerchuk DM, Weinshenker BG. Acute disseminated encephalomyelitis, transverse
[78] Gupta V, Bandyopadhyay S, Bapuraj JR, Gupta A. Bilateral optic neuritis complicat-              myelitis, and neuromyelitis optica. Continuum (Minneap Minn) Aug. 2013;19(4
     ing rabies vaccination. Retina Feb. 2004;24(1):179–81 [PubMed PMID: 15076969.                   Multiple Sclerosis):944–67 [PubMed PMID: 23917095. Epub 2013/08/07. eng].
     Epub 2004/04/13. eng].                                                                    [107] Weinshenker BG, Wingerchuk DM. Neuromyelitis optica: clinical syndrome and the
[79] Yen MY, Liu JH. Bilateral optic neuritis following bacille Calmette–Guerin (BCG)                NMO-IgG autoantibody marker. Curr Top Microbiol Immunol 2008;318:343–56
     vaccination. J Clin Neuroophthalmol 1991;11(1838542):246–9.                                     [PubMed PMID: 18219825. Epub 2008/01/29. eng].
[80] Compston A, Coles A. Multiple sclerosis. Lancet Oct. 25 2008;372(9648):1502–17            [108] Weinshenker BG. Neuromyelitis optica is distinct from multiple sclerosis. Arch Neurol
     [PubMed PMID: 18970977. Epub 2008/10/31. eng].                                                  Jun. 2007;64(6):899–901 [PubMed PMID: 17562942. Epub 2007/06/15. eng].
[81] Frohman EM, Racke MK, Raine CS. Multiple sclerosis—the plaque and its pathogen-           [109] Wingerchuk DM, Lennon VA, Lucchinetti CF, Pittock SJ, Weinshenker BG. The spec-
     esis. N Engl J Med Mar. 2 2006;354(9):942–55 [PubMed PMID: 16510748. Epub                       trum of neuromyelitis optica. Lancet Neurol Sep. 2007;6(9):805–15 [PubMed
     2006/03/03. eng].                                                                               PMID: 17706564. Epub 2007/08/21. eng].
[82] Steinman L. Multiple sclerosis: a two-stage disease. Nat Immunol Sep.                     [110] Lennon VA, Kryzer TJ, Pittock SJ, Verkman AS, Hinson SR. IgG marker of optic–spinal
     2001;2(9):762–4 [PubMed PMID: 11526378. Epub 2001/08/30. eng].                                  multiple sclerosis binds to the aquaporin-4 water channel. J Exp Med Aug. 15
[83] Trapp BD, Peterson J, Ransohoff RM, Rudick R, Mork S, Bo L. Axonal transection in               2005;202(4):473–7 [PubMed PMID: 16087714. Pubmed Central PMCID: 2212860.
     the lesions of multiple sclerosis. N Engl J Med Jan. 29 1998;338(5):278–85                      Epub 2005/08/10. eng].
     [PubMed PMID: 9445407. Epub 1998/01/29. eng].                                             [111] Weinshenker BG, Wingerchuk DM, Pittock SJ, Lucchinetti CF, Lennon VA. NMO-IgG:
[84] Allegretta M, Nicklas JA, Sriram S, Albertini RJ. T cells responsive to myelin basic            a speciﬁc biomarker for neuromyelitis optica. Dis Markers 2006;22(4):197–206
     protein in patients with multiple sclerosis. Science Feb. 9 1990;247(4943):718–21               [PubMed PMID: 17124341. Epub 2006/11/25. eng].
     [PubMed PMID: 1689076. Epub 1990/02/09. eng].                                             [112] Wingerchuk DM, Lennon VA, Pittock SJ, Lucchinetti CF, Weinshenker BG. Revised
[85] Zhang J, Markovic-Plese S, Lacet B, Raus J, Weiner HL, Haﬂer DA. Increased fre-                 diagnostic criteria for neuromyelitis optica. Neurology May. 23 2006;66(10):1485–9
     quency of interleukin 2-responsive T cells speciﬁc for myelin basic protein and                 [PubMed PMID: 16717206. Epub 2006/05/24. eng].
     proteolipid protein in peripheral blood and cerebrospinal ﬂuid of patients                [113] Agmon-Levin N, Paz Z, Israeli E, Shoenfeld Y. Vaccines and autoimmunity. Nat
     with multiple sclerosis. J Exp Med Mar. 1 1994;179(3):973–84 [PubMed                            Rev Rheumatol Nov. 2009;5(11):648–52 [PubMed PMID: 19865091. Epub
     PMID: 7509366. Pubmed Central PMCID: 2191414. Epub 1994/03/01. eng].                            2009/10/30. eng].
[86] Wucherpfennig KW, Strominger JL. Molecular mimicry in T cell-mediated autoim-             [114] Vellozzi C, Broder KR, Haber P, Guh A, Nguyen M, Cano M, et al. Adverse events fol-
     munity: viral peptides activate human T cell clones speciﬁc for myelin basic pro-               lowing inﬂuenza A (H1N1) 2009 monovalent vaccines reported to the Vaccine Ad-
     tein. Cell 1995;80(7534214):695–705.                                                            verse Event Reporting System, United States, October 1, 2009–January 31, 2010.
[87] Venken K, Hellings N, Hensen K, Rummens JL, Stinissen P. Memory CD4+CD127high T                 Vaccine Oct. 21 2010;28(45):7248–55 [PubMed PMID: 20850534. Epub 2010/09/
     cells from patients with multiple sclerosis produce IL-17 in response to myelin anti-           21. eng].
     gens. J Neuroimmunol Sep. 14 2010;226(1–2):185–91 [PubMed PMID: 20554330.                 [115] Evans D, Cauchemez S, Hayden FG. “Prepandemic” immunization for novel inﬂuen-
     Epub 2010/06/18. eng].                                                                          za viruses, “swine ﬂu” vaccine, Guillain–Barre syndrome, and the detection of rare
[88] Lucchinetti C, Bruck W, Parisi J, Scheithauer B, Rodriguez M, Lassmann H. Heteroge-             severe adverse events. J Infect Dis Aug. 1 2009;200(3):321–8 [PubMed PMID:
     neity of multiple sclerosis lesions: implications for the pathogenesis of demyelin-             19563262. Pubmed Central PMCID: 2811391. Epub 2009/07/01. eng].
     ation. Ann Neurol Jun. 2000;47(6):707–17 [PubMed PMID: 10852536. Epub                     [116] Lasky T, Terracciano GJ, Magder L, Koski CL, Ballesteros M, Nash D, et al. The Guillain–
     2000/06/14. eng].                                                                               Barre syndrome and the 1992–1993 and 1993–1994 inﬂuenza vaccines. N Engl J Med
[89] Cepok S, Rosche B, Grummel V, Vogel F, Zhou D, Sayn J, et al. Short-lived plasma blasts         Dec. 17 1998;339(25):1797–802 [PubMed PMID: 9854114. Epub 1998/12/17. eng].
     are the main B cell effector subset during the course of multiple sclerosis. Brain Jul.   [117] Hogenesch H, Azcona-Olivera J, Scott-Moncrieff C, Snyder PW, Glickman LT.
     2005;128(Pt 7):1667–76 [PubMed PMID: 15800022. Epub 2005/04/01. eng].                           Vaccine-induced autoimmunity in the dog. Adv Vet Med 1999;41:733–47 [PubMed
[90] Owens GP, Bennett JL, Gilden DH, Burgoon MP. The B cell response in multiple scle-              PMID: 9890057. Epub 1999/01/16. eng].
     rosis. Neurol Res Apr. 2006;28(3):236–44 [PubMed PMID: 16687047. Epub 2006/               [118] Classen JB. The timing of immunization affects the development of diabetes in rodents.
     05/12. eng].                                                                                    Autoimmunity 1996;24(3):137–45 [PubMed PMID: 9020406. Epub 1996/01/01. eng].
[91] Archelos JJ, Storch MK, Hartung HP. The role of B cells and autoantibodies in mul-        [119] Koppang EO, Bjerkas I, Haugarvoll E, Chan EK, Szabo NJ, Ono N, et al. Vaccination-
     tiple sclerosis. Ann Neurol Jun. 2000;47(6):694–706 [PubMed PMID: 10852535.                     induced systemic autoimmunity in farmed Atlantic salmon. J Immunol Oct. 1
     Epub 2000/06/14. eng].                                                                          2008;181(7):4807–14 [PubMed PMID: 18802084. Epub 2008/09/20. eng].
[92] Prineas JW, Graham JS. Multiple sclerosis: capping of surface immunoglobulin G on         [120] Karussis D, Vourka-Karussis U, Mizrachi-Koll R, Abramsky O. Acute/relapsing
     macrophages engaged in myelin breakdown. Ann Neurol Aug. 1981;10(2):149–58                      experimental autoimmune encephalomyelitis: induction of long lasting,
     [PubMed PMID: 7025748. Epub 1981/08/01. eng].                                                   antigen-speciﬁc tolerance by syngeneic bone marrow transplantation. Mult
[93] Magliozzi R, Howell O, Vora A, Seraﬁni B, Nicholas R, Puopolo M, et al. Meningeal B-            Scler 1999;5(10096098):17–21.
     cell follicles in secondary progressive multiple sclerosis associate with early onset     [121] Karussis DM, Slavin S, Ben-Nun A, Ovadia H, Vourka-Karussis U, Lehmann D, et al.
     of disease and severe cortical pathology. Brain Apr. 2007;130(Pt 4):1089–104                    Chronic-relapsing experimental autoimmune encephalomyelitis (CR-EAE): treat-
     [PubMed PMID: 17438020. Epub 2007/04/18. eng].                                                  ment and induction of tolerance, with high dose cyclophosphamide followed by




                                                                                               9                                                               Exhibit 166
224
                      Case 2:20-cv-02470-WBS-JDP                  Document 7 Filed 12/29/20 Page 352 of 482
                                        D. Karussis, P. Petrou / Autoimmunity Reviews 13 (2014) 215–224

        syngeneic bone marrow transplantation. J Neuroimmunol 1992;39(1644896):               [147] Iizuka H, Amano N, Izeki E, Sakai M, Harada K. A case of antirabies inoculation enceph-
        201–10.                                                                                     alitis with a long clinical course. Jpn J Psychiatry Neurol 1993;47(7905539):603–8.
[122]   Karussis DM, Slavin S, Lehmann D, Mizrachi-Koll R, Abramsky O, Ben-Nun A.             [148] Kulkarni V, Nadgir D, Tapiawala S, Malabari A, Kalgikar A, Kela R, et al. Biphasic
        Prevention of experimental autoimmune encephalomyelitis and induction of                    demyelination of the nervous system following anti-rabies vaccination. Neurol
        tolerance with acute immunosuppression followed by syngeneic bone marrow                    India 2004;52(15069254):106–8.
        transplantation. J Immunol 1992;148(1541813):1693–8.                                  [149] Gupta V, Bandyopadhyay S, Bapuraj JR, Gupta A. Bilateral optic neuritis complicat-
[123]   Rosenmann H, Grigoriadis N, Karussis D, Boimel M, Touloumi O, Ovadia H, et al.              ing rabies vaccination. Retina 2004;24(15076969):179–81.
        Tauopathy-like abnormalities and neurologic deﬁcits in mice immunized with neu-       [150] Labauge R, Marty-Double C, Pages M, Boukobza M, Monstrey J. Postvaccinal encepha-
        ronal tau protein. Arch Neurol 2006;63(17030663):1459–67.                                   litis in adult. A case with anatomo-clinical report (author's transl). Rev Neurol (Paris)
[124]   Orgogozo JM, Gilman S, Dartigues JF, Laurent B, Puel M, Kirby LC, et al. Subacute           1979;135(45321):803–13.
        meningoencephalitis in a subset of patients with AD after Abeta42 immunization.       [151] Schattenfroh C. Acute disseminated encephalomyelitis after active immunization
        Neurology 2003;61(12847155):46–54.                                                          against early summer encephalitis. Nervenarzt 2004;75(15309308):776–9.
[125]   Agmon-Levin N, Hughes GRV, Shoenfeld Y. The spectrum of ASIA: ‘Auto-                  [152] Py MO, Andre C. Acute disseminated encephalomyelitis and meningococcal A and C
        immune (Auto-inﬂammatory) Syndrome Induced by Adjuvants’. Lupus                             vaccine: case report. Arq Neuropsiquiatr 1997;55(9629418):632–5.
        2012;21(22235040):118–20.                                                             [153] Cabrera-Gomez JA, Echazabal-Santana N, Garcia Gonzalez L, Ramos Cedeno AM,
[126]   Vera-Lastra O, Medina G, Cruz-Dominguez MDP, Jara LJ, Shoenfeld Y. Autoimmune/              Rodriguez Roque MO, Lopez Hernandez O, et al. A severe episode in a patient
        inﬂammatory syndrome induced by adjuvants (Shoenfeld's syndrome): clinical                  with recurrent disseminated acute encephalitis due to vaccination against Hepati-
        and immunological spectrum. Expert Rev Clin Immunol 2013;9(23557271):361–73.                tis B. For or against vaccination? Rev Neurol 2002;34(12022053):358–63.
[127]   Israeli E, Agmon-Levin N, Blank M, Shoenfeld Y. Adjuvants and autoimmunity.           [154] Konstantinou D, Paschalis C, Maraziotis T, Dimopoulos P, Bassaris H, Skoutelis A.
        Lupus 2009;18(19880572):1217–25.                                                            Two episodes of leukoencephalitis associated with recombinant Hepatitis B vacci-
[128]   Marrack P, McKee AS, Munks MW. Towards an understanding of the adjuvant                     nation in a single patient. Clin Infect Dis 2001;33(11595974):1772–3.
        action of aluminium. Nat Rev Immunol 2009;9(19247370):287–93.                         [155] Huber S, Kappos L, Fuhr P, Wetzel S, Steck AJ. Combined acute disseminated en-
[129]   Marrack P, McKee AS, Munks MW. Towards an understanding of the adjuvant                     cephalomyelitis and acute motor axonal neuropathy after vaccination for Hepatitis
        action of aluminium. Nat Rev Immunol Apr. 2009;9(4):287–93 [PubMed PMID:                    A and infection with Campylobacter jejuni. J Neurol 1999;246(10653319):1204–6.
        19247370. Pubmed Central PMCID: 3147301. Epub 2009/02/28. eng].                       [156] Stewart O, Chang B, Bradbury J. Simultaneous administration of Hepatitis B
[130]   McKee AS, Munks MW, MacLeod MK, Fleenor CJ, Van Rooijen N, Kappler JW, et al.               and polio vaccines associated with bilateral optic neuritis. Br J Ophthalmol
        Alum induces innate immune responses through macrophage and mast cell sen-                  1999;83(10636652):1200–1.
        sors, but these sensors are not required for alum to act as an adjuvant for speciﬁc   [157] Varga SM, Szabo I, Balazs L. Hyperacute encephalomyelitis following lyssa vaccina-
        immunity. J Immunol Oct. 1 2009;183(7):4403–14 [PubMed PMID: 19734227.                      tion. Morphol Igazsagugyi Orv Sz 1979;19(34789):27–31.
        Pubmed Central PMCID: 2912728. Epub 2009/09/08. eng].                                 [158] Shu M, Liu Q, Wang J, Ao R, Yang C, Fang G, et al. Measles vaccine adverse events
[131]   Eisenbarth SC, Colegio OR, O'Connor W, Sutterwala FS, Flavell RA. Crucial role              reported in the mass vaccination campaign of Sichuan province, China from 2007
        for the Nalp3 inﬂammasome in the immunostimulatory properties of aluminium                  to 2008. Vaccine 2011;29(19909830):3507–10.
        adjuvants. Nature Jun. 19 2008;453(7198):1122–6 [PubMed PMID: 18496530.               [159] Hamano T, Takeda T, Morita H, Muramatsu T, Yoneda M, Kimura H, et al. Posterior
        Epub 2008/05/23. eng].                                                                      reversible encephalopathy syndrome following measles vaccination. J Neurol Sci
[132]   Satoh M, Reeves WH. Induction of lupus-associated autoantibodies in BALB/c mice             2010;298(20850135):124–6.
        by intraperitoneal injection of pristane. J Exp Med 1994;180(7964507):2341–6.         [160] Aydin H, Ozgul E, Agildere AM. Acute necrotizing encephalopathy secondary
[133]   Reeves WH, Lee PY, Weinstein JS, Satoh M, Lu L. Induction of autoimmunity                   to diphtheria, tetanus toxoid and whole-cell pertussis vaccination: diffusion-
        by pristane and other naturally occurring hydrocarbons. Trends Immunol                      weighted imaging and proton MR spectroscopy ﬁndings. Pediatr Radiol
        2009;30(19699150):455–64.                                                                   2010;40(20119724):1281–4.
[134]   Nakamura N, Nokura K, Zettsu T, Koga H, Tachi M, Terada M, et al. Neurologic          [161] Kengsakul K, Sathirapongsasuti K, Punyagupta S. Fatal myeloencephalitis
        complications associated with inﬂuenza vaccination: two adult cases. Intern Med             following yellow fever vaccination in a case with HIV infection. J Med Assoc
        2003;42(12636241):191–4.                                                                    Thai 2002;85(12075714):131–4.
[135]   Shoamanesh A, Traboulsee A. Acute disseminated encephalomyelitis following            [162] Chaves M, Riccio P, Patrucco L, Rojas JI, Cristiano E. Longitudinal myelitis associated
        inﬂuenza vaccination. Vaccine 2011;29(21925561):8182–5.                                     with yellow fever vaccination. J Neurovirol 2009;15(19579072):348–50.
[136]   Iyoda K, Mitsuda N, Ogawa K, Okazaki T. The head MRI by ﬂuid attenuated               [163] Miravalle A, Biller J, Silva E, Conneely M, O'Keefe P. Acute disseminated encephalo-
        inversion recovery (FLAIR) was useful for diagnosis in the patient with post                myelitis: yellow fever vaccination. Arq Neuropsiquiatr 2009;67(19722058):710–1.
        inﬂuenza vaccinal acute disseminated encephalomyelitis (ADEM). No To                  [164] Van Dam CN, Syed S, Eron JJ, Ostrander M, Engler RJM, Damon I, et al. Severe
        Hattatsu 2004;36(15461029):401–6.                                                           postvaccinia encephalitis with acute disseminated encephalomyelitis: recovery
[137]   Machicado JD, Bhagya-Rao B, Davogustto G, McKelvy BJ. Acute disseminated                    with early intravenous immunoglobulin, high-dose steroids, and vaccinia immuno-
        encephalomyelitis following seasonal inﬂuenza vaccination in an elderly patient.            globulin. Clin Infect Dis 2009;48(19133803):47–9.
        Clin Vaccine Immunol 2013;20(23885031):1485–6.                                        [165] Sejvar JJ, Labutta RJ, Chapman LE, Grabenstein JD, Iskander J, Lane JM. Neurologic
[138]   Ravaglia S, Ceroni M, Moglia A, Todeschini A, Marchioni E. Post-infectious and              adverse events associated with smallpox vaccination in the United States, 2002–
        post-vaccinal acute disseminated encephalomyelitis occurring in the same                    2004. JAMA 2005;294(16333010):2744–50.
        patients. J Neurol 2004;251(15372264):1147–50.                                        [166] Hamidon BB, Raymond AA. Acute disseminated encephalomyelitis (ADEM) pre-
[139]   Vilain S, Waterschoot MP, Mavroudakis N. Encephalomyelitis and bilateral                    senting with seizures secondary to anti-tetanus toxin vaccination. Med J Malaysia
        optic perineuritis after inﬂuenza vaccination. Bull Soc Belge Ophtalmol                     2003;58(15190671):780–2.
        2000;11126677:71–3.                                                                   [167] Cisse FA, Sidibe H, Morel Y, Ndiaye M, Diop AG, Ndiaye MM. Acute disseminated
[140]   Fujii K, Suyama M, Chiba K, Okunushi T, Oikawa J, Kohno Y. Acute dissem-                    encephalomyelitis after tetanus vaccination of a pregnant woman in Senegal.
        inated encephalomyelitis following 2009 H1N1 inﬂuenza vaccine. Pediatr                      Med Sante Trop 2012;22(22868743):103–5.
        Int 2012;54(22830541):539–41.                                                         [168] Kline LB, Margulies SL, Oh SJ. Optic neuritis and myelitis following rubella vaccina-
[141]   Maeda K, Idehara R. Acute disseminated encephalomyelitis following 2009 H1N1                tion. Arch Neurol 1982;39(7103782):443–4.
        inﬂuenza vaccination. Intern Med 2012;51(22821116):1931–3.                            [169] Tsuru T, Mizuguchi M, Ohkubo Y, Itonaga N, Momoi MY. Acute disseminated enceph-
[142]   Hoshino T, Uchiyama Y, Ito E, Osawa S, Ohashi T. Simultaneous development of                alomyelitis after live rubella vaccination. Brain Dev 2000;22(10838115):259–61.
        acute disseminated encephalomyelitis and Guillain–Barre syndrome associated           [170] Mancini J, Chabrol B, Moulene E, Pinsard N. Relapsing acute encephalopathy: a
        with H1N1 09 inﬂuenza vaccination. Intern Med 2012;51(22728497):1595–8.                     complication of diphtheria–tetanus–poliomyelitis immunization in a young boy.
[143]   Lee ST, Choe YJ, Moon WJ, Choi JW, Lee R. An adverse event following 2009 H1N1              Eur J Pediatr 1996;155(8775230):136–8.
        inﬂuenza vaccination: a case of acute disseminated encephalomyelitis. Korean J        [171] Wildemann B, Jarius S, Hartmann M, Regula JU, Hametner C. Acute disseminated
        Pediatr 2011;54(22232625):422–4.                                                            encephalomyelitis following vaccination against human papilloma virus. Neurolo-
[144]   Arcondo MF, Wachs A, Zylberman M. Transverse myelitis associated with anti-                 gy 2009;72(19528522):2132–3.
        inﬂuenza A (H1N1) vaccination. Medicina (B Aires) 2011;71(21550934):161–4.            [172] Schaffer V, Wimmer S, Rotaru I, Topakian R, Haring HP, Aichner FT. HPV vaccine: a
[145]   Lapphra K, Huh L, Scheifele DW. Adverse neurologic reactions after both doses of            cornerstone of female health a possible cause of ADEM? J Neurol Nov.
        pandemic H1N1 inﬂuenza vaccine with optic neuritis and demyelination. Pediatr               2008;255(11):1818–20 [PubMed PMID: 18491173. Epub 2008/05/21. eng].
        Infect Dis J 2011;30(20686434):84–6.                                                  [173] DiMario FJ, Hajjar M, Ciesielski T. A 16-year-old girl with bilateral visual loss and
[146]   Gamboa ET, Cowen D, Eggers A, Cogan P, Ganti R, Brust JC. Delayed onset of post-            left hemiparesis following an immunization against human papilloma virus. J
        rabies vaccination encephalitis. Ann Neurol 1983;13(6136253):676–8.                         Child Neurol 2010;25(20189933):321–7.




                                                                                              10                                                                 Exhibit 166
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 353 of 482




   EXHIBIT 167
Myasthenia Gravis Fact Sheet | National Institute of Neurological Disorders and Stroke                           7/1/20, 5:23 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 354 of 482
                                                      Search NINDS
                                                          En Español




                                          COVID-19 is an emerging, rapidly evolving situation.
                         Get the latest public health information from CDC: https://www.coronavirus.gov

                         Get the latest research information from NIH: https://www.nih.gov/coronavirus

   Myasthenia Gravis Fact Sheet
   Myasthenia Gravis Fact Sheet
   What is myasthenia gravis?
   Myasthenia gravis is a chronic autoimmune, neuromuscular disease that causes weakness in the skeletal muscles
   that worsens after periods of activity and improves after periods of rest. These muscles are responsible for functions
   involving breathing and moving parts of the body, including the arms and legs.

   The name myasthenia gravis, which is Latin and Greek in origin, means “grave, or serious, muscle weakness.” There
   is no known cure, but with current therapies, most cases of myasthenia gravis are not as “grave” as the name
   implies. Available treatments can control symptoms and often allow people to have a relatively high quality of life.
   Most individuals with the condition have a normal life expectancy.

   top
   What are the symptoms of myasthenia gravis?
   The hallmark of myasthenia gravis is muscle weakness that worsens after periods of activity and improves after
   periods of rest. Certain muscles such as those that control eye and eyelid movement, facial expression, chewing,
   talking, and swallowing are often (but not always) involved in the disorder.

   The onset of the disorder may be sudden, and symptoms often are not immediately recognized as myasthenia
   gravis. The degree of muscle weakness involved in myasthenia gravis varies greatly among individuals.

   People with myasthenia gravis may experience the following symptoms:

          weakness of the eye muscles (called ocular myasthenia)
          drooping of one or both eyelids (ptosis)
          blurred or double vision (diplopia)
          a change in facial expression
          difficulty swallowing
          shortness of breath
          impaired speech (dysarthria)
          weakness in the arms, hands, fingers, legs, and neck.

   Sometimes the severe weakness of myasthenia gravis may cause respiratory failure, which requires immediate
   emergency medical care.

   top
   What is a myasthenic crisis?
   A myasthenic crisis is a medical emergency that occurs when the muscles that control breathing weaken to the
   point where individuals require a ventilator to help them breathe. It may be triggered by infection, stress, surgery,
   or an adverse reaction to medication. Approximately 15 to 20 percent of people with myasthenia gravis experience
   at least one myasthenic crisis. However, up to one-half of people may have no obvious cause for their myasthenic
   crisis. Certain medications have been shown to cause myasthenia gravis. However, sometimes these medications
   may still be used if it is more important to treat an underlying condition.

   top
   What causes myasthenia gravis?
   Antibodies




https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Myasthenia-Gravis-Fact-Sheet             Page 1 of 6


                                                                                1                          Exhibit 167
Myasthenia Gravis Fact Sheet | National Institute of Neurological Disorders and Stroke                            7/1/20, 5:23 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 355 of 482
   Myasthenia gravis is an autoimmune disease, which means the immune system—which normally protects the body
   from foreign organisms—mistakenly attacks itself.

   Myasthenia gravis is caused by an error in the transmission of nerve impulses to muscles. It occurs when normal
   communication between the nerve and muscle is interrupted at the neuromuscular junction—the place where nerve
   cells connect with the muscles they control.

   Neurotransmitters are chemicals that neurons, or brain cells, use to communicate information. Normally when
   electrical signals or impulses travel down a motor nerve, the nerve endings release a neurotransmitter called
   acetylcholine that binds to sites called acetylcholine receptors on the muscle. The binding of acetylcholine to its
   receptor activates the muscle and causes a muscle contraction.

   In myasthenia gravis, antibodies (immune proteins produced by the body’s immune system) block, alter, or destroy
   the receptors for acetylcholine at the neuromuscular junction, which prevents the muscle from contracting. This is
   most often caused by antibodies to the acetylcholine receptor itself, but antibodies to other proteins, such as MuSK
   (Muscle-Specific Kinase) protein, also can impair transmission at the neuromuscular junction.

   The thymus gland

   The thymus gland controls immune function and may be associated with myasthenia gravis. It grows gradually until
   puberty, and then gets smaller and is replaced by fat. Throughout childhood, the thymus plays an important role in
   the development of the immune system because it is responsible for producing T-lymphocytes or T cells, a specific
   type of white blood cell that protects the body from viruses and infections.

   In many adults with myasthenia gravis, the thymus gland remains large. People with the disease typically have
   clusters of immune cells in their thymus gland and may develop thymomas (tumors of the thymus gland).
   Thymomas are most often harmless, but they can become cancerous. Scientists believe the thymus gland may give
   incorrect instructions to developing immune cells, ultimately causing the immune system to attack its own cells and
   tissues and produce acetylcholine receptor antibodies—setting the stage for the attack on neuromuscular
   transmission.

   top
   Who gets myasthenia gravis?
   Myasthenia gravis affects both men and women and occurs across all racial and ethnic groups. It most commonly
   impacts young adult women (under 40) and older men (over 60), but it can occur at any age, including childhood.
   Myasthenia gravis is not inherited nor is it contagious. Occasionally, the disease may occur in more than one
   member of the same family..

   Although myasthenia gravis is rarely seen in infants, the fetus may acquire antibodies from a mother affected with
   myasthenia gravis—a condition called neonatal myasthenia. Neonatal myasthenia gravis is generally temporary, and
   the child’s symptoms usually disappear within two to three months after birth. Rarely, children of a healthy mother
   may develop congenital myasthenia. This is not an autoimmune disorder but is caused by defective genes that
   produce abnormal proteins in the neuromuscular junction and can cause similar symptoms to myasthenia gravis.

   top
   How is myasthenia gravis diagnosed?
   A doctor may perform or order several tests to confirm the diagnosis of myasthenia gravis:

          A physical and neurological examination. A physician will first review an individual’s medical history and
          conduct a physical examination. In a neurological examination, the physician will check muscle strength and
          tone, coordination, sense of touch, and look for impairment of eye movements.
          An edrophonium test. This test uses injections of edrophonium chloride to briefly relieve weakness in people
          with myasthenia gravis. The drug blocks the breakdown of acetylcholine and temporarily increases the levels of
          acetylcholine at the neuromuscular junction. It is usually used to test ocular muscle weakness.
          A blood test. Most individuals with myasthenia gravis have abnormally elevated levels of acetylcholine
          receptor antibodies. A second antibody—called the anti-MuSK antibody—has been found in about half of
          individuals with myasthenia gravis who do not have acetylcholine receptor antibodies. A blood test can also
          detect this antibody. However, in some individuals with myasthenia gravis, neither of these antibodies is
          present. These individuals are said to have seronegative (negative antibody) myasthenia.
          Electrodiagnostics. Diagnostic tests include repetitive nerve stimulation, which repeatedly stimulates a


https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Myasthenia-Gravis-Fact-Sheet              Page 2 of 6


                                                                                2                          Exhibit 167
Myasthenia Gravis Fact Sheet | National Institute of Neurological Disorders and Stroke                             7/1/20, 5:23 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 356 of 482
          person’s nerves with small pulses of electricity to tire specific muscles. Muscle fibers in myasthenia gravis, as
          well as other neuromuscular disorders, do not respond as well to repeated electrical stimulation compared to
          muscles from normal individuals. Single fiber electromyography (EMG), considered the most sensitive test for
          myasthenia gravis, detects impaired nerve-to-muscle transmission. EMG can be very helpful in diagnosing mild
          cases of myasthenia gravis when other tests fail to demonstrate abnormalities.
          Diagnostic imaging. Diagnostic imaging of the chest using computed tomography (CT) or magnetic
          resonance imaging (MRI) may identify the presence of a thymoma.
          Pulmonary function testing. Measuring breathing strength can help predict if respiration may fail and lead
          to a myasthenic crisis.

   Because weakness is a common symptom of many other disorders, the diagnosis of myasthenia gravis is often
   missed or delayed (sometimes up to two years) in people who experience mild weakness or in those individuals
   whose weakness is restricted to only a few muscles.

   top
   How is myasthenia gravis treated?
   Today, myasthenia gravis can generally be controlled. There are several therapies available to help reduce and
   improve muscle weakness.

          Thymectomy. This operation to remove the thymus gland (which often is abnormal in individuals with
          myasthenia gravis) can reduce symptoms and may cure some people, possibly by rebalancing the immune
          system. A NINDS-funded study found that thymectomy is helpful both for people with thymoma and those with
          no evidence of the tumors. The clinical trial followed 126 people with myasthenia gravis and no visible
          thymoma and found that the surgery reduced muscle weakness and the need for immunosuppressive drugs.
          Monoclonal antibody. This treatment targets the process by which acetylcholine antibodies injure the
          neuromuscular junction. In 2017, the U.S. Food and Drug Administration approved the use of eculizumab for
          the treatment of generalized myasthenia gravis in adults who test positive for the antiacetylcholine receptor
          (AchR) antibody.
          Anticholinesterase medications. Medications to treat the disorder include anticholinesterase agents such as
          mestinon or pyridostigmine, which slow the breakdown of acetylcholine at the neuromuscular junction and
          thereby improve neuromuscular transmission and increase muscle strength.
          Immunosuppressive drugs. These drugs improve muscle strength by suppressing the production of
          abnormal antibodies. They include prednisone, azathioprine, mycophenolate mofetil, and tacrolimus. The drugs
          can cause significant side effects and must be carefully monitored by a physician.
          Plasmapheresis and intravenous immunoglobulin. These therapies may be options in severe cases of
          myasthenia gravis. Individuals can have antibodies in their plasma (a liquid component in blood) that attack
          the neuromuscular junction. These treatments remove the destructive antibodies, although their effectiveness
          usually only lasts for a few weeks to months.
               Plasmapheresis is a procedure using a machine to remove harmful antibodies in plasma and replace
               them with good plasma or a plasma substitute.
               Intravenous immunoglobulin is a highly concentrated injection of antibodies pooled from many healthy
               donors that temporarily changes the way the immune system operates. It works by binding to the
               antibodies that cause myasthenia gravis and removing them from circulation.

   top
   What is the prognosis?
   With treatment, most individuals with myasthenia can significantly improve their muscle weakness and lead normal
   or nearly normal lives.

   Some cases of myasthenia gravis may go into remission—either temporarily or permanently— and muscle weakness
   may disappear completely so that medications can be discontinued. Stable, long-lasting complete remissions are the
   goal of thymectomy and may occur in about 50 percent of individuals who undergo this procedure.

   top
   What research is being done?
   The mission of the National Institute of Neurological Disorders and Stroke (NINDS) is to seek fundamental
   knowledge about the brain and nervous system and to use that knowledge to reduce the burden of neurological
   disease. The NINDS is a component of the National Institutes of Health (NIH), the leading supporter of biomedical

https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Myasthenia-Gravis-Fact-Sheet               Page 3 of 6


                                                                                3                          Exhibit 167
Myasthenia Gravis Fact Sheet | National Institute of Neurological Disorders and Stroke                           7/1/20, 5:23 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 357 of 482
   research in the world.

   Although there is no cure for myasthenia gravis, management of the disorder has improved over the past 30 years.
   There is a greater understanding about the causes, structure and function of the neuromuscular junction, the
   fundamental aspects of the thymus gland and of autoimmunity. Technological advances have led to more timely and
   accurate diagnosis of myasthenia gravis and new and enhanced therapies have improved treatment options.
   Researchers are working to develop better medications, identify new ways to diagnose and treat individuals, and
   improve treatment options.

   Medication

   Some people with myasthenia gravis do not respond favorably to available treatment options, which usually include
   long-term suppression of the immune system. New drugs are being tested, either alone or in combination with
   existing drug therapies, to see if they are more effective in targeting the causes of the disease.

   Diagnostics and biomarkers

   In addition to developing new medications, researchers are trying to find better ways to diagnose and treat this
   disorder. For example, NINDS-funded researchers are exploring the assembly and function of connections between
   nerves and muscle fibers to understand the fundamental processes in neuromuscular development. This research
   could reveal new therapies for neuromuscular diseases like myasthenia gravis.

   Researchers are also exploring better ways to treat myasthenia gravis by developing new tools to diagnose people
   with undetectable antibodies and identify potential biomarkers (signs that can help diagnose or measure the
   progression of a disease) to predict an individual’s response to immunosuppressive drugs.

   New treatment options
   Findings from a recent NINDS-supported study yielded conclusive evidence about the benefits of surgery for
   individuals without thymoma, a subject that had been debated for decades. Researchers hope that this trial will
   become a model for rigorously testing other treatment options, and that other studies will continue to examine
   different therapies to see if they are superior to standard care options.

   Assistive technologies, such as magnetic devices, may also help people with myasthenia gravis to control some
   symptoms of the disorder.

   top
   Where can I get more information?
   For more information on neurological disorders or research programs funded by the National Institute of Neurological
   Disorders and Stroke, contact the Institute's Brain Resources and Information Network (BRAIN) at:

   BRAIN
   P.O. Box 5801
   Bethesda, MD 20824
   800-354-9424
   www.ninds.nih.gov

   top

   More information about research on myasthenia gravis supported by NINDS and other NIH Institutes and Centers
   can be found using NIH RePORTER (projectreporter.nih.gov), a searchable database of current and past research
   projects supported by NIH and other federal agencies. RePORTER also includes links to publications and resources
   from these projects.



   Information is also available from the following organizations:

   Myasthenia Gravis Foundation of America, Inc.
   355 Lexington Avenue, 15th Floor
   New York, NY 10017
   800-541-5454
   www.myasthenia.org



https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Myasthenia-Gravis-Fact-Sheet             Page 4 of 6


                                                                                4                          Exhibit 167
Myasthenia Gravis Fact Sheet | National Institute of Neurological Disorders and Stroke                           7/1/20, 5:23 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 358 of 482
   American Autoimmune Related Diseases Association
   22100 Gratiot Avenue
   Eastpointe, MI 48021
   586-776-3900 or 888-852-3456
   www.aarda.org

   Muscular Dystrophy Association
   161 N. Clark, Suite 3550
   Chicago, IL 60601
   800-572-1717
   www.mda.org

   U.S. National Library of Medicine
   National Institutes of Health/DHHS
   8600 Rockville Pike
   Bethesda, MD 20894
   301-594-5983
   888-346-3656
   www.nlm.nih.gov



   NIH Publication No. 20-768



   "Myasthenia Gravis Fact Sheet", NINDS, Publication date March 2020.

   NIH Publication No. 20-NS-768

   Back to Myasthenia Gravis Information Page

   See a list of all NINDS publications

   Other formats for this publication

   Myasthernia Gravis Brochure (pdf, 420 kb)



   Publicaciones en Español

   Miastenia gravis



   Prepared by:

   Office of Communications and Public Liaison

   National Institute of Neurological Disorders and Stroke

   National Institutes of Health

   Bethesda, MD 20892

   NINDS health-related material is provided for information purposes only and does not necessarily represent
   endorsement by or an official position of the National Institute of Neurological Disorders and Stroke or any other
   Federal agency. Advice on the treatment or care of an individual patient should be obtained through consultation
   with a physician who has examined that patient or is familiar with that patient's medical history.

   All NINDS-prepared information is in the public domain and may be freely copied. Credit to the NINDS or the NIH is
   appreciated.




https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Myasthenia-Gravis-Fact-Sheet             Page 5 of 6


                                                                                5                          Exhibit 167
Myasthenia Gravis Fact Sheet | National Institute of Neurological Disorders and Stroke                           7/1/20, 5:23 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 359 of 482
   Was this page helpful?
     Yes

     No

     Next
   Form Approved OMB# 0925-0648 Exp. Date 05/31/2021

   Date last modified: Mon, 2020-04-27 18:48
   CONTACT US

   Contact NINDS
   Visitor Information
   MORE INFORMATION

   Archive
   Site Map
   En Español
   National Institutes of Health
   Department of Health & Human Services
   Download Adobe Plug-In
   POLICIES

   Accessibility
   Freedom of Information Act
   Privacy Statement
   USA.gov
   FOLLOW

   Facebook
   Twitter
   YouTube
     Blog
   RSS Feed




https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Myasthenia-Gravis-Fact-Sheet             Page 6 of 6


                                                                                6                          Exhibit 167
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 360 of 482




   EXHIBIT 168
Chung et al.Case     2:20-cv-02470-WBS-JDP
              BMC Neurology     (2018) 18:222                             Document 7 Filed 12/29/20 Page 361 of 482
https://doi.org/10.1186/s12883-018-1233-y




 CASE REPORT                                                                                                                                      Open Access

Myasthenia gravis following human
papillomavirus vaccination: a case report
Ji Yeon Chung1†, Seung Jae Lee2†, Byoung-Soo Shin3,4 and Hyun Goo Kang3,4*


  Abstract
  Background: Myasthenia gravis (MG), an autoimmune neuromuscular disorder, occurs owing to autoantibodies
  against acetylcholine receptors. MG symptoms can be triggered by various vaccines. Many studies have evaluated
  the safety and adverse events of the human papillomavirus (HPV) vaccine. Here, we present a life-threatening case
  of ocular and bulbar MG symptoms after HPV vaccination and a brief literature review.
  Case presentation: A 23-year-old woman presented with binocular diplopia, ptosis, dysarthria, and dysphagia,
  which occurred on the 3rd day after the second HPV vaccine administration. She was diagnosed with MG based on
  history, clinical features, and test results. Her symptoms deteriorated on the 3rd day after admission, and she was
  transferred to the intensive care unit with mechanical ventilation. On the 7th day after admission, due to discomfort
  in the right chest, pulmonary embolism was suspected. A tracheostomy was performed on the 14th day of
  mechanical ventilation. In the 4th week, the tracheostomy tube was removed; all symptoms had completely
  resolved at discharge. She was followed up for 5 months without recurrence or further treatment.
  Conclusion: HPV vaccination may cause MG owing to unexpected abnormal autoimmune responses. Additional
  studies are needed to clarify the possible causal relationship between the HPV vaccine and neurological
  complications and to evaluate the safety of the vaccine.
  Keywords: Adverse event, Human papillomavirus vaccine, Myasthenia gravis, Myasthenia gravis crisis, Vaccination


Background                                                                             serious adverse effects reported to date. Here, we present
Myasthenia gravis (MG) is an autoimmune disease that                                   a case of MG after HPV nine-valent vaccination in a
causes a neuromuscular junction disorder owing to                                      patient whose condition rapidly progressed to MG.
blockage of the nicotinic acetylcholine receptor (AChR).
MG may be associated with autoimmune reactions, such                                   Case presentation
as autoantibodies and autoimmune responses against                                     A 23-year-old woman with binocular vertical diplopia,
AChR [1]. Furthermore, MG is related to thymus disor-                                  bilateral ptosis (which worsened with left and down gaz-
ders and other autoimmune diseases [2]. The human                                      ing), dysarthria, and dysphagia visited the outpatient de-
papillomavirus (HPV) vaccination was developed to pre-                                 partment. She had received a primary HPV nine-valent
vent cervical cancer and is recommended for female                                     vaccination 2 months prior and a second vaccination 5
individuals aged 9–26 years. In South Korea, bi- and                                   days before the visit. The symptoms occurred on the 3rd
quad-rivalent vaccines have been used; however, since                                  day after the second vaccination. The muscular strength
2016, the nine-valent vaccine has been used, with no                                   of her upper and lower extremities was normal, and the
                                                                                       deep tendon reflex of both sides was normal. Her ptosis
* Correspondence: hgkang@jbnu.ac.kr                                                    and diplopia temporarily improved with an ice pack and
†
 Ji Yeon Chung and Seung Jae Lee contributed equally to this work.                     pyridostigmine test. The repetitive nerve stimulation
3
 Department of Neurology, Chonbuk National University School of Medicine,
Jeonju 54896, Republic of Korea                                                        (RNS) did not reveal a significant decrement in deltoid,
4
 Department of Neurology & Research Institute of Clinical Medicine of                  abductor digiti minimi, flexor carpi, and orbicularis oculi
Chonbuk National University - Biomedical Research Institute of Chonbuk                 muscles. The serum AChR antibody titer was 1.66 nmol/L.
National University Hospital, 20 Geonji-ro, Deokjin-gu, Jeonju-si, Jeonbuk-do
54907, South Korea                                                                     Other autoimmune disease tests, including rheumatoid
Full list of author information is available at the end of the article                 factor and antinuclear antibody, were negative. A thyroid
                                         © The Author(s). 2018 Open Access This article is distributed under the terms of the Creative Commons Attribution 4.0
                                         International License (http://creativecommons.org/licenses/by/4.0/), which permits unrestricted use, distribution, and
                                         reproduction in any medium, provided you give appropriate credit to the original author(s) and the source, provide a link to
                                         the Creative Commons license, and indicate if changes were made. The Creative Commons Public Domain Dedication waiver
                                         (http://creativecommons.org/publicdomain/zero/1.0/) applies to the data made available in this article, unless otherwise stated.


                                                                                      1                                                                   Exhibit 168
Chung et al.Case   2:20-cv-02470-WBS-JDP
             BMC Neurology (2018) 18:222                         Document 7 Filed 12/29/20 Page 362 of 482
                                                                                                       Page 2 of 4




function test was normal, and no thymus abnormality was                       In the 4th week of hospitalization, the symptoms fur-
observed on chest computed tomography (CT).                                 ther improved such that she could walk and the AChR
   She was diagnosed with MG, and pyridostigmine oral                       antibody titer decreased (0.99 nmol/L). However, right
administration and high-dose intravenous steroid therapy                    eye ptosis and binocular vertical diplopia persisted. She
were initiated. Her dyspnea became more severe on the                       was discharged after the dysphagia had completely re-
2nd day after admission, and oxygen saturation decreased;                   solved. The AchR antibody titer was normal (0.05 nmol/L)
therefore, she received intravenous immunoglobulin ther-                    at discharge. The patient has returned to daily life without
apy. Afterward, spontaneous breathing became more diffi-                    symptom recurrence or further treatment.
cult, and the dysphagia and bilateral ptosis worsened.
These symptoms were determined to demonstrate an MG                         Discussion
crisis, and mechanical ventilation was initiated after endo-                The HPV vaccination was first approved in 2006 for pre-
tracheal intubation (Fig. 1). Although muscle strength was                  venting cervical cancer. However, in Japan, serious adverse
normal at admission, the extension power of the distal                      events, such as Guillain-Barré syndrome, acute dissemi-
fingers decreased.                                                          nated encephalomyelitis, postural orthostatic tachycardia
   On the 7th day after admission, sudden tachycardia                       syndrome, and complex regional pain syndrome have
was observed, the patient experienced persistent pres-                      been reported in patients receiving the HPV vaccination,
sure in the right chest, and oxygen saturation decreased                    which were suspected to be associated with the HPV
during mechanical ventilation. Chest CT revealed a                          vaccination [3]. The causal relationship between these ad-
low-density-filling defect of the pulmonary artery in the                   verse events and HPV vaccination has not yet been eluci-
right lower lobe. Ischemic changes in the lung paren-                       dated, and the underlying pathogenesis remains unclear.
chyma and an increased D-dimer level (2199 ng/mL)                           Studies in Japan have hypothesized that an antibody that
were also observed. Therefore, heparin treatment was                        cross-reacts with autonomic ganglia, neurons, and cardiac
initiated owing to the possibility of pulmonary embol-                      proteins or ß1/2-adrenergic and M2/3 muscarinic recep-
ism. The D-dimer level decreased to within the normal                       tors could be synthesized owing to the epitope of the HPV
range (99 ng/mL) in the 2nd week after the increase.                        vaccination [4], and that cytotoxic T cells could be




 Fig. 1 a Timeline of the patient. b A 23-year-old woman with anti-acetylcholine receptor-positive myasthenia gravis. Right upper eyelid ptosis
 worsened to almost complete closure, and respiratory muscle weakness resulted in intubation and mechanical ventilation on hospital day 3




                                                                           2                                                       Exhibit 168
Chung et al.Case   2:20-cv-02470-WBS-JDP
             BMC Neurology (2018) 18:222                            Document 7 Filed 12/29/20 Page 363 of 482
                                                                                                          Page 3 of 4




Table 1 Case reports of new-onset myasthenia gravis after vaccination
Author        Age/Sex Vaccine Type Time to onset               Initial symptoms Treatment                            Prognosis          Thymoma MGFA
                                                                                                                     (Time to recovery)         Class
Biron [9]     48/M       HBV            1 mo after 2nd shot Ocular                  Edrophonium,, plasma        Improved.                  +             I
                                                                                    exchange, cyclophosphamide, (After 30 PE)
                                                                                    steroid
Bahri [10]    46/F       HBV            1mo after 2nd shot     Ocular, bulbar       Pyridostigmine, steroid          Improved              +             IIb
                                                                                                                     (Not mentioned)
Takizawa [8] 69/M        BCG            6 wks                  Ocular               Pyridostigmine                   Improved              –             IIa
                                                                                                                     (70 days)
Our case      23/F       HPV            3 d after 2nd shot     Ocular, bulbar       Pyridostigmine, steroid, IVIG    Improved              –             V
                                                                                                                     (84 days)
Mo months, d days, HBV hepatitis B vaccine, BCG Bacillus Calmette-Guerin, HPV human papillomavirus, IVIG intravenous immunoglobulin, MGFA myasthenia gravis
foundation of America clinical classification


activated by stimulating the antibody production by bind-                       owing to unexpected abnormal autoimmune responses
ing to acetylcholine receptors [5]. A recent study reported                     such as autonomic dysfunction and pain. It is important
a complex involving HPV and p53 pro-apoptotic tumor                             to inform patients prior to inoculation and observe the
suppressor, and the inhibitory enzyme is degraded                               occurrence of abnormal symptoms. Moreover, it is
upon complex formation [6]. Viral oncoprotein E6 can                            critical to intervene promptly and treat the patient when
recognize a short leucine-rich consensus sequence                               fatal deterioration is observed. We believe that add-
within ligase E6AP, and this complex finally degrades                           itional studies are needed to assess the possible causal
p53. The E6 domain has two zinc ions, which maintain                            relationship between the HPV vaccine and neurological
structural features for the interactions. Non-specific                          complications and to evaluate the safety of the vaccine.
interactions of HPV with AChR may result in the
complex formation and unexpected side effects of                                Abbreviations
                                                                                AChR: Acetylcholine receptor; CT: Computed tomography; HPV: Human
HPV, which need to be investigated.                                             papillomavirus; MG: Myasthenia gravis
   Our patient had no problems with the primary HPV
vaccination but exhibited acute bilateral ptosis, dysarth-                      Acknowledgements
ria, and dysphagia on the 3rd day after the second vac-                         Not applicable.
cination. She also experienced acute respiratory failure
and pulmonary embolism. In our case, blood stasis                               Funding
owing to immobilization while in the intensive care unit                        This research was supported by the Basic Science Research Program through
                                                                                the National Research Foundation of Korea funded by the Ministry of
could be a risk factor for pulmonary embolism. However,                         Education (2017R1A1A03015876) and Ministry of Science and ICT
because venous thromboembolism was reported as an                               (2017R1C1B5017293). The funders had no role in study design, data
adverse event of the HPV vaccination [7], pulmonary                             collection and analysis, decision to publish, or preparation of the manuscript.

embolism could occur owing to the HPV vaccination.
                                                                                Availability of data and materials
   In our patient, MG may have been induced by the                              All data and material supporting our findings are contained within the
HPV vaccination as an adverse event or incidentally                             manuscript.
without an association between the two factors. There-
fore, it may be difficult to suggest a strong relationship                      Authors' contributions
between HPV vaccination and MG outbreak. However,                               JYC and HGK participated the design of this research. JYC, SJL, BSS and HGK
                                                                                collected and analyzed the raw clinical data. BSS, SJL, and HGK carried out
previous studies have reported MG occurrence after in-                          computational studies and wrote the manuscript. JYC and SJL contributed
oculation with other vaccines [8–10], suggesting an as-                         equally to this work as co-first authors. All authors have read and approved
sociation between symptoms and changes in immune                                the final manuscript.
responses in the body following vaccination. This study
summarized the studies that reported the first occur-                           Ethics approval and consent to participate
                                                                                Not applicable.
rence of MG after vaccinations based on the available
literature (Table 1). Additionally, there is no absolute                        Consent for publication
contraindication to the use of the HPV vaccination. Our                         Written informed consent was obtained from the patient for publication of
patient developed MG after receiving the nine-valent                            this case report and any accompanying images. A copy of the written
                                                                                consent is available for review by the editor of this journal.
vaccine, and the relative risk of the nine-valent vaccine
is unclear.
                                                                                Competing interests
   This case report implies that the HPV vaccination may                        The authors declare no conflicts of interest with respect to the research,
cause MG. Other neurological manifestations may occur                           authorship, funding, and/or publication of this article.




                                                                                3                                                          Exhibit 168
Chung et al.Case   2:20-cv-02470-WBS-JDP
             BMC Neurology (2018) 18:222                                    Document 7 Filed 12/29/20 Page 364 of 482
                                                                                                                  Page 4 of 4




Publisher’s Note
Springer Nature remains neutral with regard to jurisdictional claims in
published maps and institutional affiliations.

Author details
1
 Department of Neurology, Chosun University School of Medicine, Gwangju
61453, Republic of Korea. 2Institute for Molecular Biology and Genetics and
Department of Chemistry, Chonbuk National University, Jeonju 54896,
Republic of Korea. 3Department of Neurology, Chonbuk National University
School of Medicine, Jeonju 54896, Republic of Korea. 4Department of
Neurology & Research Institute of Clinical Medicine of Chonbuk National
University - Biomedical Research Institute of Chonbuk National University
Hospital, 20 Geonji-ro, Deokjin-gu, Jeonju-si, Jeonbuk-do 54907, South Korea.

Received: 4 September 2018 Accepted: 20 December 2018


References
1. Carr AS, Cardwell CR, McCarron PO, McConville J. A systematic review of
    population based epidemiological studies in myasthenia gravis. BMC
    Neurol. 2010;18(10):46.
2. Oosterhuis HJ. The natural course of myasthenia gravis. J Neurol Neurosurg
    Psychiatry. 1989;52(10):1121–7.
3. Kinoshita T, Abe RT, Hineno A, Tsunekawa K, Nakane S, Ikeda S. Peripheral
    sympathetic nerve dysfunction in adolescent Japanese girls following
    immunization with the human papillomavirus vaccine. Intern Med. 2014;53:
    2185–200.
4. Pinto LA, Castle PE, Roden RB, Harro CD, Lowy DR, Schiller JT, et al. HPV-16
    L1 VLP vaccine elicits a broad-spectrum of cytokine responses in whole
    blood. Vaccine. 2005;23:3555–64.
5. Weber JS, Kahler KC, Hauschild A. Management of immune-related adverse
    events and kinetics of response with iplimumab. J Clin Oncol. 2012;30:2691–7.
6. Martinez-Zapien D, Ruiz FX, Poirson J, Mitschler A, Ramirez J, Forster A, et al.
    Structure of the E6/E6AP/p53 complex required for HPV-mediated
    degradation of p53. Nature. 2016;28;529(7587):541–5.
7. Slade BA. Postlicensure safety surveillance for quadrivalent human
    papillomavirus recombinant vaccine. JAMA. 2009;302(7):750–7.
8. Takizawa T, Kojima M, Suzuki S, Osada T, Kitagawa S, Nakahara J, et al. New
    onset of myasthenia gravis after intravesical Bacillus Calmette-Guerin: a case
    report and literature review. Medicine (Baltimore). 2017;96(46):e8757.
9. Stübgen JP. Neuromuscular disorders associated with hepatitis B
    vaccination. J Neurol Sci. 2010;292(1–2):1–4.
10. Louzir B, Othmani S, Battikh R, Ben Abdelhafidh N, Bahri M, Taalouche L, et
    al. Myasthenia after hepatitis B vaccination. Therapie. 2003;58(4):378–9.




                                                                                      4                           Exhibit 168
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 365 of 482




   EXHIBIT 169
              Case 2:20-cv-02470-WBS-JDP         Document 7 Filed 12/29/20 Page 366 of 482
                                    Journal of the Neurological Sciences 292 (2010) 1–4



                                                                Contents lists available at ScienceDirect


                                                 Journal of the Neurological Sciences
                                                   j o u r n a l h o m e p a g e : w w w. e l s ev i e r. c o m / l o c a t e / j n s



Review

Neuromuscular disorders associated with Hepatitis B vaccination
Joerg-Patrick Stübgen ⁎
Department of Neurology and Neuroscience, Weill Cornell Medical College/New York Presbyterian Hospital, 525 East 68th Street, New York, NY 10065-4885, USA




a r t i c l e          i n f o                         a b s t r a c t

Article history:                                       The hepatitis B virus (HBV) is an important infectious cause of acute and chronic liver disease throughout the
Received 21 January 2010                               world. Recombinant hepatitis B vaccines have been developed to combat morbidity and mortality associated
Received in revised form 10 February 2010              with HBV infection. These vaccines have been associated with autoimmune diseases mostly among adult
Accepted 16 February 2010
                                                       vaccine recipients. Epidemiological surveys have not established unequivocal causality between the hepatitis
Available online 7 March 2010
                                                       B vaccine and the development of various autoimmune neuromuscular disorders. However, case histories
Keywords:
                                                       and series hint at a temporal association between hepatitis B vaccines and the development of various
Hepatitis B vaccine                                    neuropathy syndromes, polyarteritis nodosa complicated by vasculitic neuropathy, myasthenia gravis and
Neuropathy                                             dermatomyositis. Conceivably, the hepatitis B vaccines have a potential to occasionally trigger the onset of
Polyarteritis nodosa                                   immune diseases in individuals with an underlying genetic or immunological susceptibility.
Myasthenia gravis                                                                                                            © 2010 Elsevier B.V. All rights reserved.
Myopathy




Contents


  1.   Introduction . . . . . . . . . . . . . . . . .           .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   1
  2.   Hepatitis B vaccination and autoimmunity . .             .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   2
  3.   Deﬁnition of a drug-induced illness . . . . .            .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   2
  4.   Hepatitis B vaccination and neuropathy . . . .           .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   2
  5.   Hepatitis B vaccination and polyarteritis nodosa         .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   3
  6.   Hepatitis B vaccination and myasthenia gravis            .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   3
  7.   Hepatitis B vaccination and myopathy . . . .             .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   3
  8.   Conclusion . . . . . . . . . . . . . . . . .             .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   4
  References . . . . . . . . . . . . . . . . . . . .            .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   4




1. Introduction                                                                                                     In an attempt to combat the potential life-threatening effects of
                                                                                                                HBV, recombinant hepatitis B (HB) vaccines have been developed. The
    The hepatitis B virus (HBV), a small DNA virus of the Hepadnavir-                                           medical and scientiﬁc communities consider the recombinant HB
idae family, is one of the most important infectious causes of acute and                                        vaccines safe, but components of the vaccines (yeast, aluminum,
chronic liver disease throughout the world [1]. Before the introduc-                                            thimerosal and hepatitis B surface antigen epitopes) have infrequent-
tion of universal childhood vaccination in the US, about 300,000                                                ly been associated with the development of a variety of autoimmune
people in the US acquired new HBV infection every year [2]. Up to                                               diseases usually among susceptible adult vaccine recipients [5]. In the
30,000 people became HBV carriers, adding to the population at risk                                             US, licensed HB vaccines are recommended for use in the childhood
for chronic liver disease, such as chronic active hepatitis, cirrhosis and                                      vaccination schedule and among the high-risk adult population to be
hepatocellular carcinoma. In the US, 97% of reported disease cases and                                          given as a 3-dose series [1]. HB vaccine is the second most frequently
about 75% of new HBV carriers result from infection of adults [3]. HBV                                          dispensed vaccine in the US, and there seems little doubt that the
is transmitted by percutaneous or permucosal exposure to infected                                               beneﬁts of administration overall far outweigh its risks [5,6].
blood via sexual contact, contaminated needles or blood products [4].                                               The purpose of this article is to review in a single text the
                                                                                                                occurrence and signiﬁcance of various presumed immune-mediated
                                                                                                                neuromuscular disorders associated with the administration of HB
 ⁎ Tel.: +1 212 746 2334; fax: +1 212 746 8742.                                                                 vaccines. A Medline search was conducted of all relevant publications
   E-mail address: pstuebge@med.cornell.edu.                                                                    from 1966 through December 2009 with speciﬁc emphasis on search

0022-510X/$ – see front matter © 2010 Elsevier B.V. All rights reserved.
doi:10.1016/j.jns.2010.02.016



                                                                                                    1                                                                                                       Exhibit 169
2
              Case 2:20-cv-02470-WBS-JDP                 Document 7 Filed 12/29/20 Page 367 of 482
                                 J.-P. Stübgen / Journal of the Neurological Sciences 292 (2010) 1–4


of epidemiological studies, but also case reports and series, that             Conceivably, HB vaccine rarely exacerbates or triggers the onset of
reported on neuropathy, myopathy or neuromuscular junction dis-             immune disease presumably in individuals with an underlying ge-
orders following HB vaccination. All relevant publications were re-         netic and immunological susceptibility [20].
trieved and critically analyzed.
                                                                            3. Deﬁnition of a drug-induced illness

2. Hepatitis B vaccination and autoimmunity                                     Miller et al. proposed a framework to evaluate case reports as the
                                                                            ﬁrst stage in identifying environmentally associated rheumatic
    The pathogenesis of autoimmune phenomena after vaccinations             disorders [21]. An illness (e.g. neuropathy or myopathy) may be con-
may be similar to the mechanism following natural infections [7].           sidered drug (read vaccine)-related when at least 4 of 8 attribution
Several mechanisms have been proposed to explain how infectious             elements have been satisﬁed: (1) temporal association; (2) lack of
agents may induce autoimmune diseases: (a) molecular mimicry                likely alternative explanations; (3) stabilization/improvement of the
(implies a structural homology between an infectious and host               disorder by interrupting exposure to presumed inciting agent; (4) re-
antigenic components); (b) epitope spreading (or the appearance of a        challenge; (5) biologic plausibility; (6) analogy; (7) dose responsive-
new antibody or the T cell response, to different epitopes on the same      ness, and (8) speciﬁcity, i.e. the manifestation of an illness is similar to
or on another antigen); (c) direct bystander activation (a mechanism        previous cases exposed to the same drug or agent.
whereby priming of microbial antigen-speciﬁc T cell takes place under
the immune milieu); (d) release of cryptic epitopes; (e) reactivation       4. Hepatitis B vaccination and neuropathy
of memory T cells; (f) superantigenic T cell activation (infectious
products may cross-link the T cell receptor and MHC molecule inde-              Various peripheral nerve syndromes have been described in
pendent of speciﬁc antigen recognition), and (g) priming of reactive T      association with the HB vaccine. There exist isolated literature reports
cells (infectious agents may cause tissue injury, thereby releasing         on an association between recombinant [22–24] or plasma-derived
autoantigens, which are processed and presented by antigen-                 [25–29] HB vaccination and GBS. Patients had received 1 to 4 vac-
presenting cells, which leads to priming of autoreactive T cells [5,8–      cine injections; symptoms of neuropathy started between 1 day and
10]. Similar mechanisms may play a role when an antigen of a recom-         8 weeks after administration. Other case reports include sensory neu-
binant vaccine or a live attenuated virus triggers an autoimmune            ropathy involving also the mental nerve [30], vestibulocochlear neuro-
reaction. The exact mechanism involved likely depends on the pre-           pathy [31], and precipitation of hereditary motor-sensory neuropathy
sumed pathogenesis of any particular immune disorder. Factors that          [32]. A cause-effect relationship between these neuropathy syn-
may account for the development of autoimmunity after vaccination           dromes and immunization was not absolutely demonstrated in any
include: (a) patient genetic predisposition for autoimmunity;               patient. Limited support for HB vaccine-related neuropathies was
(b) complex vaccines with an array of varied antigens, and (c) the          based only on the temporal sequence of events and biological plau-
presence of an adjuvant, which potently enhances the immune sys-            sibility. Moreover, there exist no pathological studies that prove a
tem [5,11].                                                                 direct link between the vaccine antigen and neuropathies.
    The autoimmune response to vaccine particles may be enhanced                A post-marketing surveillance (1982–1985) for neurological
by the presence of adjuvants, which are potent stimulators of the           events after plasma-derived HB vaccination included case reports of
immune system [12]. Rarely, adjuvants can provoke autoimmune                Bell's palsy (10 cases), 9 patients with Guillain-Barré syndrome (GBS),
phenomena without an accompanying antigen [13]. Various adju-               lumbar radiculopathy (5 patients), brachial plexopathy (3 cases) [33].
vants likely exert their immune-enhancing effects via any one or more       Half the cases occurred after the ﬁrst of 3 required vaccine doses.
mechanisms: (a) translocation of antigens to lymph nodes so that            Calculations of the relative risks of these illnesses after vaccination
antigens can be recognized by, and stimulate, T cells; (b) protection of    was highly dependent on diagnostic classiﬁcation of the cases, es-
antigens so that prolonged delivery and exposure to the immune              timates of the size of the vaccinated population, background incidence
system up-regulates the production of B and T cells; (c) increase in        of the diseases, and the length and distribution of the hypothetical at
local injection site reaction to facilitate release of stimulatory che-     risk interval used in the analysis. However, based on this retrospective
mokines by T cells and mast cells; (d) induction of the release of          epidemiological review, no conclusive association was proved be-
inﬂammatory cytokines thereby recruiting B and T cells at sites of          tween the HB vaccine and any neurological adverse events.
infection and increasing translational events, and (e) interaction with         A comprehensive search (Vaccine Adverse Event Reporting System
pattern recognition receptors on leukocyte (accessory cell) mem-            [VAERS] and published literature [PubMed from 1966–2003]) exam-
branes to increase the innate immune response to antigen [14–16].           ined adverse events and positive re-challenge of symptoms following
    The recombinant HB vaccines are highly puriﬁed, genetically             HB vaccination [34]. VAERS, a cooperative program instituted by the
engineered, single antigen vaccines [5]. The Center for Disease Control     Center for Disease Control and Prevention and the US Food and Drug
and Prevention (CDC) states that there is no conﬁrmed scientiﬁc             Association, collects information about adverse events that occur after
evidence that HB vaccine causes chronic illness, including multiple         the administration of US-licensed vaccines. HB vaccine was associated
sclerosis, chronic fatigue syndrome, rheumatoid arthritis or other          with a number of serious conditions and positive re-challenge or
autoimmune diseases. Several independent review committees such             signiﬁcant exacerbation of symptoms following immunization: 101
as that of the US Institute of Medicine (IOM) and the World health          cases of GBS were documented. Based on evidence (biological plau-
Organization's (WHO) Global Advisory committee on Vaccine Safety            sibility, case reports or series, epidemiological data, positive re-
(GACVS) found no evidence of an unequivocal link between the HB             challenge and exacerbation of symptoms, and events in identical
vaccine and chronic illness, so that vaccination is considered safe [17].   twins), the authors felt obligated to at least consider a causal rela-
However, there exist long lists of diverse autoimmune phenomena             tionship between the HB vaccine and serious autoimmune disorders
that developed in patients vaccinated against HBV; the relatively           among certain susceptible vaccine recipients in a deﬁned temporal
small number of reports is notable compared to the many millions of         period following immunization.
HB vaccinations administered [18]. No certain causality has been                A recent review assessed the rate and characteristics of GBS after
proven between the HB vaccine and autoimmunity [19], but evidence           the administration of various vaccines in the United States by
in the form of a case reports, epidemiological statistics and biological    reviewing data from the VAERS for period 1990 to 2005 [35]. After
mechanisms hint at an association between serious acute and chronic         the inﬂuenza vaccine the HB vaccine was most frequently linked to
adverse reactions and HB vaccination [5].                                   post-vaccination GBS (94 cases). The incidence of HB vaccine-related


                                                                            2                                                  Exhibit 169
            Case 2:20-cv-02470-WBS-JDP              Document 7 Filed 12/29/20 Page 368 of 482
                                J.-P. Stübgen / Journal of the Neurological Sciences 292 (2010) 1–4                                               3


GBS was calculated at about 2.4 cases per million vaccinations, a ﬁgure     6. Hepatitis B vaccination and myasthenia gravis
that is substantially lower than the incidence of GBS in the general
population (about 2 cases per 100 000 per year) [36]. GBS developed             The onset or exacerbation of myasthenia gravis (MG) was very
within 6 weeks (59%) or after 6 weeks (15%) after vaccination, or was       rarely associated with the HB vaccine [18]. Three atopic patients
unreported (27%); the peak time of GBS onset was 2 weeks after              suffering asthma developed manifestations of MG 1 to 4 weeks after
vaccination. Disability (22%) and mortality (1%) rates after HB vac-        HB vaccination [56–58]. Both plasma-derived and recombinant HB
cination were comparable to those reported for GBS in the general           vaccines were invoked. Anti-acetylcholine receptor (AChR) antibodies
population. The majority of cases (80%) occurred in patients under          were positive [57], negative [58], or not measured [56]. Thymus
65 years old, and likely reﬂected vaccination campaigns amongst             pathology [56,58] and computerized tomography imaging study [57]
children and young adults. Any possibility of an association between        were normal. Stabilization of MG entailed plasma exchanges [56], and
GBS and the HB vaccine was based on the temporal sequence of events         immunosuppressive drugs (cyclophosphamide, cyclosporine and/or
because the probability of observing this degree of imbalance (i.e.,        oral steroids). One patient developed a myasthenic crisis 4 years after
events within 6 weeks of injection) by chance alone was considered to       onset, and required ventilator care and IVIG [58]. Any association
be low [37,38]. However, these analyzed data suffered from the              appeared temporal only; a molecular mimicry relationship seemed
inherent limitations of a passive surveillance methods such as VAERS,       unlikely because the HBsAg is structurally unrelated to the nicotinic
e.g. underreporting, differential reporting, ascertainment bias, and        AChR [56]. Conceivably, vaccine provoked symptomatic disease in
variability in report quality and completeness [37,39]. It is important     previously unrecognized, asymptomatic MG. Perhaps a background
to recognize that the data reported to VAERS consist of a series of         history of atopic illness increased patient risk to develop vaccine-
single case reports, and that without a case cohort control group, any      related autoimmunity.
meaningful conclusions are near impossible. Therefore, prospective              A fourth patient with stabilized, general MG (post-thymectomy)
controlled studies are needed to clarify any association between GBS        worsened dramatically in the month following the second injection of
and HB vaccines.                                                            HB vaccine [57]. Delayed treatment with IVIG and oral steroids
                                                                            resulted only in partial improvement of strength. From this single
                                                                            report it appears that no special precautions are necessary when
5. Hepatitis B vaccination and polyarteritis nodosa                         offering the HB vaccine to patients with MG.

    Multiple case reports hint at a temporal association between the HB     7. Hepatitis B vaccination and myopathy
vaccine and PAN [40–46], as well as leukocytoclastic/hypersensitivity
vasculitis [47–51]. Post-vaccination PAN also affected children                 Isolated case histories report on a temporal association between
[41,43,46]. PAN occurred after the ﬁrst injection [40], as well as after    HB vaccination and the development of juvenile DM [8,59,60].
booster doses years after initial vaccination [42]. The interval to onset   Patients ranged in age from 6 to 17 years. Weakness developed after
of symptoms varied from 1 week [46] to two months [41]. PAN                 the ﬁrst dose of vaccine, and recurred in 1 patient after a second dose
manifestations were mostly cutaneous. The peripheral nervous system         [60]. The interval between injection and onset of symptoms ranged
was affected in 2 additional patients characterized as an axonal            between 1 and 3 weeks. Muscle biopsy conﬁrmed the inﬂammato-
peripheral polyneuropathy [41], and a delayed-onset mononeuro-              ry nature of muscle disease (endomysial or perimysial perivascular
pathy simplex [44]. Patients responded favorably to various immuno-         inﬂammatory inﬁltrates with/without muscle ﬁber necrosis) in 2
modulatory drugs, including hydroxychloroquine and colchicine [40],         patients [8,59]. Weakness resolved spontaneously in 1 month [56], or
azathioprine [41,46], cyclophosphamide [41,45], and/or oral steroids.       after oral steroid treatment [59], or was not reported [8]. Genetic sus-
    The immune mechanisms of any proposed association between the           ceptibility (i.e., HLA-DR3) possibly predisposed 1 patient to develop
HB vaccine and PAN have not been established. In immunohistochem-           DM after vaccination [59].
ical studies, no virus B antigen could be detected in the vessel walls          Clues to a possible mechanism of HB vaccine-associated inﬂam-
[40]. Perhaps the HBsAg behaved like a classical heterologous protein       matory muscle disease come from the only detailed study (using
that induced the formation and vascular deposition of circulating           indirect immunoﬂuorescence and immunoelectron-microscopy) on
immune complexes, thereby activating the complement system and              HBV-related polymyositis [61]. HBV antigens (HBsAg and HBcAg)
initiating disease [52]. As the complete HBV is a recognized trigger of     were detected within intact muscle ﬁbers. Major histocompatibility
PAN [53,54], induction of this complication by immunization with            complex (MHC) class 1 antigens were co-expressed with viral an-
speciﬁc HB-related antigens may not be totally unexpected. Admit-           tigens. An in situ PCR study revealed positive signals within muscle
tedly, case series analyses are not appropriate for hypothesis testing.     ﬁbers. No viral particles were found so that the infection appeared
    A retrospective study investigated the hypothesis that HB               non-replicative. It seemed likely that HBV infection induced MHC-1
vaccination can rarely cause PAN [55]. From 1990 through 2001, the          expression, so that viral antigens co-expressed with MHC-1 made
VAERS received 25 reports of PAN following HB vaccination. When a           infected ﬁbers the target of an immune mediated response. A direct
strict causal inference framework was applied to these adverse events       virus infection of muscle ﬁbers has never been demonstrated.
[21], only 10 patients met case deﬁnition criteria of HB vaccine-               Only limited data are available from other studies. A retrospective
associated PAN. The modal peak time to symptom onset after                  study from 9 French hospitals, detected no cases of inﬂammatory
vaccination was 2 weeks. Only a single patient suffered “disseminated       myopathy amongst 22 patients with HB-related rheumatic/ connec-
neuritis” manifesting as focal weakness and paresthesiae. Many              tive tissue disorders [62]. A prospective, case-control epidemiological
reports were marred by lack of documentation to conclusively rule           study was conducted to evaluate serious autoimmune adverse events
out established provoking infections, and there was evidence of             reported to the VAERS database following HB vaccinations, compared
reporting bias. While the authors identiﬁed some supportive                 to an age, sex, and vaccine year-matched unexposed tetanus-contain-
evidence, overall, the existing adverse event reports and a review of       ing vaccine group for autoimmune conditions that had previously been
the published literature did not support a causal link between the HB       identiﬁed from case reports [6]. HB vaccination of adults was
vaccine and PAN. To help establish a relation of cause and effect,          associated with an increased odds risk to develop a variety of serious
appropriate prospective evaluation of future post-vaccination PAN           autoimmune adverse events. Unfortunately, the risk for inﬂammatory
cases should entail rigorous conﬁrmation of diagnosis, appropriate          myopathies was not analyzed, as myositis had not previously been
testing for possible provoking infections, and attempts to relate           identiﬁed as a HB vaccine-associated at-risk disease based a priori from
vaccine antigen to vessel pathology.                                        case reports to VAERS. From available published information based


                                                                        3                                                 Exhibit 169
4
                 Case 2:20-cv-02470-WBS-JDP                 Document 7 Filed 12/29/20 Page 369 of 482
                                    J.-P. Stübgen / Journal of the Neurological Sciences 292 (2010) 1–4


only on rare case reports, there is insufﬁcient evidence of a causal link                 [28] Tuohy PG. Guillain-Barré syndrome following immunization with synthetic
                                                                                               hepatitis B vaccine. NZ Med J 1989;102:114–5.
between HB vaccination and inﬂammatory myopathies.                                        [29] MacMahon BJ, Helminiak C, Wainwright RB, Bulkow L, Wainwright K. Frequency
                                                                                               of adverse reactions to hepatitis B vaccine in 43, 618 persons. Am J Med 1992;92:
8. Conclusion                                                                                  254–7.
                                                                                          [30] Maillefert JF, Farge P, Gazet-Maillefert MP, Tavernier C. Mental nerve neuropathy
                                                                                               as a result of hepatitis B vaccination. Oral Surg Oral Med Oral Pathol Oral Radiol
     Epidemiological surveys and isolated retrospective studies do not                         Endod 1997;83:663–4.
support the unequivocal causality between the recombinant HB vaccines                     [31] De Jonckere PH, de Surgéres GG. Acute tinnitus and permanent audiovestibular
                                                                                               damage after hepatitis B vaccination. Int Tinnitus J 2001;7:59–61.
and the development of various presumed autoimmune neuromuscular
                                                                                          [32] Dano M, Korczyn AD. Precipitation of hereditary motor-sensory neuropathy
diseases. Furthermore, weak case report evidence often cited in obscure                        following hepatitis B vaccination. J Clin Neuromuscul Dis 2001;3:75–6.
journals points almost exclusively to a mere temporal association be-                     [33] Shaw Jr FE, Graham DJ, Guess HA, Milstein JB, Johnson JM, Schatz GC, et al.
                                                                                               Postmarketing surveillance for neurologic adverse events reported after hepatitis B
tween such events, and offers no proof of a cause-effect relationship. At
                                                                                               vaccination. Experience of the ﬁrst three years. Am J Epidemiol 1988;127:337–52.
present, it is not possible to identify individuals most prone to develop                 [34] Geier MR, Geier DA. A case-series of adverse events, positive re-challenge of
such unforeseen complications after immunization. Thus, there seems                            symptoms, and events in identical twins following hepatitis B vaccination:
little doubt that the overall beneﬁts of vaccine administration far out-                       analysis of the Vaccine Adverse Event Reporting System (VAERS) database and
                                                                                               literature review. Clin Exp Rheumatol 2004;22:749–55.
weigh its risks particularly in adults with lifestyles or occupations that                [35] Souayah N, Nasar A, Suri MF, Qureshi AI. Guillain-Barré syndrome after
increase the hazard of HBV exposure or infection.                                              vaccination in United States: data from the Centers of Disease Control and
                                                                                               Prevention/Food and Drug Administration Vaccine Adverse Events Reporting
                                                                                               System (1990–2005). J Clin Neuromuscular Dis 2009;11:1–6.
References                                                                                [36] Van Doorn PA. What's new in Guillain-Barré syndrome in 2007–2008? J Peripher
                                                                                               Nerv Syst 2009;14:72–4.
 [1] Centers for disease control and prevention. Protection against viral hepatitis.      [37] Haber P, DeStefano F, Angulo FJ, Iskander J, Shadomy SV, Weintraub E, et al. Guillain-
     Recommendations of the immunization practices advisory committee (ACIP).                  Barré syndrome following inﬂuenza vaccination. JAMA 2004;292:2478–81.
     MMWR 1990;39:1–26.                                                                   [38] Lasky T, Terracciano GJ, Magder L, Koski CL, Ballesteros M, Nash D, et al. The
 [2] Centers for disease control and prevention. Hepatitis B virus: a comprehensive            Guillain-Barré syndrome and the 1992–1993 and 1993–1994 inﬂuenza vaccines.
     strategy for eliminating transmission in the United States through universal              N Engl J Med 1998;339:1797–802.
     childhood vaccination: recommendations of the immunization practices advisory        [39] Haber P, Seivar J, Mikaeloff Y, DeStefano F. Vaccines and Guillain-Barré syndrome.
     committee (ACIP). MMWR 1991;40:1–19.                                                      Drug Saf 2009;32:309–23.
 [3] Alter MJ, Hadler SC, Margolis HS, Alexander WJ, Hu PY, Judson FN, et al. The         [40] Bourgeais AM, Dore MX, Croue A, Leclech C, Verret JL. Cutaneous polyarteritis
     changing epidemiology of hepatitis B in the United States. Need for alternative           nodosa following hepatitis B vaccination. Ann Dermatol Venereol 2003;130:205–7.
     vaccination strategies. JAMA 1990;263:1218–22.                                       [41] De Carvalho JF, Pereira RM, Shoenfeld Y. Systemic polyarteritis nodosa following
 [4] Francis DP, Favero MS, Maynard JE. Transmission of hepatitis B virus. Semin Liver         hepatitis B vaccination. Eur J Intern Med 2008;19:575–8.
     Dis 1981;1:27–32.                                                                    [42] De Keyser F, Naeyart JM, Hindryckx P, Elewaut D, Verplancke P, Peene I, et al.
 [5] Geier MR, Geier DA, Zahalsky AC. A review of hepatitis B vaccination. Expert Opin         Immune-mediated pathology following hepatitis B vaccination. Two cases of
     Drug Saf 2003;2:113–22.                                                                   polyarteritis nodosa and one case of pityriasis rosea-like drug eruption. Clin Exp
 [6] Geier DA, Geier MR. A case-control study of serious autoimmune adverse events             Rheumatol 2000;18:81–5.
     following hepatitis B immunization. Autoimmunity 2005;38:295–301.                    [43] Kerleau JM, Lévesque H, Lair G, Lecomte F, Carrara O, Courtois H. Is hepatitis B a
 [7] Tishler M, Shoenfeld Y. Vaccination may be associated with autoimmune diseases.           new cause of necrotizing vasculitis? Rev Med Interne 1997;18:491–2.
     Isr Med Assoc J 2004;6:430–2.                                                        [44] Le Goff P, Fauquert P, Youinou P, Hoang S. Periarteritis nodosa following
 [8] Altman A, Szyper-Kravitz M, Shoenfeld Y. HBV vaccine and dermatomyositis: is              vaccination against hepatitis B. Presse Med 1988;17:1763.
     there an association? Rheumatol Int 2008;28:609–12.                                  [45] Saadoun D, Cacoub P, Mahoux D, Sbai A, Piette JC. Postvaccine vasculitis: a report
 [9] Maya R, Gershwin ME, Shoenfeld Y. Hepatitis B virus (HBV) and autoimmune                  of three cases. Rev Med Interne 2001;22:172–6.
     disease. Clin Rev Allergy Immunol 2008;34:85–102.                                    [46] Ventura F, Antunes H, Brito C, Pardal F, Pereira T, Vieira AP. Cutaneous polyarteritis
[10] Olson JK, Croxford JL, Miller SD. Virus-induced autoimmunity: potential role of           nodosa in a child following hepatitis B vaccination. Eur J Dermatol 2009;19:400–1.
     viruses in initiation, perpetuation, and progression of T-cell-mediated autoim-      [47] Allen MB, Cockwell P, Page RL. Pulmonary and cutaneous vasculitis following
     mune disease. Viral Immunol 2001;14:227–50.                                               hepatitis B vaccination. Thorax 1993;48:580–1.
[11] Shoenfeld Y, Aharon-Maor A, Sherer Y. Vaccination as an additional player in the     [48] Cockwell P, Allen MB, Page R. Vasculitis related to hepatitis B vaccine. Brit Med J
     mosaic of autoimmunity. Clin Exp Rheumatol 2000;18:181–4.                                 1990;301:1281.
[12] Cohen AD, Shoenfeld Y. Vaccine-induced autoimmunity. J Autoimmun 1996;9:             [49] Le Hello C, Cohen P, Bousser MG, Letellier P, Guillevin L. Suspected hepatitis B
     699–703.                                                                                  vaccination related vasculitis. J Rheumatol 1999;26:191–4.
[13] Geier DA, Geier MR. An assessment of the impact of thimerosal on childhood           [50] Mathieu E, Fain O, Krivitzky A. Cryoglobulinemia after hepatitis B vaccination. N
     neurodevelopmental disorders. Pediatr Rehabil 2003;6:97–102.                              Engl J Med 1996;335:355.
[14] Schijns VE. Immunological concepts of vaccine adjuvant activity. Curr Opin           [51] Neau D, Laharie D, Zerbib F, Longy-Boursier M, Le Bras M. Vascularite grave après
     Immunol 2000;12:456–63.                                                                   vaccination contre l'hepatite B: une observation. Rev Méd Interne 1996;17
[15] Israeli E, Agmon-Levin N, Blank M, Shoenfeld Y. Adjuvants and autoimmunity.               (Supplement 1):142.
     Lupus 2009;18:1217–25.                                                               [52] Carmeli Y, De-Medina T. Serious hepatitis B adverse reactions: are they immune-
[16] Agmon-Levin N, Paz Z, Israeli E, Shoenfeld Y. Vaccines and autoimmunity. Nat Rev          mediated. Vaccine 1993;11:1358–9.
     Rheumatol 2009;5:648–52.                                                             [53] Gocke DJ, Hsu K, Morgan C, Bombardieri S, Lockshin M, Christian CL. Association
[17] Duclos P. Safety of immunization and adverse events following vaccination against         between polyarteritis and Australia antigen. Lancet 1970;2:1149–53.
     hepatitis B. Expert Opin Drug Saf 2003;2:225–31.                                     [54] Guillevin L, Lhote F, Cohen P, Sauvaget F, Jarrousse B, Lortholary O, et al.
[18] Schattner A. Consequence or coincidence? The occurrence, pathogenesis and                 Polyarteritis nodosa related to hepatitis B virus. A prospective study with long-
     signiﬁcance of autoimmune manifestations after viral vaccines. Vaccine 2005;23:           term observation of 41 patients. Medicine (Baltimore) 1995;74:238–53.
     3876–86.                                                                             [55] Begier EM, Langford CA, Sneller MC, Wise RP, Ball R. Polyarteritis nodosa reports to
[19] Shoenfeld Y, Aron-Maor A. Vaccination and autoimmunity — ‘vaccinosis’: a                  the Vaccine Adverse Event Reporting System (VAERS): implications for assess-
     dangerous liaison? J Autoimmun 2000;14:1–10.                                              ment of suspected vaccine-provoked vasculitis. J Rheumatol 2004;31:2181–8.
[20] Brickman CM, Shoenfeld Y. The mosaic of autoimmunity. Scand J Clin Lab Invest        [56] Biron P, Montpetit P, Infante-Rivard C, Léry L. Myasthenia gravis after general
     Suppl 2001;235:3–15.                                                                      anesthesia and hepatitis B vaccine. Arch Int Med 1988;148:2685.
[21] Miller FW, Hess EV, Clauw DJ, Hertzman PA, Pincus T, Silver RM, et al. Approaches    [57] Domigo V, Authier FJ, Bachoud-Levi AC, Gherardi RK, Degos JD. Should hepatitis B
     for identifying and deﬁning environmentally associated rheumatic disorders.               vaccine be contra-indicated in myasthenia gravis? Autoimmunity 1999;29:139–40.
     Arthritis Rheum 2000;43:243–9.                                                       [58] Louzir B, Othmani S, Battikh R, Ben Abdelhaﬁdh N, Bahri M, Taalouche L, et al.
[22] Créange A, Temem G, Lefaucheur JP. Lumbosacral acute demyelinating poly-                  Myasthenia gravis after hepatitis B vaccination. Therapie 2003;58:378–9.
     neuropathy following hepatitis B vaccination. Autoimmunity 1999;30:143–6.            [59] Fernandez-Funez A, Polo Romero FJ. Juvenile dermatomyositis concomitant with
[23] Seti NK, Reddi R, Anand I, Sethi PK. Guillain-Barré syndrome following vaccination        hepatitis B vaccination. Med Clin (Barc) 1998;111:675.
     with hepatitis B vaccine. J Assoc Physicians India 2002;50:989.                      [60] Ramirez-Rivera J, Vega-Cruz AM, Jaume-Anselmi F. Polymyositis: rare complica-
[24] Sinsawaiwong S, Thampanitchawong P. Guillain-Barré following recombinant                  tion of hepatitis B vaccination. An unusual cause of toxic shock syndrome. Bol
     hepatitis B vaccine and literature review. J Med Assoc Thai 2000;83:1124–6.               Assoc Med PR 2003;95:13–6.
[25] Kakar A, Sethi PK. Guillain-Barré syndrome associated with hepatitis B               [61] Capasso M, Di Muzio A, Comar M, Robuffo I, Gambi A, Crovella S, et al. The
      vaccination. Indian J Pediatr 1997;64:710–2.                                             association of chronic hepatitis B and myopathy. Neurology 2006;67:1467–9.
[26] Khamaisi M, Shoenfeld Y, Orbach H. Guillain-Barré syndrome following hepatitis B     [62] Maillefert JF, Sibilia J, Toussirot E, Vignon E, Eschard JP, Lorcerie B, et al. Rheumatic
     vaccination. Clin Exp Rheumatol 2004;22:767–70.                                           disorders developed after hepatitis B vaccination. Rheumatology (Oxford)
[27] Sindern E, Schroder JM, Krismann M, Malin JP. Inﬂammatory polyradiculoneuro-              1999;38:978–83.
     pathy and spinal cord involvement and lethal outcome after hepatitis B vaccine.
     J Neurol Sci 2001;186:81–5.



                                                                                          4                                                               Exhibit 169
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 370 of 482




   EXHIBIT 170
Narcolepsy Fact Sheet | National Institute of Neurological Disorders and Stroke                                  7/1/20, 5:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 371 of 482
                                                      Search NINDS
                                                          En Español




                                          COVID-19 is an emerging, rapidly evolving situation.
                         Get the latest public health information from CDC: https://www.coronavirus.gov

                         Get the latest research information from NIH: https://www.nih.gov/coronavirus

   Narcolepsy Fact Sheet
   Narcolepsy Fact Sheet
   What is narcolepsy?
   Narcolepsy is a chronic neurological disorder that affects the brain’s ability to control sleep-wake cycles. People
   with narcolepsy usually feel rested after waking, but then feel very sleepy throughout much of the day. Many
   individuals with narcolepsy also experience uneven and interrupted sleep that can involve waking up frequently
   during the night.

   Narcolepsy can greatly affect daily activities. People may unwillingly fall asleep even if they are in the middle of an
   activity like driving, eating, or talking. Other symptoms may include sudden muscle weakness while awake that
   makes a person go limp or unable to move (cataplexy), vivid dream-like images or hallucinations, and total
   paralysis just before falling asleep or just after waking up (sleep paralysis).

   In a normal sleep cycle, a person enters rapid eye movement (REM) sleep after about 60 to 90 minutes. Dreams
   occur during REM sleep, and the brain keeps muscles limp during this sleep stage, which prevents people from
   acting out their dreams. People with narcolepsy frequently enter REM sleep rapidly, within 15 minutes of falling
   asleep. Also, the muscle weakness or dream activity of REM sleep can occur during wakefulness or be absent
   during sleep. This helps explain some symptoms of narcolepsy.

   If left undiagnosed or untreated, narcolepsy can interfere with psychological, social, and cognitive function and
   development and can inhibit academic, work, and social activities.
   Who gets narcolepsy?
   Narcolepsy affects both males and females equally. Symptoms often start in childhood, adolescence, or young
   adulthood (ages 7 to 25), but can occur at any time in life. It is estimated that anywhere from 135,000 to 200,000
   people in the United States have narcolepsy. However, since this condition often goes undiagnosed, the number
   may be higher. Since people with narcolepsy are often misdiagnosed with other conditions, such as psychiatric
   disorders or emotional problems, it can take years for someone to get the proper diagnosis.

   What are the symptoms?
   Narcolepsy is a lifelong problem, but it does not usually worsen as the person ages. Symptoms can partially
   improve over time, but they will never disappear completely. The most typical symptoms are excessive daytime
   sleepiness, cataplexy, sleep paralysis, and hallucinations. Though all have excessive daytime sleepiness, only 10 to
   25 percent of affected individuals will experience all of the other symptoms during the course of their illness.

          Excessive daytime sleepiness (EDS). All individuals with narcolepsy have EDS, and it is often the most
          obvious symptom. EDS is characterized by persistent sleepiness, regardless of how much sleep an individual
          gets at night. However, sleepiness in narcolepsy is more like a “sleep attack”, where an overwhelming sense
          of sleepiness comes on quickly. In between sleep attacks, individuals have normal levels of alertness,
          particularly if doing activities that keep their attention.
          •    Cataplexy. This sudden loss of muscle tone while a person is awake leads to weakness and a loss of
          voluntary muscle control. It is often triggered by sudden, strong emotions such as laughter, fear, anger,
          stress, or excitement. The symptoms of cataplexy may appear weeks or even years after the onset of EDS.
           Some people may only have one or two attacks in a lifetime, while others may experience many attacks a
          day. In about 10 percent of cases of narcolepsy, cataplexy is the first symptom to appear and can be
          misdiagnosed as a seizure disorder. Attacks may be mild and involve only a momentary sense of minor
          weakness in a limited number of muscles, such as a slight drooping of the eyelids. The most severe attacks
          result in a total body collapse during which individuals are unable to move, speak, or keep their eyes open.
          But even during the most severe episodes, people remain fully conscious, a characteristic that distinguishes

https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Narcolepsy-Fact-Sheet#3201_1               Page 1 of 7


                                                                                  1                        Exhibit 170
Narcolepsy Fact Sheet | National Institute of Neurological Disorders and Stroke                                  7/1/20, 5:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 372 of 482
          cataplexy from fainting or seizure disorders. The loss of muscle tone during cataplexy resembles paralysis of
          muscle activity that naturally occurs during REM sleep. Episodes last a few minutes at most and resolve
          almost instantly on their own. While scary, the episodes are not dangerous as long as the individual finds a
          safe place in which to collapse.

          Sleep paralysis. The temporary inability to move or speak while falling asleep or waking up usually lasts only
          a few seconds or minutes and is similar to REM-induced inhibitions of voluntary muscle activity. Sleep
          paralysis resembles cataplexy except it occurs at the edges of sleep. As with cataplexy, people remain fully
          conscious. Even when severe, cataplexy and sleep paralysis do not result in permanent dysfunction—after
          episodes end, people rapidly recover their full capacity to move and speak.
          Hallucinations. Very vivid and sometimes frightening images can accompany sleep paralysis and usually
          occur when people are falling asleep or waking up. Most often the content is primarily visual, but any of the
          other senses can be involved.

   Additional symptoms of narcolepsy include:

          Fragmented sleep and insomnia. While individuals with narcolepsy are very sleepy during the day, they
          usually also experience difficulties staying asleep at night. Sleep may be disrupted by insomnia, vivid
          dreaming, sleep apnea, acting out while dreaming, and periodic leg movements.
          Automatic behaviors. Individuals with narcolepsy may experience temporary sleep episodes that can be very
          brief, lasting no more than seconds at a time. A person falls asleep during an activity (e.g., eating, talking)
          and automatically continues the activity for a few seconds or minutes without conscious awareness of what
          they are doing. This happens most often while people are engaged in habitual activities such as typing or
          driving. They cannot recall their actions, and their performance is almost always impaired. Their handwriting
          may, for example, degenerate into an illegible scrawl, or they may store items in bizarre locations and then
          forget where they placed them. If an episode occurs while driving, individuals may get lost or have an
          accident. People tend to awaken from these episodes feeling refreshed, finding that their drowsiness and
          fatigue has temporarily subsided.

   What are the types of narcolepsy?
   There are two major types of narcolepsy:

          Type 1 narcolepsy (previously termed narcolepsy with cataplexy). This diagnosis is based on the individual
          either having low levels of a brain hormone (hypocretin) or reporting cataplexy and having excessive daytime
          sleepiness on a special nap test.
          Type 2 narcolepsy (previously termed narcolepsy without cataplexy). People with this condition experience
          excessive daytime sleepiness but usually do not have muscle weakness triggered by emotions. They usually
          also have less severe symptoms and have normal levels of the brain hormone hypocretin.
          A condition known as secondary narcolepsy can result from an injury to the hypothalamus, a region deep in
          the brain that helps regulate sleep. In addition to experiencing the typical symptoms of narcolepsy, individuals
          may also have severe neurological problems and sleep for long periods (more than 10 hours) each night.
   What causes narcolepsy?
   Narcolepsy may have several causes. Nearly all people with narcolepsy who have cataplexy have extremely low
   levels of the naturally occurring chemical hypocretin, which promotes wakefulness and regulates REM sleep.
   Hypocretin levels are usually normal in people who have narcolepsy without cataplexy.

   Although the cause of narcolepsy is not completely understood, current research suggests that narcolepsy may be
   the result of a combination of factors working together to cause a lack of hypocretin. These factors include:

          Autoimmune disorders. When cataplexy is present, the cause is most often the loss of brain cells that
          produce hypocretin. Although the reason for this cell loss is unknown, it appears to be linked to abnormalities
          in the immune system. Autoimmune disorders occur when the body's immune system turns against itself and
          mistakenly attacks healthy cells or tissue. Researchers believe that in individuals with narcolepsy, the body’s
          immune system selectively attacks the hypocretin-containing brain cells because of a combination of genetic
          and environmental factors.
          Family history. Most cases of narcolepsy are sporadic, meaning the disorder occurs in individuals with no
          known family history. However, clusters in families sometimes occur—up to 10 percent of individuals diagnosed
          with narcolepsy with cataplexy report having a close relative with similar symptoms.
          Brain injuries. Rarely, narcolepsy results from traumatic injury to parts of the brain that regulate


https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Narcolepsy-Fact-Sheet#3201_1             Page 2 of 7


                                                                                  2                        Exhibit 170
Narcolepsy Fact Sheet | National Institute of Neurological Disorders and Stroke                                  7/1/20, 5:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 373 of 482
          wakefulness and REM sleep or from tumors and other diseases in the same regions.
   How is narcolepsy diagnosed?
   A clinical examination and detailed medical history are essential for diagnosis and treatment of narcolepsy.
   Individuals may be asked by their doctor to keep a sleep journal noting the times of sleep and symptoms over a
   one- to two-week period. Although none of the major symptoms are exclusive to narcolepsy, cataplexy is the most
   specific symptom and occurs in almost no other diseases.

   A physical exam can rule out or identify other neurological conditions that may be causing the symptoms. Two
   specialized tests, which can be performed in a sleep disorders clinic, are required to establish a diagnosis of
   narcolepsy:

          Polysomnogram (PSG or sleep study). The PSG is an overnight recording of brain and muscle activity,
          breathing, and eye movements. A PSG can help reveal whether REM sleep occurs early in the sleep cycle and
          if an individual's symptoms result from another condition such as sleep apnea.
          Multiple sleep latency test (MSLT). The MSLT assesses daytime sleepiness by measuring how quickly a
          person falls asleep and whether they enter REM sleep. On the day after the PSG, an individual is asked to
          take five short naps separated by two hours over the course of a day. If an individual falls asleep in less than
          8 minutes on average over the five naps, this indicates excessive daytime sleepiness. However, individuals
          with narcolepsy also have REM sleep start abnormally quickly. If REM sleep happens within 15 minutes at least
          two times out of the five naps and the sleep study the night before, this is likely an abnormality caused by
          narcolepsy.
          Occasionally, it may be helpful to measure the level of hypocretin in the fluid that surrounds the brain and
          spinal cord. To perform this test, a doctor will withdraw a sample of the cerebrospinal fluid using a lumbar
          puncture (also called a spinal tap) and measure the level of hypocretin-1. In the absence of other serious
          medical conditions, low hypocretin-1 levels almost certainly indicate type 1 narcolepsy.

   What treatments are available?
   Although there is no cure for narcolepsy, some of the symptoms can be treated with medicines and lifestyle
   changes. When cataplexy is present, the loss of hypocretin is believed to be irreversible and lifelong. Excessive
   daytime sleepiness and cataplexy can be controlled in most individuals with medications.

   Medications

          Modafinil. The initial line of treatment is usually a central nervous system stimulant such as modafinil.
           Modafinil is usually prescribed first because it is less addictive and has fewer side effects than older
          stimulants. For most people these drugs are generally effective at reducing daytime drowsiness and improving
          alertness.
          Amphetamine-like stimulants. In cases where modafinil is not effective, doctors may prescribe
          amphetamine-like stimulants such as methylphenidate to alleviate EDS. However, these medications must be
          carefully monitored because they can have such side effects as irritability and nervousness, shakiness,
          disturbances in heart rhythm, and nighttime sleep disruption. In addition, health care professionals should be
          careful when prescribing these drugs and people should be careful using them because the potential for abuse
          is high with any amphetamine.
          Antidepressants. Two classes of antidepressant drugs have proven effective in controlling cataplexy in many
          individuals: tricyclics (including imipramine, desipramine, clomipramine, and protriptyline) and selective
          serotonin and noradrenergic reuptake inhibitors (including venlafaxine, fluoxetine, and atomoxetine). In
          general, antidepressants produce fewer adverse effects than amphetamines. However, troublesome side effects
          still occur in some individuals, including impotence, high blood pressure, and heart rhythm irregularities.
          Sodium oxybate. Sodium oxybate (also known as gamma hydroxybutyrate or GHB) has been approved by
          the U.S. Food and Drug Administration to treat cataplexy and excessive daytime sleepiness in individuals with
          narcolepsy. It is a strong sedative that must be taken twice a night. Due to safety concerns associated with
          the use of this drug, the distribution of sodium oxybate is tightly restricted.
          Lifestyle changes

          Not everyone with narcolepsy can consistently maintain a fully normal state of alertness using currently
          available medications. Drug therapy should accompany various lifestyle changes. The following strategies may
          be helpful:

          Take short naps. Many individuals take short, regularly scheduled naps at times when they tend to feel


https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Narcolepsy-Fact-Sheet#3201_1             Page 3 of 7


                                                                                  3                        Exhibit 170
Narcolepsy Fact Sheet | National Institute of Neurological Disorders and Stroke                                  7/1/20, 5:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 374 of 482
          sleepiest.
          Maintain a regular sleep schedule. Going to bed and waking up at the same time every day, even on the
          weekends, can help people sleep better.
          Avoid caffeine or alcohol before bed. Individuals should avoid alcohol and caffeine for several hours before
          bedtime.
          Avoid smoking, especially at night.
          Exercise daily. Exercising for at least 20 minutes per day at least 4 or 5 hours before bedtime also improves
          sleep quality and can help people with narcolepsy avoid gaining excess weight.
          Avoid large, heavy meals right before bedtime. Eating very close to bedtime can make it harder to sleep.
          Relax before bed. Relaxing activities such as a warm bath before bedtime can help promote sleepiness. Also
          make sure the sleep space is cool and comfortable.

          Safety precautions, particularly when driving, are important for everyone with narcolepsy. People with
          untreated symptoms are more likely to be involved in automobile accidents although the risk is lower among
          individuals who are taking appropriate medication. EDS and cataplexy can lead to serious injury or death if
          left uncontrolled. Suddenly falling asleep or losing muscle control can transform actions that are ordinarily
          safe, such as walking down a long flight of stairs, into hazards.
          The Americans with Disabilities Act requires employers to provide reasonable accommodations for all employees
          with disabilities. Adults with narcolepsy can often negotiate with employers to modify their work schedules so
          they can take naps when necessary and perform their most demanding tasks when they are most alert.
          Similarly, children and adolescents with narcolepsy may be able to work with school administrators to
          accommodate special needs, like taking medications during the school day, modifying class schedules to fit in a
          nap, and other strategies.

          Additionally, support groups can be extremely beneficial for people with narcolepsy who want to develop better
          coping strategies or feel socially isolated due to embarrassment about their symptoms. Support groups also
          provide individuals with a network of social contacts who can offer practical help and emotional support.
   What is the state of the science involving narcolepsy?
   In the past few decades, scientists have made considerable progress in understanding narcolepsy and identifying
   genes strongly associated with the disorder.

   Groups of neurons in several parts of the brain interact to control sleep, and the activity of these neurons is
   controlled by a large number of genes. The loss of hypocretin-producing neurons in the hypothalamus is the
   primary cause of type 1 narcolepsy. These neurons are important for stabilizing sleep and wake states. When
   these neurons are gone, changes between wake, REM sleep, and non-REM sleep can happen spontaneously. This
   results in the sleep fragmentation and daytime symptoms that people with narcolepsy experience.

   It remains unclear exactly why hypocretin neurons die. However, research increasingly points to immune system
   abnormalities. HLA—human leukocyte antigen—genes play an important role in regulating the immune system.
   This gene family provides instructions for making a group of related proteins called the HLA complex, which helps
   the immune system distinguish between good proteins from an individual’s own body and bad ones made by foreign
   invaders like viruses and bacteria. One of the genes in this family is HLA-DQB1. A variation in this gene, called
   HLA-DQB1*06:02, increases the chance of developing narcolepsy, particularly the type of narcolepsy with cataplexy
   and a loss of hypocretins (also known as orexins). HLA-DQB1*06:02 and other HLA gene variations may increase
   susceptibility to an immune attack on hypocretin neurons, causing these cells to die. Most people with narcolepsy
   have this gene variation and may also have specific versions of closely related HLA genes.

   However, it is important to note that these gene variations are common in the general population and only a small
   portion of the people with the HLA-DQB1*06:02 variation will develop narcolepsy. This indicates that other genetic
   and environmental factors are important in determining if an individual will develop the disorder.

   Narcolepsy follows a seasonal pattern and is more likely to develop in the spring and early summer after the winter
   season, a time when people are more likely to get sick. By studying people soon after they develop the disorder,
   scientists have discovered that individuals with narcolepsy have high levels of anti-streptolysin O antibodies,
   indicating an immune response to a recent bacterial infection such as strep throat. Also, the H1N1 influenza
   epidemic in 2009 resulted in a large increase in the number of new cases of narcolepsy. Together, this suggests
   that individuals with the HLA-DQB1*06:02 variation are at risk for developing narcolepsy after they are exposed to
   a specific trigger, like certain infections that trick the immune system to attack the body.

https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Narcolepsy-Fact-Sheet#3201_1             Page 4 of 7


                                                                                  4                        Exhibit 170
Narcolepsy Fact Sheet | National Institute of Neurological Disorders and Stroke                                  7/1/20, 5:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 375 of 482
   What research is being done?
   The mission of the National Institute of Neurological Disorders and Stroke (NINDS) is to seek fundamental
   knowledge about the brain and nervous system and to use that knowledge to reduce the burden of neurological
   disease. The NINDS is a component of the National Institutes of Health (NIH), the leading supporter of biomedical
   research in the world.

   The NINDS, along with several other NIH Institutes and Centers, supports research on narcolepsy and other sleep
   disorders through grants to medical institutions across the country. Additionally, the NIH’s National Heart, Lung,
   and Blood Institute manages the National Center on Sleep Disorders Research (NCSDR), which coordinates Federal
   government sleep research activities, promotes doctoral and postdoctoral training programs, and educates the public
   and health care professionals about sleep disorders. For more information, visit the NCSDR website at
   www.nhlbi.nih.gov/about/ncsdr.

   Genetics and biochemicals
   NINDS-sponsored researchers are conducting studies devoted to further clarifying the wide range of genetic —both
   HLA genes and non-HLA genes—and environmental factors that may cause narcolepsy. Other investigators are using
   animal models to better understand hypocretin and other chemicals such as glutamate that may play a key role in
   regulating sleep and wakefulness. Researchers are also investigating wake-promoting compounds to widen the
   range of available therapeutic options and create treatment options that reduce undesired side effects and decrease
   the potential for abuse. A greater understanding of the complex genetic and biochemical bases of narcolepsy will
   eventually lead to new therapies to control symptoms and may lead to a cure.

   Immune system
   Abnormalities in the immune system may play an important role in the development of narcolepsy. NINDS-
   sponsored scientists have demonstrated the presence of unusual immune system activity in people with narcolepsy.
   Further, strep throat and certain varieties of influenza are now thought to be triggers in some at-risk individuals.
   Other NINDS researchers are also working to understand why the immune system destroys hypocretin neurons in
   narcolepsy in the hopes of finding a way to prevent or cure the disorder.

   Sleep biology
   The NINDS continues to support investigations into the basic biology of sleep, such as examining the brain
   mechanisms involved in generating and regulating REM sleep and other sleep behaviors. Since sleep and circadian
   rhythms are controlled by networks of neurons in the brain, NINDS researchers are also examining how neuronal
   circuits function in the body and contribute to sleep disorders like narcolepsy. A more comprehensive understanding
   of the complex biology of sleep will give scientists a better understanding of the processes that underlie narcolepsy
   and other sleep disorders.
   How can I help research?
   The NINDS supports the NIH NeuroBioBank, a national resource for investigators using human post-mortem brain
   tissue and related biospecimens for their research to understand conditions of the nervous system. The
   NeuroBioBank serves as a central point of access to collections that span neurological, neuropsychiatric, and
   neurodevelopmental diseases and disorders. Tissue from individuals with narcolepsy is needed to enable scientists
   to study this disorder more intensely. Participating groups include brain and tissue repositories, researchers, NIH
   program staff, information technology experts, disease advocacy groups, and, most importantly, individuals seeking
   information about opportunities to donate. More information about NeuroBioBank and opportunities to donate tissue
   is available at https://neurobiobank.nih.gov/.

   Additionally, the NINDS supports genetic and immunological research in narcolepsy at Stanford University. Blood
   samples from individuals with narcolepsy can be sent by mail and are needed to enable scientists to study this
   disorder more intensely. Prospective donors may contact:

   Stanford University Center for Narcolepsy
   450 Broadway Street
   M/C 5704
   Redwood City, CA 94063
   650-721-7574
   https://med.stanford.edu/narcolepsy.html
   Where can I get more information?



https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Narcolepsy-Fact-Sheet#3201_1             Page 5 of 7


                                                                                  5                        Exhibit 170
Narcolepsy Fact Sheet | National Institute of Neurological Disorders and Stroke                                  7/1/20, 5:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 376 of 482
   For more information on neurological disorders or research programs funded by the National Institute of Neurological
   Disorders and Stroke, contact the Institute's Brain Resources and Information Network (BRAIN) at:

   BRAIN
   P.O. Box 5801
   Bethesda, MD 20824
   800-352-9424

   Information is also available from the following organizations:

   Narcolepsy Network
   46 Union Drive #A212
   North Kingstown, RI 02852
   401-667-2523
   888-292-6522

   National Sleep Foundation
   1010 N. Glebe Road, Suite 420
   Arlington, VA 22201
   703-243-1697

   Wake Up Narcolepsy
   P.O. Box 60293
   Worcester, MA 01606
   978-751-3693

   National Heart, Lung, and Blood Institute (NHLBI) Health Information Center
   National Institutes of Health/DHHS
   P.O. Box 30105
   Bethesda, MD 20824-0105
   301-592-8573
   800-575-9355

   U.S. National Library of Medicine
   National Institutes of Health/DHHS
   8600 Rockville Pike
   Bethesda, MD 20894
   301-594-5983
   888-346-3656



   "Narcolepsy Fact Sheet", NINDS

   NIH Publication No. 17-1637

   Back to Narcolepsy Information Page

   See a list of all NINDS disorders



   Publicaciones en Español

   Narcolepsia



   Prepared by:
   Office of Communications and Public Liaison
   National Institute of Neurological Disorders and Stroke
   National Institutes of Health
   Bethesda, MD 20892



https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Narcolepsy-Fact-Sheet#3201_1             Page 6 of 7


                                                                                  6                        Exhibit 170
Narcolepsy Fact Sheet | National Institute of Neurological Disorders and Stroke                                  7/1/20, 5:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 377 of 482
   NINDS health-related material is provided for information purposes only and does not necessarily represent
   endorsement by or an official position of the National Institute of Neurological Disorders and Stroke or any other
   Federal agency. Advice on the treatment or care of an individual patient should be obtained through consultation
   with a physician who has examined that patient or is familiar with that patient's medical history.

   All NINDS-prepared information is in the public domain and may be freely copied. Credit to the NINDS or the NIH is
   appreciated.




   Was this page helpful?
     Yes

     No

     Next
   Form Approved OMB# 0925-0648 Exp. Date 05/31/2021

   Date last modified: Mon, 2020-03-16 15:33
   CONTACT US

   Contact NINDS
   Visitor Information
   MORE INFORMATION

   Archive
   Site Map
   En Español
   National Institutes of Health
   Department of Health & Human Services
   Download Adobe Plug-In
   POLICIES

   Accessibility
   Freedom of Information Act
   Privacy Statement
   USA.gov
   FOLLOW

   Facebook
   Twitter
   YouTube
     Blog
   RSS Feed




https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Narcolepsy-Fact-Sheet#3201_1             Page 7 of 7


                                                                                  7                        Exhibit 170
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 378 of 482




   EXHIBIT 171
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 379 of 482

AS03 Adjuvanted AH1N1 Vaccine Associated with an
Abrupt Increase in the Incidence of Childhood
Narcolepsy in Finland
Hanna Nohynek1*, Jukka Jokinen1, Markku Partinen2, Outi Vaarala1, Turkka Kirjavainen3,
Jonas Sundman1, Sari-Leena Himanen4, Christer Hublin5, Ilkka Julkunen6, Päivi Olsén7, Outi Saarenpää-
Heikkilä8, Terhi Kilpi1
1 Department of Vaccines and Immune Protection, National Institute for Health and Welfare, Helsinki, Finland, 2 Helsinki Sleep Clinic, Vitalmed Research Centre, Helsinki,
Finland, 3 Department of Pediatrics, Children’s Hospital, Helsinki University Hospital, Helsinki, Finland, 4 Department of Clinical Neurophysiology, Tampere University
Hospital, Tampere, Finland, 5 Finnish Institute of Occupational Health, Helsinki, Finland, 6 Department of Infectious Disease Surveillance and Control, National Institute for
Health and Welfare, Helsinki, Finland, 7 Department of Child Neurology, Oulu University Hospital, Oulu, Finland, 8 Department of Pediatrics, Tampere University Hospital,
Tampere, Finland



     Abstract
     Background: Narcolepsy is a chronic sleep disorder with strong genetic predisposition causing excessive daytime sleepiness
     and cataplexy. A sudden increase in childhood narcolepsy was observed in Finland soon after pandemic influenza epidemic
     and vaccination with ASO3-adjuvanted Pandemrix. No increase was observed in other age groups.

     Methods: Retrospective cohort study. From January 1, 2009 to December 31, 2010 we retrospectively followed the cohort of
     all children living in Finland and born from January 1991 through December 2005. Vaccination data of the whole population
     was obtained from primary health care databases. All new cases with assigned ICD-10 code of narcolepsy were identified
     and the medical records reviewed by two experts to classify the diagnosis of narcolepsy according to the Brighton
     collaboration criteria. Onset of narcolepsy was defined as the first documented contact to health care because of excessive
     daytime sleepiness. The primary follow-up period was restricted to August 15, 2010, the day before media attention on
     post-vaccination narcolepsy started.

     Findings: Vaccination coverage in the cohort was 75%. Of the 67 confirmed cases of narcolepsy, 46 vaccinated and 7
     unvaccinated were included in the primary analysis. The incidence of narcolepsy was 9.0 in the vaccinated as compared to
     0.7/100,000 person years in the unvaccinated individuals, the rate ratio being 12.7 (95% confidence interval 6.1–30.8). The
     vaccine-attributable risk of developing narcolepsy was 1:16,000 vaccinated 4 to 19-year-olds (95% confidence interval
     1:13,000–1:21,000).

     Conclusions: Pandemrix vaccine contributed to the onset of narcolepsy among those 4 to 19 years old during the pandemic
     influenza in 2009–2010 in Finland. Further studies are needed to determine whether this observation exists in other
     populations and to elucidate potential underlying immunological mechanism. The role of the adjuvant in particular
     warrants further research before drawing conclusions about the use of adjuvanted pandemic vaccines in the future.

  Citation: Nohynek H, Jokinen J, Partinen M, Vaarala O, Kirjavainen T, et al. (2012) AS03 Adjuvanted AH1N1 Vaccine Associated with an Abrupt Increase in the
  Incidence of Childhood Narcolepsy in Finland. PLoS ONE 7(3): e33536. doi:10.1371/journal.pone.0033536
  Editor: Benjamin J. Cowling, University of Hong Kong, Hong Kong
  Received November 18, 2011; Accepted February 10, 2012; Published March 28, 2012
  Copyright: ß 2012 Nohynek et al. This is an open-access article distributed under the terms of the Creative Commons Attribution License, which permits
  unrestricted use, distribution, and reproduction in any medium, provided the original author and source are credited.
  Funding: The following organizations funded the study: National Institute for Health and Welfare (THL) and Ministry of Social Affairs and Health, Finland. The
  funders had no role in study design, data collection and analysis, decision to publish, or preparation of the manuscript.
  Competing Interests: HN received honoraria for technical consultancy from GlaxoSmithKline (GSK), and Pfizer for development of pneumococcal conjugate
  vaccines. JJ is co-investigator of a nationwide effectiveness study of the ten-valent pneumococcal conjugate vaccine mainly funded by GlaxoSmithKline. MP has
  been consultant for Bioprojet and UCB Pharma and received funding support and travel grants from Boehringer-Ingelheim, Bioprojet, GSK, Cephalin, MSD, Leiras
  and Servier. T. Kilpi is principal investigator of a nationwide effectiveness study of the ten-valent pneumococcal conjugate vaccine mainly funded by
  GlaxoSmithKline, and her unit received funding for a clinical trial on the safety and immunogenicity of a prototype pandemic influenza vaccine from Solvay
  Pharmaceuticals. This does not alter the authors’ adherence to all the PLoS ONE policies on sharing data and materials. All other authors confirm they have no
  conflicts of interest.
  * E-mail: hanna.nohynek@thl.fi



Introduction                                                                              prioritization order (Table 1) [1]. No other pandemic vaccines
                                                                                          were available in the country. Vaccination was carried out as soon
   To protect the population from death and serious forms of                              as the vaccines arrived in the country, starting 12th October 2009.
disease caused by the pandemic AH1N1 infection, the ASO3                                  Following recommendation of the European Medicines Agency
adjuvanted vaccine Pandemrix was introduced nation-wide in                                (EMA), enhanced passive surveillance of vaccine related adverse
Finland from October 2009 onwards according to the strategic                              events was initiated. Excess number of narcolepsy-cataplexy


        PLoS ONE | www.plosone.org                                                    1                                 March 2012 | Volume 7 | Issue 3 | e33536
                                                                                     1                                                              Exhibit 171
          Case 2:20-cv-02470-WBS-JDP Document 7 FiledAdjuvanted
                                                      12/29/20  AH1N1Page
                                                                      Vaccine380  of 482Narcolepsy
                                                                             and Childhood



 Table 1. The prioritization order of the pandemic influenza vaccinations in Finland during the A(H1N1) pandemic recommended
 by the National Advisory Committee on Vaccinations.


 1.                 Social and health care professionals who work with A(H1N1) infected patients or patients presumably exposed to the infection, as well as
                    ambulance personnel, and pharmacists who work in customer service
 2.                 Pregnant women
 3.                 People aged 6 months to 64 years at high risk due to their underlying illness. This category includes persons who require regular medication for
                    heart or lung disease, metabolic disease, chronic liver or kidney disease, immune deficiency because of an underlying condition or treatment,
                    chronic neurological disease or neuromuscular disease
 4.                 Healthy children from 6 to 35 months of age
 5.                 Healthy children and adolescents from 3 to 24 years of age as well as army conscripts
 6.                 People aged 65 years and above who belong to high risk group due to an underlying illness. After this
 7.                 The rest of the population

 doi:10.1371/journal.pone.0033536.t001


among children and adolescents was observed a few months after                      Screening of narcolepsy
the A(H1N1) epidemic and pandemic vaccination [2]. Narcolepsy                          Information on visits and hospitalizations assigned ICD-10 code
was not among the sentinel events EMA encouraged to be                              G47.4 was obtained from the national care register covering all
followed.                                                                           care provided in the Finnish hospitals for the years 1999–2009 and
   Narcolepsy, a rare neurological sleep disorder characterized by                  from the local hospital care registers for the year 2010. The same
excessive daytime sleepiness (EDS) and cataplexy, has never before                  search was done in registers of the three specialized health care
the A(H1N1) pandemic been reported in association with                              centers known to have the capacity of making the diagnosis of
vaccination [3,4]. The cause of narcolepsy is unknown. Immuno-                      narcolepsy. The first recorded date was regarded as the date of
logical mechanisms are considered instrumental to the onset of                      diagnosis for that particular individual with narcolepsy. Incident
narcolepsy in genetically susceptible persons [5–7]. In addition,                   cases of narcolepsy were calculated for the years 2009–2010 by
environmental factors capable of modulating immune system, e.g.                     using hereby determined dates of diagnosis assuming that if G47.4
streptococcal A and viral infections, have been suggested to trigger                was recorded for the first time in 2009 or later in the data
or accelerate disease development [6,8–14].                                         representing years 1999–2010, it truly was the time when the
   To evaluate the observed safety signal suggesting association                    diagnosis was set.
between Pandemrix vaccination and abrupt manifestation of
narcolepsy in childhood and adolescence [1,2], we first estimated                   Retrospective cohort study in the subgroup with
the incidence of narcolepsy from register data and then performed                   increased incidence of narcolepsy
a population based retrospective cohort study to verify the signal                     Having established that the increase in the incidence of
and to characterize its association with the pandemic vaccination.                  narcolepsy occurred solely in the age group between 4–19 years
                                                                                    [1,2], we designed a retrospective cohort study of all children born
Methods                                                                             during the period from January 1, 1991, to December 31, 2005
                                                                                    and living in Finland at any time during the years 2009–10. The
  The study was done in Finland, a Northern European country
                                                                                    primary follow-up period for this cohort started on January 1,
with a population of 5.3 million and an annual birth cohort of
                                                                                    2009 and ended on August 15, 2010, the day before media
approximately 60,000.
                                                                                    attention on post-vaccination narcolepsy started in Finland.
                                                                                       Special attention was paid to case ascertainment and determin-
Study population                                                                    ing disease onset. All the relevant records of the ICD-10 G47.4-
  The Finnish Population Information System, a computerised                         coded new patients belonging to the cohort and diagnosed during
national register, allowed us to scrutinize the entire population.                  2009–10 were reviewed [2]. Two narcolepsy experts (MP, TKir)
Personal data including name, gender, personal identity code,                       independently reviewed the patient records and classified the cases
address, date of birth and death of all residents are recorded in this              according to the Brighton Collaboration criteria for diagnostic
register. The personal identity code remains unchanged through-                     accuracy (Level 1, Level 2, Level 3, Unknown, or Not a case; work
out a person’s lifetime.                                                            in progress www.brightoncollaboration.org, Table 2), The criteria
                                                                                    are an extension of the American Academy of Sleep Medicine
Exposure to Pandemrix vaccination                                                   criteria for narcolepsy with added estimation of the reliability of
   Finnish municipalities (local governments) are responsible for the               the diagnosis. In the discrepant cases, the final level of diagnosis
primary health care and subsequently the administration of the                      was set by a panel of three other narcolepsy experts (SLH, PO
vaccines for the citizens in their region. Vaccinations with Pandemrix              alternating with CH, OSH). A case was considered narcoleptic in
of those 19 years and below almost exclusively took place between                   the primary analysis, if it was classified as Level 1–3.
weeks 44–52, 2009 (Figure 1), and were recorded in the electronic                      In the primary analysis, the onset of narcolepsy was defined as
primary health care databases, which are linked to the Population                   the day when for the first time a school nurse, medical practitioner
Information System. Personal identity codes of the vaccinees and dates              or other health care professional attended the patient because of
of vaccinations administered up till September 2010 were retrieved                  the parental or own complaint of EDS, and recorded the
from these databases. The completeness of the exposure data was                     observation in the patient records. This was considered the
investigated by reviewing vaccination records of 1000 individuals that              earliest objective time point available to define the onset time, and
were randomly selected from the Population Information System.                      unlike the other time points available, less susceptible to the impact


       PLoS ONE | www.plosone.org                                               2                                March 2012 | Volume 7 | Issue 3 | e33536
                                                                               2                                                           Exhibit 171
           Case 2:20-cv-02470-WBS-JDP Document 7 FiledAdjuvanted
                                                       12/29/20  AH1N1Page
                                                                       Vaccine381  of 482Narcolepsy
                                                                              and Childhood




Figure 1. The temporal associations of pandemic vaccination, onset of narcolepsy (with four different definitions), and August 16,
2010, i.e. the date when the Swedish Medical Agency published the press release on the observation on the association between
narcolepsy and Pandemrix vaccination (vertical dotted line). Panel top left is Recall = Parental/Patient recall when excessive daytime
sleepiness (EDS) started; Panel top right is First contact = first contact to health care because of EDS; Panel bottom left is Referral = referral to specialist
(paediatrician, neurologist); and Panel bottom right is Diagnosis = when diagnosis of narcolepsy was set.
doi:10.1371/journal.pone.0033536.g001


of media attention, which was initiated on August 16, 2010 by the                  exposure to H1N1 vaccination using Poisson regression. Pandemic
press release on narcolepsy after Pandemrix vaccination given out                  vaccination was treated as a time-dependent covariate meaning
by the Swedish Medical Authorities.                                                that subjects moved over from the unexposed state to the exposed
   In the sensitivity analyses, three additional onset times were                  state at the time of vaccination. Narcolepsy cases were grouped by
used, also to allow for comparison with earlier register data and                  vaccination status at the time of disease onset and the person times
with other studies.                                                                of the cohort in the vaccinated and unvaccinated states were used
   Patient or parental recall. The two reviewers (MP, TKir)                        as weights in the analysis. The total person time in the cohort was
gave independent estimates of the onset time of symptoms (EDS                      calculated based on aggregate numbers of individuals by sex, year
and/or cataplexy) by reviewing the patient records. The patient or                 of birth, and region at the turn of 2009/2010 (immigration and
parental report of the time of onset usually had been recorded at                  emigration in the age group 4 to 19-year-olds in Finland is less
the time of diagnostic workup. The mean date of these two                          than 0.3%). Person time in the vaccinated state was calculated
estimates was used in the analysis.                                                based on weekly cumulative aggregates of the vaccinated during
   Referral. The date of referral to a pediatrician or pediatric                   the follow-up. The results are expressed as the rate ratio with 95%
neurologist was the day when the attending clinician wrote a                       confidence intervals based on profile likelihood. The relative rate
request of referral to a specialist.                                               was calculated by comparing incidences in the vaccinated and
   Diagnosis. The date of diagnosis was defined as the date                        unvaccinated states during the follow-up in question. Absolute
when the ICD code G47.4 was for the first time noted in the                        incidences were calculated by number of narcolepsy cases divided
patient records.                                                                   by the person times in the population in the respective states
                                                                                   (vaccinated/unvaccinated). The vaccine attributable risk was
Statistical methods                                                                calculated as the cumulative incidence in the vaccinated minus
   The incidence of narcolepsy after exposure to H1N1 vaccina-                     the expected cumulative incidence without vaccination during the
tion was compared to the incidence of narcolepsy without                           same follow-up time.


       PLoS ONE | www.plosone.org                                              3                               March 2012 | Volume 7 | Issue 3 | e33536
                                                                              3                                                         Exhibit 171
            Case 2:20-cv-02470-WBS-JDP Document 7 FiledAdjuvanted
                                                        12/29/20  AH1N1Page
                                                                        Vaccine382  of 482Narcolepsy
                                                                               and Childhood



 Table 2. Brighton collaboration criteria for diagnostic                             Table 3. The age-specific Pandemic vaccination coverage in
 accuracy of narcolepsy.                                                             Finland during the influenza pandemic season in 2009–10.


 Level                The Brighton collaboration criteria                            Age group         N vaccinated1         N total2              Percentage

 Level 1                                                                             0–4               221,297               298,114               74.2
 In the presence of                                                                  5–9               232,023               287,786               80.6
 criterion 1          Excessive daytime sleepiness and/or definite cataplexy,        10–14             247,720               302,423               81.9
                      AND
                                                                                     15–19             189,247               334,636               56.6
 criterion 2          CSF hypocretin-1 deficiency
                                                                                     20–24             104,535               324,472               32.2
 Level 2
                                                                                     25–29             109,387               344,634               31.7
 In the presence of
                                                                                     30–34             133,026               337,970               39.4
 criterion 1          Excessive daytime sleepiness, AND
                                                                                     35–39             130,096               310,768               41.9
 criterion 2          Definite cataplexy, AND
                                                                                     40–44             149,077               358,754               41.6
 criterion 3          Level 1 or 2 Multiple Sleep Test (MSLT) abormalities
                                                                                     45–49             160,040               378,341               42.3
 Level 3
                                                                                     50–54             168,853               378,037               44.7
 In the presence of
                                                                                     55–59             189,854               388,165               48.9
 criterion 1          Excessive daytime sleepiness, AND
                                                                                     60–64             220,640               396,886               55.6
 criterion 2          Level 1 MSLT abnormalities
                                                                                     65–69             149,071               258,319               57.7
 In the absence of    Other mimicking disorders
                                                                                     70–74             131,876               225,043               58.6
 doi:10.1371/journal.pone.0033536.t002                                               75–79             101,793               179,671               56.7
                                                                                     80-               122,791               247,408               49.6
   In the primary analysis, the date of first contact to health care                 Total             2,761,326             5,351,427             51.6
was used to pinpoint disease onset, and the follow-up time was
from January 1st 2009 until August 15th 2010. The follow-up in                       Sources:
                                                                                     1
                                                                                      Electronic patient records in Finnish health care centres.
the primary analysis started 10 months prior to the vaccination                      2
                                                                                      Population register of Finland;
campaign. This was done in order to obtain information about the                     doi:10.1371/journal.pone.0033536.t003
baseline incidence and to aqcuire more power to estimate the risk
in the unvaccinated. Several sensitivity analyses using different                   data in four cases, all of whom had been vaccinated according to
onset definitions and follow-up times were conducted to investigate                 record review but not according to the database search. In
changes in the risk of the unvaccinated in calendar time, and bias                  addition to the sample of 1000, the vaccination records of all newly
potentially introduced by the increasing awareness among the                        diagnosed narcolepsy cases born between 1991 and 2009 were also
health care workers and the public of the suspicion that there was                  reviewed. No discrepancies were found.
a link between Pandemrix and narcolepsy. To minimize potential
detection bias, follow-up periods ending as early as February 22,                   Patients with confirmed diagnosis in the retrospective
2010 were also tested. This was the date when one of the authors
                                                                                    cohort
(MP) for the first time raised the question of the association of one                  Altogether 71 new diagnoses of narcolepsy were set in children
of the cases and H1N1 infection in a discussion between                             and adolescents aged 4 to 19 years of age in 2009–10 according to
colleagues.                                                                         the G47.4 ICD10 code. Medical records were obtained from all.
                                                                                    Based on the expert review of the hospital and primary care
Ethics statement                                                                    records, the diagnosis of narcolepsy was classified as being level 1
  The study protocol was reviewed and approved by the                               in 11 (16%), level 2 in 51 (76%), and level 3 in 5 (8%) of the
Institutional Review Board of the National Institute for Health                     patients according to the Brighton collaboration definitions. The
and Welfare (THL), Finland.                                                         two reviewers differed in their opinion on level of classification in
                                                                                    three cases. In full agreement by the reviewers, four cases were
Results                                                                             classified as unknown or not a case. Of the 67 confirmed cases, 57
                                                                                    (85%) sought medical care and 61 (91%) received the diagnosis
Vaccination coverage in the population                                              after pandemic vaccination. Thirty-three were female, 34 male. A
   In total, 2,76 million Pandemrix vaccine doses were given                        detailed clinical description of the patients constituting most of the
between October 2009 and August 2010. Vaccination coverage                          cohort of narcoleptic cases seen in 2010 has been provided
across the country was 52%, but varied from 32 to 82% in the                        elsewhere [2].
different age groups (Table 3). In contrast, the geographical                          Twenty of the first health care contacts were documented in
variability measured as variability across the 21 hospital districts of             school medical records, 21 in health centres, 8 in private practice,
the country was low, particularly in children and adolescents                       and the rest in hospitals. The time elapsed from vaccination to the
ranging from 64 to 81%. Of the 915,854 individuals born between                     onset of disease varied depending on the definition used for onset
1991 and 2005, 688,566 (75%) were vaccinated. All vaccinated                        (Figure 2). Eighteen children were referred to a specialist already
individuals had received only one dose as recommended. The                          after Christmas 2009 and prior to the end of February 2010, 15
review of the vaccination records of the randomly selected 1000                     children were referred between 1 March 2010 to 15 August 2010,
individuals belonging to the study cohort revealed discrepancy                      prior to the media attention, and 27 on or shortly after this date
between the local health care records and the electronic register                   (Figure 2). The effect of the media attention shows as a bimodal


         PLoS ONE | www.plosone.org                                             4                                March 2012 | Volume 7 | Issue 3 | e33536
                                                                                4                                                           Exhibit 171
          Case 2:20-cv-02470-WBS-JDP Document 7 FiledAdjuvanted
                                                      12/29/20  AH1N1Page
                                                                      Vaccine383  of 482Narcolepsy
                                                                             and Childhood




Figure 2. The different time intervals from the vaccination to the onset of narcolepsy depending on the definition of the onset time
point, i.e. a) estimated onset time based on the extensive review of the patient records by a sleep and/or narcolepsy specialist, and
closest to the parental/patient recall; b) first recorded contact to health care because of excessive sleepiness; c) date of referral to
paediatrician or pediatric neurologist; and d) date of setting the diagnosis of narcolepsy, ICD-10 G47.4.
doi:10.1371/journal.pone.0033536.g002


distribution of the date of the first contact and referral (Figure 1,       person-years. No obvious change in the rate of unvaccinated was
panels top right and bottom left; Figure 2). The delay from referral        observed after the start of the campaign: By the time of media
to the diagnosis was generally shorter for those referred on or after       attention in August 2010, one case was recorded in the 227,288
August 16, 2010 than before (mean delay 42 vs.122 days). The                unvaccinated, compared to an expected of 1.8 cases. With the
vaccinated patients were younger than those unvaccinated                    estimated incidence in the vaccinated (9.0/100,000 person-years),
(Figure 3). Geographically, cases occurred in 16/21 Finnish                 one would have expected 20.6 unvaccinated cases.
hospital districts. This is in accordance with the underlying                  Based on the primary analysis, the vaccine attributable risk of
population size.                                                            developing narcolepsy within approximately 8 months after
   In the primary analysis, the incidence of narcolepsy was 9.0 in          Pandemrix vaccination was estimated to be 1 in 16,000, with
the vaccinated as compared to 0.7/100,000 person years in the               95% confidence interval from 1 in 13,000 to 1 in 21,000
unvaccinated children and adolescents, translating into a rate ratio        vaccinated.
of 12.7 (95% confidence interval 6.1–30.8) (Table 4). The lower
limit of the 95% confidence level of the rate ratio was well above          Discussion
one in all sensitivity analyses using different follow-up periods and
onset time definitions, except for the date of diagnosis as onset             We found a 12.7-fold risk of narcolepsy in 4–19-year-old
definition and follow-up period ending February 22, 2010                    individuals within approximately 8 months after Pandemrix
(Figure 4).                                                                 vaccination as compared to unvaccinated individuals in the same
   Six cases of narcolepsy had their first health care contact prior        age group. This translates into a vaccine attributable risk of
to the first H1N1 epidemic and the vaccination campaign. During             1:16,000.
the prepandemic and prevaccination follow-up period from                      Our study covers the entire population of Finland and is based
January to October 2009, the baseline incidence of narcolepsy               on comprehensive data on individual Pandemrix vaccinations,
in the age-group of 4–19-year-olds was estimated as 0.79/100,000            diagnoses of narcolepsy and linkage of the two using unique


      PLoS ONE | www.plosone.org                                        5                           March 2012 | Volume 7 | Issue 3 | e33536
                                                                        5                                                Exhibit 171
          Case 2:20-cv-02470-WBS-JDP Document 7 FiledAdjuvanted
                                                      12/29/20  AH1N1Page
                                                                      Vaccine384  of 482Narcolepsy
                                                                             and Childhood




Figure 3. The age distribution of the new narcoleptic cases among the Pandemrix vaccinated and unvaccinated children and
adolescents. Age presented in years.
doi:10.1371/journal.pone.0033536.g003



personal identification codes assigned to all residents in Finland.        associated narcolepsy with the pandemic vaccine. Yet consider-
Vaccination records were retrieved from primary health care                able numbers of Pandemrix vaccinated children were already
databases. The high accuracy of the exposure data was confirmed            referred to specialist before the end of February 2010 and later
through a validation check on a random sample. Newly diagnosed             diagnosed with narcolepsy. The sudden surge of referrals during
cases of narcolepsy were identified via a systematic nationwide            the first months of 2010 can hardly be explained by increased
search from the hospital registers, and the diagnoses were verified        awareness and changes in diagnostic practices alone. Awareness
through a systematic stepwise expert review procedure.                     was aroused and referrals to specialist and diagnostic workup
   Some parents may have been tempted to recall the onset of               expedited only after the media attention from Sweden broke out
symptoms as occurring after, rather than before their child                in August 2010.
received the pandemic vaccine. Therefore, we used different                   Should a confounding factor instead of vaccination be the true
definitions for disease onset to evaluate the significance of the          cause of the association, it would have to be even more strongly
timing of onset on the observed association. In the primary                associated with narcolepsy than the pandemic vaccination as we
analysis, the earliest note of EDS in the patient’s medical records        now report. In addition, such a risk factor should have a strong
was used to limit recall bias.                                             and time dependent positive correlation with the vaccination itself.
   A particular concern is that the observed association is a result       A recent study in China found a 3–4-fold greater than predicted
of increased detection of narcolepsy among vaccinated children.            occurrence of narcolepsy onset following the 2009–10 H1N1
According to such a view, a similar increase in narcolepsy among           pandemic season, which was independent of vaccination [14]. In
unvaccinated children has occurred but is yet to be observed.              our study, there was no evidence of change in the incidence among
This argument, however, is not supported by the factual                    the unvaccinated 4–19-year-olds after the first H1N1 epidemic in
circumstances. In early 2010, narcolepsy was a rare disease                Finland, whereas a considerably increased risk was associated with
unknown to most parents. Also, very few primary care physicians            vaccination. As H1N1 infection was hardly more common in the
had seen a narcoleptic child, and no beliefs, even less conviction         vaccinated than in the unvaccinated population, our findings


      PLoS ONE | www.plosone.org                                       6                           March 2012 | Volume 7 | Issue 3 | e33536
                                                                       6                                                  Exhibit 171
           Case 2:20-cv-02470-WBS-JDP Document 7 FiledAdjuvanted
                                                       12/29/20  AH1N1Page
                                                                       Vaccine385  of 482Narcolepsy
                                                                              and Childhood



 Table 4. Main results of the cohort analysis using two follow-up periods among those born at or after 1 January 1991.


 Incidence in confirmed narcolepsy cases

 Follow-up period       Narcolepsy cases                             Follow-up years                      Relative Risk

                        Not vaccinated         Vaccinated            Not vaccinated      Vaccinated       Risk ratio      95%LCL          95%UCL

 First contact:         7                      57                    1,069,247           762,461          11.4            5.6             27.5
 2009-01-01 to
 2010-12-31
 First contact:         7                      46                    986,195             510,874          12.7            6.1             30.8
 2009-01-01 to
 2010-08-161

 1
  The date when the news on the possible association between narcolepsy and Pandemrix vaccination observed in Sweden was published in the national media in
 Finland.
 LCL = Lower confidence limit, UCL = Upper confidence limit.
 doi:10.1371/journal.pone.0033536.t004


contradict the Chinese observation. We can think of several                          Our finding is supported by the recent results from Sweden,
infectious, environmental, social or psychological factors that                    where a cohort study covering the entire population reported an
could modify the strength of the association seen in this study but                almost 7-fold incidence of narcolepsy with cataplexy in children
none that could completely undo an association of this magnitude.                  vaccinated with Pandemrix compared to those in the same age




Figure 4. Sensitivity analyses of the risk ratio of Pandemrix vaccination and narcolepsy using different definitions of the onset
dates of narcolepsy and follow-up time periods. The two intervals in the top left panel are missing because of infinite estimates (i.e. no cases
among unvaccinated).
doi:10.1371/journal.pone.0033536.g004


       PLoS ONE | www.plosone.org                                              7                           March 2012 | Volume 7 | Issue 3 | e33536
                                                                           7                                                        Exhibit 171
            Case 2:20-cv-02470-WBS-JDP Document 7 FiledAdjuvanted
                                                        12/29/20  AH1N1Page
                                                                        Vaccine386  of 482Narcolepsy
                                                                               and Childhood


group who were not vaccinated [4]. The incidence in the                                         Our finding raises concerns of lipid containing adjuvants.
unvaccinated (0.64/100,000 person-years) compares well to that                               Animal models have suggested that squalene, although at higher
seen in our study. Preliminary passive reporting system data from                            doses than used in human vaccines, is capable of contributing to
France, Norway and Ireland also indicate higher than expected                                the development of autoimmunity [28–30]. In humans, the
number of cases in children and adolescents after Pandemrix                                  epidemiological data available until now has not supported the
vaccination [15–17]. On the other hand, it is perplexing that both                           induction of autoimmunity by squalene containing adjuvants.
Canada and the United Kingdom lack the signal. In these two                                  Adjuvanted vaccines are much needed to enhance immune
countries, genetic susceptibility to narcolepsy is as common as in                           responses, especially in immune compromised persons. The large
the Nordic countries. This suggests multifactorial nature of the                             scale use of new adjuvanted vaccines in human populations calls
observed phenomenon.                                                                         for further research of their association with adverse effects, such
    The biological plausibility for a vaccine contributing to the                            as autoimmunity.
increased risk of narcolepsy particularly in the signal-generating                              Further studies are urgently needed to determine whether the
age group is based firstly on the immunomodulatory effects of                                association between adjuvanted pandemic vaccinations and
vaccination and secondly on the fact that narcolepsy is strongly                             narcolepsy can be demonstrated in other populations. The
linked to the HLA DQB1*0602 allele [18]. An analogous example                                underlying immunological mechanism also warrants further
of a similar disease process affecting children and adolescents in                           research.
particular is provided by type 1 diabetes, in which insulin-
producing beta-cells are destroyed by immunological mechanisms
                                                                                             Acknowledgments
in genetically predisposed individuals with HLA DQB1*0302 and
02 alleles [19–21]. Neither an increase nor an imbalance between                             We thank Pia Peltola and Esa Ruokokoski for assistance in the data
the vaccinated and unvaccinated in the incidence of narcolepsy                               management of the study,
was seen in the population older than 19 years [2]. It is noteworthy                           Pirjo-Riitta Saranpää for obtaining the first contact data from health
that the HLA DQB1*0602 allele is approximately twice as                                      care service providers and for providing assistance in the diagnosis
                                                                                             validation process.
common in northern than in southern Europe [22] and that apart
                                                                                               We thank The European Network on Narcolepsy and The Brighton
from the Nordic countries, Ireland and Canada, the AS03
                                                                                             collaboration working group for initiating the process of estimation of the
adjuvanted vaccine was not widely used in the age group from 4                               degree of reliability of the Narcolepsy Case definition.
to 19 years. It should therefore not be surprising that the signal was                         The following report in Finnish previously reported some of the results of
detected in Sweden and Finland.                                                              the study: Kansallisen narkolepsiatyöryhmän loppuraportti 31.8.2011
    Vaccinations may induce bystander activation of immunological                            ISSN 1798-0089 http://www.thl.fi/thl-client/pdfs/c02a3788-a691-47a4-
responses especially due to function of adjuvants. The age-related                           bca8-5161b6cff077 (‘‘The final report of the National Narcolepsy Task
differences in the immune responsiveness to Pandemrix vaccina-                               Force’’).
tion may be of importance in the induction of the bystander
activation of immune system [23]. Pandemrix vaccination could                                Author Contributions
have accelerated an on-going disease process rather than triggered                           Conceived and designed the experiments: JJ T. Kilpi HN. Analyzed the
narcolepsy associated autoimmunity. As computer search for                                   data: JJ T. Kilpi HN. Contributed reagents/materials/analysis tools: JJ JS.
peptide homologies between H1N1 virus and neuron-specific                                    Wrote the paper: HN JJ MP OV T. Kirjavainen JS SLH CH IJ PO OSH
proteins did not reveal any potential molecular mimicry [7,24–27],                           T. Kilpi. Designed the database: JJ JS. Obtained permissions: JJ HN T.
it seems unlikely that H1N1 virus infection or vaccination induced                           Kilpi. Obtained data: JJ JS HN. Validated cases: MP T. Kirjavainen PO
cross-reactive autoimmunity against hypocretine-producing neu-                               SLH OSH CH.
rons.

References
1.   National Narcolepsy Task Force (2011) Interim Report on the association of              9.    Billiard M, Laaberki C, Reygrobellet C, Seignalet J, Brissaud L, et al. (1989) Elevated
     narcolepsy and pandemic vaccine. National Institute for Health and Welfare                    antibodies to streptococcal antigens in narcoleptic subjects. Sleep Res 18: 201.
     website. Available: http://www.thl.fi/thl-client/pdfs/f890b9f3-9922-4efe-889b-          10.   Montplaisir J, Poirier G, Lapierre O, Montplaisir S (1989) Streptococcal
     157fe2e03aa4. Accessed 2011 Jan 1.                                                            antibodies in narcolepsy and idiopathic hypersomnia. Sleep Res 18: 271.
2.   Partinen M, Saarenpää-Heikkilä O, Ilveskoski I, Hublin C, Julkunen I, et al.         11.   Picchioni D, Hope CR, Harsh JR (2007) A case-control study of the
     (2012) Increased incidence and clinical picture of childhood narcolepsy following             environmental risk factors for narcolepsy. Neuroepidemiology 29: 185–92.
     the 2009 H1N1 pandemic vaccination campaign in Finland. PLoS ONE, In                    12.   Longstreth WT, Jr., Koepsell TD, Ton TG, Hendrickson AF, van Belle G (2007)
     press.                                                                                        The epidemiology of narcolepsy. Sleep 30: 13–26.
3.   Dauvilliers Y, Montplaisir J, Cochen V, Desautels A, Einen M, et al. (2010) Post-       13.   Overeem S, Black Iii JL, Lammers GJ (2008) Narcolepsy: Immunological
     H1N1 narcolepsy-cataplexy. Sleep 33: 1428–30.                                                 aspects. Sleep Medicine Reviews 12: 95–107.
4.   The Swedish Medical Products Agency (Lakemedelsverket) (2011) Occurrence of             14.   Han F, Lin L, Warby SC, Faraco J, Li J, et al. (2011) Narcolepsy onset is
     narcolepsy with cataplexy among children and adolescents in relation to the H1N1              seasonal and increased following the H1N1 epidemic in China. Annals of
     pandemic and Pandemrix vaccinations - Results of a case inventory study by the                Neurology 70: 410–417.
     MPA in Sweden during 2009–2010. Available: http://www.lakemedelsverket.se/              15.   Agence francaise de sécurité sanitaire des produits de santé (2011) Vaccins
     upload/nyheter/2011/Fallinventeringsrapport_pandermrix_110630pdf. Accessed                    pandémiques grippe A(H1N1) et narcolepsie - Actualisation des données -
     2011 Jun 30.                                                                                  Communiqué. The French Mdical Agency website. Available: http://www.afssaps.
5.   Mignot E, Hayduk R, Black J, Grumet FC, Guilleminault C (1997) HLA                            fr/Infos-de-securite/Communiques-Points-presse/Vaccins-pandemiques-grippe-A-
     DQB1*0602 is associated with cataplexy in 509 narcoleptic patients. Sleep 20:                 H1N1-et-narcolepsie-Actualisation-des-donnees-Communique. Accessed 2011 April
     1012–20.                                                                                      4.
6.   Dauvilliers Y, Arnulf I, Mignot E (2007) Narcolepsy with cataplexy. Lancet 369:         16.   The Norwegian Medical Agency press release (2011) Narkolepsi og Pandemrix –
     499–511.                                                                                      nye norske tall. Available: http://www.slv.no/templates/InterPage____83135.
7.   Fontana A, Gast H, Reith W, Recher M, Birchler T, et al. (2010) Narcolepsy:                   aspx. Accessed 2012 Feb 8.
     Autoimmunity, effector T cell activation due to infection, or T cell independent,       17.   Health Service Executive of Ireland. Statement re Narcolepsy/Pandemrix (2011)
     major histocompatibility complex class II induced neuronal loss. Brain 133:                   Available: http://www.hse.ie/eng/services/newscentre/newsarchive/
     1300–11.                                                                                      2011archive/sept2011/NarcolepsyPandemrix.html. Accessed 2011 Nov 2.
8.   Aran A, Lin L, Nevsimalova S, Plazzi G, Hong SC (2009) Elevated anti-                   18.   Hor H, Kutalik Z, Dauvilliers Y, Valsesia A, Lammers GJ, et al. (2010) Genome-
     streptococcal antibodies in patients with recent narcolepsy onset. Sleep 32:                  wide association study identifies new HLA class II haplotypes strongly protective
     979–83.                                                                                       against narcolepsy. Nat Genet 42: 786–9.



        PLoS ONE | www.plosone.org                                                       8                                     March 2012 | Volume 7 | Issue 3 | e33536
                                                                                         8                                                                   Exhibit 171
            Case 2:20-cv-02470-WBS-JDP Document 7 FiledAdjuvanted
                                                        12/29/20  AH1N1Page
                                                                        Vaccine387  of 482Narcolepsy
                                                                               and Childhood


19. Karjalainen J, Salmela P, Ilonen J, Surcel HM, Knip M (1989) A comparison of         25. Fujinami RS, von Herrath MG, Christen U, Whitton JL (2006) Molecular
    childhood and adult type I diabetes mellitus. N Engl J Med 320: 881–6.                   mimicry, bystander activation, or viral persistence: infections and autoimmune
20. Lammi N, Taskinen O, Moltchanova E, Notkola IL, Eriksson JG, et al. (2007) A             disease. Clin Microbiol Rev 19: 80–94.
    high incidence of type 1 diabetes and an alarming increase in the incidence of       26. Munz C, Lunemann JD, Getts MT, Miller SD (2009) Antiviral immune
    type 2 diabetes among young adults in Finland between 1992 and 1996.                     responses: triggers of or triggered by autoimmunity? Nat Rev Immunol 9:
    Diabetologia 50: 1393–400.                                                               246–58.
21. Thunander M, Petersson C, Jonzon K, Fornander J, Ossiansson B, et al. (2008)         27. Blewett MM (2010) Lipid autoreactivity in multiple sclerosis. Med Hypotheses
    Incidence of type 1 and type 2 diabetes in adults and children in Kronoberg,             74: 433–42.
    Sweden. Diabetes Res Clin Pract 82: 247–55.                                          28. Beck FW, Whitehouse MW, Pearson CM (1976) Improvements for consistently
22. Gonzalez-Galarza FF, Christmas S, Middleton D, Jones AR (2011) Allele                    inducing experimental allergic encephalomyelitis (EAE) in rats: I. without using
    frequency net: a database and online repository for immune gene frequencies in           mycobacterium. II. inoculating encephalitogen into the ear. Proc Soc Exp Biol
    worldwide populations. Nucleic Acid Research 39: D913–D919.                              Med 151: 615–22.
23. Carmona A, Omenaca F, Tejedor JC, Merino JM, Vaman T, et al. (2010)                  29. Guo JP, Bäckdahl L, Marta M, Mathsson L, Rönnelid J, et al. (2008) Profound
    Immunogenicity and safety of AS03-adjuvanted 2009 influenza A H1N1 vaccine               and paradoxical impact on arthritis and autoimmunity of the rat antigen-
    in children 6–35 months. Vaccine 28: 5837–44.                                            presenting lectin-like receptor complex. Arthritis and Rheumatism 58: 1343–53.
24. Wucherpfennig KW (2001) Mechanisms for the induction of autoimmunity by              30. Satoh M, Kuroda Y, Yoshida H, Behney KM, Mizutani A, et al. (2003)
    infectious agents. J Clin Invest 108: 1097–104.                                          Induction of lupus autoantibodies by adjuvants. J Autoimmun 21: 1–9.




        PLoS ONE | www.plosone.org                                                   9                                 March 2012 | Volume 7 | Issue 3 | e33536
                                                                                     9                                                             Exhibit 171
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 388 of 482




   EXHIBIT 172
           Case 2:20-cv-02470-WBS-JDP
doi:10.1093/brain/awt187                                                Document 7 Filed 12/29/20
                                                                                                Brain Page   389
                                                                                                      2013: 136;   of 482 |
                                                                                                                 2486–2496                       2486



BRAIN
A JOURNAL OF NEUROLOGY




Increased risk of narcolepsy in children and adults
after pandemic H1N1 vaccination in France
Yves Dauvilliers,1,2 Isabelle Arnulf,2,3 Michel Lecendreux,2,4 Christelle Monaca Charley,5
Patricia Franco,2,6 Xavier Drouot,7 Marie-Pia d’Ortho,8 Sandrine Launois,9 Séverine Lignot,10
Patrice Bourgin,11 Béatrice Nogues,12 Marc Rey,13 Sophie Bayard,1,2 Sabine Scholz,1,2
Sophie Lavault,2,3 Pascale Tubert-Bitter,14 Cristel Saussier15 and Antoine Pariente10




                                                                                                                                                          Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014
on behalf of the Narcoflu-VF study group

 1   Sleep Disorder Centre, Neurology Department, Gui de Chauliac hospital, CHU Montpellier, INSERM, U1061, Montpellier, France
 2   National Reference Network for Orphan Diseases (Narcolepsy, Idiopathic Hypersomnia and Kleine Levin syndrome), France
 3   Sleep Disorder Unit, Hospital la Pitié-Salpêtrière, AP-HP, Paris, France
 4   Paediatric Sleep Disorder Centre, CHU Robert-Debré, AP-HP, Paris, France
 5   Sleep Unit, Clinical Neurophysiology Department, Université Lille Nord de France; Lille University Hospital, Lille, France
 6   INSERM, U1028, Lyon, France; Paediatric Sleep Unit, Hôpital Femme-Mère-Enfant, Lyon, France
 7   Sleep Centre Physiology Department, Functional Explorations, Hôpital Henri Mondor, Creteil, France
 8   Sleep Centre – Neurophysiology, Department of Physiology, Functional Explorations, Bichat Hospital, AP-HP, Université Denis Diderot Paris 7Paris,
     France
 9   Sleep Laboratory and Physiology Department, Grenoble University Hospital, Inserm, U1042, Grenoble, France
10   Inserm, CIC-P 0005, Pharmacoepidemiology Department, CHU de Bordeaux, France
11   Sleep Disorder Centre, CHU Strasbourg, CNRS UPR 3212, Strasbourg, France
12   Functional Explorations Laboratory, Rare Hypersomnia Competence Centre, Hôpital Laennec, Nantes, France
13   Clinical Neurophysiology Unit, La Timone Hospital, Marseille, France
14   INSERM, U1018, Centre for Research in Epidemiology and Population Health (CESP), Biostatistics Team, Villejuif, France. Univ Paris Sud, UMRS
     1018, Villejuif, France
15   Agence Nationale de Sécurité des Médicaments et des Produits de Santé, Saint-Denis, France

Correspondence to: Yves Dauvilliers, MD, PhD.
National Reference Network for Narcolepsy,
Sleep-Disorders Center, Department of Neurology,
Hopital Gui de Chauliac, INSERM U1061, UM1,
Montpellier, France
E-mail: ydauvilliers@yahoo.fr

Correspondence may also be addressed to: Antoine Pariente, MD, PhD. CIC 0005, Pharmacology Department, CHU de Bordeaux, Hopital Pellegrin, Pl
Amelie Raba Leon, 33000, Bordeaux, France. E-mail: antoine.pariente@u-bordeaux2.fr



An increased incidence of narcolepsy in children was detected in Scandinavian countries where pandemic H1N1 influenza ASO3-
adjuvanted vaccine was used. A campaign of vaccination against pandemic H1N1 influenza was implemented in France using
both ASO3-adjuvanted and non-adjuvanted vaccines. As part of a study considering all-type narcolepsy, we investigated the
association between H1N1 vaccination and narcolepsy with cataplexy in children and adults compared with matched controls;
and compared the phenotype of narcolepsy with cataplexy according to exposure to the H1N1 vaccination. Patients with
narcolepsy-cataplexy were included from 14 expert centres in France. Date of diagnosis constituted the index date.
Validation of cases was performed by independent experts using the Brighton collaboration criteria. Up to four controls were
individually matched to cases according to age, gender and geographic location. A structured telephone interview was



Received January 3, 2013. Revised May 5, 2013. Accepted May 30, 2013
ß The Author (2013). Published by Oxford University Press on behalf of the Guarantors of Brain. All rights reserved.
For Permissions, please email: journals.permissions@oup.com



                                                                                   1                                             Exhibit 172
        Case 2:20-cv-02470-WBS-JDP
H1N1 vaccination and narcolepsy                           Document 7 Filed 12/29/20BrainPage
                                                                                         2013: 390  of 482 |
                                                                                               136; 2486–2496                             2487


performed to collect information on medical history, past infections and vaccinations. Eighty-five cases with narcolepsy-cata-
plexy were included; 23 being further excluded regarding eligibility criteria. Of the 62 eligible cases, 59 (64% males, 57.6%
children) could be matched with 135 control subjects. H1N1 vaccination was associated with narcolepsy-cataplexy with an odds
ratio of 6.5 (2.1–19.9) in subjects aged 518 years, and 4.7 (1.6–13.9) in those aged 18 and over. Sensitivity analyses con-
sidering date of referral for diagnosis or the date of onset of symptoms as the index date gave similar results, as did analyses
focusing only on exposure to ASO3-adjuvanted vaccine. Slight differences were found when comparing cases with narcolepsy-
cataplexy exposed to H1N1 vaccination (n = 32; mostly AS03-adjuvanted vaccine, n = 28) to non-exposed cases (n = 30), includ-
ing shorter delay of diagnosis and a higher number of sleep onset rapid eye movement periods for exposed cases. No difference
was found regarding history of infections. In this sub-analysis, H1N1 vaccination was strongly associated with an increased risk
of narcolepsy-cataplexy in both children and adults in France. Even if, as in every observational study, the possibility that some
biases participated in the association cannot be completely ruled out, the associations appeared robust to sensitivity analyses,
and a specific analysis focusing on ASO3-adjuvanted vaccine found similar increase.


Keywords: narcolepsy; cataplexy; H1N1; vaccine; infection
Abbreviations: MSLT = Multiple Sleep Latency Test




                                                                                                                                                   Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014
Introduction                                                              vaccination campaign using non-adjuvanted and MF59-
                                                                          adjuvanted H1N1 vaccines (Choe et al., 2012).
Narcolepsy with cataplexy is a disabling orphan disorder caused by           Differences exist in the rates of pandemic H1N1 vaccination in
a loss of hypothalamic hypocretin/orexin-producing neurons with           the general population across the different countries and according
the main peak of disease onset at 16 years of age (Dauvilliers            to the age group (children versus adults), the presence of adju-
et al., 2001, 2007). An autoimmune basis for narcolepsy-cataplexy         vanted versus non-adjuvanted vaccine, and the adjuvant ASO3 or
has long been suspected based on the tight association with HLA-          not, that preclude any definitive conclusion on the real risk of nar-
DRB1*15:01-DQB1*06:02 haplotype, T cell receptor alpha and                colepsy after H1N1 vaccine exposure. In 2010, the European Centre
purinergic receptor P2RY11 polymorphisms (Mignot et al., 2001;            for Disease Controls (ECDC) funded a multinational case-control
Hallmayer et al., 2009; Hor et al., 2010; Kornum et al., 2011a),          study in eight European countries coordinated by the Vaccine
the presence of elevated Tribbles homolog 2 and anti-streptolysin         Adverse Event Surveillance and Communication (VAESCO) consor-
O antibodies (Aran et al., 2009; Cvetkovic-Lopes et al., 2010), the       tium (ECDC, 2012) to study the association between all-type nar-
low vitamin D levels (Carlander et al., 2011), and the positive           colepsy and H1N1 vaccination. In this context, the French drug
effect of intravenous IgG to normalize CSF hypocretin-1 level in          agency (Agence Nationale de Sécurité du Médicament et des
a single patient (Dauvilliers et al., 2009). However, the precise         produits de santé, ANSM) co-funded a study in France, Narcoflu-
aetiology of narcolepsy-cataplexy remains unknown with both               VF, to contribute both to the VAESCO study and to pursue specific
genetic and environmental factors playing a major role                    objectives. These specificities in design and objective consisted of a
(Dauvilliers et al., 2007; Kornum et al., 2011b).                         longer period of recruitment (up to April 2011), and in a sub-ana-
   In early 2010, an increased incidence of narcolepsy was de-            lysis focusing on the risk of narcolepsy-cataplexy.
tected in children in Finland and Sweden where pandemic H1N1                 From October 2009 to February 2010, a campaign of vaccin-
                                                                          ation against H1N1 influenza targeting all subjects was imple-
influenza vaccine (PandemrixÕ containing adjuvant ASO3, squa-
                                                                          mented in France, with swine flu vaccine administered to 5.7
lene and alphatocopherol) was used (THL, 2010; MPA Sweden,
                                                                          million individuals. Of these, 4.1 million were vaccinated with
2011; Nohynek et al., 2012; Partinen et al., 2012). We reported
                                                                          PandemrixÕ and 1.6 million with PanenzaÕ (non-adjuvanted vac-
some cases with narcolepsy-cataplexy from France, Canada and
                                                                          cine). PanenzaÕ was indicated for the vaccination of children aged
the USA using the ASO3-adjuvanted H1N1 vaccine, some cases
                                                                          524 months (then extended to children 59 years), pregnant fe-
using non-adjuvanted vaccine and some cases who developed
                                                                          males and immunocompromised patients. The final population
narcolepsy-cataplexy after H1N1 infection (Dauvilliers et al.,            coverage was estimated at 8.8% at the end of the vaccination
2010). Recent studies confirmed the increased childhood/adoles-           campaign. PanenzaÕ was used in 90% of the vaccinated aged
cent incidence rate of narcolepsy in western Sweden, England and          59 years and PandemrixÕ in 89% of the vaccinated aged 59
Ireland after the H1N1 PandemrixÕ vaccination campaign                    years (data obtained from ANSM).
(National Narcolepsy Study Steering Committee, 2012; Miller                  The aim of the sub-analysis of the Narcoflu-VF study presented
et al., 2013; Szakács et al., 2013). The majority of these did not       here was (i) to investigate the association between pandemic
consider the adult population.                                            H1N1 vaccination and narcolepsy-cataplexy in both children and
   A large increase of childhood cases with narcolepsy-cataplexy          adults compared with gender-, age- and geographic location-
was reported after the winter of 2009–2010 in China, independ-            matched controls in France; and (ii) to compare the phenotype
ent of vaccination (Han et al., 2011). In South Korea no increase         of cases with narcolepsy-cataplexy according to exposure to
was seen in the incidence rate of narcolepsy after the H1N1               H1N1 vaccination.



                                                                      2                                                 Exhibit 172
2488        Case
        | Brain     2:20-cv-02470-WBS-JDP
                2013: 136; 2486–2496      Document 7 Filed 12/29/20 Page 391 Y.
                                                                             of Dauvilliers
                                                                                482 et al.

                                                                                   centres belonged; and (ii) healthy volunteers from a national database
Materials and methods                                                              (Narcobank).
                                                                                      For hospital controls, the reason for healthcare requirement had to
The Narcoflu-VF study is a multicentre case-control study performed in
                                                                                   be unrelated to narcolepsy or pandemic H1N1 vaccination. The reason
the institutions of 14 French expert orphan disease narcolepsy centres
                                                                                   for this eligibility criterion was to obtain a population of hospital con-
being easily identifiable by professionals and patients, which has
                                                                                   trols that would not exclusively represent patients with specific indica-
allowed a specialized homogeneous care for both diagnosis and man-
                                                                                   tion to H1N1 vaccination or contraindication to it. It was specified not
agement of patients with narcolepsy in France. The information pro-
                                                                                   to recruit controls from departments that specialized in the treatment
vided when the study was proposed to patients specified that the
                                                                                   of patients for which H1N1-vaccination was especially recommended
study aimed to investigate narcolepsy risk factors and potential asso-
                                                                                   (e.g. departments specialized in the management of AIDS, and im-
ciations with infections, medical drug use, and vaccinations. No spe-
                                                                                   munocompromised patients). However, if a control subject admitted
cific emphasis was put on H1N1 vaccination, to limit the possibility of
                                                                                   for surgery had a history of asthma, she/he was considered eligible.
a participation bias related to this specific exposure. The protocol was
                                                                                   No patient was eliminated on the basis of the presence of a specific
approved by the research scientific committee of the ANSM and the
                                                                                   historical condition; the recruitment procedure was only thought to
Bordeaux hospital ethics committee. All subjects gave written informed
                                                                                   avoid constituting a population of controls in which vaccination rate
consent to participate.
                                                                                   would have been specifically affected by a recommendation targeting
                                                                                   a condition that would have been over-represented in the recruitment
Recruitment of cases with                                                          department (e.g. recruitment of controls in a Chronic Obstructive




                                                                                                                                                                Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014
                                                                                   Pulmonary Disease management department).
narcolepsy-cataplexy                                                                  Narcobank is a study financed by a national research programme
Patients with narcolepsy-cataplexy were referred to one of the parti-              from the French Health Ministry in 2007 with aims to study bio-
cipating sleep centres to confirm the diagnosis by polysomnography as              markers and genetic risk factors of narcolepsy and other rare central
well as the Multiple Sleep Latency Test (MSLT) between 1 October                   hypersomnias. All subjects (patients and healthy controls matched for
2009 and 30 April 2011. Diagnosis of narcolepsy-cataplexy was estab-               age and gender) were recruited between 2008 and 2010 from five
lished using the revised International Classification of Sleep Disorders           sleep centres, all participating to the Narcoflu-VF study. The popula-
(ICSD, 2005). All patients presented excessive daytime sleepiness, typ-            tion of Narcobank was recruited without considering exposure to
ical cataplexy, at least two sleep-onset REM periods and a mean sleep              H1N1 vaccination. Some cases with narcolepsy-cataplexy may have
latency 58 min during the MSLT. The date retained as the main index                participated in both Narcoflu-VF and Narcobank. The recruitment of
date for the analysis was the date of polysomnography-MSLT con-                    control subjects from Narcobank mainly concerns these cases.
firmed diagnosis. Participating centres identified retrospectively from
lists of medical records completed by reference centres for orphan
diseases as required by the French government and from hospital stat-              Data collection
istic databases all their patients with narcolepsy-cataplexy potentially           All subjects were recruited by investigators before information on
matching the eligibility criteria. All potentially eligible cases were asked       H1N1 vaccination status was collected. They were contacted for a
to participate.                                                                    standardized telephone interview to collect data on body mass
    All cases agreeing to participate were validated using the Brighton            index, smoking, medical history, history of viral or bacterial infections,
collaboration criteria by an expert committee to fully confirm the diag-           and history of vaccinations. Date and type of all vaccines performed
nosis of typical narcolepsy-cataplexy (Poli et al., 2012). Two experts             between January 2005 and index date were collected including sea-
from the committee were assigned to assess each case, and a third one              sonal flu, pandemic H1N1 vaccinations (PandemrixÕ or PanenzaÕ ),
solicited in case of discrepancy. The investigator who included the case           and no-flu vaccinations. Excessive daytime sleepiness was assessed
could not be an expert for the validation of the case to maintain                  using the Epworth scale for adults (Johns, 1991), and the Paediatric
blinding and objective assessment. Brighton case definition level 1                Daytime Sleepiness Scale for children (Drake et al., 2003). Patients had
included the presence of excessive daytime sleepiness and/or unam-                 to have their medical booklet and vaccination certificate (a further
biguous cataplexy, and CSF hypocretin-1 deficiency; and level 2                    interview was scheduled if the patient did not have them). This
included the presence of excessive daytime sleepiness, unambiguous                 ensured complete information for most patients concerning type of
cataplexy, and abnormal MSLT including either mean sleep latency                   vaccine and date of vaccination. However, this could not be ascer-
58 min (or 12 min for children) or at least two sleep-onset REM per-               tained for some participants. For these, the type of vaccine was con-
iods. Subjects classified with levels 3 and 4 (less degree of reliability of       sidered ‘undocumented’, and the date of vaccination was the reported
narcolepsy-cataplexy) were excluded from the study.                                month and year of vaccination, day being set at the first of the month.
    Only confirmed cases of narcolepsy-cataplexy for whom the                      A procedure of exception was retained for the H1N1 vaccination cam-
date of onset of symptoms—either excessive daytime sleepiness                      paign in France; purpose vaccination centres were opened, in limited
or cataplexy—was after 1 January 2005, and after the date of
                                                                                   number, to which patients were called-up by mail; being vaccinated
H1N1 vaccination for exposed cases, were included in the main
                                                                                   implicated an individual voluntary step and prolonged wait. For these
analysis.
                                                                                   reasons, patient knowledge on this specific vaccination appear reliable
                                                                                   at least for the fact of being vaccinated and the period of vaccination,
                                                                                   even if vaccination type and exact date were considered only when
Recruitment of control subjects                                                    they could be certified according to information from the medical
Up to four control subjects were individually matched to each case                 booklet or the additional H1N1 vaccination certificate.
according to sex, age (year of birth  2 years) and geographic location               Information on the characteristics of narcolepsy-cataplexy was col-
during the same recruitment period. Control subjects were recruited                lected from medical records. It included index date, date of referral for
from: (i) patients from the hospitals to which the participating sleep             MSLT, symptoms severity and date of onset, polysomnography and



                                                                               3                                                      Exhibit 172
        Case 2:20-cv-02470-WBS-JDP
H1N1 vaccination and narcolepsy                                Document 7 Filed 12/29/20BrainPage
                                                                                              2013: 392  of 482 |
                                                                                                    136; 2486–2496                            2489


MSLT results, HLA typing, and CSF hypocretin-1 concentration when               were males, median age was 15.3 years (range 5–51 years), and
available.                                                                      35 (56.5%) were 518 years of age. CSF hypocretin-1 was avail-
   Date of onset of symptoms was obtained from patients. As it can be           able in 24 patients, all with levels 5110 pg/ml. All cases were
difficult to assess, patients were asked to report the period of onset of       validated using the Brighton classification showing level 1 in
their first symptoms (month and year of beginning and ending of this
                                                                                37.1% and level 2 in 62.9%.
period). Cases reporting vaccination were thus classified as follows for
                                                                                   Of the 62 eligible cases with narcolepsy-cataplexy, 59 could be
the main and sensitivity analysis: (i) first symptoms after vaccination
                                                                                matched to 135 control subjects, with regards to sex, year of birth
(i.e. left margin of the first symptoms onset period after vaccination
date, at least in the following month if day unknown, most cases):              and geographic area (Fig. 1 and Table 1). If body mass index was
cases considered exposed for all analyses; and (ii) first symptoms              higher in cases, no significant difference was found between cases
before vaccination or potentially concomitant (i.e. right margin of             and controls for smoking (either personal or in relatives), age at
the first symptoms onset period before vaccination date, at least in            puberty onset, medical history of diabetes, asthma, migraine, head
the following month if day unknown, most cases or insufficient preci-           trauma, cancer or familial history of autoimmune diseases.
sion to exclude anteriority of first symptoms to vaccination): cases               We studied the history of infections and vaccinations between 1
excluded from the analyses on date of diagnosis and date of referral            January 2005 and the index date (Table 2). No between-group
for MSLT, and considered as non-exposed for analyses on date of first           differences were found regarding the frequency of history of in-
symptom onset.
                                                                                fectious episodes (Epstein-Barr virus streptococcal, upper respira-




                                                                                                                                                       Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014
                                                                                tory or gastrointestinal tract infections or flu-like episodes),
Statistical analysis                                                            seasonal influenza or non-flu vaccinations. Conversely, pandemic
                                                                                H1N1 vaccination was found in 31 cases (27 PandemrixÕ and four
Characteristics of cases and controls were compared in univariate ana-
                                                                                PanenzaÕ ) and 24 controls (17 PandemrixÕ , one PanenzaÕ , and
lyses using Mc-Nemar Chi2 test for qualitative variables and Student t-
test for paired series for quantitative variables (or non-parametric            six unknown) (52.5% versus 17.8%, P 5 10 4).
Wilcoxon test when Student t-test could not be used). The association              H1N1 vaccination was associated with narcolepsy-cataplexy
between H1N1 vaccination and narcolepsy-cataplexy was estimated                 with an odds ratio of 5.5 (95% CI 2.5–12.0) when considering
using conditional logistic regression models; it was expressed using            the whole population over the complete study period. When con-
odds ratios and their 95% confidence intervals (CI). Variables were             sidering patients 518 years of age and their matched controls, the
included in the multivariate models if they were associated with nar-           odds ratio was estimated at 6.5 (95% CI 2.1–19.9), and 4.7 (95%
colepsy-cataplexy with P 5 0.25 after univariate analyses. They were            CI 1.6–13.9) in those aged 18 and over. For cases with a diagnosis
considered in the final model if they were associated with narcolepsy-          date before July 2010 and matched controls, the odds ratio was
cataplexy with P 5 0.2 or found responsible for confounding or H1N1             estimated at 2.8 (95% CI 0.8–10.5); it was estimated at odds ratio
vaccination effect modification. Association was estimated for the
                                                                                7.6 (95% CI 2.8–20.8) for those with a later index date. In this
whole population, by age category (518 or 518 years at index
                                                                                analysis, after running multivariate models, H1N1 vaccination was
date), and by time period of the date of diagnosis. Sensitivity analyses
were performed that considered as index date (i) the date of referral
                                                                                the only study variable associated with narcolepsy-cataplexy with
for polysomnography-MSLT; and (ii) the date of first symptom onset.             P 5 0.2 or found responsible for confounding or H1N1 vaccination
Characteristics of exposed and non-exposed cases contributing to any            effect modification (Table 3). Sensitivity analyses using different
of these analyses were compared using Chi2 test or exact Fisher test            index dates found similar results (Table 3), as well as additional
for qualitative variables and Student t-test or non-parametric Mann-            analyses considering cases with narcolepsy-cataplexy with date of
Whitney Wilcoxon test for quantitative variables.                               first symptoms onset before the date of H1N1 vaccination as non-
   Additional analyses were performed: (i) an analysis including cases          exposed, and considering only exposition to AS03-adjuvanted vac-
with narcolepsy-cataplexy that were excluded from the main analysis             cine (Table 4).
because their date of onset of symptoms was before the date of H1N1                As some healthcare professionals were included in the volunteer
vaccination. In this additional analysis, these were considered as non-
                                                                                controls (n = 36), with theoretically increased risk of being vacci-
exposed; and (ii) an analysis considering only exposure to AS03-adju-
                                                                                nated, we differentiated the rate of vaccination between health-
vanted vaccine. All cases exposed to other H1N1 vaccines and their
                                                                                care control subjects and other control subjects (35.5% versus
matched controls, as well as controls exposed to other or undocu-
mented H1N1 vaccines were excluded from this analysis.                          8.7% of corresponding cases, P 5 10 3). Excluding healthcare
   We used SAS 9.3 for Windows (SAS Institute Inc). All reported                professional controls from the analysis did not change the esti-
P-values are two-tailed, with a significance level set at 0.05.                 mates in children but led to the model not converging in adults.
                                                                                   We further compared among the 62 cases with narcolepsy-cata-
                                                                                plexy, those exposed to H1N1 vaccination (n = 32 including 28
Results                                                                         with PandemrixÕ ) to those unexposed (Table 5). Median delay
                                                                                between vaccination and onset of excessive daytime sleepiness
Of the 177 cases with narcolepsy (all types considered) initially               was 2.5 months [interquartile range (IQR) 1.2–4.5], with cataplexy
contacted to participate to the full Narcoflu-VF study, 127 re-                 onset 4.5 months (IQR: 1.6–8.1), and with diagnosis of narco-
sponded and agreed to participate. Of these, 85 were confirmed                  lepsy-cataplexy 10.6 months (IQR: 8.5–13.4). The mean delay
cases with narcolepsy-cataplexy and were initially included, with               between narcolepsy-cataplexy onset (either excessive daytime
23 patients later excluded from the main analysis based on index                sleepiness or cataplexy) and its diagnosis was shorter in exposed
date ineligibility or onset of symptoms starting before H1N1 vac-               versus non-exposed cases, together with shorter delay between
cination (Fig. 1). Among the 62 remaining eligible cases, 66.1%                 onset of excessive daytime sleepiness and cataplexy. However,



                                                                            4                                               Exhibit 172
2490         Case
         | Brain     2:20-cv-02470-WBS-JDP
                 2013: 136; 2486–2496      Document 7 Filed 12/29/20 Page 393 Y.
                                                                              of Dauvilliers
                                                                                 482 et al.




                                                                                                                                                                  Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014
  Figure 1 Selection of cases and control subjects for the case-control analysis included in the NarcoFlu-VF study.




Table 1 Comparison of socio-demographic and medical history of patients with narcolepsy-cataplexy and matched
control subjects

                                                                              Cases n = 59                             Controls n = 135              P*
                                                                                                                                                          –#
  Male gender, n (%)                                                          38 (64.4)                                86 (63.7)
  Age at primary index date (i.e. date of
      referral for MSLT), in years
    Median (IQR)                                                              15.1 (13.0–25.6)                         19.4 (13.2–32.2)                   –
    518, n (%)                                                                34 (57.6)                                62 (45.9)                          –
  Period of recruitment, n (%)
    1 October 2009–30 June 2010                                               16 (27.1)                                40 (29.6)                       –
    1st July 2010–30 April 2011                                               43 (72.9)                                95 (70.4)                       –
  BMI (kg/m2), median (IQR)                                                   23.1 (0.3–26.9)                          21.3 (19.3–23.5)              50.0001
  Age at onset of puberty, median (IQR)                                       11 (11–12)                               11.5 (10–12)                   0.89
  Active smoker, n (%)                                                        12 (20.3)                                21 (15.6)                      0.12
  Another active smoker at home, n (%)                                        17 (28.8)                                41 (30.4)                      0.64
  Diabetes, n (%)                                                              0 (0)                                    1 (0.7)                       0.60
  Asthma n (%)                                                                 7 (11.9)                                14 (10.4)                      0.94
  Migraine, n (%)                                                              9 (15.3)                                24 (17.8)                      0.75
  Head trauma, n (%)                                                           2 (3.4)                                 13 (9.6)                       0.28
  Cancer, n (%)                                                                0 (0)                                    1 (0.7)                       0.62
  Immunodepression, n (%)                                                      1 (1.7)                                  0 (0.0)                       NA
  Familial history of autoimmune disease, n (%)                                7 (11.9)                                17 (12.6)                      0.4

*P for paired statistical tests; #matching variables: P not provided (equal to 1 according to test for paired data).
NA = non-assessable.
BMI = body mass index.



these differences did not remain significant when considering only                         and period of recruitment (before or after 1 July 2010). Severity of
cases with a similar period of onset of first symptoms (i.e. 51                            narcolepsy-cataplexy assessed clinically through Epworth scale or
October 2009) (Table 5). No significant difference was found be-                           Paediatric Daytime Sleepiness Scale for excessive daytime sleepi-
tween exposed and non-exposed cases regarding gender, age at                               ness, frequency of cataplexy at baseline, presence of generalized
time of diagnosis, positive familial history of narcolepsy-cataplexy,                      cataplexy with fall, hypnagogic hallucination or sleep paralysis,



                                                                                       5                                                  Exhibit 172
        Case 2:20-cv-02470-WBS-JDP
H1N1 vaccination and narcolepsy                             Document 7 Filed 12/29/20BrainPage
                                                                                           2013: 394  of 482 |
                                                                                                 136; 2486–2496                            2491


Table 2 Comparison of infectious episodes and vaccination history between patients with narcolepsy-cataplexy and
matched control subjects

                                                                                              Cases n = 59     Controls n = 135     P*
  Infections
  Infectious episodes, between 1 January 2005 and index date, n (%)                           47   (79.7)      112    (83.0)        0.18
  Confirmed Epstein-Barr Virus infection between 1 January 2005 and index date, n (%)          2   (4.3)         2    (1.8)         0.37
  Confirmed streptococcal infection between 1 January 2005 and index date, n (%)               0                 4    (3.6)         0.45
  Upper respiratory tract infectious episode between 1 January 2005 and index date, n (%)     39   (83.0)       99    (88.4)        0.20
  Gastrointestinal tract infectious episode between 1 January 2005 and index date, n (%)      12   (25.5)       50    (44.6)        0.07
  Flu-like episode during the last two flu seasons preceding index date, n (%)                13   (22.0)       24    (17.8)        0.20

  Vaccinations
  At least one seasonal influenza vaccination between 1 January 2005 and index date, n (%)     5 (8.5)           23 (17.0)          0.12
                                                                                                                                            4
  H1N1 influenza vaccination, n (%)                                                           31 (52.5)          24 (17.8)          510
    PandemrixÕ                                                                                27                 17
    PanenzaÕ                                                                                   4                  1
    Undocumented                                                                               0                  6




                                                                                                                                                  Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014
  Non-flu vaccinations during the past 2 years, n (%)                                         15 (25.4)          45 (33.3)          0.37
  Non-flu vaccinations between 1 January 2005 and index date, n (%)
    Diphteria                                                                                 38   (84.4)        80   (80.8)        0.68
    Tetanus                                                                                   40   (88.9)        83   (83.8)        0.50
    Poliovirus                                                                                38   (84.4)        80   (80.8)        0.68
    Haemophilus influenza type B                                                               7   (15.6)         9   (9.1)         0.39
    Pertussis                                                                                 19   (42.2)        41   (41.4)        0.76
    Hepatitis B                                                                                6   (13.3)        25   (25.3)        0.79
    Human papilloma virus                                                                      3   (5.1)          7   (5.2)         0.42

*P for paired for paired statistical tests.




nocturnal agitation or body mass index did not differ between                After the 2009–2010 H1N1 flu pandemic and related vaccin-
groups. Polysomnography recordings revealed similar total sleep           ation campaigns, an increased risk of narcolepsy after vaccination
time, REM sleep latency and percentage of patients with apnea/            was reported, particularly in Scandinavian children—especially in
hypopnea index 415/h between groups. We reported a slightly               Finland and Sweden—characterized by a high coverage of
higher number of sleep onset REM periods in exposed patients              PandemrixÕ vaccination (THL, 2010; MPA Sweden, 2011); the
without any change for the mean sleep latency (Table 5). No               results from Finland, but also more recently those from western
between group differences were found for HLA DQB1*06:02 re-               Sweden, England and Ireland, showed a particular increase of nar-
ported in 92% of vaccinated versus 85.2% in non-vaccinated                colepsy-cataplexy in children (National Narcolepsy Study Steering
cases. CSF hypocretin-1 levels were assessed more frequently in           Committee, 2012; Nohynek et al., 2012; Partinen et al., 2012;
exposed (n = 19) compared to non-exposed (n = 5) cases; but all           Miller et al., 2013; Szakács et al., 2013). We previously reported
values were 5110 pg/ml.                                                   the first cases with narcolepsy-cataplexy from France and Canada
                                                                          using the similar adjuvanted H1N1 vaccine (Dauvilliers et al.,
                                                                          2010). This study confirms the initial signs from France showing
                                                                          an association between narcolepsy-cataplexy and H1N1 vaccine,
Discussion                                                                mostly represented by PandemrixÕ , and shows a similar increased
                                                                          risk in vaccinated children and adults; the increased risk for adults
We report the first study showing an association between pan-             being previously unreported. Our findings also show that narco-
demic H1N1 vaccination and narcolepsy-cataplexy by an odds                lepsy-cataplexy post-H1N1 exposure is almost similar to genuine
ratio up to 6-fold in children (518 years) and 5-fold in adults           narcolepsy-cataplexy.
(518 years). Sensitivity analyses taking into account either date            Monozygotic twin narcolepsy-cataplexy studies have suggested
of referral for MSLT or date of onset of first symptoms did               that environmental factors play a major role in narcolepsy-cata-
not change the results. Furthermore, we found almost no                   plexy pathophysiology (Dauvilliers et al., 2004). Recent data re-
difference when comparing the characteristics of cases with nar-          ported a large increase in onset of childhood cases with
colepsy-cataplexy exposed to H1N1 vaccination (mostly                     narcolepsy-cataplexy after the winter of 2009–2010 in China, to-
PandemrixÕ ) with non-exposed cases, except for a shorter delay           gether with a seasonality of disease onset (Han et al., 2011).
of diagnosis and higher number of sleep onset REM periods in              These findings suggested a role of the influenza pandemic
exposed cases. No differences were found regarding the frequency          H1N1-infection independently of any vaccination, with data show-
of history of infections.                                                 ing a decreased incidence the following year (Han et al., 2012).



                                                                    6                                                    Exhibit 172
2492         Case
         | Brain     2:20-cv-02470-WBS-JDP
                 2013: 136; 2486–2496      Document 7 Filed 12/29/20 Page 395 Y.
                                                                              of Dauvilliers
                                                                                 482 et al.

Table 3 Estimation of the association between H1N1                                         identified, as indicated by the larger proportion of subjects 518
vaccination and the risk of narcolepsy-cataplexy                                           years of age in the vaccinated cases (65.6% versus 46.7%). In
                                                                                           contrast, we could not detect major differences in disease severity
  Analysis setting                                        Odds ratio
                                                          (95% CI)                         between exposed and non-exposed cases with either clinical or
                                                                                           polysomnography evaluations but we did detect a higher
  Main analysis (index date: date of diagnosis)
                                                                                           number of sleep onset REM periods in exposed cases, as reported
   Whole population                                         5.5 (2.5–12.0)
                                                                                           in early-onset cases with narcolepsy-cataplexy in China (Han
   Cases aged 518 years and                                 6.5 (2.1–19.9)
     their controls                                                                        et al., 2012). To prevent the impact of professional/media atten-
   Cases aged 518 years and                                 4.7 (1.6–13.9)                 tion on the rate of narcolepsy-cataplexy recognition, we analysed
     their controls                                                                        the results taking into account the recruitment period of date of
   Index date before July 2010                              2.8 (0.8–10.5)                 diagnosis, date of referral for MSLT and date of onset of symp-
   Index date from July 2010                                7.6 (2.8–20.8)                 toms before and after 1 July 2010. Results did not vary signifi-
     onwards
                                                                                           cantly between analyses, but were not significant for the period
  Sensitivity analysis (index date: date of referral for MSLT)                             before July 2010 when considering diagnosis date as the index
    Whole population                                   6.1 (2.4–15.0)*                     date. Although this could indicate a potential media effect, it
    Cases aged 518 years and                           6.1 (2.0–18.9)
                                                                                           may also reflect the fact that time to diagnosis is, by essence,
      their controls




                                                                                                                                                                    Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014
    Cases aged 518 years and                           6.1 (1.3–27.9)*
                                                                                           longer than time to first symptoms or to MSLT referral, for
      their controls                                                                       which the association remained significant for the same period.
    Index date before July 2010                        9.6 (1.6–59.0)                      Another strength of this study was the recruitment of patients
    Index date from July 2010                          4.9 (1.7–14.4)*                     from expert narcolepsy sleep centres specifically created by the
      onwards                                                                              national government plan for orphan diseases, to which patients
  Sensitivity analysis (index date: date of onset of first symptoms)                       suspected of having narcolepsy are usually referred. In those cen-
    Whole population                                24.6 (5.6–108.6)*                      tres, all eligible patients were identified from medical files and
    Cases aged 518 years and                        27.3 (3.6–209.1)                       hospital statistic databases, and contacted to participate; thus lim-
      their controls
                                                                                           iting the possibility of a selection bias. After the initial diagnosis
    Cases aged 518 years and                        16.8 (1.9–149.10)*
                                                                                           was made using ISCD criteria (2005), all cases were validated by
      their controls
    Index date before July 2010                     40.5 (5.2–317.7)                       an expert committee using the Brighton collaboration criteria (Poli
    Index date from July 2010                         9.9 (1.2–85.1)                       et al., 2012). As narcolepsy-cataplexy and narcolepsy without
      onwards                                                                              cataplexy are two individualized diseases with different patho-
                                                                                           physiology in 80% of cases (normal CSF hypocretin-1 levels
*Adjusted for smoking.
Results of the main analysis considering date of diagnosis as the index date, and of
                                                                                           and no association with HLA DQB1*06:02 in the latter condition)
the sensitivity analyses performed regarding date of referral for MSLT or date of          (ICSD, 2005; Andlauer et al., 2012), we decided to focus in this
first symptoms onset.                                                                      analysis on patients with typical cataplexy to constitute a more
                                                                                           specific and homogeneous group. However, during the same re-
                                                                                           cruitment period 22 patients with narcolepsy without cataplexy
Associations between streptococcus infections and recent onset                             were diagnosed in France and included in the French participation
cases of narcolepsy-cataplexy were also reported with large fre-                           of the VAESCO analysis, three of whom had been vaccinated
quency of high levels of serum antibodies against streptolysin O                           against H1N1 (all with PandemrixÕ ) before the first onset of
(65%) within 1 year of onset compared with age-matched con-                                symptoms.
trols (26%) (Aran et al., 2009). We did not find such associations                            The study has several limitations. First, we had a limited number
with flu infection symptoms, streptococcal, upper respiratory or                           of cases even with regards the rarity of narcolepsy-cataplexy. This
gastrointestinal tract infections, but also not with non-H1N1 flu                          resulted in limiting the power for analyses adjustments and pro-
vaccines in our study.                                                                     hibited evaluating the effect of adjuvanted versus non-adjuvanted
   This study has several strengths. First, each case was validated                        vaccines. We were unable to compare the population of exposed
independently by two experts blind to the vaccination status and                           and non-exposed cases according to the different age groups.
who had not been involved in the case recruitment. This validation                         Considering only exposure to AS03-adjuvanted vaccine, we
used the Brighton classification criteria (Poli et al., 2012), thus                        found a strong association with narcolepsy-cataplexy in both chil-
misclassification of cases is unlikely to have occurred. Second, to                        dren and adults. Despite the fact that the apparent relative excess
allow for consideration of cases who, after the exposure period,                           of vaccination with PanenzaÕ in cases compared with control sub-
would have had a longer time to develop symptoms and be diag-                              jects could indicate that the increased risk of narcolepsy-cataplexy
nosed with narcolepsy-cataplexy, we decided to consider a longer                           also associated with this vaccine, we were unable to investigate
period of recruitment after the vaccination campaign than that                             this point. To date, no evidence supports this hypothesis; however
retained in the VAESCO protocol (ECDC, 2012). Indeed, the                                  the possibility that other H1N1 vaccines, adjuvanted or not, could
delay between onset of first symptoms and diagnosis can be                                 be associated with an increased risk of narcolepsy-cataplexy
very long in narcolepsy, usually 8–10 years (Morrish et al.,                              cannot be ruled out. Second, our population was affected by a
2004; Dauvilliers et al., 2007). However, it is possible that only                         selection bias, with an over-representation of healthcare profes-
the abrupt onset and the most severely exposed cases were                                  sionals characterized by a higher H1N1 vaccination rate. Even if



                                                                                       7                                                   Exhibit 172
        Case 2:20-cv-02470-WBS-JDP
H1N1 vaccination and narcolepsy                                          Document 7 Filed 12/29/20BrainPage
                                                                                                        2013: 396  of 482 |
                                                                                                              136; 2486–2496                                           2493


Table 4 Estimation of the association between H1N1 vaccination and the risk of narcolepsy-cataplexy

  Analysis including cases vaccinated after the date of onset of first symptoms (non-exposed)                                                  Odds ratio (95% CI)
  Index date: date of diagnosis (65 cases, 148 controls)
    Whole population                                                                                                                             5.2   (2.3–11.6)**
    Cases aged 518 years and their controls                                                                                                      6.4   (1.9–21.3)**
    Cases aged 518 years and their controls                                                                                                      4.1   (1.4–12.2)**
    Index date before July 2010                                                                                                                  5.8   (1.1 –29.9)*
    Index date from July 2010 onwards                                                                                                            5.2   (2.1–12.9)**
  Index date: date of referral for MSLT (64 cases, 142 controls)
    Whole population                                                                                                                             3.7   (1.7–8.0)*
    Cases aged 518 years and their controls                                                                                                      3.6   (1.4–8.9)
    Cases aged 518 years and their controls                                                                                                      4.1   (1.1–15.7)*
    Index date before July 2010                                                                                                                  4.8   (1.2–19.3)
    Index date from July 2010 onwards                                                                                                            2.9   (1.2–7.4)*
  Index date: date of onset of first symptoms (45 cases, 105 controls)#
    Whole population                                                                                                                           24.6    (5.6–108.6)*




                                                                                                                                                                                 Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014
    Cases aged 518 years and their controls                                                                                                    29.2    (3.8–223.4)
    Cases aged 518 years and their controls                                                                                                    16.8    (1.9–149.1)*
    Index date before July 2010                                                                                                                40.5    (5.2–317.7)*
    Index date from July 2010 onwards                                                                                                           9.9    (1.2–85.1)*

  Analysis considering only exposure to AS03-adjuvanted vaccines (all exposed to other H1N1 vaccine                                            Odds ratio (95% CI)
  and matched controls excluded)

  Index date: date of diagnosis (55 cases, 117 controls)
    Whole population                                                                                                                             4.4   (2.0–9.7)**
    Cases aged 518 years and their controls                                                                                                      4.1   (1.4–12.2)**
    Cases aged 518 years and their controls                                                                                                      4.6   (1.5–14.1)
    Index date before July 2010                                                                                                                  3.3   (0.9–12.2)
    Index date from July 2010 onwards                                                                                                            4.9   (1.9–12.9)**
  Index date: date of referral for MSLT (51 cases, 106 controls)
    Whole population                                                                                                                             4.0   (1.7–9.1)*
    Cases aged 518 years and their controls                                                                                                      3.3   (1.2–8.8)*
    Cases aged 518 years and their controls                                                                                                      6.6   (1.7–26.1)*
    Index date before July 2010                                                                                                                  5.6   (1.4–22.2)*
    Index date from July 2010 onwards                                                                                                            2.9   (1.0–8.4)*
  Index date: date of onset of first symptoms (41 cases, 89 controls)
    Whole population                                                                                                                           20.6    (4.7–90.3)*
    Cases aged 518 years and their controls                                                                                                    21.5    (2.8–166.6)
    Cases aged 518 years and their controls                                                                                                    17.7    (2.1–149.5)*
    Index date before July 2010                                                                                                                36.1    (4.8–273.1)
    Index date from July 2010 onwards                                                                                                           6.1    (0.7–56.8)

Results of the additional analyses (i) including and considering as non-exposed cases with date of onset of first symptoms prior to date of H1N1 vaccination; (ii) including
and considering only in the exposed cases and controls those vaccinated with AS03-adjuvanted vaccine.
*Adjusted for smoking.
**Adjusted for smoking and family history of excessive daytime sleepiness.
#
  The results from this analysis are similar to that of the corresponding one performed in the sensitivity analysis as the index date considered is the date of onset of first
symptoms. Thus, in the sensitivity analysis, cases vaccinated after first onset of symptoms were already considered as non-exposed.




this is unlikely to have modified the estimates in children, this                         of misclassification for exposure cannot be eliminated. The con-
could have lowered the estimation of the association in adults.                           sistency of the results obtained in including cases with date of
Third, the reliability of the information on vaccination obtained                         onset before vaccination, considering them as non-exposed, or
from patients’ interview can be questioned, and was incomplete                            restricting the study to exposure to PandemrixÕ suggests that, if
in some cases. The previously detailed procedure of exception re-                         such misclassification occurred, they are unlikely to have been re-
tained for the French H1N1 vaccination campaign showed that                               sponsible for the associations found. Other potential recall biases
subjects’ knowledge on this specific vaccination is reliable, at                          may exist within this study, including the reliance on patient his-
least for the fact of being vaccinated and the period of vaccin-                          tory for critical narcolepsy onset dates, and the non-responders
ation. However, this cannot be fully certified and the occurrence                         bias as 28% of eligible patient refused to take part of the study.



                                                                                   8                                                             Exhibit 172
2494         Case
         | Brain     2:20-cv-02470-WBS-JDP
                 2013: 136; 2486–2496      Document 7 Filed 12/29/20 Page 397 Y.
                                                                              of Dauvilliers
                                                                                 482 et al.

Table 5 Clinical, polysomnographical and biological characteristics of cases with narcolepsy-cataplexy according to H1N1
vaccination

                                                                                        Exposed cases n = 32          Non-exposed cases n = 30        P
 Clinical assessment
 Male gender, n (%)                                                                      22 (68.8)                     19 (63.3)                      0.65
 Age at date of diagnosis, years, median (IQR)*                                          14.8 (13.3–24.4)              18.3 (12.6–32.4)               0.60
 Age at date of diagnosis, n (%)
    518                                                                                  21   (65.6)                   14   (46.7)                    0.31
    18–25                                                                                 3   (9.4)                     7   (23.3)
    26–40                                                                                 6   (18.8)                    5   (16.7)
    540                                                                                   2   (6.3)                     4   (13.3)
 Period of date index recruitment
    October 2009 to June 2010                                                             6 (18.8)                     11 (36.7)                      0.11
    July 2010 to April 2011                                                              26 (81.3)                     19 (63.3)
 Delay between excessive daytime sleepiness and cataplexy onset, in                       0.0 (0.0–0.6)                 1.0 (0.0–11.8)                0.03
      months (median, IQR)
 Delay of diagnosis, in months (median, IQR)                                              6.9 (3.5–9.4)                12.6 (4.8–18.5)                0.006




                                                                                                                                                                Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014
 Family history of narcolepsy-cataplexy, n (%)                                            1 (3.1)                       2 (6.7)                       0.61
 Pathological score on sleep scale, n (%)*                                               23 (82.1)                     20 (71.4)                      0.67
 Generalized cataplexy, n (%)                                                            23 (71.9)                     22 (73.3)                      0.9
 Daily number of cataplexy attacks, median (IQR)*                                         1 (1–3)                       1 (1–2)                       0.12
 Hypnagogic hallucinations, n (%)                                                        18 (56.3)                     16 (53.3)                      0.71
 Sleep paralysis, n (%)                                                                  12 (37.5)                      9 (30.0)                      0.47
 Nocturnal sleep disturbances, n (%)                                                     13 (40.6)                     16 (53.3)                      0.32
 BMI 4 25, n (%)                                                                         11 (34.4)                     12 (40.0)                      0.43
 Weight gain at disease onset, n (%)                                                     18 (56.3)                     15 (50.0)                      0.72

 Polysomnographic assessment
 Total sleep time, min, median, (IQR)                                                   487 (452–513)                 473 (447–510)                   0.65
 Night REM sleep latency, min, median (IQR)                                              11 (2–122)                    55 (4–100)                     0.79
 Apnoea-hypopnoea index 415, n (%)                                                        1 (3.1)                       2 (6.7)                       0.61

 MSLT
 Sleep onset REM period, n (IQR)                                                           4 (3–5)                      3 (3–4)                       0.04
 Mean sleep latency, min, median (IQR)                                                     3.4 (2.5;5.0)                3.6 (2.5;5.6)                 0.67

 CSF hypocretin-1 measurements, n (%)                                                    19 (59.4)                      5 (16.7)                      0.0004
 HLA DQB1 06:02, n (%)                                                                   23 (92.0)                     23 (85.2)                      1.00

*Sleep scale: Epworth for adults (pathological score 4 10), Paediatric Daytime Sleepiness Scale (430) for children.
BMI = body mass index; IQR = interquartile range.




Although we developed specific procedures to lower the import-                          reach hypocretin neurons resulting in narcolepsy-cataplexy
ance of these potential biases (e.g. no emphasis on H1N1 vaccin-                        (Dauvilliers et al., 2010; Kornum et al., 2011b). We may also specu-
ation in information documents), as for all observational studies,                      late that patients with narcolepsy-cataplexy after exposure to H1N1
the possibility that some biases participated in the reported asso-                     vaccine would have developed the disease later on, as suggested by
ciation cannot be fully ruled out. However, even if it does not                         a decreased narcolepsy incidence in 2011–2012 in Finland (unpub-
eliminate the possibility of such bias, the results are consistent                      lished data). H1N1 vaccination could have precipitated an ongoing
with previously published studies and the consistency of the per-                       disease process through the activation of pre-existing autoreactive T
formed sensitivity analyses is reassuring.                                              cell clones rather than causing narcolepsy-cataplexy. Taken to-
   Our results indicate that H1N1 vaccination, mostly represented by                    gether, the majority of the results from the H1N1 vaccine story
PandemrixÕ in our study, could have contributed to narcolepsy-                          reinforce the underlying autoimmune hypothesis of narcolepsy-cata-
cataplexy in both children and adults. The mechanisms underlying                        plexy. A biobank was constituted for the present study and further
such an association remain unclear but may involve either a specific                    analyses will be performed to elucidate the biological mechanism
immune response to H1N1 with potential molecular mimicry or a                           underlying this association.
large non-specific stimulation of the immune system through the                            In conclusion, in this case-control study, we found a strong as-
adjuvanted ASO3 vaccine with increasing brain inflammation/                             sociation between H1N1 vaccination, mostly represented by
blood–brain permeability, allowing the autoimmune process to                            PandemrixÕ , and narcolepsy-cataplexy in both children and



                                                                                    9                                                     Exhibit 172
        Case 2:20-cv-02470-WBS-JDP
H1N1 vaccination and narcolepsy                                  Document 7 Filed 12/29/20BrainPage
                                                                                                2013: 398  of 482 |
                                                                                                      136; 2486–2496                               2495


adults. This association appeared robust to sensitivity analyses, and         Dauvilliers Y, Arnulf I, Mignot E. Narcolepsy with cataplexy. Lancet
                                                                                2007; 369: 499–511.
a specific analysis focusing on ASO3-adjuvanted vaccine found a
                                                                              Dauvilliers Y, Abril B, Mas E, Michel F, Tafti M. Normalization of hypo-
similar increase. However, as in all observational studies, the pos-            cretin-1 in narcolepsy after intravenous immunoglobulin treatment.
sibility that some biases participated in this association cannot be            Neurology 2009; 73: 1333–4.
completely ruled out.                                                         Dauvilliers Y, Montplaisir J, Cochen V, Desautels A, Einen M, Lin L, et al.
                                                                                Post-H1N1 narcolepsy-cataplexy. Sleep 2010; 33: 1428–30.
                                                                              Drake C, Nickel C, Burduvali E, Roth T, Jefferson C, Pietro B. The pedi-
                                                                                atric daytime sleepiness scale (PDSS): sleep habits and school out-
Acknowledgements                                                                comes in middle-school children. Sleep 2003; 26: 455–8.
                                                                              European Centre for Disease Prevention and Control (ECDC)Narcolepsy
The authors would like to thank Prs P. Philip and D. Léger, and                in association with pandemic influenza vaccination—a multi-country
Drs M.A. Quera-Salva, M. Tiberge, C. Petiau, S. Esnault, B. Lucas,              European epidemiological investigation. Vaccine Adverse Event
N. Meslier, V. Cochen, C. Inocente and S. Leu-Semenescu for their               Surveillance & Communication (VAESCO) network report.
contributions in including some patients and controls in this study.            Stockholm, 2012. Available from: http://www.ecdc.europa.eu/en/
                                                                                publications/Publications/Forms/ECDC_DispForm.aspx?ID=959
They also wish to thank Sophie Micon and Adeline Grolleau for
                                                                                (September 2012, date last accessed).
their help in the study management, and Basma Ambrosino,                      Hallmayer J, Faraco J, Lin L, Hesselson S, Winkelmann J, Kawashima M,
Abdelilah Abouelfah, and Regis Lassalle, for their help in the stat-            et al. Narcolepsy is strongly associated with the T-cell receptor alpha
istical analysis conduct.                                                       locus. Nat Genet 2009; 41: 708–11.




                                                                                                                                                            Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014
                                                                              Han F, Lin L, Warby SC, Faraco J, Li J, Dong SX, et al. Narcolepsy onset
                                                                                is seasonal and increased following the 2009 H1N1 pandemic in china.
                                                                                Ann Neurol 2011; 70: 410–17.
Funding                                                                       Han F, Lin L, Li J, Dong X, Mignot E. Decreased incidence of childhood
                                                                                narcolepsy two years after the 2009 pH1N1. Ann Neurol 2012.
This was not an industry-supported study. This study was funded                 in press.
by grants from the Agence Nationale de Sécurité du Médicaments             Hor H, Kutalik Z, Dauvilliers Y, Valsesia A, Lammers GJ, Donjacour CE,
et des Produits de Santé (ANSM), from the European Centre for                  et al. Genome-wide association study identifies new HLA class II
Disease Control (ECDC), and from the PHRC AOM07-138 from                        haplotypes strongly protective against narcolepsy. Nat Genet 2010;
                                                                                42: 786–9.
the French Health Ministry. The funders had no role in study
                                                                              Johns MW. A new method for measuring daytime sleepiness: the
design, data collection and analysis, decision to publish, or prep-             Epworth sleepiness scale. Sleep 1991; 14: 540–5.
aration of the manuscript Y. Dauvilliers has received funds for               Kornum BR, Kawashima M, Faraco J, Lin L, Rico TJ, Hesselson S, et al.
speaking and board engagements with UCB, Cephalon, Jazz,                        Common variants in P2RY11 are associated with narcolepsy. Nat
Novartis, and Bioprojet. P. Franco has received funds for speaking              Genet 2011a; 43: 66–71.
                                                                              Kornum BR, Faraco J, Mignot E. Narcolepsy with hypocretin/orexin de-
and board engagements with UCB pharma. MP d Ortho has
                                                                                ficiency, infections and autoimmunity of the brain. Curr Opin
received funds for speaking from Cephalon and board engage-                     Neurobiol 2011b; 21: 897–903.
ments with Bioprojet. C. Monaca Charley has received funds for                Mignot E, Lin L, Rogers W, Honda Y, Qiu X, Lin X, et al. Complex HLA-
speaking and/or board engagements with UCB, Novartis and                        DR and -DQ interactions confer risk of narcolepsy-cataplexy in three
Cephalon, M. Lecendreux has received funds for speaking and                     ethnic groups. Am J Hum Genet 2001; 68: 686–99.
                                                                              Miller E, Andrews N, Stellitano L, Stowe J, Winstone AM, Shneerson J,
board engagements with UCB and Bioprojet.
                                                                                et al. Risk of narcolepsy in children and young people receiving AS03
                                                                                adjuvanted pandemic A/H1N1 2009 influenza vaccine: retrospective
                                                                                analysis. BMJ 2013; 346: f794.
References                                                                    Morrish E, King MA, Smith IE, Shneerson JM. Factors associated with a
                                                                                delay in the diagnosis of narcolepsy. Sleep Med 2004; 5: 37–41.
Andlauer O, Moore H IV, Hong SC, Dauvilliers Y, Kanbayashi T,                 MPA SwedenOccurrence of narcolepsy with cataplexy among children
  Nishino S, et al. Predictors of hypocretin (orexin) deficiency in narco-      and adolescents in relation to the H1N1 pandemic and Pandemrix
  lepsy without cataplexy. Sleep 2012; 35: 1247–55.                             vaccinations—results of a case inventory study by the MPA in
Aran A, Lin L, Nevsimalova S, Plazzi G, Hong SC, Weiner K, et al.               Sweden during 2009-2010. (June 30, 2011).
  Elevated antistreptococcal antibodies in patients with recent narcolepsy    National Narcolepsy Study Steering CommitteeInvestigation of
  onset. Sleep 2009; 32: 979–83.                                                an Increase in the Incidence of Narcolepsy in Children and
Carlander B, Puech-Cathala AM, Jaussent I, Scholz S, Bayard S,                  Adolescents in 2009 and 2010. 2012. Available from: http://
  Cochen V, et al. Low vitamin D in narcolepsy with cataplexy. PLoS             healthupdate.gov.ie/wp-content/uploads/2012/04/Final_Report_of_
  One 2011; 6: e20433.                                                          National_Narcolepsy_Study_Steering_Committee-latest1.pdf.
Choe YJ, Bae GR, Lee DH. No association was found between influenza           Nohynek H, Jokinen J, Partinen M, Vaarala O, Kirjavainen T, Sundman J,
  A(H1N1)pdm09 vaccination and narcolepsy in South Korea: ecological            et al. AS03 adjuvanted AH1N1 vaccine associated with an abrupt in-
  study. Vaccine 2012; 30: 7439–42.                                             crease in the incidence of childhood narcolepsy in Finland. PLoS One
Cvetkovic-Lopes V, Bayer L, Dorsaz S, Maret S, Pradervand S,                    2012; 7: e33536.
  Dauvilliers Y, et al. Elevated tribbles homolog 2-specific antibody         Partinen M, Saarenpää-Heikkilä O, Ilveskoski I, Hublin C, Linna M,
  levels in narcolepsy patients. J Clin Invest 2010; 120: 713–19.               Olsén P, et al. Increased incidence and clinical picture of childhood
Dauvilliers Y, Montplaisir J, Molinari N, Carlander B, Ondze B, Besset A,       narcolepsy following the 2009 H1N1 pandemic vaccination campaign
  et al. Age at onset of narcolepsy in two large populations of patients in     in Finland. PLoS One 2012; 7: e33723.
  France and Quebec. Neurology 2001; 57: 2029–33.                             Poli F, Overeem S, Lammers GJ, Plazzi G, Lecendreux M, Bassetti CL,
Dauvilliers Y, Maret S, Bassetti C, Carlander B, Billiard M, Touchon J,         et al. Narcolepsy as a possible adverse event following immuniza-
  et al. A monozygotic twin pair discordant for narcolepsy and CSF              tion: case definition and guidelines for data collection, analysis and
  hypocretin-1. Neurology 2004; 62: 2137–8.                                     presentation. Vaccine 2012; 31: 994–1007.



                                                                         10                                                    Exhibit 172
2496        Case
        | Brain     2:20-cv-02470-WBS-JDP
                2013: 136; 2486–2496      Document 7 Filed 12/29/20 Page 399 Y.
                                                                             of Dauvilliers
                                                                                482 et al.

Szakács A, Darin N, Hallböök T. Increased childhood incidence of narco-      Health and Welfare website. 2010. Available from: http://www.
  lepsy in western Sweden after H1N1 influenza vaccination. Neurology           thlfi/en_US/web/en/pressrelease?id=22930 (23 February 2012, date
  2013; 80: 1315–21.                                                            last accessed).
The National Institute for Health and Welfare recommends discontinu-          The International Classification of Sleep Disorders (ICSD). 2nd edn.
  ation of Pandemrix vaccinations (THL). Finnish National Institute for         Westchester, IL: American Academy of Sleep Medicine; 2005.




                                                                                                                                                     Downloaded from http://brain.oxfordjournals.org/ at Maastricht University on July 8, 2014




                                                                             11                                              Exhibit 172
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 400 of 482




   EXHIBIT 173
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 401 of 482

BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                                                          Page 1 of 11




                                                                                                                                                                 BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
Research




                                                                                                               RESEARCH


Risk of narcolepsy in children and young people
receiving AS03 adjuvanted pandemic A/H1N1 2009
influenza vaccine: retrospective analysis
             OPEN ACCESS


                                                                          1                                             2
Elizabeth Miller consultant epidemiologist , Nick Andrews senior statistician , Lesley Stellitano
                         13                            14
public health researcher , Julia Stowe research fellow , Anne Marie Winstone public health
            13                                      5
researcher , John Shneerson consultant physician , Christopher Verity consultant paediatric
            13
neurologist
1
 Immunisation, Hepatitis and Blood Safety Department, Health Protection Agency, Colindale, London NW9 5EQ, UK ; 2Statistics, Modelling, and
Economics Department, Health Protection Agency, Colindale, London NW9 5EQ, UK; 3PIND Research Group, Addenbrooke’s Hospital, Cambridge
CB2 0QQ, UK; 4General and Adolescent Paediatric Unit, Institute of Child Health, University College London, London NW1 2PF, UK; 5Respiratory
Support and Sleep Centre, Papworth Hospital, Cambridge CB23 3RE, UK



Abstract                                                                          Conclusion The increased risk of narcolepsy after vaccination with
Objective To evaluate the risk of narcolepsy in children and adolescents          ASO3 adjuvanted pandemic A/H1N1 2009 vaccine indicates a causal
in England targeted for vaccination with ASO3 adjuvanted pandemic                 association, consistent with findings from Finland. Because of variable
A/H1N1 2009 vaccine (Pandemrix) from October 2009.                                delay in diagnosis, however, the risk might be overestimated by more
                                                                                  rapid referral of vaccinated children.
Design Retrospective analysis. Clinical information and results of sleep
tests were extracted from hospital notes between August 2011 and
                                                                                  Introduction
February 2012 and reviewed by an expert panel to confirm the diagnosis.
Vaccination and clinical histories were obtained from general                     Narcolepsy is a chronic disorder presenting with excessive
practitioners.                                                                    daytime sleepiness, often accompanied by a transient loss of
Setting Sleep centres and paediatric neurology centres in England.
                                                                                  muscle tone triggered by strong emotion (cataplexy). Diagnosis
                                                                                  is based on clinical criteria and can be confirmed by
Participants Children and young people aged 4-18 with onset of
                                                                                  polysomnography followed by a multiple sleep latency test.1
narcolepsy from January 2008.
                                                                                  Estimates of prevalence generally range between 25 and 50 per
Main outcome measures The odds of vaccination in those with                       100 000, though might be less in some populations, possibly
narcolepsy compared with the age matched English population after                 because of differences in genetic susceptibility or exposure to
adjustment for clinical conditions that were indications for vaccination.         aetiological risk factors.2 Information on incidence is more
The incidence of narcolepsy within six months of vaccination compared             limited. Onset can occur at any age2 but is commonest in those
with the incidence outside this period measured with the self controlled          aged 10-19, in whom an incidence of 3.84 per 100 000 person
cases series method.                                                              years has been reported.3 The interval between onset and
Results Case notes for 245 children and young people were reviewed;               diagnosis can be long, with a median of 10.5 years in one study.4
75 had narcolepsy (56 with cataplexy) and onset after 1 January 2008.             Diagnostic delay is less in those with cataplexy and in younger
Eleven had been vaccinated before onset; seven within six months. In              patients.5 There is a strong association with human leucocyte
those with a diagnosis by July 2011 the odds ratio was 14.4 (95%                  antigen (HLA) DQB1*0602 and reported associations with
confidence interval 4.3 to 48.5) for vaccination at any time before onset         environmental factors such as streptococcal infection,6 seasonal
and 16.2 (3.1 to 84.5) for vaccination within six months before onset.            influenza,7 and more recently pandemic A/H1N1 2009
The relative incidence from the self controlled cases series analysis in          influenza.8
those with a diagnosis by July 2011 with onset from October 2008 to               In England, a monovalent pandemic strain vaccine containing
December 2010 was 9.9 (2.1 to 47.9). The attributable risk was estimated          the oil-in-water adjuvant AS03 (Pandemrix) was introduced in
as between 1 in 57 500 and 1 in 52 000 doses.                                     October 2009 during the second wave of infection, initially for
                                                                                  people with high risk clinical conditions9 10 and then in healthy


Correspondence to: E Miller liz.miller@hpa.org.uk

No commercial reuse: See rights and reprints http://www.bmj.com/permissions
                                                                              1                                                           Exhibit 173
                                                                                                                       Subscribe: http://www.bmj.com/subscribe
BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                                                       Page 2 of 11

     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 402 RESEARCH
                                                                   of 482



children aged under 5 from mid-December 2009.11 By March                          The key centre visit was when all cases known at the centre




                                                                                                                                                              BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
2010, around 24% of healthy children aged <5 and 37% aged                         were systematically ascertained; cases identified on an ad hoc
2-15 in a risk group had been vaccinated in England.12 A second                   basis after this were not included.
pandemic vaccine was used (Celvepan) but accounted for less                       The date of diagnosis was the earliest date that identified an
than 1% of the total.                                                             affected patient at the key centre visit, either on the basis of a
In August 2010 concerns were raised in Finland and Sweden                         clinical history and sleep study confirming narcolepsy or because
about a possible association between narcolepsy and                               there was sufficient clinical information to diagnose probable
Pandemrix.13 A subsequent cohort study in Finland reported a                      narcolepsy.
13-fold increased risk of narcolepsy after vaccination in children
and young people aged 4-19, most of whom had onset within                         Statistical analysis
three months after vaccination and almost all within six
                                                                                  We assessed the association between vaccination and narcolepsy
months.14 To evaluate the risk of narcolepsy after vaccination
                                                                                  using the case coverage method16: for each patient with
in England we identified cases in those aged under 19 with onset
                                                                                  narcolepsy in the study the population coverage was ascertained
since 1 January 2008 and compared the proportion vaccinated
                                                                                  for children of the same age (in months on 30 September 2009)
with that in the age matched English population after adjusting
                                                                                  at the relevant index date (that is, date of symptom onset) and
for clinical conditions that were indications for pandemic
                                                                                  with the same risk group status (in a group or not). The
vaccination.
                                                                                  association was calculated as the odds ratio for vaccination in
                                                                                  the cases compared with the matched population. This was done
Methods                                                                           with logistic regression with the outcome as vaccinated (yes/no)
Case ascertainment and validation                                                 in the cases and with an offset for the log odds of the matched
                                                                                  coverage. As the outcome is rare, odds ratios approximate to
Cases in children and young people aged 4-18 at onset of                          relative risks. Vaccine coverage by age in years and risk group
narcolepsy from January 2008 were ascertained from sleep                          status came from weekly electronic reports to the Birmingham
centres and paediatric neurology centres in England. With lists                   research unit of the Royal College of General Practitioners by
supplied by the British Sleep Society and the British Paediatric                  a representative sample of 98 general practices in England for
Neurology Association we identified 23 centres that saw                           the period September 2009 to August 2010.17 We analysed
children. In July 2011 we contacted these 23 centres and 16                       patient level electronic records extracted from the practices to
replied that they had seen affected children in the relevant time                 derive coverage data for specific age and risk groups. To obtain
period. To provide an alternative means of case ascertainment                     coverage within 12 weeks or six months before an index date
we identified all the cases in England recorded in the hospital                   we matched the coverage at the index date and at the date 12
episode statistics database15 with the ICD-10 (international                      weeks or six months earlier and calculated the difference in
classification of diseases, 10th revision) diagnosis code G47.4                   coverage. Cases categorised by the experts as definite and
(narcolepsy and cataplexy) in the same age group in the same                      probable narcolepsy were combined for all analyses. The
time period. Clinical information including the presence of                       primary analysis used first symptoms as the index date and was
cataplexy and results of relevant tests including                                 restricted to diagnoses by 31 July 2011. We carried out
polysomnography, multiple sleep latency test, HLA type, and                       sensitivity analyses including all patients with a diagnosis by
hypocretin concentrations were extracted from case notes during                   the key centre visit, using first healthcare contact or diagnosis
visits to the 16 study centres from August 2011 to February                       as the index date, not matching on risk group status, or
2012. Details of the clinical features and test results of cases                  increasing population coverage by a relative 20% (for example,
will be reported elsewhere. Patients’ general practitioners were                  10% increasing to 12%). Analyses were performed based on
sent a questionnaire to ascertain history of pandemic and                         vaccination within 12 weeks, within six months, and at any time
seasonal influenza vaccination, date of onset of symptoms, date                   before the index date.
of first healthcare consultation for a sleep problem, and any
                                                                                  We carried out a separate analysis using the self controlled case
underlying clinical condition for which pandemic vaccine was
                                                                                  series method18 to estimate the incidence of symptom onset
indicated. Information on infections preceding narcolepsy was
                                                                                  within three and six months after vaccination relative to the
also sought. These data were reviewed by three narcolepsy
                                                                                  incidence outside this period (the baseline). Because pandemic
experts (blinded to vaccination status) who confirmed the cases
                                                                                  influenza vaccination started in October 2009 the observation
in which the diagnosis was definite—that is, narcolepsy with
                                                                                  period for each individual started on 1 October 2009 and ended
cataplexy or narcolepsy without cataplexy according to
                                                                                  on 31 December 2010. In a second analysis we used a start date
international classification of sleep disorders criteria.1 Cases
                                                                                  of October 2008 to allow inclusion of additional unexposed
not meeting these criteria but with a convincing clinical history
                                                                                  person time in the baseline. Analyses were performed with all
were classified as probable narcolepsy. The remainder were
                                                                                  those with a diagnosis by the key visit date and also restricted
excluded because of insufficient information and were not
                                                                                  to those with a diagnosis by July 2011. Adjustment for time
included in the analysis.
                                                                                  period was made with calendar month of onset. Adjustment by
                                                                                  age was not necessary as this was relatively stable within the
Index dates—definitions                                                           study period.
The date of symptom onset was the earliest date of excessive
daytime sleepiness or cataplexy as given by the general                           Results
practitioner or recorded in the centre notes. When the exact date
was not available we used the mid-point of the month.                             Vaccine coverage
The date of first known healthcare contact was the earliest                       We extracted information on 160 400 individuals aged 2-18
recorded consultation for a sleep related problem as reported                     from the Royal College of General Practitioners database. Of
by the general practitioner or in the centre notes.                               these, 14 400 (9.0%) were in a clinical risk group, mainly
                                                                                  because of asthma. Table 1⇓ gives the uptake of pandemic
                                                                                  vaccine by August 2010 by age and risk group status and the
No commercial reuse: See rights and reprints http://www.bmj.com/permissions   2                                                        Exhibit 173
                                                                                                                    Subscribe: http://www.bmj.com/subscribe
BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                                                        Page 3 of 11

     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 403 RESEARCH
                                                                   of 482



estimated number of first doses given in England by this date,                    assumption that all vaccinated patients were in a risk group was




                                                                                                                                                               BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
based on 2009 population estimates.19 The cumulative vaccine                      5.0 (1.3 to 19.3) for vaccination within six months and 3.3 (1.2
uptake by day, age, and risk status is consistent with the initial                to 8.7) for “vaccinated at any time,” while increasing coverage
targeted vaccination of risk groups followed by all children aged                 by a relative 20% gave a risk group adjusted odds ratio of 13.0
under 5 (fig 1⇓).                                                                 (2.5 to 68.3) for vaccination within six months and 11.5 (3.4 to
                                                                                  39.2) for “vaccinated at any time.”
Study cases
Review of clinical records                                                        Self controlled case series analysis
We reviewed the clinical records in 245 cases identified by                       Only 18 cases diagnosed by the key visit had onset of symptoms
clinicians and/or from the hospital episode statistics database                   between October 2009 and December 2010, of whom seven
search at the 16 study centres. Although in all cases the                         were unvaccinated, one was vaccinated after onset, and 10 were
diagnoses or hospital admission dates were after January 2008,                    vaccinated before onset (five within 84 days, six within 182
we excluded 130 because onset of symptoms was before January                      days, four more than 182 days before). Restriction of cases to
2008 and 23 because the diagnosis had not been confirmed by                       those diagnosed by July 2011 excluded four unvaccinated cases
the sleep centre. This left 92 cases for independent review by                    and one case vaccinated more than 182 days before onset.
the narcolepsy expert panel: in 10 there was insufficient                         Starting the observation period from October 2008 added another
information to assign a diagnosis, in three the date of diagnosis                 22 unvaccinated cases and two more cases vaccinated after
was after the key visit, three patients were outside the 4-18 age                 onset. Relative incidence estimates were only significantly raised
range, and in one the onset was before January 2008. Of the 75                    when we included the period from October 2008 in the baseline
remaining cases, 66 were definite according to the international                  (table 4⇓).
classification of sleep disorders criteria (56 had narcolepsy with
cataplexy and 10 had narcolepsy without cataplexy). The nine                      Attributable risk
remaining were considered probable narcolepsy. Table 2 shows                      For calculation of the vaccine attributable risk we used the odds
the demographic and clinical features in these 75 cases⇓; in 55                   ratio of 14.4 based on symptom onset as the index date,
cases the patients has received a diagnosis by July 2011.                         diagnosed by July 2011, and “vaccinated at any time” (table 3).
                                                                                  If the odds ratio is used to approximate relative risk (RR), the
Cases identified from hospital episode statistics                                 attributable fraction ((RR−1)/RR)) is 13.4/14.4, which applied
Of the 162 cases identified via this database in England, 130                     to the 10 vaccinated patients in this analysis gives an estimate
were identified from the 16 study centres. Only 35 fitted our                     of 9.3 attributable cases. To estimate the number of doses given
case definition and were included in the analysis. In the 95                      to the population the cases came from, we used the number of
excluded cases, 62 patients had onset before January 2008, and                    doses given in England to those aged 3-18 by September 2009
in 25 the diagnosis in the hospital episode statistics database                   (668 000 from table 1, as the youngest vaccinated patient was
was not confirmed by the study centre (case notes in eight such                   aged 3 at vaccination). We then adjusted this number assuming
cases were not available for review). The remaining 32 cases                      a range of 80% to 100% for the proportion of cases captured,
identified from hospital episode statistics were in centres that                  which gives a range of 534 400 to 668 000 doses. The figure of
had not reported cases or were cases at non-centre hospitals;                     80% used as a minimum proportion of cases captured was
these 32 cases were distributed as follows: two hospitals had                     obtained by comparing the number of hospital episode statistics
four cases each, two had three cases each, and 18 had single                      cases coded as G47.4 for the period 1 January 2008 to 20
cases.                                                                            November 2010 that were from the 16 centres (130 cases) to
                                                                                  the total number of G47.4 cases in the hospital episode statistics
                                                                                  database in England for this period (162). The estimated
Vaccination history
                                                                                  attributable risk is therefore between 9.3/534 400 and 9.3/668
We obtained vaccination history and risk group status in all 75                   000 (1 per 57 500 to 1 per 52 000 doses).
study cases; none of the patients with a diagnosis of probable
narcolepsy was vaccinated (table 2). Of the 11 definite cases in
                                                                                  Discussion
which the patient had previously received pandemic vaccine,
six had onset within three months, one within three to six                        Principal findings
months, and four between seven and 14 months after                                This study shows a significantly increased risk of narcolepsy
vaccination; all had received Pandemrix and age at vaccination                    in children who received the AS03 adjuvanted pandemic strain
ranged between 3 and 16. Figure 2⇓ shows the 75 cases by                          vaccine in England. Our case coverage method gave an odds
month of symptom onset and whether they had previously                            ratio of 14.4 (4.3 to 48.5) for the primary analysis and is
receieved vaccine, together with vaccine uptake. The vaccinated                   consistent with the relative risk of 13 reported from Finland in
patient with onset in 2011 received Pandemrix in 2011, when                       a retrospective cohort study.14 The lack of reported cases in other
residual stocks were used instead of seasonal vaccine.20 Two                      European states and Canada after the initial case reports from
were reported to have an influenza-like illness in the six months                 Finland and Sweden in August 201013 led to speculation that
before first symptoms, neither of whom was vaccinated.                            some unidentified factor was operating in these countries and
                                                                                  that the association, if real, might be restricted to these
Case coverage analysis                                                            Scandinavian populations.21 Our study confirms the signal raised
Table 3 shows the results of the case coverage analysis⇓ for                      from Finland and Sweden13 and indicates that the association is
patients who had received a diagnosis by July 2011 and by the                     not restricted to those populations.
key study visit with and without adjustment for risk group status.                The increased risk found in our study and in Finland could be
Odds ratios were significantly increased in all analyses; odds                    because the vaccine accelerates onset of narcolepsy, which
ratios without matching on risk group status were generally                       would lead to a consequent deficit in incident cases in
higher as were those based on date of onset of symptoms. The                      subsequent years with no vaccine attributable risk in the longer
odds ratio with symptom onset as the index date and with the
No commercial reuse: See rights and reprints http://www.bmj.com/permissions
                                                                              3                                                         Exhibit 173
                                                                                                                     Subscribe: http://www.bmj.com/subscribe
BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                                                        Page 4 of 11

     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 404 RESEARCH
                                                                   of 482



term. Evaluation of this would require late follow-up. The effect                 This had the effect of decreasing the odds ratio for vaccination




                                                                                                                                                               BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
would be difficult to detect in England given the low vaccine                     within six months from 16.2 to 8.3 (95% confidence interval
coverage but might be detected in Finland and Ireland,22 where                    2.2 to 31.5).
coverage was substantially higher. A spuriously high risk would                   The results of our self controlled case series analysis were less
also be generated if the clinical features of the vaccine associated              clear. This method requires a prespecified risk period after
cases prompted earlier referral, as suggested by the abrupt onset                 vaccination in which the incidence relative to the baseline
and unusual severity reported in one small case series.23 A later                 incidence is compared.25 Based on the onsets in the Finnish
follow-up could ascertain relatively more unvaccinated than                       cases14 we defined the risk period as within six months. This
vaccinated patients with onset in 2010-11 with a consequent                       resulted in the inclusion in the baseline of four patients with
reduction in the relative risk. The attributable risk, however,                   symptoms more than six months after vaccination. When more
could increase as a result of ascertainment of additional                         unexposed time was included in the baseline by starting person
vaccinated patients. Our attributable risk estimate of between                    time from October 2008 the self controlled case series analysis
one in 57 500 and 52 000 doses was lower than reported from                       gave results closer to the case coverage estimates. The finding
Finland (one in 16 000), despite a similar odds ratio/relative                    that four of the 11 cases associated with vaccines in our study
risk and annual incidence before vaccine, which was 0.42 per                      were in children with onset longer than six months after
100 000 in our study (based on the 29 incident cases in 2008)                     vaccination could reflect lack of precision in ascertaining onset
and 0.31 in Finland between 2002 and 2009.24 This could be                        date or the fact that in our study were included patients with
because of differences in population susceptibility or because                    diagnosis in 2011 whereas in the Finnish study follow-up ended
proportionately more vaccine in Finland was given to                              in December 2010. Our longer follow-up period would have
adolescents, in whom incidence is highest. The same attributable                  allowed patients with a later onset to receive a diagnosis.
fraction applied to a higher absolute incidence generates a higher                Another assumption of the self controlled case series method
attributable risk.                                                                that used person time before vaccination is that the narcolepsy
                                                                                  condition should not influence whether or not an individual
Strengths and weaknesses of our study                                             subsequently gets vaccinated. This seems unlikely but could
Our aim was to conduct a national study in England, and we                        occur if narcolepsy is regarded by some general practitioners
therefore contacted all sleep centres that see affected children                  as an indication for influenza vaccination or if the symptoms
and in addition approached paediatric neurologists to whom                        lead to individuals being more or less likely to visit their general
such children might have been initially referred. Based on replies                practitioner and be offered vaccination opportunistically.
to our initial contact in July 2011, we focused on the 16                         Apart from the inherent problems in conducting timely studies
sleep/neurology centres in England that reported that they had                    of the association between narcolepsy and exposure to a vaccine
seen affected children with onset since 2008. We did not visit                    first used in late 2009, our study has other potential limitations.
the seven remaining centres that made a negative return, though                   There can be difficulty in accurately defining onset of symptoms,
it is possible that relevant cases were not identified at the time                which could result in recall bias. Onset dates, however, were
or were referred to them after July 2011. Cases in the hospital                   obtained from medical records made before the putative
episode statistics database that were not in the 16                               association had generated public interest, and the date of first
sleep/neurology centres together accounted for 20% (32/162)                       healthcare contact should be objective. Random inaccuracies
of the G47.4 hospital episode statistics diagnoses in England in                  in defining onset would reduce the estimate of relative risk rather
the study period. Most of these cases would not have been                         than generating a falsely high estimate. Our case coverage
eligible for inclusion judging by the hospital episode statistics                 approach depended on the accuracy and representativeness of
cases reviewed at the 16 study centres (where only 35/120 (29%)                   the Royal College of General Practitioners’ coverage data. The
with available information were eligible). The G47.4 diagnosis                    patient level data used for the analysis were extracted by
code, however, had low sensitivity (as admission is not a                         established procedures used for estimates of effectiveness of
necessary part of case management), and it is possible that                       annual influenza vaccine.26 The Royal College of General
eligible cases in England were missed. Under the worst case                       Practitioners’ population is closely matched to the national
scenario—that, based on the hospital episode statistics                           population in terms of age, sex, deprivation index, and
diagnoses, only 80% of eligible cases were captured and that                      prescribing patterns,27 and our coverage estimates by age and
those not captured were all in unvaccinated patients—this would                   risk group status were similar to those in a national coverage
add another four unvaccinated cases to the number with onset                      survey that provided aggregate data by broad age groups.12 The
after October 2009 diagnosed by July 2011 (increasing the total                   case coverage method also depends on the absence of a
from 17 to 21 in table 3 among those eligible for vaccination at                  confounding variable for which coverage could not be stratified.
any time before onset). Adding in four cases (one in a risk                       Apart from age and time period, which were adjusted for in the
group) still results in an increased odds ratio of 9.2 (3.1 to 27.2).             analysis, we are not aware of any other variable that could
Although the case coverage analysis gave a significantly raised                   generate the size of effect observed. Although there is no
odds ratio, the number of cases in patients with onset in 2010                    reported association between having a co-morbidity for which
(n=16) was lower than in 2009 (n=21). This deficit was                            influenza vaccination is recommended and likelihood of
particularly evident for unvaccinated patients; there were six in                 subsequently developing narcolepsy, we adjusted for this
2010 compared with 21 in 2009. While delays to diagnosis                          variable because of its high correlation with vaccination and
might partially explain this, based on the distribution of intervals              hence potential to be a confounder. The reduction in odds ratio
from onset to diagnosis in previous years we might reasonably                     seen after this adjustment might reflect a true association or be
have expected about seven more unvaccinated children in 2010                      caused by chance. If the association is real then failure to
to have received a diagnosis by July 2011. The “missing” cases                    identify whether a vaccinated patient was in a risk group for
in unvaccinated patients could be just random variation, but to                   vaccination could result in spuriously high odds ratios. Under
assess the impact of the dearth of unvaccinated patients in 2010                  the extreme assumption that all patients were in a risk group,
we added seven cases in 2010 with onset dates across the year,                    however, there was still an increased odds ratio of 5.0 (1.3 to
one of which was in a patient in a risk group for vaccination.                    19.3) for vaccination within six months before onset. Finally,

No commercial reuse: See rights and reprints http://www.bmj.com/permissions
                                                                              4                                                         Exhibit 173
                                                                                                                     Subscribe: http://www.bmj.com/subscribe
BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                                                            Page 5 of 11

     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 405 RESEARCH
                                                                   of 482



our attempt to investigate an association with pandemic                           pandemic vaccines.33 Estimates of baseline incidence, however,




                                                                                                                                                                   BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
influenza was based on a history of influenza-like illness. As a                  varied widely between countries, probably reflecting differences
clinical history is not specific, and some infections are                         in case capture between databases, and significant increases and
asymptomatic, we cannot exclude H1N1 infection as an                              decreases in incidence in individual countries unrelated to
aetiological factor in some cases. It seems unlikely, however,                    vaccine use were observed.
that previous infection would be more likely in vaccinated
patients.                                                                         Policy implications and future research
                                                                                  In conclusion, we found evidence of an increased risk of
Strengths and weaknesses in relation to other                                     narcolepsy in children who received pandemic A/H1N1 2009
studies                                                                           influenza vaccine (Pandemrix) in England. Despite attempts to
It is difficult to rapidly test the putative association between                  minimise ascertainment bias, the potential for overestimation
vaccination and narcolepsy because of the long and variable                       of risk remains because of more rapid referral of vaccinated
interval between onset and diagnosis4 and the considerable                        patients. Long term follow-up of the cohorts exposed to the
potential for underdiagnosis.28 29 Pandemic vaccine was first                     vaccine is needed to properly evaluate the attributable risk.
used in October 2009 and many patients with onset in 2010 and                     As a precaution, based on the preliminary reports from Sweden
2011 will not be yet have a diagnosis. The potential for an                       and Finland and pending the outcome of confirmatory studies,
accelerated diagnosis in patients in whom an association with                     in July 2011 the European Medicines Agency changed the
vaccination is suspected vaccine once the signal was raised is                    indication for use of Pandemrix vaccine in people aged under
considerable. We sought to limit this bias by restricting our                     20 to those for whom seasonal trivalent vaccine was not
primary analysis to patients with a diagnosis by July 2011, when                  available and for whom prevention of A/H1N1 2009 influenza
reports from Finland and Sweden had not generated media or                        was considered necessary.34 Its licence, however, remains valid,
public interest in the United Kingdom, the first spike in internet                and the vaccine can still be manufactured and sold in any
searches for “narcolepsy” being in December 2011.                                 European Union country. While further use of the AS03
Others have sought to limit ascertainment bias by restricting                     adjuvanted vaccine for prevention of seasonal A/H1N1 2009
cases to those with onset or first healthcare contact before media                seems unlikely, our findings have implications for the future
attention.14 30 As diagnosis is a necessary condition for case                    licensure and use of AS03 adjuvanted pandemic vaccines
capture, however, ascertainment might still be biased because                     containing different subtypes such H5 or H9. Further studies to
of preferential inclusion of vaccinated patients with accelerated                 assess the risk, if any, associated with the other A/H1N1 2009
diagnosis after the generation of public interest. Censoring cases                vaccines used in the pandemic, including those with and without
by date of diagnosis and using this as the index date for                         adjuvants, are also needed to inform the use of such vaccines
analysing previous vaccine exposure blurs any temporal relation                   in the event of a future pandemic.
between vaccination and onset because of variable diagnostic
delays, and patients vaccinated after onset but before diagnosis                  We thank Douglas Fleming, Royal College of General Practitioners, for
will be categorised as “exposed.” In our study, as in Finland,                    supplying the RCGP data extracts for the vaccine coverage estimates
risk estimates were substantially lower when we used diagnosis                    and Stephen Evans, London School of Hygiene and Tropical Medicine,
as the index date. An unpublished case-control study that pooled                  for review of the statistical analysis plan. The authors gratefully
data from five European countries that used the AS03 adjuvanted                   acknowledge the participation of Paul Gringras, Evelina Children’s
or other H1N1 pandemic strain vaccine failed to find an                           Hospital, St Thomas’ Hospital, London, and Zenobia Zaiwalla, Sleep
association when the multiple sleep latency test date was used                    Disorders Service, John Radcliffe Hospital, Oxford, in the expert panel.
as the index date (odds ratio 1.6, 95% confidence interval 0.5                    We thank the members of the British Sleep Society and the British
to 6.1), but when they additionally restricted cases to those with                Paediatric Neurology association, and the general practitioners who
symptom onset between April 2009 and June 2010 the odds                           assisted with the follow-up. The HES data are re-used with permission
ratio increased to 4.6 (1.7 to 13.7).31 As this additional analysis               of the Health and Social Care Information Centre.
was one of several sensitivity analyses conducted, however, its                   Contributors: All the authors were involved in study design. JS, CV,
relevance was perhaps overlooked, resulting in the conclusion                     AMW, and LS extracted clinical information from the centre notes. JS
that the signal from Finland and Sweden could not be                              extracted the HES cases and conducted the GP follow-up. JSh assisted
confirmed.31 In our study, to minimise ascertainment bias and                     in recruitment of sleep centres and was a member of the expert panel.
improve precision in defining the risk period after vaccination,                  NA conducted the statistical analysis, and EM wrote the first draft of the
we censored case inclusion by date of diagnosis and used                          paper. All authors contributed to the final version and had access to the
symptom onset as the index date for the primary analysis.                         dataset.
Other epidemiological approaches to assessing the association                     Funding: The study was funded by the Department of Health policy
have been adopted. A study in one Swedish county linking a                        research programme and the Health Protection Agency. The views
pandemic vaccination register with a healthcare database, while                   expressed in the publication are those of the authors and not necessarily
underpowered to investigate the risk of narcolepsy, reassuringly                  those of the Department of Health, England. The funding source had
found little evidence of an association with other neurological                   no role in data collection, data analysis, data interpretation, or writing
or autoimmune disorders.32 Ecological studies that evaluate                       of the report. CV, JS, AMW, and LS were supported by a grant from
changes in population incidence of narcolepsy associated with                     the Department of Health research and development directorate (No
the use of pandemic vaccine have also been reported.24 33                         039/0031).
Establishing causality through such an approach, however, is                      Competing interests: All authors have completed the ICMJE uniform
problematic as other factors can affect the incidence of patients                 disclosure form at www.icmje.org/coi_disclosure.pdf (available on
with the diagnosis. Also, unless vaccine coverage is high, as in                  request from the corresponding author) and declare: no support from
Finland,24 an increase might be difficult to detect at the                        any organisation for the submitted work; no financial relationships with
population level. A recent study derived a pooled incidence                       any organisations that might have an interest in the submitted work in
estimate from automated healthcare databases in six European
countries to monitor changes associated with the use of
No commercial reuse: See rights and reprints http://www.bmj.com/permissions
                                                                              5                                                             Exhibit 173
                                                                                                                         Subscribe: http://www.bmj.com/subscribe
BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                                                                                               Page 6 of 11

     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 406 RESEARCH
                                                                   of 482




                                                                                                                                                                                                         BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
                What is already known on this topic
                     A potential association between ASO3 adjuvanted A/H1N1 2009 pandemic vaccine (Pandemrix) and narcolepsy was first identified in
                     Scandinavian countries after clinicians in sleep centres reported temporal associations
                     An epidemiological study from Finland reported a 13-fold increased risk in children and young people aged 4-19
                     There is a need for a robust study to independently test the association in a non-Scandinavian country where no signal has been raised
                     by clinician reports

                What this study adds
                     The increased risk of onset of narcolepsy in children and young people after the AS03 adjuvanted pandemic vaccine is not confined to
                     Scandinavian populations
                     The magnitude of the increased risk found in English children and young people is similar to that reported from Finland



the previous three years; no other relationships or activities that could                            19   Population Estimates Unit. Estimated resident population mid-2009 by single year. Office
                                                                                                          of National Statistics, 2009. www.ons.gov.uk/ons/rel/pop-estimate/population-estimates-
appear to have influenced the submitted work.                                                             for-uk--england-and-wales--scotland-and-northern-ireland/2009/index.html.
                                                                                                     20   Influenza Immunisation Uptake Monitoring Programme, England. IMM form. www.dh.gov.
Ethical approval: HPA has approval for England from the National
                                                                                                          uk/prod_consum_dh/groups/dh_digitalassets/documents/digitalasset/dh_129856.pdf.
Information Governance Board for Health and Social Care (NIGB) (PIAG                                 21   Global Advisory Committee on Vaccine Safety. Statement on narcolepsy and vaccination.
ref: PIAG 03-(c)/2001), which allows us access to patient identifiable                                    World Health Organization, 2011 www.who.int/vaccine_safety/topics/influenza/pandemic/
                                                                                                          h1n1_safety_assessing/narcolepsy_statement/en/index.html.
information for purposes of monitoring vaccine safety.                                               22   National Narcolepsy Study Steering Committee. Investigation of an increase in the
                                                                                                          incidence of narcolepsy in children and adolescents in 2009 and 2010. http://healthupdate.
Data sharing: No additional data available.
                                                                                                          gov.ie/wp-content/uploads/2012/04/Final_Report_of_National_Narcolepsy_Study_Steering_
                                                                                                          Committee-latest1.pdf.
1    American Academy of Sleep Medicine. International classification of sleep disorders, 2nd        23   Dauvilliers Y, Montplaisir J, Cochen V, Desautels A, Einen M, Lin L, et al. Post-H1N1
     ed. Diagnostic and coding manual. American Academy of Sleep Medicine, 2005.                          narcolepsy-cataplexy. Sleep 2010;33:1428-30.
2    Longstreth WT Jr, Koepsell TD, Ton TG, Hendrickson AF, van Belle G. The epidemiology            24   Partinen M, Saarenpää-Heikkilä O, Ilveskoski I, Hublin C, Linna M, Olsén P, et al. Increased
     of narcolepsy. Sleep 2007;30:13-26.                                                                  incidence and clinical picture of childhood narcolepsy following the 2009 H1N1 pandemic
3    Silber MH, Krahn LE, Olson EJ, Pankratz VS. The epidemiology of narcolepsy in Olmsted                vaccination campaign in Finland PLoS One 2012;7:e33723.
     County, Minnesota: a population-based study. Sleep 2002;25:197-202.                             25   Andrews N. Epidemiological designs for vaccine safety assessment: methods and pitfalls.
4    Morrish E, King MA, Smith IE, Shneerson JM. Factors associated with a delay in the                   Biologicals 2012;40:389-92.
     diagnosis of narcolepsy. Sleep Med 2004;5:37-41.                                                26   Hardelid P, Fleming DM, Andrews N, Barley M, Durnall H, Mangtani P, et al. Effectiveness
5    Furuta H, Thorpy MJ, Temple HM. Comparison in symptoms between aged and younger                      of trivalent and pandemic influenza vaccines in England and Wales 2008-2010: results
     patients with narcolepsy. Psychiatry Clin Neurosci 2001;55:241-2.                                    from a cohort study in general practice. Vaccine 2012;30:1371-8.
6    Aran A, Lin L, Nevsimalova S, Plazzi G, Hong SC, Weiner K, et al. Elevated                      27   Fleming DM, Miles J. The representativeness of sentinel practice networks. J Public
     anti-streptococcal antibodies in patients with recent narcolepsy onset. Sleep                        Health (Oxf) 2010;32:90-6.
     20091;32:979-83.                                                                                28   Allsopp MR, Zaiwalla Z. Narcolepsy. Arch Dis Child 1992;67:302-6.
7    Picchioni D, Hope CR, Harsh JR. A case-control study of the environmental risk factors          29   Doherty L, Crowe C, Sweeney B. National narcolepsy survey. Ir Med J 2010;103:110,
     for narcolepsy. Neuroepidemiology 2007;29:185-92.                                                    112-3.
8    Han F, Lin L, Warby SC, Faraco J, Li J, Dong SX, et al. Narcolepsy onset is seasonal            30   Medical Products Agency. Occurrence of narcolepsy with cataplexy among children and
     and increased following the 2009 H1N1 pandemic in China. Ann Neurol 2011;70:410-7.                   adolescents in relation to the H1N1 pandemic and Pandemrix vaccinations. Results of a
9    Department of Health. Salisbury D, Ramsay M, Noakes K, eds. Immunisation against                     case inventory study by the MPA in Sweden 2009-2010. www.lakemedelsverket.se/upload/
     infectious disease. Stationery Office, 2006:193-94. www.dh.gov.uk/en/                                nyheter/2011/Fallinventeringsrapport_pandermrix_110630.pdf.
     Publicationsandstatistics/Publications/PublicationsPolicyAndGuidance/DH_079917.                 31   ECDC Technical Report Narcolepsy in association with pandemic influenza vaccination.
10   Chief Medical Officer’s Update. The H1N1 swine flu vaccination programme. Department                 A multi-country European epidemiological investigation. http://vaesco.net/vaesco/results/
     of Health, 2009. www.dh.gov.uk/en/Publicationsandstatistics/Lettersandcirculars/                     main/04/text_files/file/ECDC%202012%20VAESCO%20Narco%20report%20FULL.pdf.
     Dearcolleagueletters/DH_107169.                                                                 32   Bardage C, Persson I, Ortqvist A, Bergman U, Ludvigsson JF, Granath F. Neurological
11   Chief Medical Officer’s Update. CMO letter announcing amendment of Pandemrix® license                and autoimmune disorders after vaccination against pandemic influenza A (H1N1) with
     to allow a one-dose schedule in children. Department of Health, 2009. www.nelm.nhs.uk/               a monovalent adjuvanted vaccine: population based cohort study in Stockholm, Sweden.
     en/NeLM-Area/News/2009---December/16/CMO-letter-announcing-amendment-of-                             BMJ 2011;343:d5956.
     Pandemrix-license-to-allow-a-one-dose-schedule-in-children-/                                    33   Wijnans L, Lecomte C, de Vries C, Weibel D, Sammon C, Hviid A, et al. The incidence
12   Pandemic H1N1 (swine) influenza vaccine uptake amongst patient groups in primary care                of narcolepsy in Europe: before, during, and after the influenza A(H1N1)pdm09 pandemic
     in England 2009/10, DH/HPA, DH/HPA28, Oct 2010 www.dh.gov.uk/prod_consum_dh/                         and vaccination campaigns. Vaccine 2012;31:1246-54.
     groups/dh_digitalassets/@dh/@en/@ps/documents/digitalasset/dh_121014.pdf.                       34   European Medicines Agency. Pandemrix assessment report. 21st July 2011. www.ema.
13   National Institute for Health and Welfare recommends discontinuation of Pandemrix                    europa.eu/docs/en_GB/document_library/EPAR_-_Assessment_Report_-_Variation/
     vaccinations. National Institute for Health and Welfare, 2010. www.thl.fi/en_US/web/en/              human/000832/WC500118056.pdf.
     pressrelease?id=22930.
14   Nohynek H, Jokinen J, Partinen M, Vaarala O, Kirjavainen T, Sundman J, et al. AS03
                                                                                                     Accepted: 30 January 2013
     adjuvanted AH1N1 vaccine associated with an abrupt increase in the incidence of childhood
     narcolepsy in Finland. PLoS One 2012;7:e33536.
15   Hospital Episode Statistics. www.hesonline.nhs.uk/Ease/servlet/ContentServer?
                                                                                                     Cite this as: BMJ 2013;346:f794
     siteID=1937.                                                                                    This is an open-access article distributed under the terms of the Creative Commons
16   Farrington CP. Control without separate controls: evaluation of vaccine safety using            Attribution Non-commercial License, which permits use, distribution, and reproduction in
     case-only methods. Vaccine 2004;22:2064-70.
                                                                                                     any medium, provided the original work is properly cited, the use is non commercial and
17   Royal College of General Practitioners Research and Surveillance Centre. Annual report
     2009. www.rcgp.org.uk/clinical_and_research/rsc/annual_reports.aspx.                            is otherwise in compliance with the license. See: http://creativecommons.org/licenses/by-
18   Farrington CP, Nash J, Miller E. Case series analysis of adverse reactions to vaccines:         nc/2.0/ and http://creativecommons.org/licenses/by-nc/2.0/legalcode.
     a comparative evaluation. Am J Epidemiol 1996;143:1165-73.




No commercial reuse: See rights and reprints http://www.bmj.com/permissions
                                                                                                 6                                                                            Exhibit 173
                                                                                                                                                       Subscribe: http://www.bmj.com/subscribe
BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                                                            Page 7 of 11

     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 407 RESEARCH
                                                                   of 482



Tables




                                                                                                                                                                   BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
Table 1| Coverage of vaccination with ASO3 adjuvanted pandemic A/H1N1 2009 vaccine by August 2010* in England by age and risk group,
and total doses based on RCGP age specific coverage estimates

                                                                                                                               Estimated No of people
Age in years                                            % Coverage in risk     % Coverage in non-risk                               vaccinated
(September 2009)            % Coverage overall               groups                   groups          Population of England            in England
2                                    31.9                       46.0                   31.2                 639 700                     204 086
3                                    29.2                       46.1                   28.2                 619 800                     181 119
4                                    20.5                       40.6                   18.9                 605 800                     124 324
5                                     4.7                       34.0                    2.1                 597 800                        28 277
6                                     4.1                       30.6                    1.7                 576 700                        23 771
7                                     4.4                       30.7                    1.5                 559 400                        24 393
8                                     4.4                       30.3                    1.7                 557 800                        24 277
9                                     4.4                       30.2                    1.7                 571 500                        24 948
10                                    4.6                       31.0                    1.9                 586 600                        26 999
11                                    4.6                       28.5                    1.9                 596 800                        27 747
12                                    4.7                       29.4                    2.0                 612 300                        28 958
13                                    4.9                       29.1                    2.1                 608 700                        29 623
14                                    4.3                       24.6                    1.9                 612 100                        26 476
15                                    4.5                       25.6                    2.2                 628 700                        28 472
16                                    4.0                       22.6                    1.9                 640 900                        25 336
17                                    3.6                       20.8                    1.8                 666 900                        24 093
18                                    2.9                       15.5                    1.7                 686 400                        19 634
Total aged 2-4                       27.3                       43.9                   26.2                 1 865 300                   509 529
Total aged 5-18                       4.3                       27.1                    1.9                 8 502 600                   363 004

                                                                              21
*About 200 000 doses of pandemic vaccine were given in winter of 2010-11 but no age or risk group specific coverage data were available.




No commercial reuse: See rights and reprints http://www.bmj.com/permissions
                                                                                   7                                                         Exhibit 173
                                                                                                                         Subscribe: http://www.bmj.com/subscribe
BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                                                     Page 8 of 11

       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 408 RESEARCH
                                                                     of 482



Table 2| Demographic and clinical features of 75 patients with narcolepsy in cases included in analysis according to ASO3 adjuvanted




                                                                                                                                                            BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
pandemic A/H1N1 2009 vaccination

Category                      Never vaccinated Vaccinated after first symptoms Vaccinated before first symptoms Total
Age at diagnosis (years):
 4-8                                   18                             3                       7                  28
 9-13                                  21                             1                       2                  24
 14-18                                 21                             0                       2                  23
Sex:
 Male                                  33                             2                       8                  43
 Female                                27                             2                       3                  32
Diagnostic category:
 Narcolepsy and cataplexy              42                             4                      10                  56
 Narcolepsy, no cataplexy               9                             0                       1                  10
 Probable narcolepsy                    9                             0                       0                   9
Risk group for influenza vaccine:
 No                                    49                             2                       5                  56
 Yes                                   11                             2                       6                  19
2010-11 seasonal vaccine given:
 No                                    56                             3                       9                  68
 Yes (before symptoms)                  1                             0                       0                   1
 Yes (after symptoms)                   3                             1                       2                   6




No commercial reuse: See rights and reprints http://www.bmj.com/permissions
                                                                              8                                                      Exhibit 173
                                                                                                                  Subscribe: http://www.bmj.com/subscribe
BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                                                             Page 9 of 11

     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 409 RESEARCH
                                                                   of 482



Table 3| Case coverage analysis in patients with narcolepsy showing odds ratios for receipt of ASO3 adjuvanted pandemic A/H1N1 2009




                                                                                                                                                                    BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
vaccine before narcolepsy using different index dates, follow-up periods, and risk intervals

                                          *Total No of          Not matching on risk group                                Matching on risk group
                                        patients eligible
                                        for vaccination
                            No of          in interval
 Interval before           patients      before index
 index date               vaccinated           date       Average coverage  Odds ratio (95% CI)                 Average coverage       Odds ratio (95% CI)
Index date: symptom onset
Censored July 31 2011†:
 12 weeks                     5                10                  0.060      34.7 (7.4 to 163.7)                      0.098             18.4 (3.7 to 91.6)
 6 months                     6                10                  0.072      33.1 (8.1 to 135.7)                      0.151             16.2 (3.1 to 84.5)
 Any time                    10                17                  0.089      22.2 (7.9 to 62.1)                       0.160             14.4 (4.3 to 48.5)
Censored at key visit†:
 12 weeks                     5                12                  0.051      30.8 (7.1 to 134.2)                      0.082             17.8 (3.7 to 86.3)
 6 months                     6                13                  0.060      23.2 (6.5 to 82.0)                       0.119             12.5 (2.9 to 53.1)
 Any time                    11                26                  0.083      11.0 (4.8 to 25.4)                       0.132             8.3 (3.1 to 22.3)
Index date: first healthcare contact
Censored July 31 2011†:
 6 months                     7                24                  0.049      12.7 (4.6 to 34.8)                       0.094             6.7 (2.1 to 21.0)
 Any time                    10                32                  0.067       8.4 (3.7 to 19.1)                       0.124             4.7 (1.9 to 11.8)
Censored at key visit†:
 6 months                     7                26                  0.045      12.5 (4.5 to 34.1)                       0.087             6.7 (2.1 to 20.8)
 Any time                    11                42                  0.067       6.3 (3.0 to 13.4)                       0.112              4.0 (1.7 to 9.3)
Index date: diagnosis
Censored July 31 2011†:
 Any time                    12                44                  0.072       5.9 (2.9 to 12.0)                       0.129              3.3 (1.5 to 7.4)
Censored at key visit†:
 Any time                    14                55                  0.071       5.4 (2.8 to 10.2)                       0.122              3.2 (1.6 to 6.8)

*As almost all pandemic vaccine was given by end of April 2010 cases were excluded from within 12 weeks and within 6 month analysis if index date was after
August 2010 and November 2010, respectively, leading to exclusion of one case vaccinated in 2011.
†Censoring date for inclusion by diagnosis.




No commercial reuse: See rights and reprints http://www.bmj.com/permissions
                                                                              9                                                              Exhibit 173
                                                                                                                          Subscribe: http://www.bmj.com/subscribe
BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                                                          Page 10 of 11

     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 410 RESEARCH
                                                                   of 482



Table 4| Relative incidence estimates and 95% confidence intervals for onset of narcolepsy in different periods after vaccination with ASO3




                                                                                                                                                                 BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
adjuvanted pandemic A/H1N1 2009 vaccine using self controlled case series analysis

                                                     Period of risk after vaccination                        Relative incidence (95% CI) adjusted for
Analysis                                                          (days)                  Cases*                              period
Symptoms Oct 2009 to Dec 2010                                       0-84                     5                            2.9 (0.6 to 12.9)
 Diagnosed by key visit                                             0-182                    6                             1.4 (0.3 to 6.4)
Symptoms Oct 2009 to Dec 2010                                       0-84                     5                            2.3 (0.5 to 11.0)
 Diagnosed by July 2011                                             0-182                    6                             1.4 (0.2 to 7.5)
Symptoms Oct 2008 to Dec 2010                                       0-84                     5                            7.1 (1.7 to 29.3)
 Diagnosed by key visit                                             0-182                    6                            5.2 (1.3 to 20.2)
Symptoms Oct 2008 to Dec 2010                                       0-84                     5                           10.1 (2.2 to 46.3)
 Diagnosed by July 2011                                             0-182                    6                            9.9 (2.1 to 47.9)

*Excludes one vaccinated case with onset within three months who received pandemic vaccine after December 2010 when residual stocks were used in place of
seasonal influenza vaccine.




No commercial reuse: See rights and reprints http://www.bmj.com/permissions
                                                                               10                                                         Exhibit 173
                                                                                                                       Subscribe: http://www.bmj.com/subscribe
BMJ 2013;346:f794 doi: 10.1136/bmj.f794 (Published 26 February 2013)                                             Page 11 of 11

     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 411 RESEARCH
                                                                   of 482



Figures




                                                                                                                                     BMJ: first published as 10.1136/bmj.f794 on 26 February 2013. Downloaded from http://www.bmj.com/ on 6 June 2020 at Library Serials Dept. Protected by copyright.
Fig 1 Cumulative population uptake by day of pandemic A/H1N1 2009 influenza vaccine by age at September 2009 and
risk group status




Fig 2 Number of cases of narcolepsy by month and year of onset according to vaccination status at onset. Also shown is
population vaccine coverage with pandemic vaccine




No commercial reuse: See rights and reprints http://www.bmj.com/permissions
                                                                              11                              Exhibit 173
                                                                                           Subscribe: http://www.bmj.com/subscribe
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 412 of 482




   EXHIBIT 174
pii: sp- 00484-15                                                                                                                   http://dx.doi.org/10.5665/sleep.5752

                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 413 of 482
NEUROLOGICAL DISORDERS

Risk of Narcolepsy after AS03 Adjuvanted Pandemic A/H1N1 2009 Influenza
Vaccine in Adults: A Case-Coverage Study in England
Julia Stowe, BA (Hons)1; Nicholas Andrews, PhD2; Christopher Kosky, MBBS3; Gary Dennis, MD4; Sofia Eriksson, PhD5; Andrew Hall, MBBChir 6;
Guy Leschziner, PhD7; Paul Reading, PhD8; John M. Shneerson, DM9; Katherine Donegan, PhD10; Elizabeth Miller, FRCPath11
1
 Research Fellow, Public Health England, London, UK; 2Senior Statistician, Public Health England, London, UK; 3Consultant Physician, Guy’s and St Thomas’ NHS Trust,
London, UK; 4Consultant Neurologist, Royal Hallamshire Hospital, Sheffield, UK; 5Consultant Neurologist, National Hospital for Neurology and Neurosurgery, London, UK;
6
  Consultant in Anaesthesia, Intensive Care and Sleep Disorders Medicine, University Hospitals of Leicester NHS Trust, Leicester, UK; 7Consultant Neurologist/Clinical
Lead – Sleep, Guy’s and St Thomas’ NHS Trust, London, UK; 8Consultant Neurologist, South Tees NHS Trust, Middlesborough, UK; 9Consultant Physician, Papworth Hospital
NHS Foundation, Cambridge, UK; 10Pharmacoepidemiology Research and Intelligence Unit, Medicines and Healthcare Products Regulatory Agency, UK; 11Consultant
Epidemiologist, Public Health England, London, UK

Study Objectives: An increased risk of narcolepsy has been observed in children following ASO3-adjuvanted pandemic A/H1N1 2009 (Pandemrix) vaccine.
We investigated whether this risk extends to adults in England.
Methods: Six adult sleep centers in England were visited between November 2012 and February 2014 and vaccination/clinical histories obtained from
general practitioners. Suspected narcolepsy cases aged older than 17 y were selected. The risk of narcolepsy following Pandemrix was calculated using
cases diagnosed by the time of the center visits and those with a diagnosis by November 30, 2011 after which there was increased awareness of the risk in
children. The odds of vaccination in cases and in matched population data were compared using a case-coverage design.
Results: Of 1,446 possible cases identified, most had onset before 2009 or were clearly not narcolepsy. Of the 60 remaining cases, 20 were excluded after
expert review, leaving 40 cases with narcolepsy; 5 had received Pandemrix between 3 and 18 mo before onset. All the vaccinated cases had cataplexy, two
received a diagnosis by November 2011 and two were aged 40 y or older. The odds ratio for vaccination in cases compared to the population was 4.24 (95%
confidence interval 1.45–12.38) using all cases and 9.06 (1.90–43.17) using cases with a diagnosis by November 2011, giving an attributable risk of 0.59
cases per 100,000 doses.
Conclusions: We found a significantly increased risk of narcolepsy in adults following Pandemrix vaccination in England. The risk was lower than that seen
in children using a similar study design.
Keywords: adult, case-coverage, narcolepsy, Pandemrix, vaccination
Citation: Stowe J, Andrews N, Kosky C, Dennis G, Eriksson S, Hall A, Leschziner G, Reading P, Shneerson JM, Donegan K, Miller E. Risk of narcolepsy
after AS03 adjuvanted pandemic A/H1N1 2009 influenza vaccine in adults: a case-coverage study in England. SLEEP 2016;39(5):1051–1057.


    Significance
    Our study shows that the causal association between narcolepsy and the oil-in-water adjuvanted pandemic H1N1 influenza vaccine is not, as previously
    thought, confined to children and adolescents and will add further impetus to the research into the etiology of this condition. While possession of the
    DQB1*06:02 gene is clearly implicated, environmental or other triggers appear to be necessary to instigate the onset in susceptible individuals. Further
    surveillance of populations who have received pandemic strain vaccines is needed in order to document whether the association is seen with other
    products and to provide insights into the likely auto-immune pathway by which the oil-in-water adjuvant and/or the viral antigens in the HIN1 pandemic
    strain trigger the pathological process that results in loss of orexin-producing neurons.


INTRODUCTION                                                                             Biologicals, Wavre, Belgium) was used in the United Kingdom
Narcolepsy is a disabling and chronic sleep disorder character-                       (UK) from October 2009, initially for people comprising a
ized by excessive daytime sleepiness, hypnagogic hallucinations,                      seasonal influenza vaccine risk group3 or health or social care
sleep paralysis, and cataplexy. Narcolepsy is divided into narco-                     workers, followed by children younger than 5 y from November
lepsy with cataplexy (type 1) and narcolepsy without cataplexy                        2009 onward.4 Approximately 5.5 million people in the UK were
(type 2).1 Cataplexy is a unique symptom in which there is tran-                      vaccinated with Pandemrix.5 It was the predominant H1N1 vac-
sient loss of skeletal muscle tone, with preservation of conscious-                   cine used within the European Union.6 In August 2010 concerns
ness that is triggered by emotions such as laughter or anger.                         were raised in Finland and Sweden about a possible association
   The prevalence of narcolepsy with cataplexy is between 25                          between narcolepsy and Pandemrix. A cohort study in Finland
and 50 per 100,000 people with an incidence of around 0.74                            reported a 13-fold increased risk of narcolepsy following Pan-
per 100,000 person-years.2 Onset usually occurs between 15                            demrix in children aged 4 to 19 y.7 This was confirmed by a study
and 40 y of age and symptoms develop gradually, so time from                          in sleep centers in England, which identified a 14-fold increased
onset to diagnosis can be many years. Both environmental and                          risk in those aged 4–18 y.8 Other studies subsequently published
genetic factors play a role in its etiology. There is a strong as-                    from Ireland and Norway also indicated an increased risk of nar-
sociation with the HLA DQB1*06:02 genotype, but this alone                            colepsy in children who received Pandemrix.9,10
is not sufficient for the disease to develop. Narcolepsy is as-                          The initial signal in the Scandinavian countries was in chil-
sociated with specific loss of cells producing the neuropeptide                       dren but more recently adult cases have been reported. A small
hypocretin, resulting in low levels of hypocretin in the cere-                        case-control study in 25 adults in France suggested an el-
brospinal fluid.                                                                      evated risk11 as did a follow-up study in Finland published as
   An H1N1 ASO3-adjuvanted pandemic vaccine (Pandemrix,                               an online report.12 A record linkage cohort study in Sweden
GlaxoSmithKline                                                                       found no overall increased risk in adults, although there was

SLEEP, Vol. 39, No. 5, 2016                                                      1051                    Pandemrix - Narcolepsy Risk in Adults—Stowe et al.
                                                                                     1                                                         Exhibit 174
               Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 414 of 482
a marginally elevated risk in those aged 21–30 y.13 Using the          Index Dates: Definitions
same published methodology as the childhood study in Eng-              The date of symptom onset was defined as the earliest date of
land,8 we investigated whether there was an increased risk of          EDS or cataplexy as given by the GP or recorded in the sleep
narcolepsy in adults who received Pandemrix.                           center notes or referral letters. When the exact date was not
                                                                       available we used the midpoint of the month of the approxi-
METHODS                                                                mate date and also approximated an earliest and latest date of
                                                                       onset for sensitivity analysis. The date of first known health
Case Ascertainment and Validation                                      care contact was the earliest recorded consultation for a sleep
The sleep centers in England where the largest numbers of cases        related problem as reported by the GP or in the center notes.
of narcolepsy are diagnosed were identified through the Hospital       The date of diagnosis was the date when there was either a
Episode Statistic (HES) database.14 HES episodes in those age 16       clinical history and sleep study confirming narcolepsy or suf-
y and older with an ICD 10 code of G474 in any diagnosis field         ficient clinical information to diagnose probable narcolepsy.
were extracted for the period January 2009 to December 2012.
Six sleep centers were identified as being the major centers that      Statistical Analysis
together covered 33% of the narcolepsy coded episodes in HES           We assessed the association between vaccination and narco-
during this period. We estimated that within these centers ap-         lepsy using the case coverage method16 in which the odds of
proximately 30 cases may be seen with onsets from 2010 which           vaccination in cases is compared to the odds of vaccination in
should give sufficient power to detect at least a fivefold increased   matched population data. The analysis is by logistic regression
risk (80% power, 5% significance level, 5% vaccine uptake).            with the outcome as vaccinated (yes/no) in the cases and with
   The six centers were visited between November 2009 and              an offset for the log odds of the matched coverage. Popula-
February 2010 (Table S1, supplemental material) and all those          tion vaccine coverage was calculated from the Clinical Prac-
aged 16 y and older at the time of diagnosis were ascertained          tice Research Datalink (CPRD).17 We used patient-level data
with the aim to include those aged 18 y and olderon September 1,       to derive cumulative coverage stratified by exact date (from
2009. These cases were found by searching local databases and          September 2009 to March 2011), age on January 1, 2010 (cat-
electronic clinic letters for the keyword *narco* or searching         egorized as 18, 19, 20–24, 25–29, …, ≥ 80 years) and, when
for multiple sleep latency test (MSLT) reports for a diagnosis         matching by risk group, being in a vaccine target clinical risk
of narcolepsy. The cases from HES and those identified from            group. This was then used to look up the appropriate matched
the local searches were then merged and deduplicated using             coverage for each narcolepsy case based on their age, risk
National Health Service (NHS) number or surname and date               group status (if matching on risk group) and narcolepsy index
of birth. These potential cases were reviewed using medical re-        date (e.g. date of onset). To determine vaccine coverage within
cords to establish symptom onset details, clinical history, and        6 mo of an index date, the coverage 6 mo earlier was subtracted
sleep study results. If any information was missing from the           from the matched coverage on the index date. Patients were
electronic records, the case notes were reviewed to identify the       categorized as being in a risk group if there was any clinical
relevant information.                                                  code denoting chronic heart disease, chronic kidney disease,
   Details of the anonymized cases collated at center visits           chronic obstructive pulmonary disease, diabetes, chronic liver
were evaluated by a review panel (authors GL, JShn, AH, SE)            disease, immunological disorders, multiple sclerosis, or stroke/
who were blinded to vaccination status. To expedite the review,        transient ischemic attack in the 5 y prior to September 2009
cases with a clear history of excessive daytime sleepiness             for the 2009–2010 vaccination season and September 2010 for
(EDS) and cataplexy or EDS with a positive MSLT or cere-               the 2010–2011 season. We used similar criteria for allocating
brospinal fluid positive for narcolepsy were not all sent to the       narcolepsy cases to a risk group based on the information
panel for review; rather, a few examples of these cases were           provided by the GP on clinical conditions considered high
first shown to the panel for their agreement. The four sleep           risk for influenza.
center consultants on the review panel categorized each case              The primary analysis was restricted to cases diagnosed by
as definite narcolepsy with cataplexy; definite narcolepsy             November 30, 2011 after which there was increased awareness
without cataplexy; probable narcolepsy and insufficient evi-           of the risk seen in children with the potential for accelerated di-
dence to confirm a diagnosis of narcolepsy. The panel based            agnosis in vaccinated cases. It also used first symptoms as the
their diagnosis on the International Classification of Sleep Dis-      index date and the odds of vaccination at any time before onset.
orders, Second Edition (ICSD-2) criteria.15 A diagnosis based          Additional analyses were performed using first health care con-
on the consensus view of three of the four panel members was           tact and diagnosis as the index date, all cases diagnosed by the
taken, with remaining cases discussed by teleconference.               center visit date, not matching coverage by risk group status
   Pandemrix vaccination histories for cases with definite or          and calculating the odds of vaccination within 6 mo of the index
probable narcolepsy were obtained from the patient’s general           date. Stratification by age younger than 30 y and age 30 y and
practitioner (GP) who was asked for date and batch number of           older on September 1, 2009 was also done. Sensitivity analyses
any pandemic vaccine given, the date of first symptoms and/or          in which population coverage was increased or decreased by a
first consultation for narcolepsy symptoms, presenting symp-           relative 20% (for example, 10% coverage decreasing to 8% or
toms, history of pandemic influenza illness, and whether the           increasing to 12%) and using the earliest and latest estimated
patient was in a clinical risk group for which pandemic strain         onset dates were also conducted. These analyses were docu-
H1N1 vaccine was recommended.                                          mented in a statistical analysis plan prior to receipt of the data

SLEEP, Vol. 39, No. 5, 2016                                        1052               Pandemrix - Narcolepsy Risk in Adults—Stowe et al.
                                                                       2                                             Exhibit 174
                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 415 of 482




  Figure 1—Vaccine uptake by age, risk group, and period from the Clinical Practice Research Datalink (CPRD) by clinical risk group status.


by the statistician (NA) for analysis. Analysis was done using                  young adults and increased with age. As expected for those
Stata version 13 (StataCorp, College Station, TX).                              in a risk group, uptake was higher and also increased with
                                                                                age (Figure 1). Most vaccination was during 2009–2010 with
RESULTS                                                                         only small increases in 2010–2011, which is in agreement with
                                                                                other data.8
Vaccine Coverage
Coverage data were obtained from approximately 3.5 million                      Study Cases
patients aged 18–99 y registered in the CPRD practices on                       A total of 2,554 potential patients were identified through
September 1, 2009. Vaccination coverage was low in healthy                      the different search strategies and data sources. When cross

SLEEP, Vol. 39, No. 5, 2016                                                1053                  Pandemrix - Narcolepsy Risk in Adults—Stowe et al.
                                                                               3                                                    Exhibit 174
                Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 416 of 482
  Table 1—Demographic features and clinical features of 40 patients with narcolepsy according to ASO3 adjuvanted pandemic A/H1N1 2009 vaccination.
    Factor                             Level                     Unvaccinated             Vaccinated before Onset                 Total
      Age at September                 18–19                          5                              1                              6
      2009 (years)                     20–24                          7                              2                              9
                                       25–29                          5                              0                              5
                                       30–34                          4                              0                              4
                                       35–39                          3                              0                              3
                                       40–44                          7                              1                              8
                                       45–49                          2                              0                              2
                                       50–54                          1                              1                              2
                                        ≥ 55                          1                              0                              1

      Sex                              Male                            14                             1                            15
                                      Female                           21                             4                            25

      Diagnostic category    Narcolepsy with cataplexy                 23                             5                            28
                            Narcolepsy without cataplexy                8                             0                             8
                                Probable narcolepsy                    4                              0                            4

      HLA DQB1*06:02                  Positive                         11                             2                            13
                                      Negative                         3                              0                             3
                                     Not known                         21                             3                            24

      Comorbidity                        No                            32                             2                            34
                                        Yes                            1                              3                            4
                                     Not known                          2                             0                             2

      Seasonal vaccine                   No                            33                             2                            35
      before onset (and        Yes (before symptoms)                   1                              2                            3
      from 2008/2009)                Not known                          1                             1                             2

  HLA, human leukocyte antigen.


referenced and de-duplicated 1,446 patients remained and                     One had onset within 3 mo, two within 3 to 6 mo, and two
were taken forward for case note review (Table S1). The ma-                  between 7 and 18 mo after vaccination; two had a confirmed
jority, 926, had symptom onset before 2009 and 441 clearly did               human leukocyte antigen (HLA) DQB1*06:02 genotyping,
not have narcolepsy when the notes were reviewed; these 1,367                with the other three not tested.
cases were excluded. The case notes of 10 could not be traced                   Figure 2 shows the timing of onset for the 40 adult narco-
and one person was seen in two centres. Of the remaining 68                  lepsy cases by vaccination status and monthly vaccine uptake
patients 30 were considered definite cases after reviewing the               in the age-matched population. The first vaccinated case had
available information and 38 were sent to the panel for review.              onset in early 2010 and the latest in 2012 after receiving Pan-
The panel members were in initial agreement on 28, with                      demrix in 2011 when residual stocks were used instead of sea-
agreement reached after teleconference for the remaining 10.                 sonal vaccine.18 Mean time from onset to diagnosis using cases
Twenty cases were categorized as not narcolepsy/insufficient                 with onset in 2009–2011 and diagnosis within 30 mo was 493
evidence and excluded with the remaining 18 cases added to                   days in four vaccinated cases and 434 in 28 nonvaccinated
the 30 definite cases. Of the 48 cases, 8 were not included in               cases (P = 0.69, Kruskal-Wallis test).
the final analysis because although age 18 y or older at diag-
nosis they were younger than 18 y on September 1, 2009. This                 Case Coverage Analysis
left a total of 40 adults with narcolepsy of whom 28 were cat-               The primary analysis, which used symptom onset, cases with
egorized as definite narcolepsy with cataplexy, 8 as definite                a diagnosis by November 30, 2011 and matching on risk group,
narcolepsy without cataplexy, and 4 probable narcolepsy.                     only included two of the five vaccinated cases but showed an
   Four individuals were reported to have an influenza-like ill-             elevated odds ratio of 9.06 (1.90–43.17) (Table 2). When in-
ness prior to first symptoms, although only one within 3 mo of               cluding all cases ascertained by the date of the centre visit (five
symptoms; none of these four cases was vaccinated.                           vaccinated cases) the odds ratio was lower but still significant
                                                                             at 4.24 (1.45–12.38). Higher odds ratios (but fewer vaccinated
Vaccination History                                                          cases) were seen when including only cases with onset within
We obtained vaccination history on all 40 cases and risk group               6 mo of vaccination. When other outcome dates were used
status for 38 (Table 1). Five patients had received Pandemrix                such as date of first healthcare contact or date of diagnosis, the
prior to first symptoms of whom three were in a clinical risk                odds ratios reduced and some became nonsignificant (Table 2).
group recommended for vaccination; all five had cataplexy.                   The sensitivity analyses and age stratification were based on

SLEEP, Vol. 39, No. 5, 2016                                             1054                 Pandemrix - Narcolepsy Risk in Adults—Stowe et al.
                                                                            4                                                  Exhibit 174
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 417 of 482




  Figure 2—Timing of onset for the 40 adult narcolepsy cases by vaccination status and monthly vaccine uptake in the age matched population.



  Table 2—Case coverage analysis in patients with narcolepsy showing odds ratios for receipt of ASO3 adjuvanted pandemic A/H1N1 2009 vaccine before
  narcolepsy onset using different index dates, follow-up periods, and risk intervals.

   Censoring Date              Interval   Number of    Total Patients Eligible      Not Matching on Risk Group          Matching on Risk Group
   for Inclusion by             before     Patients      for Vaccination in       Average         Odds Ratio         Average          Odds Ratio
      Diagnosis              Index Date   Vaccinated   Interval Before Index      Coverage         (95% CI)          Coverage          (95% CI)
                                                                USING FIRST SYMPTOMS
                             6 months         2                  10                 0.026     11.29 (2.05–62.05)       0.016      17.94 (3.34–96.23)
     Nov 30, 2011
                              Any time        2                  10                 0.043      5.77 (1.02–28.14)       0.027       9.06 (1.90–43.17)
                             6 months         3                  22                 0.019      9.64 (2.54–36.57)       0.014      12.74 (3.43–47.26)
      Center visit
                              Any time        5                  27                 0.047      4.74 (1.77–12.67)       0.063       4.24 (1.45–12.38)
                                                         USING FIRST HEALTH CARE CONTACT
                             6 months         1                  12                 0.017      6.10 (0.65–57.10)       0.011       9.72 (1.06–88.79)
     Nov 30, 2011
                              Any time        2                  13                 0.044      4.09 (0.89–18.89)       0.028       6.40 (1.40–29.37)
                             6 months         1                  17                 0.014      5.16 (0.58–45.73)       0.009       8.05 (0.93–69.76)
      Center visit
                              Any time        5                  33                 0.049       3.54 (1.35–9.27)       0.058       3.37 (1.20–9.48)
                                                              USING DATE OF DIAGNOSIS
                             6 months         0                  14                 0.028              0               0.016               0
     Nov 30, 2011
                              Any time        2                  19                 0.056       2.03 (0.45–9.14)       0.035       3.32 (0.75–14.66)
                             6 months         0                  14                 0.028              0               0.016               0
      Center visit
                              Any time        5                  40                 0.054       2.54 (0.98–6.59)       0.057        2.64 (0.97–7.20)

  CI, confidence interval.


all cases diagnosed by the center visit date to increase power                   coverage by a relative 20%. Odds ratios were similar for those
(Table 3). Results were similar when allowing for uncertainty                    younger than 30 y and older individuals, but the number of
in the onset date and remained significant when increasing                       cases in each age group was small.

SLEEP, Vol. 39, No. 5, 2016                                               1055                  Pandemrix - Narcolepsy Risk in Adults—Stowe et al.
                                                                             5                                                    Exhibit 174
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 418 of 482
  Table 3—Sensitivity analysis and age stratification using vaccination at any time prior to first symptoms and all cases diagnosed by the center visit date.
                                                    Number of Patients       Total Patients Eligible for    Average Coverage
                                                    Vaccinated prior to        Vaccination prior to           Matching on                Odds Ratio
    Analysis                                         First Symptoms               First Symptoms               Risk Group                 (95% CI)
     Best estimate of onset date                             5                           27                       0.063               4.24 (1.45–12.38)
     Earliest onset date                                     5                           23                       0.066               5.25 (1.72–16.02)
     Latest onset date                                       5                           28                       0.061               4.13 (1.42–12.00)
     Coverage reduced by relative 20%                        5                           27                       0.050               5.42 (1.87–15.73)
     Coverage increased by relative 20%                      5                           27                       0.075               3.45 (1.18–10.14)
     Age 18–29 y on September 1, 2009                        3                           16                       0.059               4.36 (1.11–17.17)
     Age 30 y or older on September 1, 2009                  2                           11                       0.067               4.07 (0.73–22.63)

  CI, confidence interval.



Attributable Risk                                                                 that prior swine influenza infection was a risk factor, with only
The calculation for the vaccine-attributable risk used the odds                   one study case reporting influenza-like-illness in the 3 mo prior
ratio of 4.24 based on symptom onset at any time (Table 2).                       to their narcolepsy symptoms. Recent research, however, sug-
Using the odds ratio to approximate relative risk (RR), the at-                   gests that vaccine-induced narcolepsy may be associated with
tributable fraction ((RR−1)/RR)) is (3.24/4.24), which applied                    the induction of antibodies to the H1N1 nucleoprotein of the
to the five vaccinated patients in the analysis gives an estimate                 Pandemrix strain that cross-react with hypocretin receptors.22,23
of 3.82 attributable cases. HES data indicate that the sleep cen-                    Our odds ratio for the primary analysis is lower than found
ters visited provided a diagnosis for approximately 33% of the                    in the French case control study which reported an odds ratio
narcolepsy cases in England in the study period, giving an es-                    of 16.8 (1.9–149.1) for cases aged 18 years and over using
timated total of 3.82/0.33 = 11.6 attributable cases in England.                  symptom onset as the index date.11 In that study 28% of eligible
Counting pandemic vaccine doses administered to those aged                        cases declined to participate and onset date was based on pa-
18–59 y gives a total of 1,975,000 based on the final cumula-                     tient recall, allowing the potential for participation and recall
tive uptake and the Office for National Statistics population                     bias which would likely lead to an overestimate of the associa-
data for England in 2009.19 The attributable risk is therefore                    tion. In the Swedish record linkage study, which failed to find
11.6/1,975,000 = 0.59 per 100,000 doses                                           an elevated risk in those aged 20 y and older,13 the narcolepsy
                                                                                  diagnosis was not verified and the index date was date of di-
DISCUSSION                                                                        agnosis, which would likely underestimate the association. In
We found a significantly increased risk of narcolepsy in adults                   our study, cases were verified by an expert panel according to
following AS03 adjuvanted pandemic strain vaccine in Eng-                         ICSD-2 diagnostic criteria, and onset date was independently
land. The odds ratio in adults was 9.06 (1.90–43.17) in the                       obtained from referral letters, hospital notes, and GP records.
primary analysis and 4.24 (1.45–12.38) using all cases with                       Based on this information, we defined the earliest and latest
a diagnosis by the date of the sleep centre visit, with an es-                    possible date of first symptoms; odds ratios generated with
timated attributable risk 0.59 per 100,000 doses. This risk is                    these extreme dates were similar to the odds ratio using the
lower than we found in children where the comparable odds                         most likely onset date.
ratios were 14.4 (4.3 to 48.5) and 8.3 (3.1 to 22.3) respectively,                   To ensure as complete case ascertainment as possible, cases
and attributable risk of 1.74 cases per 100,000 doses.8 As in the                 were identified by actively searching local electronic patient
Finnish adult study,12 the risk was highest within 6 mo of vac-                   records and databases and cross-checking with cases in the na-
cination with an odds ratio of 12.74 (3.43–47.26).                                tional hospital database. This approach should avoid selection
   The mechanism by which narcolepsy with cataplexy is as-                        bias arising from differential ascertainment of diagnosed cases
sociated with Pandemrix is not known. HLA DQB1*06:02                              in vaccinated and unvaccinated individuals, as might occur if
is present in 95% of patients with narcolepsy with cataplexy                      reliant on clinician recall. In the primary analysis, data were
(type 1).20,21 In this study, all five vaccinated narcolepsy patients             censored to only include cases diagnosed by November 30,
developed narcolepsy with cataplexy. The two tested patients                      2011 to limit potential bias from accelerated diagnosis in pa-
were positive for HLA DQB1*06:02. It is possible that Pan-                        tients in whom an association with vaccination was suspected
demrix provides a second hit in those patients with a genetic                     once the association had generated media interest in December
vulnerability to the development of narcolepsy with cataplexy.                    2011.8 We found that the odds ratio using cases diagnosed by
Pandemrix may result in the development or augmentation of                        the center visit date was lower than that using cases diagnosed
autoantibodies to hypocretin-producing cells and the destruc-                     by November 30, 2011 rather than higher, which might have
tion of these cells results in the development of narcolepsy with                 occurred if there was a tendency for more rapid diagnosis of
cataplexy. Others have speculated on autoimmunity as a mech-                      vaccinated cases after the association was publicized.
anism to explain the link between narcolepsy and Pandemrix.21                        Our case-coverage approach relies on the representativeness
As with the pediatric study in England,8 there was no evidence                    of the coverage data used. In this study we used information

SLEEP, Vol. 39, No. 5, 2016                                                  1056                   Pandemrix - Narcolepsy Risk in Adults—Stowe et al.
                                                                                 6                                                      Exhibit 174
                 Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 419 of 482
from the CPRD, a different GP dataset than we used in the                               13. Persson I, Granath F, Askling J, Ludvigsson JF, Olsson T, Feltelius
pediatric narcolepsy study.8 It was reassuring that age- and                                N. Risks of neurological and immune-related diseases, including
                                                                                            narcolepsy, after vaccination with Pandemrix: a population- and
risk group–specific coverage estimates were similar in both                                 registry-based cohort study with over 2 years of follow-up. J Intern
GP datasets (data not shown) and were comparable to national                                Med 2014;275:172–90.
coverage data.17 The sensitivity analysis showed that even if                           14. Health & Social Care Information Centre. Hospital Episode Statistics.
we have underestimated coverage by as much as a relative 20%                                Accessed January 22, 2016. Available from: http://www.hscic.gov.uk/hes.
(for example, due to vaccination given outside of general prac-                         15. American Academy of Sleep Medicine. International Classification of
tice not getting on the record) the association would still be                              Sleep Disorders, 2nd ed. Diagnostic and coding manual. Westchester,
                                                                                            IL: American Academy of Sleep Medicine, 2005.
significant, odds ratio 3.45 (1.18–10.14) for vaccinated at any
                                                                                        16. Farrington CP. Control without separate controls: evaluation of
time before onset.                                                                          vaccine safety using case-only methods. Vaccine 2004;22:2064–70.
   In conclusion, we found evidence of an increased risk of                             17. The Clinical Practice Research Datalink (CPRD). Accessed January
narcolepsy in adults following AS03 adjuvanted pandemic                                     22, 2016. http://www.cprd.com.
strain vaccine in England. We were unable to define how the                             18. Begum F, Pebody R. Seasonal influenza vaccine uptake amongst GP
risk varied with age due to the relatively small numbers of                                 patient groups in England, Winter season 2010-11. Accessed January
cases. However, the data do not suggest a threshold age above                               22, 2016. Available from: https://www.gov.uk/government/uploads/
                                                                                            system/uploads/attachment_data/file/216393/dh_129856.pdf.
which the risk is zero as vaccine-associated cases were identi-
                                                                                        19. Office for National Statistics. Population Estimates Unit. Estimated
fied across the age range studied. Further studies in collabora-                            resident population mid-2009 by single year. Accessed January 22,
tion with other European countries that used Pandemrix may                                  2016. http://www.ons.gov.uk.
help to more accurately define the age-specific risk in adults.                         20. Mignot E, Lammers GJ, Ripley B, et al. The role of cerebrospinal
                                                                                            fluid hypocretin measurement in the diagnosis of narcolepsy and other
                                                                                            hypersomnias. Arch Neurol 2002;59:1553–62.
REFERENCES
                                                                                        21. Thebault S, Vincent A, Gringras P. Narcolepsy and H1N1 vaccination:
  1. American Academy of Sleep Medicine. International Classification
                                                                                            a link? Curr Opin Pulm Med 2013;19:587–93.
     of Sleep Disorders, 3rd ed. Darien, IL: American Academy of Sleep
     Medicine, 2014.                                                                    22. Ahmed SS, Volkmuth W, Duca J, et al. Antibodies to influenza
                                                                                            nucleoprotein cross-react with human hypocretin receptor 2. Sci
  2. Longstreth WT Jr, Koepsell TD, Ton TG, Audrey F. Hendrickson AF,
                                                                                            Transl Med 2015;7:294ra105.
     van Belle G. The epidemiology of narcolepsy. Sleep 2007;30:13–26.
                                                                                        23. Vaarala O, Vuorela A, Partinen M, et al. Antigenic Differences
  3. Public Health England. Immunisation against infectious disease.
                                                                                            between AS03 Adjuvanted Influenza A (H1N1) Pandemic Vaccines:
     Influenza: the green book, chapter 19. Accessed January 22, 2016.
                                                                                            Implications for Pandemrix-Associated Narcolepsy Risk. PLoS One
     Available from: https://www.gov.uk/government/collections/
                                                                                            2014;9:e114361.
     immunisation-against-infectious-disease-the-green-book.
  4. Joint Committee on Vaccination and Immunisation. Advice on the                    ACKNOWLEDGMENTS
     H1N1v vaccination programme. Friday 8th January 2010. Accessed
                                                                                   The authors thank Professor Stephen Evans, London School of Hygiene
     January 22, 2016. Available from: http://webarchive.nationalarchives.
                                                                                   and Tropical Medicine for review of the statistical analysis plan. The
     gov.uk/20130107105354/http://www.dh.gov.uk/prod_consum_dh/groups/
                                                                                   authors gratefully acknowledge Joanne Williamson, Anne Brooks, Rebecca
     dh_digitalassets/@dh/@ab/documents/digitalasset/dh_112665.pdf.
                                                                                   Chadwick, and Anne Yendley for their assistance at each of the study
  5. Sethi M, Pebody R. Pandemic H1N1 (Swine) Influenza Vaccine                    centres. We also acknowledge Paul Gringras for his help in setting up the
     Uptake amongst Patient Groups in Primary Care in England 2009/10.             study. We thank the general practitioners who assisted with the follow up.
     Accessed January 22, 2016. Available from: https://www.gov.uk/                The HES data are re-used with permission of the Health and Social Care
     government/uploads/system/uploads/attachment_data/file/215977/                Information Centre. All rights reserved. Authors’ contributions; EM, NA,
     dh_121014.pdf.                                                                JS, and CK developed the study protocol. Authors CK, JShn, AH, SE, PR,
  6. European Medicine Agency. Assessment report: Pandemrix. Accessed              and GD designed data collection tools and monitored data collection at their
     January 22, 2016. Available from: http://www.ema.europa.eu/docs/              individual centres. JS extracted clinical information from the centre notes.
     en_GB/document_library/EPAR_-_Assessment_Report_-_Variation/                  JS extracted the HES cases and conducted the GP follow up. KD extracted
     human/000832/WC500118056.pdf.                                                 the CPRD data. Authors GL, JShn, AH, SE formed the review panel. NA
  7. Nohynek H, Jokinen J, Partinen M, et al. AS03 adjuvanted AH1N1                conducted the statistical analysis and JS wrote the first draft of the paper. All
     vaccine associated with an abrupt increase in the incidence of                authors contributed to subsequent revisions and approved the final version.
     childhood narcolepsy in Finland. PloS One 2012;7:e33536.
  8. Miller E, Andrews N, Stellitano L, et al. Risk of narcolepsy in children          SUBMISSION & CORRESPONDENCE INFORMATION
     and young people receiving AS03 adjuvanted pandemic A/H1N1 2009               Submitted for publication August, 2015
     influenza vaccine: retrospective analysis. BMJ 2013;346:f794.                 Submitted in final revised form December, 2015
  9. O’Flanagan D, Barret AS, Foley M, et al. Investigation of an                  Accepted for publication January, 2016
     association between onset of narcolepsy and vaccination with                  Address correspondence to: Julia Stowe, BA (Hons), Public Health England,
     pandemic influenza vaccine, Ireland April 2009-December 2010. Euro            61 Colindale Avenue, London NW9 5EQ; Email: Julia.Stowe@phe.gov.uk
     Surveill 2014 May 1;19:15–25.
                                                                                       DISCLOSURE STATEMENT
 10. Heier MS, Gautvik KM, Wannag E, et al. Incidence of narcolepsy in
     Norwegian children and adolescents after vaccination against H1N1                 This was not an industry supported study. Dr. Eriksson and Dr. Dennis have
     influenza A. Sleep Med 2013;14:867–71.                                            participated in speaking engagements for UCB Pharma and Eisai Pharma.
                                                                                       The other authors have indicated no financial conflicts of interest. Ethics
 11. Dauvilliers Y, Arnulf I, Lecendreux M, et al. Increased risk of                   approval: PHE has approval for England from the National Information
     narcolepsy in children and adults after pandemic H1N1 vaccination in              Governance Board for Health and Social Care (NIGB) (PIAG ref: PIAG
     France. Brain 2013;136(Pt 8):2486–96.                                             03-(c)/2001), which allows us access to patient identifiable information for
 12. Jokinen J, Nohynekm H, Honkanenm J, et al. Working paper:                         vaccine safety monitoring purposes.
     Association between the pandemic vaccine and narcolepsy in
     adults. Accessed January 22, 2016. Available from: http://urn.fi/
     URN:ISBN:978-952-245-921-3.



SLEEP, Vol. 39, No. 5, 2016                                                     1057                    Pandemrix - Narcolepsy Risk in Adults—Stowe et al.
                                                                                  7                                                         Exhibit 174
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 420 of 482




   EXHIBIT 175
Rheumatoid Arthritis (RA) | Arthritis | CDC                                                                       7/1/20, 5:30 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 421 of 482




     Arthritis

  Rheumatoid Arthritis (RA)

  What is rheumatoid arthritis (RA)?
  Rheumatoid arthritis, or RA, is an autoimmune and inﬂammatory disease, which means that your immune system attacks
  healthy cells in your body by mistake, causing inﬂammation (painful swelling) in the aﬀected parts of the body.


  RA mainly attacks the joints, usually many joints at once. RA commonly aﬀects joints in the hands, wrists, and knees. In a
  joint with RA, the lining of the joint becomes inﬂamed, causing damage to joint tissue. This tissue damage can cause long-
  lasting or chronic pain, unsteadiness (lack of balance), and deformity (misshapenness).

  RA can also aﬀect other tissues throughout the body and cause problems in organs such as the lungs, heart, and eyes.

                                                                                                                Top of Page


  What are the signs and symptoms of RA?
  With RA, there are times when symptoms get worse, known as ﬂares, and times when symptoms get better, known as
  remission.

  Signs and symptoms of RA include:

         Pain or aching in more than one joint.
         Stiﬀness in more than one joint.
         Tenderness and swelling in more than one joint.
         The same symptoms on both sides of the body (such as in both hands or both knees).
         Weight loss.
         Fever.
         Fatigue, or tiredness.
         Weakness.


                                                                                                                Top of Page


  What causes RA?


https://www.cdc.gov/arthritis/basics/rheumatoid-arthritis.html                                                        Page 1 of 4


                                                                 1                                   Exhibit 175
Rheumatoid Arthritis (RA) | Arthritis | CDC                                                                         7/1/20, 5:30 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 422 of 482
  RA is the result of an immune response in which the body’s immune system attacks its own healthy cells. The speciﬁc
  causes of RA are unknown, but some factors can increase the risk of developing the disease.


                                                                                                                   Top of Page


  What are the risk factors for RA?
  Researchers have studied a number of genetic and environmental factors to determine if they change person’s risk of
  developing RA.

  Characteristics that increase risk

         Age
         Age. RA can begin at any age, but the likelihood increases with age. The onset of RA is highest among adults in their
         sixties.
         Sex. New cases of RA are typically two-to-three times higher in women than men.
         Genetics/inherited traits
                             traits. People born with speciﬁc genes are more likely to develop RA. These genes, called HLA
         (human leukocyte antigen) class II genotypes, can also make your arthritis worse. The risk of RA may be highest
         when people with these genes are exposed to environmental factors like smoking or when a person is obese.
         Smoking
         Smoking. Multiple studies show that cigarette smoking increases a person’s risk of developing RA and can make the
         disease worse.
         History of live births. Women who have never given birth may be at greater risk of developing RA.
         Early Life Exposures. Some early life exposures may increase risk of developing RA in adulthood. For example,
         one study found that children whose mothers smoked had double the risk of developing RA as adults. Children of
         lower income parents are at increased risk of developing RA as adults.
         Obesity. Being obese can increase the risk of developing RA. Studies examining the role of obesity also found that
         the more overweight a person was, the higher his or her risk of developing RA became.

  Characteristics that can decrease risk

  Unlike the risk factors above which may increase risk of developing RA, at least one characteristic may decrease risk of
  developing RA.

         Breastfeeding. Women who have breastfed their infants have a decreased risk of developing RA.

                                                                                                                   Top of Page


  How is RA diagnosed?
  RA is diagnosed by reviewing symptoms, conducting a physical examination, and doing X-rays and lab tests. It’s best to
  diagnose RA early—within 6 months of the onset of symptoms—so that people with the disease can begin treatment to
  slow or stop disease progression (for example, damage to joints). Diagnosis and eﬀective treatments, particularly
  treatment to suppress or control inﬂammation, can help reduce the damaging eﬀects of RA.

                                                                                                                   Top of Page


https://www.cdc.gov/arthritis/basics/rheumatoid-arthritis.html                                                          Page 2 of 4


                                                                 2                                      Exhibit 175
Rheumatoid Arthritis (RA) | Arthritis | CDC                                                                       7/1/20, 5:30 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 423 of 482
  Who should diagnose and treat RA??
  A doctor or a team of doctors who specialize in care of RA patients should diagnose and treat RA. This is especially
  important because the signs and symptoms of RA are not speciﬁc and can look like signs and symptoms of other
  inﬂammatory joint diseases. Doctors who specialize in arthritis are called rheumatologists, and they can make the correct
  diagnosis. To ﬁnd a provider near you, visit the database of rheumatologists ! on the American College of
  Rheumatology (ACR) website.

                                                                                                                Top of Page


  How is RA treated?
  RA can be eﬀectively treated and managed with medication(s) and self-management strategies. Treatment for RA usually
  includes the use of medications that slow disease and prevent joint deformity, called disease-modifying antirheumatic
  drugs (DMARDs); biological response modiﬁers (biologicals) are medications that are an eﬀective second-line treatment.
  In addition to medications, people can manage their RA with self-management strategies proven to reduce pain and
  disability, allowing them to pursue the activities important to them. People with RA can relieve pain and improve joint
  function by learning to use ﬁve simple and eﬀective arthritis management strategies.

  For more information about the treatment of RA, review the Clinical Practice Guidelines for the Treatment of Rheumatoid
  Arthritis ! from the American College of Rheumatology (ACR) or the ACR’s Rheumatoid Arthritis Patient page ! .

                                                                                                                Top of Page


  What are the complications of RA?
  Rheumatoid arthritis (RA) has many physical and social consequences and can lower quality of life. It can cause pain,
  disability, and premature death.

         Premature heart disease. People with RA are also at a higher risk for developing other chronic diseases such as
         heart disease and diabetes. To prevent people with RA from developing heart disease, treatment of RA also focuses
         on reducing heart disease risk factors. For example, doctors will advise patients with RA to stop smoking and lose
         weight.
         Obesity. People with RA who are obese have an increased risk of developing heart disease risk factors such as high
         blood pressure and high cholesterol. Being obese also increases risk of developing chronic conditions such as heart
         disease and diabetes. Finally, people with RA who are obese experience fewer beneﬁts from their medical treatment
         compared with those with RA who are not obese.
         Employment. RA can make work diﬃcult. Adults with RA are less likely to be employed than those who do not
         have RA. As the disease gets worse, many people with RA ﬁnd they cannot do as much as they used to. Work loss
         among people with RA is highest among people whose jobs are physically demanding. Work loss is lower among
         those in jobs with few physical demands, or in jobs where they have inﬂuence over the job pace and activities.

                                                                                                                Top of Page


  How can I manage RA and improve my quality of life?
https://www.cdc.gov/arthritis/basics/rheumatoid-arthritis.html                                                        Page 3 of 4


                                                                 3                                   Exhibit 175
Rheumatoid Arthritis (RA) | Arthritis | CDC                                                                                            7/1/20, 5:30 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 424 of 482
  RA aﬀects many aspects of daily living including work, leisure and social activities. Fortunately, there are multiple low-
  cost strategies in the community that are proven to increase quality of life.

         Get physically active. Experts recommend that ideally adults be moderately physically active for 150 minutes per
         week, like walking, swimming, or biking 30 minutes a day for ﬁve days a week. You can break these 30 minutes into
         three separate ten-minute sessions during the day. Regular physical activity can also reduce the risk of developing
         other chronic diseases such as heart disease, diabetes, and depression. Learn more about physical activity for
         arthritis.
         Go to eﬀective physical activity programs
                                              programs. If you are worried about making arthritis worse or unsure how to
         safely exercise, participation in physical activity programs can help reduce pain and disability related to RA and
         improve mood and the ability to move. Classes take place at local Ys, parks, and community centers. These classes
         can help people with RA feel better. Learn more about the proven physical activity programs that CDC recommends.
         Join a self-management education class. Participants with arthritis and (including RA) gain conﬁdence in
         learning how to control their symptoms, how to live well with arthritis, and how arthritis aﬀects their lives. Learn
         more about the proven self-management education programs that CDC recommends.
         Stop Smoking
               Smoking. Cigarette smoking makes the disease worse and can cause other medical problems. Smoking can
         also make it more diﬃcult to stay physically active, which is an important part of managing RA. Get help to stop
         smoking by visiting I’m Ready to Quit on CDC’s Tips From Former Smokers website.
         Maintain a Healthy Weight. Obesity can cause numerous problems for people with RA and so it’s important to
         maintain a healthy weight. For more information, visit the CDC Healthy Weight website.

                                                                                                                                     Top of Page


  Learn more about RA
         National Institute of Arthritis and Musculoskeletal and Skin Diseases—Rheumatoid Arthritis !
         American College of Rheumatology—Rheumatoid Arthritis !


  Learn more about arthritis
         Arthritis Types
         Physical Activity for Arthritis
         Frequently Asked Questions (FAQs)
         Arthritis-Related Statistics

                                                                                                                                     Top of Page
                                                                                                                 Page last reviewed: January 6, 2020
      Content source: Centers for Disease Control and Prevention , National Center for Chronic Disease Prevention and Health Promotion , Division of
                                                                                                                                  Population Health




https://www.cdc.gov/arthritis/basics/rheumatoid-arthritis.html                                                                             Page 4 of 4


                                                                         4                                              Exhibit 175
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 425 of 482




   EXHIBIT 176
Arthritis-Related Statistics | Data and Statistics | Arthritis | CDC                                                     7/1/20, 5:31 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 426 of 482




     Arthritis

  Arthritis-Related Statistics
  Find basic statistics about arthritis, such as prevalence, disabilities and limitations, quality of life, and costs.


  Note: There are diﬀerent data sources for some of the arthritis related statistics; therefore, case deﬁnitions and
  terminology will also vary. Learn more about arthritis case deﬁnitions
                                                              deﬁnitions.


     Common Types of Arthritis

     Osteoarthritis is the most common form of arthritis. Gout, ﬁbromyalgia, and
     rheumatoid arthritis are other common rheumatic conditions.

     Learn more about speciﬁc types of arthritis
                                       arthritis..




https://www.cdc.gov/arthritis/data_statistics/arthritis-related-stats.htm                                                    Page 1 of 6


                                                                            1                                Exhibit 176
Arthritis-Related Statistics | Data and Statistics | Arthritis | CDC                                                    7/1/20, 5:31 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 427 of 482
     Prevalence of Arthritis in the United States

     National Prevalence
          From 2013–2015, an estimated 54.4 million US adults (22.7%) annually had ever been told by a doctor that they
          had some form of arthritis, rheumatoid arthritis, gout, lupus, or ﬁbromyalgia. Learn more about national
                                                                                        1



          arthritis statistics
                    statistics..

     Prevalence by State
          The percentage of adults with arthritis varies by state, ranging from 17.2% in Hawaii to 33.6% in West Virginia in
          2015. Learn more about state-level arthritis statistics
                                                          statistics..
          To view arthritis prevalence estimates by state, go to the interactive map on the Chronic Disease Indicators
          database and select a state on the map.
          For detailed state-level estimates, see the MMWR Surveillance Summary : “Geographic Variations in Arthritis
          Prevalence, Health-Related Characteristics, and Management—United States, 2015.”

     Prevalence by County
          The percentage of adults with arthritis varies considerably by county, ranging from 11.2% to 42.7% in 2015. Learn
          more about county-level arthritis statistics
                                                statistics.

     Prevalence by Census Track or Largest Cities
          The percentage of adults with arthritis varies by census track or within each of the 500 largest cities in the United
          States.
          To view arthritis prevalence estimates by census track or large city, go to the interactive map on the 500 Cities
          Database and select location type.

                                                                                                                    Top of Page




https://www.cdc.gov/arthritis/data_statistics/arthritis-related-stats.htm                                                  Page 2 of 6


                                                                            2                              Exhibit 176
Arthritis-Related Statistics | Data and Statistics | Arthritis | CDC                                            7/1/20, 5:31 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 428 of 482
     Projected Prevalence of Arthritis in US Adults

     By 2040, an estimated 78 million (26%) US adults aged 18 years or older are projected to have doctor-diagnosed
     arthritis.
                 2




     Learn more about future arthritis burden
                                       burden..




                                                                   Text description is available.

                                                                                                            Top of Page




https://www.cdc.gov/arthritis/data_statistics/arthritis-related-stats.htm                                             Page 3 of 6


                                                                                3                   Exhibit 176
Arthritis-Related Statistics | Data and Statistics | Arthritis | CDC                                               7/1/20, 5:31 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 429 of 482
     Prevalence of Arthritis by Age/Race/Gender

     Prevalence by Age
          From 2013 to 2015 in the United States
              Of people aged 18 to 44 years, 7.1% ever reported doctor-diagnosed arthritis.1
                 Of people aged 45 to 64 years, 29.3% ever reported doctor-diagnosed arthritis.1
                 Of people aged 65 years or older, 49.6% ever reported doctor-diagnosed arthritis.1

          The risk of arthritis increases with age and arthritis is more common among women than men.1
               Learn more about arthritis risk factors
                                                   factors..


     Prevalence by Gender
          From 2013 to 2015 in the United States, 26% women and 19.1% men ever reported doctor-diagnosed arthritis.1
          To view state-speciﬁc prevalence estimates in men and women, go to the interactive map on the Chronic
          Disease Indicators Database and select Gender in the “View by” drop down menu.

     Prevalence by Race and Ethnicity
          4.4 million Hispanic adults ever reported doctor-diagnosed arthritis.1
          41.3 million Non-Hispanic whites ever reported doctor-diagnosed arthritis.1
          6.1 million Non-Hispanic blacks ever reported doctor-diagnosed arthritis.1
          1.5 million Non-Hispanic Asians ever reported doctor-diagnosed arthritis.1
          To view state-speciﬁc prevalence estimates by race and ethnicity, go to the interactive map on the Chronic
          Disease Indicators Database and select Race/Ethnicity in the “View by” drop down menu.

                                                                                                               Top of Page



     Overweight/Obesity and Arthritis

          Adults aged 18 years or older who are overweight or obese report doctor-diagnosed arthritis more often than
          adults with a lower body mass index (BMI).
               More than 16% of under/normal weight adults report doctor-diagnosed arthritis.1
                 Almost 23% of overweight and 31% of obese US adults report doctor-diagnosed arthritis.1
          Learn more about arthritis comorbidities like obesity.
          For state-level estimates of arthritis among adults who are obese, see the MMWR Surveillance Summary .
          To view state-speciﬁc arthritis prevalence estimates among adults who are obese, go to the interactive Chronic
          Disease Indicators Database and select indicator: Arthritis among adults aged >= 18 years who are obese.

                                                                                                               Top of Page




https://www.cdc.gov/arthritis/data_statistics/arthritis-related-stats.htm                                              Page 4 of 6


                                                                            4                          Exhibit 176
Arthritis-Related Statistics | Data and Statistics | Arthritis | CDC                                                    7/1/20, 5:31 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 430 of 482
     Severe Joint Pain and Arthritis

          In 2015, 15 million adults reported severe joint pain due to arthritis.
          The percentage of adults with arthritis who have arthritis-attributable severe joint pain varies by state, ranging
          from 20.3% in Utah to 46% in Mississippi in 2015.
          For state-speciﬁc prevalence of severe joint pain, see the MMWR Surveillance Summary .

                                                                                                                    Top of Page



     Disability/Limitations and Arthritis

     Leading Cause of Work Disability
          Arthritis and other rheumatic conditions are a leading cause of work disability among US adults.3
          In all US states, 1 in 25 working-age adults aged 18 to 64 years face work limitations they attribute to arthritis;
          among those with arthritis, at least 1 in 4 have work limitations. The prevalence of work limitations due to arthritis
          varies by state.
          View state-speciﬁc prevalence data for work limitations
                                                      limitations..

     Activity Limitation
          Arthritis limits the activities of 23.7 million US adults. Around 44% of adults with doctor-diagnosed arthritis had
          arthritis-attributable activity limitations in 2013–2015.1
          Learn more about arthritis-related disabilities and limitations
                                                              limitations.

     Risk of Falls and Fall Injuries
          Adults with arthritis were about 2.5 times more likely to have two or more falls and suﬀer a fall injury in the past
          12 months compared with adults without arthritis.4

                                                                                                                    Top of Page



     Arthritis Costs

          In 2013, the national costs of arthritis were $304 billion overall.
               Arthritis-attributable medical costs were $140 billion.
                 Arthritis-attributable lost wages were $164 billion.
          Learn more about the cost of arthritis in US adults
                                                       adults..




https://www.cdc.gov/arthritis/data_statistics/arthritis-related-stats.htm                                                  Page 5 of 6


                                                                            5                              Exhibit 176
Arthritis-Related Statistics | Data and Statistics | Arthritis | CDC                                                                     7/1/20, 5:31 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 431 of 482
     More Data and Statistics                                                    Related CDC Data Portals

          National Statistics                                                    Work directly with the data to create your own ﬁltered
          State Statistics                                                       datasets, customize visualizations, download data,
                                                                                 and more.
          Cost Statistics
          Disabilities and Limitations                                              Chronic Disease Indicator (CDI) Data Portal
                                                                                    500 Cities Data Portal




     More About Arthritis

          Communications Center
          Key Public Health Messages for Arthritis
          About CDC’s Arthritis Program
          Tools for Partners
          CDC Publications




     References

     1. Barbour KE, Helmick CG, Boring MA, Brady TJ. Vital signs: prevalence of doctor-diagnosed arthritis and arthritis-
        attributable activity limitation — United States, 2013—2015. Morb Mortal Wkly Rep. 2017;66:246–253. DOI:
        http://dx.doi.org/10.15585/mmwr.mm6609e1           .
     2. Hootman JM, Helmick CG, Barbour KE, Theis KA, Boring MA. Updated projected prevalence of self-reported
        doctor-diagnosed arthritis and arthritis-attributable activity limitation among US adults, 2015–2040. Arthritis &
        Rheumatol. 2016;68(7):1582–1587. doi: 10.1002/art.39692. PubMed PMID: 27015600.
     3. Theis KA, Roblin D, Helmick CG, Luo R. Prevalence and causes of work disability among working-age US adults:
        2011–2013. Disabil Health J. 2018;11(1):108–115. doi: 10.1016/j.dhjo.2017.04.010. PMID: 28476583.
     4. Barbour KE, Stevens JA, Helmick CG,Luo YH, Murphy LB, Hootman JM, Theis KA, Anderson LA, Baker NA, Sugerman
        DE. Falls and fall injuries among adults with arthritis—United States, 2012. Morb Mortal Wkly Rep.
        2014;63(17):379-383.

                                                                                                                                    Top of Page


                                                                                                                     Page last reviewed: July 18, 2018
       Content source: Centers for Disease Control and Prevention , National Center for Chronic Disease Prevention and Health Promotion , Division of
                                                                                                                                  Population Health




https://www.cdc.gov/arthritis/data_statistics/arthritis-related-stats.htm                                                                    Page 6 of 6


                                                                            6                                            Exhibit 176
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 432 of 482




   EXHIBIT 177
           Case
Rheumatol Int (2017) 2:20-cv-02470-WBS-JDP
                     37:1551–1557
DOI 10.1007/s00296-017-3726-1
                                                                                  Rheumatology
                                                                Document 7 Filed 12/29/20 Page 433 of 482
                                                                                         INTERNATIONAL


    EPIDEMIOLOGY OF RMD



Prevalence of rheumatoid arthritis in the United States adult
population in healthcare claims databases, 2004–2014
Theresa M. Hunter1 · Natalie N. Boytsov1 · Xiang Zhang1 · Krista Schroeder1 ·
Kaleb Michaud2 · Andre B. Araujo1




Received: 20 December 2016 / Accepted: 19 April 2017 / Published online: 28 April 2017
© Springer-Verlag Berlin Heidelberg 2017


Abstract This study aimed to determine the prevalence of               from 0.53 to 0.55% (0.29–0.31% for males and 0.73–0.78%
rheumatoid arthritis in the United States (US) adult insured           for females). The prevalence of RA in the US appeared to
population from 2004 to 2014. This was an observational,               increase during the period from 2004 to 2014, affecting a
retrospective, cross-sectional study based on US adminis-              conservative estimate of 1.28–1.36 million adults in 2014.
trative health insurance claims databases (Truven Health
­MarketScan® Research database and IMS PharMetrics Plus                Keywords Rheumatoid arthritis · Prevalence · Claims
 database). Trends in RA prevalence focusing on the 10-year            databases
 period covering January 1, 2004–December 31, 2014 were
 analyzed using a validated algorithm for the identifica-
 tion of RA. Prevalence rates in the databases were deter-             Introduction
 mined and age- and gender-adjusted rates were projected to
 the US population in 2014. Analysis of data from the two              Over the past two decades, there has been much variation
 databases indicated that the RA prevalence rate in com-               between studies that report the prevalence of rheumatoid
 mercially insured adult US population ranged from 0.41 to             arthritis (RA) [1]. While there have been several RA preva-
 0.54% from 2004 to 2014. The prevalence varied substan-               lence studies conducted in Europe [2–6], limited preva-
 tially by gender and age in each year and increased gradu-            lence studies have been conducted in the United States
 ally across the years for most subgroups. In 2014, out of             (US). The most frequently referenced study on RA preva-
 31,316,902 adult patients with continuous enrollment in the           lence in the US assessed data from 1955 to 1985 and found
 Truven Health ­MarketScan® Research database, 157,634                 that there was a prevalence of 1073 per 100,000 population
 (0.50%) patients met our criteria for RA. Similarly, out              in 1985 [7]. This study only analyzed data from Olmsted
 of 35,083,356 adult patients in the IMS PharMetrics Plus              County, Minnesota, generalizable to the white population
 database, 139,300 (0.50%) patients met our criteria for RA.           and is now 30 years old [7]. Recent studies have attempted
 In 2014, the overall age-adjusted prevalence of RA ranged             to assess the prevalence of RA in the US, yet their gener-
                                                                       alizability to the overall US adult population is uncertain
                                                                       [8–10].
Electronic supplementary material The online version of this              In addition to being outdated, there are several methodo-
article (doi:10.1007/s00296-017-3726-1) contains supplementary
material, which is available to authorized users.
                                                                       logical variations among previous RA prevalence studies.
                                                                       The variation in the algorithms used for patient identifi-
* Theresa M. Hunter                                                    cation is a key limitation found in RA prevalence studies
  hunter_theresa_marie@lilly.com                                       that utilize administrative claims databases [11–13]. When
1                                                                      using the rheumatologist’s diagnosis as the gold standard,
     Global Patient Outcomes and Real World Evidence, Eli Lilly
     and Company, Lilly Technology Center South, 1555 South            the overall accuracy of algorithms used to identify RA
     Harding Street, Indianapolis, IN 46221, USA                       cases in administrative claim-based studies differ, causing
2
     Division of Rheumatology, University of Nebraska Medical          wide variations in RA prevalence rates (0.15–0.61%) [13].
     Center, Omaha, NE, USA                                            Therefore, to understand US RA prevalence, additional

                                                                                                                        13
                                                                      1                                            Exhibit 177
1552       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20Rheumatol
                                                                 Page Int434  of37:1551–1557
                                                                          (2017) 482

studies using validated RA case identification algorithms        Identification of RA in claims database
are needed.
   The purpose of this study was to assess the current           Several published algorithms have been utilized to define
prevalence of RA among commercially insured adults               RA in claims databases. When choosing a definition for
in the US. To do this, data from administrative insur-           our study, we assessed the published sensitivity, specific-
ance claims databases over the period 2004–2014 were             ity, and accuracy of multiple potential case definitions for
analyzed using a validated algorithm for the identifica-         RA that were validated in the US [14, 15] and Canada
tion of RA. We sought to determine the prevalence of RA          [13, 16–18]. The RA algorithms that were assessed dif-
among the insured US adult population and its variations         fered in the number of diagnostic codes and source of
according to gender, age, and geographical regions. Our          diagnoses (rheumatologist versus general practice physi-
findings can be used to inform the scientific and medi-          cian), and varied in regards to specificity, sensitivity, and
cal community on the prevalence of RA among commer-              positive and negative predictive values. The algorithm
cially insured adults in the US and are needed to under-         chosen for this study had a sensitivity of 92.0, a speci-
stand the economic burden of RA on the US healthcare             ficity of 74.3, and an accuracy of 77.8 [13], which was
system.                                                          deemed appropriate by the research team.
                                                                    For each calendar year of analysis, a base cohort was
                                                                 assembled that consisted of all patients ≥18 years on Jan-
Methods                                                          uary 1st of the calendar year with continuous enrollment
                                                                 in medical benefits throughout the calendar year allow-
Study design                                                     ing for an enrollment gap of <30 days. From these base
                                                                 cohorts, utilizing ICD-9 codes, the sub-set of patients
 This study was an observational, retrospective, cross-          with RA were identified by the following diagnostic
 sectional study based on two US administrative insur-           criteria:
 ance claims databases. First, data from Truven Health
 ­MarketScan® Research database (Truven Health, Ann              • two non-rheumatology physician visits with a listed
  Arbor, MI, USA) were analyzed to assess trends in RA             RA code (ICD-9: 714.0, 714.1, 714.2) occurring at
  prevalence focusing on the 10-year period covering January       least 2 months apart;
  1, 2004–December 31, 2014. Prevalence rates were ana-          • or at least one RA code contributed by a rheumatolo-
  lyzed overall and stratified by age and gender. For the 2014     gist;
  population, demographic characteristics were assessed, and     • or at least one inpatient hospitalization for which RA
  the age-adjusted prevalence rate was measured overall and        was in the diagnostic codes.
  by gender. Additionally, for comparative purposes, preva-
  lence rates assessed from the IMS PharMetrics Plus data-          Within this definition, patients were not counted as hav-
  base (IMS Health, Waltham, MA, USA) were also reported         ing RA if they had at least two visits, at least two months
  from January 1, 2006 to December 31, 2014.                     apart, subsequent to the second RA visit above (if a second
     The setting for this study was US clinical practice, as     visit occurred), with two identical diagnoses of other auto-
  reflected by the insurance claims in the databases. Truven     immune and connective tissue diseases [psoriatic arthritis
  Health ­MarketScan® Commercial Claims and Encounters           (ICD-9: 696.0), ankylosing spondylitis (ICD-9: 720.0), and
 and Medicare Supplemental databases contain de-identified       other spondyloarthropathies (ICD-9: 720.1, 720.2, 720.8,
 data on over 50 million covered lives and capture the con-      720.9), systemic lupus erythematosus (ICD-9: 710.0),
tinuum of care in all settings including physician office vis-   scleroderma (ICD-9: 710.1), Sjögren’s syndrome (ICD-
its, hospital stays, and pharmacies. The IMS PharMetrics         9: 710.2), dermatomyositis (ICD-9: 710.3), polymyositis
Plus database is the largest claims database of integrated       (ICD-9: 710.4), primary systemic vasculitis (ICD-9: 446.0,
medical claims in the US and is comprised of adjudicated         446.2, 446.4, 446.5, 446.7, 447.6) and other connective dis-
claims for more than 150 million unique enrollees across         eases (ICD-9: 710.5, 710.8, 710.9)] [13].
the US.                                                             A second RA case definition was tested for comparative
     Study variables were defined in the Truven Health           purposes that did not exclude comorbidities. Utilizing ICD-
­MarketScan® Research and IMS PharMetrics Plus data-             9-CM codes, this sub-set of patients with RA was defined
bases using enrollment records and International Classi-         by the following diagnostic criteria: two physician visits for
fication of Diseases, 9th Revision, Clinical Modification        RA at least 2 months apart [14] or at least one hospitaliza-
(ICD-9-CM) codes. All data from the databases are Health         tion where RA was in the diagnostic codes [13, 18]. These
Insurance Portability and Accountability Act (HIPAA)             case definitions were previously tested and validated [14,
compliant to protect patient privacy.                            18].

13
                                                                 2                                            Exhibit 177
           Case
Rheumatol Int (2017) 2:20-cv-02470-WBS-JDP
                     37:1551–1557                                  Document 7 Filed 12/29/20 Page 435 of 482                      1553


Estimation of prevalence                                                 substantially by gender and age in each year and increased
                                                                         gradually across the years for most subgroups. Specifically,
Prevalence is defined as the proportion of individuals                   prevalence among females was more than twice the prev-
who have the disease of interest in a specified time period              alence among males (Fig. 1). In the Truven M   ­ arketScan®
(includes both new and existing cases). In our study, annual             Research database, overall prevalence in females gradually
RA prevalence was estimated using the US adult popula-                   increased from 0.56% in 2004 to 0.71% in 2014, whereas
tion in the US health claims databases during the period                 the overall prevalence among males remained relativity
of 2004–2014. For each calendar year, a base cohort was                  stable over the same period (0.23% in 2004 to 0.26% in
assembled and the case identification algorithm was applied              2014) (Fig. 1). At the same time, RA prevalence increased
separately in each year. The numerator in the prevalence                 with age among both males and females, and for most age
estimation was the number of patients that met the RA defi-              groups the rates rose consistently across the study period
nition described in the previous section. The denominator                (Fig. 2a, b). We also calculated the age-adjusted prevalence
was the number of patients in the base cohort.                           rates from 2004 to 2014, which ranged from 0.37 to 0.55%.
                                                                            The overall RA prevalence rate for the adult US popu-
Statistical analyses                                                     lation in the IMS PharMetrics Plus database was similar
                                                                         to the rate in Truven Health M ­ arketScan® Research data-
RA prevalence was estimated for subgroups stratified by                  base and ranged from 0.47 to 0.54% from 2006 to 2014.
gender and age (18–34, 35–44, 45–54, 55–64, and ≥65) for                 Similar to the findings in the Truven Health ­MarketScan®
each calendar year from 2004 to 2014. To account for the                 Research database, the prevalence varied substantially by
distortion caused by the age distributions in the datasets,              gender and age in each year and increased gradually across
we also calculated the age-adjusted prevalence of RA from                the years for most subgroups. Rheumatoid arthritis preva-
2004 to 2014 using direct standardization. The age- and                  lence increased with age among both males and females,
gender-specific prevalence rates in 2014 were applied to                 and for most age groups the rates rose consistently across
the corresponding population estimates from the US Cen-                  study years (Supplemental Figure 1A, B).
sus Bureau to project the total number of persons in the US
expected to have RA in 2014 and in 2020.                                 Age‑adjusted RA prevalence in 2014: Truven Health
                                                                         ­MarketScan® Research database

Results                                                                  In 2014, out of a total of 31,316,902 adult patients with
                                                                         continuous enrollment in the Truven Health ­MarketScan®
Rheumatoid arthritis prevalence: 2004–2014                               Research database, there were 157,634 (0.50%) patients
                                                                         with RA. Of these 157,634 patients, 119, 692 (75.93%)
Annual RA prevalence rates ranged from 0.41 to 0.52%                     were female and 37,942 (24.07%) were male. Mean
from 2004 to 2014 for adult US patients in the Truven                    age for overall RA population was 57.42 years [stand-
­MarketScan® Research database. The prevalence varied                    ard deviation (SD) 13.32]. A majority of patients were


Fig. 1  Rheumatoid arthritis                                 0.8
prevalence trends stratified by
gender (2004–2014)                                           0.7

                                                             0.6
                                      Prevalence of RA (%)




                                                                                                            Truven Health Marketscan®:
                                                             0.5
                                                                                                            Males
                                                             0.4                                            PharMetrics Plus: Males

                                                             0.3
                                                                                                            Truven Health Marketscan®:
                                                             0.2                                            Females
                                                                                                            PharmMetrics Plus: Females
                                                             0.1

                                                              0


                                                                            Year


                                                                                                                           13
                                                                        3                                            Exhibit 177
1554        Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20Rheumatol
                                                                  Page Int436  of37:1551–1557
                                                                           (2017) 482

Fig. 2  a Rheumatoid arthritis           A                    1.6
prevalence among females
stratified by age. b Rheumatoid                               1.4
arthritis prevalence among




                                    Prevalence of RA (%)
males stratified by age. Source:                              1.2
Truven Health ­MarketScan®
Research Database                                              1                                                                       18-34
                                                              0.8                                                                      35-44
                                                                                                                                       45-54
                                                              0.6
                                                                                                                                       55-64
                                                              0.4
                                                                                                                                       65+
                                                              0.2

                                                               0
                                                                    2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014
                                                                                              Year

                                        B                     1.6

                                                              1.4

                                                              1.2
                                       Prevalence of RA (%)




                                                               1
                                                                                                                                       18-34
                                                              0.8                                                                      35-44
                                                                                                                                       45-54
                                                              0.6
                                                                                                                                       55-64
                                                              0.4                                                                      65+

                                                              0.2

                                                               0
                                                                    2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014
                                                                                              Year



commercially insured and located in the Atlantic and                             2014 was 0.55%. Males had an age-adjusted prevalence
Central US regions. The patients’ demographic informa-                           of 0.31% and females had an age-adjusted prevalence of
tion is presented in Table 1.                                                    0.78% in 2014.
   The overall age-adjusted prevalence of RA among
individuals who were aged 18 years or older on January                           Rheumatoid arthritis prevalence—US estimates
1, 2014 was 0.53%. Males had an age-adjusted preva-
lence of 0.29% and females had an age-adjusted preva-                            Using population estimates from the US Census Bureau and
lence of 0.73% in 2014.                                                          the RA prevalence rates in 2014, it was estimated that 1.28
                                                                                 million (Truven Health ­  MarketScan® Research) to 1.36
Age‑adjusted RA prevalence in 2014: IMS PharMetrics                              million (IMS PharMetrics Plus) US adults were affected
Plus database                                                                    by RA in 2014. If age- and gender-specific RA prevalence
                                                                                 rates remain the same, it is projected that RA will affect
In 2014, out of 35,083,356 adult patients in the IMS Phar-                       1.39 million US adults by 2020. Age- and gender-specific
Metrics Plus database, there were 139,300 (0.50%) patients                       population estimates for RA are shown in Table 2.
with RA. Of these patients, 103,442 (74.26%) were female,
and 35,858 (25.74%) were male. The patients’ demo-
graphic information is presented in Table 1. Mean age for                        Discussion
the overall RA population was 56.70 (SD 12.4).
   The overall age-adjusted prevalence of RA among indi-                         This study evaluated recent trends in prevalence of RA and
viduals who were aged 18 years or older on January 1,                            helped to highlight the estimated burden of RA in the US.

13
                                                                                4                                           Exhibit 177
           Case
Rheumatol Int (2017) 2:20-cv-02470-WBS-JDP
                     37:1551–1557                                Document 7 Filed 12/29/20 Page 437 of 482                              1555

Table 1  Baseline characteristics for patients with rheumatoid arthritis (2014)
Variables                                               Truven Health ­MarketScan®                                  IMS PharMetrics Plus
                                                        Research (N = 157,634)                                      (N = 139,300)

Sex
  Male                                                  37,942 (24.07%)                                              35,858 (25.74%)
  Female                                                119,692 (75.93%)                                            103, 442 (74.26%)
Age (years)
  18–34                                                 7749 (4.92%)                                                  6878 (4.94%)
  35–44                                                 16,822 (10.67%)                                              14,364 (10.31%)
  45–54                                                 37,332 (23.68%)                                              33,354 (23.94%)
  55–64                                                 54,983 (34.88%)                                              53,670 (38.53%)
  65+                                                   40,748 (25.85%)                                              31,034 (22.28%)
Insurance
  Commercial                                            113,215 (71.82%)                                            136,567 (98.03%)
  Medicare                                              44,419 (28.18%)                                                1137 (0.82%)
  Other                                                 N/A                                                            1596 (1.15%)
Geographic region divisions
 New England                                            6585 (4.18%)                                                  7133 (5.12%)
 Mid Atlantic                                           28,288 (17.94%)                                              19,093 (13.71%)
 South Atlantic                                         30,484 (19.34%)                                              24,168 (17.35%)
 East North Central                                     28,888 (18.33%)                                              27,519 (19.76%)
 East South Central                                     10,362 (6.57%)                                               16,012 (11.49%)
 West North Central                                     5952 (3.78%)                                                 13,164 (9.45%)
 West South Central                                     17,015 (10. 79%)                                             20.357 (14.61%)
 Mountain                                               8880 (5.63%)                                                   5728 (4.11%)
 Pacific                                                17,633 (11.19%)                                                5071 (3.64%)
 Unknown                                                3547 (2.25%)                                                   1055 (0.72%)



Table 2  2014 US census projected RA population estimates strati-           This study provided the prevalence of RA during the last
fied by gender and age (years)                                              decade (2004–2014) in the US commercially insured adult
               Truven Health ­                  IMS PharMetrics Plus        population using two US administrative insurance claims
               MarketScan® Research                                         databases (Truven Health ­MarketScan® Research and IMS
Male
                                                                            PharMetrics Plus). The findings from this study indicate an
 18–34             11,429                          11,231
                                                                            increase in the RA population in the US from 2004 to 2014.
 35–44             22,175                          22,242
                                                                            Based on these findings, it is estimated that approximately
                                                                            1.3 million adults were affected by RA in 2014. The find-
 45–54             55,705                          55,357
                                                                            ings from this study can be used to inform the scientific and
 55–64            94,677                           98,811
                                                                            medical community on the prevalence of RA among com-
 65+             152,635                          161,242
                                                                            mercially insured adults in the US and help providers, pay-
 Total           336,621                          365,167
                                                                            ers, and patients to better understand the economic burden
Female
                                                                            of RA in the US.
 18–34            47,951                           51,994
                                                                               In the US, there have been limited studies of RA preva-
 35–44            89,557                           92,065
                                                                            lence. The studies that have been published differ consider-
 45–54           180,677                          180,091
                                                                            ably in their methods of identifying RA patients and result
 55–64           255,295                          261,175
                                                                            in a wide variation of prevalence estimates. This study uti-
 65+             372,844                          430,223
                                                                            lized a validated definition [13] of RA and administrative
 Total           946,324                          984,084
                                                                            claims data to provide consistent estimates of RA preva-
Total          1,282,945                        1,364,431
                                                                            lence across two different databases.




                                                                                                                              13
                                                                           5                                            Exhibit 177
1556       Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20Rheumatol
                                                                 Page Int438  of37:1551–1557
                                                                          (2017) 482

    The study determined that overall prevalence of RA in         consideration when evaluating prevalence rates. This type
the US ranged from 0.41 to 0.54% and steadily increased           of misclassification could potentially lead to overestimation
from 2004 to 2014. When analyzing medical expendi-                of prevalence. Given that laboratory test results and medi-
ture panel survey (MEPS) data, Simmons and colleagues             cal charts review were not included in this study, confirma-
found similar results: 0.40% in 2004, 0.44% in 2005, and          tion of RA cases was not possible. Instead, we relied on
0.43% in 2006 [8]. These findings were lower than the             a published RA definition with a level of sensitivity and
rates reported by other studies. For example, based on the        specificity, and accuracy that we deemed acceptable [13].
2001–2005 National Ambulatory Medical Care Survey                    Additionally, given both that the Truven Health
data, RA prevalence was 1.48% [10]. The widely refer-            ­MarketScan® Research and the IMS PharMetrics Plus
enced RA prevalence based on the Olmsted County cohort            populations are composed of patients with commercial
was reported at 0.72% in 2005 [19]. Limitations of these          insurance or Medicare supplement insurance, there are
studies, such as lack of generalizability [19] and identifica-    specific groups (uninsured people, military personnel,
tion of RA patients by a single occurrence of RA diagnos-         Medicaid patients, and Medicare enrollees without an
tic code [10], may have overestimated these rates.                employer-sponsored supplement plan) that are not rep-
    The authors of the Olmsted County cohort estimated            resented in our analyses. Approximately, one-third of the
that RA affected 1.5 million US adults in 2005 [19]. Based        RA patients report disease-related work disability [20,
on our estimates of national claims databases, RA preva-          21]. Given the limitations of the databases used in this
lence in 2005 was approximately 0.44% with an estimated           study, unemployed RA patients would not be included in
0.95 million people affected. These discrepant findings           our analyses, thus resulting in a conservative estimate of
may stem from differences in gender- and age-specific             RA prevalence in the US. There may also be RA patients
prevalence rates, which were higher in Olmsted County             that were not accounted for in these analyses because
compared to the US.                                               they did not meet the RA definition that was used in this
    Studies have consistently documented a greater preva-         study. This would also result in a conservative estimate
lence of RA in women versus men; however, the relative bur-       of the RA prevalence in the US. Additionally, all indi-
den differs across studies. For instance, the Olmsted County      viduals over 65 in our study are insured by an employer-
cohort found that the RA prevalence rates in women were           sponsored Medicare supplemental plan. This population
approximately double the prevalence rates in men [19]. Our        represents a very specific and relatively small proportion
study found that RA prevalence rates among women were             of the over 65 populations in the US. There is also the
closer to three times higher than the rates in men, which is      potential for the two data sets to overlap, but the actual
consistent with the results from the MEPS study [8].              overlap cannot be determined, because the databases are
    It can be inferred that many of the differences in RA         not linked.
prevalence estimates result from the methodological vari-
ations between the previous studies. When utilizing admin-
istrative claims databases, the variations in the methods of     Conclusion
identifying RA patients cause differentiation among esti-
mates and results [11–13]. This study measured prevalence        The large sample size and dispersed geographic representa-
rates in two different large, geographically dispersed claims    tion of our study enhances the validity of generalizing our
databases, the Truven Health ­MarketScan® Research and           prevalence estimates to the general US adult population
IMS PharMetrics Plus, using a robust RA case definition          that are commercially insured, and the consistency in rates
assessed by high sensitivity (92.0) and specificity (74.3)       observed in the two databases strengthens our observations.
[13].                                                            We observed that the prevalence of RA in the US appeared
    It is important to note that the primary purpose of insur-   to increase during the period 2004–2014, affecting approxi-
ance claims data is administrative and not research-ori-         mately 1.3 million adults in 2014. These results may be
ented. Therefore, there are limitations to using claims data     attributed to the increasing emphasis on early diagnosis of
and ICD-9 codes provided for insurance claims to deter-          RA, regular monitoring of disease activity, increased life
mine prevalence of a disease. Due to inherent limitations of     expectancy, as well as a growing elderly population.
claims-based data sources, there may have been a propor-
tion of cases identified using the chosen criteria as having     Author contributions TMH, NNB, XZ, KS, KM, and
RA, when in fact, they might not have RA. The potential          AA all made substantial contributions to conception and
for misclassification of non-RA patients as RA patients in       design, acquisition of data, or analysis and interpretation
claims data, especially in the case of “rule-out” diagnoses      of data; participated in drafting the manuscript or revising
(RA diagnoses coded in laboratory work-ups when RA is            it critically for important intellectual content; approved the
suspected or needs to be “ruled-out”) should be taken into       final version of the submitted manuscript and agreed to

13
                                                                 6                                            Exhibit 177
           Case
Rheumatol Int (2017) 2:20-cv-02470-WBS-JDP
                     37:1551–1557                                  Document 7 Filed 12/29/20 Page 439 of 482                                    1557


be accountable for all aspects of the work in ensuring that                   8. Simons WR, Rosenblatt LC, Trivedi DN (2012) The economic
questions related to the accuracy or integrity of any part of                    consequences of rheumatoid arthritis: analysis of Medical
                                                                                 Expenditure Panel Survey 2004, 2005, and 2006 Data. J Occup
the work are appropriately investigated and resolved.                            Environ Med 54:48–55
                                                                              9. Helmick CG, Felson DT, Lawrence RC et al (2008) Estimates of
                                                                                 the prevalence of arthritis and other rheumatic condition in the
Compliance with ethical standards                                                US. Arthritis Rheum 58:15–25
                                                                             10. Sacks JJ, Luo YH, Helmick CG (2010) Prevalence of specific
Conflict of interest The authors declare that there are no potential             types of arthritis and other rheumatic conditions in the ambula-
conflicts of interest with respect to the research, authorship and/or pub-       tory health care system in the US, 2001–2005. Arthritis Care Res
lication of this article.                                                        62:460–464
                                                                             11. Widdifield J, Labrecque J, Lix L et al (2013) Systematic review
                                                                                 and critical appraisal of validation studies to identify rheumatic
Ethical approval The study has been performed in accordance with                 diseases in health administrative databases. Arthritis Care Res
the ethical standards as laid down in the 1964 Declaration of Helsinki           65:1490–1503
and later amendments.                                                        12. Kim SY, Servi A, Polinski JM et al (2011) Validation of rheu-
                                                                                 matoid arthritis diagnoses in health care utilization data. Arthritis
Human or animal participants This study was a retrospective analy-               Res Ther 13:R32
sis of administrative claims data and does not contain any human par-        13. Hanly JG, Thompson K, Skedgel C (2015) The use of adminis-
ticipants or animals.                                                            trative health care databases to identify patients with rheumatoid
                                                                                 arthritis. Rheumatol Res Rev 7:69–75
                                                                             14. MacLean C, Louie R, Leake B et al (2000) Quality of care for
Informed consent The permission from a research ethics committee                 patients with rheumatoid arthritis. JAMA 284:984–992
was not required and formal informed consent was not obtained.               15. Kim SY, Servi A, Polinski JM et al (2011) Validation of rheu-
                                                                                 matoid arthritis diagnoses in health care utilization data. Arthritis
                                                                                 Res Ther 13(1):R32
                                                                             16. Lacaille D, Anis AH, Guh DP et al (2005) Gaps in care for
References                                                                       rheumatoid arthritis: a population study. Arthritis Rheum
                                                                                 53(2):241–248
 1. Alamanos Y, Drosos AA (2005) Epidemiology of adult rheuma-               17. Shipton D, Glazier RH, Guan J et al (2004) Effects of specialty
    toid arthritis. Autoimmun Rev 4:130–136                                      services on disease-modifying antirhematic drug use in the treat-
 2. Riise T, Jacobsen BK, Gran JT (2001) Incidence and prevalence                ment of rheumatoid arthritis in an insured elderly population.
    of rheumatoid arthritis in the county of Troms, northern Norway.             Med Care 42(9):907–913
    J Rheumatol 27:1386–1389                                                 18. Widdifield J, Bombardier C, Bernatsky S et al (2014) An admin-
 3. Simonsson M, Bergman S, Jacobsson LT et al (1999) The preva-                 istrative data validation study of the accuracy of algorithms for
    lence of rheumatoid arthritis in Sweden. Scand J Rheumatol                   identifying rheumatoid arthritis: the influence of the reference
    28:340–343                                                                   standard on algorithm performance. BMC Musculoskelet Disord
 4. Symmons D, Turner G, Webb R et al (2002) The prevalence of                   15:216
    rheumatoid arthritis in the UK: new estimates for a new century.         19. Myasoedova E, Crowson CS, Kremers HM et al (2010) Is the
    Rheumatology (Oxford) 41:793–800                                             incidence of rheumatoid arthritis rising? Results from Olmsted
 5. Power D, Codd M, Ivers L et al (1999) Prevalence of rheumatoid               County, Minnesota: 1955–2007. Arthritis Rheum 62:1576–1582
    arthritis in Dublin, Ireland: a population based survey. Ir J Med        20. Sokka T, Kautianinen H, Pincus T et al (2010) Work disability
    Sci 168:197–200                                                              remains a major problem in rheumatoid arthritis in the 2000s:
 6. Aho K, Kaipiainen-Seppänen O, Heliövaara M et al (1998) Epi-                 data from 32 countries in the QUEST-RA study. Arthritis Res
    demiology of rheumatoid arthritis in Finland. Semin Arthritis                Ther 12:R42
    Rheum 27:325–334                                                         21. Allaire S, Wolfe F, Niu J et al (2008) Contemporary prevalence
 7. Gabriel SE, Crowson CS, O’Fallon WM (1999) The epidemiol-                    and incidence of work disability associated with rheumatoid
    ogy of rheumatoid arthritis in Rochester, Minnesota, 1955–1985.              arthritis in the US. Arthritis Rheum 59:474–480
    Arthritis Rheum 42:415–420




                                                                                                                                         13
                                                                             7                                                    Exhibit 177
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 440 of 482




   EXHIBIT 178
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 441 of 482
      Immunopharmacology and Immunotoxicology




      ISSN: 0892-3973 (Print) 1532-2513 (Online) Journal homepage: http://www.tandfonline.com/loi/iipi20




Experimental animal models for rheumatoid
arthritis

Narayan Choudhary, Lokesh K. Bhatt & Kedar S. Prabhavalkar

To cite this article: Narayan Choudhary, Lokesh K. Bhatt & Kedar S. Prabhavalkar (2018):
Experimental animal models for rheumatoid arthritis, Immunopharmacology and Immunotoxicology,
DOI: 10.1080/08923973.2018.1434793

To link to this article: https://doi.org/10.1080/08923973.2018.1434793




       Published online: 12 Feb 2018.



       Submit your article to this journal



       Article views: 2



       View related articles



       View Crossmark data




                      Full Terms & Conditions of access and use can be found at
              http://www.tandfonline.com/action/journalInformation?journalCode=iipi20

                                                     1                                               Exhibit 178
               Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 442 of 482
IMMUNOPHARMACOLOGY AND IMMUNOTOXICOLOGY, 2018
https://doi.org/10.1080/08923973.2018.1434793


REVIEW

Experimental animal models for rheumatoid arthritis
Narayan Choudhary, Lokesh K. Bhatt and Kedar S. Prabhavalkar
Department of Pharmacology, SVKM’s Dr. Bhanuben Nanavati College of Pharmacy, Vile Parle (W), Mumbai, India


    ABSTRACT                                                                                                                     ARTICLE HISTORY
    Rheumatoid Arthritis (RA) is an autoimmune systemic disorder of unknown etiology and is character-                           Received 9 October 2017
    ized by chronic inflammation and synovial infiltration of immune cells. RA is associated with decreased                      Accepted 16 January 2018
    life expectancy and quality of life. The research on RA is greatly simplified by animal models that help
                                                                                                                                 KEYWORDS
    us to investigate the complex system involving inflammation, immunological tolerance and auto-
                                                                                                                                 Rheumatoid arthritis; animal
    immunity. The animal models of RA with a proven track record of predictability for efficacy in humans                        models; induced models;
    include: collagen type II induced arthritis in rats as well as mice, adjuvant induced arthritis in rats and                  genetic models;
    antigen induced arthritis in several species. The development of novel treatments for RA requires the                        autoimmune systemic
    interplay between clinical observations and studies in animal models. However, each model features a                         disorder
    different mechanism driving the disease expression; the benefits of each should be evaluated carefully
    in making the appropriate choice for the scientific problem to be investigated. In this review article,
    we focus on animal models of arthritis induced in various species along with the genetic models. The
    review also discussed the similarity and dissimilarities with respect to human RA.




Introduction                                                                           The genetic factors, lifestyle and sex-hormones also play a
                                                                                   key role in disease progression. For such a disease to be
Rheumatoid arthritis (RA) is a long-lasting form of auto-
                                                                                   understood completely, animal models are necessary, which
immune disorder, mainly affecting the joints that are identi-
                                                                                   can mimic the conditions and show resemblance to that of
fied by inflammation and swelling of the synovium of the                           the human disease state. To understand the pathogenic
joint1. The process of RA is complex and involves the syn-                         processes of RA in humans, rodent models are helpful and
ovial cell proliferation and fibrosis, pannus formation, along                     essential tools. These animal models are also important for
with cartilage and bone erosion. The inflammatory cytokines,                       testing the novel and existing drugs for their potency, effi-
which are involved in RA are IL-6, IL-1 and TNF-a2. The preva-                     cacy and safety. For development of novel drugs, the study
lence of RA is seen more in women than in man. There is a                          of pathogenic process of RA helps us to come out with other
striking imbalance between the sexes, with females repre-                          therapeutic targets than the existing targets, which are avail-
senting the majority of autoimmune disease cases. Thus,                            able. The commonly used models are collagen induced arth-
women are more affected than men; it is also true for RA,                          ritis, adjuvant induced arthritis. The less frequently used
where the sex ratio is typically around 3:1. The mortality rate                    animal models are proteoglycan induced arthritis and
of RA patients is twice more than compared to that of the                          streptococcal cell wall induced arthritis. There are also other
normal population3. The estimate of the worldwide preva-                           models, which have been used for many years, but also differ
lence of RA was published as part of the Global Burden of                          from similarity to human RA. This review article henceforth
Disease 2010 study. This was a comprehensive effort to                             puts forward the similarities and differences between animal
measure epidemiological levels and trends of 291 diseases in                       models for human RA.
187 countries3. RA was defined using the American College
of Rheumatology (ACR) 1987 criteria for the classification of
RA. The global prevalence of RA in patients, from 5 to                             Animal models for RA
100 years of age, in the year 2010 was estimated to be 0.24%                       The models of RA are developed in a variety of animal spe-
with 95% CI (0.23%–0.25%). The prevalence of RA was found                          cies, but commonly rats and mice are used to study the pro-
to be approximately two times higher in females; the mean                          gression and pathogenesis of RA. The rodent models are
was 0.35% with 95% CI (0.34%–0.37%) than males having                              used widely because of low cost, homogeneity of the genetic
mean 0.13% with 95% CI (0.12%–0.13%). The value for global                         background, ease of handling. Mostly, the disease in animal
prevalence of RA in 2010 has not perceptibly changed from                          is developed by inducing a chemical agent with arthritogenic
the prevalence of RA determined in 1990. In 1990, the mean                         properties. There is no animal model, which can mimic the
was 0.25% with 95% CI (0.24%–0.26%)3.                                              human condition completely so the model with least

CONTACT Lokesh K. Bhatt            bhatt.lokesh@gmail.com      Department of Pharmacology, SVKM’s Dr. Bhanuben Nanavati College of Pharmacy, Vile Parle (W),
Mumbai 400 056, India
ß 2018 Informa UK Limited, trading as Taylor & Francis Group
                                                                               2                                                   Exhibit 178
2       N. CHOUDHARY ET AL.
             Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 443 of 482
Table 1. Animal models for rheumatoid arthritis.                                 type II collagen, type XI collagen and cartilage oligomeric
Animal models for rheumatoid arthritis                                           matrix protein. In this, we focus on arthritis induced by type
Induced models               Collagen induced arthritis                          II collagen as it is most widely used. An intra-dermal injection
                             Adjuvant induced arthritis                          of type II collagen emulsified in incomplete Freund’s adjuvant
                             Streptococcal cell wall induced arthritis
                             COMP induced arthritis                              leads to the development of severe polyarthritis in DA and
                             Pristane induced arthritis                          Lewis rats, beginning two weeks after immunization10. Paws
                             Antigen induced arthritis                           of both fore and hind limbs swell, which persists for a few
                             Proteoglycan induced arthritis
                             G6PI induced arthritis                              weeks, decreasing and then reappearing resulting in chronic
Genetic models               K/BxN mice                                          arthritis with severe event such as malformations of the
                             SKG mice                                            bone. The rat model is used for addressing the effects of
                             Human tumor necrosis factor gene (HTNFG) mice
                             IL-1ra-/- transgenic mice                           compounds in the late, chronic stage of arthritis. The suscep-
                                                                                 tibility to arthritis is linked to specific MHC genes. As large
                                                                                 numbers of class II MHC cells are present in the joint, and it
dissimilarity is preferred and research is still on way to have                  has been hypothesized that these antigen presenting cells
model with maximum similarity. Another benefit of using ani-                     (APCs) interact and activate CD4þ T cells that are present in
mal models for genetic research is the possibilities to select-                  the joint, resulting in continued inflammation. TNF-a and IL-
ively modify the genome e.g., produce congenic, knockout or                      1b are key cytokines in rat CIA10.
transgenic strains and linkage mapping4.
   Stoerk and Pearson and Woods developed the first rat                          Collagen induced arthritis in mice. The susceptible strains
model for polyarthritis. They observed and concluded that                        DBA/1, B10.Q and B10.RIII DBA/1 mice is used widely as the
rats when injected with complete adjuvant induced polyar-                        CIA mice model5. Collagen induced arthritis is induced by
thritis, possibly by a mechanism involving heat shock pro-                       immunization with heterologous type II collagen in complete
teins (HSP). This model was then termed as adjuvant arthritis                    Freund’s adjuvant. The clinical signs of arthritis appear on
model and it has been used to test new drugs for inflamma-                       the 21–25th day after the initial inoculation7. CIA is polyar-
tory arthritis. The animal models are discussed in great detail                  thritis model, which can be distinguished by inflammation of
with respect to all aspects of human rheumatoid disease.                         the synovial fluid, cartilage destruction and bone erosion
These models could be studied in a variety of animal species                     similar to human RA10. It has also been reported that CISA
and can be classified into two broad categories: (A) Induced                     could be induced in less susceptible strains of mice as well
animal models for RA, (B) genetic models of RA. These animal                     (C57BL/6)10.
models are listed in Table 1.
                                                                                 Collagen induced arthritis in rhesus monkey. Collagen-
                                                                                 induced arthritis (CIA) is one of the many experimental mod-
Induced rodent animal models for RA                                              els developed for human arthritic diseases. CIA was success-
Collagen induced arthritis (CIA)                                                 fully induced in Macaques, particularly belonging to old
Collagen induced arthritis is studied more extensively as ani-                   world monkey species, by immunization with heterologous
mal model as it shares many similar pathological and                             type II collagen, from bovine or fowl origin11. This emulsion
immunological features with the human RA5. In CIA, an                            is injected into the dorsal skin, distributed over 10 spots to
immune response is being directed against a joint antigen                        reduce the formation of ulcerative skin lesions12. The majority
(collagen type II)6. The two important characteristics of the                    of CIA-affected monkeys develop a symmetrical polyarthritis,
CIA model are breach of tolerance and generation of auto                         which is expressed in the metacarpal and metatarsal joints
antibodies towards self and collagen. This makes CIA the                         and in the inter-phalangeal joints of hands and feet. The
                                                                                 larger synovial joints, such as knees, elbows and hips are
gold standard in vivo model for RA studies7. This model is T
                                                                                 affected at the later stage of the arthritis. Spondylitis is rarely
helper cell mediated, in which both T helper (Th1) and
                                                                                 found in CIA monkey model. Histologically, early stages of
(Th17) responses are induced in CIA, but Th17 cells appear to
                                                                                 CIA are characterized by hyperplasia of the synovium, which
play the dominant pathological role8.
                                                                                 is also penetrated by large numbers of mononuclear cells.
   Collagen is obtained from a variety of sources (bovine,
                                                                                 The substantial degradation of the cartilage surface by grow-
human, porcine and chick) and responses are seen to vary
                                                                                 ing pannus-like tissue is observed at that stage. The almost
with different strain and injection conditions. Not surpris-
                                                                                 complete degradation of the cartilage and remodeling of
ingly, poor response was seen by mouse collagen. CIA is pri-
                                                                                 bone is usually observed at the end-stage arthritis11,13.
marily an autoimmune disease of joints, which requires both
T and B cell immunity to autologous type II collagen (CII) for
disease manifestation5. The first collagen-induced arthritis                     Adjuvant induced arthritis
(CIA) model was established by immunization of rats with                         According to earlier studies, it was found that in 1947, Jules
type II collagen9. Later, the CIA model was reproduced in                        Freund introduced a mixture of mineral oils, heat-killed
mouse and monkeys respectively.                                                  mycobacteria and emulsifying agent, which was termed com-
                                                                                 plete Freund’s adjuvant (CFA). This mixture proved to be an
Collagen induced arthritis in rats. Different types of cartil-                   efficient enhancer of both cell-mediated and humoral
age derived proteins can be used to induce arthritis in rats:                    immune responses towards the antigens with which it was

                                                                             3                                               Exhibit 178
                                                     IMMUNOPHARMACOLOGY AND IMMUNOTOXICOLOGY                                            3
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed  12/29/20 Page 444 of 482
emulsified. Due to repeated immunizations, mycobacteria                  induced arthritis over the conventional model of arthritis
were found to be harmful to health causing formation of per-             (i.e., AIA)10. SCWIA could not be induced in non-human
sistent foci of inflammation, which was necrotic. So, some-              primates because they seem to be resistant to arthritis
times, mycobacterium was omitted in the mixture, which was               induced by bacterial antigens19.
known as incomplete Freund’s adjuvant (IFA)14.
    In another study by Lipton and Freund (1955), they dem-              SCWIA in rats. Polyarticular SCW induced arthritis. An intra-
onstrated in rats that tolerance to CNS tissue could effect-             peritoneal injection of PG-PS 10 S induces polyarticular arth-
ively be broken by immunization of the tissue together with              ritis in female Lewis rats results in acute inflammation
CFA. Since then, mixtures of adjuvant and auto-antigens                  response and swelling of the joints. During the first five days,
have been routinely used to induce a wide variety of experi-             the joint inflammation progresses and it is followed by a
mental autoimmune diseases, mainly in rats and mice. At the              period of respite, after which impetuous reactivation occurs,
same time, Stoerk reported in 1954 that joint lesions devel-             resulting in chronic arthritis. This model provides an oppor-
oped in rats after immunization with complete Freund’s adju-             tunity to study the early and more chronic phases of arth-
vant and spleen tissue of rat. Stoerk suspected the spleen               ritis20. The initial response, which was observed is not T cell
tissue to be arthritogenic, but Pearson demonstrated that                dependent10. There is involvement of monocytes in both the
CFA and not the spleen component was responsible for                     acute phase and further development of arthritis21. During
development of joint inflammation and established the adju-              the chronic phase, the severity of arthritis can be correlated
vant arthritis model in 195614.                                          with the activation status of T cells, B cells and monocytes21.
                                                                         There is also an interrelation between the degree of
Adjuvant induced arthritis in rats. This model is initiated in           inflammation and the production of TNF-a, IL-6, IL-122.
susceptible strains of rats by intradermal injection of com-             Some of the hallmarks of this model in similarity to
plete Freund’s adjuvant (CFA) at the base of the tail or hind            human RA include synovial hyperplasia, infiltration of inflam-
paw region15. The genetic background of rats is important,               matory cells, involvement of symmetric joints and relapsing
as both major histocompatibility complex (MHC) and non-                  inflammation10,17.
MHC genes contribute to their susceptibility to AIA; where               Monoarticular SCW-induced arthritis. An intra-articular injec-
specific trait loci are associated with the severity of the dis-         tion of PG-PS 100 P induces an initial surge of inflammation
ease16. AIA is characterized by a rapid onset and progression            when it is injected to the hind ankle joint of female Lewis
to polyarticular inflammation. After 10–14 days, the symp-               rats. The inflammation dies away in a few days with diffuse
toms of arthritis can be observed. The severity of the RA by             infiltration of the synovium containing lymphocytes and
adjuvant induction leads to permanent joint malformations,               monocytes remaining in the joint. The initial intra-articular
including ankylosis. In comparison to the human RA, AIA                  injection causes sensitization of the joint and inflammation
shares common symptoms like joint swelling, lymphocyte                   can be reactivated by intravenous injection of PG-PS 100P5.
infiltration and cartilage degradation.                                  This model is also known as the reactivation model of arth-
    In rats with AIA, activated T cells can be detected in the           ritis because of the challenge given to initial injection. This
inflamed joints. The joint is infiltrated with T cells originating       model is said to be mediated by Th2 cells as swelling is
from various compartments including the spleen, Peyer’s                  observed within hours10. The blockade of IFN and IL-10 does
patches, draining lymph nodes and the recirculating T cell               not affect joint swelling, whereas IL-4 was reported to be cru-
pool. The immune response was seen to be induced by spe-                 cial in disease development23. The response is neutrophilic at
cific antigen heat shock protein (Hsp65), with peptide
                                                                         6 h and changes to mononuclear cell infiltrate by 48 h. In the
180–186 being the responsible epitope. During the early
                                                                         reactivation phase of arthritis, T cells are mainly involved
stages of inflammation, the cytokines expressed in the joint
                                                                         because depletion of T cells by monoclonal antibodies
include IL-17, IFN and TNF-a, accompanied by cytokines
                                                                         showed that rats were unresponsive to intravenously injected
involved in stimulation of macrophages. As the severity of
                                                                         PG-PS. Along with T cells, IL-1, TNF-a and IL-4 are also essen-
inflammation progresses in the joint, increased levels of IL-4,
                                                                         tial in the reactivation phase of arthritis24. The chemokines
IL-6, monocyte chemotactic protein 1 and TGF-b can be
                                                                         such as CCL2/MCP-1, MIP-1 and MIP-2 are all involved in
detected. TNF-a, IL-1b, IL-21 and IL-17 are all involved in the
                                                                         response after the reactivation10. This model is well suited for
pathology of this disease17.
                                                                         studying the effects of therapeutics over time, as it mimics
                                                                         the flares of arthritis similar to those observed in patients
Streptococcal cell wall induced arthritis (SCWIA)                        with RA10. As the disease is less severe compared to the
Streptococcus pyogenes produce a peptidoglycan-polysac-                  other models of arthritis, the animals can be monitored for a
charide (PG-PS) polymer, which is found to possess high                  longer period of time. The levels of the cytokines in the
inflammatory activity and it also has the capacity to induce             model suggest that the optimal time for evaluating the effi-
arthritis in rats. SCWIA initiates two rat models based on the           cacy of the treatment is three days after the intravenous
fragments of PG-Ps used and the route of administration18.               challenge25.
These animal models are used to study the therapeutic
effects of drugs, but are used less frequently, may be due to            SCWIA in mice. SCW induced arthritis mice model has been
their high costs. This model helps us to study the acute or              described in susceptible strains such as BALB/c, DBA/1 and
flare reaction in arthritis, this acts as an advantage of SCW            C3H mice. The mice are injected once intra-articularly in one

                                                                     4                                             Exhibit 178
4     N. CHOUDHARY ET AL.
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 445 of 482
knee joint with SCW fragments, thereby sensitizing the joint.           Pristane induced arthritis
Consecutive intravenous injection of SCW fragments in sus-              Pristane induced arthritis (PIA) is chronic, joint-specific regu-
ceptible mice strains could result in a flare reaction, as seen         lated by T cells and by MHC genes and fulfill the clinical cri-
in the rat model. Also, modified versions of this model have            teria for RA. Yet, there is no evidence for autoimmune
been described in which mice either are injected once intra-            reactions14. This model was found to be effective and suc-
articularly or have received multiple injections, which                 cessful in mice as well as in rats. PIA model is an essential
resulted in continued inflammation26. The acute joint inflam-           tool to figure out the mechanisms of inflammatory joint dis-
mation is initiated after intra-articular injection of SCW frag-        ease and efficacy of new anti-arthritic drugs can be tested in
ments, which resolves within a week and repeated injections             this model17. PIA is also used as a model for SLE due to pro-
result in the development of chronic arthritis26. In SCW                duction of autoantibodies. To understand varying manifesta-
induced arthritis in mice, macrophages and B cells play a role          tions of autoimmunity, studies need to be conducted for
whereas during the reactivation phase, only T cells are                 identifying the genes involved in rheumatoid arthritis and
involved10. TNF-a plays a minor role in SCW induced arthritis           autoantibody production14.
model and is involved in the initial joint swelling. However,
IL-1b is heavily involved in inflammatory cartilage degrad-             PIA in rats. This is a novel animal model for rheumatoid
ation and cell influx and it is important during both the               arthritis induced with the help of well-defined synthetic adju-
acute and chronic phases of the disease10.                              vant oil, pristane. The rats develop severe and chronic arth-
                                                                        ritis, within two weeks, after a single intradermal injection of
                                                                        150 ul of pristane. The inflammation is restricted to the joints
Cartilage oligomeric matrix protein (COMP) induced
                                                                        and involved pannus formation, MHC class II expression and
arthritis
                                                                        T lymphocyte infiltration. The disease is T cell dependent. In
COMP (Cartilage Oligomeric matrix protein) is a large protein,
                                                                        PIA model, the joint erosions are accompanied by elevated
which has a total molecular weight of 435kD. It is synthe-
                                                                        levels of cartilage oligomeric matrix protein. The disease is
sized by chondrocytes and it is localized extracellularly. It has
                                                                        quite different from that of the mouse model induced with
been detected in the nasal, tracheal and meniscal cartilage
                                                                        pristane in that no systemic abnormalities can be found and
and most importantly in the articular cartilage27 and also pre-
                                                                        that the inflammation is restricted to the joints34.
sent in human synovial tissue28. For the purpose of induction
of arthritis, the COMP obtained from rat origin is used and
                                                                        PIA in mice. The injection of the hydrocarbon pristane (2, 6,
also to ensure that only the autoimmune process is
                                                                        10, 14-tetramethylpentodecane) i.p. into mice of susceptible
involved29. The natured and native COMP can be used for
                                                                        strains leads to chronic arthritis, with an incidence rate of
arthritis induction.
                                                                        22–100%, beginning 2–10 months after injection35. PIA
                                                                        resembles the joint inflammation and destruction seen in
COMP induced arthritis in rats. Severe arthritis can be
                                                                        human RA. The similarity between PIA and human RA is syn-
induced in rat strains, mainly DA and Lewis, by immunization
                                                                        ovial hyperplasia, cartilage erosions, bone abrasions, infiltra-
with native and denatured COMP in IFA (incomplete Freund’s
                                                                        tion of inflammatory cells and pannus-like formation36. This
adjuvant). The solubilized COMP preparations are emulsified
                                                                        model is easy to use and highly reproducible. The develop-
with an equal amount of IFA. Each rat is injected intrader-
                                                                        ment of arthritis is highly dependent on T cell activation and
mally with COMP at the base of the tail28. In case of severe
                                                                        is mediated through transfer of classical MHC class II
arthritis, COMP is released from the cartilage during the ero-
                                                                        restricted T cells. PIA is useful for drug validation, in particu-
sion of the tissue. This is an interesting feature of COMP and
                                                                        lar, for T cell-related pathways leading to arthritis37.
this makes it a useful marker of arthritis in RA30. COMP is
also released in rats developing chronic arthritis after induc-
tion with pristane, a low-molecular weight adjuvant, and the            Antigen induced arthritis
levels in serum correlate strongly with the occurrence of the           The rodent models of AIA were first used more than 40 years
erosive arthritis29.                                                    ago and they are still valued38. Antigen induced arthritis, in
                                                                        simple words, is induced by immunization with a model anti-
COMP induced arthritis in mice. COMP induced arthritis                  gen (such as bovine serum albumin or ovalbumin) intra-artic-
mice model was performed in susceptible strains of mice31               ularly followed by challenge with the same antigen. This
and it can be used as appropriate and alternate model for               generates an immune response and subsequent arthritis lim-
studying the pathogenesis of arthritis31. This mice model has           ited to the antigen induced joint. AIA has major advantage
some advantages over other various models in the mouse,                 of applicability to multiple strains of mice, rats, guinea pigs
such as collagen induced arthritis, glucose-6-phosphate isom-           and rabbits39–41. The cellular basis is similar to CIA, but with
erase (GPI) induced arthritis and aggrecan induced arth-                more tightly defined sensitization and it is CD4þ T-cell
ritis32,33. The arthritis onset is sudden and it is characterized       dependent. The histopathological findings bear similarities to
by the appearance of erythema and swelling of the front and             human RA, including synovial hyperplasia, perivascular infil-
rear paws. The arthritis was observed distally in a toe joint           tration, lymphoid follicles and pannus and cartilage erosions.
and simultaneously flared in the ankle/wrist joints within a            ELS, similar to those seen in RA patients, are observed when
few days. In severe cases, it is seen to spread to the metatar-         repeated injections of antigen are administered. The erosive-
sal/metacarpal region and to the knuckles and toes31.                   ness is related with the ability of the antigen to bind cartilage.

                                                                    5                                               Exhibit 178
                                                     IMMUNOPHARMACOLOGY AND IMMUNOTOXICOLOGY                                           5
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed  12/29/20 Page 446 of 482
The antigen induced arthritis model is a mono-articular dis-            cartilage antigens. A single injection of proteoglycan antigens
ease that affects only the injected joints. The susceptibility to       regularly provoked a heavy synovitis and cartilage destruc-
AIA is not MHC class II restricted and this makes it useful for         tion irrespective of whether the challenge injections were
studies involving transgenic and knock-out mice8. The rabbit            administered in physiological saline, or in Freund's complete
model of antigen arthritis is particularly useful when proto-           adjuvant. The dose-dependent severity of arthritis demon-
cols require use of a larger joint42.                                   strated that the antibody titer against proteoglycan antigens
                                                                        played an important role. The four acid hydrolases (acid
AIA in mice. The susceptible strain of mice is immunized                phosphatase, cathepsin D, hyaluronidase and beta-glucuroni-
with subcutaneous or intradermal injections of antigen and              dase) showed an increased enzyme activity, when the syn-
then challenged with the same antigen. The antigen usually              ovial extract and synovial fluid of knee joints were injected
is the cationic substance such as the methylated bovine                 with proteoglycan antigens. The degraded proteoglycans will
serum albumin (m-BSA), which will bind to the negatively                trigger autoimmune reactions, and the process leads to
charged cartilage and is retained in the joint. The antigen is          chronic inflammation and joint destruction.
injected into one or both joints and acute inflammation pro-
gresses rapidly leading to joint destruction. The pathogenesis          PGIA in mice. Proteoglycan, which is isolated from human
of AIA involves Arthus reaction on the articular cartilage as           cartilage, is used to induce arthritis in susceptible mouse
antibodies developed in response to the positively charged              strains. It can be developed in BALB/c and C3H mice strains,
antigen, which was injected and it forms complexes that acti-           with vulnerability varying between mice from different sup-
vate complement locally and results in cartilage destruc-               pliers33. This model is not MHC-specific because other mice
tion43. Mouse models of antigen arthritis have been used                with the same class II alleles are not susceptible to PGIA.
extensively to study efficacy of biologics and the role of spe-         Development of polyarthritis, immune complexes deposition
cific cytokines in the various aspects of disease                       and the presence of rheumatoid factor are shared features
pathogenesis39.                                                         with human RA10. Proteoglycan, emulsified with an adjuvant,
                                                                        intraperitoneal (IP) injection is given on 0 and 21st day and
AIA in rabbits. The guinea pigs develop arthritis when                  optionally also on 42nd day. Earlier, CFA was used as the
immunized twice at one week intervals with m-BSA (methy-                adjuvant, currently dimethyl dioctadecyl ammonium bromide
lated-bovine serum albumin) in Freund's complete adjuvant               (DDA) is widely used as an adjuvant; offering the advantage
and are then injected intra-articularly with 300 pg of m-BSA,           of early onset of arthritis and increased severity of arthritis,
three weeks after the first injection. Guinea pigs routinely            without tissue irritation and granuloma formation, as seen
develop antibodies, which will cause acute death due to ana-            with CFA. After injection, strong B cell and T cell responses
phylaxis if the antigen is administered systemically. An injec-         develop. Particularly, B cells have a dual role in PGIA, as they
tion given too deep into the joint space will sometimes                 function as autoantibody-producing cells and are crucial in
connect with this vessel and the result will be instantly               their role as APCs, and they also activate proteoglycan-spe-
apparent. Agents active in human RA (cyclosporin, NSAIDs,               cific T cells. Studies have demonstrated that during the
etc) are active on the prophylactic version of the model.               effector phase of PGIA, TNF-a and IL-1b are expressed, as
Guinea pigs are insensitive to the action of corticosteroids, so        determined from messenger RNA (mRNA) isolated from
they cannot be used as positive control agents42. If the dis-           joints. Additionally, it also showed increased levels of MIP-1a,
ease is allowed to progress for two weeks, histopathological            MIP-1b, MIP-2 and MCP-1 mRNA were detected. CIA has
evaluation reveals a highly destructive pannus, which has               been used more often than PGIA, due to the fact that human
destroyed most of the articular cartilage43.                            cartilage has to be extensively processed in order to prepare
                                                                        the needed proteoglycan fraction. The studies regarding pro-
                                                                        teoglycan obtained from other species has also been
Proteoglycan induced arthritis
                                                                        reported, it might facilitate the use of PGIA as a model to
After the development of CIA model in the late 1970s, sev-              study new drugs for arthritis, however, the correlation effi-
eral other proteins which are found in the joint, such as link          ciency may not be the same as with human
protein, proteoglycan and gp-39 were found to induce arth-              proteoglycan10,17.
ritis in rodents. Proteoglycan can be used to induce arthritis
in rabbits and dogs33 as well as BALB/c mice. PG is a large
molecule (3  106 Da) that contains a protein core to which            G6PI induced arthritis in mice
glycosaminoglycan side-chains including chondroitin sulfate             As we all know that glucose-6-phosphate isomerase (G6PI) is
and keratin sulfate are attached. The N- and O-linked oligo-            a widely considered protein with multiple functions. This
saccharides are also attached to this core region.                      G6PI is an essential cytosolic enzyme in the energy cycle and
                                                                        has glycolytic activity, but it also expresses additional func-
PGIA in rabbits. In early models of PGIA, bovine nasal sep-             tions as an extracellular signaling molecule. G6PI is also
tum cartilage was used for intra-articular injection. The               known as autocrine motility factor and neuroleukine, which
experimental model developed spontaneous synovitis in the               is considered to play roles in both cancer and autoimmun-
limb joints and rheumatoid factor-like component appeared               ity44. Coincidentally, it was observed that G6PI plays a key
in the sera of two rabbits from a pool of animals in the                role in arthritis development in mice. Several studies con-
course of a long-term immunization with bovine nasal                    cluded that a bovine pancreas ribonuclease specific T-cell

                                                                    6                                             Exhibit 178
6     N. CHOUDHARY ET AL.
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 447 of 482
receptor transgenic mouse crossed with NOD mice (the so-                disregulated by the replacement of the 30 AU-rich region
called K/BxN mouse) impetuously developed arthritis.                    with the 30 untranslated region of the human b-globin gene
Through a series of experiments, it was concluded that G6PI             were found by Kollias to spontaneously develop arthritis49.
was recognized by transgenic T-cell receptor within the con-            After 3–4 weeks of ages, synovial hyperplasia and inflamma-
text of MHC class II molecule Ag745,46. This model uses an              tory cell infiltrates can be observed and similarly mice have
immunization procedure similar to that used for CIA but                 fully developed disease at 10 weeks of age. The features, in
relies mainly on a soluble auto-antigen, the ubiquinone con-            resemblance with human RA, observed are synovial hyperpla-
taining glycolytic enzyme G6PI instead of collagen type II for          sia, the presence of an inflammatory cell filtrate, pannus for-
induction of RA. As susceptibility to the disease is related            mation, cartilage destruction and bone resorption. The
with the same allelic region of the MHC II and its induction is         human TNF transgenic mice were generated by using H-2 K
dependent on the presence of B cells, G6PI-induced arthritis            and H-2B, MHC haplotypes which are less favorable for arth-
shares some common features with CIA17.                                 ritis development, bringing into question whether MHC has
                                                                        any important role in this model10. However, MHC can influ-
                                                                        ence disease development, because backcrossing to the arth-
Genetic models for rheumatoid arthritis
                                                                        ritis-vulnerable DBA/1 background resulted in earlier onset
In addition to the induced-arthritis models, the development            and the development of more severe disease49. The mice
of arthritis occurs spontaneously in some genetically modi-             developed due to crossing human TNF-transgenic mice with
fied mice. These are mostly mice models that are either defi-           RAG-1 knockout mice still develops erosive arthritis, without
cient in (knockout) or transgenic for a specific gene of                T cells and B cells, indicating that arthritis in this model is
interest. These models give information regarding the role of           not dependent on T cells or B cells50. Further studies con-
genes in the process of inflammation and serve as a tool to             cluded that FLS obtained from synovium of human TNF
study the effect of therapeutics in mice prone to developing            transgenic mice can impel synovitis, cartilage damage and
joint inflammation spontaneously.                                       bone damage when transplanted into normal mice, illustrat-
                                                                        ing the relative lack of involvement of immune cells in this
                                                                        model of arthritis51. This model was helpful in studying the
K/BxN mice                                                              destructive effect of excess TNF-a and the relationship
One of the interesting models of arthritis to be developed in           between TNF and IL-1b in the pathogenesis of arthritis52.
recent years is the K/BxN model of arthritis described by the           This model was found to be effective in assessing anti-TNF
group of Benoist and Mathis47. The KRN transgenic mouse                 therapies but can also be used for testing other biologics
expresses a T-cell receptor specific for an epitope of bovine           and small molecules49.
pancreas ribonuclease. It was discovered serendipitously, that
when KRN mice was crossed with NOD mice (I-Ag7), the
resulting offspring (K/BxN) developed arthritis spontaneously           SKG mice
at around 4–5 weeks of age. The arthritis is severe and sym-            SKG mice were developed by the Sakaguchi Laboratory in
metric affecting mainly the distal joints and shows resem-              Japan. Point mutations in the BALB/c breeding colony led to
blance to human RA in many important aspects. Further                   the development of BALB/c.SKG mice. This mice possessed
studies concluded that the arthritis development in K/BxN               spontaneous mutation in the SH2 domain of the ZAP-70
mice was seen to be dependent on I-Ag7 MHC class II mole-               gene and developed spontaneous arthritis53. The histological
cules and could be blocked by administering anti-CD4 mono-              observations include severe arthritis and synovitis involving
clonal antibody. The development of arthritis was found to              the digits, ankles and frequently the base of the tail. It also
require the presence of the B lymphocytes48. In K/BxN mice,             reported the development of pneumonitis, dermatitis. High
arthritis is caused by an immune response to the enzyme                 titers of rheumatoid factor and autoantibodies specific for
glucose-6-phosphate isomerase (G6PI)10. The autoreactive T              type II collagen and hsp-70 were observed in the serum of
cells recognize a peptide derived from G6PI presented by                infected mice, but no antibodies for DNA, as it is commonly
antigen presenting cells (APCs) on I-Ag7 class II MHC mole-             associated with lupus-like conditions. This model could prove
cules and activate B cells to produce G6PI-specific autoanti-           excellent model to study the underlying mechanisms leading
bodies. T cells are considered important in the initiation              to autoimmune injury of joints and other tissues. SKG mice
phase of the disease, because when injection of an anti-CD4             model is best suited for understanding the mechanisms of
antibody is administered within five days prior to the onset            thymic T cell selection and has yielded some insights in RA
of the disease, it can block arthritis. Injection of CD4-specific       patients such as mutations in the ITAM regions of the TCR-f
antibody at a later time point does not affect the develop-             chain53.
ment of arthritis. IL-1 is required in this model, but TNF-a
and IL-6 is not needed for development of K/BxN arthritis10.
                                                                        IL-1ra-/- transgenic mice
                                                                        The most recent addition among arthritis models is the IL-1b
Human tumor necrosis factor gene (HTNFG) mice                           receptor antagonist-deficient (IL-1ra-/-) mouse. It was gener-
Transgenic technology has changed the fate of cytokine biol-            ated on a BALB/c (but not on C57BL/6) background,
ogy, generating newer animal models for arthritis. For                  this mouse spontaneously develops a polyarthropathy con-
example, mice overexpressing a human TNF-a transgene,                   sisting of synovial and periarticular inflammation54. It also

                                                                    7                                             Exhibit 178
                                                       IMMUNOPHARMACOLOGY AND IMMUNOTOXICOLOGY                                                            7
             Case 2:20-cv-02470-WBS-JDP Document 7 Filed  12/29/20 Page 448 of 482
demonstrated generation of antibodies against type II colla-                      8.   McNamee K, Williams R, Seed M. Animal models of rheumatoid
gen, IgG and (unlike the ZAP-70-/- mouse) double-stranded                              arthritis: how informative are they? Eur J Pharmacol 2015;759:
                                                                                       278–286.
DNA but not IgM rheumatoid factor55. The disease onset is
                                                                                  9.   Trentham DE, Townes AS, Kang AH. Autoimmunity to type II colla-
as early as five weeks of age, with higher chances of morbid-                          gen an experimental model of arthritis. J Exp Med 1977;
ity exceeding 80% by eight weeks. This transgenic model is                             146:857–868.
currently being used in mouse genome-wide microarray ana-                        10.   Bevaart L, Vervoordeldonk MJ, Tak PP. Evaluation of therapeutic
lysis to investigate the role of IL-1b in rheumatic disease. In                        targets in animal models of arthritis: how does it relate to rheuma-
                                                                                       toid arthritis? Arthritis Rheum 2010;62:2192–2205.
addition, because IL-1b is a pleiotropic cytokine, this model                    11.   Vierboom MP, Jonker M, Bontrop RE, ’t Hart B. Modeling human
also will function well in studies involving host defenses                             arthritic diseases in nonhuman primates. Arthritis Res Ther
against viral and bacterial infections. Furthermore, IL-1b is                          2005;7:145–154.
known to induce IL-1a54, IL-6 and cyclooxygenase (COX)-2,                        12.   Vierboom MP, Jonker M, Bontrop RE, Hart BT. Modeling human
making this mouse an important tool to study COX-2                                     arthritic diseases in nonhuman primates. Arthritis Res Ther
                                                                                       2005;7:145.
inhibitor.                                                                       13.   Hart BT, Bank RA, De Roos JA, et al. Collagen-induced arthritis in
                                                                                       rhesus monkeys: evaluation of markers for inflammation and joint
                                                                                       degradation. Rheumatology 1998;37:314–323.
Conclusion                                                                       14.   Holmdahl R, Lorentzen JC, Lu S, et al. Arthritis induced in rats with
                                                                                       non-immunogenic adjuvants as models for rheumatoid arthritis.
In this review article, we have attempted to cover several
                                                                                       Immunol Rev 2001;184:184–202.
important animal models of RA that are widely used or pro-                       15.   Tak PP, Gerlag DM, Aupperle KR, et al. Inhibitor of nuclear factor
vide important observations. Still after decades of research,                          kappaB kinase beta is a key regulator of synovial inflammation.
RA remains a disease of unknown etiology and a complex                                 Arthritis Rheum 2001;44:1897–1907.
disease without a specific treatment plan. Animal models of                      16.   Kim EY, Moudgil KD. The determinants of susceptibility/resistance
                                                                                       to adjuvant arthritis in rats. Arthritis Res Ther 2009;11:239.
arthritis continue to play an important role in pre-clinical                     17.   Roy T, Ghosh S. Animal models of rheumatoid arthritis: correlation
research, particularly for the identification and validation of                        and usefulness with human rheumatoid arthritis. Indo Amer J
drug targets AIA and CIA models have great reproducibility                             Pharm Res 2013;3:6131–6142.
and are used very frequently. Of the many available animal                       18.   Wilder RL. Streptococcal cell wall arthritis. Curr Protoc Immunol
models, CIA, SCW and more recently, the K/BxN model have                               2001;26(15.10):15.10.1–15.10.12.
                                                                                 19.   Bakker NP, Van Erck MG, Zurcher C, et al. Experimental immune
proven useful in understanding some of the mechanisms                                  mediated arthritis in rhesus monkeys. Rheumatol Int 1990;10:21–29.
involved in RA. Although none of these models entirely                           20.   Cromartie WJ, Craddock JG, Schwab JH, et al. Arthritis in rats after
rephrases clinical pathology, there is no doubt that they                              systemic injection of streptococcal cells or cell walls. J Exp Med
have provided importance to processes thought to be                                    1977;146:1585–1602.
                                                                                 21.   Kimpel D, Dayton T, Kannan K, Wolf RE. Streptococcal cell wall
involved in disease development and progression. As know-
                                                                                       arthritis: kinetics of immune cell activation in inflammatory arth-
ledge of the etiology and pathogenesis of human RA                                     ritis. Clin Immunol 2002;105:351–362.
expands, it is important to adapt and modify animal models                       22.   Kimpel D, Dayton T, Fuseler J, et al. Splenectomy attenuates
to represent human disease. Nevertheless, despite these limi-                          streptococcal cell wall–induced arthritis and alters leukocyte acti-
tations, it is clear that animal models have provided worth-                           vation. Arthritis Rheum 2003;48:3557–3567.
                                                                                 23.   Schimmer RC, Schrier DJ, Flory CM, et al. Streptococcal cell wall-
while information relating to the pathogenesis of RA.
                                                                                       induced arthritis: requirements for IL-4, IL-10, IFN-gamma, and
                                                                                       monocyte chemoattractant protein-1. J Immunol 1998;160:
                                                                                       1466–1471.
Disclosure statement                                                             24.   Schrier DJ, Schimmer RC, Flory CM, et al. Role of chemokines and
The authors declare that there is no conflict of interest.                             cytokines in a reactivation model of arthritis in rats induced by
                                                                                       injection with streptococcal cell walls. J Leukoc Biol 1998;63:
                                                                                       359–363.
References                                                                       25.   Rioja I, Bush KA, Buckton JB, et al. Joint cytokine quantification in
                                                                                       two rodent arthritis models: kinetics of expression, correlation of
 1.   Gibofsky A. Epidemiology, pathophysiology, and diagnosis of                      mRNA and protein levels and response to prednisolone treatment.
      rheumatoid arthritis: a synopsis. Am J Manag Care 2014;20:                       Clin Exp Immunol 2004;137:65–73.
      S128–S135.                                                                 26.   Joosten LAB, Abdollahi-Roodsaz S, Heuvelmans-Jacobs M, et al. T
 2.   Choy E. Understanding the dynamics: pathways involved in the                     cell dependence of chronic destructive murine arthritis induced by
      pathogenesis of rheumatoid arthritis. Rheumatology 2012;51:                      repeated local activation of Toll-like receptor-driven pathways: cru-
      v3–11.                                                                           cial role of both interleukin-1beta and interleukin-17. Arthritis
 3.   Cross M, Smith E, Hoy D, et al. The global burden of rheumatoid                  Rheum 2008;58:98–108.
      arthritis: estimates from the global burden of disease 2010 study.         27.   Fife RS. Identification of cartilage matrix glycoprotein in synovial
      Ann Rheum Dis 2014;73:1316–1322.                                                 fluid in human osteoarthritis. Arthritis Rheum 1988;31:553–556.
 4.   Di Paola R, Cuzzocrea S. Predictivity and sensitivity of animal mod-       28.   Carlsen S, Hansson AS, Olsson H, et al. Cartilage oligomeric matrix
      els of arthritis. Autoimmun Rev 2008;8:73–75.                                    protein (COMP)-induced arthritis in rats. Clin Exp Immunol
 5.   Kannan K, Ortmann RA, Kimpel D. Animal models of rheumatoid                      1998;114:477–484.
      arthritis and their relevance to human disease. Pathophysiology            29.   Vingsbo-Lundberg C, Saxne T, Olsson H, Holmdahl R. Increased
      2005;12:167–181.                                                                 serum levels of cartilage oligomeric matrix protein in chronic ero-
 6.   Moudgil KD, Kim P, Brahn E. Advances in rheumatoid arthritis ani-                sive arthritis in rats. Arthritis Rheum 1998;41:544–550.
      mal models. Curr Rheumatol Rep 2011;13:456.                                30.   Saxne T, Heinegård D. Cartilage oligomeric matrix protein: a novel
 7.   Asquith DL, Miller AM, McInnes IB, Liew FY. Animal models of                     marker of cartilage turnover detectable in synovial fluid and
      rheumatoid arthritis. Eur J Immunol 2009;39:2040–2044.                           blood. Rheumatology 1992;31:583–591.

                                                                             8                                                    Exhibit 178
8      N. CHOUDHARY ET AL.
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 449 of 482
31.   Carlsen S, Nandakumar KS, B€acklund J, et al. Cartilage oligomeric                 proteoglycan loss in the rabbit knee by recombinant human inter-
      matrix protein induction of chronic arthritis in mice. Arthritis                   leukin-1 receptor antagonist. Cytokine 1991;3:246–249.
      Rheum 2008;158:2000–2011.                                                    43.   Bendele A. Animal models of rheumatoid arthritis. J Musculoskelet
32.   Schubert D, Maier B, Morawietz L, et al. Immunization with glu-                    Neuronal Interact 2001;1:377–385.
      cose-6-phosphate isomerase induces T cell-dependent peripheral               44.   Bockermann R, Schubert D, Kamradt T, Holmdahl R. Induction of a
      polyarthritis in genetically unaltered mice. J Immunol                             B-cell-dependent chronic arthritis with glucose-6-phosphate isom-
      2004;172:4503–4509.                                                                erase. Arthritis Res Ther 2005;7:R1316.
33.   Glant TT, Finnegan A, Mikecz K. Proteoglycan-induced arthritis:              45.   Korganow AS, Ji H, Mangialaio S, et al. From systemic T cell self-
      immune regulation, cellular mechanisms, and genetics. Crit Rev                     reactivity to organ-specific autoimmune disease via immunoglobu-
      Immunol 2003;23:199–250.                                                           lins. Immunity 1999;10:451–461.
34.   Vingsbo C, Sahlstrand P, Brun JG, et al. Pristane-induced arthritis          46.   Matsumoto I, Staub A, Benoist C, Mathis D. Arthritis provoked by
      in rats: a new model for rheumatoid arthritis with a chronic dis-                  linked T and B cell recognition of a glycolytic enzyme. Science
      ease course influenced by both major histocompatibility complex                    1999;286:1732–1735.
      and non-major histocompatibility complex genes. Am J Pathol                  47.   Kouskoff V, Korganow AS, Duchatelle V, et al. Organ-specific dis-
      1996;149:1675                                                                      ease provoked by systemic autoimmunity. Cell 1996;87:811–822.
35.   Monach PA, Benoist C, Mathis D. The role of antibodies in mouse              48.   Williams RO. Models of rheumatoid arthritis. In: Zollner T, Renz H,
      models of rheumatoid arthritis, and relevance to human disease.                    Asadullah K, eds. Animal models of T cell-mediated skin diseases.
      Adv Immunol 2004;82:217–248.                                                       Berlin Heidelberg: Springer; 2005:89–117.
36.   Patten C, Bush K, Rioja I, et al. Characterization of pristane-induced       49.   Keffer J, Probert L, Cazlaris H, et al. Transgenic mice expressing
      arthritis, a murine model of chronic disease: response to antirheu-                human tumour necrosis factor: a predictive genetic model of arth-
      matic agents, expression of joint cytokines, and immunopathology.                  ritis. EMBO J 1991;10:4025
      Arthritis Rheum 2004;50:3334–3345.                                           50.   Li P, Schwarz EM. The TNF-a transgenic mouse model of inflamma-
37.   Kollias G, Papadaki P, Apparailly F, et al. Animal models for arth-                tory arthritis. Springer Semin Immunopathol 2003;25:19–33.
      ritis: innovative tools for prevention and treatment. Ann Rheum              51.   Aidinis V, Plows D, Haralambous S, et al. Functional analysis of an
      Dis 2011;70:1357–1362.                                                             arthritogenic synovial fibroblast. Arthritis Res Ther 2003;5:R140.
38.   Maffia P, Brewer JM, Gracie JA, et al. Inducing experimental arth-           52.   Williams RO, Feldmann M, Maini RN. Cartilage destruction and
      ritis and breaking self-tolerance to joint-specific antigens with                  bone erosion in arthritis: the role of tumour necrosis factor a. Ann
      trackable, ovalbumin-specific T cells. J Immunol 2004;173:151–156.                 Rheum Dis 2000;59:i75–i80.
39.   Brackertz D, Mitchell GF, Mackay IR. Antigen-induced arthritis in            53.   Sakaguchi N, Takahashi T, Hata H, et al. Altered thymic T-cell selec-
      mice. Arthritis Rheum 1977;20:841–850.                                             tion due to a mutation of the ZAP-70 gene causes autoimmune
40.   Dawson J, Gustard S, Beckmann N. High-resolution three-dimen-                      arthritis in mice. Nature 2003;426:454–460.
      sional magnetic resonance imaging for the investigation of knee              54.   Horai R, Asano M, Sudo K, et al. Production of mice deficient in
      joint damage during the time course of antigen-induced arthritis                   genes for interleukin (IL)-1alpha, IL-1beta, IL-1alpha/beta and IL-1
      in rabbits. Arthritis Rheum 1999;42:119–128.                                       receptor antagonist shows that IL-1beta is crucial in turpentine-
41.   Yoshino S, Quattrocchi E, Weiner HL. Suppression of antigen-                       induced fever development and glucocorticoid secretion. J Exp
      induced arthritis in Lewis rats by oral administration of type II col-             Med 1998;187:1463–1475.
      lagen. Arthritis Rheum 1995;38:1092–1096.                                    55.   Horai R, Saijo S, Tanioka H, et al. Development of chronic inflam-
42.   Henderson B, Thompson RC, Hardingham T, Lewthwaite J.                              matory arthropathy resembling rheumatoid arthritis in interleukin
      Inhibition of interleukin-1-induced synovitis and articular cartilage              1 receptor antagonist-deficient mice. J Exp Med 2000;191:313–320.




                                                                               9                                                    Exhibit 178
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 450 of 482




   EXHIBIT 179
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 451 of 482
INFECTION AND IMMUNITY, Feb. 2000, p. 658–663                                                                                                     Vol. 68, No. 2
0019-9567/00/$04.00⫹0
Copyright © 2000, American Society for Microbiology. All Rights Reserved.



         Occurrence of Severe Destructive Lyme Arthritis in Hamsters
                Vaccinated with Outer Surface Protein A and
                     Challenged with Borrelia burgdorferi
         CINDY L. CROKE,1,2 ERIK L. MUNSON,1,2 STEVEN D. LOVRICH,3 JOHN A. CHRISTOPHERSON,1,2
              MONICA C. REMINGTON,1,2 DOUGLAS M. ENGLAND,4,5 STEVEN M. CALLISTER,3,6
                                                            1,2,7
                                       AND RONALD F. SCHELL       *
        Wisconsin State Laboratory of Hygiene1 and Departments of Medical Microbiology and Immunology,2 Bacteriology,7
          and Pathology and Laboratory Medicine,4 University of Wisconsin, Madison, Wisconsin 53706; Department of
         Pathology, Meriter Hospital, Madison, Wisconsin 537155; and Microbiology Research Laboratory3 and Section of
                      Infectious Diseases,6 Gundersen Lutheran Medical Center, La Crosse, Wisconsin 54601




                                                                                                                                                                       Downloaded from http://iai.asm.org/ on June 25, 2020 by guest
                      Received 31 August 1999/Returned for modification 27 October 1999/Accepted 10 November 1999

             Arthritis is a frequent and major complication of infection with Borrelia burgdorferi sensu stricto. The
          antigens responsible for the induction of arthritis are unknown. Here we provide direct evidence that a major
          surface protein, outer surface protein A (OspA), can induce arthritis. Hamsters were vaccinated with 30, 60,
          or 120 ␮g of recombinant OspA (rOspA) in aluminum hydroxide and challenged with B. burgdorferi sensu
          stricto isolate 297 or C-1-11. Swelling of the hind paws was detected in 100, 100, and 50% of hamsters
          vaccinated with 30, 60, or 120 ␮g of rOspA, respectively. In addition, arthritis developed in 57% of hamsters
          vaccinated with a canine rOspA vaccine after infection with B. burgdorferi sensu stricto. When the canine rOspA
          vaccine was combined with aluminum hydroxide, all vaccinated hamsters developed arthritis after challenge
          with B. burgdorferi sensu stricto. Histopathologic examination confirmed the development of severe destructive
          arthritis in rOspA-vaccinated hamsters challenged with B. burgdorferi sensu stricto. These findings suggest
          that rOspA vaccines should be modified to eliminate epitopes of OspA responsible for the induction of
          arthritis. Our results are important because an rOspA vaccine in aluminum hydroxide was approved by the
          Food and Drug Administration for use in humans.


    Arthritis is the most frequent and the major complication of               Recently, the Food and Drug Administration (FDA) approved
tick-borne transmission of Borrelia burgdorferi sensu stricto (B.              the use of OspA for vaccination of humans despite indirect
burgdorferi) (31). Approximately 60% of individuals develop                    evidence and concerns that OspA is associated with arthritis (1,
intermittent episodes of arthritis several weeks or months after               12, 29, 30). In this study, we present direct evidence that vac-
infection. The brief attacks of arthritis last several days or                 cination with two preparations of recombinant OspA (rOspA)
weeks and generally occur in the larger joints (31, 32). In                    can induce severe destructive arthritis in hamsters after chal-
addition, 10% of arthritogenic patients develop antibiotic-re-                 lenge with the Lyme borreliosis spirochete.
sistant Lyme arthritis (12, 14), which can lead to permanent
joint dysfunction (31). Infection with B. burgdorferi also causes                                       MATERIALS AND METHODS
moderate to severe arthritis in dogs (2), hamsters (13, 26),                      Hamsters. Twelve- to 16-week-old inbred LSH hamsters were obtained from
mice (4, 25), monkeys (3), and rats (5).                                       our breeding colony located at the Wisconsin State Laboratory of Hygiene.
    Recently, we showed that vaccination of hamsters with a                    Hamsters weighing 100 to 150 g were housed three or four per cage at an
                                                                               ambient temperature of 21°C. Food and water were provided ad libitum.
whole-cell preparation of B. burgdorferi also induced arthritis,                  Organisms. Low-passage (⬍10) B. burgdorferi isolates 297 (from human spinal
specifically severe destructive Lyme arthritis, following chal-                fluid), S-1-10 (from Ixodes scapularis), and C-1-11 (also from I. scapularis) were
lenge with B. burgdorferi (18). Inflammation or swelling in the                grown at 32°C in modified Barbour-Stoenner-Kelly (BSK) medium (6) until
hind paws of vaccinated hamsters was detected 7 days after                     reaching a concentration of approximately 107 spirochetes per milliliter. Five-
                                                                               hundred-microliter samples were then dispensed into 1.5-ml screw-cap tubes
infection, peaked on day 10, and gradually decreased. A                        (Sarstedt, Newton, N.C.) containing 500 ␮l of BSK medium supplemented with
chronic synovitis characterized by hypertrophic villi, focal ero-              20% glycerol (Sigma, St. Louis, Mo.), and the tubes were sealed and stored at
sion of articular cartilage, and a subsynovial mononuclear in-                 ⫺70°C. When needed, a frozen suspension of spirochetes was thawed and an
filtrate persisted for approximately 1 year. These findings dem-               aliquot was used to inoculate 4 ml of fresh BSK medium. Spirochetes were enumer-
                                                                               ated by dark-field microscopy, using a Petroff-Hausser counting chamber. Esche-
onstrate that B. burgdorferi possesses antigenic components                    richia coli DH5␣ (Gibco BRL, Gaithersburg, Md.) was used for cloning experiments.
that can induce arthritis in naturally infected humans (31, 32)                   Amplification and cloning of the ospA gene. Plasmid-enriched DNA was iso-
and experimentally infected animals (2–5, 13, 25, 26).                         lated from B. burgdorferi isolate S-1-10 as previously described (20). The DNA
    Most importantly, some of these antigenic components are                   was used as a template for the amplification of the ospA gene (GeneAmp;
                                                                               Perkin-Elmer Cetus, Norwalk, Conn.). The amino-terminal primer B1 (5⬘GCG
feasible candidates for use as a vaccine against infection with                TGGATCCATGAAAAAATATTTATTGGGAA3⬘) and the carboxy-terminal
B. burgdorferi sensu lato (9, 11, 20, 24). The most promising                  B2 (5⬘AATTCCCGGGTTATTTTAAAGCGTTTTTAA3⬘) were used for am-
candidate has been outer surface protein A (OspA) (29, 30).                    plification. Primers were each used at a final concentration of 1.0 ␮M with an
                                                                               MgCl2 concentration of 2.5 mM. Thermal cycling parameters were 94°C for 60 s
                                                                               followed by 35 cycles of (i) 94°C for 60 s, (ii) a 2-min ramp to 45°C, (iii) 45°C for
                                                                               60 s, (iv) a 60-s ramp to 60°C, and (v) 60°C for 6 min. The final extension was
  * Corresponding author. Mailing address: Wisconsin State Labora-             done at 60°C for 10 min to fully extend any truncated DNA strands. Amplified
tory of Hygiene, University of Wisconsin, 465 Henry Mall, Madison,             DNA was purified with GeneClean (Bio 101, La Jolla, Calif.). After digestion
WI 53706. Phone: (608) 262-3634. Fax: (608) 265-3451. E-mail: rfschell         with SmaI and BamHI (Gibco BRL), purified DNA fragments were ligated into
@facstaff.wisc.edu.                                                            pGEX-2T (Pharmacia Biotech, Piscataway, N.J.). The insert and plasmid were

                                                                         658


                                                                          1                                                                Exhibit 179
              Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 452 of 482
VOL. 68, 2000                                                                                                           OspA INDUCES LYME ARTHRITIS                                       659


ligated with T4 DNA ligase (Gibco BRL), and the ligation mix was used to                          TABLE 1. Development of hind-paw swelling in hamsters
transform competent E. coli DH5␣. Transformed E. coli cells were then plated                    vaccinated with 30 ␮g, 60 ␮g, or 120 ␮g of rOspA or a canine
onto 2⫻ tryptone-yeast extract agar medium containing ampicillin (100 ␮g/ml;                    rOspA vaccine and challenged with B. burgdorferi isolate 297a
Sigma). Colonies expressing rOspA protein were identified by Western blot
analysis using B. burgdorferi isolate B31 OspA monoclonal antibody H53332,                                                                                           % of animals positive
                                                                                           Treatment group
provided by A. G. Barbour.                                                                                                                                               for swellingb
   rOspA expression and purification. The transformed E. coli organisms con-
taining the ospA gene were grown for 12 h at 37°C in 100 ml of 2⫻ tryptone-yeast       OspA vaccinated
extract broth containing 100 ␮g of ampicillin per ml. Cultures were diluted 1:10        30 ␮g ..................................................................................... 100
with broth medium and incubated for an additional 1 h. Isopropyl-␤-D-thioga-            60 ␮g ..................................................................................... 100
lactopyranoside (final concentration, 0.1 mM) was added, and the culture was            120 ␮g ................................................................................... 50
incubated for 5 h. After incubation, the suspension of bacteria was centrifuged,        Canine................................................................................... 57
resuspended in phosphate-buffered saline (PBS; pH 7.4), and lysed by three 30-s
pulses with a sonicator (model W-350; Branson Sonic Power Co., Danbury,
Conn.). Sonicated E. coli organisms were mixed with Triton X-100 (10%), di-            Nonvaccinated..........................................................................       0
luted 10-fold with PBS, and centrifuged to remove insoluble material. The                   a
                                                                                            There were four or seven hamsters per group vaccinated with rOspA or the
supernatant was mixed with a 50% slurry of glutathione-Sepharose beads (Phar-
                                                                                       canine rOspA vaccine, respectively. There were five hamsters in the nonvacci-
macia Biotech) for 5 min at room temperature and washed three times with
                                                                                       nated group.
ice-cold PBS. Fusion proteins were eluted by mixing the beads with 1 ml of 50             b
                                                                                            Slight swelling (mean ⫾ standard error, 0.64 ⫾ 0.05 cm) of the hind paws
mM Tris-HCl (pH 8.0) containing 5 mM reduced glutathione for 2 min and




                                                                                                                                                                                                Downloaded from http://iai.asm.org/ on June 25, 2020 by guest
                                                                                       occurred in nonvaccinated hamsters infected with B. burgdorferi isolate 297
collected after centrifugation for 60 s at 500 ⫻ g. The elution procedure was
                                                                                       compared to noninfected hamsters (0.42 ⫾ 0.01 cm). However, rOspA-vacci-
repeated four times. Fractions were analyzed by sodium dodecyl sulfate-polyac-
                                                                                       nated hamsters developed significantly more swelling (0.87 ⫾ 0.04 cm or more)
rylamide gel electrophoresis and Western blotting with specific hamster serum,
                                                                                       after challenge with B. burgdorferi isolate 297.
goat anti-glutathione S-transferase polyclonal antibody (Pharmacia Biotech), or
monoclonal antibody H5332. Finally, fractions were concentrated by using a
Centriprep-10 concentrator (Amicon, Beverly, Mass.) and dialyzed against PBS
(pH 7.2) at 4°C overnight, using a dialysis cassette with a 10-kDa-molecular-mass      lenged with B. burgdorferi isolate 297 at 11 and 12 days after
cutoff (Pierce Chemical Co., Rockford, Ill.).
   Vaccination of hamsters. Three groups of eight hamsters each were mildly            vaccination. In addition, seven hamsters were vaccinated with
anesthetized with ether contained in a nose-and-mouth cup and then vaccinated          a commercial canine rOspA vaccine and infected with B. burg-
intramuscularly in each hind thigh with 0.25 ml containing 15, 30, or 60 ␮g of         dorferi isolate 297 (Table 1). Severe swelling of the hind paws
nonlipidated rOspA adsorbed to 1% aluminum hydroxide gel (Reheis Inc.,                 was detected in 100, 100, 50, and 57% of hamsters vaccinated
Berkley Heights, N.J.) in PBS. Each hamster received a total of 30, 60, or 120 ␮g
of rOspA. In addition, 20 hamsters were vaccinated in each hind thigh with 0.5         with 30, 60, or 120 ␮g of rOspA or the rOspA canine vaccine,
ml of a commercially available canine rOspA vaccine (with or without aluminum          respectively. Although slight swelling of the hind paws
hydroxide) (Merial, Athens, Ga.). Controls consisted of nonvaccinated hamsters,        (mean ⫾ standard error at baseline, 0.64 ⫾ 0.05) occurred in
hamsters inoculated with 1% aluminum hydroxide gel, hamsters vaccinated with           nonvaccinated hamsters challenged with B. burgdorferi isolate
30, 60, or 120 ␮g of rOspA adsorbed to 1% aluminum hydroxide gel, and
hamsters vaccinated with the canine rOspA.                                             297, the degree of swelling was considerably lower than that
   Infection of hamsters. rOspA- and canine rOspA-vaccinated hamsters were             (range, 0.91 ⫾ 0.03 to 0.97 ⫾ 0.04) detected in hamsters vac-
mildly anesthetized with ether and challenged subcutaneously in each hind paw          cinated with 30 or 60 ␮g of rOspA and challenged with B.
with 0.2 ml of BSK containing 5 ⫻ 106 viable B. burgdorferi isolate 297 or C-1-11      burgdorferi isolate 297. When eight hamsters were vaccinated
organisms. In some studies, hamsters inoculated with B. burgdorferi isolate 297
were reinfected with a similar inoculum 24 h after the initial infection. Nonva-       with 120 ␮g of rOspA and challenged with another B. burgdor-
ccinated hamsters and those vaccinated with 1% aluminum hydroxide gel served           feri isolate, C-1-11, that was not vaccine specific, all of the
as controls; each group was challenged with 107 viable spirochetes in BSK.             rOspA-vaccinated hamsters developed severe swelling of the
Arthritis was not induced in hamsters vaccinated with aluminum hydroxide alone         hind paws. Similarly, hamsters vaccinated with 30 or 60 ␮g of
or with E. coli or Staphylococcus epidermidis in alum and then challenged with B.
burgdorferi (8).                                                                       rOspA developed severe swelling after challenge with B. burg-
   Assessment of arthritis. The degree of hind-paw swelling was used as an index       dorferi isolate C-1-11. Furthermore, severe swelling of the hind
to evaluate the inflammatory response. Prior to experimentation and cage as-           paws developed in all hamsters vaccinated with the canine
signment, hamsters were randomly chosen and their hind paws were measured to           rOspA vaccine mixed with aluminum hydroxide and chal-
establish a baseline. After infection, the hind paws were measured periodically
for 20 days with a dial-type Vernifer caliper (Fisher Scientific, Pittsburgh, Pa.)     lenged with B. burgdorferi isolate 297. When these experiments
graduated in 0.1-cm increments. Measurements were obtained by mildly anes-             were repeated, similar results were obtained.
thetizing each hamster and carefully measuring the width and thickness of each            Development of arthritis in rOspA-vaccinated hamsters.
hind paw. The daily mean group value was calculated by dividing the sum of the         Two groups of three hamsters each were vaccinated with 30 ␮g
caliper values of each hind paw by the number of hind paws per group. This
average value represented the severity of hind-paw swelling. Detection of arthri-      of rOspA (Fig. 1). Eleven and 12 days after vaccination, mem-
tis by measurement of hind-paw swelling with a caliper is less variable when           bers of one group of vaccinated hamsters were challenged
hamsters are challenged with 106 spirochetes or more; histopathologic examina-         subcutaneously in the hind paws with 107 viable B. burgdorferi
tion is needed to confirm arthritis when hamsters are inoculated with 102 to 105       isolate 297 organisms. Swelling of the hind paws was detected
spirochetes.
   Preparation of tissues for histologic examination. Twenty-one days after in-        7 days after primary challenge; increased rapidly, with peak
fection, hamsters were euthanized and their hind legs were amputated at mid-           swelling occurring on day 11; and gradually decreased. No
femur, fixed in 10% neutral buffered formalin, placed in decalcifying solution         swelling of the hind paws was detected in nonchallenged ham-
(Lerner Laboratories, Pittsburgh, Pa.) for 24 h, and stored in 10% zinc formalin       sters vaccinated with 30 ␮g of rOspA. Although swelling of the
prior to processing. The hind legs were bisected longitudinally, placed in em-
bedding cassettes (Fisher Scientific), embedded in paraffin, and cut into 6-mm-        hind paws was detected in nonvaccinated hamsters challenged
long sections. The sections were then placed on glass slides and stained with          with B. burgdorferi isolate 297, the severity of swelling was
hematoxylin and eosin. The hind legs were randomly selected and cryptically            considerably less than that detected in rOspA-vaccinated ham-
coded for unbiased histopathologic examination by a certified pathologist.             sters challenged with B. burgdorferi isolate 297. No swelling of
   Statistical analyses. The mean caliper values among groups were tested by
analysis of variance with Minitab statistical analysis software. The alpha level was   the hind paws was detected in nonvaccinated, nonchallenged
set at 0.05 before the experiments were started. The standard error of the mean        hamsters.
for each mean caliper group value was also calculated.                                    In other studies, hamsters were vaccinated with 30 ␮g of
                                                                                       rOspA and challenged with B. burgdorferi isolate C-1-11. Swell-
                                  RESULTS                                              ing of the hind paws was detected on day 9, peaked on day 11,
                                                                                       and gradually decreased. No swelling of the hind paws was
  Ability of rOspA vaccination to induce arthritis. Hamsters                           detected in noninfected rOspA-vaccinated and nonvaccinated
were vaccinated with 30, 60, or 120 ␮g of rOspA and chal-                              hamsters. Although nonvaccinated hamsters infected with B.



                                                                                       2                                                                           Exhibit 179
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 453 of 482
660      CROKE ET AL.                                                                                                                        INFECT. IMMUN.




                                                                                                                                                                  Downloaded from http://iai.asm.org/ on June 25, 2020 by guest
   FIG. 1. Development of swelling in the hind paws of rOspA (30 ␮g)-vaccinated (——) and nonvaccinated (– – –) hamsters with (Œ) and without (F) challenge with
B. burgdorferi isolate 297.



burgdorferi isolate C-1-11 developed slight swelling in their                     based on rOspA have been shown to be protective in recent
hind paws, the degree of swelling was considerably lower than                     human clinical trials (29, 30). In addition, an rOspA vaccine
that detected in the rOspA-vaccinated hamsters challenged                         has been approved by the USDA for use in dogs. Undoubtedly,
with B. burgdorferi isolate C-1-11.                                               these vaccines will be widely used, particularly in regions in
   Histopathology of hind-paw swelling. OspA-vaccinated                           which Lyme borreliosis is endemic, such as the upper midwest-
hamsters challenged with B. burgdorferi isolate 297 showed a                      ern and northeastern United States (7).
diffuse swelling of the hind paws secondary to fibroinflamma-                        Although the Lyme borreliosis vaccines developed to date
tory and edematous changes of the soft tissue and joint capsule                   have been reported to be safe (17), there are concerns that
(Fig. 2A). Prominent focal tenosynovitis with subsynovial in-                     rOspA might induce adverse effects, such as arthritis (5, 22, 29,
flammation and early pannus formation (Fig. 2A) was also                          30). Akin et al. (1) showed that the level of anti-OspA immu-
present. The pannus formation encroached on the periphery of                      noglobulin G, especially that specific to the C-terminal epitope
the joint, causing osteoclastic reabsorption of bone as well as                   of OspA, correlated with maximum arthritis in naturally in-
separation and fragmentation of the subchondrial bone of the                      fected patients. In addition, the cellular immune response to
joint. Proximal to the tibiotarsal joint, the inflammation                        OspA was elevated in genetically susceptible persons, particu-
showed further encroachment, with compression and atrophy                         larly those with HLA-DR4 specificity (14). These patients also
of the bone, producing pyknosis and degeneration of osteocytic                    had persistent arthritis despite treatment with antimicrobial
nuclei (Fig. 2B). In addition to bone erosion and distortion of                   agents. Furthermore, Gross et al. (12) identified an immuno-
the joint, a lymphoplasmacytic infiltrate admixed with a few                      dominant epitope of OspA for T cells that might be responsi-
neutrophils revealed involvement of the tendons of the hind                       ble for the induction of treatment-resistant Lyme arthritis.
paws. The intertarsal joints showed less inflammation. No
                                                                                  Collectively, these findings suggest that OspA is involved in the
granulomata, vasculitis, osteophytes, or loose bodies of the
                                                                                  induction of arthritis in patients infected with B. burgdorferi
joints were found. By contrast, OspA-vaccinated (Fig. 2D) and
                                                                                  sensu lato.
nonvaccinated (Fig. 2E) hamsters not challenged with B. burg-
                                                                                     In this study, we provided direct evidence that rOspA can
dorferi showed intact joints and normal capsular and pericap-
sular soft tissue. Nonvaccinated hamsters challenged with B.                      induce arthritis. Hamsters vaccinated with rOspA in aluminum
burgdorferi isolate 297 showed only mild soft-tissue swelling                     hydroxide (alum) developed swelling of the hind paws after
and mild tenosynovitis (Fig. 2C).                                                 infection with B. burgdorferi isolate 297 or C-1-11. Arthritis was
                                                                                  detected in the hind paws of all hamsters vaccinated with 30 or
                                                                                  60 ␮g of rOspA. Histopathologic examination of the swollen
                             DISCUSSION                                           hind paws confirmed the development of severe destructive
  Public health concerns about the morbidity associated with                      arthritis. In addition, we showed that a canine rOspA vaccine
Lyme borreliosis have stimulated efforts to develop an effective                  primed (vaccinated) hamsters for induction of arthritis upon
vaccine. Several B. burgdorferi sensu lato proteins, OspA (9, 20,                 challenge with B. burgdorferi isolate 297. Fifty-seven percent of
24), OspB (9, 24), OspC (11, 23, 24), and the 39-kDa protein                      infected, canine rOspA-vaccinated hamsters developed arthri-
(27), are capable of inducing a protective antibody response.                     tis. Furthermore, when aluminum hydroxide was incorporated
Of these, OspA has emerged as the leading Lyme borreliosis                        into the canine rOspA vaccine, all hamsters developed arthritis
vaccine candidate (29, 30). Two Lyme borreliosis vaccines                         after infection with B. burgdorferi isolate 297. These results



                                                                               3                                                        Exhibit 179
            Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 454 of 482
VOL. 68, 2000                                                                                            OspA INDUCES LYME ARTHRITIS                       661




  FIG. 2. Histopathology of the hind paws of rOspA-vaccinated (A and B) and nonvaccinated (C) hamsters 21 days after challenge with B. burgdorferi isolate 297.   Downloaded from http://iai.asm.org/ on June 25, 2020 by guest
Controls included rOspA-vaccinated (D) and nonvaccinated (E) hamsters.




show that different preparations of rOspA can induce arthritis                    tibody titer waned rapidly after vaccination. Although Sigal et
and that aluminum hydroxide augments the adverse response.                        al. (29) and Steere et al. (30) demonstrated that rOspA was
The FDA-approved rOspA vaccine for humans contains alu-                           protective in human field trials, neither the level of the anti-
minum hydroxide (30).                                                             OspA borreliacidal antibody response nor its duration of pro-
   In other studies, 50 and 100% of hamsters vaccinated with                      tection against B. burgdorferi isolates was reported. Lim et al.
120 ␮g of rOspA developed severe destructive arthritis when                       (18) showed that vaccinated hamsters developed severe de-
challenged with the infectious vaccine-specific isolate of B.                     structive arthritis before protective borreliacidal antibodies de-
burgdorferi or another isolate of B. burgdorferi (C-1-11), respec-                veloped and after they waned when challenged with B. burg-
tively. Previously, we showed that humans vaccinated with 30                      dorferi or other isolates. Our results and those of Lim et al. (18)
␮g of rOspA and a booster elicited a poor anti-OspA protec-                       and Padilla et al. (22) suggest that rOspA primes subjects for
tive borreliacidal antibody response (22) not only against the                    induction of arthritis without inducing sustained high levels of
vaccine-specific agent but also against other isolates of B. burg-                anti-OspA borreliacidal antibodies. In support of this theory,
dorferi sensu lato. In addition, the anti-OspA borreliacidal an-                  several boosters of rOspA are required over a 2-year period to



                                                                               4                                                        Exhibit 179
           Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 455 of 482
662     CROKE ET AL.                                                                                                                 INFECT. IMMUN.


obtain 68 to 78% protection against infection with B. burgdor-                                        REFERENCES
feri (29, 30). Patients received a total of 90 ␮g of rOspA (30).      1. Akin, E., G. L. McHugh, R. A. Flavell, E. Fikrig, and A. C. Steere. 1999. The
Additional studies are needed in humans to determine the                 immunoglobulin (IgG) antibody response to OspA and OspB correlates with
                                                                         severe and prolonged Lyme arthritis and the IgG response to P35 correlates
duration of the borreliacidal antibody response against both             with mild and brief arthritis. Infect. Immun. 67:173–181.
the vaccine-specific isolate and other isolates of B. burgdorferi.    2. Appel, M. J., S. Allan, R. H. Jacobson, T. L. Lauderdale, Y. F. Chang, S. J.
These studies are necessary for defining the composition of the          Shin, J. W. Thomford, R. J. Todhunter, and B. A. Summers. 1993. Experi-
vaccine (number of rOspA molecules) along with the number                mental Lyme disease in dogs produces arthritis and persistent infection.
                                                                         J. Infect. Dis. 167:651–664.
and schedule of boosters for maintaining high levels of borre-        3. Aydintug, M. K., Y. Gu, and M. T. Philipp. 1994. Borrelia burgdorferi antigens
liacidal antibody to prevent potential adverse effects upon              that are targeted by antibody-dependent, complement-mediated killing in
challenge with homologous or other isolates of B. burgdorferi.           the rhesus monkey. Infect. Immun. 62:4929–4937.
   We used a challenge inoculum of approximately 106 viable           4. Barthold, S. W., D. S. Beck, G. M. Hansen, G. A. Terwilliger, and K. D.
                                                                         Moody. 1990. Lyme borreliosis in selected strains and ages of laboratory
B. burgdorferi organisms to elicit severe destructive arthritis in       mice. J. Infect. Dis. 162:133–138.
rOspA-vaccinated hamsters. The major histopathologic find-            5. Barthold, S. W., K. D. Moody, G. A. Terwilliger, R. O. Jacoby, and A. C.
ings of the joint and capsule, as well as the surrounding soft           Steere. 1988. An animal model for Lyme arthritis. Ann. N. Y. Acad. Sci.
tissue, resulted in swelling, pain, deformity, and selective loss        539:264–273.
                                                                      6. Callister, S. M., K. L. Case, W. A. Agger, R. F. Schell, R. C. Johnson, and
of movement for the hamster. When vaccinated hamsters were               J. L. E. Ellingson. 1990. Effects of bovine serum albumin on the ability of




                                                                                                                                                           Downloaded from http://iai.asm.org/ on June 25, 2020 by guest
challenged with fewer (102 to 104) B. burgdorferi cells, his-            Barbour-Stoenner-Kelly medium to detect Borrelia burgdorferi. J. Clin. Mi-
topathologic responses that resulted in tenosynovitis were de-           crobiol. 28:363–365.
tected. This response in hamsters may be similar to the re-           7. Centers for Disease Control and Prevention. 1997. Lyme disease—United
                                                                         States, 1996. Morbid. Mortal. Weekly Rep. 45:1132–1136.
sponse that occurs in humans. Although vaccine-induced                8. Du Chateau, B. K., E. L. Munson, D. M. England, S. D. Lovrich, S. M.
arthritis after natural infection of humans with B. burgdorferi          Callister, J. R. Jensen, and R. F. Schell. 1999. Macrophages interact with
has not been reported (29, 30), this does not rule out the               enriched populations of distinct T lymphocyte subsets for the induction of
possibility that rOspA is an arthritogenic agent. Repeated vac-          severe destructive Lyme arthritis. J. Leukoc. Biol. 65:162–170.
                                                                      9. Fikrig, E., S. W. Barthold, N. Marcantonio, K. Deponte, F. S. Kantor, and
cinations of humans with rOspA in alum to maintain protec-               R. A. Flavell. 1992. Roles of OspA, OspB, and flagellin in protective immu-
tion against infection with B. burgdorferi may increase the num-         nity to Lyme borreliosis in laboratory mice. Infect. Immun. 60:657–661.
ber of vaccinees reporting symptoms of arthritis. The present        10. Gasser, R., S. Horn, E. Reisinger, L. Fisher, R. Pokan, I. Wendelin, and W.
phase III clinical trials did not report sufficient numbers of           Klein. 1998. First description or recurrent pericardial effusion associated
                                                                         with Borrelia burgdorferi infection. Int. J. Cardiol. 64:309–310.
vaccinees challenged with B. burgdorferi to determine whether        11. Gilmore, R. D., Jr., K. J. Kappel, M. C. Dolan, T. R. Burkot, and B. J. B.
rOspA induced arthritis. Human subjects afflicted with rOspA-            Johnson. 1996. Outer surface protein C (OspC), but not P39, is a protective
related tenosynovitis before or after challenge with B. burgdor-         immunogen against a tick-transmitted Borrelia burgdorferi challenge: evi-
                                                                         dence for a conformational protective epitope in OspC. Infect. Immun.
feri should consult a clinician. These numbers of complaints             64:2234–2239.
need to be determined.                                               12. Gross, D. M., T. Forsthuber, M. Tary-Lehmann, C. Etling, K. Ito, Z. A. Nagy,
   The immunologic mechanism(s) by which rOspA or whole                  J. A. Field, A. C. Steere, and B. Huber. 1998. Identification of LFA-1 as a
cells of B. burgdorferi (18) induce arthritis is incompletely un-        candidate autoantigen in treatment-resistant Lyme arthritis. Science 281:
                                                                         703–706.
derstood. We showed previously that both B. burgdorferi-spe-         13. Hejka, A., J. L. Schmitz, D. M. England, S. M. Callister, and R. F. Schell.
cific CD4⫹ and CD8⫹ T lymphocytes interacted with macro-                 1989. Histopathology of Lyme arthritis in LSH hamsters. Am. J. Pathol.
phages to induce severe destructive arthritis (8). In addition,          134:1113–1123.
vaccinated hamsters treated with anti-CD4⫹ antibody failed to        14. Kalish, R. A., J. M. Leong, and A. C. Steere. 1993. Association of treatment-
                                                                         resistant chronic Lyme arthritis with HLA-DR4 and antibody reactivity to
develop severe destructive arthritis when infected with B. burg-         OspA and OspB of Borrelia burgdorferi. Infect. Immun. 61:2774–2779.
dorferi (19). Other investigators (15, 16, 21) have also reported    15. Keane-Myers, A., and S. P. Nickell. 1995. T cell subset-dependent modula-
that T cells and their subsets can exert antagonistic influences         tion of immunity to Borrelia burgdorferi in mice. J. Immunol. 154:1770–1776.
on the induction of arthritis. Furthermore, rOspA may induce         16. Keane-Myers, A., and S. P. Nickell. 1995. Role of IL-4 and IFN-␥ in mod-
                                                                         ulation of immunity to Borrelia burgdorferi in mice. J. Immunol. 155:2020–
cross-reactive antibodies that initiate an autoimmune re-                2028.
sponse. OspA has been shown to cause polyclonal activation of        17. Keller, D., F. T. Koster, D. H. Marks, P. Hosbach, L. F. Erdile, and J. P.
B cells (33). These findings indicate that components of the             Mays. 1994. Safety and immunogenicity of a recombinant outer surface
anti-OspA response are T-cell dependent and play a key role in           protein A Lyme vaccine. JAMA 271:1764–1768.
                                                                     18. Lim, L. C. L., D. M. England, B. K. DuChateau, N. J. Glowacki, J. R. Creson,
the induction of arthritis. Concomitantly, T-cell-independent            S. D. Lovrich, S. M. Callister, D. A. Jobe, and R. F. Schell. 1994. Develop-
responses that result in the production of polyreactive antibod-         ment of destructive arthritis in vaccinated hamsters challenged with Borrelia
ies which cross-react with self-components also occur (10, 28).          burgdorferi. Infect. Immun. 62:2825–2833.
Evidence, therefore, that several different epitopes of OspA         19. Lim, L. C. L., D. M. England, N. J. Glowacki, B. K. DuChateau, and R. F.
                                                                         Schell. 1995. Involvement of CD4⫹ T lymphocytes in induction of severe
are involved with the production of autoantibodies and pro-              destructive Lyme arthritis in inbred LSH hamsters. Infect. Immun. 63:4818–
tective anti-OspA borreliacidal antibodies and the induction of          4825.
arthritis is accumulating. The epitopes of rOspA responsible         20. Lovrich, S. D., S. M. Callister, B. K. DuChateau, L. C. L. Lim, J. Winfrey,
for production of autoantibodies and arthritis must be elimi-            S. P. Day, and R. F. Schell. 1995. Abilities of OspA proteins from different
                                                                         seroprotective groups of Borrelia burgdorferi to protect hamsters from infec-
nated before rOspA becomes a successful vaccine.                         tion. Infect. Immun. 63:2113–2119.
   In conclusion, rOspA vaccination induces severe destructive       21. Matyniak, J. E., and S. L. Reiner. 1995. T helper phenotype and genetic
Lyme arthritis. The present rOspA vaccines must be modified              susceptibility in experimental Lyme disease. J. Exp. Med. 181:1251–1254.
to eliminate potential side effects. The production of a nonar-      22. Padilla, M. L., S. M. Callister, R. F. Schell, G. L. Bryant, D. A. Jobe, S. D.
                                                                         Lovrich, B. K. Du Chateau, and J. R. Jensen. 1996. Characterization of the
thritogenic rOspA vaccine can be readily determined by using             protective borreliacidal antibody response in humans and hamsters after
the hamster model.                                                       vaccination with a Borrelia burgdorferi outer surface protein A vaccine. J. In-
                                                                         fect. Dis. 174:739–746.
                                                                     23. Probert, W. S., M. Crawford, R. B. Cadiz, and R. B. Le Febvre. 1997.
                                                                         Immunization with outer surface protein (Osp) A, but not OspC, provides
                     ACKNOWLEDGMENTS                                     cross-protection of mice challenged with North American isolates of Borrelia
                                                                         burgdorferi. J. Infect. Dis. 175:400–405.
  We are grateful to Renee M. Vena for helpful discussions and       24. Probert, W. S., and R. B. LeFebvre. 1994. Protection of C3H/HeN mice from
assistance and to David J. DeCoster for technical assistance.            challenge with Borrelia burgdorferi through active immunization with OspA,




                                                                     5                                                         Exhibit 179
               Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 456 of 482
VOL. 68, 2000                                                                                                     OspA INDUCES LYME ARTHRITIS                         663


      OspB, or OspC, but not with OspD or the 83-kilodalton antigen. Infect.                 Malawista. 1998. A vaccine consisting of recombinant Borrelia burgdorferi
      Immun. 62:1920–1926.                                                                   outer surface protein A to prevent Lyme disease. N. Engl. J. Med. 339:216–
25.   Schaible, U. E., M. D. Kramer, R. Wallich, T. Tran, and M. M. Simon. 1991.             222.
      Experimental Borrelia burgdorferi infection in inbred mouse strains: antibody    30.   Steere, A. C., V. Sikand, F. Meurice, D. L. Parenti, E. Fikrig, R. T. Schoen,
      response and association of H-2 genes with resistance and susceptibility to            J. Nowakowski, C. H. Schmid, S. Laukamp, C. Buscarino, and D. S. Krause.
      development of arthritis. Eur. J. Immunol. 21:2397–2405.                               1998. Vaccination against Lyme disease with recombinant Borrelia burgdor-
26.   Schmitz, J. L., R. F. Schell, A. Hejka, D. M. England, and L. Konick. 1988.            feri outer surface lipoprotein A with adjuvant. N. Engl. J. Med. 339:209–215.
      Induction of Lyme arthritis in LSH hamsters. Infect. Immun. 56:2336–2342.        31.   Steere, A. C., R. T. Schoen, and E. Taylor. 1987. The clinical evolution of
27.   Scriba, M., J. S. Ebrahin, T. Schlott, and H. Eiffert. 1993. The 39-kilodalton         Lyme arthritis. Ann. Intern. Med. 107:725–731.
      protein of Borrelia burgdorferi: a target for bactericidal human monoclonal      32.   Steere, A. C., A. Grbofsky, M. E. Patarroyo, R. J. Winchester, J. A. Hardin,
      antibodies. Infect. Immun. 61:4523–4526.                                               and S. E. Malawista. 1979. Chronic Lyme arthritis: clinical and immunoge-
28.   Sigal, L. H., and S. Williams. 1997. A monoclonal antibody to Borrelia                 netic differentiation from rheumatoid arthritis. Ann. Intern. Med. 90:896–
      burgdorferi flagellin modifies neuroblastoma cell neuritogenesis in vitro: a           901.
      possible role for autoimmunity in the neuropathy of Lyme disease. Infect.        33.   Tai, K.-F., Y. Ma, and J. J. Weis. 1994. Normal human B lymphocytes and
      Immun. 65:1722–1728.                                                                   mononuclear cells respond to the mitogenic and cytokine-stimulatory activ-
29.   Sigal, L. H., J. M. Zahradnik, P. Lavin, S. J. Patella, G. Bryant, R. Haselby,         ities of Borrelia burgdorferi and its lipoprotein OspA. Infect. Immun. 62:520–
      E. Hilton, M. Kunkel, D. Adler-Klein, T. Doherty, J. Evans, and S.                     528.



Editor: R. N. Moore




                                                                                                                                                                              Downloaded from http://iai.asm.org/ on June 25, 2020 by guest




                                                                                       6                                                          Exhibit 179
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 457 of 482




   EXHIBIT 180
                  Case 2:20-cv-02470-WBS-JDP     Document 7 Filed 12/29/20 Page 458 of 482
                                         Autoimmunity Reviews 16 (2017) 756–765



                                                                                     Contents lists available at ScienceDirect


                                                                                     Autoimmunity Reviews

                                                            journal homepage: www.elsevier.com/locate/autrev


Review

Vaccinations and risk of systemic lupus erythematosus and rheumatoid
arthritis: A systematic review and meta-analysis
Bin Wang a,b,1, Xiaoqing Shao a,b,1, Dan Wang c,d, Donghua Xu e, Jin-an Zhang a,b,⁎
a
  Department of Rheumatology and Immunology, Jinshan Hospital of Fudan University, Shanghai 201508, China
b
  Department of Endocrinology, Jinshan Hospital of Fudan University, Shanghai 201508, China
c
  Department of Epidemiology and Biostatistics, School of Public Health, Hebei Medical University, Shijiazhuang 050017, China
d
  Department of Library, Hebei Medical University, Shijiazhuang 050017, China
e
  Department of Rheumatology and Immunology, The Afﬁliated Hospital of Weifang Medical University, Weifang 261000, China



a r t i c l e          i n f o                                          a b s t r a c t

Article history:                                                        Background: In the past several years, more and more studies proposed some concerns on the possibly increased
Received 19 April 2017                                                  risk of autoimmune diseases in individuals receiving vaccinations, but published studies on the associations of
Accepted 23 April 2017                                                  vaccinations with risks of systemic lupus erythematosus (SLE) and rheumatoid arthritis (RA) reported conﬂicting
Available online 5 May 2017                                             ﬁndings. A systematic review and meta-analysis was carried out to comprehensively evaluate the relationship
                                                                        between vaccinations and risk of SLE and RA.
Keywords:
                                                                        Methods: Pubmed, Web of Science and Embase were searched for observational studies assessing the associations
Vaccinations
Systemic lupus erythematosus
                                                                        of vaccinations with risks of RA and SLE. Two authors independently extracted data from those eligible studies.
Rheumatoid arthritis                                                    The quality of eligible studies was assessed by using the Newcastle-Ottawa Scale (NOS). The pooled relative
Meta-analysis                                                           risk (RR) with 95% conﬁdence intervals (CIs) was used to measure the risk of RA and SLE associated with vacci-
Risk factor                                                             nations, and was calculated through random-effect meta-analysis.
                                                                        Results: Sixteen observational studies were ﬁnally considered eligible, including 12 studies on the association be-
                                                                        tween vaccinations and SLE risk and 13 studies on the association between vaccinations and RA risk. The pooled
                                                                        ﬁndings suggested that vaccinations signiﬁcantly increased risk of SLE (RR = 1.50; 95%CI 1.05–2.12, P = 0.02). In
                                                                        addition, there was an obvious association between vaccinations and increased risk of RA (RR = 1.32; 95%CI
                                                                        1.09–1.60, P = 0.004). Meta-analysis of studies reporting outcomes of short vaccinated time also suggested
                                                                        that vaccinations could signiﬁcantly increase risk of SLE (RR = 1.93; 95%CI 1.07–3.48, P = 0.028) and
                                                                        RA (RR = 1.48; 95%CI 1.08–2.03, P = 0.015). Sensitivity analyses in studies with low risk of bias also
                                                                        found obvious associations of vaccinations with increased risk of RA and SLE.
                                                                        Conclusion: This study suggests that vaccinations are related to increased risks of SLE and RA. More and
                                                                        larger observational studies are needed to further verify the ﬁndings above and to assess the associations of
                                                                        vaccinations with other rheumatic diseases.
                                                                                                                                                    © 2017 Elsevier B.V. All rights reserved.




Contents

    1.   Introduction . . . . . .       .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   757
    2.   Methods . . . . . . . .        .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   757
         2.1.   Search strategy . .     .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   757
         2.2.   Selection criteria .    .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   757
         2.3.   Data extraction . .     .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   757
         2.4.   Quality assessment      .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   757


    Abbreviations: ANA, anti-nuclear autoantibody; ASIA, autoimmune/inﬂammatory syndrome induced by adjuvants; CI, conﬁdence interval; HBV, Hepatitis B virus; HPV, human
papillomavirus; HR, hazard ratio; NOS, Newcastle-Ottawa Scale; OR, odds ratio; PRISMA, Preferred Reporting Items for Systematic reviews and Meta-Analyses; RA, rheumatoid
arthritis; RR, relative risk; SLE, systemic lupus erythematosus.
  ⁎ Corresponding author at: Department of Rheumatology and Immunology & Department of Endocrinology, Jinshan Hospital of Fudan University, No. 1508 Longhang Road, Shanghai
201508, China.
    E-mail address: zhangjinan@hotmail.com (J. Zhang).
  1
    B. Wang and X. Shao contributed equally to this study.



http://dx.doi.org/10.1016/j.autrev.2017.05.012
1568-9972/© 2017 Elsevier B.V. All rights reserved.



                                                                                                                             1                                                                                                       Exhibit 180
             Case 2:20-cv-02470-WBS-JDP           Document 7 Filed 12/29/20 Page 459 of 482
                                   B. Wang et al. / Autoimmunity Reviews 16 (2017) 756–765                                                                                                                                                           757


       2.5.    Statistical methods . . . . . . . . .    .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   757
  3.   Results . . . . . . . . . . . . . . . . .        .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   758
       3.1.    Literature search and study selection.   .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   758
       3.2.    Study characteristics . . . . . . . .    .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   758
       3.3.    Quality assessment . . . . . . . . .     .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   758
       3.4.    Vaccinations and SLE risk . . . . . .    .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   758
       3.5.    Vaccinations and RA risk . . . . . .     .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   760
       3.6.    Publication bias . . . . . . . . . .     .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   760
  4.   Discussion . . . . . . . . . . . . . . . .       .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   761
  Source of funding . . . . . . . . . . . . . . .       .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   763
  Conﬂict of interest . . . . . . . . . . . . . . .     .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   763
  Acknowledgments . . . . . . . . . . . . . . .         .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   763
  References . . . . . . . . . . . . . . . . . .        .   .   .   .   .   .   .   .   .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   763




1. Introduction                                                                                                 diseases OR rheumatic disease OR rheumatoid arthritis OR lupus OR sys-
                                                                                                                temic lupus erythematosus OR SLE). The last time of literature search
    Vaccination is the most effective way of preventing infectious dis-                                         was February 15, 2017, and no language restriction was used. The bibli-
eases [1]. However, recent studies suggested that it's also possibly asso-                                      ographies of relevant reviews and included studies were checked to ﬁnd
ciated with some adverse events including autoimmunity [2–6]. To                                                additional studies.
increase human immune response to vaccines, adjuvants are usually
added to vaccines, but they can result in the development of some auto-                                         2.2. Selection criteria
immune events [7,8]. Autoimmune/inﬂammatory syndrome induced by
adjuvants (ASIA), also named as Shoenfeld's syndrome and ﬁrst pre-                                                  Eligible studies must meet the following selection criteria: (1) Co-
sented by Shoenfeld and Agmon-Levin in 2011, is a well-deﬁned auto-                                             hort studies or case-control studies; (2) The exposure was vaccinations,
immune condition caused by adjuvants [9–12]. In the past several                                                such as HBV vaccination and HPV vaccination; (3) The controls were
years, more and more studies have proposed concerns about the possi-                                            those individuals without receiving vaccinations; (4) The outcome of
bly increased risk of autoimmune diseases associated with vaccinations                                          interest was the risk of RA and SLE associated with vaccinations; (5)
[13–15].                                                                                                        Reporting risk estimates with 95% conﬁdence intervals (CIs) of rheu-
    Rheumatic diseases are a group of immune mediated disorders                                                 matic diseases caused by vaccinations, such as relative risk (RR), hazard
which mainly affect joints and muscles, and they have become common                                             ratio (HR), odds ratio (OR) and incidence rate ratios. Studies with over-
causes of chronic illness worldwide [16]. Rheumatoid arthritis (RA) and                                         lapping data or without usable data were all excluded.
systemic lupus erythematosus (SLE) are two common rheumatic dis-
eases, both of which obviously impair the life quality of affected patients                                     2.3. Data extraction
and are associated with higher risk of mortality [17–19]. Though the
prevalence of rheumatic diseases is relatively low, some studies sug-                                               Two authors extracted data independently from those eligible stud-
gested that the incidence rates of RA and SLE have increased in recent                                          ies using a predesigned form, and disagreements were resolved by dis-
years [20,21]. Identifying risk factors of RA or SLE not only leads to a bet-                                   cussion among all authors. Data extracted from included studies mainly
ter understanding of their pathogenesis, but also helps us to develop                                           contained authors' name, publication year, study design, country, char-
some effective interventions to reduce risk of RA or SLE in those high-                                         acteristics of participants, selection of controls, source of information
risk individuals.                                                                                               about vaccinations, length of follow-up, deﬁnitions of SLE or RA, con-
    Severe cases reports of SLE or RA following vaccinations were fre-                                          founding factors used for adjustment analysis, matched factors used to
quently reported in the literature, which indicated that vaccinations                                           select controls, and risk estimates with 95%CIs of rheumatic diseases.
might be causal factors of those rheumatic diseases [22–36]. There                                              For studies provided both unadjusted and adjusted risk estimates,
were also a number of epidemiological studies on the associations of                                            only the latter one was used in the meta-analysis.
vaccinations with risk of RA or SLE, but they reported conﬂicting ﬁnd-
ings [37–49]. Some studies reported that vaccinations could increase                                            2.4. Quality assessment
the risk of RA or SLE [38,40,44,48,49], but other studies found that vac-
cinations had no obvious impact on the risk of RA or SLE [37,39,41,45,                                              We assessed the study quality according to the Newcastle Ottawa
46]. Therefore, there is no deﬁnite conclusion on the relationship be-                                          Scale (NOS). According to the NOS criteria, risk of bias of included stud-
tween vaccinations and risk of RA and SLE. To get a better understand-                                          ies was assessed on three domains: selection of participants, compara-
ing of the impact of vaccinations on risk of RA and SLE, a systematic                                           bility between exposed and non-exposed participants, and the
review and meta-analysis was performed. The present meta-analysis                                               ascertainment of outcomes. Four stars, two stars and three stars were
was performed by the Preferred Reporting Items for Systematic reviews                                           scored for those three domains respectively, and studies with total
and Meta-Analyses (PRISMA) statement, and was registered at PROS-                                               stars of b6 were deemed to have high risk of bias. Studies with 6 or
PERO website (CRD42017059866) [50].                                                                             more stars were deemed to have low risk of bias.

2. Methods                                                                                                      2.5. Statistical methods

2.1. Search strategy                                                                                                The pooled RR with 95%CI was used to measure the risk of RA and
                                                                                                                SLE associated with vaccinations. To account for heterogeneity among
    Pubmed, Web of Science and Embase were searched for observa-                                                those eligible studies, data were pooled using a random-effect meta-
tional studies assessing the associations of vaccinations with risk of RA                                       analysis (DerSimonian-Laird method) [51]. I2 statistic and Cochran's Q
and SLE. The search strategy used in Pubmed was as following: (vacci-                                           test were utilized to test the heterogeneity [52,53]. When I2 was N50%,
nations OR vaccination OR vaccines OR vaccine) AND (rheumatic                                                   meta-regression analysis was carried out to identify potential sources


                                                                                                    2                                                                                                        Exhibit 180
758
                Case 2:20-cv-02470-WBS-JDP              Document 7 Filed 12/29/20 Page 460 of 482
                                     B. Wang et al. / Autoimmunity Reviews 16 (2017) 756–765


of heterogeneity, and factors analyzed in the meta-regression analysis              3.2. Study characteristics
included study design (case-control or cohort), time of outcome ascer-
tainment (b180 days or not), funding source, study quality (high risk                   Table 1 showed the main characteristics of those 16 observational
of bias, or low risk of bias), and types of vaccines. Persson et al.'s study        studies included into the meta-analysis (Table 1). Those 16 studies
reported outcomes of both short vaccinated time and long vaccinated                 were published between 2002 and 2016. There were 12 studies on the
time, and we ﬁrstly used data for long vaccinated time and then per-                association between vaccinations and SLE risk [37,38,41–49,57], and
formed a sensitivity analysis by using data for short vaccinated time               13 studies on the association between vaccinations and RA risk [38–
[43]. Sensitivity analyses were also performed by excluding studies                 41,43,45–49,56–58] (Table 1). Eight studies were cohort studies [40,
with high risk of bias, or excluding studies without outcomes for short             41,43,46,47,56–58], and the other 8 studies were case-control studies
vaccinated time (b180 days), or excluding studies funded by pharma-                 [37–39,42,44,45,48,49]. Fourteen studies (87.5%) were performed in Eu-
ceutical companies. Subgroup analyses were then performed by study                  rope or North America [37–43,45–49,57,58]. The vaccines used in those
design (case-control or cohort), and types of vaccinations (HBV vaccine,            studies were various across different studies (Table 1). Among those 16
HPV vaccine or inﬂuenza vaccine). The asymmetry of funnel plot was                  studies, 6 studies assessed the association of inﬂuenza vaccine with risk
assessed to judge publication bias risk, and Egger's test was used [54].            of SLE or RA [39,40,42,43,56,58], 5 studies assessed the association of
Begg's rank correlation test was also utilized to assess publication bias           HPV vaccine with risk of SLE or RA [41,46–48,57], 4 studies assessed
risk [55]. STATA 12.0 (StataCorp, College Station, Texas, USA) was used             the association of HBV vaccine with risk of SLE or RA [38,40,42,44].
in the statistical analyses, and P b 0.05 indicated statistical signiﬁcant          Bardenheier et al.'s study analyzed the impact of anthrax vaccine on
difference.                                                                         risk of SLE and RA [45], and Lai and Yew study assessed the impact of
                                                                                    zoster vaccine on risk of SLE and RA [49]. Eight studies reported out-
                                                                                    comes of short vaccinated time (no N 180 days) [38,40,41,43,45,47,48,
3. Results                                                                          56]. Besides, ﬁve studies received funds from pharmaceutical compa-
                                                                                    nies [42,46,47,57,58], but other 11 studies didn't receive funds from
3.1. Literature search and study selection                                          pharmaceutical companies [37–41,43–45,48,49,56]. There was obvious
                                                                                    variance in the confounding factors or matched factors utilized among
    Fig. 1 showed the details of study selection in the meta-analysis (Fig.         those 16 included studies (Table 1).
1). Of those records identiﬁed from initial literature search, 6972 re-
cords were excluded after reading titles and abstracts for overlapping
abstracts or obviously irrelevant studies. Thirty-ﬁve full-text publica-            3.3. Quality assessment
tions were retrieved for detailed assessment [37–49,56–77], and 19
studies were further excluded [59–77]. Among those 19 excluded stud-                    Details on the risk of bias among those 16 studies were summarized
ies, 17 studies were excluded for irrelevant study design or lack of data           in Table 2. Depending on the NOS criteria, 14 studies scored 6 or more
on outcomes of interest [61–77], and two studies were excluded for                  stars and thus had low risk of bias (Table 2). Two studies had scored 5
containing overlapping data [59,60]. Therefore, 16 studies were ﬁnally              or less stars and had high risk of bias (Table 2).
considered eligible and were included into the meta-analysis [37–49,
56–58].
                                                                                    3.4. Vaccinations and SLE risk

                                                                                        Meta-analysis of those 12 studies on SLE [37,38,41–49,57] suggested
                                                                                    that vaccinations signiﬁcantly increased risk of SLE (RR = 1.50; 95%CI
                                                                                    1.05–2.12, P = 0.024; Fig. 2). When using data for short vaccinated
       Initial search of Pubmed, Embase and Web of Science                          time in Persson et al.'s study, the pooled RR of SLE related to vaccina-
                          Pubmed (n = 2,021)                                        tions was 1.52 (95%CI 1.11–2.09, P = 0.01). After excluding studies
                          Emabse (n = 3,326)                                        with high risk of bias, there was still a signiﬁcant association between
                      Web of Science (n = 1,655)                                    vaccinations and increased risk of SLE (RR = 1.57; 95%CI 1.09–2.26, P
                                                                                    = 0.016; Table 3). The pooled results of the meta-analysis of 8 studies
                                                                                    without receiving funds from pharmaceutical companies also suggested
                                                  6,972 records were excluded
                                                                                    an obviously increased risk of SLE related to vaccinations (RR = 1.73;
 Additional studies through                       after reading titles and
                                                  abstracts for overlapping         95%CI 1.06–2.82, P = 0.029). In addition, meta-analysis of ﬁve studies
 checking references of
                                                  abstracts or irrelevant studies   reporting outcomes of short vaccinated time suggested that vaccina-
 relevant studies (n = 5)
                                                                                    tions could signiﬁcantly increase risk of SLE (RR = 1.93; 95%CI 1.07–
                                                                                    3.48, P = 0.028; Fig. 3).
                                                                                        In the subgroup analyses by study design, meta-analysis of case-
             Full-text publications retrieved for detailed                          control studies showed a signiﬁcant association between vaccina-
                         assessment (n = 35)
                                                                                    tions and increased risk of SLE (RR = 1.85; 95%CI 1.03–3.32, P =
                                                                                    0.040), while meta-analysis of cohort studies suggested a marginally
                                                 19 studies excluded because        signiﬁcant association between vaccinations and increased risk of
                                                   Irrelevant or without data on    SLE (RR = 1.16; 95%CI 0.99–1.37, P = 0.07). In addition, subgroup
                                                 outcomes of interest (n = 17)      analyses by types of vaccines showed that HBV vaccine was signiﬁ-
                                                   Overlapping data (n = 2)         cantly related to increased risk of SLE (RR = 2.46; 95%CI 1.09–5.52,
                                                                                    P = 0.029) (Table 2).
                                                                                        Obvious heterogeneity was observed among those 12 studies on the
                  16 studies included in meta-analysis                              relationship between vaccinations and SLE risk (I2 = 71.7%). Meta-re-
                           12 studies on SLE
                                                                                    gression analysis suggested that study design (P = 0.42), time of out-
                            13 studies on RA
                                                                                    come ascertainment (P = 0.37), funding source (P = 0.22), study
                                                                                    quality (P = 0.56), and types of vaccines (P = 0.31) were all not the
             Fig. 1. Flow diagram of study selection in the meta-analysis.          sources of heterogeneity.


                                                                                    3                                                Exhibit 180
                 Case 2:20-cv-02470-WBS-JDP           Document 7 Filed 12/29/20 Page 461 of 482
                                       B. Wang et al. / Autoimmunity Reviews 16 (2017) 756–765                                                                                            759


Table 1
Characteristics of 16 observational studies included into the meta-analysis.

  Study [Ref.]           Study           Country           Participants                                   Types of           Outcomes Confounding factors or matched factors
                         design                                                                           vaccines

  Cooper GS 2002         Case-control USA                  265 SLE patients and 355 control subjects      Vaccinations       SLE          Age, sex, race, state, and education.
    [37]                                                   matched to patients by age, sex, and state.
  Geier DA 2005 [38]     Case-control USA                  Vaccine adverse events following HBV           HBV vaccine        SLE; RA      Age, sex, and vaccine year.
                                                           vaccines in comparison to controls
                                                           matched by age, sex, and vaccine year.
  Verstraeten T 2008     Cohort          Multiple          68,512 participants involved in                Vaccinations;      SLE; RA      Randomized trials.
    [46]                                 countries         randomized controlled trials of AS04           HPV vaccine
                                                           adjuvanted vaccines
  Bengtsson C 2010       Case-control Sweden               1998 incident cases of RA and 2252             Vaccinations;      RA           Age, sex and residency.
    [39]                                                   randomly selected controls matched for         Inﬂuenza
                                                           age, sex and residency.                        vaccine
  Ray P 2011 [40]        Cohort          USA               2,587,199 participants aged 15–59 years        Vaccinations;      RA           Race, sex, and exact number of utilization
                                                           from 1997 through 1999                         Inﬂuenza                        visits.
                                                                                                          vaccine; HBV
                                                                                                          vaccine
  Chao C 2012 [47]       Cohort          USA               189,629 women who received at least one        HPV vaccine        SLE; RA      Age.
                                                           dose of HPV vaccine between 2006 and
                                                           2008
  Ho TY 2012 [56]        Cohort          Taiwan            41,986 vaccinated elderly persons and          Inﬂuenza           RA           Gender, age, comorbidity, geographic region
                                                           50,973 unvaccinated elderly persons            vaccine                         and urbanization of residence, and individual
                                                                                                                                          socioeconomic status.
  Arnheim-Dahlstrom Cohort               Denmark           997,585 girls and 296,826 of them              HPV vaccine        SLE; RA      Country, age, calendar year, parental
    L 2013 [41]                                            received HPV vaccines                                                          educational level, parental country of birth,
                                                                                                                                          and paternal socioeconomic status.
  Angelo MG 2014         Cohort          40 countries      31,173 adolescent girls and adult women        HPV vaccine        SLE; RA      Randomized trials.
   [57]                                                    receiving HPV vaccine and 24,241 controls
                                                           involved in randomized controlled trials
  Zou Y 2014 [44]        Case-control China                471 SLE cases identiﬁed from 1,253,832         HBV vaccine        SLE          Age, birth date, sweet food consumption,
                                                           individuals                                                                    cooking oil consumption, fruit consumption,
                                                                                                                                          sunlight exposure, negative life event, and
                                                                                                                                          physical activities.
  Persson I 2014 [43]    Cohort          Sweden            3,347,467 vaccinated with Pandemrix            Inﬂuenza           SLE; RA      County of residence, age, gender, education,
                                                           between 2009 and 2010 and 2,497,572            vaccine                         income, birth place, number of
                                                           non-vaccinated individuals.                                                    hospitalizations, and number of ambulatory
                                                                                                                                          care visits.
  Vaughn DW 2014         Cohort       Multiple      22,521 participants involved in 28                    Inﬂuenza           RA           Randomized trials.
    [58]                              countries     randomized controlled trials                          vaccine
  Grimaldi-Bensouda      Case-control France/Canada 105 SLE patients and 712 controls                     Vaccinations;      SLE          Age, sex, region of residence, date of
    L 2014 [42]                                                                                           Inﬂuenza                        recruitment, smoking, alcohol consumption,
                                                                                                          vaccine; HBV                    pregnancy, family history of autoimmune
                                                                                                          vaccine                         disorders, number of medications.
  Lai YC 2015 [49]       Case-control USA                  80 SLE patients and 241 controls, and 140      Zoster vaccine     SLE; RA      None.
                                                           RA patients and 448 controls
  Bardenheier BH         Case-control USA                  77 RA patients and 229 controls, and 39        Anthrax            SLE; RA      Sex, age, service branch, calendar time of
    2016 [45]                                              SLE patients and 117 controls                  vaccine                         beginning under medical surveillance, and
                                                                                                                                          deployment status.
  Geier D 2016 [48]      Case-control USA                  36 SLE patients and 21,998 controls, and       HPV vaccine        SLE; RA      None.
                                                           43 RA patients and 48,809 controls

(NA, Not available; HBV, Hepatitis B virus; HPV, human papillomavirus; SLE, systemic lupus erythematosus; RA, rheumatoid arthritis.)




Table 2
Risk of bias assessment in those 16 observational studies on the associations of vaccinations with SLE and RA.

  Study [Ref.]                          Selection (stars awarded)      Comparability (stars awarded)        Outcome ascertainment (stars awarded)          Bias risk (total stars awarded)

  Cooper GS 2002 [37]                   2                              2                                    3                                              Low (7)
  Geier DA 2005 [38]                    3                              1                                    2                                              Low (6)
  Verstraeten T 2008 [46]               3                              1                                    2                                              Low (6)
  Bengtsson C 2010 [39]                 2                              2                                    3                                              Low (7)
  Ray P 2011 [40]                       4                              2                                    3                                              Low (9)
  Chao C 2012 [47]                      3                              1                                    2                                              Low (6)
  Ho TY 2012 [56]                       4                              2                                    2                                              Low (8)
  Arnheim-Dahlstrom L 2013 [41]         4                              2                                    2                                              Low (8)
  Angelo MG 2014 [57]                   3                              1                                    2                                              Low (6)
  Zou Y 2014 [44]                       3                              2                                    2                                              Low (7)
  Persson I 2014 [43]                   4                              2                                    3                                              Low (9)
  Vaughn DW 2014 [58]                   2                              1                                    2                                              High (5)
  Grimaldi-Bensouda L 2014 [42]         2                              2                                    2                                              Low (6)
  Lai YC 2015 [49]                      3                              0                                    2                                              High (5)
  Bardenheier BH 2016 [45]              2                              2                                    3                                              Low (7)
  Geier D 2016 [48]                     3                              0                                    3                                              Low (6)

(Acceding to the NOS, four stars, two stars and three stars were scored for those three domains respectively, and studies with total stars of b6 stars were deemed to have high risk of bias.)



                                                                                           4                                                                 Exhibit 180
760
                  Case 2:20-cv-02470-WBS-JDP              Document 7 Filed 12/29/20 Page 462 of 482
                                       B. Wang et al. / Autoimmunity Reviews 16 (2017) 756–765

                       Study                                                                                                                           %

                       ID                                                                                                         RR (95% CI)          Weight


                       Cooper GS 2002                                                                                             1.40 (0.90, 2.10)    13.02

                       Geier DA 2005                                                                                              9.10 (2.30, 76.00)   3.21

                       Verstraeten T 2008                                                                                         3.00 (0.40, 35.40)   2.12

                       Chao C 2012                                                                                                1.07 (0.69, 1.60)    13.06

                       Arnheim-Dahlstrom L 2013                                                                                   1.35 (0.69, 2.67)    10.05

                       Angelo MG 2014                                                                                             1.92 (0.10, 113.20) 0.93

                       Zou Y 2014                                                                                                 2.28 (1.36, 3.83)    11.90

                       Persson I 2014                                                                                             0.95 (0.81, 1.11)    15.59

                       Grimaldi-Bensouda L 2014                                                                                   0.90 (0.50, 1.60)    11.14

                       Geier D 2016                                                                                               7.62 (3.38, 19.30)   8.06

                       Lai YC 2015                                                                                                0.74 (0.23, 2.40)    5.73

                       Bardenheier BH 2016                                                                                        0.91 (0.26, 3.25)    5.20

                       Overall (I-squared = 71.7%, p = 0.000)                                                                     1.50 (1.05, 2.12)    100.00


                       NOTE: Weights are from random effects analysis

                                                     .2     .3            .5        .8 1       1.5   2     3       5         10

                                        Fig. 2. Meta-analysis of 12 eligible studies showed that vaccinations signiﬁcantly increased risk of SLE.



3.5. Vaccinations and RA risk                                                                        vaccinated time in Persson et al.'s study, the pooled RR of RA associated
                                                                                                     with vaccinations was 1.36 (95%CI 1.11–1.65, P = 0.003). After exclud-
   Meta-analysis of those 13 studies on RA [38–41,43,45–49,56–58]                                    ing studies with high risk of bias, there was still a signiﬁcant association
suggested that vaccinations signiﬁcantly increased risk of RA (RR =                                  between vaccinations and increased risk of RA (RR = 1.24; 95%CI 1.03–
1.32; 95%CI 1.09–1.60, P = 0.004; Fig. 4). When using data for short                                 1.49, P = 0.025; Table 3). The pooled results of the meta-analysis of 9
                                                                                                     studies without receiving funds from pharmaceutical companies also
                                                                                                     suggested an obviously increased risk of RA associated with vaccina-
Table 3                                                                                              tions (RR = 1.40; 95%CI 1.14–1.72, P = 0.002). In addition, meta-anal-
Summary of the main ﬁndings in the meta-analysis of the associations of vaccinations with            ysis of 8 studies reporting outcomes of short vaccinated time
SLE and RA.
                                                                                                     suggested that vaccinations could signiﬁcantly increase risk of RA (RR
  Analyses                      Number      RR(95%CI)            P             I2 for                = 1.48; 95%CI 1.08–2.03, P = 0.015; Fig. 5).
                                of                               values        heterogeneity             In the subgroup analyses by study design, meta-analysis of case-
                                studies
                                                                                                     control studies showed a signiﬁcant association between vaccina-
  SLE                                                                                                tions and increased risk of RA (RR = 2.51; 95%CI 1.13–5.57, P =
  Total studies                 12          1.50(1.05–2.12) 0.024              71.7%                 0.024), and meta-analysis of cohort studies also suggested a signiﬁ-
  Studies with low bias risk    11          1.57(1.09–2.26) 0.016              74.0%
  Excluding studies funded      8           1.73(1.06–2.82) 0.029              81.3%
                                                                                                     cant association between vaccinations and increased risk of RA (RR
    by pharmaceutical                                                                                = 1.17; 95%CI 1.09–1.26, P b 0.001). Besides, subgroup analyses by
    companies                                                                                        types of vaccines showed that inﬂuenza vaccine was signiﬁcantly re-
  Outcomes of short             5           1.93(1.07–3.48) 0.028              82.4%                 lated to increased risk of RA (RR = 1.17; 95%CI 1.09–1.25, P b 0.001)
    vaccinated time
                                                                                                     (Table 2).
  Case-control studies          7           1.85(1.03–3.32)      0.040         75.4%
  Cohort studies                5           1.16(0.99–1.37)      0.070         0%                        Obvious heterogeneity was noted among those 13 studies on the re-
  HPV vaccine                   5           2.10(0.87–5.05)      0.099         75.2%                 lationship between vaccinations and RA risk (I2 = 73.4%). Meta-regres-
  Inﬂuenza vaccine              2           1.16(0.97–1.39)      0.105         0%                    sion analysis suggested that time of outcome ascertainment (P = 0.68),
  HBV vaccine                   3           2.46(1.09–5.52)      0.029         38.7%                 funding source (P = 0.35), study quality (P = 0.37), and types of vac-
  RA                                                                                                 cines (P = 0.86) were not the sources of heterogeneity, but study design
  Total studies                 13          1.32(1.09–1.60) 0.004              73.4%                 (P = 0.09) was a possible source of heterogeneity.
  Studies with low bias risk    11          1.24(1.03–1.49) 0.025              72.3%
  Excluding studies funded      9           1.40(1.14–1.72) 0.002              81.5%
                                                                                                     3.6. Publication bias
    by pharmaceutical
    companies
  Outcomes of short             8           1.48(1.08–2.03) 0.015              75.9%                     The funnel plots' shape did not suggest an obvious tendency of
    vaccinated time                                                                                  asymmetry, suggesting low risk of publication bias (Fig. 6). The P values
  Case-control studies          5           2.51(1.13–5.57)      0.024         89.2%
                                                                                                     of Egger's test and Begg's test in the meta-analysis of the association be-
  Cohort studies                8           1.17(1.09–1.26)      b0.001        0%
  HPV vaccine                   5           1.44(0.65–3.21)      0.370         80.5%                 tween vaccinations and SLE were 0.18 and 0.24, respectively. In addi-
  Inﬂuenza vaccine              4           1.17(1.09–1.25)      b0.001        0%                    tion, the P values of Egger's test and Begg's test in the meta-analysis of
  HBV vaccine                   2           3.77(0.41–34.4)      0.239         62.4%                 the association between vaccinations and RA were 0.09 and 0.58, re-
(RR, relative risk; 95%CI, 95% conﬁdence interval; HBV, Hepatitis B virus; HPV, human                spectively. Therefore, the ﬁndings above indicated that this meta-anal-
papillomavirus; SLE, systemic lupus erythematosus; RA, rheumatoid arthritis.)                        ysis didn't have high risk of publication bias.


                                                                                                 5                                                            Exhibit 180
            Case 2:20-cv-02470-WBS-JDP           Document 7 Filed 12/29/20 Page 463 of 482
                                  B. Wang et al. / Autoimmunity Reviews 16 (2017) 756–765                                                                                761

                   Study                                                                                                                            %


                   ID                                                                                                          RR (95% CI)          Weight




                   Geier DA 2005                                                                                               9.10 (2.30, 76.00)   8.12


                   Chao C 2012                                                                                                 1.07 (0.69, 1.60)    25.19


                   Arnheim-Dahlstrom L 2013                                                                                    1.35 (0.69, 2.67)    20.90


                   Persson I 2014                                                                                              1.16 (0.96, 1.39)    28.11


                   Geier D 2016                                                                                                7.62 (3.38, 19.30)   17.68


                   Overall (I-squared = 82.4%, p = 0.000)                                                                      1.93 (1.07, 3.48)    100.00



                   NOTE: Weights are from random effects analysis


                                                   .2    .3        .5    .8 1    1.5 2       3       5          10        20

             Fig. 3. Meta-analysis of studies reporting outcomes of short vaccinated time suggested a signiﬁcantly increased risk of SLE associated with vaccinations.



4. Discussion                                                                                published observational studies to comprehensively evaluate the im-
                                                                                             pact of vaccinations on risk of SLE or RA. To the best of our knowledge,
    In the past two decades, the risk of autoimmune diseases following                       the present study is the ﬁrst systematic review and meta-analysis
vaccinations has become a growing concern [2,4,78–80]. However, the                          aiming to assess the associations of vaccinations with SLE and RA, and
potential associations of vaccinations with autoimmune diseases had                          the ﬁndings can help us get a better understanding of the impact of vac-
been questioned because most published studies were case-reports or                          cinations on risk of SLE and RA.
case-series [81–85]. In the past decade, a number of observational stud-                         This meta-analysis ﬁnally included 16 observational studies. The
ies were conducted to assess the associations of vaccinations with SLE or                    pooled ﬁndings suggested that vaccinations signiﬁcantly increased risk
RA, but those studies reported controversial ﬁndings. Currently, there is                    of both SLE (RR = 1.50; 95%CI 1.05–2.12) and RA (RR = 1.32; 95%CI
still a heated debate on whether vaccinations are risk factors of rheu-                      1.09–1.60) (Figs. 2 and 4). Meta-analysis of studies providing data on
matic diseases, such as SLE and RA [85,86]. Therefore, there is a clear                      outcomes of short vaccinated time also suggested that vaccinations
need to perform a systematic review and meta-analysis of those                               could signiﬁcantly increase risk of SLE (RR = 1.93; 95%CI 1.07–3.48)

                    Study                                                                                                                           %
                    ID                                                                                                        RR (95% CI)           Weight


                    Geier DA 2005                                                                                             18.00 (3.10, 740.00) 0.47
                    Verstraeten T 2008                                                                                        1.17 (0.47, 2.86)     3.65
                    Bengtsson C 2010                                                                                          1.00 (0.90, 1.10)     20.51
                    Ray P 2011                                                                                                1.37 (1.09, 1.72)     16.53
                    Chao C 2012                                                                                               0.71 (0.39, 1.45)     6.00
                    Ho TY 2012                                                                                                2.42 (0.80, 7.30)     2.58
                    Arnheim-Dahlstrom L 2013                                                                                  1.01 (0.66, 1.54)     10.40
                    Angelo MG 2014                                                                                            1.60 (0.31, 10.30)    1.11
                    Persson I 2014                                                                                            1.07 (1.01, 1.14)     21.30
                    Vaughn DW 2014                                                                                            0.60 (0.01, 52.00)    0.19
                    Geier D 2016                                                                                              5.63 (2.81, 12.00)    5.17
                    Lai YC 2015                                                                                               2.20 (1.70, 4.30)     9.42
                    Bardenheier BH 2016                                                                                       2.21 (0.75, 6.52)     2.68
                    Overall (I-squared = 73.4%, p = 0.000)                                                                    1.32 (1.09, 1.60)     100.00

                    NOTE: Weights are from random effects analysis

                                                 .1           .2    .3    .5      .8 1     1.5 2         3     5         10

                                      Fig. 4. Meta-analysis of 13 eligible studies showed that vaccinations signiﬁcantly increased risk of RA.



                                                                                      6                                                                 Exhibit 180
762
               Case 2:20-cv-02470-WBS-JDP              Document 7 Filed 12/29/20 Page 464 of 482
                                    B. Wang et al. / Autoimmunity Reviews 16 (2017) 756–765

                   Study                                                                                                                           %

                   ID                                                                                                       RR (95% CI)            Weight




                   Geier DA 2005                                                                                            18.00 (3.10, 740.00)   1.26

                   Ray P 2011                                                                                               1.37 (1.09, 1.72)      21.95

                   Chao C 2012                                                                                              0.71 (0.39, 1.45)      11.97

                   Ho TY 2012                                                                                               2.42 (0.80, 7.30)      6.14

                   Arnheim-Dahlstrom L 2013                                                                                 1.01 (0.66, 1.54)      17.15

                   Persson I 2014                                                                                           1.16 (1.08, 1.26)      24.43

                   Geier D 2016                                                                                             5.63 (2.81, 12.00)     10.74

                   Bardenheier BH 2016                                                                                      2.21 (0.75, 6.52)      6.35

                   Overall (I-squared = 75.9%, p = 0.000)                                                                   1.48 (1.08, 2.03)      100.00


                   NOTE: Weights are from random effects analysis

                                                 .1         .2    .3      .5     .8 1     1.5 2       3      5         10

             Fig. 5. Meta-analysis of studies reporting outcomes of short vaccinated time suggested a signiﬁcantly increased risk of RA associated with vaccinations.



and RA (RR = 1.48; 95%CI 1.08–2.03) (Figs. 3 and 5). The obvious asso-                      participants was large enough to allow a reliable assessment of the asso-
ciations above were still signiﬁcantly in other sensitivity analyses,                       ciation between vaccinations and risk of SLE or RA. Moreover, the con-
which proved the credibility of the pooled results (Table 3). Therefore,                    sistent and obvious associations of vaccinations with SLE and RA in
the present meta-analysis provides epidemiological evidence for the                         the sensitivity analyses further strengthened the epidemiological evi-
obvious associations of vaccinations with SLE and RA, and vaccinations                      dence for vaccinations as risk factors of SLE and RA. The ﬁndings of the
can increase both SLE risk and RA risk.                                                     meta-analysis are helpful to deﬁne the causal relationship between vac-
    Our meta-analysis only assessed the relationship between vaccina-                       cinations and rheumatic diseases, and add new epidemiological evi-
tions and risk of SLE and RA, but owing to the lack of data, we didn't an-                  dence for vaccinations as causal factors of SLE and RA.
alyze the impact of vaccinations on the risk of other rheumatic diseases,                       Several limitations of the meta-analysis should be considered. First-
such as psoriatic arthritis and Sjögren's syndrome. A case-control study                    ly, there was obvious heterogeneity in the meta-analysis, which may
by Pattison et al. found that rubella vaccination was associated with pso-                  come from the different study design, different characteristics of re-
riatic arthritis (OR = 12.4, 95%CI 1.2–122) [87]. Persson et al.'s study                    cruited participants, or different types of vaccinations. Meta-regression
found that inﬂuenza vaccine could signiﬁcantly increase the risk of                         analysis found that study design was a possible source of heterogeneity
Sjögren's syndrome (RR = 1.21, 95%CI 1.09–1.34), and the association                        in the meta-analysis on the relationship between vaccinations and RA
was more obvious in a stratiﬁed analysis of data on outcomes of short                       risk (P = 0.09), but other possible sources of heterogeneity were not
vaccinated time (RR = 1.48, 95%CI 1.31–1.66) [43]. The ﬁndings of                           identiﬁed. The limited number of relevant studies available now may
those studies above preliminarily suggested the possible associations                       decrease the statistical power of meta-regression analysis. Therefore,
of vaccinations with other rheumatic diseases. Currently, there are few                     more studies are needed to further evaluate the associations of vaccina-
published observational studies on the associations of vaccinations                         tions with SLE and RA. Secondly, there were only several studies explor-
with other rheumatic diseases, and more and larger cohort studies are                       ing the impact of one particular vaccine on risk of SLE or RA (Table 1),
needed to explore whether vaccinations can increase risk of other rheu-                     and the ﬁndings in the subgroup analyses by types of vaccinations
matic diseases.                                                                             were not reliable enough to support a deﬁnite conclusion. To better de-
    The ﬁndings of the meta-analysis provide moderate evidence for                          ﬁne the impact of one particular vaccine on risk of SLE or RA, such as
vaccinations as risk factors of SLE and RA. The onset of SLE or RA follow-                  HPV vaccine, more and larger studies are needed in the future [95].
ing vaccinations from a large number of case-reports or case-series fur-                    Thirdly, few studies have investigated the associations of vaccinations
ther support the causal role of vaccinations in the development of SLE                      with disease activity of SLE or RA, which need to be explored in future
and RA [22–28,30–34,36,88]. Besides, some in vivo studies also have                         researches. In addition, risk factors predicting the onset of SLE or RA fol-
suggested that vaccinations are causal factors of rheumatic diseases                        lowing vaccinations are still not deﬁned at present [96]. Identiﬁcation of
[89,90]. One study by Ravel et al. showed that HBV vaccine could in-                        those risk factors is helpful to identify high-risk individuals and predict
crease serum IgG level and anti-nuclear autoantibody (ANA) level in fe-                     post-vaccination SLE or RA. Fourthly, most studies included into the
male lupus-prone mice, indicating that HBV vaccine might increase risk                      meta-analysis were done in Europe and North America, and few studies
of autoimmunity in genetically susceptible individuals [89]. Another                        were from Asian or African countries. Therefore, the ﬁndings from the
study by Agmon-Levin et al. also found that HBV vaccine could induce                        meta-analysis cannot be generalized to Asian or African populations,
SLE-like disease in a murine model, and HBV vaccine increased the                           and more observational studies from Asian or African countries are
level of anti-dsDNA antibodies and resulted in early onset of proteinuria                   needed to provide epidemiological evidence for the inﬂuence of vacci-
[91]. Several other studies using animal models also reported that vacci-                   nations on risk of rheumatic diseases in Asians or Africans. Finally, the
nations could induce the development of rheumatic diseases [92–94].                         molecular mechanisms underlying the associations of vaccinations
    The key strength of the present meta-analysis the inclusion of 16 el-                   with SLE and RA are still not well deﬁned, and more researches are
igible observational studies. The large sample size of the pooled                           needed to provide adequate explanations.


                                                                                        7                                                                 Exhibit 180
               Case 2:20-cv-02470-WBS-JDP           Document 7 Filed 12/29/20 Page 465 of 482
                                     B. Wang et al. / Autoimmunity Reviews 16 (2017) 756–765                                                                                                 763


                                      A           Begg's funnel plot with pseudo 95% confidence limits

                                             4




                                             2



                                      lnrr
                                             0




                                             -2




                                             -4
                                                   0                      .5                       1                         1.5                        2
                                                                                              s.e. of: lnrr

                                      B           Begg's funnel plot with pseudo 95% confidence limits


                                             4




                                             2
                                      lnrr




                                             0




                                             -2




                                             -4

                                                   0                                          1                                              2
                                                                                             s.e. of: lnrr

Fig. 6. Funnel plots to assess risk of publication bias in the meta-analysis. A Funnel plot in the meta-analysis of the association between vaccinations and SLE risk. B Funnel plot in the meta-
analysis of the association between vaccinations and RA risk.




   In conclusion, this systematic review and meta-analysis sug-                                    Acknowledgments
gests that vaccinations are associated with increased risk of SLE
and RA. The present study provides moderate evidence for vaccina-                                     We thank all the authors of those included studies for their useful
tions as risk factors of SLE and RA, but more and larger observation-                              data.
al studies are needed to further verify the ﬁndings above. In
addition, there is a clear need to perform more and larger observa-                                References
tional studies to assess the associations of vaccinations with other
                                                                                                    [1] de Figueiredo A, Johnston IG, Smith DM, Agarwal S, Larson HJ, Jones NS. Forecasted
rheumatic diseases.                                                                                     trends in vaccination coverage and correlations with socioeconomic factors: a global
                                                                                                        time-series analysis over 30 years. Lancet Glob Health 2016;4:e726–35.
                                                                                                    [2] Shoenfeld Y, Aron-Maor A. Vaccination and autoimmunity-‘vaccinosis’: a dangerous
                                                                                                        liaison? J Autoimmun 2000;14:1–10.
Source of funding                                                                                   [3] Aron-Maor A, Shoenfeld Y. Vaccination and systemic lupus erythematosus: the
                                                                                                        bidirectional dilemmas. Lupus 2001;10:237–40.
    The present work was supported by grants from the National Natu-                                [4] Chen RT, Pless R, Destefano F. Epidemiology of autoimmune reactions induced by
                                                                                                        vaccination. J Autoimmun 2001;16:309–18.
ral Science Foundation of China (Nos. 81670722 and 81471004).
                                                                                                    [5] Vial T, Descotes J. Autoimmune diseases and vaccinations. Eur J Dermatol 2004;14:
                                                                                                        86–90.
                                                                                                    [6] Toplak N, Kveder T, Trampus-Bakija A, Subelj V, Cucnik S, Avcin T. Autoimmune re-
                                                                                                        sponse following annual inﬂuenza vaccination in 92 apparently healthy adults.
Conﬂict of interest
                                                                                                        Autoimmun Rev 2008;8:134–8.
                                                                                                    [7] Israeli E, Agmon-Levin N, Blank M, Shoenfeld Y. Adjuvants and autoimmunity. Lupus
    The authors declare that they do not have any conﬂict of interests.                                 2009;18:1217–25.



                                                                                             8                                                                  Exhibit 180
764
                   Case 2:20-cv-02470-WBS-JDP              Document 7 Filed 12/29/20 Page 466 of 482
                                        B. Wang et al. / Autoimmunity Reviews 16 (2017) 756–765

 [8] Pellegrino P, Clementi E, Radice S. On vaccine's adjuvants and autoimmunity:                [41] Arnheim-Dahlstrom L, Pasternak B, Svanstrom H, Sparen P, Hviid A. Autoimmune,
     current evidence and future perspectives. Autoimmun Rev 2015;14:880–8.                           neurological, and venous thromboembolic adverse events after immunisation of ad-
 [9] Shoenfeld Y, Agmon-Levin N. ‘ASIA’ - autoimmune/inﬂammatory syndrome induced                     olescent girls with quadrivalent human papillomavirus vaccine in Denmark and
     by adjuvants. J Autoimmun 2011;36:4–8.                                                           Sweden: cohort study. BMJ 2013;347:f5906.
[10] Pellegrino P, Perrone V, Pozzi M, Carnovale C, Perrotta C, Clementi E, et al. The epi-      [42] Grimaldi-Bensouda L, Le Guern V, Kone-Paut I, Aubrun E, Fain O, Ruel M, et al. The
     demiological proﬁle of ASIA syndrome after HPV vaccination: an evaluation based                  risk of systemic lupus erythematosus associated with vaccines: an international
     on the vaccine adverse event reporting systems. Immunol Res 2015;61:90–6.                        case-control study. Arthritis Rheumatol 2014;66:1559–67.
[11] Jara LJ, Garcia-Collinot G, Medina G, Cruz-Dominguez MD, Vera-Lastra O, Carranza-           [43] Persson I, Granath F, Askling J, Ludvigsson JF, Olsson T, Feltelius N. Risks of neurolog-
     Muleiro RA, et al. Severe manifestations of autoimmune syndrome induced by adju-                 ical and immune-related diseases, including narcolepsy, after vaccination with
     vants (Shoenfeld's syndrome). Immunol Res 2017;65:8–16.                                          Pandemrix: a population- and registry-based cohort study with over 2 years of fol-
[12] Watad A, Quaresma M, Brown S, Cohen Tervaert JW, Rodriguez-Pint I, Cervera R,                    low-up. J Intern Med 2014;275:172–90.
     et al. Autoimmune/inﬂammatory syndrome induced by adjuvants (Shoenfeld's syn-               [44] Zou YF, Feng CC, Zhu JM, Tao JH, Chen GM, Ye QL, et al. Prevalence of systemic lupus
     drome) - an update. Lupus 2017;961203316686406.                                                  erythematosus and risk factors in rural areas of Anhui Province. Rheumatol Int 2014;
[13] Agmon-Levin N, Paz Z, Israeli E, Shoenfeld Y. Vaccines and autoimmunity. Nat Rev                 34:347–56.
     Rheumatol 2009;5:648–52.                                                                    [45] Bardenheier BH, Duffy J, Duderstadt SK, Higgs JB, Keith MP, Papadopoulos PJ, et al.
[14] Watad A, David P, Brown S, Shoenfeld Y. Autoimmune/inﬂammatory syndrome in-                      Anthrax vaccine and the risk of rheumatoid arthritis and systemic lupus erythema-
     duced by adjuvants and thyroid autoimmunity. Front Endocrinol (Lausanne) 2016;                   tosus in the U.S. military: a case-control study. Mil Med 2016;181:1348–56.
     7:150.                                                                                      [46] Verstraeten T, Descamps D, David MP, Zahaf T, Hardt K, Izurieta P, et al. Analysis of
[15] van Gemeren MA, van Wijngaarden P, Doukas M, de Man RA. Vaccine-related auto-                    adverse events of potential autoimmune aetiology in a large integrated safety data-
     immune hepatitis: the same disease as idiopathic autoimmune hepatitis? Two clin-                 base of AS04 adjuvanted vaccines. Vaccine 2008;26:6630–8.
     ical reports and review. Scand J Gastroenterol 2017;52:18–22.                               [47] Chao C, Klein NP, Velicer CM, Sy LS, Slezak JM, Takhar H, et al. Surveillance of auto-
[16] Goldblatt F, O'Neill SG. Clinical aspects of autoimmune rheumatic diseases. Lancet               immune conditions following routine use of quadrivalent human papillomavirus
     2013;382:797–808.                                                                                vaccine. J Intern Med 2012;271:193–203.
[17] Smolen JS, Aletaha D, McInnes IB. Rheumatoid arthritis. Lancet 2016;388:2023–38.            [48] Geier DA, Geier MR. Quadrivalent human papillomavirus vaccine and autoimmune
[18] Lopez-Mejias R, Castaneda S, Gonzalez-Juanatey C, Corrales A, Ferraz-Amaro I, Genre              adverse events: a case-control assessment of the vaccine adverse event reporting
     F, et al. Cardiovascular risk assessment in patients with rheumatoid arthritis: the rel-         system (VAERS) database. Immunol Res 2017;65:46–54.
     evance of clinical, genetic and serological markers. Autoimmun Rev 2016;15:                 [49] Lai YC, Yew YW. Severe autoimmune adverse events post herpes zoster vaccine: a
     1013–30.                                                                                         case-control study of adverse events in a national database. J Drugs Dermatol
[19] Relle M, Weinmann-Menke J, Scorletti E, Cavagna L, Schwarting A. Genetics and                    2015;14:681–4.
     novel aspects of therapies in systemic lupus erythematosus. Autoimmun Rev                   [50] Moher D, Liberati A, Tetzlaff J, Altman DG. Preferred reporting items for systematic
     2015;14:1005–18.                                                                                 reviews and meta-analyses: the PRISMA statement. Ann Intern Med 2009;151:
[20] Mok CC, To CH, Ho LY, Yu KL. Incidence and mortality of systemic lupus erythema-                 264–9 [W64].
     tosus in a southern Chinese population, 2000–2006. J Rheumatol 2008;35:1978–82.             [51] DerSimonian R, Laird N. Meta-analysis in clinical trials. Control Clin Trials 1986;7:
[21] Myasoedova E, Crowson CS, Kremers HM, Therneau TM, Gabriel SE. Is the incidence                  177–88.
     of rheumatoid arthritis rising?: results from Olmsted County, Minnesota, 1955–              [52] Cochran WG. The combination of estimates from different experiments. Biometrics
     2007. Arthritis Rheum 2010;62:1576–82.                                                           1954;10:101–29.
[22] Gross K, Combe C, Kruger K, Schattenkirchner M. Arthritis after hepatitis B vaccina-        [53] Higgins JP, Thompson SG, Deeks JJ, Altman DG. Measuring inconsistency in meta-
     tion. Report of three cases. Scand J Rheumatol 1995;24:50–2.                                     analyses. BMJ 2003;327:557–60.
[23] Pope JE, Stevens A, Howson W, Bell DA. The development of rheumatoid arthritis              [54] Egger M, Davey Smith G, Schneider M, Minder C. Bias in meta-analysis detected by a
     after recombinant hepatitis B vaccination. J Rheumatol 1998;25:1687–93.                          simple, graphical test. BMJ 1997;315:629–34.
[24] Maillefert JF, Sibilia J, Toussirot E, Vignon E, Eschard JP, Lorcerie B, et al. Rheumatic   [55] Begg CB, Mazumdar M. Operating characteristics of a rank correlation test for publi-
     disorders developed after hepatitis B vaccination. Rheumatology (Oxford) 1999;                   cation bias. Biometrics 1994;50:1088–101.
     38:978–83.                                                                                  [56] Ho TY, Huang KY, Huang TT, Huang YS, Ho HC, Chou P, et al. The impact of inﬂuenza
[25] Older SA, Battafarano DF, Enzenauer RJ, Krieg AM. Can immunization precipitate                   vaccinations on the adverse effects and hospitalization rate in the elderly: a national
     connective tissue disease? Report of ﬁve cases of systemic lupus erythematosus                   based study in an Asian country. PLoS One 2012;7:e50337.
     and review of the literature. Semin Arthritis Rheum 1999;29:131–9.                          [57] Angelo MG, David MP, Zima J, Baril L, Dubin G, Arellano F, et al. Pooled analysis of
[26] Fineschi S. Can recombinant anti-hepatitis B vaccine be a cause of systemic                      large and long-term safety data from the human papillomavirus-16/18-AS04-
     lupus erythematosus? Lupus 2001;10:830.                                                          adjuvanted vaccine clinical trial programme. Pharmacoepidemiol Drug Saf 2014;
[27] Geier MR, Geier DA. A case-series of adverse events, positive re-challenge of symp-              23:466–79.
     toms, and events in identical twins following hepatitis B vaccination: analysis of the      [58] Vaughn DW, Seifert H, Hepburn A, Dewe W, Li P, Drame M, et al. Safety of AS03-
     vaccine adverse event reporting system (VAERS) database and literature review.                   adjuvanted inactivated split virion A(H1N1)pdm09 and H5N1 inﬂuenza virus vac-
     Clin Exp Rheumatol 2004;22:749–55.                                                               cines administered to adults: pooled analysis of 28 clinical trials. Hum Vaccin
[28] Choffray A, Pinquier L, Bachelez H. Exacerbation of lupus panniculitis following                 Immunother 2014;10:2942–57.
     anti-hepatitis-B vaccination. Dermatology 2007;215:152–4.                                   [59] Bardage C, Persson I, Ortqvist A, Bergman U, Ludvigsson JF, Granath F. Neurological
[29] Stratta P, Cremona R, Lazzarich E, Quaglia M, Fenoglio R, Canavese C. Life-threaten-             and autoimmune disorders after vaccination against pandemic inﬂuenza A (H1N1)
     ing systemic ﬂare-up of systemic lupus erythematosus following inﬂuenza vaccina-                 with a monovalent adjuvanted vaccine: population based cohort study in Stock-
     tion. Lupus 2008;17:67–8.                                                                        holm, Sweden. BMJ 2011;343:d5956.
[30] Agmon-Levin N, Zafrir Y, Paz Z, Shilton T, Zandman-Goddard G, Shoenfeld Y. Ten              [60] Geier DA, Geier MR. A case-control study of quadrivalent human papillomavirus vac-
     cases of systemic lupus erythematosus related to hepatitis B vaccine. Lupus 2009;                cine-associated autoimmune adverse events. Clin Rheumatol 2015;34:1225–31.
     18:1192–7.                                                                                  [61] Siegrist CA, Lewis EM, Eskola J, Evans SJ, Black SB. Human papilloma virus immuni-
[31] Morihara K, Arakawa Y, Takenaka H, Morihara T, Katoh N. Systemic lupus erythema-                 zation in adolescent and young adults: a cohort study to illustrate what events
     tosus following vaccination against 2009 inﬂuenza A (H1N1). Lupus 2011;20:775–6.                 might be mistaken for adverse reactions. Pediatr Infect Dis J 2007;26:979–84.
[32] Sharma A, Agarwal D, Kapoor S, Garg SR, Malaviya AN. Vaccination as a triggering            [62] Klein NP, Ray P, Carpenter D, Hansen J, Lewis E, Fireman B, et al. Rates of autoim-
     agent for the development of rheumatoid arthritis. Int J Rheum Dis 2011;14:e8–9.                 mune diseases in Kaiser Permanente for use in vaccine adverse event safety studies.
[33] Basra G, Jajoria P, Gonzalez E. Rheumatoid arthritis and swine inﬂuenza vaccine: a               Vaccine 2010;28:1062–8.
     case report. Case Rep Rheumatol 2012;2012:785028.                                           [63] Svanstrom H, Callreus T, Hviid A. Temporal data mining for adverse events following
[34] Soldevilla HF, Briones SF, Navarra SV. Systemic lupus erythematosus following HPV                immunization in nationwide Danish healthcare databases. Drug Saf 2010;33:
     immunization or infection? Lupus 2012;21:158–61.                                                 1015–25.
[35] Gatto M, Agmon-Levin N, Soriano A, Manna R, Maoz-Segal R, Kivity S, et al. Human            [64] Wu J, Xu F, Lu L, Lu M, Miao L, Gao T, et al. Safety and effectiveness of a 2009 H1N1
     papillomavirus vaccine and systemic lupus erythematosus. Clin Rheumatol 2013;32:                 vaccine in Beijing. N Engl J Med 2010;363:2416–23.
     1301–7.                                                                                     [65] Karali Z, Basaranoglu ST, Karali Y, Oral B, Kilic SS. Autoimmunity and hepatitis A
[36] Ito H, Noda K, Hirai K, Ukichi T, Furuya K, Kurosaka D. A case of systemic lupus ery-            vaccine in children. J Investig Allergol Clin Immunol 2011;21:389–93.
     thematosus (SLE) following human papillomavirus (HPV) vaccination. Nihon Rinsho             [66] Isai A, Durand J, Le Meur S, Hidalgo-Simon A, Kurz X. Autoimmune disorders after
     Meneki Gakkai Kaishi 2016;39:145–9.                                                              immunisation with inﬂuenza a/H1N1 vaccines with and without adjuvant:
[37] Cooper GS, Dooley MA, Treadwell EL, St Clair EW, Gilkeson GS. Risk factors for devel-            EudraVigilance data and literature review. Vaccine 2012;30:7123–9.
     opment of systemic lupus erythematosus: allergies, infections, and family history. J        [67] Rasmussen TA, Jorgensen MR, Bjerrum S, Jensen-Fangel S, Stovring H, Ostergaard L,
     Clin Epidemiol 2002;55:982–9.                                                                    et al. Use of population based background rates of disease to assess vaccine safety in
[38] Geier DA, Geier MR. A case-control study of serious autoimmune adverse events fol-               childhood and mass immunisation in Denmark: nationwide population based co-
     lowing hepatitis B immunization. Autoimmunity 2005;38:295–301.                                   hort study. BMJ 2012;345:e5823.
[39] Bengtsson C, Kapetanovic MC, Kallberg H, Sverdrup B, Nordmark B, Klareskog L,               [68] Yih WK, Lee GM, Lieu TA, Ball R, Kulldorff M, Rett M, et al. Surveillance for adverse
     et al. Common vaccinations among adults do not increase the risk of developing                   events following receipt of pandemic 2009 H1N1 vaccine in the post-licensure
     rheumatoid arthritis: results from the Swedish EIRA study. Ann Rheum Dis                         rapid immunization safety monitoring (PRISM) system, 2009–2010. Am J Epidemiol
     2010;69:1831–3.                                                                                  2012;175:1120–8.
[40] Ray P, Black S, Shineﬁeld H, Dillon A, Carpenter D, Lewis E, et al. Risk of rheumatoid      [69] Huang WT, Yang HW, Liao TL, Wu WJ, Yang SE, Chih YC, et al. Safety of pandemic
     arthritis following vaccination with tetanus, inﬂuenza and hepatitis B vaccines                  (H1N1) 2009 monovalent vaccines in taiwan: a self-controlled case series study.
     among persons 15–59 years of age. Vaccine 2011;29:6592–7.                                        PLoS One 2013;8:e58827.




                                                                                                 9                                                               Exhibit 180
               Case 2:20-cv-02470-WBS-JDP           Document 7 Filed 12/29/20 Page 467 of 482
                                     B. Wang et al. / Autoimmunity Reviews 16 (2017) 756–765                                                                                         765

[70] Perricone C, Shoenfeld Y. Hepatitis B vaccination and undifferentiated connective      [82] Schattner A. Consequence or coincidence? The occurrence, pathogenesis and signif-
     tissue disease: another brick in the wall of the autoimmune/inﬂammatory                     icance of autoimmune manifestations after viral vaccines. Vaccine 2005;23:
     syndrome induced by adjuvants (Asia). J Clin Rheumatol 2013;19:231–3.                       3876–86.
[71] Grimaldi-Bensouda L, Guillemot D, Godeau B, Benichou J, Lebrun-Frenay C, Papeix C,     [83] Salemi S, D'Amelio R. Vaccinations and autoimmune diseases. Int Rev Immunol
     et al. Autoimmune disorders and quadrivalent human papillomavirus vaccination of            2010;29:239–46.
     young female subjects. J Intern Med 2014;275:398–408.                                  [84] Pellegrino P, Carnovale C, Pozzi M, Antoniazzi S, Perrone V, Salvati D, et al. On the re-
[72] Langer-Gould A, Qian L, Tartof SY, Brara SM, Jacobsen SJ, Beaber BE, et al. Vaccines        lationship between human papilloma virus vaccine and autoimmune diseases.
     and the risk of multiple sclerosis and other central nervous system demyelinating           Autoimmun Rev 2014;13:736–41.
     diseases. JAMA Neurol 2014;71:1506–13.                                                 [85] Toussirot E, Bereau M. Vaccination and induction of autoimmune diseases. Inﬂamm
[73] Scheller NM, Svanstrom H, Pasternak B, Arnheim-Dahlstrom L, Sundstrom K, Fink K,            Allergy Drug Targets 2015;14:94–8.
     et al. Quadrivalent HPV vaccination and risk of multiple sclerosis and other demye-    [86] Guimaraes LE, Baker B, Perricone C, Shoenfeld Y. Vaccines, adjuvants and autoimmunity.
     linating diseases of the central nervous system. JAMA 2015;313:54–61.                       Pharmacol Res 2015;100:190–209.
[74] Gronlund O, Herweijer E, Sundstrom K, Arnheim-Dahlstrom L. Incidence of                [87] Pattison E, Harrison BJ, Grifﬁths CE, Silman AJ, Bruce IN. Environmental risk factors
     new-onset autoimmune disease in girls and women with pre-existing autoim-                   for the development of psoriatic arthritis: results from a case-control study. Ann
     mune disease after quadrivalent human papillomavirus vaccination: a cohort                  Rheum Dis 2008;67:672–6.
     study. J Intern Med 2016;280:618–26.                                                   [88] Pou MA, Diaz-Torne C, Vidal S, Corchero C, Narvaez J, Nolla JM, et al. Development of
[75] Hviid A, Svanstrom H, Molgaard-Nielsen D, Lambach P. Association between pan-               autoimmune diseases after vaccination. J Clin Rheumatol 2008;14:243–4.
     demic inﬂuenza A(H1N1) vaccination in pregnancy and early childhood morbidity          [89] Ravel G, Christ M, Horand F, Descotes J. Autoimmunity, environmental exposure and
     in offspring. JAMA Pediatr 2017;171:239–48.                                                 vaccination: is there a link? Toxicology 2004;196:211–6.
[76] Willame C, Rosillon D, Zima J, Angelo MG, Stuurman AL, Vroling H, et al. Risk of new   [90] Toplak N, Avcin T. Vaccination of healthy subjects and autoantibodies: from mice
     onset autoimmune disease in 9- to 25-year-old women exposed to human papillo-               through dogs to humans. Lupus 2009;18:1186–91.
     mavirus-16/18 AS04-adjuvanted vaccine in the United Kingdom. Hum Vaccin                [91] Agmon-Levin N, Arango MT, Kivity S, Katzav A, Gilburd B, Blank M, et al. Immuniza-
     Immunother 2016;12:2862–71.                                                                 tion with hepatitis B vaccine accelerates SLE-like disease in a murine model. J
[77] Grimaldi-Bensouda L, Rossignol M, Kone-Paut I, Krivitzky A, Lebrun-Frenay C, Clet J,        Autoimmun 2014;54:21–32.
     et al. Risk of autoimmune diseases and human papilloma virus (HPV) vaccines: six       [92] Bagavant H, Nandula SR, Kaplonek P, Rybakowska PD, Deshmukh US. Alum, an alu-
     years of case-referent surveillance. J Autoimmun 2017;79:84–90.                             minum-based adjuvant, induces Sjogren's syndrome-like disorder in mice. Clin Exp
[78] Ahmed SS, Schur PH, MacDonald NE, Steinman L. Narcolepsy, 2009 A(H1N1)                      Rheumatol 2014;32:251–5.
     pandemic inﬂuenza, and pandemic inﬂuenza vaccinations: what is known and               [93] Lujan L, Perez M, Salazar E, Alvarez N, Gimeno M, Pinczowski P, et al. Autoimmune/
     unknown about the neurological disorder, the role for autoimmunity, and vaccine             autoinﬂammatory syndrome induced by adjuvants (ASIA syndrome) in commercial
     adjuvants. J Autoimmun 2014;50:1–11.                                                        sheep. Immunol Res 2013;56:317–24.
[79] Murdaca G, Orsi A, Spano F, Puppo F, Durando P, Icardi G, et al. Inﬂuenza and pneu-    [94] Ruiz JT, Lujan L, Blank M, Shoenfeld Y. Adjuvants- and vaccines-induced autoimmu-
     mococcal vaccinations of patients with systemic lupus erythematosus: current                nity: animal models. Immunol Res 2017;65:55–65.
     views upon safety and immunogenicity. Autoimmun Rev 2014;13:75–84.                     [95] Baker B, Eca Guimaraes L, Tomljenovic L, Agmon-Levin N, Shoenfeld Y. The safety of
[80] Partinen M, Kornum BR, Plazzi G, Jennum P, Julkunen I, Vaarala O. Narcolepsy as an          human papilloma virus-blockers and the risk of triggering autoimmune diseases.
     autoimmune disease: the role of H1N1 infection and vaccination. Lancet Neurol               Expert Opin Drug Saf 2015;14:1387–94.
     2014;13:600–13.                                                                        [96] Soriano A, Nesher G, Shoenfeld Y. Predicting post-vaccination autoimmunity: who
[81] Salemi S, D'Amelio R. Could autoimmunity be induced by vaccination? Int Rev                 might be at risk? Pharmacol Res 2015;92:18–22.
     Immunol 2010;29:247–69.




                                                                                      10                                                                Exhibit 180
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 468 of 482




   EXHIBIT 181
Juvenile idiopathic arthritis - Symptoms and causes - Mayo Clinic                                                           7/1/20, 5:38 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 469 of 482



                                                                                                                     MENU


                                 Log in to Patient Account

Request an Appointment
                                English
Find a Doctor
Find a Job
Give Now



Patient Care & Health Information          Diseases & Conditions
                                                                                                            Request an
Juvenile idiopathic arthritis                                                                               Appointment



   Symptoms & causes                   Diagnosis & treatment              Doctors & departments




Overview                                                                                         Print           Advertisement


Juvenile idiopathic arthritis, formerly known as juvenile rheumatoid
arthritis, is the most common type of arthritis in children under the age of
16.


Juvenile idiopathic arthritis can cause persistent joint pain, swelling and
stiffness. Some children may experience symptoms for only a few months,
while others have symptoms for the rest of their lives.


Some types of juvenile idiopathic arthritis can cause serious
complications, such as growth problems, joint damage and eye
inflammation. Treatment focuses on controlling pain and inflammation,
improving function, and preventing joint damage.



      Products & Services

      Book: Mayo Clinic Family Health Book, 5th Edition

      Show more products from Mayo Clinic




https://www.mayoclinic.org/diseases-conditions/juvenile-idiopathic-arthritis/symptoms-causes/syc-20374082                        Page 1 of 5


                                                                            1                                  Exhibit 181
Juvenile idiopathic arthritis - Symptoms and causes - Mayo Clinic                                                                                  7/1/20, 5:38 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 470 of 482



Symptoms
The most common signs and symptoms of juvenile idiopathic arthritis are:

       Pain. While your child might not complain of joint pain, you may
       notice that he or she limps — especially first thing in the morning or
       after a nap.

       Swelling. Joint swelling is common but is often first noticed in larger
       joints such as the knee.

       Stiffness. You might notice that your child appears clumsier than
       usual, particularly in the morning or after naps.

       Fever, swollen lymph nodes and rash. In some cases, high fever,
       swollen lymph nodes or a rash on the trunk may occur — which is
       usually worse in the evenings.
                                                                                                            Please see the full Prescribing Information for
                                                                                                            LOKELMA
                                                                                                            IMPORTANT SAFETY INFORMATION FOR
Juvenile idiopathic arthritis can affect one joint or many. There are several                               LOKELMA
                                                                                                            What is the most important thing I should know about
different subtypes of juvenile idiopathic arthritis, but the main ones are                                  LOKELMA?
systemic, oligoarticular and polyarticular. Which type your child has                                       LOKELMA can cause swelling (edema) caused by fluid
                                                                                                            retention in your body (such as hands, ankles, feet).
depends on symptoms, the number of joints affected, and if a fever and                                      • LOKELMA contains 400 mg of sodium in each 5 g dose.
                                                                                                             Watch for signs of swelling in your body especially if you
rashes are prominent features.                                                                               limit sodium in your diet or are likely to have fluid retention
                                                                                                             in your body due to heart or kidney problems. Your doctor
                                                                                                             may tell you to reduce the sodium in your diet.

Like other forms of arthritis, juvenile idiopathic arthritis is characterized by                            • If you are not on dialysis, your doctor may also tell you to
                                                                                                             increase the dose of your diuretic.
times when symptoms flare up and times when symptoms disappear.

                                                                                                             Mayo Clinic does not endorse companies or
When to see a doctor                                                                                         products. Advertising revenue supports our not-
                                                                                                             for-profit mission.
Take your child to the doctor if he or she has joint pain, swelling or                                       Advertising & Sponsorship
stiffness for more than a week — especially if he or she also has a fever.                                   Policy      Opportunities        Ad Choices




                                                                                                             Mayo Clinic Marketplace
          Request an Appointment at Mayo Clinic
                                                                                                             Check out these best-sellers and special
                                                                                                             offers on books and newsletters from Mayo
                                                                                                             Clinic.

Causes                                                                                                       FREE book offer – Mayo Clinic Health Letter

                                                                                                             NEW – Mayo Clinic Guide to Arthritis


https://www.mayoclinic.org/diseases-conditions/juvenile-idiopathic-arthritis/symptoms-causes/syc-20374082                                               Page 2 of 5


                                                                            2                                                  Exhibit 181
Juvenile idiopathic arthritis - Symptoms and causes - Mayo Clinic                                                                                               7/1/20, 5:38 PM
               Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 471 of 482
Juvenile idiopathic arthritis occurs when the body's immune system      The latest digestive health guidance
attacks its own cells and tissues. It's not known why this happens, but
                                                                        Live stronger and healthier at any age
both heredity and environment seem to play a role. Certain gene
mutations may make a person more susceptible to environmental factors   The Mayo Clinic Diet Online
— such as viruses — that may trigger the disease.


Risk factors
                                                                                                            Save an average of
Some forms of juvenile idiopathic arthritis are more common in girls.                                       $536* when you switch
                                                                                                            to State Farm Auto
Complications                                                                                               Insurance.
Several serious complications can result from juvenile idiopathic arthritis.
But keeping a careful watch on your child's condition and seeking
appropriate medical attention can greatly reduce the risk of these
                                                                                                            *Average annual per household savings based on a 2019 national survey by State Farm of
                                                                                                            new policyholders who reported savings by switching to State Farm.
complications:

       Eye problems. Some forms can cause eye inflammation (uveitis). If
       this condition is left untreated, it may result in cataracts, glaucoma
       and even blindness.

       Eye inflammation frequently occurs without symptoms, so it's
       important for children with this condition to be examined regularly by
       an ophthalmologist.

       Growth problems. Juvenile idiopathic arthritis can interfere with
       your child's growth and bone development. Some medications used
       for treatment, mainly corticosteroids, also can inhibit growth.




By Mayo Clinic Staff




          Request an Appointment at Mayo Clinic




https://www.mayoclinic.org/diseases-conditions/juvenile-idiopathic-arthritis/symptoms-causes/syc-20374082                                                              Page 3 of 5


                                                                            3                                                        Exhibit 181
Juvenile idiopathic arthritis - Symptoms and causes - Mayo Clinic                                                 7/1/20, 5:38 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 472 of 482

                                                             Diagnosis &
                                                             treatment

                             Share on:       Facebook          Twitter         Print      Dec. 20, 2017


 Show references


Related
Associated Procedures

Antinuclear antibody (ANA) test

C-reactive protein test

MRI

Show more associated procedures



Products & Services

Book: Mayo Clinic Family Health Book, 5th Edition

Show more products and services from Mayo Clinic




Juvenile idiopathic arthritis

Symptoms & causes


Diagnosis & treatment


Doctors & departments


Patient Care & Health Information       Diseases & Conditions       Juvenile idiopathic arthritis                 CON-20374065




https://www.mayoclinic.org/diseases-conditions/juvenile-idiopathic-arthritis/symptoms-causes/syc-20374082             Page 4 of 5


                                                                               4                            Exhibit 181
Juvenile idiopathic arthritis - Symptoms and causes - Mayo Clinic                                                          7/1/20, 5:38 PM
                     Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 473 of 482
                             Request Appointment           Contact Us
                                                                                                            Mayo Clinic is a not-for-
                             About Mayo Clinic         Employees        Find a Job                          profit organization. Make
                                                                                                            a donation.
                             Site Map       About This Site




Any use of this site constitutes your                  A single copy of these materials may be                  This site complies with
agreement to the Terms and Conditions                  reprinted for noncommercial personal use                 the HONcode standard
and Privacy Policy linked below.                       only. "Mayo," "Mayo Clinic,"                             for trustworthy health
                                                       "MayoClinic.org," "Mayo Clinic Healthy                   information:
Terms and Conditions                                   Living," and the triple-shield Mayo Clinic               verify here.
                                                       logo are trademarks of Mayo Foundation
Privacy Policy
                                                       for Medical Education and Research.
Notice of Privacy Practices
Notice of Nondiscrimination




© 1998-2020 Mayo Foundation for Medical Education and Research (MFMER). All rights reserved.




https://www.mayoclinic.org/diseases-conditions/juvenile-idiopathic-arthritis/symptoms-causes/syc-20374082                      Page 5 of 5


                                                                             5                               Exhibit 181
Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 474 of 482




   EXHIBIT 182
Juvenile idiopathic arthritis - Genetics Home Reference - NIH                                             7/1/20, 5:39 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 475 of 482

                                      COVID-19 is an emerging, rapidly evolving situation.
                      Get the latest public health information from CDC: https://www.coronavirus.gov .
                               Get the latest research from NIH: https://www.nih.gov/coronavirus.




 Juvenile idiopathic arthritis
   Description

    Juvenile idiopathic arthritis refers to a group of conditions involving joint inflammation (arthritis)
    that first appears before the age of 16. This condition is an autoimmune disorder, which means
    that the immune system malfunctions and attacks the body's organs and tissues, in this case the
    joints.

    Researchers have described seven types of juvenile idiopathic arthritis. The types are
    distinguished by their signs and symptoms, the number of joints affected, the results of
    laboratory tests, and the family history.

    Systemic juvenile idiopathic arthritis causes inflammation in one or more joints. A high daily fever
    that lasts at least 2 weeks either precedes or accompanies the arthritis. Individuals with systemic
    arthritis may also have a skin rash or enlargement of the lymph nodes (lymphadenopathy), liver
    (hepatomegaly), or spleen (splenomegaly).

    Oligoarticular juvenile idiopathic arthritis (also known as oligoarthritis) is marked by the
    occurrence of arthritis in four or fewer joints in the first 6 months of the disease. It is divided into
    two subtypes depending on the course of disease. If the arthritis is confined to four or fewer
    joints after 6 months, then the condition is classified as persistent oligoarthritis. If more than four
    joints are affected after 6 months, this condition is classified as extended oligoarthritis.
    Individuals with oligoarthritis are at increased risk of developing inflammation of the eye (uveitis).




https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-arthritis#statistics                                    Page 1 of 8


                                                                             1                  Exhibit 182
Juvenile idiopathic arthritis - Genetics Home Reference - NIH                                          7/1/20, 5:39 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 476 of 482
    Rheumatoid factor positive polyarticular juvenile idiopathic arthritis (also known as polyarthritis,
    rheumatoid factor positive) causes inflammation in five or more joints within the first 6 months of
    the disease. Individuals with this condition also have a positive blood test for proteins called
    rheumatoid factors. This type of arthritis closely resembles rheumatoid arthritis as seen in adults.

    Rheumatoid factor negative polyarticular juvenile idiopathic arthritis (also known as polyarthritis,
    rheumatoid factor negative) is also characterized by arthritis in five or more joints within the first 6
    months of the disease. Individuals with this type, however, test negative for rheumatoid factor in
    the blood.

    Psoriatic juvenile idiopathic arthritis involves arthritis that usually occurs in combination with a
    skin disorder called psoriasis. Psoriasis is a condition characterized by patches of red, irritated
    skin that are often covered by flaky white scales. Some affected individuals develop psoriasis
    before arthritis while others first develop arthritis. Other features of psoriatic arthritis include
    abnormalities of the fingers and nails or eye problems.

    Enthesitis-related juvenile idiopathic arthritis is characterized by tenderness where the bone
    meets a tendon, ligament, or other connective tissue. The most commonly affected places are
    the hips, knees, and feet. This tenderness, known as enthesitis, accompanies the joint
    inflammation of arthritis. Enthesitis-related arthritis may also involve inflammation in parts of the
    body other than the joints.

    The last type of juvenile idiopathic arthritis is called undifferentiated arthritis. This classification is
    given to affected individuals who do not fit into any of the above types or who fulfill the criteria for
    more than one type of juvenile idiopathic arthritis.


   Frequency

    The incidence of juvenile idiopathic arthritis in North America and Europe is estimated to be 4 to
    16 in 10,000 children. One in 1,000, or approximately 294,000, children in the United States are
    affected. The most common type of juvenile idiopathic arthritis in the United States is
    oligoarticular juvenile idiopathic arthritis, which accounts for about half of all cases. For reasons
    that are unclear, females seem to be affected with juvenile idiopathic arthritis somewhat more
    frequently than males. However, in enthesitis-related juvenile idiopathic arthritis males are
    affected more often than females. The incidence of juvenile idiopathic arthritis varies across
    different populations and ethnic groups.




https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-arthritis#statistics                                 Page 2 of 8


                                                                             2              Exhibit 182
Juvenile idiopathic arthritis - Genetics Home Reference - NIH                                                                 7/1/20, 5:39 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 477 of 482

   Causes

    Juvenile idiopathic arthritis is thought to arise from a combination of genetic and environmental
    factors. The term "idiopathic" indicates that the specific cause of the disorder is unknown. Its
    signs and symptoms result from excessive inflammation in and around the joints. Inflammation
    occurs when the immune system sends signaling molecules and white blood cells to a site of
    injury or disease to fight microbial invaders and facilitate tissue repair. Normally, the body stops
    the inflammatory response after healing is complete to prevent damage to its own cells and
    tissues. In people with juvenile idiopathic arthritis, the inflammatory response is prolonged,
    particularly during joint movement. The reasons for this excessive inflammatory response are
    unclear.

    Researchers have identified changes in several genes that may influence the risk of developing
    juvenile idiopathic arthritis. Some of these genes belong to a family of genes that provide
    instructions for making a group of related proteins called the human leukocyte antigen (HLA)
    complex. The HLA complex helps the immune system distinguish the body's own proteins from
    proteins made by foreign invaders (such as viruses and bacteria). Each HLA gene has many
    different normal variations, allowing each person's immune system to react to a wide range of
    foreign proteins. Certain normal variations of several HLA genes seem to affect the risk of
    developing juvenile idiopathic arthritis, and the specific type of the condition that a person may
    have.

    Normal variations in several other genes have also been associated with juvenile idiopathic
    arthritis. Many of these genes are thought to play roles in immune system function. Additional
    unknown genetic influences and environmental factors, such as infection and other issues that
    affect immune health, are also likely to influence a person's chances of developing this complex
    disorder.

       Learn more about the genes associated with juvenile idiopathic arthritis

                                                                                        HLA-       HLA-      HLA-
         ANKRD55                CCN6           CD247             CTLA4          FAS    A          B         DPB1

         HLA-                    HLA-                    HLA-                  HLA-
        DQA1                    DQB1                    DRB1                   G          IL2RA     IL2RB     IL6     LACC1

         MIF         PTPN2            PTPN22             RUNX1               SLC11A1    STAT4      TNF      TNFAIP3    TRAF1



https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-arthritis#statistics                                                        Page 3 of 8


                                                                                3                                   Exhibit 182
Juvenile idiopathic arthritis - Genetics Home Reference - NIH                                     7/1/20, 5:39 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 478 of 482
         TYK2           UBE2L3             ZFP36L1



   Inheritance Pattern

    Most cases of juvenile idiopathic arthritis are sporadic, which means they occur in people with
    no history of the disorder in their family. A small percentage of cases of juvenile idiopathic
    arthritis have been reported to run in families, although the inheritance pattern of the condition is
    unclear. A sibling of a person with juvenile idiopathic arthritis has an estimated risk of developing
    the condition that is about 12 times that of the general population.


   Diagnosis & Management Links


       Genetic Testing Information (2 links)

                 What is genetic testing? (/primer/testing/genetictesting)
                 Genetic Testing Registry: Rheumatoid arthritis, systemic juvenile
                 (https://www.ncbi.nlm.nih.gov/gtr/conditions/C1858558/)


       Research Studies from ClinicalTrials.gov (1 link)

                 ClinicalTrials.gov (https://clinicaltrials.gov/ct2/results?
                 cond=%22juvenile+idiopathic+arthritis%22)


       Other Diagnosis and Management Resources (1 link)

                 American College of Rheumatology: Juvenile Arthritis 
                 (https://www.rheumatology.org/I-Am-A/Patient-Caregiver/Diseases-Conditions/Juvenile-
                 Arthritis)


   Other Names for This Condition

              arthritis, juvenile rheumatoid
              JIA

https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-arthritis#statistics                            Page 4 of 8


                                                                             4         Exhibit 182
Juvenile idiopathic arthritis - Genetics Home Reference - NIH                                         7/1/20, 5:39 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 479 of 482
              JRA
              juvenile chronic arthritis
              juvenile RA
              juvenile rheumatoid arthritis
              systemic juvenile rheumatoid arthritis


   Additional Information & Resources


       Health Information from MedlinePlus (2 links)

                 Health Topic: Juvenile Arthritis (https://medlineplus.gov/juvenilearthritis.html)
                 Medical Tests: Rheumatoid Factor (RF) Test (https://medlineplus.gov/lab-
                 tests/rheumatoid-factor-rf-test/)


       Genetic and Rare Diseases Information Center (1 link)

                 Juvenile idiopathic arthritis (https://rarediseases.info.nih.gov/diseases/3067/juvenile-
                 idiopathic-arthritis)


       Additional NIH Resources (1 link)

                 National Institute of Arthritis and Musculoskeletal and Skin Diseases: Juvenile Arthritis
                 (https://www.niams.nih.gov/health-topics/juvenile-arthritis)


       Educational Resources (7 links)

                 American College of Rheumatology: Juvenile Arthritis 
                 (https://www.rheumatology.org/I-Am-A/Patient-Caregiver/Diseases-Conditions/Juvenile-
                 Arthritis)
                 Boston Children's Hospital  (http://www.childrenshospital.org/conditions-and-
                 treatments/conditions/j/juvenile-arthritis)
                 JAMA Patient Page  (https://jamanetwork.com/journals/jama/fullarticle/185634)

https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-arthritis#statistics                                  Page 5 of 8


                                                                             5               Exhibit 182
Juvenile idiopathic arthritis - Genetics Home Reference - NIH                                      7/1/20, 5:39 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 480 of 482
                 Kids Health from Nemours  (https://kidshealth.org/en/parents/jra.html)
                 MalaCards: juvenile rheumatoid arthritis 
                 (https://www.malacards.org/card/juvenile_rheumatoid_arthritis)
                 Merck Manual Consumer Version  (https://www.merckmanuals.com/home/children-s-
                 health-issues/juvenile-idiopathic-arthritis-jia/juvenile-idiopathic-arthritis-jia)
                 Orphanet: Juvenile idiopathic arthritis  (https://www.orpha.net/consor/cgi-
                 bin/OC_Exp.php?Lng=EN&Expert=92)


       Patient Support and Advocacy Resources (1 link)

                 Autoinflammatory Alliance  (http://autoinflammatory.org/sjia.php)


       Scientific Articles on PubMed (1 link)

                 PubMed (https://www.ncbi.nlm.nih.gov/pubmed?
                 term=%28Arthritis,+Juvenile+Rheumatoid%5BMAJR%5D%29+AND+%28juvenile+idio
                 pathic+arthritis%5BTI%5D%29+AND+review%5Bpt%5D+AND+english%5Bla%5D+A
                 ND+human%5Bmh%5D+AND+%22last+1080+days%22%5Bdp%5D)


       Catalog of Genes and Diseases from OMIM (1 link)

                 RHEUMATOID ARTHRITIS, SYSTEMIC JUVENILE  (http://omim.org/entry/604302)


       Medical Genetics Database from MedGen (7 links)

                 Juvenile arthritis due to defect in LACC1
                 (https://www.ncbi.nlm.nih.gov/medgen/760659)
                 Juvenile chronic polyarthritis (https://www.ncbi.nlm.nih.gov/medgen/140816)
                 Oligoarticular juvenile idiopathic arthritis
                 (https://www.ncbi.nlm.nih.gov/medgen/443993)
                 Psoriatic Juvenile Idiopathic Arthritis (https://www.ncbi.nlm.nih.gov/medgen/855520)
                 Rheumatoid arthritis, systemic juvenile (https://www.ncbi.nlm.nih.gov/medgen/346934)


https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-arthritis#statistics                              Page 6 of 8


                                                                             6             Exhibit 182
Juvenile idiopathic arthritis - Genetics Home Reference - NIH                                        7/1/20, 5:39 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 481 of 482
                 Systemic onset juvenile chronic arthritis
                 (https://www.ncbi.nlm.nih.gov/medgen/730498)
                 Undifferentiated Juvenile Idiopathic Arthritis
                 (https://www.ncbi.nlm.nih.gov/medgen/856839)


   Sources for This Page

              Cobb JE, Hinks A, Thomson W. The genetics of juvenile idiopathic arthritis: current
              understanding and future prospects. Rheumatology (Oxford). 2014 Apr;53(4):592-9. doi:
              10.1093/rheumatology/ket314. Epub 2013 Sep 18. Review.
              Citation on PubMed (https://www.ncbi.nlm.nih.gov/pubmed/24049100)
              Eisenstein EM, Berkun Y. Diagnosis and classification of juvenile idiopathic arthritis. J
              Autoimmun. 2014 Feb-Mar;48-49:31-3. doi: 10.1016/j.jaut.2014.01.009. Epub 2014 Jan 21.
              Review. Citation on PubMed (https://www.ncbi.nlm.nih.gov/pubmed/24461383)
              Ellis JA, Munro JE, Ponsonby AL. Possible environmental determinants of juvenile
              idiopathic arthritis. Rheumatology (Oxford). 2010 Mar;49(3):411-25. doi:
              10.1093/rheumatology/kep383. Epub 2009 Dec 4. Review.
              Citation on PubMed (https://www.ncbi.nlm.nih.gov/pubmed/19965974)
              Hersh AO, Prahalad S. Genetics of Juvenile Idiopathic Arthritis. Rheum Dis Clin North Am.
              2017 Aug;43(3):435-448. doi: 10.1016/j.rdc.2017.04.007. Review.
              Citation on PubMed (https://www.ncbi.nlm.nih.gov/pubmed/28711144)
              Palman J, Shoop-Worrall S, Hyrich K, McDonagh JE. Update on the epidemiology, risk
              factors and disease outcomes of Juvenile idiopathic arthritis. Best Pract Res Clin
              Rheumatol. 2018 Apr;32(2):206-222. doi: 10.1016/j.berh.2018.10.004. Epub 2018 Nov 19.
              Review. Citation on PubMed (https://www.ncbi.nlm.nih.gov/pubmed/30527427)
              Petty RE, Southwood TR, Manners P, Baum J, Glass DN, Goldenberg J, He X, Maldonado-
              Cocco J, Orozco-Alcala J, Prieur AM, Suarez-Almazor ME, Woo P; International League of
              Associations for Rheumatology. International League of Associations for Rheumatology
              classification of juvenile idiopathic arthritis: second revision, Edmonton, 2001. J Rheumatol.
              2004 Feb;31(2):390-2.
              Citation on PubMed (https://www.ncbi.nlm.nih.gov/pubmed/14760812)
              Prahalad S, Glass DN. A comprehensive review of the genetics of juvenile idiopathic
              arthritis. Pediatr Rheumatol Online J. 2008 Jul 21;6:11. doi: 10.1186/1546-0096-6-11.
              Citation on PubMed (https://www.ncbi.nlm.nih.gov/pubmed/18644131) or

https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-arthritis#statistics                               Page 7 of 8


                                                                             7            Exhibit 182
Juvenile idiopathic arthritis - Genetics Home Reference - NIH                                                                 7/1/20, 5:39 PM
                      Case 2:20-cv-02470-WBS-JDP Document 7 Filed 12/29/20 Page 482 of 482
              Free article on PubMed Central (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2515830/)
              Vastert S, Prakken B. Update on research and clinical translation on specific clinical areas:
              From bench to bedside: How insight in immune pathogenesis can lead to precision
              medicine of severe juvenile idiopathic arthritis. Best Pract Res Clin Rheumatol. 2014
              Apr;28(2):229-46. doi: 10.1016/j.berh.2014.05.002. Review.
              Citation on PubMed (https://www.ncbi.nlm.nih.gov/pubmed/24974060)
              Wakil SM, Monies DM, Abouelhoda M, Al-Tassan N, Al-Dusery H, Naim EA, Al-Younes B,
              Shinwari J, Al-Mohanna FA, Meyer BF, Al-Mayouf S. Association of a mutation in LACC1
              with a monogenic form of systemic juvenile idiopathic arthritis. Arthritis Rheumatol. 2015
              Jan;67(1):288-95. doi: 10.1002/art.38877.
              Citation on PubMed (https://www.ncbi.nlm.nih.gov/pubmed/25220867)
              Woo P, Colbert RA. An overview of genetics of paediatric rheumatic diseases. Best Pract
              Res Clin Rheumatol. 2009 Oct;23(5):589-97. doi: 10.1016/j.berh.2009.08.001. Review.
              Citation on PubMed (https://www.ncbi.nlm.nih.gov/pubmed/19853825) or
              Free article on PubMed Central (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2994185/)



Reviewed: June 2019                         The resources on this site should not be used as a substitute for professional medical care or
Published: June 23, 2020                    advice. Users with questions about a personal health condition should consult with a qualified
                                            healthcare professional.




https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-arthritis#statistics                                                        Page 8 of 8


                                                                             8                                    Exhibit 182
